Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 1 of 256




                           EXHIBIT 3
      Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 2 of 256

                                     The State
                                     The Stateof
                                               ofTexas
                                                 Texas

Service of
Service of Process
           Process                                                                 Phone: 512-463-5560
                                                                                   Phone:512-463-5560
P.O. Box
     Box 12079
          12079                                                                       Fax: 512-463-0873
                                                                                      Fax:512-463-0873
Austin, Texas 78711-2079
              787 1 1-2079                                                 Dial 7-1-1 For
                                                                                      For Relay
                                                                                          RelayServices
                                                                                                Services
                                                                                   www.sos.state.tx.us
                                                                                   www.sos.state.tx.us
                                         RolandoB.
                                         Rolando  B. Pablos
                                                     Pablos
                                         Secretary of
                                         Secretary  ofState
                                                       State


November 29,
November  29,2018
              2018                                                           2019-298982-1

                                                                        Include
                                                                        Includereference
                                                                                  referencenumber
                                                                                            number
Purdue Pharma
Purdue   Pharma L.P.
                  L.P.                                                    in all
                                                                             all correspondence
                                                                                 correspondence
The Prentice-Hall
The Prentice-HallCorporation
                    Corporation System,
                              System, Inc.Inc.
251 Little
    LittleFalls
           FallsDrive
                Drive
Wilmington,
Wilmington,DE DE19808
                  19808


RE:
RE:        County of
           County  ofAngelina
                      AngelinaVS
                               VSPurdue
                                    PurduePharam
                                            PharamL.P.,
                                                     L.P.,
                                                        et alet al
           159th District
           159th DistrictCourt
                          CourtofofAngelina
                                    AngelinaCounty,
                                             County,Texas
                                                      Texas
           Cause No.
           Cause  No. CV007851811
                      CV007851811




Dear Sir/Madam,
Dear Sir/Madam,

Pursuanttotothe
Pursuant       theLaws
                   LawsofofTexas,
                             Texas,we
                                    weforward
                                        forward   herewith
                                               herewith  by by
                                                             CERTIFIED
                                                                CERTIFIED  MAIL,MAIL,       receiptreceipt
                                                                                    returnreturn
requested, a acopy
requested,     copyofofthe
                        theprocess
                            process  received
                                   received by by
                                                thethe Secretary
                                                    Secretary of State of the
                                                                  of State  of State of Texas
                                                                               the State        on on
                                                                                           of Texas
November 27,
November   27,2018.
                2018.

CERTIFIED MAIL
CERTIFIED  MAIL#71901046470100982870
                #71901046470100982870

Refer correspondence
Refer correspondenceto:to:

Jeffrey B.
Jeffrey B.Simon
           Simon
Simon Greenstone
Simon   GreenstonePanatier
                     Panatier
                            PCPC
1201 Elm
      Elm St.,
           St., Ste
                Ste3400
                    3400
Dallas, TX
Dallas, TX 75270
            75270

Sincerely,
Sincerely,

Service of
Service of Process
           Process
Government Filings
Government    Filings
512-463-1662
GF/mr
GF/mr
Enclosure
Enclosure
        Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 3 of 256




                                                      CITATION
                                                      CITATION

CLERK
CLERKOF    OFTHE
               THECOURT
                    COURT                                           ATTORNEYFOR
                                                                    ATTORNEY      FORPLAINTIFF
                                                                                       PLAINTIFF
Reba Squyres
Reba  Squyres                                                       JEFFREY B.
                                                                    JEFFREY   B.SIMON
                                                                                 SIMON
District Clerk
District Clerk                                                      SIMON GREENSTONE
                                                                    SIMON   GREENSTONEPANATIER
                                                                                          PANATIER
                                                                                                 PCPC
P.O. Box
P.O. Box 908
          908                                                                 STREET
                                                                         ELM STREET
                                                                    1201 ELM
Lufkin, Texas
Lufkin,  Texas75902
               75902                                                SUITE 3400
                                                                    SUITE  3400
                                                                    DALLAS, TX
                                                                    DALLAS,   TX 75270
                                                                                 75270

                                              THE
                                              THE STATE
                                                  STATEOF
                                                        OFTEXAS
                                                           TEXAS

NOTICE TO
NOTICE      TODEFENDANT:
                 DEFENDANT:     "You
                                  "Youhave been
                                        have     sued.
                                               been  sued.YouYoumaymay
                                                                    employ   an attorney.
                                                                        employ             If you
                                                                                 an attorney.   If or
                                                                                                   youyour
                                                                                                        or attorney  do not do not
                                                                                                           your attorney
file a written
        writtenanswer
                answerwith
                       withthe
                             theclerk who
                                  clerk   issued
                                        who       thisthis
                                             issued     citation by 10:00
                                                           citation        a.m.a.m.
                                                                     by 10:00   on the
                                                                                     onMonday    next following
                                                                                        the Monday                the the
                                                                                                       next following
expiration of
expiration   oftwenty
                twentydays
                       daysafter
                            after you were
                                    you    served
                                        were       thisthis
                                              served         citation
                                                         citation and and
                                                                      petition, a default
                                                                           petition,      judgment
                                                                                     a default        may bemay
                                                                                                judgment      taken
                                                                                                                 beagainst
                                                                                                                     taken against
you.„fl




TO: PURDUE
TO: PURDUE PHARMA
           PHARMAL.P.,
                  L.P.,Defendant
                        Defendant

GREETINGS: You
GREETINGS:       Youarearecommanded
                           commanded to to
                                         appear
                                            appearby filing a written
                                                      by filing        answer
                                                                a written      to theto
                                                                           answer     plaintiffs petition
                                                                                        the plaintiff's   at or before
                                                                                                        petition at or before
10:00 o'clock a.m.
               a.m, of
                    of the
                        theMonday
                            Mondaynext
                                    nextafter  thethe
                                           after   expiration  of 20
                                                      expiration   of days afterafter
                                                                      20 days    the date of service
                                                                                      the date        hereof,
                                                                                                of service    beforebefore
                                                                                                           hereof,   the the
159th Judicial
159th JudicialDistrict
                DistrictCourt ofof
                          Court  Texas, at at
                                   Texas,  thethe
                                                Courthouse
                                                   Courthousein Lufkin,  Texas.
                                                                 in Lufkin,   Texas.

Said plaintiff's
Said plaintiff'spetition
                 petitionwas
                          wasfiled  onon
                                filed  November 14,14,
                                         November   2018 at 1:30
                                                       2018      O'CLOCK
                                                             at 1:30      P.M.P.M.
                                                                     O'CLOCK

The file number
         numberofofsaid
                    saidsuit
                         suitbeing
                              being CV-00785-18-11.
                                   CV-00785-18-11.

The style
    style of
          of the
              thecase
                  caseis:
                       is:

COUNTY
COUNTY OF
       OFANGELINA
            ANGELINA
VS.
PURDUE PHARAML.P.;PERDUE
PURDUEPHARAM      L.P.;PERDUE PHARMA
                                PHARMA INC.; THE
                                         INC.; THEPERDUE
                                                     PERDUEFREDERICK
                                                               FREDERICK  COMPANY;
                                                                              COMPANY;
JOHNSON &
JOHNSON &JOHNSON;
           JOHNSON;JANSSEN
                       JANSSEN PHARMACEUTICALS,
                                  PHARMACEUTICALS,   INC.; ORTHO-MCNEIL-JANSSEN
                                                        INC.;  ORTHO-MCNEIL-JANSSEN
PHARMACEUTICALS,
PHARMACEUTICALS,INC. INC.N/K/A
                          N/K/AJANSSEN
                                 JANSSENPHARMACEUTICALS
                                         PHARMACEUTICALS       INC.  N/K/AJANSSEN
                                                                   INC.  N/K/AJANSSEN
PHARMACEUTICA
PHARMACEUTICAINC. INC.N/K/A
                       N/K/AJANSSEN
                             JANSSEN PHARMACEUTICALS,
                                      PHARMACEUTICALS,      INC.  ENDO
                                                                INC.     HEALTH
                                                                      ENDO   HEALTH
SOLUTIONS
SOLUTIONS INC.;
           INC.;ENDO
                 ENDOPHARMACEUTICALS,
                        PHARMACEUTICALS,    INC.; AND
                                              INC.;   DOES
                                                    AND  DOES1-100, INCLUSIVE
                                                                 1-100, INCLUSIVE

A copy of plaintiffs
          plaintiff'spetition
                     petitionaccompanies
                              accompaniesthis citation.
                                           this  citation.

Issued on
Issued on this
           thisthe
                the19th
                    19thday
                         dayofofNovember,
                                 November,  2018.
                                          2018.

GIVEN UNDER
GIVEN UNDERMY   MYHAND
                  HANDAND
                       ANDSEAL
                           SEALOF
                                OFSAID
                                   SAIDCOURT,
                                        COURT,at at
                                                 office in Lufkin,
                                                    office         Texas,
                                                           in Lufkin,     on this
                                                                      Texas,      the 19th
                                                                              on this      day of
                                                                                      the 19th day of
November, 2018.
November, 2018.
                                                                                                        ~~ Or r
                                                                                                               ek
                                                          Reba Squyres,
                                                          Reba  Squyres,District
                                                                         DistrictClerk
                                                                                  Clerk
                                                          Angelina
                                                          An gelina County,
                                                                    CountY ,Texas
                                                                            Texas
                                                          P.O. Box
                                                          P.O. Box 908
                                                                    908
             FEES CIS
             FEES CWAIQ      ' w lsSnnv v
                      III/ • N                            Lufkin, Texas
                                                          Lufkin, Texas75902
                                                                        75902
              Rati.53A0o A ~ ~.J aj 3
              RUW103A
                                                          By:                           ~             Deputy
                                                                                                    , Deputy
                  CZ
                  CZ :ZI
                      :ZIWd
                          NdLZ
                             LZAOU
                                AM81.8I                   Brittany Craw
                                                          Brittany  Craword, Deputy
                                                                          ord,      'strict
                                                                               Deputy       Clerk
                                                                                       istrict Clerk

                         011A I 3
                         (.;    - 0171d


                                                              ~~~~~~~~ ~1
        Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 4 of 256




Cause: CV-00785-18-11
Cause: CV-00785-18-11

Executed when
Executed     whencopy
                   copyisisdelivered:
                            delivered:
This is
This is aa true
            truecopy
                 copyofofthe
                          theoriginal
                              original   citation
                                      citation    with
                                                with                                   was delivered
                                                                                            deliveredto
                                                                                                      todefendant
                                                                                                         defendant
                                      , on
                                        on the
                                            the       day of
                                                          of                             ,,20
                                                                                           20       .

                                                                                                              Officer
                                                                                                            , Officer

                                                                                                   , County,
                                                                                                     County,Texas
                                                                                                             Texas

                                                                       By:                                 , Deputy
                                                                                                             Deputy
ADDRESS FORFORSERVICE:
               SERVICE:
Defendant:
Defendant:
PURDUE PHARMA
PURDUE    PHARMAL.P.
                  L.P.
CIO TEXAS
C/O TEXAS SECRETARY
            SECRETARYOF  OFSTATE
                            STATE
THE PRENTICE-HALL
THE  PRENTICE-HALLCORPORATION
                      CORPORATION   SYSTEM,
                                  SYSTEM,    INC.
                                          INC.
251 LITTLE
    LITTLEFALLS
            FALLSDRIVE
                   DRIVE
WILIMINGTION, DE
WILIMINGTION,    DE19808
                    19808

                                                     OFFICER'SSRETURN
                                                     OFFICER'   RETURN

Came to
Came   tohand
          handon onthe
                    the         day of
                                day  of                            , 20
                                                                     20        at
                                                                             , at                     o'clock
                                                                                                    , o'clock       .m., and
                                                                                                                         and
executed in
executed   in                                County, Texas
                                             County,  Texasbybydelivering
                                                                 deliveringtotoeach
                                                                                  eachofof
                                                                                         thethe
                                                                                             within
                                                                                                within  named
                                                                                                     named      defendants
                                                                                                            defendants   in in
person, aatrue
person,     truecopy
                 copyofofthis
                           thisCitation
                                Citation  and
                                        and                                                  with the
                                                                                             with thedate
                                                                                                      dateofofdelivery
                                                                                                               deliveryendorsed
                                                                                                                         endorsed
thereon, together
thereon,  togetherwith
                    withthe   accompanying
                            the accompanying copy of the
                                               copy      plaintiff's
                                                     of the          petition,
                                                            plaintiff's        at theatfollowing
                                                                         petition,      the following
                                                                                                  timestimes   and places,
                                                                                                         and places, to-wit:to-wit:
Name
Name                                 Date/Time
                                     Date/Time               Place,
                                                             Place, Course
                                                                      CourseandandDistance
                                                                                    DistancefromfromCourthouse
                                                                                                      Courthouse


And not
And not executed
        executedasastotothe
                         thedefendant(s),
                             defendant(s),

The diligence
    diligence used
              usedininfinding
                       findingsaid
                               saiddefendant(s)
                                    defendant(s)  being:
                                                being:

and the
and  thecause
         causeororfailure
                   failuretoto
                             execute
                               execute this
                                     this   process
                                          process is: is:

and the
and  theinformation
         informationreceived asas
                      received  toto
                                   thethe
                                        whereabouts of said
                                          whereabouts   of said defendant(s)
                                                            defendant(s)     being:
                                                                         being:

FEES:
FEES:
Serving Petition
Serving Petitionand
                 andCopy
                     Copy          $
Total
Total                              $
                                                                                                               Officer
                                                                                                             , Officer
                                                                                                      , County,
                                                                                                        County, Texas
                                                                                                                Texas

                                                                       By:                                    , Deputy
                                                                                                                Deputy


                                                                                        Affiant
                                                                                        Affiant

*Rule
*Rule 107
        107 Verification:
            Verification: Subscribed
                          Subscribed and
                                      andsworn
                                          sworntotobyby
                                                      the
                                                        the  above
                                                          above    named
                                                                 named                                     before me
                                                                                                           before me
this the
this the      day of
              day  of                       , 20_,
                                              20_, toto  certifywhich
                                                       certify   which witness
                                                                       witness my
                                                                               my hand
                                                                                  handand
                                                                                       and  seal
                                                                                          seal of of office.
                                                                                                  office.


                                                                               Person Administering
                                                                               Person AdministeringOath
                                                                                                    Oath
                   Case 4:18-cv-04707 Document   1-3
                                         L1V1LI..ADL'
                                         1.1V1L IL,      Filed   on 12/13/18
                                                    A3t,11V1'VK1V1Al1V1N
                                                         liVl IJKLVIA           in' 1TXSD Page 5 rIICU
                                                                      1Bin 0.I1P_JE1
                                                                           Ot1L'1,                of 256
                                                                                                 riieu II I/
                                                                                                          I/ 1'+14U
                                                                                                             19./Gli 10
                                                                                                                     10 I.JU t'
                                                                                                                             r

         ' CAUSE NUMBER (FOR CLERK USE ONLY~:                 CV-00785-18-11                                                                       Reba Squyres,
                                                                                                                                                        Squyres, District
                                                                                                                                                                   DistrictCIE
                                                                                                                                                                            CIE
                                       ONLY):                                                                  COURT (FOR CLERK USE ONLY):            p nrtolina County,
                                                                                                                                                      Angelina   (`nl ln4v Tex
                                                                                                                                                                           Tex

               STYLED         County of Angelina vs. Purdue Pharma L.P., et al.                                                                         By:
                                                                                                                                                        By: Brittany Crawfor
                                                     All American Insurance Co; In re Mary Ann Jones; In the
                                (e.g., John Smith v. AII                                                 the Matter of
                                                                                                                    of the
                                                                                                                       the Estate of
                                                                                                                                  of George Jackson)               Deputy   CIE
                                                                                                                                                                   uepuiy CIE
         case information
 A civil case  information sheet
                           sheet must
                                 must be
                                      be completed
                                         completed andand submitted
                                                          submitted when  an original
                                                                     when an  original petition
                                                                                       petition or application
                                                                                                   application is filed to initiate a new
                                                                                                                                      new civil,  family law,
                                                                                                                                          civil, family       probate, or mental
                                                                                                                                                         law, probate,
 health case or when aa post
                         post-judgment petition for
                             judgment petition   for modification
                                                     modification or
                                                                  or motion
                                                                     motion for
                                                                            for enforcement                 family law case. The information
                                                                                enforcement is filed in a family                    information should be the best available at
 the time of filing.
   Contact information for
1. Contacttinformation for person
                           person completing
                                  completing case information sheet:                 Names of parties in case:                                         Person or entity completing
                                                                                                                                                                        com letin sheet is:
                                                                                                                                                   ❑
                                                                                                                                                   IE31
                                                                                                                                                    X Attorney
                                                                                                                                                        Attomey for Plaintiff/Petitioner
Name:                                       Email:                                   Plaintiff(s)/Petitioner(s):                                   ❑Pro
                                                                                                                                                   M Pro Se Plaintiff/Petitioner
  Jeffrey Simon                              jsimon@sgptrial.com                                                                                   ❑
                                                                                                                                                   • Title IV-D Agency
                                                                                      County of Angelina                                           ❑ Other:

Address:                                    Telephone:
                                                                                                                                                   Additional Parties in Child Support Case:
 1201 Elm Street, Ste 3400                   (214) 276-7680
                                                                                     De fendant(s)/Respondent(s):
                                                                                     Defendant(s)/Respondent(s):                                   Custodial Parent:
City/State/Zip:                             Fax:
                                                                                     Purdue Pharma L.P., et al.
  Dallas,, TX 75270
  Dallas                                     (214) 276-7699
                                             (214) 2767699
                                                      -                                                                                            Non-Custodial Parent:
                                                                                                                                                   Non-Custodial
                                                                                      See Attached List
Signature:                                  State Bar No:
                                                                                                                                                   Presumed Father:
/s/Jeffrey Simon                             00788420
                                                                                    [Attach additionalpage
                                                                                    [Attach additional page as
                                                                                                            as necessary
                                                                                                               necessary toto list
                                                                                                                               lisl all
                                                                                                                                    att parties]

2. Indicate case type, or identify the
                                   the most
                                       most important
                                             im ortant issue
                                                        issue in the
                                                                 the case (select
                                                                          (select onl
                                                                                  only   I):
                                                                                      , 1:
                                                Civil                                                                                          Fan ily Law
                                                                                                                                               Fait
                                                                                                                                                         Post-judgment Actions
          Contract                          Injury or Damage
                                                      Dama e                      Real Property                           Marriage
                                                                                                                          Marria   Relationship
                                                                                                                                 e Relationshi              (non-Title IV-D)
                                                                                                                                                             non-Title IV-D
Debt/Contract                         ❑
                                      • Assault/Battery                     ❑
                                                                            M Eminent Domain/                            ❑
                                                                                                                         • Annulment                  ❑
                                                                                                                                                      • Enforcement
  ❑
  • Consumer/DTPA                     ❑
                                      U Construction                          Condemnation                               ❑
                                                                                                                         • Declare Marriage Void      ❑
                                                                                                                                                      • Modification—Custody
  ❑
  • Debt/Contract                     ❑
                                      M Defamation                          ❑
                                                                            . Partition                                  Divorce                      ❑
                                                                                                                                                      • Modification—Other
  ❑
  • Fraud/Misrepresentation           Malpractice                           ❑
                                                                            • Quiet Title                                  ❑• With Children                    Title IV-D
  ❑
  M Other Debt/Contract:                ❑
                                        • Accounting                        ❑
                                                                            • Trespass to Try Title                        ❑• No Children             ❑
                                                                                                                                                      • Enforcement/Modification
                                        ❑
                                        • Legal                             ❑
                                                                            • Other Property:                                                         ❑
                                                                                                                                                      • Paternity
Foreclosure
Foreclosiu•e                            ❑
                                        M Medical                                                                                                     ❑
                                                                                                                                                      II Reciprocals (UIFSA)
    ❑
    II Home Equity—Expedited            ❑
                                        II Other Professional                                                                                         ❑
                                                                                                                                                      • Support Order
    ❑
    M Other Foreclosure                    Liability:
❑
• Franchise                                                                     Related to Criminal
❑
III Insurance                         ❑
                                      • Motor Vehicle Accident                        Matters                                       Family Law
                                                                                                                             Other Family                       Parent-Child Relationshi
                                                                                                                                                                                Relationship
❑
• Landlord/Tenant                     ❑
                                      • Premises                            ❑
                                                                            • Expunction                                  ❑
                                                                                                                          • Enforce Foreign                    ❑   Adoption/Adoption with
                                                                                                                                                               • AdoptiotilAdoption
❑
• Non-Competition                     Product Liability
                                      Prodzrct Liability                    ❑
                                                                            • Judgment Nisi                                  Judgment                             Termination
                                                                                                                                                                  Tennination
❑
• Partnership                           ❑
                                        MI Asbestos/Silica                  ❑
                                                                            • Non-Disclosure                              ❑
                                                                                                                          II Habeas Corpus                     ❑
                                                                                                                                                               III Child Protection
❑
• Other Contract:                       0 Other Product
                                        ®Other    Product Liability
                                                          Liability         ❑
                                                                            II Seizure/Forfeiture                         ❑
                                                                                                                          • Name Change                        ❑
                                                                                                                                                               M Child Support
                                                                                                                                                                                .
                                            List Product:                   ❑
                                                                            M Writ of Habeas Corpus—                      ❑
                                                                                                                          • Protective Order                   ❑
                                                                                                                                                               • Custody or Visitation
                                            Prescription Opioids               Pre-indictment                             ❑
                                                                                                                          • Removal of Disabilities            ❑
                                                                                                                                                               • Gestational Parenting
                                      ❑
                                      • Other Injury or Damage:             ❑
                                                                            • Other:                                         of Minority                       ❑
                                                                                                                                                               • Grandparent Access
                                                                                                                          ❑
                                                                                                                          • Other:                             ❑
                                                                                                                                                               • Parentage/Patemity
                                                                                                                                                               ❑
                                                                                                                                                               • Termination of Parental
         Employment
         Em   lo ment                                             Other Civil
                                                                  Other Civil                                                                                      Rights
                                                                                                                                                               ❑
                                                                                                                                                               MI Other Parent-Child:
❑
M Discrimination                       ❑
                                       • Administrative Appeal            ❑Lawyer
                                                                          U Lawyer Discipline
❑
• Retaliation                          ❑
                                       • Antitrust/Unfair                 ❑Perpetuate
                                                                          •Perpetuate Testimony
❑
• Termination                             Competition                     ❑Securities/Stock
                                                                          •Securities/Stock
❑
• Workers' Compensation                ❑
                                       IN Code Violations                 ❑Tortious
                                                                          •Tortious Interference
❑
• Other Employment:                    ❑
                                       • Foreign Judgment                 ❑Other:
                                                                          •Other:
                                       ❑
                                       • Intellectual Property

             Tax                                                                             Probate & Mental
                                                                                                       Met:tal Health
                                                                                                               Health
 ❑
 • Tax Appraisal                       Probate/Wills/Intestate Arbninistration
                                       Probate/Wills/httestate Adininistration                         ❑Guardianship—Adult
                                                                                                       •Guardianship—Adult
 ❑
 • Tax Delinquency                       ❑
                                         • Dependent Administration                                    ❑Guardianship—Minor
                                                                                                       IN Guardianship—Minor
 ❑
 M Other Tax                             ❑M Independent Administration                                 ❑Mental
                                                                                                       •Mental Health
                                         ❑MI Other Estate Proceedings                                  ❑Other:
                                                                                                       •Other:

3. Indicate procedure
            procedure or  remedy, ifif applicable (ura
                       orremed                        (mayselect
                                                            select more
                                                                    more tkan
                                                                          than 1):
                                                                                I):
 ❑
 M Appeal from Municipal or Justice Court                         ❑
                                                                  • Declaratory Judgment                                    ❑
                                                                                                                            II Prejudgment Remedy
 ❑
 • Arbitration-related                                            ❑
                                                                  • Garttishment
                                                                    Garnishment                                             ❑
                                                                                                                            • Protective Order
 ❑
 • Attachment                                                     ❑
                                                                  M Interpleader                                            ❑
                                                                                                                            • Receiver
 ❑
 • Bill of Review                                                 ❑
                                                                  • License                                                 ❑
                                                                                                                            • Sequestration
 ❑
 • Certiorari                                                     ❑
                                                                  • Mandamus                                                ❑
                                                                                                                            • Temporary Restraining Order/Injunction
 ❑
 • Class Action                                                   ❑
                                                                  • Post
                                                                     Post-judgment
                                                                          judgment                                          ❑
                                                                                                                            • Tumover
                                                                                                                               Turnover
4. Indicate damages
             dama es sought
                      sou ht (do
                              do not select
                                       select ifi it
                                                  it is a.14mily
                                                          fan ily law
                                                                  !aw case):
                                                                      case :
 ❑
 • Less than $100,000, including
                        including damages
                                  damages of of any kind, penalties,
                                                              penalties, costs,
                                                                         costs, expenses, pre judgment
                                                                                               judgment interest, and attorney fees
 ❑
 M Less than $100,000 and non-monetary relief
 ❑
 • Over $100, 000 but not more than $200,000
 ❑
 • Over $200,000 but not more than $1,000,000
 14 Over$1,000,000
 ®Over   $1,000,000
      Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 6 of 256




COUNTY OF ANGELINA,
Plaintiff,
vs.
PURDUE PHARMA L.P.
do
c/o Texas Secretary of State
The Prentice-Hall Corporation System, Inc.
251 Little Falls Drive
Wilmington, DE 19808

PURDUE PHARMA INC.
do
c/o Texas Secretary of State
Corporation Service Company
80 State Street
Albany, NY 12207

THE PURDUE FREDERICK COMPANY, INC.
do
c/o Texas Secretary of State
The Prentice-Hall Corporation System, Inc.
251 Little Falls Drive
Wilmington, DE 19808

JOHNSON & JOHNSON
do
c/o Texas Secretary of State
Attn: Legal Department
One Johnson & Johnson Plaza
New Brunswick, NJ 08933

JANSSEN PHARMACEUTICALS, INC.
do
c/o CT Corporation System
1999 Bryan Street, Ste 900
Dallas, TX 75201

ORTHO-MCNEIL-JANSSEN PHARMACEUTICALS, INC. n/k/a JANSSEN
PHARMACEUTICALS, INC.
do
c/o CT Corporation System
1999 Bryan Street, Ste 900
Dallas, TX 75201

JANSSEN PHARMACEUTICA INC. n/k/a JANSSEN PHARMACEUTICALS, INC.
do
c/o CT Corporation System
1999 Bryan Street, Ste 900
Dallas, TX 75201




CIVIL CASE INFORMATION SHEET ADDITIONAL PAGE                                    1
   Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 7 of 256




ENDO HEALTH SOLUTIONS INC.
c/o Texas Secretary of State
The Corporation Trust Company
Corporation Trust Center
1209 Orange Street
Wilmington, DE 19801

ENDO
ENDO PHARMACEUTICALS,
        PHARMACEUTICALS,I101C.
                           INC.
c/o CT Corporation System
1999 Bryan Street, Ste 900
Dallas, TX 75201

DOES 1 —100, INCLUSIVE,
       —100, INCLUSIVE,

Defendants.




CIVIL CASE INFORMATION SHEET ADDITIONAL PAGE                                 2
   Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 8 of 256
                                                                 Filed 11/14/2018 1:30 PM
                                                                                        PM
                                                               Reba Squyres, District Clerk
                                                                   Angelina County, Texas
                                                                     By: Brittany Crawford,
                                 NO.CV-00785-18-11
                                    CV-00785-18-11                             Deputy Clerk
                          CAUSE NO.

  COUNTY OF ANGELINA,                                      IN THE DISTRICT COURT

             Plaintiff,
             Plaintiff

  vs.                                                              JUDICIAL DISTRICT

  PURDUE PHARMA L.P.;
  PURDUE PHARMA INC.;
  THE PURDUE FREDERICK
                 FREDERICK COMPANY;
  JOHNSON & JOHNSON;                                       ANGELINA COUNTY, TEXAS
  JANSSEN PHARMACEUTICALS, INC.;
  ORTHO-MCNEIL-JANSSEN
  PHARMACEUTICALS, INC. n/k/a
  JANSSEN PHARMACEUTICALS, INC.;
           PHARMACEUTICA INC.
  JANSSEN PHARMACEUTICA     INC. n/k/a
                                 n/k/a
  JANSSEN PHARIVIACEUTICALS,
  JANSSEN  PHARMACEUTICALS, INC.;
  ENDO HEALTH SOLUTIONS INC.;
  ENDO PHARMACEUTICALS,
        PHARMACEUTICALS, INC.;
                            INC.; and
                                  and
  DOES 11-100,
  DOES   — 100,INCLUSIVE,
                INCLUSIVE,

             Defendants.


                  PLAINTIFF'S ORIGINAL PETITION AND JURY DEMAND
                  PLAINTIFF'S

TO THE HONORABLE JUDGE OF
                       OF SAID COURT:

        Plaintiff, the
        Plaintiff,            of Angelina,
                   the County of Angelina, Texas,
                                           Texas, by
                                                  by and
                                                     and through
                                                          through the
                                                                   the undersigned
                                                                        undersigned attorneys,
                                                                                     attorneys,

(hereinafter "Angelina
(hereinafter "Angelina County" or "County") against
                                            against Defendants
                                                    Defendants Purdue Pharma L.P., Purdue

Pharma Inc., The Purdue Frederick Company, Johnson & Johnson, Janssen Pharmaceuticals, Inc.,

Ortho-McNeil-Janssen
Ortho-McNeil-JanssenPharmaceuticals,
                     Pharmaceuticals,Inc.
                                      Inc. n/k/a
                                           n/k/a Janssen
                                                 Janssen Pharmaceuticals, Inc., Janssen
                                                         Pharmaceuticals, Inc.,  Janssen

Pharmaceutica Inc.
Pharmaceutica  Inc. n/k/a Janssen Pharmaceuticals,
                    n/k/a Janssen Pharmaceuticals, Inc.,
                                                    Inc., Endo
                                                          Endo Health
                                                               Health Solutions
                                                                      Solutions Inc., Endo
                                                                                      Endo

Pharmaceuticals, Inc.,
Pharmaceuticals,  Inc.,and
                        andDoes
                           Does1—
                                1 — 10.0,
                                    100, alleges as follows:

                                    I.     INTRODUCTION

        1.        The United States is in the
                                          the midst
                                              midst of
                                                    of an
                                                       an opioid
                                                          opioid epidemic
                                                                 epidemic caused by Defendants'
                                                                                    Defendants'

fraudulent marketing, sales, and distribution of prescription
                                                 prescription opioids
                                                              opioids ("opioids") that has resulted



PLAINTIFF'S
PLAINTIFF' S ORIGINAL PETITION                                                                   1
    Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 9 of 256




                                             life.' Americans "consume 85% of all the opioids in the
in addiction, criminal activity, and loss of life.l

world" and are
           are "the
               "the most
                    most medicated
                         medicated country    the world
                                   country in the          . . ."2 The
                                                  world ....."2    The opioid crisis has been
                                                                                         been

described as "the AIDS
described         AIDS epidemic
                       epidemic of our
                                   our generation,
                                       generation, but even worse."' On
                                                       even worse."3 On October
                                                                        October 26,
                                                                                26, 2017,
                                                                                    2017,

President Donald Trump "declared a nationwide public health emergency
                                                            emergency to coinbat the opioid
                                                                      to combat

crisis."4
crlsls."4

         2.        In 1997, each person in the United States, on average, consumed 96 mg morphine

equivalents.
equivalents. In
             In 2010
                2010 that
                     that number
                          number increased               person.5 This amount has been estimated
                                 increased to 710 mg per person.'

as the equivalent
       equivalent to
                   to 7.1
                      7.1 kg
                          kg of
                             ofopioids
                                opioids per
                                        per10,000
                                            10,000people
                                                  people—— or
                                                           orenough
                                                              enoughto  supply each
                                                                     tosupply  each American
                                                                                    American with

5 mg of hydrocodone every 6 hours for 45 days.6

         3.        It's no
                        no surprise
                            surprise that
                                      that in
                                            in 2016
                                                2016 alone,
                                                      alone, health
                                                             health care
                                                                    care providers
                                                                         providers wrote more than 289

                                                                 United States to have more than
million prescriptions for opioids, enough for every adult in the United

one bottle
one           pills.7 The prescription
    bottle of pills.'                  rate in Angelina County
                          prescription rate             County is substantially
                                                                  substantially higher
                                                                                higher than the

national average.8

         4.        Unfortunately, using
                   Unfortunately,  using opioids
                                         opioidstoo
                                                 too often
                                                     often leads
                                                           leads to addiction and overdose
                                                                 to addiction     overdose from
                                                                                           from

opioids. It was estimated as early as 2001 that up to 40% of chronic pain patients were addicted to
                                                                     pain patients

opioid pain medication. 9 Almost 2 million Americans were addicted to opioids in 2014.10 To put




' L.
   L. Manchikanti, Opioid Epidemic in in the United States, Pain Physician, Jul. 2012, at 1,
www.painphysicianjournal.org, attached hereto as Exhibit A.
2 David Wright, Christie on Opioids: "This
                                        "This isis the
                                                    the AIDS
                                                        AIDS Epidemic of Our
                                                                          Our Generation, but even Worse,Worse,"" CNN, Oct.
27, 2017, available
           available at
                     at http://www.cnn.com/2017/10/27/politics/chris-christie-opioid-commission-aids-
                        http://www. cnn.com/2017/10/27/politics/chris-christie-op ioid-commissi on-aids-
cnntv/index.html; Manchikanti, Ex. A, at 16 ("Gram for gram, people in the United States consume more narcotic
medication than any other nation worldwide.").
3 Wright, supra.
           supra.
4 Dan Merica, What Trump's
                      Trump 's Opioid
                                Opioid Announcement
                                        Announcement MeansMeans ——andandDoesn't   Mean,CNN, Oct. 26, 2017, available
                                                                         Doesn'tMean,                           available at
                                                                                                                          at
http://www.cnn.com/2017/10/26/politics/national-health-emergency-national-disaster/index.html.
http  ://www. cnn. com/2017/ 10/26/p ol iti cs/national-health-em ergency-nation al-di s aster/index. html .
5 Manchikanti, Ex. A, at 14.
6 Id.
' Prevalence
   PrevalenceofofOpioid
                 Opioid Misuse,
                         Misuse, BupPractice, Sept. 7, 2017, available     at https://www.buppractice.com/node/15576.
                                                                 available at
8 Center for Disease Control, available
                                available at
                                           at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html.
   Prescription Drugs:
9 Prescription  Drugs:Abuse
                        Abuseand    Addiction, National Institute of Drug Abuse (NIH Publication), Jul. 2001, at 13.
                                andAddiction,
 1° National
 1° National Survey
             Survey on Drug            Health, Substance Abuse and Mental Health Services
                        Drug Use and Health,                                              Services Administration, 2014.



PLAINTIFF'
PLAINTIFF'SS ORIGINAL PETITION                                                                                                 2
   Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 10 of 256




the opioid crisis in perspective, the statistics deinonstrate:
                                                 demonstrate:

                        Roughly 21 to 29 percent of patients prescribed opioids for chronic pain misuse
                        them;

                        Between 8 and 12 percent develop an opioid use disorder; and

                        About 80 percent of
                                         of people who use heroin first misused prescription opioids.l
                                                                        misused prescription opioids.11l

          5.       In 2014, more people died from drug overdoses than in any other year. Currently

more than 90
          90 Americans
             Americans die every
                           every day
                                 day after
                                     after overdosing    opioids.12 The Texas
                                           overdosing on opioids.1z     Texas Legislature
                                                                              Legislature has

found "that deaths
            deaths resulting from the use
                                      use of
                                          of opioids
                                             opioids and other controlled substances constitute a

              crisis.i13
public health crisis."'

          6.       In fact, accidental drug overdose deaths, of which reportedly at least two-thirds are

opioid overdoses,
       overdoses, are the leading cause of death for Americans
                                                     Americans under
                                                               under the
                                                                     the age of 50. And these

accidental opioid drug overdose
                       overdose deaths exceed the
                                              the number
                                                  number of
                                                         of deaths
                                                            deaths caused
                                                                   caused by cars or guns. A

report from the CDC
report          CDC found
                    found that from
                                from July
                                      July 2016
                                           2016 to
                                                 to September
                                                    September 2017, emergency
                                                                    emergency visits
                                                                              visits due to

suspected opioid
suspected opioid overdoses
                 overdoses continued
                           continued to climb
                                        climb approximately
                                              approximately 30%
                                                            30% across     nation.14 The
                                                                across the nation.14

increase was seen in adults of                                                       areas.ls
                            of all age groups and in men and women in all geographic areas.15

          7.                                                   deaths due to opioids is expected to
                   Over the next decade, the average number of deaths

   500,000.16 Proof that
be 500,000.16        that the
                           the opioid
                                opioid epidemic
                                        epidemic is
                                                 is far
                                                     far from
                                                          from slowing
                                                                slowing is
                                                                        is the
                                                                            the latest
                                                                                 latest statistic
                                                                                         statistic that
                                                                                                    that




"11 Opioid
    OpioidOverdose
             Overdose Crisis,
                        Crisis, National Institute on Drug Abuse, Jan. 2018, available at    at
https://www.drugabuse.gov/drugs-abuse/opioids/opioid-overdose-crisis.
http   s://www. drugabuse. gov/drugs-abuse/opioids/opioid-overdose-crisis.
12
12 Id.
    Id.
13 Tex. Att'y
           Att'y Gen.
                 Gen. Op.
                       Op. No. KP-0168 (2017), citing Act of May 26,     26, 2017,
                                                                             2017, 85th
                                                                                   85' Leg.,
                                                                                        Leg., R.S., ch.
                                                                                                    ch. 534,
                                                                                                        534, §§ 3,
                                                                                                                3, 2017 Tex.
 Sess. Law Serv. 1467, 1468.
 14
 la Jacqueline
     Jacqueline Howard, ER Visits
                               Visits for
                                       for Opioid
                                           Opioid Overdose
                                                   Overdose upup 30%,
                                                                  3001o, CDC
                                                                         CDC Study
                                                                              Study Finds,
                                                                                     Finds, CNN, Mar. 6, 2018.
 is Id.
 16 Max Blau, STAT
                 STAT forecast:
                        forecast: Opioids Could Kill Nearly 500,000
                                                                  500,000 American
                                                                            Americanin inthe
                                                                                          thenext
                                                                                              nextDecade,
                                                                                                   Decade,STAT, June 27,
2017, available     at https://www.statnews.com/2017/06/27/opioid-deaths-forecast/; see also Wes Rapaport,
          available at
 Advocates for Painkiller Advocates Wants SocietySociety to
                                                          to Meet
                                                              Meet Them     Halfway,Big Country, Feb. 18, 2018 (stating the
                                                                     ThemHalfway,
 number of  of opioid overdose deaths is going to to go
                                                     go up
                                                        up for
                                                            for at least
                                                                   least several more years and explaining how Operation
Naloxone has
Naloxone      has administered
                  administered more thanthan $1 million
                                                million of
                                                         of the powerful antidote).



PLAINTIFF'S ORIGINAL
PLAINTIFF'S ORIGINAL PETITION                                                                                                  3
   Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 11 of 256




              72,000 Americans
approximately 72,000 Americans died from drug overdoses last year in 2017.17 This increase is
                                              overdoses last

due to aa growing
          growing number
                  number of
                         of Americans
                            Americans using
                                      using opioids
                                            opioids and the opioids themselves are
                                                            opioids theinselves are becoming
                                                                                    becoming

     deadly.' The economic burden caused by opioid abuse in the United States is at least $78.5
more deadly.18

billion,19 including lost
                      lost productivity
                            productivity and
                                         and increased
                                              increased social
                                                         social services,
                                                                 services, health
                                                                           health insurance
                                                                                   insurance costs,
                                                                                              costs,

increased criminal justice presence and strain on judicial resources, and substance abuse treatment
increased

    rehabilitation 20 In 2015,
and rehabilitation?°     2015, Texas
                               Texas "had
                                     "had the
                                           the second
                                                second highest
                                                       highest total
                                                                total healthcare
                                                                      healthcare costs
                                                                                 costs from
                                                                                       from opioid
                                                                                            opioid

abuse in
      in the
          thenation
             nation($1.96
                    ($1.96billion)
                           billion)    . .9521
                                   . ....." 21

         8.        This epidemic did not occur by chance. Defendants manufacture,
                                                                     manufacture, market, distribute,

         prescription opioids, including, but not
and sell prescription                         not limited
                                                   limited to, brand-name
                                                               brand-name drugs
                                                                          drugs like
                                                                                 like OxyContin,
                                                                                      OxyContin,

Opana, Percocet,
Opana, Percocet, Percodan,
                 Percodan, Duragesic,
                           Duragesic, Ultram,
                                      Ultram, Ultracet,
                                              Ultracet, and
                                                        and generics
                                                             generics like
                                                                       like oxycodone,
                                                                             oxycodone,

oxymorphone, hydromorphone,
oxymorphone, hydromorphone,hydrocodone,
                            hydrocodone,fentanyl,
                                         fentanyl,and
                                                   and tramadol,
                                                       tramadol, which
                                                                 which are
                                                                       are powerful
                                                                            powerful

narcotics.

         9.       Historically, opioids were considered too addictive and debilitating for treating non-

cancer chronic pain,22 such as back pain, migraines,
                                          migraines, and
                                                     and arthritis, and were used
                                                                             used only
                                                                                  only to treat short-

term acute
tenn acute pain
           pain or
                or for
                   for palliative or end-of-life care.

         10.                  1990s or
                  By the late 1990s or early
                                       early 2000s,
                                             2000s, however,
                                                    however, each Defendant began
                                                             each Defendant began aa marketing
                                                                                     marketing

scheme to persuade
scheme    persuade doctors
                   doctors and patients
                               patients that opioids
                                             opioids were
                                                     were not
                                                          not addictive
                                                              addictive and should be used
                                                                                      used




17 Margot Sanger-Katz,
" Margot    Sanger-Katz, Bleak
                           Bleak New
                                 NewEstimates
                                       Estimatesin inDrug
                                                      Drug Epidemic:
                                                            Epidemic: AA Record
                                                                          Record 72,000
                                                                                 72,000 Overdose
                                                                                        Overdose Deaths
                                                                                                   Deaths in
                                                                                                           in 2017,
                                                                                                              2017,The
       York Times,
New York     Times, Aug.
                     Aug. 15, 2018, https://www.nytimes.com/2018/08/15/upshot/opioids-overdose-deaths-rising-
fentanyl.html (representing a 9.5 percent increase from 2016).
is Id.
18
   Id.
19 CDC Foundation's
         Foundation'sNew New Business
                              Business Pulse
                                       Pulse Focuses
                                               Focuseson on Opioid
                                                            Opioid Overdose
                                                                   Overdose Epidemfc,
                                                                              Epidemic, Centers for Disease Control and
              Mar. 15, 2017, available
Prevention, Mar.              available at
                                        at https://www.cdc.gov/media/releases/2017/a0315-business-pulse-
opioids.html.
20
20 Opioid                     supra.
   Opiofd Overdose Crisis, supra.
21
zl Kerry
   Kerry Craig, Opioid Addiction
                          Addictton Results
                                     Resultsininone
                                                 one Woman's
                                                      Woman's Daily
                                                                Daily Struggle,
                                                                      Struggle,Sulphur Springs News-Telegram, Oct. 7,
        available at
2017, available   at https://www.ssnewstelegram.com/news/opioid-addiction-results-in-one-woman-s-daily-
struggle/article_bded4eoa-ab80-11e7-a252-d3f304e26628.html.
struggle/article_bded4eoa-ab80-11    e7-a252-d3 f3 04e26628.htm1.
22
   "Chronic pain"
22 "Chronic  pain"means
                     means non-cancer
                           non-cancer pain
                                       pain lasting
                                             lasting three
                                                     three months
                                                           months or longer.



PLAINTIFF'S
PLAINTIFF' S ORIGINAL PETITION                                                                                            4
     Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 12 of 256




                                      moderate, non-cancer chronic pain.23 Defendants' efforts
ubiquitously and perpetually to treat inoderate,                                       efforts to

"increase opioid
"increase opioid use" and
                      and their
                           their campaign   emphasizing "the alleged
                                  campaign emphasizing               undertreatment of pain
                                                             alleged undertreatment    pain

                                                   escalation."' Defendants reassured the medical
continue to be significant factors of the [opioid] escalation."24

community that
coinmunity that opioids
                opioids were
                        were not addictive and
                             not addictive and doctors
                                               doctors prescribed them at
                                                       prescribedthem  at a higher
                                                                            higher rate.z5
                                                                                   rate.'

Consequently, the National
Consequently, the National Institute         Abuse attributes
                           Institute of Drug Abuse attributes the
                                                              the opioid
                                                                  opioid crises to Defendants'

                      campaign.' Each
           marketing campaign.26
successful inarketing            Each Defendant
                                      Defendant spent,     continues to spend large sums of
                                                spent, and continues

money to promote the benefits of
                              of opioids for non-cancer
                                 opioids for non-cancer moderate pain while trivializing or even

denying their risks.

        11.      The Defendants' promotional
                                 promotional messages deviated substantially from any approved

labeling of the drugs and caused prescribing physicians and consuming patients to underappreciate
                                                            consuming patients

                                                   of opioids.
the health risks, and to overestimate the benefits of

        12.      Contrary to the language of their drugs' labels, Defendants falsely and misleadingly,

         inarketing: (1) downplayed the serious risk of addiction; (2)
in their marketing:                                                (2) promoted
                                                                       promoted and exaggerated the

concept of "pseudoaddiction"         advocating that the signs of addiction should
                             thereby advocating
           "pseudoaddiction" thereby                                        should be treated
                                                                                      treated with

more opioids; (3) exaggerated     effectiveness of screening
                  exaggerated the effectiveness    screening tools               addiction; (4)
                                                             tools in preventing addiction;

                                                  easily managed;
claimed that opioid dependence and withdrawal are easily managed;(5)
                                                                  (5)denied
                                                                     denied the
                                                                             therisks
                                                                                 risks of
                                                                                       of higher

                                                         "abuse-deterrent" opioid formulations to
opioid dosages; and (6) exaggerated the effectiveness of "abuse-deterrent"

prevent abuse and addiction.




23
23 See e.g., Opioid Overdose Crisis, National Institute on Drug Abuse, Jan. 2018, available at
                                                                                            at
https://www.drugabuse.gov/drugs-abuse/opioids/opioid-overdose-crisis (explaining the greater rate of prescribing
opioids due to misinformation to physicians, which led to a diversion and misuse of opioids before anyone knew
opioids were highly addictive).
24
24 Manchikanti, Ex. A, at 1.
25                                                                         Atlanta, Ga:
25 CDC/NCHS, National
                 National Vital            System, Mortality,
                          Vital Statistics System,             CDC Wonder, Atlanta,
                                                    Mortality, CDC                  Ga: US Department of Health
and Human Services, 2017, available
                             available at
                                        at https://wonder.cdc.gov
                                           hnps://wonder.cdc.gov..
21
26 See id.




PLAINTIFF'S
PLAINTIFF' S ORIGINAL PETITION                                                                                     5
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 13 of 256




         13.                 disseminated these falsehoods through ads, sales
                  Defendants disseminated                               sales representatives,
                                                                              representatives, and/or

            physicians who supported Defendants' message. Sales representatives, working at
hand-picked physicians

Defendants' behest,
Defendants' behest, promoted
                    promoted highly
                             highly addictive
                                    addictive opioids
                                              opioids through souvenirs and toys including, but

                opioid brand-bearing
not limited to, opioid brand-bearing stuffed plush toys, dolls, coffee cups, fanny packs, water
                                                                             fanny packs,

         notepads, pens, refrigerator magnets, clocks, letter openers, rulers, daytime planners, bags,
bottles, notepads,

                                         clipboards, highlighters, flashlights, key chains, clothing,
puzzles, posters, hand-held calculators, clipboards,

reflex mallets, and mock-ups of the United States Constitution.

         14.      Defendants
                  Defendants also
                             also used
                                  used third parties they
                                       third parties      controlled by:
                                                     they controlled      (a)funding,
                                                                     by: (a)  funding, assisting,
                                                                                        assisting,

encouraging, and directing
encouraging,     directing doctors,
                           doctors, known
                                    known as "key opinion leaders" ("KOLs") and (b) funding,

                          encouraging seemingly neutral
assisting, directing, and encouraging           neutral and credible professional societies and

        advocacy groups (referred to
patient advocacy                  to hereinafter as "Front Groups").

         15.      Defendants worked with
                                    with KOLs
                                         KOLs and Front Groups to taint the sources that doctors

                    on for
and patients relied on  for ostensibly
                            ostensibly "neutral"
                                       "neutral" guidance,
                                                 guidance, such
                                                           such as
                                                                as treatment
                                                                   treatment guidelines, Continuing

        Education("CME")
Medical Education ("CME")programs,
                          programs,medical
                                   medical conferences
                                            conferences and
                                                        and seminars,
                                                            seminars, and
                                                                      and scientific articles.

Through their individual and concerted efforts, Defendants convinced doctors that instead of being

addictive
addictive and unsafe
              unsafe for long-term
                          long-term use
                                    use in
                                         in most
                                            most circumstances,
                                                  circumstances, opioids
                                                                 opioids were required
                                                                              required in the

compassionate treatment of chronic pain, which Defendants termed an epidemic in America.

         16.                  aggressive marketing
                  Defendants' aggressive marketing of
                                                   of opioids for chronic pain is "based on unsound

science and blatant misinformation, and accompanied by the dangerous assumptions that opioids

           effective and safe, and
are highly effective           and devoid
                                   devoid of
                                          of adverse
                                              adverse events
                                                       events when
                                                              when prescribed
                                                                   prescribed by
                                                                              by physicians."27
                                                                                 physicians."27

Nevertheless, Defendants'
Nevertheless, Defendants'marketing
                          marketingwas
                                   was effective
                                       effectiveand,
                                                 and,by
                                                     by 2011
                                                        2011 there were 136.7
                                                             there were 136.7 million
                                                                              million

prescriptions for hydrocodone alone, with all opioids exceeding 238 million.28 Data demonstrates


27 Manchikanti, Ex. A, at 1-4
                          1-4.
zs
28 Id.




PLAINTIFF'S
PLAINTIFF' S ORIGINAL PETITION                                                                      6
     Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 14 of 256




                                                               management."29
                 of patients received opioids for chronic pain management."29
that "[o]ver 90% of

        17.      Essentially each
                 Essentially each Defendant
                                  Defendant ignored
                                            ignored science
                                                    science and consumer health
                                                            and consumer health for profits.
                                                                                    profits.

Defendants' efforts were so successful
                            successful that opioids                  prescribed class
                                            opioids are now the most prescribed class of drugs

generating $11 billion in revenue for drug companies
                                  for drug companiesin
                                                     in2014
                                                        2014alone.
                                                             alone. Sales
                                                                    Sales for
                                                                           forPurdue's
                                                                              Purdue's OxyContin

grew from
grew from $48 million in 1996
                         1996 to
                              to $1.1
                                 $1.1 billion
                                      billion in
                                               in 2000
                                                  2000 after       successfully and
                                                        after ititsuccessfully  and aggressively
                                                                                     aggressively

marketed and promoted its opioid.30
                          opioid.' In fact,
                                      fact, OxyContin
                                            OxyContin was   "leading drug of abuse" by 2004
                                                      was aa"leading

through its availability.31 Even after Purdue reached aa$600
                                                        $600 million federal settlement in 2007, the

settlement failed to impact what
                            what is
                                 is aa"$13-billion-a-year        industry."31
                                      "$13-billion-a-year opioid industry."32

        18.      As aa direct
                       direct and
                               and foreseeable
                                    foreseeable consequence
                                                consequence of Defendants'
                                                               Defendants' misrepresentations
                                                                           misrepresentations and

misleading marketing campaign to Angelina County physicians and residents regarding the safety

and efficacy of using opioids for chronic non-cancer pain that resulted in an
                                                                           an oversupply
                                                                              oversupply of opioids,

Angelina County
Angelina                      continues to spend large sums of money combatting the public
         County has spent and continues

health crisis.

        19.      The money Angelina County
                                    County has spent comes directly
                                                           directly from its taxpayers. These

taxpayers include Angelina County physicians,
                                  physicians, who
                                              who passed
                                                  passed on
                                                         on Defendants'
                                                            Defendants' misleading safety and

efficacy information
efficacy information and prescribed
                         prescribed moire
                                    more opioids
                                          opioids to
                                                   to taxpaying
                                                      taxpaying residents
                                                                residents in
                                                                          in Angelina County.
                                                                                      County.

These taxpayers also included Angelina County residents who either suffered the
                                                                            the addictive
                                                                                addictive effects

of consuming opioids or overdosed using Defendants' opioids that had been over-prescribed and

over-supplied to Angelina County as intended by Defendants herein. Thus, this
                                                                         this group of Angelina

County residents
County residents has
                 has suffered
                     suffered not
                              not only
                                  only injury
                                       injury to
                                               to property,
                                                  properry, but
                                                            but also
                                                                also bodily
                                                                     bodily injury,
                                                                             injury, as
                                                                                     as aa result
                                                                                           result of



29
29 Manchikanti, Ex. A, at 1-4.
3o
30 Art Van Zee, M.D., The Promotion and Marketing of   of OxyContin:
                                                          OxyContin: Commercial Triumph,
                                                                                 Triumph, Public
                                                                                          Public Health Tragedy,
99 Am. J. Public Health 221, Feb. 2009, at 1, attached hereto as Exhibit B.
31
31 Zee, supra.
        supra.
32
32 Rebecca L. Haffajee, J.D., Ph.D., M.P.H. and Michelle M. Mello, J.D., Ph.D., Drug Companies' Liability
                                                                                                 Liability for the
         Epidemic, N.
Opioid Epidemic,   N. Engl. J. Med., Dec. 14, 2017, at 2305.



PLAINTIFF'S
PLAINTIFF' S ORIGINAL PETITION                                                                                       7
     Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 15 of 256




Defendants'
Defendants'inisconduct
            misconduct in
                        in the
                           the false
                               false promotion and/or over-supply of prescription opioids.
                                     promotion and/or

        20.                                                 spend large
                 Angelina County has spent and continues to spend large sums
                                                                        sums of money combatting
                                                                             of money

                             Defendants' negligent and fraudulent
the opioid crisis created by Defendants'                          marketing campaign.
                                                       fraudulent marketing campaign. Across the

country,
country, including
         including Texas,
                   Texas, increased opioid prescribing
                          increased opioid prescribinghas  caused and
                                                       has caused and continues
                                                                      continues to cause an
                                                                                to cause

increase in overdoses                       tracked the CDC
            overdoses and death. Defendants tracked     CDC data
                                                            data and knew that the more they
                                                                 and knew

proinoted
promoted opioid  prescribing and distributed more opioids that non-therapeutic outcomes, such as
          opioid prescribing

overdose,
overdose, addiction, and criminality
          addiction, and criminality would
                                     would occur.
                                           occur. By
                                                  By 2010, enough opioids
                                                     2010, enough opioids had
                                                                          had been
                                                                              been sold to

medicate every American adult
                        adult with a typical                 hydrocodone every 4 hours for 1
                                     typical dose of 5 mg of hydrocodone

month.33 The increased use of opioids has contributed to the increased rate of overdose
         The increased                                                         overdose deaths and

nonmedical
nonmedical use
           use with
               with the
                    the varying rates of                               the outcomes
                                      of sales in each state impacting the                  state.3a
                                                                           outcomes in each state.34

"Given that 3%
            3% of
               ofphysicians
                  physicians accounted                [opioids] prescribed
                             accounted for 62% of the [opioids] prescribed in one study, the

proliferation
proliferation of high-volume prescribers can
                 high-volume prescribers can have
                                             have aa large
                                                     large impact
                                                           impact on
                                                                  on state use of [opioids] and
                                                                     state use

               rates."' Not surprisingly,
overdose death rates."35    surprisingly, "[1]arge
                                          "Marge increases
                                                   increases in
                                                              in overdoses
                                                                 overdoses involving
                                                                            involving the  types of
                                                                                       the types

                                               `pill mills')
drugs sold by illegitimate pain clinics (i.e., 'pill mills') have been reported
                                                                       reported in
                                                                                 in Florida
                                                                                    Florida and Texas."36
                                                                                            and Texas."36

In Angelina County, the prescription                        2015 was 105.4, which means that
                        prescription rate per 100 people in 2015

every man, woman, and child in Angelina County could have had at least
                                                                 least one bottle of opioids.37

From 2015
     2015 -- 2016,
             2016, there
                   there were
                         were 10 —11.9
                                 —11.9 deaths
                                       deaths per 100,000 people
                                              per 100,000 peoplereported
                                                                 reported from
                                                                           from drug
                                                                                drug overdoses.38
                                                                                     overdoses.38

A substantial number of
  substantial number of those
                        those overdose
                              overdose deaths
                                       deathswere
                                              wereaa result,
                                                     result,in  whole or
                                                             in whole or in       of opioid
                                                                         in part, of opioid

ingestion. Defendants' marketing
ingestion. Defendants' marketingmisconduct,
                                 misconduct,asaswell
                                                 wellas
                                                      as Defendants'
                                                         Defendants' efforts
                                                                     efforts to       more
                                                                              to sell more

prescription
prescription opioids
             opioids than
                     than can be consumed therapeutically, were natural
                                                                natural and foreseeable causes of
                                                                        and foreseeable


33
33                             Vital Signs:
   Center for Disease Control, Vital Signs: Overdoses
                                            Overdoses ofPrescription
                                                       of PrescriptionOpioid
                                                                       OpioidPain
                                                                              PainRelievers — United States, 1999-
                                                                                   Relievers—
2008, Morbidity and
                  and Mortality Weekly Report (MMWR), Nov. 4, 2011.
34
   Id.
ss
35
   Id.
36
   Id.
37 Center for Disease Control, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html.
                               available at
38 Center for Disease Control, available
                               available at
                                         at https://www.cdc.gov/nchs/data-visualization/drug-poisoning-mortality.
                                            https://www.cdc.govinchs/data-visualization/drug-poisoning-mortality.



PLAINTIFF'S
PLAINTIFF' S ORIGINAL PETITION                                                                                       8
     Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 16 of 256




overdose deaths
overdose deathsand
                andinjuries
                     injuries
                            inin
                               Angelina
                                 Angelina
                                        County.
                                          County.

         21.         As aa direct
                     As     direct and
                                   and foreseeable
                                        foreseeable consequence
                                                     consequenceofofDefendants'
                                                                     Defendants'conduct described
                                                                                  conduct  described

regarding prescription
regarding  prescriptionopioids,
                         opioids,
                                Angelina
                                  Angelina
                                         County
                                           County
                                                hashas
                                                   committed
                                                       committed
                                                             and continues
                                                                 and continues
                                                                           to commit
                                                                                to commit
                                                                                     resources
                                                                                           resources

to provide
   provide and
           andpay
               payadditional
                   additionalhealth
                               health
                                    care,
                                      care,
                                          lawlaw
                                               enforcement, social
                                                 enforcement,      services,
                                                                social       public
                                                                       services,    assistance,
                                                                                 public  assistance,

pharmaceutical care
pharmaceutical  careand
                     andother
                          other
                              services
                                 services
                                       necessary
                                          necessary
                                                 for its
                                                     forresidents.
                                                         its residents.

               II.
               II.      RULE 47
                        RULE 47 STATEMENT
                                STATEMENTOF
                                          OFMONETARY
                                             MONETARYRELIEF
                                                      RELIEFSOUGHT
                                                              SOUGHT

         22.         Per Rule
                     Per Rule47
                              47of
                                ofthe
                                   theTexas
                                       TexasRules
                                             RulesofofCivil
                                                       CivilProcedure,
                                                              Procedure,
                                                                       thethe
                                                                           County
                                                                              County
                                                                                  states
                                                                                      states
                                                                                         that that
                                                                                              although
                                                                                                   although
                                                                                                       the the

full measure
full measureof
             ofits
                itsdamages
                    damagesisisstill
                                 stillbeing
                                       beingcalculated,
                                              calculated,
                                                        its its
                                                            damages
                                                                damages
                                                                    caused
                                                                        caused
                                                                           by Defendants'
                                                                               by Defendants'
                                                                                          acts and
                                                                                               acts and

omissions exceed $1,000,000
                 $1,000,000 but
                            butare
                                arebelieved
                                    believedtotobebeless
                                                      less
                                                         than
                                                           than
                                                              $100,000,000.
                                                                $100,000,000.
                                                                            Accordingly,
                                                                              Accordingly,
                                                                                         at this
                                                                                             at this
                                                                                                 timetime

in the
   the litigation,
       litigation,Angelina
                   AngelinaCounty
                            Countystates
                                    states
                                         that
                                           that
                                              it isitseeking
                                                      is seeking
                                                              monetary
                                                                 monetary
                                                                       reliefrelief
                                                                              for anforamount
                                                                                        an amount
                                                                                              greatergreater
                                                                                                      than than

$1,000,000 and
           and less
                less than
                      than$100,000,000,
                           $100,000,000,the
                                         therightful
                                              rightful
                                                     and
                                                       and
                                                         justjust
                                                               amount
                                                                  amount
                                                                      to be
                                                                          todetermined
                                                                             be determined
                                                                                       by the
                                                                                            byjury.
                                                                                               the jury.

                                              III. STANDING
                                                     STANDING

         23.         Angelina County
                              Countyhas
                                     hasstanding
                                         standingtoto
                                                    bring
                                                      bring
                                                          thisthis
                                                               lawsuit
                                                                   lawsuit
                                                                       because
                                                                           because
                                                                               it has
                                                                                    it suffered
                                                                                       has suffered
                                                                                                an injury-
                                                                                                     an injury-

in-fact caused
in-fact causedby
               byDefendants'
                  Defendants'misconduct,
                              misconduct,andand
                                             thatthat
                                                  harmharm
                                                        can be
                                                            canredressed
                                                                 be redressed
                                                                         through
                                                                              through
                                                                                 this action.
                                                                                        this action.

Having decided
Having decidedthat
               thatititwas
                        wasnecessary
                            necessaryto to
                                        pursue
                                           pursue
                                               these
                                                  these
                                                     claims
                                                         claims
                                                             to protect
                                                                 to protect
                                                                        the County's
                                                                             the County's
                                                                                     interests,
                                                                                           interests,
                                                                                                the the

County hired
County hiredoutside
             outsidecounsel
                     counseltotohandle
                                 handlethethe
                                            litigation.'
                                               litigation.
                                                       39 The
                                                          The contract
                                                              contract governing
                                                                        governingthe
                                                                                   theCounty's
                                                                                       County's

representation ininthis
representation       thislitigation
                           litigation
                                    was
                                      was
                                        approved
                                          approved
                                                 by by
                                                    the the
                                                         Texas
                                                            Texas
                                                               Comptroller
                                                                  Comptroller
                                                                           of Public
                                                                                of Public
                                                                                     Accounts
                                                                                          Accounts

pursuant totoTex.
pursuant      Tex.Gov't
                   Gov'tCode
                         Code           ao
                             § 403.0305."
                               § 403.0305.

         24.         Defendants' misconduct
                     Defendants' misconducthas
                                            hasplaced
                                                 placed
                                                      anan
                                                        unreasonable
                                                           unreasonable  burden
                                                                     burden     on Angelina
                                                                            on Angelina     County's
                                                                                        County's

resources and
resources  andability
               abilitytotoprovide
                           providethethe
                                      public
                                         public
                                             services
                                                services
                                                      andand
                                                          employee
                                                             employee
                                                                   benefits
                                                                      benefits
                                                                            it is it is obligated
                                                                                  obligated       to andlor
                                                                                             to and/or




39
39 See Resolution
       Resolution for
                   forapproval
                       approvalofofbringing
                                    bringingsuit
                                               suit
                                                 on on
                                                    behalf
                                                        behalf
                                                           of Angelina
                                                               of AngelinaCounty,
                                                                              County,
                                                                                   Texas,
                                                                                       Texas,
                                                                                          vs. various
                                                                                               vs. various
                                                                                                      drug drug
                                                                                                           manufacturers,
                                                                                                                manufacturers,
developers,suppliers
developers,  suppliersand
                        andothers
                             othersof of
                                      a class
                                         a class
                                              of of
                                                 pharmaceutical
                                                    pharmaceutical classclass
                                                                          of drugs
                                                                              of drugs
                                                                                    commonly   referred
                                                                                        commonly        to as opioids
                                                                                                     referred         and and
                                                                                                              to as opioids
approval of
approval  ofProfessional
             ProfessionalServices
                            ServicesAgreement
                                       Agreement forfor
                                                      Special
                                                         Special
                                                              Counsel
                                                                  Counsel
                                                                        attached
                                                                             attached
                                                                                  hereto
                                                                                       hereto
                                                                                          as Exhibit
                                                                                               as Exhibit
                                                                                                     G andGExecuted
                                                                                                             and Executed
                                                                                                                      and and
Approved Retention
Approved   RetentionAgreement
                       Agreement attached
                                    attached
                                           hereto
                                              hereto
                                                   as Exhibit
                                                       as Exhibit
                                                              H. H.
ao
ao See
   See Exhibit
       Exhibit H.
               H.



PLAINTIFF'SSORIGINAL
PLAINTIFF'   ORIGINALPETITION
                      PETITION                                                                                       9
   Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 17 of 256




                                              employees. Angelina
                                          and employees.
has authority to provide to its residents and            Angelina County
                                                                  County has the statutory
                                                                                 statutoiy duty

and/or authority to provide public safety and health services,
                                                     services, including, but not limited
                                                               including, but     limited to, the

following:

                     Supporting paup     al
                                     ers;41
                                paupers;

                                      jails;42
                     Providing county jails;42

                                                     jails;a3
                     Providing health care in county jails;43

                                    protection;4a
                     Providing fire protection;44

                                    laws;4s
                     Enforcing drug laws;45

                     Contracting with drug centers;46
                                           centers;46

                     Commissioning drug education and counseling programs;47 and

                     Paying county and precinct officers and employee compensation, office and
                     travel expenses, and any other allowances.48

        25.                  misconduct —
                 Defendants' misconduct — including
                                           including Defendants'
                                                     Defendants' calculated marketing campaign

                                    patients —
of misinformation to physicians and patients — caused
                                               causedthe
                                                      the damages
                                                          damages to
                                                                   to the
                                                                       the County. They misled

physicians into overprescribing opioids, which directly created the need
physicians                                                          need for dramatically increased

public services.
public services. The County relied
                 The County relied on these
                                       these misrepresentations
                                             misrepresentations in
                                                                 in paying
                                                                    paying for its employees'
                                                                                   employees'

healthcare costs causing the County to incur increased healthcare costs for its own employees.

        26.      The harm                       misconduct can be redressed by the Court in this
                     hann caused by Defendants' misconduct

action. Defendants should be enjoined from continuing to manufacture, distribute, and sell opioids

in Angelina County without educating physicians and patients about the actual risks and benefits


41 Tex. Local
11              Gov't Code
                Gov't Code § 81.027.
   Id. at § 351.001.
42Id.
42
   Id. at § 351.045.
43Id.
43
   Id. at § 352.001.
44Id.
44
45Id.
45  Id. at § 370.003.
ab
46 Tex. Health & Safety Code at § 464.032.
'
47 Id.
    Id. at § 465.001
48 Tex. Local Gov't
48              Gov't Code § 152.011.



PLAINTIFF'S
PLAINTIFF' S ORIGINAL PETITION                                                                   10
     Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 18 of 256




       drugs. Furthermore,
of its drugs. Furthermore, Defendants
                            Defendantsshould compensate
                                         should         Angelina
                                                compensate       County
                                                           Angelina     for theforfunds
                                                                     County         the funds
                                                                                         it has it has

expended and
expended  andcontinues
              continuestotoexpend
                            expendforfor medical
                                      medical    insurance
                                              insurance        for opioids
                                                            claims
                                                        claims             that were
                                                                   for opioids  that were not medically
                                                                                     not medically

necessary, as
necessary,  aswell
              well as
                   as increased
                      increasedcosts
                                costsofofsocial
                                          socialservices,
                                                 services,health systems,
                                                            health        lawlaw
                                                                   systems,       enforcement,
                                                                               enforcement, the the

judicial
judicialsystem,
         system,and
                 andtreatment
                     treatmentfacilities.
                                facilities.

                             IV.           AND JURISDICTION
                                     VENUE AND JURISDICTION

        27.    Venue is proper
                        properininAngelina
                                   AngelinaCounty
                                            Countybecause all all
                                                    because   or aorsubstantial part part
                                                                     a substantial   of theofevents
                                                                                              the events
                                                                                                    or or

omissions giving
omissions giving rise
                 rise to
                      to this
                         this claim
                              claim occurred
                                    occurredininAngelina
                                                 AngelinaCounty.
                                                          County. TEx.
                                                                 TEx.   Civ.
                                                                      CIV.   PxAc.
                                                                           PRAC.   & REM.
                                                                                 & REM.    CoDE
                                                                                        CODE

§15.002(a)(2).
§ 15.002(a)(2).This
               ThisCourt
                    Courthas
                          hassubject-matter jurisdiction
                               subject-matter            overover
                                                jurisdiction this matter because
                                                                  this matter    Plaintiff's
                                                                              because  Plaintiff's damages
                                                                                             damages

are in
are in excess
       excess of
              of the
                 the minimal
                     minimaljurisdictional
                             jurisdictionallimits ofof
                                             limits this
                                                       this Court.
                                                         Court.    TEx.
                                                                TEX.    GovT.
                                                                     GOVT.    CODE
                                                                           CODE     §24.007(b).
                                                                                §24.007(b).

        28.    This Court
               This Courthas
                          hasspecific
                              specificjurisdiction
                                       jurisdictionover all all
                                                     over    Defendants as their
                                                                Defendants       activities
                                                                            as their activities
                                                                                            werewere

 directed toward
 directed  towardTexas,
                  Texas,and
                         andinjuries complained
                              injuries          of herein
                                       complained         resulted
                                                    of herein resulted
                                                                   fromfrom
                                                                        their their activities.
                                                                              activities. Guardian

 Royal Exchange Assur., Ltd. v. English China Clays, P.L.C., 815 S.W.2d
                                                                 S.W.2d 223,
                                                                        223, 227
                                                                             227 (Tex.
                                                                                 (Tex. 1991).
                                                                                       1991).

 Each Defendant
 Each Defendanthas
                hasa asubstantial
                       substantialconnection withwith
                                    connection    Texas and and
                                                      Texas the requisite
                                                                 the requisite minimum
                                                                          minimum       contacts
                                                                                   contacts with with

 Texas necessary
 Texas necessarytotoconstitutionally
                     constitutionallypermit the the
                                       permit    Court to exercise
                                                    Court  to exercise  jurisdiction.
                                                                   jurisdiction. See id. at
                                                                                         at 226.
                                                                                            226.

                                         V. PAItTIES
                                         V.   PARTIES

A.      Plaintiff
        Plaintiff

        29.    This action
               This action isis brought
                                broughtfor
                                         forand onon
                                              and  behalf of of
                                                     behalf  Angelina
                                                                Angelina County,
                                                                      County,    which
                                                                              which     provides
                                                                                    provides a a

wide range
     rangeof
           of services
               serviceson
                        onbehalf
                           behalfofofitsitsresidents,
                                            residents,including
                                                        including  services
                                                                services for for families
                                                                             families and and  children,
                                                                                           children,

public health,
public health,public
               publicassistance,
                      assistance,law enforcement,
                                   law enforcement,
                                                  andand emergency
                                                      emergency care.care.

B.      Defendants
        Defendants

        30.    PURDUE PHARMA
               PURDUE PHARMAL.P.
                             L.P.isisa alimited
                                          limitedpartnership organized
                                                   partnership         underunder
                                                                organized    the laws
                                                                                  the laws
                                                                                      of of

Delaware with
Delaware withits
              itsprincipal
                  principalplace ofof
                             place  business in in
                                      business  Stamford, Connecticut,
                                                   Stamford, Connecticut,  andathas
                                                                       and has   all at all times
                                                                                     times        relevant
                                                                                            relevant

to this
   this litigation,
         litigation,conducted
                     conductedbusiness
                               businessin in
                                           this State.
                                             this      Said
                                                  State.    limited
                                                          Said limited  partnership
                                                                    partnership       is required
                                                                                is required       to maintain
                                                                                            to maintain




PLAINTIFF'S
PLAINTIFF' SORIGINAL
             ORIGINALPETITION
                      PETITION                                                                     11
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 19 of 256




                                                      designated such an agent.
a registered agent for service of process but has not designated         agent. Therefore, said

limited partnership
        partnership may
                    inay be
                         be served
                            served with
                                   with process
                                        process through
                                                 through the
                                                          the Secretary of State
                                                              Secretaryof  State for
                                                                                 for the
                                                                                     the State
                                                                                         State of

Texas at its registered agent in Delaware, The Prentice-Hall Corporation System, Inc., 251 Little

                                                         Long-Arm Statute, Tex. Civ. Prac. &
Falls Drive, Wilmington, DE 19808, pursuant to the Texas Long-Arm

Rem. Code §§ 17.041-.045. PURDUE
                          PURDUEPHARMA
                                 PHARMA L.P.
                                        L.P. is,
                                              is, through
                                                  through its ownership structure, a Texas

resident. PURDUE PHARMA INC. is a New
                                  New York
                                      York corporation
                                           corporation with
                                                       with its  principal place
                                                             its principal place of
                                                                                 of business

in Stamford, Connecticut, and has at all times relevant
                                               relevant to
                                                        to this
                                                           this litigation,
                                                                litigation, conducted business in this

State. Said corporation is required to maintain a registered agent for service of process but has not

designated such an agent. Therefore, said corporation
designated such                           corporation may
                                                      may be
                                                          be served
                                                             served with process through the

Secretary of State for the State of
                                 of Texas at its
                                    Texas at its registered
                                                 registered agent in Delaware, Corporation Service

Company, 80 State Street, Albany, NY 12207,
                                     12207, pursuant
                                            pursuant to
                                                      to the
                                                          the Texas
                                                              Texas Long-Arm
                                                                    Long-Arm Statute, Tex. Civ.

        Rem. Code
Prac. & Rem. Code §§
                  §§ 17.041-.045.
                      17.041-.045. THE
                                   THE PURDUE
                                       PURDUE FREDERICK
                                              FREDERICK COMPANY is a Delaware
                                                        COMPANY is

corporation with
corporation with its principal place
                 its principal place of business
                                        business in
                                                 in Stamford,
                                                    Stamford, Connecticut,
                                                              Connecticut,and
                                                                           and has at all times
                                                                               has at

relevant to this litigation, conducted business in this State. Said corporation is required to maintain

a registered                      process but has not designated
  registered agent for service of process             designated such an agent.
                                                                         agent. Therefore,
                                                                                Therefore, said

corporation may be served with process through the Secretary of State for the State of Texas at its

registered agent in Delaware, The Prentice-Hall Corporation System, Inc., 251 Little Falls Drive,

Wilmington, DE 19808, pursuant to the Texas Long-Arm
                                            Long-Arm Statute,
                                                     Statute, Tex.
                                                              Tex. Civ. Prac. & Rem. Code

                              L P , Purdue Pharma Inc., and The Purdue Frederick
§§ 17.041-.045 (Purdue Pharma L.P.,                                    Frederick Company are

hereinafter referred
            referred to
                      to as
                         as "Purdue").

        31.    Purdue manufactures,
               Purdue manufactures, promotes,
                                    promotes,sells,
                                              sells,and
                                                     and distributes
                                                         distributesopioids
                                                                     opioidsinin the
                                                                                  the U.S.
                                                                                      U.S. and

Angelina County.
Angelina County. Purdue's
                 Purdue's opioid
                          opioid drug,
                                 drug, OxyContin,
                                       OxyContin, isis one
                                                       one of the most addictive
                                                                       addictive and abused
                                                                                     abused

prescription drugs in American history. Purdue promotes opioids throughout the United States and




PLAINTIFF'S
PLAINTIFF' S ORIGINAL PETITION                                                                      12
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 20 of 256




in Angelina County.

       32.     JANSSEN
               JANSSEN PHARMACEUTICALS,
                       PHARMACEUTICALS,INC.
                                        INC.isis aa Pennsylvania
                                                    Pennsylvania corporation
                                                                 corporation with
                                                                             with its

principal place of business in Titusville,
                               Titusville, New Jersey, and may be served through its registered

          service of
agent for service of process,
                     process, CT
                              CT Corporation
                                 Corporation System,
                                             System, 1999 Bryan Street, Suite 900, Dallas, TX

               PHARMACEUTICALS, INC.
75201. JANSSEN PHARMACEUTICALS, INC. is
                                     is aa wholly
                                           wholly owned
                                                  owned subsidiary
                                                        subsidiary of
                                                                   of JOHNSON &

                           ("J&J") is a New Jersey corporation with its principal place
JOHNSON. JOHNSON & JOHNSON ("J&J")

of business in New
               New Brunswick,
                   Brunswick, New
                              New Jersey,
                                  Jersey, and has at all times
                                                         times relevant
                                                               relevant to
                                                                         to this
                                                                             this litigation
                                                                                  litigation conducted
                                                                                             conducted

business in this State.
                 State. Said
                        Said corporation
                             corporation is required to maintain              agent for
                                                        maintain a registered agent for service
                                                                                        service of

process but has not
                not designated
                    designated such an
                                    an agent.
                                       agent. Therefore,
                                              Therefore, said corporation
                                                              corporation may be served with

process through
process through the Secretary of
                the Secretary    State for the
                              of State     the State
                                               State of
                                                     of Texas
                                                        Texas at
                                                               at its
                                                                   itscorporate
                                                                       corporateheadquarters,
                                                                                 headquarters,

Attention: Legal
Attention: Legal Department,
                 Department, One
                             One Johnson
                                 Johnson &
                                         & Johnson Plaza, New Brunswick, NJ 08933, pursuant

to the Texas Long-Arm
             Long-Arm Statute, Tex. Civ.
                                    Civ. Prac. & Rem. Code §§ 17.041-.045.
                                                              17.041-.045. ORTHO-MCNEIL-

JANSSEN PHARMACEUTICALS, INC.,
JANSSEN PHARMACEUTICALS,           known as
                         INC., now known as JANSSEN
                                             JANSSEN PHARMACEUTICALS,
                                                      PHARMACEUTICALS,

                                             principal place of
INC., is a Pennsylvania corporation with its principal       of business in Titusville, New Jersey,

           served through
and may be served  through its
                            its registered
                                 registered agent
                                            agent for
                                                  for service
                                                      service of
                                                              of process,
                                                                 process, CT
                                                                          CT Corporation
                                                                             Corporation System,
                                                                                         System,

                         900, Dallas,
1999 Bryan Street, Suite 900, Dallas, TX
                                      TX 75201.
                                         75201. JANSSEN
                                                 JANSSENP.HARMACEUTICA  INC., now
                                                         PHARMACEUTICA INC.,

known
known as JANSSEN
          JANSSEN PHARMACEUTICALS,
                  PHARMACEUTICALS, INC.,
                                    INC.,isis a Pennsylvania
                                                Pennsylvania corporation with its
                                                             corporation with

principal place of business in Titusville,
                               Titusville, New Jersey, and may be served through its registered

          service of
agent for service of process,
                     process, CT
                              CT Corporation
                                 Corporation System,
                                             System, 1999 Bryan Street, Suite 900, Dallas, TX

75201. J&J is the only company that owns more
                                         more than 10% of Janssen
                                                          Janssen Pharmaceuticals'
                                                                  Pharmaceuticals' stock, and

corresponds with
corresponds with the FDA regarding
                 the FDA regarding Janssen's
                                   Janssen's products.
                                              products. Upon
                                                        Upon information
                                                              information and
                                                                          and belief,
                                                                              belief, J&J

controls the sale and development
                      development of
                                  of Janssen Pharmaceuticals' drugs and Janssen's profits inure
                                     Janssen Pharmaceuticals'

    J&J'sbenefit
to J&J's  benefit(Janssen
                  (JanssenPharmaceuticals,
                           Pharmaceuticals,Inc.,
                                            Inc.,Ortho-McNeil-Janssen
                                                  Ortho-McNeil-Janssen Pharmaceuticals,
                                                                       Pharmaceuticals, Inc.,




PLAINTIFF'S
PLAINTIFF' S ORIGINAL PETITION                                                                     13
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 21 of 256




Janssen Pharmaceutica Inc.,
                      Inc., and
                            and J&J     hereinafter referred to as "Janssen").
                                J&J are hereinafter                "Janssen").

       33.     Janssen               promotes, sells,
                       manufactures, promotes,
               Janssen manufactures,            sells, and
                                                       and distributes opioids in
                                                           distributes opioids in the
                                                                                  the U.S.
                                                                                      U.S. and in

Angelina County.

       34.                           INC. is a Delaware corporation with its principal
               ENDO HEALTH SOLUTIONS INC.

place
place of                                    and has at all times
                              Pennsylvania, and
         business in Malvern, Pennsylvania,
      of business                                          times relevant
                                                                 relevant to
                                                                          to this litigation conducted
                                                                             this litigation

                                                        maintain a registered agent for service of
business in this State. Said corporation is required to maintain

process but has not
                not designated      an agent.
                    designated such an agent. Therefore,      corporation may be served with
                                              Therefore, said corporation

process through the Secretary of State for the State of Texas at its registered agent in Delaware,

                               Corporation Trust
The Corporation Trust Company, Corporation Trust Center,
                                                 Center, 1209             Wilmington, DE
                                                         1209 Orange St., Wilmington,

19801, pursuant to the Texas Long-Arm Statute, Tex. Civ. Prac.                17.041-.045.
                                                         Prac. & Rem. Code §§ 17.041-.045.

ENDO PHARMACEUTICALS, INC.,
ENDO PHARMACEUTICALS,          wholly-owned subsidiary
                       INC.,aa wholly-owned subsidiary of ENDO
                                                          ENDO HEALTH
                                                                HEALTH

SOLUTIONS INC., is
SOLUTIONS INC.,  is a Delaware corporation with
                      Delaware corporation with its
                                                 its principal          business in Malvern,
                                                     principal place of business    Malvern,

Pennsylvania, and
Pennsylvania,  andmay
                  may be served through
                      be served through its registered agent
                                        its registered agent for service of process,
                                                             for service             CT
                                                                            process, CT

Corporation System, 1999 Bryan Street, Suite 900, Dallas, TX 75201
                                                             75201 (Endo Health Solutions Inc.

and Endo Pharmaceuticals,
         Pharmaceuticals, Inc.
                          Inc. are hereinafter referred to as "Endo").
                               are hereinafter                "Endo").

        35.    Endo develops, markets, and sells opioid drugs in the U.S. and in Angelina County.
                              markets, and

Endo also manufactures and sells generic opioids in the U.S. and Angelina County, by itself and

through its subsidiary, Qualitest Pharmaceuticals,
            subsidiary, Qualitest Pharmaceuticals, Inc.

        36.    The County lacks information sufficient
                                            sufficient to specifically identify the true names or
                                                       to specifically

capacities, whether individual,
capacities, whether             corporate or
                    individual, corporate or otherwise,
                                             otherwise, of
                                                        of Defendants
                                                           Defendants sued
                                                                      sued herein
                                                                           herein under
                                                                                  under the

fictitious names DOES 1 through 100 inclusive. The County will amend this Petition to show their

                capacities ifif and
true names and capacities       and when
                                    when they
                                          they are
                                                are ascertained.  Angelina County
                                                     ascertained. Angelina County is
                                                                                   is informed
                                                                                       informed and

                      information and
believes, and on such information and belief alleges, that each of the Defendants named as a DOE
                                      belief alleges,




PLAINTIFF' S ORIGINAL PETITION
PLAINTIFF'S                                                                                        14
   Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 22 of 256




                            contributed to cause events and occurrences alleged in this Petition
has engaged in conduct that contributed

and, as such, shares liability for at least some
                                            some part
                                                 part of
                                                      of the
                                                          the relief
                                                              relief sought herein.

                                  VI.        FACTUAL ALLEGATIONS
                                             FACTUAL ALLEGATIONS

         37.                 1990s, generally
                  Before the 1990s, generally accepted
                                              accepted standards of inedical
                                                                    medical practice dictated that

               be used
opioids should be used only
                       onlyfor
                            forshort-term
                                short-termacute
                                           acutepain
                                                 pain—
                                                     — pain
                                                       pain relating
                                                             relating to
                                                                       to recovery
                                                                           recovery from surgery or

for cancer or palliative (end-of-life) care. Using opioids for chronic pain was
                                                                            was discouraged or even

prohibited because
prohibited because there
                    there was
                          was aa lack of
                                      of evidence
                                          evidence that opioids
                                                        opioids improved
                                                                improved patients'
                                                                         patients' ability
                                                                                   ability to

overcome pain and function. Instead the evidence demonstrated that patients developed tolerance

to opioids over time, which increased the risk of addiction and
                                                            and other
                                                                other side effects.

         38.      After the
                  After the 1990s,
                             1990s, Defendants
                                     Defendants dramatically
                                                 dramatically changed
                                                              changed doctors'
                                                                      doctors' views
                                                                               views regarding
                                                                                      regarding

opioids through a well-funded deceptive marketing scheme. Defendants
                                                          Defendants were so successful that,

according to the National Safety Council, 74% of all doctors prescribe opioids for chronic back

pain and 55% prescribe opioids for dental pain, "neither of which is appropriate in most cases."49

                   are prescribing
And 99% of doctors are prescribing them for
                                        for longer
                                            longer than the three-day recommended period as

recommended by the CDC.50
                   CDC.5° Twenty-three
                          Twenty-three percent
                                       percent prescribe at least a month's
                                                                    month's worth of opioids

and evidence shows that just 30 days of
                                     of usage can cause brain damage.sl
                                                              damage.'

         39.      Each Defendant used
                                 used direct
                                      direct marketing
                                             marketing and unbranded advertising (i.e., advertising

that promotes opioid use generally but does not name
                                                name aa specific
                                                         specific opioid) disseminated by seemingly

independent third parties to spread false and deceptive statements
                                                        statements about
                                                                   about the
                                                                         the risks
                                                                             risks and benefits of

          opioid use.
long-term opioid use. Defendants
                      Defendants advocated
                                 advocated the
                                            the widespread
                                                widespread use of opioids for chronic pain even



49 National Safety Council, NSCPoII:
                            NSC Poll: 99%
                                       99% ofDoctors
                                            of DoctorsPrescribe
                                                        Prescribe Highly-Addictive
                                                                   Highly-Addictive Opioids Longer than CDC
Recommends, 2017 (The NSC was founded in     in 1913 and chartered by Congress and is a non-profit organization
whose mission is to save lives by preventing
                                   preventing injuries
                                              injuries and deaths at work, in homes, and in the communities through
leadership, research, education, and advocacy).
5° National
so National Safety
            Safety Council, NSCPoII,
                            NSC Poll, supra.
51 National Safety Council, NSCPoII,
                            NSC Poll, supra.



PLAINTIFF'S
PLAINTIFF' S ORIGINAL PETITION                                                                                   15
     Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 23 of 256




            contravenedthe
though itit contravened
though                  the"cardinal
                            "cardinal   principles
                                     principles    of inedical
                                                of medical              — that
                                                               intervention
                                                           intervention     —there
                                                                               that be compelling
                                                                                    there be compelling

evidence of the
            the benefit
                benefitof
                        ofaatherapy
                             therapyprior to its
                                      prior      large-scale
                                             to its               52
                                                             use."52
                                                    large-scale use."

A.          Defendants Used
            Defendants  Used Multiple
                              MultipleAvenues
                                       AvenuesTo
                                               ToDisseminate   their
                                                  Disseminatetheir    False
                                                                   False andand Deceptive
                                                                            Deceptive
            Statementsabout
            Statements aboutOpioids.
                             Opioids.

            40.       Defendants spread
                      Defendants  spreadtheir false
                                          their     and
                                                false   deceptive
                                                      and         statements
                                                          deceptive          by (1)
                                                                     statements     marketing
                                                                                 by (1)       their their
                                                                                        marketing

branded opioids
branded opioidsdirectly
                directlytotodoctors
                             doctorstreating patients
                                       treating       residing
                                                patients       in Angelina
                                                          residing         County
                                                                   in Angelina    and the
                                                                               County     Angelina
                                                                                        and the Angelina

County patients
County patientsthemselves
                themselvesand (2)(2)
                            and   deploying so-called
                                     deploying        unbiased
                                               so-called       and and
                                                         unbiased  independent third third
                                                                       independent   partiesparties
                                                                                             to     to

Angelina County.
Angelina County.

                         Defendants Spread
                      1. Defendants  Spreadand
                                            andContinue
                                                  Continue
                                                         to to  Spread
                                                            Spread      Their
                                                                     Their     False
                                                                           False     and Deceptive
                                                                                 and Deceptive
                         StatementsThrough
                         Statements ThroughDirect
                                            Direct  Marketing
                                                  Marketing     of Their
                                                             of Their    Branded
                                                                      Branded     Opioids.
                                                                              Opioids.

            41.       Defendants' direct
                      Defendants'  directmarketing
                                          marketingof of
                                                      opioids generally
                                                         opioids        proceeded
                                                                 generally        on two
                                                                           proceeded  on tracks. First,First,
                                                                                          two tracks.

each Defendant
each Defendantconducted
               conductedadvertising
                         advertisingcampaigns touting
                                      campaigns   touting the purported
                                                      the purported      benefits
                                                                    benefits       of branded
                                                                             of their their branded

drugs. For
drugs. Forexample,
           example,Purdue
                    Purduespent $200
                            spent    million
                                  $200       promoting
                                       million         and and
                                                promoting  marketing OxyContin
                                                               marketing       in various
                                                                         OxyContin   in various

forms.53
forms.   Defendants spent
      53 Defendants  spentmore
                           morethan $14
                                 than   million
                                      $14       onon
                                          million  medical journal
                                                     medical       advertising
                                                              journal advertising   of opioids
                                                                               of opioids      in 2011,
                                                                                          in 2011,

nearly triple
nearly  triplewhat
               whatthey
                     theyspent in in
                           spent   2001, including
                                     2001,         $8.3
                                           including    million
                                                      $8.3      by Purdue,
                                                           million by Purdue,
                                                                           $4.9$4.9 million
                                                                                million     by Janssen,
                                                                                        by Janssen,

and $1.1
and $1.1 million
         millionby
                 byEndo.
                    Endo.

            42.       A number
                        numberof
                               ofDefendants'
                                  Defendants'branded
                                              brandedadsads
                                                         deceptively
                                                            deceptively portrayed
                                                                     portrayed      the benefits
                                                                               the benefits      of opioids
                                                                                            of opioids

for chronic
for chronic pain.
             pain. For
                   For example,
                       example,Endo
                                Endodistributed and and
                                      distributed    mademade  available
                                                          available on itsonwebsite,
                                                                             its website,

www.opana.com
www.opana.com,, aa pamphlet
                   pamphlet promoting
                            promotingOpana
                                      OpanaERER
                                              with photographs
                                                with           depicting
                                                     photographs         patients
                                                                   depicting      with with
                                                                              patients

physically demanding
physically demanding jobs
                      jobslike
                            likea aconstruction
                                    constructionworker andand
                                                  worker   chef,chef,
                                                                 implying that the
                                                                      implying thatdrug
                                                                                    the drug
                                                                                        wouldwould

provide long-term
provide  long-termpain-relief
                   pain-reliefand
                                and functional
                                  functional   improveinent.
                                             improvement.

            43.       Purdue also
                      Purdue  alsoran
                                   rana aseries ofof
                                           series  ads, called
                                                     ads,      "pain
                                                          called "pain  vignettes,"
                                                                     vignettes,"     for OxyContin
                                                                                 for OxyContin      in 2012
                                                                                               in 2012 in in

medical journals.
medical  journals.These
                   Theseads
                         adsfeatured chronic
                              featured       painpain
                                       chronic    patients and recommended
                                                      patients             OxyContin
                                                               and recommended       for each.
                                                                               OxyContin    for each.


SZ
52   Manchikanti, Ex.
     Manchikanti,   Ex.A,A,atat2.2.
13
53   Zee, Ex. B,
              B, at
                 at2.
                    2.



PLAINTIFF'SSORIGINAL
PLAINTIFF'   ORIGINAL PETITION
                     PETITION                                                                        16
   Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 24 of 256




One ad described
One    described a"54-year-old
                 a "54-year-old writer
                                writer with
                                       with osteoarthritis         hands" and
                                             osteoarthritis of the hands" and implied
                                                                               implied that
                                                                                       that

OxyContin would help the writer work more effectively. Second, each Defendant promoted the
                                          effectively. Second,

    of opioids
use of opioids for
                for chronic
                     chronic pain
                             painthrough
                                  through"detailers" — sales representatives
                                          "detailers"—       representatives who visited individual

            medical staff
doctors and medical  staffin
                           intheir
                              theiroffices
                                    offices—
                                           — and
                                             and small-group
                                                 small-group speaker
                                                             speaker programs.

         44.       Defendants devoted massive resources to direct sales contacts with doctors. In 2014
                   Defendants devoted

alone, Defendants
alone, Defendants spent $154
                        $154 million
                             million on detailing branded opioids to doctors, including $108
                                                  branded opioids

million by Purdue,
inillion   Purdue, $34
                   $34 million by Janssen, and $10 million by Endo.

         45.       Defendants sent their sales representatives to prescribers
                                                                  prescribers based
                                                                              based on their specialties

and prescribing habits obtained from sales data through IMS Health. Defendants used this data to

monitor, and thereby target, specific physicians through the initial and renewal prescribing rates.

               their sales
To ensure that their sales representatives
                           representatives were properly incentivized, Defendants motivated them

through bonuses.
through bonuses. In 2001, Purdue
                 In 2001, Purdue paid
                                 paid $20
                                      $20 million
                                          million in "sales incentive
                                                  in "sales incentive bonuses"
                                                                      bonuses" to
                                                                               to its sales
                 54
representatives .54
representatives.

         46.       Defendants also
                   Defendants also utilized
                                   utilized "influence
                                            "influence mapping"
                                                       mapping" to
                                                                 to use
                                                                    use decile rankings or similar
                                                                        decile rankings    similar

              identify high-volume prescribers. The underlying strategy was
breakdowns to identify                                                  was that detailers would

have the
have the biggest
          biggest sales
                   sales impact
                          impact on
                                  onhigh-volume
                                     high-volume prescribers.
                                                  prescribers. For
                                                               For example,
                                                                    example, Endo
                                                                             Endo identified
                                                                                   identified

prescribers representing 30% of its nationwide sales volume and planned
                                                                planned sales visits three times

              these physicians.
per month to these   physicians. These
                                 These detailers
                                       detailers visited
                                                 visited physicians
                                                         physicians across
                                                                    across the nation,
                                                                               nation, including
                                                                                        including

physicians in
physicians    Angelina County.
           in Angelina County. Defendants
                               Defendantsalso
                                          also had
                                               had access
                                                   access to
                                                           to data
                                                              data from
                                                                   from IMS Health, which

provides Defendants
provides Defendants specific
                    specific details about which medications
                             details about       medications physicians
                                                             physicians prescribe
                                                                        prescribe and
                                                                                  and how

frequently they do so. This
                       This data
                            data was
                                 was collected
                                     collected from more than 50% of the pharmacies
                                                                         pharmacies in the
                                                                                       the United
                                                                                           United

States, which would
              would inform Defendants
                           Defendants which doctors to target to convince them
                                                                          them to
                                                                               to prescribe
                                                                                  prescribe more



sa Zee, Ex.
54 Zee, Ex. B, at 2.


PLAINTIFF'S
PLAINTIFF' S ORIGINAL PETITION                                                                       17
     Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 25 of 256




                                                of the medications they had been prescribing.
opioids or to start prescribing opioids instead of

         47.     Another manner in which Defendants expanded their sales was to target prescribers

                                              Defendants would
in individual zip codes and local boundaries. Defendants would send
                                                               send aa detailer based on ease of

in-person access and the likelihood of convincing the physician to prescribe a higher number of
                                                      physician to

opioids and at higher doses.

         48.     As part and parcel of their detailing of opioids to physicians, Purdue trained its sales
                                                                  to physicians,

representatives           physicians that
                   inform physicians
representatives to inform            that the
                                          the risk of addiction
                                                      addiction was
                                                                was "less
                                                                    "less than one percent" even

though studies demonstrated
though studies demonstrated that
                             that there
                                   there was
                                         was a high
                                               high incidence
                                                     incidence of drug
                                                                  drug abuse
                                                                       abuse associated
                                                                              associated with
                                                                                         with

                                    pain.ss
prescription opioid use for chronic pain.55

         49.     As Defendants'
                    Defendants' marketing efforts grew,
                                marketing efforts grew, they
                                                        they targeted
                                                              targeted nurse
                                                                       nurse practitioners
                                                                              practitioners and
                                                                                            and

physician assistants who, a 2012 Endo business plan noted, were "share
                                                                "share acquisition"
                                                                       acquisition" opportunities

because they
because                           than physicians to details and wrote most of their prescriptions
        they were more responsive than

without a physician consult.

         50.     Studies demonstrate that visits from sales representatives influence the prescribing

                                         curtailing the prescription
practices of residents and physicians by curtailing     prescription of generic drugs and rapidly

                                                                     pain.s6
expanding the prescription of new drugs, such as opioids for chronic pain.'

         51.     Defendants also paid doctors to serve on speakers'
                                                          speakers' bureaus, to attend programs, and

    meals.57 In
for meals.57 In2017,
                2017,Dr.
                      Dr.Hadland
                          Hadlandidentified
                                   identifiedsome
                                              someofofthese
                                                        thesepayments
                                                              paymentsfrom
                                                                       frompharmaceutical
                                                                            pharmaceutical

companies to physicians
companies    physicians prescribing opioids.58 It
                        prescribing opioids.58 It was
                                                  was the
                                                       thefirst  time"industry
                                                           firsttime  "industry payments
                                                                                 payments to

           related to opioid marketing"
physicians related                      could be collated because of the
                             marketing" could                        the "Open
                                                                         "Open Payments program




51
55 Zee, Ex. B, at 3.
16
56 Zee, Ex. B, at 6.
57 See Scott E. Hadland, M.D., M.P.H, M.S., Industry Payments to Physicians for Opioid Products,
                                                                                       Products, 2013-2015,
                                                                                                 2013-2015,107
                                                                                                            107
Am. J of Pub. Health 9, Sept. 2017, attached hereto as Exhibit C.
58 Exhibit C at 1493.




PLAINTIFF'S
PLAINTIFF' S ORIGINAL PETITION                                                                               18
     Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 26 of 256




database" authorized under the "Physician Payments Sunshine Act."'
database"                                                   Act."59 Dr. Hadland explained that

it was the first large-scale examination of
                                         of these payments.6o
                                                  payments.6°

         52.      One statistic
                  One statistic Dr.
                                Dr. Hadland
                                    Hadland gleaned
                                            gleanedfrom
                                                    fromthe
                                                         thedata
                                                             dataisis that
                                                                       that nearly
                                                                            nearly 11 in 55 family
                                                                                             family

                                                                                        payment.61
physicians in 2013, out of 108,971 active family physicians, received an opioid-related payment.61

After culling
After culling through
              through the
                      the Open
                          Open Payments
                                Payments program
                                          program database,
                                                  database, Dr. Hadland
                                                                Hadland concluded
                                                                         concluded that
                                                                                   that

"fflinancial transfers" from pharmaceutical companies
"[fJinancial                                companies to physicians
                                                         physicians prescribing opioids "were

                                                               value."62
substantial and widespread and may be increasing in number and value."62

         53.      Some of the
                  Some    the financial
                               financial transfers
                                          transfers most
                                                    most likely
                                                          likely involved
                                                                  involved speaker programs,
                                                                                    programs, which
                                                                                              which

provided: (1) an incentive for doctors to prescribe a particular opioid
                                                                 opioid (so
                                                                        (so they
                                                                             they might
                                                                                  might be
                                                                                        be selected to

promote the drug); (2) recognition and compensation
                                       compensation for
                                                    for the
                                                         the doctors
                                                             doctors selected
                                                                      selected as
                                                                               as speakers; and (3)

an opportunity to promote the drug through
                                   through the
                                           the speaker
                                               speaker to
                                                        to his
                                                           his or
                                                               or her
                                                                  her peers.
                                                                      peers. These speakers gave

the false impression that they were providing unbiased
                                              unbiased and
                                                       and medically
                                                           medically accurate
                                                                     accurate presentations when

they were, in fact, presenting a script prepared
                                        prepared by
                                                 by Defendants.
                                                    Defendants. On information and belief, these

presentations conveyed
presentations conveyed misleading
                       misleading information, omitted material
                                                       material information,  and failed to correct
                                                                 information, and

Defendants' prior
Defendants' prior misrepresentations
                  misrepresentations about
                                     about the risks and benefits of opioids.

         54.     Defendants employed
                 Defendants employed the same marketing
                                              marketing plans,
                                                        plans, strategies,
                                                               strategies, and messages
                                                                               messages in and

around Angelina County, Texas as they did nationwide. Across the pharmaceutical industry, "core

message" development is funded and overseen on a national basis by
message"                                                        by corporate
                                                                   corporate headquarters.
                                                                             headquarters. This

comprehensive approach
comprehensive approach ensures
                       ensures that  Defendants' messages
                                that Defendants' messages are accurately and
                                                          are accurately and consistently
                                                                              consistently

          across marketing
delivered across marketing channels
                           channels and in each sales territory. Defendants consider this high level

                               crucial to
of coordination and uniformity crucial  to successfully
                                           successfully marketing their drugs.


59
59 Exhibit C.
60
   Id. at 1495.
6° Id.
61 Hadland, Ex. C, at 1494.
62
   Id. at 1495.
62 Id.




PLAINTIFF'S
PLAINTIFF' S ORIGINAL PETITION                                                                     19
   Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 27 of 256




                   2. Defendants
                       DefendantsUsed
                                  UsedaaDiverse
                                         DiverseGroup
                                                Groupof of Seemingly Independent Third Parties
                                                           Seemingly Independent
                                                                about the
                                                     Statements about
                       to Spread False and Deceptive Statements        the Risks and Benefits of
                       Opioids.

         55.       Defendants also
                   Defendants      deceptively marketed
                              also deceptively marketed opioids
                                                        opioids in
                                                                 in and        Angelina County
                                                                    and around Angelina County

through
through unbranded
        unbranded advertising.
                  advertising. This advertising was
                               Thisadvertising  was ostensibly
                                                     ostensibly created and disseminated
                                                                created and disseminated by

independent third
independent       parties. But
            third parties. But by
                                byfunding,  directing, reviewing,
                                   funding,directing,   reviewing, editing,
                                                                   editing, and distributing this
                                                                            and distributing

unbranded advertising, Defendants controlled the deceptive messages disseminated by these third

            acted in
parties and acted  in concert
                      concert with
                              with them
                                    them to
                                          to falsely
                                              falsely and
                                                       and misleadingly                 for treating
                                                           misleadingly promote opioids for treating

              Unbranded advertising
chronic pain. Unbranded advertising also
                                    also avoided regulatory
                                                 regulatory scrutiny because Defendants did not

have to submit it to the FDA, and therefore it was
                                               was not
                                                   not reviewed
                                                       reviewedby
                                                                bythe
                                                                   theFDA.
                                                                      FDA. But it is illegal for a

     company to distribute
drug coinpany   distribute materials that exclude
                                          exclude contrary
                                                  contrary evidence
                                                           evidence or information about the

drug'ssafety
drug's safetyor
             or efficacy
                efficacy that
                         that "clearly
                              "clearly cannot
                                       cannot be
                                              be supported by the results
                                                                  results of  the study."63
                                                                          of the  study."63 Moreover,

a drug company cannot compare or suggest that its "drug is safer or more effective than another
       company cannot

drug ... whenitithas
drug...when      has not
                     not been
                         been demonstrated
                              demonstratedto  be safer
                                           to be safer or
                                                       or more
                                                          more effective
                                                               effective in such particular
                                                                                 particular by

                     of substantial clinical experience."64 It is therefore
substantial evidence of
substantial                                                       therefore Defendants'
                                                                            Defendants' responsibility

   ensure that not
to ensure      not only
                   only is
                         is its
                             its label
                                  label accurate
                                         accurate and
                                                  and complete,
                                                      complete, but
                                                                but that             materials they
                                                                                 all materials
                                                                    that any and all           they

                                    6s
                           complete.'
distribute is accurate and complete.

         56.       Defendants' deceptive
                   Defendants' deceptive unbranded
                                         unbranded marketing
                                                   marketing often contradicted their branded
                                                             often contradicted       branded

materials. For
materials.  Forexample,
                example, Endo's
                          Endo'sunbranded
                                 unbrandedadvertising
                                           advertising contradicted
                                                        contradicted its
                                                                     its concurrent,   branded
                                                                          concurrent, branded

advertising for Opana ER:




63 21 C.F.R. § 99.101(a)(4).
11
64 21 C.F.R. § 202.1 (e)(6)(ii).
"
61
65 See 21 C.F.R. § 201.56 (providing general requirements for prescription drug labeling); 21    21 C.F.R.
   314.70(c)(6)(iii)(A-C) (providing for changes to labels that strengthen precautions, warnings,
§ 314.70(c)(6)(iii)(A-C)                                                                   warnings, or adverse reactions,
                                                                                             Levine, 555 U.S. 555 (2009)
                        about drug abuse, dependence, or overdosage); see also Wyeth v. Levirie,
as well as statements about
(holding that
(holding  that aa drug
                  drug company
                       company bears responsibility
                                      responsibility for
                                                     for the content of
                                                                     of its drug label at all times).



PLAINTIFF'S
PLAINTIFF' S ORIGINAL PETITION                                                                                         20
     Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 28 of 256




                           Pain: Opioid Therapy                   Opana ER Advertisement
                               (Unbranded)                                (Branded)
                                                              "All patients treated with opioids
                      "People who take opioids as             require careful monitoring for
                      prescribed usually do not               signs of abuse and addiction, since
                      become addicted."                       use of opioid analgesic products
                                                              carries the risk of addiction even
                                                              under appropriate medical use."

           57.                                market, and
                    Drug companies that make, marlcet,     distribute opioids
                                                       and distribute         are generally subject to
                                                                      opioids are

                                                   drugs. A drug company's branded
                                      prescription drugs.
rules requiring truthful marketing of prescription                                 marketing,
                                                                           branded marketing,

                 and promotes a specific drug, must: (a) be consistent with its label and supported
which identifies and

by substantial
   substantial scientific evidence; (b)
               scientific evidence;                 false or
                                            include false
                                    (b) not include       or misleading
                                                             misleading statements    material
                                                                        statements or material

                                                                66
                                                          risks.66
omissions; and (c) fairly balance the drug's benefits and risks.

           58.      This framework ensures that drug companies, which are best suited to understand
                                                                which are

the properties and effect
                   effect of
                          of their
                             their drugs, bear the responsibility
                                   drugs, bear     responsibility of providing accurate information

so that prescribers
        prescribers and users can
                    and users                                   of the drugs.
                              can assess the risks and benefits of

           59.      Defendants did not follow this framework in assisting, creating, and/or distributing

third-party publications      included warnings
                         that included
            publications that          warnings and
                                                and instructions either mandated
                                                    instructions either mandated by the FDA-
                                                                                        FDA-

required
required drug
         drug labels                                                   Defendants. The publications
                                                                    to Defendants.
              labels or that described the risks and benefits known to

either failed to disclose
either failed                      of addiction
                 disclose the risk of           and misuse
                                      addiction and misuse or affirmatively denied the
                                                              affirmatively denied  the risk
                                                                                        risk of

                                                               third-party materials that had the
                                                   independent third-parry
addiction. The publications also "appeared" to be independent

                                                                      that opioids were safe for
                                                           physicians that
effect of carrying more weight and credibility to convince physicians

chronic pain.

           a.       Defendants Utilized Treatment Guidelines to Promote their Deception.

           60.                                guidelines to normalize
                    Defendants used treatment guidelines    normalize the  use of opioids for chronic
                                                                       the use




66
66   21 U.S.C. § 352(a); 21 C.F.R. §§ 1.21(a); 202.1(e)(3); 202.1(e)(6).



PLAINTIFF'
PLAINTIFF'SS ORIGINAL PETITION                                                                       21
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 29 of 256




pain. Doctors,
pain. Doctors,especially
               especiallygeneral
                          generalpractitioners
                                  practitionersandand
                                                   family
                                                      family
                                                          doctors,
                                                             doctors,
                                                                   rely rely
                                                                        uponupon
                                                                             treatment
                                                                                  treatment
                                                                                       guidelines
                                                                                             guidelines

when faced
     faced with
           with patients
                patientscomplaining
                         complainingofofchronic
                                          cbronic
                                                pain.
                                                  pain.
                                                      Scientific
                                                         Scientific
                                                                 literature
                                                                     literature
                                                                            references
                                                                                 references
                                                                                       treatment
                                                                                            treatment

guidelines in
guidelines in making
              makingits
                      itsconclusions
                          conclusionsand
                                      andthird-party
                                           third-party
                                                     payers
                                                        payers
                                                            use treatment
                                                                use treatment
                                                                          guidelines
                                                                               guidelines
                                                                                     to determine
                                                                                           to determine

coverage. Even
coverage. EvenEndo's
               Endo'sinternal
                      internaldocuments
                                documents
                                        indicate
                                           indicate
                                                 thatthat
                                                      salessales
                                                            representatives
                                                                 representatives
                                                                            discussed
                                                                                 discussed
                                                                                      treatment
                                                                                            treatment

guidelines
guidelines with
           withdoctors
                doctorsduring
                        duringindividual
                                individual
                                         sales
                                            sales
                                               visits.
                                                  visits.

               1.      The FSMB
                       The FSMBWrote
                                WroteororSponsored
                                          SponsoredMisleading
                                                    Misleadingandand
                                                                  Deceptive
                                                                     Deceptive
                                                                            Guidelines.
                                                                               Guidelines.

       61.     Headquartered ininEuless,
               Headquartered      Euless,Texas,
                                           Texas,
                                                thethe
                                                    Federation
                                                       Federation
                                                               of State
                                                                   of State
                                                                        Medical
                                                                            Medical
                                                                                Boards
                                                                                    Boards
                                                                                       ("FSMB")
                                                                                           ("FSMB")

is a trade
     tradeorganization
           organizationrepresenting
                         representing
                                    thethe
                                        various
                                           various
                                                statestate
                                                      medical
                                                           medical
                                                              boards
                                                                   boards
                                                                     in the in
                                                                            United
                                                                               the United
                                                                                    States.States.
                                                                                            The state
                                                                                                   The state

boards that
boards  thatcomprise
             comprisethe
                       theFSMB
                           FSMBmembership
                                membershiphavehave
                                                the the
                                                    power
                                                        power
                                                          to license
                                                               to license doctors,
                                                                      doctors,     investigate
                                                                               investigate

complaints, and
complaints,  anddiscipline
                 disciplinedoctors.
                            doctors.The
                                     TheFSMB
                                          FSMB
                                             finances
                                                finances
                                                      opioid
                                                         opioid
                                                             andand pain-specific
                                                                pain-specific     programs
                                                                              programs      through
                                                                                       through

grants from
grants  fromDefendants.
             Defendants.

       62.     In 1998,
               In 1998, the
                        the FSMB
                            FSMB developed
                                 developed Model
                                           Model Guidelines
                                                 Guidelines for
                                                             for the
                                                                 the Use
                                                                     Use of
                                                                         of Controlled
                                                                             Controlled

Substances for the Treatment
                   Treatment of
                             ofPain
                                Pain ("FSMB
                                     ("FSMB Guidelines"),
                                            Guidelines"),which
                                                          whichwas
                                                                wasproduced
                                                                     produced
                                                                            in collaboration
                                                                               in collaboration

with pharmaceutical
     pharmaceuticalcompanies.
                    companies.The
                                The
                                  FSMB
                                    FSMB
                                       guidelines
                                         guidelines
                                                  instructed
                                                      instructed
                                                             that opioids
                                                                  that opioids
                                                                          were were
                                                                               "essential"
                                                                                    "essential"
                                                                                           for for

the treatment
    treatmentofofchronic
                  chronicpain,
                           pain,
                               even
                                 even
                                    as as
                                       a first
                                          a first
                                               prescription
                                                  prescription
                                                            option.
                                                                option.

       63.     A book
                 book adapted
                      adaptedfrom
                              fromthe
                                    the2007
                                        2007FSMB
                                             FSMBguidelines,
                                                   guidelines,
                                                             Responsible Opioid Prescribing:

A Physician's Guide
              Guide ("Opioid
                    ("Opioid Prescribing"), released
                                            released March
                                                     March1,1,2009
                                                               2009makes
                                                                    makesthese
                                                                           these
                                                                               same
                                                                                 same
                                                                                    claims.
                                                                                      claims.

Opioid Prescribing was supported
                       supportedby
                                 bya aconsortium
                                       consortiumof of
                                                    pharmaceutical
                                                       pharmaceutical
                                                                   companies
                                                                      companies
                                                                             and Front
                                                                                 and Front
                                                                                       Groups
                                                                                           Groups

with an
     an interest
         interestininensuring
                      ensuringthat
                                that
                                   "effective"
                                      "effective"
                                               painpain management
                                                    management      included
                                                               included       theofuse
                                                                        the use        of opioids.
                                                                                    opioids.

       64.     The author
               The authorofofOpioid Prescribing, Scott
                                                 Scott Fishman,
                                                       Fishman,M.D.,
                                                                M.D.,chaired
                                                                      chairedthe
                                                                               the
                                                                                 board
                                                                                   board
                                                                                       andand
                                                                                           waswas

past president
     presidentofofthe
                   theAmerican
                       Ainerican
                               Pain
                                 Pain
                                    Foundation
                                      Foundation
                                               andand
                                                  served
                                                      served
                                                         as president
                                                              as president
                                                                      of theof
                                                                             American
                                                                               the American
                                                                                      Academy
                                                                                            Academy

   Pain Medicine
of Pain Medicineand
                 andserved
                     servedononthe
                                 the
                                   board
                                     board
                                         of of
                                            directors.
                                               directors.
                                                       Opioid Prescribing was sponsored
                                                                              sponsoredby
                                                                                        bythe
                                                                                           the

Alliance of
Alliance of State
            State Pain
                  PainInitiatives,
                       Initiatives,Federation
                                    Federationof State
                                                 of State
                                                       Medical
                                                          Medical
                                                               Boards,
                                                                  Boards,
                                                                       and and
                                                                           the University
                                                                               the University
                                                                                          of of




PLAINTIFF'S
PLAINTIFF' SORIGINAL
             ORIGINALPETITION
                       PETITION                                                                   22
     Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 30 of 256




                 of Medicine and Public Health.'
Wisconsin School of                     Health.67

        65.      Dr. Fishman was a paid consultant to Cephalon and Eli Lilly. Dr. Fishman was also

       consultant, on the Speakers'
a paid consultant,                  Bureau, and part
                          Speakers' Bureau,     part of
                                                     of the
                                                        the research
                                                            research support for Endo,
                                                                                 Endo, Merck,

Janssen, Pfizer and Purdue.68
                    Purdue."

        66.      Opioid Prescribing     designed for continued
                        Prescribing was designed     continued medical education ("CME")
                                                               medical education ("CME") in

which a physician
        physician had to read
                  had to  read the
                                the book,
                                    book, coinplete
                                           complete questions,
                                                    questions, and fulfill administrative steps to
                                                                   fulfill administrative

receive 7.5
receive 7.5 hours
            hours of credit.                          Prescribing specifically states that opioids
                             The first page of Opioid Prescribing
                     credit. The

are the "drugs of choice" and "essential in the treatment of persons with chronic non-cancer
               of choice"                                                         non-cancer pain"

and that the CME will inform physicians about the laws and regulations governing the prescribing

                               Italso
of opioids for pain control.69 It alsospecifically
                                       specificallyteaches
                                                    teaches physicians
                                                            physicians how to protect their practices

from unwarranted federal scrutiny."
                         scrutiny.70

        67.      Opioid Prescribing marketed "[o]pioid
                        Prescribing marlceted "[o]pioid analgesics"
                                                        analgesics" as
                                                                    as the  "drugs of choice for the
                                                                        the "drugs

management of
management of moderate
              moderatetotosevere
                           severepain
                                  pain. ...[which]
                                        . . [which] may
                                                    may be essential in the treatment of persons

     chronic non-cancer
with chronic            pain."' The
             non-cancer pain."7l The goal
                                      goal was
                                           wastoto"change
                                                   "changepatient
                                                           patient care,
                                                                    care, medical
                                                                          medical knowledge,
                                                                                   knowledge,

practice-based learning,
               learning, interpersonal
                          interpersonaland
                                        andcommunication
                                            communicationskills,
                                                          skills,and
                                                                  andprofessionalism      . ."72 The
                                                                                     . . ...."72
                                                                       professionalism

argument was that opioids were "underutilized" despite their "effectiveness."73
                                                             "effectiveness."73 The truth, known

to Dr. Fishman and Defendants herein, was that using opioids "for other than legitimate medical

purposes pose[d]
purposes pose[d] aa threat
                    threat to the
                               the individual
                                    individual and society,"
                                                   society," posed
                                                             posed high           overdose and
                                                                   high risks for overdose

addiction, and remained unproven as safe and effective for the long-term treatment of non-cancer



67                         Responsible Opioid
   Scott M. Fishman, M.D., Responsible Opioid Prescribing, A Physician's Guide, FSMB Foundation, Waterford
                                                             Physician's Guide,
Life Sciences, 2009.
68
6s m
   Id.
69/d.
69Id.
"Id.
7old.
71 Fishman supra,
            supra, at i.
'z
72 Id.
73 Fishman supra.
            supra.



PLAINTIFF'S
PLAINTIFF' S ORIGINAL PETITION                                                                               23
     Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 31 of 256




pain."
pain.74

          68.      It was
                      was even   conveyed to
                           even conveyed   to doctors
                                               doctors that
                                                        that undertreating       would be
                                                              undertreating pain would be officially
                                                                                           officially

disciplined whereas doctors prescribing opioids for chronic pain would not be disciplined. Opioid

Prescribing described a case in which a physician was sued
Prescribing                                           sued for "elder abuse" and the jury awarded
                                                           for "elder

$1.5 million to the plaintiff as an example of a physician that had been "successfully sued for not
                                                                    been "successfully

                               Opioid Prescribing
              aggressively."' Opioid
treating pain aggressively."75        Prescribing cautioned
                                                  cautioned that "these legal precedents sound a
                                                            that "these

                   are risks
warning that there are risks associated
                              associated with
                                         with under-treating."76 In actuality,
                                              under-treating."" In  actuality, it was aa threat
                                                                                          threat that
                                                                                                 that

                                                      opioids to patients who complained about
doctors would be punished if they failed to prescribe opioids

       Thatteaching
pain. That  teaching has
                     has held
                         held true
                               true given
                                     given that
                                            that according
                                                  according to the
                                                               the National Safety Council, 67% of
                                                                   National Safety

        prescribe opioids,
doctors prescribe opioids, in
                           in part,                      expectations.' Moreover,
                              part, based on a patient's expectations." Moreover, approximately
                                                                                  approximately

74% of doctors incorrectly believe morphine and oxycodone
                                                oxycodone are the most effective ways to treat
                                                          are the

pain even though
pain even  though research
                   research shows
                            shows that
                                   that over-the-counter  medications such
                                         over-the-counter medications such as ibuprofen
                                                                               ibuprofen and
                                                                                         and

                                          relief for acute pain.'
acetaminophen are the most effective pain relief           pain.78

          69.      Defendants also allayed any concerns doctors may have about patients exhibiting

                                                                                   Fishman
addictive behavior by highlighting the now debunked myth of "pseudoaddiction." Dr. Fishman

described pseudoaddiction as a sign that patients were receiving an inadequate dose to obtain pain

relief, not as a sign that the patient was exhibiting drug-seeking or addictive behavior."
                                                                                behavior.79

          70.                                 physicians that
                               Opioids taught physicians
                   Prescribing Opioids
                   Prescribing                           that the
                                                              the following
                                                                  following signs
                                                                            signs were evidence
                                                                                       evidence of

                                       behavior or
"pseudoaddiction" and not drug seeking behavior or signs
                                                   signs of addiction
                                                            addiction so long
                                                                         long as prescribing
                                                                              as prescribing

additional opioids resolves the pain:



74 Fishman supra.
              supra. at 6, 9.
75
75 Id. at 28.
76 Fishman, supra.
               supra.
"National
77 NationalSafety
              SafetyCouncil,
                      Council, supra.
                               supra.
78 National Safety Council, supra.
                               supra.
79 Fishman, supra,
               supra, at 62.



PLAINTIFF'S ORIGINAL PETITION
PLAINTIFF'S ORIGINAL                                                                              24
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 32 of 256




                      Requesting analgesics by name;

                      Demanding or manipulative behavior,

                      Clock watching;

                      Taking opioid drugs for an extended period;

                      Obtaining opioid drugs from more than one physician; and

                               opioids."
                      Hoarding opioids.80

        71.      Indeed, the types of behaviors
                 Indeed,              behaviors that Dr. Fishman
                                                         Fishman posed          indicative of
                                                                 posed as "MORE indicative

addiction" included:

                      Stealing money to obtain drugs;

                      Performing sex for drugs;

                      Stealing drugs from others;

                      Prostituting others for money to obtain drugs;

                      Prescription forgery; and

                      Selling prescription drugs.81

        72.      Certainly by
                 Certainly by the time a patient is performing sex for drugs, the patient has long been
                                                                       drugs, the

addicted and exhibited addictive behavior that was ignored by physicians at the explicit direction

of Defendants. This conclusion is supported by the American Psychiatric Association.

        73.      In the DSM-IV, addiction is "manifested" by three (or more) of the following in a

12-month period, including:

                 a)        Tolerance described as:

                              need for
                           A need    for markedly
                                         markedly increased
                                                     increased amounts
                                                               amounts of      substance to achieve
                                                                       of the substance      achieve
                           intoxication or the desired effect

                           Or
                           oY


'
80 Fishman supra.
81 Fishman supra, at 63.




PLAINTIFF'S
PLAINTIFF' S ORIGINAL PETITION                                                                      25
     Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 33 of 256




                                                                     use of the same amount of the
                                                           continued use
                           Markedly diminished effect with continued
                           substance;

                  b)       Withdrawal manifested by:

                           The characteristic withdrawal syndrome for the substance

                           or

                           The
                           The same
                                same (or
                                      (or closely  related) substance
                                           closely related) substance isis taken
                                                                           taken to relieve or avoid
                                                                                 to relieve    avoid
                           withdrawal symptoms;

                  c)       The
                           The substance  is taken
                                substance is taken in larger amounts or
                                                      larger amounts    over a longer
                                                                     or over    longer period than
                                                                                       period than
                           intended; and

                  d)       Spending    great deal
                           Spending aa great  deal of time to  obtain the
                                                            to obtain  the substance,       as visiting
                                                                            substance, such as visiting
                           multiple doctors or driving long distances.82

         74.      According to Defendants, as seen in Prescribing Opioids and other publications,
                                                      Prescribing Opioids

signs of addiction as defined by the
                      defined by     American Psychiatric Association are not signs of addiction,
                                 the American

but of pseudoaddiction that justifies taking more opioids for a longer period of time.

         75.                      to discontinue
                  The reason not to   discontinue the
                                                   the use  ofopioids
                                                       use of  opioids—
                                                                      — indeed,
                                                                        indeed, the foundation upon

which
which Defendants
      Defendants built itsopioid
                 builtits opioidempire
                                 empire—
                                       — was "theundertreatment
                                         was"the undertreatment of pain."83 Opioid Prescribing
                                                                of pain."'         Prescribing

                           of pain has "been recognized as a public health crisis for decades. The
claimed the undertreatment of

cost of human suffering is immeasurable. Turning away patients in pain simply is not an option."'
                                         Turning away                                   option."84

However, according to
However, according        Donald Treater,
                   to Dr. Donald Treater, medical advisor at The
                                          medical advisor    The National
                                                                 National Safety Council:
                                                                          Safety Council:

"Opioids do not kill pain; they kill people."85

         76.      Prescribing Opioids acknowledged that by 2005, more than 10 million Americans
                  Prescribing Opioids

             prescription drugs,
were abusing prescription drugs, which is more than the combined           people abusing
                                                        combined number of people abusing



82 American Psychiatric Association, Diagnostic and   and Statistical Manual ofMental   Disorders, Fourth Ed.,
                                                                              of Mental Disorders,
Washington, D.C., American Psychiatric Assoc., 2000.
83          supra, at 105.
83 Fishman, supra,
84          supra; see
84 Fishman, supra;  see also id. at 80 (stating that efforts have been made to reduce the undertreatment or non-
                        alsoid.
                                    elderly, and
treatment of pain in children, the elderly,  and in
                                                  in other
                                                     other vulnerable patient populations).
85 National Safety Council, supra.
                             supra.



PLAINTIFF'S
PLAINTIFF' S ORIGINAL PETITION                                                                                     26
     Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 34 of 256




cocaine, heroin, hallucinogens, and inhalants combined.86
                                              combined.' It also acknowledged that prescription

opioids
opioids are associated with more
                            more overdose
                                 overdose deaths
                                          deaths than
                                                  than cocaine
                                                       cocaine and
                                                               and heroin
                                                                   heroin combined."
                                                                          combined." Yet the

book then cautioned that the "undertreatment"
                             "undertreatment" of non-cancer
                                                 non-cancer pain
                                                            pain was
                                                                 was aa public
                                                                        public health
                                                                               health crisis
                                                                                      crisis of

equal importance that justified more opioid prescribing.

         77.       Under the guise of addressing "legitimate
                                                 "legitimate cause of undertreated
                                                                      undertreated pain"
                                                                                   pain" that
                                                                                         that "patients
                                                                                              "patients

and advocates have been pushing to address,""
                                   address,"88 Defendants tailored opioid marketing campaigns

to affect children and the elderly. The Defendants made significant efforts to
                                                                            to promote more
                                                                                       more opioid

prescribing for
prescribing  for "untreated
                 "untreated or undertreated pain
                            or undertreated  pain in
                                                   in children,
                                                      children, older
                                                                older patients,
                                                                      patients,and
                                                                                and in
                                                                                     in all other
                                                                                            other

vulnerable patient populations."89

         78.       Defendants also
                   Defendants also taught physicians
                                          physicians that "[plain
                                                          "[p]ain is what the patient says it is" and that

a physician "cannot measure or even confirm the pain that a patient is experiencing."90 As such,

                 untestable hypothesis."91 Furthermore, "[p]atients should
"pain remains an untestable                                         should not be denied opioid

medications except in light of clear evidence that such medications
                                                        medications are
                                                                    are harmful
                                                                        harmful to
                                                                                 to the patient."92
                                                                                    the patient."92

All in all,
All    all, opioids
            opioids would
                    would cure
                           cure the
                                 the "pain
                                      "pain epidemic"
                                             epidemic" facing
                                                        facing Americans. And yet, chronic
                                                               Americans. And      chronic pain
                                                                                           pain

continues to be a problem facing Americans, as well as an opioid epidemic of
                                                                          of addiction
                                                                             addiction and death.

         79.       A total of 200,000 copies of Opioid Prescribing,
                                                       Prescribing, which Dr. Fishman wrote for the

FSMB, has been delivered
               delivered to U.S. prescribers through 20 state medical
                                                              medical boards,           Texas.93
                                                                      boards, including Texas.93

The FSMB earned approximately $250,000 from the sale. The FSMB website
                                                               website describes the book

    the "leading
as the   "leading continuing
                   continuing medication
                              medication education
                                         education (CME)
                                                   (CME) activity
                                                         activity for
                                                                  for prescribers
                                                                      prescribers of opioid
                                                                                     opioid


86
$6 Responsible Opioid Prescribing,
                          Prescribing, supra,
                                        supra, at 6.
87 1d.;
   Id.; Prescribing Opioids
        Prescribing Opioids    even recognized that "[b]ehind these figures lie millions of individual
                                                                                            individual stories
                                                                                                       stories of personal
           untimelydeath,
tragedy: untimely     death,fractures
                             fracturesfamilies,
                                       families, shattered
                                                 shattered dreams and wasted lives." Id. at 7.
"
88 Id. at 8.

89 Fishman, supra,
               supra, at 8.
90 Fishman supra,
9°            supra, at 14.
91 Id. at 13.
92
   Id at 9.
92 Id.
93
93 Scott M. Fishman, M.D., Listening to Pain, Oxford Univ. Press, 2012, at 135.




PLAINTIFF'S
PLAINTIFF' S ORIGINAL PETITION                                                                                          27
   Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 35 of 256




medications."

         80.      The guidelines for Opioid Prescribing
                                            Prescribing were posted online for use and reliance by

physicians throughout America, including but not limited to, those servicing patients in Angelina

County. State medical boards even encouraged physicians
                                             physicians to
                                                        to buy the book and participate in the

                                Board stated
CME. The North Carolina Medical Board stated on its website that Prescribing
                                                                 PrescribingOpioids
                                                                             Opioids "has been

                                                        communities as the leading continuing
widely used and supported in the medical and regulatory communities

        education (CME)
medical education (CME) activity for prescribers
                                     prescribers of opioid
                                                    opioid medications."94
                                                           medications."94 The website
                                                                               website then
                                                                                       then

informs physicians that a CME accompanies
                              accompanies the
                                          the book
                                              book and
                                                   and directs
                                                       directs them
                                                                them to
                                                                      to the
                                                                         the book and how to

claim the CME.
claim     CME. The
               The FSMB
                   FSMB also
                        also hosted
                             hosted free
                                    free CMEs
                                         CMEs in
                                               in Texas,
                                                  Texas, including
                                                          including Houston,
                                                                    Houston, Dallas, and

Austin, related
Austin, related to extended-release and long-acting opioids.95 The CME taught physicians the "safe
                                                                                             "safe

    responsible prescribing
and responsible prescribing of opioid
                               opioid medications
                                      medications and       aimed at
                                                  and [was] aimed at improving
                                                                      improving prescriber
                                                                                prescriber

             counseling for patients
training and counseling     patients while
                                     while providing
                                           providing more
                                                     more thorough
                                                          thorough information on extended-
                                                                                  extended-

        or long-acting
release or. long-acting (ER/LA)
                        (ER/LA) opioid                 market."96
                                opioid products on the market."96

         81.      The impact of Opioid Prescribing
                                       Prescribing was even studied through a survey sent to 12,666

licensed Georgia physicians six weeks after receiving the book.97
                                                          book.' The lead author was a member

of FSMB.98 A total
             total of
                   of 508
                      508 physicians
                          physicians completed
                                     completed the online survey and of those, 82.1% rated the

            "very good"
book either "very good" or
                        or "good"
                           "good" for
                                  for improving
                                      improving care
                                                care for their patients in pain.99 Almost one-third




9a
94 North Carolina Medical Board, FSMB Foundation
                                         Foundation Publishes Second Edition of Prescribing
                                                                                  Prescribing Book, Forum
Newsletter, July 31, 2012; see also University of Wisconsin School of Medicine
                                                                      Medicine and
                                                                                 and Public
                                                                                     Public Health, Federation of
State Medical Boards, Responsible
                       Responsible Opioid
                                    Opioid Prescribing—Book   Helps Physicians Reduce
                                           Prescribing—BookHelps                Reduce Risk
                                                                                         Risk of
                                                                                              ofOpioid
                                                                                                 OpioidDiversion
                                                                                                        Diversion
and Abuse, April 1, 2009 (describing the book and CME activity).
95 Texas Medical Board, Extended-Release and Long-Acting Opioid
91                                                           Opioid Analgesics
                                                                    AnalgesicsRisk
                                                                                RiskEvaluation
                                                                                      Evaluationand
                                                                                                 andMitigation
                                                                                                     Mitigation
Strategy, www.tmb.state.tx.us.
96
   Id
96 Id.
97 A. Young, Physician Survey
                        Survey Examining the Impact of an
                                                        an Educational Tool for
                                                                             for Responsible
                                                                                 Responsible Opioid
                                                                                              Opioid Prescribing, J.
                                                                                                     Prescribing, J.
Opioid Management, Mar-Apr. 2012.
9s Id.
"
99 Id.
   Id.



PLAINTIFF'S ORIGINAL
PLAINTIFF'S ORIGINAL PETITION                                                                                    28
      Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 36 of 256




(32.2%) claimed
(32.2%) claimedthat
                thatthey
                      theyintended to to
                            intended  make changes
                                         make      to their
                                              changes       practice
                                                       to their      after after
                                                                practice   reading the book.'
                                                                                 reading      °°
                                                                                              oo Of
                                                                                         the book.l

note, 42.8%
note, 42.8%of
            ofsolo
               solopractitioners
                    practitionersand 41.6%
                                   and     of primary
                                       41.6%          carecare
                                              of primary   providers were were
                                                               providers  more more
                                                                               likelylikely
                                                                                      to make
                                                                                            to make

changes to
changes  to their
             theirpractice
                   practicethan doctors
                             than       in in
                                  doctors  other
                                              other   1o1 Of
                                                 areas.'
                                                    areas.Of the
                                                             the respondents,
                                                                 respondents, 57.7%
                                                                               57.7%said that
                                                                                      said    thethe
                                                                                           that

book was
book was better
         betterthan
                thanothers with
                      others    regard
                             with      to prescribing
                                  regard              opioids
                                           to prescribing     and on
                                                          opioids andpain            lo2
                                                                       on management.1°2
                                                                          pain management.

           82.      Opioid Prescribing
                           Prescribing was therefore
                                           thereforean
                                                     aneffective
                                                        effectivetool
                                                                   toolthat impacted
                                                                         that        specific
                                                                              impacted        doctors
                                                                                        specific doctors

and their
and  theirprescribing
           prescribingpractices, as as
                        practices,  concluded by the
                                       concluded  by study. Specifically,
                                                     the study.           the study
                                                                Specifically,       provided
                                                                               the study     "insight
                                                                                         provided  "insight

into which
     which physician
           physicianpopulation
                     populationwould
                                wouldbebe
                                        thethe
                                            most receptive
                                               most        to the
                                                    receptive  to type
                                                                  the type  of information
                                                                       of information      presented
                                                                                      presented

in Dr. Fishman's
in Dr. Fishman's book"
                  book"and that
                         and    population
                             that          was was
                                  population   to "first
                                                   to "first  target[]
                                                         target[]      soloprimary
                                                                  solo and  and primary
                                                                                   care care
            lo3 Defendants
physicians."1°3
physicians."    Defendants found
                           found out
                                 out that
                                     that their
                                           theireducational
                                                 educational  efforts
                                                            efforts    "significantly
                                                                    "significantly      altered
                                                                                   altered

prescription practices
prescription            lo4
              practices."
                      ."1°4

                    2.     The Joint Commission  alsoSpread
                                     Commission also  SpreadDeceptive
                                                             Deceptive  Information.
                                                                      Information.

           83.      The Joint
                    The JointCommission
                              Commissionon
                                         onAccreditation
                                            Accreditationof of
                                                            Healthcare Organizations
                                                               Healthcare            ("JCAHO")
                                                                          Organizations  ("JCAHO")

     United States-based
is a United States-basednon-profit,
                         non-profit,tax-exempt organization
                                      tax-exempt            that that
                                                  organization   "accredits and certifies
                                                                      "accredits          nearly nearly
                                                                                 and certifies

21,000 health
21,000 health care
              careorganizations
                   organizationsand
                                  and programs
                                    programs     in the
                                             in the     United
                                                     United         los A
                                                                States."
                                                            States."105 A majority
                                                                          majority of
                                                                                   of state
                                                                                      state .

governments recognize
governments  recognizeaccreditation
                       accreditationfrom  thethe
                                       from   Joint Commission
                                                 Joint Commission
                                                               as a as a condition
                                                                    condition       of licensure
                                                                              of licensure  and and

for receiving
    receivingMedicaid
              Medicaidand
                       andMedicare
                           Medicare             lo6 CHI
                                     reimbursements.
                                   reimbursements.' CHI St.
                                                        St.Luke's
                                                            Luke'sHealth
                                                                   HealthMemorial
                                                                          MemorialSystem
                                                                                    System

in Lufkin,
   Luflcin,Texas,
            Texas,which
                   whichisisone
                             oneofofthe main
                                      the    hospitals
                                          main         thatthat
                                               hospitals    feeds intointo
                                                                feeds  Angelina County,
                                                                           Angelina     is accredited
                                                                                    County,  is accredited

by and
   andsubscribes
       subscribestotothe
                       theJCAHO.'
                           JCAHO. °7
                                lo7




iooA.
100 A. Young,
       Young,    supra.
                 supra.
ioi Id
101 Id.

102 i
102
    Id.
     d.
103 Id.
103
      Id
'oaA.
104 A.Young, supra.
      Young, supra.
105
    www.jointcommission.org.
105 www.jointcommission.org.
Iob
    Anthony Anonimo,
106 Anthony Anonimo,Poppy Seed.   Revealing the Roots of the
                                                          the Opioid
                                                              Opioid Epidemic, Trinity Mother
                                                                     Epidemic,Trinity  MotherFrances
                                                                                              FrancesHealth
                                                                                                      Health
System, 2017,
System, 2017, at
              at65.
                 65.
107
107
    www.jointcommission.org..
    www.jointeommission.org



PLAINTIFF'SSORIGINAL
PLAINTIFF'   ORIGINAL PETITION
                     PETITION                                                                              29
      Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 37 of 256




         84.                                              improve[s] health
                 According to the JCAHO, it "continuously improve[s] health care
                                                                            care for
                                                                                 for the
                                                                                     the public"

and inspires health care organizations "to excel in providing safe and effective care of the highest

            value."108 The JCAHO is not independent, but has been influenced by Defendants and
quality and value."108

those Defendants
those Defendants used                marketing shill to spread
                 used the JCAHO as a marketing          spread the misleading
                                                                   misleading message that

opioids are non-addictive and safe as a first-line analgesic to treat any complaint of pain.

         85.     In
                 In 2000,
                     2000, the
                            theJCAHO   published Pain Assessment
                                JCAHO published       Assessment and Management:
                                                                     Management: An
                                                                                 An

Organizational Approach ("Pain Assessment"), which was paid for by Purdue and reviewed by
                        ("PainAssessment"),

                                                          Purdue.'lo9
June L. Dahl, Ph.D., who has worked for Abbott, Endo, and Purdue.  °9

         86.     The JCAHO mission statement on the inside cover page of the book explains that

it aspires "to continuously improve the safety and quality of care provided to the public through

the provision    health care
    provision of health  care accreditation
                               accreditation and
                                             and related
                                                  related services that support
                                                          services that  support the
                                                                                  the performance
                                                                                       performance

improvement in
improvement           care organizations."
            in health care                 llo One of
                            organizations."110     of its
                                                       itsbig
                                                           bigachievements,  however, is
                                                               achievements, however,    its
                                                                                      is its

endorsements of
endorsements        pain management
             of new pain management standards
                                     standards that   underscored Defendants'
                                                that underscored  Defendants' fraudulent
                                                                               fraudulent

message.
message.

         87.     JCAHO, with
                 JCAHO, with the help of
                                      of the
                                          the American
                                              American Pain Society
                                                            Society ("APS"),
                                                                    ("APS"), a Front
                                                                               Front Group,
                                                                                     Group,

loosened pain
loosened      management standards
         pain management standards thereby
                                   thereby allowing doctors to
                                           allowing doctors  to prescribe
                                                                prescribe opioids
                                                                          opioids for
                                                                                  for any

complaint of pain. To that end, "[t]he Joint Commission recognize[d] pain as a major, yet largely

avoidable,
avoidable, problem   . . .[and]has
           problem .....[and]   hasexpanded
                                    expandedthe
                                             thescope
                                                 scopeofofits
                                                           itspain
                                                               painmanagement standards, which
                                                                   management standards,

have been endorsed by the American Pain Society (APS), to cover all pain scenarios
                                                                         scenarios in
                                                                                   in accredited
                                                                                      accredited

healtlz care organizations rather than
health care                        thanlimiting
                                         limiting the
                                                   thescope
                                                       scopetotoend-of-life
                                                                 end-of-lifecare." 111 (Emphasis
                                                                             care."111

added.) On
        On January
            January1,
                   1,2001;
                      2001;Texas  incorporated JCAHO pain management standards for hospital
                           Texas incorporated


los
108   www.jointeommission.org.
      www.jointcommission.org.
109    JointCommission
109 Joint    Commissionon onAccreditation
                             Accreditation of
                                           of Healthcare                Pain Assessment and Management, 2000.
                                              Healthcare Organizations, Pain
11 ° Pain
 110  Pain Assessment,  supra.
            Assessment,sz~pra.
1111I Pain
      I PainAssessment,
             Assessment,supra.
                         supra.



PLAINTIFF'S ORIGINAL PETITION                                                                                   30
      Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 38 of 256




    healthcare group
and healthcare group accreditation. 112 The
                      accreditation.112 The Texas
                                             Texas Medical             advertises that
                                                           Association advertises
                                                   Medical Association            that Pain
                                                                                       Pain

Assessment "provides
Assessment "provides practical
                     practical help in integrating
                               help in  integrating pain
                                                    pain assessment
                                                          assessment and
                                                                     and management
                                                                         management into
                                                                                     into
                               99113
organizational systems . . . .." 113


          88.    Pain Assessment
                 Pain Assessment established the cornerstone
                                                 cornerstone of
                                                             of Defendants'
                                                                Defendants' message that "all pain

                      included in
scenarios" should be included  in pain
                                  pain management
                                       management practices.11a It
                                                  practices.'   It explained
                                                                   explained that "[p]ain is the

most common reason individuals seek medical attention. According to the American Pain Society

                                                                 pain."lls "The conclusion?
(APS), 50 million Americans are partially or totally disabled by pain."'        conclusion? Pain

   undertreated —
is undertreated — despite
                  despite the availability
                              availability of
                                           of effective
                                               effective pharmacologic
                                                          pharmacologic and
                                                                        and nonpharmacologic
                                                                             nonpharmacologic

therapies. Why T9116
           Why?"116

         89.     The answer
                 The answer is
                            is on the first
                               on the first page
                                            page of Pain Assessment.
                                                         Assessment. There
                                                                     There is
                                                                           is aa chronic
                                                                                  chronic pain
                                                                                          pain

          Chronic pain is undertreated. Chronic pain can be managed and even cured with
epidemic. Chronic                                                                  with opioids,

which are safe
which     safe and
                and effective,
                     effective, according
                                 according to Pain Assessment.
                                                   Assessment. And
                                                               And the JCAHO
                                                                        JCAHO encouraged
                                                                               encouraged

organizations to
organizations    establish standards
              to establish standards for
                                     for recording
                                         recording and
                                                   and responding
                                                       responding to
                                                                   to patient
                                                                      patient pain reports and
                                                                              pain reports

monitoring staff performance and compliance
                                 compliance with
                                            with those standards,
                                                       standards, so
                                                                  so that
                                                                     that a physician who did

                                                                         evaluations.l 17
not agree with the JCAHO standards faced the specter of poor performance evaluations.1 "

         90.     According to Pain Assessment,
                                   Assessment, the reasons healthcare
                                                           healthcare professionals
                                                                      professionals had not used

        previously included:
opioids previously included: (1) inadequate knowledge of opioids pharmacology and pain therapy,

         pain assessment
(2) poor pain assessment practices,
                         practices, (3) unfounded
                                        unfounded concerns about regulatory
                                                                 regulatory oversight,
                                                                            oversight, and (4)

        opioids' side
fear of opioids' side effects
                      effects such
                              such as               addiction.'11s
                                   as tolerance and addiction.  18



112
112   Texas Medical Association, JCAHO Pain Management Services, available
                                                                 available at
                                                                           at
https://www.texmed.org/Template.aspx?id=2389&terms=The%20war%20on%20pain.
https://www.texmed.    org/Template.aspx?id=23 89&terms=The%20war%20on%20pain.
 113 Pain
 113
      Pain Assessment,
           Assessment, supra.
"4
114
      Pain Assessment,
      Pain Assessment, supra, at p. 1.
'iis
   15 1d
      Id
116
      Id
 117  Pain Assessment,
 117 Pain  Assessment, supra, at 41-42.
 i 18 Pain
118        Assessment, supra.
      Pain Assessment,



PLAINTIFF'S
PLAINTIFF' S ORIGINAL PETITION                                                                 31
      Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 39 of 256




          91.      Pain Assessment asserted that few practitioners received adequate training in pain

management in medical
management    medical school or during their residency resulting in the failure to prescribe opioids

or nonsteroidal anti-inflammatory  drugs (NSAIDS)
                anti-inflanunatory drugs (NSAIDS) on a regular basis leaving patients without pain

relief.119 "[Many] health
                   health care
                          care professionals
                                professionals lack the knowledge
                                              lack the knowledge and skills to manage
                                                                 and skills    manage pain
                                                                                      pain

effectively,
effectively, and
             and they
                 they fear
                      fear the effects of
                                       of treatment."120
                                           treatment."120 Too few
                                                              few health
                                                                  health care
                                                                         care systems
                                                                              systems make
                                                                                      make pain

management   priority.121
management a priority. lZl Some
                            Some clinicians
                                  clinicians had
                                             had "inaccurate
                                                  "inaccurate and
                                                              and exaggerated
                                                                   exaggerated concerns
                                                                                concerns about
                                                                                         about

addiction, tolerance, respiratory depression,
                                  depression, and other
                                                  other opioid
                                                        opioid side
                                                               side effects,
                                                                    effects, which lead them to be

                                    drugs."122 Instead of expanding upon and explaining the risks
extremely cautious about the use of drugs."122

of opioids, Pain Assessment states: "This
                                    "This attitude prevailsdespite
                                          attitude prevails despitethethe fact
                                                                        fact   there
                                                                             there    is no
                                                                                   is no    evidence
                                                                                         evidence

that addictionisis aa signification
that addiction         significationissue
                                     issuewhen
                                           when  persons
                                               persons are are given
                                                           given      opioids
                                                                  opioids      for pain
                                                                          for pain           123
                                                                                        control."
                                                                                    control."123

(Emphasis added).
(Emphasis added). That
                  That claim of insignificant
                                insignificant addiction
                                              addiction risk
                                                        risk was
                                                             was false when made and remains

false today. Yet it worked as intended to mislead treating doctors, medical staff, and patients into

believing opioids could and should be utilized more often. Indeed,
                                                           Indeed, 74% of doctors
                                                                          doctors "incorrectly

                     oxycodone" are the "most effective ways to treat
believe morphine and oxycodone"                                 treat pain"
                                                                      pain" even though research

           over-the-counter pain
shows that over-the-counter pain relievers
                                 relievers are
                                           are the most effective
                                                        effective for acute pain.124 Even
                                                                            pain.'   Even worse,

20% of doctors prescribing opioids prescribed at least aa month's
                                                          month's worth, even though the evidence

                                    changes."125
shows that "30-day use causes brain changes."125

         92.       Patients also contributed
                                 contributed to the pain epidemic by their
                                                                     their reluctance
                                                                           reluctance to report their pain

        take medications,
and to take              126 according to Pain Assessment.
             medications,126                   Assessment. Doctors
                                                           Doctors were instructed
                                                                        instructed to engage
                                                                                      engage



119
119 Pain Assessment, supra.
izo
12   jd. at 3.
  ° Id.
    id. at 1.
121 Id.
12'
lZz
122 Pain Assessment, supra, at 4.
123
123
    id.
izaNational
124   National Safety Council, supra.
121
125 Pain Assessment, supra.
126
126 Pain Assessment, supra, at 4.




PLAINTIFF'S
PLAINTIFF'S ORIGINAL
            ORIGINAL PETITION                                                                          32
      Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 40 of 256




patients in conversations about their pain before prescribing
                                                  prescribing opioids
                                                              opioids by:
                                                                      by: (1)
                                                                          (1) asking
                                                                              asking for
                                                                                     for pain relief

when the pain begins; (2) helping the doctor or nurse assess the pain; and (3) telling the doctor or

nurse if the pain is not relieved.127 Doctors were taught that "[t]he
                                                               "[t]he single
                                                                      single most
                                                                             most reliable indicator
                                                                                           indicator of

the existence and intensity of pain is the individual's self-report."128 Indeed, the individual's self-

report was to be the primaYy
                     primary source of information for the doctor and deemed more reliable than
                            lz9
                    others.129
the observations of others.

         93.      The bombardment of information, instruction, books, pamphlets, seminars, ads, and

marketing regarding
marketing regarding this
                    this "pain epidemic" was
                         "pain epidemic" was so
                                             so successful
                                                successful that
                                                            that pain
                                                                 pain has been included
                                                                               included as the

"fifth vital sign"
             sign" to
                    to be
                       be recorded
                           recorded along
                                    along with
                                          with the
                                               the individual's
                                                    individual's temperature,
                                                                  temperature, pulse,
                                                                               pulse, respiration, and

blood pressure.130
      pressure.13° This strategy
                        strategy was first
                                     first pitched
                                           pitched by the APS
                                                          APS to
                                                              to ensure
                                                                 ensure that
                                                                         that pain
                                                                              pain management
                                                                                   management

                                                     did.131
gained acceptance in the medical community, which it did.131

         94.      Beginning in 1999, the Veteran's Health Administration began routinely assessing

pain as the fifth vital sign in every individual. l3Z And according to Pain
                                      individual.132                        Assessment,
                                                                       Pain Assessment, the research

                       assessment information is included in clinical
showed that "when pain assessment                            clinical charts, those individuals'

                                                   increased."133 In other words, including pain as
analgesics [meaning opioids] are more likely to be increased."133

a fifth element results in not only the prescribing of more opioids,
                                                            opioids, it results in the prescribing of

higher doses of opioids.

          95.
          95.     Pain Assessment
                  Pain Assessment also
                                  also framed
                                       framed the role of
                                              the role of key
                                                           key opinion
                                                                opinion leaders
                                                                         leaders ("KOL")
                                                                                  ("KOL") as
                                                                                          as

trustworthy people
trustworthy people "to
                   "to evaluate
                       evaluate new
                                new clinical information, assess new practices, and then determine




127
127 Pain Assessment,
    Pain   Assessment, supra
                     supra  at 8.
    Id. at 13.
128Id.
128

129 Id.
'29  Id.
130 Pain
13o
           Assessment,
    Pain Assessment,   supra,
                     supra,  at 20.
131
    Pain Assessment,
131 Pain   Assessment, supra
                     supra  at 20-21.
132 Id. at 21.
132
133
           Assessment,
133 Pain Assessment,   supra.
                     supra.



PLAINTIFF'S ORIGINAL PETITION
PLAINTIFF'S ORIGINAL                                                                                33
      Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 41 of 256




their value within the context of the local
their                                  local setting."134 Doctors were expected
                                             setting."134              expected to accept
                                                                                   accept KOLs
                                                                                          KOLs

opinions even
opinions      though KOLs
         even though KOLs are not "necessarily
                                  "necessarily innovators
                                               innovators or authority figures."
                                                          or authority          13s KOLs
                                                                       figures."135

convinced practitioners
convinced practitioners that
                        that their current chronic pain treatment was "outdated, inappropriate,
                                                                                  inappropriate,

unsupported by research evidence, or no longer accepted by colleagues.i136
                                                        by colleagues."136

         96.      Expert leaders,
                  Expert leaders, on the other
                                         other hand,
                                               hand, influenced
                                                      influenced and
                                                                 and implemented
                                                                      implemented protocols with

individuals or small groups.137
individuals          groups.' These
                                These "academic
                                      "academic strategies" included "conducting interviews to

determine baseline knowledge, stimulating active participation during educational sessions, using

concise graphic
concise graphic educational
                educational materials,     highlighting or replicating
                            materials, and highlighting    replicating essential messages."138
                                                                                 messages."138

Academic detailing was modeled after pharmaceutical detailing practices in
                                                                        in which
                                                                           which representatives
                                                                                 representatives

visited physicians to talk about specific medicines,
                                          medicines, just
                                                     just as Defendants' representatives met with

physicians to about opioids.139 Simply put, Pain
                                            Pain Assessnzent
                                                 Assessment was a part of a marketing campaign

to plow ground for Defendants to sell more opioids, and the book set forth sophisticated, multi-

layered marketing strategies that were most effective in executing the campaign.

         97.                          available to prescribe opioids, a nurse would suffice. A nurse
                  If a doctor was not available

specializing in
specializing  in oncology,
                 oncology,surgery,
                           surgery,critical
                                    criticalcare,
                                             care,ororaa nurse
                                                         nurse anesthetist,
                                                               anesthetist,as
                                                                            as well
                                                                               well as    clinical
                                                                                    as a clinical

pharmacist, can "serv[e] as role models,
                                 models, provid[e]
                                         provid[e] pain management education and consultation,

and act[s]
    act[s] as agents of change."14o These educational
                        change."14°       educational efforts
                                                      efforts "significantly altered prescription

practices."1141
practices."  41




134
134 Pain                     at 24.
          Assessment, supra, at
    Pain Assessment,            24.
135
135 Id.
136 See id. at 25.
136
137 Id.
"7
131
138 Pain Assessment,
          Assessment, supra,    25.
                      supra, at 25.
139
139       Assessment, supra.
    Pain Assessment,
140 Pain
iao  pain Assessment, supra.
'4'
141 Id.
    Id.



PLAINTIFF'S ORIGINAL PETITION                                                                    34
      Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 42 of 256




          98.         succeed in prescribing
                   To succeed    prescribing opioids
                                             opioids for
                                                     for chronic pain, Defendants
                                                         chronic pain, Defendants had
                                                                                  had to
                                                                                      to create a

market for chronic
inarket    chronic pain.
                   pain. To do so, Defendants literally encouraged patients not to tolerate pain and

                              addiction.142 Physicians and their staff were encouraged to educate
to fear pain more than opioid addiction!'

               about "effective
their patients about "effective pain inanageinent,"
                                     management," which
                                                    which included
                                                          included the
                                                                   the use of opioids.
                                                                              opioids!"la3 Pain
                                                                                            Pain

Assessment explained research that showed Americans would rather
Assessment                                                rather bear
                                                                 bear pain
                                                                      pain because they were

afraid of "addiction, dependence on drugs, and tolerance to medications," which affected not only
          "addiction, dependence

the patient's willingnessto
    patient's willingness toreport
                             reportpain,
                                   pain, but
                                         but to
                                             to use                                           pain.144
                                                use adequate amount of opioids to control the pain.144

A patient's
  patient's reluctance
             reluctance to
                         to take
                             take opioids
                                  opioids out
                                          out of
                                              of fear
                                                 fear they would not function normally meant that the

                                              "untreated."14s
problem was "underreported" and the pain went "untreated."145

          99.      Consequently, the
                   Consequently,  the answer
                                      answer was
                                             was to inform
                                                    inform and educate
                                                               educate the patient that unrelieved
                                                                                        unrelieved

pain is harmful and that he or she should communicate pain.146
        harmful and                                        146 Pain Assessment instructed the use

                   instruments, including pain intensity scales, to
of pain assessment instruinents,                                 to describe
                                                                    describe the nature of the pain

and stressed that the "most reliable indicator of pain" was the
                                                            the individual's
                                                                individual's self-report.'
                                                                             self-report.147 Once the

                               physicians and staff were taught
patient reported the pain, the physicians                taught to tell the patient about opioids,
                                                                                          opioids,

             opioids were safe and effective, describe the name, dosage, and duration of the opioid
explain that opioids

         and explain
therapy, and                                                        management.14a
             explain the risk of pain versus the importance of pain management!"

         100.     To ensure that patients self-reported pain prior to hospital visits, Pain
                                                                                       Pain Assessment
                                                                                            Assessment

encouraged health
encouraged        care systems
           health care systems to provide
                                  provide individuals
                                           individuals and families
                                                            families with pain
                                                                          pain management
                                                                               management

infonnation                admitted.149 And health care systems were told
information prior to being admittedi49                               told to
                                                                          to leave individuals and



i4z
142 Pain  Assessment, supra
    pain Assessment,  supra at 33.
143
143 Id.
144 Id
    Id.
145
145 Pain  Assessment, supra,
    pain Assessment,  supra, at 33.
    Id. at 35.
146Id.
146
141
147 Pain  Assessment, supra.
    Pain Assessment,
148 id
    Id..
149
149 Pain  Assessment, supra
    Pain Assessment,  supra at
                             at 36.
                                36.



PLAINTIFF'S
PLAINTIFF'S ORIGINAL
            ORIGINAL PETITION                                                                      35
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 43 of 256




family members
family ineinberswith
                 withaudio
                      audioand videotapes
                             and          to watch
                                 videotapes        andand
                                             to watch  listen  to about
                                                            listen      the "importance"
                                                                    to about             of "pain
                                                                             the "importance"   of "pain

           that they
relief' so that  theytruly
                      trulyunderstood
                            understoodthethe
                                           message — that
                                             message      is, ifis,
                                                      — that     youif have "pain,"
                                                                       you have             anduswe
                                                                                    tell ustell
                                                                                "pain,"             willwe will
                                                                                                  and

provide opioids.
provide opioids.

       101.     The
                The JCAHO
                    JCAHOwas
                          wasnot
                              notindependent
                                  independentandand
                                                 diddid
                                                     not not
                                                         improve the safety
                                                             improve        or quality
                                                                     the safety        of of
                                                                                or quality

healthcare. Instead
healthcare.  Insteadit it
                       waswashijacked byby
                               hijacked  Defendants to standardize
                                           Defendants              pain pain
                                                        to standardize  management criteriacriteria
                                                                             management     that that

required the
required  theuse
              useofofopioids
                      opioidsforfor
                                  chronic pain.
                                    chronic     TheThe
                                            pain.   JCAHO was was
                                                       JCAHO  merely a pawn
                                                                  merely    in theinDefendants'
                                                                         a pawn      the Defendants'

larger game.
larger  game.

        102.    Like other
                Like otherbooks
                           booksand
                                 andpamphlets
                                     pamphletsused    Defendants
                                                   by by
                                                used             to spread
                                                         Defendants        theirtheir
                                                                     to spread   "message,"
                                                                                      "message,"

Pain Assessment
Pain Assessment was distributed
                    distributedthroughout
                                throughoutthethe
                                              nation andand
                                                 nation  in Texas. As of
                                                             in Texas. Astoday, anyone
                                                                           of today,    can buy
                                                                                     anyone  can buy

a used
  used copy
       copyof Pain Assessfnent
            ofPain Assessment on Amazon.com for $26.48
                                 Amazon.comfor  $26.48 plus
                                                       plus$5.99
                                                            $5.99in  shippingcosts
                                                                  inshipping  costsfrom aa
                                                                                     from

seller in
       in Texas.
          Texas.

       b.       Key Opinion Leaders (KOLs) were another
                                                another Means
                                                        Means of Disseminating
                                                                 Disseminating False
                Information.

        103.    Defendants also
                Defendants  alsosponsored
                                 sponsoredKOLs,
                                           KOLs,a small circle
                                                  a small      of doctors
                                                           circle         who,
                                                                  of doctors   upon
                                                                             who,   information
                                                                                  upon  information

and belief,
and belief, were
            wereselected,
                 selected,funded,
                           funded,and
                                   andelevated byby
                                        elevated  Defendants because
                                                    Defendants       theythey
                                                                because   publicly supported
                                                                              publicly supported

dispensing opioids
dispensing opioidsmore
                   morewidely
                        widelyand
                               andindiscriminately.
                                    indiscriminately.

        104.    Defendants paid
                Defendants paidKOLs
                                KOLstotoserve
                                         serveasas
                                                 consultants or to
                                                   consultants  orappear on their
                                                                   to appear      advisory
                                                                             on their      boardsboards
                                                                                       advisory

and to
and  to give
        give talks
              talksororpresent
                        presentCMEs,
                                CMEs,and Defendants'
                                       and           support
                                           Defendants'       helped
                                                        support     thesethese
                                                                 helped   KOLsKOLs
                                                                               become respected
                                                                                    become  respected

industry experts.
industry  experts.As
                   Asthey
                      theyrose
                            rosetoto
                                   prominence, these
                                     prominence,     KOLs
                                                  these   promoted
                                                        KOLs       the benefits
                                                             promoted           of opioids
                                                                        the benefits       to treat
                                                                                     of opioids  to treat

chronic non-cancer
chronic  non-cancerpain,
                    pain,repaying Defendants
                           repaying          by advancing
                                    Defendants            theirtheir
                                                by advancing    marketing goals.goals.
                                                                     marketing

        105.    KOLs wrote
                KOLs wrotearticles
                           articlesand
                                    andbooks,
                                        books,gave speeches,
                                                gave         andand
                                                     speeches,   taught CMEs
                                                                    taught   to promote
                                                                           CMEs         the the
                                                                                 to promote

utilization of
utilization  ofopioids
                opioidstototreat
                            treatmoderate
                                  moderatenon-cancer pain.
                                            non-cancer     Defendants
                                                        pain.         created
                                                              Defendants      opportunities
                                                                           created          for for
                                                                                   opportunities

KOLs to
KOLs  to participate
         participateinin"studies" andand
                          "studies"   write papers
                                         write     for the
                                               papers   for purpose of advancing
                                                            the purpose          Defendants'
                                                                         of advancing Defendants'

marketing theme:
marketing  theme:opioids
                  opioidsshould bebe
                           should  dispensed regularly
                                      dispensed            perpetually
                                                       and and
                                                regularly              to treat
                                                               perpetually   to atreat
                                                                                  broada broad
                                                                                         array ofarray of



PLAINTIFF'S
PLAINTIFF' SORIGINAL
             ORIGINALPETITION
                       PETITION                                                                      36
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 44 of 256




pain complaints.
pain complaints.

       106.    Defendants' KOLs
               Defendants' KOLsalso
                                alsoserved
                                     servedononcommittees thatthat
                                                 conunittees    developed treatment
                                                                   developed        guidelines
                                                                              treatment guidelines

that strongly
that stronglyencourage
              encourageusing opioids
                         using       to to
                               opioids  treat chronic
                                           treat      pain,pain,
                                                 chronic    and and
                                                                 on the
                                                                      onboards of pro-opioid
                                                                         the boards of pro-opioid

advocacy groups
advocacy groupsand
                andprofessional
                    professionalsocieties that
                                  societies    develop,
                                            that        select,
                                                 develop,       andand
                                                           select,  present CMEs.
                                                                       present    Defendants
                                                                               CMEs.  Defendants

were able
     able to
           to direct
              directand
                     andexert
                         exertcontrol over
                                control    each
                                        over    of these
                                             each        activities
                                                    of these        through
                                                             activities     their their
                                                                        through    KOLs.KOLs.

       107.    Pro-opioid doctors
               Pro-opioid  doctorsare
                                   areone
                                       oneofofthe most
                                                the    important
                                                    most         avenues
                                                         important       that that
                                                                    avenues    Defendants use touse to
                                                                                   Defendants

spread their
spread  theirfalse
              falseand
                    anddeceptive
                        deceptivestatements about
                                   stateinents    the the
                                               about  risksrisks
                                                             and benefits of long-term
                                                                 and benefits          opioidopioid
                                                                               of long-term   use. use.

Defendants know
Defendants knowthat
                thatdoctors
                     doctorsrely heavily
                              rely       andand
                                   heavily   lessless
                                                  critically on their
                                                      critically      peerspeers
                                                                 on their   for guidance, and KOLs
                                                                                 for guidance, and KOLs

provide the
provide  thefalse
             falseappearance
                   appearanceofof
                                unbiased andand
                                  unbiased   reliable support
                                                 reliable     for using
                                                          support       opioids
                                                                   for using    for chronic
                                                                             opioids        pain. pain.
                                                                                      for chronic

       108.    Different Defendants
               Different Defendantsutilized
                                    utilizedmany
                                             manyofof
                                                   thethe
                                                       same KOLs.
                                                          same    Two
                                                               KOLs.  of the
                                                                     Two     most
                                                                          of the  prominent
                                                                                 most prominent

are described
are describedbelow.
              below.

                   RussellPortenoy
               1. Russell  Portenoy

       109.    Dr. Russell
               Dr. Russell Portenoy,
                           Portenoy,former
                                     formerChairman
                                            Chairmanof the  Depai
                                                        of the    ment of Pain
                                                               Department      Medicine
                                                                           of Pain      and and
                                                                                   Medicine

Palliative Care
Palliative CareatatBeth
                    BethIsrael Medical
                          Israel       Center
                                 Medical      in New
                                         Center       York,
                                                  in New    is one
                                                         York,     example
                                                                is one     of a of
                                                                       example  KOLa KOL
                                                                                      who who

Defendants identified
Defendants  identifiedand
                       andpromoted
                           promotedto to
                                       further
                                         further
                                               theirtheir marketing
                                                      marketing     campaign.
                                                                campaign.      Dr. Portenoy
                                                                          Dr. Portenoy        received
                                                                                       received

research support,
research  support,consulting
                   consultingfees, and
                               fees,   honoraria
                                     and         fromfrom
                                         honoraria     Endo, Janssen,
                                                          Endo,       and Purdue
                                                                 Janssen,  and Purdue
                                                                                 (among(among
                                                                                         others),others),

and was
and was aapaid
          paidconsultant
               consultanttoto
                            Purdue.
                              Purdue.

       110.    Dr. Portenoy
               Dr. Portenoywas
                            wasinstrumental
                                instrumentalin in
                                               opening thethe
                                                  opening  doordoor
                                                                for the
                                                                    for regular use ofuse
                                                                         the regular   opioids to to
                                                                                          of opioids

treat chronic
treat  chronicpain.
               pain.He
                     Heserved onon
                         served  thethe
                                     American PainPain
                                        American   Society ("APS")/American
                                                       Society              Academy
                                                               ("APS")/American     of Pain
                                                                                 Academy  of Pain

Medicine ("AAPM")
Medicine ("AAPM")Guidelines
                  GuidelinesCommittees,
                             Committees,which endorsed
                                          which        the use
                                                 endorsed  the of
                                                               useopioids to treat
                                                                   of opioids      chronic
                                                                               to treat chronic

pain, first
pain,  firstinin1997
                 1997and
                      andagain
                          againinin
                                  2009.
                                    2009.He
                                          Hewas
                                             wasalso a member
                                                  also a member  of the
                                                              of the    board
                                                                     board     of American
                                                                           of the the American
                                                                                           Pain Pain

Foundation ("APF"),
Foundation  ("APF"),anan
                       advocacy organization
                         advocacy            almost
                                  organization      entirely
                                                almost       funded
                                                         entirely   by Defendants.
                                                                  funded by Defendants.




PLAINTIFF'S
PLAINTIFF'SORIGINAL
            ORIGINALPETITION
                     PETITION                                                                   37
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 45 of 256




        111.     Dr. Portenoy
                 Dr. Portenoy also
                              also made
                                   made fiequent
                                         frequent media
                                                  media appearances
                                                         appearances promoting
                                                                     promoting opioids.
                                                                               opioids. He

appeared on Good Morning America in 2010 to discuss using opioids long-term to treat chronic

      Onthis
pain. On this widely-watched
              widely-watched program, broadcast
                                      broadcast in
                                                in Texas and across the country, Dr. Portenoy

claimed: "Addiction,
claimed: "Addiction, when
                     when treating
                          treating pain,
                                   pain, is
                                         is distinctly
                                            distinctly uncommon.
                                                       uncommon.IfIf aa person
                                                                        person does
                                                                               does not
                                                                                    not have
                                                                                        have a

history, aa personal
history,    personal history,
                     history, of
                              of substance
                                 substance abuse,
                                            abuse,and
                                                   anddoes
                                                       doesnot
                                                            not have
                                                                have aa history
                                                                        history in
                                                                                in the family
                                                                                       family of

substance abuse, and does not have a very major
                                          major psychiatric
                                                psychiatric disorder, most
                                                                      inost doctors can feel very

                                                addicted."Iso
assured that that person is not going to become addicted."150

        112.     Perhaps realizing that "[m]ore than 16,000 people die from
                                                                       froin opioid overdoses every

year," Dr. Portenoy is now having "second thoughts" about the "wider prescription" of drugs like

                        Percocet. Isl Dr.
Vicodin, OxyContin, and Percocet.151  Dr. Portenoy later admitted in a 2010 videotaped interview

that he "gave innumerable lectures in the late 1980s and
                                                     and '90s
                                                          `90s about
                                                               about addiction
                                                                     addiction that
                                                                                thatweren't true."ls2
                                                                                    weren't true."'

According to Dr. Portenoy, because
                           because the
                                   the primary
                                       primary goal was to "destigmatize" opioids, he and other

doctors promoting them overstated
                       overstated their
                                   their benefits
                                         benefits and
                                                  and glossed over their risks.

        113.         Portenoy put doctors'
                 Dr. Portenoy     doctors' fear
                                            fear that
                                                  that opioids
                                                       opioids were
                                                               were dangerous
                                                                    dangerous and
                                                                              and addictive,
                                                                                  addictive, and

meant only for cancer patients, to rest by arguing that they could be taken safely for months, even

                                pain. ls3 Dr. Portenoy, as well as other doctors making the speaker
years, by patients with chronic pain.'
years;

rounds, asserted
rounds, asserted that "Mess
                      "[1]ess than
                               than 1%
                                    1% of opioid
                                          opioid users
                                                 users became
                                                       becaine addicted,
                                                               addicted, the
                                                                         the drugs
                                                                             drugs were
                                                                                   were easy to

                                                                 54
discontinue and overdoses were extremely rare in pain patients."lsa

        114.     Dr. Portenoy also conceded that "[d]ata about the effectiveness of opioids does not

exist."'
exist." Iss Dr. Portenoy candidly stated: "Did I teach about
                                                       about pain
                                                             pain management,
                                                                  management, specifically about


isoGood
150 Good Morning
         Morning America
                 America television
                          television broadcast,
                                     broadcast,      News, Aug. 30, 2010.
                                                ABC News,
lsI Thomas
151 Thomas    Catan & Evan Perez, A Pain-Drug Champion Has
                                    Pain-Drug Champion Has Second Thoughts, WALL ST. J., Dec.
17, 2012, attached hereto as Exhibit D.
152
152 id.
     Id.
153
's3 Catan, supra.
             supra.
 Asa Catan,
 ~sa  Catan, supra.
             supra.
155
155Catan,    supra.
      Catan, supra.



PLAINTIFF'SS ORIGINAL PETITION
PLAINTIFF'                                                                                        38
      Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 46 of 256




opioid therapy,
       therapy,in
                inaaway
                    waythat
                        thatreflects
                             reflectsmisinformation?
                                     misinformation?We11
                                                     Well...I
                                                         ... I guess    did." ls6
                                                               guess II did."156

          115.      Before his moment
                               moment of clarity,     Portenoy co-authored
                                         clarity, Dr. Portenoy co-authored aa guide
                                                                              guide to publicize the

benefits of opioids for
                    for chronic
                        chronic pain, which was paid for by an unrestricted education grant from

Endo,
Endo, titled A
             A Clinical Guide
                        Guide to Opioid
                                 Opioid Analgesia
                                        Analgesia ("Opioid Analgesia").157 Opioid Analgesia
                                                  ("Opioid Analgesia").157        Analgesia

reiterated that opioids
                opioids are
                        are "absolutely
                            "absolutely necessary"
                                        necessary" for pain relief. lss
                                                            relief.158

          116.      Although Opioid Analgesia claimed "to help clinicians make practical sense of the

varied and often
           often conflicting
                 conflicting phannacologic, clinical
                                            clinical and regulatory
                                                         regulatory issues
                                                                    issues to promote
                                                                              promote the most

healthful outcomes possible
                   possible for patients in pain," ls9 the reality
                                            pain,"159      reality was that it expressed
                                                                               expressed regret that

federal and state
            state governments
                  governments had passed controlled substances acts to stem
                                                                       stem addiction, which had

curtailed the prescription of opioids.16o This regulation, explained Opioid Analgesia, "contributed
                              opioids.16°

to the underuse of        medications.55161
                of opioid medications."161

          117.      As with all
                            all other
                                other books,
                                      books, guidelines,
                                             guidelines, and CMEs promoted
                                                                  promoted by Front Groups and

KOLs, Opioid Analgesia establishes
                       establishes the
                                    the absolute
                                        absolute need
                                                 need for
                                                      for opioids
                                                          opioids in
                                                                   in light
                                                                      light of the chronic pain

epidemic. "Because
epidemic. "Because pain is inherently
                           inherently subjective,
                                      subjective, patient
                                                  patient self-report
                                                          self-reportisisthe
                                                                          the 'gold
                                                                              `gold standard'
                                                                                    standard' for

assessment."162 If
assessment."162 If there's
                    there's no
                             nodiscernible
                                discernible reason
                                            reason for
                                                   for the
                                                       the pain,
                                                           pain, then it should
                                                                         should be
                                                                                be characterized
                                                                                   characterized as

"idiopathic."163 Regardless
"idiopathic."163 Regardless of
                            of how the pain is characterized, the solution, per Opioid Analgesia, is

opioids.

          118.      "While opioid
                    "While opioid analgesics
                                  analgesics are
                                             are controlled
                                                 controlled substances,
                                                            substances, they
                                                                         they are
                                                                              are also
                                                                                  also essential
                                                                                        essential

medication and
medication and are absolutely
                   absolutely necessary
                              necessary for
                                        for relief    pain.99164 "Opioid
                                            relief of pain."164  "Opioid analgesics
                                                                         analgesics should
                                                                                    should be


156
156
    Catan, supra.
           supra.
157
157 Perry G. Fine, M.D.
                   M.D. and
                        and Russell
                            Russell K. Portenoy, M.D., A
                                                       A Clinical Guide to Opioid Analgesia, McGraw-Hill, 2004.
                                                                           Opioid Analgesia,
iss
158 Id. at 2.

159 Id. at 3.
160 id
    Id.
161
161 Id. at 6.
161
           supra, at 34.
162 Fine, supra,
163
           supra, at 35.
163 Fine, supra,
161
164 Id. at Table 1.




PLAINTIFF'S
PLAINTIFF' S ORIGINAL PETITION                                                                               39
   Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 47 of 256




                                                       pain."165 Brushing away any
accessible to all patients who need them for relief of pain."165               any concerns about

addiction, Opioid Analgesia
                  Analgesia posits
                            posits that
                                   that "[a]
                                        "[a] patient
                                              patient who
                                                      who has
                                                          has reached
                                                               reached middle
                                                                       middle age
                                                                               age without
                                                                                   without

developing compulsive
developing compulsive use behaviors
                          behaviors to
                                    to potentially
                                       potentially abusable drugs, including
                                                                   including alcohol and nicotine,

appears to
appears       at aa very
        to be at     very low
                           low risk"
                                risk"ofofaddiction,
                                          addiction, especially
                                                      especially if "there
                                                                    "there is no
                                                                              no family
                                                                                  family history
                                                                                         history of
             166
addiction.99166
addiction."

          119.       Underplaying the
                     Underplaying  the risks
                                       risks of
                                             of addiction,
                                                 addiction, Opioid
                                                            Opioid Analgesia
                                                                   Analgesia falsely
                                                                             falsely claimed
                                                                                     claimed that
                                                                                             that

            the literature
"[o]verall, the literature provides evidence that the outcomes of the drug abuse and addiction are

rare among patients who receive opioids for a short period (i.e., for acute pain) and among those

                of abuse
with no history of abuse who receive
                             receive long-term
                                     long-term therapy for medical
                                                           medical indications."167
                                                                   indications.i167 Even while

admitting there is "very little
                         little information
                                information about the risks of misuse, abuse, or addiction
                                                                                 addiction among
                                                                                           among

different opioid-treated
different opioid-treated populations"
                         populations" and
                                      and even
                                          even admitting
                                               admitting the
                                                          the "[w]hen
                                                              "[w]hen misused,
                                                                      misused, opioids
                                                                               opioids pose
                                                                                       pose a

threat to society,"168 Defendants'
                       Defendants' intentionally
                                   intentionally marketed
                                                 marketed opioids
                                                          opioids as effective and safe for treatment

of chronic pain and summed up the risk of addiction for short-term
                                                        short-term therapy
                                                                    therapy as "rare."169
                                                                            as "rare."169

          120.       Of course when addiction is as narrowly defined
                                                             defined as
                                                                     as itit is in the books, CMEs, and

guidelines that
guidelines      Defendants publishes,
           that Defendants publishes,the
                                      the risk
                                           risk of
                                                of addiction
                                                   addiction would
                                                             would be
                                                                   be termed
                                                                      termed as
                                                                             as "rare." The
                                                                                        The

behaviors cited in Opioid Analgesia as "probably more suggestive" of addiction included:

                     • Selling prescription drugs;

                            Forging prescriptions;

                            Stealing or "borrowing"
                                        "borrowing" drugs from others;

                            Injecting or inhaling (snorting, smoking) oral formulations; and




165
16s Fine, supra.
            supra.
'66 Id.
'"       at 21.
'6' id
167
    Id..
168
168 1d.
    Id. at 31, 2.
169
169 Fine, supra,
            supra, at 34.



PLAINTIFF'S
PLAINTIFF' S ORIGINAL PETITION                                                                      40
   Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 48 of 256




                                                                      sources. l7o
                   • Obtaining the prescription drugs from nonmedical sources.170

          Whereas
    121. Whereas thethe followingbehaviors
                      following   behaviorsare
                                            are"probably
                                                "probablyless
                                                          lesssuggestive"
                                                               suggestive" of
                                                                           of addiction:
                                                                              addiction:

                          Aggressive complaining about the need for more drug;

                          Drug hoarding during periods of reduced symptoms;

                          Requesting specific drugs; and

                                                                             symptom.171
                          Using the drug, without approval, to treat another symptom.171

         122.      Instead of these behaviors
                   Instead          behaviors being
                                              being symptoms
                                                    symptoms of possible
                                                                possible addiction,
                                                                         addiction, Dr. Portenoy
                                                                                        Portenoy

terms these behaviors
            behaviors as aa"phenomenon"
                            "phenomenon"termed
                                         termed "pseudoaddiction."172
                                                "pseudoaddiction."' Pseudoaddiction allows

physicians to discount
physicians    discount these behaviors
                             behaviors because
                                       because "they are
                                                     are driven
                                                         driven by
                                                                by desperation
                                                                    desperation surrounding
                                                                                 surrounding

unrelieved pain" and are "eliminated by measures
unrelieved                              measures that
                                                 that relieve
                                                      relieve the
                                                              the pain,
                                                                  pain, such as an increase in

medication."' Instead
medication."173 Instead of
                        of treating
                            treating the
                                      the "less
                                           "lesssuggestive"
                                                 suggestive"symptoms
                                                             symptoms for
                                                                       for what
                                                                           whatthey
                                                                                theyare
                                                                                     are—
                                                                                        — signs
                                                                                          signs of

addiction.

          123.     Opioid Analgesic was a success for Defendants in that it has been and continues to

be used extensively in CMEs, pamphlets,
                             pamphlets, and
                                        and reading lists for physicians looking for information

regarding opioids. For example, Opioid Analgesia was cited just last year in a presentation at the
          opioids. For

           of North Texas College of
University of                     of Pharmacy on April 28, 2017, entitled Adverse
                                                                          Adverse Drug
                                                                                  Drug Events
                                                                                       Events

Associated with
           with Opiate-Based Pain Management
                                  Management (Emphasis
                                             (Emphasis added).
                                                       added). ItIt has
                                                                    has also
                                                                        also been listed as a

reference for a CME entitled The Management of Opioid-Induced
                                               Opioid-Induced Constipation
                                                              Constipation published by the

University of North Texas Health Science Center, which was valid for CME from May 2009 to

May 2010. Finally,
          Finally,the
                   thebook
                      bookwas
                           was included
                                includedin
                                         in the
                                            the suggested
                                                suggested reading list for a seminar entitled When
                                                                                              When

Opioids Are Indicated for Chronic Pain
                                  Pain presented on March 26, 2011, in Houston, Texas.



17° Fine, supra, at 85.
"o
"'
171Id.
    Id.
172 Id. at 35.
"Z
"3
173 Id.




PLAINTIFF'S
PLAINTIFF' S ORIGINAL PETITION                                                                    41
      Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 49 of 256




                   2. Lynn
                       LynnWebster
                           Webster

           124.    Another KOL, Dr. Lynn Webster, was the co-founder and Chief Medical Director

of Lifetree Clinical           an otherwise-unknown
                     Research, an
            Clinical Research,    otherwise-unknownpain
                                                    painclinic
                                                         clinicininSalt  LakeCity,
                                                                    SaltLake City,Utah.
                                                                                   Utah. Dr.

Webster     President in
        was President
Webster was           in 2013
                         2013 and is aa current
                                        current board member
                                                      member of AAPM, a Front Group that

                                                  He is a Senior Editor ofPain
ardently supports using opioids for chronic pain. He                            Medicine, the same
                                                                        of Pain Medicine,

journal
journal that published Endo special
             published Endo special advertising
                                    advertising supplements
                                                supplements recommending  OpanaER.
                                                             recommendingOpana  ER. Dr.

Webster authored
Webster authored numerous
                 numerous CMEs  sponsoredby
                          CMEs sponsored  by Endo
                                             Endo and
                                                  and Purdue
                                                      Purdue while
                                                             while he was
                                                                      was receiving
                                                                           receiving

significant funding from Defendants.

           125.    In 2011, Dr. Webster presented a program via webinar
                                                                webinar sponsored
                                                                        sponsored by
                                                                                  by Purdue
                                                                                     Purdue titled

Managing Patient's
Managing Patient's Opioid
                   Opioid Use: Balancing the Need and the Risk. Dr. Webster recommended
                          Use: Balancing

           screening tools, such as urine testing and patient
using risk screening                                  patient agreements as aa way
                                                                               way to  prevent "overuse
                                                                                    to prevent "overuse

                                deaths," which was available to and was intended to reach doctors
of prescriptions" and "overdose deaths,"

treating Angelina County residents.

           126.    Dr. Webster also was a leading proponent
                                                  proponent of
                                                            of the
                                                                the concept of"pseudoaddiction,"
                                                                    concept of "pseudoaddiction," the

notion that addictive behaviors should be seen not as warnings, but as indications
                                                                       indications of
                                                                                   of undertreated

pain. In Dr. Webster's
             Webster's description,  the only
                       description, the       way to differentiate the two was to increase a patient's
                                         only way

dose of opioids.
        opioids. As
                 As he
                    he and
                       and his co-author wrote
                           his co-author wrote in a book entitled Avoiding Opioid       While
                                                                           Opioid Abuse While

Managing Pain (2007),                      available online,
              (2007), a book that is still available online, when
                                                             when faced
                                                                  faced with       of aberrant
                                                                        with signs of aberrant

behavior, increasing
behavior,  increasingthe
                      thedose
                          dose"in
                               "inmost
                                  mostcases
                                       cases. ..... should be the clinician's
                                                           be the clinician's first
                                                                              first response." Endo
                                                                                    response." Endo

distributed this book to doctors.

           127.    Years later, Dr.
                                Dr. Webster reversed himself, acknowledging that "[pseudoaddiction]
                                    Webster reversed

obviously became too much of an excuse to give patients
          became too                                         medication."' Dr. Webster also
                                               patients more medication."174



174
174                                                Painkiller Boom, MILWAUKEE
                                  Nehvorking Fuels Pafnkiller
      John Fauber & Ellen Gabler, Networking                                  WISC.J.J.SENTINEL,
                                                                    MILWAUKEE WISC.     SENTINEL,Feb.
                                                                                                  Feb.19,
                                                                                                       19,2012.
                                                                                                          2012.



PLAINTIFF'S
PLAINTIFF' S ORIGINAL PETITION                                                                                42
   Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 50 of 256




admits that
admits  thatlilt's
             "[i]t'sobviously
                     obviouslycrazy to to
                                crazy  think thatthat
                                          think   onlyonly
                                                       1% 1%
                                                           of the
                                                                ofpopulation is at risk
                                                                   the population   is atfor opioid
                                                                                          risk for opioid
           175
addiction."175
addiction."

        c.
        C.       FrontGroups
                 Front GroupsAffirmed
                              Affirmed Defendants'
                                      Defendants'    Falsities.
                                                  Falsities.

        128.     Defendants entered
                 Defendants  enteredinto
                                      intoarrangements withwith
                                            arrangements    seemingly unbiased
                                                                seemingly      and and
                                                                          unbiased independent
                                                                                       independent

patient and
patient  andprofessional
             professionalorganizations to promote
                           organizations          opioids
                                          to promote      for treating
                                                      opioids  for treating chronic
                                                                       chronic pain. pain.
                                                                                     UnderUnder

Defendants' direction
Defendants' directionand
                      andcontrol,
                          control,these "Front
                                     these     Groups"
                                           "Front      generated
                                                  Groups"        treatment
                                                            generated      guidelines,
                                                                       treatment  guidelines, unbranded
                                                                                       unbranded

materials, and
materials,  andprograms
                programsthat favored
                          that       using
                                favored    opioids
                                        using      for chronic
                                               opioids         non-cancer
                                                        for chronic       pain. They
                                                                    non-cancer  pain. also
                                                                                      Theyassisted
                                                                                            also assisted

Defendants by
Defendants  byresponding
               respondingtotonegative articles,
                               negative         by by
                                         articles, advocating against
                                                      advocating      regulatory
                                                                  against        changes
                                                                          regulatory     that that
                                                                                     changes

would limit
would limit prescribing
            prescribingopioids
                        opioidsininaccordance with
                                     accordance    the the
                                                 with   scientific evidence,
                                                            scientific       and and
                                                                       evidence, by conducting
                                                                                     by conducting

outreach totovulnerable
outreach      vulnerablepatient
                         patientpopulations targeted
                                  populations        by Defendants.
                                               targeted  by Defendants.

        129.     These Front
                 These FrontGroups
                             Groupsdepended
                                    dependedonon
                                               Defendants for for
                                                 Defendants   funding and, and,
                                                                  funding  in some  cases,cases,
                                                                                in some     for for

survival. Defendants
survival. Defendantsalso
                     alsoexercised
                          exercisedcontrol over
                                     control    programs
                                             over        and and
                                                  programs   materials created
                                                                 materials     by these
                                                                            created     groupsgroups
                                                                                    by these

by collaborating
   collaboratingon,
                 on,editing,
                     editing,and
                              andapproving their
                                   approving     content,
                                              their       and and
                                                    content,  by funding their their
                                                                  by funding         dissemination.
                                                                               dissemination. In    In

doing so,
      so, Defendants
          Defendantsmade
                     madesure
                          surethese Front
                                these     Groups
                                      Front      would
                                            Groups     generate
                                                   would        only only
                                                          generate   the messages
                                                                          the messages Defendants
                                                                                  Defendants

wanted to
wanted  todistribute.
          distribute.Even
                      Evenso,so,
                              thethe
                                   Front Groups
                                     Front      heldheld
                                           Groups    themselves out as
                                                         themselves    independent
                                                                     out           and asand
                                                                         as independent   serving
                                                                                             as serving

the needs
    needs of
          of their
              theirmembers
                   members——
                           whether patients
                             whether        suffering
                                      patients  suffering
                                                      fromfrom
                                                           pain pain or doctors
                                                                or doctors        treating
                                                                           treating        those patients.
                                                                                    those patients.

        130.     Defendants Endo,
                 Defendants Endo,Janssen,
                                  Janssen,and
                                           andPurdue utilized
                                                Purdue         many
                                                         utilized   FrontFront
                                                                  many    Groups, including
                                                                               Groups,      many many
                                                                                       including

of the
   the same
       sameones.
            ones. Several
                  Several of
                          ofthe
                             themost
                                mostprominent
                                     prominentareare
                                                  described below,
                                                     described     but there
                                                                below,       are many
                                                                        but there     others,others,
                                                                                  are many

including the
including  the American
               AmericanPain
                        PainSociety
                             Society("APS"), American
                                      ("APS"),        Geriatrics
                                               American          Society
                                                         Geriatrics   Society ("AGS"),
                                                                         ("AGS"), the the

Federation of
Federation  ofState
               StateMedical
                     MedicalBoards
                             Boards("FSMB"), American
                                      ("FSMB"),       Chronic
                                                American      Pain Pain
                                                          Chronic       Association
                                                                   Association      ("ACPA"),
                                                                               ("ACPA"),

American Society
Ainerican Societyof
                  ofPain
                     PainEducation
                          Education("ASPE"), National
                                     ("ASPE"),        PainPain
                                                National   Foundation ("NPF")
                                                               Foundation     and Pain
                                                                          ("NPF")  and&Pain &

Policy Studies
       StudiesGroup
               Group("PPSG").
                      ("PPSG").



"5
l.s Thomas
    ThomasCatan
           Catan&&Evan
                   EvanPerez,
                        Perez,A Pain-Drug Champion Has Second Thoughts, WALL
                                                                        WALL ST.
                                                                              ST.J.,J.,Dec.17, 2012.
                                                                                        Dec. 17,2012.



PLAINTIFF'SSORIGINAL
PLAINTIFF'   ORIGINAL PETITION
                     PETITION                                                                           43
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 51 of 256




                     AmericanPain
                 1. American  PainFoundation
                                   Foundation("APF")
                                              ("APF")

        131.     APF was founded in 1997 and
                                         and professed
                                             professed to be an  independent non-profit
                                                             an independent  non-profit 501(c)3
                                                                                        501(c)3

organization "serving people
organization          people with pain through
                                       through information, advocacy and support."176 It had
                                               information, advocacy                     had a

membership of "close to 100,000 and growing" in 2010 and claimed to be the "largest advocacy

                                                                    "close to 100 policy activities,"
group for people with pain."177 The APF lauded its participation in "close

which included testifying at legislative hearings to securing state and local proclamations for Pain

          Month.178
Awareness Month.l7$

        132.     APF, however, as the most prominent of Defendants' Front Groups, received more

                                 opioid manufacturers from 2007 until it closed its doors in May
than $10 million in funding from opioid

                                    half that
2012. Endo alone provided more than half that funding;
                                              funding; Purdue was next at $1.7 million. Despite

           of funds
the influx of  funds from
                      from pharmaceutical
                           pharmaceutical companies,
                                          companies, APF claimed to be an
                                                     APF claimed       an independent
                                                                           independent patient
                                                                                       patient

advocacy group.

        133.     In 2009
                 In 2009 and
                         and 2010,
                             2010, more
                                   more than
                                         than 80%
                                               80% of
                                                    ofAPF's  operating budget
                                                       APF'soperating   budget came
                                                                                came from
                                                                                      from

pharmaceutical industry
pharmaceutical industry sources. Including industry
                        sources. Including                                            received
                                           industry grants for specific projects, APF received

about $2.3 million from industry
                        industry sources
                                 sources out
                                         out of
                                             of total
                                                total income
                                                       incomeof
                                                             ofabout
                                                                about$2.85
                                                                      $2.85million
                                                                           millionin
                                                                                   in2009.
                                                                                      2009. In

                                 million and Purdue
2010, Endo paid APF more than $1 million     Purdue paid APF between $1 million and 4.9

            By 2011,
million.179 By 2011, APF
                     APF was
                         was entirely
                              entirely dependent
                                        dependent on
                                                  on incoming
                                                      incoming grants from Purdue,
                                                                           Purdue, Endo, and

others to avoid using its
                      its line
                          line of
                               of credit. One of
                                  credit. One of its board
                                                     board members,
                                                           members, Russell Portenoy, explained the

lack of funding diversity was one of the biggest problems at APF.




176                                                                                     www.painfoundation.org;
176 American Pain Foundation, Treatment    Options:AAGuide
                                Treatment Options:    Guideforfor People
                                                               People    Living
                                                                      Living withwith Pain,
                                                                                  Pain,
see   also2010
see also   2010 Annual
               Annual         American Pain Foundation.
                         Report,
                      Report,
    2010Annual
177 2010   AnnualReport,
                  Report,  supra.
                         supra.
1781d
178
    Id..
    2010Annual
179 2010
179        AnnualReport,
                  Report,  supra.
                         supra.



PLAINTIFF'S
PLAINTIFF' S ORIGINAL PETITION                                                                               44
      Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 52 of 256




          134.     APF
                   APF issued
                       issued education
                              education guides for patients,
                                        guides for  patients, reporters,
                                                               reporters, and
                                                                          and policymakers
                                                                               policymakers that
                                                                                            that

recommended opioids
recommended opioids for
                     for chronic
                         chronic pain
                                 pain while
                                      while trivializing
                                            trivializing their   risks, particularly
                                                          their risks,  particularly the
                                                                                      the risk
                                                                                          risk of

               Pain Conzmunity
addiction. Its Pain Community News,
                               News, an "esteemed" quarterly newsletter,
                                                             newsletter, had a print circulation

         than 68,000
of more than   68,000 plus
                      plus additional
                            additional online
                                       online readers.180
                                              readers.'" Its
                                                          Its monthly
                                                              monthly electronic newsletter, Pain
                                                                      electronic newsletter, Pain

               monthly newsletter that provided links to pain-related
Monitor, was a monthly                                                news and research.181 The
                                                         pain-related news

    also provided
APF also  provided "patient
                    "patient representatives"
                              representatives" for
                                               for Defendants'
                                                   Defendants' promotional
                                                               promotional activities,
                                                                           activities, including
                                                                                        including

Purdue's Partners
         PartnersAgainst
                  Against Pain
                          Pain182
                               182 and Janssen'
                                       Janssen'ss Let's Talk
                                                        Talk Pain.183
                                                             Pain. 183

          135.     In one of its publications, Treatment Options: A
                                                                  A Guide for People Living with
                                                                                            with Pain,
                                                                                                 Pain,

            Options"), APF recognized contributions
("Treatment Options"),                contributions from Cephalon and Purdue.184 Treatment
                                                    from Cephalon

Options was reviewed by Scott Fishman, M.D., Vice Chairman of the APF Board of Directors, and
                                                                  APF Board

Russell Portenoy, M.D., a Member of the APF Board of Directors
                                                     Directors and
                                                               and also
                                                                   also a KOL.185 Treatment

                                                                                         benefits. la6
Options set the stage for prescribing opioids by explaining their underuse despite their benefits.186

             the risk of
It dismissed the      of addiction with the rhetoric that physical dependence was
                                                                              was nothing more than

                  of withdrawal
symptoms or signs of withdrawal that occurred when opioids were
                                                           were stopped
                                                                stopped suddenly or the dose

lowered too quickly.187

          136.     Responsible Opioid
                   Responsible Opioid Prescribing  and The
                                      Prescribing 'and The War
                                                           War on
                                                               on Pain both had aa tremendous
                                                                                    tremendous

          doctors' prescribing
impact on doctors' prescribing habits. In 2000, Scott Fishman, M.D.,
                                                               M.D., who
                                                                     who served
                                                                         served on
                                                                                on APF's
                                                                                   APF's board,

            The War
co-authored The War on Pain ("Pain
                             ("Pain War")
                                    War") as general
                                             general authoritative
                                                     authoritative information
                                                                   information about pain




iso 2010 Annual Report, supra at 2.
180

181 Id.  at 2.
'$Z
182 In its "Partner  against Pain"
            "Partner against Pain" website, Purdue claimed that the risk of addiction from
                                                                                        from the
                                                                                              the use
                                                                                                  use of OxyContin in
treating "chronic
           "clu-onic non-cancer pain" was "extremely
                                             "extremely small"; see also Zee, Ex. B, at 3.
            Talk Pain was aa"coalition
183 Let's TalkPain
113                          "coalition effort that focus[ed]
                                        effort that focus[ed] on supporting positive patient-provided communications"
regarding pain.
184
184 Treatment
     Ti'eatment Options, supra, at ii.
185 Id. at iv.
186 Treatment Options, supra,
                          supra, at 11.
187 Id.
187 Id. at 14 (referring to symptoms such as sweating, rapid heart rate, nausea, diarrhea,
                                                                                    diarrhea, goosebumps,
                                                                                               goosebumps, and anxiety).



PLAINTIFF'S
PLAINTIFF' S ORIGINAL PETITION                                                                                         45
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 53 of 256




medicine.' 188
medicine."  '188




         137.      Pain
                   Pain War
                        War seeks new specialties
                                      specialtiesin
                                                  inwhich
                                                     whichopioids
                                                           opioidscan
                                                                   canbebe
                                                                         prescribed forfor
                                                                           prescribed   chronic pain.
                                                                                           chronic pain.

Rheumatologists treating
Rheumatologists          arthritis
                  treating         havehave
                            arthritis   beenbeen
                                             overlooked because
                                                 overlooked     they were
                                                            because       more inore
                                                                     they were  prone prone
                                                                                       to   to

prescribe NSAIDS
prescribe  NSAIDSinstead
                  insteadofofopioids,
                              opioids,such
                                        suchasasmorphine.'"
                                                 morphine.  But such
                                                        189 But such "outdated
                                                                     "outdated ideas
                                                                                 ideasabout
                                                                                       about

addiction and
addiction  andconcerns
               concernsabout
                        aboutsocial stigmas"
                               social        need
                                       stigmas"   to evolve
                                                need        because
                                                     to evolve      opioids
                                                               because      offerofPer
                                                                       opioids     "substantial
                                                                                       "substantial

relief" with "less
relief'      "lesssevere
                   severelong-term
                          long-termside effects
                                     side       than
                                          effects    chronic
                                                  than                            190
                                                             anti-inflammatories."19°
                                                        chronic  anti-inflammatories."

         138.      Pain War
                        War advocates
                            advocates for
                                       forphysical
                                           physicaldependence
                                                    dependenceto to
                                                                  opioids, andand
                                                                    opioids,    equates withdrawal
                                                                                  equates  withdrawal

symptoms
symptomsfrom
         fromopioid
              opioiddrugs to to
                      drugs  that of of
                                that cessation of coffee
                                        cessation        drinking
                                                  of coffee       A "pain
                                                             drinking.    patient
                                                                       A"pain     who is
                                                                               patient who is

dependent on
dependent  onopioids
              opioidsfinds
                       findslife
                              liferestored," thethe
                                    restored,"   book advises,
                                                    book       and and
                                                         advises,  thenthen
                                                                        explains that removing
                                                                            explains           a
                                                                                       that removing a

patient from
patient  fromopioids
              opioidscauses
                      causesphysical,
                             physical,not
                                       notpsychological, consequences,
                                            psychological,             likelike
                                                           consequences,     quitting
                                                                                quitting
                                                                                      coffee.191

Addiction totoopioids
Addiction      opioidsisistreated as as
                            treated   a a"phobia"
                                        "phobia" or or
                                                    "notion" that that
                                                       "notion"   "using opioids"
                                                                       "using     are "always
                                                                               opioids"  are "always
           192
addictive."192
addictive."

         139.           War censures
                   Pain War censures the
                                      thefailure
                                          failuretotoprescribe
                                                      prescribeopioids andand
                                                                 opioids   even
                                                                              even suggests
                                                                                suggests thatthat
                                                                                              suchsuch

failure isis aacriticism
failure         criticismofofthe
                              thepatient.
                                  patient.For example:
                                            For example:

                   Doses tend to
                               to be
                                   betoo
                                      toolow,
                                            low,the
                                                 theright
                                                      rightnarcotic preparation
                                                             narcotic            tends
                                                                       preparation     to betoavoided,
                                                                                     tends              and the
                                                                                                be avoided,  and the
                   prescribing period
                   prescribing   periodisisoften tootoo
                                             often    short. Medicine's
                                                         short.          reluctance
                                                                Medicine's           to use
                                                                             reluctance  to appropriate   doses doses
                                                                                            use appropriate
                   of opioid drugs
                              drugsgives
                                     givespatients
                                             patientsthethewrong
                                                            wrong message
                                                                    message — their painpain
                                                                              — their    isn'tisn't
                                                                                               that that  important,
                                                                                                     important,
                   they are
                        arenot
                             nottrustworthy,
                                 trustworthy,  they
                                                  theymay
                                                        maybe be
                                                              addicts,
                                                                 addicts,
                                                                       theythey are people
                                                                            are bad  bad people   if take
                                                                                            if they  they drugs
                                                                                                           take drugs
                   even if they
                           they are
                                 areprescribed.193
                                     prescribed.  193

         140.      Pain War
                        War was distributed
                                distributedacross
                                            acrossthethe
                                                       nation, andand
                                                         nation,   soldsold
                                                                        in Texas, as evidence
                                                                            in Texas,         by aby a
                                                                                      as evidence

seller from
       froinTexas
            Texasoffering
                  offeringthe
                           theused
                               usedbook
                                    bookforfor
                                            $9.56 plus
                                               $9.56   $5.99
                                                     plus    in shipping
                                                          $5.99          costs
                                                                in shipping    on Amazon.com.
                                                                            costs on Amazon.com
                                                                                            .




    Scott Fishman,
188 Scott  Fishman,M.D.,
                   M.D.,with
                          withLisa
                               LisaBerger,
                                    Berger,The War on Pain, First Quill,1st
                                                            First Quill, lst ed., 2000.
189 /d. at
189Id.     154.
        at 154.
190
19' Fishman,
    Fishman, War on Pain, supra, at 155.
                    Pain, supra,    155.
19' Id. at 187.
191        187.
192 Id. at 185.
192 1d.    185.
193 Fishman, War on Pain,
193 Fishman,              supra.
                    Pain, supra.



PLAINTIFF'
PLAINTIFF'SSORIGINAL
             ORIGINAL PETITION
                     PETITION                                                                              46
      Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 54 of 256




         141.                              was still
                  As late as 2008, the APF was still relaying          message. In A
                                                     relaying the same message.    A Reporter's

       Covering Pain
Guide: Covering Pain and
                     and Its
                          Its Management
                              Management ("Reporter's
                                          ("Reporter'sGuide"),          extolled that "[t]he
                                                       Guide"), the APF extolled

                 is the
person with pain is the authority
                        authority on the existence
                                         existence and severity of his/her pain. The self-report is

[the] most reliable
            reliable indicator."194 The
                      indicator."'                       referred to
                                                   Guide referred
                                    The Reporter's Guide           to pain      health crisis
                                                                      pain as a health crisis and

                                                                                   combined."19s
                                                                        and cancer combined."195
concluded that it affected more Americans than "diabetes, heart disease and

         142.     Yet APF, Defendants' Front
                                       Front Group
                                             Group also admitted that:

                      71%
                      7 1 %ofofpeople
                                peopleabusing
                                       abusingprescription  painrelievers
                                               prescriptionpain  relieversreceived
                                                                           received them
                                                                                     them from a friend
                      or family member without a prescription;

                      Approximately 2.2 million Americans abused pain medication for the first time
                      in 2006; and

                  • Between 1992 and 2002, reported abuse by teenagers increased by 542%.196
                                                                                    542%.196

         143.          though Defendants
                  Even though Defendants knew
                                         knew about
                                              about the risks involved in prescribing opioids or

ingesting opioids,
ingesting opioids, they
                   they continued
                        continuedto
                                  to disseminate
                                     disseminateaastory
                                                   storyabout
                                                         aboutaa"pain
                                                                "pain epidemic" that could
                                                                                     could be

        only through the use of opioids. Even a 542% increase in abuse by teenagers in the United
treated only

States in the span often
                   of ten years did
                                did not
                                    not make
                                        make Defendants
                                             Defendants change
                                                        change their
                                                                their marketing
                                                                      marketing strategy or otherwise

             educational or promotional materials concerning
modify their educational                          concerning the
                                                              the risks
                                                                  risks associated
                                                                        associated with the use of

opioids.

         144.        addition to these
                  In addition    these publications,
                                       publications, APF also
                                                         also engaged
                                                              engaged in aa significant
                                                                             significant multimedia
                                                                                         multimedia

         — through
campaign —  throughradio,
                    radio, television, and
                                       and the
                                           the internet
                                                internet —
                                                         — totoeducate
                                                                educatepatients
                                                                        patients about
                                                                                 about their
                                                                                       their "right"
                                                                                             "right" to

pain treatment, namely opioids. APF's
                namely opioids. APF's local
                                       local and
                                             and national
                                                 national media
                                                          media efforts resulted in 1,600
                                                                                    1,600 media

                in 2010,
stories on pain in 2010, which
                         which was an
                                   an increase
                                       increase of
                                                of 1,255%
                                                   1,255% from
                                                          from 2009.197 APF surmised
                                                                            surmised that it




194
194  American Pain Foundation, A  A Reporter's Guide.• Covering Pain and
                                    Reporter's Guide.•               and Its Management, Oct. 2008, at 1, attached
                                                                         Its Management,
 hereto as Exhibit E.
 195 Id. at 29.
 191
 196
     Reporter's Guide, Ex. E, at 29.
 196 Repor-ter's
     Reporter'sGuide,
"197Reporter's          supra, at 15.
                 Guide,stipra,



PLAINTIFF'S
PLAINTIFF' S ORIGINAL PETITION                                                                                       47
      Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 55 of 256




reached more than 600 million people with information and education related to pain.' 98 All of the
                                                                               pain.198

programs and
programs and materials
             materials were
                       were available
                            available nationally
                                      nationallyand
                                                 and were
                                                     were intended
                                                          intended to
                                                                    to reach
                                                                       reach patients
                                                                             patients and
                                                                                      and

consumers in Angelina County.

           145.   APF's website
                  APF's website was
                                was visited
                                    visited by
                                            by nearly
                                               nearly 275,000 people in 2010 and a National Pain

Foundation was
Foundation was expected
               expected to
                        to be complete
                              complete in 2011.199 In
                                          2011)99  In May
                                                      May 2012,
                                                           2012, the
                                                                  the U.S.
                                                                      U.S. Senate
                                                                            Senate Finance
                                                                                    Finance

Committee began investigating
Committee       investigating the financial ties between Front Groups and trade organizations,
                                                                                organizations,

such as APF
        APF and
            and the
                 the FSMB,
                     FSMB, and
                            and the
                                 theopioid
                                     opioid manufacturers.
                                            manufacturers. This
                                                           This investigation
                                                                investigation not only
                                                                                  only caused
                                                                                       caused

damage to APF's
          APF's credibility
                credibility but
                            but caused
                                caused Defendants
                                       Defendants to cease its funding.

           146.   The Senate
                      Senate Finance
                             Finance Committee
                                     Committee intended
                                                intended to
                                                         to investigate
                                                             investigate whether
                                                                         whether pharmaceutical
                                                                                  pharmaceutical

companies were responsible for the opioid epidemic by "promoting misleading information about

the drugs'
    drugs' safety
            safety and
                    and effectiveness."200
                         effectiveness."200 The Senate
                                                Senate Finance
                                                       Finance Committee
                                                               Committee was
                                                                         was concerned
                                                                             concerned that
                                                                                       that a

"network of national organizations
                     organizations and researchers
                                       researchers with
                                                   with financial
                                                        financial connections
                                                                  connections to
                                                                               to the
                                                                                  the makers
                                                                                      makers of

narcotic painkillers
         painkillers ..... .helped
                             helpedcreate
                                    createaabody
                                             bodyof
                                                 ofdubious
                                                    dubious information
                                                            information `favoring
                                                                        'favoring opioids' that can be

found in prescribing
         prescribiiig guidelines, patient literature, position statements, books and doctor education

courses."5)201
courses.  201

           147.   The Senate Finance Committee was especially concerned that "[a]mong
                                                                             "f almong the
                                                                                        the FSMB's
                                                                                            FSMB's

educational initiatives
            initiatives has been the development and distribution
                                                     distribution of a guidebook intended to help

                                                                                     standards."5)202
physicians recognize the risk of opioids and follow responsible and safe prescribing standards.   212

(Emphasis in original.) Hence, Dr.
(Emphasis                      Dr. Fishman
                                   Fishman and his book Opioid Prescribing:
                                                               Prescribing: AA Physician's
                                                                               Physician'sGuide,
                                                                                           Guide,

the first edition of which was released in 2007 and later accredited by the University of Wisconsin



198
190 Reporter's
    Reporter's Guide,   supra.
                Guide, supra.
199
199
    2010  Annual Budget,    supra, at 6
                   Budget, supra,
211
200 See Letter to Dr. Humayun J. Chaudhy dated May 8, 2012 from Charles E. Grassley and Max Baucus, at p. 2.
201 Id.
201 Id. quoting Milwaukee Journal SentineUMedPage
                                      Sentinel/MedPage Today, Follow the Money:
                                                                         Money: Pain, Policy, and
                                                                                              and Profit,
                                                                                                  Profit, Feb. 19,
2012, available
        available at
                  atat
                     at http://medpagetoday.com/Neurology/PainManagement/31256.
                        http://medpagetoday.corn/Neurology/PainManagement/31256.
212
202 Chaudhy Letter, supra,
                      supra, at 5.



PLAINTIFF'S
PLAINTIFF' S ORIGINAL PETITION                                                                                   48
      Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 56 of 256




                                                               investigation.203
       of Medicine and Public Health, was at the center of the investigation.2°3
School of

         148.     The Senate Finance
                             Finance Committee
                                     Cormnittee asked
                                                asked for any grants
                                                      for any grants or
                                                                     or financial transfers used to

produce the book, the revenue generated from the sale of the book, each state that distributed the

boolc, and the
book, and  the names    any people
               names of any people or
                                   or organization involved in writing or
                                                            in writing or editing     book.204
                                                                          editing the book.'

         149.     Within days, APF's board voted to dissolve the organization and it ceased to exist.
                         days, APF's

The FSMB responded to the Senate Finance Committee's inquiry, however, and agreed that "the

                 of opioids is a serious national problem."205 Dr. Chaudhy, speaking on behalf of
      and misuse of
abuse and

    FSMB, acknowledged
the FSMB, acknowledged that "prescription
                            "prescription drug abuse and related deaths has grown at an alarming
                                          drug abuse

                                                                      author of Opioid Prescribing,
pace in the United States."206 Dr. Chaudhy described Dr. Fishman, the author           Prescribing,

as "one of
        of the nation's
               nation's leading
                         leading experts in pain medicine."207

          150.           Prescribing was released from 2007 through January 2012, was distributed
                  Opioid Prescribing

        of the 50 states, including Texas, and supported in the
in each of                                                  the medical
                                                                medical community
                                                                        community as an educational

resource for doctors.208 The book is still being sold today. For example, a used copy of the book is

      sold on
being sold on Amazon.com by Delta
              Amazon.com by Delta River
                                  River Books,
                                        Books, located
                                               located in Texas,
                                                          Texas, for $51.49 plus $3.99 in

shipping. Dr. Fishman
shipping.     Fishman also toured
                           toured and
                                  and gave   keynote speeches
                                       gave keynote   speeches about        Prescribing. For
                                                               about Opioid Prescribing.

example, Dr. Fishman presented the keynote at the Federation of State Medical Board Meeting in

Fort
Fort Worth,
     Worth, Texas    April 28,
            Texas on April 28, 2012,
                               2012, which
                                     which lasted
                                            lasted three
                                                    three days209      book was
                                                          days 209 The book was also
                                                                                 also used
                                                                                      used

extensively                                                                              opioids.Zlo
            by state regulators to make safe and responsible decisions about prescribing opioids.21°
extensively by




213 Chaudhy Letter, supra.
                      supra.
203
204
2" Id.  at 3.
20s
205 Letter to
            to Max                                                        Humayun J. Chaudhy, DO, FACP, at 1.
               Max Baucus and Charles Grassley dated June 8, 2012 from Humayun
206
206 Chaudhy Letter, supra,
                      supra, at 1.
    Id at 5.
207 Id.
208 id
    Id.
2O9U.C. Davis, Fishman Gives
209U.C.                           Keynote at
                            Gives Keynote at Federation of State
                                             Federation of               Boards Meeting, May 1, 2012, available
                                                           State Medical Boards                       available at
                                                                                                                at
https://ucdmc.ucdavis.edu/publish/news/newsroom/6523.
https://uedme.ucdavis.edu/publishinews/newsroom/6523.
211 Chaudhy, supra,
                supra, at 5, 17.
210




PLAINTIFF'S
PLAINTIFF' S ORIGINAL PETITION                                                                                       49
      Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 57 of 256




         151.       As described
                       described herein,
                                  herein,Dr.
                                          Dr.Fishman
                                              Fishmanand hishis
                                                       and   book waswas
                                                                book  partly funded
                                                                         partly     by Endo,
                                                                                 funded      Purdue,
                                                                                        by Endo, Purdue,

and Abbottamong
and Abbott amongothers
                 othersasas
                          evidenced
                            evidenced
                                    in in
                                       thethe
                                           response.
                                              response.
                                                     In 2004, Purdue
                                                         In 2004,    paid paid
                                                                  Purdue  $87,895 in theinform
                                                                               $87,895     the form

of a grant
     granttotothe
               theFSMB
                   FSMBtotoupdate
                            updatethethe
                                      FSMB  Model Guidelines for
                                         FSMB                for the
                                                                 the Use
                                                                     Use of Controlled Substances
                                                                         of Controlled Substances

       Treatment of Pain, along
in the Treatment          along with
                                with other
                                     otherobjectives
                                           objectivesrelated
                                                       related
                                                             to to
                                                                opioids  11 In 2005, Purdue
                                                                   opioids2
                                                                        211          Purdue paid
                                                                                             paid

$244,000 to FSMB
            FSMB and
                 andinin2006,
                         2006,Purdue
                               Purduepaid
                                      paid$207,000
                                            $207,000
                                                   to to
                                                      FSMB
                                                         FSMB
                                                            forfor
                                                                thethe
                                                                    continuation of the
                                                                       continuation   of same
                                                                                          the same

project212 In 2008, Endo
project.212         Endoand
                         andPurdue
                             Purdueeach
                                     each
                                        paid
                                          paid
                                             $100,000
                                               $100,000
                                                      in the
                                                         in the
                                                             form
                                                                form   grant
                                                                  of aof     for the
                                                                         a grant  fordistribution
                                                                                      the distribution

                      Prescribing. 213 Thus,
of Responsible Opioid Prescribing.213        from2000-2012,
                                       Thus, from 2000-2012,Purdue
                                                             Purduepaid
                                                                    paid$734,505.06
                                                                          $734,505.06
                                                                                    and
                                                                                      and
                                                                                        Endo
                                                                                          Endo

paid $411,620.00
paid $411,620.00 to
                 to the
                     theFSMB
                         FSMBand
                              andFSMB
                                  FSMBFoundation.
                                       Foundation.

         152.       Dr. Chaudhy's
                    Dr. Chaudhy'sresponse
                                  responsemerely
                                           merelyunderscored Defendants'
                                                   underscored           role,role,
                                                                Defendants'    through KOLsKOLs
                                                                                    through and and

Front Groups,inincontrolling
Front Groups,     controllingthethe
                                 message
                                    message
                                         these
                                            these
                                               groups conveyed
                                                  groups       about
                                                         conveyed    opioids.
                                                                  about  opioids.

                    2. American
                        AmericanAcademy
                                 AcademyofofPain
                                            PainMedicine
                                                 Medicine ("AAPM")
                                                           ("AAPM")

         153.       The American
                        AmericanAcademy
                                 AcademyofofPain
                                             PainMedicine,
                                                  Medicine,with Defendants'
                                                             with           assistance,
                                                                  Defendants'           prompting,
                                                                                assistance, prompting,

involvement,  andfunding,
involvement, and  funding,issued
                            issued
                                 treatment
                                   treatment
                                           guidelines
                                              guidelines
                                                      and and
                                                          sponsored and hosted
                                                              sponsored        medical
                                                                        and hosted medical

education  programsessential
education programs   essential
                             to to
                                Defendants'
                                   Defendants'
                                            deceptive
                                               deceptive
                                                      marketing
                                                         marketing
                                                                of chronic opioidopioid
                                                                     of chronic   therapy.
                                                                                        therapy.

          154.      AAPM received
                    AAPM  receivedover
                                   over$2.2  millionininfunding
                                        $2.2million      fundingsince
                                                                  since2009
                                                                         2009from
                                                                               fromopioid
                                                                                    opioid

manufacturers.  AAPMmaintained
manufacturers. AAPM  maintaineda corporate
                                  a corporate
                                           relations
                                                relations
                                                     council,
                                                          council,
                                                              whosewhose
                                                                    members paid $25,000
                                                                         members         per per
                                                                                  paid $25,000

year (on top
year (on  topof
              ofother
                 otherfunding)
                       funding)toto participate.
                                  participate. TheThe
                                                   benefits
                                                      benefits
                                                            included
                                                                included
                                                                     allowing
                                                                         allowing
                                                                              members to present
                                                                                  members   to present

educational programs
educational  programsatatoff-site
                           off-site
                                  dinner
                                    dinner
                                         symposia in connection
                                           symposia             withwith
                                                      in connection  AAPM's marquee
                                                                         AAPM's     eventevent
                                                                                marquee   — its — its

annual meetingheld
annual meeting heldininPalm
                        PalmSprings,
                              Springs,
                                     California,
                                       California,
                                                 or other
                                                     or other
                                                          resortresort
                                                                 locations. AAPM
                                                                       locations.   describes
                                                                                  AAPM        the the
                                                                                         describes

annual  eventasasan
annual event      an"exclusive
                     "exclusivevenue"
                                venue"forfor
                                          offering
                                             offering
                                                   education
                                                      education
                                                             programs to doctors.
                                                                 programs         Membership
                                                                           to doctors.       in
                                                                                       Membership in

the
the corporate
    corporaterelations
              relationscouncil
                         council
                               also
                                 also
                                    allows
                                       allows
                                            drug company
                                              drug       executives
                                                   company          and and
                                                            executives  marketing staff to
                                                                            marketing      meet
                                                                                        staff to meet



z11 Chaudhy
211 ChaudhyLetter,
            Letter,supra,
                   supra,   at 11.
                               11.
z'z Id. at
212     at 11-12.
           11-12.
213
213 Id. at
        at 12.
           12.



PLAINTIFF'S ORIGINAL
PLAINTIFF'S ORIGINAL PETITION
                      PETITION                                                                  50
   Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 58 of 256




with AAPM
     AAPM executive
          executive committee                            Defendants Endo, and Purdue were
                    committee members in small settings. Defendants

members of
        of the
           the council
               council and
                       and presented
                           presented deceptive             doctors who attended this annual
                                     deceptive programs to doctors                   annual

event.

         155.     AAPM is viewed internally by Endo as "industry friendly,"
                                                    as "industry friendly," with Endo advisors
                                                                            with Endo advisors and

speakers among its active members.
                          members. Endo
                                   Endo attended
                                        attended AAPM conferences, funded
                                                 AAPM conferences, funded its CMEs, and
                                                                          its CMEs,

distributed its publications.
                publications. The
                              The conferences              AAPM heavily
                                  conferences sponsored by AAPM heavily emphasized sessions
                                                                        emphasized sessions

on opioids
   opioids —  37out
           — 37  outof
                     ofroughly
                        roughly40
                                40atatone
                                       oneconference  alone.AAPM's
                                           conferencealone.        presidents have
                                                            AAPM's presidents have included top

industry-supported KOLs Perry Fine, Russell Portenoy, and Lynn Webster.
industry-supported KOLs                                                 Dr. Webster was even
                                                               Webster. Dr.

elected president of AAPM while
                          while under
                                under aa DEA investigation. Another
                                         DEAinvestigation.          past AAPM president, Dr.
                                                            Another past

                                                           "at the forefront" of teaching that "the
Scott Fishman, stated that he would place the organization "at

risks of addiction are
                   are ..... .small
                               small and
                                     and can
                                         can be managed.59214
                                             be managed."21a

         156.     Defendants influenced AAPM
                  Defendants influenced AAPM through both their
                                             through both  their significant
                                                                 significant and
                                                                             and regular funding

and the leadership of
                   of pro-opioid KOLs within the
                                             the organization.
                                                 organization.AAPM's  staff understood they and
                                                               AAPM's staff

their industry
      industry funders
               funders were engaged in a common
                                         common task
                                                task —
                                                     — propagate   "pain epidemic"
                                                        propagateaa"pain epidemic" and solve it

by teaching
   teaching that
            that opioids
                 opioids were safe and
                                   and effective for treating chronic pain.
                                       effective for

         157.      In 1997,
                      1997, AAPM
                            AAPM and
                                 and the
                                      the American
                                           American Pain
                                                    Pain Society jointly issued
                                                         Society jointly  issued aa consensus
                                                                                     consensus

statement, The Use of Opioids for
                              for the Treatment of ChYonic  Pain,which endorsed opioids to treat
                                                   Chronic Pain,

chronic pain and claimed there was a low risk that patients
        pain and                                   patients would becomeaddicted
                                                            wouldbecome  addictedto
                                                                                  to opioids.
                                                                                     opioids. The

co-author of
          of the statement, Dr. Haddox,
                                Haddox, was
                                        was aa paid speakerfor
                                               paid speaker forPurdue
                                                               Purdueatatthe
                                                                          thetime.
                                                                              time. Dr. Portenoy,

Defendants'
Defendants' KOL,
            KOL, was
                 was the
                      the sole
                           sole consultant.
                                 consultant. The
                                             The consensus  statement remained
                                                  consensus stateinent             AAPM's
                                                                       remained on AAPM's

website until
        unti12011.
              2011.



211 lnterview by
214 Interview by Paula
                 Paula Moyer
                       Moyer with Scott M. Fishman, M.D., Professor
                                                          Professor of Anesthesiologyand
                                                                    of Anesthesiology andPain
                                                                                          Pain Medicine,
                                                                                               Medicine, Chief
of the Division
       Division of
                of Pain Medicine, Univ. of Cal., Davis (2005), available
                   Pain Medicine,                              available at
                                                                         at
http://www.medscape.org/viewarticle/500829.



PLAINTIFF'S
PLAINTIFF' S ORIGINAL PETITION                                                                               51
     Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 59 of 256




        158.   AAPM and
               AAPM andAPS
                        APSissued
                            issuedtheir
                                   theirown
                                         ownguidelines
                                             guidelinesin in
                                                           2009 ("AAPM/APS
                                                             2009          Guidelines")
                                                                  ("AAPM/APS Guidelines")

and continuedtotorecommend
and continued     recommend  using
                           using         to treat
                                   opioids
                                 opioids          chronic
                                             to treat     pain.pain.
                                                      chronic   Fourteen of theof21the
                                                                     Fourteen       panel members
                                                                                       21 panel members

    drafted the
who drafted  theAAPM/APS
                 AAPM/APSGuidelines,
                          Guidelines,including KOLs
                                       including    Dr. Dr.
                                                 KOLs   Portenoy and Dr.
                                                            Portenoy andPerry Fine of
                                                                         Dr. Perry    the of the
                                                                                   Fine

University of
University of Utah,
              Utah,received
                    receivedsupport
                             supportfrom Janssen,
                                      from        Endo,
                                           Janssen,     andand
                                                    Endo,  Purdue.
                                                               Purdue.

        159.   The 2009
               The 2009 Guidelines
                        Guidelinespromote
                                   promoteopioids
                                           opioids  "safe
                                                  asas    andand
                                                       "safe  effective" for for
                                                                 effective"  treating chronic
                                                                                 treating chronic

pain, despite acknowledging
pain, despite  acknowledging  limited
                            limited           andand
                                       evidence,
                                    evidence,     conclude that that
                                                     conclude   the risk of addiction
                                                                     the risk         is
                                                                              of addiction is

manageable for
manageable  forpatients
                patientsregardless of of
                          regardless  past abuse
                                         past    histories.
                                              abuse         One One
                                                     histories. panelpanel
                                                                      member, Dr. Joel
                                                                           member, Dr.Saper,
                                                                                       Joel Saper,

Clinical Professor
Clinical ProfessorofofNeurology
                       NeurologyatatMichigan
                                     MichiganState University
                                               State          and and
                                                     University    founder of the
                                                                       founder  of Michigan
                                                                                   the Michigan

Headache &
Headache &Neurological
           NeurologicalInstitute,
                        Institute,resigned from
                                    resigned    the the
                                              from  panel because
                                                        panel     he was
                                                              because he concerned the 2009
                                                                         was concerned  the 2009

Guidelines were
Guidelines wereinfluenced
                influencedby
                           bycontributions
                              contributionsthatthat
                                                 drug companies,
                                                    drug         including
                                                         companies,        Defendants,
                                                                      including        made made
                                                                                Defendants, to   to

the sponsoring
    sponsoringorganizations
               organizationsand committee
                              and         members.
                                  committee        These
                                            members.     AAPM/APS
                                                      These       Guidelines
                                                            AAPM/APS         have have
                                                                      Guidelines  been been

a particularly
  particularlyeffective
               effectivechannel
                         channelofof
                                   deception andand
                                     deception   have influenced
                                                    have         not only
                                                          influenced      treating
                                                                     not only      physicians,
                                                                               treating        but but
                                                                                        physicians,

also the body
also the body of scientificevidence
              of scientific evidenceononopioids.
                                         opioids.The
                                                  TheGuidelines
                                                      Guidelineshave been
                                                                   have   citedcited
                                                                        been      732732
                                                                                      times in in
                                                                                         times

academic literature,
academic  literature,were
                      weredisseminated in and
                            disseminated      around
                                          in and     Angelina
                                                 around       County
                                                        Angelina     duringduring
                                                                  County    the relevant time time
                                                                                  the relevant

period, are
period, arestill
            stillavailable
                  availableonline,
                            online,and were
                                     and    reprinted
                                         were         in the
                                              reprinted      Journal
                                                          in Journal
                                                             the     of Pain.
                                                                     of Pain.

B.      Defendants' Marketing
        Defendants' Marketing Scheme
                              Scheme Misrepresented the Risks and Benefits of Opioids.

        160.   To convince
                  convince doctors
                           doctorsand
                                   andpatients
                                       patients    Angelina
                                               in in        County
                                                     Angelina      thatthat
                                                              County    opioids can can
                                                                            opioids and should
                                                                                        and should

be used
   used to
        to treat
           treatchronic
                 chronicpain,
                         pain,Defendants
                               Defendantshadhad
                                             to convince them
                                                to convince   that that
                                                            them   long-term opioidopioid
                                                                        long-term   use is use
                                                                                           non-is non-

addictive, safe,
addictive,  safe,and
                  andeffective.
                      effective. Knowing
                                 Knowingthey
                                         theycould
                                              coulddodo
                                                      soso
                                                         only byby
                                                           only  deceiving those
                                                                   deceiving     doctors
                                                                              those      and and
                                                                                    doctors

patients about
patients  aboutthe
                therisks
                    risksand
                          andbenefits of of
                               benefits  long-term  opioid
                                            long-term      use,use,
                                                       opioid   Defendants mademade
                                                                    Defendants  claims that were
                                                                                     claims that were

not supported
not supportedby,
              by,and
                  andwere
                      werecontrary
                           contraryto,to,
                                       thethe
                                           scientific evidence.
                                              scientific        Defendants
                                                         evidence.         havehave
                                                                   Defendants   not corrected
                                                                                     not corrected

their misrepresentations.
their misrepresentations.




PLAINTIFF'S
PLAINTIFF'SORIGINAL
            ORIGINALPETITION
                     PETITION                                                                 52
   Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 60 of 256




           161.   Defendants also deceptively trivialized and failed to disclose the risks of long-term
                                  deceptively trivialized

                                                                               of misrepresentations
opioid use, particularly the risks of addiction and overdose, through a series of

that have since been conclusively debunked by numerous published studies and the magnitude of

human misery
      misery caused
             caused by
                    by Defendants' deceptions.These
                       Defendants'deceptions.  Thesemisrepresentations — which are described
                                                     misrepresentations—

below —  reinforcedeach
      — reinforced  eachother  and created the dangerously misleading impression that opioids are
                         other and

the best treatment option for any recurrent moderate
                              any recurrent          pain because: (1) only a miniscule number of
                                            moderate pain

patients, if any,
patients,    any, would
                  would become                   patients with a substantial
                        become addicted; (2) all patients         substantial risk of
                                                                                   of becoming
                                                                                      becoming

addicted to opioids
addicted                             identified; (3) patients
            opioids could be readily identified;     patients who
                                                              who displayed
                                                                  displayed signs
                                                                            signs of addiction
                                                                                  of addiction

                                in any
probably were not addicted and, in     event, could easily be weaned from
                                   any event,                        froin the drugs; (4) the use

          opioid doses do not
of higher opioid          not escalate
                              escalate risk
                                        risk of
                                             of addiction  or overdose;
                                                 addiction or overdose; and
                                                                        and (5)
                                                                            (5) "abuse-deterrent"
                                                                                "abuse-deterrent"

opioids are reliably
opioids are          safe and
            reliably safe and effective  for perpetual
                               effective for  perpetual use.
                                                        use. Defendants
                                                              Defendants still   espouse these
                                                                          still espouse   these

misrepresentations today.

           162.          Defendants falsely
                  First, Defendants
                  First,            falsely claimed
                                            claimedthe
                                                    the risk
                                                         risk of
                                                              of addiction
                                                                 addiction is  low and unlikely
                                                                            is low     unlikely to

develop when opioids are prescribed, as opposed to those obtained illicitly; and
                                                                             and failed to disclose

                 of addiction with prolonged use of opioids.
the greater risk of                                         215 For example:
                                                    opioids.215

                  a)              sponsored APF's TYeatment
                          Purdue sponsored
                          Purdue                     Treatment Options:       Guidefor
                                                                  Options:AA Guide     for People Living
                          with Pain (2007),
                                     (2007), which               that addiction
                                                     instructed that
                                               which instructed       addiction isis rare
                                                                                     rare and  limited to
                                                                                          and limited
                          extreme
                          extreme cases of of unauthorized
                                               unauthorized dose
                                                             dose escalations,    obtaining duplicative
                                                                   escalations, obtaining     duplicative
                          opioid prescriptions from multiple sources,  ortheft.
                                                              sources, or theft. This publication is still
                          available online;

                  b)            sponsored a website, Painknowledge.com, which claimed in 2009
                          Endo sponsored                                                     2009 that
                               eople who
                          "[p]eople  who take opioids
                                               opioids as prescribed usually
                                                       as prescribed usually do
                                                                              do not
                                                                                 not become
                                                                                     become addicted."
                          Another Endo
                          Another   Endo website,                     stated "Did you
                                                    PainAction.com, stated
                                          website, PainAction.com,                   you know?
                                                                                          know? Most
                                                                                                 Most
                          chronic pain patients do not become addicted toto the opioid medications that
                          are prescribed for them.";

                  c)      Endo distributed
                          Endo distributed a pamphlet
                                             pamphlet with        Endo logo
                                                       with the Endo     logo entitled
                                                                               entitled Living
                                                                                        Living with
                                                                                               with
                          Someone with Chronic Pain, which stated that: "Most health care providers
                                                                  that: "Most

       e.g., Manchikanti, Ex. A, at 22 (blaming adverse consequences on abuses and overuses instead of
zis See,
215
appropriately blaming opioids used as directed).



PLAINTIFF'S ORIGINAL
PLAINTIFF'S ORIGINAL PETITION                                                                            53
      Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 61 of 256




                         who
                         who treat
                              treat people with pain
                                    people with pain agree
                                                     agree that
                                                             that most
                                                                  most people
                                                                       people do
                                                                               do not develop an
                                                                                  not develop
                         addiction problem."
                         addiction problem." A
                                             A similar  statement appeared
                                                similar statement  appeared on
                                                                            on the Endo website,
                                                                                         website,
                         www.opana.com;
                         www.opana.com;

                 d)      Janssen   reviewed, edited,
                         Janssen reviewed,    edited, approved,
                                                      approved, and    distributed a patient
                                                                  and distributed             education
                                                                                      patient education
                         guide entitled Finding Relief
                                                  Relief Pain  Management for
                                                          Pain Management     for Older
                                                                                  Older Adults
                                                                                         Adults (2009),
                         which described as "myth" the claim that            are addictive,
                                                                that opioids are addictive, and
                                                                                            and asserted
                         as fact that "[m]any
                                      "[m] anystudies  showthat
                                               studiesshow  thatopioids
                                                                 opioidsare
                                                                         arerarely
                                                                             rarelyaddictive
                                                                                    addictive when
                                                                                              when used
                         properly for the management of chronic pain.";

                 e)      Janssen currently runs aa website,
                                                   website, Prescriberesponsibly.com       updated
                                                            Prescriberesponsibly.com (last updated
                         July 2, 2015),
                                  2015), which
                                         which claims
                                                 claims that  concerns about
                                                        that concerns   about opioid
                                                                              opioid addiction
                                                                                     addiction are
                         "overestimated";

                 f)      Purdue sponsored APF's A A Policymaker's
                                                    Policymaker's Guide to Understanding Pain &    &
                             Management—
                         Its Management    — which
                                             which claims
                                                   claims that less than 1% ofof children
                                                                                 children prescribed
                                                                                          prescribed
                         opioids
                         opioids will   become addicted
                                  will become    addicted and
                                                           and that   pain is
                                                                that pain  is undertreated
                                                                               undertreated due
                                                                                             due to
                         "misconceptions about
                         "misconceptions     aboutopioid
                                                   opioid addiction[]."
                                                           addiction[]." This   publication is
                                                                          This publication       still
                                                                                              is still
                         available online; and

                 g)
                 g)       Detailers for Purdue,
                          Detailers     Purdue, Endo,
                                                 Endo, and Janssen in and around
                                                                            around Angelina County
                                         omitted any discussion with doctors of the risk of addiction;
                          minimized or omitted
                          misrepresented the
                          misrepresented   the potential
                                               potential for         abuse with
                                                             opioid abuse
                                                         for opioid          with purportedly
                                                                                   purportedly abuse-
                                                                                               abuse-
                          deterrent formulations; and routinely did not correct the misrepresentations
                          noted above.

         163. These
         163.  Theseclaims
                      claimscontradict
                             contradict empirical
                                         empirical evidence.
                                                   evidence. As
                                                             As noted
                                                                noted by
                                                                      by the CDC, there
                                                                         the CDC, there is

"extensive evidence"
"extensive evidence" of     "possible harms
                     of the "possible harms of opioids
                                               opioids (including
                                                       (including opioid
                                                                  opioid use
                                                                         use disorder
                                                                             disorder [an

                            addiction])."216 The CDC has explained that "[o]pioid pain medication
alternative term for opioid addiction])."216

use presents serious risks, including...
                            including... opioid use
                                                use disorder"
                                                    disorder" and
                                                              and that
                                                                   that "continuing
                                                                        "continuing opioid
                                                                                    opioid therapy
                                                                                            therapy for

3 months substantially increases risk for opioid use disorder."'
                                                     disorder."217 In fact, as many as "1
                                                                                       "1 in 4 patients

receiving long-term opioid therapy in primary care settings struggle                 disorder."218
                                                            struggle with opioid use disorder."'

Among the 12 recominendations
             recommendations by the new CDC guidelines to improve patient care and safety is

     non-opioid therapy
that non-opioid therapyis
                        is preferred
                           preferred for
                                     for chronic
                                         chronic pain
                                                 pain unless
                                                      unless there
                                                             there is active cancer or it is for palliative
                                                                                                 palliative


216
216 Centers for Disease Control and Prevention, CDC Guideline for Prescribing         forChronic
                                                                              Opioidsfor
                                                                  Prescribing Opioids     ChronicPain
                                                                                                  Pain—— United
                                                                                                         United
States 2016, Mar. 18, 2016.
217
217 id.
    Id.
218
218 id.
    Id.



PLAINTIFF'S ORIGINAL PETITION                                                                                 54
      Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 62 of 256




                     219
                care.219
and end-of-life care.

           164.     Defendants' long-standing
                    Defendants'               claims that opioid addiction and overdose are anomalies
                                 long-standingclaims

largely attributable to patient abuse of the drug, are demonstrably false. Indeed,
                                                       demonstrably false. Indeed, the
                                                                                   the majority
                                                                                       majority of

                                                                                      . . .15220
                 injury and death occur in people using opioids exactly as prescribed ...15
cases "involving injury                                                                      220

           165.     In 2010, aa study
                                study addressed
                                      addressed the rates
                                                    rates of
                                                          of opioid overdose with patients
                                                             opioid overdose      patients receiving
                                                                                           receiving

                         opioids versus
average prescribed daily opioids versus patients receiving medically prescribed chronic opioid
                                        patients receiving

therapy.ZZl The
therapy.22I The patients
                patients included
                          included those
                                    those receiving
                                           receiving three-plus
                                                      three-plus opioid
                                                                 opioid prescriptions within 90-days

                                             2005.222 Patients who received 50-99 mg had a 3.7-
for chronic non-cancer pain between 1997 and 2005.222

                                                                             rate.2Z3
fold increase in overdose risk (95% C.I. 1.5, 9.5) and a 0.7 annual overdose rate.223

           166.                 determined that
                    The authors determined that even
                                                even though
                                                     though opioids
                                                            opioids provide
                                                                    provide some
                                                                            some pain
                                                                                 pain relief for

chronic pain, balancing
chronic       balancing the long-term risks
                                      risks with                                understood.99224
                                            with the benefits was still "poorly understood."z24

Those patients who had not received opioids lately had a lower risk of overdose, however, than
                                                        225
                                                 dosage.225
patients consistently receiving opioids at a low dosage.

           167.     The authors
                    The authors pointed
                                pointed to previous
                                           previous studies      indicated a rise
                                                    studies that indicated   rise in
                                                                                   in opioid-related
                                                                                       opioid-related

overdoses with an increase in prescribing
overdoses                     prescribing opioids
                                          opioids for non-cancer
                                                      non-cancer pain,
                                                                 pain, but
                                                                       but the
                                                                           the belief that such

phenomenon was caused by patients
                         patients obtaining
                                  obtaining opioids from non-medical sources.226 This study,
                                                                     sources.226

               first time,
proves for the first time, however,
                           however, that the risk
                                             risk of
                                                  of overdose
                                                     overdose is directly linked to the prescription

and use of medically
           inedically prescribed opioids.227
                                 opioids2z7




219
219       Guidelinesfor
      CDC Guidelines  forPrescribing
                          Prescribing Opioids
                                     Opioids forfor Chronic
                                                 Chronic    Pain,
                                                         Pain,    supra.
                                                               supra.
221
220 Manchikanti, Ex. A, at 22.
221
221 Kate M. Dunn, Ph.D., Kathleen W. Saunders, J.D., Overdose
                                                       Overdose andand  Prescribed
                                                                     Prescribed    Opioids:
                                                                                Opioids:    Association
                                                                                         Association    among
                                                                                                     among
Chronic  Non-CancerPain
Chronic Non-Cancer     Pain  Patients,
                            Patients, Ann. Intern. Med., Dec. 10, 2010, at 2.
222 i
    Id.
     d.
22s
223 Id.
224 i
224
    Id.
     d.
225
            supra, at 6.
225 Dunn, supra,
226
226 Id. at 7.
227
227 Id.




PLAINTIFF'S
PLAINTIFF'S ORIGINAL
            ORIGINAL PETITION                                                                              55
      Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 63 of 256




         168.   The authors of aa Washington study in
                                  Washington study  in which
                                                       which the
                                                              the authors
                                                                   authors obtained  Washington
                                                                            obtained Washington

                                                                         conclusion.228 The
                       Washington Heath Care Authority reached a similar conclusion.228
Medicaid data from the Washington

opioid prescription claim history was examined for each "opioid poisoning" for the months that

enrollees received Medicaid FFS
enrollees                   FFS prescription
                                prescription benefits.229 The authors
                                             benefits.229     authors concluded
                                                                      concluded that
                                                                                that a large
                                                                                        large

percentage of opioid poisonings happened at lower prescribed doses and in individuals who were

not considered chronic users
                       users2230
                              3o

         169.   The authors noted that previous opioid guidelines focused on opioid doses above

80-120 mg/d MED even though previous studies showed risk of opioid deaths and poisonings at

                 and that
much lower doses and  that most
                           most non-methadone opioid poisonings had been prescribed
                                non-methadone opioid                     prescribed below

      guidelines leve1s.
these guidelines         231 The
                  levels.231 The authors
                                  authors concluded       only a small
                                           concluded that only   small percentage
                                                                       percentage of
                                                                                  of patients
                                                                                     patients are

prescribed opioids at
prescribed opioids             greater than 120 mg/d MED,
                   at a dosage greater               MED, but
                                                          but that
                                                              that a large percentage
                                                                           percentage of the

opioids poisonings
opioids poisonings have
                   have been
                        been occurring
                             occurring in  patients taking
                                        in patients taking lower
                                                            lower doses
                                                                  doses and    patients not
                                                                        and in patients not

                   users232 Overdoses were therefore occurring in patients prescribed opioids for
considered chronic users.232

chronic non-cancer
chronic non-cancer pain
                   pain at increased rates
                        at increased                             increased with an
                                                   overdose risk increased
                                     rates and the overdose                     an average
                                                                                    average

                  233 The guidelines
             dose.233
prescription dose.        guidelines and
                                     and other educational material regarding opioids need to be
                                         other educational

changed to reflect the opioid poisoning among this population.23a
                                                   population.'

         170.      fact, "[t]he
                In fact, "[tjhe majority
                                majority of deaths
                                            deaths (60%)
                                                   (60%) occur
                                                         occur in patients           are given
                                                                  patients when they are given

prescriptions based on prescribing guidelines by medical boards
                                                         boards with
                                                                with 20% of deaths in low dose

opioid therapy ...."235
               . . . ."235 The way to cure the "crisis of opioid use in the United States" is to change


228
228 Deborah Fulton-Kehoe, Ph.D., Optoid               Washington State
                                 Opioid Poisonings in Washington StateMedicaid:                  and
                                                                       Medicaid: Trends, Dosing, and
Guidelines, 53 Medical Care 8, Aug. 2015, at 680.
229
    Id.
229 id.
230 Id.
    Id.
231
231 Id. at 683.
232
232 Id. at 684.
233
                  supra.
233 Fulton-Kehoe, supra.
234
234 Id.
235
235 Manchikanti, Ex. A, at 1.




PLAINTIFF'S ORIGINAL PETITION
PLAINTIFF'S ORIGINAL                                                                                   56
    Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 64 of 256




"inappropriate prescribing
               prescribing patterns,
                           patterns, which
                                     which are
                                           are largely
                                               largely based
                                                       based on
                                                             on a lack of
                                                                       of knowledge,
                                                                          knowledge, perceived

                                                   pain."236
safety, and inaccurate belief of undertreatment of pain."236

           171.   Another study found that approximately 60% of overdoses occur in medical users

of opioids prescribed
           prescribed by a single physician to manage chronic pain.237 Non-medical users comprise

only a statistical minority of opioid overdoses.23$
                                      overdoses.238

           172.   Scientific evidence
                  Scientific evidence underscores
                                      underscores the
                                                  the conclusion
                                                      conclusion that
                                                                 that low-dose
                                                                      low-dose opioid therapy for

chronic pain,
chronic       opioids taken
        pain, opioids          prescribed, opioids
                      taken as prescribed, opioids obtained
                                                   obtained from
                                                            from aa single doctor,
                                                                           doctor, and opioids
                                                                                       opioids

prescribed
prescribed pursuant
           pursuant to prescribing
                       prescribing guidelines
                                   guidelines cause
                                              cause many
                                                    many overdoses.
                                                          overdoses. Defendants,
                                                                     Defendants, however,
                                                                                 however,

disseminated contrary messaging throughout their marketing campaigns to sell more opioids.

           173.   Second, Defendants falsely instructed
                                             instructed doctors
                                                        doctors and
                                                                and patients
                                                                    patients that
                                                                              that signs
                                                                                   signs of addiction

    actually signs
are actually signs of undertreated
                      undertreated pain and should
                                   pain and should be treated
                                                      treated by prescribing
                                                                 prescribing more
                                                                             more opioids.
                                                                                   opioids.

Defendants called this
Defendants called this phenomenon
                       phenomenon "pseudoaddiction"
                                  "pseudoaddiction"—— aaterm
                                                         termcoined
                                                              coinedby
                                                                    byDr.
                                                                       Dr.David
                                                                          David Haddox,
                                                                                Haddox, who

went to work for Purdue, and popularized by Dr. Russell Portenoy,
                                                        Portenoy, aa KOL
                                                                     KOL for
                                                                         for Endo, Janssen, and

       — and
Purdue —  andclaimed
              claimedthat
                      thatpseudoaddiction
                           pseudoaddictionisissubstantiated
                                               substantiated by
                                                             by scientific
                                                                scientific evidence.
                                                                           evidence. For example:

                  a)      Purdue sponsored Responsible Opioid Prescribing (2007), which taught
                          that behaviors
                          that behaviors such
                                          such as "requesting
                                                    "requesting drugs
                                                                 drugs by
                                                                       by name," "demanding
                                                                                       "demanding or
                          manipulative
                          manipulative behavior,"
                                        behavior," seeing
                                                    seeing more
                                                            morethan
                                                                 thanone
                                                                      onedoctor
                                                                            doctorto to obtain opioids,
                          and hoarding, are all signs of pseudoaddiction,
                                                         pseudoaddiction, rather
                                                                           rather than
                                                                                   than true addiction.
                          Responsible Opioid Prescribing
                          Responsible            Prescribing remains
                                                              remains for
                                                                       for sale    online. The
                                                                             sale online.    The 2012
                                                                                                  2012
                          edition continues to teach that pseudoaddiction is real;

                  b)      Janssen sponsored,
                                  sponsored, funded, and edited the Let's Talk       Pain website, which
                                                                                TalkPain
                          in 2009 stated: "pseudoaddiction
                                          "pseudoaddiction..... .refers
                                                                   refers to
                                                                           to patient
                                                                              patient behaviors
                                                                                      behaviors that may
                          occur when
                                 when pain
                                       pain is
                                             is under-treated
                                                under-treated. ....
                                                               . . .Pseudoaddiction
                                                                     Pseudoaddiction is is different
                                                                                           different from
                          true addiction because such behaviors can be resolved with effective pain
                          management.";



236 Manchikanti, Ex. A, at 1.
23'
237 Barbara Zedler, M.D., Risk Factors for Serious Prescription Opioid-Related Toxicity
                                                                               Toxicity or
                                                                                        or Overdose Among
Veterans Health Administration Patients, Pain Medicine, 2014, at 1912, attached hereto as Exhibit F.
238 id
    Id..



PLAINTIFF'S ORIGINAL PETITION
PLAINTIFF'S ORIGINAL                                                                                        57
      Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 65 of 256




                 c)       Endo   sponsored a National
                          Endo sponsored        National Initiative
                                                          Initiative on        Control (NIPC)
                                                                     on Pain Control    (NIPC) CME
                                                                                                 CME
                          program in 2009 titled
                          program                                      Therapy: Understanding
                                              titled Chronic Opioid Therapy:     Understanding Risk
                                                                                                  Risk
                          While Maximizing
                          While   Maximizing Analgesia,       which promoted
                                                  Analgesia, which   promoted pseudoaddiction
                                                                                 pseudoaddiction by
                          teaching that a patient's aberrant behavior was the result of untreated
                                                                                        untreated pain.
                          Endo substantially
                          Endo    substantially controlled
                                                   controlledNIPC
                                                                NIPC by    funding NIPC
                                                                       by funding     NIPC projects;
                                                                                              projects;
                          developing, specifying,
                          developing,  specifying, .and
                                                      andreviewing
                                                          reviewingcontent;
                                                                      content; and
                                                                               and distributing
                                                                                   distributing NIPC
                          materials;

                 d)       Purdue published
                          Purdue   published aa pamphlet
                                                   pamphlet in      2011 entitled
                                                                in 2011      entitled Providing
                                                                                      Providing Relief,
                                                                                                    Relief
                                       Abuse, which
                          Preventing Abuse,     which described
                                                       described pseudoaddiction
                                                                    pseudoaddiction as  as a concept that
                          "emerged in the literature"
                          "emerged           literature" to
                                                          to describe
                                                              describe the
                                                                        the inaccurate
                                                                             inaccurate interpretation
                                                                                         interpretation of
                          [drug-seeking behaviors]
                          [drug-seeking    behaviors] in patients
                                                           patients who
                                                                     who have
                                                                           have pain that
                                                                                       that has not been
                          effectively treated."; and

                 e)       Purdue sponsored a CME program entitled Path   Path of the Patient, Managing
                                                                                              Managing
                          Chronic Pain in
                          Chronic         in Younger
                                             Younger Adults
                                                       Adults at  Risk for
                                                               at Risk   for Abuse.
                                                                             Abuse. In a role play, a
                          chronic pain patient  with aa history of drug abuse
                                        patient with                      abuse tells his doctor that he
                          is taking twice as many
                                             many hydrocodone
                                                   hydrocodone pills
                                                                  pills as
                                                                        asdirected.
                                                                           directed. The narrator notes
                          that because of pseudoaddiction, the doctor should not assume the patient
                              addicted even
                          is addicted   even if he
                                                 he persistently
                                                     persistently asks
                                                                   asks for aa specific
                                                                                  specific drug,
                                                                                            drug, seems
                                                                                                   seems
                          desperate, hoards medicine,
                          desperate,          medicine, or "overindulges in unapproved
                                                                                unapproved escalating
                          doses." The doctor treats this patient by prescribing a high-dose, long-
                          acting opioid.

          174.            CDC Guideline
                 The 2016 CDC Guideline rejects
                                        rejects the
                                                the concept
                                                    concept of
                                                            of pseudoaddiction.     CDC
                                                               pseudoaddiction. The CDC

Guideline nowhere recommends that
          nowhere recommends that opioid
                                  opioid dosages be increased if a patient is not
                                                                              not experiencing

pain relief   Tothe
     relief. To  thecontraiy,
                     contrary,the
                               theGuideline
                                   Guidelineexplains
                                             explains that
                                                       that "[p]atients
                                                             "[p]atients who
                                                                         who do
                                                                             do not
                                                                                not experience
                                                                                     experience

           meaningful pain
clinically meaningful pain relief
                            reliefearly
                                  earlyin
                                        in treatment
                                            treatment...are
                                                     ... are unlikely
                                                             unlikely to
                                                                      to experience
                                                                         experience pain
                                                                                    pain relief with

            use,"239 and that physicians should "reassess[]
longer-term use,"2"                             "reassess[] pain and function within    month"241
                                                                              within 11 month"24°

   order to
in order  to decide
              decidewhether
                     whether toto"minimize
                                  "minimize risks
                                             risks of
                                                    oflong-term
                                                       long-term opioid
                                                                  opioid use
                                                                         use by
                                                                              bydiscontinuing
                                                                                 discontinuing
        241 because the patient
opioids"241
opioids"                patient is
                                 is "not
                                    "not receiving
                                          receiving a clear benefit."Z42
                                                            benefit."242

          175.          Defendants falsely
                 Third, Defendants falsely instructed
                                           instructed doctors
                                                      doctors and
                                                              and patients
                                                                  patients that addiction risk

screening tools, patient contracts, urine drug screens, and similar strategies
screening                                                           strategies allowed
                                                                               allowed them to


239
239 CDC  Guidelines for Prescribing
                        PrescribingOpiofds
                                    Opioids for
                                            for Chronic
                                                Chronic Pain,
                                                        Pain,supra.
                                                              supra.
240 i
     d.
zao Id.
241
zai CDC
     CDC Guidelines
         Guidelines for
                    for Prescribing Opioids for
                        Prescribing Opioids for Chronic
                                                Chronic Pain,
                                                        Pain,supra.
                                                              supra.
zaz Id.
342 Id.



PLAINTIFF'S ORIGINAL PETITION                                                                                58
   Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 66 of 256




reliably identify
reliably identify and
                  and safely
                      safely prescribe
                             prescribe opioids
                                       opioids to patients predisposed
                                               to patients predisposed to
                                                                        to addiction. These
                                                                           addiction. These

inisrepresentations
misrepresentations were
                    were especially
                         especially insidious
                                     insidiousbecause
                                               because Defendants aimed them
                                                       Defendantsaimed   them at general
                                                                              at general

practitioners and fainily            lack the time and expertise to closely manage higher-risk
                  family doctors who lack

patients. Defendants' misrepresentations made these doctors feel more comfortable
                                                            feel more comfortable prescribing

opioids to their patients, and patients more comfortable
                                             comfortable starting
                                                         starting opioid
                                                                  opioid therapy  for chronic pain.
                                                                          therapy for

For example:

                 a)       Endo paid for a 2007 supplement in the Journal
                                                                     Journal of
                                                                              of Family
                                                                                  Family Practice
                                                                                          Practice written
                          by a doctor who became aa member
                                                       member ofofEndo's   speakers' bureau in 2010. The
                                                                   Endo's speakers'
                          supplement, entitled Pain Management Dilemmas
                                                                     Dilemmas in in Primary
                                                                                    Primary Care:
                                                                                              Care: Use
                                                                                                     Useof
                                                                                                         of
                          Opioids, einphasized
                                     emphasized thethe effectiveness
                                                       effectiveness of
                                                                      of screening
                                                                         screening tools,
                                                                                      tools, claiming
                                                                                             claiming that
                                                             could safely
                          patients at high risk of addiction could safely receive
                                                                           receive chronic
                                                                                    chronic opioid
                                                                                             opioid therapy
                          using aa"maximally
                                  "maximallystructured
                                                structured approach" involving toxicology
                                                                                   toxicology screens and
                          pill counts;

                 b)       Purdue sponsored
                          Purdue   sponsored a 2011    webinar, Managing
                                                 2011 webinar,  Managing Patient's Opioid
                                                                                       Opioid Use:
                                                                                               Use:
                          Balancing the Need
                                          Need and  Risk, which claimed
                                                and Risk,       claimed that screening
                                                                             screening tools, urine
                          tests, and
                          tests, and patient
                                      patient agreements
                                               agreements prevent  "overuse of
                                                          prevent "overuse   of prescriptions"
                                                                                 prescriptions" and
                                                                                                and
                          "overdose deaths;" and

                 c)       As recently as 2015,
                                          2015, Purdue
                                                Purdue has represented in scientific conferences that
                          "bad
                          "bad apple"
                               apple"patients
                                      patients—— and not opioids —
                                                                 — are
                                                                    arethe  sourceof
                                                                        thesource  ofthe
                                                                                      theaddiction
                                                                                          addiction crisis
                          and that once those "bad apples" are identified, doctors can safely prescribe
                          opioids without causing addiction.

          176. Once
                Onceagain, thethe
                      again,    2016
                                  2016CDC
                                       CDCGuideline
                                           Guidelineconfirms
                                                     confirmsthese
                                                              theserepresentations
                                                                    representations are
                                                                                    are false. The

Guideline notes that there are no studies assessing the effectiveness of
                                                                      of risk
                                                                          riskmitigation
                                                                               mitigationstrategies
                                                                                          strategies—
                                                                                                    —

such as screening
        screening tools, patient
                         patient contracts,
                                 contracts, urine
                                            urine drug  testing, or
                                                  drug testing,  or pill
                                                                    pill counts
                                                                          counts—
                                                                                — widely believed by

doctors to detect and deter outcomes related                  overdose.2a3 As a result, the Guideline
                                     related to addiction and overdose.243

recognizes that doctors should not overestimate the risk screening tools for classifying patients as

high or low risk for opioid addiction because they are insufficient to rule out the risks of long-term

opioid therapy.214
               244



zasCDC
243  CDC Guidelines
         Guidelinesfor
                    for Prescribing
                        Prescribing Opioids
                                    Opioids for
                                            for Chronic
                                                ChronicPain,
                                                        Pain,supra.
                                                              supra.
244 id.
zaa Id.



PLAINTIFF'S ORIGINAL PETITION
PLAINTIFF'S ORIGINAL                                                                                    59
      Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 67 of 256




          177.   Fourth, to underplay the risk and impact of addiction and make doctors feel more

comfortable                                                  claimed that opioid dependence can
                                          Defendants falsely claimed
comfortable starting patients on opioids, Defendants

easily be addressed
easily    addressed by tapering and that opioid withdrawal is not a problem
                                         opioid withdrawal          problem thereby failing to

disclose the increased difficulty of stopping opioids after long-term use.

         178.        example, a CME
                 For example,       sponsored by Endo,
                                CME sponsored    Endo, entitled
                                                       entitled Persistent Pain in
                                                                Persistent Pain        Older
                                                                                in the Older

       claimed that withdrawal symptoms
Adult, claimed                 syinptoms can
                                         can be
                                             be avoided
                                                avoided by
                                                        by tapering
                                                           tapering aa patient's opioid dose by

10%-20%                                                         Guide to Understanding
10%-20% for 10 days. And Purdue sponsored APF's A Policymaker's Guide    Understanding

                                          "[s]ymptoms of physical
Pain & Its Management, which claimed that "[s]ymptoms    physical dependence
                                                                  dependence can
                                                                             can often be

                                                inedication during discontinuation."
ameliorated by gradually decreasing the dose of medication

         179.    Defendants deceptively minimized the significant symptoms
                                                                  syinptoms of opioid withdrawal,

which,
which, as explained
          explained in
                    in the
                        the 2016
                             2016CDC  Guideline, include
                                  CDCGuideline,   include drug
                                                           drug cravings,
                                                                 cravings, anxiety,
                                                                            anxiety, insomnia,
                                                                                      insomnia,

abdominal pain, -vomiting,
                -voiniting, diarrhea,
                            diarrhea, sweating,
                                      sweating, tremor,   tachycardia (rapid
                                                 tremor, tachycardia  (rapid heartbeat), spontaneous

                             in pregnant
abortion and premature labor in pregnant women,
                                         women, and the unmaslcing
                                                        unmasking of  anxiety, depression, and
                                                                   of anxiety,

addiction —  andgrossly
          — and  grosslyunderstated
                        understatedthe
                                    the difficulty
                                        difficultyof
                                                   oftapering,
                                                      tapering, particularly
                                                                particularly after
                                                                             after long-term opioid

use.

         180.    Yet the 2016
                         2016 CDC
                              CDC Guideline recognizes that
                                  Guideline recognizes that the
                                                            the duration
                                                                duration of
                                                                         of opioid
                                                                            opioid use
                                                                                   use and the

dosage of opioids
          opioids prescribed           limited to "minimize the need to taper opioids to prevent
                  prescribed should be limited
                                               245 because "physical dependence on opioids is
                                     symptoms,"245
distressing or unpleasant withdrawal symptoms,"

   expected physiologic response
an expected             response in patients
                                    patients exposed to opioids for more than
                                                                         than aa few days."246
                                                                                 few days." 246

(Emphasis Added.)
(Emphasis         The Guideline
          Added.) The  Guideline further
                                  further states
                                          states that
                                                  that "tapering
                                                        "tapering opioids can be
                                                                  opioids can be especially
                                                                                  especially

                                dosages because of physical and psychological
challenging after years on high dosages                         psychological dependence"'
                                                                              dependence"247 and



241
245 CDC Guidelines for Prescribing Opfotds
                                   Opioids for Chronic
                                               Chronic Pain, supra.
246 i
     d.
    Id.
247
247 Id.




PLAINTIFF'S ORIGINAL PETITION                                                                    60
      Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 68 of 256




                                                                      "a taper slow enough to minimize
highlights the difficulties, including the need to carefully identify "a                      minimize

symptoms and signs of opioid withdrawal"248 and pausing and restarting tapers depending on the
             signs of

patient's response.
patient's

           181.    The CDC also acknowledges the lack of any "high-quality studies comparing the

effectiveness of different
                 different tapering
                           tapering protocols for use when opioid dosage is reduced or opioids are
                                    protocols for

                                                    distributed by the APF,
                  Contrary to the Treatment Options distributed
discontinued."' Contrary
discontinued."249                                                      APF, withdrawal
                                                                            withdrawal from

opioids involves much more than mere
                                mere "physical" dependence occurring only when opioids are
                                     "physical" dependence

stopped suddenly or the dose lowered too quickly.

           182.                               claimed that doctors and patients could increase opioid
                    Fifth, Defendants falsely claimed

dosages indefinitely without added risk and failed to
                                                   to disclose
                                                      disclose the
                                                                the greater
                                                                    greater risks to patients
                                                                            risks to patients at
                                                                                              at higher

dosages. The ability to escalate dosages was
                                         was critical
                                             critical to  Defendants' efforts to market
                                                       to Defendants'            market opioids for

long-term
long-term use to treat chronic      because, absent this misrepresentation,
                       chronic pain because,             misrepresentation, doctors
                                                                            doctors would have

abandoned           when patients
          treatment when
abandoned treatment      patients built
                                  built up
                                        up tolerance   and lower
                                            tolerance and   lower dosages
                                                                  dosages did not provide pain
                                                                          did not

relief. For example:

                    a)      Purdue sponsored
                            Purdue              APF's
                                    sponsored APF     's Treatment
                                                         Treatment Options:
                                                                     Options: A    Guide for
                                                                                A Guide    for People Living
                            with Pain (2007), which claims     that some
                                                        claims that some patients    "need" aa larger dose of
                                                                            patients"need"
                            an opioid, regardless of the
                                                      the dose  currentlyprescribed.
                                                          dosecurrently   prescribed. The guide stated that
                            opioids have "no ceiling
                            opioids have        ceiling dose" and are are therefore
                                                                           therefore the most     appropriate
                                                                                           most appropriate
                            treatment for severe pain.   This guide is still
                                                 pain. This                  available for  sale
                                                                                            sale online;

                    b)      Endo sponsored a website, painknowledge.com, which claimed inin 2009
                                                                                            2009 that
                            opioid dosages may
                            opioid dosages   may be
                                                  be increased
                                                      increaseduntil
                                                                until"you  are on
                                                                      "youare  on the right dose
                                                                                  the right  dose of
                            medication for your pain.";

                    c)      Endo distributed a pamphlet edited by   by a KOL entitled Understanding Your Your
                                   TakingOral
                            Pain: Taking
                            Pain:          OralOpioid     Analgesics, which was available during the time
                                                OpioidAnalgesics,
                            period of this Complaint
                                           Complaint onon Endo's
                                                            Endo's website.       Q&A format,
                                                                              In Q&A
                                                                     website. In        format, it asked "If I
                            take the opioid now, will itit work
                                                           work later whenIIreally
                                                                 laterwhen     reallyneed
                                                                                      needit?"
                                                                                           it?" The response
                            is, "The dose can
                                           can be
                                               be increased.    . . You won't `run
                                                   increased.. ...              'run out' of
                                                                                          of pain relief.";


z48
248   CDC Guidelines for Prescribing Opioidsfor
                         PrescribingOpioids  forChrorzic
                                                 ChronicPain,
                                                         Pain,supra.
                                                               supra.
249
249   Id.



PLAINTIFF'S
PLAINTIFF' S ORIGINAL PETITION                                                                             61
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 69 of 256




                 d)               sponsored a patient education guide entitled Finding Relief:
                          Janssen sponsored                                                  Relief Pain
                          Management for
                          Management               Adults (2009), which
                                        for Older Adults                          distributed by its sales
                                                                    which was distributed
                          force. This guide listed dosage limitations as
                                 This guide                             as "disadvantages"
                                                                           "disadvantages" ofof other
                                                                                                other pain
                          medicines but omitted   any discussion
                                         omitted any  discussion of
                                                                  of risks  ofincreased
                                                                      risks of increasedopioid
                                                                                          opioid dosages;

                 e)       Purdue's In the Face of Pain website promotes
                                                                  promotes the   notion that
                                                                             the notion  that ifif aa patient's
                                                                                                      patient's
                                           prescribe what,
                          doctor does not prescribe  what, in
                                                            in the patient's view, is a sufficient dosage
                                                               the patient's
                                                       fmd another doctor who will;
                          of opioids, he or she should find

                 f)       Purdue sponsored APF's A   Policymaker's Guide to
                                                  A Policymaker's            to Understanding Pain &&
                              Management, which
                          Its Management,   which taught
                                                   taught that dosage     escalations are
                                                                 dosage escalations         "sometimes
                                                                                       are "sometimes
                          necessary,"
                          necessary," even unlimited ones,
                                      even unlimited  ones, but
                                                            but did
                                                                  did not disclose the
                                                                      not disclose the risks from high
                                          This publication
                          opioid dosages. This publication is still available online;

                 g)
                 g)       Purdue sponsored a CME entitled Overview of        Management Options
                                                                          ofManagement       Options that is
                          still available for CME
                                available for       credit. The CME was edited
                                              CME credit.                           by aa KOL
                                                                             edited by    KOL and
                                                                                                and taught
                          that NSAIDs and other
                                              other drugs,
                                                    drugs, but  not opioids,
                                                            but not opioids, are  unsafe at high dosages;
                                                                              are unsafe  at high
                          and

                 h)       Purdue  presented aa 2015
                          Purdue presented      2015 paper
                                                      paper at     College on the Problems
                                                            at the College           Problems of Drug
                          Dependence, the "the oldest and largest organization  in the
                                                                   organization in  the US
                                                                                        US dedicated
                                                                                           dedicated to
                          advancing a scientific approach to substance use and addictive disorders,"
                                       scientific approach to substance  use and addictive
                          challenging the correlation
                                          correlation between   opioid dosage
                                                      between opioid   dosageand
                                                                              and overdose.

        183.                                the scientific
                 These claims conflict with the scientific evidence, as confirmed
                                                           evidence, as confirmed by the FDA and
                                                                                  by the

CDC. As
     As the
         the CDC
             CDC explains
                 explains in  its 2016 Guideline, the
                           in its                 the "[b]enefits
                                                      "[b]enefits of high-dose opioids
                                                                  ofhigh-dose  opioids for
                                                                                       for chronic

pain are not
         not established"'                        serious harms
             establishedi250 while the "risks for serious harms related
                                                                related to
                                                                         to opioid  therapy increase at
                                                                            opioid therapy

              dosage."57251
higher opioid dosage.   Zsl

        184.     More specifically, the CDC explains, "there
                 More                                 "there is now
                                                                now an established body
                                                                    an established body of scientific
                                                                                           scientific

evidence showing that overdose
evidence              overdose risk
                               risk is
                                    is increased at higher
                                       increased at higher opioid dosages."252 Similarly, there is
                                                           opioid dosages."252

                                  disorder, respiratory depression, and death at higher
an "increased risk for opioid use disorder,                                             dosages."253
                                                                                 higher dosages."253

That is why the CDC
                CDC advises
                    advises doctors    avoid increasing
                            doctors to avoid             dosages above 90 morphine milligram
                                              increasing dosages

equivalents per day.


zso
250 CDC Guideliiies
        Guidelines for Prescribing Opioids for
                       Prescribfng Opioids for Chronic
                                               Chronic Pain,
                                                       Pain, supra.
                                                              supra.
zsi
251 Id.
zsz Id.
252 11
zsa
253 Id.




PLAINTIFF'S
PLAINTIFF' S ORIGINAL PETITION                                                                              62
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 70 of 256




        185.              Defendants' deceptive
                 Finally, Defendants' deceptive marketing
                                                marketing of the  so-calledabuse-deterrent
                                                              theso-called  abuse-deterrent

                                        created false impressions that these opioids reliably curb
properties of some of their opioids has created

addiction and abuse.

        186.         specifically, Defendants
                More specifically, Defendants have made misleading
                                              have made misleading claims
                                                                   claims about
                                                                          about the
                                                                                the ability
                                                                                    ability of

their
their so-called abuse-deterrent opioid
      so-called abuse-deterrent  opioidformulations
                                        formulations      deteruse.
                                                    to todeter       For example,
                                                                use. For  example, Endo's
                                                                                   Endo's

advertisements for the 2012 reformulation of Opana
                                             Opana ER claimed that
                                                   ER claimed that itit was designed to be crush

                                                                                    claim was false.
resistant in a way that suggested it was more difficult to misuse the product. This claiin

        187.     The FDA warned in a 2013 letter that there was no
                                                                no evidence Endo's design would
                                                                   evidence Endo's

provide a reduction in oral, intranasal or intravenous use.254 Moreover, Endo's
                                                       use254 Moreover,  Endo's own
                                                                                own studies, which

                       showed that
it failed to disclose, showed that Opana
                                   Opana ER could still be ground and chewed.
                                         ER could

        188.     In aa 2016  settlement with
                       2016 settleinent with the State
                                                 State of New
                                                          New York, Endo agreed
                                                              York, Endo agreed not     make
                                                                                not to inake

statements in New York that Opana ER was designed
                                  ER was designedto
                                                  tobe
                                                    beor
                                                       orisiscrush-resistant.
                                                              crush-resistant. The
                                                                               The State
                                                                                   State found

those statements false and deceptive
                           deceptive because
                                     because there
                                              there was no difference
                                                    was no difference in
                                                                       in the
                                                                           the ability
                                                                               ability to
                                                                                        to extract the

narcotic from Opana ER.

        189.     Similarly, the 2016
                 Similarly, the          Guideline states
                                2016 CDC Guideline states that
                                                          that no
                                                               no studies
                                                                  studies support
                                                                          support the notion that

                                                      strategy for deterring or preventing
"abuse-deterrent technologies [are] a risk mitigation strategy
"abuse-deterrent                                                                           abuse,"255
                                                                                preventing abuse,"255

            the technologies
noting that the technologies —
                             — even
                                evenwhen
                                    whenthey
                                         theywork
                                             work ——"do  not prevent
                                                    "do not  prevent opioid
                                                                     opioid abuse
                                                                            abuse through oral

intake, the most common route of opioid abuse,
                                        abuse, and
                                               and can
                                                   can still                       routes."256
                                                       still be abused by non-oral routes."256

        190.     These numerous, long-standing misrepresentations of the risks of long-term opioid

use spread by Defendants successfully convinced doctors and patients to
                                                                     to underestimate
                                                                        underestimate those risks.




zsa  SeeFDA
254 See     Statement: Original
        FDAStatement:  Original Opana
                                Opana ER
                                      ER Relisting
                                          Relisting Determination, May
                                                                   May 10, 2013.
zss CDC
255                for Prescribing
    CDC Guidelines for PrescribingOpioids for Chronic Pain, supra.
256 m
    Id.



PLAINTIFF'S
PLAINTIFF' S ORIGINAL PETITION                                                                     63
      Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 71 of 256




C.         Defendants Grossly Overstated the Benefits of Chronic Opioid Therapy.

           191.     To convince doctors and patients that opioids should be
                                                                         be used
                                                                            used to treat chronic pain,

Defendants had to persuade them that there was a significant benefit to long-term opioid use. But

as the 2016 CDC Guideline makes clear, there
                                       there is
                                              is"insufficient
                                                 "insufficient evidence
                                                               evidenceto
                                                                        todetermine
                                                                           detennine the
                                                                                      the long-term

                                       pain."257
benefits of opioid therapy for chronic pain."257

           192.     In fact, the CDC found no evidence showing
                                                       showing "a
                                                               "a long-term
                                                                  long-term benefit
                                                                            benefit of opioids in pain

and function versus no opioids for chronic pain
                                           pain with outcomes examined at least 1 year later (with

most placebo-controlled
     placebo-controlled randomized
                         randomized trials < 6 weeks in duration)"258
                                                        duration)"258 and
                                                                      and that
                                                                          that other
                                                                               other treatments
                                                                                     treatments

were more or equally beneficial and less harmful
                                         harmful than long-term opioid use.

           193.     Nonetheless, Defendants were legion in their misrepresentations that opioid drugs

were appropriate for use as a long-term lifestyle.
                                        lifestyle. For example:

                    a)       Endo distributed advertisements
                                              advertisements that
                                                              that claimed
                                                                   claimed that
                                                                            that the
                                                                                  the use
                                                                                      use of Opana ER for
                             chronic pain
                             chronic  pain would
                                           would allow
                                                   allow patients
                                                         patients to perform
                                                                        perform demanding
                                                                                    demanding tasks
                                                                                                tasks like
                                                                                                       like
                             construction work
                             construction work or
                                                or work
                                                   work as a chef
                                                                chef and
                                                                      and portrayed
                                                                           portrayed seemingly
                                                                                       seemingly healthy,
                                                                                                   healthy,
                             unimpaired subjects;

                    b)       Janssen sponsored
                             Janssen   sponsored and
                                                  and edited
                                                       edited a patient
                                                                  patient education
                                                                           education guide
                                                                                       guide entitled
                                                                                               entitled Finding
                             Relief Pain
                             Relief  PainManagement
                                          Management for for Older Adults (2009)
                                                                            (2009) —— which
                                                                                        whichstates
                                                                                                statesas
                                                                                                       as"a
                                                                                                          "a fact"
                                                                                                             fact"
                             that "opioids
                                   "opioids may
                                            may make
                                                 make itit easier
                                                           easier for
                                                                   for people
                                                                       peopletotolive
                                                                                  livenormally."
                                                                                        normally." The guide
                             lists expected functional improvements
                                                       improvements from from opioid
                                                                               opioid use,
                                                                                       use, including
                                                                                             including sleeping
                             through the night, returning toto work,
                                                               work, recreation,
                                                                      recreation, sex,
                                                                                  sex, walking,
                                                                                        walking, and
                                                                                                   and climbing
                             stairs;

                    c)       Purdue ran a series
                             Purdue        series of
                                                  of advertisements
                                                     advertisements for OxyContin
                                                                         OxyContin in 2012 in medical
                                                                                                medical
                             journals entitled
                             journals entitled "pain
                                                "pain vignettes,"
                                                       vignettes," which
                                                                   which were
                                                                          were case
                                                                                case studies
                                                                                      studies featuring
                                                                                               featuring
                             patients with
                             patients with pain
                                             pain conditions
                                                    conditions persisting
                                                                persisting over
                                                                           over several
                                                                                 several months
                                                                                           months and
                                                                                                    and
                             recommending
                             recommendingOxyContin
                                              OxyContinfor forthem.
                                                               them. The
                                                                      The ads
                                                                          ads implied
                                                                               implied that
                                                                                        that OxyContin
                                                                                             OxyContin
                             improves patients' function;

                    d)       Responsible Opioid Prescribing (2007), sponsored and distributed by  by Endo
                             and Purdue,
                             and  Purdue, taught
                                            taught that
                                                   that relief
                                                        relief of pain by
                                                                       by opioids,
                                                                           opioids, by
                                                                                    by itself,
                                                                                        itself, improved
                                                                                                 improved
                             patients' function.
                             patients' function. The
                                                 The book remains for sale online;


257
257   CDC Guidelines for Prescribing
                         Prescribing Opioids
                                     Opioids for
                                             for Chronic
                                                 Chronic Pain, stipra.
                                                               supra.
zsa
258 Id.




PLAINTIFF'S
PLAINTIFF' S ORIGINAL PETITION                                                                                 64
   Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 72 of 256




                 e)               sponsored APF's Treatment
                          Purdue sponsored
                          Purdue                       Treatment Options:
                                                                   Options: AA Guide
                                                                               Guidefor
                                                                                      for People Living
                                                                                                 Living
                                       (2007), which
                          with Pain (2007),
                          with                           counseled patients
                                                which counseled      patientsthat
                                                                              that opioids  "give [pain
                                                                                   opioids "give  [pain
                          patients] a quality of life
                                                 life we  deserve." The guide was available online until
                                                      we deserve."
                          APF shut its doors in 2012;

                 f)       Endo's NIPC
                          Endo's   NIPC website     painknowledge.com claimed
                                          website painknowledge.com          claimed in 2009 that  that with
                                                                                                         with
                                                                    improve; you
                          opioids, "your level of function should improve;       you may
                                                                                      may find
                                                                                            find you
                                                                                                 you are
                                                                                                     are now
                                                 activities of daily
                          able to participate in activities    daily living,
                                                                      living, such
                                                                                such as work
                                                                                         work and hobbies,
                          that you were not able to enjoy when your
                                                                  your pain
                                                                         pain was
                                                                                was worse."
                                                                                     worse." Elsewhere, the
                          website promoted improved quality of lifelife (as
                                                                         (as well
                                                                             well asas "improved
                                                                                       "improved function")
                          as benefits of opioid therapy. The grant request
                                                                     request that
                                                                                that Endo approved for this
                          project specifically
                          project specifically indicated
                                                indicatedNIPC's
                                                            NIPC's intent
                                                                     intent to    make misleading
                                                                              to make     misleading claims
                                                                                                       claims
                          about function, and Endo closely tracked      visits to
                                                              tracked visits    to the site;

                 g)       Endo  was the sole
                          Endo was        sole sponsor,  through NIPC,
                                                sponsor, through  NIPC, of
                                                                         of a series
                                                                              series of
                                                                                     of CMEs
                                                                                        CMEs titled
                                                                                                titled
                                           in the
                          Persistent Pain in   theOlder
                                                   OlderPatient,
                                                         Patient, which
                                                                  which claimed that chronic
                                                                                      chronic opioid
                                                                                              opioid
                          therapy has been "shown to reduce pain and improve
                                                                       improve depressive
                                                                               depressive symptoms
                          and cognitive functioning." The
                                                      The CME
                                                           CME was
                                                                 was disseminated
                                                                     disseminated via
                                                                                   via webcast;

                 h)       Janssen sponsored, funded, and edited a website, Let's TalkTalk Pain, in 2009,
                                 featured an interview edited by Janssen claiming that opioids allowed
                          which featured
                          a patient to "continue to function." This
                                                                This video
                                                                     video is
                                                                            is still available
                                                                                     available today on
                          YouTube;

                 i)       Purdue sponsored
                          Purdue   sponsored the        development and
                                                  the development            distribution of
                                                                        and distribution       APF's A
                                                                                           of APF's     A
                          Policymaker's Guide
                          Policymaker's   Guide to Understanding
                                                       Understanding Pain
                                                                       Pain & &Its
                                                                                 ItsManagement,
                                                                                     Management, which
                          claimed that
                          claimed        "multiple clinical
                                    that "multiple     clinical studies"
                                                                studies" have
                                                                          have shown
                                                                                shown that    opioids are
                                                                                        that opioids   are
                          effective in improving
                          effective     improving daily function,
                                                            function, psychological
                                                                      psychological health,        health-
                                                                                      health, and health-
                          related quality of life for
                                                   for chronic
                                                       chronic pain
                                                                painpatients."
                                                                     patients." The Policymaker's Guide
                          was originally published in 2011 and is still available online today; and

                 j)
                 j)                 Endo's, and
                          Purdue's, Endo's, and Janssen's
                                                 Janssen's sales representatives have
                                                           sales representatives       conveyed and
                                                                                 have conveyed
                          continue to convey the message that
                                                          that opioids
                                                               opioids will
                                                                       will improve
                                                                            improve patient function.

          194.   These claims are unsupported by the scientific literature. The 2016 CDC Guideline

           "Thereisis no
explained, "There     no good
                         good evidence
                              evidence that
                                       that opioids improve pain or function
                                                                    function with           use"259
                                                                             with long-term use"259

and "complete relief of pain
                        pain is
                             is unlikely.',260 The
                                unlikely.i260  TheCDC
                                                   CDCreinforced
                                                       reinforcedthis
                                                                  thisconclusion   throughout its
                                                                       conclusion throughout

2016 Guideline:

                 a)            evidence shows a long-term
                          "No evidence            long-term benefit
                                                             benefit of opioids in pain
                                                                                   pain and function
                                                                                            function
                          versus no opioids for chronic pain with outcomes examined at least 1 year
                                            for chronic

    CDC
219CDC
259      Guidelines for Prescribing
                        PrescribingOpioids
                                    Opioidsfor
                                            forChronic
                                               ChronicPain,
                                                       Pain,supra.
                                                             supra.
260 id.
261
   Id. (emphasis added).



PLAINTIFF'
PLAINTIFF'SS ORIGINAL PETITION                                                                            65
      Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 73 of 256




                          later        "•261
                          later . . . ."•261
                                         .,

                 b)       "Although opioids
                          "Although     opioidscan
                                                 canreduce
                                                      reduce pain
                                                               painduring short-term
                                                                     during   short-termuse, use,
                                                                                              the clinical
                                                                                                  the clinical
                          evidence review
                          evidence   review found
                                              foundinsufficient
                                                     insufficientevidence
                                                                   evidence totodetermine
                                                                                 determine  whether  painpain
                                                                                               whether
                          relief is
                          relief is sustained
                                    sustainedandandwhether
                                                    whether  function or or
                                                               function  quality  of life
                                                                             quality      improves
                                                                                      of life        withwith
                                                                                              improves
                                                      ;262 and
                                                        5
                          long-term opioid
                          long-term   opioidtherapy.'
                                              therapy.";   and

                 c)       "[E]vidence isislimited
                          "[E]vidence      limitedororinsufficient      improved
                                                                   forfor
                                                        insufficient       improvedpainpain
                                                                                         or function  withwith
                                                                                             or function
                          long-term use
                          long-term   useofof opioids
                                              opioidsforforseveral
                                                            severalchronic
                                                                      chronic pain conditions
                                                                                pain  conditions     which
                                                                                                for for which
                          opioids are
                          opioids arecommonly
                                       commonlyprescribed,
                                                    prescribed, such
                                                                   suchas as
                                                                          lowlow
                                                                               back pain,
                                                                                 back      headache,
                                                                                        pain,          and and
                                                                                               headache,
                                         263
                          fibromyalgia."263
                          fibromyalgia."

         195.    The CDC
                 The CDC also
                         also noted
                              notedthat
                                    thatthe
                                          therisks of of
                                               risks  addiction     death
                                                                andand
                                                         addiction        "can"can
                                                                       death   causecause
                                                                                     distress and and
                                                                                          distress

inability to
inability  tofulfill
              fulfillmajor
                     majorrole               264
                            roleobligations."264
                                 obligations."

         196.    Defendants also
                 Defendants alsofalsely
                                 falselyemphasized
                                         emphasizedoror
                                                      exaggerated thethe
                                                        exaggerated   risks of competing
                                                                          risks          products
                                                                                of competing products

like NSAIDs
like NSAIDs so
            so that
               that doctors
                    doctorsand
                            andpatients
                                patientswould look
                                          would    to opioids
                                                 look                for for
                                                              firstfirst
                                                      to opioids         treating chronic
                                                                             treating     pain. pain.
                                                                                      chronic

Once again, Defendants'
Once again, Defendants' misrepresentations
                        misrepresentations contradicted non-industry
                                             contradicted            sponsored
                                                           non-industry        scientific
                                                                          sponsored  scientific

evidence. In
evidence. In addition,
             addition,Purdue
                       Purduemisleadingly
                              misleadinglypromoted OxyContin
                                             promoted        as unique
                                                      OxyContin        among
                                                                  as unique   opioids
                                                                            among     in
                                                                                   opioids in

providing 12
providing  12continuous
              continuoushours
                         hoursofof
                                pain relief
                                   pain     with
                                        relief   oneone
                                               with  dose. In fact,
                                                        dose.       OxyContin
                                                              In fact,        doesdoes
                                                                       OxyContin   not last
                                                                                        notfor
                                                                                            last for

   hours ——a afact
12 hours           that
                fact    Purdue
                     that      hashas
                          Purdue   known at all
                                      known  attimes  relevant
                                                all times      to this
                                                          relevant  to action.
                                                                       this action.

         197.    According to
                            toPurdue's
                              Purdue'sown
                                       ownresearch, OxyContin
                                            research,         wears
                                                      OxyContin     off in
                                                                wears   offunder six hours
                                                                            in under       in onein one
                                                                                      six hours

quarter ofofpatients
quarter      patientsand
                      andinin
                            under 10 10
                              under  hours in more
                                        hours      thanthan
                                              in more   half. half.
                                                              The reason  is thatisOxyContin
                                                                    The reason               tablets tablets
                                                                                    that OxyContin

release approximately
release approximately 40%
                       40%ofoftheir active
                                their      medicine
                                      active        immediately,
                                             medicine            afterafter
                                                      immediately,     which  release
                                                                            which     tapers.
                                                                                   release tapers.

Although the
Although  thepatient
              patientexperiences
                      experiencesa powerful initial
                                   a powerful       response,
                                               initial        therethere
                                                       response,     is little or noorpain
                                                                           is little   no relief at the at the
                                                                                           pain relief

end of
end of the
       the dosing
           dosingperiod
                  periodbecause
                         becauseless
                                  lessmedicine
                                       medicineis is
                                                  released.
                                                     released.

         198.    This phenomenon
                 This phenomenonisisknown
                                     knownasas
                                            "end of dose"
                                               "end       failure,
                                                    of dose"       and and
                                                              failure,  the the
                                                                            FDAFDA
                                                                                found in 2008
                                                                                    found  in 2008

that
that aasubstantial
        substantialnumber
                    numberof of
                             chronic pain
                                chronic   patients
                                        pain       taking
                                              patients    OxyContin
                                                        taking      experience
                                                               OxyContin       it.
                                                                         experience it.


261
261 CDC Guidelines for Prescribiiig
    CDC                Prescribing Opioids for Chronic
                                               Chronic Pain, supra.
262
262 i
    Id.
     d.
263
263 Id.
264 101.
264
    Id.



PLAINTIFF'S
PLAINTIFF' SORIGINAL
             ORIGINALPETITION
                      PETITION                                                                        66
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 74 of 256




       199. This
             This"end
                  "endofofdose"  failure not
                           dose" failure notonly
                                             onlyrenders
                                                  rendersPurdue's promise
                                                           Purdue's       of 12ofhours
                                                                     promise           of relief
                                                                                  12 hours   of relief

false and
false and deceptive,
          deceptive,ititalso
                         alsomakes
                             makesOxyContin
                                   OxyContinmore
                                             moredangerous because
                                                   dangerous       the declining
                                                              because            pain pain
                                                                       the declining  reliefrelief

patientsexperience
patients experiencetoward
                    towardthe end
                            the   ofof
                                end  each dosing
                                       each      period
                                            dosing      drives
                                                    period           to take
                                                               themthem
                                                            drives            moremore
                                                                          to take  OxyContin
                                                                                       OxyContin

before the
before  thenext
            nextdosing
                 dosingperiod
                        periodbegins,
                               begins,quickly
                                       quicklyincreasing      amount
                                                         the the
                                                increasing           of drug
                                                                 amount      they they
                                                                         of drug  are taking  and and
                                                                                        are taking

spurring growing
spurring  growingdependence.
                  dependence.

       200. Purdue's
       200.  Purdue's competitors
                      competitors were
                                   wereaware
                                        awareof of
                                                 this problem.
                                                   this        ForFor
                                                        problem.   example, EndoEndo
                                                                      example,   ran ran

advertisements
advertisements forforOpana
                      OpanaERER         to "real"
                                 referring
                              referring           12-hour
                                            to "real"     dosing.
                                                      12-hour     Nevertheless,
                                                               dosing.          PurduePurdue
                                                                       Nevertheless,   falsely falsely

promoted  OxyContin
promoted OxyContin as as    were
                         if it
                      if it       effective
                               were         for for
                                     effective   a full 12 12
                                                    a full  hours. Indeed,
                                                              hours.       Purdue's
                                                                     Indeed,        sales sales
                                                                              Purdue's

representatives  continuetototell
representatives continue       telldoctors
                                    doctors   andand
                                           in in  around Angelina
                                                     around       County
                                                            Angelina     that OxyContin
                                                                     County             lasts alasts
                                                                              that OxyContin    full a full

12 hours.
   hours.

D.     Defendantsalso
       Defendants alsoengaged
                       engagedinin Other
                                 Other   Unlawful,
                                       Unlawful,   Unfair,
                                                 Unfair, and and Fraudulent
                                                             Fraudulent      Misconduct.
                                                                        1Vlisconduct.

       201. Other
             OtherDefendants
                   Defendantsherein                illicit
                                    participatedinin
                             herein participated           andand
                                                      illicit  unlawful prescribing
                                                                  unlawful          of its of
                                                                            prescribing    drugs.
                                                                                              its drugs.

For example,
For example,Purdue
             Purduedid not
                     did notreport illegal
                              report        prescribing
                                       illegal          of OxyContin
                                               prescribing           until until
                                                            of OxyContin   years years
                                                                                  after law
                                                                                        after law

enforcement shut
enforcement  shutdown
                  downa aLos
                          LosAngeles
                              Angelesclinic that
                                       clinic    prescribed
                                              that          more
                                                   prescribed         1.1 million
                                                                 thanthan
                                                               more               OxyContin
                                                                          1.1 million OxyContin

tablets.  Indoing
tablets. In  doingso,
                   so,Purdue
                       Purdueprotected its its
                               protected   own  profits
                                               own      at the
                                                   profits  at expense of public
                                                               the expense       healthhealth
                                                                           of public    and safety.
                                                                                              and safety.

             The
       202. The   StateofofNew
                State       NewYork
                                Yorkalso
                                     also found
                                           found that
                                                 thatEndo
                                                      Endofailed to to
                                                            failed   require sales
                                                                       require     representatives
                                                                                 sales representatives

   report signs
to report  signsof addiction, diversion,
                of addiction,  diversion,and
                                          andinappropriate prescribing;
                                               inappropriate            paid bonuses
                                                               prescribing;          to sales
                                                                             paid bonuses   to sales

representatives for
representatives   fordetailing
                      detailingprescribers who
                                 prescribers   were
                                             who    subsequently
                                                 were            arrested
                                                       subsequently       or convicted
                                                                      arrested         for illegal
                                                                               or convicted   for illegal

prescribing; and
prescribing;  andfailed
                  failedtotoprevent
                             preventsales representatives
                                      sales                     visiting
                                                          fromfrom
                                            representatives              prescribers
                                                                     visiting        whosewhose
                                                                              prescribers  suspicious
                                                                                                 suspicious

conduct had
conduct  hadcaused
             causedthem
                    themtotobebeplaced onon
                                  placed  a no-call list.list.
                                             a no-call

E.      Defendants
        DefendantsTargeted
                   TargetedSusceptible
                            Susceptible  Prescribers
                                       Prescribers andand Vulnerable
                                                       Vulnerable     Patient
                                                                  Patient     Populations.
                                                                          Populations.

        203 AsAs
        203.     partofoftheir
               part        theirdeceptive
                                 deceptive marketing
                                           marketing scheme,
                                                      scheme,Defendants
                                                              Defendantsidentified and and
                                                                           identified  targeted
                                                                                           targeted

susceptible prescribers
susceptible prescribersand
                        andvulnerable patient
                             vulnerable       populations
                                         patient          in theinU.S.
                                                 populations           and in
                                                                   the U.S.   andinaround
                                                                            and           Angelina
                                                                                    and around  Angelina




PLAINTIFF'S
PLAINTIFF' SORIGINAL
             ORIGINALPETITION
                       PETITION                                                                    67
      Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 75 of 256




                                                        inarketing on primary care doctors, who
                                focused their deceptive marketing
County. For example, Defendants focused

     morelikely
were more likelyto
                 totreat
                    treatchronic
                          chronicpain
                                  painpatients
                                       patients and prescribe opioids,
                                                and prescribe opioids, but were less likely to be

educated about treating pain and the risks and benefits of opioids.

         204.    Defendants also
                 Defendants               vulnerable patient
                                 targeted vulnerable
                            also targeted            patient populations
                                                             populationslike
                                                                         like the  elderly and
                                                                               the elderly and

                                          pain. Defendants targeted these vulnerable
veterans, who tend to suffer from chronic pain.                           vulnerable patients
                                                                                     patients even

                 of long-term
though the risks of long-term opioid
                              opioid use
                                     use were
                                         were significantly greater for them.

         205.                  the 2016
                 For example, the  2016 CDC
                                        CDC Guideline
                                            Guideline observes
                                                      observes that existing evidence shows that

elderly patients
elderly patients taking
                 taking opioids
                        opioids suffer
                                suffer from
                                       from elevated
                                            elevated fall
                                                      fall and fracture risks,
                                                           and fracture risks, greater
                                                                               greater risk
                                                                                       risk of

hospitalization, and increased vulnerability
hospitalization,               vulnerability to
                                             to adverse drug effects
                                                             effects and
                                                                     and interactions.
                                                                          interactions. The Guideline

therefore concludes that  there are
                    that there  are "special
                                    "special risks
                                              risks of
                                                    of long-term
                                                        long-term opioid use for elderly patients" and

                        use "additional
recommends that doctors use "additional caution
                                        caution and
                                                and increased monitoring"
                                                              monitoring" to minimize the risks

of opioid use in elderly patients.

         206.    The same
                 The same is true
                              true for
                                    for veterans,
                                         veterans, who
                                                   who are
                                                       are more
                                                           more likely
                                                                 likely to
                                                                         to use
                                                                             use anti-anxiety
                                                                                  anti-anxiety drugs
                                                                                               drugs

(benzodiazepines) for
(benzodiazepines) for post-traumatic
                      post-traumatic stress
                                     stress disorder,
                                            disorder, which interact dangerously with opioids.

         207.    Defendants achieved their goal in targeting these vulnerable populations when the

Arthritis Foundation
Arthritis Foundation published
                     published its Guide
                                   Guide to Pain
                                            Pain Management
                                                 Management in 2003
                                                               2003 ("Pain Management
                                                                           Management

Guide"). 265 The Pain Management
Guide").265           Management Guide
                                 Guide was published
                                           published by a neutral third-party
                                                                  third-party that
                                                                              that not only

                                had been
believed the message Defendants had been selling for years, but it continued to relay that message

   patients experiencing
to patients experiencingchronic
                         chronicpain
                                 pain—
                                     — elderly
                                       elderly patients
                                               patients with arthritis.266
                                                        with arthritis.266

         208.             Management Guide
                 The Pain Management Guide was
                                           was intended
                                               intended for   population of "70
                                                        for a population    "70 million
                                                                                million

Americans who have arthritis or other related diseases."267 It parroted falsities, such as the low risk



261
265  Susan Bernstein, The Arthritis Foundation's Guide to
                                    Foundation's Guide  to Pain
                                                           PainManagement,
                                                                Management, Arthritis Foundation, 2003.
266 iId.
      d.
267 i
2e7
      d.
     Id.



PLAINTIFF'S ORIGINAL
PLAINTIFF'S ORIGINAL PETITION                                                                             68
     Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 76 of 256




   developing an
of developing  anaddiction
                  addictiontotoopioids
                                opioidsand cited
                                         and      Defendants'
                                              cited Defendants'
                                                              falsefalse statistic:
                                                                     statistic: "The"The  addiction
                                                                                     addiction rate rate

from narcotics
from narcoticsisisapproximately
                   approximately  one
                                one          26$
                                      percent."
                                    percent."268

            209.   The Arthritis
                   The Arthritis Foundation
                                  Foundationeven accepted
                                              even        andand
                                                   accepted   repeated
                                                                 repeated Defendants'
                                                                       Defendants'      distinction
                                                                                   distinction

between dependence
between dependence and addiction.
                     and          A A
                         addiction. person withwith
                                      person     dependence
                                                    dependence  suggests
                                                            suggests he orheshe
                                                                             or would
                                                                                she would

experience
experiencewithdrawal
           withdrawalsymptoms upon
                       symptoms    stopping
                                upon        opioids
                                      stopping opioids while
                                                    while    addiction
                                                          addiction "is a"is a self-destructive,
                                                                          self-destructive,

habitual use"
habitual  use"ofofopioids.269
                   opioids.2
                           69 The
                              The Pain
                                  Pain Management
                                       Management Guide
                                                  Guide brushes
                                                        brushes aside
                                                                 asideconcerns
                                                                       concernsabout
                                                                                about  addiction
                                                                                     addiction

and recommends
and recommendshigher
               higherdoses
                      dosesofofopioids
                                opioidsforfor
                                           patients
                                              patients
                                                    whowho develop
                                                        develop     a dependence
                                                                a dependence     on opioids
                                                                             on opioids279
                                                                                       270 —

the exact
    exact message
          messagethat
                  thatDefendants
                       Defendantshad been
                                   had been spouting
                                          spouting for for years.
                                                       years.

            210.   The
                   The fact
                       fact that
                             thatneutral
                                  neutralthird parties
                                           third       were
                                                 parties    relying
                                                          were      on and
                                                                relying on and buying
                                                                           buying     Defendants'
                                                                                  Defendants' false false

propositions only
propositions  onlyverifies
                   verifiesDefendants'
                            Defendants'successful
                                         successful  fraud
                                                  fraud on on
                                                           the the medical
                                                                medical andand non-medical
                                                                            non-medical

community atatlarge.
community      large.

F.          Although Defendants knew that their Marketing of Opioids was False and Deceptive,
            they Fraudulently Concealed
                              Concealed their Misconduct.

            211.   Defendants, both
                   Defendants,  bothindividually
                                     individuallyand collectively,
                                                   and             made,
                                                       collectively, made,  promoted,
                                                                         promoted, and and profited
                                                                                       profited fromfrom

their
their misrepresentations
      misrepresentations about thethe
                           about   risks andand
                                      risks  benefits of opioids
                                                benefits  of opioids  for chronic
                                                                 for chronic       pain though
                                                                             pain even   even though
                                                                                                they they

knew their
knew their misrepresentations
           misrepresentations were false
                                were     andand
                                      false     deceptive.
                                             deceptive.    Defendants
                                                        Defendants knewknew  thatmarketing
                                                                        that the  the marketing

scheme being
       beingpromoted
             promotedbybyDefendants
                          Defendantswas
                                     wasmisleading, inaccurate,
                                          misleading,  inaccurate,
                                                                and and simply
                                                                    simply false.false. The history
                                                                                  The history

   opioids, as
of opioids, as well
               well as
                    as research
                       research and
                                andclinical
                                    clinicalexperience
                                             experience  over
                                                       over thethe
                                                                lastlast
                                                                     20 20  years,
                                                                         years,     established
                                                                                established that that

opioids were
        were highly
             highly addictive
                    addictiveand
                              andresponsible forfor
                                   responsible   a long listlist
                                                    a long       of very
                                                             of very      serious
                                                                      serious     adverse
                                                                              adverse     outcomes.
                                                                                      outcomes.

            212.   In The Journal
                   In The Journalof
                                  ofthe
                                     theAmerican
                                        AmericanMedical
                                                 MedicalAssociation
                                                          Association November
                                                                    November 20022002  edition,
                                                                                   edition,

which Defendants
      Defendantsmeant
                 meanttotoreach physicians
                            reach          throughout
                                  physicians          the nation,
                                              throughout  the nation, Purdue
                                                                  Purdue      advertised
                                                                         advertised      OxyContin
                                                                                    OxyContin




268
     Bernstein,
268 Bernstein,supra,
               supra,   at 70-71.
                           70-71
269
        at 70.
269 Id. at 70.
270 Id
     Id..



PLAINTIFF'S
PLAINTIFF' SORIGINAL
             ORIGINALPETITION
                       PETITION                                                                 69
      Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 77 of 256




          drug with
as a safe drug with minimal
                    minimal safety risks.271
                                   risks?' The
                                             The ad
                                                 ad depicts   man and
                                                    depicts a man and boy fishing
                                                                          fishing with aa title in

large white letters exclaiming that "THERE CAN BE LIFE WITH RELIEF" with "LIFE WITH

                                    advertisement?' Purdue
RELIEF" as the largest words in the advertisement.272        then informs
                                                      Purduethen   informs physicians that "[Ole
                                                                                           "[t]he

                                                                               depression."z73
most serious risk associated with opioids, including OxyContin, is respiratory depression."'"

              213.    Purdue fraudulently represented that respiratory depression
                                                                       depression was
                                                                                  was not
                                                                                      not only the most

serious risk
serious risk for its own
                     own drug
                         drug OxyContin, but for opioids
                              OxyContin, but     opioids in general,
                                                            general, even
                                                                     even though
                                                                          though it knew that

                       of addiction and death.
opioids carried a risk of

              214.    The ad continues
                      The    continues with
                                       with benign
                                            benign side
                                                    side effects
                                                         effectsthat
                                                                 that may occurwith
                                                                      may occur with the
                                                                                      the use
                                                                                          use of

OxyContin, such as "constipation, nausea, sedation, dizziness, vomiting, pruritus, headache, dry
                                                               vomiting, pruritus,

                     weakness."' These
mouth, sweating, and weakness."274 These side effects are certainly
                                                          certainly a far cry from addiction or

       Ofcourse
death. Of course this
                 this ad
                      ad also claims that OxyContin        "continuous around-the-clock analgesic,"
                                          OxyContin isis aa"continuous                  analgesic,"

                 false.275
which is equally false?'

              215.                        misrepresentations and
                      Because of the bold misrepresentations and omissions
                                                                 omissions in
                                                                            in its
                                                                               its ads
                                                                                   ads occurring in the

October 2, 2002 JAMA issue, and one occurring in the November 13, 2002 issue, the FDA wrote

a warning letter to Michael Friedman, the Executive Vice President and Chief Operating Officer

              Mr. Abrams
of Purdue.276 1VIr. Abrams explained
                           explained that
                                      that "[y]our
                                           "[y]our journal
                                                    journal advertisements
                                                            advertisements omit
                                                                           omit and
                                                                                and minimize the

serious safety risks associated with OxyContin, and promote it for uses beyond which have been

proven safe and
proven safe and effective."277
                 effective."277 Mr. Abrams
                                    Abrams reprimanded
                                           reprimanded Purdue
                                                        Purduefor  failingtotopresent
                                                               forfailing      present"any
                                                                                       "M

information" in
information" in the advertisement
                    advertisement about
                                  about the
                                        the "potentially
                                            "potentially fatal
                                                         fatal risks"
                                                               risks" or
                                                                      or the potential
                                                                             potential for abuse



211
271 The      Journal of American Medical Association, Nov. 13, 2002.
    Id.
272Id.
272         at 1, 3.
273
273   Id.
274 M
      Id.
275
275 JAMA, supra,
             supra, at 1, 3.
276                        Thomas Abrams,
    Warning Letter from Thomas    Abrams, Dir.,
                                          Dir., FDA
                                                FDA Div. of
                                                         of Mktg.,
                                                            Mktg., Adver.,
                                                                   Adver., &
                                                                           & Commc'ns,
                                                                             Commc'ns,totoMichael
                                                                                          Michael Friedman,
                                                                                                  Friedman, Exec.
Vice Pres. and COO, Purdue Pharma L.P.
27 Id. at 1.
277




PLAINTIFF'S
PLAINTIFF' S ORIGINAL PETITION                                                                                70
      Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 78 of 256




                OxyContin.'
associated with OxyContin.278

           216.    Mr. Abrams was concerned that  these advertisements
                                            that these  advertisementssuggested
                                                                       suggestedsuch
                                                                                 suchaa"broad
                                                                                       "broad use

   [OxyContin] to treat pain without
of [OxyContin]               without disclosing
                                     disclosing the
                                                the potential
                                                    potential for  abuse with
                                                               for abuse with the
                                                                              the drug
                                                                                  drug and the

serious, potentially
serious, potentiallyfatal
                     fatalrisks
                           risksassociated
                                 associatedwith        use.. ...."279
                                            withitsitsuse.                     actions were "especially
                                                                ."279 Purdue's actions


egregious and alarming" given "its potential impact on the public health."28°
                                                                  health."280 Mr. Abrams pointed

                  reality that "[i]t is
out to Purdue the reality             is particularly disturbing that your November Ad would tout
                                         particularly disturbing

                                                                       OxyContin."281
`Life with Relief,' yet fail to warn that patients can die from taking OxyContin."281

           217.    Purdue Pharma has consistently disregarded
                                                  disregarded serious
                                                              serious harm
                                                                      harm that it knew Oxycontin

caused. For example, in Kentucky in 2001, three people and one estate sued Purdue for becoming

                                                                              Several similar
addicted to OxyContin even though they were taking the drug as prescribed.282 Several  similar

         were filed
lawsuits were filed against
                    against Purdue
                            Purdue by
                                   by individua1s.283
                                       individuals.283 Dr.
                                                       Dr.J.J. David Haddox, an executive at Purdue,
                                                               David Haddox,

responded to these claims: "A lot
                   claims: "A  lot of
                                   ofthese
                                      these people
                                            people say,
                                                   say, `Well,
                                                        'Well, I was taking the medicine like my

doctor told me
            me to,'
               to,' and then they
                             they start
                                  start taking
                                         takingmore
                                               moreand
                                                    andmore  andmore
                                                        moreand  more. ..... II don't
                                                                                don't see where
                                                                                          where that's
                                                                                                 that's

   problem.i284
my problem."

           218.    Not surprisingly, three current and former executives
                                                              executives from
                                                                         from Purdue plead guilty in

2007 to criminal charges that they misled regulators, doctors,
                                                      doctors, and
                                                               and patients about OxyContin's
                                                                   patients about OxyContin's risk

   addiction.' In
of addiction.285 In pleading
                    pleading guilty
                             guilty to
                                     to misbranding
                                        misbranding charges,                        fraudulently
                                                    charges, Purdue admitted it had fraudulently

marketed OxyContin as a drug less prone to addiction and as having fewer side effects than other




278
27$   Warning Letter from Thomas Abrams, supra.
                                         supra.
279
279 Id. at 2.
280 M
    Id..
281
2" Id. at 4.
281
282 Chris Kahn, Maker of OxyContin
                         OxyContin Faces    at least
                                      Faces at least 13
                                                     13 Lawsuits,
                                                        Lawsuits,"" July 27, 2001, Port Arthur News.
283
           supra.
    Kahn, supra.
284
284 Id
    Id.
285
                                     OxyContin Maker to Pay $600 Million, May 10, 2007, available
285 See Barry Meier, In Guilty Plea, OxyContin                                               available at
                                                                                                       at
http://www.nytimes.com/2007/05/10/business/lldrug-web.html;
http://www.nytimes.com/2007/05/10/business/l      ldrug-web.html; see also Zee, Ex. B, at 3-4.



PLAINTIFF'S
PLAINTIFF' S ORIGINAL PETITION                                                                              71
      Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 79 of 256




opioids.286 In reality,
               reality,unlike
                        unlikemost
                               mostother opioids,
                                     other        OxyContin
                                           opioids,         contained
                                                    OxyContin         purepure
                                                               contained   oxycodone without
                                                                               oxycodone     any any
                                                                                         without

other ingredients,
other  ingredients,which
                    whichmade
                          madeit ait higher-dose narcotic
                                     a higher-dose        despite
                                                    narcotic      its time-release
                                                             despite                design
                                                                        its time-release   that Purdue
                                                                                         design  that Purdue

hawked as
hawked as ameliorating
          amelioratingitsitsaddictive
                             addictivepotential.'
                                       potentia1.
                                              287

           219.       Defendants          detectionofoftheir
                                  avoideddetection
                      Defendants avoided                     fraudulent
                                                         their          conduct
                                                               fraudulent       by disguising
                                                                           conduct            theirtheir
                                                                                    by disguising   role role

in the
in the deceptive
       deceptivemarketing
                 marketingthrough funding
                            through       andand
                                     funding  using       parties,
                                                    thirdthird
                                                  using            such as
                                                               parties,    Front
                                                                        such     GroupsGroups
                                                                              as Front  and and

KOLs. Doctors
KOLs. Doctorsand
              andpatients
                  patientstrusted these
                             trusted           parties
                                        thirdthird
                                      these            and did
                                                    parties andnot
                                                                didrealize that it that
                                                                     not realize    was it
                                                                                         thewas the

pharmaceutical companies
pharmaceutical           that
                coinpanies    were
                           that    actually
                                were        feeding
                                      actually      them
                                               feeding   falsefalse
                                                       them    and misleading information.
                                                                    and misleading information.

           220.       Defendants also
                      Defendants  alsomanipulated
                                      manipulated their promotional
                                                    their           materials
                                                          promotional  materials  the scientific
                                                                              and and the scientific

literature totomake
literature      makeititappear
                         appearthatthat
                                     the the
                                          information promoted
                                              information      was accurate,
                                                          promoted           truthful,
                                                                    was accurate,      and supported
                                                                                    truthful,        by
                                                                                              and supported by

objective evidence
objective evidence when
                   whenititwas
                            wasnot.
                                not.

           221.       Thus, Defendants
                      Thus, Defendantssuccessfully
                                       successfullyconcealed
                                                    concealedfrom thethe
                                                               from   medical community
                                                                         medical        andand
                                                                                 community patients
                                                                                               patients

facts sufficient
facts sufficientto
                 toarouse
                    arousesuspicion
                           suspicionofofthe claims
                                          the      Angelina
                                              claims        County
                                                     Angelina      nownow
                                                              County   asserts. Angelina
                                                                          asserts.       County
                                                                                   Angelina County

did not know
did not knowof
             of the
                 theexistence      scopeofofDefendants'
                     existenceororscope      Defendants'industry-wide fraud
                                                          industry-wide     and could
                                                                          fraud       not have
                                                                                and could  not have

acquired such
acquired  suchknowledge
               knowledgeearlier
                         earlierthrough thethe
                                  through   exercise of reasonable
                                               exercise            diligence.
                                                         of reasonable  diligence.

G.         Dy Increasflng
           By  Increasing Opioid
                           OpioidPrescriptions  andand
                                    Prescriptions   iTse,Use, Defendants'
                                                          Defendants'     Deceptive
                                                                      Deceptive      Marketing
                                                                                1Vlarketing
           Scheme has
           Scheme   has fueled
                          fueled the
                                   theOpioid
                                        Opioid   Epidemic
                                              Epidemic    andand  Damaged
                                                              Damaged         Angelina
                                                                         Angelina  CountyCounty
           Communities.
           Communities.

           222.       Defendants' misrepresentations
                      Defendants' misrepresentations          doctors
                                                       deceived
                                                     deceived         and and
                                                                doctors    patients aboutabout
                                                                               patients   the risks and and
                                                                                                the risks

benefits of
benefits of long-term
            long-termopioid
                      opioiduse.
                             use.Studies
                                  Studiesreveal that
                                           reveal    many
                                                  that    doctors
                                                       many       and and
                                                             doctors  patients are unaware
                                                                           patients        of or of or
                                                                                    are unaware

do not
   notunderstand
       understandthe risks
                   the     or or
                        risks benefits of opioids.
                                 benefits          Indeed,
                                           of opioids.     patients
                                                       Indeed,      oftenoften
                                                               patients   reportreport
                                                                                 that they
                                                                                        thatwere
                                                                                             theynot
                                                                                                  were not

warned they
warned  theymight
             mightbecome
                   becomeaddicted to opioids
                           addicted          prescribed
                                     to opioids         to them.
                                                prescribed        As reported
                                                             to them.         in January
                                                                      As reported        2016, 2016,
                                                                                   in January

a 2015 survey
       survey of
              of more
                 morethan
                      than1,000
                            1,000opioid
                                  opioidpatients found
                                          patients     thatthat
                                                   found    4 out of 10ofwere
                                                                4 out         not told
                                                                          10 were  not opioids werewere
                                                                                       told opioids




286   Meier, supra.
      Meier,
287 Id.
      Id.



PLAINTIFF'S
PLAINTIFF' SORIGINAL
             ORIGINALPETITION
                      PETITION                                                                       72
      Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 80 of 256




potentially addictive.288
            addictive.'

         223.    Defendants' deceptive
                             deceptive inarketing       caused, and continues to cause, doctors
                                       marketing scheme caused,

                                                                    conditions such as back pain,
in and around Angelina County to prescribe opioids for chronic pain conditions

headaches, arthritis, and fibrornyalgia. Absent Defendants'
                          fibromyalgia. Absent  Defendants' fraud, these doctors would not have
                                                            fraud, these

prescribed as many opioids that negatively impacted residents of Angelina County.

         224.    Defendants'
                 Defendants' deceptive marketing scheme
                             deceptive marketing  schemealso
                                                         also caused, and continues
                                                              caused,and  continues to cause,
                                                                                       cause,

                                                            believing they
patients to purchase and use opioids for their chronic pain believing  they are
                                                                            are safe
                                                                                safe and effective.

Absent Defendants'
       Defendants' deceptive
                   deceptive marketing                        would be
                             marketing scheme, fewer patients would beusing
                                                                       using opioids long-term

to treat chronic pain, and those patients using opioids
                                                opioids would
                                                        would be
                                                              be using
                                                                 using less  of them.
                                                                        less of

         225.    Defendants'
                 Defendants' deceptive
                             deceptive marketing
                                       marketing has caused and continues to cause the prescription
                                                 has caused

and use of
        of opioids
           opioids to explode.
                      explode. Indeed,
                                Indeed, this
                                         this dramatic   increase in opioid prescriptions
                                               dramatic increase            prescriptions and use

corresponds with the dramatic
corresponds with     dramatic increase
                              increase in
                                       in Defendants' spending on
                                          Defendants' spending on their deceptive marketing
                                                                                  marketing

scheme. Defendants'
        Defendants' spending
                    spending on                                        $91 million
                                opioid marketing totaled approximately $91
                             on opioid                                     million in
                                                                                    in 2000.
                                                                                       2000. By

2011, that spending had tripled to $288 million.

         226.    The
                 The escalating
                     escalating number
                                number of opioid prescriptions written
                                          opioid prescriptions written by doctors who were
                                                                       by doctors     were

                        deceptive marketing scheme is the cause of a correspondingly dramatic
deceived by Defendants' deceptive

increase in opioid
            opioid addiction,                     throughout the
                   addiction, overdose, and death throughout the U.S.
                                                                 U.S. and Angelina County. The

increase
increase in opioid
            opioid prescriptions
                   prescriptions equals
                                 equals an increase
                                            increase in   "disability, medical
                                                      in "disability,  medical costs,   subsequent
                                                                                costs, subsequent

                                      use."289
surgery, and continued or late opioid use."289

         227.                                                          between opioid prescriptions
                 Scientific evidence demonstrates a strong correlation between

and addiction
    addiction to opioids.
                 opioids. In
                          In aa 2016
                                 2016 report,
                                       report, the
                                                theCDC  explained that
                                                    CDCexplained   that prescribing  opioids has
                                                                         prescribing opioids



218
288 Hazelden Betty Ford Foundation, Missed Questions,
                                           Questions, Missed
                                                      Missed Opportunities,      27, 2016, available
                                                             Opportunities, Jan. 27,       available at
                                                                                                     at
http://www.hazeldenbettyford. org/about-us/news-and-media/pressrelease/doctors-missing-questions-that-could-
http://www.hazeldenbettyford.org/about-usinews-and-media/pressrelease/doctors-missing-questions-that-could-
prevent-opioid-addiction.
289
289 Manchikanti, Ex. A, at 23.




PLAINTIFF'S
PLAINTIFF' S ORIGINAL PETITION                                                                                 73
      Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 81 of 256




quadrupled                                     parallel increase in opioid overdoses.290 Indeed,
quadrupled since 1999, which has resulted in a parallel

there has been a two-third increase in overdose deaths from using opioids since 2000.291 For
                                                                          since 2000.291 For these
                                                                                              these

reasons, the CDC concluded that efforts to rein in the prescribing    opioids for chronic pain are
                                                       prescribing of opioids

critical
critical "to reverse
             reverse the cycle
                         cycle of
                               of opioid
                                  opioid pain
                                         pain inedication misuse that
                                               medication misuse that contributes        opioid
                                                                      contributes to the opioid

         epidemic."292
overdose epidemic."292

         228.     Due to the increase
                             increase in opioid
                                         opioid overdoses,       responders, such as police officers,
                                                overdoses, first responders,                officers,

have been and will
              will continue
                    continue to
                             to be
                                be in
                                    inthe
                                       theposition      assistpeople
                                           positiontotoassist  peopleexperiencing
                                                                      experiencing opioid-related
                                                                                    opioid-related

overdoses.293 In
overdoses.293 In 2016,
                 2016, "over
                       "over 1,200
                             1,200 law
                                    law enforcement departments nationwide carried naloxone in
                                        enforcement departments

                                    deaths."294
an effort to prevent opioid-related deaths."294

         229.      Defendants'
                   Defendants' deceptive
                               deceptive marketing scheme has also detrimentally
                                                                   detriinentally impacted children

in Angelina County. Overprescribing opioids for
                                            for chronic               the drugs more accessible
                                                chronic pain has made the

to school-aged children,
               children, who
                         who come
                             come into
                                  into contact with opioids after they have been prescribed
                                       contact with                              prescribed to

friends or relatives in the same household.

         230.      Defendants'
                   Defendants' conduct
                               conduct has adversely
                                           adversely affected Angelina County's child protection
                                                     affected Angelina                protection

agencies in the
             the number
                 number of
                        ofchildren
                           children in
                                    in foster
                                       foster care driven by parental drug addiction. Children with
                                              care driven

                    drugs tend to stay in foster care longer, and they often enter
parents addicted to drugs                                                    eriter the
                                                                                    the system having

experienced
experienced significant trauma, which
            significant trauma, which makes
                                      makes these
                                            these cases
                                                  cases more expensive for
                                                        more expensive     counties like
                                                                       for counties like

Angelina County.




290 CDC/NCHS, National        Vital Statistics System,
                   National Vital              System, Mortality,
                                                        Mortality, CDC Wonder, Atlanta,    GA: US
                                                                                  Atlanta, GA:  US Department
                                                                                                    Deparhnent of Health
and Human Services, 2016, available        at https://wonder.cdc.gov/; Rudd
                                available at                            Rudd RA,
                                                                              RA, Seth
                                                                                   Seth P, David F, Scholl L, Increases in
Drug
Drug and
       and Opioid-Involved
            Opioid-Involved Overdose
                               Overdose Deaths
                                           Deaths —                  2010-2015,
                                                    — United States, 2010-201  S, Morb Mortal Wkly Rep., Dec. 16, 2016.
291
    CDC, National Vital
291 CDC,              Vital Statistics System,   Mortality, Morb Mortal Wkly Rep.,
                                       System, Mortality,                      Rep., Jan.
                                                                                     Jan. 1,
                                                                                          1, 2006,
                                                                                             2006, at
                                                                                                   at 1378-82, Increases in
Drug and
Drug   and Opioid
            OpioidDeaths
                    Deaths—  —United    States, 2000-2014.
                               United States,   2000-2014.
292
292 CDC Guideline for Prescribing
                          PrescribingOpioids
                                        Opioids for
                                                  for Chronic Pain,supra;
                                                      ChronicPain,  supra;see
                                                                           seealso
                                                                               also Rudd, supra.
                                                                                           supra.
293
293 Tex. Att'y
          Att'y Gen.
                Gen. Op.
                       Op. No.
                           No. KP-0168
                                KP-0168 (2017).
294
294 Id. citing http://www.nchrc.org/law-enforcement/us-law-enforcement-who-carry-naloxone/.




PLAINTIFF'S
PLAINTIFF' S ORIGINAL PETITION                                                                                           74
      Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 82 of 256




          231.    Opioid addiction is one of the primary reasons that
                                                                 that Angelina
                                                                      Angelina County residents seek

treatment for substance dependence. A significant number of admissions for drug addiction were

associated with a primary diagnosis
                          diagnosis of
                                    of opiate
                                       opiate addiction or dependence.

          232.                creation, through
                  Defendants' creation, through false and deceptive
                                                          deceptive advertising and other unlawful

and unfair conduct, of
                    of a virtually limitless opioid market has
                                                           has significantly
                                                               significantly harmed
                                                                             harmed Angelina
                                                                                    Angelina County

             Defendants'success
communities. Defendants' successin
                                 inextending
                                   extending the
                                             the market for opioids to new
                                                                       new patients
                                                                           patients and
                                                                                    and chronic

pain conditions has created an abundance of drugs available for non-medical and criminal use and

fueled a new wave of addiction and injury. It has been estimated that 60% of the opioids to which
                                   injury. It

people are addicted come, directly or indirectly, through doctors' prescriptions.295
                                                                   prescriptions.295

          233.    Law enforcement agencies have increasingly associated prescription drug addiction

with violent and property crimes.
                          crimes. Despite strict federal regulation
                                                         regulation of
                                                                    of prescription
                                                                       prescription drugs,
                                                                                    drugs, local
                                                                                            local law

enforcement agencies
enforcement agencies are
                     are faced       increasing diversion
                         faced with increasing  diversion from legitimate sources
                                                          from legitimate sources for illicit
                                                                                  for illicit

purposes, including
purposes, including doctor
                    doctor shopping,
                           shopping, forged
                                     forged prescriptions,
                                            prescriptions, falsified
                                                           falsified pharmacy
                                                                     pharmacy records,
                                                                              records, and

employees who
employees who steal
              steal from their place of
                    from their       of employment.
                                         employment. The opioid epidemic
                                                     The opioid epidemic has prompted
                                                                             prompted a

growing trend
growing          crimes against
        trend of crimes against pharmacies
                                phannacies including
                                           including robbery
                                                      robberyand
                                                              and burglary. This ongoing
                                                                  burglary. This ongoing

             prescription narcotics
diversion of prescription narcotics creates
                                    creates aa lucrative marketplace.

          234.                opioid addiction
                  The rise in opioid addiction caused by Defendants' deceptive
                                                                     deceptive marketing
                                                                               marketing scheme

has also resulted in an explosion in heroin use. For example, heroin use has more than doubled in
                                                 296 Moreover, heroin-related overdoses in the
                                           years.296
the past decade among adults aged 18 to 25 years.

                                             2010.291
United States has more than quadrupled since 2010.29'


29s
295 Nathaniel P. Katz, Prescription
                        Prescription Opioid
                                     Opioid Abuse:
                                            Abuse: Challenges
                                                    Challenges and Opportunities
                                                                    Opportunities for  for Payers,
                                                                                           Payers, Am. J. Managed Care,
Apr. 19 2013, at 55("The
                     ("Themost
                            most common
                                  common source
                                         source of
                                                ofabused
                                                   abused [opioids]
                                                            [opioids] is,
                                                                       is, directly
                                                                           directly or indirectly, by prescription."),
available at
available at http://www.ajmc.com/publications/issue/2013/2013-1-vo119-n4/Prescription-Opioid-Abuse-Challenges-
             http://www.ajmc.com/publications/issue/2013/2013-1-vol1 9-n4/Prescription-Opioid-Abuse-Challenges-
and-Opportunities-for-Payers.
and-Opp  ortuniti es-for-P ayers.
296
296 Centers for Disease Control and Prevention, Vital
                                                  Vital Signs:  Today's Heroin
                                                                           HeroinEpidemic
                                                        Signs: Today's              Epidemic—  — More
                                                                                                 More People
                                                                                                        People at
                                                                                                                at Risk,
                                                                                                                   Risk,
                  Abused, MMWR 2015, available
Multiple Drugs Abused,                    available at
                                                    at https://www.cdc.gov/vitalsigns/heroin/index.html.
29' -rd.
297 Id.



PLAINTIFF'S ORIGINAL
            ORIGINAL PETITION                                                                                         75
      Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 83 of 256




         235.                  consequences of
                 The costs and consequences    opioid addiction
                                            of opioid addictionare  staggering. For example, in
                                                                arestaggering.

2007, the cost of
               of healthcare due to opioid addiction and dependence was estimated at 25 billion,
                  healthcare due

                     justice was estimated at 5.1 billion, and the cost of
the cost of criminal justice                                            of lost workplace productivity
                                                                           lost workplace productivity

was estimated at 25.6 billion.

         236.                         highest healthcare
                 Texas had the second highest healthcare costs
                                                         costs in
                                                               in 2015 from opioid
                                                                  2015 from opioid abuse
                                                                                   abuse in the

                                              Texas high
nation totaling $1.96 billion.298 One in five Texas high school
                                                         school students has taken
                                                                students has  taken prescription
                                                                                    prescription drugs

without a valid prescription.299 And four of
                prescription.299          of the
                                             the top
                                                 top 25
                                                     25 cities
                                                         cities for  abusein
                                                                 forabuse  inthe
                                                                              theUnited
                                                                                 UnitedStates
                                                                                        States—
                                                                                              — two

        locatedin
of them located inEast
                  EastTexas
                       Texas—       Texas.3oo
                            — is in Texas.30°

         237.                 opioid addiction and overdose have an enormous impact on the health
                 Prescription opioid

and safety
    safety of individuals,
               individuals, as well as
                            as well  as communities
                                         communities at
                                                     at large,
                                                         large, because     consequences of this
                                                                because the consequences

epidemic reach far beyond the addicted individual.

         238.    Angelina
                 Angelina County has also
                          County has      expended funds
                                     also expended funds for false claims
                                                         for false claims submitted
                                                                          submitted on the
                                                                                    on the

County's
County's health
         health plans
                plans that
                       that were
                            were paid
                                 paid as medically necessary when they were not and prescriptions
                                      as medically

for opioids through worker's compensation benefits.
                    worker's compensation

         239.    The repercussions for residents of Angelina County therefore include
                                                             County,therefore          job loss, loss
                                                                              include job

of custody
   custody of
           of children,
              children, physical
                        physical and
                                 and mental health problems,
                                     mental health           homelessness and
                                                   problems, homelessness      incarceration,
                                                                          and incarceration,

which results
      results in instability    communities often
                 instability in communities often already
                                                  already in economic
                                                             economic crisis     contributes to
                                                                      crisis and contributes

increased demand on community
increased demand    community services
                              services such
                                       such as hospitals, courts,
                                            as hospitals, courts, child
                                                                  child services,  treatment
                                                                        services, treatment

centers,         enforcement. Defendants
centers, and law enforcement. Defendants knew,
                                         knew, and should have
                                               and should have known,
                                                               known, about
                                                                      about the harms that

their
their deceptive marketing has
      deceptive marketing has caused,
                              caused, and
                                      and continues
                                          continuesto  cause, and
                                                    to cause, and will
                                                                  will cause
                                                                       cause in      future.
                                                                             in the future.

Defendants closely monitored
Defendants closely monitoredtheir
                             theirsales
                                   salesand  thehabits
                                         andthe  habitsof
                                                        of prescribing doctors. Their sales
                                                           prescribing doctors.       sales



29$
298 Craig, Pandemic, supra.
           Pandemic, supra.
299
299
    Id.
soa Id.
300 Id



PLAINTIFF' S ORIGINAL PETITION
PLAINTIFF'S                                                                                        76
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 84 of 256




representatives, who
representatives, who visited
                     visited doctors
                             doctors and attended CMEs, knew which doctors were receiving their

messages and how they were responding.

       240.    Defendants also
               Defendants also had access to
                               had access to and
                                             and carefully
                                                 carefully watched
                                                           watched government and other data

that tracked the explosive
                 explosive rise
                           rise in opioid
                                   opioid use,
                                          use, addiction,
                                               addiction, injury,
                                                           injury, and death. Defendants not only

knew, but intended
knew,      intended that
                     that their
                           their inisrepresentations
                                  misrepresentations would persuade doctors
                                                     would persuade doctors to           and
                                                                               prescribe and
                                                                            to prescribe

encourage patients to use their opioids for chronic pain.

       241.    Defendants' actions are neither permitted
                                               permitted nor
                                                         nor excused
                                                             excused by
                                                                     by the
                                                                        the fact
                                                                            fact that their drug

labels may have allowed, or did not exclude,
                                    exclude, the
                                              the use of opioids
                                                         opioids for
                                                                 for chronic
                                                                     chronic pain. FDA approval
                                                                             pain. FDA approval

of opioids for certain uses did not give Defendants license to misrepresent the
                                                                            the risks and benefits of

                 Defendants' misrepresentations
opioids. Indeed, Defendants' misrepresentations were
                                                were directly contrary to pronouncements by, and

         from, the
guidance from, the FDA
                   FDA based
                       based on
                             on the
                                the medical
                                    medical evidence
                                            evidence and their own labels.

       242.                       causal role broken by the involvement
               Nor is Defendants' causal                    involvement of
                                                                        of doctors. Defendants'

marketing efforts
marketing efforts were ubiquitous
                       ubiquitous and
                                  and highly
                                      highly persuasive.
                                              persuasive. Their
                                                          Their deceptive
                                                                deceptive messages
                                                                          messages tainted
                                                                                    tainted

                                          on for
virtually every source doctors could rely on for information
                                                  information and prevented them from making
                                                                                      making

informed decisions. And both
informed                both doctors
                             doctors and
                                      and patients
                                           patients ininAngelina
                                                         AngelinaCounty
                                                                  Countyrelied
                                                                         reliedonon. information
                                                                                      information

Defendants distributed whether it was through ads, magazines, trade journals, websites, CMEs,

             front groups.
KOLs, and/or front groups. Defendants
                           Defendants also
                                       also hijacked
                                            hijackedwhat
                                                     whatdoctors
                                                          doctorswanted
                                                                 wantedtotobelieve
                                                                            believe—
                                                                                   — nainely,
                                                                                     namely,

that opioids represented a means of relieving their patients' suffering and of practicing medicine

more compassionately.

       243.    The funds that Angelina County has used and will
                                                           will continue
                                                                continue to
                                                                         to use
                                                                            use for all the costs

associated with
associated      Defendants' false,
           with Defendants' false, misleading,
                                   misleading, and fraudulent
                                                   fraudulent marketing
                                                              marketing are taxpayer funds.
                                                                        are taxpayer funds.

Defendants specifically
Defendants specifically targeted
                        targeted physicians
                                 physicians in Angelina County with fraudulent
                                                                    fraudulent claims
                                                                               claims concerning

             of opioids
the benefits of opioids for
                        for chronic
                            chronic pain
                                    pain while omitting the lack of efficacy.




PLAINTIFF'S
PLAINTIFF' S ORIGINAL PETITION                                                                    77
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 85 of 256




       244.    Defendants also
               Defendants  alsofraudulently
                                fraudulentlyomitted thethe
                                              omitted         thatthat
                                                        factfact   opioids werewere
                                                                       opioids  addictive eveneven
                                                                                    addictive

though they
though  theyknew,
             knew,ororshould
                       shouldhave
                              haveknown, that
                                    known,    physicians
                                           that          in Angelina
                                                physicians           County
                                                             in Angelina    would
                                                                         County   eithereither
                                                                                would    use the
                                                                                               use the

misinformation Defendants
misinformation  Defendantsrelayed to to
                            relayed  them  to prescribe
                                        them            opioids
                                              to prescribe      to Angelina
                                                            opioids         County
                                                                    to Angelina    residents
                                                                                County       or
                                                                                        residents or

give this information
give      information totoAngelina
                          AngelinaCounty
                                   Countyresidents, resulting
                                           residents,         in the
                                                       resulting      over-prescribing
                                                                  in the               and/orand/or
                                                                         over-prescribing

overuse of
overuse of opioids
           opioidsin
                   inAngelina
                     AngelinaCounty.
                              County.

       245.    Defendants' actions
               Defendants'  actionsand
                                    andomissions
                                        omissionswere
                                                  wereeach a cause-in-fact
                                                        each               of Angelina
                                                              a cause-in-fact          County's
                                                                               of Angelina County's

past and
past andfuture
         futuredamages.
                damages.Defendants'
                         Defendants'wrongful conduct
                                      wrongful       caused
                                                conduct     injuries
                                                        caused       to Angelina
                                                                 injuries        County
                                                                          to Angelina   in the in the
                                                                                      County

past,
past, continues
      continuestotocause
                    causeinjuries
                          injuriesto to
                                      Angelina County,
                                        Angelina       andand
                                                 County,   will will
                                                                 continue to cause
                                                                     continue      injuries
                                                                              to cause      to to
                                                                                        injuries

Angelina County
         Countyin
                inthe
                   thefuture.
                       future.Future
                               Futuredamages include,
                                       damages        but are
                                                include,  butnot
                                                              arelimited  to, additional
                                                                   not limited           resources
                                                                                to, additional resources

for counseling
for counseling and
               andmedication
                   medicationassisted treatment
                               assisted         of addicts,
                                         treatment          medical
                                                    of addicts,     treatment
                                                                medical       for overdoses,
                                                                         treatment           life life
                                                                                   for overdoses,

skills trainingfor
skills training     adolescents,increased
                foradolescents,           lawlaw
                                  increased    enforcement, and and
                                                 enforcement,    additional resources
                                                                     additional       to treat
                                                                                 resources  to the
                                                                                                treat the

psychological effects
psychological effectsof
                      of opioids
                         opioidsand
                                 andthe
                                     theunderlying
                                         underlyingconditions thatthat
                                                     conditions    make people
                                                                       make    susceptible
                                                                            people         to to
                                                                                   susceptible

opioid addiction,
       addiction,all
                  allof
                      ofwhich
                         whichwill
                               willbebeobtained
                                        obtainedthrough taxpayer
                                                  through        resources.
                                                           taxpayer  resources.

                       FIRST
                VII. FIRST   CAUSE
                           CAUSE OFOF ACTION:
                                    ACTION:   NEGLIGENT
                                            NEGLIGENT    AND/OR
                                                       AND/OR
                 INTENTIONALCREATION
                 INTENTIONAL    CREATIONOFOF
                                           AA PUBLIC
                                             PUBLIC  NUISANCE
                                                    NUISANCE
                             AGAINSTALL
                             AGAINST ALLDEFENDANTS
                                         DEFENDANTS

       246.    Angelina
               Angelina County
                        Countyre-alleges
                               re-allegesand
                                          andincorporates by by
                                               incorporates  reference eacheach
                                                                reference   of the
                                                                                of allegations
                                                                                   the allegations

contained in
contained  inthe
              thepreceding
                  precedingparagraphs
                            paragraphsof this Petition
                                          of this      as though
                                                  Petition        fully fully
                                                            as though    alleged herein.
                                                                              alleged herein.

       247.    Defendants knowingly
               Defendants  knowinglyencouraged
                                     encourageddoctors in and
                                                 doctors      around
                                                          in and     Angelina
                                                                 around       County
                                                                        Angelina     to to
                                                                                 County

prescribe, and
prescribe,  andresidents
                residentstoto
                            use, highly
                              use,      addictive
                                   highly         opioids
                                          addictive       for for
                                                     opioids  chronic painpain
                                                                  chronic  eveneven
                                                                                though Defendants
                                                                                    though Defendants

knew using
     using opioids
           opioidshad
                   hadaahigh
                         highrisk ofof
                               risk  addiction andand
                                       addiction   reduced quality
                                                      reduced      of life.
                                                              quality   of life.

       248.       doing so, Defendants
               By doing     Defendants purposefully
                                        purposefullyinterfered with
                                                      interfered    Angelina
                                                                  with       County's
                                                                       Angelina       public
                                                                                County's  public

health, public
health, publicsafety,
               safety,public
                       publicpeace,
                              peace,public
                                     publiccomfort, andand
                                             comfort,   public convenience.
                                                           public convenience.




PLAINTIFF'S
PLAINTIFF'SORIGINAL
            ORIGINALPETITION
                     PETITION                                                                   78
   Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 86 of 256




           249.               individually and in concert with each other,
                  Defendants, individually                          other, have
                                                                           have contributed to and/or

assisted in creating and maintaining
                         maintaining a condition that is harmful to
                                                                 to the
                                                                    the health
                                                                        health and safety of Angelina

                         unreasonably interferes
County residents, and/or unreasonably interferes with
                                                 with the peace and comfortable enjoyment of
                                                                                          of life

in violation of Texas law.

           250.   The public nuisance created by Defendants'
                                                 Defendants' actions is
                                                                     is substantial
                                                                        substantial and
                                                                                    and unreasonable

— itithas
—      hascaused
           causedand
                  andcontinues
                      continuesto
                                to cause
                                   cause significant
                                         significant harm to the community
                                                                 community —  andthe
                                                                           — and  the harm
                                                                                      harm inflicted

outweighs any offsetting benefit.

           251.   The staggering
                      staggering rates
                                 rates of opioid
                                          opioid use
                                                 use resulting
                                                     resulting from
                                                               from Defendants'
                                                                    Defendants' marketing
                                                                                marketing efforts
                                                                                          efforts

                              cause, harm
have caused, and continues to cause, harm to the community including, but not limited to:

                  a)       Upwards of 30% ofof all adults use opioids. These high rates of use have led
                           to unnecessary
                           to  unnecessaryopioid
                                           opioidaddiction,
                                                   addiction, overdose,
                                                              overdose, injuries, and deaths;

                  b)       Children have been exposed to opioids prescribed
                           Children                                     prescribed to family members or
                           others resulting in injury, addiction, and death. Easy
                                                                               Easy access
                                                                                     access to
                                                                                            to presoription
                                                                                               prescription
                           opioids has made opioids
                           opioids              opioids aa recreational
                                                            recreational drug of
                                                                               of choice among Angelina
                                                                                 choice  among    Angelina
                           County teenagers;
                           County   teenagers; opioid
                                                  opioiduseuse among
                                                                among teenagers
                                                                         teenagers is
                                                                                    is only
                                                                                       only outpaced
                                                                                              outpaced by
                           marijuana use.
                           marijuana         Even infants
                                      use. Even    infants have been
                                                                   been born
                                                                         born addicted
                                                                               addicted to opioids
                                                                                            opioids due to
                           prenatal  exposure    causing severe
                           prenatal exposure causing        severe withdrawal
                                                                     withdrawal symptoms
                                                                                  symptoms and lasting
                                                                                                    lasting
                           developmental impacts;

                  c)                  of Angelina County, who have never
                           Residents of                               never taken
                                                                            taken opioids, have endured
                           both the emotional and financial
                                                    financial costs of caring for loved ones addicted to
                           or injured by opioids and
                                                 and the loss of companionship, wages, or other support
                           from family members who have used, become addicted to, overdosed on, or
                           been killed by opioids;

                  d)       More   broadly, opioid
                           More broadly,    opioid use and
                                                         and addiction
                                                              addiction have driven
                                                                             driven Angelina
                                                                                    Angelina County
                                                                                             County
                           residents'health
                           residents' healthcare
                                             carecosts
                                                  costshigher3o1;
                                                        higher'l;

                  e)       Employers have lost the value
                           Employers               value of
                                                         of productive
                                                            productive and healthy employees
                                                                                   employees who
                                sufferedfrom
                           have suffered from adverse
                                              adverse consequences
                                                      consequences from opioid use;

                  f)       Defendants' success
                           Defendants' successin
                                               in extending
                                                  extending the market for opioids to new patients
                                                                                           patients and
                                   conditions has created an abundance of drugs
                           chronic conditions                              drugs available for criminal
301
   See, e.g., Manchikanti, Ex. A, at 14 (stating that the escalating use of opioids
301 See,                                                                    opioids in
                                                                                    in high
                                                                                       high doses over long periods of
               use of
time, lifetime use of long-acting
                      long-acting drugs, or
                                         or the
                                            the combination
                                                combination has serious consequences for the costs of health care and
economic stability).



PLAINTIFF'S ORIGINAL
PLAINTIFF'S ORIGINAL PETITION                                                                                       79
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 87 of 256




                      use and fueled a new wave of addiction and injury. Defendants'
                                                                                Defendants' scheme
                                                                                            scheme
                      created both ends of
                                        of aa new
                                              new secondary
                                                   secondary market
                                                               market for
                                                                       for opioids
                                                                            opioids—
                                                                                   — providing both
                      the supply of narcotics to sell and the demand ofof addicts to buy them;

              g)      This demand
                      This   demand has created
                                           created additional
                                                     additional illicit
                                                                 illicit markets
                                                                         markets in other
                                                                                      other opiates,
                                                                                             opiates,
                      particularly heroin.
                      particularly  heroin.The
                                            The low
                                                 low cost
                                                       cost of
                                                            of heroin
                                                               heroin has
                                                                        has led some
                                                                                some of those
                                                                                         those who
                                                                                                who
                      initially become
                      initially become addicted
                                         addicted to
                                                   to prescription
                                                      prescription opioids
                                                                     opioids to
                                                                              to migrate
                                                                                 migrate to cheaper
                                                                                             cheaper
                      heroin, fueling a new heroin epidemic in the process;

              h)      Diverting opioids
                      Diverting  opioids into
                                         into secondary,
                                              secondary, criminal
                                                           criminal markets
                                                                     markets and increasing
                                                                                   increasing the
                      number of
                      number   of individuals
                                  individuals who
                                               who are
                                                    are addicted
                                                         addicted to
                                                                   to opioids
                                                                      opioids has
                                                                               has increased
                                                                                    increased the
                      demands on emergency services
                                              services and
                                                       and law
                                                           law enforcement
                                                               enforcement inin Angelina County;

              i)      All of Defendants'
                                Defendants' actions
                                              actions have
                                                      have caused
                                                           caused significant
                                                                     significant harm to the community
                      — ininlives
                      —       liveslost;
                                    lost;addictions
                                          addictionsendured;
                                                     endured;the
                                                               the creation
                                                                   creation of
                                                                             of an
                                                                                an illicit
                                                                                   illicit drug
                                                                                           drug market
                                                                                                market and
                      all its concomitant
                               concomitant crime
                                              crime and costs;
                                                         costs; unrealized economic productivity; and
                      broken families and homes;

              j)      These harms
                      These          have taxed
                             harms have     taxed the
                                                    the human,
                                                         human, medical,
                                                                 medical, public
                                                                           public health,
                                                                                   health, law
                                                                                            law
                      enforcement, and financial resources of Angelina County; and

              k)      Defendants' interference
                      Defendants'    interferencewithwith the
                                                           the comfortable
                                                               comfortableenjoyment
                                                                             enjoymentofoflife
                                                                                            life of
                                                                                                 of a
                      substantial number
                      substantial  number of  of people
                                                  people is entirely
                                                             entirely unreasonable
                                                                      unreasonable because
                                                                                    because there
                                                                                             there is
                      limited social utility
                                      utility to opioid use and any potential value is outweighed by
                      the gravity
                          gravity of
                                  of harm inflicted by Defendants' actions.

              Defendants
       252. Defendants knew,
                         knew,
                             oror
                                should
                                  shouldhave
                                         haveknown,
                                              known,that
                                                     thatpromoting
                                                          promotingopioid
                                                                    opioiduse
                                                                          use would
                                                                              would create a

public nuisance in the following ways:

              a)      Defendants have
                      Defendants           engaged in massive
                                     have engaged         massive production,
                                                                     production, promotion,
                                                                                  promotion, and
                                                                                             and
                      distribution of opioids for use by the citizens of Angelina County;

              b)      Defendants' actions
                      Defendants'   actions created
                                             created and
                                                      and expanded
                                                          expanded the
                                                                   the market
                                                                       market for
                                                                               for opioids,
                                                                                    opioids,
                      promoting its wide use for pain management;

              c)      Defendants misrepresented
                      Defendants   misrepresentedthe thebenefits
                                                         benefitsof
                                                                  of opioids
                                                                     opioids for
                                                                              for chronic
                                                                                  chronic pain and
                      fraudulently concealed,
                      fraudulently  concealed, misrepresented,
                                                misrepresented, and
                                                                  and omitted
                                                                      oinitted the
                                                                                the serious adverse
                                                                                            adverse
                      effects of opioids, including the addictive nature of the drugs; and

              d)      Defendants knew, or should have known, that their promotion would lead
                         addiction and other
                      to addiction       other adverse
                                                adverse consequences
                                                        consequences that
                                                                     that the larger community
                                                                                      community
                      would suffer as a result.




PLAINTIFF'S ORIGINAL PETITION
PLAINTIFF'S ORIGINAL                                                                                   80
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 88 of 256




       253.                actions were,
               Defendants' actions were, at
                                         at the
                                             the least,
                                                  least, aa substantial
                                                            substantial factor
                                                                        factor in doctors and
                                                                               in doctors and patients
                                                                                              patients

not accurately assessing
               assessing and weighing
                             weighing the
                                      the risks
                                          risks and
                                                and benefits
                                                    benefits of
                                                             of opioids
                                                                opioids for chronic pain thereby
                                                                        for chronic

causing opioids to become widely available and used in Angelina County.

       254.    Without Defendants' actions, opioid
                       Defendants' actions, opioid use
                                                   use would
                                                       would not have become so widespread and

the enormous public health hazard of
                                  of opioid addiction would not have existed and could have been

averted.

       255.    The health and safety
                              safety of
                                     of the
                                        the citizens
                                            citizens of Angelina County, including those who use,

     used, or
have used, or will use
                   use opioids,
                       opioids, as
                                as well
                                   well as
                                        as those
                                           those affected by opioid users, is a matter of great public

interest and legitimate concern to Angelina County's citizens and residents. It was foreseeable to

all Defendants that the burden of
                               of the opioid
                                      opioid crisis would fall to counties like Angelina County in

the form of social and economic costs. Specifically it was foreseeable that Angelina County would

sustain damages as an employer obligated to provide healthcare coverage to its employees and as

                                provide public services to its citizens.
a local government obligated to provide

       256.                        created, perpetuated,
               The public nuisance created, perpetuated, and maintained
                                                             maintained by Defendants
                                                                           Defendants can be

abated and further reoccurrence of
                                of such harm and inconvenience can be prevented.

       257.                conduct has
               Defendants' conduct has affected
                                       affected and continues to
                                                              to affect
                                                                 affect a considerable
                                                                          considerable number
                                                                                       number of

                       County and
people within Angelina County and is
                                  is likely
                                     likely to continue to cause significant harm to
                                                                                  to patients
                                                                                     patients who

take opioids, their families, and the community at large.

       258.    Each Defendant
               Each Defendant created
                              created or assisted
                                         assisted in creating
                                                     creating the opioid
                                                                  opioid epidemic,
                                                                         epidemic, and each
                                                                                       each

Defendant is jointly and severally
                         severally liable for its abatement. Furthermore, each Defendant should be

enjoined from
enjoined      continuing to create, perpetuate,
         from continuing            perpetuate, or maintain
                                                   maintain said public nuisance
                                                                        nuisance in Angelina
                                                                                    Angelina

County. Furthermore,
County. Furthermore, Defendants
                     Defendants should
                                 should compensate
                                        compensateAngelina
                                                   AngelinaCounty
                                                            Countyfor
                                                                   forthe
                                                                       the funds
                                                                           funds itit has

expended and continues to expend
expended                  expend for
                                 for medical insurance claims for opioids that were not medically
                                                                                        medically




PLAINTIFF'S
PLAINTIFF' S ORIGINAL PETITION                                                                     81
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 89 of 256




valid, as well
valid, as         increased costs
          well as increased  costsof
                                   of social
                                       socialservices,
                                              services,health
                                                        healthsystems, law
                                                                systems,   enforcement,
                                                                         law            judicial
                                                                             enforcement,  judicial

system, and
        andtreatment
            treatmentfacilities.
                       facilities.

              VIII. SECOND
              VIII.  SECOND CAUSE
                           CAUSE OFOF ACTION:
                                    ACTION:   COMMON
                                            COMMON   LAW
                                                   LAW   FRAUD
                                                       FRAUD
                              AGAINST ALL DEFENDANTS
                              AGAINST     DEFENDANTS

       259.    Angelina
               Angelina County re-allegesand
                        Countyre-alleges  andincorporates by by
                                               incorporates  reference      of the
                                                                       eacheach
                                                                reference       of allegations
                                                                                   the allegations

contained in
contained  inthe
              thepreceding
                  precedingparagraphs
                            paragraphsof this Petition
                                          of this      as though
                                                  Petition        fully fully
                                                            as though    alleged herein.
                                                                              alleged herein.

       260.    At all
                  all relevant
                       relevantand
                                andmaterial
                                    materialtimes, Defendants
                                               times,         expressly
                                                      Defendants        and/or
                                                                 expressly     impliedly
                                                                           and/or        warranted
                                                                                   impliedly warranted

that opioids
that opioidswere
             weresafe,
                  safe,ofofmerchantable quality,
                            inerchantable        andand
                                          quality,   fit for
                                                          fit use.
                                                              for use.

       261.    Defendants' superior
               Defendants'  superiorknowledge andand
                                      knowledge   expertise, its relationship
                                                     expertise,               of trust
                                                                 its relationship      and and
                                                                                   of trust

confidence with
confidence withdoctors
                doctorsand
                        andthe public,
                             the       itsits
                                 public,   specific knowledge
                                              specific        regarding
                                                       knowledge        the risks
                                                                 regarding        and dangers
                                                                             the risks        of
                                                                                       and dangers of

opioids, and
         andits
             itsintentional
                 intentionaldissemination of of
                              dissemination  promotional andand
                                                promotional marketing information
                                                                marketing         about about
                                                                           information  opioidsopioids

for the
    thepurpose
        purposeofofmaximizing
                    maximizing  sales,
                              sales, each gave
                                       each    rise
                                            gave    to the
                                                  rise      affirmative
                                                        to the          dutyduty
                                                                affirmative  to meaningfully disclose
                                                                                 to meaningfully  disclose

and provide
and provideall
            allmaterial
                materialinformation about
                          information     the the
                                      about   risksrisks
                                                     and and
                                                         harms associated
                                                             harms        with opioids.
                                                                    associated  with opioids.

       262.    At all
                  all relevant
                       relevantand
                                andmaterial
                                    materialtimes, Defendants,
                                              times,           individually
                                                     Defendants,                acting
                                                                            and and
                                                                  individually         through
                                                                                     acting    their their
                                                                                            through

employees and
          andagents,
              agents,and
                      andininconcert
                              concertwith each
                                       with    other,
                                            each      fraudulently
                                                  other,           represented
                                                          fraudulently         to physicians,
                                                                        represented           who who
                                                                                    to physicians,

Defendants knew
Defendants knewwould
                wouldjustifiably rely
                       justifiably    onon
                                   rely  Defendants' representations,
                                           Defendants'                that opioids
                                                        representations,           were safe
                                                                           that opioids wereand
                                                                                             safe and

effective for  treatingchronic
          for treating  chronicpain.
                                 pain.

       263.    Defendants'  falserepresentations
               Defendants' false  representationswere fraudulently
                                                   were            made,made,
                                                         fraudulently    with with
                                                                              the intent or or
                                                                                   the intent

purpose that
purpose  thathealthcare
              healthcareproviders andand
                          providers   patients would
                                          patients   justifiably
                                                   would          rely upon
                                                           justifiably       them, them,
                                                                        rely upon  leadingleading
                                                                                            to the to the

prescription, administration,
prescription,  administration,filling, purchasing,
                                 filling,          andand
                                          purchasing,  consumption of opioids
                                                          consumption         in Angelina
                                                                        of opioids        County.
                                                                                   in Angelina County.

       264.    Defendants' deliberate
               Defendants'  deliberatemisrepresentations
                                       misrepresentationsand/or concealment,
                                                            and/or           suppression,
                                                                   concealment,           and and
                                                                                 suppression,

omission of material
            materialfacts
                     factsasasalleged
                               allegedherein
                                       hereininclude, butbut
                                               include,   areare
                                                             not not
                                                                 limited to: to:
                                                                     limited

                a)     Making false
                       Making   falseand
                                      andmisleading
                                           misleading  claims
                                                         claimsregarding
                                                                 regardingthe the
                                                                               known   risksrisks
                                                                                   known      of the
                                                                                                   of the
                       addictive nature
                       addictive  natureofofopioids    andsuppressing,
                                              opioidsand     suppressing,failing  to disclose,
                                                                             failing             andand
                                                                                      to disclose,
                       mischaracterizing the
                       mischaracterizing  theaddictive
                                              addictivenature of opioids
                                                         nature          andand
                                                                 of opioids   in concomitant   costs,costs,
                                                                                  in concomitant



PLAINTIFF'S
PLAINTIFF' SORIGINAL
             ORIGINALPETITION
                      PETITION                                                                      82
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 90 of 256




                      such as overdoses, deaths, and heroin addiction;

               b)     Making false and misleading written and oral statements that opioids are
                      more effective than traditional pain killers for chronic pain, or effective at
                      all and/or omitting material information showing that opioids are no more
                      effective than other non-addictive drugs for chronic pain;

               c)     Issuing
                      Issuing false                 warnings and/or
                                        misleading warnings
                              false and misleading            and/or failing
                                                                      failing to issue
                                                                                 issue adequate
                                                                                       adequate
                      warnings concerning the risks and dangers of using opioids;

               d)     Making false and misleading
                      Making                         claims downplaying
                                          misleading claims downplaying the            addiction
                                                                           the risk of addiction
                      when using opioids and/or setting forth guidelines that would purportedly
                      identify addictive behavior; and

               e)     Making         and misleading
                      Making false and    misleading misrepresentations    concerning the safety,
                                                      misrepresentations concerning        safety,
                      efficacy and benefits of opioids without full and adequate disclosure of the
                      underlying facts which rendered such statements false and misleading.

       265.    Defendants willfully, wantonly,
                                     wantonly, and recklessly disregarded their
                                                   recklessly disregarded their duty to provide

truthful representations
truthful representations regarding
                          regardingthe
                                    the safety
                                         safety and risk of opioids,
                                                and risk    opioids, including
                                                                     including the
                                                                               the fact
                                                                                   fact that upon

information and belief, there was suspicion for diversionary purposes.

       266.    Defendants made these
               Defendants made       misrepresentations with
                               these misrepresentations with the
                                                              the intent      the healthcare
                                                                  intent that the  healthcare

community and patients would rely to their detriment.

       267.    Defendants' misrepresentations were
               Defendants' misrepresentations  weremade with the
                                                   inadewith  the intent    defrauding and
                                                                  intent of defrauding and

deceiving the medical community and consumers to induce and encourage the sale of opioids.

       268.    Defendants'
               Defendants' fraudulent
                            fraudulent representations  evidence their callous, reckless, willful, and
                                        representations evidence

depraved indifference to the health, safety, and welfare of consumers living in Angelina County.

       269.    Defendants omitted, misrepresented,
               Defendants omitted, misrepresented, suppressed
                                                   suppressed and concealed material
                                                              and concealed material facts
                                                                                     facts

concerning the dangers and risk of injuries associated with the use of opioids, as well as the fact
                                                            the use

that the product was unreasonably dangerous.

       270.    Defendants'
               Defendants' purpose
                           purpose was
                                   was willfully
                                       willfully blind to, ignored, downplayed, avoided, and/or

                                         of the risks associated with the use of opioids.
otherwise understated the serious nature of




PLAINTIFF'S ORIGINAL PETITION                                                                      83
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 91 of 256




       271.    Defendants' failure
               Defendants'  failure to
                                    to stem, rather than fuel spikes of opioid sales was intended to
                                       stem, rather

encourage the
encourage the sale of
                   of opioids,
                      opioids, even
                               even ififthe
                                         thecircumstances
                                             circumstances provided
                                                           provided suspicion
                                                                    suspicion for
                                                                              for diversionary
                                                                                  diversionary

purposes.

       272.    The treating medical community and consumers in Angelina
                                                               Angelina County did not know

that Defendants'
     Defendants' representations
                 representations were
                                 were false
                                      false andlor
                                            and/or misleading and justifiably relied on them.

       273.    Defendants had
               Defendants  had sole
                               sole access
                                    access to material
                                              material facts
                                                        facts concerning
                                                               concerning the
                                                                          the dangers
                                                                              dangers and
                                                                                      and

unreasonable risks of
                   of opioids, which they intentionally concealed.

       274.    As a direct and proximate result of Defendants' fraudulent misrepresentations and

intentional conceahnent
            concealment of facts, upon which the medical community and consumers in Angelina

County reasonably relied, Angelina County suffered actual and punitive damages.

                    IX.    THIRD
                           THIRDCAUSE
                                 CAUSEOF
                                       OFACTION:
                                          ACTION:NEGLIGENCE
                                                  NEGLIGENCE
                              AGAINST
                              AGAINST ALL
                                      ALLDEFENDANTS
                                          DEFENDANTS

       275.    Angelina County re-alleges and incorporates
                                              incorporates by
                                                           by reference
                                                              reference each of the allegations

contained in the preceding paragraphs of
                                      of this Petition as though fully alleged herein.

       276.    Defendants have aa duty to exercise
               Defendants have            exercise reasonable
                                                   reasonable care
                                                              care in marketing
                                                                      marketing its opioids to

physicians treating residents of Angelina County and Angelina County residents.
                                                                     residents. Defendants have

breached their
breached their duty
               duty by
                    by knowingly
                        knowingly and
                                   and fraudulently
                                        fraudulently misrepresenting
                                                     misrepresenting the
                                                                      the benefits
                                                                          benefits of,
                                                                                   of, and
                                                                                       and

downplaying the risks of, opioids for chronic pain.

       277.    Defendants have used deceitful marketing
                                              marketing ploys,
                                                        ploys, KOLs,
                                                               KOLs, Front Groups, and other

schemes to increase profits at the cost
                                   cost of
                                        of public
                                           public health
                                                  health causing
                                                         causing an opioid
                                                                    opioid epidemic.
                                                                           epidemic. Defendants

have acted willfully, wantonly, and maliciously.

       278.    As a proximate result, Defendants and its agents have caused Angelina County to

incur excessive
incur excessive costs
                costs to
                      to treat
                         treat the opioid
                                   opioid epidemic
                                          epidemic in
                                                   in its county including, but
                                                          county including, but not limited to,

                of social services, health systems, law enforcement, judicial
increased costs of                                                   judicial system, and treatment



PLAINTIFF'S
PLAINTIFF' S ORIGINAL PETITION                                                                   84
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 92 of 256




facilities. ItItwas
facilities.     wasforeseeable
                    foreseeabletotoallallDefendants
                                          Defendantsthatthat
                                                          the the
                                                               burden      of opioid
                                                                      of the
                                                                  burden             crisiscrisis
                                                                              the opioid    would  fall tofall to
                                                                                                  would

counties like
counties  likeAngelina
              AngelinaCounty
                       Countyininthe
                                   theform    social
                                           ofof
                                        form         and
                                                social   economic
                                                       and        costs.
                                                           economic      Specifically
                                                                     costs.           it was
                                                                            Specifically  it was

foreseeable that
foreseeable  thatAngelina
                  AngelinaCounty
                           Countywould
                                  wouldsustain damages
                                         sustain       as an
                                                 damages   as employer obligated
                                                              an employer        to provide
                                                                           obligated  to provide

healthcare coverage
healthcare  coveragetotoitsitsemployees
                               employeesand as as
                                          and   a local government
                                                  a local          obligated
                                                          government         to provide
                                                                      obligated         public
                                                                                 to provide public

services to
services to its
             its citizens.
                 citizens.

        279.    Angelina County
                Angelina Countyand
                                anditsitsresidents
                                          residents    therefore
                                                   areare        entitled
                                                          therefore       to actual
                                                                     entitled       and punitive
                                                                              to actual and punitive

damages.
damages.

               X.      FOURTH CAUSE
                       FOURTI3 CAUSEOF
                                     OFACTION:
                                        ACTION:GROSS
                                                GROSS NEGLIGENCE
                                                     NEGLIGENCE
                              AGAINSTALL
                              AGAINST ALLDEFENDANTS
                                          DEFENDANTS

        280.    Angelina County
                Angelina Countyre-alleges
                                re-allegesand
                                           andincorporates by by
                                                incorporates  reference eacheach
                                                                 reference   of the
                                                                                 of allegations
                                                                                    the allegations

contained in
contained  inthe
              thepreceding
                  precedingparagraphs
                            paragraphsof this Petition
                                          of this      as though
                                                  Petition        fully fully
                                                            as though   alleged  herein.
                                                                              alleged herein.

        281.    Defendants'
                Defendants'marketing
                            marketingscheme to to
                                       scheme   optimize profits
                                                  optimize       by by
                                                            profits misrepresenting and falsely
                                                                       misrepresenting  and falsely

promoting opioids
promoting  opioidsasasthe
                       thepanacea
                           panaceato to
                                      chronic pain
                                        chronic    waswas
                                                 pain  done intentionally.
                                                          done  intentionally.

        282.    Defendants' hiring
                Defendants'  hiringofofKOLs,
                                        KOLs,Front Groups,
                                               Front       andand
                                                     Groups,   others to spread
                                                                   others       its fraudulent
                                                                          to spread   its fraudulent

message that
        thatopioids
             opioidswere
                     wereuseful
                          usefuland
                                 andbeneficial forfor
                                      beneficial   chronic painpain
                                                      chronic   waswas
                                                                    grossly negligent
                                                                        grossly       and done
                                                                                negligent      with with
                                                                                          and done

conscious indifference
          indifferenceororreckless
                           recklessdisregard
                                    disregard    thethe
                                             forfor  safety of others.
                                                        safety  of others.

        283.    Each Defendant's
                Each Defendant'sactions
                                 actionsand omissions
                                          and         as as
                                              omissions  described herein,
                                                            described      singularly
                                                                      herein,         or inor in
                                                                               singularly

combination with
combination witheach
                 eachother,
                      other,were
                             weremalicious
                                  maliciousresulting in damages
                                              resulting         and and
                                                         in damages injuries to Angelina
                                                                         injuries        County
                                                                                  to Angelina County

and its
and  itsresidents.
         residents.

        284.       every stage,
                At every stage,Defendants
                                Defendantsknew,
                                           knew,oror
                                                   should have
                                                     should    known,
                                                            have      thatthat
                                                                 known,    theirtheir
                                                                                  conduct would
                                                                                      conduct would

create an
create anunreasonable
          unreasonablerisk of of
                        risk  physical harm
                                 physical   to others,
                                          harm         including
                                                to others,       Angelina
                                                           including      County
                                                                     Angelina    and itsand
                                                                              County     residents,
                                                                                            its residents,

and should
and shouldbe
           beheld
              heldliable
                    liableininpunitive
                               punitiveand exemplary
                                         and         damages
                                             exemplary       to Angelina
                                                        damages          County.
                                                                 to Angelina County.




PLAINTIFF'S
PLAINTIFF'SORIGINAL
            ORIGINALPETITION
                     PETITION                                                                           85
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 93 of 256




              XI.     FIFTH CAUSE OF ACTION: UNJUST ENRICHMENT
                             AGAINST ALL DEFENDANTS

       285.                    re-alleges and
               Angelina County re-alleges and incorporates
                                              incorporates by reference each
                                                           by reference each of the allegations

                                      of this Petition as though fully alleged herein.
contained in the preceding paragraphs of

       286.          expected and intended
               As an expected                              conscious wrongdoing as set forth in
                                  intended result of their conscious

this Petition,
     Petition, Defendants
               Defendants have
                          have profited and benefited
                               profited and benefited froin
                                                      from opioid
                                                            opioid purchases made by Angelina

County and its residents.

       287.    When Angelina
                    Angelina County         residents purchased
                             County and its residents           opioids, they expected that
                                                      purchased opioids,

Defendants
Defendants had provided
                provided necessary and accurate
                         necessary and  accurate information  regarding those
                                                  information regarding               Instead,
                                                                        those risks. Instead,

               misrepresented the material facts regarding
Defendants had inisrepresented                   regarding the risks and benefits
                                                           the risks     benefits of opioids and

distributed or disbursed opioids even though, upon information and belief, there was
                                                                                 was suspicion for

diversionary purposes.

       288.    Defendants took undue advantage and received a benefit because the County bore

the cost of the externalities of Defendants' wrongful conduct. Moreover, the County had no choice

                                            costs to
and was effectively required to cover these costs to Defendants'
                                                     Defendants' benefit.

       289.    Defendants have been unjustly
               Defendants have      unjustly enriched
                                             enriched at the expense
                                                      at the expense of Angelina
                                                                        Angelina County, and

Angelina County is therefore entitled to damages to be determined
                                                       deteimined by the jury.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully prays:

               a.      That the acts alleged herein be adjudged and decreed to be unlawful and that
                       the Court enter a judgment declaring them to be so;

               b.      That Defendants       enjoined from, directly or indirectly
                             Defendants be enjoined                        indirectly through KOLs,
                       Front Groups  or other third parties, continuing to misrepresent the risks and
                             Groups or
                       benefits of the
                       benefits of              opioids for
                                   the use of opioids    for chronic
                                                              chronic pain,
                                                                      pain, and   from continuing
                                                                             and from   continuing to
                       violate Texas law;




PLAINTIFF'S ORIGINAL PETITION
PLAINTIFF'S ORIGINAL                                                                              86
 Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 94 of 256




            c.
            C.     That Plaintiff
                   That            recoverallallmeasures
                         Plaintiffrecover        measures  of of
                                                               damages,
                                                                 damages,including  punitive
                                                                             including       and and
                                                                                       punitive
                   exemplary  damages,allowable
                   exemplary damages,    allowable under
                                                      underthethe
                                                               law, andand
                                                                  law,  thatthat
                                                                             judgment be entered
                                                                                 judgment  be entered
                   against Defendants
                   against                 favorofofPlaintiff;
                           Defendantsininfavor        Plaintiff;

            d.     That Plaintiff
                   That  Plaintiffrecover
                                   recoverrestitution    behalf
                                                      on on
                                            restitution         of Angelina
                                                            behalf          County
                                                                   of Angelina     consumers
                                                                               County consuiners
                   who paid
                        paidfor   opioidsfor
                             for opioids  forchronic
                                               chronicpain;
                                                        pain;

            e.     That  Plaintiffrecover
                   That Plaintiff  recoverthethe
                                               costs and
                                                  costs  expenses
                                                        and         of suit,
                                                             expenses        pre-pre-
                                                                        of suit,      post-judgment
                                                                                  and and post judgment
                   interest, and
                   interest,  andreasonable
                                  reasonable  attorneys' feesfees
                                                attorneys'     as provided  by law;
                                                                  as provided        and
                                                                                 by law; and

            f.     That  Defendantsbebeordered
                   That Defendants             to to
                                         ordered  abate the the
                                                     abate  public nuisance
                                                                public      that they
                                                                       nuisance       created
                                                                                 that they    in
                                                                                           created in
                      violation of
                   in violation of Texas
                                   Texascommon
                                          commonlaw.law.


Date: November
Date: November14,
               14,2018
                   2018

                                  Respectfully Submitted,
                                  Respectfully Submitted,

                                  SIMON GREENSTONEPANATIER,
                                  SIMON GREENSTONE PANATIER,  P.C.
                                                            P.C.

                                  /s/Jeffrey
                                  /s/J@{'reyB.B. Simon
                                                 Simon
                                  Jeffrey  B. Simon
                                  Jeffrey B. Simon
                                       StateBar
                                  TX State    BarNo.
                                                   No.00788420
                                                       00788420
                                  Amy M. M. Carter
                                             Carter
                                       StateBar
                                  TX State    BarNo.
                                                   No.24004580
                                                       24004580
                                         Elm Street,
                                  1201 Elm    Street,Suite
                                                      Suite3400
                                                            3400
                                  Dallas, Texas
                                  Dallas,  Texas75270
                                                   75270
                                  Tel: (214) 276-7680
                                  Tel:         276-7680
                                  Fax: (214)
                                  Fax:  (214) 276-7699
                                               276-7699
                                  jsimon@sgptrial.com
                                  jsimon@sgptrial.com
                                  acarter@sgptrial.com
                                  acarter@sgptrial.com


                                  PAUL D.
                                  PAUL    D. HENDERSON,
                                             HENDERSON,P.C. P.C.
                                  Paul D.
                                  Paul  D. Henderson
                                           Henderson
                                  TX State
                                      StateBar   No.09426300
                                             BarNo.  09426300
                                  712 W. Division
                                           Division Ave.
                                                    Ave.
                                  Orange, TX
                                  Orange,   TX77630
                                                77630
                                  Tel: (409)
                                       (409) 883-9355
                                              883-9355
                                  Fax: (409)
                                  Fax:  (409) 883-8377
                                              883-8377
                                  pdhendersonlaw@aol.com
                                  pdhendersonlaw@aol.com


                                  DIES & PARKHURST,
                                  DIES                    L.L.P.
                                           PARKHURST,L.L.P.
                                  David Dies
                                        Dies
                                  TX State
                                     StateBar
                                            BarNo.
                                                No.05850800
                                                    05850800



PLAINTIFF' SORIGINAL
PLAINTIFF'S  ORIGINALPETITION
                      PETITION                                                                 87
 Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 95 of 256




                                Steven L. Parkhurst
                                TX State Bar No. 00797206
                                1009 Green Avenue
                                Orange, TX 77630
                                Tel: (409) 883-0892
                                Fax: (409) 670-0888
                                ddies@dieslaw.com
                                sparkhurst@dieslaw.com




PLAINTIFF'S ORIGINAL
PLAINTIFF'S ORIGINAL PETITION                                           88
Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 96 of 256




       EXHIBIT A
    Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 97 of 256



                                                                                       Pain Physician
                                                                                       Pain Physician2012;
                                                                                                      2012;15:ES9-E538
                                                                                                            15:ES9-ES38• •ISSN
                                                                                                                           ISSN 2150-1149
                                                                                                                               2150-1149




             Health
             HealthPolicy
                    Policy




              ._Opioid
            ' Opioid
                _      Epidem_ic    the
                       Epidemic in in   United
                                      the      States
                                          United States'
                                                  .__._..
           ~

                            LaxmaiahManchikanti,
                            Laxmaiah Manchikanti,MD1,
                                                  MD',  Standiford
                                                      Standiford     Helm
                                                                    Helm II, II,
                                                                             MD2,MDz,
                                                                                  BertBert  Fellows,
                                                                                        Fellows, MA3,3,MA
                                                                                                        Jeffrey W.Janata,
                                                                                                        Jeffrey W. Janata,
                            PhD°,Vidyasagar
                                 VidyasagarPampati,
                                            Pampati,MSc',
                                                    MScS,   Jay
                                                          Jay S. S. Grider,
                                                                 Grider, DO,DO,   PhD
                                                                                   6, and Mark
                                                                               PhD6,      Mark V.V.Boswell,
                                                                                                    Boswell,MD,
                                                                                                              MD,PhD7
                                                                                                                   PhD'


    From:143.5Pain
    From:   ,3-5Pain Management
                     ManagementCenter  Centerofof     Over
                                                      bver'thethe past
                                                                    pasttwo twodecides,
                                                                                 decades,asasthe    theprevalence
                                                                                                         prevalence     of of  chronic
                                                                                                                            chronic        pain
                                                                                                                                       pain—   andand     health~care
                                                                                                                                                     -health-care
                                                                                                                                                        — - _-- -
                                                                                                                                                                       costscosts
                                                                                                                                                                              ha4have~
                                                                                                                                                                              - -
                                                              -         -        ~ - -  -         --          -        -                    -     -
  Paducah, Paducah,
  Paducah,      Paducah,KY,KY,andand"University
                                   47University      ,exploded,
                                                     ,exploded,       an_opioid
                                                                     an   opioid    epidemic
                                                                                  epidemic     with with  adverse
                                                                                                       adverse          consequences
                                                                                                                  consequences          has has  escalated
                                                                                                                                             escalated.         Efforts
                                                                                                                                                             Efforts  to    to increase.
                                                                                                                                                                          increase.
                                                      _
of Louisville,
of Louisville, Louisville,
                 Louisville, KY; 'Pacific Coast
                             KY;'Pacific   Coast
                                                      opioid use
                                                     'Opioid    use
                                                                 _      aampaign
                                                                        nd
                                                                       and   aa campaign
                                                                         _ ._.  c         tuting
                                                                                               o_ te the
                                                                                              touting     alleged
                                                                                                           h_. allegedunertreatment
                                                                                                                                d .
                                                                                                                             undertreatment         ofofpain
                                                                                                                                                           pain    continue
                                                                                                                                                               continue      to be',to be:
 Pain Management
 Pain  ManagementCenter,Center,Laguna
                                   Laguna Hills,
                                            Hills,                                                                                             --<                             -~-
   CA; ',University
   CA;   <UniversityHospitals
                      HospitalsofofCleveland,
                                      Cleveland,      significantfactors
                                                     significant      factorsininthetheescalation.fMany
                                                                                          esc
                                                                                           _ alation.'Many        arguments
                                                                                                                arguments           in_favor
                                                                                                                                 iftfavor       of opioids are based
                                                                                                                                            of opioidsarebased                solelyon',
                                                                                                                                                                         sojely . on,
         Cleveland, OH;
         Cleveland,   OH;and and'University
                                 6Universityofof      traditions,expert_
                                                     :traditions,      experfopinion,
                                                                                 opinion,practical
                                                                                             practical      experience
                                                                                                         experience      andand       uncontrolled
                                                                                                                                uncontrolled               anecdotel
                                                                                                                                                    anecdotal            observafions:
                                                                                                                                                                  observations:
                   Kentucky, Lexington,
                   Kentucky,    Lexington, KY.
                                            KY.       OverthePast20
                                                              thepasf 20 years,         the liberalization
                                                                                             liberalization     of ,of
                                                     .Over                     years,
                                                                                   - the         _.                    _laws
                                                                                                                     laWS:      governing
                                                                                                                             go\erning     thethe     prescribing
                                                                                                                                                 prescribing            of opioids
                                                                                                                                                                  of opioids     for, for;
                                                      the treatmerrtpf
                                                     :the  treatm_ent ofchronic chronic     non cancer
                                                                                         non-cancer          pain
                                                                                                          pain  by by thethe    sta_te
                                                                                                                            state        medical boards
                                                                                                                                    medicalboards          has_edhas_led     to dramatic;
                                                                                                                                                                     to dramatic;
     Dr. Manchikanti
     Dr.   ManchikantiisisMedical
                             MedicalDirector
                                        Director
      of the Pain
              PainManagement
                     ManagementCenter Center of of   iincreases- in     op'ioid_use.
                                                                    in opioid    _use. ThisThishas  has  evolved
                                                                                                      evolved     intointo
                                                                                                      `- =--- ---_- . ~ --
                                                                                                                          thethe   present_stage,
                                                                                                                                present_stage,        with,
                                                                                                                                                       --
                                                                                                                                                           with,
                                                                                                                                                              thethe    introduction,
                                                                                                                                                                    introduction:   :
                                                                                                                                                              ---'"- _~_----
      Paducah, Paducah,
      Paducah,     Paducah,KY,KY,andandClinical
                                         Clinical     of new
                                                     :of  new pain pain management           standards
                                                                          management standards              byby thethe    loint
                                                                                                                        Joint      Commission
                                                                                                                                Commission        on .on_the       Accreditation
                                                                                                                                                        the Accreditation         of, of,
             Professor, Anesthesiology
             Professor,  Anesthesiologyand   and     'Healthcare        Organizations(4C,410),,
                                                     'Healthcare organizations              ()CA-HO),inin2000,
                                                                                                             2000,ananincreased
                                                                                                                             increased      awareness
                                                                                                                                         awareness        of of
                                                                                                                                                             thethe    right
                                                                                                                                                                   right   to to   paini
                                                                                                                                                                               paini
    Perioperative Medicine,
    Perioperative     Medicine,University
                                  University ofof     relief,   thesupport
                                                      relief, the     supportofofvarious
                                                                                     various        organizations
                                                                                               organizations             supporting
                                                                                                                    supporting             the of
                                                                                                                                     the use    useopioids
                                                                                                                                                       of opioids      in large
                                                                                                                                                                in large    doses,;doses,;
                                Louisville, KY.
                    Louisville, Louisville, KY.
    Dr. Helm
    Dr.   Helm isis Medical
                    Medical Director,
                              Director,Pacific
                                         Pacific
                                                      and   finally,aggressive
                                                      and finally,      aggressivemarketing
                                                                                      marketing      byby
                                                                                                        thethe   pharmaceutical
                                                                                                             pharmaceutical               industry.
                                                                                                                                     industry.   TheseThese      positions
                                                                                                                                                           positions           are based
                                                                                                                                                                        are base-CI:
Coast Pain
Coast   PainManagement
              ManagementCenter, Center,Laguna
                                         Laguna       on
                                                      on unsound
                                                           unsound science scienceandandblatant
                                                                                            blatantmisinformation,
                                                                                                         misinformation,       and and      accompanied
                                                                                                                                       accompanied          by theby dangerous'
                                                                                                                                                                       the dangerous'
                                            CA.
                                     Hills, CA.       assumptions_that
                                                      assumptions that oploids  opioidsare-arehighlY'effective
                                                                                                 highly effective   - and    safe, and
                                                                                                                      and safe,     anddevoid
                                                                                                                                           devoidofofadverse       _vent_s_
                                                                                                                                                          adverseevents
                                                                                                                                                                      e       wh_en•,
                                                                                                                                                                             when
      Bert Fellows
      Bert  FellowsisisDirector
                        DirectorEmeritus
                                    Emeritus ofof     prescribed
                                                      prescribed by   by Rhysicians,,
                                                                           physicians_,
         Psychological Services
         Psychological   Servicesatatthe
                                      the Pain
                                            Pain
         Management Center
         Management      CenterofofPaducah,
                                       Paducah,
                                 Paducah, KY.
                                            KY.      Results
                                                     Results ofofthe
                                                                   the 2010
                                                                        2010 National     SurveyononDrug
                                                                              National Survey         Drug   Use
                                                                                                           Use   andand   Health
                                                                                                                       Health      (NSDUH)
                                                                                                                                (NSDUH)   showedshowed
                                                                                                                                                    that that
                                                                                                                                                          an an
 Dr. Janata
 Dr.  JanataisisDivision
                 DivisionChief,
                           Chief,Psychology,
                                    Psychology,      estimated
                                                     estimated 22.622.6 million,
                                                                         million,oror8.9%
                                                                                        8.9%ofofAmericans,
                                                                                                  Americans, aged aged12 12
                                                                                                                          or or  older,
                                                                                                                              older, werewere   current
                                                                                                                                            current       or past
                                                                                                                                                    or past
 University Hospitals
 University    HospitalsofofCleveland,
                              Cleveland,CaseCase     month    illicitdrug
                                                     month illicit    drugusers,
                                                                            users,TheThe  survey
                                                                                       survey     showed
                                                                                              showed   thatthat
                                                                                                            just just
                                                                                                                  behindbehind
                                                                                                                            the 7the 7 million
                                                                                                                                  million people people
                                                                                                                                                   who who
                                                                                                                                                         had had
     School of Medicine,
     School       Medicine, Cleveland,
                              Cleveland,OH. OH.
                                                     used   marijuana,5.1
                                                     used marijuana,       5.1million
                                                                               millionhadhad  used
                                                                                            used    pain
                                                                                                 pain     relievers.
                                                                                                      relievers.  It hasItalso
                                                                                                                           has been
                                                                                                                               also been
                                                                                                                                     shown shown   that one
                                                                                                                                              that only  only one
      Vidyasagar Pampati
      Vidyasagar     Pampatiisisa aStatistician
                                     Statistician
       at the
       at the Pain
              PainManagement
                     Management      Center
                                       Centerof of   in
                                                     in 66 or
                                                           or 17.3%
                                                              17.3% of  of users
                                                                           usersofofnon-therapeutic
                                                                                      non-therapeutic     opioids
                                                                                                      opioids        indicated
                                                                                                                indicated    thatthat
                                                                                                                                  theythey   received
                                                                                                                                        received        the drugs
                                                                                                                                                  the drugs
                     Paducah, Paducah,
                     Paducah,    Paducah,KY. KY.     through
                                                     through aa prescription
                                                                   prescription    from
                                                                                from  oneone  doctor.
                                                                                            doctor.
          Dr. Grider
          Dr. GriderisisAssociate
                         AssociateProfessor,
                                      Professor,
            Department of
            Department       Anesthesiology,
                           ofAnesthesiology,
                                                      The  escalatinguse
                                                      The escalating     useofof therapeutic
                                                                                  therapeuticopioids
                                                                                                 opioids    shows
                                                                                                         shows        hydrocodone
                                                                                                                   hydrocodone        topping
                                                                                                                                   topping    all all   prescriptions
                                                                                                                                                   prescriptions
  University of    Kentucky, Lexington,
                of Kentucky,    Lexington,KY.KY.
  Dr. Boswell
  Dr.   BoswellisisChairman,
                     Chairman,Department
                                    Department        with
                                                      with 136.7 million    prescriptionsinin2011,
                                                                  million prescriptions         2011,with
                                                                                                        withallall narcotic
                                                                                                                narcotic      analgesics
                                                                                                                          analgesics      exceeding
                                                                                                                                      exceeding       238238   million
                                                                                                                                                           million
     of Anesthesiology
         Anesthesiology andand Perioperative
                                 Perioperative        prescriptions.
                                                      prescriptions. It It has
                                                                         has    also
                                                                              also    been
                                                                                    been     illustrated
                                                                                          illustrated  thatthat    opioid
                                                                                                              opioid        analgesics
                                                                                                                       analgesics        are now
                                                                                                                                   are now             responsible
                                                                                                                                               responsible     for for
                     University of
        Medicine, University      of Louisville,
                                     Louisville,      more   deathsthan
                                                      more deaths     thanthethenumber
                                                                                  number  of of deaths
                                                                                              deaths  fromfrombothboth   suicide
                                                                                                                     suicide and and   motor
                                                                                                                                   motor         vehicle
                                                                                                                                           vehicle           crashes,
                                                                                                                                                      crashes,  or     or
                                             KY
                                Louisville, KY        deaths  fromcocaine
                                                      deaths from    cocaineand andheroin   combined. A significant
                                                                                    heroin combined.                       relationship
                                                                                                             significant relationship, . exists  between sales'
                                                                                                                                         exists between       sales
                Address correspondence:
                Address  correspondence:
                                                     'of opioid
                                                         opioid pain
                                                                 painrelievers
                                                                        relievers   and
                                                                                  and    deaths.
                                                                                      deaths.   TheThe   majority
                                                                                                     majority          of deaths
                                                                                                                 of deaths   (60%)(60%)
                                                                                                                                     occuroccur     in patients
                                                                                                                                             in patients     when.when.
                                                     =                                             -- - -
            Laxmaiah Manchikanti,
            Laxmaiah   Manchikanti,M.D.
                                    M.D.              they are
                                                     they  are given
                                                                givenRrescriptions
                                                                       prescriptionsbased
                                                                                        based    on prescnbing guidelines
                                                                                              onprescribinggpidelines            by_medical
                                                                                                                              by_medical         boards,
                                                                                                                                           boards,:   :with
                                                                                                                                               _. ._. , with  20%
                                                                                                                                                             20%
                     2831 Lone
                     2833. LoneOak
                                OakRoad
                                   Road               of
                                                      of deaths  in low
                                                         deaths in   low dose
                                                                           doseopioid
                                                                                 opioidtherapy
                                                                                         therapy  of of 100mg
                                                                                                      100     mg of of morphine
                                                                                                                     morphine       equivalent
                                                                                                                                equivalent    dosedose     or less
                                                                                                                                                       or less per per
                Paducah, Kentucky
                Paducah,   KentuckY4zoo3
                                  42003               day  and40%
                                                      day and   40% ininthose
                                                                           thosereceiving
                                                                                   receivingmorphine
                                                                                               morphine      of over
                                                                                                         of over   100100 mg mg
                                                                                                                              perper
                                                                                                                                  day.day.   In comparison,
                                                                                                                                        In comparison,        40% 40%
          E-mail: drlm®thepainmd.com
          E-mail: drlm@thepainmd.com
                                                      of deaths  occur ininindividuals
                                                         deaths occur        individuals   abusing
                                                                                        abusing    thethe   drugs
                                                                                                        drugs        obtained
                                                                                                                obtained        through
                                                                                                                            through        multiple
                                                                                                                                      multiple           prescriptions,
                                                                                                                                                  prescriptions,
        Disclaimer: There
        Disclaimer:  Therewas
                            wasno
                                noexternal
                                     external         doctor  shopping,and
                                                      doctor shopping,      anddrug
                                                                                 drugdiversion.
                                                                                       diversion.
        funding in
        funding  inthe
                    thepreparation
                        preparation  of this
                                        ofthis
                              manuscript.
                              manuscript.            The  purposeof
                                                     The purpose   ofthis
                                                                       thiscomprehensive
                                                                            comprehensivereview
                                                                                             review   is to
                                                                                                   is to    describe
                                                                                                         describe     various
                                                                                                                   various     aspects
                                                                                                                           aspects      of crisis
                                                                                                                                    of crisis      of opioid
                                                                                                                                              of opioid
               Conflict of
               Conflict  ofinterest:
                            interest:None.
                                       None.
                                                     use in
                                                         inthe
                                                            theUnited
                                                                UnitedStates.
                                                                         States.The
                                                                                 Theobstacles
                                                                                     obstacles  that
                                                                                              that    must_
                                                                                                   must       be surmounted
                                                                                                          be surmounted        are primarily
                                                                                                                          are primarily
                                                                                                                                     -          inappropriate
                                                                                                                                        inappropriate
                                                                                                                       --
        Manuscript received:
        Manuscript  received:03/28/2012
                              03/28/2012             prescribing  patterns,
                                                     prescribing patterns,    which
                                                                            which areare largelybased
                                                                                      largely based on aonlack
                                                                                                             a lack of knowledge,
                                                                                                                of knowjedge,        perceived
                                                                                                                                perceived           and,, and
                                                                                                                                                  safety,
                                                                                                                                            safety,
    Accepted for
    Accepted for publication:
                 publication:04/09/2012
                              o4/o9/2o3.2            inaccurate  beliefofofundertreatment
                                                     inaccurate belief      undertreatment of of pain_
                                                                                               pain.

                   Free
                   Freefull
                        fullmanuscript:
                            manuscript:               Key words:
                                                          words:Opioid
                                                                   Opioid abuse,  opioid misuse,
                                                                           abuse, opioid  misuse,nonmedical
                                                                                                  nonmedical useuse
                                                                                                                 of of psychotherapeutic
                                                                                                                    psychotherapeutic       drugs,
                                                                                                                                        drugs,
          www.painphysicianjournal.com
          www.painphysicianjournal.com
                                                      nonmedical useof
                                                      nonmedical use of opioids,
                                                                        opioids,National
                                                                                 NationalSurvey
                                                                                          Surveyonon Drug
                                                                                                   Drug UseUse
                                                                                                            andand  Health,
                                                                                                                 Health,    opioid
                                                                                                                         opioid     guidelines.
                                                                                                                                guidelines.

                                                      Pain Physician
                                                      Pain Physician 2012;
                                                                     2012; 15:ES9-E538
                                                                           15:ES9-ES38


                                                            www.painphysicianjournal.com
                                                            www.painphysicianjournal.com                                                                       ~-
      Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 98 of 256




                                                   Pain Physician:
                                                        Physician: Opioid
                                                                   OpioidSpecial
                                                                          SpecialIssue
                                                                                  IssueJuly
                                                                                        July2012;  15:ES9-ES38
                                                                                             2012;15:ES9-ES38




                     InstituteofMedicine
              he Institute           of Medicine(IOM)                  recentlypublished
                                                          (IOM) recently             published               to condone
                                                                                                                  condone an    anincrease
                                                                                                                                    increaseininprescribing
                                                                                                                                                         prescribing(50,91-93).(50,91-93). This This
              a report
                  reporton     onrelieving
                                      relieving pain   painin   inAmerica
                                                                     America (1,2).  (1,2). The              is illustrated
                                                                                                             is  illustrated by      the language
                                                                                                                                 by the      language in       in the
                                                                                                                                                                  the model            guidelines,
                                                                                                                                                                          model guidelines,
              report identified multiple facts, including                   including that      that        which      state (65),
                                                                                                             which state        (65), "no disciplinary
                                                                                                                                                disciplinary action  action will  will be be taken
 there are
 there      aremore morethan   than116   116million
                                                  million Americans
                                                                Americans with pain            pain          against a practitioner based solely          solely on        the quantity and/
                                                                                                                                                                      on the
  persisting from
  persisting         from weeks weeks to years,      years, with with financial
                                                                           financial costs     costs         or frequency
                                                                                                                  frequency of opioids              prescribed." Thus,
                                                                                                                                      opioids prescribed."                 Thus, the    the use of
  ranging from  from $560  $560 billion
                                      billion to   to $635       billion per
                                                        $635 billion          per year.
                                                                                      year. The The          opioids in
                                                                                                             opioids      in general,        including long-acting
                                                                                                                              general, including                long-acting and        and potent
  report alluded to          to thetheserious
                                         serious problemproblem of       of the
                                                                              thediversion
                                                                                      diversion              forms         opioids, have
                                                                                                             forms of opioids,                   dramatically increased
                                                                                                                                       have dramatically                 increased due     due toto a
  and abuse
         abuse of    of opioid drugs, questioning their                   their long-term
                                                                                    long-term                shift in regulations largely driven by published, albeit
  usefulness. The
  usefulness.           The IOM IOMcommittee
                                           committeereported     reported that     that when when            extremely weak,
                                                                                                             extremely        weak, evidence            suggesting that
                                                                                                                                       evidence suggesting                            opioids are
                                                                                                                                                                             that opioids
  opioids are
  opioids       are usedused as prescribed;
                                       prescribed; they       they can  can be safe and                      not only highly
                                                                                                                           highly effective,
                                                                                                                                     effective, but   but also safe in selected per-
  effective for   for acute
                         acute postoperative pain, procedural pain,                                          sons with
                                                                                                                     with chronic       non-cancer pain,
                                                                                                                            chronic non-cancer                pain, even
                                                                                                                                                                       even though
                                                                                                                                                                                though this se-
  and patients nearing    nearing the end         end of  of life
                                                               life whowho desiredesire more more                       criteria are
                                                                                                             lection criteria            extremely weak
                                                                                                                                   are extremely             weak and and these
                                                                                                                                                                             these guidelines
  pain relief. While
  pain                  While the IOM                  committee does promote
                                            10M committee                              promote               have only facilitated overuse      overuse of     ofopioids
                                                                                                                                                                   opioids(31,71,94-98).
                                                                                                                                                                                  (31,71,94-98).
          treatment, including
  pain treatment,             including opioids, they do acknowledge                                          Nearly 22 decades
                                                                                                             Nearly         decades later,
                                                                                                                                        later, the        scientific evidence
                                                                                                                                                   the scientific           evidence for     for the
                                                                                                                                                                                                  the
  a serious
     serious crisiscrisis in   in the
                                    the diversion
                                           diversion and      and abuse of          of opioids
                                                                                          opioids            effectiveness of
                                                                                                             effectiveness        of opioids
                                                                                                                                      opioids for chronic                   non-cancer pain
                                                                                                                                                              chronic non-cancer                pain
  and aa lack
            lack of  of evidence
                           evidence for the         the long-term
                                                          long-term usefulness usefulness of                                         (35,71,96,99-119).(In
                                                                                                             remains unclear (35,71,96,99-119).                       In addition
                                                                                                                                                                           additionto          ongo;`
                                                                                                                                                                                           to ongo-
  opioids in treating
                    treating chronicchronic pain.  pain. Along
                                                            Along with   with increases
                                                                                  increases in               ing concernsYwith'regard
                                                                                                                       -----
                                                                                                                                  with
                                                                                                                                 -- -
                                                                                                                                         regard       to_
                                                                                                                                                       to      the
                                                                                                                                                              the
                                                                                                                                                               ---
                                                                                                                                                                    lack
                                                                                                                                                                    lack     of
                                                                                                                                                                              of   e
                                                                                                                                                                                   u  ffectiveness
                                                                                                                                                                                   effectiveness;
                                                                                                                                                                                       -- —
                                                                                                             ---- ---                      -       --            -- -                ---     ---- -
  the prevalence
  the    prevalence of        of chronic
                                    chronic pain, health     health care   care costs,
                                                                                    costs, and                    opioids_ in chronicpon-cancerpain(31-38,96,99-11
                                                                                                             of opioids_in       chronic non-cancer pain (31-38,96,99-119),+                       p),)
  adverse consequences
  adverse        consequencesdue              due to   to opioid
                                                           opioid use,   use, the  the opioid
                                                                                            opioid          Ithereisisgrow_mg
                                                                                                             there        growing evidence
                                                                                                                                       evidence of            multiplephysiologic_and?
                                                                                                                                                        ofmultiple            physiologic and)
  crisis is
  crisis   is escalating
               escalating (1-49).    (1-49). Despite
                                                   Despite mounting
                                                                  mounting evidence, evidence,              ;non-physiolog'ic adverse
                                                                                                            ,non-physiologic          adverse effects,-
                                                                                                                                                    effects, such as opioid       opioidhyper-`.
                                                                                                                                                                                              hyper-`.
  efforts to increase
  efforts            increase opioid   opioid use     use based
                                                             based on the        the alleged
                                                                                         alleged             algesia (32,95,96,107,112-124),
                                                                                                                         (32,95,96,107,112-124), misuse -                      and abuse (31-'
                                                                                                                                                                            Jr4abuse             (31-
  undertreatment of
  undertreatment                ofpainpaincontinue
                                              continue(50-63).  (50-63). In    In fact,
                                                                                    fact, Stein
                                                                                              Stein          39,71,95,96,102,103,110-11_
                                                                                                             39,71,95,96,102,163,110-115,125-140),       5,125-140), the     _the_inability
                                                                                                                                                                                      _inability of
  (64) summarized
  (64)    summarized the           the evidence
                                          evidence succinctly,
                                                            succinctly, noting    noting that   that          providers to
                                                                                                             providers       to identify
                                                                                                                                 identify and   and monitor misuse     misuse and overuse'
  "many arguments in                 in favor
                                        favor of     of opioids
                                                         opioids are     are solely
                                                                                 solely basedbased           (31,32,36,95,96,126,127,130,138-151),and
                                                                                                             (31,32,36,95,96,126,127,130,138-151),                           and a_steady
                                                                                                                                                                                      a_steady in  in-'
  on traditions,
       traditions, expert  expert opinion,
                                        opinion, practical
                                                         practical experience, and                           crease in opioid-related
                                                                                                            'crease        opioid-related fatalities              (32,34,37,129,130,152-,
                                                                                                                                                  fatalities(32,34,37,129,130,152-
  uncontrolled anecdotal observations."                                                                     :163).
                                                                                                            .163). In  In fact,
                                                                                                                            fact, in
                                                                                                                                   in 2008
                                                                                                                                       2008 drug   drug poisoning
                                                                                                                                                              poisoning in                   United
                                                                                                                                                                                 in the United
         Starting in           the - late 1990's,-
                          in t_he                 1990's, stete
                                                              state medical
                                                                          medical boards   boards             States has
                                                                                                             States     has been
                                                                                                                               been reported
                                                                                                                                      reported to             contribute to
                                                                                                                                                        to contribute             to one death
 •                               -        ---- -- -------  . _.---.
                                                      - - --      ---_- ---. -.- - - -              -
 curtailed restrictions
                   restrictions on laws          laws. governing
                                                          governing the        the prescrib-
                                                                                       prescrib:              every 1515 minutes       (160).Furthermore,opioids
                                                                                                                           minutes (160).          Furthermore, opioids have             have been
                                                                                                                                                                                                been
iing of opjoid5
(ing         opioids for    for the the treatment
                                          treatment of        ofchronic           non-cancer;
                                                                   chronicnon-cancer;                       ;shown
                                                                                                             51-iown tcoto contribute toone    to one death deathevery every36    36 minutes
                                                                                                                                                                                        minutes in? in?
  pain, resulting_in
!`pain,    resulting_in aa dramatic increase in the                        the number
                                                                                   numberof~       of        the United
                                                                                                             the              States in 2008. Correlating
                                                                                                                    UnitedStates                      Correlating-with     with these fatali  fatali: j
                                                                                                                                                                                                      ,
 ;prescnptlons
  prescriptions (65).     (65). ThisThisdevelopment
                                             development
                                                _                      gathered m
                                                                     gathered               omen-;
                                                                                        momen-i
                                                                                         . °__   ..          ties sales
                                                                                                             ties    sales andandsubstance
                                                                                                                                    substance abuse                treatmentadmissions
                                                                                                                                                      abuse treatment                   admissions,
  tum with the introduction
  turn
  _--__                     introduction
                             .__                      of
                                                      of            pain_.. management
                                                          new painmanagement;
                                                       _-_-.                       --_               _-              inc_reased substantially
                                                                                                              have- increased       substantially (125_127               159,160,164-1_68)_i
                                                                                                                                                          (12'5-127,1$9,160,164-168).
  standards for in-
 ,standards                     p-atient and
                           in-patient                    out-patie ntilmedical
                                                and outTpatientmedical                ~        careJ
                                                                                                  ~"
                                                                                                care)               With the
                                                                                                                    With     the above background highlighting a steady
  implemented by_the
!implemented               byThe Joint  JointCommission
                                                    Commission on         onthe_Accredi-,
                                                                                 the Accredi-,                increase in
                                                                                                              increase     in fatalities
                                                                                                                               fatalities withwith opioid use and         and veryvery little
                                                                                                                                                                                          little evi-
  tation of
 station     ofHealth
                   HealthCare     CareOrganizations
                                           Organizations(JCAHO)         (JCAHO) in             2000;
                                                                                         in 2000;             dence of effectiveness,
                                                                                                                            effectiveness, it         remains to
                                                                                                                                                   it remains          to be seenseen who who willwill
              - _.~
  (66)    an--
   6-6) and  d-
              an anincreased
                       increased awareness
                                         awareness of fneii6hffo  the right to pain      Pain re- re:   ,     ultimatelybear
                                                                                                              ultimately       bear the        responsibility for
                                                                                                                                      the responsibility                 for the        premature
                                                                                                                                                                                the premature
(Ilief,   both..__
  lief, both       of
                   of which
                        which provided
                                     provided ~ustification
                                                      justification for      for physicians.
                                                                                    physicians.
                                                                                      _                       adoption of opioids
                                                                                                              adoption           opioids as    as a treatment
                                                                                                                                                      treatment standard  standard (116).   (116). It
      _,       ,_.-_
  (67-70)
  (67:   70). ;Other
                Other factors factors fueling
                                           fueling an increase   increase rn      in prescrip-
                                                                                       prescrip:                    been speculated that
                                                                                                              has been                        that in
                                                                                                                                                    in the       coming years,
                                                                                                                                                         thecoming             years, there
                                                                                                                                                                                         there will
                                                                                                                                                                                                  will
!tions
[-dons included aggressive  aggressive„marketing marketing by        bythethe pharmaceu-
                                                                                  pharmaceu-                  likely be
                                                                                                              likely    be anan extensive          "postmortem" on the
                                                                                                                                 extensive "postmortem"                              the massive
                                                                                                                                                                                             massive
  tical industry,
          industry, the promotion   promotion of         ofopioids
                                                              opioidsby       bynumerous`,
                                                                                    numerous:                 opioid treatment movement
                                                                                                              opioid                    movement and          and the theescalating
                                                                                                                                                                             escalating social social
                                                                     -         -             -
.physiciansand
.physicians           and aa call
                                callfor forforthe
                                             for theincreased
                                                           increased use      use of of opioids;
                                                                                          opjoids,            crisis that
                                                                                                              crisis  that has accompanied
                                                                                                                                  accompanieditit(116).        (116).,It It is
                                                                                                                                                                             is universally
                                                                                                                                                                                 universally ac-,  ac: ,
                                                                                                        ,                                     _.                     _ . -- - -_             _
 ~in_the
:in_          treatment of
      the treatment                of chronic           non-cancer pain by
                                        chronic non-cancer_pain                         by myri=
                                                                                              myri-                     that this
                                                                                                              cepted that       this massive         trea_ tment movement
                                                                                                                                      massive treatment                  movement has_       has led'
                                        -                                -
                                                                                                              to huge
                                                                                                                  huge collateral damage                     terms of  of diversion
                                                                                                                                                                           diversion,        misuse,
  ad organizations.
    - organizations. These            Thesepositions,
                                                   positions,alongside_
                                                                      alongside contin-.  contin-
                                                                                         -,_
                                                                                                              to
                                                                                                             ;---                      _.. _ _. in
                                                                                                                                        damage
                                                                                                                                          _,_          in terms
                                                                                                                                                          -                  -       _       misuse,;
                                                                                                                                                                                             ----
                                                                                                                                                                                               m__
:ued assertions
          assertions that     that pain is undertreated,
                                                     undertreated, were         were largely
                                                                                           largely            and abuse of
                                                                                                            :and               of opioids.
                                                                                                                                   opioids. The  The- widespread use of                 of opioids`
                                                                                                                                                                                             opioids''
,based on    on untenable
                     untenable science  science and     and misinformation,
                                                                 misinformation, and,            and,         for chronic      non-cancer pain
                                                                                                                   chronic non-cancer             pain is   is in  direct violation
                                                                                                                                                                in direct      violation of    of the
                                                                                                                                                                                                   the
                                                                                                     _.
 i'contended
  contended that        that opioids
                                opioids are highly                  effective and safe:
                                                        highly _effective                       safe.       ;established
                                                                                                              established cardinal        u principles'of_medical
                                                                                                                                CardinalprinCTRiesof                                 intervention`
                                                                                                                                                                     mediCel intervention`
  without adverse
:without         aclverse effects
                                effects_when when prescribed
                                                          prescribedby         byphysicians.
                                                                                     physicians.             -—that
                                                                                                                that there
                                                                                                                       therebe      compelling evidence of the b
                                                                                                                                becompelling                                           _ enefit of a
                                                                                                                                                                                      benefit
  (31,60,66,71.-90)., Moreover,
  (31,66,66,71-90):                Moreover, aa recent examination       examination of             of      itherapy prior to its large:   large-scale                (176).',
                                                                                                                                                    scale use- (116).",
   model guidelines
  model       guidelines for curtailing     curtailing controlled
                                                                controlled substance substance                      A cautious
                                                                                                                    A   cautious approach
                                                                                                                                     approach has     has beenbeen advocated in recent
  abuse revealed
  abuse      revealed that the                    guidelines appeared
                                         the guidelines                appeared instead   instead             years by by many
                                                                                                                            many (17,33,35,49,110-115,117-119,169).
                                                                                                                                    (17,33,35,49,110-115,117-119,169). This                      This



 ES10                                                                                                                                                       www.painphysicianjournal.com
   Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 99 of 256



                                                Opioid
                                                Opioid Epidemic in the
                                                       Epidemic in the United
                                                                       United States
                                                                              States




manuscript is
manuscript        undertaken to evaluate
               is undertaken    evaluate the
                                          the escalating
                                               escalating                  population.     Cocaine was
                                                                           population. Cocaine          was used
                                                                                                              used by by 1.5
                                                                                                                         1.5 million,   whereas
                                                                                                                              million, whereas
opioid crisis
opioid  crisis which
                which although heavily regulated, contin-                  hallucinogens were
                                                                           hallucinogens      were usedused inin the
                                                                                                                  the past
                                                                                                                       past month
                                                                                                                            month by 1.2 1.2 mil-
ues to
ues  to be uncontrolled.
            uncontrolled.                                                  lion
                                                                           lion persons    (Fig. 11 and
                                                                                 persons (Fig.       and Table
                                                                                                            Table 1).
                                                                                                                    1).Next
                                                                                                                        Nexttoto marijuana,
                                                                                                                                 marijuana, 7.0
                                                                                     (27%) persons
                                                                           million (27%)      persons age   age 12
                                                                                                                 12 oror older had    used pre-
                                                                                                                                 had used
1.0
1.0  11101MEDIC.ALUSE
    NOIII-MEDICAL USEOF
                      OF
                                                                                                                                 non-medically
                                                                                              psychotherapeutic drugs non-medically
                                                                           scription-type psychotherapeutic
PSYCHOTHERAPEUTICDRUGS
PSYCHOTHERAPEUTIC   DRUGS
                                                                           in the
                                                                               the past
                                                                                    past month       (current use).
                                                                                          month (current          use). Of these,
                                                                                                                            these, 5.1
                                                                                                                                     5.1 million
                                                                                 used pain relievers.
                                                                           had used             relievers. The      category of
                                                                                                              The category      of psychother-
                                                                                                                                    psychother-
1.1Current
1.1  Current    Non-Medical
              Non-Medical       UseUse                                     apeutics
                                                                           apeutics usedusedin  in the    tables and figures
                                                                                                    the tables                     includes the
                                                                                                                         figures includes
     Results of
     Results   of the 2010
                        2010 National Survey
                                         Survey on Drug  Drug Use
                                                                Use        nonmedical use  use ofof any
                                                                                                     any prescription-type
                                                                                                           prescription-type painpain relievers,
                                                                                                                                       relievers,
      Health(NSDUH)
and Health    (NSDUH) (170), an annual         survey sponsored
                                     annual survey      sponsored          tranquilizers, stimulants, or           sedatives. However,
                                                                                                              or sedatives.    However, over-
   the Substance
by the   Substance Abuse
                     Abuse and and Mental   HealthServices
                                   Mental Health      Services Ad-                         substances are
                                                                           the-counter substances                 not included in these stud-
                                                                                                             arenot
ministration(SAMHSA),
ministration   (SAMHSA), showedshowed that         estimated 22.6
                                       that an estimated       22.6        ies.
                                                                           ies. The    categories of
                                                                                 The categories        of nonmedical
                                                                                                          nonmedical use  use of psychothera-
                                                                                                                                  psychothera-
million,or
million,  or8.9%
             8.9% of
                   ofAmericans,
                      Americans, ageage 12 or or older, were
                                                         were cur-         peutics
                                                                           peutics and     pain relievers
                                                                                     and pain     relieverswerewerewellwellahead
                                                                                                                            aheadof     the illicit
                                                                                                                                     ofthe   illicit
rent (past
rent  (past month)
             month) illicit
                      illicit drug
                               drugusers.
                                    users. Illicit
                                            Illicit drugs
                                                    drugs include
                                                           include         use
                                                                           use ofof cocaine,     hallucinogens, inhalants,
                                                                                    cocaine, hallucinogens,          inhalants, methamphet-
                                                                                                                                  methamphet-
marijuana, cocaine,
marijuana,    cocaine, heroin, hallucinogens, inhalants, or                amine, heroin,      and lysergic
                                                                                     heroin, and      lysergic acid    diethylamide(LSD).
                                                                                                                acid diethylamide      (LSD).
                      psychotherapeutics
prescription-type psych        othera peutics(defined
                                                  (defined inin this             Overall, there
                                                                                 Overall,   there has  has been
                                                                                                             been an     increase in
                                                                                                                     an increase     in the cur-
                                                                                                                                              cur-
survey as
survey   as prescription-type
            prescription-type pain relievers,
                                       relievers, tranquilizers,                 use of
                                                                           rent use                                  marijuana, without
                                                                                       of all illicit drugs and marijuana,          without any
stimulants, and
stimulants,   and sedatives)
                   sedatives) used
                                 used non-medically.
                                      non-medically. Marijua-
                                                          Marijua-         change for
                                                                           change         psychotherapeutics and hallucinogens and
                                                                                      for psychotherapeutics
na was
na  was the most commonly
                     commonly used usedillicit
                                          illicit drug with
                                                         with 17.4
                                                               17.4        a  decreasefor
                                                                           a decrease     for cocaine
                                                                                               cocaine fromfrom 2002 to 2010,
                                                                                                                            2010, as   shown in
                                                                                                                                    as shown
million current
million   current (past
                   (past month)
                           month) users,
                                    users, or 6.9%
                                                 6.9% ofof the
                                                            the US
                                                                 US        Fig. 2.




                                    Illicit Drugsl                                                                     22.6
                                                                                                                       22.6'


                                       Marijuana                                                        17.4


                         PSychotherapeutics 1111117.0
                         Psychotherapeutics


                                                 ts
                                         Cocaine I
                                                 1.5


                                 Hallucinogens             1.2


                                        Inhalants   pJ
                                        lhhalahts 10.7
                                                      1.



                                           Heroin 0.2
                                           Heroin  0.2


                                                      0             5           10            15             20            25.
                                                                                                                           25-

                                                                           Numbers in
                                                                                   in Millions
                   Illicit Drugs
                 1t111icit       includemarijuana/hashish,
                           Drugs include marijuana/liashish, cocaine
                                                           cocaine     (mcluding
                                                                   (including     crack),
                                                                              crack),      heroin,
                                                                                      heroin,       hallucinogeas,
                                                                                              hallucinogens,         inhalaats,
                                                                                                             inhalants,          or prescription-
                                                                                                                        or prescription-
                  t}pe psychotherapeutics
                  type psychotherapeutics   used
                                          used   nonmedically_
                                               nonmedically.


 Fig. 1. Past month
              month illicit
                    illicitdrug
                            druguse
                                useamong
                                    amongpersons
                                          personsaged
                                                  aged 12
                                                       12or
                                                          or older:
                                                             older: 2010.

 Source:  Substance
 Source: Substance   Abuse
                   Abuse and and   Mental
                              Mental      Health
                                     Health      Services
                                            Services      Administration.
                                                     Administration. Results from
                                                                     Results  from the 2010
                                                                                       2010 National
                                                                                            National Survey
                                                                                                     Survey on Drug Use
                                                                                                                    Use and
                                                                                                                         and Health:
                                                                                                                             Health: Sum-
                                                                                                                                     Sum-
                 Findings. http://wwwsamhsa.gov/data/NSDUH/2k10NSDUH/2k10Results.pdf
      of NationalFindings.
 mary ofNational           http://www.samhsa.gov/data/NSDUH/2k10NSDUH/2k1OResults.pdf (170)      (170)Access
                                                                                                       Access  date
                                                                                                             date    2/22/2012.
                                                                                                                  2/22/2012.



www.painphysicianjournal.com                                                                                                                  ES11
                                                         Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 100 of 256



             m                               Types of
                                    Table 1. Types of illicit drug
                                                              drug use
                                                                   use in
                                                                        intlae
                                                                           the past
                                                                               past month
                                                                                    month among
                                                                                          among persons
                                                                                                persons aged
                                                                                                        aged 12
                                                                                                             12 or
                                                                                                                or older:
                                                                                                                   older: Numbers
                                                                                                                          Numbers in
                                                                                                                                   inthousands,
                                                                                                                                      thousands,frona
                                                                                                                                                 from1998
                                                                                                                                                      1998to
                                                                                                                                                           to2010.
                                                                                                                                                              2010.

                                                                                                                                                                                                                                      12-Year %
                                      Drugs
                                      Drugs                        1998
                                                                   1998          1999
                                                                                 1999       2000      2001
                                                                                                      2001        2002        2003
                                                                                                                              2003        2004
                                                                                                                                          2004         2005
                                                                                                                                                       2005         2006
                                                                                                                                                                    2006         2007
                                                                                                                                                                                 2007         2008
                                                                                                                                                                                              2008         2009
                                                                                                                                                                                                           2009         2010          changefrom
                                                                                                                                                                                                                                      change from
                                                                                                                                                                                                                                      1998 to 2010
                                      Nonmedical Use of             2,477  3,952             3,849   4,811        6,287        6,451       6,110       6,491       7,095"
                                                                                                                                                                   7,0951        6,895'       6,224        6;953        6,967
                                                                                                   .                                                                                                                                     181%
                                                                                                                                                                                                                                         18190
                                      Psychotherapeutics
                                      Psychotherapeutics43         (1.1%) (1.8%)
                                                                   (1.1%).                  (1.7%) (2.1%)        (2.7%)       (2.7%)      (2.5%)      (2.7%) .     (2.9%")
                                                                                                                                                                   (2.9%6)      (2.8W)
                                                                                                                                                                                (2.8%')      (2.5%)
                                                                                                                                                                                             (2.5%0)'.    (2.8%)
                                                                                                                                                                                                          (2;8%)       (2.7%) ,
                                                                                                                                                                                                                       (2.7°Jo)
                                                                                                      3,497
                                                                                  2,621      2,782                 4,377        4,693      4,404       4,658        5,220        5,174        4,747        5,257        5,100
                                      Pain Relievers                                  o)    (1.2/0
                                                                                                o)               ((1.9%)
                                                                                                                       o)     ((2.0%)
                                                                                                                                   o)     ( 1.8/°
                                                                                                                                               o)     ( 1.9/0
                                                                                                                                                           o)      ( 2.1/0
                                                                                                                                                                        o)      (2.1/0
                                                                                                                                                                                    o)       ( 1.9/0
                                                                                                                                                                                                  o)      (2.1/0
                                                                                                                                                                                                              o)       (2.0/0
                                                                                                                                                                                                                           o)             NA
                                                                                 (1.2%)
                                                                                 (1.2/0     (1.2%)    (16%)        1.9/0        2.0/0     (1.8%)      (1.9%)       (2.1%)       (2.1%)       (1.9%)       (2.1%)       (2.0%)
                                                                                                      (1.6%)
                                                                                                                                                                                                                                                       -o
                                                                                                                                           325          334          276          369          435          510          564
                                      OxyContin°
                                      O  Contin°                                                 -      --          --           --                                                                                                       NA           7
                                        ~                                                                                                 (0.1%)
                                                                                                                                          (0.1%)       (0.1%)
                                                                                                                                                       (0.1%)      (0.1W)
                                                                                                                                                                   (0.1%')      (0.1%)
                                                                                                                                                                                (0.1%)       (0.2%)
                                                                                                                                                                                             (0.2%)       (0.2%)
                                                                                                                                                                                                          (0.2%)       (0.2%)
                                                                                                                                                                                                                       (0.2%)
                                                                                                                                                                                                                                                       0
                                                                     655         1,097      1,000     1,358       1,804       1,830        1,616       1,817        1,766        1,835        1,800        2,010        2,160
                                      Tianquilizers
                                      Tran uilizers                                                                                                                                                                                      230%
                                            q                      (0.3%)
                                                                   (0.3%)        (0.5%)
                                                                                 (0.5%)     (0.4%)
                                                                                            (0.4%)    (0.6%)
                                                                                                      (0.6%)     (0.8%)
                                                                                                                 (0.8%)       (0.8%)
                                                                                                                              (0.8%)      (0.7%)
                                                                                                                                          (0.7%)      (0.7%)
                                                                                                                                                      (0.7%)       (0.7%)
                                                                                                                                                                   (0.7%)       (0.7%)
                                                                                                                                                                                (0.7%)       (0.7%)
                                                                                                                                                                                             (0.7%)       (0.8%)
                                                                                                                                                                                                          (0.8%)       (0.9%)
                                                                                                                                                                                                                       (0.9%)

                                                                                                                                          1,312"
                                                                                                                                          1,312 6      1,188"
                                                                                                                                                       1,1886
                                                                     633
                                                                     633          950
                                                                                  950           788
                                                                                                788     1,018
                                                                                                        1,018      ,303"
                                                                                                                 11,303"      1,310"
                                                                                                                              1,310b                               1,385"
                                                                                                                                                                    1,385 6      1,053
                                                                                                                                                                                 1,053         904
                                                                                                                                                                                               904         1,290
                                                                                                                                                                                                           1,290        1,077
                                                                                                                                                                                                                        1,077
                                      Stimulants
                                      St1rllulants                                                                                o b)                                  o t)         o           0            0             0             70%          0
                                                                   ((0.3%)
                                                                     0.3%)       ((0.4%)
                                                                                   0.4%)      0.4%)
                                                                                            ((0.4%)     0.5%)
                                                                                                      ((0.5%)    ((0.6%")
                                                                                                                   0.6%b)    (0.6%")
                                                                                                                             (0.6/0                                (0.6%")
                                                                                                                                                                   (0.6/0       (0.4%)
                                                                                                                                                                                (0.4/0)      (0.4%)
                                                                                                                                                                                             (0.4/0)      (0.5%)
                                                                                                                                                                                                          (0.5/0)      (0.4%)
                                                                                                                                                                                                                       (0.4/0)
                                                                                                                                          (0.5%")
                                                                                                                                          (0.5% b)    (0.5%")
                                                                                                                                                      (0.5%b)

                                                                                                175
                                                                                                175                                                                                                                                                    5:
                                                                     210           229                  306       436b
                                                                                                                   436"         294         265         272          385          346          234          370          374
                                      Sedatives'
                                      Sedatives'                                                                                                                                                                                          78%
                                                                                                                                                                                                                                          78%
                                                                   (0.1%)
                                                                   (0.1%)        (0.1%)
                                                                                 (0.1%)               (0.1%)
                                                                                                      (0.1%)     (0.2%")
                                                                                                                 (0.2% b)     (0.1%)
                                                                                                                              (0.1%)      (0.1%)
                                                                                                                                          (0.1%)      (0.1%)
                                                                                                                                                      (0.1%)       (0.2W)
                                                                                                                                                                   (0.2%°)      (0.1%)
                                                                                                                                                                                (0.1%)       (0.1%)
                                                                                                                                                                                             (0.1%)       (0.1%)
                                                                                                                                                                                                          (0.1%)       (0.1%)
                                                                                                                                                                                                                       (0.1%)                          CD
                                                                                            (0.1%)
                                                                                            (0.1%)

                                      Marijuana and                11,016        10,458     10,714    12,122     14,584       14,638      14,576      14,626       14,813       14,448       15,203       16,718       17,373
                                                                                                                                                                                                                                          58%
                                      Hashish                      (5.0%)        (4.7%)      (4.8)    (5.4%)     (6.2%)       (6.2%)      (6.1%)      (6.0%)       (6.0%)       (5.8%)       (6.1%)       (6.6%)       (6.9%)                          C
                                                                                                                                                                                                                                                       CD
                                                                                                      1,667
                                                                    1,750
                                                                    1,750         1,552
                                                                                  1,552      1,213
                                                                                             1,213                2,020
                                                                                                                  2,020        2,281
                                                                                                                               2,281       2,021
                                                                                                                                           2,021       2,397
                                                                                                                                                       2,397        22,421.
                                                                                                                                                                      ,421.      2,075
                                                                                                                                                                                 2,075        1,855
                                                                                                                                                                                              1,855        1,637
                                                                                                                                                                                                           1,637        1,466
                                                                                                                                                                                                                        1,466                          C
                                      Cocaine                                                                                                                                                                                            -16%
                                                                   (0.8%)
                                                                   (0.8%)        (0.7%)
                                                                                 (0.7%)     (0.5%)
                                                                                            (0.5%)               (0.9%)
                                                                                                                 (0.9%)       (1.0%)
                                                                                                                              (1.0%)      (0.8%)
                                                                                                                                          (0.8%)      (1.0%)
                                                                                                                                                      (1.0%)       (1.0%)
                                                                                                                                                                   (1.0%)                                 (0.7%)
                                                                                                                                                                                                          (0.7%)       (0.6%)
                                                                                                                                                                                                                       (0.6%)
                                                                                                      (0.7%)
                                                                                                      (0.7%)                                                                                                                                           NJ

                                       ;OPAL
                                       +O+'f 1L 1I ►LI*I
                                                     I~['t'        I >6. :.
                                                                   1>f           3,1429
                                                                                 3,k29      mcw
                                                                                            1' ,0 1 gm.)
                                                                                                    1  0 iickm
                                                                                                            52                auto
                                                                                                                                q   [1al
                                                                                                                                ,70 M O7, pgt=0
                                                                                                                                          1+9                           3s,, .ggaw
                                                                                                                                                                     00 359   149. 57        20 -              '       WS,.!               ...         A
                                            rec= •                  6.. ''., )   6:I.%
                                                                                 G3°•o ))   OM
                                                                                            6.3°o
                                                                                            (   .     Van
                                                                                                      ri,        an))
                                                                                                                  8.. °a      ARS)
                                                                                                                              ' .         Ven ' (44,M
                                                                                                                                                  .                 ,8.3"4
                                                                                                                                                                     8.;  '
                                                                                                                                                                       - ~1
                                                                                                                                                                                     °,.~
                                                                                                                                                                                 t23,0
                                                                                                                                                                                litaggW'     , 0 , ,1     14       0




                                                                                                                                                                                                                                                     2£9 -69:5
                                    --- Not available.
                                    Note: 2002
                                            2002 to to 2008
                                                        2008 data
                                                             data is
                                                                   is based
                                                                      based on
                                                                            on 2008
                                                                               2008 National
                                                                                     National Survey
                                                                                                Survey on on Drug
                                                                                                              Drug Use and
                                                                                                                         and Health Survey Report.
                                    a Difference between estimate
                                                               estimate and
                                                                          and 2008
                                                                              2008 estimate      statisticallysignifrcant
                                                                                    estimateisis statistically  significant at
                                                                                                                            at the
                                                                                                                                the0.051eve1.b
                                                                                                                                    0.05 level.b Difference between
                                                                                                                                                                between estimate and and 2008
                                                                                                                                                                                          2008 estimate   is statistically signifi-
                                                                                                                                                                                                estimate is
                                              the 0.01
                                    cant at the    0.01 level.
                                    1 Illicit
                                       Illicit Drugs    include marijuana/hashish,
                                               Drugs include     marijuana/hashish, cocaine (including crack), heroin,          hallucinogens, inhalants,
                                                                                                                      heroin, hallucinogens,       inhalants, or
                                                                                                                                                               or prescription-type
                                                                                                                                                                  prescription-type psychotherapeutics used nonmedi- nonmedi-
WOYI P UJnolu ep!skidu!e d •NWVV‘




                                            IllicitDrugs
                                    cally. Illicit
                                    cally.          Drugs Other
                                                            Other
                                    Than Marijuana include cocaine (including crack), heroin, hallucinogens, inhalants, or prescription-type                      psychotherapeutics used
                                                                                                                                            prescription-type psychotherapeutics         used nonmedically.
                                                                                                                                                                                                nonmedically. The estimates
                                    for Nonmedical Use    Use of
                                                               of Psychotherapeutics,   Stimulants,and
                                                                  Psychotherapeutics,Stimulants,        andMethamphetamine
                                                                                                             Methamphetamine incorporated
                                                                                                                                    incorporated in  in these summary estimates do
                                                                                                                                                        these summary                 do not include data from the metham-
                                    phetamine items added in 2005 and 2006.
                                    2 Nonmedical use of prescription-type
                                                               prescription-type psychotherapeutics
                                                                                   psychotherapeutics includes the   the nonmedical
                                                                                                                         nonmedical use  use of
                                                                                                                                             of pain   relievers, tranquilizers, stimulants, or sedatives and does not
                                                                                                                                                 pain relievers,
                                    include over-the counter drugs.
                                    3 Estimates
                                       Estimates of  of Nonmedical
                                                        Nonmedical Use Useof
                                                                           ofPsychotherapeutics,     Stimulants,and
                                                                              Psychotherapeutics,Stimulants,       andMethamphetamine
                                                                                                                        Methamphetaminein     in the   designated rows
                                                                                                                                                  the designated    rowsinclude
                                                                                                                                                                         includedata
                                                                                                                                                                                   datafrom   methamphetamine items added
                                                                                                                                                                                        from methamphetamine
                                    in 2005 andand 2006
                                                     2006 and
                                                           and are
                                                                are not comparable with estimates presented in NSDUH reports prior
                                                                    not comparable                                                       prior to   the 2007 National Findings report.
                                                                                                                                                to the                              report. For the
                                                                                                                                                                                                the 2002 through     2005 survey
                                                                                                                                                                                                          through 2005
                                    years, a Bernoulli
                                               Bernoulli stochastic
                                                           stochastic imputation
                                                                       imputation procedure
                                                                                  procedure waswas used
                                                                                                    used toto generate  adjusted estimates
                                                                                                              generate adjusted    estimates comparable
                                                                                                                                              comparable withwith estimates   for survey
                                                                                                                                                                   estimates for  surveyyears
                                                                                                                                                                                          years 2006 and later.
                                    Source: SAMHSA,
                                               SAMHSA, OfficeOffice of  Applied Studies,
                                                                      ofApplied  Studies, National
                                                                                          National Survey
                                                                                                      Survey onon Drug Use and Health,
                                                                                                                                    Health, 1998 - 2010.
                                    www.samhsa.gov/data/NSDUH/2k10NSDUH/2k10Results.pdf (170)                    (170) Access
                                                                                                                       Access date
                                                                                                                                 date 2/22/2012
                                                                                                                                      2/22/2012
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 101 of 256



                                                                     Opioid Epidemic
                                                                     Opioid Epidemic in
                                                                                     in the
                                                                                        the United
                                                                                            United States
                                                                                                   States




                                                                                                                                               8.9
                                                                                                                                    8.7
                                              9 --
                                              g          8.31-
                                                         8.3~'                                    8.3~'
                                                                   8.2+              8.1+                    8.0}       8.0t
                                                                            7:9''
                                              8.8    -
                                                                                                                                               5.9
                                                                                                                                               6.9
                                              7.7•                                                                                 6.6.
                                                                                                                                   6.6.
                Percept Using in Past Month




                Q                                    -    6.2+
                                                          6.2''    6.2+
                                                                   6.2}     6.1+
                                                                            6.'1}                                          '~
                                                                                     6.0+
                                                                                     fi.0~'       6.0+
                                                                                                             5.8+
                ~                             6 -
                    ca
                                              85     -
                   ar
                  c                           4      -
                'v~ .
                                                                                                  2.9
                                                                                                  2,9        2.8
                                                                                                             2.8                   2.8
                ~                             3,         2.7
                                                         2.7       2:7
                                                                   2:7     25       :2:7
                                                                                     :2.7                                          2-8         2.7
                                                                                                                                               2.7
                                              3 -                                                                       2.5
                                                                                                                        2.5
                   ~
                   m
               ~                              2      -
                                                         0.9+
                                                         0.9t      1.0~`
                                                                   titit             to+
                                                                                     '1.0~"       1.ok
                                                                                                  1.0~'
                                              f                             0.8+
                                                                            0.6+                             0.8+       0.7  +
                                                                                                                        0 ,7 +     0.7
                                                                                                                                   0.7
                                              1 -                                                                                              0.6
                                                                                                                                               0.6

                                              0           0.5
                                                          5-       ~~4      Ile
                                                                            4f        4
                                                                                     6r           6_4
                                                                                                  if~~        0.4
                                                                                                              Q         0.4         0:    0.5
                                                                                                                                    0.5 0.5
                                              0            1        I
                                                         2002
                                                         2002     2003
                                                                  2003     2004
                                                                           2004     2005
                                                                                    2005        2006
                                                                                                2006       2007
                                                                                                           2007 .2008
                                                                                                                 .2008            2009
                                                                                                                                  2009       2010
                                                                                                                                             2010

                             -~-
                             -     lllicit
                                     IllicitDrugs
                                            Drugs            -11i- 'Marijuana
                                                             -f- Marijuana                     -Aff-Psychotherapeutics
                                                                                                      Psychotherapeutics .
                             -.A--Cocaine
                               A-- Cocaine                         Halfuranagens
                                                                   FiailucincigenS
        - Difference betxveen  tlusestimate
                     between this     eatituate
                                             andand
                                                 the tfie
                                                      201b201  b eatimate
                                                            estimate        is statistically
                                                                     is statistically        sigrrificant
                                                                                      significant         at 1eveL
                                                                                                  at the .05 the .OS leveL

   Fig. 2. Past
           Past month
                monthuse
                       useof
                           ofselected
                              selectedillticit
                                        illicit drugs
                                                drugs among
                                                      amongpersons
                                                             persons aged
                                                                      aged 12
                                                                            12 or
                                                                               or older: 2002-2010.
   Source:  Substance
   Source: Substance Abuseand
                     Abuse   andMental
                                 MentalHealth
                                           Health  Services
                                                 Services   Administration.
                                                          Administration.     Results
                                                                          Results      from
                                                                                  from the   theNational
                                                                                           2010  2010 National  Survey
                                                                                                         Survey on Drug on
                                                                                                                        UseDrug  Use and Health:
                                                                                                                             and Health:
   Summary
   Summary of ofNational
                 NationalFindings.
                          Findings.   http://www.samhsa.gov/data/NSDUH/2k10NSDUH/2k10Results.pdf
                                   http://www.samhsa.gov/data/NSDUH/2k10NSDUH/2k1OResults.pdf            (170)Access
                                                                                                         (170) Access  date
                                                                                                                     date    2/22/2012
                                                                                                                          2/22/2012




1.2 Past
      Past YearYearInitiates
                        Initiates                                                             1.3 Past
                                                                                                    Past Year Use
          2010, there were 2.4
      In 2010,                     2.4 million
                                       million persons
                                                 persons age 12   12 or                             The analysis
                                                                                                           analysisofof long-term
                                                                                                                         long-term statistics based on yearly
older whowho used
                used psychotherapeutics
                        psychotherapeutics non-medically
                                                  non-medically for  for                      use of
                                                                                              use   of illicit drugs is disturbing.
                                                                                                       illicit drugs                    The past year use
                                                                                                                          disturbing. The                use of
                                                                                                                                                             of il-
      first time
the first    time within
                     withinthe thepast
                                     pastyear.
                                           year. Numbers
                                                  Numbers of new   new                              drugs in 2010
                                                                                              licit drugs        2010 was
                                                                                                                      was 38.806
                                                                                                                              38.806million,
                                                                                                                                       million, or
                                                                                                                                                 or 15.3%
                                                                                                                                                    15.3% ofof the
users for
users         specific psychotherapeutics
         for specific    psychotherapeutics in     in 2010 were 2.0  2.0                      population (Table
                                                                                              population       (Table 3). Nonmedical use   use of
                                                                                                                                                of psychothera-
                                                                                                                                                    psychothera-
million forfor pain
                painrelievers,
                        relievers, 1.2 million for for tranquilizers,
                                                        tranquilizers,                        peutics for the the past
                                                                                                                   past year
                                                                                                                         year in
                                                                                                                               in the
                                                                                                                                   the2010
                                                                                                                                       2010 survey
                                                                                                                                              survey was
                                                                                                                                                      was 16.031
                                                                                                                                                           16.031
624,000 for     stimulants,and
            for stimulants,     and252,000
                                      252,000 for
                                                forsedatives
                                                     sedatives (Table
                                                                 (Table                       million or
                                                                                              million    or 6.3%
                                                                                                             6.3% population
                                                                                                                    population age  age 12
                                                                                                                                        12 or
                                                                                                                                            or older,
                                                                                                                                                older, compared
                                                                                                                                                       compared
2 and Fig. 3). 3). The
                   The specific
                         specificdrug
                                    drugcategories
                                          categorieswith with the
                                                              the larg-                       to 2.6% of
                                                                                              to             the population
                                                                                                          of the  population in  in 1998.
                                                                                                                                     1998. Of
                                                                                                                                           Of importance
                                                                                                                                               importance is the
est number of    of recent
                     recent initiatives
                              initiativesamong
                                           amongpersons
                                                      persons age
                                                                age 12                              that nonmedical
                                                                                              fact that    nonmedical use use of
                                                                                                                               of psychotherapeutics
                                                                                                                                   psychotherapeutics was was just
    older were
or older     werenonmedical
                     nonmedical use   use of
                                          ofpain
                                              painrelievers
                                                     relievers (2,004
                                                                 (2,004                       behind marijuana
                                                                                              behind     marijuana and and hashish
                                                                                                                              hashishwith      use by
                                                                                                                                         with use       11.5% of
                                                                                                                                                     by 11.5%
million) and
million)     and marijuana
                    marijuana (2,426
                                   (2,426 million),
                                             million), followed
                                                         followed by  by                            populationage
                                                                                              the population       age 12
                                                                                                                        12 or older
                                                                                                                                older in
                                                                                                                                       in2010,
                                                                                                                                          2010, increased
                                                                                                                                                  increased from
                                                                                                                                                             from
nonmedical use
nonmedical       use ofof tranquilizers
                           tranquilizers(1,238
                                            (1,238 million),
                                                    million),ecstasy
                                                                ecstasy                       8.6% in
                                                                                              8.6%    in 1998.
                                                                                                          1998. Overall,
                                                                                                                  Overall, nonmedical
                                                                                                                             nonmedical use use of psychothera-
                                                                                                                                                    psychothera-
(0.937 million),
(0.937                inhalants(0.793
          million), inhalants      (0.793 million),
                                           million),cocaine
                                                       cocaine (0.637
                                                                 (0.637                       peutics increased
                                                                                              peutics    increased 178%
                                                                                                                      178%from from 1998
                                                                                                                                      1998 to 2010,
                                                                                                                                                2010, compared
                                                                                                                                                       compared
million), andand stimulants
                    stimulants (0.624
                                   (0.624 million) (Fig.
                                                       (Fig. 3). More                         to marijuana
                                                                                              to  marijuana 56%  56% and
                                                                                                                      and cocaine at 17%.
strikingly, in
strikingly,   in2010,
                 2010, thethe number
                              number of  ofnew
                                             newnonmedical
                                                   nonmedicalusersusers
of OxyContin
of  OxyContin (oxycodone)
                    (oxycodone) age  age 12
                                          12 or
                                              or older
                                                 older waswas 598,000
                                                               598,000                        1.4 Lifetime
                                                                                                  Lifetime UseUse
with an
with    an average
            average age  age at
                              at first
                                  firstuse
                                        use ofof22.8
                                                 22.8 years
                                                        years among
                                                                among                                      use of
                                                                                                  Lifetime use   of illicit  drugs (lifetime
                                                                                                                    illicit drugs  (lifetimeuseuse indicates
                                                                                                                                                    indicates
those age 12 to        49 (170).
                   to 49                                                                      use of
                                                                                              use    a specific
                                                                                                  of a specific drug
                                                                                                                drug atat least
                                                                                                                           least once
                                                                                                                                 once inin the respondent's
                                                                                                                                           the respondent's



www.painphysicianjournal.com                                                                                                                                 ES13
                                                                           Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 102 of 256



          m
          m                                  -a a- ni =
          Ln                           o        FInin -1,                       Table 2.
                                                                                Table    Pastyear
                                                                                      2. Past yearinitiates    illicit drugs
                                                                                                  initiatesfor illicit       from.1998
                                                                                                                       drugs from 1998 toto2010
                                                                                                                                            2010  (numbers
                                                                                                                                                (numbers in thousands)  for12
                                                                                                                                                            thousands) for  12  years.
                                                                                                                                                                              years.
                                         ri•        rD rD
                                                       ri)
          :rl                            7'
                                       3 _
                                       3      o
                                         3 ~ ~ ~    -‘~'5
                                                       h
                                              7 • NJ
                                       Q ~ ~ N CD
                                                            o -                                       1998
                                                                                                      1998       1999
                                                                                                                 1999       2000       2001
                                                                                                                                       2001       2002        2003
                                                                                                                                                              2003       2004
                                                                                                                                                                         2004       2005
                                                                                                                                                                                    2005       2006
                                                                                                                                                                                               2006        2007
                                                                                                                                                                                                           2007        2008
                                                                                                                                                                                                                       2008       2009
                                                                                                                                                                                                                                  2009      2010        12-Year
                                                                                                                                                                                                                                                        12-Year
                                             •13 CU                                                                                                                                                                                                    % change
                                                                                                                                                                                                                                                       %   cliange
                                       N U~
                                       DJ     Ui lellaNJN 0O5.      7            Drugs
                                                                                 Drugs
                                       -N     ~ O O   c) Q n
                                       C                           C                                                                                                                                                                                   from 1998
                                                                                                                                                                                                                                                       fiom
                                                                   C
                                       ~ O    O N./
                                              ~             -t 0-                                                                                                                                                                                        to 2010
                                                                                                                                                                                                                                                            2010
                                              " -s 0 ~-
                                                   O
                                                           CU ~
                                       0 V••-•~ (DC..
                                       ~              fDv~       (n
                                              • o  0 = Cr -0
                                                                 42'"            Pain
                                                                                 Pain                 1,548 .1,810
                                                                                                              1,810         2,268     .2,400       2,320      2,456      2,422      2,193 . 2,150
                                                                                                                                                                                    2;193                  2,147 . 2,176.
                                                                                                                                                                                                                   2,176          2,179     2,004          29%
                                                                                                                                                                                                                                                           29%
                                               o EL ~ 7-1-; ~ ,•`<
                                      ••*.gcp
                                       n
                                       (-1 ' ~ `rt    (prprl
                                                      !It.
                                                         °. a
                                                            ~ ~    a-            Relievers'
                                                                                 Relievers'
                                                      3            0
                                       rO-h ~ d    N C(D
                                                      ° n CDn    ~
                                       7- h v         C            fD
                                                                   ~             Tranquilizers
                                                                                 Tranquilizers         860        916       1,298      1,212       1,184      1,071      1,180      1,286      1,112       1,232       1,127      1,226     1,238          44%
                                                                                                                                                                                                                                                           44%
                                       fD                          •-+
                                       D, aO ~•
                                       01          _; O ~   v.  ~-acl)
                                      -0 0 In     La 0 5' m
                                      Nc ~ zr
                                       °           rt•O-h
                                                      "' ~p ~       C            Stimulants'
                                                                                 StimulantsZ           648        706        808        853         783        715       793'
                                                                                                                                                                         793'        647        845'
                                                                                                                                                                                                8456        642         599        702       624           -4%
                                              a
                                             "•
                                              -• ‘.< = 0
                                       n' C                 OG ••''n^_
                                        n m   n7 3 ~ +n_Ft `,~°
                                                      -            m
                                              rr, o         "                    Sedatives
                                                                                 Sedatives             147        164        191
                                                                                                                             191        225         209        194        240        247        267         198         181
                                                                                                                                                                                                                        181        186       252           71%
                                                                                                                                                                                                                                                           71%
                                       7T3                         3
                                                   tD •-s 3' 0
                                       3 ?
                                       3      c fD c m o
                                       W. ~ S      7-~ G%.<lfl                   Marijuana
                                                                                 Marijuana            2,498      2,640      2,746      2,793       2,196      1,973      2,142      2,114      2,063       2,090       2,208      2,361     2,426          -3%
                                                                                                                                                                                                                                                           -3%
                                           .                 ro
                                                            fD
                                       ro 3 c cu cu m
                                                                   51)
                                              Eir oo
                                                   0) 0.~ 1.v,o                                                                                                                                                         722        617        637
                                                                                                                                                                                                                                              637         -27%
                                                                                                                                                                                                                                                          -27%
                                                      = p~  D7 ~                 Cocaine
                                                                                 Cocaine               868
                                                                                                       868        917
                                                                                                                  917       1,002
                                                                                                                            1,002      1,140
                                                                                                                                       1,140      1,032'
                                                                                                                                                  1,032b      986"
                                                                                                                                                              986"       998b
                                                                                                                                                                         998"        872°
                                                                                                                                                                                     872°       977b
                                                                                                                                                                                                977"        906b
                                                                                                                                                                                                            906'        722        617
                                       ro :< t.0                   us

                                                                                 Heroin
                                                                                 Heroin                140        121
                                                                                                                  121°       114        154         117        92         118        108
                                                                                                                                                                                     108         91         106 "       114        180
                                                                                                                                                                                                                                   18o       140           0%
                                                                                                                                                                                                                                                           0%
                                      rt rt n =3 ~ d
                                      o o 0             0
                                      NJ Ol
                                      N  en c5         7 = =3
                                      A~c*  ".          3  o'm
                                                           5. 0                Note: 2002
                                                                                       2002 to
                                                                                             to 2008
                                                                                                2008datadataisisbased
                                                                                                                 basedonon2008
                                                                                                                             2008National
                                                                                                                                    NationalSurvey
                                                                                                                                                Surveyon on
                                                                                                                                                          DrugDrugUseUse
                                                                                                                                                                       andand
                                                                                                                                                                            Health   SurveyReport.
                                                                                                                                                                                 Health
                                                                                                                                                                                     Survey     Report.
                                            5           rD                     -- Not avaIlable.
                                                                                        available.
                                      o 3 5'           .Q
                                                        97 c o
                                                        2, to                  a Difference
                                                                                 Difference between
                                                                                               betweenestimate
                                                                                                           estimateandand2008
                                                                                                                           2008estimate
                                                                                                                                  estimateis is
                                                                                                                                             statistically
                                                                                                                                                statistically
                                                                                                                                                            significant
                                                                                                                                                                significant
                                                                                                                                                                          at the
                                                                                                                                                                              at the
                                                                                                                                                                                  0.050.051eve1.
                                                                                                                                                                                       level.
                                      N.J O~ ~ 7 3
                                      N                                        b Difference
                                                                                  Difference between
                                                                                               betweenestimate
                                                                                                           estimateandand2008
                                                                                                                            2008estimate
                                                                                                                                  estimateis is
                                                                                                                                              statistically
                                                                                                                                                 statistically
                                                                                                                                                            significant
                                                                                                                                                                 significant
                                                                                                                                                                          at the
                                                                                                                                                                               at the
                                                                                                                                                                                  0.010.01
                                                                                                                                                                                        level.level.
                                        O m13)~ -0     6 l0 in N
                                                                 LBW600Z




                                       -s                                      1 Illicit
                                                                                 Illicit Drugs
                                                                                         Drugsinclude
                                                                                                 includemarijuana/hashish,
                                                                                                            marijuana/hashish,    cocaine
                                                                                                                                      cocaine
                                                                                                                                            (including
                                                                                                                                                 (including
                                                                                                                                                          crack),
                                                                                                                                                               crack),
                                                                                                                                                                    heroin,
                                                                                                                                                                         heroin,
                                                                                                                                                                             hallucinogens,
                                                                                                                                                                                   hallucinogens,inhalants,
                                                                                                                                                                                                        inhalants,
                                                                                                                                                                                                              or prescription-type
                                                                                                                                                                                                                      or prescription-type
                                                                                                                                                                                                                                       psychotherapeutics
                                                                                                                                                                                                                                                psychotherapeutics
                                                                                                                                                                                                                                                             used       used
                                        0 7
                                        o     ~ m ~ a o
                                      .-.
                                      •••-•••NNJQ 0- -a cD lD                  nonmedically. Illicit
                                                                               nonmedically.      IllicitDrugs
                                                                                                          DrugsOther
                                                                                                                   Other Than
                                                                                                                           ThanMarijuana
                                                                                                                                   Marijuanainclude
                                                                                                                                                  include
                                                                                                                                                       cocaine
                                                                                                                                                            cocaine
                                                                                                                                                                  (including
                                                                                                                                                                       (including
                                                                                                                                                                               crack),  heroin,
                                                                                                                                                                                     crack),       hallucinogens,
                                                                                                                                                                                                heroin,               inhalants,
                                                                                                                                                                                                          hallucinogens,          or prescription-type
                                                                                                                                                                                                                              inhalants,                  psychothera-
                                                                                                                                                                                                                                          or prescription-type       psychothera-
                                       ~ O    o ~ O0   trt r)                  peutics   used nonmedically.
                                                                               peutics used    nonmedically.The    Theestimates
                                                                                                                         estimatesforfor Nonmedical
                                                                                                                                       Nonmedical     UseUseof Psychotherapeutics,
                                                                                                                                                                of Psychotherapeutics,   Stimulants,
                                                                                                                                                                                                Stimulants,
                                                                                                                                                                                                         and Methamphetamine
                                                                                                                                                                                                               and Methamphetamine    incorporated
                                                                                                                                                                                                                                              incorporated
                                                                                                                                                                                                                                                     in these summary
                                                                                                                                                                                                                                                               in these summary
                                              cD 1.0
                                                  ~    CD 0.
                                                       fD
                                                  7                            estimates do
                                                                               estimates   do not
                                                                                               notinclude
                                                                                                     includedata
                                                                                                               datafrom
                                                                                                                     fromthethemethamphetamine
                                                                                                                                 methamphetamine       items
                                                                                                                                                          items
                                                                                                                                                              addedadded
                                                                                                                                                                       in 2005
                                                                                                                                                                           in 2005
                                                                                                                                                                                 andand
                                                                                                                                                                                      2006.2006.
                                                                                                                                                                                               See Section
                                                                                                                                                                                                    See Section
                                                                                                                                                                                                             B.4.8B.4.8
                                                                                                                                                                                                                    in Appendix
                                                                                                                                                                                                                           in Appendix
                                                                                                                                                                                                                                    B of the
                                                                                                                                                                                                                                          B of
                                                                                                                                                                                                                                             Results
                                                                                                                                                                                                                                                the Results
                                                                                                                                                                                                                                                      from thefrom
                                                                                                                                                                                                                                                                 2008the 2008
                                        r-O
                                        7     g =i;D   > 6+ NJ                 National Survey
                                                                               National    Surveyon  onDrug
                                                                                                         DrugUse Useand
                                                                                                                      and Health:
                                                                                                                            Health:National
                                                                                                                                      NationalFindings.
                                                                                                                                                   Findings.
                                       : D:g o
                                       (ro    0 oncu, 33 m   o
                                                             c o  CD           2 Nonmedical
                                                                                 Nonmedical use  useof ofprescription-type
                                                                                                          prescription-typepsychotherapeutics
                                                                                                                                 psychotherapeutics    includes
                                                                                                                                                           includesthe the
                                                                                                                                                                       nonmedical
                                                                                                                                                                            nonmedicaluse ofusepain
                                                                                                                                                                                                  of pain
                                                                                                                                                                                                      relievers,
                                                                                                                                                                                                            relievers,
                                                                                                                                                                                                                  tranquilizers,
                                                                                                                                                                                                                         tranquilizers,
                                                                                                                                                                                                                                   stimulants,
                                                                                                                                                                                                                                          stimulants,
                                                                                                                                                                                                                                                or sedatives and doesand does
                                                                                                                                                                                                                                                         or sedatives
                                        Ct.
                                        ct 00 bct :30 o v ~
                                                  ct o c                       not include
                                                                                    includeover-the
                                                                                              over-thecounter
                                                                                                          counter
                                        ro ~     `G    l `G ••< c
                                                            ~
W03•12111110[U2p!SALIdLl!Pd 'AMIVV1




                                       ~      0              n                 drugs.
                                                                               drugs.
                                              °
                                              -h=4'          =
                                                             r'
                                        ~+O       o tru•D 0  O                 3 Estimates
                                                                                 Estimatesof  ofNonmedical
                                                                                                  NonmedicalUse    UseofofPsychotherapeutics,
                                                                                                                           Psychotherapeutics,        Stimulants,
                                                                                                                                                   Stimulants,   and and
                                                                                                                                                                      Methamphetamine
                                                                                                                                                                            Methamphetamine     in theindesignated
                                                                                                                                                                                                          the designated
                                                                                                                                                                                                                      rows include
                                                                                                                                                                                                                              rows include
                                                                                                                                                                                                                                      data from  methamphetamine
                                                                                                                                                                                                                                              data  from methamphetamine
                                        it)
                                       °0 ro  co 3 C: (D     c, O rsi          items added
                                                                                       addedin in2005
                                                                                                   2005andand2006
                                                                                                                2006and
                                                                                                                      andareare
                                                                                                                              notnot  comparable
                                                                                                                                   comparable     withwith
                                                                                                                                                        estimates
                                                                                                                                                             estimates
                                                                                                                                                                     presented
                                                                                                                                                                          presented
                                                                                                                                                                                 in NSDUH
                                                                                                                                                                                       in NSDUH  reports
                                                                                                                                                                                                       reports
                                                                                                                                                                                                           prior to
                                                                                                                                                                                                                  prior
                                                                                                                                                                                                                     the 2007
                                                                                                                                                                                                                          to theNational
                                                                                                                                                                                                                                  2007 National
                                                                                                                                                                                                                                          FindingsFindings
                                                                                                                                                                                                                                                     report. For
                                                                                                                                                                                                                                                               report.
                                                                                                                                                                                                                                                                  the For the
                                        _. 1:3a        a- -, •-•• -'           2002 through
                                                                                      through20052005survey
                                                                                                        surveyyears,
                                                                                                                  years,a Bernoulli
                                                                                                                          a Bernoullistochastic
                                                                                                                                        stochastic imputation
                                                                                                                                                      imputation  procedure
                                                                                                                                                                      procedure
                                                                                                                                                                              was used
                                                                                                                                                                                    was used
                                                                                                                                                                                          to generate
                                                                                                                                                                                                  to generate
                                                                                                                                                                                                          adjusted
                                                                                                                                                                                                                 adjusted
                                                                                                                                                                                                                     estimates
                                                                                                                                                                                                                             estimates
                                                                                                                                                                                                                                 comparable    with estimates
                                                                                                                                                                                                                                         comparable             for sur- for sur-
                                                                                                                                                                                                                                                        with estimates
                                       - o0 iD    in LC~ 13)
                                       n                                       vey years
                                                                                    years2006
                                                                                           2006andandlater.
                                                                                                        later.
                                        VS 3 0 rD o
                                                  3. . cc c  c °               Source:    SubstanceAbuse
                                                                               Source: Substance        Abuseand and  Mental
                                                                                                                    Mental     Health
                                                                                                                             Health      Services
                                                                                                                                     Services        Administration.
                                                                                                                                                 Administration.     Results
                                                                                                                                                                          Results
                                                                                                                                                                               fromfrom
                                                                                                                                                                                     the 2010
                                                                                                                                                                                            the 2010
                                                                                                                                                                                                   National
                                                                                                                                                                                                         National
                                                                                                                                                                                                             SurveySurvey
                                                                                                                                                                                                                       on Drug onUse
                                                                                                                                                                                                                                   Drugand
                                                                                                                                                                                                                                         Use
                                                                                                                                                                                                                                           Health:
                                                                                                                                                                                                                                               and Health:
                                                                                                                                                                                                                                                     Summary  Summary
                                                                                                                                                                                                                                                                 of Na- of Na-
                                                     : ~ ~ d_                  tional   Findings.http://www.samhsa.gov/data/NSDUH/2k10NSDUH/2k10Results.pdf
                                                                               tional Findings.     http://www.samhsa.gov/data/NSDUH/2klONSDUH/2klOResults.pdf(l70)                      (170) Access date date 2/22/2012
                                                                                                                                                                                                                 2/22/2012
                                        2 5 o
                                      cQ
                                      LO         ~ ~~  0o 0   a- ~3
                                                                  ~
                                       ~
                                                  5' - D ~  (0    0
                                        5. 5
                                      ~ N        N
                                              NJ O    o
                                                  NJ x0
                                              O   tz)    ..+,
                                       OfD O
                                       ~      ~O  ~        ~ ~'al
   Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 103 of 256



                                                     Opioid Epidemic
                                                     Opioid          in the
                                                            Epidemic in the United States
                                                                            UnitedStates



                                                         ~
                                         2.500   2.426
                                         2,500 2:426


                                                         2.004
                                                         2,014
                                         2;000
                                         2;000 -
                                    a
                                   a
                                    m
                                   ~g 1,500
                                       1.600-
                                   1F-
                                    -=                           1,229
                                   c
                                   E                                     937`
                                   g3 . 1,000
                                        1•D00 -                          ~~
                                   E
                                   E                                            753
                                                                                 E13
                                   ~
                                   Z                                                       637-   624
                                                                                           6:37' 624'

                                           500
                                           5~ -                                                               377
                                                                                                              377
                                                                                                                    252
                                                                                                                . 1 A{!   as
                                                                                                                          45
                                             0
                                             Q       .,                ~  , .          ',
                                                                                                         -
                                                                                                         T Ili
                                                                                                    ..... ' ...
                                                                                                           _.   IIIIN ”--i
                                                                                                                        . r...
                                                           I                                      .1 717
                                                    .Rein
                                                     Pain Relievers   Ecstasy
                                                          ReTievers Ecstasy         Cocaine
                                                                                    Cocaine          LSD        Herein I.
                                                                                                                Heroln
                                               Marijuana     Tranquilizers' Enhalants
                                               htarfJuana Tranquilizers,     InhalanLs SflMufaiits      Sedatives
                                                                                          Stimulants Setiatives          PCP
                                                                                                                         Pbp
           1~ote_
           Note_ 'Fhe specific
                           : . dritg,
                  The specific        refers to
                               drug refers    to the
                                                 the one
                                                     one tltat was
                                                     _. that   lvas  ._ for the first
                                                                 . used                tane,
                                                                                       time, regardless
                                                                                 .,......     regardlessof    whether itit ~•ias
                                                                                                         of..~vliether     Was...
                                                                                                                                the
                                                                                                                                 thefirst
                                                                                                                                     first drug
                                                                                                                                           dntg
                  used or.not.
                       oi-mot_


  Fig. 3.
       3. Past year initiates for specific illicit
                                           illicit drugs among persons aged
                                                                       aged 12 or older:
                                                                                  older: 2010.
                                                                                         2010.
  Source: Substance Abuse and Mental Health Services Administration. Results from the 2010
                                                                                      2010 National
                                                                                           National Survey
                                                                                                    Survey on
                                                                                                           on Drug
                                                                                                              Drug Use and Health:
  Summary
  Summary ofof National
               National Findings. http://www.samhsa.gov/data/NSDUH/2k1ONSDUH/2k10Results.pdf (170)
                        Findings. http://www.samhsa.gov/data/NSDUH/2k10NSDUH/2k10Results.pdf        (170) Access
                                                                                                          Access date
                                                                                                                 date 2/22/2012
                                                                                                                      2/22/2012




sons age
sons      12ororolder
      age12      older  was
                       was   topped
                           topped  by by marijuana
                                      marijuana     (41.9%
                                                 (41.9%                               rate among
                                                                                  est rate  among21   21toto2525  year
                                                                                                                year    olds
                                                                                                                     olds     20.5%
                                                                                                                           20.5%       (Fig.
                                                                                                                                   (Fig.      6) (144).
                                                                                                                                          6) (144).
of the
of thepopulation)
       population)followed
                      followedbybynonmedical
                                   nonmedical   use
                                              use ofof psy-
                                                     psy-                         In
                                                                                  In 2010,   adults   age
                                                                                                     age     26
                                                                                                            26   or
                                                                                                                or  older
                                                                                                                   older    were
                                                                                                                          were     less
                                                                                                                                less     likely
                                                                                                                                      likely  to to
                                                                                                                                                  be be
chotherapeutics(20.4%
chotherapeutics    (20.4% of
                           ofthe
                              thepopulation).
                                  population).                                    current drug
                                                                                  current   drug users
                                                                                                  users than      youths age
                                                                                                           than youths     age1212toto1717oror  young
                                                                                                                                             young
                                                                                          age18
                                                                                  adults age   18toto2525   (6.6
                                                                                                         (6.6    versus
                                                                                                               versus 10.110.1
                                                                                                                            andand   21.5%,
                                                                                                                                21.5%,         respec-
                                                                                                                                           respec-
1.5 Abuse
1.5  AbuseBased  Basedon   onAge Age                                                                   therewere
                                                                                  tively). However, there       weremore
                                                                                                                      moredrugdrug   users
                                                                                                                                  users     age
                                                                                                                                          age  2626or or
     In 2010, young
                  youngadults
                           adultsage   age1818toto 2525    demonstrated
                                                        demonstrated                           million) than
                                                                                  older (12.8 million)            usersin
                                                                                                           thanusers     inthe
                                                                                                                            the12-to-17-year
                                                                                                                                 12-to-17-year   ageage
      of current
rates of  current use useofofillicit
                               illicitdrugs
                                        drugs to tobe behigher
                                                          higher(21.5%)
                                                                    (21.5%)                     million) and
                                                                                  group (2.5 million)        and 18-to-25-year
                                                                                                                   18-to-25-yearage        group
                                                                                                                                    agegroup        (7.3
                                                                                                                                                 (7.3
than for
than  foryouths
           youthsage  age1212toto1717    (10.1%)
                                      (10.1   %) and  and   adults
                                                         adults    ageage
                                                                       26 26       million) combined.
or older  (6.6%), with
   older (6.6%),      with6.9%
                            6.9% using using marijuana,
                                               marijuana,2.7%          using
                                                               2.7% using
psychotherapeutics
psych                      non-medically,0.6%
       othera peutics non-medically,              0.6%usingusing    cocaine,
                                                                 cocaine,          1.6 Abuse
                                                                                   1.6  AbuseBasedBasedon      Gender
                                                                                                           onGender
     0.5% using
and 0.5%     usinghallucinogens
                      hallucinogensamong   among       young
                                                     young       adults
                                                              adults   18-18-           In 2010, the
                                                                                        In          the survey
                                                                                                         survey results    weresimilar
                                                                                                                 results were    similar to
                                                                                                                                          toprior
                                                                                                                                              prior
          4). Past
25 (Fig. 4).   Past month       nonmedicaluse
                     monthnonmedical               use ofof  prescription-
                                                          prescription-                                 beingmore
                                                                                   years with males being
                                                                                   years                       morelikely    thanfemales
                                                                                                                      likelythan   females toto
                                                                                                                                              bebe
type drugs
type  drugsamongamongyoungyoungadultsadults    increased
                                             increased        from
                                                           from       20.2%
                                                                   20.2%           current illicit
                                                                                   current                 users (11.2%
                                                                                            illicit drug users    (11.2% versus
                                                                                                                            versus6.8%).     Males
                                                                                                                                    6.8%).Males
   2002 to
in 2002  to21.5%
              21.5%inin2010.
                           2010.This  Thiswas
                                            wasprimarily
                                                   primarilydue   duetotoanan             more likely
                                                                                   were more     likely than  femalestotobebe
                                                                                                        than females            past
                                                                                                                             past    month
                                                                                                                                   month      users
                                                                                                                                           users
increasein
increase       therate
           inthe    rateofof  pain
                            pain       reliever
                                    reliever      use
                                                use     which
                                                      which   waswas4.14.1%
                                                                        %             marijuana (9.1
                                                                                   of marijuana
                                                                                   of               (9.1%
                                                                                                        % versus 4.7%).     Rates of
                                                                                                                   4.7%). Rates    ofpast
                                                                                                                                      pastmonth
                                                                                                                                            month
   2002 and
in 2002   and4.9%4.9%inin2006        (170).As
                            2006(170).        Asillustrated
                                                   illustrated  inin  Figure
                                                                    Figure         nonmedical use
                                                                                   nonmedical      use ofofpsychotherapeutic
                                                                                                             psychotherapeuticdrugsdrugs    among
                                                                                                                                         among
   overall illicit
5, overall  illicit drug
                    drug use
                           use increased
                                 increasedfrom  from8.3% 8.3%to  to8.9%
                                                                     8.9%inin      males and
                                                                                   males       femaleswas
                                                                                          andfemales      was3%
                                                                                                              3%andand  2.5%,
                                                                                                                     2.5%,      pain
                                                                                                                             pain    relievers
                                                                                                                                  relievers  waswas
2010 in
2010  in the
         theage       groupfrom
                agegroup       from1818toto   25.25.                                           1.7%, cocaine
                                                                                   2.3% and 1.7%,
                                                                                   2.3%                 cocainewas
                                                                                                                 was0.8%
                                                                                                                      0.8%and and  0.4%
                                                                                                                                 0.4%  andand  hal-
                                                                                                                                             hal-
     Rates of           monthillicit
                 past month
             of past               illicitdrug
                                           druguseusevaried
                                                        variedwithwithage.
                                                                         age.      lucinogenswas
                                                                                   lucinogens   was0.6%
                                                                                                      0.6%andand0.3%
                                                                                                                 0.3%(170).
                                                                                                                         (170).
Through the the adolescent
                  adolescentyears  yearsfromfrom12   12toto
                                                          17,17,
                                                               thethe   rates
                                                                     rates
of current
of  current illicit
              illicit drug
                      drug useuse in     2010increased
                                     in2010      increasedfrom  from4.0%4.0%            Abuse During
                                                                                   1.7 Abuse     DuringPregnancy
                                                                                                          Pregnancy
    ages12
at ages   12or  or13,
                    13,toto  9.3%
                          9.3%      at at  ages
                                        ages   14 14    or 15,
                                                    or 15,        to 16.6%
                                                             to 16.6%                            pregnantwoman
                                                                                        Among pregnant
                                                                                        Among              womanage age  to to
                                                                                                                      1515  44 44 years,
                                                                                                                               years,      a sig-
                                                                                                                                        a sig-
    ages16
at ages   16oror1717    (170).
                     (170).  The The    highest
                                     highest    rate rate   of 23.1%
                                                       of 23.1   % waswas                      lower proportion
                                                                                   nificantly lower
                                                                                   nificantly        proportion of
                                                                                                                 of women          illicit drugs
                                                                                                                             used illicit
                                                                                                                    women used             drugs
notedamong
noted   amongpersons
                   personsage age   1818toto
                                           20,20,   with
                                                 with   thethe
                                                             nextnext  high-
                                                                    high-          in the past month
                                                                                      the past   month (4.4%)  compared to
                                                                                                        (4.4%) compared    to10.9%          their
                                                                                                                               10.9%ofoftheir



www.painphysicianjournal.com
www.painphysicianjournal.corn                                                                                                                     ES15
                                                                                                                                                  ES15
                                                              Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 104 of 256



   m                          Table 3. Types of illicit drug use in tlee
                                       Types of                                   among persons aged 12 or older: numGers
                                                                    the past year amongpersons                            in thousands
                                                                                                                  numbers in thousandsfrotn
                                                                                                                                       from 1998 to 2010 (12 years).
                                                                                                                                                 to 2010     years).
   L/I
   rn
   0")                                                                                                                                                                                                                                12-year
                                                                                                                                                                                                                                      12-year
                                                                                                                                                                                                                                     %
                                                                                                                                                                                                                                     % change
                                                                                                                                                                                                                                        change
                                        Drugs
                                        Drugs                1998
                                                             1998         1999
                                                                          1999         2000         2001
                                                                                                    2001            2002       2003
                                                                                                                               2003          2004
                                                                                                                                             2004         2005
                                                                                                                                                          2005         2006
                                                                                                                                                                       2006         2007
                                                                                                                                                                                    2007           2008
                                                                                                                                                                                                   2008         2009
                                                                                                                                                                                                                2009       2010
                                                                                                                                                                                                                                     from 1998
                                                                                                                                                                                                                                       to 2010
                                Nonmedical Use of           5,759        9,220        8,761       11,102        14,795        15,163       14,849       15,346        16,482 1b    16,280'        15,166        16,006    16,031
                                                                                                                                                                                                                                     178o/a
                                                                                                                                                                                                                                     178%
                                Psychotherapeutics23
                                Psychotherapeut'tcs"        (2.6%) ''
                                                            (2.6%)       (4.2%)       (3.9%)      (4.9%)
                                                                                                  (4:9%)        (6:3%)        (6.4%)        (6.2%)       (6.3%)
                                                                                                                                                         (6.3°h)       (6.7%!')    (6.6W)
                                                                                                                                                                                   (6.6%")        (6.1%)
                                                                                                                                                                                                  (6.19/6)      (6.4%)    (6.3%) .
                                                                         6,582        6,466       8,353         10,992'       11,671       11,256       11,815        12,649       12,466         11,885        12,405    12,213     85%
                                 Pain Relievers
                                                                         (3.0%)       (2.9%)      (3.7%)        (4.7%)        (4.9%)       (4.7%)       (4.9%)        (5.1%')      (5.0%)     1   (4.8%)        (4.9%)    (4.8%)     From 1999

                                                            __           __            _           _                          __           1,213'       1,226         1,323        1,422          1,459         1,677     1,869      54%
                                 OxyContin.
                                    Contin`                                                                     -
                                   ~                                                                                                       (0.5%)       (0.5%)        (0.5%)       (0.6%)         (0.6%)        (0.7%)    (0.7%)     From 2004
                                                            1,940        2,728        2,731       3,673         4,849         5,051        5,068        5,249         5,058        5,282          5,103         5,460     5,581
                                 Tranqui
                                 Tran uilizers
                                        li zers                                                                                                                                                                                      188%
                                       q                    (0.9%)       (1.2%)       (1.2%)      (1.6%)        (2.1%)        (2.1%)       (2.1%)       (2.2%)        (2.1%)       (2.1%)         (2.0%)        (2.2%)    (2.2%)
                                                            1,489        2,291        2,112       2,486         3,3806
                                                                                                                3,380"        3,031'       3,254°
                                                                                                                                           3,254"       3,088'        3,7916       2,998          2,639         3,060     2,887
                                 Stimulants3                                                                                                                                                                                         94%
                                                            (0.7%)       (1.0%)       (0.9%)      (1.1%)        (1.4%b)       (1.3W)
                                                                                                                              (1.3%b)      (1.4%b)      (1.3%b)       (1.5%b)      (1.2%)         (1.1%)        (1.2%)    (1.1%)
                                                            522          631          611         806           981b          831 a        737          750           926 b        864'           621           811       907                    0
                                 Sedatives                                                                                                                                                                                           56%
                                                            (0.2%)       (0.3%)       (0.3%)      (0.4%)        (0.4%b)       (0.3%')      (0.3%)       (0.3%)        (0.4%b)      (0.3%')        (0.2%)        (0.3%)    (0.4%)
                                Marijuana and               18,710      19,102        18,589      21,086        25,755        25,231       25,451       25,375        25,378       25,085         25,768        28,521    29,206
                                                                                                                                                                                                                                     56%
                                Hashish                     (8.6%)      (8.6%)        (8.3%)      (9.3%c)       (11.0%')      (10.6%)      (10.6%)      (10.4%)       (10.3%)      (10.1%)        (10.3%)       (11.3%)   (11.5%)
                                                                                                                                           5,658
                                                            3,811       3,742         3,328       4,186         5,902'        5,908'                    5,523         6,069"
                                                                                                                                                                      6,0696       5,738          5,255         4,797     4,449
                                Cocaine                                                                                                    (2.4%                                                                                     17%
                                                            (1.7%)      (1.7%)        (1.5%)      (1.9%c)       (2.5%b)       (2.5%11
                                                                                                                              (2.5%b)                   (2.3%)        (2.5%6)
                                                                                                                                                                      (2.5%b)      (2.3%)         (2.1%)        (1.9%)    (1.8%)

                                 t+7' TLC~l'T°                 ms's ?5,•10>
                                                             5115                    2r1555 ° 28,40
                                                                                               gegi              ii.M2 g3                  misw
                                                                                                                                            ,S i 35,0z
                                                                                                                                                 Mat                   5,77          5692
                                                                                                                                                                                   911iii*         ~525 ' 37,9',7
                                                                                                                                                                                                          3s,9>I          i,806
                                                                                                                                                                                                                          Ziag        $y
                                                                                                                                                                                                                                        o
                                                                                                                                                                                                                                                 C
                                                                                                                                                                                                                                                 (5
                                laME                                    Pan          OM) gaNaln                 Mai okaga                  moat ufiteo                   .5°)          • °        g‘lbgn  MN                                     C

                              -- Not
                                 Not available.
                              Note: 2002
                                      2002 toto 2010
                                                2010data
                                                      data isisbased
                                                                basedon on 2010
                                                                            2010National
                                                                                  National Survey
                                                                                            Survey onon Drug
                                                                                                        Drug Use
                                                                                                               Use and
                                                                                                                    and Health Survey Report. a Difference     between estimate and 2010 estimate is sta-
                                                                                                                                                   Difference between
                              tistically significant
                                         significant at the 0.051eve1.
                                                               0.05 level. bbDifference
                                                                               Differencebetween
                                                                                           between estimate    and 2010 estimate is statistically significant at the
                                                                                                     estimate and                                                     0.01 level.
                                                                                                                                                                 the 0.011evel.
                              1 Illicit
                                Illicit Drugs
                                        Drugs include
                                                 include marijuana/hashish,
                                                          marijuana/hashish, cocaine
                                                                                  cocaine (including
                                                                                            (including crack),
                                                                                                         crack), heroin, hallucinogens, inhalants,
                                                                                                                 heroin, hallucinogens,   inhalants,or  prescription-type psychotherapeutics
                                                                                                                                                     or prescription-type   psychotherapeutics used
                                                                                                                                                                                                 used non-
                              medically.    Illicitdrugs
                              medically. Illicit    drugsother
                                                          otherthanthan marijuana
                                                                         marijuana include
                                                                                     include cocaine
                                                                                               cocaine (including
                                                                                                        (including crack),
                                                                                                                    crack), heroin,
                                                                                                                            heroin, hallucinogens,
                                                                                                                                    hallucinogens, inhalants,    or prescription-type
                                                                                                                                                     inhalants, or  prescription-type psychotherapeutics                                         m
                                                                                                                                                                                                                                                 VI
                              used non-medically.
                                     non-medically. The The estimates
                                                              estimatesfor fornonmedical
                                                                               nonmedicaluse useofofpsychotherapeutics,
                                                                                                     psychotherapeutics,stimulants,     andmethamphetamine
                                                                                                                           stimulants,and                         incorporated in these summary
                                                                                                                                             methamphetamine incorporated                summary estimates                                       LD
                                                                                                                                                                                                                                                 m
                              do not include data from the methamphetamine
                                                                  methamphetamine items  items added
                                                                                                 added in
                                                                                                        in 2005   and 2006.
                                                                                                            2005 and                                                                                                                             C./1
                              2 Nonmedical use of    of prescription-type
                                                        prescription-type psychotherapeutics includes the nonmedicalnonmedical use   of pain relievers, tranquilizers, stimulants, or sedatives and does
                                                                                                                                 use of                                                                                                          00
                                                        counter drugs.
                              not include over-the counter
woyiewnocueqsALiduiedwvvvv%




                              3 Estimates
                                Estimates of  of nonmedical
                                                 nonmedical use  useofofpsychotherapeutics,
                                                                         psychotherapeutics,stimulants,
                                                                                                 stimulants,and    methamphetamine in
                                                                                                              andmethamphetamine       in the
                                                                                                                                          the designated   rows include
                                                                                                                                              designated rows    includedata
                                                                                                                                                                          data from
                                                                                                                                                                                from methamphetamine
                                                                                                                                                                                     methamphetamine
                              items added in 2005 2005 and
                                                        and 2006
                                                              2006 and
                                                                     and are
                                                                          are not
                                                                              not comparable
                                                                                  comparable with                 presented in NSDUH reports prior to the
                                                                                                 with estimates presented                                                                report. For
                                                                                                                                                           the 2007 National Findings report.    For the
                                                                                                                                                                                                     the 2002
                                                                                                                                                                                                         2002
                              through
                              through 2005 survey years,years, aa Bernoulli
                                                                   Bernoulli stochastic
                                                                               stochastic imputation
                                                                                           imputation procedure                                                 comparable with
                                                                                                        procedure was used to generate adjusted estimates comparable               estimates for
                                                                                                                                                                              with estimates for survey
                                                                                                                                                                                                 survey years
                              2006 and later.
                              Source: Substance
                                        Substance Abuse
                                                     Abuseand  and Mental
                                                                    Mental Health
                                                                             Health Services
                                                                                     Services Administration.             from the 2010 National
                                                                                                Administration. Results from               National Survey on   Drug Use and
                                                                                                                                                             on Drug                    Summary of Na-
                                                                                                                                                                            and Health: Summary
                              tional Findings. http://www.samhsa.gov/data/NSDUH/2k10NSDUH/2k10Results.pdf (170).                   (170). Access
                                                                                                                                           Access date
                                                                                                                                                  date 2/22/2012
                                                                                                                                                        2/22/2012
                                                                     Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 105 of 256


woJ•jewnofueDisAydu!ed•nnnnnn

                                Table 4. Types of
                                               of illicit
                                                  illicit drugs
                                                          drugs of
                                                                of lifetime
                                                                    lifetimeuse
                                                                             useamong
                                                                                 amongpersons
                                                                                       personsaged
                                                                                               aged12
                                                                                                    12or
                                                                                                       orolder:
                                                                                                          older:numGers
                                                                                                                 numbers in
                                                                                                                         in thousands,
                                                                                                                             thousands,1998
                                                                                                                                        1998— 2010.
                                                                                                                                            — 2010.



                                                                                                                                                                                                                                                      12-Year
                                                                                                                                                                                                                                                      12-Year
                                                                                                                                                                                                                                                      %
                                                                                                                                                                                                                                                      % change
                                                                                                                                                                                                                                                         change
                                 Drug
                                 Drug                         1998
                                                              1998         1999
                                                                           1999          2000          2001
                                                                                                       2001          2002           2003
                                                                                                                                    2003            2004
                                                                                                                                                    2004            2005
                                                                                                                                                                    2005          2006
                                                                                                                                                                                  2006           2007
                                                                                                                                                                                                 2007             2008
                                                                                                                                                                                                                  2008        2009
                                                                                                                                                                                                                              2009        2010
                                                                                                                                                                                                                                                      from 1998
                                                                                                                                                                                                                                                      to 2010


                                  Nonmedical Use of
                                  Nonmedical                  20,193,
                                                              20,193       34,076        32,443        36,028         47,958.6
                                                                                                                      47,958-b      49,001"         49,157          49,571 a       50,965 :'' 50,415
                                                                                                                                                                                              50,415               51,970    51,771
                                                                                                                                                                                                                             51;771       51,641
                                                                                                                                                                                                                                                      156V
                                                                                                                                                                                                                                                      156%
                                  Psychotherapeutics2
                                  PsychotherapeuticsZ         (9.2%)       (15.4%)       (14.5%)       (16.0%)        (20.4%)       (20.6%)         (20.4%)         (20.4%)        (20.7%)    (20.3%)              (20.8%) " (20.6%)      (20.4%)         °

                                                                           19,888        19,210        22,133        29,611 1b      31,207 bb
                                                                                                                                    31,207          31,768 1b       32,692 b'
                                                                                                                                                                    32,692         33,472         33,060'          34,861     35,046      34,776      75%
                                  Pain Relievers              --
                                                                           (9.0%)        (8.6%)        (9.8%)        (12.6%b)       (13.1%')        (13.2%')
                                                                                                                                                    (13.2%°)        (13.4%)        (13.6%)        (13.3%)          (14.0%)    (13.9%)     (13.7%)     From 1999
                                                                                                                                                                                                                                                      From1999

                                                                                                                     1,924
                                                                                                                     1,924 bb        2,832
                                                                                                                                     2,832 b'       3,072
                                                                                                                                                    3,072''b        3,481 6        4,098 6b       4,354            4,842      5,829       6,121       218%
                                  OxyContin°
                                  O Contin®                   --           --            --_           --                                   b)
                                                                                                                     (0.8%   b)      (1.2%          (1.3% 6)
                                                                                                                                                           9        (1.4%  b)      (1.7%   b)     (1.8%)           (1.9%)     (2.3%)      (2.4%)      From 2002
                                                                                                                                                                                                                                                      From2002




                                                                                                                                                                                                                                                                       lwap OR p000
                                    ~                                                                                (0.8%b)         (1.2%b)                        (1.4%b)        (1.7%b)                                                                               O
                                                                                                                                                                                                                                                                       -2
                                                              7,726        13,860        13,007        13,945        19,267 6b       20,220         19,852
                                                                                                                                                    19,852''        21,041         21,303         20,208           21,476     21,755      22,103                       0
                                  Tranquilizers                                                                                                                                                                                                       186%
                                                              (3.5%)       (6.3%)        (5.8%)        (6.2%)        (8.2%)          (8.5%)         (8.3%)          (8.7%)         (8.7%)         (8.2%)           (8.6%)     8.6%)       (8.7%)                       Q
                                                                                                                                                                                                                                                                       m
                                                              9,614        15,922        14,661        16,007        23,496 bb
                                                                                                                     23,496          23,004'e
                                                                                                                                     23,004         22,297          20,983         22,468         21,654           21,206     21,930      21,660                       ~
                                  Stimulants                                                                                                                                                                                                          125%             Q
                                                              (4.4%)       (7.2%)        (6.6%)        (7.1%)        (10.0%
                                                                                                                     (10.0% b)b)     (9.7%  b)
                                                                                                                                     (9.7% b)       (9.3% b)        (8.6%)         (9.1%')        (8.7%)           (8.5%)     (8.7%)      (8.5%)                       (D
                                                              4,640        7,747         7,142         7,477          9,960
                                                                                                                      9,960''        9,510          9,891           8,982          8,822          8,396            8,882      8,605       7,631                        3
                                  Sedatives                                                                                                                                                                                                     o )
                                                                                                                                                                                                                                          ((3.2%)     64%               n
                                                              (2.1%)
                                                              (2,1%)       (3.5%)
                                                                           (3.5%)        (3.2%)
                                                                                         (3.2%)        (3.3%)
                                                                                                       (3.3%)         ( 4.2%nb))
                                                                                                                      (4.2%          (4.0o)
                                                                                                                                     (4.0%
                                                                                                                                         /o'')      (4.1 o/o a)
                                                                                                                                                    (4.1%    a)     ((3.7%)
                                                                                                                                                                      3.7 o)
                                                                                                                                                                          /0       ((3.6%)
                                                                                                                                                                                     3.6 o)
                                                                                                                                                                                         /0       ((3.4%)
                                                                                                                                                                                                    3.4 o)
                                                                                                                                                                                                        /0           3.6 o)
                                                                                                                                                                                                                   ((3.6%)
                                                                                                                                                                                                                         /0     3.4 o)
                                                                                                                                                                                                                              ((3.4%a)
                                                                                                                                                                                                                                    /oa     3.2 /o




                                                                                                                                                                                                                                                                        pa3d url et-11
                                  Marijuana and               72,070       76,428        76,321        83,272         94,946 1b      96,611 bb
                                                                                                                                     96,611         96,772 b        97,545 bb
                                                                                                                                                                    97,545         97,825 sb      100,518          102,404    104,446     106,232                       ~
                                                                                                                                                                                                                                                      47%               fD
                                  Hashish                     (33.0%)      (34.6%)       (34.2%)       (36.9%9
                                                                                                       (36.9%`)       (40.4%)        (40.6%)        (40.2%)       1 (40.1%)        (39.8%')       (40.6%)          (41.0%)    (41.5%)     (41.9%)
                                                                                                                                                                                                                                                                        C
                                                              23,089       25,406        24,896        27,788         33,910 bb
                                                                                                                      33,910        34,891'a
                                                                                                                                    34,891          34,153 b        33,673 b
                                                                                                                                                                    33,673"        35,298         35,882           36,773     36,599      37,210                        ~
                                  Cocaine                                                                                                                                                                                                             61%                h
                                                              (10.6%)      (11.5%)       (11.2%)       (12.3%)        (14.4%)       (14.7%)         (14.2%)         (13.8%)        (14.3%)        (14.5%)          (14.7%)    (14.5%)     (14.7%)                        rD
                                                                                                                                                                                                                                                                         a
                                                                                                                       asz~5
                                                                                                                       03 ,D5
                                                                                                                                                                            lancp.
                                 Effajaala7
                                  (~3TH GL ~1                7 t?3
                                                             Niii*            73
                                                                           3 ,73         86,93         NM)
                                                                                                       9 7           1~             EX0,iair
                                                                                                                                           OS       1 0,05~ 6,
                                                                                                                                                    ilOCICIAM       an.gmb
                                                                                                                                                                    1 2,085   774 e 1114,2'
                                                                                                                                                                                        7.~. 55                    ~17,
                                                                                                                                                                                                                    17 ''S    RD=
                                                                                                                                                                                                                              1 8 0S      =Kg
                                                                                                                                                                                                                                          314,-508    53~
                                 DIto t ') ° Vt• '
                                 DtRi+'(~J'                  agii)
                                                              `>. °o)      09.7%
                                                                           (39'~nu       (~3 ' 9   •    4 `,o`•
                                                                                                       'al                            1(1 45%j'
                                                                                                                                    '~Io-444>1      Ramo
                                                                                                                                                    (45: °roa     ' Maga •          ( 6.10 )                      r 0~"~77
                                                                                                                                                                                                                      0                   ( 1i:1
                                                                                                                                                                                                                                          ("1i.14i)         ti

                                -- Not
                                     ot available.
                                        2002 to
                                Note: 2002    to 2010    data isisbased
                                                 2010 data         based on
                                                                          on 2010
                                                                              2010National     Survey on
                                                                                    National Survey      on Drug
                                                                                                             Drug Use
                                                                                                                    Use and
                                                                                                                         and Health Survey Report.
                                a Difference between estimate and      and 2010   estimate isis statistically
                                                                             2010 estimate      statisticallysignificant
                                                                                                               significantatatthe  0.05 level.
                                                                                                                               the0.051eve1.
                                b Difference between estimate and 2010 estimate   estimate is statistically    significant at
                                                                                                 statistically significant  at the
                                                                                                                               the 0.01
                                                                                                                                    0.01 level.
                                1 Illicit
                                  Illicit Drugs
                                          Drugs include
                                                  include marijuana/hashish,         cocaine (including
                                                             marijuana/hashish, cocaine        (including crack),
                                                                                                             crack), heroin,   hallucinogens, inhalants,
                                                                                                                      heroin, hallucinogens,      inhalants, or prescription-type psychotherapeutics used
                                                                                                                                                             or prescription-type
                                non-medically.      Illicitdrugs
                                non-medically. Illicit      drugsother
                                                                     other than  marijuana include cocaine (including crack), heroin,
                                                                            than marijuana                                                        hallucinogens, inhalants,
                                                                                                                                         heroin, hallucinogens,    inhalants, or  prescription-type psycho-
                                                                                                                                                                               or prescription-type
                                therapeutics used non-medically.
                                                       non-medically. The   The estimates   for nonmedical
                                                                                estimates for     nonmedical use use of  psychotherapeutics,stimulants,
                                                                                                                     ofpsychotherapeutics,       stimulants,andandmethamphetamine
                                                                                                                                                                    methamphetamine incorporated
                                                                                                                                                                                          incorporated in these
                                summary estimates do not include data from the methamphetamine
                                summary                                                      methamphetamine items    items added
                                                                                                                             added inin 2005  and 2006.
                                                                                                                                        2005 and
                                2 Nonmedical use of        prescription-type psychotherapeutics includes the nonmedical
                                                        of prescription-type                                             nonmedical use      of pain relievers, tranquilizers, stimulants, or sedatives and
                                                                                                                                        use of
                                does not include over-the counter counter drugs.
                                3 Estimates
                                  Estimates of ofnonmedical
                                                   nonmedical use   useof
                                                                        ofpsychotherapeutics,        stimulants,and
                                                                            psychotherapeutics,stimulants,              methamphetamine in
                                                                                                                   andmethamphetamine          in the
                                                                                                                                                   the designated
                                                                                                                                                       designated rows    include data
                                                                                                                                                                    rows include   data from
                                                                                                                                                                                         from methamphet-
                                                                                                                                                                                              methamphet-
                                amine items added in 2005   2005 andand 2006
                                                                        2006 and
                                                                               and are
                                                                                    are not
                                                                                        not comparable
                                                                                             comparable with       estimates presented
                                                                                                             with estimates    presented in   NSDUH reports prior to the
                                                                                                                                           in NSDUH                         the 2007 National Findings re-
                                port. For the 2002 through
                                                        through 2005 survey
                                                                         survey years,      Bernoullistochastic
                                                                                  years, aa Bernoulli                 imputation procedure was used to generate adjusted estimates comparable with
                                                                                                         stochastic imputation
                                estimates for survey years 2006 and later.
   m                            Source: Substance
                                          Substance Abuse
                                                        Abuseand  andMental
                                                                       MentalHealth
                                                                                Health Services     Administration. Results from
                                                                                        ServicesAdministration.                  from the 2010      National Survey
                                                                                                                                            2010 National    Survey onon Drug
                                                                                                                                                                         Drug Use    and Health:
                                                                                                                                                                                Use and    Health: Summary
                                                                                                                                                                                                   Summary of
   L/1
                                                         http://www.samhsa.gov/data/NSDUH/2k10NSDUH/2k10Results.pdf (170)
                                National Findings. http://www.samhsa.gov/data/NSDUH/2k10NSDUH/2k10Results.pdf                                 (170) Access    date 2/22/2012
                                                                                                                                                      Access date  2/22/2012
                                                                                                                                                                                                                                                                  !I
 Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 106 of 256



                                                                                        SpecialIssue
                                                                                 OpioidSpecial
                                                                 Pain Physician: Opioid         IssueJuly
                                                                                                      July2012;  15:ES9-ES38
                                                                                                           2012;15:ES9-ES38



                                                            25
                                                                                                                                           21.2       21_5
                                                                                                                                                      21.5
                                                                    20.2 +   20.3 +            +   20.1+     19.8 +
                                                                                        19.4                           19.7 +
                      s
                       Percent Using in Past Month          20
                      c
                      ~                                                                                                                   -0- 12 to 17
                      ~                                     15                                                                            -40-18
                                                                                                                                          ~$-    to 25
                                                                                                                                              18 ta
                                                                                                                                          -s- 26 or
                                                                                                                                          -W 26  or Older
                      .S~                                           11.6+    11,2+
                            m                                                           10.6                                                          10.1
                                                                                                                                                      10.1
                                                                                                    9.9       9.8       g5       93 +      10.0
                                                                                                                                           10.0
                      3                                     10                                        ~ --~- -
                      c
                                                                                                                                                       6.6
                                                                                                                                                       6.6
                          c~                                         5.8 +    5.6+
                                                                              5.6+       55,5+
                                                                                           . 5+     5.8
                                                                                                    5.8++     6.1
                                                                                                              6.1       5.8
                                                                                                                        5.8++        9+
                                                                                                                                 5.5.9+     6.3
                                                                                                                                            6.3
                       ti
                                                             5



                                                             0
                                                                   2002
                                                                   2002 2003
                                                                          200320042004
                                                                                   2005 2006
                                                                                        2005 2007 20082007
                                                                                               2006    2009 2010
                                                                                                             2008                         2009        2010
                     + Differencebetween
                     + Difference between  tlus
                                         this   estiatate
                                              estimate andaad  tL*e 2010
                                                           the 2010      estimate
                                                                    estimate         is statistically
                                                                             is statistically significant at the .05atlevel.
                                                                                                      significant      the .05 level.

 Fig. 4.
      4. Comparative  analysis of
         Comparative analysis    of past month use      tillicit drugs
                                                useofof illicit               variousage groups.
                                                                 drugs among various       groups.
 Source:Substance
 Source:  Substance  Abuse
                   Abuse andand    Mental
                              Mental      Health
                                      Health      Services
                                             Services         Administration.
                                                      Administration.   Results Results
                                                                                from thefrom
                                                                                         2010 the 2010Survey
                                                                                               National National
                                                                                                              on Survey
                                                                                                                  Drug Use onand
                                                                                                                              Drug Use Sum-
                                                                                                                                 Health: and Health: Sum-
 mary  of National
 mary of  NationalFindings.
                   Findings.  http://www.samhsa.gov/data/NSDUH/2k10NSDUH/2k10Results.pdf
                            http://www.samhsa.gov/data/NSDUH/2k10NSDUH/2k1OResults.pdf              (170)Access
                                                                                                   (170) Access   date
                                                                                                                date    2/22/2012
                                                                                                                     2/22/2012



                                                                                                                                                        8.9
                                                                                                                                                        13.9
                                                                                                                                             8.7
                                                             g        8~3+     8.2+                            8_3+
                                                                                                      8.1+               8.0+     8.0+
                                                                                          7.9+-
                                                             8
                                                                                                                                                        6.9
                                                             7.                                                                              6.fi
                               PercentUsing in Past Month




                            ~                                         6.2+     6.2+       6.1 ~       6.0+     6.D''
                                                                                                                         S.B+
                                                             6
                              m
                              co
                            o-c                              5
                            .~

                            ~
                            ~                               4
                                                                                                               2.9       2.8                 ~8.        27
                                   C                         3        2.7      2.7        25         2:7
                                                                                                                                  2~
                                  ~
                                  w                                             '
                             CL                              2
                                                                      0.9+     1.0+                  1.0+      1.0*
                                                                                                               1.0+
                                                                      0•9+     1.11+       0 8+
                                                                                           0.8+      l'U+                0.8+     07'~       0.7        0.6

                                                                      0.sd.         dre   0.4    6.4     OA     6.4                          0.5        as
                                                             0
                                                                    2002
                                                                    2002 2003
                                                                           200320042004
                                                                                    2005 2006
                                                                                         2005 2007
                                                                                                200620082007
                                                                                                         2009 2010
                                                                                                               2008                         2009       2010

                                                                         IllicitDrugs
                                                                     ~ Iliicit  Drugs              -4- Marijuana
                                                                                                   -4- Marijuana                -s- Psychotherapeutics
                                                                                                                                -F Psychotherapeutics
                                                                    -A-   Codeine
                                                                    --A- Codaine                       Halluciriogene
                                                                                                       Halluciriogens
                 -
                 ~ Difference
                   Differencebetween
                              bettveen tlus
                                     this    estnnate
                                          estimate andanfl the 2010
                                                      the 2010       estimate
                                                                estimate        is statistically
                                                                         is•statistically         signific:uit
                                                                                          significant          at level.
                                                                                                      at the .05  thr<_0i level.


 Fig. 5. Past month
              month use of selected
                            selected illicit drugs among young
                                                          young adults aged 18 to 25:25: 2002  -2010.
                                                                                          2002-2010.
 Source:Substance
 Source:  Substance   Abuse
                   Abuse andand    Mental
                              Mental       Health
                                      Health       Services
                                              Services      Administration.
                                                       Administration. Results Results  2010 the
                                                                               from thefrom   National
                                                                                                 2010Survey  on Survey
                                                                                                       National  Drug Use onand Health:
                                                                                                                             Drug Use Sum-
                                                                                                                                        and Health: Sum-
 mary of
       of National
          NationalFindings.
                   Findings.  http://www.samhsa.gov/data/NSDUH/2k10NSDUH/2k10Results.pdf
                            http://www.samhsa.gov/data/NSDUH/2k10NSDUH/2k1OResults.pdf             (170)Access
                                                                                                  (170) Access   date
                                                                                                               date    2/22/2012
                                                                                                                    2/22/2012



ES18                                                                                                                                              www.painphysicianjournal.com
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 107 of 256



                                                      Opioid Epidemic
                                                      Opioid          in the
                                                             Epidemic in theUnited  States
                                                                             UnitedStates




                                                              ~ 1                                                                      El 2010
                                                                                                                                       02010
                                                                       GO
                    USIng inPast Nlonth                                M1{ fV



                                                                          rl
                                                                   ~
                                                                                  ~.

                                                                                          9



                                                                                           ,.
                                                                                                 4


                                                                                                                                  ~
                                                                                                 .I I             - ~il              IT
                                                                       - I
                                          9
                                                  1'1.5 I 'IB-2_ 0 I. 26'~m"J_,
                                                                         26-29     35- 39 I 45-49
                                                                                   35-39     45-49
                                                                                                E_        -5 9 r.
                                                                                                        55-56
                                                                                                        55      I. 65 +
                                                                                                                    65+
                                              12713   16-17'                  30:34 40-44
                                                                  21:•25' 30-34
                                                          7' 21=25.'                    40-44- 50-54<
                                                                                                   50-54< 6M4,80 f4

                                                                                       Age in
                                                                                            inYears
                                                                                              Years
                  --Ds.fl'erencabetsceen
                                    en this
                    Diffeente between   tfiisestimate
                                              estima5e  =dthethe
                                                      mcl        2010
                                                               2010      e:iinaate
                                                                    a.,1-.L.mate is statisti:ally
                                                                                       i
                                                                                  3 :statisticallysi~mificast           the.05
                                                                                                    ..-r,;.R17...1,4 at the _05level..
                                                                                                                                 1L-. el.


  Fig. 6. Past month  illicit drug use among persons
               month illdcit                   persons aged 12 or older,
                                                                   older, by
                                                                          by age:
                                                                             age:2009
                                                                                  2009 and
                                                                                        and 2010.
  Source:  Substance
  Source: Substance    Abuse
                    Abuse   andand  Mental
                                Mental      Health
                                        Health      Services
                                               Services      Admiiiistration.
                                                        Administration. ResultsResults
                                                                               from thefrom
                                                                                         2010the 2010 Survey
                                                                                              National National
                                                                                                             onSurvey
                                                                                                                Drug Useonand
                                                                                                                           Drug Use and
                                                                                                                              Health: Sum-Health: Sum-
  mary of National
           NationalFindings.
                    Findings.http://www.samhsa.gov/data/NSDUH/2k10NSDUH/2k10Results.pdf
                                http://www.samhsa.gov/data/NSDUH/2k10NSDUH/2k10Results.pdf         (170)Access
                                                                                                  (170) Accessdate
                                                                                                                date  2/22/2012
                                                                                                                   2/22/2012



                                                                                       1.10 Drug
                                                                                       1.10  Drug Abuse
                                                                                                     Abuse Among         Criminals
                                                                                                              AmongCriminals
nonpregnantcounterparts.
nonpregnant   counterparts.These
                            Thesefigures
                                   figures are
                                         are   based
                                             based onon                                     In 2010, an estimated
                                                                                                          estimated1.5    millionadults
                                                                                                                     1.5million     adultsageage1818or or
data averaged
data averagedfor
               for2009
                   2009 and
                       and   2010
                           2010   (170).
                                (170).                                                 older who
                                                                                       older whowere
                                                                                                   wereon   paroleor
                                                                                                         onparole  orsupervised
                                                                                                                       supervisedrelease
                                                                                                                                     release   from
                                                                                                                                            from     jail
                                                                                                                                                   jail
                                                                                       during the  past year
                                                                                               the past  year had higherrates
                                                                                                              had higher   ratesofofdependence
                                                                                                                                      dependence   onon
1.8 Abuse
1.8   AbuseBasedBasedon      Employment
                         onEmployment                                                     abuse of
                                                                                       or abuse   ofaasubstance   (27%)than
                                                                                                       substance(27%)            their
                                                                                                                         than their      counterparts
                                                                                                                                       counterparts
       Employment also      seemedtotohave
                      also seemed        have a significant
                                            a significant  in-in-                            were not
                                                                                       who were    noton    paroleoror
                                                                                                         onparole       supervised
                                                                                                                     supervised        release
                                                                                                                                    release      during
                                                                                                                                              during
fluencein
fluence    in2010.
              2010.Among
                     Amongadults
                              adultsage
                                      age
                                        1818
                                           oror older,
                                              older, thethe  rate
                                                          rate                         the past
                                                                                       the pastyear
                                                                                                 year(8.7%).
                                                                                                       (8.7%).In
                                                                                                               In2010,   probation
                                                                                                                  2010,probation        status
                                                                                                                                     status  was was
                                                                                                                                                  as-as-
of illicit
of  illicit drug
            drug use
                  usewas
                       washigher
                            higherforforunemployed
                                         unemployedpersons
                                                         persons                       sociatedwith
                                                                                       sociated  withsubstance    dependence
                                                                                                       substancedependence        or abuse.
                                                                                                                              or abuse.    TheThe
                                                                                                                                                raterate
(17.5%) than for
(17.5%)               those who
                  for those   whowere
                                    wereemployed
                                          employedfullfulltime
                                                            time                       of substance
                                                                                       of             dependence
                                                                                          substancedependence     oror  abuse
                                                                                                                     abuse   waswas29.9%29.9%
                                                                                                                                            amongamong
(8.4%) or or part
             part time  (11.2%)(170).
                   time(11.2%)   (170).                                                adults who were
                                                                                       adults        were on    probationduring
                                                                                                            onprobation      duringthe thepast
                                                                                                                                             past  year,
                                                                                                                                                 year,
                                                                                                    significantly higher
                                                                                       which was significantly
                                                                                       which                       higher than the  therate
                                                                                                                                          rateamong
                                                                                                                                                 among
1.9 Regional
1.9  RegionalVariations
                  Variations                                                           adults who were
                                                                                                    were not
                                                                                                           noton
                                                                                                               onprobation     duringthe
                                                                                                                  probationduring        thepast
                                                                                                                                              pastyear
                                                                                                                                                    year
             werealso
     There were          differencesbased
                   alsodifferences     based  onon  geographic
                                                  geographic                            was 8.3%
                                                                                        was 8.3% (170).
                                                                                                  (170).
area among
area  amongpersons
              persons   age
                      age 1212oror older
                                 older  in in 2010.
                                            2010. TheThe
                                                       raterate
                                                             of of
                          in 2010
                     use in
current illicit drug use      2010waswas11.0%
                                           11.0%ininthe
                                                      theWest,
                                                            West,                       1.11 Driving Under
                                                                                        1.11             Under the      Influence
                                                                                                                  the Influence
9.4% inin the
          theNortheast,
              Northeast,8.2%
                           8.2%in inthe
                                     theMidwest,
                                          Midwest,and  and7.8%
                                                             7.8%                            Driving under
                                                                                             Driving  under the
                                                                                                             the influence
                                                                                                                 influence ofofillicit  drugsis
                                                                                                                                illicitdrugs     is aa crim-
                                                                                                                                                       crim-
in the        (170).Further,
        South(170).
   the South         Further, the   rate of
                               the rate  of current
                                             current illicit
                                                      illicit drug                      inal act and dangerous
                                                                                                      dangerousto  tothe   public.InIn2010,
                                                                                                                      thepublic.        2010,    10.6
                                                                                                                                               10.6      mil-
                                                                                                                                                      mil-
        metropolitanareas
     in metropolitan
use in                  areaswas
                               washigher
                                     higherthanthanthe
                                                     the   rate
                                                         rate  inin                          persons, or 4.2% of
                                                                                        lion persons,           of the  populationage
                                                                                                                    thepopulation      age 1212oror   older,
                                                                                                                                                   older,
non-metropolitan areas
non-metropolitan             with 9.4%
                     areas with    9.4% in in large
                                               largemetropoli-
                                                      metropoli-                        reported driving
                                                                                                  drivingunder    the influence
                                                                                                            underthe   influence of ofillicit
                                                                                                                                       illicit drugs dur-
                                                                                                                                                        dur-
tan counties,
tan  counties,8.8%
                8.8%ininsmall   metropolitancounties,
                         smallmetropolitan        counties,    and
                                                             and                            the past
                                                                                        ing the  pastyear.   This rate
                                                                                                       year.This  ratewas
                                                                                                                        washighest
                                                                                                                             highest     among
                                                                                                                                       among         young
                                                                                                                                                 young
7.5% inin non-metropolitan     countiesasasa agroup
          non-metropolitancounties               group   (170).
                                                      (170).                                   age18
                                                                                        adults age  18toto25
                                                                                                           25with
                                                                                                              with12.7%
                                                                                                                     12.7%(170).
                                                                                                                            (170).




www.painphysicianjournal.com
www.painphysicianjournal.com                                                                                                                          ES19
                                                                                                                                                      ES19
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 108 of 256



                                      Pain Physician:
                                           Physician: Opioid Special Issue
                                                                     IssueJuly
                                                                           July2012;
                                                                                2012;  15:ES9-ES38
                                                                                     15:ES9-ES38


                                                                               majordepressive
                                                                               major  depressive   disorder
                                                                                                disorder     (171).
                                                                                                         (17.1).     Further,
                                                                                                                 Further, SPD SPD    indicates
                                                                                                                                indicates
1.12 Frequency
1.12  Frequencyofof       Abuse
                        Abuse                                                    respondent
                                                                               a respondent   recently
                                                                                            recently    experienced
                                                                                                      experienced      heightened
                                                                                                                   heightened          distress
                                                                                                                                distress
    Amongpast
    Among      pastyear
                     year marijuana
                        marijuana       users
                                    users  age age
                                               12 or12 or older
                                                     older in   in             symptomatologythat
                                                                               symptomatology     that  may
                                                                                                      may  bebe   affecting
                                                                                                               affecting     health
                                                                                                                          health       and be-
                                                                                                                                  and be-
2010, the
2010, thefollowing
           following    patterns
                      patterns     were
                                were       revealed
                                      revealed        (170):
                                                 (170):                        havior during
                                                                               havior  duringthe
                                                                                               the  past
                                                                                                 past     30 days.
                                                                                                       30 days.      However,
                                                                                                                 However,         this distress
                                                                                                                            this distress
•   15.7% used
    15.7%    usedmarijuana
                    marijuana  on on
                                  300300    or more
                                        or more  daysdays   within
                                                       within                  may bebepart
                                                                                        partof of  a chronic
                                                                                               a chronic        psychological
                                                                                                           psychological          disturbance
                                                                                                                            disturbance
    thepast
    the  past12 12months,
                   months,    translating
                           translating       to million
                                         to 4.6 4.6 million
                                                        usingusing             (even SMI)
                                                                               (even  SMI) or
                                                                                            ormay
                                                                                               mayrepresent
                                                                                                     represent   a temporary
                                                                                                              a temporary         disturbance
                                                                                                                            disturbance
    marijuanaon
    marijuana      ona daily
                       a daily
                             or or   almost
                                 almost   dailydaily
                                                basisbasis
                                                       overover
                                                            a    a             thatcould
                                                                               that couldsubside
                                                                                          subsideafter
                                                                                                    after a brief
                                                                                                        a brief    period
                                                                                                                period      of adjustment.
                                                                                                                       of adjustment.
    12-monthperiod.
    12-month      period.
•   39.9%, or
    39.9%,    or6.9
                  6.9million,
                      million,used
                                usedthethe  drug
                                         drug      onor
                                               on 20  20more
                                                         or more               2.1 Serious
                                                                               2.1  SeriousMedical
                                                                                                Medical        Illness
                                                                                                            Illness    and and
                                                                                                                             DrugDrug     Abuse
                                                                                                                                      Abuse
    days in
    days  in the
              thepast
                   past  month
                       month      (current
                               (current  use).use).                                        prevalenceofof
                                                                                    The prevalence         SMISMIinin   2010
                                                                                                                     2010    waswas   shown
                                                                                                                                  shown        in 11.4
                                                                                                                                           in 11.4
                                                                               million adults,
                                                                               million   adults,representing
                                                                                                 representing       5.0%
                                                                                                                  5.0%    of of
                                                                                                                             allall adults,
                                                                                                                                 adults, with with
                                                                                                                                               the the
2.0
2.0   MENTALHEALTN
    INENTAL  HEALTHPROBLEMS
                    PROBLEMSAND
                             AND
                                                                               highestrates
                                                                               highest    ratesbeing
                                                                                                being in in  adults
                                                                                                          adults   ageage18 to1825to(7.7%)
                                                                                                                                      25 (7.7%)
                                                                                                                                             and and
IIIOMMEDICAL USE OF
NONMEDICAL USE   OF DRUGS
                    DRUGS
                                                                               lowestfor
                                                                               lowest   foradults
                                                                                            adults  age
                                                                                                  age  50 50or or older
                                                                                                               older       (3.2%)
                                                                                                                      (3.2%)         as shown
                                                                                                                               as shown          in Fig-
                                                                                                                                           in Fig-
     The NSDUH
           NSDUH survey
                      survey of of2010
                                    2010    evaluated
                                         evaluated   the the   preva-
                                                          preva-               ure  7 (171).The
                                                                               ure 7(171).    The   prevalence
                                                                                                 prevalence         of SPD
                                                                                                                 of SPD        among
                                                                                                                           among    womenwomen
                                                                                                                                             age age
        andtreatment
lence and      treatment     of serious
                         of serious         mental
                                       mental  illnessillness
                                                         (SMI),(SMI),          18 or
                                                                                   or older
                                                                                       olderwas
                                                                                              washigher
                                                                                                   higher     (6.5%)
                                                                                                           (6.5%)   thanthan   among
                                                                                                                           among    men men
                                                                                                                                          (3.4%)(3.4%)
seriouspsychological
serious  psychological      distress
                         distress      (SPD),
                                   (SPD),  andand
                                                majormajor    depres-
                                                        depres-                   thatage
                                                                               in that  agegroup
                                                                                              group   (171).
                                                                                                   (171).
     episode(MDE)
sive episode     (MDE)and andthethe  association
                                  association       of these
                                               of these   prob-prob-
lems with
lems  withsubstance
             substance  useuse
                            andand     substance
                                  substance         dependency
                                             dependency     or      or              MajorDepressive
                                                                               2.2 Major     Depressive       Episodes
                                                                                                           Episodes     andand
                                                                                                                             Drug Drug
abuse.SPD
abuse.   SPD isisan
                  anoverall
                      overall    indicator
                             indicator       of past
                                         of the  the 30past  30 days
                                                           days                Abuse
                                                                               Abuse
of psychological
of  psychologicaldistress,
                      distress,   whereas
                              whereas   MDE  MDE    is defined
                                               is defined   as a as a               The prevalence
                                                                                    The  prevalenceofof   a MDE
                                                                                                        a MDE   in in 2010
                                                                                                                    2010  waswas  6.8%
                                                                                                                               6.8%       of per-
                                                                                                                                     of per-
periodof
period   ofatat least
              least   2 weeks
                    2 weeks  when when    a person
                                     a person        experienced
                                               experienced    a      a         sons age
                                                                               sons age1818ororolder,
                                                                                                older,oror 15.5
                                                                                                         15.5   million
                                                                                                              million     adults,
                                                                                                                       adults, withwith  at least
                                                                                                                                    at least
depressedmood
depressed     mood  oror  loss
                       loss    of interest
                            of interest       or pleasure
                                         or pleasure         in daily
                                                       in daily                one MDE
                                                                               one  MDE inin the
                                                                                              thepast
                                                                                                   past  year.
                                                                                                       year.   The
                                                                                                             The      number
                                                                                                                  number        of adults
                                                                                                                            of adults  who who
activities and
activities  andhadhadsymptoms
                        symptoms      that
                                   that metmet    the criteria
                                             the criteria  for a for a         hadpast
                                                                               had  pastyear
                                                                                         yearMDEMDEwaswas   6.8%.
                                                                                                         6.8%.  EvenEven  then,
                                                                                                                       then,     the year
                                                                                                                             the past  past year




                            8—                         7.7
                                                       7.7


                ~.
                *Mi         7—
                 Cal                                                                                                          8.5
                                                                                                                              6.t

                            '6 :7                                        5.8
                 4:a
                 c
                 c
                                        5,0~`
                 -co co     5.
                 a) •
                ~ 'CU   4_
                 bi
                 ~.. .
                       E.
                       4
                 od                                                                       3.~,.              3:d.
                                                                                                             3:4.
                •~  ~                                                                     3:2
                 a
                 Qyyw
                    w   3.
                cn.c.
                cr)  ~  3"—
                 ~
                ,~.
                 .~         22..=
                 a~
                 ~_.
                 °D
                 a          1


                            0.
                                    18 or
                                    18 orOlder
                                          Older        to 25
                                                    18 to 25       26 to
                                                                   26 to49
                                                                         49 50
                                                                            50 ot
                                                                               or Oldet
                                                                                  Older                    Male
                                                                                                           Male          Female
                                                                                                                         F'errlafe
                                                                 Age Group
                                                                 Age Group                                          peridOr
                                                                                                                    Gender

 Fig. 7. Serious  mental illness,
         Serious.mental           psychological
                            illness,            distress,
                                     psychological        and nontherapeutic
                                                    distress,                   drug use,
                                                               and nontherapeutic         among
                                                                                       drug use,persons
                                                                                                  amongage     18 andage
                                                                                                           persons     older,
                                                                                                                            18byand
                                                                                                                                 age,olde,
                                                                                                                                      2010.by age, 2010.
 Source: Substance
          Substance Abuse and
                           and Mental Health Services
                                             Services Administration.
                                                      Administration. Results from
                                                                              from the 2010
                                                                                       2010 National
                                                                                            National Survey
                                                                                                     Surveyonon Drug
                                                                                                                 Drug Use
                                                                                                                       Use and
                                                                                                                           and Health: Men-
 tal Health Findings. www.samhsa.gov/data/NSDUH/2k10MH_Findings/2k10MHResults.pdf (171)      (171) Access
                                                                                                   Access date
                                                                                                          date 2/23/2012
                                                                                                                2/23/2012



ES20
ES20                                                                                                                  www.painphysicianjournal.com
                                                                                                                      vwvw.painphysicianjournal.com
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 109 of 256



                                              Opioid Epidemic in the
                                              Opioid Epidemic        United States
                                                                 the United States




prevalence of  of MDE in 2010
                            2010 waswas lower
                                         lower for  those age
                                                for those   age 50
                                                                 50    abuse
                                                                       abuse in in the     past year
                                                                                    the past     year was
                                                                                                        wasmore  morelikely
                                                                                                                         likely than
                                                                                                                                 than those
                                                                                                                                       those with
                                                                                                                                                with
    older (5.6%)
or older    (5.6%) compared
                      compared with with rates
                                          rates among
                                                 among persons
                                                           persons     MDE
                                                                       MDE to to have
                                                                                  have usedusedan an illicit   drug in
                                                                                                      illicit drug     in the
                                                                                                                          the past
                                                                                                                               past year
                                                                                                                                      year (22.0%
age 18
age   18 to
          to 2525 (8.2%)
                   (8.2%) and those
                                  those age
                                          age 26 toto 49
                                                       49 (7.5%).
                                                           (7.5%).     versus    7.9%)(171).
                                                                       versus 7.9%)         (171).AAsimilar
                                                                                                       similar pattern        was observed
                                                                                                                    pattern was      observed for for
However, the past year prevalence
                               prevalence of    MDE was
                                             of MDE   was higher       specific types
                                                                       specific   types of  of past year illicit       druguse,
                                                                                                              illicit drug   use, such
                                                                                                                                    such as
                                                                                                                                          as mari-
                                                                                                                                              mari-
          adult females
among adult       females than amongamong adult
                                             adult males,
                                                     males, 8.4%
                                                              8.4%                           nonmedical use
                                                                       juana and the nonmedical                use of    prescription-type psy-
                                                                                                                     of prescription-type       psy-
versus 5.1%.
versus    5.1 %.InIn addition,
                       addition, among
                                    among women,
                                             women, pastpast year
                                                               year    chotherapeutics. Figure               illustrates substance
                                                                                                Figure 8 illustrates        substance abuse
                                                                                                                                          abuse in
MDE rates
MDE    rates were
                were higher
                       higher with
                                 with 11.3%
                                      11.3% for        to 25
                                               for 18 to   25 year
                                                               year    adults by MDE.
olds, 9.2
       9.2 for
            for 26 to 49 year
                           year olds
                                  olds compared
                                       comparedwith with those
                                                          those of
                                                                 of          The prevalence
                                                                                   prevalence of    of aa MDE
                                                                                                           MDE in   in youths age 12   12 to  17 in
                                                                                                                                           to 17
50 or older with
50              with only
                      only 6.7%.
                            6.7%. Further,
                                     Further, the
                                              the prevalence
                                                   prevalence of       2010 showed
                                                                       2010    showedthat    that 1.9
                                                                                                  1.9 million        (8.9%) reported at least
                                                                                                        million (8.9%)                        least
MDE also
MDE    also varied
              varied by
                      byrace
                          raceandandethnicity
                                      ethnicitywith
                                                 with the highest      one MDE
                                                                             MDE during
                                                                                     during the     past year. Among youths age 12
                                                                                               the past                                       12 toto
rate among
rate  among persons
                persons reporting
                          reporting 22 oror more
                                            moreraces
                                                   races (10.8%),
                                                          (10.8%),     17, the
                                                                       17,  the past year year prevalence
                                                                                                prevalence of      of MDE
                                                                                                                      MDE ranged
                                                                                                                             ranged from
                                                                                                                                       from 3.3%
        rates for
while rates     for single
                     single race
                              race groups
                                    groups were 7.3%7.3% among
                                                            among      among 12-year-olds to        to 10.9% among  among those age 16, and
           5.6% among
whites, 5.6%       among Hispanics,
                             Hispanics, 7.7%
                                           7.7% among Ameri-Ameri-     10.3% among those
                                                                       10.3%                 those age
                                                                                                    age 17 17 (171).
can Indians or Alaska Natives,
                            Natives, 5.8%
                                      5.8% among blacks,
                                                      blacks, and            Among youths
                                                                             Among         youths with MDE     MDE age  age 1212 toto 17,
                                                                                                                                       17, 37.2%
                                                                                                                                            37.2%
3.8% among
       among Asians.
                 Asians.                                               had used
                                                                             used illicit
                                                                                      illicit drugs in 2010,
                                                                                                           2010, in contrast
                                                                                                                         contrast to 37.4%
                                                                                                                                         37.4% in
     In addition,
         addition, in in 2010
                          2010 the
                                 the past
                                      past prevalence
                                            prevalence of  of MDE
                                                              MDE      2008. This
                                                                       2008.   Thiswas  washigher
                                                                                               higherthan
                                                                                                        than the  the 17.8%
                                                                                                                       17.8% of  of youths
                                                                                                                                    youths inin the
                                                                                                                                                 the
with severe
with  severe impairment for     for adults
                                    adults age
                                            age 18 oror older
                                                        older was
                                                               was     past year
                                                                              year that
                                                                                      that did not      have a MDE
                                                                                                  not have           MDE butbut had
                                                                                                                                  had used
                                                                                                                                        usedillicit
                                                                                                                                               illicit
higher among
higher   among unemployed
                   unemployed persons
                                   persons (9.3%) than
                                                     than among        drugs. This
                                                                       drugs.    This pattern,
                                                                                          pattern, however, was       was similar
                                                                                                                             similar to specific
                                                                                                                                           specific
persons employed
persons    employed fullfull time (5.4%).                              types of
                                                                       types    of illicit    drug use
                                                                                    illicit drug     use including marijuanamarijuana and the
         2010, an
     In 2010,    an adult
                     adult age
                             age 18
                                  18 or
                                      or older
                                          older with
                                                with aa combina-
                                                         combina-      nonmedical use     use ofof prescription-type
                                                                                                   prescription-type psychotherapeu-
tion of
tion  ofaaMDEMDEand andsubstance
                          substance useuse and dependence
                                                 dependence or         tics (171).




                                                •® Had
                                                    HadMajor
                                                        MajorDepressive
                                                              Depressive Episode
                                                                         Episode in the Past Year
                                                                                        PastYear
                       25 —
                                                ❑
                                                q     Did Not Have Major Depressive Episode in
                                                                                            in the Past
                                                                                                   Past Year
                                     22.0


                       20 —
               ~                                                                                        17.1
                                                                                                        17.1
               ov
               c ~c
               ~ -M 15
               CN
               N~
               CL 7
               N fn
               C) ~
                  C
               ~   cn 10                                              8.s
                                                                      8.8
                ~n                              7.9
                                                7.9
               tL ¢                                                                                                   6.6
                                                                                                                      6.6

                         5—                                                                                    of
                                                                                 2.1
                                                                                 2.1                             I
                         0
                                 Drug or Alcohol
                                         Alcohol                 Drug Dependence                   Alcohol Dependence
                               Dependence orAbuse
                               Dependence   orAbuse                  or Abuse
                                                                     orAbuse                            or Abuse
                                                                                                        orAbuse


   Fig. 8.
        8.Substance
            Substancedependence or a6use
                                   abuse among
                           dependence    among
                                           or            age 1818
                                                  adults age    or older, by majorby
                                                                    or olde,        depressive
                                                                                       major episode
                                                                                                depressive
                                                                                                       in the   episode
                                                                                                          the past years,years,
                                                                                                                past      2010. 2010.
   Source: Substance Abuse and
                           and Mental
                               Mental Health
                                      Health Services
                                             Services Administration.         from the
                                                      Administration. Results from the 2010
                                                                                       2010 National Survey on Drug
                                                                                                     Survey on DrugUse
                                                                                                                     Use and
                                                                                                                         and Health:
                                                                                                                             Health:
   Mental Health Findings. www.samhsa.gov/data/NSDUH/2k10MH_Findings/2k10MHResults.pdf
                           www.samhsa.gov/data/NSDUH/2k10MH_Findings/2k10MHResults.pdf (171) Access date 2/23/2012




www.painphysicianjournal.com                                                                                                                   ES21
   Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 110 of 256




                                       Pain Physician:Opioid
                                       Pain Physician: OpioidSpecial  IssueJuly
                                                              SpecialIssue  July2012;
                                                                                 2012;15:ES9-ES38
                                                                                        15:ES9-ES38


3.0WHERE
3.0 WHEREDODO
            NON-THERAPEUTIC DRUGS
              NON-THERAPEUTIC DRUGS                                               4.0
                                                                                  4.0 ESCALATIMG
                                                                                        ESCALATING USE
                                                                                                    USEQF
                                                                                                        OFTHERAPEUTIC
                                                                                                            THERAPEUTIC
COME FROM?
     FROM?                                                                        OPIOIDS
                                                                                  OPIOIDS
                                                                                                  -- - - -
     Among persons
               personsaged
                         aged12 12or orolder
                                         olderinin2009-2010
                                                    2009-2010   whowho            The     escalating
                                                                                  The escalating _         use
                                                                                                           use of of therapeutic
                                                                                                                     therapeutic
                                                                                                                       _.. _..            opioids,
                                                                                                                                           opioi_ds,    specifi-;
                                                                                                                                                           specifi ;
used pain
used  pain relievers
             relieversnonmedically
                        nonmedically     in in
                                            thethepast  12 12
                                                     past      months, cally
                                                            months,        cally in  inhigh
                                                                                         highdoses dosesover overlonglongperiodsperiods   of oftime
                                                                                                                                                  time     ev.-6even
                                                                                                                                                       or or    -C),,
55% obtained
55%   obtainedpainpainrelievers   from a friend
                         relieversfrom       a friendor relative  for for
                                                        or relative      ;lifetime
                                                                         ;lifetime       use         long-actingdrugs,
                                                                                          useofoflong-acting             drugs,    and
                                                                                                                                     and thethe combination'
                                                                                                                                                   combination'
                                                                          ; -- --             -       -                    -                         -             -
free (170).
     (170). Among
               Amongthe      remaining45%,
                        the remaining         45%, 11.4%
                                                      11.4%     bought;of
                                                             bought       ;of long
                                                                                long and andshort-acting
                                                                                                 short-acting       drugs•
                                                                                                                       drugs     continue
                                                                                                                                    continue        have
                                                                                                                                                to to   haveserk   ;~
                                                                                                                                                                  seri-
them from
them   from aa friend
                friendor orrelative
                             relative(which
                                         (which  was
                                                   was    significantly ous consequences
                                                      significantly               consequencesfor              costsofof- health
                                                                                                         forcosts          health care careand andeconomic!
                                                                                                                                                     economic!
higher    thanthe
higher than     the 8.9%
                     8.9%fromfrom2007-2008),
                                      2007-2008),    andand4.8%
                                                              4.8%es- es- stability,                -                 -- A - - --_ -                      - --
sentially
sentially stole
            stolethem
                  themfromfroma afriend
                                     friendororrelative
                                                   relative (Fig.  9). 9).
                                                               (Fig.              The
                                                                                  The data data overwhelmingly
                                                                                                    overwhelmingly               suggest
                                                                                                                                     suggest   thatthatthethe  in-in-
However, only
However,      onlyone
                    oneinin6 6oror17.3%
                                    17.3%    indicated
                                               indicated  that  they
                                                             that   they creased
                                                                           creased supply                  opioids,high
                                                                                          supplyofofopioids,              highmedical
                                                                                                                                    medical    users,
                                                                                                                                                  users, doctor
                                                                                                                                                            doctor
received
received the thedrugs
                 drugsthrough
                          through    a aprescription
                                           prescription   from   one oneshoppers,
                                                              from         shoppers, and     andpatients
                                                                                                     patients    with
                                                                                                                   withmultiple
                                                                                                                              multiple   comorbid
                                                                                                                                            comorbid    factors
                                                                                                                                                             factors
doctor,   while only
doctor, while    only4.4%
                       4.4%received
                               receivedpain  pain relievers
                                                    relieversfrom
                                                                froma a contribute
                                                                           contribute to       tothe
                                                                                                   themajority
                                                                                                         majority    of offatalities.
                                                                                                                               fatalities.TheThe quadrupled
                                                                                                                                                     quadrupled
drug   dealeror
drug dealer     orother
                    otherstranger,
                            stranger,  andand 0.4%
                                                 0.4%bought
                                                          bought
                                                               themthem    sales
                                                                           sales of  of opioid
                                                                                         opioid analgesics
                                                                                                     analgesicsbetween between1999      1999and  and2010
                                                                                                                                                       2010  are are
on the Internet,
on       Internet, with
                    withno nosignificant
                               significant    changes
                                                changes  from
                                                            from20072007 a a perfect
                                                                              perfect example
                                                                                            exampleofofthe     thetherapeutic
                                                                                                                     therapeutic         opioid
                                                                                                                                           opioid  explosion.
                                                                                                                                                       explosion.
to 2008.                                                                  ;The
                                                                          ,The data- data  onon sales
                                                                                                    salesandand distribution
                                                                                                                    distribution     of opioidsihoW
                                                                                                                                          of opioids show an:
                                                                           -_- -                                                                    _ -- _----
     Even more
     Even    morestriking
                    strikingis isthe     factthat
                                   thefact                 2009-2010, ,increase
                                                thatinin2009-2010,        Increase from    from9696mg     mgmorphine
                                                                                                                morphine        equivalents
                                                                                                                                   equivalents     perperperson)
                                                                                                                                                             person,
41.5% of
41.5%    of past
             pastyear
                   yearmethamphetamine
                          methamphetamine          users
                                                       users   reportedin
                                                           reported         in
                                                                            . the
                                                                                the    United States
                                                                                _ _United           Statesinin1997 1997   -to 710710 mg mg perper person
                                                                                                                                                    person in',) inE
                                                                                   - -                    ----
                                                                                                            —— --              - --—   --       --- -           --
that they
that  they obtained
              obtainedthe themethamphetamine
                               methamphetamine           they   usedused'2010
                                                             they         '2010      (34,153).
                                                                           .---.__(34,153).
                                                                                      --- --- This  This  has
                                                                                                            has been
                                                                                                                   been  estimated
                                                                                                                              estimated
                                                                                                                                 _ ______ to1 ..__---
                                                                                                                                              to
                                                                                                                                               be  the
                                                                                                                                                  be  theequiv
                                                                                                                                                        ._  equiv-.
                                                                                                                             --
                                                                          ale_ntof    of7.1
                                                                                          7.1kg kgofofopioid
                                                                                                         opioi,d_medication
                                                                                                                  _medication per           10,006persons
most   recentlyfor
most recently      forfree
                        freefrom
                              from  a afriend
                                          friend or or
                                                     relative,
                                                        relative,
                                                                withwith(alent                                                         _ per 10,000 perso'ns;
an  additional30.7%
an additional     30.7%buying
                           buying  it it
                                      from
                                         from a friend
                                                 a friendor relative
                                                             or relative   or
                                                                          'or   enough
                                                                                enough       toto  supply
                                                                                                   supply     every
                                                                                                               every   adult
                                                                                                                           adult   American
                                                                                                                                     American      withwith5 mg 5 mg
                                                                               .-- -                            -              ---
(170).                                                                     of  hydrocodone
                                                                                hydrocodone             every
                                                                                                       every    66  hours
                                                                                                                   hours       for
                                                                                                                                for 4545 days.
                                                                                                                                          days.   Sales
                                                                                                                                                    Sales of of
                                                                                                                                                              hy- hy-




            ~tzsu~~~ 1~T~i~ro  ~esppi~c~~nt:C)bt~irie~l
                       li9ro ge;s1IPPciCrl!''Ob.tailfqd
                                Sarig3il
                                8e4131 onrau
                  '~Jru~ i~ea7er,~Intemet
                   Drug Dealer(    Intea~~[
                     Stranger.
                     *rap:_ger.     OA%- Tbtsl~fictull
                                 4.1°~'a-    Trookfronil                              So4ca
                                                                                      &miteWhete.£rtelicilkelalive,
                                                                                            W4ete                   OL aned,
                                                                                                                       la'
                       q-4'Ys
                       4.4%
                                                                                                             INi6rrathitn
                                                                                                             "'pre    thanOne
                                                                                                                           C1ite.Doctrsr.
                                                                                                                              Doctor
                                                                                                                                       )!:Tr=a
                                                                                                                                       Free, from
                                                                                                                                               from
    One  Doctor
    OnC )QDGtd7:                                                                                                                    PrieadfRel~t(iFe
                                                                                                                                    FriendfRelagive: :
      17,3%
      17,3cq,

                                                                                                  Otte                                 tioug1Wra61; front;
                                                                                                  Meta-                                  Frid.dfft,e15tive
                                                                                                                                         1~tii~
                                                                                                                                              ~za.ct~~~]a'titi~c
         Baunt
         Bought/Toot .41                                                                          'NA%                                          2,3%
      rrom Friend/Relative
      from Fritc
             11.4%
             13                                                                                                                 ~ Diuj~Y?ia~leril
                                                                                                                               ~              5trari~cr

                                                                                                                                 QtheF,t
                                                                                                                                 Otheri
                              Note: Totals
                                    Totalsmay
                                            maynot
                                                notsum
                                                     sumtoto100%
                                                             100%because of rounding
                                                                   because           or because
                                                                            of rounding  or because
                              suppressedestimates
                              suppressed   estimatesare
                                                     arenot shown.
                                                          not shown.

                              One took
                                  took them  froma afriend
                                        themfrom      friendoror
                                                               relative without
                                                                 relative       asking
                                                                          without  asking


         Sourcewhere pain
 Fig. 9. Source            relievers were obtained for most recent
                      pain relievers                        recent nonmedical use among                                  older: 2009-2010.
                                                                                       amongpast year users age 12 or older:    2009-2010. 11
 Source:
 Source:Substance
          SubstanceAbuse
                    Abuseand
                          andMental
                               MentalHealth Services
                                       Health        Administration.
                                               Services              Results
                                                        Administration.      from from
                                                                         Results   the 2010
                                                                                        the National SurveySurvey
                                                                                            2010 National   on DrugonUse andUse
                                                                                                                      Drug   Health: Mental Mental
                                                                                                                                 and Health:
 Health  Findings.www.samhsa.gov/data/NSDUH/2k10MH_Findings/2k10MHResults.pdf
 Health Findings.  www.samhsa.gov/data/NSDUH/2k10MH_Findings/2k10MHResults.pdf            (171) Access date
                                                                                          (171) Access date2/23/2012
                                                                                                            2/23/2012




ES22                                                                                                                         www.painphysicianjournal.com
                                                                                                                             www.painphysicianjournal.com
     Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 111 of 256



                                                                      Epidemic in
                                                               Opioid Epidemic      the United States
                                                                                in the




 drocodone have
 drocodone have increased
                 increased by
                           by 280%
                              280% from
                                      from 1997
                                             1997 to
                                                   to 2007,
                                                      2007,                                                   256 million
                                                                                               oids exceeded 256  million in
                                                                                                                           in the        States in
                                                                                                                                  United States
                                                                                                                              the United        in 2009,
                                                                                                                                                   2009,
         methadone usage
 whereas methadone    usage has
                             has increased
                                  increased 1,293%
                                               1,293% and                                            234 million
                                                                                               with 234           prescriptions for
                                                                                                         million prescriptions        immediate-release
                                                                                                                                 for immediate-release
 oxycodone usage
           usage by
                  by 866%, as illustrated  in Table 55(32).
                               illustrated in          (32).                                   (IR)
                                                                                               (IR)opioids and 22.9
                                                                                                    opioidsand  22.9 million      extended-release(ER)
                                                                                                                     million for extended-release   (ER)
 The           number of
 The estimated number   of prescriptions
                            prescriptions filled
                                            filled for opi-
                                                        opi-                                   opioids with significant increases from  21.3 million for
                                                                                                                                   from 21.3

                sales of
Table 5. Retail sales of opioid medications
                                medications (grams
                                            (grams of
                                                   of inedication)
                                                      medication) from
                                                                   from 1997 to 2007.
                                                                                                                                                                                          %
                                                                                                                                                                                          % of
                                                                                                                                                                                            of
                                                                                                                                                                                           hange
     Drug
     Drug              1997         1998         1999            2000           2001
                                                                                2001          2002         2003          2004           2005
                                                                                                                                        2005            2006
                                                                                                                                                        2006              2007            c~,o~ e
                                                                                                                                                                                          Cfrom
                                                                                                                                                                                           1997
                                                                                                                                                                                           1997
                                     692,675      964,982        1,428,840"     1,892,691     2,649,559    3,683,881     4,730,157       5,362,815       6,621,687         7,228,219
 Methadone              518737
                        518,737                                                                                                                                                            1293°ro
                                                                                                                                                                                           1293%
                                      (34%)        (39%)             .(48%)        (32%)         (40%)        (39%)         (28%)           (13%)       ,   (23%)              (9%)
                                                                                                                                                                               (955)

                                    6,579,719    9,717,600       15,305,913    19,927,286    22,376,892   26,655,152   29,177,530       30,628,973     37,034,220         42,977,043
                                                                                                                                                                          42,977,Oo43
 Oxycodone
 Ouycodone             4,449,562                                                                                                                                                            866%
                                       (48%)        (48%)
                                                    (489'0)          (58%)         (30%)         (12%)        (19%)         (9%)             (5%)          (21%)               (16%)
                                                                                                                                                                               (16/0)

                                      90,618      107,141         146,612*
                                                               146,612*           186,083      242,027      317,200
                                                                                                            317,200       370,739          387,928          '' 428,668
                                                                                                                                                               428,668       463,340
 FentanylBase
 Fentanyl Base           74,086                                                                                                                                                (8%)         525%
                                       (22%)       (18%)            (3796)         (274'0)
                                                                                   (27%)        (30%)         (31%)        (17%)             (5°0)
                                                                                                                                             (5%)                (11%)         (8%)

                                     260,009      292,506          346,574'
                                                                   346,574*       400,642      473,362      579,372       655,395          781,287           901,663       1,011,028        3190/
Hydromorphone
  dromo hone            241,078                                                                                                                                                             319%
 y         ~                             (8%)          (12%)          (18%)        (16%)
                                                                                   (16°'0)       (18%)        (22%)         (13%)            (19%)              (15%          (12%)

                                   10,389,503   12,101,621
                                                12,141,621       14,118,637 15,594,692 18,822,619         22,342,174   24,081,900       25,803,543     29,856,368         32,969,527
Hydrocodone
HYdrocodone            8,669;311
                       8,669311      , (20%)                                                                                                                                                280%
                                       (20~)        (16%)
                                                    (16%)_          , (17%) .   (10%), ~' (21%)               (19%)         (8%)             (7%)           (16%)          ,~ (10%)         ~0%

                                    6,408,322    6,804,935        7,807,511     8,810,700    10,264,264   12,303,956   14,319,243       15,054,846      17,507,148        19,051,426
 Mo
 Morphine
      hine             5,922,872                                                                                                                                                            222%
     ~                                  (8%)         (6%)            (15%)         (13%)         (16%)        (20%)        (16%)              (5%)          (16%)               (9%)

                                   26,018,054   23,917,088      23,474,865*    23,032,641 22,633,733      21,865,409   20,264,555       18,960,038      18,762,919        18,840,329
 Codeine           25,071,410                                                                                                                                                                -25%
                                                                                                                                                                                              2596
                                        (4%)         (-8%)
                                                     (-8°6)           (-2%)       • (-2%)      (-2%)           (-3%)
                                                                                                               (-3%)        (-7%)
                                                                                                                            (-796)           (-6%)
                                                                                                                                             (-6°10)       . (-1%)            (0.4%)

 Meperidine                         5,834,294    5,539,592       5,494,898*
                                                                 5,494,898"     5,450,204     5,412,389    5,239,932     4,856,644       4,272,520          4,160,033      3,936,179
                       5,765,954                                                                                                                                                             -32%
(Pethidine)                             (1%)         (-5%)            (-1%)         (-1%)         (-1%)        (-3%)         (-74'0)
                                                                                                                             (-7%)          02%)
                                                                                                                                            (-12%)              (-3%)          (-5%)

                                   56,273,194   59,445,465     35,962,089.84   75,294,939    82,874,845   92,987,076   98,456,163      101,251,950     115,272,706       126,477,091        „no,
Total              50,713,010         • (119m                                                                                                                                               149%
                                                     (6%1             (15%)        (11%)         (1(1%)       (17%1         (6%)             (6%1           (14%)             (10 44,)      '""

 Number
 Number inin parenthesis
             parenthesisisispercentage
                            percentage ofof change
                                            change from
                                                    from previous
                                                           previous year.
                                                                     year.
 * For year 2000 data is not
                         not available,                       and 2001 was taken.
                             available, the average of 1999 and             taken.
         wwwdeadiversion.usdoj.gov/arcos/retail_drug_summary/index.html Access date: 8/25/2010
 Source: www.deadiversion.usdoj.gov/arcos/retail_drug_summary/index.html
 Source for 2007 data - www.justice.govindic/pubs33/33775/dlinks.htm
                         www.justice.gov/ndic/pubs33/33775/dlinks.htm
 Adapted from:
 Adapted        ManchikantiL,
          from: Manchikanti   L, et
                                 et al.
                                    al. Therapeutic
                                        Therapeuticuse,
                                                     use, abuse,
                                                          abuse, and  nonmedicaluse
                                                                 andnonmedical   useofofopioids:
                                                                                         opioids:A
                                                                                                 A ten-year
                                                                                                    ten-year perspective. PainPhysician
                                                                                                             perspective.Pain  Physician2010;
                                                                                                                                         2010;13:401-435
                                                                                                                                              13:401-435 (32).




                                                                       ElER
                                                                       0 EROpioids  0 IR
                                                                            Opioids © IR Opioids
                                                                                         Opioids

                         250
                         250 -
                                                                                                                                             233.8
                                                                                                                                       223.9 233.8  234
                                                                                                                                                   234
                                                                                                                                       223.9
                                                                                                                       211.1
                                                                                                          199.9
                                                                               179.9         188.6
                         200
                         200 -                     171.3          174.8
                  n
                  y                   164.8
                   C
                  0
                  •'2 150
                   E 150
                    E
                  ~ 100100 -
                  H
                  H
                        50 -                                                             16          17.4
                                                                                                     17.          19.4
                                                                                                                  19.            21.1
                                                                                                                                 21.           22.1
                                                                                                                                               22.             22.1
                                                                                                                                                              22.
                                   9.3          11.E
                                                11.            12.7
                                                               12.         14.7
                                                                           14.      '

                                                               177-                                                                                    w
                             0
                                   2000
                                   2000 2001
                                         2001 2002 2003
                                                2002    2004 2004
                                                      2003   2005 2006
                                                                   2005 2007
                                                                          20062008 20092008
                                                                                2007                                                                              2009

                                                                                                Year
                                                                                                Year

        Fig. 10. Total number of
                 Total number of prescriptions
                                 prescriptions dispensed
                                               dispensedfor
                                                         forER/LA
                                                            ER/LA and
                                                                  and IR
                                                                      IR opioids from U.
                                                                         opioids from U. S. outpatient retail
                                                                                                       retail pharmacies,
                                                                                                              pharmacies, year
                                                                                                                          year 2000
                                                                                                                               2000
        —2009(173).
        —2009    (173).
        Source: SDI, Vector
        Source: SDI, Vector One
                            One®:National
                                 National (174).


  www.painphysicianjournal.com
  www.painphysicianjournal.com                                                                                                                                                           ES23
                                                                                                                                                                                         ES23
   Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 112 of 256




                                            Pain Physician: Opioid
                                                            OpioidSpecial
                                                                   Special  Issue
                                                                          Issue    July
                                                                                July    2012;
                                                                                     2012;     15:ES9-ES38
                                                                                           15:ES9-ES38




ER opioids
ER   opioids and andfrom  from223.9  223.9million
                                               million   forforIR IR    opioids
                                                                    opioids    from from              theglobal
                                                                                                  of the    globalconsumption
                                                                                                                     consumption    of of   morphine,
                                                                                                                                       morphine,             fentanyl,
                                                                                                                                                        fentanyl,      and and
2007 as
2007   asillustrated
            illustrated     in in    Figure
                                 Figure    10 10      (172-174).
                                                 (172-174).       The Thedata data
                                                                               are are                            registeredinin
                                                                                                  oxycodone registered           20092009     occurring
                                                                                                                                         occurring            in Australia,
                                                                                                                                                         in Australia,
even more
even    morecompelling
                 compellingwhen         when        compared
                                              compared          fromfrom 20022002to to            Canada, New
                                                                                                  Canada,      NewZealand,
                                                                                                                      Zealand,thethe    United
                                                                                                                                    United    States States    and several
                                                                                                                                                        and several
2009 with
2009   withan  anincrease
                     increase        from
                                   from   9.39.3     million
                                                 million    for for
                                                                  ER ER      opioids
                                                                        opioids    to to          Europeancountries
                                                                                                  European      countries   (60,85).
                                                                                                                         (60,85).
       million, aa146%
22.9 million,            146%increase,
                                     increase,    and and
                                                        from from164.8  164.8    million
                                                                           million                      AnotherWorld
                                                                                                        Another     WorldHealth
                                                                                                                            HealthOrganization
                                                                                                                                       Organization         (WHO)
                                                                                                                                                         (WHO)           report
                                                                                                                                                                     report
to 234
to  234million
          millionfor     forIRIRopioids,
                                     opioids,a 42%  a 42%        increase
                                                            increase       withwith
                                                                                  an an           (87) showed
                                                                                                  (87)   showed thatthatbased
                                                                                                                          based ononthethe      statistics
                                                                                                                                          statistics    fromfromthe In- the In-
annualincrease
annual     increaseofof      2121% % forfor ERER       opioids
                                                   opioids     andand 6% for 6%IR  for IR         ternationalNarcotics
                                                                                                  ternational      NarcoticsControl
                                                                                                                                Control  BoardBoard      (INCB)
                                                                                                                                                    (INCB)           in 2003,
                                                                                                                                                                in 2003,
opioids. Most
opioids.     Mostprescriptions
                       prescriptions       werewere forfor      hydrocodone
                                                          hydrocodone          and and                developedcountries
                                                                                                  6 developed        countriesaccounted
                                                                                                                                  accounted    for for
                                                                                                                                                     79%79%       of global
                                                                                                                                                            of global
oxycodone-containing
oxycodone-containing                   products
                                    products           (84.9%)
                                                  (84.9%)       and and
                                                                      issued issued
                                                                                for for           morphineconsumption,
                                                                                                  morphine       consumption,      whereas
                                                                                                                               whereas            developing
                                                                                                                                            developing              countries
                                                                                                                                                             countries
shorttreatment
short   treatment           courses,
                       courses,       19.119.1%
                                             % for lessfor than
                                                              less than
                                                                      2 weeks,2 weeks,            which represent
                                                                                                  which    represent80% 80%ofof   the
                                                                                                                                the     world
                                                                                                                                     world         population
                                                                                                                                              population             account-
                                                                                                                                                              account-
65.4% for
65.4%    for2-32-3weeks.
                      weeks.      OfOf   these,
                                      these,         however,
                                                 however,             approximately
                                                                approximately                     ed for
                                                                                                  ed  for only
                                                                                                           onlyabout
                                                                                                                  about6%6%ofof   global
                                                                                                                                global       morphine
                                                                                                                                         morphine            consumption.
                                                                                                                                                        consumption.
12% of ofthe
           theprescriptions
                  prescriptions        werewere      issued
                                                issued           to those
                                                          to those      aged 10aged 10                addition,the
                                                                                                  In addition,     themost
                                                                                                                        most  recent
                                                                                                                            recent   datadata    showed
                                                                                                                                            showed            that
                                                                                                                                                        that in  2007,in 2007,
to 29
to  29 years.
       years.This Thismay  maysignalsignal  a apotential
                                                  potential        problem
                                                             problem             for this
                                                                           forthis                    developedcountries
                                                                                                  6 developed        countriesreported
                                                                                                                                  reported   thethe      highest
                                                                                                                                                   highest    levellevelof    of
population,asasthis
population,             this is isalso
                                    alsothethe     population
                                             population         mostmost likelylikely
                                                                                  to to           morphineconsumption
                                                                                                  morphine       consumptionand    and132132     of the
                                                                                                                                             of the    160 160     signatory
                                                                                                                                                            signatory
abusedrugs
abuse    drugsand  and       develop
                         develop            addictions
                                       addictions       (172). (172).     In addition,
                                                                   In addition,                   countries that
                                                                                                  countries     thatrequire
                                                                                                                      require   reporting
                                                                                                                             reporting          of consumption
                                                                                                                                           of consumption          werewere
thedata
the  dataalso also    illustrates
                  illustrates        an an    8-fold
                                         8-fold           increase
                                                    increase             in stimulant
                                                                  in stimulant                    belowthe
                                                                                                  below    theglobal
                                                                                                                 global  mean
                                                                                                                       mean      as illustrated
                                                                                                                             as illustrated    in Fig.in 13.
                                                                                                                                                          Fig.This
                                                                                                                                                               13. This
                                                                                                                                                                     sim- sim-
prescriptionsfrom
prescriptions       from       1991
                            1991     to to
                                         20092009      as illustrated
                                                  as illustrated      in Fig.in 11.
                                                                                 Fig. 11.         ply illustrates   thatmillions
                                                                                                       illustrates that   millionsofofpatients
                                                                                                                                         patients      with
                                                                                                                                                    with       moderate
                                                                                                                                                           moderate       to to
      Table 66 illustrates
                    illustrateshydrocodone
                                        hydrocodone        with  with      acetamino-
                                                                     acetamino-                   severepain
                                                                                                  severe    paincaused
                                                                                                                  caused byby  different
                                                                                                                            different         diseases
                                                                                                                                        diseases           and conditions
                                                                                                                                                     and conditions
phen being
phen    beingthe   the       number
                        number         oneone        prescription
                                             prescription           fromfrom2006 2006             may notnot bebegetting
                                                                                                                   getting  treatment
                                                                                                                          treatment          to alleviate
                                                                                                                                       to alleviate       theirtheir
                                                                                                                                                                 suffer- suffer-
through
through 2011  2011     (175).
                   (175).           However,
                               However,              narcotic
                                                narcotic             analgesics
                                                             analgesics       con- con-           ing in
                                                                                                  ing  in some
                                                                                                          somecountries,
                                                                                                                  countries,   while
                                                                                                                             while     more
                                                                                                                                     more         of them
                                                                                                                                             of them          are receiving
                                                                                                                                                         are receiving
stitute   number4 4ininthe
stitute number                     the   proportion
                                     proportion              of patients
                                                        of patients             treated
                                                                          treated                 it in
                                                                                                     in other
                                                                                                         othercountries
                                                                                                                  countries   such
                                                                                                                           such       as the
                                                                                                                                  as the   United United     States,
                                                                                                                                                       States,   whichwhich
in selected
in selectedtherapies
                therapies      with with   hypertension,
                                       hypertension,         toppingtopping
                                                                          at 42.4 at 42.4                99% of
                                                                                                  uses 99%       ofthe
                                                                                                                     the  world's
                                                                                                                        world's      supply
                                                                                                                                 supply          of hydrocodone
                                                                                                                                            of hydrocodone           and and
million and
million    andnarcotic
                   narcoticanalgesics
                                    analgesics         at 15.6
                                                  at 15.6            million,
                                                              million,            consti-
                                                                            consti-               83% of ofthe
                                                                                                             theworld's
                                                                                                                  world's  oxycodone
                                                                                                                         oxycodone           (176-178).
                                                                                                                                       (176-178).
tutingnumber
tuting   number      1010  in in    spending
                               spending             in leading
                                               in leading       therapytherapy
                                                                            areas areas                 Gram for for gram,
                                                                                                                      gram,people
                                                                                                                              ppople  in in
                                                                                                                                          thethe     United
                                                                                                                                                United     StatesStates
                                                                                                                                                                     con- con-
with oncologicals
with   oncologicalsconstituting
                              constituting          23.2
                                                 23.2       billion
                                                        billion     andand     narcotic
                                                                           narcotic               sume more
                                                                                                  sume    morenarcotic
                                                                                                                  narcoticrriedication
                                                                                                                             medication    thanthananyanyotherother
                                                                                                                                                                 nation  nation
analgesicsconstituting
analgesics      constituting        8.38.3   billion
                                          billion         in 2011
                                                     in 2011            as illustrated
                                                                  as illustrated                  worldwide. The
                                                                                                  worldwide.       TheInternational
                                                                                                                        International        Narcotic
                                                                                                                                        Narcotic           Control
                                                                                                                                                       Control    Board, Board,
                                                                                                                               - - - -- -       , ---- --          -
in Tables
in Tables77and  and8 8   andand Fig. Fig.
                                       12 12
                                           (175).(175).                                              division_of
                                                                                                  a division     of the
                                                                                                                    theUnited
                                                                                                                         UnitedStates,
                                                                                                                                   States,     estimates
                                                                                                                                           estimates     globalglobal
                                                                                                                                                                  phar-phar-
             UnitedNations
      The United           NationsOffice  Office  onon     Drugs
                                                       Drugs      andandCrime,Crime,
                                                                                   in in                          companiesproduce
                                                                                                  maceutical companies           pro4yce   moremore thanthan
                                                                                                                                                           75 tons75 atons a
an evaluation
an  evaluationofof      thetheworld world    supply
                                         supply          of opioid,
                                                    of opioid,       shows shows
                                                                              90%90%             ;year _of
                                                                                                 ;year   of oxycodone,'comppred               with 11.5 tons
                                                                                                              oxycodone,'compared with_11.5,tons                      in 1999,
                                                                                                                                                               in 1999,




                                                       Stimulant
                                                       StiMtilatit proscriptions incroato 8-fold
                                                                   prescriptions incPesse:8-folii

                              45 ~ .
                        ~ 4Q
                           45 I
                              1~"M
                                 —  Total M~,ritet
                                  ITQta1  Market                                                                                                             39
                        c 40
                        gI
                        ea       MeihylpFSeniclate
                                 Methylpherildate                                                                                                   36
                       p-
                       -   $5.
                       ' ~' ~ ~ Amphetamine
                                 Amphetamine                                                                                                   33
                       ~g3030
                                                                                                                 24 24 27
                        g 25
                        ~ 25                                                                             20 21
                                                                                                79
                       •o     20
                       ~2'1515
                       .E.   ~                                    13 ~5 1b 17
                        014
                        to 10
                        ~  10 - 4 6 7 10
                                 4 6
                       ti
                       CL      5            61
                               ~
                               0 ~ _ . -'r _ --,,,.;=        .•      .            .         .        ,     ,                   - -         .    --       .        .
                                     cc      C34" CP AR 0P                   6\ CP                                         c$'t"       IrA‘ c!'". act) cP
                                    h-
                                    N'
  *excludes
  *excludes modafinil
            modafinil and
                      and atomoxetine
                          atomoxetine products
                                      products

  Fig. 11.
       11. Projected
           Projected number of prescriptions for stimulants* dispensed by U.S. retail
                                                 stimulants* dispensed         retail pharmacies, 1991-2009.
  Source: SDI,
          SDI,Vector
               VectorOne':
                     One': National (174).


ES24
ES24                                                                                                                                       www.painphysicianjournal.com
                                                                                                                                           www.painphysicianjournal.com
   Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 113 of 256



                                                                     the United
                                                  Opioid Epidemic in the
                                                  Opioid                 UnitedStates
                                                                                States


    Table 6. Top medicinesbyby
             Top medicines     prescriptions.
                             prescriptions.

                PRESCRIPTIONS MN
      DISPENSED PRESCRIPTIONS                                   2007           2008            2009             2010            2011

      Total US Market                                           3,825          3,866           3,949            3,993           4,024

      1      Hydrocodone/acetaminophen                          120.9          125.5           129.4            132.1           136.7
      2      Levothyroxine sodium
                           sodium                               97.4           98.9            100.2            103.2           104.7
      3      Simvastatin                                        49.0           68.0            84.1             94.4            96.8
       4     Lisinopril                                         71.5           77.2            83.0             87.6            88.8
       5     Amlodipine besylate                                40.8           46.0            52.1             57.8            62.5
      6      Omeprazole
             Omeprazole   (RX)
                        (RX)                                    27.7
                                                                27.7           35.8
                                                                               35.8            45.6
                                                                                               45.6             53.5
                                                                                                                53.5            59.4
                                                                                                                                59.4

      7      Metformin HCL                                      49.2           51.6            53.8             57.0             59.1
      8      Azithromycin                                       47.1           51.9            54.7             53.6             56.2
       9     Amoxicillin                                        54.0           51.3            52.9             52.4             53.8
       10    Alprazolam                                         41.4           43.3            45.3             47.7             49.1
       11
       11    Hydrochlorothiazide
             Hydrochlorothiazide                                48.5
                                                                48.5           48.5
                                                                               48.5            47.9
                                                                                               47.9             47.8
                                                                                                                47.8            48.1
                                                                                                                                48.1

       12     Zolpidem tartrate
                       tartrate                                 34.5           39.1            42.7             43.7             44.6
       13    Atorvastatin                                       65.8           58.5            51.7             45.3             43.3
       14     Furosemide                                        44.7           44.4            43.8             43.6             42.3
       15     Oxycodone/acetaminophen                           31.3           33.6            36.7             37.9             38.8
       16     Fluticasone                                       23.9           26.2            30.1             34.8             38.4
       17     Citalopram HBR                                    18.1           22.6            27.3             32.2             37.8
       18     Metoprolol tartrate
              Metoprolol                                        43.5           38.4            41.1             38.9             37.8
       19     Sertraline HCL                                    33.4           33.7            34.8             36.2             37.6
       20     Metoprolol succinate                              33.0           41.5            26.9             33.0             34.5
       21     Warfarin sodium
                       sodium                                   34.4           34.9            35.7             35.6             33.9
       22     Tramadol HCL                                      20.6           23.3            25.5             28.0             33.9
       23     Potassium                                         36.7           35.8            35.2              34.7            33.7
       24     Prednisone                                        25.9           27.1            27.8              28.7            33.7
       25     Atenolol                                          45.0           42.0            39.5              36.4            33.4

     Source IMS Health,
     Source:        Healtli, National Prescription
                                      Prescription Audit,
                                                   Audit, Dec.
                                                           Dec. 2011
                                                                 2011 (175).
     Notes: Report reflects prescription-bound
                              prescription-bound products
                                                   productsincluding    insulinsand
                                                              includinginsulins andexcluding
                                                                                     excluding other
                                                                                               otherproducts    suchas
                                                                                                      productssuch   asOTC.
                                                                                                                        OTC.Table
                                                                                                                             Table shows lead-
     ing active-ingredients or ingredient fixed-combinations, and includes thosethose produced
                                                                                       produced by
                                                                                                 by both branded and generic manufacturers.
                                                                                                    both branded
     Includes all
               all prescriptions                                                     independent and chain drug stores, food store pharmacies
                   prescriptions dispensed through retail pharmacies - including independent
     and mail
          mail order  as well as long-term care facilities. Prescription counts are not adjusted for length of therapy. 90-day and 30-day pre-
               order as
     scriptions are both counted as one prescription.

     Updated February
             February 17, 2012.




 of
  _.which
 of_ . _ - more
     which   more than
            --      than 80% of     ofisisconsumed
                                           consumedininthe the  United
                                                              United                 that from
                                                                              trates that   from 1999
                                                                                                   1999to   2002,4.2%
                                                                                                         to2002,    4.2%ofof  U.S.
                                                                                                                            U.S.    adults
                                                                                                                                 adults   re-re-
                     --          -_ .           - - - -
 States. TheInternational
 States. The    International
                            _       Narcotics_ Boardalso_reports
                                  Narcotics~Board        also _reports                 the use
                                                                              ported the    use of
                                                                                                 ofopioid   analgesicsfor
                                                                                                    opioidanalgesics     forpain
                                                                                                                             painwithin     the
                                                                                                                                    withinthe
   --     - - -- ---.- -.. ._..---- - - -                              --
 that U.S.
 that U.S. demand
           demandfor          hydrocodone,the
                      forhydrocodone,           the  most
                                                   most     commonly
                                                         commonly                                         report of
                                                                              past month (179). In a report        of opioid
                                                                                                                       opioid use       oneofof
                                                                                                                               useininone
               opioid, isis about
 prescribed opioid,
.prescribed                   about27.4
                                      27.4million    gramsannually
                                            milliongrams      annually            statesin
                                                                              the states   inthe
                                                                                               theUnited    States
                                                                                                    UnitedStates     (Utah)
                                                                                                                  (Utah)     (180),
                                                                                                                           (180), the the  data
                                                                                                                                        data
 compared to
 compared     to3,237
                  3,237grams
                          gramsfor  for   Britain,
                                       Britain,    France,
                                                 France,     Germany,
                                                          Germany,            showed that
                                                                              showed           20.8% of
                                                                                        that20.8%      ofadults
                                                                                                          adultshad
                                                                                                                  had   been
                                                                                                                      been     prescribed
                                                                                                                            prescribed     anan
'and Italy combined
'and                       (61,177,178).
            combined(61,177,178).                                             opioid in
                                                                              opioid  in the
                                                                                         thelast
                                                                                              lastyear  andthat
                                                                                                   yearand   that29.1
                                                                                                                   29.1%      these
                                                                                                                       % ofofthese    prescrip-
                                                                                                                                    prescrip-
      Caudill-Slosberg et
      Caudill-Slosberg         et al (165)   in one
                                      (165) in   oneofof
                                                       thethe  earliest
                                                             earliest               were for
                                                                              tions were    forlong-term
                                                                                                 long-termpain.    Sullivanetetalal(181)
                                                                                                             pain.Sullivan                  also
                                                                                                                                     (181)also
                 demonstrated that
 evaluations demonstrated
 evaluations                            that opioid    use
                                               opioiduse      doubled
                                                           doubled            showed over aa 66 yearyear period
                                                                                                           period that
                                                                                                                   thatthetheproportion
                                                                                                                               proportionofof
       8% in
 from 8%         1980 to
             in 1980    to16%  16%inin2000.
                                         2000.The     data
                                                 Thedata     also
                                                          also     illus-
                                                                illus-        enrollees receiving
                                                                              enrollees              opioidswith
                                                                                          receiving opioids    witha adiagnosis
                                                                                                                        diagnosisofof   chronic
                                                                                                                                     chronic



www.painphysicianjournal.com
vwwwpainphysicianjournal.corn                                                                                                                    E525
                                                                                                                                                 ES25
   Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 114 of 256



                                         Pain
                                         Pain Physician:
                                              Physician:Opioid
                                                         OpioidSpecial
                                                                SpecialIssue
                                                                         Issue July
                                                                             July 2012;15:ES9-ES38
                                                                                  2012; 15:ES9-ES38


                                                                 ON-THERAPY.      PATIENTS f•aSU.
                                                                 C7N-TFiEMPY•P.ATIEN7S      t,1N
                                            HyOertension
                                            Hypertenslon                                                                    42.4
                                                                                                                            42A
                                         LilyidRegulators
                                         Lipid  EEegsalators 111111MMINIIIMIN 19.8  19.p
                                         AntidepreS.7.ants IMIIIIIMEMBEI. 18.5
                                         Antidepressant,                           l8.5
                                     Narcotic
                                     Narmtit Analgesics
                                                Analgesies Nitscammassiti 15.6. iS.6
                                    AntKlicetants
                                    AnH-UI'cei'znts(PPI)(PE'I)IMMIENIIMI 1.1.7.
                                                                            11.7.
                                             Antidia  betes kwirmiswe
                                             AnEidlaIntes     6W4~."~ • 13.0•
                                                                           11,0.
                                                   Thyroid
                                                   Ttiyroid        _      10.5
                                                                          10.6
                                           Anti-EPiteptics.
                                           Ar+t[-Epifeptics. -           9.2
                             Hormonal Contraceptives
                             Etarrrinnaf  Contraceptives               7.4
                                                                       7.4
                                     Respiratory
                                      F;es01r-attrryAgents
                                                       Aqenta-         7.4
                                                                       7A
                                                 Insomnia
                                                 Tnspmnla            5,4
                           Antiplatelets/Anticoagulants low 5.2
                           AeltipiateletSjAntitoaqulants             5.2
                                                      A(D HU OM 5.1
                                                      ADHU
                           Benlgn Prostate
                           Benign   ProstateFtyperplasia
                                               FtyperptasiaEN 3.3
                                           Antipsythotics ~ 3.1
                                           A,ntips~dh46ics.       3.1
                                            Osteoporosis
                                             Osteoparmsis        2:4
                                     OveractiveBlad'der
                                     Overacfiive   Bladder      1.5
                                                                1.5
                                               parkitions-
                                               P-cirkinSons     1.3
                                             Antitnigine, 1.1
                                             Ankihllgralne=     1.1
                                               AI zh eimers
                                               ~4lzheinners     1.0
                                                                1:0
                Source:  IMSHealth,
                Source: IMS Health,LifeLink,
                                    LifeLink, Dec
                                             Dec   2011
                                                 2011
     12. Treated
Fig. 12.          patientsininselected
         Treated patients      selected   therapy.
                                       therapy.


Table 7. Spending
Table 7.           based
         Spending based onon
                           thethe therapeutic
                               therapeutic     class.
                                           class.

      SPENDING
      SPENDING $BN
               $BN                2007      2008     2009      2010     2011            SPENDING
                                                                                        SPENDING $BN
                                                                                                 $BN               2007      2008      2009     2010     2011

  Total USMarket
  Total US Market                 280.5 . 285.7      300.7     308.6    319.9              Platelet
                                                                                           Platelet
                                                                                   12      Aggregation
                                                                                           Aggregation             , 5.0      5.7       5.5
                                                                                                                                        6.5       7.1      7.8
                                                                                                                                                           7.8 ~-
  1      Oncologics
         Oncologics               18.1       19.7     21.5      22.3     23.2              Inhibitors
                                                                                           Inhibitors

 2       Respiratory  Agents 15.1
         Respiratory Agents                 16.0      18.1      19.3     21.0      13      Angiotensin
                                                                                           Angiotensin IIII
                                                                                                                    6.5       7.6       8.6      8.7       7.6
                                                                                           Inhibitors
                                                                                           Inhibitors
  3      Lipid Regulators
         Lipid Regulators         19.4      18.1      18.6      18.8     20.1
                                                                                   14      Multiple Sclerosis
                                                                                           Multiple Sclerosis       3.4       4.1       5.0      5.8       7.1
 4       Antidiabetics
         Antidiabetics            12.2      13.6      15.8z
                                                      15.8     17:7
                                                               17.7      19.6
                                                                                   15      Vaccines  (Pure,
                                                                                           Vaccines (Pure,
  5                                                                                                                 5.9       5.0       4.7      5.7       6.3
                                                                                                                                                           63
         Antipsychotics
         Antipsychotics           12.8      14.3      14.7      16.2     18.2              Comb,  Other)
                                                                                           Comb, Other)

  6      Autoimmune
         Autoimmune                                                                16      Anti-Epileptics
                                                                                           Anti-Epileptics         10.0      11.1       6.9      5.6       5.9
  6                                7.6
                                   7.6       8.6       9.7      10.6     12.0
         Diseases
                                                                                   17      Erythropoietins
                                                                                           Erythropoietins          4.1       4.5       4.7      4.8       5.2
  7      Antidepressant
         Antidepressant           11.7      11.7      11.5     11.6      11.0
                                                                                   18 -    Iminunostimulating
                                                                                           Innnunostimulating
                                                                                                                    8.4
                                                                                                                    8•4       6.9
                                                                                                                              6.9       6.3
                                                                                                                                        6.3      6.1       5.1
 8       HIV Antivirals
             Antivirals            6.2       7.1       8.2      9.3      10.3              A gents
                                                                                           Agents

 9       Anti-Ulcerants
         Anti-Ulcerants           14.6      14.2      14.1     11.9      10.1      19      Hormonal
                                                                                           Hormonal
                                                                                                                    4.1       4.1       4.1      4.2       4.5
                                                                                           Contraceptives
                                                                                           Contraceptives
         `Narcotic
          Narcotic
 10                                6.7       7.3       8.0      8.4      8.3       20      Antivirals,  excl.
                                                                                           Antivirals, excl.
          Analgesics
          Analgesics                                                               20                               3.6       3.9     ~
                                                                                                                                      4.83.2
                                                                                                                                      4.8 3.2              3.7
                                                                                           Anti-HIV
                                                                                           Anti-HIV
 11      ADHD                      4.0 1     4.7       5.8      6.7       7.9

Source:  IMSHealth,
Source: IMS  Health,National
                     NationalPrescription
                              Prescription  Audit,
                                          Aud't,   Dec.
                                                 Dec.    2011
                                                      2011 (175(175).
                                                                 .

Notes:
Notes:
Therapy areas
Therapy   areasare
                 are based
                   based  onon  proprietary
                             proprietary  IMSIMS     Health
                                                 Health      definitions.
                                                        definitions.  Report Report
                                                                               reflectsreflects prescription-bound
                                                                                        prescription-bound    productsproducts
                                                                                                                         includingincluding  insulins
                                                                                                                                   insulins and       and excluding
                                                                                                                                                excluding
other products
other productssuch
                 suchasasOTC.
                          OTC.   Includes
                               Includes  all all prescriptions
                                             prescriptions       dispensed
                                                           dispensed          through
                                                                         through  retail retail pharmacies
                                                                                         pharmacies           - including
                                                                                                      - including           independent
                                                                                                                   independent   and chainand  chain
                                                                                                                                            drug      drug
                                                                                                                                                 stores,    stores, food
                                                                                                                                                         food
store pharmacies
store pharmacies and
                   andmail
                         mailorder
                              orderasaswell
                                        wellasas  long-term
                                               long-term  carecare  facilities.
                                                                facilities.     Prescription
                                                                            Prescription        counts
                                                                                           counts       are
                                                                                                  are not   not adjusted
                                                                                                          adjusted          forof
                                                                                                                    for length  length of therapy.
                                                                                                                                  therapy.          90-day
                                                                                                                                           90-day and  30-dayand 30-day
prescriptions  areboth
prescriptions are   bothcounted
                          countedas as
                                    oneone  prescription.
                                        prescription.

Updated February17,
Updated February 17,2012.
                     2012.


E526
ES26                                                                                                                       www.painphysicianjournal.com
                                                                                                                           www.painphysicianjournal.com
   Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 115 of 256



                                                                        the United
                                                     Opioid Epidemic in the UnitedStates
                                                                                   States


      Table 8. Top  ther¢peuticclasses
               Top therapeutic  cl¢sses   by prescriptions.
                                       by prescriptions.

               DISPENSED PRESCRIPTIONS MN                                        2007                   2008          2009           2010           2011
       Total U81v1arket-°
       Total US Market-°                                                         3,825.
                                                                                 3;825,                 3,866
                                                                                                       3;866`         3,949
                                                                                                                      ~3,949         3,993'
                                                                                                                                   ~-~;993'          4024 ,

       1       Antidepressants                                                   237                     241           247            254            264
                                                         , --           s;              -
       2~      LipidRegulato~s
               Zipid Regulators"` _                                 -            233 -                  242 $ ` "'     254          ==260
                                                                                                                                      260 -          260 "
                                                                                                                                                     250
       3       Narcotic Analgesics                                               231                     239           241            244            238
       4'       Antidiabetics" °"' ` ~ '
              ' Antidiabetics                                                ~   165== •
                                                                                 165                    166 ' " ' ~169
                                                                                                        166          169`             172
                                                                                                                                      172            173 "
                                                                                                                                                     173
        5      Ace Inhibitors (Plain & Combo)                                    159                    163            166            168            164
                                                                                     ,
       6
       6"      Beta Blockers
                    Blockers(Plain
                             (Plain&
                                   &Combo)
                                     Gombo) '                           "'       162
                                                                                 162'_                  164            163 "          162
                                                                                                                                     °162           ' 161     '
       7       Respiratory Agents                                                147                     147           152            153            153
       8 : `~ `t~nti Ulcerants
               Anti-Ulcerantg                       ~~                  ~        134 "- ~
                                                                                 134.                   139
                                                                                                        .139 * -'      146, =
                                                                                                                       146           `147'•
                                                                                                                                     147'• ~         150' ~,
                                                                                                                                                     156=
       9       Diuretics
               Diuretics                                                         137
                                                                                 137                    135
                                                                                                        135            132
                                                                                                                       132            131
                                                                                                                                      131            128
                                                                                                                                                     128

       10 '
       10       Anti-Epileptics
               tlnti'Epileptica      ~        o~                                 102
                                                                                 102~                    110 "
                                                                                                         110          ~116
                                                                                                                       116~'~ ~'   ~ ~122
                                                                                                                                       I22 " .. ~    128 '
                                                                                                                                                     128'~~
       11      Tranquillizers                                                     98                    101            104            108            111
       12
       12      Thyroid Prepaiati'on"s
               Thytoid preparations ~ " ` ~                                      103                     104 `
                                                                                                        ~404            105
                                                                                                                       ~105          '107
                                                                                                                                     T107 ~        110~
                                                                                                                                                ~110:
       13      Calcium Antagonists (Plain & Combo)                                87                     90             93             96             98
       14      Antirheumatid:Non:Steroid ,'~
               Antirheumatic,Nou=Steroid~~                          '        '   .90
                                                                                 ~'90:            `919 ~'           9292` "'           93 ~-
                                                                                                                                       93            —97
                                                                                                                                                       97
       15     Hormonal Contraceptives
              Hormonal                                                            94                     94             93             91             90
                      , .
       16'                                                                                         _
       16 ' "Angiotensin
              AngiotensinII~Inhibitors`
                          II Inhibitors'      ~    • .          ~ .               83        ~            X86°
                                                                                                        ~-8fi~        , 85 `
                                                                                                                     85               84 `
                                                                                                                                    ~ 84            ' '86 ~
                                                                                                                                                    ':86
       17      Broad Spectrum Penicillins                                         77                     74             77             76             77
                                                                                                                                          -
       18      -Ma crolides 8i
               -Macrolides     Similar Type Aiitibiotics
                            &Similar'Iype   Antibiotics         °                - 63            ~66 66
                                                                                                      ~ .               69
                                                                                                                      ~~69             67 ~          69
                                                                                                                                                     69
       19      Hypnotics &
               Hypnotics & Sedatives                                              58                     60             63             63             63
       20 ' "Vitainins&Minerals'
       20-  Vitamins & Mirlerals                                                  60 '~
                                                                                 ~60                   '`-
                                                                                                         59 ~~   58
                                                                                                               " 58 - 58"
                                                                                                                       8                               `6 ~
                                                                                                                                                    ~ '60
      Source: IMS Health,
                    Health, National Prescription
                                       Prescription Audit,
                                                     Audit, Dec.
                                                            Dec. 2011
                                                                 2011 (175).
      Appendix notes:
      Therapy areas are based on proprietary IMS Health definitions.
                                                              definitions. Report
                                                                           Report reflects
                                                                                   reflectsprescription-bound
                                                                                            prescription-bound products
                                                                                                                   products including insulins
      and excluding other products
                            products such
                                      such as
                                            as OTC. Includes all prescriptions dispensed
                                                                                 dispensed through
                                                                                             through retail
                                                                                                      retafl pharmacies
                                                                                                             pharmacies -- including
                                                                                                                            including indepen-
                                                                                                                                       indepen-
           and chain
      dent and  chain drug
                      drugstores,
                            stores, food
                                    food store
                                          store pharmacies
                                                pharmacies and
                                                             andmail
                                                                 mailorder
                                                                      orderasas well
                                                                                well as long-term care facilities.
                                                                                                        facilities. Prescription
                                                                                                                    Prescription counts
                                                                                                                                 counts are not
      adjusted for length of therapy. 90-day andand 30-day prescriptions
                                                            prescriptions are
                                                                          are both
                                                                              both counted as one prescription.

              February 17, 2012.
      Updated February


 non-cancer pain
 non-cancer     painand
                      andopioid
                           opioidprescriptions
                                     prescriptionsincrease.
                                                     increase.   Opi-
                                                               Opi-                             managementsettings.
                                                                                                management      settings.Volkow
                                                                                                                           Volkowetet   alal (172)
                                                                                                                                           (172)    showed
                                                                                                                                                  showed        that
                                                                                                                                                             that
 oids are
 oids  are also
            alsoused
                 usedcommonly
                       commonlyinincombination
                                         combination     with
                                                       with     seda-
                                                             seda-                              only a small
                                                                                                only    small proportion
                                                                                                                proportion of   of prescriptions
                                                                                                                                     prescriptions were
                                                                                                                                                      were fromfrom
 tive hypnotics.
 tive  hypnotics.Vogt
                   Vogtet etalal(182)
                                 (182)ininan
                                           anevaluation
                                               evaluation ofof  anal-
                                                              anal-                                  clinics or
                                                                                                pain clinics or specialists
                                                                                                                 specialists from
                                                                                                                               fromanesthesiology
                                                                                                                                       anesthesiology   in in  2009.
                                                                                                                                                            2009.
         usagefor
 gesic usage    forlow
                     lowback
                          backpain
                                 painand
                                       anditsits impact
                                               impact   onon  health
                                                            health                              Moreover, Deyo
                                                                                                Moreover,     Deyo et    al (31)
                                                                                                                     et al   (31) illustrated
                                                                                                                                    illustrated that
                                                                                                                                                   thatapproxi-
                                                                                                                                                          approxi-
        costs and
 care costs   andservice
                    serviceuse
                            useshowed
                                   showed    that
                                          that     in 2001,
                                                in 2001,      a total
                                                          a total                                       20% of
                                                                                                mately 20%     of patients
                                                                                                                  patientsin  inprimary
                                                                                                                                  primary care
                                                                                                                                             care settings
                                                                                                                                                   settingswerewere
 of $1.4
 of $1.4 million
           millionwas
                    wasspent
                         spenton  onopioids,
                                     opioids,which
                                                which   constituted
                                                      constituted                                           opioid users
                                                                                                long-time opioid     userswithwith6161%     receivinga acourse
                                                                                                                                        % receiving          course
 68% of of prescriptions
           prescriptionsforforanalgesics.
                                 analgesics.                                                    of opioids.
                                                                                                of opioids.InIn young
                                                                                                                youngveterans,
                                                                                                                         veterans,Wu   Wuetetalal  (189)
                                                                                                                                                 (189)     showed
                                                                                                                                                        showed
      _7hedata
      :The   data from
                   from reports
                          report5 and
                                    and pain
                                          pa'in management
                                                 management set-, set-,                              prevalence of
                                                                                                that prevalence    ofchronic
                                                                                                                       chronicopioid
                                                                                                                                  opioiduse useincreased
                                                                                                                                                 increased     from
                                                                                                                                                             from
aings
 tings is disconcerting.      Over_90%
              sconcerting. Over       90% ofof,patients
                                                 patientsreceived'
                                                            received                            3% in 2003
                                                                                                3%     2003 to
                                                                                                             to4.5%
                                                                                                                 4.5% inin2007.
                                                                                                                           2007.Patients
                                                                                                                                   Patientsonon    average
                                                                                                                                                 average       were
                                                                                                                                                            were
COPioids   for chronic pain
o ioidsforchronic'pain          management (32,169,172,183
                            managemen't_(32,169,172,183-,~                                      exposed to 22 different
                                                                                                exposed          different opioids
                                                                                                                               opioidsandandhad had3 3different
                                                                                                                                                         different
(-
 1-8-
    8)Even
~J88)    Even more
                more alarming,
                       alarming, however,
                                      however, isisthe
                                                     thefact
                                                           fact  that
                                                               that                             opioid prescribers.
                                                                                                opioid  prescribers. Not surprisingly,
                                                                                                                            surprisingly, 80% 80% ofof the   opioid
                                                                                                                                                       the opioid
 the majority
 the  majority ofof the
                     theprescriptions
                         prescriptions are are from
                                                from outside
                                                       outsidepain
                                                                 pain                           prescriptions during
                                                                                                prescriptions   during the     study were
                                                                                                                         the study     wereprescribed
                                                                                                                                              prescribedby   bypri-
                                                                                                                                                                 pri-



www.painphysicianjournal.com
www.painphysicianjournal.com                                                                                                                                      E527
                                                                                                                                                                  E527
   Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 116 of 256




                                           Pain Physician:
                                           Pain Physician:Opioid  SpecialIssue
                                                           OpioidSpecial   IssueJuly
                                                                                 July2012;
                                                                                      2012;15:E59-ES38
                                                                                            15:ES9-ES38




           lf~ t7,
           160
                          —7.PiOstria
                         ~—Austria
           140
           140 I .

           120 f

           100
           ino 4
               ~
                                  tApEtedStates.°
                                  United  States bEAnierica
                                                  America
       a       .                  canada
                                  Canada
      4.
       f.3. 80
             8
      *Tr+
       z
       a'                  E7enniark
                           Penniark  .
            60.. .'..! ~~ Potruc~al
            60
                      r — Austmlea
                           Australia
            40
                             1
                             i.

             20
             7©_ -
                                      --                                                          ~[~E~aE•rate.~sn:`~,9f1~
                                                                                                  Gfpbal rateanv 5,98      rn~Jr.api~a
                                                                                                                          ngkapita
                     6
              0
                                                                        160
                                                                        IfiQ cOuritries
                                                                             C011rlttrle5

 Fig. 13. Global  morphine consumption
          Global morphine   consumptionin in 2007 (mg/capita).
 Source:  InternationalNarcotics
 Source: International  Narcotics Control
                                 Control   Board,
                                         Board,   United
                                                United    Nations
                                                       Nations data.data. Graphic
                                                                     Graphic       created
                                                                             created by the by theand
                                                                                            Pain   Pain  andStudy
                                                                                                      Policy PolicyGroup,
                                                                                                                    StudyUniversity
                                                                                                                          Group, University
                                                                                                                                    of Wiscon-
  sin/WHO Collaborating
          CollaboratingCenter,
                        Center,2009.
                                 2009.




     IROpioid
     IR OpioidPrescribers
               Prescribers                                                            ER/LAOpioid
                                                                                      ER/LA Opioid Prescribers
                                                                                                  Prescribers
                                                                                                  HEM, 1.19'0
                                                                                                  HEM, 1,7%
                                                                                     ORTH
                                                                                     ORTH
                                      Others                                     SURG. 1,9%
                                                                                 SURG. 1 ,9°to
                                                       ,                                                 ~ C3tliers         ~,   ~
                                      20.~%                                           P+dEl~RO,
                                                                                      NEURO,
    P6V1&R. 2,7~9rG
    Pit/14R, 2.7%                 ~                                                                                              y'[ .,'•
                                                            ~                           5;8%,                           - -Y     F        q.` h
    ANE~.,.3.2°la
    ANES,
                                                                                      PA, 4:3a'a
                                                                                          4.3%                                       ~0       i
                                                                                                                       ~~
          NR;$.5%
          NP; 349/a                                                                   lJNSPEC,
                                                                                     .UNSPEC,
            F'A,4,0%
            PA,  4,0%                                                                   4.9%
       UnspeG,4.5%
       Unspec, 4.511/o ..
                                                                                       hIPr, 5.7°m
                                                                                       NP,.5.7%
                     E~,.4,7~ra .
                     EM,.4.7%
                                                    ~erltists, 7:7°'a                       P~r1&R,,9.3%
                                                                                            PM&R,
                     ~ORTI
                     OFTHO 30SURG
                             ~~1RG,
                         7.4%
                         7.4%                                                                                     ANES,
                                                                                                                   13.8%
                                                                                                                   13.8%

Fig. 14.
     14. Total
         Totalnumber of prescriptions
                          prescriptions dispensed in the U. S. by
                                                          U.S. by top
                                                                   top10
                                                                      10prescribing
                                                                         prescribingspecialties
                                                                                     specialtiesfor
                                                                                                  forIR
                                                                                                      IRand
                                                                                                         andER/
                                                                                                             ER/ LA
                                                                                                                 LA opioids, year
2009 (173).
      (173).Source:
              Source:SDI,
                     SDI, Vector One°:`:National
                          Vector One     National(174).
                                                   (174).



 marycare
 mary    careproviders,
                providers,    and
                            and     less
                                 less thanthan
                                             1%1%waswasfromfrompainpaincialists:.constituting
                                                                        cialists:.constituting    2.7%
                                                                                               2.7%      (173,174).
                                                                                                      (1.41720.       contrast,
                                                                                                                   In In contrast, forfor
                                                                                                                                       ER ER
                                                                                                                                          or or
                                                                                        -_
specialists.
 specialists.                                                          'long-acrtingopioids
                                                                       longTacting       opioidsinin 2009, anesthesiologists
                                                                                                   2009,anesthesiplogists           constituted
                                                                                                                               constituted
                                                                                1
      Infact,
      In  fact,the
                thedata
                    dataillustrates
                          illustrates that
                                    that in in 2009
                                            2009    (Fig.14).
                                                 (Fig.          among:13.8%
                                                       14). among       13.8%-and and physical
                                                                                       physicalmedicine
                                                                                                 medicine    and
                                                                                                           and     rehabilitation
                                                                                                                rehabiliiation        constitut-
                                                                                                                                   constitut-
     top 10
the top_
the         10.specialt'ies
               specialties ofofthose
                                thoseprescribing
                                       prescribing   immediate
                                                   immediate     re-re- ed 9.3%,
                                                                           9.3%,withwithgeneral
                                                                                          generalpractitioners,
                                                                                                   practitioners, family medical
                                                                                                                     family  medical doctors,
                                                                                                                                        doctors,
 lease opioids
 lease  opioids - were
                   —  - general
                         general
                              -    practitioners/family medicine'
                                  practitioners/family      medicine    osteopaths,_and
                                                                       'osteopaths,          internalmedicine
                                                                                       and internal    medicine specialists   stilldominat
                                                                                                                 specialists still   dominat-:
   -                                               — _                                                    =_                              _--
 26.7%1 internal
 26.7%,             medicine 15A%,
          internal medicine     15.4%,anesthesiologists
                                          anesthesiologists    consti-:,ing
                                                             consti-.  ;ing the
                                                                             the field
                                                                                   field with
                                                                                         with27%
                                                                                               27%and and16.8%,
                                                                                                           16 8%,   inin
                                                                                                                       essence
                                                                                                                         essence  exceeding
                                                                                                                                     exceeding
;tuting  3 2%,,and
"tuting 3.2%,     andphysical
                       physicalmedicine
                                 medicme    and_rehabilitation
                                           and rehabilitation spe-spe-~'their  prescriptions
                                                                       'their prescriptions   ofof immediate
                                                                                                 immediate             opioids
                                                                                                                 release
                                                                                                              release     opioids(173,174)..
                                                                                                                                     (173,174)..



E528
ES28                                                                                                            www.painphysicianjournal.com
                                                                                                                www.painphysicianjournal.com
   Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 117 of 256



                                                              Epidemic in the
                                                       Opioid Epidemic    the United
                                                                              UnitedStates
                                                                                     States



5.0   RELATIONSHIPOF
5.0 RELATIOIIISF9IP OFESCALAT1111G
                       ESCALATING OPIOID
                                   OPIOID
USEA111D
USE   AND ADVERSE
          ADVERSECOIlISEQUEI!lCES
                    CONSEQUENCES                                                     combined (190-192).
                                                                                     combined           (190-192).Thus,  Thus,itithas     hasbeen
                                                                                                                                                been      concluded
                                                                                                                                                     concluded          thatthat
                                                                                     opioid analgesics
                                                                                                   analgesics contributed
                                                                                                                   contributed to                 fatalitiesbased
                                                                                                                                             tofatalities         based    onon
      While numerous
      While     numerous adverse
                               adverse effects
                                             effectshave have    been
                                                              been     re-re-        opioid abuse
                                                                                     opioid       abuseand   andincreasing
                                                                                                                    increasingdoses,      doses,     doctor
                                                                                                                                                  doctor          shopping,
                                                                                                                                                              shopping,
 ported, ever
            ever increasing
                   increasing opioidopioid related
                                               relatedfatalities,
                                                           fatalities,in-   in-      and other other aspects
                                                                                                         aspects of ofdrug drugabuse abuseasas       illustrated
                                                                                                                                                  illustrated       in inFig.Fig.
                                                                                                        - -- - ---                                                                -.
 cluding drug
 cluding     drug poisoning
                    poisoning deaths,deaths, are  arecrucial.
                                                        crucial.In    Inthethe              (160). The data from
                                                                                     16 (160)...The                  from emergency
                                                                                                                                emergencydepartment  department        visits;
                                                                                       _ .            - - ---
                                                                                                            - -            _ ....--__-- _~ ~- -                —
                                                                                                                                                              --  -- ---------
                                                                                                                                                                         --- --
 United States,
 United    States,inin2008,
                        2008,oneone orormoremore   prescription
                                                prescription           drugs
                                                                    drugs          ;sadly_ illustrate
                                                                                   ;sadly       illustrate thatthatopioids,
                                                                                                                         opioicl,          sedatives,
                                                                                                                                       sedatives,      and_ and_   non-pre-)
                                                                                                                                                                non-pre-~
        involved in
 were involved       in20,044
                         20,044ofofthe   the   27,153
                                            27,153        deaths
                                                      deaths     with witha a       scription
                                                                                   ,'scription
                                                                                        _             sleep
                                                                                                       sleep   aides
                                                                                                               aides      are    often
                                                                                                                                 often        taken
                                                                                                                                            taken    moremore     than
                                                                                                                                                               than    _ prepre °
                                                                                               =           ----=- -          -- ---                             - - - --
 specified drug.
 specified    drug. Opioid
                      Opioidpainpainrelievers
                                         relieverswere
                                                     wereinvolved
                                                              involvedinin           icribed or
                                                                                   rscribed         or solely
                                                                                                        solely for
                                                                                                                 for the thefeeling
                                                                                                                                 feelingthey   theycause caise,     and_ fhai)
                                                                                                                                                               and_thatj
 14,800 drug
 14,800    drugoverdose
                  overdosedeaths,
                               deaths,      compared
                                          compared       to to   11,500
                                                             11,500     of of      'this trend is      is steadily
                                                                                                          steadily_increasing(1
                                                                                                                       -increasing_(170).`
 27,500 fatal
 27,500   fatalunintended
                 unintended        drug
                                drug       overdose
                                         overdose         deaths
                                                     deaths          in 2007
                                                                in 2007                      :The    Centers for_Disease_Control
                                                                                              The Centers         for Disease Controland                 andPrevention;
                                                                                                                                                                 Prevention;
-— an
    anincrease
       increaseofof3,3003,300 in in
                                  justjust  one
                                          one  yearyear    (160).
                                                      (160).    Alarm-Alarm-        XDC)
                                                                                     _(CDC)(34)    ,(34)  alsorepprEed:fheRprcnigeo-
                                                                                                        also    reported the percentage of prescription"     f prescripifo          r'
                                                                                                       _.-_           __.                             _
            2007 there
 ingly, in 2007    therewere weremoremoreopioid
                                              opioid    analgesic
                                                     analgesic          over-
                                                                    over-          (,drug
                                                                                      elrug overdoses
                                                                                               overdosesby    byrisk
                                                                                                                  riskgroup
                                                                                                                          groupinin     thethe  United
                                                                                                                                             United         States.
                                                                                                                                                        States.   ThisThisre-;F re-;
                                                                                       ~ . - - - ~ -. _ __w- - -                                        - ._ - _.-..a _=---
 dose deaths
 dose   deathsthanthanoverdoses
                          overdoses       involving
                                       involving         heroin
                                                     heroin    and  andco-co-      :port       showedthat
                                                                                     port showed           thatapproximately
                                                                                                                 epproximately80%0           80% of  ofprescribed
                                                                                                                                                           prescribedlow-)  low-)
                                                                                                 ,.                    _                  -- - _ . -               _--       -
 caine combined
 caine  combined(Fig.  (Fig.15).
                              15).InInaddition,
                                        addition,during
                                                      duringthe  the    same
                                                                      same         :doses (less
                                                                                   :doses              than100
                                                                                                (lessthan     100mg  mgofof      morphine
                                                                                                                              morphine             equivalent
                                                                                                                                               equivalent      dosedoseper,`-per
                                                                                          -                                        =- ~ -       - - -          --              --
 time frame,
 time  frame,drug-related
                 drug-relatedsuicidessuicidesalsoalsoincreased,
                                                        increased,        with
                                                                       with          dey— considered
                                                                                    •day_-      considered as   ashigh
                                                                                                                     highdose  dosebyby       many)
                                                                                                                                            many)    werewere by by    a single;
                                                                                                                                                                  a single;
           analgesics being
 opioid analgesics       beinginvolved
                                   involvedininroughly
                                                     roughly3,000  3,000  of of    :practitioner,
                                                                                     practitioner, accounting
                                                                                                          accounting for an estimated      estimated20%    20% of  ofallallpre-
                                                                                                                                                                             pre- ,
 the 8,400
 the  8,400overdose
              overdose     deaths
                         deaths   in inthethe  United
                                            United   StatesStates    in 2007
                                                               in 2007              '5cription
                                                                                    '                overdoses(Fig.
                                                                                     scription overdoses             (Fig. 17).`In
                                                                                                                               17). Incontrast,
                                                                                                                                            contrast,among  amongthe    there-re-
       were suicide
 that were      suicide or orofofundetermined
                                     undeterminedintent     intent     (190).
                                                                    (190).           maining 20%     20% of of patients,
                                                                                                                patients,10%     10%ofofprescribed
                                                                                                                                                prescribedhigh   high     doses
                                                                                                                                                                        doses
 Complicating thesethesegrave
                            gravestatistics,
                                     statistics,forforevery
                                                         everyuninten-
                                                                   uninten-          (greater than
                                                                                     (greater       than 100100mgmgmorphine
                                                                                                                        morphineequivalent  equivalent       dose
                                                                                                                                                           dose   perper    day)
                                                                                                                                                                         day)
         overdosedeath
 tional overdose       deathrelated
                                relatedtoto   anan   opioid
                                                  opioid        analgesic,
                                                             analgesic,              (193-195)per
                                                                                     (193-195)        perdaydayofofopioids
                                                                                                                      opioidsby     bysingle
                                                                                                                                          single   prescribers
                                                                                                                                                 prescribers          account
                                                                                                                                                                   account
        admittedfor
 9 are admitted      forsubstance
                          substanceabuse   abuse   treatment,
                                                 treatment,      3535     visit
                                                                      visit          for an estimated
                                                                                                 estimated 40%  40% of   of the
                                                                                                                              theprescription
                                                                                                                                     prescriptionopioid   opioidoverdos-
                                                                                                                                                                     overdos-
 emergencydepartments,
 emergency      departments,161     161    report
                                        report      drug
                                                  drug       abuse
                                                          abuse    or orde-de-            (131,195).The
                                                                                     es (131,195).        Theremaining
                                                                                                                remaining10%        10%ofofpatients
                                                                                                                                                  patients      seeing
                                                                                                                                                             seeing    mul-mul-
 pendence,and
 pendence,     and461 461report
                            report     non-medical
                                    non-medical       usesusesof of   opioid
                                                                 opioid              tiple doctors
                                                                                     tiple     doctors andand typically
                                                                                                                typically involved
                                                                                                                                involved in     in drug
                                                                                                                                                    drugdiversion
                                                                                                                                                             diversioncon-  con-
 analgesics (34).
 analgesics    (34).Not
                      Notsurprisingly,
                             surprisingly,inin2007,2007,     non-suicidal
                                                          non-suicidal               tribute to
                                                                                     tribute      to 40%
                                                                                                       40% of ofoverdoses
                                                                                                                  overdoses(152).     (152).Furthermore,
                                                                                                                                                 Furthermore,among      among
        poisoning deaths
 drug poisoning        deathsexceeded
                                  exceededboth   both     motor
                                                      motor           vehicle
                                                                vehicle              persons who    who died
                                                                                                           diedof ofopioid
                                                                                                                       opioidoverdoses,
                                                                                                                                    overdoses,          a significant
                                                                                                                                                    a significant        pro-pro-
                suicide deaths
 traffic and suicide      deathsin   in20 20states,
                                             states,withwithdatadata     from
                                                                      from           portion did not      not have
                                                                                                               have aa prescription
                                                                                                                             prescription in       in their
                                                                                                                                                        their records
                                                                                                                                                                records for    for
 Ohio illustrating
 Ohio   illustrating that
                        that the number
                                     number of    of deaths
                                                      deaths from from un- un-       the opioid
                                                                                     the      opioid that
                                                                                                        thatkilled
                                                                                                               killed them;
                                                                                                                          them; in    in West
                                                                                                                                            West Virginia,
                                                                                                                                                   Virginia, Utah, and       and
 intentional drug
 intentional     drugpoisoning
                        poisoningsurpassed
                                        surpassedthe   thenumbers
                                                              numbersofof            Ohio, 25%  25% to 66% of      of those
                                                                                                                         thosewho   whodied   diedofof     pharmaceutical
                                                                                                                                                        pharmaceutical
           from both
 deaths from       bothsuicide
                           suicideand  and    motor
                                           motor        vehicle
                                                    vehicle          crashes
                                                                crashes              overdose used
                                                                                     overdose         usedopioids
                                                                                                             opioidsoriginally
                                                                                                                           originallyprescribed
                                                                                                                                              prescribedtoto        someone
                                                                                                                                                                 someone




                              14,.000
                              14,000 -

                              1
                              120zicio
                                2;000
           ~                                                                                                                    °plaid analgesic
                                                                                                                               .Opioid analgesic
           Number ofdqaths.




           -tg,' 10,0b0
           ~
           16     5,000
                  5,000                                                                  - ~~•
                                                                        _. ~.
            ~ s,opo
                a,opo                                          ~.                                                               Cocaine
                                                                                                                                Cocaine
            ~
               4,000 -
           ~ 4.00o-
                                                  ~
                               2.000
                               z.000 -    i-:           1----=            _       ~           a--~-- `'                         Heroin
                                                                                                                                Heroin
                                   a= -
                                           9n
                                          '49   loo
                                                '00   .01
                                                      '01     102
                                                              '02        o3
                                                                        '03       •oa
                                                                                  '04        •os
                                                                                              os         •ba
                                                                                                         •0a         •07
                                                                                                                     '97




   Fig. 15.
        15. Deaths  from unintentional drug overdoses
            Deaths from                       overdoses in
                                                        in the
                                                           the United
                                                                United States
                                                                       States according
                                                                              according to major type
                                                                                                   type of
                                                                                                         of drug, 1999-2007.
   Source:  Centers
   Source: Centers forfor Disease
                       Disease    Control
                               Control and and Prevention.
                                           Prevention.      Unintentional
                                                       Unintentional       Drug Poisoning
                                                                     Drug Poisoning         in theStates.
                                                                                    in the United  United   States.
                                                                                                          July 2010. July 2010. http://www.cdc.gov/Home-
                                                                                                                     http://www.cdc.gov/Home-
   andRecreationalSafety/pdf/poison-issue-brief.pdf     (190).
   andRecreationalSafety/pdf/poison-issue-brief.pdf (190).


www.painphysicianjournal.com
www.painphysicianjournal.com                                                                                                                                                E529
                                                                                                                                                                            E529
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 118 of 256




                                           Pain Physician:Opioid
                                           Pain Physician: OpioidSpecial
                                                                  SpecialIssue
                                                                          IssueJuly
                                                                                July  2012;
                                                                                    2012;   15:ES9-ES38
                                                                                          15:ES9-ES38



       O
                                                                                                  else (152,192,196).
              ••■••• 0Pilde-a114/100,00.0
              ® OpRdeathSl100,000                                                                            --      -    --       -         -      --                          -
                                                                                                       The
                                                                                                       The responsible
                                                                                                                responsible- _opioidy           prescription_community)
                                                                                                                                 opioid prescription                     community;
        7-             Treatmerit Oritissi9nsii0:000
        7— m— Treatme1admiss3onsti0,000
               ME MI
                                                                                                  considers
                                                                                                  considers that  thatthetheadverse
                                                                                                                              adverseconsequences
                                                                                                                                              consequences         of of    appropri=:
                                                                                                                                                                         approprE:
                  •• OPRQPRsales sales kglie,Oeo,
                                        kgF10,000,                                                             - = -= ----- - --- =—
                                                                     ¨
                                                                       i.i,.•                     ately  prescribedand
                                                                                                  ately prescribed         andusedused      opioids
                                                                                                                                        opioids      areare     least considered„
                                                                                                                                                            least
        6-                                                                                        as  the blame
                                                                                                  as the    blame is   is placed~      predominantly
                                                                                                                          placed_predominantly                 on on      abuses
                                                                                                                                                                     abuses        and; andi
                                                            ,.                                   ;overuses       (49,71,116_119}.Consequently,
                                                                                                 ,,overuses (49,71,116-119).)               Consequently,         it itis iscoupled
                                                                                                                                                                              coupled
        5
        5-                                              ►'~                                       with
                                                                                                  with aa lack
                                                                                                            lack of  of evidence
                                                                                                                         evidenceregarding
                                                                                                                                        regardinglong-term long-term            benefits
                                                                                                                                                                            benefits
                                                  ~~•                                             and   ampleevidence
                                                                                                  and ample        evidencethat  thatthe  theincreased
                                                                                                                                                 increased         prescription
                                                                                                                                                                prescription          of of
   a                                                                                              opioids
                                                                                                  opioids isisfueling
                                                                                                                  fuelingan  anepidemic
                                                                                                                                  epidemicofofaddiction  addiction       andand     over-
                                                                                                                                                                                 over-
   11 4 -
  cc                                                                                              dose   deaths. This
                                                                                                  dose deaths.        Thiscrisis
                                                                                                                             crisisis is  rooted
                                                                                                                                       rooted      in in   a lack
                                                                                                                                                        a lack    of of     education
                                                                                                                                                                        education
                                                                                                  and   misinformation,
                                                                                                  and misinformation,              leading
                                                                                                                                leading        toto    overprescribing
                                                                                                                                                   overprescribing             andand  a a
                              .                                  ,~                               tendency
                                                                                                  tendency to    to focus
                                                                                                                     focus onon ineffective
                                                                                                                                 ineffectivestrategiesstrategies(49,71,197-
                                                                                                                                                                         (49,71,197-
                                                                                                                                         _---- --- ----
                       ~4                                ~P
                                                                                                  199).
                                                                                                  199) Infact fect,thethe majority
                                                                                                                           majorityofofcases   casesinvolving
                                                                                                                                                        involving_injuryinjury and      and;
                                                                                                                                                                                       =.
        2-        1                            ~
                                                                                                  death occur
                                                                                                  death    occurininReoplepeopleusing  usingopioids
                                                                                                                                                  opioids        exactly
                                                                                                                                                             _exactly        as as    pre-,
                                                                                                                                                                                   pre-,
              t .        .~ x p,~-,• .
                                                                                                  scribed,
                                                                                                  scribed, not notjustjustthose
                                                                                                                            thoseMisusing_ or abusing_them (71).;
                         ~                                                                                                       -         -
       11 r          ,~.                                                                          Even    moreimoprtantly,
                                                                                                  Even more         importantly   , most        studiesindicate
                                                                                                                                     most studies            indicatethatpa-, thatpa-;
                                                                                                    .:T ~       d =- -'---                     _ ._~.:•- _.._ __ = .-- :_—.:           __
                                                                                                  tients   on long=term_opioici
                                                                                                  tients orilong:      term opioidtherapy  therapyare     are    unlikely
                                                                                                                                                               unlikely           to stop;
                                                                                                                                                                             to stop)
                            _                                                                     even if   analgesiaand
                                                                                                         if analgesia       andfunction
                                                                                                                                    functionare-poorare poor     andand       safety
                                                                                                                                                                          safety      is-jis-i
        0 -   1 - .1      -I         1 -    I.    1;    1.      I      I    i
                              .
            1999        2001
                                                                                                  sues  arise..
                                                                                                        arise..    Frequently,
                                                                                                                  Frequently,        despite
                                                                                                                                 despite       goodgood     relief
                                                                                                                                                         relief   and and      improve-
                                                                                                                                                                          improve-
            1999        2001.             2003
                                          2003'       2005          2007        2009
                                                                                                  ment
                                                                                                  ment in infunction
                                                                                                              functionwith  withmodalities
                                                                                                                                     modalities         other
                                                                                                                                                    other     thanthan      opioids
                                                                                                                                                                       opioids       in- in-
                                                   Year
                                                   Year                                           cluding     interventional
                                                                                                  cluding interventional             techniques
                                                                                                                                 techniques          and and     surgery,
                                                                                                                                                            surgery,              patients
                                                                                                                                                                            patients
 " Age-adjusted
    Age-adjusted rates ratesper   per  100,000
                                         100,000 population
                                                     population    forfor
                                                                        OPROPRdeaths,
                                                                                  deaths,
                                                                                       crude
                                                                                           crude continue
                                                                                                  continue on   on opioids
                                                                                                                     opioids (200-215).
                                                                                                                               (200-215).
  rates per
  rates   per10,000
               10,000population
                         population        forfor
                                                OPR
                                                  OPR  abuse
                                                           abusetreatment
                                                                     treatmentadmissions,
                                                                                  admissions,
 and crude
 and   crude rates
                ratesperper10,00010,000   population
                                            population   forforkilograms
                                                                   kilograms of OPR
                                                                                 of OPR
                                                                                      sold.sold.
                                                                                                       Even
                                                                                                       Even thoughthough     there
                                                                                                                           there     is isno noevidence
                                                                                                                                                  evidence     to to    support
                                                                                                                                                                    support        the:  the;
                                                                                                  previous      teachingthat
                                                                                                  previous teaching           thatlong-acting
                                                                                                                                      long-acting          opioids
                                                                                                                                                        opioids     cancan        provide
                                                                                                                                                                            provide
 Fig. 16. Rates of opioid opioidpain     painreliever
                                                relieveroverdose
                                                            overdosedeatla,
                                                                          death, opioid
                                                                                   opioid         better   analgesia,and
                                                                                                  better analgesia,        andlesslessriskriskforfor
                                                                                                                                                   abuseabuse than than      immediate
                                                                                                                                                                      immediate'         ,
 pain reldef
 pain            treatment admissions,
         relief treatment           admissions, and kilograms of opioid           opioid          release.
                                                                                                  release products
                                                                                                               products (32,71,96,100,103,107,116-119,216),.
                                                                                                                             (32,71,96,100,103,167,116-119,216)e
 pain relievers
 pain                 sold-
         relievers sold         - United States, 1999-2010.
                                                                                                 'the_use
                                                                                                 'the use ofofhigher
                                                                                                                   higherdose,doses,      with
                                                                                                                                       with     aa     combination
                                                                                                                                                   combination
                                                                                                                                                            -        -- -
                                                                                                                                                                          of of     short-
                                                                                                                                                                               short-'
 Source: Centers
 Source:     Centersfor forDisease
                                DiseaseControl
                                             Control  andandPrevention.
                                                                Prevention. Vital
                                                                                Vital
                                                                                   signs:
                                                                                        signs:
 Overdoses of
 Overdoses      ofprescription
                    prescriptionopioid     opioid pain
                                                     pain
                                                        relievers
                                                            relievers  - United
                                                                          - United
                                                                                 States,
                                                                                     States,      acting
                                                                                                 'acting_andand    long-acting_opioids,
                                                                                                                   long:  acting_    opioids,          continues
                                                                                                                                                   continues        to    to  escalate:
                                                                                                                                                                           escalate:
 1999-2008. MMWR.
                MMWR. Morb.      Morb.MortalMortalWkly.
                                                      Wkly.    Rep.
                                                                  Rep.
                                                                     60,60,
                                                                          1487-1492
                                                                            1487-1492             Thus,
                                                                                                  Thus, ititisisbelieved
                                                                                                                  believedthatthatcommencing
                                                                                                                                      commencing             long-acting
                                                                                                                                                          long-acting              opioid
                                                                                                                                                                              opioid
 (2011) (160).                                                                                    therapy
                                                                                                  therapy isisoftenoftenthe thestarting
                                                                                                                                  starting        point
                                                                                                                                                point    forfor highhigh dose dose opi-opi-




              100%
              100%
                            110%
                               0% F. - -
                80%
                80%
                             110%
                               0% 'H-IM
                                      11111
                                        --                               40%
                                                                         40%                    . .
                                                                                                                      iii Patients
                                                                                                                      ■   Patients seeing
                                                                                                                          doctors
                                                                                                                          doctors and
                                                                                                                                     seeing multiple
                                                                                                                                             multiple
                                                                                                                                   andtypically
                                                                                                                                         typically
                                       .--,--           .                            .            :I
                                       ..         .,.,
                                       •.......
                                              ..,...                                                                      involved
                                                                                                                          involved in
                                                                                                                                    in drug
                                                                                                                                       drug diversion
                                                                                                                                            divt?rsion
                60%
                60%                    ...,—
                                       ,......                                                                        CI
                                                                                                                      EdPatients
                                                                                                                           Patientsseeing
                                                                                                                                     seeingone
                                                                                                                                            onedoctor,
                                                                                                                                                doctor,
                                       •......,—,—.
                                               ....,                                                                     high
                                                                                                                         highdose
                                                                                                                              dose
                                       --,--,--
                                        —
                40%
                40%          80%
                             80% .--7,
                                  ----,                                 40%
                                                                        40%               11 I I
                                        —,---,—
                                           IMININI..
                                       •....,...                                                                      ®Patients
                                                                                                                      ® Patientsseeing
                                                                                                                                 seeingone
                                                                                                                                       onedoctor,
                                                                                                                                           doctor,
                                       MMMMEIS.
                                       MIIINIMIMEMBEN
                                                                                             I I                       low
                                                                                                                       low dose
                                                                                                                           dose
                20%
                20%                    MMINIIM”.                                   ••••11•MMIMM
                                         -  --MM                                   1=MINEMININI
                                           IMIIIMINN.                    20%
                                                                         20% .......
                                       1•1•MMEMIM=B                                ==••=MMIM
                  0%
                  0%
                                       _                                           .



                                          Patients
                                          Patients                                 Overdoses
                                                                                   Overdoses


          Percentageofof patients
 Fig. 17. Percentage      patients and prescription drug overdoses,
                                                           overdoses, 6y  risk group
                                                                      by risk  group-- United States.
 Source:Centers
 Source:  Centersfor
                   forDisease
                       DiseaseControl
                               Control andand
                                           Prevention.
                                              Prevention.
                                                       CDCCDC
                                                            grand
                                                               grand
                                                                  rounds:
                                                                      rounds:
                                                                          Prescription
                                                                                Prescription
                                                                                       drug overdoses
                                                                                             drug overdoses
                                                                                                      - a U.S.- epidemic.
                                                                                                                a U.S. epidemic.
                                                                                                                          MMWR.  MMWR.
                                                                                                                                  Morb. Mor-
                                                                                                                                         Morb. Mor-
 tal Wkly.
     Wkly.Rep.
           Rep.61,
                61,10-13
                     10-13(2012)
                           (2012)(34).
                                  (34).



ES30
E530                                                                                                                                        www.painphysicianjournal.com
                                                                                                                                            www.painphysicianjournal.com
     Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 119 of 256



                                                           Opioid Epidemic  in the
                                                                  Epidemic in   the United
                                                                                    United States



  oid therapy, a practice that growing        growing evidence
                                                            evidence suggests
                                                                         suggests         opioid abuse in chronic
                                                                                                            chronic pain
                                                                                                                    pain has been
                                                                                                                             been highly prevalent,
                                                                                                                                         prevalent,
  is
  is harmful
      harmful to patients and increases      increases the   the black
                                                                   black market
                                                                            market        along with illicit  drug usage
                                                                                                      illicit drug                       misuse or
                                                                                                                    usage in addition to misuse
  availability of opioids through  through diversion
                                                  diversion(71,217-222).
                                                                (71,217-222).             abuse of
                                                                                                of therapeutic
                                                                                                   therapeuticopioids
                                                                                                                 opioids(32,143-152,183-188).
                                                                                                                         (32,143-152,183-188).
         Multiple studies
        -Multiple         studies in  in the
                                          the literature
                                                   literature(23,32,37,46-'
                                                                   (23,32,37,46'
                                                                                          XOndCLUSeOnd,
                                                                                          ,ColucLusioni,
;49,223-236)
  49,223-236) have     havereported
                               reported an  an association betweenbetweenopi-?  opi--:2
  _= -- -- - -_-                -- - - -_ ---- -                   - --_ ------
  oid prescribing and
;oid                       and„overall
                                 overallhealth         status, with increased:
                                            health status,              increased;                 What emerges__from
                                                                                                  ;What     emerges from the           the available
                                                                                                                                            available data       utilized;-
                                                                                                                                                         data utilized
,disability,
     _. _ . medicamedical_
                         _ . l _costs,
                                costs,_ subsequent
                                         subsequent
                                                -            surgery,,and
                                                             surgery, and con   con-)i      in this_ review
                                                                                          ;in                     is
                                                                                                                  is the
                                                                                                                     the   conclusion
                                                                                                                            conclusion      that
                                                                                                                                             thatover
                                                                                                                                                    over the  past_20,~
                                                                                                                                                         ---- past
                                                                                                                                                           the          21:21
                                                                                                       ._       —         -          --_
                                                                                                                                      _                          _. _ _.~_
  tinued
  tinued
   _      ._ or
              .. late
             or   .lateopioid
                           opioiduse.
                                    _ use.Overall
                                             Overall,
                                                   __   thetheepidemiologic,'~
                                                                 epidemiologic,
                                                                                  . .     :.years     therehas
                                                                                            years there        has   been
                                                                                                                    been     an
                                                                                                                             an    escalation
                                                                                                                                   escalation of o f. th
                                                                                                                                                      thee  therapc~euti
                                                                                                                                                           therapeutic)
                                                                _w                                              =                                           _               „
  studies are are lessless positive     wrth regards to
                            positive with                     to improvement:
                                                                  improvement,:             use of opioids
                                                                                                      Opioids and and other
                                                                                                                        otherpsychotherapeutics
                                                                                                                                   psychotherapeuticsas       aswell_as:
                                                                                                                                                                 well as, .
                                                                                                                              . — _-.
, in function
      function and    andquality
                             qualityofoflifelifewith
                                                   with  opioids
                                                            opioids in in
                                                                        chronic',.f
                                                                            chronic,      'their abuse and
                                                                                          ;their              and nonmedical
                                                                                                                     nonmedical use.     use. As
                                                                                                                                              As a consequence
                                                                                                                                                      consequence of     of'
, ppin n patients
          patients(110,116-119,170,232,237).
                         (110,116-119,170,232,237). In             In fact,
                                                                       fact, in an        the
                                                                                          the f8ctfact that
                                                                                                        thathydrocodone
                                                                                                               hydrocodone~las'becomehas become the        number one:
                                                                                                                                                      thenumber       one:•
  epidemiologic study from Denmark (23) where opioids                       opioids         prescribed medication in           in America~
                                                                                                                                   America, it  it is
                                                                                                                                                   is not
                                                                                                                                                       not difficult to;tof
  are prescribed
         prescribed liberally
                           liberally forfor chronic
                                               chronic pain,pain, it was
                                                                       was dem-dem-         see the
                                                                                          (see    the significant impact_-          that this has_ had on
                                                                                                                                   that                    on the
                                                                                                                                                               the over-;
                                                                                                                                                                    over-°
                                                                                                                                                                     _  _
                                                                                                   -.~
  onstrated that  that in  inpatients
                               patientsreceiving
                                            receiving opioids,
                                                            opioids, painpain was
                                                                                was         all patterns of
                                                                                            all               of abuse
                                                                                                                   abuse andand nonmedical
                                                                                                                                     nonmedical use, use, particularly'
                                                                                                                                                            particularly;
  worse, health care
  worse,                  care utilization
                                  utilization was   was higher,
                                                           higher, and and activ-
                                                                              activ-       ,since the
                                                                                          'since    the illicit   useof
                                                                                                         illicit use   of prescribed~psychothe
                                                                                                                           prescribed psychotherapeutics  rapeutics (in;
  ity  levels were
  ity levels      were lowerlower compared
                                      compared to      to a matched
                                                              matched cohort cohort         cluding opioids, which
                                                                                            eluding                  which are currently at the top—wof -that:        thaf
  of chronic
      chronic pain patients not          not using
                                                 usingopioids.
                                                          opioids.This This study
                                                                              study       'fist)
                                                                                           vlist)^now     overshadows
                                                                                                   now_ overshadows
                                                                                                              ._.._             the~useof
                                                                                                                              the_
                                                                                                                             __._.    use  of nonprescription
                                                                                                                                              nonprescription       illicit
                                                                                                                                                                    illicit'
                                                                                                                                                                    ---
  suggested that    that when
                            whenopioids
                                      opioids are areprescribed
                                                         prescribedliberally,
                                                                          liberally,      'drugs,yDrug
                                                                                          'drugs. Drug_ dealers dealersare  are no no longer thethe primary       source'!
                                                                                                                                                       primary_source!
  even if some patients benefit, the                the overall
                                                          overall population
                                                                     population           of illicit
                                                                                          .of   illicit drugs.
                                                                                                        drugs. Our Our greatest
                                                                                                                         greatestenemy   enemyisisnow_inappropri-,:
                                                                                                                                                     now inappropri-)
          not. Another
  does not.      Another study  study (33)
                                        (33) alsoalso reported
                                                       reported worseworse pain,
                                                                               pain,       `ate   prescribing patterns,
                                                                                            ate prescribing         patterns, based on     on a lack Of of knowleclge,
                                                                                                                                                           knowledge,;
  higher health
             health care care utilization,
                                utilization, and  andlower
                                                         loweractivity
                                                                  activity levels
                                                                              levels                                        undertreatment of
                                                                                            perceived safety, and.r undertreatment                  of pain.
                                                                                                                                                        pain,
  in opioid-treated
      opioid-treated patients compared to matched              matched cohort
                                                                                          ACKNOWLEDGMENTS
                                                                                          ACi(NOWLEDGNiENTS
  of chronic pain patients patients notnotusing
                                              usingopioids.
                                                       opioids.Sjragren
                                                                    Sjogren et  et al
  (49) inin aa population-based
               population-based cohort     cohort studystudy onon chronic
                                                                    chronic pain                The authors wish
                                                                                                The           wish to thankthank Sekar
                                                                                                                                     Sekar Edem
                                                                                                                                           Edem forfor assis-
                                                                                                                                                        assis-
  and the
  and    the role
              role of  of opioids,
                           opioids, showed that      that the
                                                            theodds
                                                                 oddsof  ofrecov-
                                                                             recov-       tance in the
                                                                                                     the search
                                                                                                          search of
                                                                                                                  of the
                                                                                                                      theliterature,
                                                                                                                            literature,Tom
                                                                                                                                         TomPrigge,
                                                                                                                                                Prigge, MA,
                                                                                                                                                         MA,
  eryfrom
  ery  from chronic
               chronic pain  pain were
                                   werealmost
                                            almost4times
                                                      4 times higher
                                                                 higher among             and Alvaro
                                                                                                Alvaro G6mez,
                                                                                                         Gomez, MA,MA, for manuscript
                                                                                                                                 manuscript review,
                                                                                                                                                review, and
  individuals not    not using opioids compared compared with  with individuals
                                                                      individuals         Tonie M.
                                                                                          Tonie    M. Hatton
                                                                                                       Hatton and Diane
                                                                                                                     Diane E.   E. Neihoff,
                                                                                                                                    Neihoff, transcription-
                                                                                                                                              transcription-
  using opioids. In      In addition,
                              addition, they
                                           they alsoalso showed
                                                          showed that that use
                                                                             use of       ists,
                                                                                          ists, for
                                                                                                 for their assistance in
                                                                                                     their assistance    in preparation
                                                                                                                              preparation of this manu-
  strong opioids
  strong     opioids was associated
                                 associated with  with poor
                                                          poor health-related             script. We
                                                                                          script.  Wewould
                                                                                                        wouldlike
                                                                                                                liketo to thank
                                                                                                                           thank thethe editorial
                                                                                                                                        editorial board of
  quality
  quality of life,  life, and     higher risk
                            and higher        risk of death.
                                                          death. In In addition,
                                                                         addition,              Physician for review and
                                                                                          Pain Physician                 and criticism    in improving
                                                                                                                                criticism in  improving the
                                                                                                                                                          the
                                                                                          manuscript




REFERENCES
REFERENCES
1.
i.                 ofMedicine
        Institute of  Medicine(IOM).
                                 (IOM).Relieving
                                           Relieving                                 Med 2009;
                                                                   pain. Arch Intern Med 2009; 169:251-258•
                                                                                               169:251-258.                    2•
                                                                                                                            792.
                                                                                                                            79
        Pain in
        Pain  in America:
                 America: A
                          A Blueprint
                              Blueprint for Trans-
                                             Trans-         5.     Manchikanti L,
                                                                   Manchikanti    L, Singh
                                                                                     Singh V,
                                                                                            V, Datta
                                                                                               Datta S,
                                                                                                     S, Cohen         9.    Reid KJ,
                                                                                                                            Reid  KJ, Harker
                                                                                                                                      Harker J, Bala MM, Truyers
                                                                                                                                             J, Bala        Truyers C,
                                                            5.
       forming Prevention,
       forming   Prevention, Care,
                             Care, Education,
                                    Education, and
                                                                   SP, Hirsch JA.
                                                                   SP,         JA. Comprehensive
                                                                                    Comprehensive review
                                                                                                     review of              Kellen E,
                                                                                                                            Kellen                GE, Kleijnen
                                                                                                                                    E, Bekkering GE,   Kleijnen J.
                                                                                                                                                                 J. Ep-
        Research. The National
        Research.The  National Academies
                                Academies Press,
                                                                   epidemiology, scope,
                                                                   epidemiology,    scope, and
                                                                                            and impact
                                                                                                impact of spi-              idemiology of chronic
                                                                                                                            idemiology      chronic non-cancer painpain
                      DC, June
        Washington, DC,    June 29,
                                 29, 2011.
                                     2oii.
                                                                       pain.Pain
                                                                   nal pain. Pain Physician
                                                                                   Physician 2009;
                                                                                             2009;12:E35-E70.
                                                                                                   12:E35-E7o.              in Europe:
                                                                                                                            in Europe: Narrative
                                                                                                                                         Narrative review
                                                                                                                                                    review of preva-
                                                                                                                                                                preva-
2.     Pizzo PA,
       Pizzo  PA, Clark
                    Clark NM. Alleviating
                                  Alleviating suffer-                                                                       lence, pain
                                                                                                                            lence, pain treatments        pain impact.
                                                                                                                                        treatments and pain
                                                            6.     Hoy DG,
                                                                   Hoy   DG, Bain
                                                                               Bain C, Williams
                                                                                         Williams G,     March L,
                                                                                                     G, March    L,
       ing 101—    Pain relief
           ioi— Pain    relief in
                                inthe
                                   the United
                                       United States.                                                                       Curr Med Res Opin 2011; 27:449-4
                                                                   Brooks P,
                                                                   Brooks    P, Blyth
                                                                                Blyth F,
                                                                                       F, Woolf A, A, Vos
                                                                                                       Vos T,
                                                                                                            T, Bu-                                    27:449- 462•
                                                                                                                                                               62.
          Engl .J] Med 2012;
       N Engl                 367:197-198.
                       zoiz; 367:199-198.
                                                                   chbinder R. R. A
                                                                                  A systematic
                                                                                     systematic review      of the
                                                                                                    review of         so.   BekkeringGE,
                                                                                                                      io. Bekkering       GE,Bala
                                                                                                                                               BalaMM,MM,ReidReid K,K, Kel-
                                                                                                                                                                       Kel-
3.
3.     Harkness EF,
       Harkness   EF, Macfarlane
                       Macfarlane GJ,
                                   GJ, Silman
                                       Silman AJ,
                                                AJ,                global   prevalence of low back
                                                                   global prevalence               back pain.
                                                                                                         pain. Ar-
                                                                                                               Ar-          len E,
                                                                                                                            len E, HarkerJ,
                                                                                                                                     Harker), Riemsma
                                                                                                                                               Riemsma R,  R, Huygen
                                                                                                                                                              Huygen FJ, FJ,
       McBeth J.J. Is
       McBeth      Is musculoskeletal
                      musculoskeletal pain
                                        pain more                  thritis Rheum.
                                                                           Rheum. 2012   Jan 9.
                                                                                    2012jan   9. [Epub
                                                                                                  [Epub ahead
                                                                                                          ahead of          Kleijnen J.J. Epidemiology
                                                                                                                            Kleijnen      Epidemiology of of chronic
                                                                                                                                                             chronic pain
       common now now than
                       than 40
                             4o years
                                 years ago?:
                                        ago?: Two
                                              Two                  print].                                                  and its
                                                                                                                            and   its treatment
                                                                                                                                       treatment inin The
                                                                                                                                                      The Netherlands.
                                                                                                                                                            Netherlands.
       population-based cross-sectional
       population-based    cross-sectional stud-
                                             stud-                                                                          Neth .J] Med 2011;
                                                                                                                                          2oii; 69:141
                                                                                                                                                69:141-153.
                                                                                                                                                       -153•
                                                            7.                    P, Blyth
                                                                   Hoy D, Brooks P,  Blyth F,
                                                                                           F, Buchbinder
                                                                                              Buchbinder R.R.
       ies. Rheumatology
       ies. Rheumatology (Oxford.
                          (Oxford. 200
                                   2oo5;5; 44:890-
                                           44:890-                                   of low
                                                                   The epidemiology of   low back pain. Best
                                                                                                         Best         is. Langley
                                                                                                                      ii.   LangleyPC.  PC.The
                                                                                                                                            Theprevalence,
                                                                                                                                                 prevalence, correlates
                                                                                                                                                                correlates
       895.
       895•                                                        Pract Res
                                                                   Pract Res Clin
                                                                             Clin Rheumatol
                                                                                  Rheumatol 2010;    24:769-
                                                                                               zoio; 24:769-                and treatment of
                                                                                                                            and               of pain
                                                                                                                                                  pain in
                                                                                                                                                        in the
                                                                                                                                                           the European
                                                                                                                                                                European
4.     Freburger
       Freburger JK,  Holmes GM,
                  JK, Holmes    GM, Agans
                                    Agans RP,
                                            RP,                    781.
                                                                   78i.                                                               Curr Med
                                                                                                                            Union. Curr          Res Opin
                                                                                                                                            Med Res   Opin 2011;    27:463-
                                                                                                                                                             zoii; 27:463-
       Jackman AM,
       Jackman   AM, Darter
                       Darter JD,
                               JD, Wallace
                                   Wallace AS,
                                            AS,                                                                             480.
                                                            8.     Hoy DG,
                                                                   Hoy   DG, Protani
                                                                              Protani M,
                                                                                      M, De R,
                                                                                             R, Buchbinder
                                                                                                Buchbinder
              LD, Kalsbeek
       Castel LD,  Kalsbeek WD,
                            WD, Carey TS. The
                                                                   R. The
                                                                   R. The epidemiology
                                                                           epidemiology of  neck pain. Best
                                                                                         of neck        Best          i2. Tosato
                                                                                                                      12.        M, Lukas
                                                                                                                             Tosato       A, van der
                                                                                                                                      M, Lukas       Roestder
                                                                                                                                                 A, van    HG,Roest HG,
       rising prevalence
       rising prevalence of  chronic low
                          of chronic  low back
                                           back
                                                                   Pract Res
                                                                   Pract  Res Clin
                                                                              Clin Rheumatol
                                                                                   Rheumatol 2010;
                                                                                              2010; 2
                                                                                                    24:783-
                                                                                                      4:783-                 Danese P,   Antocicco M,
                                                                                                                                      P, Antocicco   M, Finne-Soveri
                                                                                                                                                        Finne-Soveri H,



www.painphysicianjournal.com                                                                                                                                        ES31
   Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 120 of 256



                                          Pain Physician: Opioid
                                                          Opioid Special
                                                                 Special Issue
                                                                          IssueJuly
                                                                                July 2012;
                                                                                     2012;15:ES9-ES38
                                                                                           15:ES9-ES38




      NikolausT,
      Nikolaus   T,Landi
                    LandiF,F,Bernabei
                              Bernabei R, R, Onder
                                          Onder                     MJ, Waite
                                                                bel MJ,  Waite LM.
                                                                                 LM.Pain,
                                                                                      Pain,frailty
                                                                                             frailtyand
                                                                                                     andco-co-               125:172-179.
                                                                                                                             125:172-179.
          Association ofofpain
      G. Association        painwith
                                  with   behavioral
                                      behavioral                morbidity on on older
                                                                                 oldermen:
                                                                                       men: thethe   CHAMP
                                                                                                 CHAMP                      Centers
                                                                                                                       34• Centers
                                                                                                                       34.         forfor Disease
                                                                                                                                       Disease          and and
                                                                                                                                                    Control
                                                                                                                                               Control       Pre- Pre-
      and psychiatric
      and  psychiatricsymptoms
                        symptoms     among
                                  among       nurs-
                                          nurs-                 study.  Pain2008;
                                                                study. Pain  2008; 140:
                                                                                    140:224-230.
                                                                                        224-230.                            vention.  CDCgrand
                                                                                                                            vention. CDC    grandrounds:
                                                                                                                                                    rounds:  Prescrip-
                                                                                                                                                          Prescrip-
      ing home
      ing  homeresidents
                   residents  with
                            with     cognitive
                                 cognitive   im-im-       25.   CassidyJD,
                                                                Cassidy   JD,Carroll
                                                                               CarrollLJ,LJ,C8te
                                                                                             Cote    P. The
                                                                                                 P. The  Sas-Sas-                       overdoses
                                                                                                                                  drugoverdoses
                                                                                                                            tion drug            - a-U.S.
                                                                                                                                                      a U.S.  epidem-
                                                                                                                                                          epidem-
      pairment:Results
      pairment:    Resultsfrom
                            fromthe the  SHELTER
                                     SHELTER                    katchewanHealth
                                                                katchewan    Health andand
                                                                                         BackBack
                                                                                                PainPain  Survey.
                                                                                                     Survey.                    MMWR Morb
                                                                                                                            ic. MMWR     Morb Mortal Wkly    Rep 2012;
                                                                                                                                                       Wkly Rep  2012;
      study.  Painzoiz;
      study. Pain  2012; 1
                         153:305-310.
                           533 05-310 •                         The prevalence
                                                                The   prevalenceofof   low
                                                                                     low     back
                                                                                          back      pain
                                                                                                 pain andand
                                                                                                           re- re-          61:10-13.
                                                                                                                            6i:io-i3.
13.
i3.   Clark JJD.  Chronicpain
              D. Chronic     painprevalence
                                    prevalence
                                            andand              lated disability
                                                                lated  disabilityininSaskatchewan
                                                                                       Saskatchewan       adults.
                                                                                                       adults.              ManchikantiL,L,Benyamin
                                                                                                                       35• Manchikanti         Benyamin  R, R,  Datta
                                                                                                                                                            Datta S, S,
                                                                                                                       35.
      analgesicprescribing
      analgesic  prescribing in in a general
                                a general    medi-
                                          medi-                 Spine (Phila
                                                                Spine  (PhilaPaPa1976)
                                                                                   3.976)1998;    23:1860-1867.
                                                                                       1998; 23:i86o-1867.                  Vallejo R,
                                                                                                                            Vallejo R, Smith
                                                                                                                                       Smith HS.    Opioidsininchron-
                                                                                                                                                HS.Opioids       chron-
          population.
      cal population.   J Pain
                      J Pain     Symptom
                             Symptom        Manage
                                        Manage            26.   Cote P,P,Cassidy
                                                                C8te      CassidyJD,JD,  Carroll
                                                                                       Carroll    L. The
                                                                                               L. The  Sas-Sas-                noncancer
                                                                                                                            ic noncancer   pain.
                                                                                                                                         pain.    Expert
                                                                                                                                               Expert ReuRev   Neurother
                                                                                                                                                          Neurother
      2002;  23:131-137.
      zooz; 23:131-137.                                         katchewanHealth
                                                                katchewan      Health
                                                                                    andand Back
                                                                                        Back  PainPain  Survey.
                                                                                                   Survey.                   2010;  10:775-789.
                                                                                                                             zoio; 10:775-789.
i4.
14.   Eriksen J.
      Eriksen J. Epidemiology
                 Epidemiologyofof  chronic
                                 chronic    non-
                                         non-                   The prevalence
                                                                The   prevalenceofof   neck
                                                                                    neck    pain
                                                                                          pain andand   related
                                                                                                   related             36.   Ballantyne J,
                                                                                                                             Ballantyne    J, LaForge
                                                                                                                                               LaForgeK.K.Opioid
                                                                                                                                                             Opioidde-de-
      malignantpain
      malignant   painininDenmark.
                           Denmark.   Pain 200
                                   Pain    2003;
                                               3;               disability
                                                                disability ininSaskatchewan
                                                                                Saskatchewan     adults.
                                                                                             adults. SpineSpine              pendenceand
                                                                                                                             pendence     andaddiction
                                                                                                                                               addiction  during
                                                                                                                                                       during      opioid
                                                                                                                                                               opioid
      106:221-228.
      io6:22i-228.                                              (PhilaPa
                                                                (Phila  Pa2976)1998;
                                                                           1976)1998;    23:1689-1698.
                                                                                      23:1689-1698.                          treatment
                                                                                                                             treatment ofofchronic
                                                                                                                                              chronic  pain.
                                                                                                                                                    pain. PainPain  2007;
                                                                                                                                                                2007;
15.
i5.   GurejeO,
      Gureje 0,Von
                 VonKorff
                     KorffM,
                           M,Simon
                               SimonGE,GE,  Gater
                                          Gater           27.    Leboeuf-YdeC,C,Nielsen
                                                                Leboeuf-Yde        Nielsen   J, Kyvik
                                                                                          J, Kyvik  KO,KO,
                                                                                                         Fe-Fe-              129:235-255.
                                                                                                                             129:235-255•
      R. Persistent
      R.  Persistentpain
                      painand
                            and   well-being:
                              well-being:   a a                 jer R,
                                                                jer     HartvigsenJ.J.Pain
                                                                    R, Harlvigsen       Painin in
                                                                                               thethe  lumbar,
                                                                                                   lumbar,             37.         GovernmentAccountability
                                                                                                                             US Government
                                                                                                                             US                    AccountabilityOf-Of-
      World Health
             HealthOrganization
                     Organizationstudy
                                    study
                                        in in
                                           pri-pri-             thoracic  orcervical
                                                                thoracic or   cervicalregions:
                                                                                        regions: DoDo    or or
                                                                                                     ageage                  fice: Report
                                                                                                                                   ReporttotoCongressional
                                                                                                                                               Congressional  Request-
                                                                                                                                                           Request-
      marycare.
      mary  care.JAMA
                  JAMA1998;
                        1998;28o:i47-15i.
                              280:147-151.                      gender     matter?
                                                                gender matter?        A population-based
                                                                                  A population-based                               PrescriptionPain
                                                                                                                             ers. Prescription   Pain  Reliever
                                                                                                                                                    Reliever    Abuse,
                                                                                                                                                             Abuse,
16.
i6.   MoulinDE,
      Moulin    DE,Clark
                    ClarkAJ,
                           AJ,Speechley
                                SpeechleyM,M,Mor-
                                                Mor-            study  of 34,902
                                                                study of          Danishtwins
                                                                          34,902 Danish    twins20-71
                                                                                                   20-71  years
                                                                                                        years                December zoii.
                                                                                                                             December        2011.    www.gao.gov/as-
                                                                                                                                                www.gao.gov/as-
      ley-ForsterPK.
      ley-Forster   PK.Chronic
                        Chronic     pain
                                  pain    in Canada
                                       in Canada                of age.
                                                                of  age.BMC
                                                                          BMC    Musculoskeletal
                                                                              Musculoskeletal         Disorders
                                                                                                  Disorders                  sets/590/587301.pdf
                                                                                                                             sets/59o/5873 0:L.pdf
      -  prevalence,treatment,
      - prevalence,   treatment,    impact
                                 impact  andand
                                              the the           2009;39•
                                                                2009; 39.
                                                                                                                       38.   Toblin RL,
                                                                                                                             Toblin   RL,Mack
                                                                                                                                            MackKA, KA,Perveen
                                                                                                                                                        PerveenG,G,  Paulozzi
                                                                                                                                                                   Paulozzi
      role of
      role ofopioid
               opioidanalgesia.
                       analgesia.
                                PainPain
                                      Res Res
                                          ManagManag      28.   CarrollLJ,
                                                                Carroll  LJ,Cassidy
                                                                              CassidyJD,JD,Peloso
                                                                                               Peloso  PM,
                                                                                                     PM,      Giles-
                                                                                                          Giles-             LJ. AApopulation-based
                                                                                                                             LJ.    population-based surveysurvey
                                                                                                                                                                of of chronic
                                                                                                                                                                   chronic
      2002;   7:179-184.
      zooz; 7:179-3-84.                                         Smith L,L,Cheng
                                                                              Cheng  CS,CS,     Greenhalgh
                                                                                           Greenhalgh      SW,SW,                  andits
                                                                                                                             pain and     itstreatment
                                                                                                                                               treatment   with
                                                                                                                                                        with     prescription
                                                                                                                                                             prescription
17.
i7.   Sjogren P,
      Sjtagren  P, Ekholm
                    EkholmO,0,  Peuckmann
                             Peuckmann     V, V,                HaldemanS,S,van
                                                                Haldeman          vanderder    Velde
                                                                                           Velde   G, G,  Hurwitz
                                                                                                       Hurwitz               drugs.    Pain
                                                                                                                             drugs. ('ain     2011;
                                                                                                                                          2011;     152:1249-1255.
                                                                                                                                                  152:1249-1255•
      Gronbxk M.
      Gronba!k   M. Epidemiology
                      Epidemiologyofofchronic
                                         chronic                EL, Cote   P, Nordin
                                                                      Cote P,  NordinM,   M,Hogg
                                                                                               Hogg   Johnson
                                                                                                    Johnson    S, 5,
                                                                                                                       39.         S. A
                                                                                                                             Okie S.  A flood
                                                                                                                                        flood of
                                                                                                                                               ofopioids,
                                                                                                                                                  opioids,a arising
                                                                                                                                                               rising  tide
                                                                                                                                                                    tide
      pain in
      pain  inDenmark:
               Denmark: anan update.
                           update. EurJEur J Pain
                                        Pain                    HolmLW,
                                                                Holm    LW,Guzman
                                                                              Guzman   J, J,  Carragee
                                                                                           Carragee       EJ. Bone
                                                                                                      EJ. Bone
                                                                                                                                deaths.NNEngl
                                                                                                                             of deaths.     Engl J Med
                                                                                                                                               J Med    lobo;
                                                                                                                                                     2010;       363:1981-
                                                                                                                                                              363:ig8i-
      2009;13:287-292.
      2009;  13:287-292.                                        and Joint
                                                                and   JointDecade
                                                                            Decade     2000-2010
                                                                                     20oo-2oio     TaskTask
                                                                                                         Force Force
                                                                                                                             1985.
                                                                                                                             i985.
                                                                     NeckPain
                                                                on Neck     PainandandIts Its Associated
                                                                                           Associated        Disor-
                                                                                                        Disor-
,8.
i8.           AM, Smith
      Elliott AM,  Smith BH,BH,Penny
                                 PennyKI,
                                       KI,Smith
                                           Smith                                                                       40.
                                                                                                                       40.   Martin BI,
                                                                                                                             Martin   BI, Turner
                                                                                                                                           TurnerJA,     MirzaSK,
                                                                                                                                                    JA,Mirza     SK,LeeLee
                                                                ders.  Theburden
                                                                ders. The     burdenand  and    determinants
                                                                                            determinants      of of
            ChambersWA.
      WC, Chambers       WA.TheThe epidemiology
                                 epidemiology                                                                                MJ, Comstock
                                                                                                                             Mj,  ComstockBA,  BA,Deyo
                                                                                                                                                   DeyoRA.RA.Trends
                                                                                                                                                               Trends in in
                                                                        pain ininthethe
                                                                neck pain                  general
                                                                                      general         population:
                                                                                                 population:
      of chronic
      of  chronicpain
                  painininthe
                            the community.
                              community.     Lan-
                                          Lan-                                                                                        careexpenditures,
                                                                                                                             health care     expenditures,    utilization,
                                                                                                                                                         utilization,
                                                                Results of
                                                                Results   ofthetheBone
                                                                                     Bone andand    Joint
                                                                                                Joint DecadeDecade
      cet 1999; 354:1248-1252.
      ceti999;354:  1z48 -iz52.                                                                                              and health
                                                                                                                             and  healthstatus
                                                                                                                                          status among
                                                                                                                                               among  US US  adults
                                                                                                                                                          adults withwith
                                                                2000-2010
                                                                z000-zoioTask  Task   Force
                                                                                  Force    on on
                                                                                               NeckNeck
                                                                                                      PainPain
                                                                                                            and and
19.   Eriksen
ig. Eriksen    J, Ekholm
            J, Ekholm         0, Sjogren
                         O, Sjylgren       P, Ras-
                                       P, Ras-                                                                               spine  problems,
                                                                                                                             spine problems,    1997-2006.
                                                                                                                                              1997-2oo6.     Spine
                                                                                                                                                         Spine      (Phila
                                                                                                                                                                (Phila
                                                                its associated
                                                                its  associateddisorders.
                                                                                   disorders.     Spine
                                                                                              Spine      (Phila
                                                                                                     (Phila  Pa Pa
      mussenNK.
      mussen    NK.Development
                    Development      of and
                                  of and     recov-
                                         recov-                                                                              Pa 1976)
                                                                                                                             Pa       200934:2077-2084.
                                                                                                                                1976)2009    34:2077-2084.
                                                                1976) 2008; 33:539-551.
                                                                1976)2008;33:S39-S5i.
          from long-term
      ery from   long-termpain.pain.
                                  AA    6-year
                                     6-year     fol-
                                             fol-
                                                                                                                       41.   Webster LR.
                                                                                                                             Webster   LR.Ending
                                                                                                                                            Ending    unnecessary
                                                                                                                                                   unnecessary  opi-opi-
                                                          29.
                                                          zg.   CoteP,P,Kristman
                                                                C6te     KristmanV,V,Vidmar
                                                                                       Vidmar  M,M, Van
                                                                                                  Van    Eerd
                                                                                                       Eerd
               studyofofa across-section
      low-up study           cross-section  of the
                                         of the                                                                              oid-related deaths:
                                                                                                                             oid-related  deaths:A Anational
                                                                                                                                                      national  priority.
                                                                                                                                                             priority.
                                                                    Hogg-Johnson
                                                                D, Hogg   Johnson S, S,   Beaton
                                                                                        Beaton      D, Smith
                                                                                                D, Smith
                       population. Pain
             Danishpopulation.
      adult Danish                     Pain 2004;
                                              2004;                                                                          Pain Med
                                                                                                                             Pain Med2011;
                                                                                                                                       2011;12:513-S15.
                                                                                                                                            12:Si3-Si5.
                                                                      The prevalence
                                                                PM. The     prevalenceand and           of of
                                                                                                incidence
                                                                                             incidence
      108:154-162.
      108:154-162.
                                                                work absenteeism
                                                                      absenteeisminvolving
                                                                                       involving   neck
                                                                                                neck     pain:
                                                                                                     pain:             42.    Collen M.
                                                                                                                              Collen  M.Profit-Driven    Drug
                                                                                                                                           Profit-DrivenDrug   Testing.
                                                                                                                                                             Testing.
20.   Lawrence
zo. Lawrence     RC,
               RC,     Helmick
                    Helmick   CG,CG,   Arnett
                                  Arnett   FC. FC.
                                                                  cohortofofOntario
                                                                a cohort     Ontariolost-time
                                                                                        lost-time  claimants.
                                                                                                claimants.                      PainPalliat
                                                                                                                             J Pain           Care Pharmacother
                                                                                                                                     PalliatCare    Pharmacother 2012;
                                                                                                                                                                  2012;
      Estimatesofofthe
      Estimates      the prevalence
                       prevalence      of arthritis
                                   of arthritis                                                                              26:13-17.
                                                                                                                             z6:i3-i7.
                                                                Spine(Phila
                                                                Spine (PhilaPaPa3.976)
                                                                                  1976)2008;
                                                                                        2008;  33:S192-S198.
                                                                                             33:Si92-Si98.
      and selected
      and  selectedmusculoskeletal
                     musculoskeletal    disorders
                                    disorders
                                                          30.
                                                          30.   CoteP,P, CassidyJD,
                                                                C6te     CassidyJD,Carroll
                                                                                       CarrollL.Thefactors
                                                                                                L. The factors         43•  BradenJB,
                                                                                                                       43• Braden     JB,  Russo
                                                                                                                                        Russo      J, Fan
                                                                                                                                               J, Fan  MY,MY,     Edlund
                                                                                                                                                             Edlund
          theUnited
      in the   United   States.
                     States.    Arthritis
                             Arthritis     Rheum
                                       Rheum
                                                                associatedwith
                                                                associated   withneck
                                                                                   neck pain
                                                                                      pain andand    its related
                                                                                                its related                     Martin BC,
                                                                                                                            MJ, Martin    BC,DeVriesA,
                                                                                                                                              DeVries A,Sullivan     MD.
                                                                                                                                                           SullivanMD.
      1998;
      1998; 441:778-799.
              1:778 -799•                                                                                                                  departmentvisits
                                                                                                                            Emergency department          visits  among
                                                                                                                                                              among
                                                                disability  inthe
                                                                disability in  theSaskatchewan
                                                                                    Saskatchewan        popula-
                                                                                                   popula-
21.
zl.   VerhaakPF,
      Verhaak     PF,Kerssens
                       Kerssens JJ, JJ, Dekker
                                    Dekker      J, Sor-
                                            J, Sor-                                                                         recipients of ofchronic
                                                                                                                                             chronicopioid
                                                                                                                                                       opioid    therapy.
                                                                                                                                                             therapy.
                                                                tion.  Spine (Phila Pa
                                                                tion. Spine         Pa 1976)
                                                                                       1976)2000;
                                                                                              2000;25:125:1109-
                                                                                                           10 9 -
              Bensing JM.Prevalence
      bi MJ, BensingJM.         Prevalence   of chron-
                                           ofchron-                                                                               InternMed
                                                                                                                            Arch Intern   Med2010;170:1425-1432•
                                                                                                                                              2010;170:1425-1432.
                                                                1117.
                                                                1117.
          benignpain
      ic benign     paindisorder
                           disorder     among
                                    among       adults:
                                            adults:
                                                          31.
                                                          31.   Deyo RA,RA, Smith
                                                                             SmithDH, DH,Johnson
                                                                                           JohnsonES,ES,  Don-
                                                                                                       Don-            44•  VolkowND,
                                                                                                                       44- Volkow    ND,McLellan
                                                                                                                                           McLellanTA.TA.Curtailing
                                                                                                                                                          Curtailingdi-
                                                                                                                                                                      di-
      a review
      a   review of ofthe
                        theliterature.
                              literature.   Pain 1998;
                                         Pain     1998;
                                                                ovan M,
                                                                ovan   M,Tillotson
                                                                           TillotsonCJ,CJ,Yang
                                                                                           YangX,X,      AF,AF,
                                                                                                     Petrik
                                                                                                  Petrik                    version  andabuse
                                                                                                                            version and    abuse
                                                                                                                                               of of  opioid
                                                                                                                                                  opioid       analgesics
                                                                                                                                                          analgesics
      77:231-239.
      77: 231-2 39•
                                                                DobschaSK.
                                                                Dobscha      SK.Opioids
                                                                                 Opioidsforfor  back
                                                                                             back     pain
                                                                                                   pain pa- pa-             without jeopardizing
                                                                                                                                      jeopardizingpain paintreatment.
                                                                                                                                                              treatment.
     Torrance
22. Torrance  N,N,   Smith
                 Smith  BH,BH,   Bennett
                             Bennett   MI,MI,
                                            LeeLee
                                                                tients:  Primarycare
                                                                tients: Primary    careprescribing
                                                                                         prescribing  patterns
                                                                                                   patterns                 JAMA 2011;
                                                                                                                            JAMA   zoii; 3305:1346-1347.
                                                                                                                                           05:1346 -1347•
     AJ. The
     AJ.  The epidemiology
               epidemiology ofofchronic
                                  chronic   pain
                                         pain of of
                                                                anduse
                                                                and   useofof services.]
                                                                            services. J AmAm   Board
                                                                                            Board FamFam
                                                                                                       MedMed          45•  PaulozziLJ,LJ,Kilbourne
                                                                                                                       45- Paulozzi         KilbourneEM, EM,
                                                                                                                                                           ShahShah
                                                                                                                                                                  NG,NG,
      predominantlyneuropathic
      predominantly     neuropathic    origin.
                                    origin. Re-Re-
                                                                2011;  24:717-727.
                                                                zoii; 24:717-727.                                           Nolte KB,
                                                                                                                            Nolte   KB, Desai
                                                                                                                                         Desai HA,
                                                                                                                                                HA,Landen
                                                                                                                                                      LandenMG,MG,Har-
                                                                                                                                                                     Har-
     sults  froma ageneral
      sultsfrom     general  population
                           population     survey.)
                                      survey.J
                                                          32.   Manchikanti L, L, Fellows
                                                                                   Fellows B,B,Ailinani
                                                                                                AilinaniH,H,                vey W,
                                                                                                                                W, Loring    LD. A history
                                                                                                                                    Loring LD.     historyof
                                                                                                                                                           ofbeing
                                                                                                                                                               beingpre-
                                                                                                                                                                      pre-
      Pain 2oo6;
      Pain  2006;7:281-289.
                   7:281-289.
                                                                PampatiV.V.Therapeutic
                                                                Pampati      Therapeutic   use,
                                                                                        use,     abuse,
                                                                                             abuse, and and                 scribed    controlledsubstances
                                                                                                                            scribed controlled     substancesandand
                                                                                                                                                                 risk risk
23.  BreivikH,H,
z3• Breivik        Collett
                 Collett B, B, Ventafridda
                            Ventafridda   V,V, Co-
                                             Co-                                                                            of drug
                                                                                                                            of drugoverdose
                                                                                                                                       overdose   death.
                                                                                                                                               death. PainPain
                                                                                                                                                           MedMed   2o32;
                                                                                                                                                                2012;
                                                                nonmedicaluse
                                                                nonmedical    useofof  opioids:
                                                                                    opioids:     A ten-year
                                                                                              A ten-year
     hen R,R,Gallacher
               GallacherD.D.   Survey
                             Survey     of chronic
                                     of chronic                                                                             13:87-95.
                                                                                                                            i3:87 -95•
                                                                perspective.Pain
                                                                perspective.  Pain  Physician
                                                                                 Physician    2010;
                                                                                           zoio;     13:401-
                                                                                                 13:40    1-
     pain ininEurope:
                Europe:   Prevalence,
                       Prevalence,      impact
                                     impact on on
                                                                435.
                                                                435•                                                   46.   Cicero
                                                                                                                       46. Cicero TJ,TJ,  Wong
                                                                                                                                       Wong    G, G, Tian
                                                                                                                                                  Tian    Y, Lynskey
                                                                                                                                                       Y, Lynskey    M, M,
     daily life,
           life, and
                 andtreatment.
                     treatment.   Eur
                                EurJ  J Pain
                                     Pain    2006;
                                          2oo6;
                                                          33.   Eriksen
                                                          33• Eriksen    J, Sjogren
                                                                      J, Sjragren    P, Bruera
                                                                                  P, Bruera       E, Ekholm
                                                                                             E, Ekholm                       Todorov A,
                                                                                                                             Todorov     A, Isenberg         Co-morbidi-
                                                                                                                                             IsenbergK.K.Co-morbidi-
     10:287-333.
     10:287 -333•
                                                                0, Rasmussen
                                                                O,  RasmussenNK.  NK.Critical
                                                                                        Critical  issues
                                                                                               issues on on                  ty and
                                                                                                                                and utilization
                                                                                                                                     utilizationofof medical
                                                                                                                                                   inedical    services
                                                                                                                                                            services by by
24•  Blyth FM,
24. Blyth   FM,Rochat
                RochatS, S, Cumming
                         Cumming      RG,RG,                                                                                       patientsreceiving
                                                                                                                             pain patients    receiving  opioid
                                                                                                                                                       opioid     medica-
                                                                                                                                                              medica-
                                                                opioids ininchronic
                                                                              chronicnon-cancer
                                                                                         non-cancer     pain:
                                                                                                    pain:
     CreaseyH,
     Creasey H,Handelsman
                HandelsmanDJ, DJ, Le Couteur
                              Le Couteur
                                                                An epidemiological
                                                                An  epidemiologicalstudy.
                                                                                        study.Pain
                                                                                                 Pain  2006;
                                                                                                    2oo6;                    tions:  Datafrom
                                                                                                                             tions: Data    fromanan   insurance
                                                                                                                                                    insurance       claims
                                                                                                                                                                claims
          Naganathan
     DG, Naganathan V,V, Sambrook
                       Sambrook   PN,PN,
                                      Sei-Sei-                                                                               database.   Pain 2009;
                                                                                                                             database. Pain          144:20-27.
                                                                                                                                               2009;144:20-27.




E532                                                                                                                                  www.painphysicianjournal.com
                                                                                                                                      vvww.painphysicianjournal.com
   Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 121 of 256




                                                      Opioid
                                                      Opioid Epidemic    the United
                                                             Epidemic in the United States
                                                                                    States




47•    LavinR,R,Park
47. Lavin        ParkJ.J.Depressive
                          Depressive symptoms
                                        symptoms             venting   diversion and
                                                             venting diversion     and abuse:
                                                                                         abuse: Striking
                                                                                                 Striking     72.   Nickerson JW, Attaran A. The inadequate
                                                                                                                    NickersonJW,AttaranA.Theinadequate
         community-dwelling older
      in community-dwelling        older adults
                                         adults re-
                                                re-          the right
                                                                 right balance
                                                                        balance to
                                                                                 to achieve
                                                                                    achieve the
                                                                                             the optimal            treatment
                                                                                                                    treatment ofof pain:
                                                                                                                                    pain:collateral
                                                                                                                                           collateral damage
                                                                                                                                                       damage
      ceiving opioid therapy for chronic pain.pain.                  health outcome.
                                                             public health   outcome. Discussion
                                                                                          Discussion pa-
                                                                                                      pa-           from the
                                                                                                                          the war
                                                                                                                              war on
                                                                                                                                   on drugs.
                                                                                                                                       drugs.PLoS    Med 2012;
                                                                                                                                              PLoS Med   zoiz;
     Jj Opiold
        Opioid Manag
                Manag 2011;    7:309-319.
                         zoii; 7:309-319•                         based on
                                                             per based   on aa scientific workshop, Jan-
                                                                               scientific workshop,                 9:e1001153.
                                                                                                                    9:e1001153.
48•  Kidner CL,MayerTG,
48. KidnerCL,     Mayer TG,Gatchel
                               GatchelRJ.
                                        RJ. High-            uary 18-19,
                                                                   18-19,2011,
                                                                          zon, UNODC, Vienna.                 73.    Small D,
                                                                                                                     Small   D, Drucker
                                                                                                                                  Drucker E.E. Return
                                                                                                                                                Return to Gali-
                                                                                                                                                           Gali-
     er opioid
     er  opioid doses
                  doses predict
                          predict poorer
                                    poorer func-
                                            func-     63..
                                                      61.    International Narcotics
                                                             International  Narcotics Control Board,
                                                                                                  Board,             leo? The
                                                                                                                     leo?  The Inquisition
                                                                                                                                 Inquisition of the Internation-
                                                                                                                                                    Internation-
     tional outcome
             outcome in patients
                           patients with chron-
                                           chron-            Report of the
                                                             Repor[      the International
                                                                               International Narcotics
                                                                                               Narcotics             al Narcotic
                                                                                                                     al Narcotic Control
                                                                                                                                   Control Board.
                                                                                                                                            Board.Harm    Reduct
                                                                                                                                                    HarmReduct
        disabling occupational
     ic disabling  occupational musculoskele-
                                  musculoskele-                        Board on
                                                             Control Board            availability of
                                                                              on the availability  of in-           jJ 2008;
                                                                                                                       2008; 5:16.
                                                                                                                              5:3.6.
     tal disorders.
         disorders. jJBone
                       Bone Joint  Surg Am
                            joint Surg  Am 2009;             ternationally controlled drugs: Ensuring         74.
                                                                                                              74.   Gilson AM, Joranson
                                                                                                                    Gilson        Joranson DE,
                                                                                                                                             DE, Maurer
                                                                                                                                                 Maurer MA.MA.
      91:919-927.
      91:919-927•                                            adequate access
                                                             adequate   accessfor
                                                                                for medical  and scien-
                                                                                    medical and                     Improving state
                                                                                                                    Improving    state pain
                                                                                                                                        pain policies:
                                                                                                                                              policies: recent
                                                                                                                                                         recent
49•  SjogrenP,P,Gronba:k
49. Sjogren       Gronbmk M, M,Peuckmann
                                  Peuckmann V,V,             tific purposes. New
                                                             tific purposes.       York 2011.
                                                                             NewYork     zoii.                      progress and
                                                                                                                    progress and continuing
                                                                                                                                    continuing opportunities.
     Ekholm O.
     Ekholm    0. AA population-based
                      population-based cohort
                                          cohort      62.    Nicholson BD.
                                                             Nicholson  BD. Panel
                                                                             Panel Discussion.
                                                                                   Discussion. Pain
                                                                                               Pain                     Cancer j Clin 2007;
                                                                                                                    CA Cancer)
                                                                                                                    CA                2007; 57:341-353-
                                                                                                                                            57341-353•
     study
     study on    chronic pain:
            on chronic    pain: the role of opi-
                                the role                     Med 2012;
                                                             Med zolz; 1j:Sz1-Szz.
                                                                       13:S21-S22.                            75.   Gilson AM, Maurer
                                                                                                                    Gilson        Maurer MA,
                                                                                                                                          MA, Joranson
                                                                                                                                               Joranson DE.
                                                                                                                                                         DE.
           Clin)Pain
     oids. Clinj  Pain zoio;
                       2010;26:763-769.
                              26:763-769.             63.    Nicholson BD.
                                                             Nicholson   BD. Introduction.
                                                                              Introduction. Pain
                                                                                             Pain Med
                                                                                                  Med               State medical
                                                                                                                    State  medical board
                                                                                                                                    board members'    beliefs
                                                                                                                                           members' beliefs
5o.
50.   Fauber J.
             J. Painkiller
                 Painkiller boom
                            boom fueled
                                  fueled by net-             zoiz; 13:Si-S3.
                                                             2012; 13:51-53.                                        about pain,
                                                                                                                    about   pain, addiction,
                                                                                                                                  addiction, and
                                                                                                                                              and diversion
                                                                                                                                                   diversion
      working.  Journal Sentinel,
      working. journal  Sentinel, Feb.
                                  Feb.18,
                                       i8, 2012.
                                           zoiz.      64.    A fresh
                                                             A fresh view of
                                                                          of opioids.
                                                                             opioids. The
                                                                                      The BackLetter                and abuse:
                                                                                                                    and  abuse: A
                                                                                                                                A changing
                                                                                                                                   changing regulatory envi-
51.
5i.   Murnion BP,
      Murnion    BP, Gnjidic
                     Gnjidic D,
                             D, Hilmer
                                 HilmerSN.SN. Pre-
                                              Pre-           zoii; z6:4,
                                                             2011;  26:4,37•                                        ronment.]
                                                                                                                    ronment.    Pain 2007; 8:682-69i.
                                                                                                                              J Pain       8:682-691.
                                                                          37.
      scription and
                 and administration of  of opioids
                                           opioids    65.    Federation of
                                                             Federation       State Medical
                                                                          of State   Medical Boards
                                                                                               Boards of of   76.   Taylor AL.
                                                                                                                            AL. Addressing
                                                                                                                                 Addressing the
                                                                                                                                            the global tragedy
      to hospital
          hospital in-patients,
                    in-patients, and
                                 and barriers
                                       barriers to           the US.
                                                                 US. Model
                                                                      Model guidelines for the use use ofof             needless pain:
                                                                                                                    of needless          Rethinking the
                                                                                                                                   pain: Rethinking  the Unit-
                use. Pain
      effective use.  Pain Med
                           Medsolo;
                                 zoio; n:58-66.
                                       u:58-66.                          substances for
                                                             controlled substances     for the treatment            ed Nations single convention on narcot-
                                                                                                                    ed
52. Apfelbaum
5z•  ApfelbaumJL,
                JL,Chen
                    Chen C,C,Mehta
                              Mehta SS,
                                      SS, Gan
                                           Gan                  pain: A
                                                             of pain: A policy
                                                                         policy document of  of the
                                                                                                 the Fed-
                                                                                                     Fed-              drugs.)
                                                                                                                    ic drugs.     Law Med
                                                                                                                               J Law  Med Ethics
                                                                                                                                           Ethics 2007;
                                                                                                                                                  2007; 35:556-
                                                                                                                                                        35:556-
     TJ. Postoperative
     TJ. Postoperative pain
                        pain experience:
                              experience: Re-
                                            Re-              eration of
                                                             eration  of State
                                                                         State Medical
                                                                                Medical Boards
                                                                                           Boards ofof the          570,, 511•
                                                                                                                    570   511.
     sults from aa national
     sults from     national survey
                              survey suggest
                                      suggest                United States,
                                                             United  States, Inc.
                                                                              Inc. Dallas,TX,
                                                                                   Dallas, TX,1998•
                                                                                               1998.          99.
                                                                                                              77.                 Pain as
                                                                                                                    Lipman AG. Pain    as aa human right: The
                                                                                                                                             human right:
     postoperative pain
     postoperative  pain continues
                         continues to
                                    to be
                                        be un-        66.             DM. JCAHO pain
                                                             Phillips DM.          pain management
                                                                                         management                 2004    Global Day
                                                                                                                    2004 Global     Day Against
                                                                                                                                        Against Pain.
                                                                                                                                                 Pain. Jj Pain
                                                                                                                                                           Pain
     dermanaged.
     dermanaged. Anesth          2003;
                   Anesth Analg 200     97:534-
                                     3; 97:534-              standards
                                                             standards are
                                                                        are unveiled.
                                                                            unveiled. Joint
                                                                                       Joint Commis-                 Palliat Care
                                                                                                                    Palliat  Care Pharmacother
                                                                                                                                   Pharmacother 2005; 19:85-
                                                                                                                                                        19:85-
      540.
      540•                                                   sion on Accreditation
                                                                      Accreditation of
                                                                                    of Healthcare
                                                                                       Healthcare Or-               ioo.
                                                                                                                    100.
53.
53•       P, Sandhar
      Dix P, Sandhar B,
                     B, Murdoch J,
                                 J, Maclntyre                ganizations.JAMA
                                                             ganizations. JAMA z000;
                                                                                 2000;284:428-429•
                                                                                       284:428-429.           78.            AJ. Damned
                                                                                                                    Dilcher AJ.  Damned if they do, damned
      PA. Pain
      PA.  Pain on
                on medical
                   medical wards
                            wards in
                                   in aa district     67.    Cohen MZ,
                                                             Cohen  MZ, Easley
                                                                         Easley MK, Ellis C, Hughes                 if      don't The need
                                                                                                                    if they don't:     need for aa comprehen-
      general  hospital. Br
      general hospital.  Br jJAnaesth
                               Anaesth 20    04;
                                          2004;              B, Ownby K,K, Rashad
                                                                           Rashad BG,
                                                                                   BG, Rude
                                                                                        Rude M, Taft                sive
                                                                                                                    sive public policy
                                                                                                                                 policy to
                                                                                                                                        to address
                                                                                                                                           address the inade-
      92:235-237.
      92:235-237•                                            E, Westbrooks
                                                             E, Westbrooks JB.
                                                                            JB. JCAHO     cancer pain
                                                                                JCAHO cancer      pain              quate management of
                                                                                                                    quate                  of pain.  Ann Health
                                                                                                                                              pain. Ann
54•
54. Brown
     BrownD,D,McCormack
                 McCormack B.   B. Determining
                                   Determining               management and
                                                             management          the JCAHO's
                                                                            and the   JCAHO's painpain              Law 2004;
                                                                                                                    Law         13:81-144,table
                                                                                                                          2004; 13:81-144,  table of
                                                                                                                                                  of contents.
                                                                                                                                                     contents.
     factors that have
                  have an
                       an impact uponupon effec-
                                           effec-            standards:
                                                             standards: An
                                                                        An institutional challenge.
                                                                                          challenge. J        99.  GhodseH.
                                                                                                              79. Ghodse     H.Pain,
                                                                                                                                Pain,anxiety
                                                                                                                                      anxiety and
                                                                                                                                              and insomnia-
                                                                                                                                                   insomnia-
     tive evidence-based
          evidence-based pain
                            pain management
                                   management                Pain Symptom Manage 2003;
                                                             Pain                   2003; 225:519-527.
                                                                                            5:519-527•             -a global perspective on
                                                                                                                                          on the
                                                                                                                                             the relief of suf-
     with older
           older people,
                  people, following
                           following colorectal
                                       colorectal     68.    Frasco PE,
                                                             Frasco   PE, Sprung J, J, Trentman TL. The            fering: Comparative review.
                                                                                                                   fering: Comparative   review. Brj
                                                                                                                                                 BrJPsychia-
                                                                                                                                                      Psychia-
     surgery:
     surgery: An   ethnographic study.
               An ethnographic      study.Jj Clin
                                             Clin            impact ofof the
                                                                          the Joint Commission forfor Ac-
                                                                                                      Ac-          try 2003;
                                                                                                                       2003; 183:15-21.
                                                                                                                             183:15-21.
     Nurs 2oo6;
     Nurs  2006;15:1287-1298.
                 15:1287-1298.                               creditation ofof Healthcare
                                                                              Healthcare Organizations        80.   Gostomzyk
                                                                                                                    Gostomzyk JG,JG, Heller WD. Prescribing
                                                                                                                                                    Prescribing
55. Ljungberg
55•  Ljungberg C, C, Lindblad
                      Lindblad AK,AK, Tully
                                       Tully MP.
                                              MP.            pain initiative
                                                             pain   initiative on
                                                                               on perioperative
                                                                                    perioperative opiate
                                                                                                   opiate           strong opioids for
                                                                                                                                     for pain
                                                                                                                                         pain therapy  and for
                                                                                                                                               therapy and
     Hospital doctors'
     Hospital           views of factors
              doctors'views         factors influ-           consumption and  and recovery
                                                                                   recovery room
                                                                                            room length             substitution  therapyby
                                                                                                                    substitution therapy   by established
                                                                                                                                              established phy-
     encing their
     encing their prescribing.
                   prescribing. jJ Eval
                                   Eval Clin Pract
                                             Pract           of stay.
                                                             of stay. Anesth
                                                                      Anesth Analg 2005;
                                                                                     2005; 10o:162-168.
                                                                                           ioo:162-168.             sicians. Schmerz 1996; 10:292-298.
                                                                                                                    sicians. Schmerz        10:292-298•
      2007;
      2007; 13:765-771.
            13:765-771•                               69.    Tormoehlen LM, Mowry
                                                             Tormoehlen          Mowry JB, JB, Bodle
                                                                                                Bodle JD,
                                                                                                       JD,    81.   Lohman D,
                                                                                                                    Lohman     D, Schleifer
                                                                                                                                    Schleifer R,
                                                                                                                                              R, Amon
                                                                                                                                                   Amon JJ.
                                                                                                                                                         JJ. Ac-
                                                                                                                                                             Ac-
56. Auret
56.  AuretK,K,Schug
               Schug SA.
                       SA. Underutilisation
                           Underutilisation of               Rusyniak DE.
                                                             Rusyniak   DE. Increased
                                                                             Increased adolescent
                                                                                          adolescent opi-
                                                                                                      opi-          cess to
                                                                                                                    cess  to pain
                                                                                                                             pain treatment
                                                                                                                                   treatment as
                                                                                                                                              as aa human
                                                                                                                                                    human right.
                                                                                                                                                           right.
     opioids in elderly
     opioids     elderly patients
                         patients with chron-
                                  with chron-                     use and
                                                             oid use   and complications
                                                                            complications reported
                                                                                              reported to           BMC Med solo;
                                                                                                                    BMC                8:8.
                                                                                                                                zoio; 8:8.
        pain: Approaches
     ic pain:  Approaches to   correcting the
                            to correcting                    a poison
                                                             a  poison control
                                                                         control center
                                                                                  center following the        82.   Inadequate pain
                                                                                                                    Inadequate     pain treatment
                                                                                                                                         treatment is  a public
                                                                                                                                                    is a  public
     problem.DrugsAging
     problem.               2005;22:641-654•
                Drugs Aging2005;  22:641-654-                2000  JCAHO pain
                                                             z000 JCAHO      pain initiative.
                                                                                   initiative.Clin
                                                                                               ClinToxicol
                                                                                                    Toxicol         health crisis.
                                                                                                                    health crisis. Drug war shouldn't claimclaim
57. McCarberg
57•    McCarbergBH,  BH,Barkin
                          BarkinRL. RL. Long-acting
                                        Long-acting          (Phila) son;
                                                             (Phiia) zoii; 49:49
                                                                           49:492- 498.
                                                                                2-498•                              new             StarTribune, April
                                                                                                                         victims. StarTribune,
                                                                                                                    new victims.                  April21,
                                                                                                                                                        zi,2011.
                                                                                                                                                            zoii.
                for chronic
       opioids for  chronic pain:
                             pain: Pharmacother-
                                     Pharmacother-    70.    Mularski RA,RA, White-Chu F,  F, Overbay
                                                                                              Overbay D,
                                                                                                       D,           www.startribune.com/opinion/ed
                                                                                                                    www.startribune.com/opinion/editori-   itori-
       apeutic opportunities to   to enhance
                                     enhance com-            Miller L,
                                                             Miller  L, Asch
                                                                        Asch SM,
                                                                              SM, Ganzini
                                                                                     Ganzini L.
                                                                                              L. Measur-
                                                                                                  Measur-           als/120420264.html
                                                                                                                    2IS/120420264.html
                quality of
       pliance, quality oflife,
                           life, and
                                 and analgesia.
                                      analgesia. Am               pain as
                                                             ing pain   as the 5th
                                                                                5th vital sign
                                                                                          sign does
                                                                                                 does not     83.   Canadian groups
                                                                                                                    Canadian   groups welcome
                                                                                                                                        welcome internation-
                                                                                                                                                  internation-
     Jj Ther
        Ther zooi;
             2001;8:181-186.
                     8:181-186.                                         quality of
                                                             improve quality    of pain
                                                                                    pain management.
                                                                                         management.)   J           al report
                                                                                                                    al report condemning
                                                                                                                              condemning failed
                                                                                                                                             failed "War
                                                                                                                                                     "War On
58.
58•             M, Triner
      McErlean M,   Triner W.
                           W. Young A. Impact                Gen Intern Med
                                                             Gen          Med 20o6;
                                                                               2006;21:607-63.2.
                                                                                      21:607-612.                            June z,
                                                                                                                    Drugs." June   2, zoll.
                                                                                                                                       2011.www.aidslaw.ca/
                                                                                                                                             www.aidslaw.ca/
         outside regulatory
      of outside  regulatory investigation
                              investigation on        71.
                                                      71.            to Janet
                                                             Letter to  Janet Woodcock,
                                                                               Woodcock, MD,      Direc-
                                                                                            MD, Direc-              publications/interfaces/down load Fi le.
                                                                                                                    publications/interfaces/downloadFile.
                             in the
      opiate administration in   the emergency
                                      emergency              tor, Center
                                                                  Center for
                                                                          for Drug
                                                                              DrugEvaluation
                                                                                    Evaluation and
                                                                                                and Re-
                                                                                                     Re-            php?ref.-1886
                                                                                                                    php?ref=1886
      department.]   Pain 2oo6;
      department. J Pain  2006;7:947
                                  7:947-950.
                                       -950•                 search,
                                                             search, U.S
                                                                      U.S Food
                                                                           Foodand
                                                                                 and Drug
                                                                                      Drug Administra-
                                                                                            Administra-       84.   [No authors
                                                                                                                          authors listed].
                                                                                                                                   listed]. Pain
                                                                                                                                             Pain management
                                                                                                                                                  management
59• Gnjidic D,
59. Gnjidic   D, Murnion
                  Murnion BP,
                            BP, Hilmer
                                 Hilmer SN.
                                         SN.                 tion, from
                                                                    fromPhysicians
                                                                           Physicians for
                                                                                       forResponsible
                                                                                           Responsible              failing  as fears
                                                                                                                    failing as   fears of
                                                                                                                                        of prescription
                                                                                                                                             prescription drug
                                                                                                                                                          drug
    Age and
    Age  and opioid
               opioid analgesia
                      analgesia in
                                 in an
                                    an acute
                                       acute                 Opioid Prescribing
                                                             Opioid   Prescribing RE
                                                                                   RE Docket
                                                                                      Docket No.
                                                                                              No. FDA-
                                                                                                   FDA-             abuse rise. J Pain Palliat
                                                                                                                                        Palliat Care
                                                                                                                                                Care Pharmaco-
                                                                                                                                                     Pharmaco-
     hospital population.
    hospital  population. Age
                           Age Ageing
                                Ageing 2008;
                                       2008;                 2011-D-0771,    Draft Blueprint
                                                             zoii-D-o77i, Draft     Blueprint for
                                                                                               for Pre-
                                                                                                    Pre-            ther 2010;
                                                                                                                         zolo; 24:182-183.
                                                                                                                                24:182-183.
    37(6):699-702.                                           scriber   Education for Long-Acting/Ex-
                                                             scriber Education         Long-Acting/Ex-
                                                                                                              85.   Varrassi G,
                                                                                                                    Varrassi G, Miiller-Schwefe
                                                                                                                                Muller-Schwefe GH. The
                                                                                                                                                     The in-
                                                             tended Release
                                                                      Release Opioid Class-Wide
                                                                                       Class-Wide Risk
                                                                                                    Risk
6o.             availability of
      Ensuring availability  of controlled
                                controlled med-                                                                     ternational CHANGE PAIN
                                                                                                                    ternational CHANGE      PAIN Physician
                                                                                                                                                   Physician
                                                             Evaluation and
                                                             Evaluation        Mitigation Strategies.
                                                                          and Mitigation   Strategies. z
                                                                                                       2
      ications for
      ications for the relief of pain
                                  pain and
                                        and pre-
                                            pre-                                                                    Survey: Does
                                                                                                                    Survey:  Does specialism
                                                                                                                                   specialism influence
                                                                                                                                              influence the
                                                             December, 2011.
                                                             December,     zon.



www.painphysicianjournal.com
vvvvw.painphysicianjournal.com                                                                                                                            ES33
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 122 of 256



                                            Pain Physician:
                                                 Physician: Opioid
                                                            OpioidSpecial
                                                                   SpecialIssue
                                                                           IssueJuly
                                                                                 July2012;
                                                                                      2012;15:ES9-ES38
                                                                                            15:ES9-ES38




      perception of
      perception       pain and
                   of pain   and its
                                  its treatment?
                                       treatment?                 the American
                                                                       American Academy
                                                                                  Academyof   Pain Medi-
                                                                                           of Pain                           non-cancer pain: An
                                                                                                                          ic non-cancer         An update
                                                                                                                                                    update of
                                                                                                                                                            of Ameri-
                                                                                                                                                               Ameri-
           Med Res
      Curr Med   Res Opin
                      Opin 2012;   Mar 28
                            zoiz; Mar    28 [Epub
                                             [Epub                cine and the American Pain
                                                                                        Pain Society. Clin                can Society
                                                                                                                          can          of Interventional
                                                                                                                               Societyof  Interventional Pain
                                                                                                                                                          Pain Physi-
                                                                                                                                                                Physi-
      ahead of
      ahead  of print].
                print].                                             Pain 1997;
                                                                  J Pain 1997; 13:6-8.                                           (ASIPP) guidelines.
                                                                                                                          cians' (ASIPP)               Pain Physician
                                                                                                                                           guidelines. Pain Physician
86.   War on
      War  on Drugs.
              Drugs. Report
                     Report of the
                                 the Global
                                     Global                       TurkDC,
                                                             99. Turk   DC,Swanson
                                                                             SwansonKS, KS,Gatchel
                                                                                            Gatchel RJ.
                                                                                                     RJ. Pre-
                                                                                                          Pre-            2008; 11:55-S62.
                                                                                                                          2oo8;  ii:S5-562.
                 on Drug
      Commission on  DrugPolicy.
                          Policy.June
                                  June2011.
                                       son.                       dicting opioid
                                                                          opioid misuse
                                                                                    misuse by
                                                                                            by chronic
                                                                                                chronic pain
                                                                                                         pain       in.Stein
                                                                                                                    ui.  SteinC,C,Reinecke
                                                                                                                                   Reinecke H,
                                                                                                                                             H, Sorgatz
                                                                                                                                                 Sorgatz H. Opioid
      www.globalcommissionondrugs.org/re-
      www.globalcommissionoridrugs.org/re-                        patients: aa systematic
                                                                               systematic review
                                                                                           review and
                                                                                                   and litera-           use in chronic
                                                                                                                         use               noncancer pain: Guide-
                                                                                                                                  chronic noncancer
      ports/                                                      ture synthesis.
                                                                       synthesis. Clin
                                                                                   Clin J Pain
                                                                                          Pain 2008; 24:497
                                                                                                     24:497--            lines  revisited. Curr
                                                                                                                         lines revisited.   Curr Opin
                                                                                                                                                  OpinAnaesthesiol
                                                                                                                                                       Anaesthesiol
87.          B, Scholten
      Milani B, Scholten W.
                          W. World  Health Or-
                             World Health                         5o8.                                                   2010;  23:598-601.
                                                                                                                         zoio; 23:5 98-6oi.
      ganization.
      ganization. The
                  The World   Medicines Situ-
                       World Medicines    Situ-              100.  ManchikantiL,L,Ailinani
                                                             ioo. Manchikanti       AilinaniH,H,Koyyalagunta
                                                                                                 Koyyalagunta       112. von       M, Kolodny
                                                                                                                         von Korff M,  Kolodny A,  Deyo R,
                                                                                                                                                A, Deyo   R, Chou
      ation 2oii:
      ation son:Access
                  Access to Controlled
                             Controlled Medi-
                                         Medi-                     D, Datta S,S, Singh
                                                                                 Singh V,
                                                                                        V, Eriator    Sehgal N,
                                                                                           Eriator I, Sehgal             R.
                                                                                                                         R. Long-term          therapy reconsid-
                                                                                                                            Long-term opioid therapy     reconsid-
      cines. http://apps.who.int/medicined-                        Shah
                                                                   Shah RV,    Benyamin RM, Vallejo
                                                                          RV, Benyamin                   R, Fel-
                                                                                                Vallejo R,   Fel-        ered. Ann Intern Med 2011; 155:325-328.
                                                                                                                                                    155:325-328•
      ocs/documents/s18062en/s18062en.pdf
      ocs/d ocu m ents/si8o62en/si8o 6ze n. pdf                    lows B,B, Christo
                                                                             Christo PJ.                  review
                                                                                      PJ. A systematic review       113. Grady D,
                                                                                                                                D, Berkowitz
                                                                                                                                   Berkowitz SA,
                                                                                                                                             SA, Katz
                                                                                                                                                  KatzMH.
                                                                                                                                                       MH. Opi-
                                                                                                                    113. Grady
88.   Dasgupta N,
      Dasgupta       Mandl K,
                  N, Mandl     K, Brownstein
                                   Brownstein J.
                                              J.                       randomized trials
                                                                   of randomized     trials of
                                                                                            of long-term
                                                                                               long-term opi-            oids for chronic
                                                                                                                         oids     chronic pain.
                                                                                                                                          pain. Arch
                                                                                                                                                Arch Intern
                                                                                                                                                      Intern Med
      Breaking the
      Breaking   the news
                     news oror fueling the epi-
                                            epi-                        management for chronic
                                                                   oid management           chronic non-can-
                                                                                                       non-can-           2011; 171:1426-1427.
      demic?   Temporal association
      demic? Temporal     association between
                                        between                         pain. Pain
                                                                   cer pain.  Pain Physician
                                                                                   Physician son;    14:91-121.
                                                                                              2oii; 14:91-121.
                                                                                                                    114. Dhalla
                                                                                                                    114. Dhalla IA,
                                                                                                                                IA, Persaud    N, Juurlink
                                                                                                                                      Persaud N,            DN. Fac-
                                                                                                                                                   Juurlink DN. Fac-
      news media
      news   media report     volume and
                     report volume     and opi-
                                            opi-             los. Noble
                                                             ioi.   NobleM,M,Treadwell
                                                                               Treadwell JR,
                                                                                           JR,Tregear
                                                                                               Tregear SJ,
                                                                                                         SJ,                 up to
                                                                                                                         ing up to the
                                                                                                                                     the prescription
                                                                                                                                          prescription opioid
                                                                                                                                                       opioid crisis.
                                                                                                                                                              crisis.
      oid-related mortality.
      oid-related  mortality. PLoS
                               PLoS ONE
                                     ONE 2009;
                                           2009;                   Coates VH,
                                                                   Coates        Wiffen PJ,
                                                                            VH, Wiffen    PJ, Akafomo
                                                                                              Akafomo C,  C,              BMJ 2011;
                                                                                                                         BMJ  20ii; 343:d5142•
                                                                                                                                     343:d5142.
      4:e7758.                                                     Schoelles KM.
                                                                   Schoelles  KM. Long-term
                                                                                   Long-term opioid
                                                                                               opioid man-
                                                                                                                    1:L5.           BA, O'Connor
                                                                                                                           Martell BA,
                                                                                                                    n5. Martell           O'Connor PG, PG, Kerns
                                                                                                                                                            Kerns RD,
                                                                                                                                                                   RD,
89.  Are we
89• Are  we winning
              winning the
                        the war
                            war on
                                 on drugs?
                                     drugs? Is
                                             Is                    agement for
                                                                   agement   for chronic   noncancer pain.
                                                                                 chronic noncancer     pain.
                                                                                                                          Becker WC,
                                                                                                                          Becker    WC, Morales
                                                                                                                                           Morales KH,KH, Kosten
                                                                                                                                                           Kosten TR,
                                                                                                                                                                   TR,
        worth the
     it worth  the cost?
                    cost? MD Health
                              Health Network.
                                      Network.                     Cochrane Database
                                                                   Cochrane   Database Syst
                                                                                          Syst Rev
                                                                                                Rev zoio;
                                                                                                      solo;
                                                                                                                          Fiellin
                                                                                                                          Fiellin DA.    Systematic review:
                                                                                                                                   DA. Systematic      review: Opioid
     www.mdhealthnetwork.org/prescrip-                             1:CD006605.
                                                                   i:CDoo66o5.
                                                                                                                          treatment forfor chronic
                                                                                                                                            chronic back
                                                                                                                                                     back pain:
                                                                                                                                                          pain: Preva-
                                                                                                                                                                Preva-
     tion-drugs/war_on_drugs.html
     tion-drugs/war-on-drugs.html                            102.  KalsoE,E,Edwards
                                                             ioz. Kalso      EdwardsJE,
                                                                                      JE, Moore
                                                                                          Moore RA,
                                                                                                 RA, McQuay               lence, efficacy,
                                                                                                                          lence,  efficacy,and
                                                                                                                                             and association
                                                                                                                                                  associationwith
                                                                                                                                                              with ad-
90.
9o.   Painful drugdrugwarwarvictory.
                                victory.TheTheWashington
                                                Washington         HJ. Opioids
                                                                   HJ. Opioids inin chronic non-cancer pain:                        Ann Intern
                                                                                                                          diction. Ann     Intern Med 2007;
                                                                                                                                                        zooy; 146:116-
                                                                                                                                                              346:ii6-
      Times.
      Times. August                         www.washing-
                 August 16, 2007. www.washing-                     Systematic review of efficacy
                                                                                          efficacy and safety.            127.
                                                                                                                          127.
      tontimes.com/news/2007/aug/16/pain-
      tonti mes.com/news/zoo7/aug/i6/pai n-                        Pain 2004;
                                                                   Pain        112:372-380.
                                                                        zoo4; 112:372-380.
                                                                                                                    13.6. Whobears
                                                                                                                    ii6. Who    bearsresponsibility
                                                                                                                                      responsibility for
                                                                                                                                                     for the
                                                                                                                                                          the prema-
                                                                                                                                                               prema-
      ful-drug-war-victory/?page=all
      fu I-d r u g-wa r-v i ct o ry/? p a g e=a I I          103.             Sandoval JA,
                                                             103. Furlan AD, Sandoval    JA, Mailis-Gagnon
                                                                                              Mailis-Gagnon                    adoption of
                                                                                                                          ture adoption  of opioids
                                                                                                                                            opioids asas aa treatment
91. Fauber
9i.  Fauber J.
             J. UW
                UW a a force
                        force inin pain
                                    pain drug
                                         drug                     A, Tunks
                                                                     Tunks E.
                                                                            E.Opioids
                                                                               Opioids for
                                                                                        for chronic
                                                                                            chronic noncan-               standard? The
                                                                                                                                     The Back
                                                                                                                                         Back Letter
                                                                                                                                               Letter2011;
                                                                                                                                                       2oii; 26:46
     growth. JSOnline.
             JSOnline.22April,
                          April,2011.
                                 2oii.                            cer pain:
                                                                  cer pain: A
                                                                            A meta-analysis
                                                                               meta-analysis of effective-
                                                                                                    effective-
                                                                                                                    117. Chou
                                                                                                                    117.  Chou R,R, Huffman
                                                                                                                                     Huffman LH;LH;American
                                                                                                                                                      American PainPain
                                                                  ness and
                                                                  ness                     Can Med Assoc J
                                                                                 effects. Can
                                                                       and side effects.
92. Fauber
9z•  Fauber J.J. Academics
                 Academics profit    by making
                              profit by  making                                                                           Society; American
                                                                                                                          Society; American College
                                                                                                                                              College of Physicians.
                                                                                                                                                           Physicians.
                                                                  2006; 1743.589-1594.
                                                                  20o6; 174:1589-1594•
     the case
         case for
                for opioid              Med Page
                    opioid painkillers. MedPage                                                                           Medications for
                                                                                                                          Medications       acute and
                                                                                                                                        for acute   and chronic
                                                                                                                                                          chronic low
     Today. 33April,
     Today.    April, 2011.                                  104. Eisenberg E,
                                                             104. Eisenberg  E, McNicol
                                                                                McNicol E,
                                                                                        E, Carr
                                                                                           Carr DB.
                                                                                                 DB. Opi-
                                                                                                      Opi-                back pain:
                                                                                                                          back  pain: A
                                                                                                                                      A review
                                                                                                                                        review ofof the evidence
                                                                                                                                                         evidence for
                                                                                                                                                                    for
                                                                  oids for
                                                                  oids  for neuropathic
                                                                             neuropathic pain
                                                                                           pain (review).
                                                                                                  (review).               an  American Pain
                                                                                                                          an American      Pain Society/American
                                                                                                                                                   Society/American
93• Manchikanti L,
93. Manchikanti     L, Benyamin
                        Benyamin RM,  RM, Fal-
                                            Fal-
                                                                  Cochrane Database
                                                                  Cochrane   Database Syst
                                                                                        Syst Rev
                                                                                               Reu 20o6,
                                                                                                     2006,                College      Physicians clinical
                                                                                                                          College of Physicians      clinical practice
                                                                                                                                                               practice
        FJE, Caraway
    co FJE,  Caraway DL,
                       DL, Datta S, Hirsch
                                      Hirsch JA.
                                             JA.
                                                                  3:CDoo6146.
                                                                  3:CDoo6i46.                                             guideline. Ann Intern
                                                                                                                          guideline. Ann  Intern Med 200    7; 147:505-
                                                                                                                                                        2007;  147:505-
    Guidelines warfare
    Guidelines   warfare over interventional
                                 interventional
    techniques:  Is there a lack
    techniques: Is           lack of
                                   of discourse
                                      discourse              105. Deshpande A,
                                                             105. Deshpande    A, Furlan
                                                                                  Furlan A,A, Mailis-Gagnon               514•4.
                    Pain Physician
    or straw man? Pain   Physician 2012; 15:Es-
                                          15:Ei-                  A, Atlas
                                                                  A, Atlas S,
                                                                           S, Turk
                                                                              Turk D.D. Opioids
                                                                                        Opioids for
                                                                                                 for chronic        118.  ReineckeH,
                                                                                                                    ii8. Reinecke       H,Sorgatz
                                                                                                                                           Sorgatz H;
                                                                                                                                                    H;German
                                                                                                                                                       German Society
                                                                                                                                                                Society
    E26.                                                               back pain
                                                                  low back  pain (review).   Cochrane Data-
                                                                                  (review). Cochrane                      for the
                                                                                                                          for        Study of
                                                                                                                                the Study   ofPain
                                                                                                                                               Pain (DGSS).
                                                                                                                                                     (DGSS). S3
                                                                                                                                                             S3 guide-
                                                                                                                                                                 guide-
                                                                  base Syst Rev
                                                                  base Syst      2007; 3:CD
                                                                            Rev2007;    3:CDo04959•
                                                                                             004959.                              LONTS. Long-term
                                                                                                                          line LONTS.       Long-term administration
94. Portenoy
94•  Portenoy RK,RK, Foley
                     Foley KM.
                            KM. Chronic
                                 Chronic useuse
        opioid analgesics
     of opioid                 non-malignant
                 analgesics in non-malignant                 106.  DevulderJ,J, Richarz
                                                             io6. Devulder      Richarz U,U, Nataraja
                                                                                             Nataraja SH.
                                                                                                       SH. Im-            of opioids
                                                                                                                          0    0p10id5 for
                                                                                                                                         for non-tumor   pain.Schmerz
                                                                                                                                             non-tumorpain.    Schmerz
     pain: Report
     pain:   Report of
                     of 38
                         38cases.
                            cases. Pain
                                    Pain 1986;
                                          1986;                    pact of long-term
                                                                   pact     long-term use  use of opioids
                                                                                                   opioids on
                                                                                                            on            2 0f 0 9; 23
                                                                                                                          2009;       :440 -4o.
                                                                                                                                     3:440-447•
     25:171-186.
     25:i7i-186.                                                   quality of life in
                                                                   quality          in patients
                                                                                        patients with chronic,
                                                                                                      chronic,      iig. Sorgatz
                                                                                                                    119.  Sorgatz H,H, Maier
                                                                                                                                         Maier C.
                                                                                                                                                C. Nothing
                                                                                                                                                     Nothing is
                                                                                                                                                              is more
                                                                                                                                                                 more
                                                                   non-malignant pain.pain. Curr
                                                                                            Curr Med
                                                                                                 Med Res
                                                                                                      Res Opin            damaging
                                                                                                                          damaging to         new truth
                                                                                                                                        to aa new   truth than  an old
                                                                                                                                                          than an
95. Ballantyne
95•  Ballantyne JC.
                 JC. Opioid
                      Opioid analgesia:     Per-
                              analgesia: Per-
                                                                         21:1555-1568.
                                                                   2005; 21:155 5-1568.                                   error: Conformity of new new guidelines on
     spectives
     spectivesonon right use and
                   right use and utility.
                                  utility. Pain
                                           Pain
                                                             107.  Manchikanti L,
                                                             3.07. Manchikanti   L, Vallejo
                                                                                     Vallejo R,
                                                                                             R, Manchikanti
                                                                                                 Manchikanti              opioid  administration for chronic
                                                                                                                          opioid administration           chronic pain
                                                                                                                                                                  pain
     Physician 2007;
     Physician         :479-491.•
               2007; 10:479-491
                                                                        Benyamin RM,
                                                                   KN, Benyamin     RM, Datta
                                                                                         Datta S,
                                                                                                S, Christo
                                                                                                   Christo PJ.
                                                                                                            PJ.           with the
                                                                                                                                the effect
                                                                                                                                    effect prognosis
                                                                                                                                            prognosisofofthe
                                                                                                                                                          theDGSS
                                                                                                                                                              DGSS S3
                                                                                                                                                                    S3
96.         R, Huffman L.
      Chou R,               Use of
                         L. Use of Chronic Opi-
                                                                   Effectiveness ofoflong-term
                                                                   Effectiveness      long-term opioid
                                                                                                 opioid ther-             guidelines    LONTS (long-term
                                                                                                                          guidelines LONTS       (long-term adminis-
          Therapy in Chronic
      oid Therapy     Chronic Noncancer
                               Noncancer Pain:
                                          Pain:
               Review. American
      Evidence Review.            Pain Society;
                       American Pain   Society;                    apy for chronic
                                                                   apy      chronic non-cancer
                                                                                      non-cancer pain.
                                                                                                    pain. Pain
                                                                                                          Pain            tration of opioids
                                                                                                                          tration      opioids for non-tumor
                                                                                                                                                     non-tumor pain).
                                                                                                                                                                 pain).
                                                                   Physician son;
                                                                   Physician 2011;14:E133-E156.
                                                                                    14:Ei33-Ei56.                         Schmerz 2010;
                                                                                                                          Schmerz           24:309-312.
                                                                                                                                     2oio; 24:309-312.
      Glenview, IL:
      Glenview,     2009.
                 IL:2oog.
www.ampainsoc.org/pub/pdf/Opioid_Final_
www.ampainsoc.org/pub/pdf/Opioid-Final-
                                                             108.  Colson J,J, Koyyalagunta
                                                             io8. Colson        Koyyalagunta D,D, Falco
                                                                                                   Falco FJE,
                                                                                                          FJE,      120. Angst  MS, Clark JD.
                                                                                                                         Angst MS,        JD. Opioid-induced
                                                                                                                                               Opioid-induced hy-
                                                                   Manchikanti L.
                                                                   Manchikanti    L. A systematic
                                                                                       systematic review
                                                                                                    review of
                                                                                                            of           peralgesia: aa qualitative
                                                                                                                         peralgesia:    qualitative systematic
                                                                                                                                                    systematic re-
    Evidence_Report.pdf
    Evidence-Report.pdf
                                                                   observational studies
                                                                   observational   studies on       effective-
                                                                                            on the effective-                  Anesthesiology 2006;
                                                                                                                         view. Anesthesiology  2oo6; 104:570-587.
                                                                                                                                                     104:570-587•
99.  HillCS.
97. Hill   CS.Government
                Government regulatory
                               regulatory influ-
                                                                   ness of
                                                                   ness                         cancer pain.
                                                                         of opioid therapy for cancer    pain.      izi. Lee
                                                                                                                    121.  LeeM,M,Silverman
                                                                                                                                  Silverman SM,SM, Hansen
                                                                                                                                                      Hansen H,
                                                                                                                                                              H, Pa-
                                                                                                                                                                 Pa-
     ences on
     ences   on opioid   prescribing and
                 opioid prescribing   and their
                                                                   Pain Physician
                                                                   Pain Physician son;
                                                                                   2011; 14:E85-E1o2.
                                                                                         34:E85-Eio2.                     tel VB,
                                                                                                                              VB, Manchikanti L. L. A comprehensive
     impact on
             on the treatment
                     treatment of pain
                                   pain of non-
                                                             109.  Vallejo R,
                                                             iog. Vallejo   R, Barkin
                                                                                Barkin RL,
                                                                                        RL, Wang
                                                                                             Wang VC. VC. Phar-
                                                                                                          Phar-           review of opioid-induced
                                                                                                                          review     opioid-induced hyperalgesia.
                                                                                                                                                        hyperalgesia.
     malignant origin.
     malignant   origin.JJ Pain
                            Pain Symptom
                                 Symptom Man-
                                           Man-
                                                                   macology of
                                                                   macology    of opioids
                                                                                  opioids in
                                                                                           in the
                                                                                               the treatment
                                                                                                    treatment of
                                                                                                              of          Pain Physician
                                                                                                                          Pain Physician2011;
                                                                                                                                          zoii; 14:145-161.
                                                                                                                                                14:145-i6i.
     age 1996;
          1996; 11:287-298.
                11:287-298.
                                                                            pain syndromes.
                                                                   chronic pain   syndromes. PainPain Physician     122. Cohen
                                                                                                                         Cohen SP,
                                                                                                                                SP, Christo PJ,
                                                                                                                                             PJ, Wang
                                                                                                                                                 Wang S,S, Chen
                                                                                                                                                           Chen L,
98.
98. The
     TheAmerican     Academy of Pain
          American Academy         Pain Medi-
                                          Medi-
                                                                         14:E343-E36o.
                                                                   2011; 14:E343-E36o.                                   Stojanovic MP,
                                                                                                                         Stojanovic       ShieldsCH,
                                                                                                                                     MP, Shields   CH, Brummett
     cine, the AmericanPain
     cine,theAmerican    Pain Society.The
                               Society. The use
                                            use
                                                             no.TrescotAM,
                                                             iio. Trescot AM,Helm
                                                                               HelmS,S,Hansen
                                                                                        Hansen H,
                                                                                                H,Benya-
                                                                                                   Benya-                C, Mao J.
                                                                                                                                 J. The
                                                                                                                                    The effect
                                                                                                                                        effect of
                                                                                                                                               of opioid
                                                                                                                                                  opioid dose and
        opioids for the
     of opioids      the treatment
                         treatment ofof chron-
                                         chron-
     ic pain.     consensus statement
                              statement from                           R, Adlaka R,
                                                                  min R,Adlaka   R, Patel
                                                                                    Patel S,
                                                                                          S, Manchikanti
                                                                                             Manchikanti L.              treatment duration on the perception
                                                                                                                                                     perception of
                                                                                                                                                                of
        pain. AA consensus
                                                                  Opioids in the
                                                                  Opioids     the management
                                                                                   management of chron-


ES34                                                                                                                              www.painphysicianjournal.com
   Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 123 of 256




                                                       Opioid Epidemic
                                                       Opioid Epidemic in the United
                                                                              United States
                                                                                     States




      a painful standardized
      a         standardized clinical
                             clinical stimulus.              Sullivan M,
                                                             Sullivan M, Weisner
                                                                         Weisner C, C, Braden
                                                                                       Braden JB,JB, Psa-
                                                                                                      Psa-              Kenney
                                                                                                                        Kenney CM,CM, Siddiqi
                                                                                                                                       Siddiqi M,
                                                                                                                                               M, Broughton PG.PG.
      Reg Anesth
      Reg Anesth Pain Med 2008; 33:199-206.
                                  33:199-2o6.                ty BM,
                                                                BM, Von
                                                                    Von KorfFM.     Relationship of
                                                                         Korff M. Relationship     of opi-              Importance of
                                                                                                                        Importance    of urine
                                                                                                                                         urine drug testing
                                                                                                                                                    testing in
                                                                                                                                                            in the
123.  RaffaelliW,
i23. Raffaelli W,Salmosky-Dekel
                  Salmosky-Dekel BG. Biolog-                     use and dosage levels
                                                             oid use               levels to
                                                                                           to fractures
                                                                                              fractures in              treatment
                                                                                                                        treatment ofof chronic
                                                                                                                                        chronic noncancer
                                                                                                                                                 noncancer pain:
                                                                                                                                                             pain:
      ical consequences
      ical consequences of  of long-term
                                long-term intra-                   chronic pain
                                                             older chronic  pain patients.
                                                                                  patients.JJ Gen
                                                                                                Gen Intern
                                                                                                    Intern              Implications       recent medicare
                                                                                                                        Implications of recent    medicare poli-
      thecal administration of
      thecal                  of opioids.
                                  opioids. Miner-
                                           Miner-            Med 2010; 2
                                                                       25:310-315.
                                                                         5:310-315•                                     cy changes
                                                                                                                        cy changes in Kentucky.
                                                                                                                                         Kentucky. Pain
                                                                                                                                                    Pain Physician
      va Anestesiol 2005; 71      478.                      Walker JM, Farney
                                                                            Farney RJ, RJ, Rhondeau
                                                                                           Rhondeau SM,                 2010;; 13:167-186.
                                                                                                                        2010
                          71:475-
                            :475-478•                  134. Walker
                                                       134.
124. Deer TR,
124. Deer  TR, Smith
                Smith HS,
                        HS, Burton
                             Burton AW,
                                     AW, Pope
                                           Pope             Boyle KM,     Valentine K,
                                                                    KM,Valentine       K, Cloward
                                                                                          ClowardTV, TV, Shil-    144. Gilbert JW, Wheeler GR, Mick GE, Storey
                                                                                                                  144. GilbertJW,WheelerGR,MickGE,Storey
                DM, Levy
     JE, Doleys DM,   Levy RM,
                           RM, Staats
                                Staats PS,
                                       PS, Wal-
                                            Wal-            ling KC.
                                                            ling  KC. Chronic
                                                                        Chronic opioid
                                                                                  opioid use
                                                                                           use is
                                                                                                is aa risk fac-             Herder SL,
                                                                                                                       BB, Herder    SL, Richardson
                                                                                                                                         Richardson GB, Watts E, E,
     lace MS, Webster LR,
     lace                LR, Rauck
                             Rauck RL,
                                     RL, Cous-              tor  for the
                                                            tor for   the development
                                                                          development of   of central
                                                                                              central sleep
                                                                                                         sleep         Gyarteng-Dakwa K,
                                                                                                                       Gyarteng-Dakwa      K, Marino BS,
                                                                                                                                                       BS, Kenney
                                                                                                                                                           Kenney
         M. Comprehensive
     ins M. Comprehensive consensus
                              consensus based
                                          based             apnea and
                                                            apnea     and ataxic
                                                                           ataxic breathing. JJ Clin Sleep             CM, Siddiqi
                                                                                                                       CM,    Siddiqi M,
                                                                                                                                      M, Broughton
                                                                                                                                           Broughton PG.PG. Urine
                                                                                                                                                             Urine
     guidelines on
     guidelines      intrathecal drug
                 on intrathecal  drug delivery
                                        delivery            Med 2007;
                                                            Med   2007;3:455
                                                                          3:455--461.•
                                                                                 461                                   drug testing in the treatment of chron-
     systems
     systems in
              in the treatment  of pain
                     treatment of  pain caused
                                         caused        135. Solomon DH,
                                                       135. Solomon     DH,Rassen
                                                                              Rassen JA,
                                                                                     JA, Glynn
                                                                                          Glynn RJ,
                                                                                                 RJ, Lee
                                                                                                     Lee                  noncancer pain
                                                                                                                       ic noncancer    pain in aa Kentucky
                                                                                                                                                  Kentucky private
                                                                                                                                                            private
     by cancer
     by  cancer pain.
                  pain. Pain
                         PainPhysician
                               Physician 2011;
                                           2011;            J, Levin R,
                                                            J,        R, Schneeweiss
                                                                         Schneeweiss S.S. The
                                                                                           The compar-
                                                                                                compar-                neuroscience practice:
                                                                                                                       neuroscience    practice: The
                                                                                                                                                  The potential
                                                                                                                                                      potential ef-
      14:E283-E312.                                         ative safety
                                                                  safety of
                                                                          of analgesics
                                                                             analgesics in
                                                                                         in older
                                                                                            older adults               fect of
                                                                                                                            of Medicare benefit changes in Ken-
                                                            with   arthritis. Arch
                                                            with arthritis.   Arch Intern MedMed zoio;
                                                                                                   2010;               tucky. Pain
                                                                                                                       tucky.  Pain Physician
                                                                                                                                    Physician 2010;
                                                                                                                                              201o; 13:187-194.
123.  Edlund MJ,
i25. Edlund    MJ, Martin
                    MartinBC,BC,Devries
                                  Devries A,
                                          A, Fan
                                              Fan
      M-Y, Braden
      M-Y,  Braden JB,
                     JB, Sullivan
                           Sullivan MD.
                                    MD. Trends
                                          Trends             170:1968-1996.
                                                             170:1968-1976.                                       145. ManchikantiL,L,Malla
                                                                                                                  345. Manchikanti      MallaY,
                                                                                                                                             Y, Wargo
                                                                                                                                                Wargo BW,BW, Fel-
                                                                                                                                                               Fel-
         use of
      in use  of opioids
                 opioids for
                           for chronic
                                chronic noncan-
                                         noncan-       136. Martin BC,
                                                       136. Martin   BC, Fan
                                                                          Fan MY,
                                                                               MY, Edlund
                                                                                   Edlund MJ,
                                                                                            MJ, Devries
                                                                                                Devries                lows B.
                                                                                                                       lows  B. Comparative
                                                                                                                                Comparative evaluation
                                                                                                                                              evaluation of of the
      cer pain
          pain among
                among individuals
                        individuals with
                                     with mental            A, Braden
                                                            A,  Braden JB,
                                                                         JB, Sullivan
                                                                             Sullivan MD.
                                                                                       MD. Long-term                   accuracy of
                                                                                                                       accuracy      immunoassay with
                                                                                                                                  of immunoassay     with liquid
      health and substance use use disorders: the                             therapy discontinuation
                                                            chronic opioid therapy                                     chromatography tandem
                                                                                                                       chromatography               mass spec-
                                                                                                                                          tandem mass        spec-
               Study. Clin
      TROUP Study.    ClinJJ Pain
                             Pain 2010;
                                  201o; 26:1-8.             rates from  the TROUPstudy.
                                                                  from theTROUP      study.JJ Gen
                                                                                              Gen Intern               trometry (LC/MS/MS)
                                                                                                                       trometry   (LC/MS/MS) ofof urine
                                                                                                                                                    urine drugdrug
                                                                 loll; 226:
                                                            Med 2011;    6:1450 -1457.
                                                                           1450-1
                                                                                                                               (UDT) opioids
                                                                                                                       testing (UDT)   opioids and
                                                                                                                                                and illicit drugs
                                                                                                                                                            drugs
124.
126. Sullivan
     Sullivan MD,      Edlund MJ,
                MD, Edlund       MJ, Fan
                                       Fan MY,
                                            MY,                                   457•
                                                                                                                          chronic pain
                                                                                                                       in chronic  pain patients.
                                                                                                                                        patients. Pain
                                                                                                                                                  Pain Physician
                                                                                                                                                         Physician
     Devries A,
     Devries       Brennan Braden
               A, Brennan     Braden J,
                                      J, Martin        3.37.  PletcherMJ,
                                                       3.39. Pletcher  MJ, Kertesz
                                                                           Kertesz SG,
                                                                                   SG, Kohn
                                                                                        Kohn MA,
                                                                                             MA, Gon-
                                                                                                   Gon-
                                                                                                                        2011; 14:175-187.
          Risks for
     BC. Risks   for possible
                     possible and
                               and probable
                                   probable opi-
                                            opi-             zales. R.
                                                             zales.  R.Trends
                                                                       Trendsininopioid
                                                                                  opioid prescribing by
         misuse among recipients of chronic
     oid misuse                                               race/ethnicity for patients
                                                              race/ethnicity     patients seeking
                                                                                          seeking care
                                                                                                   care           146.  ManchikantiL,L,Malla
                                                                                                                  i46. Manchikanti        MallaY,
                                                                                                                                                Y,Wargo
                                                                                                                                                   Wargo BW, BW, Fel-
                                                                                                                                                                 Fel-
     opioid therapy in commercial and and med-                    US emergency
                                                              in US   emergency departments.
                                                                                   departments. JAMA
                                                                                                  JAMA                  lows B.
                                                                                                                        lows  B. Comparative
                                                                                                                                 Comparative evaluation
                                                                                                                                                 evaluation of of the
     icaid insurance plans: the  TROUP Study.
                              theTROUP                        2008; 299:70-78.
                                                              2oo8; 299:70-78.                                          accuracy of
                                                                                                                        accuracy       benzodiazepine testing
                                                                                                                                   of benzodiazepine       testing in
     Pain 2010; 1
     Pain        150:332-339.
                   50332-339•
                                                                                                                                 pain patients
                                                                                                                        chronic pain   patientsutilizing
                                                                                                                                                 utilizing immuno-
                                                                                                                                                            immuno-
                                                       138.            Society for
                                                       138. American Society    for Pain
                                                                                    Pain Management
                                                                                                                        assay with
                                                                                                                        assay  with liquid  chromatography tan-
                                                                                                                                     liquid chromatography
125.
i27. Fleming MF,
               MF, Balousek
                     Balousek SL,
                                SL, Klessig
                                     Klessig CL,
                                             CL,                      (ASPMN); Emergency
                                                            Nursing (ASPMN);        Emergency Nurs-
                                                                                                 Nurs-
                                                                                                                        dem mass
                                                                                                                             mass spectrometry (LC/MS/MS)
                                                                                                                                                     (LC/MS/MS) of  of
     Mundt MP,
     Mundt   MP, Brown
                   Brown DD.DD.Substance
                                 Substance use
                                             use            es Association
                                                               Association (ENA);
                                                                            (ENA); American
                                                                                     American College
                                                                                                                              drug testing.
                                                                                                                        urine drug   testing. Pain
                                                                                                                                               Pain Physician
                                                                                                                                                      Physician 2011;
                                                                                                                                                                 2oii;
     disorders
     disorders in  a primary
                in a  primary care
                               care sample re-              of Emergency
                                                            of Emergency Physicians
                                                                           Physicians (ACEP);
                                                                                        (ACEP); Ameri-
                                                                                                 Ameri-
                                                                                                                        14:259-270.
                                                                                                                        14:2S9-270.
     ceiving daily
     ceiving daily opioid
                   opioid therapy.
                           therapy.JJ Pain
                                      Pain 2007;                Pain Society
                                                            can Pain         (APS). Policy
                                                                     Society(APS).          statement.
                                                                                      Policystatement.
     8:573-582.
     8:573-582.                                             Optimizing the
                                                            Optimizing   the treatment
                                                                              treatment of     pain in
                                                                                            of pain                     Pesce A, West C, West
                                                                                                                  149. Pesce
                                                                                                                  147.                    West R,
                                                                                                                                                R, Crews
                                                                                                                                                   Crews B, B, Mikel
                                                                                                                                                               Mikel
                                                                           acute presentations.
                                                            patients with acute    presentations. Ann
                                                                                                   Ann                  C, Almazan P,P, Latyshev
                                                                                                                                        Latyshev S,
                                                                                                                                                  S, Rosenthal
                                                                                                                                                     Rosenthal M, M,
126. Sullivan MD.
i28. Sullivan         Limiting the
               MD. Limiting     the potential
                                      potential
                                                                   Med 2010;
                                                            Emerg Med         56:77-79.
                                                                        2010; 56:99-79.                                 Horn P.
                                                                                                                        Horn  P. Reference
                                                                                                                                  Reference intervals: aa novel
                                                                                                                                                          novel ap-
      harms of high-dose
     harms        high-dose opioid
                              opioid therapy:
                                      therapy:
                                                                                                                        proach to
                                                                                                                        proach      detect drug abuse
                                                                                                                                 to detect       abuse in    a pain
                                                                                                                                                          in a  pain
     Comment on
     Comment                  dose and
                 on "Opioid dose    and drug-          139. AmeriCan College of
                                                       139. American             of Emergency
                                                                                    Emergency Physi-
                                                                                                 Physi-
                                                                                                                        patient
                                                                                                                        patient population.       Opioid Manage
                                                                                                                                  population. J Opioid      Manage
      related mortality
     related  mortality in
                        in patients with non-
                           patients with                    cians. Policy
                                                            cians.  Policy statement.  Electronic pre-
                                                                           statement. Electronic
                                                                                                                        2oio;
                                                                                                                        2010;6:34
                                                                                                                              6:350
                                                                                                                                 1-350•
                                                                                                                                413.
                 pain." Arch
     malignant pain."   Arch Intern
                             Intern Med
                                     Med 2ou.;
                                          2oii;             scription   monitoring. Approved
                                                            scription monitoring.    Approved by the
     171:691-693.
     i7i:691-693.                                           ACEP Board
                                                            ACEP   Board of Direc#ors,
                                                                              Directors, October
                                                                                         October 2011.
                                                                                                  2011.           148. Pesce A,
                                                                                                                  148. Pesce  A, Rosenthal
                                                                                                                                  Rosenthal M,M, West R, West C,
                                                            Ann. Emerg.
                                                            Ann.  Emerg. Med.
                                                                           Med. Pending
                                                                                 Pending publication,
                                                                                          publication,                 Mikel C,
                                                                                                                       Mikel  C,Almazan
                                                                                                                                 Almazan P,P, Latyshev
                                                                                                                                              Latyshev S.
                                                                                                                                                        S. An eval-
127. Katz MH.
i29. Katz         Long-term opioid treatment
           MH. Long-term                treatment
                                                            March 2012.
                                                                    2012.                                              uation of
                                                                                                                       uation   of the
                                                                                                                                    the diagnostic
                                                                                                                                         diagnostic accuracy
                                                                                                                                                      accuracy of
         nonmalignant pain:
     of nonmalignant      pain: aa believer
                                    believer loses
                                               loses
                                                                                                                       liquid chromatography-tandem
                                                                                                                       liquid  chromatography-tandem mass     mass
     his faith. Arch Intern Med
         faith. Arch        Med 203.0;
                                   2oio; 17 0:3 422-
                                         170:1422-     140. Department of Health and Human Ser-      Ser-
                                                                                                                       spectrometry    versus immunoassay
                                                                                                                       spectrometryversus      immunoassay drug
                                                                                                                                                              drug
      i424.
      )-424.                                                vices,
                                                            vices, Food
                                                                    Food and
                                                                           and Drug Administration.
                                                                                         Administration.
                                                                                                                                in pain
                                                                                                                       testing in   painpatients.
                                                                                                                                         patients.Pain
                                                                                                                                                    PainPhysician
                                                                                                                                                          Physician
13o.  McLellan AT,
i3o. McLellan    AT, Turner
                     Turner BJ.
                              BJ. Chronic
                                  Chronic non-                     blueprint for
                                                            Draft blueprint   for prescriber
                                                                                   prescriber education
                                                                                                                        2010;
                                                                                                                        2010; 13:273-281.
                                                                                                                              13:273-281.
      cancer pain
      cancer         management and
              pain management            opioid
                                    and opioid              for  long-acting/extended-release opioid
                                                            for long-acting/extended-release
                                                            class-wide risk
                                                            class-wide   risk evaluation
                                                                               evaluation and and mitiga-              ManchikantiL,L, MallaY,
                                                                                                                  149. Manchikanti
                                                                                                                  149.                  Malla Y,Wargo
                                                                                                                                                 WargoBW,BW, Cash
                                                                                                                                                              Cash
      overdose: Time
      overdose:   Time to   change prescribing
                         to change  prescribing
                                                            tion strategy.
                                                            tion  strategy.Fed.
                                                                             Fed.Reg.
                                                                                   Reg. 76,
                                                                                         76, 68766-68767
                                                                                              68766-68767              KA, Pampati
                                                                                                                       KA,  Pampati V,V, Damron
                                                                                                                                          Damron KS,KS, McManus
                                                                                                                                                         McManus
                      Intern Med
      practices. Ann Intern  Med 2oio;
                                  lobo;152:123-
                                        152:123-
                                                            (November 7, 7, 2011).
                                                                            2ou).                                      CD, Brandon DE.
                                                                                                                       CD,             DE. Protocol
                                                                                                                                            Protocol for
                                                                                                                                                      for accuracy
                                                                                                                                                           accuracy
     124.
                                                                                                                          point of
                                                                                                                       of point ofcare
                                                                                                                                    care (POC)
                                                                                                                                         (POC) oror in-office
                                                                                                                                                    in-office urine
131. Dunn
     Dunn KM,KM, Saunders
                  Saunders KW,
                             KW, Rutter
                                  Rutter CM,           141. Solanki DR,
                                                       141. Solanki  DR, Koyyalagunta
                                                                          Koyyalagunta D,D, Shah
                                                                                             Shah RV,RV,
                                                                                                                       drug testing
                                                                                                                             testing (immunoassay)
                                                                                                                                      (immunoassay) in  in chronic
     Banta-Green CJ,
     Banta-Green     CJ, Merrill JO, Sullivan
                         Merrill JO,  Sullivan              Silverman SM,
                                                            Silverman    SM, Manchikanti
                                                                               Manchikanti L.    Mon-
                                                                                              L. Mon-
                                                                                                                       pain patients:
                                                                                                                       pain  patients: A prospective
                                                                                                                                          prospective analysis
                                                                                                                                                        analysis of
                                                                                                                                                                  of
     MD, Weisner CM, Silverberg MJ, Camp-
     MD,                                                    itoring opioid
                                                            itoring  opioid adherence
                                                                               adherence in     chron-
                                                                                           in chron-
                                                                                                                       immunoassay and
                                                                                                                       immunoassay      and liquid
                                                                                                                                             liquid chromatogra-
     bell CI,
     bell CI, Psaty
              Psaty BM,
                    BM, Von
                         Von Korff
                              Korff M.
                                    M. Opioid                  pain patients:
                                                            ic pain  patients: Assessment
                                                                               Assessment of of risk
                                                                                                risk of
                                                                                                      of
                                                                                                                                     mass spectometry (LC/MS/
                                                                                                                       phy tandem mass
     prescriptions for chronic pain and over-               substance misuse.
                                                                        misuse. Pain
                                                                                 Pain PhySician
                                                                                       Physician 2011;
                                                                                                  2011;
                                                                                                                             Pain Physician
                                                                                                                       MS). Pain   Physician 2010;
                                                                                                                                             2010; 13:E1-E22.
                                                                                                                                                    13:Ei-E22.
     dose:
     dose: aa cohort
               cohort study.
                      study. Ann
                              Ann Intern
                                   Intern Med
                                           Med              14:Eu9-E131.
                                                            14:Eii9-E131.
                                                                                                                  3.5o. McCarberg
                                                                                                                  15o.  McCarberg BH.
                                                                                                                                    BH. AA critical
                                                                                                                                           critical assessment
                                                                                                                                                    assessment of
                                                                                                                                                               of
      2010;3.52:85-92•
      2010; 152:85-92.                                 142. Christo PJ,
                                                                     PJ, Manchikanti      Ruan X,
                                                                         Manchikanti L, Ruan     X, Bot-
                                                                                                                               treatment adherence
                                                                                                                        opioid treatment  adherence using urine
132. Manchikanti
     Manchikanti L,
                  L, Singh
                      Singh V,
                             V, Caraway
                                Caraway DL,DL,              tros M,
                                                            tros M, Hansen
                                                                    Hansen H, H,Solanki
                                                                                 SolankiD,D,Jordan
                                                                                            Jordan AE,
                                                                                                                        drug testing in
                                                                                                                                      in chronic
                                                                                                                                          chronic pain
                                                                                                                                                    pain manage-
                                                                                                                                                         manage-
     Benyamin RM.
     Benyamin   RM. Breakthrough
                      Breakthrough painpain in              Colson J.
                                                            Colson  J. Urine
                                                                        Urine drug
                                                                               drug testing
                                                                                     testing in
                                                                                             in chronic
                                                                                                                               Postgrad Med 2011; 123:124-131.
                                                                                                                        ment. PoStgrad
                                                                                                                        ment.
     chronic non-cancer
     chronic non-cancer pain:
                          pain: Fact,
                                 Fact, fiction,             pain. Pain
                                                            pain. Pain Physician
                                                                        Physician 2011;
                                                                                  20u; 14:123-143.
                                                                                        14:123-143.
                                                                                                                  151. Ling W,
                                                                                                                  151. Ling  W, Mooney
                                                                                                                                 Mooney L,  L, Hillhouse
                                                                                                                                               Hillhouse M. Pre-
                                                                                                                                                              Pre-
        abuse. Pain
     or abuse. Pain Physician
                     Physician 2011;
                               2ou; 14:Ei03-           143. Gilbert JW,
                                                       143. Gilbert JW, Wheeler
                                                                        Wheeler GR,
                                                                                 GR, Mick  GE, Sto-
                                                                                      Mick GE,
                                                                                                                       scription opioid
                                                                                                                                  opioid abuse,
                                                                                                                                          abuse, pain
                                                                                                                                                  pain and addic-
                                                                                                                                                           addic-
      Eii7.                                                 rey BB,
                                                            rey  BB, Herder
                                                                       Herder SL,
                                                                               SL, Richardson
                                                                                    Richardson GB,
                                                                                                 GB,
                                                                                                                              Clinical issues
                                                                                                                       tion: Clinical   issues and
                                                                                                                                                and implications.
                                                                                                                                                     implications.
133. Saunders KW,
              KW,Dunn
                  Dunn KM, Merrill JO,
                                   JO,                             E, Gyarteng-Dakwa
                                                            Watts E,  Gyarteng-Dakwa K,K, Marino BS,
                                                                                                 BS,
133. Saunders          KM, Merrill
                                                                                                                       Drug Alcohol
                                                                                                                       Drug  Alcohol Res
                                                                                                                                      Rev2011;
                                                                                                                                           20ii; 30:300-305.


www.painphysicianjournal.com
vvww.painphysicianjournal.com                                                                                                                                 ES35
   Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 124 of 256



                                        Pain Physician:
                                             Physician: Opioid
                                                        OpioidSpecial
                                                               SpecialIssue
                                                                        IssueJuly  2012;15:ES9-ES38
                                                                              July2012;  15:ES9-E538




152. Hall
      HallAJ,
            AJ, Logan
                 LoganJE,
                       JE, Toblin
                            Toblin RL,
                                    RL, Kaplan
                                         Kaplan JA,
                                                JA,           al Treatment Agency
                                                                              Agency forfor Substance
                                                                                            Substance Mis-Mis-         the 2oio
                                                                                                                       the  2020 National
                                                                                                                                     National Survey
                                                                                                                                               Survey onon Drug
                                                                                                                                                            Drug Use
                                                                                                                                                                  Use
      KranerJC,
      Kraner JC, Bixler
                   Bixler D,
                           D, Crosby
                              CrosbyAE,
                                     AE, Paulozzi
                                           Paulozzi           use.  Addiction to Medicine.
                                                              use. Addiction         Medicine. AnAn investi-                   Health: Mental
                                                                                                                       and Health:
                                                                                                                       and                Mental Health
                                                                                                                                                   Health Findings.
                                                                                                                                                             Findings.
      LJ. Patterns of
      LJ. Patterns    of abuse
                         abuse among
                                 among uninten-               gation into the configuration
                                                                                 configuration and and com-            NSDUH
                                                                                                                       NSDUH Series          H-42, HHS
                                                                                                                                     Series H-42,    HHS Publica-
                                                                                                                                                             Publica-
     tional pharmaceutical
               pharmaceutical overdose
                                  overdose fatali-            missioning
                                                              missioning oftreatment
                                                                            of treatmentservices
                                                                                            services to sup-                  No.(SMA)
                                                                                                                       tion No.     (SMA)11-4667.     Rockville, MD:
                                                                                                                                            11-4667. Rockville,
     ties. JAMA 2008;
                   2.008; 300:2613-2620.
                          300:2613-262o.                      port those
                                                                    those who develop
                                                                                  develop problems
                                                                                             problems with             Substance
                                                                                                                       Substance Abuse Abuse andand Mental
                                                                                                                                                     Mental Health
                                                                                                                                                               Health
                                                              prescription-only
                                                              prescription-only or          over-the-coun-
                                                                                       or over-the-coun-               SerVices      Administration, 2012.
                                                                                                                       Services Administration,          2012. www.
                                                                                                                                                                www.
153• United
153. United States
              States Department
                     Department ofof Justice,
                                      Justice,
     Drug Enforcement
           Enforcement Administration. Au-                    ter medicine.
                                                                   medicine. MayMay2011.
                                                                                       2011. wWw.nta.nhs.
                                                                                              www.nta.nhs.             samhsa.gov/data/NSDUH/2kioM
                                                                                                                       sa m hsa.gov/d ata/NSDU H/210.0 M H_
     tomation ofofReports
                   Reports and
                            and Consolidated
                                Consolidated                  uk/uploads/addictiontomedicinesma-
                                                              u k/u p I oads/ad d i ctio nto m ed i ci nesm a-         Fi n d i n gs/2kio M HResults.pdf
                                                                                                                       Findings/210.0M      H Resu Its. pdf
     Orders
     Orders System
              System (ARCOS).
                      (ARCOS). Springfield,
                                 Springfield,                 y2olia.pdf
                                                              y2ona.pdf                                          172. Volkow
                                                                                                                 172. Volkow ND,
                                                                                                                               ND, McLellan
                                                                                                                                     McLellan TA,
                                                                                                                                               TA, Cotto
                                                                                                                                                    Cotto JH.
     VA,  2oii.
     VA, 2011.                                          163. Wunsch
                                                        163. Wunsch MJ,
                                                                      MJ, Nakamoto
                                                                          Nakamoto K, K, Behonick
                                                                                          Behonick G,                 Characteristics
                                                                                                                      Characteristics of         prescriptions
                                                                                                                                      of opioid prescriptions
      www.deadiversion.usdoj.gov/arcos/in-                   Massello  W. Opioid
                                                             Massello W.  Opioid deaths
                                                                                  deaths inin rural
                                                                                              rural Vir-              in 2oo9.
                                                                                                                         2009. JAMA 2013;
                                                                                                                                     2011; 305:1299-1301.
      dex.html.                                              ginia: A description
                                                                      description of the high
                                                                                           high preva-
                                                                                                 preva-          173. Governale
                                                                                                                 173.  Governale L.  L. Outpatient
                                                                                                                                         Outpatient prescription
                                                                                                                                                        prescription
                                                             lence
                                                             lence of accidental  fatalities involving
                                                                       accidental fatalities  involving                opioid
                                                                                                                       opioid utilization
                                                                                                                               utilizationininthe
                                                                                                                                               theU.S.,
                                                                                                                                                   U.S., years 2000
                                                                                                                                                         years z000
154• Paulozzi
154. Paulozzi LJ,
               LJ, Logan
                   Logan JE,
                          JE, Hall AJ,
                                   AJ, McKin-
                                                             prescribed
                                                             prescribed medications.
                                                                         medications. Am         Addict
                                                                                         Am J Addict                  --20oq.
                                                                                                                         2009. Drug
                                                                                                                                 DrugUtilization
                                                                                                                                         UtilizationData
                                                                                                                                                      Data Analysis
                                                                                                                                                            Analysis
     stry E,
          E, Kaplan
             Kaplan JA, Crosby AE.
                                AE. AA compar-
                                       compar-
                                                             zooq;
                                                             2009;18:5-14.
                                                                   18:5-34                                             Team             Division of
                                                                                                                              Leader, Division
                                                                                                                       Team Leader,               of Epidemiology,
     ison
     ison of
           of drug
               drugoverdose
                     overdose deaths
                                deaths involv-
                                         involv-
     ing methadone
          methadone and
                      and other opioid anal-
                                           anal-        i64. Hudson
                                                        164.  Hudson Tj,      Edlund MJ,
                                                                         TJ, Edlund    MJ, Steffick
                                                                                            Steffick DE,
                                                                                                      DE,              Office of
                                                                                                                               of Surveillance    and Epidemiolo-
                                                                                                                                   Surveillance and
     gesics
     gesics in West Virginia.
                     Virginia. Addiction
                               Addiction 2oog;
                                          2009;              Tripathi
                                                             Tripathi SP,    Sullivan MD.
                                                                        SP, Sullivan   MD. Epidemiolo-
                                                                                            Epidemiolo-                gy. Presentation
                                                                                                                           Presentation for U.S.    Food and
                                                                                                                                               U.S. Food   and Drug
                                                                                                                                                               Drug
                                                             gy of
                                                                of regular
                                                                    regular prescribed
                                                                              prescribed opioid
                                                                                         opioid use:
                                                                                                 use: Re-
                                                                                                      Re-              Administration,
                                                                                                                       Administration,JulyJuly22,  2010.
                                                                                                                                                22,2010.
     104:1541-1548.
     104:1541-1548.
                                                             sults from aa national,
                                                                             national, population-based
                                                                                       population-based                www.fda.gov/downloads/AdvisoryCom-
 55• Dhalla
155.
1    Dhalla IA,
             IA, Mamdani
                  Mamdani MM, Sivilotti
                                    Sivilotti ML,
                                              ML,
                                                             survey. JJ Pain
                                                                        Pain Sympt
                                                                              Sympt Mgmt
                                                                                     Mgmt 2008;
                                                                                           2oo8; 36:280-               m ittees/Com m
                                                                                                                       mittees/Com    itteesMeeti ngM
                                                                                                                                    m itteesMeeti ngM ateria Is/
                                                                                                                                                             ls/
     Kopp
     Kopp A,A, Qureshi
                Qureshi O,   Juurlink DN.
                          0, Juurlink  DN. Pre-
                                              Pre-
                                                             z88.
                                                             288.                                                      Drugs/AnestheticAnd   LifeSu pportDrug-
                                                                                                                       Drugs/AnestheticAnd LifeSu   pportDrug-
     scribing of
     scribing  of opioid
                  opioidanalgesics
                          analgesics and related
                                          related
     mortality
     mortality before
                before and
                         and after the introduc-        165. Caudill-Slosberg
                                                             Caudill-SlosbergMA, MA,Schwartz
                                                                                      Schwartz LM, Wo-                 sAdvisoryCommittee/UCMzzo95o.pdf
                                                                                                                       sAdvisoryCommittee/UCM22o95o.pdf
     tion of
           oflong-acting
               long-actingoxycodone.
                             oxycodone. CMAJCMAJ             loshin S.
                                                                     S. Office visits and analgesic pre-         194. Source:
                                                                                                                 174.  Source:SDI,
                                                                                                                              SDI, Vector
                                                                                                                                   Vector One
                                                                                                                                          One @: National.
                                                                                                                                              ®: National.
     2009;
     2009; 181:891-896.                                      scriptions for musculoskeletal
                                                             scriptions                          pain in
                                                                              musculoskeletal pain
                                                                                                                 175. IMS Institute
                                                                                                                 175.       Institute for   Healthcare Informat-
                                                                                                                                       for Healthcare   Informat-
                                                             US: 1980
                                                                  1980 vs.
                                                                         vs. 2000. Pain
                                                                                     Pain 2004; 10 9:53 4-
                                                                                                109:51  4-
i56. Toblin
156.  ToblinRL,RL,Paulozzi
                    Paulozzi LJ,
                              Lb Logan
                                   Logan JE,
                                          JE, Hall                                                                    ics. The use
                                                                                                                      ics. The  useofof medicines
                                                                                                                                        inedicines in
                                                                                                                                                    in the United
      AJ, Kaplan JA.
      AJ, Kaplan    JA. Mental
                        Mental illness
                                 illness and
                                         and psy-
                                               psy-           519•
                                                                9'                                                    States: Review ofof 2011. April
                                                                                                                                                April 2012.
      chotropic drug
                 drug use
                        use among prescription
                                      prescription      i66. Franklin
                                                        166.  Franklin GM,    MaiJ,J,Wickizer
                                                                        GM, Mai       Wickizer T,
                                                                                                T, Turn-
                                                                                                   Turn-
                                                                                                                       www.imshealth.com/ims/Global/Con-
      drug overdose
      drug  overdose deaths: A medical exam-exam-             er JA,
                                                                 JA, Fulton-Kehoe
                                                                     Fulton-Kehoe D, D, Grant
                                                                                        Grant LL. Opioid
                                                                                                                       tent/[  nsights/IMS%201nstitute%2o
                                                                                                                       tent/Insights/IMS%2oInstitute%2o
      iner chart
           chart review.
                  review. J Clin Psychiatry   zoio;
                                  Psychiatry 2010;            dosing trends
                                                              dosing  trends and
                                                                              and mortality
                                                                                    mortality in
                                                                                               in Wash-
                                                                                                  Wash-
                                                                                                                       for%2oHealthcare%201 nformatics/
                                                                                                                       for%2oHealthcare%2olnformatics/
       1:491--496.
      71:491
      7       496.                                            ington State
                                                                       State workers'
                                                                              workers' compensation,
                                                                                         compensation,
                                                                                                                       IH
                                                                                                                        HI I_Med
                                                                                                                           I I-Mediciicines_i
                                                                                                                                         nes_i n-U.S_Report_ioii.
                                                                                                                                              n_U.S_Report_2on.
                                                              1996-2o02. Am
                                                              1996-zoos.  Am J Ind
                                                                               Ind Med 2005;
                                                                                         2oo5; 48:9 1-99.
                                                                                                48:91-99•
157. Methadone
157. Methadone Mortality
                   Mortality Working
                             Working Group
                                        Group                                                                          pdf
     Drug Enforcement     Administration, Of-
            Enforcement Administration,                 167. Luo X, Pietrobon R,
                                                        167.                    R, Hey
                                                                                   Hey L.
                                                                                        L Patterns
                                                                                           Patterns and
                                                                                                                 176. Ricks
                                                                                                                 176. Ricks D.D. UN: US
                                                                                                                                      US consumes
                                                                                                                                          consumes 8o%8o% of
     fice of Diversion Control,
                       Control, April
                                April 2007.
                                      2007.                  trends
                                                             trends in opioid
                                                                         opioid use
                                                                                use among
                                                                                     among individu-
                                                                                              individu-
                                                                                                                      world's oxycodone.
                                                                                                                      world's  oxycodone.Newsday,  January23.,
                                                                                                                                          Newsday,January  21,
                                                             als
                                                             als with back
                                                                      back pain
                                                                            pain in the
                                                                                    the United
                                                                                         United States.
                                                                                                 States.
      www.deadiversion.usdoj.gov/drugs-
      www.d   ead iversio n.usdoj.gov/d ru gs_                                                                        2012.
                                                             Spine (Phila Pa 1976)
                                                                             1976) 2004;
                                                                                   2004; 29:884-891.
                                                                                          29:884-893.
      concern/methadone/methadone_pre-                                                                           177. Report
                                                                                                                 177. Report of the
                                                                                                                                 the International
                                                                                                                                       International Narcotics
                                                                                                                                                      Narcotics
      sentationo4o7-revised.pdf
      sentationo4o7_revised.pdf                         168. Zerzan
                                                        168.          JT, Morden
                                                             Zerzan JT,   Morden NE,NE, Soumerai
                                                                                         Soumerai S,5,
                                                                                                                      Control Board  for2oo4.
                                                                                                                              Board for  2004. NewYork,   Unit-
                                                                                                                                               NewYork, Unit-
                                                             Ross-Degnan
                                                             Ross-Degnan D, Roughead
                                                                               Roughead E,E, Zhang F,
                                                                                                    F,
i58. Xu
158.  XuJ,J,Kochanek
             Kochanek KD, KD, Murphy
                                MurphySL,SL, Tejada-
                                              Tejada-                                                                 ed          2005.
                                                                                                                      ed Nations, 2005.
                                                             Simoni-Wastila
                                                             Simoni-Wastila L,L, Sullivan  SD. Trends
                                                                                 Sullivan SD.  Trends
      Vera
      Vera B.B. Deaths: Final
                          Final data
                                 data for 2007. Na-                                                                    www.incb.org/pdf/e/ar/2004/incb-re-
                                                                                                                       www.i ncb.org/pdf/e/ar/2004/incb_re-
                                                             and
                                                             and geographic      variation of opiate
                                                                    geographic variation        opiate
      tional vital
              vital statistics
                    statistics reports;
                                reports; Vol.
                                         Vol. 58
                                               58 No.                                                                  porL-2004-fUll.pdf
                                                                                                                       port_zoo4_full.pdf
                                                             medication
                                                             medication use
                                                                          use in state
                                                                                  state Medicaid
                                                                                        Medicaid fee-
                                                                                                  fee-
      i9. National
      19. National Center
                      Center for
                               for Health
                                   Health Statistics,
                                          Statistics,
                                                             for-service programs,
                                                                         programs, 1996
                                                                                    1996 to 2002. Med
                                                                                                  Med            i78. Report
                                                                                                                 178.  Report of
                                                                                                                              ofthe   International Narcotics
                                                                                                                                 theInternational    Narcotics
      Hyattsville,   MD, 2010.
      Hyattsville, MD,      zoio.
                                                             Care 2006;
                                                                   2oo6; 44:1005-1010.
                                                                         44:1005-1010.                                Control Board
                                                                                                                               Board 2oo8.
                                                                                                                                     2008. New   York, United
                                                                                                                                            New York,
      http://www.cdc.gov/nchs/data/nvsr/                                                                              Nations, 2009.
                                                        16q. Manchikanti
                                                        169. Manchikanti L, L, Pampati
                                                                                Pampati S,
                                                                                         S, Damron
                                                                                              Damron
      nvsr58/nvsr58_01.pdf.
      nvsr58/nvsr58_03..pdf.
                                                             KS, Cash KA,
                                                             KS, Cash   KA, McManus
                                                                            McManus CD, Fellows
                                                                                           Fellows B.                  www.incb.org/pdf/annual-report/2oo8/
                                                                                                                       www.i ncb.org/pdf/an nual-report/20.08/
159• Warner
159. Warner M, Chen
                  Chen LH,LH, Makuc
                               Makuc DM,
                                       DM, An-
                                                             Identification
                                                             Identification of doctor
                                                                               doctor shoppers
                                                                                       shoppers with                   en/AR-o8_English.pdf
                                                                                                                       en/AR_o8_English.pdf
     derson  RN, Minilio
     derson RN,   Minino AM. Drug poisoning                  KASPER:
                                                             KASPER: AAcomparative
                                                                          comparative evaluation
                                                                                      evaluation over            179. National
                                                                                                                 179. National Center
                                                                                                                                 Center for
                                                                                                                                          for Health
                                                                                                                                               Health Statistics.
                                                                                                                                                       Statistics.
     deaths in the
               the United
                    United States,
                             States, 1980-2008.
                                                             a
                                                             a decade
                                                               decade in western Kentucky.
                                                                                   Kentucky. J Ky
                                                                                               Ky Med
                                                                                                  Med                 Health, United
                                                                                                                               United States,   20o8 with
                                                                                                                                        States, 2008  with chart-
     NCHS data brief,
                  brief, no.
                         no. 83..
                             81. National Cen-               Assoc2o12;in
                                                             Assoc 2012; in press.
                                                                            press.                                    book. National Center for Health
                                                                                                                                                   Health Statis-
     terfor
     ter forHealth
             HealthStatistics,
                    Statistics, Hyattsville,
                                Hyattsville, MD,
                                                        17o. Substance
                                                        170.              Abuse and
                                                             Substance Abuse      and Mental
                                                                                        Mental Health
                                                                                                 Health               tics, Hyattsville, MD, 2009.
     2011.
                                                             Services
                                                             Services Administration. Results
                                                                                          Results from
                                                                                                   from          180. Centers
                                                                                                                 180. Centers for Disease    Control and
                                                                                                                                   Disease Control    and Pre-
                                                                                                                                                           Pre-
i6o.
3.6o. Centers
       Centers for
                 for Disease
                      Disease Control
                               Control andand Pre-
                                               Pre-              2oio National
                                                             the 2010 NationalSurvey
                                                                                Survey on
                                                                                       on Drug
                                                                                          Drug Use
                                                                                                Use and               vention. Adult use
                                                                                                                      vention.       use of prescription
                                                                                                                                            prescription opioid
       vention. Vital signs:
                       signs: Overdoses
                              Overdoses of pre-pre-          Health:
                                                             Health: Summary
                                                                      Summary of National
                                                                                    National Findings.
                                                                                               Findings.              pain
                                                                                                                      pain medications - - Utah,
                                                                                                                                           Utah, 20o8.
                                                                                                                                                 2008. MMWR
                                                                                                                                                        MMWR
       scription opioid pain
                          pain relievers
                                relievers -- United
                                             United          NSDUH Series
                                                                       Series H-41,
                                                                               H-41, HHS Publication
                                                                                            Publication               Morb Mortal Wkly   Rep2010; 59:
                                                                                                                                   Wkly Rep        59:153-157.
                                                                                                                                                      153-157•
       States, 1999-2008. MMWR.
       States, 1999-2008.   MMWR. Morb Morb Mortal           No.
                                                             No. (SMA)
                                                                 (SMA) 11-4658.   Substance Abuse
                                                                        11-4658. Substance   Abuse and           181.
                                                                                                                 Ai. Sullivan    MD, Edlund
                                                                                                                      Sullivan MD,     Edlund MJ,MJ, FanFan MY,
                                                                                                                                                              MY,
       Wkly  Rep2011; 60:1487-1492•
       Wkly Rep        60:1487-1492.                         Mental Health
                                                                      Health Services   Administration,
                                                                              Services Administration,                DevriesA,
                                                                                                                      Devries A, Brennan
                                                                                                                                 Brennan Braden    J, Martin
                                                                                                                                            Braden J,  Martin BC.
2.61. Degenhardt
161.   DegenhardtL,L, Hall
                         Hall W.
                              W. Extent
                                  Extent of
                                          of illic-          Rockville, MD,
                                                                        MD, 2011.
                                                                             2011.                                    Trends  in use
                                                                                                                      Trends in                       non-cancer
                                                                                                                                 use of opioids for non-cancer
      it drug
         drug use
               use and
                   and dependence,
                         dependence, andand their             www.samhsa.gov/data/                                    pain
                                                                                                                      pain conditions 2000-2005 in  in commer-
      contribution
      contribution toto the
                         the global
                              global burden
                                      burden of               NSDU H/zkioNSDUH/2kioResults.pdf.
                                                              NSDUH/210.oNSDUH/2k1oResults.pdf.                       cial
                                                                                                                      cial and Medicaid
                                                                                                                                Medicaid insurance
                                                                                                                                           insurance plans:
                                                                                                                                                       plans: the
      disease. Lancet
      disease.  Lancet 2012;
                       2012; 379:55
                             379:55-70.
                                   -70•
                                                        171. Substance
                                                        171.  Substance Abuse
                                                                        Abuse and
                                                                                and Mental
                                                                                     Mental Health
                                                                                             Health                   TROUP study. Pain
                                                                                                                                      Pain 2oo8; 138:44
                                                                                                                                           2008; 1       0-449-
                                                                                                                                                  38:440-449•
162. National
162. National Health
              Health Services,  The Nation-
                      Services, The                           Services
                                                              Services Administration. Results
                                                                                       Results from
                                                                                               from              182. Vogt MT,
                                                                                                                 182.       MT, Kwoh
                                                                                                                                 Kwoh CK,
                                                                                                                                       CK, Cope
                                                                                                                                             Cope DK,
                                                                                                                                                   DK, Osial
                                                                                                                                                        Osial TA,



ES36                                                                                                                            vvww.painphysicianjournal.com
                                                                                                                                www.painphysicianjournal.com
   Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 125 of 256




                                                              Epidemic in
                                                       Opioid Epidemic  in the  United States
                                                                            the United




                             Analgesic usage for
      Culyba M, StarzTW. Analgesic                           ic noncancer pain in the TROUP study.
                                                                               in theTROUP    study. J                                      injections in
                                                                                                                    interlaminar epidural injections
                                                                                                                    interlaminarepidural               in man-
      low back
      low  back pain:    Impact on
                 pain: Impact         health care
                                   on health   care          Pain Symptom Manage
                                                                           Manage 2010;
                                                                                    zoio; 40:279-289.
                                                                                          40:279-289.               aging chronic    lumbar discogenic
                                                                                                                           chronic lumbar                  pain
                                                                                                                                               discogenic pain
      costs
      costs and   service use.
             and service    use. Spine
                                  Spine (Phila
                                         (Phila Pa
                                                 Pa         Katz N,
                                                       194. Katz  N, Panas L,
                                                                            L, Kim
                                                                                Kim M,
                                                                                     M, Audet   AD, Bi-
                                                                                        Audet AD,    Bi-            without
                                                                                                                    without disc    herniation or
                                                                                                                              disc herniation    or radiculitis.
                                                                                                                                                     radiculitis.
      1976) 2005;
            2005; 30:1075-1081.
                  30:3 .075-3.o8i.                          lansky A,
                                                                    A, Eadie J,            Paillard FC,
                                                                             J, Kreiner P, Paillard  FC,                  Physician 2010;
                                                                                                                    Pain Physician  zoio; 13:E299-E292.
                                                                                                                                           13:E279-E292.

183.
i83. Manchikanti
     Manchikanti L,L, Damron KS,   KS, McManus
                                        McManus             Thomas C,
                                                            Thomas    C, Carrow G. Usefulness of pre-         204. Manchikanti L,
                                                                                                              204.                    Cash KA,
                                                                                                                                   L, Cash   KA, McManus CD,
     CD, Barnhill
     CD,  Barnhill RC.
                   RC. Patterns
                         Patterns of illicit
                                       illicit drug
                                               drug         scription monitoring programs for sur-
                                                            scription                                              Damron
                                                                                                                   Damron KS, KS, Pampati
                                                                                                                                   PampatiV,    Falco FJE.
                                                                                                                                             V, Falco  FJE. Lum-
     use and opioid
     use       opioid abuse
                       abuse in in patients
                                    patients with
                                               with         veillance--analysis of
                                                            veillance--analysis   of Schedule
                                                                                     Schedule II II opi-           bar
                                                                                                                   bar interlaminar     epidural injections
                                                                                                                        interlaminar epidural       injections in
                                                                                                                                                               in
                      initial evaluation: aa pro-
     chronic pain at initial                                oid prescription
                                                            oid  prescription data in
                                                                                    in Massachusetts,
                                                                                       Massachusetts,              central spinal    stenosis: Preliminary
                                                                                                                            spinal stenosis:     Preliminary re-
                               study. Pain
               observational study.
     spective, observational           Pain Physi-
                                              Physi-        1996-2006. Pharmacoepidemiol
                                                            1996-20o6.    Pharmacoepidemiol DrugDrugSaf            sults of
                                                                                                                   sults  of aarandomized,         double-blind,
                                                                                                                                  randomized,double-blind,
     cian 2004;
          2004; 7:43
                7:431-437.
                    1-437•                                  zolo; 19:115-123.
                                                            2010;  19:115-123.                                     active
                                                                                                                   active control trial.
                                                                                                                                    trial. Pain   Physician 2012;
                                                                                                                                            Pain Physician  zoiz;
                               V, Damron KS,
                                           KS,         195.           AS, Valenstein
                                                            Bohnert AS,    Valenstein M,     Bair MJ,
                                                                                        M, Bair    MJ,             15:51-64.
184.
i84. Manchikanti L,L, Pampati
                      Pampati V,                       195. Bohnert
     Beyer CD,            RC, Fellows
            CD, Barnhill RC,  Fellows B. Prev-              Ganoczy
                                                            Ganoczy D,  McCarthy JF, Ilgen
                                                                     D, McCarthyJF,  Ilgen MA,
                                                                                            MA, Blow          205. Manchikanti L,
                                                                                                              205. Manchikanti    L, Malla
                                                                                                                                      Malla Y,       KA, McM-
                                                                                                                                            Y, Cash KA,
     alence of prescription
     alence     prescription drug         and
                              drug abuse and                FC. Association
                                                            FC.                between opioid
                                                                 Association between              pre-
                                                                                         opioid pre-               anus CD,    Pampati V.
                                                                                                                          CD, Pampati        Fluoroscopic epi-
                                                                                                                                          V. Fluoroscopic
     dependency in
     dependency        patients with
                    in patients  with chronic
                                       chronic                       patterns and
                                                            scribing patterns      opioid overdose-
                                                                              and opioid    overdose-                     injections in
                                                                                                                   dural injections   in cervical spinal steno-
                                                                                                                                         cervical spinal  steno-
           in western
     pain in  western Kentucky.
                       Kentucky.]  KY Med
                                 J KY  MedAs-               related deaths.
                                                                    deaths.JAMA   20ii;3305:1315-1321.
                                                                            JAMA 2011;   05:1315-1321.             sis: Preliminary results of aa randomized,
     soc
     SOC 2003;
         2003;101:511-517.
               101:511-517.                                 Lanier WA.
                                                       196. Lanier  WA. Prescription
                                                                         Prescription drug
                                                                                      drug overdose                double-blind, active
                                                                                                                   double-blind,            control trial.
                                                                                                                                    active control   trial. Pain
                                                                                                                                                            Pain
185.
i85. Manchikanti L,L, Damron
                      Damron KS,KS, Pampati
                                    Pampati V,  V,          deaths --Utah,    2008-2009. In
                                                                       Utah, 2008-2009.   In Proceed-
                                                                                             Proceed-              Physician  zoiz; 15:E59-E70.
                                                                                                                   Physician 2012;   15:E59-E70.

                      Prevalence of illicit
     McManus CD. Prevalence          illicit drug
                                             drug           ings at the
                                                            ings              Annual Epidemic
                                                                    the 59th Annual             Intelli-
                                                                                     Epidemic Intelli-             ManchikantiL,L,Malla
                                                                                                              2o6. Manchikanti             Y, Cash
                                                                                                                                     MallsY,  Cash KA,
                                                                                                                                                     KA, McM-
     use among
     use  among individuals
                    individuals with
                                 with chronic
                                         chronic            gence   ServiceConference.
                                                            gence Service    Conference.Atlanta,  GA,
                                                                                        Atlanta, GA,                      CD, Pampati
                                                                                                                   anus CD,    Pampati V.   Fluoroscopic cer-
                                                                                                                                         V. Fluoroscopic
                 Commonwealth of
     pain in the Commonwealth     ofKentucky:
                                      Kentucky:             April 23,
                                                            April 23,2010.
                                                                      zoio.                                        vical                          injections in
                                                                                                                   vical interlaminar epidural injections     in
     an evaluation
        evaluation of   patterns and trends.
                     of patterns        trends.] J     197. Manchikanti
                                                       199.  ManchikantiL,L,Singh
                                                                             SinghV,
                                                                                   V,Boswell
                                                                                      Boswell MV.
                                                                                              MV. In-              managing chronic
                                                                                                                   managing             pain of
                                                                                                                                chronic pain  ofcervical
                                                                                                                                                 cervical post-
     KY  MedAssoc 2005;
     KY Med         2005; 103:55-62•
                          103:55-62.                                     pain management at cross-
                                                            terventional pain                                      surgery syndrome:      Preliminary results
                                                                                                                             syndrome: Preliminary       results
186.
i86. Vaglienti RM,
               RM, Huber    SJ, Noel
                    Huber SJ,   Noel KR,
                                      KR, John-
                                           John-             roads: The
                                                                    The perfect
                                                                        perfect storm  brewing for a
                                                                                 storm brewing                            randomized, double-blind
                                                                                                                   of aa randomized,                      active
                                                                                                                                         double-blind active
             RE. Misuse
     stone RE.   Misuse of prescribed
                               prescribed con-
                                            con-             new decade of challenges. Pain
                                                                                        Pain Physician             control trial.  PainPhysician
                                                                                                                            trial.Pain  Physician zoiz;   15:13-
                                                                                                                                                   son;15:13-
             substances defined
     trolled substances  defined by
                                  by urinalysis.
                                      urinalysis.           zoio; 33:Eui-Ei40.
                                                            2010; 13:E111-E140.                                    26.
                                                                                                                   z6.
     WV Med]    2003; 99:67-70.
          Med J2003;                                   198. Benyamin
                                                            Benyamin RM,RM, Datta
                                                                              Datta S,
                                                                                     S, Falco
                                                                                         Falco FJE.
                                                                                               FJE. A
                                                                                                    A per-
                                                                                                      per-    207. Manchikanti L,
                                                                                                              207.                L, Cash
                                                                                                                                     Cash KA, KA, McManus CD,
187.
i87. Michna E, E, Jamison RN,   Pham LD,
                            RN, Pham    LD, Ross
                                            Ross            fect storm inin interventional
                                                                             interventional pain
                                                                                               pain man-           Pampati V,
                                                                                                                   Pampati   V, Benyamin RM.   RM. AA preliminary
                                                                                                                                                       preliminary
     EL, Janfaza
     EL,  Janfaza D,  Nedeljkovic SS,
                   D, Nedeljkovic  SS, Narang  5,
                                       Narang S,            agement: Regulated,
                                                            agement:    Regulated, but unbalanced.
                                                                                             unbalanced.           report of aa randomized
                                                                                                                   report                           double-blind,
                                                                                                                                  randomized double-blind,
     Palombi D,            AD. Urine toxicology
                D, Wasan AD.                                      Physician zoio;
                                                            Pain Physician         13:109-116.
                                                                             2010;13:io9-1:L6.                     active  controlled trial
                                                                                                                   active controlled      trial of    fluoroscopic
                                                                                                                                                 of fluoroscopic
                                   pain patients
                          chronic pain
     screening among chronic                                                                                       thoracic  interlaminar epidural injections
                                                                                                                   thoracic interlaminar
                                                                      National Drug
                                                            Office of National
                                                       199. Office              Drug Control
                                                                                     Control Poli-
                                                                                              Poli-
         opioid therapy:
     on opioid              Frequency and
                  therapy: Frequency    and pre-                                                                   in managing    chronic thoracic
                                                                                                                      managing chronic        thoracic pain.   Pain
                                                                                                                                                         pain. Pain
                                                            cy.      National Drug
                                                                zou National
                                                            cy. son            Drug Control
                                                                                    Control Strat-
                                                                                             Strat-
     dictability of
     dictability                           Clin J
                                findings. Clin
                  of abnormal findings.                                                                             Physician 2010;
                                                                                                                   Physician   zoio; 1
                                                                                                                                     13: E357- E369.
                                                                                                                                      3:E357-
                                                            egy.       http://www.whitehouse.gov/
     Pain 2007;
           2007; 23:193-179.
                  23:173-179.                               ondcp/2011-national-drug-control-
                                                            ondcp/zoii-national-drug-control-                 208. Manchikanti
                                                                                                                   Manchikanti L,    SinghV,
                                                                                                                                  L, Singh   V, Falco
                                                                                                                                                Falco FJE,
                                                                                                                                                       FJE, Cash
188.
i88. Manchikanti
     Manchikanti L,L, Manchukonda
                      Manchukonda R,    R, Pam-             strategy                                               KA,            V.Evaluation
                                                                                                                         Pampati V.
                                                                                                                   KA, Pampati       Evaluation ofof lumbar
                                                                                                                                                     lumbar fac-
     pati V,
     pati V, Damron
             Damron KS,KS, Brandon DE, DE, Cash
                                           Cash                                                KA, Pam-
                                                                                                                   etjoint
                                                                                                                   et joint nerve blocks in
                                                                                                                            nerve blocks   in managing chron-
                                                       zoo. Manchikanti
                                                       zoo. ManchikantiL,L,Singh
                                                                              SinghV,
                                                                                    V, Cash
                                                                                        Cash KA,
     KA, McManus
     KA,  McManusCD.  CD.Does
                           Does random
                                   random urine                                                                    ic low
                                                                                                                      low back   pain: aa randomized,
                                                                                                                           back pain:     randomized, double-
                                                                 V, Damron KS,
                                                            pati V,            KS, Boswell
                                                                                   Boswell MV.MV. A
                                                                                                  A ran-
     drug testing   reduce illicit
           testing reduce   illicit drug
                                    drug use in
                                              in                                                                           controlled trial with aa z-year
                                                                                                                   blind, controlled                  2-year fol-
                                                                                                                                                              fol-
                                                            domized, controlled,
                                                            domized,    controlled, double-blind
                                                                                     double-blind tri-
                   patients receiving
     chronic pain patients   receiving opioids?                                                                                   Med Sci
                                                                                                                   low-up. IntJ Med      Sci2010;
                                                                                                                                             zoio;7:124-
                                                                                                                                                  7224-1  35-
                                                                                                                                                         135•
                                                            al of
                                                            al    fluoroscopic caudal
                                                               offluoroscopic    caudal epidural
                                                                                         epidural injec-
                                                                                                   injec-
          Physician 2006;
     Pain Physician        9:123-129.
                    20o6; 9:123-129.                        tions
                                                            tions in
                                                                   in the  treatment of
                                                                      the treatment     of lumbar
                                                                                            lumbar disc
                                                                                                      disc         Manchikanti L,
                                                                                                              209. Manchikanti     L, Singh
                                                                                                                                      SinghV, V, Falco
                                                                                                                                                 Falco FJE,
                                                                                                                                                       FJE, Cash
189. Wu
     Wu PC,  Lang C,
         PC, Lang C, Hasson
                      Hasson NK,
                               NK, Linder
                                    Linder SH,              herniation and
                                                            herniation         radiculitis. Spine
                                                                         and radiculitis.           P( hila
                                                                                             Spine (Phila          KA, Fellows
                                                                                                                   KA,   Fellows B.B. Comparative
                                                                                                                                       Comparative outcomes
     Clark DJ. Opioid
     Clark DJ. Opioid use
                       use in
                           in young veterans.                Pa 1976) 2011;
                                                                      zou; 36:1897-1905.
                                                                            36:1897-1905.                          of aa z-year
                                                                                                                          2-year follow-up
                                                                                                                                  follow-up of      cervical me-
                                                                                                                                                of cervical  me-
     J Opioid Manag
              Manag 2010;  6:133-139.
                     zoio; 6:                                                                                      dial
                                                                                                                   dial branch    blocks in
                                                                                                                         branch blocks          management of
                                                                                                                                            in management
                              133-139•                 zoi. Manchikanti
                                                       201.                    SinghV,
                                                             ManchikantiL,L,Singh     V, Cash
                                                                                         Cash KA,
                                                                                               KA, Pam-
                                                                                                                   chronic neck
                                                                                                                   chronic   neck pain:       randomized, dou-
                                                                                                                                    pain: aa randomized,
190. Unintentional Drug
i9o. Unintentional  Drug Poisoning
                           Poisoning inin the                pati V,
                                                             pati V, Datta
                                                                     Datta S.
                                                                            S. Management
                                                                               Management of      pain of
                                                                                               of pain
                                                                                                                              controlled trial.
                                                                                                                   ble-blind controlled     trial.Pain  Physician
                                                                                                                                                   PainPhysician
     United States. Centers for Disease Con-
     United                                                  post lumbar
                                                             post  lumbar surgery
                                                                             surgery syndrome:
                                                                                       syndrome: One-
                                                                                                    One-
                                                                                                  double           2010; 1
                                                                                                                   zoio;  13:437 -450.
                                                                                                                           3:437-450•
     trol and
     trol and Prevention.
               Prevention. July
                           July 2010.  http://
                                zoio. http://                year results
                                                             year  results of aa randomized,
                                                                                   randomized, double
     www.cdc.gov/Hom ea nd Recreationa I-
     www.cdc.gov/HomeandRecreational-                        double-blind, active
                                                             double-blind,    active controlled
                                                                                     controlled trial
                                                                                                  trial of    210. Chou R,
                                                                                                              zio. Chou    R, Huffman
                                                                                                                               Huffman L.              for the
                                                                                                                                             Guideline for
                                                                                                                                          L. Guideline      the
     Safety/pdf/poison-issue-brief.pdf                       fluoroscopic caudal
                                                             fluoroscopic                     injections.
                                                                            caudal epidural injections.                             Management of Low
                                                                                                                    Evaluation and Management
                                                                                                                   Evaluation                        Low Back
                                                                   Physician 2010;
                                                             Pain Physician   aoio; 1                              Pain: Evidence   Review.
                                                                                                                          Evidence Review. American Pain So-
igi. Paulozzi
191.             LJ,Weisler
       PaulozziLJ,           RH,PatkarAA.
                   Weisler RH,    Patkar AA. A A na-                                 3:509-521.
                                                                                    13:509-521.
                                                                                                                   ciety, Glenview, IL,
                                                                                                                                     IL, 2009.
                                                                                                                                         2oo9.
      tional epidemic
      tional   epidemic of unintentional
                              unintentional pre-pre-    zoz. Manchikanti
                                                        202.  ManchikantiL,L,CashCashRA,
                                                                                       RA, McManus
                                                                                            McManus CD,
                                                                                                      CD,
      scription opioid
      scription   opioid overdose
                           overdose deaths: how how           Pampati V,   Fellows B.
                                                                        V, Fellows   B. Fluoroscopic
                                                                                        Fluoroscopic cau-           www.ampainsoc.org/pub/pdf/LBPEvi-
       physicians can                it. J Clin
                   can help control it.J   Clin Psy-
                                                Psy-         dal epidural
                                                             dal   epidural injections
                                                                               injections with       with-
                                                                                           with or with-            dRev.pdf.
      chiatry
       chiatry 2011;
               zoii; 72 :589-592•
                     72:589-592.                                                 managing pain
                                                             out steroids in managing        pain of lum-
                                                                                                     lum-     211. Manchikanti
                                                                                                              zu. Manchikanti          SinghV,V,Falco
                                                                                                                                 L,L,Singh       FalcoFJE,
                                                                                                                                                         FJE, Cash
                                                                                                                                                              Cash
192. Ohio  Department of
     Ohio Department        Health. Epidemic
                        of Health.  Epidemic                  bar spinal
                                                                  spinal stenosis: One year results of             KA, Pampati
                                                                                                                   KA,   Pampati V,V, Fellows
                                                                                                                                       Fellows B.B. Comparative
                           overdose in Ohio.
        prescription drug overdose
     of prescription                    Ohio.                 randomized, double-blind,
                                                              randomized,      double-blind, active-con-
                                                                                               active-con-         effectiveness                     follow-up of
                                                                                                                   effectiveness of a one-year follow-up
     zolo.
     2010.                                                                     Spinal Disord
                                                                      trial. J Spinal
                                                             trolled trial.                    zou;April 5
                                                                                       Disord 2011;                thoracic medial
                                                                                                                   thoracic   medial branch      blocks in
                                                                                                                                        branch blocks     in man-
                                                             [Epub ahead of print].                                agement
                                                                                                                   agement of  of chronic  thoracic pain:
                                                                                                                                  chronic thoracic    pain: aa ran-
      www.healthyohioprogram.org/dis-
                                                        203. Manchikanti       CashKA,
                                                             ManchikantiL,L,Cash       KA, McManus
                                                                                           McManus CD,
                                                                                                     CD,           domized, double-blind        active controlled
                                                                                                                               double-blind active     controlled
      easeprevention/dpoison/drugdata.aspx.
                                                                      V, Benyamin
                                                             Pampati V,    Benyamin RM. RM. Preliminary
                                                                                              Preliminary          trial. Pain  Physician Solo;
                                                                                                                          Pain Physician   zoio; 13:535-  548.
                                                                                                                                                  13:535-548•
193. Edlund MJ,
193.                     BC, Fan
             MJ, Martin BC,  Fan MY,
                                  MY, Braden
                                                             results of aa randomized,
                                                             results                        double-blind,
                                                                            randomized, double-blind,               StaalJB,
                                                                                                              ziz. Staal
                                                                                                              212.        JB,de
                                                                                                                              deBie
                                                                                                                                 BieRA,
                                                                                                                                     RA, de   Vet HC,
                                                                                                                                         de Vet   HC, Hildeb-
     JB, Devries
         Devries A,
                 A, Sullivan      An analysis
                    Sullivan MD. An
                                                             controlled trial
                                                             controlled             fluoroscopic lumbar
                                                                          trial of fluoroscopic   lumbar                     Nelemans P.
                                                                                                                    randt J, Nelemans    P. Injection
                                                                                                                                             Injection therapy
                                                                                                                                                       therapy
        heavy utilizers
     of heavy utilizers of opioids for
                        of opioids for chron-


www.painphysicianjournal.com
vvvvw.painphysicianjournal.com                                                                                                                              ES37
   Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 126 of 256



                                           Pain Physician: Opioid
                                                           Opioid Special
                                                                  Special Issue
                                                                           IssueJuly
                                                                                 July2012;
                                                                                      2012;15:ES9-ES38
                                                                                            15:ES9-ES38




     for subacute
         subacuteandand   chronic
                       chronic  lowlow  back
                                     back     pain:
                                          pain:            220. Anchersen
                                                           22o. AnchersenK,K,Hansteen
                                                                                 Hansteen     V, Gossop
                                                                                          V, Gossop   M, M,         229. Gross
                                                                                                                    229. Gross DP, DP,Stephens
                                                                                                                                        Stephens  B, B,  Bhambhani
                                                                                                                                                     Bhambhani      Y, Y,
         updatedCochrane
     an updated    Cochrane    review.
                           review.      Spine
                                    Spine (Phi-(Phi-             ClausenT,
                                                                Clausen   T, Waal
                                                                             Waal H.
                                                                                   H.Opioid
                                                                                       Opioidmaintenance
                                                                                                maintenance              Haykowsky M,
                                                                                                                         Haykowsky        M, Bostick
                                                                                                                                              BostickGP, GP,Rashiq
                                                                                                                                                               RashiqS. S.
     la Pa
     la Pa 22976)
             976) 200
                  2009;  34:49-59-
                      9; 34:49 -59•                              patients with
                                                                 patients  with QTc
                                                                                 QTcprolongation:
                                                                                        prolongation:    Con-
                                                                                                      Con-                          prescriptionsinincanadian
                                                                                                                         Opioid prescriptions           canadian    work-
                                                                                                                                                                 work-
213. American College
213.             CollegeofofOccupational
                               Occupational andand               genital  longQT
                                                                 genital long    QTsyndrome
                                                                                      syndrome      mutation
                                                                                                 mutation                ers' compensation
                                                                                                                         ers'  compensation       claimants:
                                                                                                                                               claimants:       Prescrip-
                                                                                                                                                           Prescrip-
     EnvironmentalMedicine
     Environmental     Medicine    (ACOEM)
                                 (ACOEM)     LowLow                   be aacontributing
                                                                 may be     contributing    risk
                                                                                         risk    factor.
                                                                                              factor.    Drug
                                                                                                      Drug               tion trends
                                                                                                                                trendsand and   associations
                                                                                                                                            associations         between
                                                                                                                                                           between
            Disorders.In:In:
     back Disorders.         Occupational Medi-
                           Occupational       Medi-             Alcohol Depend
                                                                          Depend solo;   112:216-219.
                                                                                  zolo; 112:216-219.                             prescriptionand
                                                                                                                         early prescription      andfuture
                                                                                                                                                       future   recovery.
                                                                                                                                                            recovery.
     cine Practice
           PracticeGuidelines:
                     Guidelines:Evaluation
                                   Evaluation
                                            andand         221. Modesto-LoweV,V,Brooks
                                                           zn. Modesto-Lowe          BrooksD,D,    Petry
                                                                                               Petry   N. N.             Spine   (PhilaPaPa 1976)
                                                                                                                         Spine(Philo              2009;
                                                                                                                                            1976) 200     34:525-531.
                                                                                                                                                       9; 34:5 2 5-531•
     Management of Common Health
     Management                      HealthProb-
                                              Prob-             Methadonedeaths:
                                                                Methadone    deaths:  Risk
                                                                                   Risk     factors
                                                                                        factors      in pain
                                                                                                 in pain            230. Volinn
                                                                                                                    230. Volinn E,E, Fargo
                                                                                                                                      FargoJD,
                                                                                                                                             JD,Fine
                                                                                                                                                  FinePG.
                                                                                                                                                        PG.  Opioid
                                                                                                                                                          Opioid
           andFunctional
     lems and   Functional Recovery
                             Recovery ofofWorkers,
                                           Workers,             and addicted
                                                                and  addictedpopulations.
                                                                                populations.  J Gen
                                                                                           J Gen       Intern
                                                                                                  Intern                 therapy       nonspecificlow
                                                                                                                                  fornonspecific
                                                                                                                         therapy for                 low  back
                                                                                                                                                       back     pain
                                                                                                                                                             pain
     Second Edition.
     Second   Edition. American
                       AmericanCollege
                                   College of Oc-
                                                Oc-             Med
                                                                Med 2010;
                                                                     zoio; 25:305-309.
                                                                           25:3 05-309•                                       theoutcome
                                                                                                                         and the   outcome of chronic
                                                                                                                                                 chronic work   loss.
                                                                                                                                                          workloss.
     cupationaland
     cupational   andEnvironmental
                       Environmental     Medicine
                                      Medicine
                                                           222. Mayet S,
                                                           zzz. Mayet      5, Gossop
                                                                                GossopM,M,        Lintzeris
                                                                                             Lintzeris   N, N,           Pain 2009;
                                                                                                                         Pain        142:194-201.
                                                                                                                               2009;142:194-201.
     Press,Elk
     Press,  ElkGrove
                 GroveVillage,
                        Village,  2007.
                               2007.
                                                                MarkidesV,
                                                                Markides     V, Strang
                                                                                StrangJ.J.Methadone
                                                                                           Methadone     main-
                                                                                                      main-         231. Cifuentes M,  M,Webster
                                                                                                                                           WebsterB, B,   Genevay
                                                                                                                                                      Genevay    S, S,
                                                                                                                    231.
214. Manchikanti
214. ManchikantiL,L,Datta
                       DattaS,5,   Derby
                                 Derby   R, R,  Wolfer
                                            Wolfer              tenance,QTc
                                                                tenance,    QTcand andtorsade
                                                                                         torsade   de pointes:
                                                                                               de pointes:               Pransky G.
                                                                                                                         Pransky   G.TheThecourse
                                                                                                                                             course of opioid pre- pre-
     LR, Benyamin
     LR,  Benyamin RM, RM,Hirsch
                              Hirsch JA.JA.A Acritical
                                                critical                needsanan
                                                                Who needs            electrocardiogram
                                                                                  electrocardiogram    and and           scribing  foraanew
                                                                                                                         scribing for     newepisode
                                                                                                                                               episode of disabling
                                                                                                                                                             disabling
     review of the
     review         AmericanPain
                the American      PainSociety
                                         Society   clin-
                                                clin-           what
                                                                what isisthe
                                                                          theprevalence
                                                                               prevalence of of
                                                                                             QTcQTc  prolonga-
                                                                                                  prolonga-                   back pain:
                                                                                                                         low back    pain:Opioid
                                                                                                                                           Opioidfeatures
                                                                                                                                                   features
                                                                                                                                                          andand
                                                                                                                                                              dosedose
          practice guidelines
     ical practice  guidelinesforfor   intervention-
                                    intervention-               tion? Drug Alcohol Rev
                                                                tion?                   Rev 20ii;
                                                                                            2oii;30:388-396.
                                                                                                   30:388-396.           escalation.Pain
                                                                                                                         escalation.   Pain 2010; 151:22-29.
                                                                                                                                          2010;151:22-29.
     al techniques:
     al techniques:PartParti. 1. Diagnostic
                              Diagnostic          inter-
                                             inter-
                                                           223. Manchikanti
                                                           223. Manchikanti L,L,Damron
                                                                                    DamronKS, KS,  Beyer
                                                                                                Beyer  CD, CD,      232. Becker
                                                                                                                    232. Becker N,N,Sjogren
                                                                                                                                       SjogrenP, P,
                                                                                                                                                 BechBech  P, Olsen
                                                                                                                                                        P, Olsen AK,AK,
     ventions.   Pain
     ventions. Pain    Physician
                     Physician       solo;
                                 zoio;        13:E141-
                                        13:E3.41-               PampatiV.
                                                                Pampati    V. A
                                                                              A comparative
                                                                                 comparativeevaluation
                                                                                               evaluationof of           Eriksen J.J. Treatment
                                                                                                                         Eriksen      Treatmentoutcome
                                                                                                                                                    outcome of chron-
                                                                                                                                                                  chron-
     Ei74.
     Ei74.
                                                                illicit drug use
                                                                illicit       use in
                                                                                   inpatients
                                                                                      patientswith
                                                                                               withoror with-
                                                                                                      with-                 non-malignantpain
                                                                                                                         ic non-malignant        painpatients
                                                                                                                                                        patients   man-
                                                                                                                                                                man-
215. Manchikanti
215. ManchikantiL,L,Datta
                        DattaS,S,Gupta
                                   Gupta S, 5,  Mung-
                                             Mung-              out controlled
                                                                out   controlledsubstance
                                                                                  substance   abuse
                                                                                           abuse     in inter-
                                                                                                 in inter-               aged in
                                                                                                                         aged  in aaDanish
                                                                                                                                       Danishmultidisciplinary
                                                                                                                                               multidisciplinary painpain
           R, Bryce
     lani R,   BryceDA,DA,Ward
                             WardSP,SP,     Benyamin
                                        Benyamin                ventional   painmanagement.
                                                                ventional pain    management. PainPain  Physi-
                                                                                                   Physi-                centre compared
                                                                                                                         centre  comparedto to      general
                                                                                                                                               general        practice:
                                                                                                                                                         practice: a    a
            SharmaML,
     RM, Sharma      ML,HelmHelmII IIS, S,  Fellows
                                        Fellows   B, B,         cian
                                                                cian 2003;
                                                                       2003; 6:281-285.
                                                                             6:281-285.                                  randomisedcontrolled
                                                                                                                         randomised                   trial.
                                                                                                                                         controlledtrial.    Pain
                                                                                                                                                          Pain     2000;
                                                                                                                                                                z000;
     Hirsch JA.
     Hirsch   JA. A
                  A critical
                    critical review
                              reviewofofthetheAmeri-
                                               Ameri-      224. Fillingim RB,
                                                                            RB, Doleys
                                                                                 DoleysDM, DM,Edwards
                                                                                                 EdwardsRR,RR,           84:203-211.
                                                                                                                         84:2o3-zn.
                                                           224.
           PainSociety
     can Pain   Societyclinical
                          clinicalpractice
                                     practice   guide-
                                             guide-             Lowery D.
                                                                Lowery    D. Clinical
                                                                               Clinical characteristics
                                                                                           characteristicsof of     233. Webster
                                                                                                                    233• Webster BS, BS,Cifuentes
                                                                                                                                          CifuentesM,M,     Verma
                                                                                                                                                        Verma     S, S,
     lines for
     lines  forinterventional
                interventional     techniques:
                                techniques:    PartPart         chronicback
                                                                chronic  backpain
                                                                                painasasa function
                                                                                          a function  of gen-
                                                                                                   of gen-               Pransky G.
                                                                                                                         Pransky   G.Geographic
                                                                                                                                       Geographicvariation
                                                                                                                                                     variation  in opi-
                                                                                                                                                             in opi-
     2. Therapeuticinterventions.
     z. Therapeutic    interventions. PainPain   Physi-
                                             Physi-
                                                                der  andoral
                                                                der and   oralopioid
                                                                                opioid
                                                                                     use.use.  Spine
                                                                                           Spine     (Phila
                                                                                                 (Phila Pa Pa                 prescribingfor
                                                                                                                         oid prescribing    foracute,
                                                                                                                                                 acute, work-related,
                                                                                                                                                      work-related,
     cian zoio;
           2010;13:E215-E264.
                13:E215-E264.                                   1976)  2003;28:143-150.
                                                                i976) 2003;  28:143-150.                                      back pain
                                                                                                                         low back    painand
                                                                                                                                          and   associated
                                                                                                                                             associated      factors:
                                                                                                                                                         factors: A A
216.  ManchikantiL,L,Manchukonda
zi6. Manchikanti        Manchukonda         R, Pam-
                                        R, Pam-
                                                           225. Webster
                                                                WebsterBS,BS,Verma
                                                                               Verma  SK,5K, Gatchel
                                                                                           Gatchel      RJ. Rela-
                                                                                                    RJ. Rela-            multilevel analysis.
                                                                                                                         multilevel   analysis.AmAmJ J Ind
                                                                                                                                                       Ind Med
                                                                                                                                                            Med 2009;
                                                                                                                                                                  2009;
                                                           225.
      pati V,
      pati V, Damron
              DamronKS. KS.Evaluation
                            Evaluation   of of abuse
                                            abuse               tionship   betweenearly
                                                                tionship between       early opioid
                                                                                           opioid      prescrib-
                                                                                                    prescrib-            52:162-171.
                                                                                                                         52:162-171.
      of prescription
      of   prescription and
                         and illicit
                                illicit drugs
                                          drugsin in            ing for
                                                                     foracute
                                                                         acuteoccupational
                                                                                occupational  lowlow  back
                                                                                                         painpain        Franklin GM,
                                                                                                                                    GM,Rahman
                                                                                                                                            Rahman EA,EA,    Turner
                                                                                                                                                                  JA, JA,
                                                                ing                                back             234. Franklin
                                                                                                                    234•                                 Turner
                painpatients
      chronic pain    patients  receiving
                             receiving         short-
                                           short-                     disabilityduration,
                                                                and disability    duration,     medical
                                                                                             medical       costs,
                                                                                                       costs,            Daniell WE,
                                                                                                                         Daniell WE, Fulton-Kehoe
                                                                                                                                        Fulton-KehoeD.D.Opioid
                                                                                                                                                            Opioid useuse
               (hydrocodone)oror
      acting (hydrocodone)              long-acting
                                  long-acting                   subsequent     surgery,
                                                                subsequent surgery,    andand
                                                                                           latelate  opioid
                                                                                                opioid  use. use.        for chronic
                                                                                                                             chroniclowlowback
                                                                                                                                            backpain:
                                                                                                                                                  pain:  a prospective,
                                                                                                                                                      a prospective,
      (methadone) opioids.
      (methadone)     opioids.PainPain      Physician
                                    Physician                   Spine(Phila
                                                                Spine  (PhilaPaPa 1976)  2007;   32:2127-2132.           population-basedstudy study   among     injured
                                                                                  2 976) 200  7; 32:2127-2132.           population-based           among    injured
      2005;8:259-261.
      2005; 8:257-261.
                                                           226. Mahmud
                                                           226. MahmudMA,   MA,Webster
                                                                                 WebsterBS,BS,CourtneyTK,
                                                                                                Courtney TK,             workers
                                                                                                                         workers in in Washington
                                                                                                                                         Washingtonstate, state,  2002-
                                                                                                                                                              2002-
217. Macintyre
217. Macintyre PE,
                PE,Loadsman
                    Loadsman JA,JA,  Scott
                                 Scott DA.DA.                   Matz S,
                                                                Matz   5,Tacci
                                                                          Tacci JA,
                                                                                JA, Christiani
                                                                                    ChristianiDC.DC.  Clinical
                                                                                                   Clinical              2005.  ClinJ
                                                                                                                         zoo5. Clin     Pain2009;
                                                                                                                                    J Pain   2009; 225:743-751.
                                                                                                                                                      5:743 -751•
     Opioids, ventilation
     Opioids,  ventilation and
                            andacute
                                  acute
                                      painpain                  managementand
                                                                management       andthe
                                                                                      the   duration
                                                                                        duration      of dis-
                                                                                                  of dis-           235.  StoverBD,
                                                                                                                    z35• Stover    BD,Turner
                                                                                                                                        Turner  JA,Franklin
                                                                                                                                              JA,    FranklinG, G, Gluck
                                                                                                                                                                Gluck
     management.Anoesth
     management.     Anaesth   Intensive Care
                           Intensive       Care                         for work-related
                                                                ability for work-relatedlow lowback
                                                                                                 backpain.
                                                                                                       pain.
                                                                                                           J J            JV, Fulton-Kehoe
                                                                                                                          JV,  Fulton-KehoeD,D,Sheppard
                                                                                                                                                    Sheppard    L, Wick-
                                                                                                                                                             L, Wick-
      2011;          558.
             39:545--558•
      zoii; 39:545                                              Occup   Environ Med
                                                                Occup Environ    Med z000;
                                                                                      b000;4za178-1187.
                                                                                              42:1178-1187.               izer TM,Kaufman
                                                                                                                          izerTM,    KaufmanJ, J,Egan
                                                                                                                                                   EganK. K. Factors
                                                                                                                                                          Factors  as- as-
218. Webster
218. Webster LR, LR, Cochella
                       CochellaS, 5,   Dasgupta
                                   Dasgupta   N, N,        227. Franklin
                                                           227. Franklin GM,
                                                                          GM,Stover
                                                                                StoverBD,BD,Turner
                                                                                              TurnerJA,JA,  Ful-
                                                                                                         Ful-             sociated with
                                                                                                                                     withearly
                                                                                                                                            earlyopioid
                                                                                                                                                  opioidprescription
                                                                                                                                                            prescription
     Fakata KL,KL, Fine
                    FinePG,
                          PG,Fishman
                               Fishman SM,SM,  Grey
                                            Grey                ton-   KehoeD,D,Wickizer                                  amongworkers
                                                                                                                          among     workerswith
                                                                                                                                              withlowlow  back
                                                                                                                                                       back      injuries.
                                                                                                                                                              injuries.
                                                                ton- Kehoe         WickizerTM;TM;Disability
                                                                                                     Disability
     T, Johnson
        Johnson EM, EM,LeeLee
                            LK,LK,  Passik
                                 Passik SD,SD,
                                            Pep-Pep-            Risk Identification                                      JJ Pain
                                                                                                                             Pain20o6;
                                                                                                                                  2006;  7:718-725.
                                                                                                                                       7:718-725.
                                                                Risk   Identification Study
                                                                                       StudyCohort.
                                                                                                Cohort.    Ear-
                                                                                                        Ear-
          J, Porucznik
     pin J,   PorucznikCA, CA,Ray
                                Ray
                                  A,A,Schnoll
                                        Schnoll
                                              SH,SH,
                                                                ly opioid
                                                                   opioid prescription
                                                                            prescriptionand and   subsequent                     AG,Birnbaum
                                                                                                                                      BirnbaumHG,  HG,    Mareva   MN,
                                                                ly                            subsequent                 WhiteAG,
                                                                                                                    236. White                        Mareva    MN,
     StiegRL,
     Stieg   RL, Wakeland
                 WakelandW.   W.An
                                 Ananalysis
                                     analysis of the
                                            ofthe               disability among
                                                                           amongworkers
                                                                                     workerswith
                                                                                               withback
                                                                                                      backin-in-         DaherM,
                                                                                                                         Daher   M,Vallow
                                                                                                                                     VallowS,5,Schein
                                                                                                                                                ScheinJ, J, Katz
                                                                                                                                                         Katz  N.N.
                                                                                                                                                                 Di-Di-
     root causes
     root   causesforforopioid-related
                          opioid-related   overdose
                                       overdose
                                                                juries: The
                                                                juries: TheDisability
                                                                              DisabilityRisk
                                                                                          RiskIdentification
                                                                                                Identification           rect costs
                                                                                                                         rect  costs of opioid
                                                                                                                                        opioid abuse
                                                                                                                                                abuseininanan  insured
                                                                                                                                                             insured
     deaths
     deaths ininthethe   United
                      United  States. PainPain Med
                                  States.       Med             StudyCohort.
                                                                Study   Cohort.  Spine
                                                                               Spine   (Phila
                                                                                     (Phila    Pa 1976)
                                                                                            Pa 1996)     2008;
                                                                                                     2008;               populationininthe
                                                                                                                         population      theUnited
                                                                                                                                             United   States.]
                                                                                                                                                   States.J      Manag
                                                                                                                                                             Manag
     2011;   12:526-535.
     Zou; i2:S26-S35•                                           33:199-204•                                              Care Pharm
                                                                                                                                Pharm2005;
                                                                33:1 99-204.                                             Care          2005;
                                                                                                                                           31:469-499.
                                                                                                                                              11:469-479.
219. Perrin-Terrin
219. Perrin-TerrinA,  A,Pathak
                         PathakA,A,  Lapeyre-Mes-
                                  Lapeyre-Mes-             228. Rhee
                                                           228. Rhee Y,
                                                                      Y, Taitel
                                                                         Taitel MS,
                                                                                MS,Walker
                                                                                      WalkerDR,DR,LauLau
                                                                                                       DT.DT.       237. Fishbain
                                                                                                                    239.  Fishbain DA,
                                                                                                                                    DA,Rosomoff
                                                                                                                                         RosomoffHL,  HL,  Rosomoff
                                                                                                                                                        Rosomoff
     tre M.
          M.QTQTinterval
                   intervalprolongation:
                              prolongation:   Prev-
                                           Prev-                Narcotic drug
                                                                Narcotic  druguse
                                                                                useamong
                                                                                     among     patients
                                                                                            patients withwith             RS. Drug
                                                                                                                         RS.  Drugabuse,
                                                                                                                                      abuse,dependence,
                                                                                                                                              dependence,and and
                                                                                                                                                             ad- ad-
               riskfactors
     alence, risk    factorsand
                              and   pharmacovigi-
                                pharmacovigi-
                                                                lower back
                                                                lower   back pain
                                                                               painininemployer
                                                                                          employer     health
                                                                                                   health                diction in
                                                                                                                                  in chronic
                                                                                                                                      chronicpain
                                                                                                                                               painpatients.
                                                                                                                                                     patients.  Clin
                                                                                                                                                             Clin J J
             dataamong
     lance data     among     methadone-treated
                           methadone-treated                    plans: aaretrospective
                                                                           retrospectiveanalysis                              1992;8:77-85.
                                                                                                                                     8:77-85.
                                                                                           analysis   of risk
                                                                                                  of risk                 Pain1992;
                                                                                                                         Pain
     patientsininFrance.
     patients      France.   Fundam
                          Fundam  ClinClin Pharma-
                                       Pharma-                  factors and
                                                                         andhealth
                                                                               health
                                                                                    carecare  services.
                                                                                          services.  Clin Clin
     col
     col 2011;  25:503-510.
         zoll; 25:503-   510•                                   Ther 2007;
                                                                     2007;29:2603-2612.
                                                                            29:2603-2612.




ES38
ES38                                                                                                                               www.painphysicianjournal.com
                                                                                                                                   vvww.painphysicianjournal.com
Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 127 of 256




       EXHIBIT B
Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 128 of 256




 Am JJ Public
       PublicHealth.
              Health.2009
                      2009February;
                           February;  99(2):
                                    99(2):   221-227.
                                           221-227.
 doi: 10.2105/AJPH.2007.131714
 doi: 10.2105/APH.2007.131714
 PMCID: PMC2622774
 PMCID:   PMC2622774


 The Promotion
 The Promotionand
                andMarketing
                    Marketingof of
 OxyContin:Commercial
 OxyContin:  Commercial  Triumph,
                       Triumph,     Public
                                  Public
 HealthTragedy
 Health Tragedy
 Art Van
 Art  VanZee,
           Zee,MD
                MD
 Author information
 Author   information10-  Article notes
                      ► Article          0- Cop,
                                   notes ►   Copyright
                                                   riQhtand
                                                         andLicense
                                                             Licenseinformation 10-
                                                                      infonnation
                                                                                ►
 This article
       articlehas
               hasbeen
                   beencited
                         citedbybyother
                                    other articles
                                        articles    in PMC.
                                                 in PMC.
 Go to:
     to:


 Abstract
 Abstract
 I focus on
         on issues
            issues surrounding
                   surroundingthe   promotion
                                  the promotion andand
                                                     marketing  of controlled
                                                        marketing               drugsdrugs
                                                                      of controlled   and their
                                                                                              andregulatory
                                                                                                   their regulatory
 oversight. Compared
 oversight. Comparedwith withnoncontrolled
                              noncontrolled drugs,  controlled
                                               drugs,          drugs,
                                                       controlled      with with
                                                                    drugs,   their their
                                                                                   potential  for abuse
                                                                                         potential   for and
                                                                                                         abuse and
 diversion, pose
 diversion, posedifferent
                  differentpublic
                            publichealth risks
                                    health     when
                                            risks whenthey are are
                                                         they       overpromoted
                                                               overpromoted          and highly
                                                                                and highly          prescribed.
                                                                                             prescribed.  An in- An in-
 depth analysis
 depth  analysisof
                 ofthe
                    thepromotion
                        promotion  and marketing
                                     and marketing of OxyContin
                                                       of OxyContin     illustrates
                                                                   illustrates somesome
                                                                                     of theofassociated
                                                                                               the associated
                                                                                                         issues.issues.

 Modifications of
 Modifications  ofthe
                   thepromotion
                        promotionandandmarketing of controlled
                                         marketing             drugs
                                                    of controlled    by the
                                                                   drugs  bypharmaceutical industry
                                                                             the phannaceutical  industry
                                                                                                    and an and an
 enhanced capacity
 enhanced   capacityofofthe
                         theFood
                             Foodand
                                   andDrug Administration
                                        Drug               to regulate
                                              Administration           and monitor
                                                               to regulate         such promotion
                                                                            and monitor  such promotion  can
                                                                                                   can have a have a
 positive impact
          impacton
                 onthe
                     thepublic
                          publichealth.
                                 health.

 CONTROLLEDDRUGS,
 CONTROLLED           DRUGS,     WITH their
                              V6'ITH      their potential
                                                 potentialforforabuse
                                                                 abuseandanddiversion, cancan
                                                                              diversion,   pose   public
                                                                                                pose      health
                                                                                                      public     risksrisks
                                                                                                              health   that that
 are
 are different
     differentfrom—and
                from—andmore  more problematic
                                     problematic  than—those
                                                      than—those of uncontrolled
                                                                     of uncontrolled
                                                                                   drugsdrugs
                                                                                         when when      they
                                                                                                 they are    are overpromoted
                                                                                                           overpromoted
 and highly
 and  highlyprescribed.
              prescribed.An  Anin-depth
                                 in-depthanalysis
                                            analysisof the promotion
                                                       of the  promotionand and
                                                                             marketing  of OxyContin
                                                                                  marketing              (Purdue
                                                                                               of OxyContin        Pharma,Phanna,
                                                                                                                (Purdue
 Stamford, CT),
 Stamford,    CT),aasustained-release
                       sustained-release oxycodone
                                            oxycodone  preparation,
                                                          preparation,    illustrates
                                                                     illustrates somesome
                                                                                       of theofkey
                                                                                                 theissues.
                                                                                                     key issues.
                                                                                                            WhenWhen
                                                                                                                   PurduePurdue
 Pharma introduced
 Phanna   introducedOxyContin
                         OxyContin  in in
                                        1996, it was
                                          1996,  it wasaggressively
                                                          aggressivelymarketed
                                                                         marketedand highly  promoted.
                                                                                      and highly          Sales Sales
                                                                                                   promoted.     grew grew
 from $48
 from  $48 million
             million in
                      in1996
                         1996totoalmost
                                  almost$1.1
                                           $1.1billion
                                                 billioninin 2000.
                                                           2000.1 1 The
                                                                    The high
                                                                         highavailability
                                                                               availabilityofofOxyContin
                                                                                                OxyContin   correlated
                                                                                                              correlated
 with increased
      increasedabuse,
                   abuse,diversion,
                           diversion,andandaddiction,
                                             addiction, andand
                                                            by 2004   OxyContin
                                                                 by 2004   OxyContinhad become
                                                                                        had becomea leading  drug of
                                                                                                        a leading  drug of
 abuse in
 abuse  in the
            theUnited
                UnitedStates.2
                         States.
                               2

 Under current
 Under  currentregulations,
                 regulations,thethe
                                 Food
                                    Foodandand
                                             Drug Administration
                                               Drug                (FDA)
                                                      Administration       is limited
                                                                        (FDA)          in its oversight
                                                                                 is limited              of the of the
                                                                                              in its oversight
 marketing and
 marketing   andpromotion
                  promotion ofof
                               controlled  drugs.
                                  controlled      However,
                                              drugs. However,fundamental
                                                                 fundamentalchanges   in thein
                                                                                 changes        the promotion
                                                                                              promotion   and and
 marketing of
 marketing   ofcontrolled
                controlleddrugs
                           drugs byby
                                    thethe
                                         pharmaceutical  industry,
                                            phannaceutical          and an
                                                             industry,  and enhanced    capacity
                                                                              an enhanced          of the FDA
                                                                                               capacity   of thetoFDA to
 regulate and
 regulate  andmonitor
               monitorsuch  promotion,
                         such  promotion, cancan
                                              positively affect
                                                 positively     public
                                                            affect     health.
                                                                    public  health.

 OxyContin's
 OxyContin'scommercial
               commercialsuccess
                             successdid   not
                                        did    depend
                                             not dependon on
                                                           thethe
                                                                merits of the
                                                                   merits  of drug  compared
                                                                               the drug         with other
                                                                                          compared    with available
                                                                                                             other available
 opioid preparations.
 opioid preparations.The
                       The Medical Letter on Drugs and Therapeutfcs
                           Medfcal                             Therapeutics concluded
                                                                             concluded in  in2001
                                                                                              2001that
                                                                                                    thatoxycodone
                                                                                                          oxycodone
 offered no
 offered no advantage
            advantageover
                        overappropriate
                               appropriate     doses
                                            doses     of other
                                                   of other      potent
                                                             potent      opioids.
                                                                    opioids.51 Randomized
                                                                               Randomizeddouble-blind
                                                                                               double-blindstudies
                                                                                                                studies
 comparing OxyContin
 comparing   OxyContingiven
                          givenevery
                                 every  1212
                                           hours  with
                                              hours     immediate-release
                                                     with  immediate-release      oxycodone
                                                                              oxycodone    givengiven  4 times
                                                                                                  4 times  dailydaily
                                                                                                                  showedshowed
 comparable efficacy
 comparable   efficacyand
                       andsafety
                             safetyforfor
                                        use with
                                          use     chronic
                                               with        back
                                                     chronic     pain4
                                                               back   4 and
                                                                     pain
                                                                        and cancer-related
                                                                             cancer-relatedpain.16
                                                                                               pain.- Randomized
                                                                                                   16 Randomized
 double-blind studies
 double-blind  studiesthat
                       thatcompared
                             compared   OxyContin
                                           OxyContin  with  controlled-release
                                                         with                    morphine
                                                                controlled-release          for cancer-related
                                                                                      morphine    for cancer-related
                                                                                                                  pain pain
 also found
      found comparable
             comparableefficacy
                           efficacyandand  safety.
                                                1-9 The
                                         safety.2-2 The FDA's
                                                         FDA'smedical
                                                                  medicalreview
                                                                            reviewofficer,  inin
                                                                                     officer,  evaluating
                                                                                                 evaluating thethe
                                                                                                                 efficacy
                                                                                                                    efficacy
    OxyContin in
 of OxyContin   inPurdue's
                   Purdue's1995
                              1995newnew drug
                                           drugapplication,
                                                  application,concluded  that that
                                                                 concluded         OxyContin
                                                                               OxyContin          had
                                                                                            had not    notshown
                                                                                                     been   been shown
                                                                                                                    to     to
Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 129 of 256




 have aa significant
 have    significantadvantage
                      advantageover
                                 overconventional,
                                       conventional, immediate-release oxycodone
                                                        immediate-release   oxycodonetakentaken
                                                                                            4 times  daily daily
                                                                                                 4 times   other other
 than aareduction
 than    reductionininfrequency of of
                        frequency     dosing.
                                   dosing)-  In aa review
                                          10 In     reviewof
                                                           ofthe
                                                              themedical
                                                                  medicalliterature,
                                                                           literature,Chou
                                                                                        Chouet al.
                                                                                                et made
                                                                                                   al. made  similar
                                                                                                         similar
 conclusions.''—'
 conclusions.'—'

 The promotion
 The  promotionand  andmarketing
                         marketing of of
                                      OxyContin
                                          OxyContin occurred  during
                                                        occurred      a recent
                                                                   during      trend trend
                                                                           a recent  in the liberalization of the use
                                                                                            in the liberalization   of the use
    opioids in
 of opioids  in the
                 thetreatment
                     treatment ofof
                                  pain,
                                    pain,particularly  for chronic
                                            particularly           non—cancer-related
                                                           for chronic                   pain. Purdue
                                                                         non-cancer-related            pursuedpursued
                                                                                               pain. Purdue      an      an
 "aggressive" campaign
 "aggressive"     campaigntotopromote
                                promote  thethe
                                             useuse
                                                  of opioids in general
                                                     of opioids          and and
                                                                 in general        OxyContin
                                                                              OxyContin                    -1~ In
                                                                                                in particular.l
                                                                                          in particular.-      InL2001
                                                                                                                  2001
 alone, the
        the company
            companyspent spent$200
                               $200 million'g   inin
                                                   anan
                                                      array of approaches
                                                         array              to market
                                                                of approaches          and promote
                                                                                 to market   and promote     OxyContin.
                                                                                                     OxyContin.

 Go to:
 Go  to:


 PROMOTION
 PROMOTIONOF
           OFOXYCONTIN
              OXYCONTIN
 From 1996
 From   1996 to
              to2001,
                 2001,Purdue
                        Purdueconducted
                                   conducted   more than
                                                 more     40 national
                                                       than              pain-management
                                                               40 national   pain-managementand speaker-training
                                                                                                   and speaker-training
 conferences at
 conferences   atresorts
                  resortsininFlorida,
                               Florida, Arizona,  andand
                                           Arizona,   California.
                                                          California.More   than than
                                                                          More    5000 5000
                                                                                       physicians,  pharmacists,
                                                                                             physicians, pharmacists,
                                                                                                                 and and
 nurses attended
 nurses  attendedthese
                    theseall-expenses-paid
                           all-expenses-paid   symposia,
                                                  symposia,where    theythey
                                                                where     were  recruited
                                                                              were        and trained
                                                                                    recruited  and trained  for Purdue's
                                                                                                      for Purdue's
 national speaker
 national            bureau.19(PZz) It is well
           speakerbureau.19(P22)          well documented
                                               documentedthat  thatthis type
                                                                     this typeofof
                                                                                 pharmaceutical
                                                                                   pharmaceutical    company
                                                                                                 company        symposium
                                                                                                           symposium
 influences physicians'   prescribing,
 influences physicians' prescribing,       even though
                                             even thoughthethephysicians  whowho
                                                                 physicians     attend such such
                                                                                    attend        symposia
                                                                                            symposia        believe
                                                                                                       believe       that such
                                                                                                               that such
 enticements do
 enticements   donot
                   notalter
                       altertheir
                               their  prescribing
                                    prescribing     patterns.
                                                 patterns.L)
                                                          20.

 One of
 One    of the
           the cornerstones
                cornerstonesofofPurdue's
                                   Purdue's  marketing
                                                 marketing  planplan
                                                                  was was
                                                                       the use
                                                                            the of sophisticated
                                                                                 use               marketing
                                                                                       of sophisticated         data todata
                                                                                                         marketing      influence
                                                                                                                             to influence
 physicians' prescribing.
 physicians'     prescribing.Drug
                                Drug companies
                                        companies    compile
                                                       compile  prescriber  profiles
                                                                   prescriber    profiles    on individual
                                                                                       on individual         physicians—detailing
                                                                                                      physicians—detailing
 the prescribing
      prescribingpatterns
                     patterns ofof
                                 physicians
                                   physicians   nationwide—in
                                                    nationwide—in   an effort  to influence
                                                                         an effort   to influence   doctors'
                                                                                               doctors'        prescribing
                                                                                                        prescribing   habits.habits.
 Through these
 Through     theseprofiles,
                    profiles,a adrug
                                 drug company
                                         company   cancanidentify  the the
                                                             identify  highest
                                                                           highest     and lowest
                                                                                 and lowest         prescribers
                                                                                               prescribers         of particular
                                                                                                            of particular drugs drugs
 in aa single
       single zip
               zipcode,
                   code,county,
                         county,state,
                                    state,ororthetheentire
                                                      entirecountry?'   OneOne
                                                                country?'     of the
                                                                                   of critical foundations
                                                                                       the critical foundations     of Purdue's
                                                                                                             of Purdue's
 marketing plan
 marketing      planfor
                     forOxyContin
                         OxyContin    waswasto to
                                                target  the the
                                                   target    physicians   whowho
                                                                  physicians    werewerethe highest
                                                                                             the highest  prescribers
                                                                                                    prescribers          for opioids
                                                                                                                  for opioids
 across the
 across   the country.Lil-
               country.' ''--'22~The resulting
                         --1-121       resultingdatabase
                                                     database  would
                                                                  wouldhelp  identify
                                                                          help  identify physicians withwith
                                                                                            physicians    largelarge
                                                                                                                 numbers
                                                                                                                      numbers
                                                                                                                           of of
 chronic-pain patients.
 chronic-pain     patients.Unfortunately,
                              Unfortunately,   thisthis
                                                     samesamedatabase  would
                                                                 database   would
                                                                                also also   identify
                                                                                      identify  whichwhich   physicians
                                                                                                      physicians          were simply
                                                                                                                    were simply
 the most
      most frequent
             frequentprescribers
                        prescribers of of
                                        opioids
                                           opioids and,
                                                      and,in some   cases,
                                                              in some      the the
                                                                        cases,  leastleast
                                                                                       discriminate
                                                                                            discriminate   prescribers.
                                                                                                     prescribers.

    lucrative bonus
 A lucrative    bonussystem
                       systemencouraged
                                encouraged sales  representatives
                                              sales  representativesto increase   salessales
                                                                         to increase     of OxyContin
                                                                                              of OxyContin     in their
                                                                                                         in their
 territories, resulting
 territories,  resultinginin
                           a large number
                             a large  numberof visits to physicians
                                                of visits to physicianswithwith
                                                                             high high
                                                                                   rates rates
                                                                                         of opioid
                                                                                                of opioid prescriptions,
                                                                                                    prescriptions,  as wellas well
 as aa multifaceted
       multifacetedinformation
                      information  campaign
                                     campaign aimed
                                                 aimedat them.  In 2001,
                                                          at them.   In 2001,   in addition
                                                                           in addition   to thetoaverage
                                                                                                  the average
                                                                                                         sales sales
 representative's annual
 representative's    annualsalary  of $55
                              salary      000,
                                      of $55    annual
                                             000,  annualbonuses
                                                             bonuses    averaged
                                                                  averaged          $71 500,
                                                                               $71 500,   with with  a range
                                                                                                a range of $15of000
                                                                                                                  $15to000 to
 nearly
 hearly $240
          $240 000.
                000. Purdue
                      Purduepaid
                               paid$40
                                     $40million in in
                                          million   sales incentive
                                                      sales  incentivebonuses
                                                                         bonusesto its
                                                                                    tosales
                                                                                       its sales  representatives
                                                                                             representatives        that19year.
                                                                                                              that year)

 From 1996
 From   1996 to
              to2000,
                 2000,Purdue
                        Purdueincreased
                                  increaseditsits
                                               internal  sales
                                                  internal     force
                                                             sales    fromfrom
                                                                   force     318 318
                                                                                 salessales  representatives
                                                                                       representatives    to 671,toand
                                                                                                                    671,itsand its
 total physician
 total physiciancall
                  calllist
                       listfrom
                            fromapproximately
                                   approximately  33 33
                                                      400400
                                                           to 44  500500
                                                              to 44    to approximately
                                                                          to approximately 70 50070 500
                                                                                                    to 94to000
                                                                                                            94 000
 physiciansA
 physicians.'9 Through
               Throughthe  thesales
                                salesrepresentatives,
                                      representatives, Purdue
                                                          Purdueusedused
                                                                      a patient
                                                                           a patient  starter
                                                                                starter  coupon coupon
                                                                                                  programprogram
                                                                                                             for     for
 OxyContin that
 OxyContin    thatprovided
                   provided   patients with
                                patients    a free
                                          with      limited-time
                                                a free limited-time     prescription
                                                                   prescription         fortoa 30-day
                                                                                 for a 7-      7- to 30-day
                                                                                                       supply.supply.  By 2001,
                                                                                                                By 2001,
 when the
        the program
            programwas wasended,
                             ended,approximately
                                      approximately 34 34
                                                        000000   coupons
                                                             coupons    hadhad
                                                                            beenbeen   redeemed
                                                                                  redeemed           nationally.
                                                                                               nationally)-19

 The distribution
      distributiontotohealth care
                        health    professionals
                               care              of branded
                                     professionals           promotional
                                                    of branded    promotional
                                                                          itemsitems such
                                                                                such as   as OxyContin
                                                                                        OxyContin fishingfishing
                                                                                                          hats, hats,
 stuffed plush
 stuffed plushtoys,
                toys,and
                       andmusic
                           musiccompact
                                   compact discs ("Get
                                             discs     in the
                                                   ("Get       Swing
                                                           in the Swing
                                                                     WithWith   OxyContin")
                                                                           OxyContin")       was unprecedented
                                                                                        was unprecedented  for a for a
 schedule II
 schedule  IIopioid,
             opioid,according
                       accordingtotothe Drug
                                      the Drug   Enforcement
                                              Enforcement       Administration.
                                                             Administration.19
                                                                             19

 Purdue promoted
 Purdue       promotedamong
                         among  primary
                                  primary carecare
                                               physicians  a more
                                                   physicians      liberal
                                                               a more       use ofuse
                                                                         liberal    opioids, particularly
                                                                                       of opioids,        sustained-
                                                                                                   particularly   sustained-
 release opioids.
 release     opioids.Primary
                      Primarycarecarephysicians
                                       physiciansbegan  to use
                                                    began       more
                                                            to use    of the
                                                                   more    of increasingly
                                                                              the increasingly    popular
                                                                                            popular        OxyContin;
                                                                                                     OxyContin;    by    by
        nearly half
 2003, nearly      halfof
                        ofall
                           allphysicians
                               physiciansprescribing
                                            prescribingOxyContin
                                                          OxyContin were   primary
                                                                        were         care care
                                                                                primary         physicians.
                                                                                          physicians.19
                                                                                                      19 Some experts
                                                                                                                experts
 were concerned
       concernedthat   thatprimary
                             primary care physicians
                                       care           were
                                              physicians    not not
                                                          were  sufficiently   trained
                                                                     sufficiently      in pain
                                                                                    trained  inmanagement
                                                                                                pain management      or addiction
                                                                                                              or addiction
 issues.'-'--' Primary
 issues.'--'    Primarycare  physicians,
                          care            particularly
                                physicians,            in a managed
                                              particularly             care environment
                                                            in a managed     care environment
                                                                                           of timeofconstraints,
                                                                                                     time constraints,
                                                                                                                 also hadalso had
 the least
     least amount
               amountofoftime
                           timefor
                                 forevaluation
                                      evaluationandand
                                                    follow-up
                                                       follow-up   of patients
                                                                of patients  withwith   complicated
                                                                                   complicated        chronic
                                                                                                 chronic  pain. pain.
Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 130 of 256




 Purdue "aggressively"
 Purdue   "aggressively"promoted
                             promotedthe    theuse
                                                 useofofopioids
                                                         opioids  forfor
                                                                       useusein in    "non-malignant
                                                                                 thethe  "non-malignant    painpain
                                                                                                                  market."15-(P187)  A
                                                                                                                       market."'-S(PI87)       A
 much larger
 much   largermarket
                 marketthanthanthat  for for
                                  that    cancer-related
                                              cancer-relatedpain,pain,
                                                                    the non—cancer-related
                                                                            the non-cancer-related   pain market      constituted
                                                                                                               pain market          86%
                                                                                                                                constituted    86%
 of the total
        total opioid
               opioidmarket
                        marketinin 1999..0
                                      1999.'-'Purdue's
                                                  Purdue'spromotion
                                                               promotion of OxyContin
                                                                                of OxyContin for thefortreatment     of non—cancer-
                                                                                                          the treatment       of non-cancer-
 related pain
 related  paincontributed
                contributed   toto
                                 a nearly
                                    a nearly tenfold   increase
                                                 tenfold   increasein OxyContin
                                                                        in OxyContin   prescriptions     for thisfor
                                                                                              prescriptions         type
                                                                                                                      thisoftype
                                                                                                                             pain,offrom
                                                                                                                                      pain, from
 about 670
 about  670 000
              000 in
                  in 1997
                      1997 totoabout
                                about6.2  6.2million
                                               millioninin2002,
                                                             2002, whereas
                                                                      whereas  prescriptions
                                                                                   prescriptions  for cancer-related
                                                                                                       for cancer-related  pain increased
                                                                                                                                 pain increased
 about fourfold
 about  fourfoldduring
                   duringthatthatsame
                                    sameperiod)-- 19 Although
                                            period.  Althoughthe   thescience
                                                                        scienceand   andconsensus
                                                                                          consensus    forfor
                                                                                                           thetheuseuse
                                                                                                                      of opioids   in the
                                                                                                                          of opioids   in the
 treatment of
 treatment    ofacute
                 acutepain
                        painororpain
                                   painassociated
                                           associated with  cancer
                                                         with         are robust,
                                                                 cancer    are robust,       is stillismuch
                                                                                      there there              controversy
                                                                                                        still much             in
                                                                                                                       controversy      in
 medicine about
 medicine   aboutthetheuse
                         useofofopioids
                                  opioidsforfor chronic
                                                   chronicnon—cancer-related
                                                              non-cancer-related      pain,pain,
                                                                                             where     their their
                                                                                                   where      risks and
                                                                                                                     risksbenefits   are are
                                                                                                                            and benefits
 much less
 much   less clear.
             clear.Prospective,
                     Prospective,randomized,
                                      randomized,     controlled
                                                         controlled trials  lasting
                                                                         trials        at least
                                                                                  lasting        4 weeks
                                                                                             at least        that evaluated
                                                                                                        4 weeks                 the usethe
                                                                                                                    that evaluated        of use of
 opioids
 opioids for   chronic,non—cancer-related
          for chronic,    non-cancer-related       pain  showed
                                                      pain   showed statistically
                                                                        statistically significant   but small
                                                                                           significant            to modest
                                                                                                           but small     to modest
 improvement ininpain
 improvement         painrelief,
                            relief,with
                                     with nonoconsistent
                                                consistent improvement
                                                               improvement     in physical     functioning.
                                                                                     in physical    functioning.        recent review
                                                                                                               24-38 A recent     reviewof of
 the use
     use of
          of opioids
             opioids ininchronic
                          chronicback backpainpainconcluded
                                                     concluded  thatthat
                                                                      opioids
                                                                           opioidsmaymaybe efficacious
                                                                                              be efficaciousfor short-term     pain relief,
                                                                                                                  for short-term      pain relief,
 but longer-term
 but  longer-tennefficacy
                     efficacy( (>
                                > 1616weeks)
                                        weeks)isisunclear.-i9
                                                      unclear.-i9

 In the
 In the long-term
         long-termuseuseofofopioids
                             opioidsfor chronic
                                      for       non—cancer-related
                                          chronic                   pain,pain,
                                                   non-cancer-related     the proven  analgesic
                                                                               the proven         efficacy
                                                                                             analgesic       must be
                                                                                                         efficacy  must be
 weighed against
           againstthe
                    thefollowing
                         followingpotential
                                    potentialproblems andand
                                               problems   risks: well-known
                                                              risks: well-knownopioid side side
                                                                                   opioid   effects,  including
                                                                                                 effects,   including
 respiratory depression,
 respiratory   depression,sedation,  constipation,
                             sedation,             andand
                                        constipation,  nausea; inconsistent
                                                          nausea;            improvement
                                                                    inconsistent  improvementin functioning;   opioid-opioid-
                                                                                                     in functioning;
 induced hyperalgesia;
 induced   hyperalgesia;adverse
                            adversehormonal
                                     hormonal andand
                                                  immune  effects
                                                     immune       of long-term
                                                              effects           opioid
                                                                      of long-term      treatment;
                                                                                      opioid          a high a high
                                                                                              treatment;
 incidence of
 incidence   of prescription
                prescriptionopioid
                               opioidabuse behaviors;
                                       abuse          andand
                                              behaviors;  an ill-defined  and unclarified
                                                              an ill-defined               risk ofrisk
                                                                              and unclarified       iatrogenic
                                                                                                        of iatrogenic
 addiction.40
 addiction. 40


 MISREPRESENTING
 MISREPRESENTINGTHE
                 THERISK
                     RISKOFOF
                            ADDICTION
                              ADDICTION
    consistent feature
 A consistent      featureininthe
                               thepromotion
                                    promotion   andandmarketing
                                                         marketing of OxyContin   was awas
                                                                       of OxyContin      systematic   efforteffort
                                                                                             a systematic    to minimize    the the
                                                                                                                    to minimize
 risk of
 risk  of addiction
          addictionininthetheuseuseofofopioids
                                         opioidsforfor
                                                     thethe
                                                         treatment   of chronic
                                                             treatment           non—cancer-related
                                                                         of chronic                    pain. One
                                                                                      non-cancer-related      pain.ofOne
                                                                                                                      the most
                                                                                                                           of the most
 critical issues
 critical  issues regarding
                    regardingthe theuse
                                      use ofof
                                             opioids
                                               opioidsin in
                                                         thethe
                                                              treatment  of chronic
                                                                  treatment          non—cancer-related
                                                                              of chronic                   pain ispain
                                                                                          non-cancer-related       the is the
 potential of
 potential    of iatrogenic
                  iatrogenicaddiction.
                               addiction.   The
                                             Thelifetime  prevalence
                                                   lifetime   prevalenceof addictive disorders
                                                                            of addictive         has been
                                                                                          disorders        estimated
                                                                                                      has been         at 3% at
                                                                                                                 estimated     to 3% to
 16%
 16% of of the
            thegeneral
                 generalpopulation:
                          population.   41- However,
                                        1   However, we lacklackanyanylarge,
                                                                       large,methodically
                                                                               methodically rigorous  prospective
                                                                                               rigorous  prospectivestudy
                                                                                                                        study
 addressing the
 addressing     theissue
                     issueofofiatrogenic
                               iatrogenicaddiction
                                              addiction during
                                                           duringlong-term  opioid
                                                                    long-term      use for
                                                                                opioid  usechronic   nonmalignant
                                                                                             for chronic              pain.-
                                                                                                           nonmalignant     42pain.

 In much
 In much of
          of its
              itspromotional
                  promotionalcampaign—in
                                campaign—in     literature and and
                                                   literature  audiotapes  for physicians,
                                                                   audiotapes              brochures
                                                                                for physicians,       and and
                                                                                                 brochures
 videotapes for
 videotapes  forpatients,
                  patients,and
                            anditsits
                                   "Partners  Against
                                      "Partners         Pain"
                                                   Against     WebWeb
                                                            Pain"   site—Purdue   claimed
                                                                         site—Purdue       that thethat
                                                                                        claimed     riskthe
                                                                                                         of addiction
                                                                                                            risk of addiction
 from OxyContin
 from OxyContinwas   wasextremely
                         extremely small: 4-3-4-
                                               1

 Purdue trained
 Purdue    traineditsitssales
                          salesrepresentatives
                                  representatives to carry   the message
                                                       to carry             that the
                                                                  the message     thatrisk
                                                                                         theofrisk
                                                                                                addiction     was "less
                                                                                                      of addiction      wasthan
                                                                                                                             "less  one
                                                                                                                                      than one
 percent."22('99)
 percent.i  50(i99) The company
                         companycited citedstudies
                                             studiesbybyPorter
                                                            Porter andand
                                                                       Jick,.
                                                                            11- whowho
                                                                           Jick,Sj    found    iatrogenic
                                                                                            found             addiction
                                                                                                      iatrogenic           in only
                                                                                                                    addiction       in4only
                                                                                                                                         of 4 of
          patients using
 11 882 patients     usingopioids
                              opioidsand
                                       andbybyPerry
                                                  Perry andand
                                                             Heidrich,2--
                                                                 Heidrich,
                                                                        '        found no
                                                                        5- who found      noaddiction
                                                                                               addictionamong among   1010000
                                                                                                                            000 burnburn
 patients treated
 patients   treatedwithwithopioids.
                              opioids.Both
                                        Bothofofthese
                                                   thesestudies,  although
                                                           studies,          shedding
                                                                      although    sheddingsomesome
                                                                                                 light light
                                                                                                          on theonrisk
                                                                                                                    theof   addiction
                                                                                                                          risk   of addiction
 for acute
     acutepain,
             pain,do donot
                         nothelp
                               helpestablish
                                     establishthethe
                                                   risk  of iatrogenic
                                                      risk               addiction
                                                             of iatrogenic           whenwhen
                                                                              addiction       opioids     are used
                                                                                                     opioids    are daily
                                                                                                                     used fordaily a for a
 prolonged time
 prolonged     timein intreating
                         treatingchronic
                                     chronicpain.  There
                                               pain.        are are
                                                        There    a number   of studies,
                                                                     a number              however,
                                                                                   of studies,           that demonstrate
                                                                                                  however,                      that in that in
                                                                                                                 that demonstrate
 the treatment
     treatmentofofchronic
                       chronicnon—cancer-related
                                   non-cancer-related    painpain
                                                                withwith
                                                                     opioids,   therethere
                                                                          opioids,     is a high
                                                                                              is a incidence
                                                                                                    high incidenceof prescription      drug drug
                                                                                                                          of prescription
 abuse. Prescription
 abuse.   Prescriptiondrug  drugabuse   in in
                                    abuse  a substantial
                                              a substantial minority   of chronic-pain
                                                                 minority   of chronic-pain patients    has been
                                                                                                    patients    hasdemonstrated
                                                                                                                      been demonstrated in     in
 studies by
 studies  byFishbain
               Fishbainetetal.al.(3%-18%
                                    (3%-18%   of of
                                                 patients),0.3 Hoffman
                                                     patients),' Hoffman et etal.
                                                                                al.(23%),51
                                                                                    (23%),  5~ Kouyanou
                                                                                                Kouyanouetetal.    al.(12%),5
                                                                                                                        (12%), -5'- Chabal
                                                                                                                               5    Chabal
 et al.
    al. (34%),56    Katz et
        (34%),56 Katz      et al.
                              al.(43%),
                                   (43%),'=Reid
                                              Reid et et
                                                      al.al.
                                                          (24%-31%),
                                                             (24%-31%),'s   andandMichna
                                                                                      Michna et al.et(45%).2. 59 A recent
                                                                                                       al. (45%).   recentliterature
                                                                                                                              literature
 review showed
          showed thatthatthetheprevalence
                                  prevalence ofof
                                                addiction
                                                   addiction  in patients  withwith
                                                                 in patients     long-term
                                                                                      long-termopioid    treatment
                                                                                                      opioid           for chronic
                                                                                                                treatment     for chronic
 non—cancer-related pain
 non-cancer-related        painvaried
                                   variedfrom
                                           from0%0% to 50%,
                                                         to 50%,depending   on the
                                                                    depending     oncriteria    used and
                                                                                       the criteria     used theand
                                                                                                                  subpopulation
                                                                                                                      the subpopulation
 studied.0
 studied. 60

 Misrepresenting the
 Misrepresenting   therisk
                        riskofofaddiction
                                 addictionproved  costly
                                             proved       for for
                                                     costly   Purdue.
                                                                   Purdue.On May   10, 2007,
                                                                              On May         Purdue
                                                                                        10, 2007,     Frederick
                                                                                                   Purdue   Frederick
 Company Inc,
 Company    Inc,an
                 anaffiliate
                    affiliateofofPurdue
                                  Purdue Pharma,
                                           Pharma,along  withwith
                                                      along      3 company    executives,
                                                                      3 company            pled guilty
                                                                                    executives,        to criminal
                                                                                                pled guilty  to criminal
 charges of
 charges of misbranding
             misbrandingOxyContin
                            OxyContin   byby
                                           claiming  thatthat
                                              claiming     it was   lessless
                                                                it was    addictive and less
                                                                             addictive  andsubject   to abuse
                                                                                             less subject      and and
                                                                                                           to abuse
 diversion
 diversion than
            thanother
                 otheropioids,
                         opioids,and willwill
                                   and    paypay
                                               $634  million
                                                  $634         in fines.sl
                                                         million     in fines.'
Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 131 of 256




 Although research
 Although     researchdemonstrated
                        demonstratedthatthat
                                          OxyContin
                                             OxyContin waswas
                                                           comparable  in efficacy
                                                               comparable           and safety
                                                                             in efficacy and safety   to available
                                                                                               to other  other available
 opioids,'1-603- marketing
 opioids,L'°     marketingcatapulted
                           catapultedOxyContin
                                       OxyContin   to blockbuster      status.
                                                                  drugdrug
                                                      to blockbuster           SalesSales
                                                                            status.  escalated from $44
                                                                                          escalated  frommillion
                                                                                                             $44 million
 (316 000 prescriptions
           prescriptionsdispensed)
                           dispensed)inin1996
                                           1996totoa 2001 and
                                                     a 2001   2002
                                                            and 2002combined
                                                                      combined sales of nearly
                                                                                  sales        $3 billion
                                                                                        of nearly          (over
                                                                                                   $3 billion    14 14
                                                                                                               (over
 million prescriptions).
 million prescriptions).11~~

 The remarkable
      remarkablecommercial
                     commercial  success
                                   success  ofof
                                               OxyContin,
                                                 OxyContin,however,
                                                               however,     stained
                                                                       waswas        by increasing
                                                                                 stained             rates rates
                                                                                           by increasing    of abuse  and and
                                                                                                                 of abuse
 addiction. Drug
 addiction.   Drugabusers
                    abuserslearned
                              learnedhow howto to
                                               simply  crush
                                                  simply     the controlled-release
                                                          crush  the controlled-releasetablettablet
                                                                                              and swallow,    inhale,inhale,
                                                                                                    and swallow,       or    or
 inject the
 inject  thehigh-potency
             high-potencyopioid
                            opioidforforananintense
                                              intensemorphinelike
                                                       morphinelikehigh.- 9 There
                                                                       high.~a      had been
                                                                                  There   had some   precedence
                                                                                               been some           for thefor the
                                                                                                            precedence
 diversion        abuseofofcontrolled-release
             andabuse
 diversion and              controlled-release   opioid preparations.
                                                    opioid             Purdue's
                                                           preparations.           own MS
                                                                            Purdue's     ownContin   had been
                                                                                              MS Contin      hadabused    in
                                                                                                                 been abused    in
 the late
     late1980s
           1980s in
                  inaafashion
                       fashionsimilar
                                similartotohowhowOxyContin
                                                   OxyContin waswas
                                                                  later to be;
                                                                      later  to by
                                                                                be;1990,   MS MS
                                                                                     by 1990,   Contin   had become
                                                                                                    Contin    had becomethe the
 most abused
 most  abusedprescription
                prescription opioid
                                opioidin in
                                          one
                                            onemajor
                                                 majormetropolitan area.0
                                                         metropolitan     1 Purdue's
                                                                            Purdue'sown
                                                                         area.L         owntesting        1995had
                                                                                              testinginin1995   had
 demonstrated
 demonstrated thatthat68%
                        68%ofof
                              thethe  oxycodone
                                  oxycodone      could be extracted
                                                    could            fromfrom
                                                          be extracted      an OxyContin     tablettablet
                                                                                  an OxyContin      when when        26
                                                                                                           crushed.-0-
                                                                                                                  crushed.

 Opioid prescribing
 Opioid    prescribinghashashadhadsignificant
                                    significantgeographical
                                                  geographical   variations.   In some
                                                                     variations.          areas,areas,
                                                                                     In some      such as suchMaine,    West West
                                                                                                                 as Maine,
 Virginia, eastern
 Virginia,   easternKentucky,
                      Kentucky,    southwestern
                                     southwestern  Virginia,
                                                       Virginia,andand
                                                                     Alabama,
                                                                           Alabama,fromfrom
                                                                                          1998 1998
                                                                                                through      2000, 2000,
                                                                                                       through       hydrocodone
                                                                                                                              hydrocodone
 and (non-OxyContin)
 and  (non-OxyContin)oxycodone
                             oxycodonewere were being
                                                  being prescribed
                                                          prescribed   2.5 2.5
                                                                           to 5.0  times
                                                                                to 5.0     more
                                                                                        times     thanthan
                                                                                               more      the national      average.
                                                                                                                the national          By By
                                                                                                                                   average.
        these same
 2000, these    same areas
                      areashadhadbecome
                                    becomehighhighOxyContin-prescribing
                                                    OxyContin-prescribing        areas—up
                                                                                      areas—upto 5 toto 65 times    higherhigher
                                                                                                            to 6 times        than the
                                                                                                                                     than the
 national average
 national    averageininsome
                          some counties
                                  counties(Table
                                             Table 1).   These areas,
                                                     0 These      areas,ininwhich
                                                                               whichOxyContin
                                                                                        OxyContin    waswas highly
                                                                                                              highly  available,
                                                                                                                         available, were
                                                                                                                                       were
 the first
 the firstininthe
               thenation
                   nationtotowitness
                                witnessincreasing
                                          increasingOxyContin
                                                        OxyContin   abuse   and and
                                                                         abuse    diversion,  whichwhich
                                                                                       diversion,      beganbegansurfacing      in 1999
                                                                                                                          surfacing    in 1999
 and 2000.-21
 and            From 1995
      2000.21 From    1995 toto2001,
                                 2001, the
                                         thenumber
                                             numberofofpatients
                                                            patients treated   for for
                                                                         treated   opioid   abuse
                                                                                        opioid      in Maine
                                                                                                 abuse            increased
                                                                                                           in Maine              460%,460%,
                                                                                                                         increased
 and from
 and  from19971997toto1999
                       1999thethestate
                                   statehad
                                          hada 400%
                                               a 400%  increase
                                                          increasein the   number
                                                                       in the        of chronic
                                                                                number             hepatitis
                                                                                           of chronic           C cases
                                                                                                          hepatitis         reported.68
                                                                                                                        C cases        68
                                                                                                                                    reported.
 In eastern
    eastemKentucky
              Kentuckyfrom from1995
                                  1995toto2001,
                                            2001,there
                                                   there waswasa 500%
                                                                  a 500%  increase        in number
                                                                                     in the
                                                                              increase       the numberof patients     entering
                                                                                                               of patients      entering
 methadone maintenance
 methadone      maintenance   treatment
                                treatment  programs,
                                              programs, about   75%75%
                                                             about     of whom     were were
                                                                             of whom       OxyContin
                                                                                                 OxyContindependent      (Mac Bell,
                                                                                                                   dependent       (Mac Bell,
 administrator,     Narcotics
 administrator, Narcotics     Treatment
                                 Treatment  Programs,
                                               Programs, Kentucky
                                                              Kentucky Division    of Substance
                                                                             Division              Abuse,
                                                                                         of Substance         writtenwritten
                                                                                                            Abuse,
 communication,
 communication, March March2002).
                               2002).InIn   West
                                          West    Virginia,
                                                Virginia,   thethe
                                                                 firstfirst
                                                                        methadone
                                                                            methadone maintenance
                                                                                            maintenancetreatment      program
                                                                                                               treatment       program
 opened in
 opened    inAugust
              August2000,
                       2000,largely
                               largelyininresponse
                                            response toto     increasing
                                                         thethe  increasing number
                                                                                 numberof people   withwith
                                                                                            of people      OxyContin
                                                                                                                 OxyContin
 dependence. By
 dependence.     ByOctober
                     October2003,
                                2003,West
                                        WestVirginia
                                               Virginia  had
                                                           had7 methadone
                                                                  7 methadone   maintenance
                                                                                     maintenancetreatment
                                                                                                      treatmentclinicsclinics
                                                                                                                         with 3040
                                                                                                                                 with 3040
 patients in
 patients   intreatment
               treatment (M.(M.Moore,
                                 Moore,  Office  of of
                                            Office  Behavioral
                                                        Behavioral Health    Services,
                                                                        Health            Office
                                                                                  Services,       of Alcoholism
                                                                                              Office    of Alcoholism   and Drug
                                                                                                                               and Drug
 Abuse, West
           WestVirginia,
                  Virginia,written
                             writtencommunication,
                                        communication,    March
                                                              March 16, 16,
                                                                         2004).   In southwestern
                                                                             2004).   In southwestern  Virginia,     the first
                                                                                                              Virginia,      the first
 methadone maintenance
 methadone      maintenancetreatment
                                treatment  program
                                              programopened     in March
                                                           opened            2000,2000,
                                                                      in March       and within    3 years
                                                                                            and within        it had 1400
                                                                                                            3 years    it had 1400
 admissions
 admissions (E.     Jennings,Life
                (E.Jennings,     LifeCenter
                                      Center  ofof
                                                 Galax,
                                                   Galax, Galax,
                                                             Galax,Virginia,
                                                                        Virginia,written  communication,
                                                                                     written   communication,    MarchMarch12, 2004).
                                                                                                                                   12, 2004).




 TABLE 11
 TABLE
 Distribution
 Distributionof
              ofOxyContin,
                 OxyContin,Oxycodone
                             Oxycodone  (Excluding OxyContin),
                                          (Excluding           andand
                                                     OxyContin),   Hydrocodone per 100
                                                                      Hydrocodone  per 000
                                                                                       100 000
 Population:
 Population:Virginia,
              Virginia,West
                        WestVirginia,
                             Virginia,and Kentucky,
                                        and         2000
                                            Kentucky,  2000

 With increasing
 With  increasingdiversion
                    diversionandandabuse,
                                     abuse,opioid-related
                                             opioid-relatedoverdoses  escalated.
                                                              overdoses           In southwest
                                                                           escalated.            Virginia,
                                                                                       In southwest        the number
                                                                                                      Virginia,  the number
 of deaths  relatedtotoopioid
    deaths related      opioidprescriptions
                                 prescriptionsincreased  830%,
                                                 increased      fromfrom
                                                            830%,     23 in231997  to 215
                                                                               in 1997  to in
                                                                                           2152003  (William
                                                                                                in 2003 (William
 Massello III,
 Massello  III,MD,
                MD,assistant
                       assistantchief
                                  chiefmedical
                                        inedicalexaminer,
                                                  examiner,Office of Chief
                                                             Office         Medical
                                                                     of Chief         Examiner,
                                                                                Medical   Examiner,Western  District,
                                                                                                       Western   District,
 Virginia Department
 Virginia  DepartmentofofHealth,
                             Health, written communication,
                                       written  communication, January  12, 2007).
                                                                   January                The availability
                                                                                     The high
                                                                              12, 2007).                    of
                                                                                                high availability  of
 OxyContin in
 OxyContin    inthese
                 these55regions
                           regionsseemed
                                    seemedtotobebea simple correlate
                                                    a simple         of its
                                                             correlate   of abuse,  diversion,
                                                                            its abuse,         and addiction.
                                                                                        diversion,  and addiction.

 With the
 With  thegrowing
           growingavailability
                     availabilityofofOxyContin
                                      OxyContin   prescriptions,      once-regional
                                                                  the the
                                                     prescriptions,                  problem
                                                                          once-regional       beganbegan
                                                                                          problem    to spread
                                                                                                           to spread
 nationally. By
 nationally. By2002,
                 2002,OxyContin
                       OxyContinaccounted
                                      accounted       68%
                                                 forfor 68%of oxycodone
                                                              of oxycodonesales. 1 Lifetime
                                                                                   Lifetimenonmedical
                                                                             sales.L         nonmedicaluseuseofof
 OxyContin increased
 OxyContin    increasedfrom 1.9
                         from  1.9million
                                    milliontoto
                                              3.13.1
                                                   million  people
                                                      million peoplebetween  2002
                                                                       between     andand
                                                                                 2002   2004, andand
                                                                                            2004, in 2004  therethere
                                                                                                       in 2004
 were 615
       615 000
            000 new
                new nonmedical
                     nonmedicalusersusersofofOxyContin.70
                                              OxyContin.  70 By 2004, OxyContin
                                                                       OxyContinhad  hadbecome
                                                                                          becomethe
                                                                                                  themost
                                                                                                      mostprevalent
                                                                                                            prevalent
 prescription opioid
 prescription  opioidabused
                      abusedininthethe
                                     United
                                       United States.22
                                                 States.

 The increasing
      increasingOxyContin
                  OxyContinabuse
                               abuse    problem
                                     problem    was wasan an
                                                          integral partpart
                                                              integral  of theofescalating national
                                                                                 the escalating      prescription
                                                                                                 national         opioid opioid
                                                                                                           prescription
 abuse problem.
 abuse  problem.Liberalization
                   Liberalizationofofthe
                                       theuse ofof
                                            use   opioids,
                                                    opioids,particularly  for for
                                                                particularly  the treatment  of chronic
                                                                                   the treatment         non—cancer-
                                                                                                  of chronic   non—cancer-
 related pain,
 related  pain,increased
                increasedthe availability
                           the availability of of
                                               all all
                                                   opioids   as well
                                                       opioids       as their
                                                                 as well       abuse.
                                                                         as their     Nationwide,
                                                                                    abuse.          from from
                                                                                           Nationwide,    1997 1997
                                                                                                                to 2002,
                                                                                                                     to 2002,
 there was
 there  wasaa226%,
               226%,73%,
                      73%,and  402%
                             and 402%   increase
                                           increasein fentanyl,   morphine,
                                                       in fentanyl,          and oxycodone
                                                                     morphine,                prescribing,
                                                                                   and oxycodone            respectively
                                                                                                     prescribing,  respectively
Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 132 of 256




 (in grams
     gramsper    100000
            per100   000population).
                          population).  During
                                          During  that same
                                                    that      period,
                                                           same          the Drug
                                                                   period,    the    AbuseWarning
                                                                                  DiAbuse
                                                                                -ug           WamingNetwork
                                                                                                         Networkreported
                                                                                                                    reported
 that hospital
 that  hospitalemergency
                emergencydepartment
                            department   mentions
                                            mentions  for for
                                                          fentanyl,
                                                              fentanyl,morphine,    and oxycodone
                                                                            morphine,                 increased
                                                                                          and oxycodone           641%,641 %,
                                                                                                             increased
 113%,   and346%,
 113%, and            respectively.!'Among
              346%,respectively.il     Among    new
                                                  new initiates
                                                        initiatesto illicit drug
                                                                     to illicit   use use
                                                                                drug   in 2005,  a total
                                                                                           in 2005,      of 2.1ofmillion
                                                                                                      a total     2.1 million
 reported  prescription
 reported prescription    opioids
                        opioids  as as
                                    thethe
                                        first  drug
                                           first     theythey
                                                   drug    had had
                                                                 tried,tried,
                                                                         moremore
                                                                                than for
                                                                                      thanmarijuana   and almost
                                                                                             for marijuana     andequal
                                                                                                                    almostto equal to
 the number
      numberof ofnew
                  newcigarette
                       cigarettesmokers
                                  smokers (2.3   million).-72
                                              (2.3  million). Most abusers
                                                           12 Most     abusersofofprescription
                                                                                     prescription opioids
                                                                                                     opioids    their
                                                                                                            getget    diverted
                                                                                                                   their diverted
 drugs
 drugs directly  froinaadoctor's
        directlyfrom     doctor'sprescription
                                    prescription or or
                                                    fromfromthe the
                                                                prescriptions
                                                                     prescriptionsof friends  and family
                                                                                       of friends         .13-
                                                                                                   and family.'—'

 In termsof
 In terms  ofillicit
              illicitdrug
                      drugabuse,
                             abuse,prescription opioids
                                     prescription       are are
                                                   opioids   nownow
                                                                  ahead   of cocaine
                                                                       ahead          and heroin
                                                                               of cocaine         and second
                                                                                            and heroin        only toonly to
                                                                                                        and second
 marijuana.-
 marijuana. 72 Mortality
               Mortalityrates
                            ratesfrom
                                   fromdrug
                                         drugoverdose have
                                               overdose      climbed
                                                          have  climbeddramatically;  by 2002,
                                                                           dramatically;        unintentional
                                                                                            by 2002, unintentional
 overdose deaths
           deathsfromfromprescription
                            prescriptionopioids surpassed
                                           opioids surpassedthose  fromfrom
                                                                those    heroin and cocaine
                                                                              heroin          nationwide.
                                                                                      and cocaine         74
                                                                                                    nationwide.
 Nationally, as
 Nationally,  as well
                  well as
                       asregionally,
                           regionally,the   highavailability
                                        thehigh              of of
                                                  availability  OxyContin
                                                                    OxyContin andand
                                                                                  all prescription opioids
                                                                                       all prescription    was was
                                                                                                        opioids
 correlated with
 correlated  withhigh
                    highrates
                          ratesofof
                                  abuse andand
                                    abuse    diversion.
                                                diversion.


 THE FOOD
     FOODAND
          ANDDRUG
              DRUGADMINISTRATION
                   ADMINISTRATION
 Under the
 Under   theFood,
               Food,Drug,
                       Drug,and
                              andCosmetics
                                    Cosmetics   ActActandand implementing
                                                                 implementing  regulations,   the FDA
                                                                                    regulations,          regulates
                                                                                                    the FDA          the advertising
                                                                                                                regulates   the advertising
 and promotion
 and  promotionofofprescription
                        prescription drugs
                                        drugsandandis responsible
                                                        is responsible for ensuring   that prescription
                                                                            for ensuring                    drug advertising
                                                                                            that prescription                   and
                                                                                                                    drug advertising    and
 promotion are
 promotion     aretruthful,
                    truthful,balanced,
                                balanced,andand
                                              accurately
                                                   accurately  communicated.
                                                                    communicated.  ThereThere
                                                                                          is no distinction    in the act
                                                                                                  is no distinction        between
                                                                                                                       in the act between
 controlled and
 controlled    andnoncontrolled
                     noncontrolled  drugs
                                      drugs regarding
                                               regarding   the the
                                                                oversight   of promotional
                                                                     oversight    of promotionalactivities. Although
                                                                                                       activities.      regulations
                                                                                                                   Although     regulations
 require
 require that    allpromotional
           thatall   promotional   materials
                                     materials for for
                                                    prescription
                                                         prescriptiondrugsdrugs
                                                                             be submitted    to the FDA
                                                                                    be submitted      to thefor
                                                                                                             FDA review  when the
                                                                                                                    for review    when the
 materials are
 materials    areinitially
                  initiallydisseminated
                             disseminated  or or
                                               used,
                                                   used,it isitgenerally   not required
                                                                is generally              that these
                                                                                not required            materials
                                                                                                 that these        be approved
                                                                                                              materials           by
                                                                                                                           be approved    by
 the FDA
     FDA prior
             priortototheir
                       theiruse.
                              use.The
                                   TheFDAFDA  hashasa limited
                                                       a limited  number
                                                                     number of staff for overseeing
                                                                                 of staff for overseeingthe enormous     amount
                                                                                                              the enormous        of
                                                                                                                                amount   of
 promotional materials.
 promotional     materials.InIn 2002,
                                  2002,forfor
                                            example,
                                               example,   39 39FDA FDAstaff members
                                                                          staff inemberswerewere
                                                                                               responsible   for reviewing
                                                                                                    responsible    for reviewing
 roughly 34
 roughly    34 000
                000 pieces
                     pieces of
                             ofpromotional
                                promotionalmaterialsA
                                                  materials.      This limited
                                                              19 This             staffingsignificantly
                                                                        limitedstaffing     significantlydiminishes
                                                                                                             diminishes  thethe
                                                                                                                             FDA's
                                                                                                                                FDA's
 ability
 ability to
         to ensure
             ensurethat
                      thatthe
                            thepromotion
                                 promotion  is truthful,
                                                is truthful,balanced,     and accurately
                                                                  balanced,                communicated.
                                                                               and accurately      communicated.

 In       Purduedistributed
 In 1998, Purdue   distributed1515
                                 000000   copies
                                       copies     anan
                                               ofof  OxyContin
                                                       OxyContin  video  to physicians
                                                                      video            without
                                                                             to physicians       submitting
                                                                                             without          it to the
                                                                                                       submitting    it to the
      for review,
 FDA for  review, an
                   anoversight
                       oversightlater acknowledged
                                  later   acknowledged by by
                                                           Purdue.  In 2001,
                                                               Purdue.        Purdue
                                                                        In 2001,      submitted
                                                                                  Purdue          to theto
                                                                                            submitted    FDAthe aFDA a
 second version
        version of
                 of the
                     thevideo,
                         video,which
                                whichthe theFDA
                                             FDAdid  notnot
                                                   did    review  until
                                                             review     October
                                                                     until       2002—after
                                                                           October   2002—afterthe General
                                                                                                    the General
 Accounting Office
 Accounting   Office inquired
                      inquiredabout
                                aboutitsits
                                          content. After
                                            content.     its review,
                                                     After           the the
                                                             its review,  FDAFDAconcluded  that the
                                                                                    concluded    thatvideo
                                                                                                      the video
 minimized the
 minimized   therisks
                 risksfrom
                        fromOxyContin
                             OxyContin    and made
                                            and     unsubstantiated
                                                 made   unsubstantiatedclaims  regarding
                                                                            claims       its benefits
                                                                                    regarding          to patients.19
                                                                                                its benefits        19
                                                                                                              to patients.

 When OxyContin
 When   OxyContinentered
                      enteredthe   market
                                 the  marketin 1996,  thethe
                                                in 1996,   FDA  FDAapproved
                                                                      approvedits original  label,label,
                                                                                   its original     whichwhich
                                                                                                            statedstated
                                                                                                                    that that
 iatrogenic addiction
 iatrogenic  addictionwaswas"very
                                "veryrare" if opioids
                                       rare"           were
                                               if opioids      legitimately
                                                            were             usedused
                                                                   legitimately     in theinmanagement
                                                                                              the managementof pain.
                                                                                                                   ofIn   JulyIn July
                                                                                                                      pain.
 2001, to reflect
          reflect the  availablescientific
                   theavailable     scientificevidence,
                                                evidence, thethe
                                                               label was
                                                                  label   modified
                                                                        was   modified to state  thatthat
                                                                                           to state   datadata
                                                                                                            werewere
                                                                                                                  not available
                                                                                                                        not available
 for establishingthe
 for establishing       trueincidence
                    thetrue    incidenceofofaddiction  in chronic-pain
                                               addiction   in chronic-pain patients.  The 2001
                                                                                patients.          labeling
                                                                                            The 2001         also deleted
                                                                                                         labeling            the the
                                                                                                                    also deleted
 original
 original statement    thatthe
           statementthat     thedelayed
                                  delayedabsorption
                                            absorptionof OxyContin
                                                           of OxyContin was believed
                                                                             was believedto reduce    the abuse
                                                                                                to reduce        liability
                                                                                                            the abuse       of
                                                                                                                         liability of
 the drug.12
     drug.'~AAmore
                morethorough
                        thorough  review
                                     reviewof of
                                              thethe
                                                   available
                                                     available scientific evidence
                                                                   scientific         priorprior
                                                                               evidence      to thetooriginal labeling
                                                                                                       the original      might might
                                                                                                                     labeling
 have prevented
       preventedsomesomeofofthe
                              theneed
                                   needfor thethe
                                         for     2001 label
                                                   2001  labelrevision.
                                                                 revision.


 CONCLUSIONS
 CONCLUSIONS
 OxyContin appears
 OxyContin      appearstotobebeasasefficacious
                                     efficaciousand safe
                                                  and    as other
                                                       safe       available
                                                            as other         opioids
                                                                      available      and as
                                                                                 opioids andoxycodone
                                                                                              as oxycodonetakentaken
                                                                                                                 4 times
                                                                                                                       4 times
 daily.11.63
 daily.'t 61 Its commercial
                 commercialsuccess,
                                 success,fueled
                                           fueledby
                                                  byananunprecedented
                                                         unprecedented  promotion  and and
                                                                            promotion   marketing   campaign,
                                                                                            marketing            was was
                                                                                                           campaign,
 stained by
 stained   by escalating
               escalatingOxyContin
                             OxyContinabuse    and
                                           abuse    diversion
                                                  and         thatthat
                                                       diversion   spread  throughout
                                                                        spread  throughout          1" The
                                                                                       the country.2,25-
                                                                                             the country.The regions
                                                                                                              regionsofof
 the country
     countrythat thathad
                      hadthe   earliest
                             the        andand
                                 earliest   highest availability
                                               highest           of prescribed
                                                        availability            OxyContin
                                                                      of prescribed         had the
                                                                                     OxyContin       greatest
                                                                                                   had         initial initial
                                                                                                         the greatest
 abuse and
 abuse  anddiversion.
               diversion.   ,e Nationally,
                         2-I~~   Nationally,the increasing
                                              the increasingavailability of OxyContin
                                                              availability  of OxyContinwaswas
                                                                                            associated    withwith
                                                                                                 associated    higher
                                                                                                                    higher
 rates of
 rates of abuse,
           abuse,andandititbecame
                             becamethe   most
                                       the    prevalent
                                           most          abused
                                                 prevalent       prescription
                                                             abused            opioid
                                                                     prescription     by 2004.2
                                                                                    opioid     2
                                                                                           by 2004.

 Compared    withnoncontrolled
 Compared with     noncontrolled drugs, controlled
                                   drugs,          drugs,
                                          controlled      withwith
                                                      drugs,   theirtheir
                                                                     potential for abuse
                                                                          potential      and diversion,
                                                                                     for abuse          pose pose
                                                                                               and diversion,
 different public
 different publichealth
                   healthrisks when
                           risks    overpromoted
                                 when overpromoted  andand
                                                        highly prescribed.
                                                            highly          Several
                                                                    prescribed.      marketing
                                                                                 Several       practices
                                                                                          marketing      appear appear
                                                                                                      practices
 to be especially
       especially questionable.
                  questionable.
Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 133 of 256




 The extraordinary
      extraordinaryamount
                        amount       money
                                 of of money  spent  in promoting
                                                 spent             a sustained-release
                                                        in promoting    a sustained-releaseopioidopioid
                                                                                                   was unprecedented.
                                                                                                          was unprecedented.
 DuringOxyContin's
 During   OxyContin'sfirst first6 6 years
                                  years   onon    market,
                                             thethe        Purdue
                                                     market,       spentspent
                                                              Purdue      approximately
                                                                               approximately6 to 126 times
                                                                                                      to 12 more
                                                                                                             timesonmore on
 promoting
 promoting ititthan
                thanthethecompany
                            company    had  spent
                                          had      on on
                                                spent  promoting  MS MS
                                                           promoting   Contin,  or than
                                                                            Contin,     or Janssen   Pharmaceutical
                                                                                           than Janssen     Pharmaceutical
 Products LP
 Products   LPhad
                hadspent
                     spent  onon Duragesic,
                                   Duragesic,       of of
                                               oneone  OxyContin's
                                                          OxyContin'scompetitorsA
                                                                         coinpetitors.  AlthoughOxyContin
                                                                                     19 Although   OxyContinhas    hasnot been
                                                                                                                        not been
 shown toto be
            be superior
               superiortotoother      availablepotent
                              otheravailable       potentopioid preparations,'—'
                                                           opioid               ,mss3 by 2001
                                                                  preparations,'—'       ~     it had
                                                                                                  hadbecome
                                                                                                        becomethe themost
                                                                                                                       most
 frequently   prescribedbrand-name
 frequently prescribed       brand-name    opioid  in the
                                               opioid     United
                                                       in the     States
                                                              United     for treating
                                                                       States            moderate
                                                                              for treating          to severe
                                                                                               moderate        painA pain.'~
                                                                                                            to severe
 Carefully   craftedlimits
 Carefully crafted    limitsononthe the  marketing
                                      marketing    andand
                                                        promotion   of controlled
                                                            promotion    of controlleddrugsdrugs    help tohelp
                                                                                            wouldwould       realign  their their
                                                                                                                 to realign
 actual use
 actual usewith
             withthe
                   theprinciples
                        principles   ofofevidence-based
                                           evidence-based  medicine.
                                                              medicine.

 Physicians'  interactionswith
 Physicians' interactions    withpharmaceutical
                                   pharmaceutical  sales representatives
                                                       sales               have have
                                                             representatives      been been
                                                                                       foundfound
                                                                                               to influence  the the
                                                                                                      to influence
 prescribing  practicesofofresidents
 prescribing practices       residentsand  physicians
                                         and           in terms
                                              physicians         of decreased
                                                           in terms             prescribing
                                                                      of decreased            of generic
                                                                                     prescribing          drugs,drugs,
                                                                                                     of generic
 prescribing  cost,nonrational
 prescribing cost,  nonrational  prescribing,
                                   prescribing,andand
                                                    rapid prescribing
                                                        rapid           of new
                                                               prescribing    of drugs.
                                                                                 new drugs.
                                                                                       -   Carefully crafted
                                                                                        76 Carefully   craftedlimits
                                                                                                                limitsonon
 the promotion
      promotionofofcontrolled
                    controlleddrugs
                                  drugsbyby    pharmaceutical
                                          thethe pharmaceutical salessales
                                                                       forceforce
                                                                             and enhanced    FDA oversight
                                                                                   and enhanced                 of the of the
                                                                                                    FDA oversight
 training and
 training  andperformance
               performance   ofof
                                sales representatives
                                   sales representativeswould   alsoalso
                                                            would    reduce   over-over-
                                                                          reduce    and misprescribing.
                                                                                           and misprescribing.

 Although there
 Although   thereare
                  arenonoavailable
                           availabledata  forfor
                                       data   evaluating the promotional
                                                 evaluating               effecteffect
                                                             the promotional     of free
                                                                                       ofstarter coupons
                                                                                          free starter    for
                                                                                                       coupons for
 controlled drugs,
 controlled  drugs,ititseems
                        seemslikely
                               likelythat thethe
                                       that   over- andand
                                                 over-   misprescribing of a controlled
                                                            misprescribing               drug are
                                                                             of a controlled   drugencouraged by
                                                                                                     are encouraged by
 such promotional
 such promotionalprograms
                      programs and  thethe
                                  and    public  health
                                            public      would
                                                    health    be well
                                                           would      served
                                                                  be well     by eliminating
                                                                           served              them.them.
                                                                                   by eliminating

 The use
      use of
          of prescriber
             prescriberprofiling
                          profiling   data
                                    data  to to
                                              influence
                                                 influence prescribing   and and
                                                               prescribing    improve         is imbedded
                                                                                        sales sales
                                                                                   improve                    in
                                                                                                     is imbedded      in
 pharmaceutical     detailing.
 pharmaceutical detailing.      Very
                             Very      little
                                    little datadata    publicly
                                                  areare          available
                                                           publicly          for understanding
                                                                       available                  to whattoextent
                                                                                  for understanding                  this this
                                                                                                             what extent
 marketing    practiceboosts
 marketing practice     boosts  sales.
                              sales. OneOne     market
                                            market     research
                                                          researchreport indicated
                                                                       report       that profiling
                                                                               indicated            improved
                                                                                          that profiling         profit profit
                                                                                                             improved
 margins
 margins bybyasasmuch
                  muchasas3 3percentage
                              percentage   points
                                               pointsandand
                                                          the the
                                                               initial uptake
                                                                   initial     of new
                                                                           uptake      drugsdrugs
                                                                                    of new    by 30%.11
                                                                                                     by 11 The use
                                                                                                           The
                                                                                                         30%.    useof of
 prescriber   profilingdata
 prescriber profiling    data
                            to to
                               target  high-opioid
                                  target   high-opioid  prescribers—coupled
                                                            prescribers—coupled         with lucrative
                                                                                  with very              incentives
                                                                                              very lucrative           for sales
                                                                                                                 incentives   for sales
 representatives—would
 representatives—would seem  seemtotofuel
                                        fuelincreased
                                               increased  prescribing
                                                             prescribingby some   physicians—perhaps
                                                                            by some    physicians—perhaps  the mostthe liberal
                                                                                                                        most liberal
 prescribers ofofopioids
 prescribers      opioidsand,
                           and,inin
                                  some
                                    some  cases,
                                             cases,thethe
                                                        least discriminate.
                                                           least              Regulations
                                                                  discriminate.             eliminating
                                                                                   Regulations             this marketing
                                                                                                  eliminating     this marketing
 tool might
      mightdecrease
             decreasesome
                        somepotential
                               potentialoverprescribing
                                            overprescribing     of controlled  drugs.
                                                                   of controlled   drugs.

 The   publichealth
 The public   healthwould
                     wouldbebebetter
                                betterprotected  if the
                                          protected      FDA
                                                     if the  FDAreviewed   all advertising
                                                                     reviewed              and promotional
                                                                                all advertising               materials
                                                                                                  and promotional    materials
 as well as
         as associated
             associatededucational
                        educationalmaterials—for
                                       materials—for   their truthfulness,
                                                          their             accuracy,
                                                                  truthfulness,         balance,
                                                                                  accuracy,       and scientific
                                                                                              balance,  and scientific
 validity—before   dissemination. Such
 validity—before dissemination.      Suchaachange
                                              changewould
                                                        would require  a considerable
                                                                 require  a considerableincrease  in FDA
                                                                                            increase      support,
                                                                                                      in FDA   support,
 staffing, andfunding
 staffing, and  fundingfrom
                         fromwhat
                                whatis is
                                       currently available.
                                          currently  available.Public  monies
                                                                    Public            on theonfront
                                                                                spentspent
                                                                            monies                  end ofend
                                                                                                the front  the of
                                                                                                               problem
                                                                                                                  the problem
 could prevent
 could  preventanother
                 anothersuch  tragedy.
                           such  tragedy.

 The
 The pharmaceutical
      pharmaceuticalindustry's
                         industry'srolerole
                                         andand
                                              influence   in medical
                                                   influence          education
                                                              in medical          is problematic.
                                                                           education               From 1996
                                                                                        is problematic.   Fromthrough
                                                                                                                  1996 through
 July 2002,
 July  2002, Purdue
             Purduefunded
                      fundedmoremore than  20 20
                                        than   000000pain-related educational
                                                        pain-related            programs
                                                                       educational          through
                                                                                      programs       direct sponsorship
                                                                                                  through   direct sponsorship
 or fmancial
 or fmancialgrants,n19 providing
               grants, providing aavenuevenuethat
                                                thathad
                                                      had  enormous
                                                         enormous   influence  on physicians'
                                                                        influence               prescribing
                                                                                    on physicians'            throughout
                                                                                                     prescribing    throughout
 the country.
 the country.Particularly
                Particularlywith  controlled
                               with   controlleddrugs,  the potential
                                                    drugs,            for blurring
                                                            the potential            marketing
                                                                            for blurring        and education
                                                                                           marketing             carries acarries a
                                                                                                        and education
 much higher
 much    higherpublic
                publichealth
                        healthrisk  than
                                 risk  thanwith uncontrolled
                                              with             drugs.
                                                     uncontrolled      At least
                                                                    drugs.      in theinarea
                                                                             At least     theof controlled
                                                                                              area          drugs, with
                                                                                                    of controlled   drugs, with
 their high
 their  highpotential
             potentialfor
                        forabuse
                             abuseand  diversion,
                                     and   diversion,public health
                                                        public     would
                                                                health     best best
                                                                        would   be served   by severing
                                                                                      be served          the the
                                                                                                 by severing
 pharmaceutical industry's
 pharmaceutical    industry's direct
                                directrolerole
                                           andandinfluence  in medical
                                                     influence           education.
                                                                in medical    education.

 Marketing and
 Marketing    andpromotion
                   promotion  bybythethe
                                      pharmaceutical
                                          pharmaceutical industry        considerably
                                                                    have have
                                                              industry                   amplified
                                                                               considerably        the prescription
                                                                                               amplified             sales sales
                                                                                                          the prescription
 and
 and availability      opioids.AAnumber
      availabilityofofopioids.      number   ofof
                                               factors  have
                                                  factors  havecontributed to the
                                                                   contributed   tomarked   growth
                                                                                    the marked      of opioid
                                                                                                  growth       abuse abuse
                                                                                                           of opioid  in   in
 the UnitedStates,
 the United  States,but    onefactor
                       butone   factoris is
                                         certainly  thethe
                                            certainly   muchmuchincreased availability
                                                                    increased           of prescription
                                                                               availability             opioids.
                                                                                             of prescription        The
                                                                                                                 74 The
                                                                                                               opioids.
                                                                                                                 -
 public  interestand
 public interest  andpublic
                        publichealth
                                healthwould
                                         wouldbe be
                                                  better served
                                                     better       by aby
                                                             served    redefinition  of acceptable
                                                                         a redefinition            and allowable
                                                                                          of acceptable   and allowable
 marketing practices
 marketing   practicesfor  opioids
                         for opioids and
                                       andother controlled
                                             other           drugs.
                                                    controlled    drugs.


 Acknowledgments
 Ackn®wledgments
 I thank
   thankMichael
         MichaelMcNeer,
                 McNeer,MD,
                         MD,for hishis
                              for   thoughtful review
                                       thoughtful     of the
                                                  review      essay
                                                          of the    and and
                                                                 essay  helpful suggestions.
                                                                            helpful suggestions.
Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 134 of 256




 References
 1."OxyContin
     "OxyContin Marketing
                    Marketing Plan,
                                 Plan, 2002."
                                        2002." Purdue
                                                 Purdue Pharma, Stamford, CN, 2002
 2. Cicero T, Inciardi
                Inciardi J,  Munoz A. Trends in abuse of OxyContin and other opioid
                          J, Munoz                                                     opioid analgesics
                                                                                               analgesics in the United
 States: 2002-2004.
          2002-2004. JJ Pain
                           Pain 2005;6:662-672 [PubMed]
     Oxycodone and
 3. Oxycodone      and OxyContin.
                        OxyContin. Med Lett Drugs Ther 2001;43:80-81
                                                                2001;43:80-81 [PubMed]
          ME, Fleischmann
 4. Hale ME,    Fleischmann R,   R, Salzman R, et al. Efficacy and safety of controlled-release versus immediate-
          oxycodone: randomized, double-blind
 release oxycodone:                      double-blind evaluation
                                                         evaluation in
                                                                     in chronic
                                                                        chronic back
                                                                                 backpain.
                                                                                      pain.Clin
                                                                                           ClinJJPain
                                                                                                    Pain1999;15:179-
                                                                                                           1999;15:179-
 183 [PubMed]
                 Parris WC,
 5. Kaplan R, Parris           Citron MI, et al. Comparison of controlled-release and immediate-release
                         WC, Citron
                  cancer pain.
 oxycodone in cancer       pain. J Clin Oncol 1998;16:3230-3237 [PubMed]
     Staumbaugh JE,
 6. Staumbaugh      JE, Reder
                         Reder RF,
                                 RF, Stambaugh MD, et al. Double-blind, randomized
                                                                                randomized comparison
                                                                                            comparison of   of the analgesic
       pharmacokinetic profiles
 and pharmacokinetic       profiles of controlled- and immediate-release oral oxycodone in cancer pain       pain patients.
 J Clin Pharmacol      2001;41:500-506 [PubMed]
         Pharmaco12001;41:500-506
     Heiskanen T,
 7. Heiskanen    T, Kalso
                     Kalso E.E. Controlled-release
                                Controlled-release oxycodone and morphine in cancer related pain. Pain
 1997;73:37-45 [PubMed
 1997;73:37-45      [PubMed]
     Mucci-LoRusso P,
 8. Mucci-LoRusso       P, Berman
                           Berman BS, Silberstein PT, et al. Controlled-release oxycodone compared with
 controlled-release morphine
 controlled-release     morphine in in treatment of cancer pain: a randomized, double-blind, parallel-group study.
 Eur J Pain 1998;2:239-249
              1998;2:239-249 [PubMed]
                                   [PubMed]
                Belzile M,
 9. Bruera E, Belzile     M, Pituskin
                              Pituskin E, et al. Randomized, double-blind, cross-over trial trial comparing safety and
           of oral
 efficacy of  oral controlled-release
                    controlled-release oxycodone with controlled-release morphine in patients   patients with
                                                                                                          with cancer pain.
 J Clin
    Clin Oncol
         Oncol 1998;16:3222-3229
                  1998;16:3222-3229[PubMed]  ubMed]
      "New Drug
 10. "New    Drug Application
                    Application for for OxyContin."
                                        OxyContin." Purdue
                                                       Purdue Pharma, Stamford,
                                                                          Stamford, CN December 1995.
                Clark E,
 11. Chou R, Clark      E, Helfand
                           Helfand M. Comparative efficacy and safety of long-acting oral     oral opioids
                                                                                                    opioids for
                                                                                                              for chronic
               pain. JJ Pain
 non-cancer pain.       Pain Symptom
                              Symptom Manage 2003;26(5):1026-1048 [PubMed]
 12. "OxyContin
      "OxyContin Marketing
                     Marketing Plan,
                                   Plan, 1996." Purdue Pharma, Stamford, CN.
 13. "OxyContin
      "OxyContin Marketing
                     Marketing Plan,
                                   Plan, 1997." Purdue Pharma, Stamford, CN.
 14. "OxyContin
      "OxyContin Marketing
                     Marketing Plan,
                                   Plan, 1998." Purdue Pharma, Stamford, CN.
      "OxyContin Marketing
 15. "OxyContin      Marketing Plan,
                                   Plan, 1999." Purdue Pharma, Stamford, CN.
      "OxyContin Marketing
 16. "OxyContin      Marketing Plan,
                                   Plan, 1996."
                                          1996." Purdue
                                                   Purdue Pharma, Stamford, CN.
      "OxyContin Marketing
 17. "OxyContin      Marketing Plan,
                                   Plan, 2001." Purdue Pharma, Stamford, CN.
      "OxyContin: balancing
 18. "OxyContin:                   risks and benefits," in Hearing of the Committee on Health, Education, Labor,
                      balancing risks
                   United States Senate, February 12,
 and Pensions, Uizited                                  12,2002,
                                                            2002, p 87 (testimony of Paul
                                                                                       Paul Goldenheim, Purdue
 Pharma)
 19. Prescription    Drugs: OxyContin
      Prescription Drugs:     OxyContin Abuse and Diversion and Efforts to Address  Address the Problem.
                                                                                                  Problem. Washington,
                 Accounting Office;
 DC: General Accounting         Office; December 2003. Publication GAO-04-110
                                                                          GA0-04-110
 20. Orlowski JP,JP, Wateska
                      Wateska L. L. The effect of pharmaceutical firm enticements on    on physician
                                                                                           physician prescribing
                                                                                                         prescribing
 patterns. There's no such thing as    as aa free
                                             free lunch.
                                                   lunch. Chest
                                                          Chest1992;102:270-273
                                                                1992;102:270-273[PubMed]
                                                                                     PubMed
                SG, Gerth
 21. Stolberg SG,     Gerth J.
                             J. High-tech
                                High-tech stealth being used to sway doctor prescriptions. New    New York Times
 November 16,
 November     16,2000.    Available at:
                   2000. Available
 http://guery.nytimes.com/gst/fullpage.html?res=9502EEDF153BF935A25752C1A9669C8B63&sec=&spo
 littp:Uquery.  nytimes.com/ast/fullpa Qe.html?res=9502EEDF 153BF935A25752C 1 A9669C8B63 &sec=&spo
 n=&pagewanted=1.Accessed
 n=&pagewanted=l.         Accessed September
                                      September 11, 11,2008
                                                       2008 [PubMed]
 22. Adams C. C. Painkiller's
                  Painkiller's sales
                                 sales far exceeded levels anticipated by maker. Wall Street Journal May 16,2002   16, 2002
 23. Tough P. P. The
                 The alchemy
                       alchemy of of OxyContin:
                                      OxyContin: from pain relief to drug addiction. New New York
                                                                                                York Times Magazine
 July 29, 2001:37
 24. Moulin DE,DE, Iezzi
                     Iezzi A,
                           A, Amireh
                               Amireh R, et al. Randomized trial of oral morphine for chronic non-cancer pain.
 Lancet 1996;346:143-147          [PubMed]
          1996;346:143-147 [PubMed]
 25. Watson CP,CP, Babul
                     Babul N.N. Efficacy
                                 Efficacy of oxycodone in neuropathic pain: a randomized
                                                                                    randomized trial
                                                                                                  trial in postherpetic
                                                                                                           postherpetic
 pain. Neurology 1998;50:1837-1841 [PubMed]
 26. Caldwell JR,JR, Rapoport
                      Rapoport RJ,RJ, Davis JC, et al. Efficacy and safety of a once-daily morphine
                                                                                                morphine formulation in
           moderate-to-severe osteoarthritis pain: results from a randomized, placebo-controlled, double-
 chronic, moderate-to-severe
 blind trial and anan open-label
                      open-label extension trial. J Pain Symptom
                                                             Symptom Manage
                                                                          Manage 2002;23:178-291
                                                                                   2002;23:178-291 [PubMed]
 27. Gimbel J, J, Richards
                  Richards P, P, Portenoy
                                 Portenoy R. Controlled-release oxycodone for pain in diabetic neuropathy: a
                controlled trial. Neurology 2003;60:927-934
 randomized controlled                            2003;60:927-934 [PubMed]
Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 135 of 256




                                                                                 placebo controlled trial of controlled
                                                                 randomized placebo
 28. Peloso P, Bellamy N, Bensen W, et al. Double blind randomized
 release codeine in the treatment of osteoarthritis of the hip hip or
                                                                    or knee.     Rheumatol2000;27:764-771
                                                                        knee. JJ Rheumatol      2000;27:764-771
 [PubMed]
 29. Roth SH, Fleischmann RM, Burch FX, et al. Around-the-clock controlled-release oxycodone therapy
 for osteoarthritis-related pain. Arch Intern Med 2000;160:853-860 [PubMed]
 30. Caldwell JR, Hale ME, Boyd RE, et al. Treatment of osteoarthritis pain with                controlled release
                                                                                          witli controlled
 oxycodone or fixed combination oxycodone plus acetaminophen added         added to     nonsteroidal anti-inflammatory
                                                                                     to nonsteroidal
 drugs: a double blind, randomized, multicenter, placebo         controlled trial.
                                                      placebo controlled       trial.JJRheumatol
                                                                                        Rheumatol 1999;26:862-869
                                                                                                      1999;26:862-869
 [PubMed]
 31. Rowbotham MD, Twilling LO, Davies PS, et al. Oral opioid therapy for             for chronic
                                                                                           chronic peripheral and central
 neuropathic pain. N Engl J Med 2003;348:1223-1232 [PubMed    [PubMed]
 32. Kjaersgaard-Andersen P, Nafei A, Skov O,     0, et al. Codeine plus paracetamol
                                                                             paracetamol versusversus paracetamol in
 longer-term treatment of chronic pain due to osteoarthritis of the hip: a randomized,
                                                                                    randomized, double-blind multi-
 centre study. Pain 1990;43:309-318 [PubMed]
 33. Raja SN, Haythornthwaite JA, Pappagallo M, et al. A placebo-controlled
                                                                   placebo-controlled trial       comparing the analgesic
                                                                                            trial comparing
 and cognitive effects of opioids and tricyclic antidepressants in postherpetic neuralgia. Neurology
 2002;59:1015-1021 [PubMed]
 34. Huse E, Larbig W, Flor H, et al. The effect of opioids on phantom limb pain and cortical
 reorganization. Pain 2001;90:47-55 [PubMed
                                         [PubMed]
 35. Moran C. MS continuous tablets and pain control in severe rheumatoidrheumatoid arthritis.
                                                                                          arthritis. Br J Clin Res
 1991;2:1-12
 36. Jamison RN, Raymond SA, Slawsby EA, et al. Opioid therapy for chronic noncancer back pain: a
 randomized prospective
               prospective study.
                             study. Spine  1998;23:2591-2600 [PubMed]
                                    Spine1998;23:2591-2600          PubMed
 37. Arkinstall W, Sandler A, Groghnour B, et al. Efficacy of controlled-release codeine in chronic non-
 malignant pain: a randomized placebo-controlled trial. trial. Pain
                                                               Pain 1995;62:168-178
                                                                      1995;62:168-178 [PubMed]
 38. Sheather-Reid RB, Cohen ML. Efficacy of analgesics in chronic pain:         pain: aa series
                                                                                           series of N-of-1 studies. J Pain
 Symptom Manage 1998;15:244-252 [PubMed]
 39. Martell BA, O'Connor PG, Kerns RD, et al. Systematic review: opioid                 treatment for chronic back pain:
                                                                                opioid treatment
 prevalence, efficacy, and association
                              association with
                                           with addiction.
                                                 addiction.Ann      InternMed
                                                             AnnIntern     Med2007;146:116-127
                                                                                   2007;146:116-127[PubMed]PubMed]
                                             nonterminal pain.
 40. Ballantyne JC. Opioids for chronic nonterminal        pain. South
                                                                  South Med        2006;99:1245-1255 [PubMed]
                                                                          Med JJ 2006;99:1245-1255          [PubMed
 41. Regier DA, Myers JK, Kramer M, et al. The NIMH epidemiological catchment         catchment areaarea program. Historical
 context, major objectives, and study population characteristics.         Arch Gen
                                                      characteristics. Arch       Gen Psychiatry
                                                                                        Psychiatry 1984;41:934-941
                                                                                                      1984;41:934-941
 [PubMed]
 [PubMed
 42. Katz N. Opioids: after thousands of years, still
                                                    still getting toto know
                                                                       know you.
                                                                               you. Clin
                                                                                      ClinJJ Pain
                                                                                              Pain2007;23:303-306
                                                                                                     2007;23:303-306
 [PubMed]
                                                     Barriers to
 43. Irick N, Lipman A, Gitlin M. Overcoming Baf-riers          to Effective
                                                                    EffectivePain      Management [audiotape].
                                                                                Pain Management
 Rochester, NY: Solutions Unlimited; March 2000
 44. Carr B, Kulich R, Sukiennik A, et al. The The Impact
                                                    Impactof ofChronic
                                                                 ChronicPain—An                              Perspective.
                                                                                         Interdisciplinary Perspective.
                                                                           Pain An Interdisciplinary
 Continuing Medical Education program. New York, NY: Power-Pak Communications; 2000:925 Program
 424-000-99-010-H01
 424-000-99-010-HO1
 45. Lipman A, Jackson K., II Use of Opioids in Chronic Noncancer Pain.         Pain. Continuing Medical Education
 program. New York, NY: Power-Pak Communications; Apri12000:6    April 2000:6
 46. How You     Can Be
            You Can   Be aa Partner           Pain and
                            Partner Against Pain   andGain
                                                         GainControl
                                                                ControlOver
                                                                          OverYourYour Own      Pain [patient brochure].
                                                                                         Own Pain
 Stamford, CN: Purdue Pharma;'1998
 47. "Partners            Pain" Web site, under "Professional Education" menu and "Opioids
     "Partners Against Pain"                                                                     "Opioids and back pain:
 the last taboo"-2000.     Availableat:
          taboo"-2000. Available          http://www.partnersagainstpain.com/html/proofed/pmc/pepmc6.htm.
                                      at:http://www.partnersa      gainstpain.coin/litml/proofed/pmc/pe gmc6.htm.
 Accessed March 19, 19,2001.
                        2001.
     Pain Management
 48. Pain  Management [CD  [CD and slide instructional program for physicians].           Stamford, CN: Purdue Pharma;
                                                                         physicians]. Stamford,
 2002
 49. Dispelling the Myths About                                              Stamford, CN:
                                     Opioids [brochure for physicians]. Stamford,
                              About Opioids                                                 CN: Purdue
                                                                                                   Purdue Pharma; 1998
 50. Meier B. Pain Killer Emmaus, PA: Rodale Press; 2003:99
 51. Porter J, Jick H. Addiction rare in patients treated with narcotics. N          Engl JJ Med
                                                                                  N Engl      Med 1980;302:123.
 [PubMed]
 52. Perry S, Heidrich G. Management of pain during debridement: aa survey       survey of of US
                                                                                              US burn units. Pain
 1982;13:267-280 [PubMed]
Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 136 of 256




 53. Fishbain DA, Rosomoff HL, Rosomoff RS. Drug abuse, dependence, and addiction in chronic pain
 patients. Clin J Pain 1992;8:77-85 [PubMed]
 54. Hoffmann NG, Olofsson S, Salen B, Wickstrom L. Prevalence of abuse and dependence in chronic pain
 patients. Int J Addict 1995;30:919-927 [PubMed]
 55. Kouyanou K, Pither CE, Wessely S. Medication misuse, abuse, and chronic dependence in chronic pain
 patients. J Psychosom
              Psychosom Res      1997;43:497-504[PubMed]
                            Res1997;43:497-504         PubMed]
 56. Chabal C, Erjaved MK, Jacobson L, et al. Prescription opiate abuse in chronic pain patients: clinical
 criteria, incidence, and
                       and predictors.
                             predictors. Clin
                                          Clin JJPain
                                                  Pain13;150-155
                                                        13;150-155 [PubMed]
                                                                      PubMed]
                Sherburne S, Beach M, et al.
 57. Katz NP, Sherburne                                          monitoring and urine toxicology testing in patients
                                                al. Behavioral monitoring
 receiving long-term opioid therapy. Anesth Analg 2003;97:1097-1102 [PubMed]
 58. Reid M, Engles-Horton L, Weber M, et al. Use of opioid medications for chronic non-cancer pain. J
 Gen Intern Med 2002;17:173-179 [PMC      [PMC free
                                                  free article]
                                                       article] [PubMed]
 59. Michna E, Jamison RN, Pham LD, et al.        al. Urine toxicology screening among chronic pain patients on
 opioid therapy: frequency and predictability of      of abnormal findings. Clin J Pain Pain 2007;23:173-179   [PubMed]
                                                                                             2007;23:173-179 [PtibMed
 60. Hojsted J, Sjogren P. Addiction to opioids in chronic pain patients: a literature review. Eur J Pain
 2007;11:490-518 [PubMed]
                      PubMed]
 61. United States Attorney's Office Western District District of
                                                               of Virginia [news release]. Available at:
 http://www.dodig.osd.mil/IGInformation/IGInformationReleases/pruclue frederick
 http://www.dodig.osd.mil/IGInformation/IGlnformationReleases/pnidue                    frederick l.pd_f
                                                                                                   1.pdf. Accessed
                                                                                                          Accessed
 September 11,11,2008
                  2008
 62. United States ofAmerica
                     of America vv The Purdue                    Company Inc et al., (WD Va, May 10, 2007), Case
                                                     FrederickCompany
                                           Purdue Frederick
 1:07CR00029.
 1:07CR00029.
 63. Rischitelli DG, Karbowicz SH. Safety and efficacy of controlled-release oxycodone: a systematic
 literature review. Pharmacotherapy 2002;22:898-904
                                           2002;22:898-904 [PubMed]
 64. Drug Enforcement Administration, Office   Office ofof Diversion Control Action plan to prevent the diversion
 and abuse ofof OxyContin. Available at:
                                                    concern/oxycodone/abuse oxy.htm.
 http://www.deadiversion.usdoj.gov/drugs concern/oxycodone/abuse
 http://www.deadiversion.usdoigov/drugs                                            oxy.htm. Accessed
                                                                                              Accessed March 12,
                                                                                                               12,2008
                                                                                                                   2008
 65. Crews JC, Denson DD. Recovery of morphine from a controlled-release preparation: a source of opioid
 abuse. Cancer 1990;66:2642-2644 [PubMed]
      "New Drug
 66. "New    Drug Application
                   Application to to FDA forfor OxyContin, Pharmacology Review: 'Abuse     `Abuse Liability of
 Oxycodone.' ""Purdue
 Oxycodone.'      Purdue Pharma,
                            Pharma, Stamford, CN, 1995
             of Alabama, Maine, Kentucky, Virginia, and West Virginia Drug Profile by County—
 67. States of
 OxyContin, Oxycodone (Excluding
                              (Excluding OxyContin),
                                            OxyContin),and  andHydrocodone-2000.
                                                                 Hydrocodone-2000. Washington, DC: Office of
             Control, Drug
 Diversion Control,    Drug Enforcement Administration; 2002
 68. OxyContin Abuse: Maine's Newest Epidemic. Augusta: Maine Office of Substance Abuse; January
 2002
                                         involvement in
 69. Paulozzi LJ. Opioid analgesic involvement           in drug abuse deaths in American metropolitan areas. Am J
 Public Health 2006;96:1755-1757 [PMC     [PMC free
                                                  free article]
                                                       article] [PubMed]
 70. Substance Abuse and Mental Health Services Administration. National Survey on Drug Use and
          Available at:
 Health. Available    at: http:/hvww.oas.samhsa.gov/NSDUH/2k4nsduh/2k4Results/2k4Results.pd£
                          http://www.oas.samhsa.gov/NSDUH/2k4nsdub/2k4Results/2k4Results.pdf Accessed
         12,2008
 March 12,    2008
 71. Gilson AM, Ryan KM, Joranson DE, et al. A reassessment of trends in              in the
                                                                                          the medical use
                                                                                                      use and abuse of
 opioid analgesics and implications for diversion control: 1997-2002. J Pain Symptom Manage
 2004;28:176-188 [PubMed
 2004;28:176-188      [PubMed]
 72. Substance Abuse and Mental Health Services Administration Results from the 2005 National Survey on
 Drug Use and Health: national findings. Available at:
 http://www.oas.samhsa.govinsduh/2k5nsduh/2k5Results.pdf. Accessed March 12,2008
 http://www.oas.samhsa.gov/nsduh/2k5nsduh/2k5Results.pdf.                                     12, 2008
 73. Substance Abuse and Mental Health Services Administration Results from the 2006 National Survey on
 Drug Use andand Health.
                 Health. Available
                           Available at: http://www.oas.samhsa.gov/nsduh/2k6nsduh/2k6Results,pd£
                                           httn://www.oas.samhsa.gov/nsduh/2k6nsduh/2k6Results.pdf. Accessed
 March 12,    2008
         12,2008
                LJ, Budnitz DS, Yongli X. Increasing deaths from opioid analgesics in the United States.
 74. Paulozzi LJ,
 Pharmacoepidemiol Drug Saf 2006;15:618-627 [PubMed]
             Check: Trends in Drub Abuse. Washington, DC: Office of National Drug Control Policy,
 75. Pulse Check:
              Office of
 Executive Office    of the
                         the President; November 2002
      Wazana A.
 76. Wazana    A. Physicians
                   Physicians and
                                and the
                                     the pharmaceutical
                                          pharmaceuticalindustry:
                                                             industry:isisaagift
                                                                             giftever
                                                                                  everjust
                                                                                       justaagift?
                                                                                              gift?JAMA
                                                                                                    JAMA2000;283:373—
                                                                                                           2000;283:373-
 380 [PubMed]
 77. Grande D. Prescribing profiling: time to call it quits. Ann Intern    Intern Med
                                                                                  Med 2007;146:751-752
                                                                                        2007;146:751-752 [PubMed]
Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 137 of 256




 78. Compton
     ComptonW,    VolkowN.
               W,Volkow   N.Major
                             Majorincreases    opioid
                                            in in
                                    increases         analgesic
                                                  opioid        abuse
                                                         analgesic abuse  in United
                                                                      in the        States:
                                                                             the United     concerns
                                                                                        States:      and and
                                                                                                concerns
 strategies.
 strategies.Drug
             DrugAlcohol
                  AlcoholDepend
                          Depend2006;81:103-107
                                  2006;81:103-107  [PubMed]
                                                      PubMed]

 Articles
 Articles from  AmericanJournal
           fromAmerican         of Public
                          Journal         Health
                                   of Public     are provided
                                             Health           here courtesy
                                                     are provided           of American
                                                                    here courtesy       Public Public
                                                                                  of American  HealthHealth
 Association
 Association


 Formats:
 Formats:
     •   Article
         Article

         ~

     •   PubReader
         PubReader

         ~

     •   ePub
         ePub (beta)
               (beta)

         ~

     •   PDF
         PDF (539K)
             (539K)

         ~

     •   Citation
         Citation


 Share
 Share

     •
     •         Facebook
               Facebook


     •         Twitter
               Twitter

     •         Goo gle+
               Goo0e+


 Save items
      items
 View more
      more options
           options

 Similar
 Similar articles
         articlesininPubMed
                      PubMed
     •        danQerofofimperfect
         The danner       imperfectregulation: OxyContin
                                     regulation:  OxyContin use use  in United
                                                                in the          StatesStates
                                                                        the United      and Canada.[Int  J Risk J Risk
                                                                                             and Canada.[Int
         Saf Med.
             Med. 2011]
                    2011]
     •   OxyContin     abuseand
         OxvContin abuse     anddiversion
                                  diversionand efforts
                                             and       to address
                                                  efforts          the the
                                                          to address   problem:   highlights
                                                                           uroblem:           of a government
                                                                                        hiahliQhts  of a aovernment
         report.[J
         report.[JPain
                   PainPalliat
                         PalliatCare
                                 CarePharmacoth...]
                                      Pharmacoth ... ]
     •   Impact
         Impactof of abuse-deterrent
                     abuse-deterrent OxyContin
                                      OxyContin     prescription
                                                 on on            opioid
                                                        nrescription      utilization.[Pharmacoepidemiol
                                                                       opioid                                Drug Drug
                                                                                utilization.[Pharmacoepidemiol
         Saf. 2015]
     •   Controlled-release
         Controlled-releaseoxycodone
                              oxycodonehydrochloride
                                          hydrocliloride (OxvContin).[Clin
                                                            (OxyContin).[Clin  Nurse   Spec.
                                                                                   Nurse     2001]
                                                                                          Spec.  2001]
Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 138 of 256




      •       Risk
              Risk evaluation
                    evaluationandandmitigation
                                      mitigation strategies
                                                   strategiesforfor
                                                                 drugs withwith
                                                                    drugs   abuse liability:
                                                                                abuse        public
                                                                                       liability:   interest,
                                                                                                  public      specialspecial
                                                                                                          interest,
              interest, conflicts
              interest,  conflictsof
                                   ofinterest,
                                      interest,and
                                                and thethe
                                                         industry
                                                           industry  perspective.[Ann
                                                                  perspective.[Ann N YN    Y Acad
                                                                                         Acad        Sci. 2008]
                                                                                                Sci. 2008]

     reviews...See
 See reviews ... See all...
                     all...

 Cited by
 Cited byother
          otherarticles
                articlesininPMC
                             PMC
      •       Nonvitamin. Nonmineral
              Nonvitamin.    NonmineralDietary
                                          DietarySupplement
                                                    Supplement Use  among
                                                                  Use amona  Adults  withwith
                                                                                Adults          FibromyalQia:
                                                                                            Fibromyalgia:   UnitedUnited
              States,
              States, 2007-2012[Evidence-based
                      2007-2012[Evidence-basedComplementary
                                                     Complementary   a...]
                                                                         a...]
      •       The opioid
                   opioidoverdose
                           overdoseepidemic:
                                     epidemic:opportunities
                                                 opportunitiesforfor
                                                                  pharmacists[Substance
                                                                     pharmacists[Substance     Abuse
                                                                                                   Abuse   and Rehabilita...]
                                                                                                     and Rehabilita...]
      •       Methodological
              Methodolo     i quality
                         g'cal  qualityof
                                        ofsystematic
                                           systematicreviews
                                                       reviewsreferenced
                                                                 referenced in clinical
                                                                               in clinical  practice
                                                                                        practice      guidelines
                                                                                                  guidelines       for the
                                                                                                              for the
              treatment ofofopioid
              treatment      opioiduse
                                    usedisorder[PLoS
                                        disorder[PLoS    ONE.
                                                       ONE.      2017]
                                                             2017]
      •       Shifting blame:
              ShiftinQ  blame:Buprenorphine
                                 Buprenorphine prescribers, addiction
                                                  prescribers,         treatment,
                                                                addiction           and prescription
                                                                             treatment,    and prescription    monitorinQ
                                                                                                       monitoring    in     in
              middle-class America[Transcultural
              middle-class   America[Transcultural     psychiatry.
                                                     psychiatry.     2016]
                                                                 2016]
      •       Buprenorphine and
              Buprenorphine     andmethadone
                                     methadone treatment for opioid
                                                  treatment          dependence
                                                             for opioid             by income,
                                                                           dependence      bv income,   ethnicity
                                                                                                  ethnicity        andofrace of
                                                                                                            and race
              neighborhoods inin
              nei.izhborhoods    New
                                   New York
                                        York City[Drug
                                               City[Drugandand
                                                            alcohol  dependence.
                                                                alcohol  dependence. 2...]2...]

 See all...

 Links
 Links

      •       Compound
              Compound
      •       MedGen
              MedGen
      •       PubMed
              PubMed
      •       Substance
              Substance
      •       Taxonomy
              Taxonomv

        Activity
 Recent Activity
 Recent
 ClearTurn Off
 ClearTurn  Off

      •       The Promotion
                  Promotionand
                            andMarketing
                                Marketingofof
                                           OxyContin: Commercial
                                              OxyContin:         Triumph.
                                                         Commercial  Triumph,  Public
                                                                          Public HealthHealth
                                                                                        Trag...Trag...

              The Promotion
                  Promotionand
                            andMarketing
                                Marketingofof
                                           OxyContin: Commercial
                                              OxyContin:         Triumph,
                                                         Commercial  Triumph,  Public
                                                                          Public HealthHealth Tragedy
                                                                                        Tragedy

              American Journal
              American  JournalofofPublic
                                    PublicHealth.
                                           Health.2009
                                                    2009 February;
                                                       February;    99(2)221
                                                                 99(2)221

      •       The danger
                  dangerof
                         ofimperfect
                            imperfectregulation: OxyContin
                                       regulation:         useuse
                                                   OxyContin  in the United
                                                                  in the United States
                                                                            States     and Canad...
                                                                                   and Canad...

              The danger
                  dangerof
                         ofimperfect
                            imperfectregulation: OxyContin
                                       regulation:         useuse
                                                   OxyContin  in the
                                                                  in United
                                                                     the United States
                                                                            States     and Canada.
                                                                                   and Canada.

              Int JJRisk
              Int   RiskSaf Med. 2011;23(4):233-40.
                         SafMed.  2011;23(4):233-40.doi:
                                                     doi:10.3233/JRS-2011-0539.
                                                          10.3233/JRS-2011-0539.

              PubMed
              PubMed

     •        Preventive Measures
              Preventive MeasurestotoEliminate
                                      EliminateAsbestos-Related
                                                Asbestos-RelatedDiseases in Singapore
                                                                   Diseases  in Sinaapore

              Preventive Measures
              Preventive MeasurestotoEliminate
                                      EliminateAsbestos-Related
                                                Asbestos-Related   Diseases
                                                                Diseases    in Singapore
                                                                         in Singapore

              Safety and
                     andHealth
                         HealthatatWork.
                                    Work.2011 Sep;
                                           2011 Sep; 2(3)201
                                                   2(3)201
Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 139 of 256




 See more...

     •   The effects of
                      of phai7naceutical firni enticements
                         pharmaceutical firm   enticements on
                                                           on physician prescribing patterns. There's no such
                                                              physician prescribing
         thing as a free lunch.[Chest. 1992]

     •   High-tech stealtli
                   stealth beinQ
                            being used
                                  used to sway doctor
                                       to sway                                      2000]
                                               doctor prescriptions.[N Y Times Web. 20001

     •                              morphine for chronic non-cancer pain.[Lancet. 1996]
          Randomised trial of oral inorphine
     •    Efficacy of analQesics
                      analgesics in
                                  in chronic
                                     chronic pain:
                                             pain: aa series
                                                      series of N-of-1 studies.[J
                                                             of N-of-1  studies.[J Pain
                                                                                   Pain Symptom
                                                                                        Symptom Manage. 1998]
     •                                                        clironic back pain: prevalence,
          Review Systematic review: opioid treatment for chronic                    prevalence, efficacy, and
          association with addiction.[Ann Intern Med. 2007]

     •    Review Opioids for chronic nonteiminal
                                     nonterminal pain.[South Med J. 2006]

     •   The NIMH Epidemiologic Catchment Area program.                                  obiectives, and
                                                     proeram. Historical context, major objectives,
         study population characteristics.[Arch Gen Psychiatry. 1984]
     •   Review Opioids: after tliousands
                               thousands of years, still getting to know you.[Clin J Pain. 2007]

     •   Addiction rare in patients treated with narcotics.[N Engl J Med. 1980]
     •   Management of
         Manasement    of pain
                          pain during
                               during debridement:
                                       debridement: aa survey
                                                       survey of
                                                               of U.S.
                                                                  U.S. burn
                                                                       burn units.[Pain.
                                                                              units.[Pain. 19821
                                                                                           1982]
     •   Review Drug                                                         patients.[Clin JJ Pain.
                  Drug abuse, dependence, and addiction in chronic pain uatients.[Clin         Pain. 19921
                                                                                                     1992]
     •   Prevalence of abuse and dependency in chronic pain patients.[Int J Addict. 1995]
     •   Medication misuse, abuse and dependence in chronic pain patients.[)
                                                                       patients.[J Psychosom Res. 1997]
     •   Prescription opiate abuse in clironic      patients: clinical criteria, incidence, and predictors.[Clin
                                       chronic pain patients:                                    yredictors.[Clin
         J Pain. 1997]

 See more ...

     •    Review Comparative efficacy
                                efficacy and
                                         and safety
                                             safetyof
                                                    oflong-acting
                                                       long-actinQ oral
                                                                   oral opioids
                                                                        opioids for clironic non-cancer pain: a
                                                                                for chronic
          systematic review.[J Pain Symptom Manage. 2003]
     •    Review Safety and efficacy of controlled-release oxycodone: a systematic literature
          review. [Pharmacotherapy.
                  [Pharmacotherapy. 2002]

     •    Recovery of
                   of inorpliine
                      morphine from a controlled-release preparation. A source of opioid abuse.[Cancer.
          1990]

     •    Opioid analaesic
                  analgesic involvement
                             involvement in
                                         in druQ
                                            drug abuse deaths in American
                                                                  Ainerican metropolitan
                                                                             inetropolitan areas.[Am J Public
          Health. 2006]
     •    Trends in abuse of
                           of Oxycontin and otlier
                                              other opioid analgesics in the United States: 2002-2004.[J Pain.
          2005]

     •    A reassessment of trends in the medical use and abuse of opioid analgesics and implications for
          diversion control: 1997-2002.[J Pain Symptom Manage. 2004]

     •    Increasing deaths
          IncreasinQ deatlis from
                              from opioid
                                   opioid analgesics
                                          analgesics in   the United
                                                      in the  United States.[Pharmacoepidemiol Drug Saf.
          2006]

     •    Review Comparative
                   Comparative efficacy
                                efficacy and
                                         and safety
                                             safety of
                                                    oflonQ-acting
                                                       long-acting oral opioids for chronic non-cancer pain: a
                                                                                            non-cancer Uain:
          systematic review.[J Pain Symptom Manage. 2003]
     •    Review Safety and efficacy of controlled-release oxycodone: a systematic literature
          review. [Pharmacotherapy.
                   [Pharmacotherapy. 2002]
Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 140 of 256




     •                                                 analaesics in the United States: 2002-2004.[J Pain.
         Trends in abuse of Oxycontin and other opioid analgesics
         2005]

     •   Review Comparative efficacy and safety of long-acting oral opioids for chronic non-cancer pain: a
         systematic review.[J Pain Symptom Manage. 2003]
     •           Safety and efficacy of controlled-release oxycodone: a systematic literature
         Review Safetv
         revicw.[Pharmacotherapy.
         review. [Pharmacotherapy. 2002]

     •   Physicians and the pharmaceutical industry: is aa gift
                                                           aift ever just aa gift?[JAMA.
                                                                             eift?[JAMA. 2000]

     •   Prescriber profiling: time to call it quits.[Ann Intern Med. 2007]

     •                                     analgesic abuse in the United States: concerns and
         Review Major increases in opioid analaesic
         strateaies.[Drug
         strategies. [Drug Alcohol
                           Alcohol Depend.
                                   Depend. 2006]

 Support Center Support Center
Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 141 of 256




       EXHIBIT C
                      Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 142 of 256

                                                                                                                                                                           AJPH RESEARCH
                                                                                                                                                                                RESEARCH




 ,
.    .
Industry
                  ,
  ~ _~ _. ~. . . ~ ~
                          .
                     Payments
                      ,
                              -.
                              ..
                                 n ~ ~ ~to      y a
                                              .~, . _, i ._~._
                                         ~~ Physicians
                                           t ~~
                                                       For
                                                        .~;
                                                            O
                                                            Opioid
                                                              ~~; .~, _~;                                                                                              _



        ,              : . ..     ,
Products, 2013-2015
 ~   er   ...                 __   Y   . „-           ~              ,       ,   ~Z   ~t   f
                                                                                           (
                                   }
!               ~•< <~"       ~ t                     {, y       ~       ~       ~~~ ~     _




Scott
Scott E. Hadland, MD,
      E. Hadland, MD, MPH,
                      MPH,MS,
                           MS,Maxwell
                               MaxwellS.S.Krieger,
                                           Krieger,BS,
                                                    BS,and
                                                        andBrandon
                                                            BrandonD.
                                                                   D.L.L.Marsltall,
                                                                          Marshall, PIiD
                                                                                    PhD


               To identify
   Objectives. To identify payments
                            paymentsthatthatinvolved opioid
                                              involved opioid products
                                                                productsfrom  the the
                                                                            from   pharma-
                                                                                      pharma- database
                                                                                              databaseimplemented
                                                                                                        implementedunder underthethe
                                                                                                                                   Physician
                                                                                                                                     Physician
                                                                                                                         5       used this
ceutical industry
ceutical industrytotophysicians.
                      physicians.                                                             Payments
                                                                                              PaymentsSunshine
                                                                                                         SunshineAct.5'7
                                                                                                                     Act.'7 We used    this
             We used
   Methods. We    used the
                        the Open
                             Open Payments
                                    Paymentsprogram
                                                 program database   Fromfrom
                                                             database      the the
                                                                               Centers        novel data
                                                                                         For for
                                                                                    Centers         data set
                                                                                                          setto
                                                                                                              to characterize
                                                                                                                 characterize  industry pay-
                                                                                                                                 industry   pay-
Medicare and
Medicare   andMedicaid
                MedicaidServices  toto
                           Services  identify
                                       identify  payments
                                               payments     involving
                                                         involving     an opioid
                                                                   an opioid                  ments
                                                                                              ments
                                                                                  to physicians
                                                                              to physicians          to
                                                                                                     to physicians
                                                                                                        physicians  related
                                                                                                                     relatedto  opioid
                                                                                                                               to opioid
                                                                                              marketing.
                                                                                              marketing.
          August 2013
between August    2013 and
                        andDecember
                             December2015.
                                         2015.WeWeused
                                                    used  medians,
                                                       medians,     interquartile
                                                                 interquartile      ranges,
                                                                                ranges, and and
ranges as
ranges      as aa result
                   resultof of heavily
                                heavilyskewed
                                           skeweddistributions
                                                         distributions     to to    examine
                                                                               examine            payments
                                                                                              payments                according
                                                                                                               according        to to
opioid product,
opioid     product,abuse-deterrent
                         abuse-deterrent       formulation,
                                                  formulation,   naturenature  of payment,
                                                                                     of payment,  state,state,       and physician
                                                                                                             and physician
specialty.
specialty.
     Results. During
                 During thethestudy,
                                 study,375375266 266nonresearch
                                                        nonresearch      opioid-related
                                                                             opioid-related           payments
                                                                                                payments         werewere  made   made   METHODS
                                                                                                                                         r1~I     x~itellp
    68 177physicians,
to 68177        physicians, totaling
                               totaling $46     158 388.
                                           $46158       388. The
                                                              Thetoptop1%   1%ofofphysicians
                                                                                        physicians       received
                                                                                                      received      82.5% 82.5% of of        We     extracted all
                                                                                                                                                    extracted      allpayments
                                                                                                                                                                        payments      between
                                                                                                                                                                                        between    Au- Au-
total payments
                                                                                                                                         gust
                                                                                                                                         gust 1,1, 2013
                                                                                                                                                     2013 (when
                                                                                                                                                             (when mandated
                                                                                                                                                                       mandatedreportingreporting
total    payments in     in dollars.
                            dollars.Abuse-deterrent
                                        Abuse-deterrent         formulations
                                                                    formulations             constituted
                                                                                       constituted        20.3%   20.3%of total of .total
                                                                                                                                        began),
                                                                                                                                         began), and  andDecember
                                                                                                                                                             December31,      31,2015,      thatlisted
                                                                                                                                                                                    2015,that       listed
payments, and
payments,        andbuprenorphine
                        buprenorphine     marketed
                                              marketed    for addiction
                                                              foraddiction    treatment
                                                                                     treatmentconstituted
                                                                                                      constituted 9.9%. 9.9%.
                                                                                                                           Most Most
                                                                                                                                        aa US
                                                                                                                                           US Food
                                                                                                                                                 Food and  andDrug
                                                                                                                                                                 DrugAdministration
                                                                                                                                                                          Administration       (FDA)-
                                                                                                                                                                                                   (FDA)-
payments were
payments        were Forfor speaking
                             speakingfees feesor orhonoraria
                                                      honoraria   (63.2%
                                                                     (63.2%     of oF
                                                                                    all dollars),
                                                                                         all doltars),whereas whereasfood foodand and
                                                                                                                                        approved
                                                                                                                                         approvedopioid  opioidproduct.
                                                                                                                                                                    product.     WeWe included
                                                                                                                                                                                         included
beverage payments
beverage        paymentswere   werethethemost
                                            mostfrequent
                                                      frequent(93.9%
                                                                   (93.9%      ofofallallpayments).
                                                                                            payments).     Physicians
                                                                                                                 Physicians  spe- spe-  buprenorphine
                                                                                                                                         buprenorphinebut         butexamined
                                                                                                                                                                        examined     buprenorphine
                                                                                                                                                                                        buprenorphine
cializing ininanesthesiology
cializing         anesthesiologyreceivedreceived    thethemost
                                                            most in in
                                                                     totaltotal    annual
                                                                               annual           payments
                                                                                           payments               (median=$50;
                                                                                                           (median=          $50; and    and buprenorphine/naloxone
                                                                                                                                                buprenorphine/naloxone                marketed
                                                                                                                                                                                        marketed     for for
interquartile range
interquartile        range=$16-$151).
                            = $16-$151).                                                                                               addiction
                                                                                                                                       addiction treatment
                                                                                                                                                         treatmentseparately
                                                                                                                                                                         separately   fromfromthethe
    Conclusions. Approximately
                       Approximately 1 1inin12       12US USphysicians
                                                              physiciansreceived received    a apayment
                                                                                                  payment       involving
                                                                                                                   involving    an anbuprenorphine
                                                                                                                                         buprenorphinetransdermal transdermal     patch
                                                                                                                                                                                      patchmarketed
                                                                                                                                                                                                marketed
opioid during
opioid     duringthe   the29-month
                            29-monthstudy. study.   These
                                                        Thesefindings
                                                                findings        should
                                                                            should           prompt
                                                                                        prompt             an examination
                                                                                                     an examination              of for  of pain
                                                                                                                                        for   paincontrol.
                                                                                                                                                       control.We   Weexcluded
                                                                                                                                                                          excludedremifentanil
                                                                                                                                                                                         renufentanil
industry influences
industry      influenceson   onopioid
                                 opioidprescribing.
                                           prescribing.    (Am.]  Public Health. 2017;107:1493-1495. doi:
                                                           (AmJPublicHealth.                                                  doi: (which is marketed                 exclusivelyfor
                                                                                                                                                       marketedexclusively             foranesthesia)
                                                                                                                                                                                            anesthesia)
10.2105/AJPH.2017.303982)
10.2105/AJPH.2017.303982)                                                                                                               and
                                                                                                                                         and 22 fentanyl
                                                                                                                                                   fentanylproducts
                                                                                                                                                                 products(1(1marketed
                                                                                                                                                                                    marketed    exclu-
                                                                                                                                                                                                    exclu-
                                                                                                                                       sively
                                                                                                                                       sively for for anesthesia,
                                                                                                                                                        anesthesia,and    and1 1marketed
                                                                                                                                                                                    marketed    exclu-
                                                                                                                                                                                                   exclu-
                                                                                                                                       sively
                                                                                                                                        sively forfor in-hospital
                                                                                                                                                        in-hospitalpain).pain).
                                                                                                                                             We alsoalso identified
                                                                                                                                                           identifiedpayments
                                                                                                                                                                          paymentsinvolving
                                                                                                                                                                                          involving

T     he nonmedical
          nonmedical use
      overdose
      overdose mortality
precedented
precedentedlevels
                            useof
                    mortalityhave
                   levelsininthe
                                 of opioids
                                    opioidsand
                                  havereached
                               theUnited
                                         reached
                                                and

                                    UnitedStates.1
                                              States. l
                                                               when payments

                                                               industry
                                                                          payments are
                                                  un-un- (e.g., industry-sponsored
                                                                                          areof oflow
                                                                        industry-sponsored meals).6
                                                               industrypayments
                                                                                                    lowmonetary

                                                                               paymentstotophysicians
                                                                                                          monetary
                                                                                                        meals).
                                                                                                  physicians
                                                                                                                          value
                                                                                                                             value
                                                                                                                         date,
                                                                                                                 6 To date,
                                                                                                                 involving
                                                                                                                    involving
                                                                                                                                         FDA-recognized
                                                                                                                                         FDA-recognizedabuse-deterrent
                                                                                                                                       formulations.8
                                                                                                                                        formulations.$ For
                                                                                                                                                                    abuse-deterrent
                                                                                                                                                               For comparison
                                                                                                                                                                     comparisonwith
                                                                                                                                                                                          opioid
                                                                                                                                                                                         with
                                                                                                                                                                                             opioid
                                                                                                                                                                                              a anon-non-
                                                                                                                                         opioid
                                                                                                                                         opioid class
                                                                                                                                                    classof  ofpain
                                                                                                                                                                painmedications,
                                                                                                                                                                        medications,      wewequanti-
                                                                                                                                                                                                  quanti-
To respond
     respond to   toconcerns
                      concernsaboutabout over-
                                            over-              opioids
                                                               opioids have  havenot  notbeen
                                                                                            beenstudied
                                                                                                    studied    andand de-de-
                                                                                                                                       fied payments
                                                                                                                                               paymentsfor      forall
                                                                                                                                                                     allactively
                                                                                                                                                                          activelymarketed
                                                                                                                                                                                       marketed
prescribing
prescribingof    ofopioids,
                    opioids,thetheCenters
                                    Centersfor   Disease
                                               for   Disease serve
                                                               serve further
                                                                         furtherexamination
                                                                                      examination      because
                                                                                                          because    theythey
                                                                                                                                        nonsteroidal
                                                                                                                                         nonsteroidalanti-inflammatory
                                                                                                                                                              anti-inflammatory        drugs
                                                                                                                                                                                           drugs
Control
Control and and Prevention
                   Preventionrecently
                                   recentlyreleased
                                               released may    may impede
                                                                       impede national
                                                                                     nationalefforts
                                                                                                  efforts  totoreduce
                                                                                                                  reduce                 (NSAIDs) in     in the
                                                                                                                                                             thedatabase.
                                                                                                                                                                  database.We     Wechose
                                                                                                                                                                                       chose NSAIDs
                                                                                                                                                                                                NSAIDs
chronic
chronic painpainmanagement
                   inanagementguidelines
                                     guidelines   thatthat overprescribing.
                                                               overprescribing.                                                        for
                                                                                                                                        for this
                                                                                                                                              this comparison
                                                                                                                                                     comparisonbecause   because    unlike
                                                                                                                                                                                      unlike other
                                                                                                                                                                                                 other
call
call on
      on physicians
          physicianstotoconsider
                              considernonopioid
                                          nonopioid                It isis currently
                                                                            currentlyunclear
                                                                                           unclearwhich which    opioids
                                                                                                                   opioids    areare medication
                                                                                                                                        medication classes  classesused
                                                                                                                                                                      usedfor forpain
                                                                                                                                                                                    painthat
                                                                                                                                                                                           thathave
                                                                                                                                                                                                  have
pain
pain medications
       medicationsasasananalternative
                                altemative  to to
                                               opioids.2
                                                   opioids.2 most
                                                               most heavily
                                                                         heavilymarketed,
                                                                                      marketed,toto     whom,
                                                                                                           whom,     andand in in additional
                                                                                                                                         additionalindications
                                                                                                                                                          indications(e.g., (e.g.,medications
                                                                                                                                                                                     medications
Additionally,
Additionally,some   some physicians
                           physiciansand  and pharma-
                                                pharma- exchange
                                                               exchange for     for which
                                                                                      which physician
                                                                                               physicianactivities.
                                                                                                                activities.   TheThe marketed
                                                                                                                                         marketednot      notonly
                                                                                                                                                                onlyforforpainpain but  also
                                                                                                                                                                                      but     forfor
                                                                                                                                                                                           also     de-de-
ceutical
ceutical industry
           industryrepresentatives
                       representatives  have
                                           havesuggested
                                                  suggested extent to      to which
                                                                               whichabuse-deterrent
                                                                                         abuse-deterrent        formulations
                                                                                                                   formulationspression  pressionor    orneuralgia),
                                                                                                                                                            neuralgia),NSAIDsNSAIDsare    arealmost
                                                                                                                                                                                                almost
that
that abuse-deterrent
      abuse-deterrentformulations—newly
                             formulations—newly                and
                                                               and nonopioid
                                                                     nonopioid alternatives
                                                                                        alternativesare    are marketed
                                                                                                                  marketed     is is exclusively
                                                                                                                                         exclusively used  usedfor forpain
                                                                                                                                                                        paincontrol.
                                                                                                                                                                                 control.
marketed
marketedbrand-name
               brand-name     opioids
                                opioidswith
                                          withpillpill
                                                    prop-prop- also
                                                               also poorly
                                                                      poorly understood.
                                                                                   understood.For      Forthe thefirst  time,
                                                                                                                    first    time,           We limited
                                                                                                                                                    limited the the current
                                                                                                                                                                     currentanalysis
                                                                                                                                                                                   analysis to tonon-non-
erties
erties that
        thatrender
               rendermisuse
                         misusemore
                                  moredifficult—offer
                                         difficult—offer exhaustive
                                                               exhaustivedata     dataon  onpayments
                                                                                               paynients     areare
                                                                                                                  now now  avail-
                                                                                                                               avail- research
                                                                                                                                         researchpayments
                                                                                                                                                       paymentstotophysicians;
                                                                                                                                                                          physicians;   we weexcluded
                                                                                                                                                                                                 excluded
a safer
  saferoption
          optionfor                 3'a
                    forprescribers.3'4
                         prescriber;.                          able
                                                               able through
                                                                       throughthe     theOpen
                                                                                            OpenPayments
                                                                                                      Payments      program
                                                                                                                        program research researchpayments,
                                                                                                                                                        payinents,   which
                                                                                                                                                                        which    areare
                                                                                                                                                                                      made
                                                                                                                                                                                        made  in in
    Under
    Under the  the recently
                    recentlyimplemented
                                impleinented     Physi-
                                                    Physi-
cian
cian Payments
       PaymentsSunshine
                     SunshineAct, Act,drug
                                        drug companies
                                                companies
                                                               ABOUT THE
                                                               ABOUT         THE AUTHORS
                                                                                    AUTHORS
are
are now
      now required
             requiredtotoreport
                              reportallall
                                        transfers
                                           transfers of of Scott     E. Hadland is with Boston Medical Center
                                                               Scott E.                                      Center and Bostoit
                                                                                                                           Boston University    Sc600lofMedicine,
                                                                                                                                   University School    of Medicine, Boston,   MA. Maxwell
                                                                                                                                                                     Boston, MA.     Maxwell S. Krieger
                                                                                                                                                                                                  Krieger
value
value ("payments")
        ("payments")totoUS      USphysicians.5
                                     physicians.  s            and  Brandori D.
                                                               and Brandon      D. L. Marshall
                                                                                       Marshall are
                                                                                                 are with  Brown University School
                                                                                                      with Brown                             Public Health, Providence,
                                                                                                                                          of Public
                                                                                                                                  School of                                  RI.
                                                                                                                                                               Providence, RI.
Research
Research suggests
               suggeststhat
                          thatpharmaceutical
                                 pharmaceutical     com- com- Correspondetice        should be sent
                                                                  Correspondence slionid            to Scott
                                                                                               sent to ScottE.    Hadland,MD, MPH, MS,
                                                                                                              E.Hadland,                   MS, 8888 EE Newton
                                                                                                                                                       Newton St, Vose Hall, Rooni           Boston, MA
                                                                                                                                                                                       322, Boston,
                                                                                                                                                                                 Room 322,             MA
                                                               02118
                                                               02118(e-tnail:
                                                                         (e-mail:scott.hadland@bnic.org).
                                                                                  scott.hadland@bmc.org). Repriats      cat:Ge
                                                                                                             Reprints can       orderedatathttp://www.ajph.org
                                                                                                                            be ordered                               clicking the "Reprints" link.
                                                                                                                                            http:/hvww.ajph.org by clicking
pany
pany payments
        paymentspromote
                      promoteincreased
                                  increased  prescribing
                                                prescribing This  This article was
                                                                                 was accepted
                                                                                      acceptedJnne   14, 2017.
                                                                                              June 14,   2017.
for
for marketed
     marketedbrand-name
                    brand-name      medications,
                                     inedications,    eveneven do doi:i: 10. 2105/AJPH. 2017. 3 03 982
                                                                         10.2105/AJPH.2017.303982




September 2017,Vol
September2017,  Vol107,
                    107, No.
                        No. 99  AJPH
                             AJPH                                                                                                          Hadland
                                                                                                                                           Hadland et al.
                                                                                                                                                      al.     Peer Reviewed Research
                                                                                                                                                              Peer Reviewed  Research   1493
                                                                                                                                                                                     1493
            Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 143 of 256

MPH
AJPH RESEARCH




association
association with    established research
              with established   research pro-pro-
                                                          :TABLE i.-CliaractetiseicK, of PaiiiielitstInvAiiifi. •p PrO4tstede PhyMcia ns":,Op'en
tocols, do not
             not explicitly
                  explicitly target
                             target prescribing
                                      prescribing          rtaYn/eliki Prcigram'ID4tabas6i:Eliti* 3t4telAuitist14013-Decerni;er.q1;?015
behaviors, and mayinay be provided to  to physicians
                                           physicians
not actively
    actively practicing
               practicing medicine.
                            medicine. We  We sum-        Nature of Payment            Total Payment Amount, $$(%)
                                                                                                               (%)                 Median Payment, $(IQR)
                                                                                                                                   Median          $ (IQR)          No. of Payments (%)
                                                                                                                                                                                    (%)
marized payments in terms of     of total
                                     total dollars
                                            dollars
                                                         Speaking fees
                                                         Speaking fees or honoraria          29 190 854 (63.2)
                                                                                             29190854                                 22010
                                                                                                                                        010 (1
                                                                                                                                             (1 000-3
                                                                                                                                                000-3 750)                99161
                                                                                                                                                                            161 (2.4)
and number ofpayinents
               of payments made
                              made and identified
changes                                                  Food and
                                                         Food and beverages                    77872581
                                                                                                 872 581 (17.1)                          14 (11-18)                   352 298
                                                                                                                                                                            298 (93.9)
changes from
          from 2014
                 2014 to 2015 (the 22 yearsyears for     --------------                    ------...-----..--                          --...----- _..                 _ -------
which all
        all 12 months
               months of ofdata
                             data were
                                  wereavailable).
                                           available).   Consulting fees
                                                         Consulting                            55886461
                                                                                                  886 461 (12.8)
                                                                                            _.._.._.-..._..._...._....
                                                                                                                     (_..._           1 000
                                                                                                                                        000 (500-2 500)
                                                                                                                                      --._.---......._.._....._..
                                                                                                                                                                         22145
                                                                                                                                                                           145 (0.6)
                                                                                                                                                                                 (0.6)
                                                                                                                                                                      _.__..._—_.._......-...
We used
     used medians,
            medians, interquartile ranges
                                       ranges            Travelandlod
                                                         Travel        9in 9
                                                                and lodging                    22904940
                                                                                                 904 940 (6.3)
                                                                                                           .3)                          537
                                                                                                                                        537 (100-1 131)
                                                                                                                                            (100-1131)                    44048
                                                                                                                                                                            048 (1.1)
                                                                                                                                                                                (1.1)
(IQRs), and
          and ranges
               ranges as
                       as a result of
                                    of heavily
                                         heavily         Education                                222 869 (0.5)                          14 (5-25)                        7 422
                                                                                                                                                                            422 (2.0)
                                                         ...... ..__ .... --...__..               -- ---
skewed distributions to examine payments
                                                          Othera
                                                          Other'                                   80 683 (0.2)                         100 (14-500)                        192 (0.1)
according to opioid product, abuse-deterrent
formulation, nature of payment (i.e.,   (i.e., physi-           IQR=interquartile
                                                         Note. IQR=   interquartite ranges.
cian activity
     activity leading
               leading to the payment), state,  state,   alncludes gifts,
                                                         'Includes gifts, entertainment,
                                                                          entertainment, and space rental
                                                                                                   rental or
                                                                                                          or facility
                                                                                                              facility fees.
and physician
    physician specialty.
                 specialty. We
                            Wealsoalso assessed
                                        assessed
payments to physicians
               physicians receiving
                            receiving the top 1%         with physicians
                                                                physicians receiving
                                                                             receiving aa median
                                                                                           median of
                                                                                                   of 11 pay-                 are. Additionally, despite Centers
                                                                                                                                                              Centers forfor Disease
                                                                                                                                                                              Disease
of payments for opioids.
                    opioids. We used Stata Stata ver-    ment annually
                                                                annually (IQR
                                                                           (IQR = 1-2;    maximum == 157).
                                                                                    1-2; maximum                              Control
                                                                                                                              Control and Prevention recommendations to
sion 13.1 (StataCorp
            (StataCorp LP, College Station,              Payments were positively
                                                                             positively skewed,
                                                                                          skewed, with
                                                                                                   with the                   consider use
                                                                                                                                         use of nonopioid medications
                                                                                                                                                                medications for
TX) for
     for analyses.
          analyses.                                      top 1% of of physicians
                                                                      physicians (n = 681) receiving                          pain,
                                                                                                                              pain, NSAIDs,
                                                                                                                                     NSAIDs, aa prominent          family of
                                                                                                                                                    proniinent family       of non-
                                                                                                                                                                                non-
                                                         $2639 oror more
                                                                     more annually
                                                                            annually(Table
                                                                                      (TableA,A,available
                                                                                                 available as                 opioid pain medications, were   were notnot as
                                                                                                                                                                           as heavily
                                                                                                                                                                              heavily
                                                         a supplement to the online
                                                                                  online version
                                                                                           version of
                                                                                                   of this
                                                                                                        this                  marketed as opioids were.2
                                                         article
                                                         article at
                                                                  at http://www.ajph.org).
                                                                     http://www.ajph.org). These phy-                            Fentanyl waswas the
                                                                                                                                                   the most
                                                                                                                                                         most common opioid
RESULTS
RESU LTS                                                 sicians
                                                         sicians collectively
                                                                  collectively received $38 073 796                           involved in payments to physicians. National
    Over the study period, 375 266      266 non-         (82.5%
                                                         (82.5% of of total payments)
                                                                             payments) during
                                                                                          during the study                    data implicate fentanyl in a rapidly increasing
research
research payments
           payments involving aa marketed                period.                                                              number of of overdose
                                                                                                                                            overdose deaths,
                                                                                                                                                         deaths, although most
opioid were made to     to 68
                            68 177 physicians,
                                      physicians, to-        Physicians specializing
                                                                          specializing inin anesthesiology                    are caused by illicitly
                                                                                                                                               illicitly manufactured
                                                                                                                                                          manufactured fen-
taling $46   158 388. Total
        $46158          Total payments
                                payments increased       received
                                                         received the most in totaltotal annual payments                      tany1.1° Further studies
                                                                                                                              tanyl.lo Further    studies should clarify
                                                                                                                                                                      clarify the
from $18 958     125 in 2014
             958125       2014 to to $20
                                      $20 996
                                            996 858 in   (median == $50;
                                                                       $50; IQR
                                                                             IQR = $16-$151; nn =   = 4339),
                                                                                                       4339),                 extent to which industry payments contribute
2015, an increase
            increase of 10.7%.
                          10.7%. The The number          followed by physical
                                                                         physical medicine and rehabili-                      to prescribing patterns            overdose rates
                                                                                                                                                pattems and overdose          rates
of payments increased
                increased from 145 715 in 2014           tation (median == $48;$48; IQR
                                                                                    IQR = $14-$145;                           across
                                                                                                                              across geographic
                                                                                                                                      geographic regions, particularly given
to 184
   184 237 in 2015, an    an increase
                              increase of of 26.4%.
                                              26.4%.     n
                                                         n==3502)
                                                              3502) and
                                                                      and pain
                                                                           pain medicine (median ==$43;   $43;                the heterogeneity we   we observed
                                                                                                                                                           observed in in payments
                                                                                                                                                                          payments
    The 55 opioid
             opioid products
                     products constituting
                                 constituting the        IQR
                                                         IQR ==$12-$125;
                                                                  $12-$125;nn==3090).
                                                                                    3090). Physicians
                                                                                             Physicians                       among sEates.
                                                                                                                                       states. Although
                                                                                                                                                Although payment
                                                                                                                                                              payment amounts
greatest proportion
          propordon ofpayments
                        ofpayments were were fentanyl    specializing
                                                         specializing inin family
                                                                           family medicine received                           in dollar terms were
                                                                                                                                                 were greatest
                                                                                                                                                         greatest toto physicians
                                                                                                                                                                        physicians
($21 240 794; 46.0% of total dollars),
($21240                              dollars), hydro-
                                                hydro-   the largest
                                                              largest total number of  of payments                            specializing in anesthesiology, physical
co done ($7123421;
codone    ($7 123 421; 15.4%),
                          15.4%), buprenorphine          (n = 20 592).                                                        medicine and rehabilitation, and pain
transdermal
transdermal patch
               patch ($5    141 808; 11.1%),
                       ($5141808;       11.1%), oxy-                                                                          medicine—specialists
                                                                                                                              medicine—specialists with    with expertise
                                                                                                                                                                 expertise in pain
codone ($4($4 487 978; 9.7%),
                          9.7%), and tapentadol                                                                               management—family medicine   medicine physicians
                                                                                                                                                                        physicians
($4 296 130; 9.3%).
($4296130;      9.3%). Overall, payments
                                     payments for                                                                             received
                                                                                                                              received the largest
                                                                                                                                             largest number of     of payments,
                                                                                                                                                                       payments,
FDA-approved abuse-deterrent formulations formulations   DISCUSSION                                                           indicating extensive
                                                                                                                                           extensive marketing of opioid
totaled $9 352 959 (20.3%), and payments for                 According
                                                             According to  to the
                                                                              the Association
                                                                                  Association ofof American                   products toto primary
                                                                                                                                            primary carecare physicians.
                                                                                                                                                              physicians. Because
buprenorphine or buprenorphine/naloxone                  Medical Colleges,
                                                                    Colleges, there were
                                                                                       were 829
                                                                                             829 962 active
                                                                                                       active                 there were
                                                                                                                                     were 108
                                                                                                                                            108917
                                                                                                                                                 917 active
                                                                                                                                                        active family
                                                                                                                                                                family physicians
                                                                                                                                                                         physicians
marketed for addiction treatment totaled                 physicians
                                                         physiciansin  in the
                                                                           the United
                                                                                United States
                                                                                       States at
                                                                                               at the
                                                                                                   the be-                    in the United
                                                                                                                                      United States
                                                                                                                                                States in 2013,9 our  our data
                                                                                                                                                                           data
$4 561 729
         729 (9.9%).
              (9.9%). ByBy comparison,
                             comparison, payments        ginning
                                                         ginning of   thestudy
                                                                   ofthe   study period
                                                                                  period in 20139; thus, our                  highlight
                                                                                                                              highlight that nearly 1 in 5 received an
for NSAIDs amounted to        to $13
                                 $13 758 385 (not        results suggest that 11 in 12 physicians received                    opioid-related payment.
included in previous
               previous totals).
                           totals).                      an industry payment involving an opioid                                 A limitation
                                                                                                                                    liniitation ofof this
                                                                                                                                                      this study was the absence
                                                                                                                                                                             absence
    Speaking fees
                fees or
                     or honoraria
                         honoraria constituted the       during the 29-month
                                                                       29-month study period. Although                        of further details
                                                                                                                                           details about industry-physician
                                                                                                                                                            industry-physician
largest
largest proportion
         proportion of of payments
                           payments in  in dollars,
                                             dollars,    half of all
                                                                  all the annual payments
                                                                                    payments were $15 or                      interactions; some payments may have sup-
whereas payments
           payments involving
                        involving foodfood and bev-      less,
                                                         less, even small payments (including
                                                                                        (including meals)
                                                                                                      meals)                  ported education on   on appropriate
                                                                                                                                                         appropriate prescribing
                                                                                                                                                                         prescribing
erage
erage were
        were the most common (Table     (Table 1).       are associated
                                                              associated with
                                                                            with increased prescribing
                                                                                            prescribing of                    behaviors.11   One tenth
                                                                                                                              behaviors.l l One      tenth ofofthe
                                                                                                                                                                the payments
                                                                                                                                                                      payments in-
Payments vai-ied
             varied widely
                      widely according
                                according to             marketed products.6 FDA-approved abuse-
                                                         inarketed                                                            volved
                                                                                                                              volved buprenorphine
                                                                                                                                       buprenorphine marketed for addic-
US state (Figure
           (Figure A, available
                         available as as aa supple-      deterrent formulations,
                                                                     formulations, which
                                                                                      which have
                                                                                              have proper-                                        which may
                                                                                                                              tion treatment, which         may have
                                                                                                                                                                  have resulted
                                                                                                                                                                         resulted
ment toto the
           the online
                online version
                         version of ofthis
                                       this article
                                             article     ties expected to to render
                                                                              rendermisuse
                                                                                      misuse less
                                                                                              less likely,                    in improved education on           addiction care.
                                                                                                                                                             on addiction     care.
at http://www.ajph.org). The median     median           constituted
                                                         constituted only one fifth of the total pay-                         Risk Evaluation and        Mitigation Strategies
                                                                                                                                                   and Mitigation       Strategies
paid per physician
           physician annually was $15                    ments, suggesting that such medications may                          programs imposed
                                                                                                                              programs    iinposed by the FDA require
(IQR
(IQR = = $7-$42; maximum
                     maximum == $1539 $1 539 471),
                                               471),     not bebe as
                                                                  as heavily
                                                                     heavily marketed as other opioids
                                                                                                     opioids                  education on extended-release/long-acting


1494  Research Peer Reviewed
1494 Research                        Hadland et at
                                     Hadland    al.                                                                                         AJPH
                                                                                                                                            AJPH        September 2017, Vol 107, No. 9
               Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 144 of 256
                                                                                                                                                           AJPH RESEARCH




opioids and on
             on transmucosal
                  transmucosal fentanyl
                                 fentanyl prod-                                    L, Mannion
                                                                     4. Alexander L,  Mannion RO,   WeingartenB,
                                                                                              RO, Weingarten    B, Fanelli
                                                                                                                   Fanelli RJ,
                                                                     Stiles
                                                                     Stiles GL.
                                                                            GL.Development
                                                                                 Development and impact
                                                                                                 impact of prescription opioid
                                                                                                        ofprescription
ucts,
ucts, and some industry payments to physi-
                                                                                                  technologies. Dmg
                                                                                                                Dnig Alco6ol
                                                                                                                      Alcohol
                                                                     abuse
                                                                     abuse deterrent formulation technologies.
cians may
       may have
           have been
                 been related to this regulation.                    Depend.
                                                                     Depen  d. 2014;138:1-6.
Another limitation waswas that
                           that some
                                some abuse-                          5. Agrawal
                                                                        Agrawal S,
                                                                                 S, Brown
                                                                                    Brown D. The
                                                                                              The Physician
                                                                                                    Physician Paytnents
                                                                                                              Payments Sun-
deterrent formulations were approved part-. part-                    shine Act — two years
                                                                                       years of the open  payments program.
                                                                                                    open payments
way through                                                          N Eiigl
                                                                     N  EngIJJ Med. 2016;374(10):906-909.
               thestudy
      through the  studyperiod;
                          period;in
                                  in future
                                     future years,
                                            years,
such medications might
                     might be
                            be associated
                               associated with                       6. DeJong C, Aguilar T, Tseng C-W,
                                                                                                     C-W,LinLin GA, Boscardin
                                                                                                                GA, Boscardin
                                                                     WJ, Dudley RA.    Pharmaceutical industry-sponsored
                                                                                   RA. Phannaceutical   industry-sponsored
a greater portion ofof industry
                        industry paytnents.
                                 payments.                           meals
                                                                     meals and physician
                                                                                physician prescribing patterns
                                                                                                       pattems for Medicare
                                                                     beneficiaries. JAMA  Intern Med. 2016;176(8):1114-1122.
                                                                                    JAMAIr:ten:
                                                                     7. Centers for Medicare & Medicaid Services.
                                                                                                           Services. Open
                                                                     Payments. 2016. Available
                                                                                      Availableat:
                                                                                                at:https://www.cms.gov/
                                                                                                   https://www.cros.gov/
                                                                     openpayments.   Accessed February
                                                                     openpaytnents. Accessed  Febmary 12,2017.
                                                                                                        12, 2017.
PUBLIC HEALTH
PUBLIC HEALTH IMPLICATIONS                                           8. US Food
                                                                             Food and
                                                                                  and Drug  Administration. FDA
                                                                                       DrugAdnvnistration.  FDA facts:
                                                                                                                  facts:
   To our
       our knowledge,
             knowledge, this
                          this was
                                was the
                                     the first
                                          first                      abuse-deterrent  opioidmedications.
                                                                     abuse-deterrent opioid medications.Apri12017.
                                                                                                         April 2017.Available
                                                                                                                     Available
large-scale
large-scale examination of of industry payments                      at: http://www.fda.gov/NewsEvents/Newsroom/
                                                                     FactSheets/ucm514939.htm.    Accessed July 3,2017.
                                                                     FactSheets/ucm514939.htm. Accessed          3, 2017.
involving opioids. Financial
                      Financial transfers
                                 transfers were
substantial
substantial and
             and widespread
                  widespread and
                               and may
                                     may bebe in-                    9. Association
                                                                        Association of  American Medical Colleges.
                                                                                     ofAmerican          Colleges. 2014
                                                                     Physician Specialty
                                                                     PGysidan   Specialty Data
                                                                                          Data Book. November 2014.Available
                                                                                                     November 2014.  Available
creasing
creasing in
          in number
              number and value. Although                             at: https://members.aamc.org/eweb/upload/
opioid prescribing declined nationally during                        PhysicianSpecialtyDatabook2014.pdf.   Accessed Febmary
                                                                     PhysicianSpecialtyDatabook2014.pdf. Accessed    February
the study period,12 these results
                            results should                           12,2017.
                                                                     12, 2017.

prompt      examination ofindustry
prompt an examination     ofindustry influences
                                        influences                   10. Gladden RM,   Martinez P,
                                                                                  RM, Martinez   P, Seth
                                                                                                    Seth P.
                                                                                                         P. Fentanyl
                                                                                                            Fentanyl law
                                                                     enforcement  submissions and increases
                                                                     enforcetnent submissions     increases in
                                                                                                             in synthetic
                                                                                                                synthetic opi-
on prescribing amid an an ongoing
                          ongoingopioid
                                     opioidcrisis.
                                              crisis.                oid-involved  overdose deaths — 27 states, 2013-2014.
                                                                     oid-involved overdose
Further research
         research should examine whether                             MMWRMorG
                                                                     MMWR     Morb Mortal
                                                                                    Mortal Wkly
                                                                                           Wkly Rep. 2016;65(33):837-843.
payments areare related to opioid
                           opioid misuse
                                    misuse and                       11.Sismondo S. Key opinion leaders      and the corruption
                                                                                                    leaders and
overdose, and policymakers might consider                            of inedical
                                                                        medical knowledge: what the Sunshine
                                                                                                        Sunshine Act will and
                                                                     won't cast light on.JJLaw
                                                                     won't cast                MedEthica.
                                                                                           I4w Med Ethics. 2013;41(3):635-643.
whether caps
          caps should be imposed on certain certain
                                                                     12. Goodnough
                                                                         Goodnough A,  A, Tavernise
                                                                                           Tavemise S. Opioid
                                                                                                       Opioid prescriptions
                                                                                                               prescriptions
payments. AJPu
             AJPI-I                                                  drop for fust
                                                                              first time in two decades.
                                                                                                decades. New York
                                                                                                              York Tinies.
                                                                                                                   Times. May
                                                                     20,2016:A1.
CONTRIBUTORS
S. E.
    E. Hadland and B. B. D.
                         D. L. Marshall designed
                                          designed the study
and wrote the protocol.
                  protocol. S.
                            S. E. Hadland conducted the
literature review and wrote
                         wrote the
                                thefirst
                                    first dra&
                                           draft of
                                                 of the article.
                                                        article.
M. S. Krieger undertook      data management
                 undertook data   managementand   andstatistical
                                                       statistical
analyses
analyseswith
           with additional
                 additional input
                            input from S. S. E. Hadland and
B. D. L. Marshall.
          Marshall.All
                     Allauthors
                         authorscontributed
                                 contributed to and approved
the final
     final article.

ACKNOWLEDGMENTS
S. E.
   E. Hadland
      Hadland is is supported
                    supported by the National
                                         National Institutes
                                                   Institutes
of Health/National Institute
                        Institute on
                                   on Dmg
                                       DrugAbuse
                                             Abuse (Loan
                                                     (Loan
Repayment     Program Award
Repayment Program          AwardL40L40DA042434).
                                         DA042434).B.  B. D.
                                                          D. L.
Marshall
Marshall isissupported
              supportedby   bythe
                               the Henry
                                   Henry Merrit
                                           Memt Wriston
Fellowship
FellowshipatatBrown
                  BrownUniversity.
                            University. ,
   We would
        would like
                like to
                      to thank
                          thankJesse
                                 Jesse Yedinak, MPA, for her
research and administrative
               administrative assistance
                                 assistance and David Fiellin,
MD,   and Jason Vasty,
MD, and           Vasry,MD,MD, MPH,
                                 MPH, SM, for their review of
the article.

      PARTICIPANT PROTECTION
HUMAN PARTICIPANT PROTECTION
The study was
            was considered
                  considered exempt
                             exempt by
                                    by the
                                       the Brown
                                           Brown Uni-
                                                 Uni-
versity institutional
        institutional review board.

REFERENCES
1. Rudd RA,
          RA, Aleshire
               Aleshire N, Zibbell
                           Zibbell JE, Gladden
                                       Gladden RM.
                                                 RM.
Increasesin
Increases  indrug
             dmg and
                  and opioid overdose deaths
                                       deaths -- United
States,
States, 2000-2014. MMWRMorb
        2000-2014. MMWR     MorbMortal
                                  MortalGVkly
                                         Wkly Rep. 2016;
64(50-511:1378-1382.
64 (50-51):1378-1382.
2. Dowell D, Haegerich
               Haegerich TM,
                          TM, Chou R. R. CDC
                                         CDCguideline
                                               guideline
for prescribing
    prescribing opioids
                opioids for
                        for chronic
                            chronic pain-United States,
                                    pain-United States,
2016. JAMA. 2016;315(15):1624-1645.
                Markman J, Cone EJ, Niebler G. Current
3. Webster LR, Markman                          Current
and future development
           development of
                        ofextended-release,
                           extended-release, abuse-
deterrent opioid formulations in the United
                                     United States.
                                            States.
Postgrad Med.
Postgrad Med. 2017;129(1):102-110.



September 2017, Vol
                Vol107,
                    107,No.
                        No.99 AJPH
                              MPH                                                                                                 Hadland
                                                                                                                                  I-ladlandet at
                                                                                                                                           et a(.   Peer
                                                                                                                                                    Peer Reviewed
                                                                                                                                                         Reviewed Research 1495
                                                                                                                                                                  Research 1495
Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 145 of 256




             EXHIBIT D
            Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 146 of 256




 DOW JONES,
     JONES,AANEWS
             NEWSCORP
                  CORPCOMPANY
                       COMPANY


 DJIA
 DJIA 25024.77 0.45%
               0.45°o A                 Nasdaq
                                        Nasdaq 7096.30 -0.28%
                                                       -0.28% V
                                                              Y                         U.S.10 Yr -10/32Yield 2.840%
                                                                                        U.S.lOYr                      V
                                                                                                              2.840°a Y                         Crude Oil 61.84 -2.45%
                                                                                                                                                CrudeOil                v
                                                                                                                                                                -2.45°b V                  1.22
                                                                                                                                                                                      Euro 1.22



             Tfz
             THEWMSTREE"HOURNAL.
             This
                 WALL STREET JOURNAL
             This copy
                   copy is
                         is for
                            foryour
                                yourpersonal,
                                     personal,
             http://www.djreprints.com.
             http://www.djreprints.com  .
                                              non-commercial
                                               non-commercialuse only.
                                                               use     To To
                                                                   only.  order presentation-ready
                                                                             order                 copiescopies
                                                                                    presentation-ready    for distribution to your colleagues,
                                                                                                                for dislribution               clients orclients
                                                                                                                                   to your colleagues,     customers  visit
                                                                                                                                                                 or customers visit


             https://www.vvsj.com/articles/SB10001424127887324478304578173342657044604
             https:/Avww.wsi.com/articles/SB10001424127887324478304578173342657044604


U.S.
U.S.


A Pain-Drug
  Pain-Drug Champion
             ChampionHas
                      HasSecond
                          Second
Thoughts
Thoughts
       By Thomas
       By ThomasCatan
                   Catan   and
                         and   Evan
                             Evan    Perez
                                  Perez
       Updated Dec.17,
       Updated Dec.17,201211:36
                       20121136 a.m. ET
                                     ET

It has
   has been
       beenhis
            hislife's
                life'swork.
                      work.Now,
                            Now,Russell
                                 RussellPortenoy
                                          Portenoy
                                                 appears
                                                   appears
                                                         to be
                                                             tohaving
                                                                be having second
                                                                      second
thoughts.
thoughts.

Two decades
Two  decades ago,
             ago,the
                  theprominent
                      prominentNewNew York
                                       Yorkpain-care
                                              pain-care
                                                      specialist
                                                         specialist
                                                                 drove
                                                                    drove
                                                                       a movement
                                                                           a movementto to
help people with chronic
     people with chronicpain.
                          pain.HeHe
                                  campaigned
                                    campaigned to rehabilitate
                                                  to rehabilitate
                                                               a group
                                                                   a group
                                                                       of painkillers
                                                                            of painkillers
derived from
        fromthe
              theopium
                  opiumpoppy
                         poppythat
                                 that
                                    were
                                      were
                                         long
                                            long
                                              shunned
                                                 shunned    by physicians
                                                        by physicians      because
                                                                       because        of their
                                                                                of their
addictiveness.
addictiveness.

Dr. Portenoy's
Dr. Portenoy'smessage
               messagewaswaswildly
                             wildlysuccessful.
                                     successful.Today,
                                                 Today,drugs
                                                         drugs
                                                             containing
                                                                containing
                                                                        opioids
                                                                           opioids
                                                                                like like
Vicodin, OxyContin
Vicodin, OxyContinandandP.ercocet
                          P,ercocet
                                  areare
                                      among
                                         among
                                             thethe
                                                 most
                                                    most
                                                       widely
                                                          widely
                                                              prescribed
                                                                  prescribed
pharmaceuticals ininAmerica.
pharmaceuticals      America.

Opioids are
Opioids  arealso
              alsobehind
                   behindthe
                           thecountry's
                               country's  deadliest
                                        deadliest drugdrug  epidemic.
                                                         epidemic.    More
                                                                   More thanthan 16,500
                                                                            16,500
people die of
           of overdoses
               overdosesannually,
                          annually,more
                                    more than
                                           than
                                              allall illegal
                                                  illegal    drugs
                                                          drugs    combined.
                                                                combined.

Now, Dr.
Now,  Dr.Portenoy
          Portenoyand
                    andother
                         other
                             pain
                                pain
                                   doctors
                                      doctors
                                            whowho
                                                 promoted
                                                      promotedthe drugs
                                                                   the drugs   say erred
                                                                          say they  they erred
                                                                                          by by
overstating the
            the drugs'
                 drugs'benefits
                        benefitsand
                                  andglossing
                                       glossing
                                              over
                                                 overrisks.
                                                         risks. "Did
                                                             "Did      I teach
                                                                  I teach  aboutabout
                                                                                  pain pain
management;specifically
               specificallyabout
                            aboutopioid
                                   opioidtherapy,
                                           therapy,in ainway
                                                           a way
                                                              thatthat   reflects
                                                                    reflects      misinformation?
                                                                             misinformation?
Well, against
Well, againstthe
              thestandards
                  standardsofof2012,
                                2012,I guess
                                       I guess
                                             I did,"
                                                I did,"
                                                      Dr. Dr.
                                                           Portenoy
                                                               Portenoy
                                                                      said said
                                                                           in anin
                                                                                 interview
                                                                                   an interview
with The
     The Wall
          WallStreet
                StreetJournal.
                       Journal."We
                                 "Wedidn't
                                       didn't
                                           know
                                              knowthenthen
                                                         whatwhat
                                                                we know
                                                                     we know
                                                                          now."now."

Recent research
Recent researchsuggests
                suggestsaasignificantly
                           significantlyhigher
                                           higher
                                                riskrisk
                                                      of addiction
                                                          of addiction
                                                                   thanthan
                                                                        previously
                                                                            previously
thought, and
         andquestions
             questionswhether
                       whetheropioids
                                 opioidsareare
                                            effective
                                               effective
                                                       against
                                                           against
                                                                long-term
                                                                   long-term
                                                                          chronic
                                                                              chronic
                                                                                  pain. pain.

The change
The  changeof ofheart
                 heartamong
                       amongformer
                                formerchampions
                                        champions of opioid
                                                     of opioid
                                                            useuse
                                                                has has
                                                                     happened
                                                                         happened
                                                                                quietly,
                                                                                     quietly,
largely beyond
        beyondthethenotice
                     noticeofofmany
                                manydoctors.
                                       doctors.
                                              New
                                                NewYork
                                                      York
                                                         psychiatrist
                                                             psychiatrist
                                                                      Joseph
                                                                           Joseph
                                                                               Carmody
                                                                                   Carmody
                                                                                         said said
he was
   was "shocked"
        "shocked"after
                     after
                         attending
                           attendinga recent
                                       a recent
                                             lecture
                                                lecture
                                                      outlining
                                                          outlining
                                                                the latest
                                                                     the latest
                                                                           findings
                                                                                findings
                                                                                    on on
opioid risk.
opioid  risk.

"It goes
"It goes in
          inthe
              theface
                  faceofofeverything
                           everythingyou've
                                      you've  learned,"
                                            learned," he he said.
                                                         said.    "You
                                                               "You     saw other
                                                                    saw other     doctors
                                                                              doctors come come
around to
around   toititand
                andsaying,
                    saying,'Oh
                             'Ohmymy
                                   God,
                                      God,
                                        whatwhat
                                              are are
                                                  we doing?"
                                                      we doing?"'
           Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 147 of 256


Because doctors feared they
                         they were dangerous
                                    dangerous and                             long reserved
                                                and addictive, opioids were long    reserved
mainly             patients.But
mainly for cancer patients.  But Dr.
                                 Dr. Portenoy  argued that
                                     Portenoy argued       they  could
                                                      thatthey could   be also  safely be
taken for
taken for months
          months or
                  or years by people suffering from chronic pain. Among
                     years by                                       Amongthe  theassertions
                                                                                  assertions
he and
   and his
       his followers made   in the 1990s:
           followers made in the 1990s:   Less than 1% of opioid users became    addicted,
                                               than 1% of opioid users became addicted,
the drugs were
the drugs  were easy                 and overdoses were extremely rare
                easy to discontinue and                               rare in
                                                                            in pain
                                                                               pain patients.
                                                                                     patients.

         those experts now say those
Many of those                    those claims were    weren't based on sound scientific
                                                were weren't
evidence. "I
          "I gave
             gaveinnumerable
                  innumerablelectures
                                 lectures in  thelate
                                           inthe  late1980s
                                                       1980sand  '90s about
                                                             and'90s  about addiction
                                                                              addiction that
                                                                                         that
weren't
weren'ttrue,"
        true,"Dr.
               Dr.Portenoy
                  Portenoysaid    inaa 2010
                             saidin    2010 videotaped              with aa fellow doctor.
                                                         interviewwith
                                             videotaped interview
The Journal
    Journal reviewed
             reviewed the
                       the conversation,
                           conversation,muchmuchof   which is previously unpublished.
                                                  of which                unpublished.

In it, Dr. Portenoy
           Portenoy said
                     said it
                          it was     "quite scary" to think
                             was "quite                think how the growth in opioid
prescribingdriven
prescribing   driven by
                      by people like him      had contributed
                                         him had   contributed to soaring
                                                                   soaring rates      addiction and
                                                                             rates of addiction and
overdose
overdose deaths.    "Clearly, ifif I had an inkling of what
            deaths."Clearly,                                          now then,
                                                         what I know now    then, IIwouldn't
                                                                                    wouldn't have
spoken
spoken inin the way that
            the way  thatII spoke.
                            spoke. It was     clearly the
                                        was clearly   the wrong   thingto
                                                          wrong thing   to do,"
                                                                           do," Dr. Portenoy
                                                                                     Portenoy said
                                                                                              said
in the recording.

                                                                       Speaking to to the
                                                                                       the Journal
                                                                                           Journal
                                                                       in September,
                                                                          September, Dr.
  Onn-the'R',ise',
       theRise,         .                                     .
                                                                       Portenoy tempered
                                                                                  tempered that
                                                                       statement with cautions
                                                                       statement
                                                                                               that

  Kijograillo-plopioicts
  Kilo.grams,:of _opioids $010„
                          sold,,                                  ;    about overturning what what
  per''10;000,
  per'14;40,0 people                                                   he sees as the
                                                                                    the positive
                                                                       change he achieved.
                                                                                    achieved. He


 ;P'
                                          ~7                           cited his 82-year-old
                                                                       mother, who has  has taken
                                                                                            taken
                                                                       hydrocodone to control
                                                                       arthritis for 15 years. "If
                                                                       arthritisfor
                                                                       you insist
                                                                            insist on regulation,
                                                                                        regulation,
  s5         ._.                                                       then you're consigning
                                                                       my mother
                                                                           mother and many
  4                                                                    millions of people like
                                                                       my mother
                                                                           mother to live in
  3° .                                                                 chronic pain," he said.

                                                                    Virtually no one
                                                                                   one wants
                                                                                         wants
                                                                    to return  to a time when
                                                                       return to
  1, -                                                                        were reluctant
                                                                    doctors were     reluctant
                                                                    to use opioids even for
  Q,                                                                cancer patients.    All
                                                                            patients. All
               2000                                  110 !          sides also  agree
                                                                                agree   that
                                                                                        that
               2000                                                 there is a group of
                                                                    there
     $ollrCe:. National
     Source:               Vital Statistics
               Ncltlo(laI Vital  StdtlSttGS                         people who do well on
                                                                    opioids long-term,
                                                                              long-term,
                                                                    taming their
                                                                             their pain while
avoiding addiction                          although there
          addiction or excessive sedation, although   thereisis no
                                                                no research
                                                                    research onon how large
this
this group
      group is or how to identify them  before they begin a treatment.
                                                            treatment.    There   is also
widespread
widespread agreement
              agreement that
                          thatthey  can be used, with caution,
                               theycan                caution,forfor acute pain, such as after
                                                                                            after
an operation.

         specialists now question whether
But some specialists                      the drugs
                                  whether the drugsshould
                                                    should be
                                                           be prescribed
                                                              prescribed so
                                                                         so freely
                                                                            freely for
           Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 148 of 256


months or
months   or years
            years to
                   to people
                      people with
                             with chronic
                                   chronic pain
                                            pain that
                                                 that isn't
                                                       isn'trelated
                                                             relatedtotocancer,
                                                                         cancer, as
                                                                                  as Dr.
                                                                                     Dr. Portenoy
proposed 25
proposed   25 years ago. "People lost
                                   lost sight
                                        sight of
                                              ofthe
                                                 thefact
                                                     factthat
                                                           that these
                                                                 these are dangerous
                                                                           dangerous drugs
that are
that arehighly
         highly addictive,"
                 addictive,"said
                             said Jane
                                  JaneBallantyne,
                                         Ballantyne, aa pain
                                                        pain specialist
                                                              specialist at
                                                                          at the
                                                                             the University
                                                                                 University of
Washington. She once agreed
Washington.              agreed with
                                 with Dr. Portenoy
                                           Portenoy and proponents
                                                           proponents of broad opioid use  use but
                                                                                               but
now believes they    need to
               they need  to be used
                                used more selectively.

Opium-derived painkillers
                painkillers have been around
                                       around for thousands
                                                  thousands of
                                                            of years. Early in
                                                                            in the
                                                                                the 20th
                                                                                    20th
century, heroin
century, heroin was
                was sold
                    sold as
                         as aa cough
                               cough suppressant.
                                     suppressant.Heroin
                                                   Heroinaddiction
                                                         addictionin
                                                                   inthe
                                                                      theU.S.
                                                                          U.S.
skyrocketed. Congress
skyrocketed. Congress banned
                       bannedthe thedrug
                                    drugin
                                         in1924 and doctors became deeply wary
                                                                             wary about
                                                                                    about
using opioids.

Dr. Portenoy
    Portenoy set out to
                     to change
                        change that.
                                that.As
                                     As a young doctor at Memorial Sloan-Kettering
hospital  in New York, he noticed that
hospital in New York, he noticed that opioids were
                                              were effective
                                                   effective in
                                                              incancer
                                                                 cancerpatients
                                                                       patients with
terrible pain.
terrible

1111986,
In 1986, at
         at the
            the age of 31,
                       31,heheco-wrote
                               co-wroteaaseminal
                                           seminalpaper
                                                    paper arguing
                                                          arguing that opioids could also be
used in the  much  larger  groupof
used in the much larger group     of people
                                     people without
                                            without cancer
                                                     cancerwho
                                                             who suffered
                                                                 suffered chronic pain.
                                                                                  pain. The
paper was
paper was based
            based on
                  on just
                      just 38
                           38 cases
                              cases and
                                     and included several
                                                   several caveats. Nevertheless, it opened
the door
the door to
          to much
             much broader
                   broader prescribing
                             prescribingofof the
                                             the drugs
                                                 drugsfor
                                                       for more
                                                           more common
                                                                common complaints such
as nerve or back pain.

Charming and articulate,   he became a sought-after
               articulate, he          sought-after public
                                                      public speaker. He
                                                                      He argued
                                                                         argued that
                                                                                 that
opioids are a"gift
            a "giftfrom
                    fromnature"
                         nature"that
                                 thatwere
                                     werebeing
                                            beingforsaken
                                                  forsakenbecause
                                                            because of
                                                                    of "opiophobia"
among doctors.
among  doctors. "We had to destigmatize
                             destigmatize these
                                           thesedrugs,"
                                                 drugs,"said
                                                         saidDr.
                                                              Dr. Portenoy.

He rose to chairman of pain
           chairman of pain medicine
                             medicine and
                                        and palliative
                                            palliative care
                                                       care at
                                                             at Beth
                                                                Beth Israel
                                                                     Israel Medical Center
in New York.
        York.His
              Hissmall
                  smalloffice
                        officeisisstudded
                                   studdedwith
                                          with awards
                                               awards and evidence of his his offbeat
                                                                              offbeat sense
                                                                                      sense
of humor. He prominently   displays aa magazine
              prominently displays      magazine mock-up
                                                  mock-up that
                                                            thatjokingly
                                                                 jokingly dubs him "The
King of Pain."
        Pain."

At medical conferences,
              conferences, his
                           his confident, knowing manner
                                                    manner helped
                                                             helped smooth
                                                                     smooth the
                                                                            the way for his
message. Before an audience of government regulators,
message.                                        regulators, he
                                                             he once joked that
                                                                           that he might tell
a patient
  patient atatlow
               lowrisk
                   riskof
                       ofabuse:
                          abuse:"Here,
                                 "Here, [have]
                                        [have] six
                                               six months
                                                   monthsof of drugs.
                                                               drugs. See
                                                                      See you later," he said,
according to
according    to a Food and Drug Administration
                                  Administration transcript.
                                                  transcript. Amid
                                                              Amid laughter, he added,
                                                                                 added, "It's
                                                                                          "It's
just hyperbole. I don't actually do that."
                                     that."

Steven Passik, a psychologist
                 psychologist whowho once worked closely with Dr. Dr. Portenoy
                                                                      Portenoy and
                                                                                and describes
                                                                                    describes
him as his mentor, says
                     says their
                          their message
                                message wasn't
                                          wasn'tbased
                                                   basedon
                                                         onscientific
                                                            scientificevidence
                                                                       evidence so much as a
zeal to improve patients'
                 patients'lives.
                            lives."It
                                  "Ithad
                                      had all
                                          all the
                                              the makings
                                                   makings of
                                                           of a religious movement atat the
time," he says. "It had that
time,"                  that kind
                              kind of a spirit
                                        spirit to it."
                                                  it."

Drug companies
      companiestook
                  tooknotice.
                       notice.In
                               In1996,
                                  1996, Purdue
                                        Purdue Pharma
                                                 PharmaLPLP released
                                                             releasedOxyContin,
                                                                      OxyContin, a form of
oxycodone in a patented,
                 patented, time-release
                            time-releaseform,
                                         form,and
                                                andrivals
                                                    rivalsfollowed
                                                           followedsuit.
                                                                     suit.Today,
                                                                          Today, sales of
       painkillerstotal
opioid painkillers totalmore
                         morethan
                               than$9
                                    $9billion
                                        billionaayear,
                                                 year,according
                                                       accordingtotoIMS
                                                                     IMS Health, which
tracks sales
tracks sales for drug
                 drug companies.

In 2007,
   2007, Purdue
         Purdue Pharma and three
                              three executives pleaded
                                               pleaded guilty     "misbranding" of the
                                                        guilty to "misbranding"
drug as less addictive
drug         addictive and
                       and less subject to abuse than
                                                 than other
                                                      other pain
                                                            pain medicines and paid
$635 million in fines.

       Pharma says
Purdue Pharma   says itit has
                          has worked
                              worked to discourage abuse of its drugs, adding that
                                                                               that
OxyContin is
          is safe
             safe and
                  and effective when
                                  when used
                                        used properly.
                 Case
A Pain-Drug Champion Has4:18-cv-04707
                         Second Thouglits
                        Second              Document
                                Thoughts - WSJ                                                              1-3 Filed https://www.wsj.com/articles/SB1000142412788732447830457817334...
                                                                                                                      on 12/13/18 in TXSD Page
                                                                                                                      https://www.wsj.com/articles/SB      149 of 256
                                                                                                                                                      1000142412788732447830457817334...


       In the late
              late 1990s, groups
                          groups such
                                    such as
                                         as the
                                            the Ainerican
                                                 American Pain   Foundation, of
                                                            Pain Foundation,          Dr. Portenoy
                                                                             of which Dr. Portenoy
              director, urged
       was a director,  urged tackling
                                tackling what   they called an epidemic of untreated
                                         what they                         untreated pain. The
       American Pain Society, of
       American                   of which
                                      which he
                                             hewas
                                                 waspresident,                       pain what
                                                     president, campaigned to make pain   what it
       called the "fifth vital sign" that doctors
                                           doctors should
                                                    should monitor, alongside blood pressure,
                                                                                     pressure,
                      heartbeat and
       temperature, heartbeat      and breathing.

       Dr. Portenoy
       Dr. Portenoy helped
                      helped write
                              write a landmark
                                      landmark 1996
                                                  1996consensus
                                                        consensus statement
                                                                    statement by two professional
                                                                                       professional
       pain societies  that said
            societies that  saidthere
                                 therewas
                                        waslittle
                                            littlerisk
                                                   riskof
                                                        of addiction
                                                           addiction or
                                                                      or overdose
                                                                         overdose among pain
       patients. In lectures
       patients. In lectureshehecited
                                 citedthe
                                       thestatistic
                                           statisticthat
                                                      thatless
                                                           lessthan
                                                                than1%
                                                                     1%ofof opioid users became
       addicted.

       Today, even
       Today,  even proponents
                    proponents of opioid use say thatthat figure was wrong. "It's
                                                                             "It's obviously crazy to
       think that
       think thatonly
                  only1%
                       1% of
                           of the
                               the population
                                   population is at risk for opioid addiction,"
                                                                    addiction," said
                                                                                said Lynn
                                                                                     Lynn Webster,
       president-electofofthe
       president-elect     theAmerican
                                AmericanAcademy
                                           Academyof  of Pain
                                                         Pain Medicine, one of the
                                                                                the publishers
                                                                                    publishers of the
       1996 statement.
       1996  statement. "It's
                         "It's just not true."
                                        true."

       The figure came
                   came from
                         from aa single-paragraph   report in
                                  single-paragraph report   in the
                                                               the New
                                                                   New England Journal of
       Medicine in 1980
                    1980 describing
                          describing hospitalized    patientsbriefly
                                       hospitalized patients  brieflygiven
                                                                      given opioids.
                                                                            opioids. Dr. Portenoy
                                                                                          Portenoy
       now says he
                 he shouldn't
                     shouldn't have used the
                                           the information
                                                information in lectures
                                                                 lectures because itit wasn't
                                                                                       wasn't relevant
       for patients with chronic noncancer pain.
           patients with

       For such a widely
                  widely used
                           used therapy,
                                 therapy, there is relatively little scientific evidence that
                                                                                           that opioid
       drugs are
       drugs are safe
                 safe and
                       andeffective
                            effectivefor
                                      for long-term
                                          long-termuse.use."Data
                                                            "Dataabout
                                                                   aboutthe
                                                                         theefffectiveness
                                                                             effectiveness of opioids
       does not exist,"
                exist," Dr. Portenoy
                             Portenoy said in his recent Journal
                                                            Journal interview.
                                                                     interview.To
                                                                                To get a painkiller
       approved, companies must prove that   that it is better at reducing
                                                        better at reducing pain
                                                                            pain than
                                                                                 than aa sugar pill
       during short
       during short trials
                     trialsoften
                            oftenlasting
                                   lastingless
                                           lessthan
                                                than1212 weeks.

                                                                                                  "Do they
                                                                                                       they work
                                                                                                             work for
                                                                                                                  for five
                                                                                                                       fiveyears,   10 years, 20
                                                                                                                             years,l0
           The Opiotd
           TIie  Opiold ToA Toll                                                                  years?" Dr. Portenoy
                                                                                                  years?"      Portenoy said
                                                                                                                           said in
                                                                                                                                 in the
                                                                                                                                     the Journal
                                                                                                                                         Journal
           wbld-olae~,u,~
                        aa~
           Opield-relatod deaUtt.                    ae~«ufwe.~3t~,e
                                                     Adrnissicets for tmotment                    interview. "We're at at the
                                                                                                                          the level of anecdote."
                                                                                                                                         anecdote."
           perl0q000pecple
           per 100,000 pee&                          of oplold addiction, per
                                                     ofoploldaddtctkaFm
                                                     lo.°°°i,owe
                                                     10,000 people
                                                                                                  Even so,
                                                                                                        so, he
                                                                                                            he says,
                                                                                                               says, the
                                                                                                                      the drugs can still benefit
            8 _.......-_..- .............._.-.....   a , .......... .:.........................
            ,7...................
               -                  ........ ~ ..      , _.__...__..,_........... .                 carefully selected
                                                                                                             selected patients.
                                                                                                                       patients.
                                           rq.q~
            6                     .._.-....._,1..    6 . .......~.-.._,...« , ,.~;.
            s------ ---                       1      s.------ --- -               Dr. Portenoy's
                                                                                  Dr. Portenoy's ideas about opioids reached
                                                                                                                        reached
               -'--`"'r '""
           3 ....:.........r;t; r
                              ~
                                                            " """""
                                              33 ._...—..._._,.._....
                                                                                  into mainstream medicine and  and attracted
                                                                                                                    attracted
           2                                   2 .............. -
                                                                                  outspoken
                                                                                  outspoken  advocates.
                                                                                             advocates.   Ina
                                                                                                         In a 1998  talk in
                                                                                  Houston,, Alan Spanos, a South Carolina
                                                                                  Houston
           e "'~~~~~_Cy~~         •i« ,~.
                                              o._ . , . . , . .
                Sacco                   ;o            f~rG
                                                     'M                ' J.'10 pain specialist, said patients
                                                                                                        patients with chronic
           Sarcoliita,                                         itOVMS:rstww                  pain could be trusted
                                                                                  noncancer pain             trusted to decide
                                                                                  themselves how
                                                                                  themselves  how many painkillers to take
       without risk
       without       risk of   of overdose.
                                  overdose. According to a recording, Dr.                 Dr.Spanos
                                                                                              Spanossaid
                                                                                                       saidhe
                                                                                                            heunderstood
                                                                                                                understood that
                                                                                                                            that
       a patient
         patient would would simply simply "go to sleep"     sleep" before stopping         breathing.While
                                                                                  stopping breathing.   While asleep, he said,
       the patient
       the patient"can't    "can'ttake takeaadangerous
                                                 dangerousdose.       dose.ItItsounds
                                                                                  soundsscary,
                                                                                          scary,but
                                                                                                 butas
                                                                                                     asfar
                                                                                                        faras
                                                                                                            asIIknow,
                                                                                                                 know, nobody
       anywhere is getting                 burnedby
                              getting burned             by doing
                                                                doing itit this
                                                                             this way."

       Dr. Spanos
       Dr. Spanos declined
                   declined to
                             to say
                                saywhether
                                    whether he still
                                               still agreed
                                                     agreed with
                                                            with his
                                                                 his previous
                                                                     previous statements.
                                                                              statements. He
       said opioids can be helpful and safe with
       said                                 with proper use.

       One of
       One  ofDr.
                Dr.Portenoy's
                    Portenoy'schief
                               chiefcomplaints
                                      complaintswas
                                                  wasthat
                                                      thatdoctors
                                                           doctorswere
                                                                   werereluctant
                                                                        reluctant to prescribe
       opioids because they
                         they feared  scrutiny by
                                      scrutiny by regulators
                                                  regulators or
                                                             or law enforcement.
                                                                    enforcement. In the second
       half of the 1990s,
                   1990s, he
                          he and
                             aiid his
                                  his followers
                                      followers campaigned
                                                campaigned successfully for policies to change
       that.
           Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 150 of 256


In 1998,
   1998, the
           the Federation
                Federation of State Medical Boards
                                               Boards released
                                                       released a recommended
                                                                  reconimended policy
reassuring doctors
reassuring    doctors that
                       thatthey
                             theywouldn't
                                  wouldn'tface
                                            face regulatory
                                                  regulatoryaction
                                                              action for
                                                                     for prescribing
                                                                          prescribing even large
amounts of
amounts     of narcotics,
               narcotics, as
                          as long
                              long as it was in the
                                                the course
                                                    course of
                                                            of medical
                                                               inedicaltreatment.
                                                                         treatment. In 2004
                                                                                       2004 the
                                                                                            the
group called on state
                   state medical boards to make
                                              make undertreatment
                                                     undertreatment of of pain punishable for
the first time.

That policy was drawn
                    drawn upup with
                               with the
                                    the help
                                        help of several
                                                 several people with links to opioid makers,
including David Haddox, aa senior
including                       senior Purdue Pharma executive then
                                                                  then and
                                                                        and now.
                                                                             now. The
federation said  it   received nearly$2
federation said it received nearly     $2million
                                          millionfrom
                                                   fromopioid
                                                        opioidmakers
                                                               makerssince
                                                                       since1997.
                                                                              1997. The
federation says
federation  says itit derives
                      derives the
                              the majority
                                  majority of
                                            of its
                                               its funding from administering medical
licensing exams, credential
                     credential verification, and data services.

A federation-published  book outlining
   federation-published book  outlining the
                                         theopioid
                                            opioidpolicy
                                                   policy was funded by opioid makers
                                                                               makers
including Purdue
including  Purdue Pharma,
                   Pharma, Endo
                            Endo Health Solutions Inc. and others,
                                                            others, with
                                                                    with proceeds
totaling $280,000  going to the federation.
totaling $280,000 going the federation. EndoEndo  declined to comment.

Purdue  Pharmasaid,
Purdue Pharma   said,"Dr.
                       "Dr. Haddox
                            Haddox was recruited
                                         recruitedby
                                                   bythe
                                                      theFSMB,
                                                         FSMB, so
                                                                so he
                                                                   he did
                                                                      did not
                                                                          not have
                                                                              have undue
                                                                                   undue
or inappropriate  influence"on
   inappropriate influence"   on the
                                 the federation's
                                     federation'soutput.
                                                  output.Purdue
                                                          Purduedeclined
                                                                 declinedtotomake
                                                                              make Dr.
                                                                                   Dr.
Haddox available
        available to
                   to comment.

The federation said it didn't
    federation said    didn't believe
                              believe its model policy contributed
                                                        contributed to increased
                                                                       increased
prescriptionsand
prescriptions and said
                  saiddrug
                        drugmakers
                              makers didn't
                                      didn'tinfluence
                                             influence its
                                                       its guidelines.

In 2001,
   2001, the
          the Joint
              Joint Commission, which
                                  which accredits
                                         accredits U.S.
                                                   U.S.hospitals,
                                                         hospitals,issued
                                                                    issuednew
                                                                           newstandards
                                                                                 standards
telling hospitals    regularly ask patients
        hospitals to regularly              about pain
                                   patients about   pain and
                                                         and to make treating
                                                                       treating it a priority.
The now-familiar
      now-familiar pain scale was
                               was introduced
                                    introduced in many
                                                  many hospitals,
                                                          hospitals, with
                                                                     with patients
                                                                          patients being
asked to rate
         rate their
               theirpain
                     painfrom
                          fromone
                               onetoto10
                                      10 and
                                         and circle
                                             circle aa smiling
                                                       smiling or frowning face.

The Joint Commission published
                        published a guide sponsored
                                                sponsored by
                                                           by Purdue Pharma.
                                                                      Pharma. "Some
clinicians have inaccurate
                 inaccurate and exaggerated concerns"
                                                   concerns" about addiction, tolerance and
risk of death,
        death, the guide said. "This attitude
                                         attitude prevails despite the fact there
                                                                            there is no
evidence that   addictionisis aa significant
          that addiction         significant issue
                                              issue when
                                                    when persons
                                                          persons are
                                                                  are given
                                                                      given opioids for pain
control."

        said the booklet emerged from aa process
Purdue said                               process that
                                                   that "represented
                                                        "represented the
                                                                      the consensus
                                                                          consensus of
                                                                                    of a
      range of interested
broad range                stakeholders."Drug
                interested stakeholders." Drug makers
                                                 makers regularly
                                                         regularly pay for educational
materials for
materials for physicians
              physicians as
                          as an element of their
                                            their marketing.
                                                  marketing.

The Joint Commission said
                        said its
                               its standards
                                   standards didn't   encourage physicians and hospitals to
                                              didn't encourage
increase prescriptions.
         prescriptions."I"I think
                            think that's
                                    that'saavery
                                             very distorted
                                                  distortedand
                                                            andnot
                                                                not helpful
                                                                    helpful explanation
                                                                            explanation of
what'sgoing
what's goingon,"
             on,"said
                  saidAna
                        AnaMcKee,
                              McKee, the Joint    Commission'schief
                                            Joint Commission's  chief inedical
                                                                      medical officer.
                                                                               officer.

Over his
      his career,
          career, Dr.
                  Dr.Portenoy
                      Portenoyhas
                                has disclosed
                                    disclosedrelationships
                                              relationships with more than a dozen
companies, most
companies,   most of
                   of which
                      which produce
                             produce opioid
                                      opioid painkillers.
                                             painkillers."My
                                                          "My viewpoint is that
                                                                           that I can have
those relationships,
those relationships,they
                      theywould
                            wouldbenefit
                                  benefit my
                                          my educational
                                              educationalmission,
                                                           mission, they
                                                                    they benefit
                                                                         benefit in my
research mission,
research  mission, and
                    andtotosome
                           some extent,
                                 extent,they
                                         theycan
                                              can benefit
                                                  benefit my
                                                           my own pocketbook, without
                                                                                 without
producing in
producing   in me any tendency   to engage in undue influence or misinformation,"
                       tendency to                                misinformation," he
said.

Dr. Portenoy
Dr. Portenoy and Beth Israel
                       Israel declined to
                                        to provide details of their funding by drug
                                                                                drug
companies. A 2007
              2007 fundraising
                   fundraising prospectus
                                 prospectus from
                                              from Dr. Portenoy's program shows
                                                   Dr. Portenoy's            shows that
                                                                                     that his
program received
program  received millions
                  millions of
                           of dollars
                               dollars over the preceding  decade   in funding
                                                preceding decade in funding    from  opioid
           Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 151 of 256


makers including
makers  includingEndo,
                  Endo,Abbott
                        Abbott  Laboratories
                              Laboratories    , Cephalon,
                                           , Cephalon,     Purdue
                                                       Purdue Pharma and Johnson
                                                                  Pharma         &
                                                                          and Johnson &
Johnson ..
Johnson

Endo,Abbott,
Endo,  Abbott,Janssen
               Janssenand
                       andPurdue
                            Purdue
                                 declined
                                      declined
                                            to comment.
                                                to comment.
                                                        Cephalon's
                                                            Cephalon's
                                                                   current
                                                                        current
                                                                           owner,owner,
Teva Pharmaceutical
Teva  PharmaceuticalIndustries
                      Industries
                               Ltd.
                                 Ltd.
                                    , didn't
                                        , didn't
                                             immediately
                                                 immediately
                                                         havehave
                                                              a comment.
                                                                  a comment.

In May
   Mayofofthis
            thisyear,
                 year,the
                        the
                          Senate
                             SenateFinance
                                     Finance  Committee
                                                Committeeopened
                                                             opened
                                                                 an investigation
                                                                     an investigation
                                                                                  into the
                                                                                       into the
financial ties
financial  tiesbetween
                betweenthethepharmaceutical
                                pharmaceutical   makers
                                                   makersandand
                                                             the doctors
                                                                 the doctors
                                                                         and groups
                                                                              and groups
                                                                                     that that
advocated broader
advocated    broaderuseuseofofopioids.
                               opioids.It It
                                          asked
                                             asked
                                                 opioid
                                                   opioid
                                                        makers
                                                           makers
                                                               to disclose
                                                                   to disclose
                                                                           howhow
                                                                                muchmuch
                                                                                      they they
had paid
     paidDr.
           Dr.Portenoy,
               Portenoy, hishis
                              program
                                program andandseveral
                                                 several
                                                      organizations
                                                          organizations
                                                                    he was
                                                                        he involved
                                                                            was iiivolved
                                                                                     with.with.

After spending
After  spendingmost
                 mostofofhishisprofessional
                                  professional life
                                                  life
                                                     advocating
                                                       advocating
                                                                greater
                                                                   greater
                                                                        useuse
                                                                            of the
                                                                                of the
                                                                                   drugs,
                                                                                        drugs,
                                                                                          Dr. Dr.
Portenoy said
Portenoy   saidthere
                thereisisstill
                           stilllittle
                                  little
                                       research
                                         researchto show
                                                     to show
                                                           whether
                                                              whether
                                                                   patients
                                                                       patients
                                                                            whowho
                                                                                 embarkembark
                                                                                          on on
long-term opioid
long-term   opioidtherapy
                   therapywill   willever
                                       ever
                                          bebe
                                             able
                                               ableto stop.
                                                      to stop.

Earlier this
Earlier  thisyear,
              year,hehe
                      said,
                        said, hehe
                                 asked
                                    asked
                                        hishis
                                            mother
                                               mother
                                                    whether
                                                        whether
                                                             she would
                                                                 she would
                                                                       stop stop
                                                                            taking
                                                                                 taking
                                                                                   her her
hydrocodoneas
hydrocodone    aspart
                   partofofa ascientific
                                scientific study.
                                         study.   She
                                                She    said
                                                    said no.no.

"How
"Howdifficult
      difficultisisititfor
                        forher
                            hertotoget
                                    getoffoff
                                           these
                                              these
                                                  drugs?"
                                                    drugs?"
                                                          Dr.Dr.
                                                             Portenoy
                                                                 Portenoy
                                                                      asked.
                                                                          asked.
                                                                             "You"You
                                                                                  have no
                                                                                       have
                                                                                          idea
                                                                                             no idea
and neither
    neitherdodoI,I,because
                      becausenono  one
                                     one
                                       knows."
                                           knows."

—DevlinBarrett
—Devlin Barrettcontributed
                contributed to this article.
                                    article.

Write
Write to
       toThomas
         ThomasCatan
                Catanatat thomas.catan@wsj.com
                       thomas.catan@wsj.com and
                                            and Evan
                                                EvanPerez
                                                     Perezatat
evan.perez@wsj.com
evan.perez@wsj.com

Corrections
Corrections&Amplifications
               &Amplifications
In the
In  theUnited
        UnitedStates
                Statesinin2010,
                           2010,there
                                  there
                                      were
                                        were5.45.4
                                                opioid-related
                                                   opioid-related  deaths
                                                               deaths      per 100,000
                                                                       per 100,000 peoplepeople
and 5.4
      5.4admissions
          admissionsfor
                      fortreatment
                           treatmentofofopioid
                                          opioidaddiction
                                                  addiction
                                                          perper
                                                              10,000
                                                                  10,000
                                                                      people.
                                                                         people.
                                                                              An earlier
                                                                                  An earlier
version of
version   ofaagraphic
               graphicaccompanying
                        accompanying   this
                                         this
                                            article
                                               article
                                                    reversed
                                                       reversed
                                                             the the
                                                                 labels
                                                                     labels
                                                                        on the
                                                                            ontwo
                                                                               the charts.
                                                                                   two charts.



             Copyright &copy;2017 Dow
                                  Dow Jones
                                      Jones 8amp;
                                            &amp; Company,
                                                  Company, Inc. All
                                                                Al Rights Reserved
Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 152 of 256




             EXHIBIT E
Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 153 of 256




                               X15
                                         A United
                                                       Foundation
                                         American Pain Foundation
                                           United Voice of Hope and
                                                        of Hope and Power over
                                                                          over Pain
                                                                               Pain




                                 A Reporter's Guide:
                                              Guide.
                  Covering
                  Covering Pain
                           Pain and  Its Management
                                and Its  Management
            Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 154 of 256




       ~r   , ~~*          .   ,   '   ,   -   .   ,   _

                 k   ~
                     •

IP1.        Y'        f`




       rain  is a complex
         iin is             perceptionthat
                  complex perception          differs
                                        thatdiffers
       enormously fromoneperson
       enormouslyfrom      one personto toanotber,
                                           another, even
                                                      even those
       with seemingly
       witb,             identicalinjuries
              seemingly identical  injuriesororillnesses.
                                                illnesses.
 Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 155 of 256




                                                                                           A
                                                                                          -i1 ~f~




Evez yonehas
Everyone    hasexperienced
                experiencedpain—whether
                             pain—whetherit's it'saapounding
                                                     poundingheadache
                                                                headache at
                                                                          at the end of a
                                                                                        a
long day,
     day, aa thzrobbing toothachewarning
             throbbing toothache    warning of
                                             of aa cavity
                                                   cavity or
                                                          or infection,
                                                             infection,an
                                                                        an open wound
                                                                                 wound
or sprained
   sprained ankle
              anklefrom
                    fromaafall,
                           fall, or
                                 oraastinging
                                      stingingbzcrn
                                               burn from touching
                                                            touching aahot
                                                                        hotpan.
                                                                            pan.
There are hundreds
There are hundreds of pain
                        pain syndromes,
                              syndromes, and  and pain
                                                   pain is
                                                        is often aa chief sylnptom of most
                                                                    chief symptom
chronic conditions, including
                    includingcancer,
                                cancel; diabetes,
                                         diabetes, arthritis,
                                                     arthritis,fibron2yalgia
                                                                fibromyalgia and
                                                                               andaahost
                                                                                      hostofof
neurological
neurological disorders.
              disorders.For
                        For n2illions  ofAn2ericans,
                             millions of                 pain persists, interfering
                                           Americans, pain              interferingwith
                                                                                     with
everyday activities and
                    and enjoylnent
                         enjoymentof  of life.  Peopleliving
                                          life. People livingwith
                                                               with chronic
                                                                     c.hronicpain
                                                                               pain will
                                                                                    will often
                                                                                          often
avoid certain
      certain znovements
               movements or or activities,  feazful they
                               activities, fearful   they will
                                                           willcause
                                                                causemore
                                                                       znoreinjury
                                                                              injury or
                                                                                     or to
                                                                                         to
avoid the anxieiy
          anxiety of anticipated pain.



                            jg~ :~44*
                                   ~~11A

         ,      y~n~ s• a t• .~..~ ~~~
                                                p




               SOME   COMMON
               SOIVIE COMliil0N    MISCONCEPTIONSABOl9T
                                Ie4i1SCO1VCEP1'IOIVS ABOUT PAIN:
                                                         PA11V
              ® Pain
                 Paiii -is =`°all
                       Is ."all  ininyoUr
                                       your head."
                                             head." A1tFiougl-i  this
                                                     Although this             physician
                                                                               physician oror nurse
                                                                                              nurse might
                                                                                                      might "guesS"
                                                                                                              "guess"about
                                                                                                                        about
                -i's partially{true
                 is partially    truebetabse
                                        becausewevveneed
                                                     need our
                                                           our          W      someone's
                                                                               Someone's    actual
                                                                                            actual  pairi.
                                                                                                    pain.   The
                                                                                                           The   person
                                                                                                                 person    with
                                                                                                                          with
                 brains   for the,
                 brains for   the perceptidn
                                   -perceptionofofpain,
                                                      pain,that
                                                            that;°           - pain is the authority
                                                                                            authority,on the e~stence        and;,
                                                                                                                 existence and
                 does not
                        not mean
                             meanpain painis-imaginary
                                            is imaginary wherr_
                                                          when g               severity
                                                                               severity ,of_his/her
                                                                                         of his/her pain. The,
                                                                                                             The self-report is ,
                 the source~
                      source of of pain is=:not    wellunderstood.
                                          is not well   understood.            most
                                                                               most •reliable  indicator.
                                                                                     reliable indicator.
                 Pain  is all
                 pain is   alltoo
                               too real
                                    realtotothe
                                              the person
                                                  personwho
                                                          who lives
                                                                lives     m Seekiug
                                                                        ' as   Seekingmedical
                                                                                          medicalcare`for
                                                                                                     care for pain
                                                                                                                paini.sis aa sign
                                                                                                                             sign
              ; with
                 withititday
                          day~inin and
                                   and_out.
                                         out.                                  of
                                                                               of weakness.
                                                                                  weakness.Pain  Paincarries
                                                                                                       carries a stigma,
                                                                                                                   stigma,f and
                                                                                                                             and '
              s_ Pain is.just something
                                something one has to live  live                many people,    hesitate talking
                                                                                      people hesitate    talking about
                                                                                                                   about their
                                                                                                                           their '
             :.~rith  -- an inevitable
                 with—an      inevitablepart
                                          part of
                                               of a disease  or
                                                    disease or                 pain and how
                                                                                          how itit affects
                                                                                                   affects their
                                                                                                            their daily life;
                 condition. The fact is is.most
                                           most pain can
                                                       can be                  they also don't want
                                                                                                 want toto :be
                                                                                                           ,be considered,
                                                                                                               considered aa
                 relieved
                 relieved with
                           withproper_=pain-      management:
                                 proper pain management.                       "bad":  patient: a
                                                                               "bad" patient.—
               E Pain
                  Pain is is aa natural part
                                          part of
                                                of growing
                                                    growingolder.
                                                               older:     ca z Use
                                                                               Useof ofstrong
                                                                                         strongpain
                                                                                                  painmedication
                                                                                                         medicationleads  leadstoto '
                _ While pain is more commoncommon as   as we
                                                          we age
                                                              age              addiction:
                                                                               addiction.ManyManypeople
                                                                                                    peopleliving
                                                                                                              livingwith,
                                                                                                                     withpain__,
                                                                                                                            pain
                  because nconditions that cause cause pain
                                                        pain (e.g.,
                                                              (e.g.,           and even
                                                                                    even some
                                                                                           somehealthcare
                                                                                                  healthcare providers falsely
                                                                                                                            falsely
                  arthritis,   degenerative joint
                  arthritis, degenerative     joint diseases,
                                                     diseases,                 believe opioids
                                                                                         opioids (strong
                                                                                                  (strongpain
                                                                                                            painmedicines)
                                                                                                                   medicines)areare ,
                  cancer,     shingles, osteoporosis)
                  cancer, shingles,     osteoporosis)are aremore
                                                              more             uriiversally, addictive. Studies
                                                                               universally addictive.   Studies _have     shown
                                                                                                                  have shown
                  frequent in older adults;
                                         adults, it should not be              that the. risk of addiction is-
                                                                                    the risk                     smallwhen
                                                                                                             is small  when :
                  something people-
                                 people have to struggle with.                 these medicines are properly
                                                                                                       properly prescribed
                                                                                                                   prescribed
               ~ Tlhe
                  'ihebest
                         bestjudge
                                judge of
                                       ofpain
                                           painisisthe
                                                     thepliysicia.n
                                                         physitian             and taken as directed.
                                                                                               directed. As
                                                                                                          As with
                                                                                                               with any
                                                                                                                     any
                  or nurse. Studies have
                  or  nurse.     Studies  have shown
                                                shown that there
                                                         that there            medication,
                                                                               medication, there areare risks,
                                                                                                         risks, but
                                                                                                                 but these_risks
                                                                                                                     these-risks
                  is little
                     little correlation
                             correlationbetween
                                           between what
                                                      what aa                  can be managed.
                                                                                       managed.                y




A Reporter's
  Reporter's Guide: Covering
                    Covering Pain and Its Management
                             Pain and     Management                                                                                 I
              Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 156 of 256




       ortingG°hallenges
Key Reporting Challenges
...............................................................................................................................

                                                                •®Stigma
                                                                   Stigmaofofpain
                                                                              painmanagement,
                                                                                  management, especially
                                                                                              especiallyamong
                                                                                                         among legal
                                                                                                               legal and
                                                                                                                     and
                                                                  government regulatory bodies
                                                                •OHesitancy
                                                                  Hesitancy on
                                                                             on the part of patients and providers to discuss
                                                                  opioids for legitimate
                                                                              legitimate chronic
                                                                                         chronic pain
                                                                                                 pain management
                                                                                                       management given
                                                                  misperceptions
                                                                  misperceptions about
                                                                                   about opioids and addiction
                                                                  Ability to
                                                                a Ability  to find
                                                                               find unbiased,
                                                                                    unbiased, credible
                                                                                              credible information
                                                                                                        information about
                                                                                                                    about pain
                                                                •®Limited
                                                                  Limitednumber
                                                                          numberof
                                                                                of randomized
                                                                                    randomized controlled trials
                                                                •®Finding
                                                                   Findingpain
                                                                           painpatients
                                                                                patientswho
                                                                                         wholive
                                                                                             livewith
                                                                                                  withthe
                                                                                                       thetype
                                                                                                           typeof
                                                                                                                of pain
                                                                                                                   pain and/or
                                                                                                                        and/or
                                                                  use the pain management
                                                                               management approach
                                                                                            approach being
                                                                                                       being reported in the
                                                                  news story
                                                                •®Accurately
                                                                   Accuratelycharacterizing
                                                                                characterizingthe
                                                                                                thepain
                                                                                                    painexperience
                                                                                                         experience given
                                                                                                                     given that
                                                                                                                           that every
                                                                  person experiences pain differently,
                                                                                              differently, even if they have a similar
                                                                                                                                similar
                                                                  injury or illness




          ~     Consider the
                Consider, the following.:
                              following....
                                                                                                                                                  .~
          1     ✓ Most Americans
                a      Americans (80%)
                                 (80%) will
                                       will suffer
                                             suffer from
                                                     from back
                                                          back pain at
                                                                    at-some
                                                                        some point
                                                                             point in their lives.                                                     ~
                ✓ As we age, ai-thritis
                ®              arthritis hinders
                                          hinders the normally
                                                       normallysmooth
                                                                smooth sliding
                                                                         sliding,motion
                                                                                     motionofofour
                                                                                                our joints
                                                                                                     jointsand
                                                                                                            and connective                             ~
                  tissues,
                  tissues, resulting in  stiffness and discomfort.
                                                       discomfort. Arthritis
                                                                   Arthritis isis the
                                                                                   the leading
                                                                                       leading cause,
                                                                                               cause, of
                                                                                                       of disability
                                                                                                          disabilityin
                                                                                                                     in people
                                                                                                                        people                         ;
                  over the age of 55.
                                    55.                                                                                                                 ~
               ▪  Painassociated
               p Pain  associatedwith
                                   withpediatric
                                        pediatricimmunizations
                                                  immunizations isis aa significant
                                                                        significant source
                                                                                    source of
                                                                                           of anxiety, for children
                                                                                              anxietyfor                                               i
                  receiving
                  receiving the
                            the immunizations,
                                 immunizations, and
                                                  and evidence
                                                      evidence suggests
                                                                suggeststhatthatthe
                                                                                 theway
                                                                                     way children
                                                                                         childrenand
                                                                                                  and parents
                                                                                                        parents cope                                   ;
                  can set the stage
                              stage for
                                    for future pairi
                                               pain responses.                                                                                         i
                • Damage to oror dysfunction
                                 dysfunction of the
                                                 the central
                                                      central nervous
                                                              nervous system, due to to stroke,
                                                                                        stroke, multiple
                                                                                                multiple sclerosis;
                                                                                                          sclerosis,                                   '
                  epilepsy, brain or spinal cord
                                            cord injuries
                                                  injuries or
                                                           or Parkinson's
                                                              Parkinson's disease,-
                                                                          disease, also
                                                                                    also stimulates
                                                                                          stimulates pain
                                                                                                     pain pathways.
                • An
                  Arriestimated
                       estimated3030toto50%
                                         50%ofofpatients
                                                 patientsundergoing
                                                          undergoing active
                                                                       active treatment
                                                                               treatment for
                                                                                          for cancer
                                                                                              cancer and 70%
                                                                                                         70% of those.
                                                                                                                 those
                  with advanced stages of the
                                            the disease
                                                  disease experience
                                                           experience signif'icant
                                                                       significant levels
                                                                                    levelsof
                                                                                           ofpain
                                                                                               pain and
                                                                                                    and may be reluctant
                  to discuss their pain with their doctors.                                                                                             ~
                                                                                                                '                                       f



                Sources: The Americran
                Sources:'The American Academy
                                        Academy of
                                                 of Physical
                                                    Physical Medicine
                                                             Medicine and   Rehabilitation, Arthritis
                                                                       and Rehabilitafion,  ArthritisFoundation,
                                                                                                      Foundation,Mayday
                                                                                                                 MaydayFund,
                                                                                                                        Fund, National
                                                                                                                              National Institute of     ;
                Neurological Disorders and Stroke, National
                                       and Stroke, National Cancer
                                                             Cancer Institute.
                                                                    Institute.




2
2                                                                                                                           American Pain
                                                                                                                            American  PainFoundation
                                                                                                                                           Foundation
   Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 157 of 256




                                                                                           Purpose
                                                                                                ose~, f `~"~~,~ Guade
                                                                                                            is Guide
...............................................................................................................................

The American Pain Foundation (APF)
T.heAmerican                                 has developed
                                      (APP) has   developedthis
                                                             thisGuide
                                                                  Guideas as aaprimer
                                                                                primer on
pain
pain and
     andpain     managementtotohelp
          painmanagetnent            helpineet
                                           meetthe   informationalneeds
                                                 theinformational               busyr reporters,
                                                                      needsofofbusy   eporters,
editors and producers covering
        and producers    covering tbethe pain         We know
                                               stony ~Ve
                                         pain story.            it's aa complex
                                                          know it's     complex topic,
                                                                                 topic, and
                                                                                        and
          will find
hope you will  find this
                     this to
                           to be
                              be aa useful resource.
                                    usefulresource.


                                                                                                                                                        Page
                                                                                                                                                        P'erge

                        ® AAbasic
                        ®     basicoverview
                                    overviewof
                                             ofthe
                                                 theburden
                                                     burdenofofpain      America, consequences
                                                                painininAinerica, consequences
                           of unmanaged
                              unmanaged pain,
                                           pain, pain  assessmenttools
                                                  painassessment  toolsand
                                                                         andtreatment
                                                                             treatmentoptions                                    4
                                                                                       options.............................:......4
                       •
                       E Pain Stats
                              Stats &
                                    & Facts                                                                                                                    10
                                      Facts....................................................................................................................IfT
                        ® Special
                        ®    Special Topic
                                     Topic Briefs
                                            Briefs covering
                                                   covering
                          ——Special
                              SpecialConsiderations:
                                       Considerations:Pain
                                                        Pain in
                                                              in Specific
                                                                 Specifi'cPopulations
                                                                            Population.s ......................................................13    6
                           ——Pain
                              PainManagement
                                    Management and and Dispaizties
                                                       Disparities .................................................................................23
                                                                                                                                                    23
                           ——Chronic
                              ChronicPain
                                        Pain and
                                             and Opioid Therapy ......:...........................................................................2727
                             At a Glance:   Differentiatingaddiction,
                                  Glance: Differentiating   addiction,physical           dependenceand
                                                                          physicaldependence                 and tolerance
                                                                                                                    tolerance
                           ——Integrative
                              IntegrativeMedicine:
                                           Medicine:Non-Drug
                                                      Non DrugTreatment
                                                                  TreatmentOptions
                                                                                 Optionsfor   forPain
                                                                                                    PainManagement
                                                                                                            Management ................. 35         35
                        ® Pain A to  to Z:
                                        Z: Common
                                           Common.Pain     Termsand
                                                      PainTerms    andSyndromes
                                                                         Syndromes                                                                  40
                                                                                        ............................................................40
                        •EN Online
                            Online Pain Resource........................:....................................................................................43
                                   Pain Resource                                                                                                              4;

                                                           oornseation of the American Pain Foundation's web site at
                                                         g.:to download additional copies and,o Check for posted updates .and new
                                                         added. Here you willalso find recent news releases, press statements and
                                                              'wide variety''of'issues related to pain car-e;- It • `'


ABOUT   THE AMER(CAN
AROUT THE    AMERICANPAIN   PAINFOUNDATiON
                                  FOUNDATION                                        providers   and advocates,
                                                                                    providers and    advocates,who
                                                                                                                 who are
                                                                                                                      areworking
                                                                                                                          working hard   to call
                                                                                                                                   hard to  call
APF's mission
APF's  mission isis to improve the
                                 the quality
                                       quality of
                                               of life
                                                   life for
                                                         for                        attention to
                                                                                    attention  to the
                                                                                                  the urgent
                                                                                                      urgent need      positive changes
                                                                                                              need for positive changes in
                                                                                                                                         in
              pain by:
people with pain                                                                    pain policy,
                                                                                          policy, practice  and research
                                                                                                   practice and researchinvestment.
                                                                                                                         investment.
  Raising public
• Raising  public awareness;
                    awareness;
                                                                                    EXPERTS   AVAILABLEFOR
                                                                                    EXPERTS AVAILABLE      FORINTERVIEW
                                                                                                                INTERVIEW
• Providing   practicalinformation,
  Providing practical     information,education
                                          educationand and
  support;
  support;                                                                          APF can
                                                                                    APF  can connect
                                                                                              connect reporters
                                                                                                        reporterswith
                                                                                                                   withaawide   arrayof
                                                                                                                           wide array    ofleading
                                                                                                                                            leading
                                                                                    pain experts,
                                                                                         experts, as
                                                                                                   as well  as people
                                                                                                      well as  people living
                                                                                                                       living with
                                                                                                                              with pain
                    remove barriers
• Advocating to remove       barriers and increase
                                             increase access
                                                          access
                                                                                    and their caregivers.
                                                                                              caregivers.Whether
                                                                                                            Whetheryouyou are
                                                                                                                           areworking
                                                                                                                               working on  on
                      management; and,
                pain management;
  to effective pain
                                                                                    a national orlocal
                                                                                      national or  localstory,
                                                                                                          story,we
                                                                                                                 wecan
                                                                                                                    canhelp
                                                                                                                         help coordinate
                                                                                                                              coordinate
• Promoting research.
               research.                                                            interviews about pain-specific
                                                                                                       pain-specific conditions
                                                                                                                      conditions and
                                                                                                                                  and
Since its founding
          founding in in 1997,  the American
                         1997, the   American PainPain                                    important issues
                                                                                    other important   issues related
                                                                                                              relatedto
                                                                                                                      to pain (e.g.,depression,
                                                                                                                         pain(e.g.,    depression,
Foundation    (APF)has
Foundation (APF)       hasbeen
                           been atat the
                                      the forefront
                                          forefront ofof                                           financial matters,
                                                                                    coping skills, financial           disparities, treatment
                                                                                                             matters, disparities,   treatment
             for people living with a wide
advocating for
advocating                                 wide variety
                                                  variety ofof                      options).
                              caregivers.
pain conditions and their caregivers.
                                                                                    If you are
                                                                                           are interested
                                                                                               interested in interviewing
                                                                                                              interviewing someone
                                                                                                                            someone at
                 effort, Power Over Pain Action
     grassroots effort,
Our grassroots                               Action Network,
                                                    Network,                        APF or
                                                                                    APF  . orneed
                                                                                              needadditional    resources,please
                                                                                                   additionalresources,    pleasecontact
                                                                                                                                  contact
   now active
is now  active in
               in nearly      states and is
                  nearly 40 states        is comprised
                                             comprised                                              APF'scommunications
                                                                                         Regester, APF's
                                                                                    Tina Regester,          communications manager,
                                                                                                                             manager, at
                                                                                                                                       at
of people  living with
   people living  withpain,
                         pain, caregivers,
                                caregivers, healthcare
                                            healthcare                              (443) 690-4707
                                                                                          690-4707 or    tregester®painfoundation.org.
                                                                                                     or tregester@painfoundation.org.



A Reporter's
A Reporter'sGuide:
             Guide: Covering
                   Covering    Pain
                            Pain andand
                                     Its Management
                                         Its Management                                                                                                              3
                            Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 158 of 256




   rz er on
A Primer on Pain
             ainand ItsManagement
                 a Its Management
...............................................................................................................................


 B@!1R®IENOF
 BURDEN   OE PA11lI
             PAIN 1101
                    IN
 AMEIgICA: AN EV®LV1NCa
 AMERICA:e.N   EVOLVING
 PUBLIC
 PUBLICFIEAL.TFI
         HEALTH CRISIS
                 CRISIS
 Painis is
 Pain           a sei-ious
           a serious   and costly and costly
 public
 public       health
          health  issue. Itissue.
                            affects It affects
                                        PAIN, IS, WOEFULLY, UNPERTREATED FOR A
 znorAmericans
 more     e Arnericans than      than   VARIETY OF REASONS,INCLUDING:
 diabetes,
 diabetes, heartheart          disease
                     disease and      1 and
                                                              •
                                        im Misconceptions
                                            Misconceptions about     about    opioid
                                                                           opioid,      addiction
                                                                                    addiction
 cancer        comhined,
 cancer combined,        and is aand is a
                                        ■   Lackof of
                                        ■ Lack        access
                                                   access to care to care
 leading
 leading cause  cause       of disability
                   of disability  in                in
                                        ® Cultural     normsand
                                            Cultural norms          andthe
                                                                         thestigma
                                                                               stigma    associated
                                                                                      associated    with with  admitting 4
                                                                                                         admitting
 the    United
 the United          States.
               States.            Even tlioug
                        Even though
                                            pain
                                            pain
                                                      .h
 painis is
 pain      one one
                of the of
                        mostthe n2ost
                                        • Limited
                                        ▪   Limited or  orno noprofessional
                                                                   professional     training
                                                                                training       in pain
                                                                                           in pain      management,
                                                                                                     management,
 comnzon
 common reasons reasons        patients which leaves
                        patients                     leaveshealthcare
                                                                   healthcare     providers
                                                                              providers         ill-equipped
                                                                                          ill-equipped          to effectively ~
                                                                                                          to effectively
 consult       a .healt.hcare
 consult a healthcare      provide); provider,
                                            respond
                                            respond totopatients'
                                                               patients'    reports
                                                                        reports        of pain
                                                                                  of pain                                  !
 it    is often
 it is often            inadequately
              inadequately              •NI Concerns
                                            Concerns among  among      physicians'
                                                                     physicians   about about    prescribing
                                                                                           prescribing   pain pain         +
                                            medications
                                            medications for      forchronic
                                                                     chronic    pain,
                                                                             pain,   andand   fears
                                                                                          fears       of scrutiny
                                                                                                 of scrutiny  by by
 assessed
 assessed and and   -eated,
                  treated,trresulting
                                z esiciting regulators
                                            regulators ororlaw    lawenforcement
                                                                       enforcement                                         ~
 in    needless
 in needless            suffering
                suffering   and poor and poor
                                         ■ Inadequate
                                            Inadequate funding  funding forfor pain
                                                                             pain      research
                                                                                   research   (less(less   2% of2% of l
                                                                                                     than than
 patient
 patient        outconws.
           outcomes.                        1VIH    research
                                            NIH research            budget
                                                                 budget  waswas      dedicated
                                                                               dedicated           to pain
                                                                                             to pain        studies)
                                                                                                      studies)
                                                                                                                                  . _ ~. — ----- - ------- ------ - -- --- -----___ ~ _ : _._ ~) _J

                                                                                                                         Untreated ororpoorly
                                                                                                                         Untreated        poorlymanaged
                                                                                                                                                   managed  painpain
                                                                                                                                                                 can can  compromise
                                                                                                                                                                     compromise     everyevery
                                                                                                                                                                                           aspectaspect
                                                                                                                                                                                                  of    of
                                                                                                                         life, includingaaperson's
                                                                                                                         life, including    person's     physical
                                                                                                                                                      physical  andand  mental
                                                                                                                                                                    mental       health,
                                                                                                                                                                            health, socialsocial
                                                                                                                                                                                            and and
                                                                                                                         intimate   relations,
                                                                                                                         intimate relations,    ability
                                                                                                                                              ability to to sleep
                                                                                                                                                         sleep andand  perform
                                                                                                                                                                    perform      everyday
                                                                                                                                                                             everyday   tasks,tasks,
                                                                                                                                                                                               work work
                                                                                                                         productivity   andfinancial
                                                                                                                         productivity and    financialwell
                                                                                                                                                         wellbeing.
                                                                                                                                                              being.

                                                                                                                         Chronic   painisisnot
                                                                                                                         Chronic pain          notonly
                                                                                                                                                   onlyemotionally
                                                                                                                                                         emotionally andand physically
                                                                                                                                                                          physically     debilitating
                                                                                                                                                                                      debilitating for for
                                                                                                                         patients, ititalso
                                                                                                                         patients,      alsoplaces
                                                                                                                                               places   a tremendous
                                                                                                                                                    a tremendous    burdenburden   on families
                                                                                                                                                                             on families  and and
                                                                                                                         caregivers,
                                                                                                                         caregivers, and and    contributes
                                                                                                                                             contributes      to excessive
                                                                                                                                                          to excessive       healthcare
                                                                                                                                                                        healthcare         costs. The
                                                                                                                                                                                    costs. The
                                                                                                                         economic
                                                                                                                         economic toll tollofofchronic
                                                                                                                                                chronicpain
                                                                                                                                                          pain  exceeds
                                                                                                                                                             exceeds   $100$100  billion
                                                                                                                                                                            billion eacheach
                                                                                                                                                                                          year inyear
                                                                                                                                                                                                    the in the
                                                                                                                         United  States
                                                                                                                         United States       alone.
                                                                                                                                          alone.  AsAsthethe  75 rnillion
                                                                                                                                                          75 million  BabyBaby   Boomers
                                                                                                                                                                            Boomers    movemovetowardtoward
                                                                                                                         retirement,
                                                                                                                         retirement, the theepidemic
                                                                                                                                               epidemic    of untreated
                                                                                                                                                        of untreated      or undertreated
                                                                                                                                                                      or undertreated   pain ispain is
                                                                                                                         expected totocontinue.
                                                                                                                         expected         continue.




 Morethan
 More  than   one-quarter
           one-quarter         of American5
                       of Americans  (26%) age 20(26%)     age
                                                   years and  over20 or, an
                                                                      yecirs and ove
 estimated
 estimated 76576.5
               millionmallion    people—report
                       people—report                   that
                                       that they have had     they with
                                                          a problem   have hacl a pr
 pain.This
 pain.   This   number
           number  does notdoes  not
                            account      acute pain. foa° aeute pain.
                                    foraecount
                                                                                                                                                               Sourc'c:National
                                                                                                                                                               Source:          Center
                                                                                                                                                                        Naticroal      forhrHealth
                                                                                                                                                                                  Center     HcalthStitistics,2006.
                                                                                                                                                                                                     Stati.stics.20)6.




  44                                                                                                                                                                                 AmericanPain
                                                                                                                                                                                     American PainFoundation
                                                                                                                                                                                                   Foundation
 Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 159 of 256




PAIN BASICS
PAIN BASICS
    International Association
The International                     Study of
                  Association for the Stucly    Paindefines
                                             ofPain  definespain
                                                             pain as: An unpleasant
                                                                  as: An  unpleasant
sensory and             experience associated
             emotionalexperience
        and einotional                         with actual
                                    associated with actualor  potentialtissue
                                                           orpotential  tissue
damage  ordescribed
dalnage or described in  termsof
                      interins ofsuch
                                  suchdamage.
                                       damage.

                               --      ~ —____~ 1
                                                           At  itsbest,
                                                           At its         painisisthe
                                                                   best,pain       thebody's
                                                                                       body'snatural
                                                                                                  naturalalarm  system,
                                                                                                            alarm         alerting
                                                                                                                     system,         us tous to
                                                                                                                               alerting
                                                           injury   (orfurther
                                                           injury (or    further       if already
                                                                                   injury
                                                                                injury               injured).
                                                                                            if already         It It prompts stop
                                                                                                                  prompts
                                                                                                          injured).          us  to  us toastop a
            r—  0-0-M
                COMMON
                    - M0N
                        ---P  PAIN
                              -A-1N CONDITIONS
                                    CQ~IDITIONS '
                                                           harmful     behaviorororseek
                                                           harmful behavior           seekmedical
                                                                                             medical  attention.  ForFor
                                                                                                         attention.    example,
                                                                                                                          example, lifting
                                                                                                                                        lifting
            ~ •• Headaches
                   Headaches oror   migraine
                                        migraine ' ?                                             in in
                                                                                                    a piercing   pain  in ainperson's
                                                           too much
                                                                muchweight
                                                                        weightmight
                                                                                  mightresult
                                                                                          result       a piercing    pain      a person's
             j: •• Back
                   Back pain     and sciatica
                          pain _and    sciatica            back.
                                                           back. Within      momentsofoftouching
                                                                   Withinmoments             touching  a hot  surface,
                                                                                                          a hot         thethe
                                                                                                                 surface,    fiery
                                                                                                                                 fiery
            € ••Neck
                   Neck and shoulder
                                shoulderpain pain ~        sensation
                                                           sensation of ofaaburn     warnsusustotoquickly
                                                                             burnwarns                quicklypull  away.
                                                                                                                pull      Worsening
                                                                                                                      away.   Worsening
                 • Joint
                   Joint pain
                          paindue duetotoarthritis,
                                           artliritis, d   abdominal
                                                           abdominal pain painmaymaybebea asign
                                                                                              signofof
                                                                                                     appendicitis
                                                                                                        appendicitis or other  serious
                                                                                                                        or other    serious
                   bursitis, fibromyalgia
                   bursitis,  fibromyalgiaoror ~           infection.   Painalso
                                                           infection. Pain    alsotriggers
                                                                                    triggers inflammation,
                                                                                                inflammation,  which
                                                                                                                  whichdirects  healing
                                                                                                                           directs   healing
            ~      degenerative joint
                   degenerative     jointdisease
                                           disease         cells to
                                                           cells  to the
                                                                      thearea
                                                                          areaofofinjury.
                                                                                    injury.TheThe experience
                                                                                                     experience of of
                                                                                                                    pain alsoalso
                                                                                                                       pain    beckons
                                                                                                                                   beckons
            ; ••Muscle
                   MusCle pain
                            pain from'overuse
                                   from'overuse            the
                                                           the injured     persontotorest,
                                                                injuredperson              promoting
                                                                                       rest,   promoting  healing.
                                                                                                             healing.
             j or strain,
                      strain,injury
                                injuryoror
                   fibromyalgia
            ~ fibromyalgia                           j     At
                                                           At its worst,unrelenting
                                                              itsworst,   unrelenting pain  robs
                                                                                         pain  robspeople   of their
                                                                                                       people        livelihood
                                                                                                               of their          andand
                                                                                                                         livelihood
                                                                 being. When
                                                           well being.  Whenpainpainpersists,
                                                                                      persists,it it  often a sign that
                                                                                                  is is often a sign that
                   PoSt-surgical pain
            ~ ••Post-surgical       pain
                                                           the  body'salert
                                                           the body's   alertsystem
                                                                               systemhashas
                                                                                          broken
                                                                                             broken down.   In other
                                                                                                        down.         words,
                                                                                                                In other       painpain
                                                                                                                           words,
                                                           signals  remainactive.
                                                           signals remain    active.Over
                                                                                     Over time,
                                                                                            time,thisthis
                                                                                                       heightened
                                                                                                          heightenedresponse   may:
                                                                                                                        response  may:
            ~ For definitiozzs
                    definitions ofofthese
                                      these
               artd mther
              and   otherpcaizz    coizditiolzs, ;
                           pain conditions,                • Harm
                                                             Harm thethenerves,   bloodvessels
                                                                          nerves,blood   vesselsand organs
                                                                                                  and organs
              as
              asxvell
                   wellas
                       asc®rsznron
                           commonpain.=pain -- I             Suppress immune
                                                           • Suppress    immunefunction
                                                                                   function
            1
            ~ terms,
               ternzs,please
                        pleaserefer
                                 refertotothe
                                            the I.           Result in
                                                           • Result  in excessive
                                                                        excessive inflammation
                                                                                   inflammation
            iPsrin
            1 PainAAtotoZ.ZZistaaag
                             listing atat the
                                          the              • Delay healing
                                                                    healing
              back ,of
            f back   of this
                         thisresotirce.
                              resource.          ~
            t                                       f      Since  thebrain
                                                           Since the  brainremembers
                                                                            remembers    pain,  pain
                                                                                             pain,   maymay
                                                                                                   pain   be imprinted  into into
                                                                                                             be imprinted    the the
                                                           nerve         andcontinue
                                                                  tissueand
                                                           nerve tissue       continue  to to
                                                                                            send pain
                                                                                              send    sensations
                                                                                                    pain         even
                                                                                                         sensations    in the
                                                                                                                    even   in the
                                                                       painful stimuli.
                                                           absence of painful   stimuli.


                                                           Chronic
                                                           Chronic Pain-Brain
                                                                      Pain-BrainCorttzection
                                                                                      Connection
                                                                 research isisunraveling
                                                           New research         unraveling howhowchronic
                                                                                                    chronicactivation  of the
                                                                                                              activation   of the
                                                           biological pathways
                                                           biological   pathwaystransmitting
                                                                                    transmitting pain  is associated
                                                                                                    pain              with
                                                                                                          is associated      structural
                                                                                                                          with   structural
                                                           and              changesininthe
                                                                chemicalchanges
                                                           and chemical                   thebrain.
                                                                                               brain.AArecent  study
                                                                                                          recent      suggests
                                                                                                                  study   suggeststhatthat
                                                           constant          signalscan
                                                                       painsignals
                                                           constant pain              canresult in in
                                                                                           result   mental
                                                                                                      mentalrewiring  thatthat
                                                                                                               rewiring     affects  the the
                                                                                                                                 affects
                                                           frontal cortex,
                                                           frontal   cortex,the
                                                                              thearea    thethe
                                                                                      ofof
                                                                                   area       brain
                                                                                                brainmainly  associated
                                                                                                        mainly            withwith
                                                                                                                 associated
                                                           emotion
                                                           emotion andand attention.
                                                                           attention.According
                                                                                        According  to to
                                                                                                      researchers,  thisthis
                                                                                                         researchers,    provides
                                                                                                                              provides
                                                           the firstobjective
                                                           the first  objectiveproof
                                                                                  proofofof
                                                                                          brain  disturbances
                                                                                             brain  disturbancesin patients   withwith
                                                                                                                    in patients
                                                           chronic pain
                                                           chronic    painthat
                                                                           thatisisunrelated
                                                                                    unrelated to the  sensation
                                                                                                 to the          of physical
                                                                                                         sensation   of physicalpain.pain.




A Reporter's
A Reporter'sGuide:
             Guide:Covering
                    CoveringPain andand
                              Pain   Its Its
                                         Management
                                             Management                                                                                 5
                                                                                                                                        .).
                        Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 160 of 256




ACUTE
ACUTE VS. CHRONIC PAIN
      V5. CHR014lIC PAIN

There are two main
              main types
                    types of
                          of pain:
                             pain: acute
                                   acute and
                                         andchronic.
                                             chronic.
                        -~                                                                                                                   .                     t                                                                _
                                                                                                                                              W
                                                                                                                                                          A
                         ,.. ~             ....   k       ..'     -    u c, -~                ".      _   ~ .. _ _ .         _.   . _     .._       .... .,   .        . _•                                    . . _.. ..       .
                                                                                                                                                                                    —       -. -           .                                  .        -. .~ J


      Onset                                                                              Usually°sudden                                             •-                     Sudden or
                                                                                                                                                                           Sudden  orgradual
                                                                                                                                                                                      gradualdevelopment
                                                                                                                                                                                              development                                                            ~

      Cause-                                                                             Typically linked
                                                                                         Typically   linkedtotoananevent,
                                                                                                                    event,                                                 Contributing factors
                                                                                                                                                                           Contributmg          are
                                                                                                                                                                                          factors   less
                                                                                                                                                                                                  are    certain
                                                                                                                                                                                                      less certain
                                                                                         such as
                                                                                         such     an injury
                                                                                              as-an    injuryorordisease
                                                                                                                   disease-                                   --                                            „

      Duration                                                                       Temporary (up
                                                                                     Temporary  (uptoto3 3months)
                                                                                                           months)    Persistent (beyond
                                                                                                                      Persistent       (beyondusual   usualhealing
                                                                                                                                                               healing      time~
                                                                                                                                                                          time
                                                                                                                      or longer
                                                                                                                      or  longerthan tlian33months)
                                                                                                                                                  months)
                                                                                                                                  ~ _- , ~,_, , .          ~. .., ~ •~•.~ - .         ~.,
  ~Pain
     PainIdentification
                Identification.                                Painful, areas
                                                                        areas areare generally
                                                                                     generallywell
                                                                                                 well                 Painful areas
                                                                                                                      Painful     areasare    areless
                                                                                                                                                   lesseasily
                                                                                                                                                           easily
                                                               identified '
                                                               identified                        `                    differentiated
                                                                                                                      differentiated                                                      I
   : ., ~,,.. ~, a ,~...~., ~: -~ ~. ,..:,. :.,...:-~.:: .: '~ =~Y~~~     ,...~.~, ~ ~,.,~~, ~~ ~ ~, n~~,a.~.,~,...~. ~, wY.. ~ .     . , ..: . ., . . ; . ~.     ~• ~..~     :~. ~..•_ ~
   Pattern
   Pattern                                                     Self-liMiting, ororreadily
                                                               Self-limlting,       readilycorrected.
                                                                                            corrected                 Continuous ororintermittent;
                                                                                                                      Continuous                intermittent,    intensity
                                                                                                                                                                      ihtensity   .~
                                                                                                                      may vary
                                                                                                                      may      varyororremainremain  constant
                                                                                                                                                         constant
     ;:...1..~.K.:,_..-_:sx....i:C'::a:',~.'.::,'._.'a. -,'r -.,. .:'_:- z':.t'.:::c'4             .~'.s-:.'2~u!rnJ:,.1."-n'i:=n: »rm r. ~~ i',...: .~i•~•a xt s.:'•^~~.,,. . , .       .                                                         ..        _    .   i

      Course
      Course                                                                             Pain usually
                                                                                         Pain usuallylesens
                                                                                                      lessensover
                                                                                                              overtime
                                                                                                                    time                                                      Pain usually
                                                                                                                                                                              Pain  usuallyincreases
                                                                                                                                                                                            increasesover
                                                                                                                                                                                                      overtime
                                                                                                                                                                                                            time
  :._.~.y; ..e:s     ~.:::.:S+llo'n-J.a_-.+~-'rr>:'..r-.-,.._.:.T.,-..r.,::i':.xu'/'.~^tv.'zY..i           ..e..     ,.. .a. ....z... a..         ,-               :•J)•      . .           ..         .                    .           .   _ .                  .

      Response
      Response.                                                                          Stress response
                                                                                         Stress  responsemay
                                                                                                           maybebepresent
                                                                                                                   present,.                                               Stress response
                                                                                                                                                                           Stress  responseoften
                                                                                                                                                                                            oftenabsent
                                                                                                                                                                                                  absent                                                             ;I
                                                                                         (increased heart
                                                                                         (increased  heartand/or
                                                                                                           and/orbreathing
                                                                                                                   br."eathing
                                                                                                                            rate,rate,                                                                                                                               }
                                                                                         increase in
                                                                                         increase  inblood
                                                                                                      bloodpressure)
                                                                                                            pressu(e)
9Pe(L..,
      'XT      .f.. O     .:i.:i••..::, !^. ~'.'^k'~R%XUNS' .. ;-,. ..:. -cG.'~Sv`dLS_ ...:+"Ik,.».i.~'~ €X;, ~1i5]::.                Y.^,.'iiL .u'.?i' ^a.._'n:.~~L2t, r• ::~c..:. .              '   . .         .-.      14- .. ,... ....1~' , tk~.. ,l . ..:s:.~

   Prognosis
 . Prognosis                                                                             Total relief
                                                                                         Total  relieftypically possible
                                                                                                        typically posslble ;                                           ;   Total relief
                                                                                                                                                                           Total  reliefoften
                                                                                                                                                                                         oftenimpossible
                                                                                                                                                                                               impossible                                                            1

Adapted from: McCance
              McCanceK,
                      K,Huether
                         HuetherSE,
                                 SE,eds. Pathophysiology:
                                      eds.                thethe
                                           Pathophysiology:   biologic basis
                                                                 biologic    for disease
                                                                          basis          in adults
                                                                                 for disease       and children.
                                                                                             in adults           5th ed.
                                                                                                       and children.  5thNew  York,York,
                                                                                                                          ed. New   NY: Elsevier,
                                                                                                                                         NY: Elsevier,
2006:447-489.




Acute Painoccurs
Acute Pain occurssuddenly
                  suddenlydue
                           duetotoillness, inflammation,
                                    illness,             injury
                                             inflammation,   injury or surgery.
                                                                or surgery. It hasIta has a short
                                                                                      short
duration that
duration  thatsubsides
               subsideswhen thethe
                         when    injured tissue
                                    injured     heals.
                                             tissue    The The
                                                    heals. causecause
                                                                  of theofpain
                                                                           the pain can usually
                                                                               can usually be   be
diagnosed and
diagnosed  andtreated.
                treated.

ChroniePain
Chronic    Painis ispain  that
                       pain    lasts
                             that    long
                                  lasts     enough
                                          long  enough (after normal
                                                           (after normal    healing
                                                                       healing   or fororatfor at three
                                                                                            least least three
months), or
months),    or isis intense
                     intenseenough,
                              enough,totoaffect
                                             affecta aperson's
                                                        person'snormal
                                                                  normal activities and and
                                                                             activities   well-being.
                                                                                               well-being.
Failure tototreat
Failure      treatacuteacutepain promptly
                              pain  promptly  andand
                                                   appropriately    at theattime
                                                        appropriately        the time    of injury,
                                                                                  of injury,  duringduring
                                                                                                      initial initial
medical and
medical    andsurgical
                  surgicalcare
                             careoror
                                    at at
                                        thethe
                                             time  of of
                                                time   transition to community-based
                                                          transition  to community-based    care, care,
contributes totothe
contributes          thedevelopment
                         development     ofof
                                            chronic
                                               chronic pain
                                                          pain  syndromes.
                                                             syndromes.

With chronic
With  chronicpain,
                pain,pain
                      painsignals
                            signalsmay
                                     may remain  active
                                            remain      in the
                                                     active    nervous
                                                            in the      system
                                                                   nervous      for weeks,
                                                                             system  for weeks,
months or
months   or even
            evenyears.
                  years.Unlike
                          Unlikeacute
                                   acute pain,
                                           pain, chronic
                                               chronic     pain
                                                        pain hashas  no value
                                                                 no value       or benefit;
                                                                            or benefit; it is ait is a
disease in
disease in its
           its own
               own right.
                    right.ItItcan
                               canalso
                                    alsobebeespecially
                                             especiallychallenging to treat.
                                                         challenging  to treat.




66                                                                                                                                                                                                                       AmericanPain
                                                                                                                                                                                                                         American PainFoundation
                                                                                                                                                                                                                                       Foundation
 Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 161 of 256




                           PALNASSESSMENT
                           PAIN     ASSESSMENT
r---- --~ ----~—~ Timely access
                           Timelytoaccess
                                    quality    pain pain
                                           to quality       managementisisthe
                                                      management            the best  waytotominimize
                                                                                 best way       minimizethe the
                           suffering  anddisability
                           suffering and             often
                                            disability     associated
                                                       often               undertreated
                                                                      withwith
                                                              associated                   pain pain
                                                                                undertreated    and to avoid
                                                                                                     and  to avoid
                           additional problems
                           additional  problemsdowndownthe   road.
                                                           the     Science
                                                               road.       is revealing
                                                                     Science             the the
                                                                               is revealing       of unrelieved
                                                                                             rolerole of unrelieved
      r`             ~.    acute pain
                           acute  painininthe
                                           thedevelopment
                                               developmentofofchronic,   persistent
                                                                  chronic,           pain.
                                                                            persistent  pain.

                                      Most   hospitals,nursing
                                      Most hospitals,    nursing   homes
                                                                 homes   and
                                                                           and other  healthcare
                                                                                  other           facilities
                                                                                          healthcare          are now
                                                                                                       facilities        required
                                                                                                                   are now         to to
                                                                                                                              required
  g              t                    assess and
                                      assess  and treat
                                                   treatpain.
                                                          pain.ToTocorrectly
                                                                    correctly diagnose    pain, healthcare   professional
                                                                                 diagnose pain, healthcare professional will:will:
                                         Perform aathorough
                                      • Perform       thoroughphysical   exam
                                                                  physical  exam
                                         Complete
                                      • Com    lete aa pain
                                                       painassessment
                                                            assessment
                                      • Ask   detailedquestions
                                         Ask detailed   questionsabout
                                                                    aboutthethepatient's
                                                                                 patient'smedical  history
                                                                                             medical  historyandand
                                                                                                                  lifestyle
                                                                                                                       lifestyle
         ~                            •• Order
                                         Order blood    work,X-rays,
                                                 bloodwork,     X-rays,electrical
                                                                         electricaltests to detect
                                                                                       tests       nerve
                                                                                             to detect     damage,
                                                                                                        nerve   damage,or or
                                         other diagnostic
                                         other  diagnosticand
                                                            andlaboratory
                                                                  laboratory tests
                                                                                tests

                                      Pain isis aa subjective
                                      Pain          subjectiveexperience,
                                                               experience,andandit it critical
                                                                                   is is       for for
                                                                                         critical   healthcare professionals
                                                                                                       healthcare            to to
                                                                                                                   professionals
                                      have
                                      have aa complete      pictureofofthe
                                                 completepicture           patient's
                                                                         the patient'spain  history.
                                                                                          pain        He/she
                                                                                                history.           ask about
                                                                                                              maymay
                                                                                                          He/she        ask about
                                      seven characteristics
                                              characteristics ofofpain
                                                                   pain    help
                                                                        toto    LOCATE
                                                                             help  LOCATE   the pain   and and
                                                                                                 the pain         the correct
                                                                                                            makemake   the correct
                                      diagnosis.
                                      diagnosis.

                                      LL the
                                          theexact
                                              exactLocation
                                                      Location ofofthe pain
                                                                     the     and
                                                                          pain  andwhether
                                                                                       whether  it it
                                         travels totoother
                                         travels      otherbody
                                                             bodyparts
                                                                     parts
                                      0   Other associated
                                      0 Other    associatedsymptoms
                                                               symptoms    such
                                                                             such as as
                                                                                      nausea,
                                                                                         nausea,  numbness,
                                                                                                      numbness,or weakness
                                                                                                                   or weakness
                                          TheCharacter
                                      C The    Character  of of
                                                             thethe
                                                                  pain,   whether
                                                                      pain, whether it's throbbing,
                                                                                         it's throbbing,        dull or
                                                                                                        sharp,sharp,    burning
                                                                                                                      dull or burning
                                      A Aggravating
                                      d4   Aggravating  oror
                                                           Alleviating
                                                              Alleviatingfactors.  What
                                                                            factors.       makes
                                                                                        What         the pain
                                                                                                 makes         better
                                                                                                         the pain     or worse?
                                                                                                                    better  or worse?
                                      I the
                                      T   the Timing
                                              Timingofofthethepain,
                                                                pain,how
                                                                       howlong
                                                                             longititlasts,
                                                                                       lasts,is is
                                                                                                it constant or or
                                                                                                   it constant   intermittent?
                                                                                                                    intermittent?
                                       E the
                                       E  the Environment
                                              Environment    where
                                                                where thethe
                                                                           pain occurs,
                                                                             pain   occurs, for for
                                                                                                 example,   while
                                                                                                      example,      working
                                                                                                                  while       or or
                                                                                                                        working
                                         at home
                                         at home

                                      The
                                      The type
                                           rypeofofpain
                                                    painsomeone
                                                         someoneisisexperiencing
                                                                        experiencing is is
                                                                                        often  a clue
                                                                                           often       to to
                                                                                                  a clue  its its
                                                                                                              cause;  for for
                                                                                                                  cause;
                                      example,  chronicpain
                                      example, chronic    painthat
                                                                that
                                                                   is is
                                                                      burning  or tingling
                                                                         burning            is often
                                                                                  or tingling         the result
                                                                                                 is often          of nerve
                                                                                                           the result   of nerve
                                      disease (neuropathy).
                                      disease (neuropathy).


  EFFECTS OF UNRELIEVED CHRONIC PAIN'ON PHYSICAL AND'MENTALHEALTH

  If untreated, pain
  Ifruntreated,  paincan have
                       cari   serious
                            have      physiological,
                                 serious             psychological
                                         physiological,                socialsocial
                                                                   and and
                                                        psychological          consequences. It can:
                                                                                    consequences.  It can:

  e  Limit thq
  e Limit   the abIlity
                ability to
                        to-work,
                             work,sleep,-exercise
                                    sleep,~eXercise oror ~         pr.Aggravate
                                                                   a  Aggravateother health
                                                                                 other      problems
                                                                                       health problems                            „
     perform everyday
     perform    everyday tasks
                           ,tasks(for
                                  (for-example,
                                         example,dressing,
                                                   -dressing,      n Lead
                                                                   Ei Lead to
                                                                            to depression
                                                                               depressionand/or
                                                                                           and/oranxiety,
                                                                                                  anxiety,which
                                                                                                           whichoften
                                                                                                                 often °.
     going-to   the grocery
     going.td the   grocerystore)
                               store)
                                                                      worsen pain
                                                                      worsen   painsensations
                                                                                    sensations
     Reduce mobility
  z Reduce    mobility                  '
                                                                  le
                                                                   'fe Make
                                                                       MakeititdifficUlt
                                                                                difficulttotoconcentrate or or
                                                                                               concentrate  reason
                                                                                                               reason                   ~
  ®   Impair strength
  re -Impair  strength   ,
                                                                ▪  Placeadded
                                                                ~ Place  added strain
                                                                                 strain on
                                                                                         on relationships
                                                                                            relatiorishipsand interfere
                                                                                                            and inYerfere"
      Diminish appetite
  s Diminish    appetite                                                intimacy
                                                                   with intimacy
  n Make
    Make itit difficult
              difficultto
                        to°recover
                             recoverfrom
                                      fromanan
                                             injury or fight
                                               irijury  or fightu
                                                                pm Result
                                                                   Result in a loss of Self-esteem:and
                                                                                        self-esteema and independence
                                                                                                           independence
    infection by
    infection    byweakening
                    weakening   thethe
                                     immune
                                        immunesystem
                                                  system . -




A
A Reporter's
  Reporter'sGuide:
             Guide:Covering
                    CoveringPain andand
                              Pain   Its Its
                                         Management
                                             Management                                                                               77
           Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 162 of 256




Pain scales
Pain  scalesare
             areadditional
                 additionaltools available
                             tools         to help
                                   available       patients
                                              to help       describe
                                                      patients        the intensity
                                                                describe            of their
                                                                           the intensiry  of pain.
                                                                                             their These assessment
                                                                                                   pain. These  assessment
tools help
tools help healthcare
            healthcareprofessionals
                        professionals  diagnose
                                     diagnose     measure
                                               or or measurea patient's levellevel
                                                               a patient's    of pain. TheseThese
                                                                                   of pain.   include  numeric,
                                                                                                    include     verbal verbal
                                                                                                            numeric,   or     or
visual scales.
visual scales.

With numerical
With                scales, patients
       nnmericalscales,      patientsuse
                                      usenumbers
                                          numbersfrom  0-100-10
                                                    from    (0 being no pain
                                                                (0 being     and 10
                                                                         no pain andbeing the worst
                                                                                     10 being       pain ever)
                                                                                               the worst  pain to
                                                                                                                ever) to
rate the
rate  theintensity
          intensityofofthe
                         thepain.
                             pain.

Verbal scales   contain commonly
        scales contain  commonlyused
                                 usedwords
                                      wordssuch
                                            suchasas"mild,"
                                                     "mild,""moderate" and "severe"
                                                              "modei-ate"           to helptopatient's
                                                                            and "severe"               describedescribe
                                                                                              help patient's
the severity
the severityofofthe
                 thepain.
                     pain.

        scales use aids like
Visual scales            like pictures
                               picturesofoffacial
                                            facialexpressions,  colors
                                                     expressions,   colors         objects,
                                                                           or gaming
                                                                        or gaming                as poker
                                                                                            suchsuch
                                                                                       objects,             chips,chips,
                                                                                                       as poker    to help
                                                                                                                         to help
explain the
explain  the severity
             severityofofpain.
                          pain.One
                                 Onetype,
                                     type,thetheWong
                                                   WongBaker
                                                          BakerFaces  Pain
                                                                  Faces    Rating
                                                                         Pain     Scale,
                                                                              Rating     shows
                                                                                      Scale,    six different
                                                                                              shows           facialfacial
                                                                                                     six different
expressions from
expressions   fromhappy
                     happy(no
                            (nohurt) to to
                                  hurt) agony
                                            agony (hurts the the
                                                     (hurts  worst)  to help
                                                                 worst)      showshow
                                                                         to help   healthcare  professionals
                                                                                         healthcare           how much
                                                                                                     professionals   how much
pain aa patient
pain    patientfeels.
                 feels.Body
                        Bodydiagrams
                               diagramsmay   alsoalso
                                           may      be used  to help
                                                       be used        pinpoint
                                                                 to help       where
                                                                         pinpoint     the pain
                                                                                   where        occurs.
                                                                                            the pain occurs.




                                          t~             1.              2'          3 r..
                                          NU          fiilrR75      ilUF4TS       IlUfdt9        IiQm      f(URTS
                                         NI3KT•      LflTL6         LE7FL75        65IEt-1       OJiiOLE   \+J9fdT
                                                        nCF

                                    From  HockenberryMJ,
                                    From Hockenberry     MJ,Wilson
                                                              WiIsonD,D,  Winkelstein
                                                                         Winkelstein      Wong's Essentials of
                                                                                     ML:ML:                                                      j
                                    Pediatrlc Nurstng,
                                    Pediatric Nursing, ed. 7, St.
                                                              St. Louis, 2005,p.p.1259.
                                                                  Louis, 2005,     1259•Used
                                                                                         Usedwith
                                                                                              withpermission.
                                                                                                   permission.                                 I
                                    Copyright, Mosby.
                                    Copyright, Mosby.                                                                                          i
       -   -   -   -   -   - - -- -- -    -    -- - - - --- - - -   --        - -- - --   ..__




Mnitidimensional pain
Multidimensional            assessment tools, such as the
                      pain assessment                      the McGill
                                                                McGillPainPainQuestionnaire
                                                                                Questionnaire  (MPQ)    and the
                                                                                                    (MPQ)    andBrief  Pain Pain
                                                                                                                  the Brief
Inventory (BPI),
Inventory    (BPI),have
                     havebeen
                           beendeveloped
                                 developedtotoquantify
                                                quantifydifferent  aspects
                                                           different        of pain,
                                                                       aspects       including
                                                                                of pain,          location
                                                                                          including        and quality
                                                                                                        location        of painof pain
                                                                                                                 and quality
and its
and  its effect
         effectononmood
                    moodandandfunction.
                                function.However,
                                            However,these
                                                       thesetake  longer
                                                               take       to administer
                                                                     longer              than than
                                                                              to administer     the simpler  scales scales
                                                                                                      the simpler   and some
                                                                                                                           and some
patients  who   are cognitively impaired   or poorly educated    may   find them  difficult to  complete.   They
patients who are cognitively impaired or poorly educated may find them difficult to complete. They are generally are  generally
used in pain
          pain research,
                research,but
                           butcan
                                canbebeadapted forfor
                                         adapted   clinical  use use
                                                      clinical   if appropriate  and valuable.
                                                                     if appropriate    and valuable.




                                                                                                                                 •8:ri-~a_.M



    Our processing of pain is complex.;A basic explanation is that tM pain signals of acute pain are initiated when receptors`on the
    skin, within an organ, tissue or nerve are triggered by injury or disease; known or unknown.A series of events follow: an
    electrical impulse or pain message, is generated that is then carried on nerve fibers to the spinal cord. The spinal cord transmits
    the pain signal to various levels of the brain'for interpretation and response. At any time during the transport of pain messaging,
    these noxious signals can be blocked, enhanced or;modified. Signaling associated with chronic , pain is much more complicated
    than acute pain as science is beginning to show.




8
8                                                                                                                    American       Foundation
                                                                                                                               PainFoundation
                                                                                                                     American Pain
       Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 163 of 256




                                        TREATING PAI1M
                                                 PAI
                                        Successfulpain
                                        Successful painmanagement
                                                        managementaims  aimsto:to:
                                                     the pain
                                           1) lessen the  pain
                                            2) improve
                                               improve functioning
                                                        functioningandand
                                            3) enhance
                                               enhance quality
                                                       qualityofoflife
                                                                   life
                                        Pain treatment
                                        Pain  treatmentneedsneedstoto bebeindividualized
                                                                            individualized  and,and,
                                                                                                  in most    cases,
                                                                                                       in most      requires
                                                                                                                 cases,       a team
                                                                                                                         requires     of of
                                                                                                                                   a team
                                        providers, as
                                        providers,   aswell
                                                         wellasassocial
                                                                  socialsupport
                                                                           support fromfromfamily
                                                                                              family
                                                                                                   andandfriends.
                                                                                                             friends.
                                                                                                                  MostMost
                                                                                                                         often, an an
                                                                                                                             often,
                                        integrative   approach
                                        integrative approach     is is needed
                                                                    needed    to to
                                                                                  provide
                                                                                    provide  pain
                                                                                                pain
                                                                                                   relief,
                                                                                                       relief,
                                                                                                           which
                                                                                                               which
                                                                                                                  includes
                                                                                                                       includes
                                                                                                                             a a
                                        combination
                                        combination ofoftreatment
                                                           treatment    options;
                                                                          options;thisthis
                                                                                        alsoalso
                                                                                              encourages
                                                                                                 encourages  patients to actively
                                                                                                                 patients  to actively
                                        participate ininself-care.
                                        participate      self-care.Treatment
                                                                       Treatment options
                                                                                     optionsmaymayinclude:
                                                                                                      include:
                                        • Medication
                                          Medication (anti-inflammatory
                                                       (anti-inflammatory    medicines,
                                                                                medicines,
                                                                                         opioids
                                                                                            opioids
                                                                                                 or other
                                                                                                    or other
                                                                                                          classes of drugs)
                                                                                                              classes of drugs)
                                        • Psychosocial   interventions(cognitive-behavioral
                                          Psychosocial interventions       (cognitive-behavioralcounseling,
                                                                                                  counseling,
                                                                                                            guided
                                                                                                               guided
                                                                                                                    imagery)
                                                                                                                       imagery)
                                        • Rehabilitative
                                          Rehabilitative approaches
                                                           approaches   (exercise,
                                                                           (exercise,
                                                                                   application of heat/cold,
                                                                                      application            myofascial
                                                                                                  of heat/cold,          release,
                                                                                                                myofascial   release,
                                                          therapy,if if
                                          occupational therapy,
                                          occupational               needed)
                                                                        needed)
                                        • Complementary      altemative
                                          Complementary altemative           medicine
                                                                          medicine  (massage,
                                                                                       (massage,
                                                                                               acupuncture,
                                                                                                  acupuncture,
                                                                                                             hypnosis)
                                                                                                                  hypnosis)
                                        • Injection
                                          Injection or
                                                     orinfusion
                                                        infusiontherapies
                                                                  therapies
                                        • Implantable
                                          Implantable devices
                                                         devicesand
                                                                 andsurgical
                                                                         surgical
                                                                                procedures
                                                                                   procedures
                                        Research shows
                                        Research   showsthatthatpain
                                                                  paincan
                                                                        can
                                                                          affect
                                                                            affectpatients' emotions
                                                                                     patients'         and and
                                                                                                emotions     behavior   and interfere
                                                                                                                  behavior   and interfere
                                        with the
                                        with  the ability
                                                  abilirytotoconcentrate,
                                                              concentrate, manage
                                                                              manage everyday
                                                                                         everyday
                                                                                                tasks  and and
                                                                                                    tasks    copecope
                                                                                                                    withwith
                                                                                                                         stress.
                                                                                                                              stress.
                                        Likewise, stress
                                        Likewise,   stressand
                                                           andemotional
                                                                 emotional pressures
                                                                             pressures cancan
                                                                                            make
                                                                                               makepainpain
                                                                                                         worse,    provoking
                                                                                                              worse,          "flare"flare
                                                                                                                      provoking
                                        ups"   and contributing     to alterations
                                        ups" and contributing to alterations     in the
                                                                                     in the
                                                                                        immune
                                                                                             immune
                                                                                                  systemsystem
                                                                                                            response.
                                                                                                                  response.
                                                                                                                        TheseThese
                                        relationships are
                                        relationships   arenot
                                                             notalways
                                                                  alwayseasily
                                                                          easily
                                                                               recognized
                                                                                  recognized or or
                                                                                                readily  fixed
                                                                                                   readily       by medical
                                                                                                              fixed  by medical
                                        procedures or
                                        procedures    ormedications
                                                          medications  alone.
                                                                         alone.
                                        New treatments
                                             treatmentsunder
                                                          underinvestigation
                                                                 investigation
                                                                             areare
                                                                                 aimed  at the
                                                                                    aimed       physical,
                                                                                            at the         psychological
                                                                                                    physical,             and and
                                                                                                                psychological
                                        environmental
                                        environmental components
                                                         componentsofofchronic
                                                                         chronicpain.
                                                                                  pain.
                                                                                      Research
                                                                                         Researchis also
                                                                                                     is also
                                                                                                         examining   the role
                                                                                                             examining    the role
                                        of genetic predisposition
                                                   predispositionand
                                                                   andthe
                                                                        theimmune
                                                                            immune  system
                                                                                      systemin in
                                                                                               mitigating
                                                                                                  mitigatingpainpain
                                                                                                                 signals.
                                                                                                                     signals.
                                        For aa detailed
                                        For    detaileddescription
                                                         descriptionofofthe
                                                                          the
                                                                            different
                                                                              different
                                                                                      treatment  modalities
                                                                                         treatment          for managing
                                                                                                    modalities             pain, pain,
                                                                                                                 for managing
                                        please refer
                                        please  referto
                                                      tothe
                                                         theAmerica
                                                             AmericaPain    Foundation's
                                                                         Pain Foundation's Treatment Option.s•
                                                                                           Treatinent Options: AA Guide
                                                                                                                  Guide for
                                                                                                                         for
                                        People Living
                                                Living with
                                                        withPain.
                                                            Pain.


       IN.TDEUTOP,
  Meclicatio~~s
  Medications play an an
                l~lay important
                         important
                                rolerole
                                      in the
                                          in the  treatment
                                              treatment     of pain:
                                                               2 There-
                                                        of pain-     Tliere
                                                                        are three
                                                                             are tluee
                                                                                  majormajoz~Classes
                                                                                        clasSes of medicationS.for
                                                                                                      of ineelications•for ~
~ pain
  pain Control:
       control:           .. ~                                                    "              •••
       ,    r                                                          ~                                            _
~     Non-opioids:  non-steroidal
                    non-steroidal anti-inflanimatoty drugs
                                  aiiti-inflamniatorp   di
                                                        -ugs (NSt1Ills)
                                                             (NSAIDs) and
                                                                        and acetaminophen
                                                                             acetaminophen   _
0° .        Opioids: morphine,
                     morphine, oxycodone,
                               oxycodone;methadone,
                                          methadone,codeine
                                                     cocleine
                                                            and
                                                              anci
                                                                fentanyl
                                                                   fentanyl
                                                                         are are
                                                                             examples
                                                                                 exainples
            Adjnuantanalgesics:
            Adjuvant analgesics:aaloose
                                   looseterm
                                          term
                                             retelling
                                               refen
                                                   -ing to the,
                                                           the many
                                                                manz-medications
                                                                      medicationsoriginally
                                                                                   originally
                                                                                            used
                                                                                              used  treat,
                                                                                                 to to   r conditions
                                                                                                           conditions
                                                                                                       treat
         other:  thanpain,
         other. than  pain;but
                            butnow
                                 nowalso
                                      alsoused
                                            usedtoto~help-relieve
                                                   help-relieve specific
                                                                    specific
                                                                          painproblems;
                                                                              pain_prolilems;
                                                                                           examples
                                                                                                examples
                                                                                                      include some some ~
                                                                                                            include
        -antidepressants and anticdnvulsants.'
         antidepressantsand    anticonvulsants.  Some   of these
                                                    Solne        drugs
                                                           a£ these  di have
                                                                   -ugs liave been
                                                                               been,shown
                                                                                     shown to
                                                                                            to work.well
                                                                                               work well for   specific types-
                                                                                                           for specif'ic types_
         of pain.
            pain.
         Drugs that
         Drugs   thathave
                      havenonodirect
                               d'u
                                -ect.pain
                                     pain-relieving
                                           relievingproperties
                                                       propertiesmaymay
                                                                      alsoalso
                                                                            be be
                                                                                prescribed
                                                                                   prescribed
                                                                                           as part
                                                                                                as part  of a management
                                                                                                   of a pain  pain management °
         plan. These include
         P)an._These   includemedications   16 treat insomnia,. anxiety, depression and muscle
                                medications,t6-treat-insomnia;;.anxiety,,depression                spasms, and can
                                                                                            and muscle-spasms,     and help
                                                                                                                         canahelp a_
         great deal
         great  dealin
                     inthe
                        theoverall
                            overallmanagement
                                     manageinent  of of
                                                     pain
                                                        pain
                                                           in some
                                                              in some   persons.
                                                                     persons.
        .. .                 .                           ,                   ..              e v -      . ,        . :       -


  Reporter's Guide:
A Reporter's Guide: Covering
                    Covering Pain
                             Pain and
                                  and Its Management
                                          Management                                                                                 9
                                                                                                                                     ~
            Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 164 of 256




P~~ ~ ~~Facts
          cts &
            o   F       a                         S ats t
PREVALENCE
PRE!/ALENCE OF PAIN
Pain is a serious
          serious and
                  and costly
                      costly public
                             public bealth
                                    health problem.

® AAhallmark
s    hallmark of
              of many
                 many chronic conditions, pain
                      chronic conditions, pain affects      Americans than
                                               affects more Americans  than diabetes,
                                                                            diabetes, heart
                                                                                      heart disease
                                                                                            disease and cancer
   combined.

   ~_..-- -- ---- --- ------
                               ESTIMATED INCIDENCE*
   I
   ~
   l   80

       70

       60
       60

       50
       50

       40
                                                                            "Sources:
                                                                            'Sources:
       30                                                                        — 76.2
                                                                            Pain —  76.2million
                                                                                          millionpeople,
                                                                                                  people,National  Centers for Health Statisncs
                                                                                                          NauonalCenters               Statistics
                                                                            Diabetes —         millionpeople
                                                                                         20.8million
                                                                                      — 20.6           people(diagnosed
                                                                                                              (diagnosedandand estimated
                                                                                                                               estunated          -
   ~   20                                                                   undiagnosed),Ametican
                                                                            undiagnosed),  AmericanDiabetes
                                                                                                       DiabetesA.s,sociation
                                                                                                                Association
                                                                            Coronary Heart
                                                                                       Hean Disease,
                                                                                             Disease, including
                                                                                                       includingheart
                                                                                                                  heattattack
                                                                                                                        attackand
                                                                                                                               and chest
                                                                                                                                    chest pain, and
       10                                                                   Stroke —       millionpeople,
                                                                                      18.7million
                                                                                   — 18.7           people, American         Association
                                                                                                            Americtn Heart AssociaGon          -
   ,    Q                                                                   Cancer —— 1.4
                                                                                       1.4million
                                                                                           millionpeople,
                                                                                                    people,American
                                                                                                            Ametir.tnCancer
                                                                                                                      Cancer Society
                                                                                                                              Sodety
        0


   Morethan
s More
▪        thanone-quarter
              one-quarterofofAmericans
                              Americans(26%)
                                        (26%)age
                                               age20
                                                   20years
                                                      yearsand
                                                            andover—or,
                                                                 over—or,an    estimated76.5
                                                                            anestimated  76.5million
                                                                                              million Americans—
                                                                                                      Americans—
   reported that they have had aa problem
                                  problem with
                                           with pain
                                                pain of
                                                     of any
                                                        any sort that
                                                                 that persisted
                                                                      persisted for more than
                                                                                for more than 24 hours in
   duration. This number does not account for acute pain.'
             This number
•® About
   About one-third
         one-third of    peoplewho
                     of people whoreport
                                    reportpain
                                           painindicate
                                                  indicatethatthattheir
                                                                   theirpain      "disabling," defined
                                                                         painisis"disabling,"  defined as both severe
   and having
       having aa high
                  highimpact
                        impacton  functionsofofdaily
                               onfunctions      dailylife.Z
                                                       life.'
  More woinen
® More
▪      women(27.1%)
              (27.1%) than men
                           men (24.4%)
                               (24.4%) report
                                       report that
                                              that they
                                                   they are
                                                        are in pain.'
® Non-Hispanic
  Non-Hispanic white adults
                      adults reported pain
                                      pain more
                                           more often  than adults
                                                often than  adults of
                                                                   of other
                                                                      other races
                                                                             races and
                                                                                   and ethnicities
                                                                                       ethnicities
  (27.8% vs. 22.1% Black
                   Black only or
                               or 15.3%
                                  15.3% Mexican).'
® Adults
  Adults living
          living in families
                    families with
                             with income
                                  income less
                                         less than
                                               than twice
                                                    twice the
                                                          the poverty
                                                              poverry level
                                                                       level reported
                                                                              reported pain
                                                                                       pain more
                                                                                            more often than higher
  income adult.'
• When asked about four
▪                        four common types of
  pain, respondents
        respondents of  of aa National
                              National Institute
                                        Institute of        ~                                     FOUR
                                                                                                  FOUR COMMON TYPES OF PAIN                            ;
  Health Statistics
          Statistics survey
                      survey indicated
                               indicated that low           ~                                                                                          !
  back pain was
              was the
                    the most
                        most common
                                common(27%),
                                          (27%),            ~ Low Back
                                                                Low BackPain
                                                                         Pain                                                                          ~
  followed by severe headache or     or migraine
                                         migraine
  pain (15%),
       (15%), neck pain (15%) (15%) and facial
                                          facial ache            Migraine Pain            :
  or pain (40/).'
           (4%).'                                                                         ` ~-
                                                                    Neck
                                                                    Neck Pain


                                                                    Facial
                                                                    Facial Pain


                                                                              00          10
                                                                                          10             20
                                                                                                         20           30
                                                                                                                      30            40
                                                                                                                                    40            50
                                                                                                                                                  50




UG
10                                                                                                                             American Pain Foundation
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 165 of 256




DURATION
®URATI®N OF PAIN
         ®F PA6N                                                                                          DURATION
                                                                                                          DURATION OF PAIN
                                                                                                                      PAIN
•a Adults
    Adults20
           20years
              yearsof
                    ofage
                       ageand
                           andover
                               overwho
                                   whoreport
                                       reportpain
                                              painsaid
                                                   said that
                                                         that itit lasted:
                                                                    lasted:
      Less than one
    • Less      onemonth
                    month—— 32%
                                                                                                                                                        ..........
      One to
    • One  to three
               threemonths
                     months—— 12%                                                                                                         ~ <1 month

            months to
    • Three months  toone
                       oneyear
                           year—
                               — 140/o
                                 14%                                        ... .............1,
                                                                            > 1 year
                                                                            >
    • Longer than
             than one
                  oneyear
                      year—— 42%
                                                                                                                                o
                                                                                                                     ;
                                                                                                                              12/4
                                                                                                  '           ,                              . ...........
                                                                                                             ~                           ® 1-3 months



                                                                                                                              3 months
                                                                                                                                months —
                                                                                                                                       — 11 year
      ,                           1 ,. ,., ~. M .~1  i, -,
ECONOMIC
VACj~~jTI~~~ AND
             _ i111 A'WORKPLACE
                      '.1 .t :' i   BURDEN      OF1 PAIN

o
ri The annual cost
                cost of
                     of chronic
                        chronic pain
                                 pain in
                                       inthe
                                          theUnited
                                              UnitedStates,
                                                      States, including
                                                              including healthcare
                  income, and
   expenses, lost income,   and lost
                                 lost produciivity,
                                      productivity, is estimated to be $100
                                                                          $100                        i   MUCH
                                                                                                           MUCHWORK
                                                                                                               WORK REMAINS
                                                                                                                    REMAINS                                           j
   billion.' However, more recent
   billion.3                 recent studies
                                     studies have
                                             have indicated
                                                    indicated that
                                                               that costs
                                                                    costs associated
                                                                          associated                         Currently, less
                                                                                                           • Currently, less than 2%                                  i
                   pain alone
   with low back pain    aloneare
                               areananestimated
                                        estimated$85.9
                                                  $85.9 billion.4
                                                         billion.4 The
                                                                   Thetotal
                                                                         total cost
                                                                               cost                   '             NIH research
                                                                                                             of the NIH
   of arthritis—the nation's leading
                             leading cause
                                       causeof
                                             ofdisabiliry—is
                                                disability—is estimated at $128$128                          budget is dedicated to                                   '
   billion.5
   billion.s                                                                                          i
                                                                                                             pain.
m Undertreated
® Undertreated pain drives
                       drives up
                              up the
                                  the cost
                                       cost of
                                            of healtlicare
                                               healthcare because it extends
                                                                                                          More than half of all
                                                                                                        • More
                      hospitals, increases emergency
  lengths of stay in hospitals,              emergency room visits and results in
                                                                                                      i   hospitalized patients
  unplanned clinic
  unplanned   clinic visits.
                     visits.
                                                                                                          experienced pain in the
                                                                                                          experienced                    .
  Pain is
® Pain is the
          the second
              secondleading
                      leadingcause
                              causeofofinedically
                                        medically related
                                                  related work
                                                          work absenteeism,
                                                                 absenteeism,                             last days of their lives
  resulting in more than
  resulting          than 50
                          50 million
                             million lost workdays each year.6
                                                          year.'                                          and although therapies         ~
t Lost
® Lost productive
        productive time
                    time due to headache, arthritis,
                                                arthritis, back
                                                           back pain
                                                                 pain and other                       '   are present toto alleviate
                                                                                                                           alleviate     ~
  musculoskeletal conditions is estimated to cost   cost $61.2 billion
                                                                 billion per year.'                   ~   most pain for those            #
    • Headache was was thethe most
                              most common
                                    common(5.4%)
                                              (5.4%) pain
                                                        pain condition
                                                              condition resulting
                                                                         resulting in                     dying  of cancer,
                                                                                                          dying of  cancer,research
                                                                                                                               research ~
       lost productive time. It was followed by back pain (3.20/o), (3.2%), arthritis                             that 50-75%
                                                                                                          shows that   50-75% of
       pain (2.00/o),
             (2.0%), and           musculoskeletal pain
                      and other musculoskeletal       pain (2.0%).
                                                            (2.0%).                                   ;             dieininmoderate
                                                                                                          patients die
                                                                                                          patients           moderate k
    •OMost
       Most (76%)
              (76%) ofof the
                          the pain-related
                              pain-related lost
                                           lost productive
                                                 productive time
                                                               time was
                                                                     was in the form of                      severe pain.$
                                                                                                          to severe  pain.8              ~
                                  occurring while the employees were at work,
       reduced performance occurring
                                                                                                                                                                      i
       rather than absenteeism.                                                                                                                                       ~
    •o Workers
       Workers who
                 who experienced lost productive time from a pain condition
       lost an average of 4.6 4.6 hours
                                  hours per week.




                          dJesearchAind                                                                                                      1      .
                                                                                                                                       .•',~ ' ti I~            ~'~
      SiSecial,Coniderations: Pain in Sp               )61


   • Disparities and Pain Managemen                                              wm.r.painfouridificirhar§:19
   • IntegrativepMedicine: Non-Drug Treat                                       .pOstedulidates and'                                        ':ti.

     ,Pain,Management ,                                                        ,Topic Briefs..
                                                                                                             ,~f~SL~is'F ~cl~, s, ~ _F'.~•7 ~' E~ ~ &`~. ~-r ~
   • Chronic Pain and Opioid Treatment:




A Reporter's Guide:
A                   Covering Pain
             Guide: Covering Pain and
                                  and Its
                                      Its Management                                                                                                           11
                        Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 166 of 256



    REFERENCES
    1. National Center for Healdl
                           Health Statistics.
                                  Statistics. Health,
                                              Health, United
                                                      United States,
                                                               States, 2006,
                                                                       2006,Special
                                                                             SpecialFeature
                                                                                     Featureon
                                                                                             onPain
                                                                                                PainWith
                                                                                                    WithChartbook
                                                                                                         Chartbookon
                                                                                                                  on Trends
                                                                                                                     Trends in
                                                                                                                            in the
       Health of Americans. Hyattsville,
                            Hyattsville, MD.
                                          MD.Available
                                                Availableatathttp://www.cdc.govinchs/data/hus/hus06.pdf.
                                                              http://www.cdc.gov/nchs/data/hus/hus06.pdf.
    2.       Portenoy, R, Ugarte C, Fuller I, Haas G. "Population-based Survey
                                                                         Survey of Pain in the
                                                                                            the United
                                                                                                United States:
                                                                                                       States: Differences
                                                                                                               Differences Among
                                                                                                                           Among White,
                                                                                                                                 White,
             African
             African American,
                     American, and Hispanic
                                    Hispanic Subjects"
                                              Subjects" Journal of Pain,
                                                        journal of Pain, Vol
                                                                         Uol 5,
                                                                             5, Issue 6, 2004; pp
                                                                                               pp 317-318.
                                                                                                  317-318.
    3.       National Institutes of Health. NIH Guide: New Directions
                                                              Directions in
                                                                          in Pain
                                                                             Pain Research
                                                                                  Research I.I. September
                                                                                                September 4,
                                                                                                          4, 1998.
                                                                                                             1998. Available
                                                                                                                   Available from
             http://grants.nih.gov/grants/guide/pa-files/PA-98-102.1atml.
             littp://grants.nih.gov/grants/guide/pa-ffles/PA-98-102.html.
    4.       Brook I.I. Martin,
                        Martin, MPH;
                                MPH; Richard
                                      Richard A.
                                              A. Deyo,
                                                 Deyo, MD,
                                                        MD, MPH;
                                                              MPH; Sohail
                                                                   Sohail K.
                                                                          K. Mirza,
                                                                             Mirza, MD,
                                                                                    MD, MPH;
                                                                                        MPH;Judith
                                                                                              Judith A.
                                                                                                     A. Turner,
                                                                                                        Turner, PhD; Bryan A.
                                                                                                                           A. Comstock,
                                                                                                                              Comstock, MS;
                                                                                                                                        MS;
             William
             William Hollingworth,
                        Hollingworth, PhD;
                                      PhD; Sean
                                           Sean D.
                                                 D. Sullivan,
                                                    Sullivan,PhD.                     Health Status
                                                               PhD. "Expenditures and Health Status Among Adults With
                                                                                                                   With Back
                                                                                                                        Back and
                                                                                                                              and Neck
             Problems."   JAMA. 2008;299(6):656-664.
             Problems." JAMA.
    5.       Centers for Disease
                         Disease Control
                                 Control and
                                          andPrevention.
                                              Prevention."Targeting
                                                          "TargetingArthritis:
                                                                     Arthritis: Improving
                                                                                Improving Quality
                                                                                          Quality of
                                                                                                  of Life
                                                                                                     Life for More than
                                                                                                                    than 46
                                                                                                                          46Million
                                                                                                                            Million Americans."
                                                                                                                                    Americans."
             At
             At a Glance 2008.
                          2008. Retrieved
                                Retrieved March
                                           March 6,
                                                 6, 2008
                                                    2008from
                                                         from http://www.cdc.gov/nccdphp/publications/aag/arthritis.htm.
                                                              http://www.cdc.gov/nccdphp/publications/aag/arthritis.htm.
    6.       American Pain Society.
                           Society. "Pain Assessment
                                          Assessinent and Treatment in
                                                                    in the
                                                                        the Managed
                                                                            Managed Care
                                                                                    Care Environment."
                                                                                         Environment." January
                                                                                                       January 11,
                                                                                                               11, 2000.
                                                                                                                   2000. Available
                                                                                                                         Available at
             lattp://www.ampainsoc.org/advocacy/assess_treat_mce.htm.
             http://viww.ampainsoc.org/advocacy/assess—treat—mce.litm.
    7.       Stewart WF,
                     WF, Ricci
                         RicciJA,
                               JA,Chee
                                   CheeE,E,Morganstein
                                           MorgansteinD,
                                                       D,Lipton
                                                          LiptonR.R.Lost
                                                                     LostProductive
                                                                          ProductiveTime
                                                                                     Timeand
                                                                                          andCost
                                                                                              CostDue
                                                                                                   DuetotoCommon
                                                                                                          Common Pain
                                                                                                                 Pain Conditions
                                                                                                                      Conditions in
                                                                                                                                 in the
             US Workforce. JAMA.
                            JAMA. 2003;290:2443-2454.
8.           Weiss
             Weiss SC,
                   SC, Emanuel
                       Emanuel LL,
                               LL,Fairclough
                                   FaircloughDL,
                                             DL,Emanuel
                                                 EmanuelEJ.
                                                         EJ.Understanding
                                                             Understandingthe
                                                                           theexperience
                                                                               experience of
                                                                                          of pain in ternunally
                                                                                                     terminally Ill
                                                                                                                 ill patients.
                                                                                                                     patients. Lancet.
                                                                                                                               Lancet. 2001;
                                                                                                                                       2001;
             357:1311-1315.
             357:1311-1315.




                                                                                                                            ~,~~.~
                                                                                                                           ~ ~•'    Z'


                                                                                                                              ~~~~~~~.'       ~•




                                               ~-...: .

                                                                                             T lk
                                                                                            ` -~
                                              -•              '           .                    lY ~ ..




~                   ~            _        . , ., f ,              .                +~, -         Ii x• ; ,~+ t~     ~`~
~        ~      r       :~                 _i
                                            1 e5            •,- -Z 1Lr. -, 4           i'~:~ *r , i4iT.'t ~'ti L'a~,~;
                                                                                                                     ,,.

                                              Az
                                                       ti         -y
                                                    c•.                                          ~
                ~                    ~   > ~•-'!d r s
     ~~ .~.}
          ►     ,~ {l' ~~~ ~                                          ~       ~r       ,~ ~:+~       e'   ~       ~~_
                            ,i
i ~-_ '~                •                                              !           ,
         -                                                                                       ~
                                                          a                   ~                  ~




    12
    12                                                                                                                     AmericanPain
                                                                                                                           American      Foundation
                                                                                                                                    PainFoundation
      Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 167 of 256



                                                                                                                                ~l      17/l~fl           fL'"y




~ SPECIAL
  :9P'ECIAL,.Ct?NSiDERATI®N9s:
             CONSIDERATIONS:PALN'.IIV-
                               PAIN INS SPECIFIC P®P!JlATIOf115.
                                                 POPULATIONS
1}Although pairi       significant°problemamong
            pairt is a significaritproblern  among all
                                                     allAmericans,
                                                        Americans,certain
                                                                     certainpopulations
                                                                              popuiationsareareMore
                                                                                                moressusceptible
                                                                                                     susceptible totoand
                                                                                                                       and at
                                                                                                                           at greater
                                                                                                                               greater risk
                                                                                                                                        risk for `
p undertreatment;              children, minorities
  undertreatment including children,     minorities and
                                                     and those with advanced;
                                                                     advanced, life-limiting
                                                                                 life-limiting medical iliness.   Studies condUcted
                                                                                                        illness. Studies  conducted in
  emergency departments
              departments suggest
                             suggestthat
                                      thatwotnen
                                           womenreceive
                                                    receiveless
                                                            leisattention
                                                                 attentioniri
                                                                            inresponse
                                                                               responsetoto7eportsnof"severe      pamthan
                                                                                             repolistof severe pain    than men.   As well,
                                                                                                                            then. As
                                                                          -                   •                              e     _
  active duty military  and veterans tend to
              military and                  to experience
                                               experience pain
                                                           pain differently
                                                                differently and present
                                                                                  present greater
                                                                                           greater challenges
                                                                                                   challengesto  toachieving
                                                                                                                    achievingoptimal
                                                                                                                                optimalpain`
                                                                                                                                          pain :
      relief.
      t'elief.
               ,
       In
       In order to prQvide~the    mst effective
                    provide the most   effective pain
                                                 pain care.possible'andrminimize
                                                       care possible andminimizepain-related._morbidity,.charaderistics
                                                                                     pain-related morbidity, characteristics ofof.vulnerable-
                                                                                                                                  vulne:rable
     ~ populations-must
       populations-rriust be taken into
                                     into consider"ation
                                           consideration when perforrni~ng     painassessment
                                                                 performing pain    assessment and
                                                                                                and implementing
                                                                                                    implementing ~treatment
                                                                                                                    treatment plans. `
       Healtiicare.  prafessionals must also
       Healthcare professionals          also-become
                                               become aware
                                                        avuareofofi;their
                                                                     their„own biasesand
                                                                          own biases  an,d.understand  that,regardless'of
                                                                                         understand that,    regardless'of demographic
                                                                                                                           demograp)iic or
       social position; evefyirndividual
              position,°evety  individual with pain require`s   evaluationand
                                                      requireS evaluation   and_treatmenttailored
                                                                                treatMent tailored to
                                                                                                   to his
                                                                                                      his or
                                                                                                          or her
                                                                                                              herspecifie
                                                                                                                  specifiCclinical
                                                                                                                           clinical
      circumstances.
                             4                  •          •                                                                                                                         ~
     •31,--. ~ ~'~[ !r'      t~E ~' ~
                                    '                                ~ 1,~[~~ .~           ~      •




 ; Every
    Every child
            child will
                   will experience
                         experience pain at           •®Recent
                                                         Recentevidence
                                                                 evidence reveals
                                                                            reveals reduced                                          Many things affectaffect thethe way                 j
 ; one time
          time or
                or anotheir,
                   another, whether it's                pain
                                                        pain sensitivity is a corrimon
                                                                              common                                                 a child experiences, communicates
                                                                                                                                                                   communicates
    from everyday bumps and      and bruises,
                                      bruises,          feature of
                                                                of children
                                                                   childrenwith
                                                                              with-autism
                                                                                    autism                                           and responds
                                                                                                                                            responds to   to pain,
                                                                                                                                                              pain, including:
                                                                                                                                                                     including:      i
    ormore
 ; or  morechronic
               chronicconditions
                         conditions such                and
                                                        and Asperger's syndrome.2
                                                                         syndrome?                                                     • Their age
 ; as headaches,
       headaches, gastrointestinal
                      gastrointestinal                • Musculoskeletal    pain can result.
                                                        Musculoskeletal pain         result                                          • Their beliefs
                                                                                                                                                beliefs and understanding
    problems or or diabetes.
                    diabetes.In-In- fact,               from.  "growingpains,"
                                                                          pains,"aanormal
                                                                                     normal .,
                                                        from "growing                                                                    of what is causing the pain
    research shows that as many as
                                                                        about 25
                                                        occurrence in about    25 to
                                                                                   to 40%
                                                                                      40%                                             .•Their
                                                                                                                                         Their abiliry
                                                                                                                                                ability to cope
    40%
    40% of of children
              children and adolescents
    complain of pain that occurs at                     of children.s
                                                           children.'                                                                  • Their activity
                                                                                                                                                activity and anxiety levels
    least
    least once weekly, and chronicchronic             COMMON
                                                      COMMON CAUSES           CAUSESOF            OFPAIN PAIN .                        • Previous experiences with pain
    pain affects at least 15 to  to 20%
                                     20% of           IN CHILDREN                                                                        and how theythey learned to
    children.'  And pediatric pain.
    children.' And.               pain stems          ..r ..........................................:............_..................     respond
                                                                                                                                         res p ond
    fromaawide
; from       widerange
                    range ofof chronic
                               chronic                  •® Scrapes
                                                            Scrapes and     and bruises '
                                                        • Needlestick pain from iinmunizations
                                                                                                                                     •• Support from parents and
    conditions:                            .                                                           immunizations
i•                                                           most children receive uupp to 24                                            siblings
                                                                                                                                        siblings
    • Each year, 1.51:5 million children                   ((most
i, have surgesurgery,   and many
                    ry, and  many receive
                                      receive               immunizations
                                                            imMunizations byYb their           their2nd   2ndbirthday)
                                                                                                                  birthdaY )'            • Preliminary
                                                                                                                                            Preliminary data data suggest that
                                                                                                                                                                                         j
      inadequate painpain relief.
                           relief. In
                                    In 20%
                                       20%              • Sports injuriesinjuries (e.g., sprains, sprains;                                 a  mother's     anxiery may
                                                                                                                                                           anxiety    may be
'.    of cases, the pain becomes
      of,cases,                                            concussion, fractures)                                                          transmitted more strongly to              I
i     chronic.Z
      chronic.2                                                                                                                            her daughters
                                                                                                                                                daughters than.her.
                                                                                                                                                                than her. sons,      ;
                                                        • Chronic illnesses (e.g., sickle celf                    cell'
                                                                                                                                           resulting in•increased
                                                                                                                                                        in increased anxiery
                                                                                                                                                                         anxiety
' •wOf
     Ofchildren
        chlldren aged
                 aged 5 to 17 years,                       disease, Type II diabetes)    diabetes)                                         and pain
                                                                                                                                                 pain in in girls,
                                                                                                                                                             girls, but not
'   20%
    20% suffer
         suffer headaches.2
                headaches?                              •® Headaches
                                                            Headaches                                                                      boys.'
                                                                                                                                           boys.6                                    I
  OMore
     More than one-third of children
                                 children              °• Abdominal
                                                           AbdoMinal pain         pain (e.g.,
                                                                                           (e.g., ulcerative
                                                                                                      ulcerative                     If pain is not addressed and                    i
     complain of abdominal`pain
                    abdominal pain                         colitis)                                                                  treated
                                                                                                                                     tteated early on, it can greatly greatly        ;
i    lasting
     lasting two weeks or  or longer.3
                               longer.'                                                                                              impact
                                                                                                                                     irnPact a child's quality of life by
                                                      According to the American                                                      interfering
                                                                                                                                     interfering with
                                                                                                                                                    with mood, sleep,
  ©©Juvenille
      Juvenillearthritis,
                 arthritis,which
                           which causes               Medical Association,Association, children       children and
     joint inflammation
     joint  inflammationand andaches,
                                 aches, '                                                                                            appetite, school attendance
                                                                                                                                                             attendance,
                                                      infants
                                                       ~ants are       areatatincreased
                                                                                     increased risk         risk of                  academic performance, and
     affects
     affects nearly 250,000
                      250,000 people                  inadequate pain management,           management,
~    under the
             the age   of 16 Yyears.'
                  age of
                                                                                                                                     participation
                                                                                                                                     participation in   in sports
                                                                                                                                                            sports and other
                               ears 4                 with age-related
                                                                  age-related facto'rs      factors playing a                        extracurricular activities. Further, if
   e By
   ®  By2010,
          2010,11 in
                   in 1,000 U.S.
                            U.S. children             major role. Physical      Physical and                                         unrelieved,
                                                                                                                                     unrelieved, childhood pain can
     will
     will be a survivor
                survivor of chIldhood
                              childhood               psychological
                                                       psychological changes that occur                                              enhance aa child's
                                                                                                                                                    child's vulnerability
                                                                                                                                                               vulnerability to
~    cancer and may have to deal                      during childhood development                                                   pain later in life.'           essential that
                                                                                                                                                       life: It is essential
     with late and
                and long-term
                      long-term effects
                                  effects             can make understanding and                                                     healthcare providers begin to
     of treatment (e.g.,
                    (e.g•~ chronic                     managing pain in children                                                     approach pediatric pain so that                     ;
     fatigue and
              arid pain syndromes,                    significantly
                                                      significantly more           more complicated                                                   strategies can be
                                                                                                                                     appropriate strategies                              ~
     nerve damage).2                                   than treating pain in adults.                                                 devised to, to target
                                                                                                                                                     target andand reduce



A
A Reporter's Guide: Covering
                    Covering Pain
                             Pain and
                                  and Its Management                                                                                                                           13
                                                                                                                                                                               13
               Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 168 of 256




    children's
    children'sdistress
                   distressand and    pain-related
                                   pain-related                            ,
                                                                             MYTHS AND TRUTHS
                                                                           , MYTHS               TRUTHSABOUT ARUUTPAIN    PAININ   INCHILDREN
                                                                                                                                        CH9L®REN
    disability.
    disability.                                      1:~e'A.-~~i°~~
                                                                  .        ~~   Children
                                                                             Children    who who areare  "playing
                                                                                                       playing        or sleeping
                                                                                                                 of sleeping      must  must
                                                                                                                                           not not
                                                                                                                                                 be inbe pain.
                                                                                                                                                          in pai,n.
    Unaddressed
    Unaddressed pain    paincancanalsoalsoresult
                                             result         , ;;:0-D- q-; ChIldren
                                                                             Children cope copewith withpain
                                                                                                          painbybydistracting
                                                                                                                      distracting        themselves,
                                                                                                                                    themselves,       oftenoften
    in significant
         significantfinancial
                       financialstress
                                     stressforfor                            through
                                                                             through play.play.Sleep
                                                                                                  Sleepmay mayalsoalso
                                                                                                                     bebe    a coping
                                                                                                                           a coping         mechanism,
                                                                                                                                          mechanism,
    families
    families whowhonot notonly
                            onlyhavehavetoto                                 and/of     becausethey
                                                                             and/of because          theyare
                                                                                                           areexhausted.
                                                                                                                 exhausted.
    cover     healthcareexpenses,
    cover healthcare         expenses,but    but      ~
    who may also  also have
                         haveto top  miss    work '`~'~
                                       iss work               ~~_—1-9        Z'ounginfants
                                                                             Young      infarits dodo-not    feel
                                                                                                      not feel     pain
                                                                                                                pain       because
                                                                                                                       because           their
                                                                                                                                     their       -vous
                                                                                                                                                  nei systems
                                                                                                                                             nervous     systems
    to care    foraasick
         care for     sickchild.
                            child. 8                                         are
                                                                             are   immature
                                                                                  immature      andand   unable
                                                                                                       unable   to  to  perceive
                                                                                                                    perceive     and    and   experience
                                                                                                                                          experience      painpain
                                                     ~                       the way
                                                                                   way adults
                                                                                         adultsdo.  do.
    Inadequate       preventionand
    Inadequate prevention              and    relief ;
                                           relief
                                                          i7111-11,NO i Decades
                                                                             Decades ago  ago itit was
                                                                                                    was-believed
                                                                                                          believedthat thata anewborn
                                                                                                                                 newbom-         couldn't
                                                                                                                                              couldn't    feelfeel
    Of    pediatricpain
    of pediatric     painarearestill
                                   still             `                       pain,
                                                                             pain, andandsurgery
                                                                                           surgerywas   wasroutinely
                                                                                                              routinely      pei
                                                                                                                             -formed on
                                                                                                                          performed         on infants
                                                                                                                                                 infants .
    widespread.
    widespread. Many  Manyobstacles
                               obstaclesexist  exist
                                                                             without     anesthetic.Today,
                                                                             without anesthetic.         Today  ; we know
                                                                                                                       know thatthat the thecentral
                                                                                                                                               centralnervous
                                                                                                                                                           nervous
    to providing
         providingappropriate
                       appropriate     pai'pa~
                                            -i care
                                               care
                                                                             system.
                                                                             system ofofaa26-week-old
                                                                                              26-week-oldfetus   fetushashasthethecapability
                                                                                                                                      capability   of of
    to children     andadolescents:
         children and      adolescents:
                                                                          : experiencing
                                                                             experiencingpain.   pairi.There
                                                                                                          There    is strong
                                                                                                                is strong        evidence
                                                                                                                             evidence       thatthat   children
                                                                                                                                                   children
     •0 Beliefs
        Beliefs and
                 andattitudes
                        attitudesaboutabout  thethe                          experience      increasinganxiety
                                                                             experience increasing           anxiety  and and   perception
                                                                                                                             perception            of pain
                                                                                                                                               of pain   -with
                                                                                                                                                          with
        experience
        experience of  of pediatric
                           pediatricpain. pain.                                                                                   g
                                                                             multiple     proceduresororpainful
                                                                             multiple procedures               painful     stimuli.
                                                                                                                        stimuli.
      mGeneral
      o  Generallacklackofofunderstanding
                              understanding
                                                                             Children
                                                                             Children can  caneasily
                                                                                                 easilybecome
                                                                                                          becomeaddicted
                                                                                                                      addicted   to topainpain    medications.
                                                                                                                                              medications.
        about   thebest
        about the    bestcourse
                            courseofofactionaction
        for  treatingchildren
        for treating    children   inin   pain.
                                       pain.                                 Less
                                                                             Less
                                                                               g o
                                                                                     than1%
                                                                                    than    1/oofofchildren
                                                                                                      childrentreated
                                                                                                                  treated withwith     opioids
                                                                                                                                 opioids           become
                                                                                                                                              become
                                                                   j.  .     addicted.
                                                                             addicted.
     •a Belief
        Belief that
                thatpain
                       painshould
                              shouldbebe
        treated  lessaggressively
        treated less   aggressivelyinin                                      Children      cannoteffectively
                                                                             Children cannot           effectivelycominunicate
                                                                                                                  communicate their         their
                                                                                                                                                pain;pain;
                                                                                                                                                       it is it
                                                                                                                                                             . is ,.
        children   thanadults.
        children than      adults.                                           difficult
                                                                             difficult totoknow
                                                                                             knowwhen  whentheytheyhave
                                                                                                                      havepain.pain.
    •- Pediatric    painmanagement
        Pediatric pain     management                     ^ 61, L aChildren    Children     don't.communicate,
                                                                                         don't.   communicate, respond     respond to, orto,feel
                                                                                                                                              or feel
                                                                                                                                                   painpain
                                                                                                                                                          the the
        research
        research hashasnotnotbeen
                               beeneffectively
                                        effectively                      !1 same
                                                                             same way way adults
                                                                                            adultsdo,  do,so
                                                                                                           soit's
                                                                                                               it'sdifficult
                                                                                                                    difficult.for       health
                                                                                                                               for health          professionals
                                                                                                                                               professionals
        translated    intoroutine
        translated into     routineclinical
                                         clinical                            and    parentstotounderstand
                                                                             and parents            understand       what
                                                                                                                  what    theythey
                                                                                                                                 areare      experiencing.
                                                                                                                                        experiencing.       But, But,
        practice.
        practice.                                              _-                  very real
                                                                             it is very   realandandnot notsomething
                                                                                                            sorriething       they
                                                                                                                           they        easily
                                                                                                                                  easily        forget
                                                                                                                                            forget        about. `
                                                                                                                                                      about.
     ®   Painininchildren
     o Pain       childrenwithwithdisabilities
                                      disabilities                           "1'here
                                                                             There areare    many
                                                                                           many        tools
                                                                                                    tools    available
                                                                                                           available        to assess
                                                                                                                        to assess-    - pain
                                                                                                                                        pain iniri.children.
                                                                                                                                                   children.
        or other
            otherspecial
                   specialhealth
                              healthcare care        ;~.-~ ? f               Adults
                                                                             Adults     need
                                                                                       need    to
                                                                                              to    recognize
                                                                                                   recognize      how
                                                                                                                how       children
                                                                                                                       children      of  of different
                                                                                                                                          different   ages ages
        needs may
                may be be more
                           more difficult
                                    difficulttoto                          express
                                                                             express    pain
                                                                                        pain   in
                                                                                               in   both
                                                                                                    both   behaviors
                                                                                                          behaviors      andand.words.
                                                                                                                               Words.
        assess.                  ~                   4  ,1 0,                Children
                                                                             Children willwilltell
                                                                                                 tell•  adults
                                                                                                     adults     when
                                                                                                             when        -they
                                                                                                                      they   areare      having
                                                                                                                                    having     pain.pain. ~
                                                                            Chlldren   maynot
                                                                            Children may     nothave
                                                                                                  havethethe words
                                                                                                           words   to to express
                                                                                                                      express   painpain  (e.g.,
                                                                                                                                      (e.g.,
                                                               ;            hurt,  "ouch")
                                                                            hurt, "ouch")  oror  know
                                                                                              know   to to point
                                                                                                         point to to  where
                                                                                                                  where       `it hurts:
                                                                                                                           it hurts. TheyThey
                                                                                                                                            may may
                                                                            also be afraid
                                                                            also be  afraidofofthe
                                                                                                theconsequences
                                                                                                    consequences(e.g.,(e.g.,extra
                                                                                                                             extra   visits
                                                                                                                                  visits    to the
                                                                                                                                         to the
                                                                            pediatrician,  sliots,medicine).
                                                                            pediatrician, shots,   medicine).                             -
                                                         ~         -    ~    .-                 -                                         _                  —                •

f
                                                                                                  4
                                                        xV~
                                                                              : ~r~~~~+
                                                                                ,
                                                                                                                      .....................................................

   OThe    mytr that
      The myth      thatchildren,
                          chfidren,especially
                                      especially    infants,
                                                 infants,   do do
                                                                notnot
                                                                    feelfeel
                                                                         painpain
                                                                               the the                        WEB RESOURCES
                                                                                                              WEB RESOURCES
      way adults
            adultsdo; do;                                                                                     American
                                                                                                              nmericanPain
                                                                                                                        PainSociety
                                                                                                                              society
~                                                                                                             °°A'w•ampainsoc.org
                                                                                                              www.ampainsoc.org
    g Lack
    O Lackof  ofroutine
                  routineassessment
                           assessment   forfor
                                             thethe  presence
                                                  presence    of of pain
                                                                 pain      in children;
                                                                       in children;
                                                                                                              NanonaiChildren's
                                                                                                              National ctritdren'sPain
                                                                                                                                   Pa  center
                                                                                                                                    in Center
    OThe   idea that
      The idea     thattreating
                         treatin
                               gp ediatric
                                 pediatric     ain
                                             pain
                                             p      takes
                                                   takes     too
                                                            too  much
                                                                much      time
                                                                       time  andand                           www.pediatricpain.org/ncpc.php
                                                                                                              www.pediatricpain.org/ncpc.php
      effort;
      effort;
~                                                                                                             Pediatric
                                                                                                              PediatcicPain
                                                                                                                         PainSourcebook
                                                                                                                               Sourcebook
   •a Fears
      Fears of of adverse
                  adverseeffects
                            effectsofofanalgesic
                                        analgesicmedications,
                                                      medications,    including
                                                                    including                                 http://painsourcebook.ca/
                                                                                                              http://painsourcebook.ca/
~ . respu   -atory depression
      respiratory     depressionandandaddiction;
                                         addictiori;
~   • Differing    personalvalues
      Differing personal      valuesandandbeliefs
                                              beliefsofofhealthcare
                                                           healthcare    professionals
                                                                     professionals
                                                                                                              UCLA
                                                                                                              UCIAPediatric
                                                                                                                   PediatrlcPain
                                                                                                                             PainProgram
                                                                                                                                  Program
                                                                                                              www.mattel.ucla.edu/pedspain/home.php
                                                                                                              www.mattel.ucla.edu/pedspain/home.php
i     about
      about thethemeaning
                    meaningand  andvalue
                                     value  ofof  pain
                                               pain   in in
                                                          thethe development
                                                              development         of the
                                                                              of the                          nnrertcanAcademy
                                                                                                              American  ncademyofofPediatrics
                                                                                                                                    Pediarr;cs
      child   (e.g., the
      child (e.g.,   the belief
                          beliefthat
                                 thatpain
                                       painbuilds
                                              buIlds    character).
                                                     character).                                              http://www.aap.org
                                                                                                              http://www.aap.org




14
14                                                                                                                                              American
                                                                                                                                                American Pain
                                                                                                                                                          PainFoundation
                                                                                                                                                               Foundation
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 169 of 256


                                                                                                SPECIAL CONSIDERATIONS:
                                                                                                SPECIAL  CONSIDERATiONS:PAIN
                                                                                                                         PAINININ SPECIFIC
                                                                                                                                SPECIFIC POPULATIONS Topic.Bfi''lqf
                                                                                                                                                     TQpTc
                                                                                                                                           POPULATlONS     Brig



  Although itithas
  Although       haslong
                      longbeen
                           beenthought
                                   thought                                                      Potential
                                                                                                Potential Sources
                                                                                      Female hormones
                                                                                      Female   hormonesare   arealso   Sourcesof
                                                                                                                  alsolikely
                                                                                                                        likely             ofGender
                                                                                                                                                 Gender
  that women
  that  womenand andmenmenhave
                            havesimilar
                                    similar                                                     Differences
                                                                                                Differencesin
                                                                                         play aa role
                                                                                      to play     roleininpain
                                                                                                           painperception.
                                                                                                                 perception. inPainPain
  pain experiences,
  pain  experiences,recent
                        recentresearch
                                 research                                             Some pain
                                                                                      Some   pain conditions
                                                                                                    conditionslike
                                                                                                                 like
                                                                                                Biological facto7s
                                                                                                Biological                             including.•
                                                                                                                       factors including:
  reveals significant
  reveals  significantdifferences
                        differencesinin                                               migraine tend
                                                                                      migraine    tendtotovary
                                                                                                            varywith
                                                                                                                  with aa
  the way
  the  way male
            male and
                   andfemale
                         femalebrains
                                  brains
                                                                                                                  hormones
                                                                                                      •o sex hormones
                                                                                      woman's menstrual
                                                                                      woman's     menstrualcycle,
                                                                                                               cycle,and
                                                                                                                       and
  process pain,'
  process   pain,'asaswell
                       wellasasinin                                                   many of
                                                                                      many   of the      genetics
                                                                                                      • genetics
                                                                                                 theobserved
                                                                                                      obseivedgender
                                                                                                                 gender
  women's expression
  women's     expressionofofpain
                               painandand                                             differences ininpain
                                                                                      differences       painappear
                                                                                                      •- anatomical
                                                                                                              appear  toto
                                                                                                         anatomical differences    differences
  their responsiveness
  their  responsivenesstotoanalgesics
                              analgesics                                              diminish following
                                                                                      diminish   followingthethe
                                                                                                Psychosocial influences
                                                                                                Psychosocial                  influences including:
             stimulus.Z•3
  and pain stimulus.Z•                                                                reproductive years.'
                                                                                      reproductive         e
                                                                                                       years
                                                                                                         emotion (e.g.,
                                                                                                      • emotion              (e.g., anxiety,
                                                                                                                                         anxiety,
  Historically, women
  Historicafly,    womenhave   havebeen
                                      been      Hormones
                                                HormonesMay   MayInfluence
                                                                        Influence                        depression)
                                                                                                         depression)
  categorized as
  categorized     asbeing
                       beingemotional
                               emotional        Pain Experience
                                                       Experience                                     • coping strategies strategies
  and overly
       overlysensitive;
                sensitive;oftenoften
                                                • Estrogen
                                                * Estrogen administration
                                                              adininistration     in in              •®  gender
                                                                                                          gender          roles
                                                                                                                           roles
  influencing the
  influencing    theway wayphysicians
                              physicians
  assessed and
  assessed   and managed
                    managedtheir   their  pain.
                                        pain.'4   women and
                                                  women      and in inmenmencan
                                                                              canincrease
                                                                                      increase • culturalcultural conditioning
                                                                                                                             conditioning
  Even though
  Even   thoughresearch
                     researchnow  now    shows
                                      shows       the   incidence
                                                        incidence     of
                                                                       ofchronic
                                                                          chronic   pain
                                                                                       pain          •®health
                                                                                                          healthbehaviorsbehaviors
  that chronic
  that  chronicpainpainconditions
                          conditions    areare     conditions.  ,'o
                                                   conditions.99"°
                                                                                                     •O use of healthcare
                                                                                                                        healthcare services       services
  generally more
  generally    moreprevalent
                        prevalent     among • Variations
                                    among         Uariationsininwomen's
                                                                      women'sestrogen
                                                                                  estrogen
  women, they
  women,     they continue
                     continuetotobebe             levels, like
                                                  levels,  like those
                                                                 those that
                                                                          thatoccur
                                                                                occur           As advances
                                                                                                As      advancesin           inbrain
                                                                                                                                   brainimaging  imaging
  treated less
  treated  lessaggressively
                 aggressivelyfor    fortheir
                                         their     during the
                                                   during   themenstrual
                                                                  menstrual   cycle
                                                                                 cycle  oror    technology
                                                                                                technology               provide
                                                                                                                          provide          further
                                                                                                                                             further       insights
                                                                                                                                                              insights
  pain than
  pain  thanmen.'•6
               men.'•  6 And
                         And while
                               while               during pregnancy,
                                                   during   pregnancy,may    mayregulate
                                                                                     regulate   into
                                                                                                into      gender
                                                                                                           gender         variations
                                                                                                                            variations          in  inthe the
  women are are more
                 morelikely
                          likelythanthan   men
                                         men      the brain's
                                                        brain'snatural
                                                                  natural  ability
                                                                             ability to to      experience of
                                                                                                experience                of pain,
                                                                                                                                pain,ititisisbecoming becoming
  to seek treatment
           treatmentfor    fortheir
                                their   pain,
                                     pain,                                                      evident that
                                                                                                evident           thatdifferent
                                                                                                                             differentpain        pain
                                                  suppress pain."
                                                  suppress    pain."
  they are
  they  are less
             less likely
                   likelytotoreceive
                                receiveit/it.'                                                  experiences among
                                                                                                experiences                  amongmen         menand     and
                                                  Some pain
                                                • Some     pain conditions
                                                                  conditionssuch suchasas       women will call            call for for different
                                                                                                                                            different
  Women report
  Women     reportpain  painmore
                               more  often
                                       often      migraine and
                                                  migraine    andfibromyalgia
                                                                       fibromyalgia    tend
                                                                                          tend approaches
                                                                                                approaches totopain               painmanagement.
                                                                                                                                              management.
  than men
  than   mendo doand andininmore
                               inore body
                                        body      to fluctuate
                                                      fluctuatewithwitha awoman's
                                                                             woman's
  regions, and
  regions,   andtheytheyalso
                           alsotend
                                  tendtoto        menstrual cycle.
                                                  menstrual     cycle.                          Ongoing research
                                                                                                Ongoing              researchisisessential     essentialtoto
  have more
  have   moresevere,
                severe,recurrent
                            recurrent   andand                                                  achieve:
                                                                                                aclueve:
                                                  Observed gender
                                                • Observed      genderdifferences
                                                                           differencesinin
  persistent pain,
  persistent   pain,asaswellwellasasa a                                                          • A better
                                                                                                          betterunderstanding
                                                                                                                         understanding                  ofof  thethe
                                                   pain appear
                                                   pain   appeartotodiminish
                                                                         diminish,
  reduced pain
  reduced    painthreshold
                      threshold   when
                                     when                                                            biological
                                                                                                     biological            and
                                                                                                                            and      psychosocial
                                                                                                                                      psychosocial
                                                  following menopause.
                                                  following    menopause.
  compared with
  compared      withmen.3men.  However,
                             3 However,                                                              factors that
                                                                                                     factors          thatinfluence
                                                                                                                                 influencegender       gender
  despite their
  despite  theirincreased
                    increasedpain  pain         Additionally, cultural
                                                Additionally,     culturalconditioning
                                                                             conditioning            differences ininpain
                                                                                                     differences                     pain
  burden, women
  burden,    womenreportedly
                         reportedly      cope may
                                      cope      may impact
                                                       impactthetheexpression
                                                                        expressionofofpain pain *•A   A greater
                                                                                                          greaterappreciationappreciation              ofof  thethe
  with pain
  with  painbetter
               betterthanthanmen,men,           among women
                                                among     womenand    andmen.
                                                                            men.As  As               different health
                                                                                                     different             healthneeds     needsofofmen        inen
  possibly due
  possibly   due to to the
                        thefact
                             factthat
                                    thatthey
                                          they children,
                                                children, girls
                                                            girlsarearemore
                                                                          morelikely
                                                                                 likely  toto
  experience pain
  experience    painmore moreoftenoften                                                              and
                                                                                                     and      women
                                                                                                               women
                                                be pemutted
                                                    permitted totoexpress
                                                                        expresspain
                                                                                  pain  andand
  throughout
  throughoutthe  thecourse
                        courseofoftheir
                                      their                                                          More effective
                                                                                                 • More            effectiveand        andtargeted
                                                                                                                                                 targeted            pain
                                                                                                                                                                  pain
                                                        emotion than
                                                show emotion         thanboys,
                                                                            boys,and and
  lives (e.g., menstruation,
               menstruation,                    attitudes about
                                                attitudes   aboutthe  thesocial
                                                                           social                    treatments
                                                                                                     treatments              for
                                                                                                                               for  women
                                                                                                                                        women
  pregnancy and
  pregnancy     andchildchildbirth,
                                bii
                                 -th, and
                                      and       acceptability ofofgender
                                                acceptability          genderandand   pain
                                                                                        pain
  other health
  other  healthissues
                   issuesspecific
                            specifictoto        often carry
                                                often   carryinto
                                                               intoadulthood.'
                                                                        adulthood. 3
  women).3                                                                                      ....................................................................
                                                                                                WEB
                                                                                                WEBRESOURCESRESOURCES
   PAIN DISORDERS WITH HIGHER                       HIGHER PREVALENCE PREVALENCE IN                IN WOMEN
                                                                                                        WOMEN                    International
                                                                                                                                 InternationalAssociation
                                                                                                                                               Associationfor thethe
                                                                                                                                                            for    Study of of
                                                                                                                                                                     Study
  .......................................................................................................................        Pain: Real
                                                                                                                                       Real Women,
                                                                                                                                            Women,Real
                                                                                                                                                    RealPain
                                                                                                                                                          Pain
   • Migraine                                                                     • Breast pain (mastalgia)                      www.iasp-pain.org
                                                                                                                                 www.iasp-pain.org

   • Irritable bowel syndrome
                     syndrome                                                     •a Autoimmune
                                                                                     Autoimmune disorders
                                                                                                  disorders (e.g.
                                                                                                             (e.g. Lupus
                                                                                                                   Lupus         National
                                                                                                                                 NationalInstitutes
                                                                                                                                           InstitutesofofHealth:
                                                                                                                                                          Health:Gender
                                                                                                                                                                  Gender&&
                                                                                                                                                                         Pain
                                                                                                                                                                           Pain
                                                                                                                                 http://painconsorrium.nih.gov/genderandpain/
                                                                                                                                 http://painconsortium.nih.gov/genderandpain/
   • Fibromyalgia                                                                    and Chronic Fatigue Syndrome)
                                                                                                                                 summary.htm
                                                                                                                                 summary.htm
   • Chronic pelvic pain                                                          •o Rheumatoid arthritis
                                                                                     Rheumatoid arthritis                        National
                                                                                                                                 National Women's
                                                                                                                                          Women'sHealth
                                                                                                                                                  HealthResource
                                                                                                                                                         ResourceCenter
                                                                                                                                                                   Center
   • Interstitial cystitis                                                        o
                                                                                  a   Osteoarthrltl5
                                                                                      Osteoarthritis                             www.healthywomen.org/
                                                                                                                                 www.healthywomen.org/

   • Temporomandibular joint disorder                                                                                            Society
                                                                                                                                 Societyfor
                                                                                                                                         forNeuroscience:
                                                                                                                                             Neuroscience:Gender
                                                                                                                                                           Gender&&
                                                                                                                                                                  Pain
                                                                                                                                                                    Pain
                                                                                                                                 cvww.sfn.org/index.cfm?pagename=brainBriefing
                                                                                                                                 www.sfn.org/index.cfm?pagename-brainBriefing
     (TM1)
     (TKO                                                                                                                        ss_gender_and_pain
                                                                                                                                   —gender_and_pain




  Reporter's Guide: Covering Pain
A Reporter's                 Pain and
                                  and Its Management
                                          Management                                                                                                                             15
               Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 170 of 256




                                                                           ~        ~~k.~ 3~~.
                                                                                           ~~ ®
: ~A
 As we age, pain becomes a more
 As                                                                                                                                                                                 4
                                                                                for inadequate pain management.3
                                                                                                    management.'                                                        their pain
                                                                                                                                                        communicating their   pain.4 Use
 common problem due to the high      high                                                                                                               of certain medications in older
                   chronic and
 prevalence of clu-onic                                                         Diagnosing and treating
                                                                                Diagnosing         treating pain in
                                                                                older adults can be be challenging.
                                                                                                        challenging.                                    patients becomes problematic
 progressive pain-producing                                                                                                                                                                5
                                                                                Those 65 and older often present                                                    physiological changes.s
                                                                                                                                                        because of physiological   changes.
 conditions associated with aging.
 It is estimated that up to to 50%
                               50% of                                           with multiple medical and                                               The most
                                                                                                                                                        T'he  most common
                                                                                                                                                                    common cause of
                   living in the
 older persons living                                                           nutritional problems, take multiple
                                                                                nutritional
                                                                                                                                                        persistent pain in older adults is
                                                                                                                                                        persistent
 community have pain that                                                       medications and
                                                                                medications    and have many
                                                                                                                                                        musculoskeletal in nature, typically
                                                                                                                                                                                        typically
 interferes with normal function,                                               potential sources of pain.
                                                                                                                                                        from osteoarthritis
                                                                                                                                                              osteoarthritis or   other bone,
                                                                                                                                                                               or other
 and 59
 and   59 to
           to 80%
              80% of nursing home                                               Older persons with dementia or                                          joint and
                                                                                                                                                        joint and spine disorders.
 residents experience persistent                                                communication problems are at
                                                                                communication
                                                                                                                                                        According to thethe Arthritis
                                                                                                                                                                            Arthritis
 pain. Alarmingly,
 pain.''2 Alarmingly, being
                         being older                                            even greater risk of undertreatment
                                                                                                                                                                       arthritis affects
                                                                                                                                                        Foundation, arthritis    affects up
                                                                                                                                                                                          up to
              the leading
 than 70 is the   leading risk
                            risk factor
                                 factor                                                  due to
                                                                                of pain due   to dif$culties
                                                                                                  difficulties
                                                                                                                                                        80% of
                                                                                                                                                        80%   of older
                                                                                                                                                                 older adults,
                                                                                                                                                                        adults, who
                                                                                                                                                                                 who report
                                                                                                                                                        being fearful
                                                                                                                                                               fearful of
                                                                                                                                                                        of recurring
                                                                                                                                                                           recurring pain
                                                                                                                                                                                       pain and
                                                                                                                                                        disability. But
                                                                                                                                                        disabiliry. But the
                                                                                                                                                                         the predilection for
 COMMON PAINCONDITIONS
 COMMON PAIN CONDITIONSIN
                        INOLDER
                           OLDERADULTS
                                ADULTS                                                                                                                  painful conditions
                                                                                                                                                        pairiful  conditionsdoes
                                                                                                                                                                               does not
                                                                                                                                                                                     not mean
     ..............................................................................................................................................
                                                                                                                                                        that older adults need to livelive with
 o Arthritis
 ~ Arthritis
                                                                                                                                                        uncontrolled pain.
                                                                                                                                                                        pain. Quite the
 O Lower back and neck pain; vertebral compression fractures from osteoporosis
 ~ Lower                                                                                                                                                opposite; older patients
                                                                                                                                                                           patients can be
 •p Abdominal
    Abdominal pain
              pain (e.g.,
                    (e.g., gallstones, bowel obstruction,
                                             obstruction, peptic ulcer
                                                                 ulcer disease,                                                                         effectively treated,
                                                                                                                                                        effectively  treated,and
                                                                                                                                                                               and in
                                                                                                                                                                                    in so
                                                                                                                                                                                       so doing,
    abdominal aortic aneurysm)                                                                                                                          pain-related morbidity—and
                                                                                                                                                                       morbidity—and even
                                                                                                                                                                     mortality—can and
                                                                                                                                                        premature mortality—can
 O Cancer-related pain (symptom of disease or
 ~ Cancer-related                          or effect of nerve damage
                                                              damage from
                                                                     from                                                                                           obviated.
                                                                                                                                                        should be obviated.
   treatments)
 •~ Neuropathic pain due
                     due to
                         to diabetes,
                            diabetes, herpes
                                      herpes zoster
                                             zoster ("shingles"),
                                                    ("shingles"), kidney
                                                                  kidney disease or
    other medical problems
 •~ Muscle
    Muscle cramps,
           cramps, restless leg pain, itchy skin and sores due
                                                           due to
                                                               tocirculatory
                                                                  circulatory
    problems or
             or vitamin
                vitamin D deficiency
 O Fibromyalgia
 a Fibromyalgia
 o Complex Regional
 o Complex   Regional Pain
                       Pain Syndrome
                            Syndrome (CRPS),
                                         (CRPS), which
                                                 which develops
                                                        develops after
                                                                 after an illness or
   injury
   injury and
          and often
              often affects
                    affects the
                             the leg,
                                  leg, arm,
                                       arm,foot
                                            footor
                                                 orhand
                                                    hand .
 O Injuries, especially from falls
 0 Injuries,


--- -- _ — — -                 - _ - ---- ---~----- - -                                           — - . ;~

                                                                                                                                                        WEB RESOURCES
                                                                                                                                                        Handbook of
                                                                                                                                                        Handbook     of Pain
                                                                                                                                                                         PainRelief
                                                                                                                                                                              Relief in
                                                                                                                                                                                     in Older Adults—
                                                                                                                                                                                        Older Adults —
                                                                                                                                                        An Evidence-Based
                                                                                                                                                             Evidence-BasedApproach
                                                                                                                                                                               Approach
                                                                                                                                                                  III, F. Michael
                                                                                                                                                        By Gloth III,
                                                    r-                                                                                                  http://www.humanapress.com/Product.pasp?bd
                                                                                                                                                        littp://www.humanapress.com/Product.pasp?txt
                                                                                                                                                        Catalog-HumanaBooks&octProductID=1-58829-
                                                                                                                                                        Catalog=HumanaBooksAbctProducdD=1-58829-
                                                                                                                                                        217-7
                                                                                                                                                        American Medical Association
                                                                                                                                                        Assessing and
                                                                                                                                                                    and Treating Pain in
                                                                                                                                                                                      in Older Adults
                                                                                                                                                        http://www.ama-cmeonline.com/
                                                                                                                                                        littp://wevw.ama-cmeonline.com/
                                                                                                                                                        pain_mgmt/module05/index.htm
                                                                                                                                                        pain_mgmr/module05/index.htm

                                                                                                                                                        American Geriatrics Society
                                                                                                                                                                             Society Foundation
                                                                                                                                                                                      Foundation
                                                                                                                                                        The Management of Persistent Pain:
                                                                                                                                                        Resources for Older Adults and
                                                                                                                                                                                     and Caregivers
                                                                                                                                                        http://www.healthinaging.org/public_education/
                                                                                                                                                        http://www.healthinaging.org/publlc_education/
                                                                                                                                                      ~
                                                                                                                                                        pain




16
16                                                                                                                                                                             American Pain Foundation
                                                                                                                                                                               American Pain
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 171 of 256


                                                                     SPECIAL CONSIDERATIONS:
                                                                             CONSIDERATfONS: PAIN IN SPECIFIC POPULATIONS TOPie,
                                                                                             PAIN IN                             Brie
                                                                                                                          Ibj)iC Bf"'ief




    Pain control isis one of the most                   designed and
                                                                   and aggressive
                                                                        aggressive
 ; challenging
    challengingaspects
                  aspectsof ofend-of-life
                                end-of-life             medication
                                                        riledication plans,
                                                                     plans, as well as                                                     "S tact
                                                                                                                                               • tlalznislies
                                                                                                                                            Suicidcri undies
                                                                                                                                                        •in•  ht patients  with
                                                                                                                                                                 patients ivitl~
    care.'Terminal
 i care.'   Terminal illness
                      illness is often                  counseling for patients and their                                                 advanced disease
                                                                                                                                          crdvaraced            are closely
                                                                                                                                                       disease ar-e  close~r linked
                                                                                                                                                                               linked
    accompanied by severesevere.pain,
                                  pain, and             families can have aa significant
                                                                               significant                                                   to unrelieved painrtaad
                                                                                                                                             to lcnqelievedpqin     and to mood
                                                                                                                                                                              moo(t
    a significant niimber`
                  number' of  of patients               impact on pain relief
                                                                          relief and side                                                  alterations srici)
                                                                                                                                           cdteratloiss such as
                                                                                                                                                              asdepi
                                                                                                                                                                  depression
                                                                                                                                                                        -esstion anti
                                                                                                                                                                                  arid
                                                                                         75
                                                                                         as
    suffer needlessly at thethe end-of-life.
                                 end-of-life.           effects among dying
                                                                         dying patierits
                                                                                patients.                                                 anxiet .r wl.ried~
                                                                                                                                          anxiety
                                                                                                                                          r,t&yietj; which like
                                                                                                                                                             liliepain)
                                                                                                                                                                   p(iiit, frequently:
                                                                                                                                                                           f equ~.nztly
    While the goal of end-of
                          end-of-life
                                   life care
    should bebe making
                making patients
                           patients more
                                                                                                                                             respond
                                                                                                                                             respond totocliniciran
                                                                                                                                                          clinician dreatnlent
                                                                                                                                                                     treatment
                                                        IN DYING
                                                           DYING PATIENTS,`
                                                                  PATIENTS, PAIN MAY BE
                                                                                     BE
: comfortable,
    comfortable, the health
                         health care                    EXACERBATED
                                                        EXACERBATED BY BY MANY OTHER                                                          if thecliaaiciaya
                                                                                                                                              if the clinician identifies   and
                                                                                                                                                                identifies ai7d
                                                                                                                                                                   nz. 2,66
                                                                                                                                                                      9~
    system has
; system     has been
                 beend'esigned
                         designed to take               SYMPTOMS INCLUDING:
                                                                    INCLUDING:                                                                      addresses  them,,,
                                                                                                                                                    addresses tlae
                                                        ............................ ...... ......... .............. ... ..............
; aacurative
      curative approach
                approach to  to disease,
                                disease,
                                                        • Dry
                                                          Dry mouth
                                                              mouth
    rather than focusing on symptom
; °,relief.Z
    relief.2 Hospital
              Hospitalresearch
                        research reveals                •@Nausea
                                                          Nausea
                                                                                                                                          Essential Components of
    thathealthcare
; that   healthcareproviders
                      providers coritinue
                                    continue            9@ o VUater
                                                             Water retention
                                                                    retention and
                                                                              and swelling
                                                                                  swellirtg '
                                                                                                                                          End-of-Life~
                                                                                                                                          End-of-Life CareCare I - -
    to inadequately treat pain, and                     9 Lack
                                                        •' Lack of-appetite
                                                                of-appetite
    tendtotounder-medicate
;~ tend       under-medicate terminal
                                 terminal                                                                                                 mContinual
                                                                                                                                          a  Continual assessment
                                                                                                                                                       assessrrient and
                                                                                                                                                                    and
                                                        • Shortness of breath
                                                                       breath "                                                             managethent of pain and otfier
                                                                                                                                            management                  other
    pairi.
    pain.
                                                        •® Mental distress and•anxiety
                                                                            and-anxiety caused=
                                                                                        caused'                                             physical symptoms
    Patients at
i Patients    atend-of-life
                 end-of-life may have                      by fear or denial of impending'
                                                                                impending' death                                          • Assessment
                                                                                                                                            Assessment and management
    their pain undertreated
                undertreated for
                              for variety
                                  variety
    of reasons, including a lack of                                                                                                         of psychological and spiritual
    knowledgeable and experienced                       Effective pain
                                                        Effective  pain management at the                                                   needs
    physicians and myths about
;. physicians                                           end-of-life requires
                                                        erid-of-life requires addressing
                                                                              addressing the                                              • Helping patients identify
    addiction to pain
                   pain medication,
                        medication,                     total pain experience, including
                                                                                 including                                                  personal goals for pain
; ' leading unnecessarily
             iinnecessarily to patient                  physical causes, as well as                                                         treatment and
                                                                                                                                                      and end-of-life
                                                                                                                                                           end-of-life care
                                                                                            m
' and
    andfamily
         familysuffering.3
                 suffering.3                            interpersonal and
                                                        interpersonal  andspiritual
                                                                            spiritualpain
                                                                                      pain.3'4
                                                                                                                                          • Assessment of the patient's
   Despite advances in research on                      Pain associated with terminal                                                       support system
                                                                                                                                                    system
! end-of-life
   end-of-life pain
                pain treatment,
                      treatment,                        illness often requires special
; physicians
   physicians remain
                remain influenced
                         influenced by                 'treatment
                                                        treatment that
                                                                    that can
                                                                          can be best'
   social and legal concerns, as well                   provided by by hospice
                                                                        hospice and
                                                                                  and palliative
                                                                                        palliative
   as misconceptions
! 'as misconceptions about                              care programs available in many
   medicationsincluding
' medications     including addiction,
                             addiction,                           facilities. Hospice focuses
                                                        medical facilities.
                                                        on relieving
                                                        on  relieving symptoms and                                                                                                                              ~
   overdose, lasting
               lasting side effects and
   diminished physical
   diminished    physical capaciry.s
                           capacity.5                   supporting patients
                                                        supporting   patients whowhoare_
                                                                                       are
   Patients and their
                  their families
                        families may                             the end
                                                        nearing the   endof  oftheir,
                                                                                their life,
                                                                                      life, while
   also hesitate to begin using pain                    palliative care
                                                        palliative  care is
                                                                          is.designed
                                                                             designed to         a                                                                                                              ~;
   medications as they often associate                  provide comfort and pain  pain relief
                                                                                         relief at                                         .................................................................

         treatment with itnlninent
   such treatment          imminent                     any  time during
                                                        anytime    during aa person's
                                                                               person's illness?
                                                                                          illness?                                        WEB RESOURCES                                                             I
   death, thereby allowing
                     allowing patient                   The goal
                                                             goal of
                                                                   of both-
                                                                       both programs is to                                                Amerlcan
                                                                                                                                          American Academy of Family Physicians:
   suffering to
   suffering  to worsen
                 worsen and continue.'                  alleviate suffering and ultimately
                                                                                    ultimately                                            Challenges in
                                                                                                                                                     in Pain Management at the End
                                                        assist patients in achieving a pain-                                              of
                                                                                                                                          of Life
   However,
   However, thorough and ongoing                        free and
                                                             and dignified
                                                                   dignified death.                                                       www.aafp.org/afp/20011001/1227.htm1
   pain a'ssessment,
        assessment, paired with well-                                                                                                     American
                                                                                                                                          American Pain
                                                                                                                                                     Pain Society: Treatment
                                                                                                                                                                   Treatment of Pain
                                                                                                                                                                                Pain at
                                                                                                                                          the
                                                                                                                                          the End
                                                                                                                                              End of
                                                                                                                                                  of Life
                                                                                                                                                     Life
                                                                                                                                          www.ampainsoc.org/advocacy/treatment.htm
                                                                                                                                          www.arnpainsoc.org/advocacy/treatment.htm
  dr;
                                                                                                                                          Discovery
                                                                                                                                          Discovery Health
                                                                                                                                                       HealthCenter.
                                                                                                                                                              Center:End
                                                                                                                                                                     EndofofLife
                                                                                                                                                                              LifeQ&A
                                                                                                                                                                                  Q&A
      W hen sorneone         dying, titrze
                someoneisisd)4ng,      time is a  kixtay and
                                                a huw.ry          wait-and-see isIS not
                                                             aiad tvait-and-see        not un
                                                                                            an option.
                                                                                                option.                                   with
                                                                                                                                          with Dr. Scott Fishman
                                                                                                                                                           Fishman
     What matters
     lYl.rcrt rnattersmost
                      most in
                            in the
                               t.he final
                                     fincd days
                                            da?ysisisthat
                                                      tbat patients
                                                            j3atie7ztsare
                                                                        arefree
                                                                            free of crippling
                                                                                    czll~j~linglain
                                                                                                 pain                                     http://health.discovery.com/centers/paW
                                                                                                                                          http://health.discovery.com/centers/pain/
    and unbearable
    ir7ad  unbeat•ablesuffering
                        suffering so that
                                        thtrt they can,finish
                                                    cas7finish tbeir•
                                                                  their lives in
                                                                               in ways
                                                                                   ways that
                                                                                           thatbsbring
                                                                                                   ing                                    endotlife/endoflife.html
                                                                                                                                          endoflife/endoflife.html
        comjbrt, peace,
        conyort,    peace,and
                           andcomplction.
                                 completion.Goncet•ns
                                                  Concerns aboait
                                                               about lastin
                                                                        lasting
                                                                              bUside
                                                                                 side effects
                                                                                        effects or
                                                                                                or                                        National Hospice and
                                                                                                                                                           and Palliative
                                                                                                                                                               Palliative Care
           diminished    physical capacity
           dilYlin7sl9ed1)hysicGd               from months
                                     c!{1Jacity,f'o1?t  '}tlontlJsof
                                                                   of using
                                                                      lfSing a drug become
                                                                             a (ItYlg  bG'c011te ~1                                       Organi>ation
                                                                                                                                          Organization
       secondary to
       secoradat),  tolraaking
                       makingaapatient
                                   patientcor~~fos•table.
                                              C0117fortable. Afo    oraehas
                                                                No one    bas to die
                                                                                  die in
                                                                                       inpain.
                                                                                          pain.                                           www.nhpco,org/i4a/pages/
                                                                                                                                          index.cfrn7pageid=3254
                                                                                                                                          index.cfm7pageid=3254
                                        — nr.
                                           Dr Scott
                                                ScottPtslmaan-
                                                       Fishman.




A Reporter's Guide: Covering
A                   Covering Pain
                             Pain and
                                  and Its
                                      Its Management                                                                                                                                                           17
                                                                                                                                                                                                               17
                   Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 172 of 256




                                                                                                                                                                                            7+..t,'-k^'i


   Pain is
   Pain  is aa major
               majorissue
                       issueamong
                             amongmilitary
                                      military
                                             personnel
                                                 personnel
                                                         andand
                                                              veterans,
                                                                  veterans,
                                                                         who who
                                                                               are atare  at heightened
                                                                                       heightened          risk
                                                                                                    risk for     for injuty-and ~
                                                                                                              injury-and
   combat wounds.
; combat     wounds:Although
                         Althoughtoday's
                                     today's
                                           body
                                              bodyarmor
                                                     armor
                                                         and and
                                                              rapidrapid
                                                                    evacuation
                                                                           evaciiation
                                                                                  to medical
                                                                                          to medical    care islives,
                                                                                               care is saving    saving   lives,
                                                                                                                       there  arethere are I
   more maimed
; more    maimed and and shattered
                          shatteredlimbs
                                      limbsthan
                                             thanever
                                                    ever
                                                      before,
                                                         before,
                                                               withwith  instances
                                                                     instances        of amputation
                                                                                of amputation    doubledouble     previous
                                                                                                           previous   rates. rates. i
   Hundreds of
   Hundreds      ofthousands
                    thousands of,ofreturning
                                  returning veterans
                                               veteranswill seek
                                                         will seekmedical
                                                                    medical care
                                                                              care
                                                                                 andandclaim
                                                                                          claim
                                                                                              disability
                                                                                                  disability
                                                                                                         compensation
                                                                                                              compensationfor a for a~
         variety of
  wide variety     ofinjuries
                      injuriesand
                                and health
                                      health
                                           problems
                                              problemstheythey
                                                            endured
                                                                endured
                                                                      during
                                                                           during
                                                                              their their
                                                                                    tours tours   of Itduty.
                                                                                           of duty.          It is estimated
                                                                                                        is estimated   that thethat {the
   U.S. will
   U.S. will bebe paying
                  payingthethecost
                               costofofrelated
                                        relatedmedical
                                                 medicalcare
                                                           care
                                                              andand
                                                                   disability
                                                                      disability
                                                                              claims
                                                                                  claims
                                                                                      for the
                                                                                           for next
                                                                                               the next   40 years.
                                                                                                     40 years.                       ~
  Veterans are
  Veterans  aremore
                 morelikely
                       likelytotoexperience
                                   experiencepsychological
                                               psychological
                                                           distress
                                                              distress
                                                                    andand  other
                                                                        other       medical
                                                                               medical       conditions,
                                                                                        conditions,      including.
                                                                                                    including  post post j
  traumatic stress
  traumatic.       disorder,
              stress disorder,
                             depression,
                                  depression,
                                          amputations,
                                              amputations,
                                                       traumatic
                                                             traumatic
                                                                   brain brain  injuries,
                                                                         injuries,        substance
                                                                                   substance         abuse
                                                                                              abuse and     and
                                                                                                         other   other injuries,
                                                                                                               injuries,
  which further
; which  further complicate
                 complicateeffective
                                effective
                                        pain
                                          pain  management.
                                             management.                                                                 ~j



   tOMMON PAIN
   COMMON  PAIN CQ,IVDITIONS
                CONDITIONS- AMONG MtLITARY  MEMBERS`
                                  MILITARY MEMBERS i

 . Post    fraumaticastressdisorder
    Post traumatic.stress            disorder     (PTSD) tiAmRutations
                                               (PTSD)             Amputatioiis     have
                                                                                have   longlong
                                                                                              beenoeen     a tragic, A traumatic
                                                                                                      a tragic,           traumatit brain
                                                                                                                                        brain injury
                                                                                                                                                injury(TBI)
                                                                                                                                                          (TBI) is aisblow
                                                                                                                                                                        a blow `
   ocommonly.
    commonly.affects
                  affects
                      n   soldiers
                           "soidiers     returning
                                       returning  fromfrom      unavoidable
                                                                unavoidable    con"sequence
                                                                              consequence       of of combat
                                                                                                   combat              or
                                                                                                                       or jolt
                                                                                                                           jolt'to
                                                                                                                               to the
                                                                                                                                   the  head
                                                                                                                                         fieadorora a
                                                                                                                                                    penetrating
                                                                                                                                                       penetrating,`head.:
                                                                                                                                                                      head       '
                                                                                                 .
    war,   andisistriggered
    war, and       triggeredbybyexposure
                                      exposure to to
                                                   a. a-        injury—"oneofofthe
                                                              .injury—"one          themost
                                                                                         mostvi§ible
                                                                                                 vi
                                                                                                  sible and
                                                                                                         and           injury:that
                                                                                                                       injury  that disrupts
                                                                                                                                    disruptsthe  thefunction
                                                                                                                                                       function of the
                                                                                                                                                                     of the .,.
    situation   on event that
    situation°or=event      thatis isoror
                                        could
                                           couldbebe            enduring
                                                                enduringreminders
                                                                            reminders of the    costcost
                                                                                           of the          of war," -.brain
                                                                                                      of war,"           brainandand
                                                                                                                                   is aismajor   cause
                                                                                                                                           a major       of life long
                                                                                                                                                      cause,of      life;,long
                                                                                                                                                                           ~•
    perceived
    perceived as as highly
                     Viighlythreatening
                              threatening    trya
                                                to;a            according
                                                                accordingto tothe
                                                                               theAmputee
                                                                                    Amputee     Coalition of
                                                                                               ,Coalition   of         disability and death.
                                                                                                                       disability'and      death.Managing
                                                                                                                                                    Managing   painpainin in '
    pecson'slife
    person's fife or those'
                        those`around
                               aroundhim/her.
                                            himlher. '          America:   Whilethere
                                                                Arnerica' While    therehave
                                                                                           havebeenbeen-major
                                                                                                        major,         Veterans
                                                                                                                       `veteranswith
                                                                                                                                   vvithTBIs
                                                                                                                                           TBIsmay
                                                                                                                                                 niaybebecomplicated
                                                                                                                                                           complicated
    PTSD_maymay not riot emerge
                      emerge   forfor    years_after
                                      years  after the the s.advance`s
                                                              - advance's ininmedicine,
                                                                               rriedicine,-    prosthetics
                                                                                          prosthetics    and ~and by   by memory
                                                                                                                           memorylapseslapsesaffecting
                                                                                                                                               affectingmedication
                                                                                                                                                            medication
    initial  trauma.Chronic
    initial trauma.     Chronicpainpain    symptoms
                                        symptoms               technologies    thatallow
                                                               technologies that     allowamputees
                                                                                              amputeestoto             management:difficulty
                                                                                                                       management,        difficuityorganizing
                                                                                                                                                       organizing    and
                                                                                                                                                                       and
~ and PTSD        frequently.co-occur
          PTSD frequently       co-occur   andand  may
                                                 may            lead niore independent
                                                                lead.niore  independentlives,lives,most
                                                                                                      mostofof         following complicated
                                                                                                                       following   complicatedand    andsometimes
                                                                                                                                                           sometimes
; intensify
    intensifyan an'individual's
                     individual's experience
                                       experienceof of'        these patients
                                                                      patientscontinue
                                                                                 continueto`ried
                                                                                             to'need                   even
                                                                                                                       even`Simple
                                                                                                                               simplepainpainmanagement
                                                                                                                                               management      regimenS,
                                                                                                                                                                  regimens;
; both     conditions.Together,
    both thnditions.      Together,they       result
                                      they result   in inz ~ speciaiized
                                                               specialized long-term
                                                                            long-term ororlifelong
                                                                                             lifelongsupport.
                                                                                                         support. .. . and
                                                                                                                        and~difficulty     learningnew
                                                                                                                            difficulty learning             coping
                                                                                                                                                   new coping           "sk'ihls. ,
                                                                                                                                                                    'skills.,
    fear,avoidance
' fear,    avoidancebehaviors,anxiety
                         behaviors,-anxiety     and
                                                  and.          Managing
                                                                Managingwound,       post-operative,
                                                                            wound,'post-operative,                     Rehabilitation    should incorporate
                                                                                                                       Rehabilitation_should         incorporate  efforts
                                                                                                                                                                       efforts -
    feelings of-isoiation.
   feelings    of isolation.                                    phantom
                                                                phantomandandstump    - pain
                                                                                sturrip       is important
                                                                                        pain-is  importantto  to , " • to relieve associated pain.
                                                                                                                       torelieve,associated-pain.=
                                                             reducesufFering
                                                   s ~ ~` ~ reduce    suffering and
                                                                                 andimprove
                                                                                     improvequality'
                                                                                              quality'
               ~
                                  .              ~           of life,
  ds~Cvo, ,®b+m.:vm-.acixaa+u
                     ,...15.,17336+ -~oe•eIDor~urza~
                                    •                s: .       ~ ..c:=.+.sr¢c,.~C`.m:aua¢c.z.~C.an nxw.ymnuco~+s,a,em-sam.•m:~onar~~
                                                                                                          401:63;i:Lerk,..,,Or   ••011.4,14012. ~ix..
                                                                                                                                                swim       --p+~a.axm+a.i~aamm~icn::
                                                                                                                                                            -sw =Ca
                                                                                                                                                                  - ecCan  ICC       -. *   -c~vaane
                                                                                                                                                                                             cwacnc
            c,               - .                                                        F r _          ~.          . -         .. - ,:              ., .•.         ' o.                            -

  Veterans
~ Veferans
    ~.      have significantly
                  signrficantly~worse   pain
                                worse pain   tharfitlie
                                           than         general
                                                the general     public,
                                                             public, andand vvh~ile
                                                                         while       m`ilitary
                                                                               Military medicalmedical   care isamong
                                                                                                care is among   the besthe
                                                                                                                         in best
                                                                                                                            the in.;the
  world, there
  world;  tkiereare
                 a_restilllong-term   problems
                    still Fong-term problems andand  challenges
                                                 challenges     with
                                                             with     managin,g
                                                                   managing      disabi(ity~and
                                                                             disability           chronic
                                                                                        and chronic pain. pajn..`
                                            .
     ._.. ..._. ._.. -.__ ..__ _ .          ,.        a-_                       . . ..~ _, _ __ -~.__
                                                            . .. aw . _ .,,~ . ::.               . _ . _ . . r.~,. __ , _ _ _ __ _ .- ,                           - - ~ -• - -        -__. .. _.


   Military culture
   Military  culturemay
                     may also  present
                            also presenta significant
                                           a significant
                                                      barrier
                                                           barrier
                                                               to appropriate
                                                                     to appropriate
                                                                              patientpatient  care.
                                                                                      care. The      The persisting
                                                                                                  persisting           stigmapain
                                                                                                             stigma around    around jpain
   and pain
        pain treatment
              treatmentisisparticularly
                             particularly,
                                        pronounced
                                             pronouncedin theinmilitary,
                                                                the military, andispain
                                                                         and pain   oftenisperceived
                                                                                            often perceived    asofa weakness
                                                                                                       as a sign     sign of weakness
   leading many
; leading   many individuals
                  individuals totochoose
                                   choosetotosuffer
                                               sufferininsilence.
                                                           sIlence.
                                                                  Seeking
                                                                     Seeking
                                                                           mental
                                                                              mental
                                                                                  health
                                                                                      health
                                                                                          care care
                                                                                                for PTSD
                                                                                                     for,PTSD    and depression,
                                                                                                           and depression,   which which
   so often accompany
             accompanypainpainisisimportant;
                                   imporrant;  pain is best
                                                  pain  is best
                                                             managed
                                                                 managed when
                                                                            when
                                                                              depression
                                                                                  depression     and PTSD
                                                                                           and PTSD           are treated
                                                                                                       are treated         simultaneously.
                                                                                                                    simultaneously.
: AArecent
     recent analysis
             analysis found
                      found thatthatthe
                                      theVeterans
                                           Veterans Health
                                                       HealthAdministration
                                                                Administration(VHA) (VHA)     is already
                                                                                       is already         overwhelmed
                                                                                                   overwhelmed            by thenumber
                                                                                                                   by the sheer  sheer number
      returning veterans
   of retuming   veteransand
                           andthe   theseriousness
                                         seriousness of of
                                                        their
                                                           their
                                                              health
                                                                 health
                                                                     carecare
                                                                          needs.needs.   Without
                                                                                   Without          increased
                                                                                               increased        staffing
                                                                                                         staffing        and funding
                                                                                                                  and funding  for    for
   veterans medical
   veterans  medicalcare,
                       care,it itwill
                                  willnot
                                        notbebeable
                                                 able
                                                    totoprovide
                                                          providequality
                                                                   quality
                                                                         carecare
                                                                               in aintimely
                                                                                       a timely   fashion.
                                                                                             fashion.




18
18                                                                                                                                                                    American PainFoundation
                                                                                                                                                                      American Pain Foundation
    Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 173 of 256


                                                          SPECIAL  CONSIDERATIONS:
                                                          SPECIAL CONSIDERATIONS:   PAIN
                                                                                  PAIN ININ SPECIFIC
                                                                                          SPECIFIC             TOPiC
                                                                                                     POPULATIONS
                                                                                                   POPULATIONS        Brief
                                                                                                               lfJpdc B't'IG~



                                                  '~.          # :'                      I~            'e~`..`t~`'3"a~`" r.. ~•,a5~.:~ _

    Barriers  tooptimal
    Barriers to  optimalpain
                         pain management
                             management   among
                                        among    veterrans
                                              veterans     and military
                                                       and military      personnel
                                                                    personnel       may include
                                                                              may include
    fears about:
    fears about:
    • No longer being physically
                        physicallycapable
                                    capableofoffulfilling
                                                  fulfilling their
                                                           their    duties
                                                                 duties
    • Being  dischargedand
      Being discharged    andnonolonger
                                   longer    having
                                          having      a sense
                                                   a sense  of of purpose
                                                               purpose
    • Letting  downororlosing
      Letting down      losingthe
                                therespect
                                     respect ofof their
                                                their    peers
                                                      peers
    • Becoming   addictedtotopain
      Becoming addicted       painmedications
                                     medications
    • Experiencing   personality
      Experiencing personality     changes
                                 changes    or or problems
                                               problems   withwith  sexual
                                                                sexual      relations
                                                                        relations     due
                                                                                  due to   to pain
                                                                                         pain      medications
                                                                                              medications
    • Losing  theirbenefits/pension
      Losing their  benefits/pensionif ifthey
                                           they  acicnowledge
                                               acknowledge        a pain
                                                              a pain     condition
                                                                      condition


      THE UNITED
      THE UNITEDSTATES
                 STATESCONGRESS
                        CONGRESSHAS
                                 HASSTATED
                                     STATEDTHE FOLLOWING:
                                             THE FOLLOWING:
      (1) Acute
          Acute and
                and chronic
                    chronicpain
                            painare
                                 areprevalent
                                      prevalent
                                              conditions
                                                conditions
                                                         among
                                                           among
                                                               active
                                                                   active
                                                                      dutyduty
                                                                           and and
                                                                               retired
                                                                                     retired military
                                                                                       military       personnel.
                                                                                                personnel.
      (2)
      (2) Characteristics
          Characteristics ofof"modern warfare,
                             modern warfare,    including
                                             including the the
                                                           use use of improvised
                                                               of improvised     explosive
                                                                             explosive      devices,
                                                                                       devices,      "produce
                                                                                                produce       substantial
                                                                                                        substantial       numbers
                                                                                                                    numbers of    of
           battlefield casualties
           battlefield casualtieswith
                                  withsignificant
                                       significantdamage
                                                    damage
                                                         toIto
                                                            both
                                                               both
                                                                 thethe
                                                                     central
                                                                        central
                                                                             and and peripheral.
                                                                                 peripheral      nervous
                                                                                            nervous       systems.
                                                                                                    systems.                             }
      (3) The
          Thesuccesses
               successes of
                         of military
                            militaryhealth
                                      health  care  both
                                                 care     onon
                                                       both  and  offoff
                                                                and   thethe
                                                                          battlefield
                                                                              battlefield
                                                                                      result
                                                                                          result
                                                                                             in high
                                                                                                  in high
                                                                                                     survival
                                                                                                          survival
                                                                                                               rates rates
                                                                                                                     of severely
                                                                                                                           of severely
                                                                                                                                  injuredinjured
          military personnel
          military  personnelwho
                               whowill
                                     willbebeafflicted
                                               afflicted
                                                       with
                                                         with
                                                            significant
                                                               significant
                                                                         painpain disorders
                                                                              disorders       on either
                                                                                         on either       an acute
                                                                                                    an acute        or chronic
                                                                                                              or chronic  basis. basis.
      (4) Failure
          Failuretototreat
                      treatacute
                             acutepain
                                    painpromptly andand
                                          promptly   appropriately at the
                                                        appropriately   attime
                                                                           the time
                                                                                of injury,
                                                                                      of injury,
                                                                                           duringtluring
                                                                                                  initial medical
                                                                                                           initial medical
                                                                                                                    and surgical
                                                                                                                            and surgical
                                                                                                                                  care, andcare, and
          at the time
                  time of
                       of transition
                           transitiontotocommunity-based
                                           community-basedcare,-contributes
                                                             care
                                                              ;contributestotothethedevelopment
                                                                                     development   ofoflong-term
                                                                                                         long-term chronic
                                                                                                                      chronic
                                                                                                                           painpain
          syndromes, ininsome
          syndromes,        somecases
                                   casesaccompanied
                                          accompaniedby by
                                                        long-term
                                                           long-term
                                                                   mental
                                                                       mental   health
                                                                           health        and substance
                                                                                   and substance   abuse,abuse,disorders.
                                                                                                            disorders.          .
      (5) Pain
          Pain isisaaleading
                      leadingcause
                              causeofofshort-
                                        short-and
                                               andlonggerm
                                                    long=term
                                                            disability
                                                               disability
                                                                       among
                                                                          among
                                                                             military
                                                                                 military
                                                                                      personnel.
                                                                                          personnel.
      (6) The
          The military
                militaryhealth
                         healthcare systems
                                 care systems   have
                                                   haveimplemented
                                                          implemented important
                                                                         important
                                                                                pain pain
                                                                                     care programs
                                                                                          care programs
                                                                                                     at some
                                                                                                           at facilities
                                                                                                               some facilities
                                                                                                                         and in some
                                                                                                                                 and inareas,
                                                                                                                                          some areas,
          but -ccomprehensive
          but    omprehensive pain
                                paincare
                                      careis isriot, consistently provided
                                                 riot,consistently   provided
                                                                           on aon
                                                                                uniform
                                                                                  a uniform
                                                                                         basis basis
                                                                                               throughout
                                                                                                     throughout
                                                                                                           the.systems
                                                                                                                  the-systems
                                                                                                                          to all patients
                                                                                                                                  to all patients
                                                                                                                                           in     in
          need of
          need   of such
                    such care.
                         care.
      (7) Inconsistent
          Inconsistentand
                       andineffective
                           ineffectivepain
                                       paincare
                                             care
                                                leads
                                                  leadsto to
                                                          pain-related
                                                             pain-related   impairments,
                                                                        impairments,        occupational
                                                                                      occupational        disability,
                                                                                                    disability,       and medical
                                                                                                                and medical  and and
          mental complications
          mental  complicationswith
                                withlong-term
                                      long-term costs
                                                  costs
                                                      forfor
                                                           thethe
                                                               military
                                                                  military health
                                                                        health and and disability
                                                                                   disability      systems,
                                                                                              systems, and forand for society
                                                                                                                society        at large.
                                                                                                                        at large.
      (8) Research,
          Research,diagnosis,
                    diagnosis,treatment,
                                 treatment,andand
                                               management
                                                  management    of acute
                                                                    of acute
                                                                         andand
                                                                             chronic
                                                                                 chronic
                                                                                     pain pain
                                                                                          in theinactive
                                                                                                   the active
                                                                                                         duty and
                                                                                                               dutyretired
                                                                                                                     and retired
                                                                                                                           militarymilitary
          populations constitute
          populations  constitutehealth
                                   healthcare
                                          carepriorities
                                                priorities
                                                         of the
                                                             of the
                                                                 United
                                                                    United
                                                                        States.
                                                                            States.

                                                                                                       Froni
                                                                                                       From die
                                                                                                             the Mililiniy 31ain Care
                                                                                                                 ,Military Pain  CirreAct
                                                                                                                                       Actofof2008
                                                                                                                                               2005




                                                                                                   WEB
                                                                                                   WEB RESOURCES
                                                                                                       RESOURCES
I         The U.S.
                                                                                                   AmericanPain
                                                                                                   American   PainFoundation:
                                                                                                   Military/Veterans
                                                                                                                    Foundation:
                                                                                                                       and
                                                                                                   Military/Veterans and     Pain
                                                                                                                          Pain
                   Netefrtsr.sHealth
              U.S. Veterans    Healthfldaninistrution  znstructing
                                     Administration is instructing                                 www.painfoundation.org/
                                                                                                   www.painfoundation.org/
                                                                                                   page.asp?File=Veterans/intro.htm
                                                                                                   page.asp?fde-Veterans/Intro.htm
          pb ~~sicians ~rnd
          physicians    and aazi~
                             nursesseswho
                                       zuhotreat
                                            tre«t vetercans
                                                  veterans totor regard
                                                                 egrrrd pa.i,fi
                                                                         painasas
                                                                                                   Amputee Coalition
                                                                                                   Amputee Coalitionof ofAmerica
                                                                                                                          America
          aa `~fth
             "fifthvimil
                    vital sign,"
                          sign," to be
                                    be routinely
                                        routinelyassessed
                                                   assessedulolag     ivith
                                                               along with                          cvww.amputee-coalition.org
                                                                                                   www.amputee-coalition.org
           bloodpressltre,
           blood pressure,pitlse,
                             pulse,temper•uture
                                     temperatureaazdandrespiratiola.
                                                          respiration.                             Defense and Veterans
                                                                                                                VeteransBrain
                                                                                                                         Brahi  Injury
                                                                                                                              Injury   Center
                                                                                                                                     Center
                                                                                                   wcvw.dvbic.org
                                                                                                   www.dvbic.org
                                                                                                   Disabled American Veterans
                                                                                                                     Veterans(DA'V)
                                                                                                                              (DAV)
                                                                                                   www.day.org
                                                                                                   www.day.org
                                                                                                   Military   PainCare
                                                                                                   Military Pain    CareAct
                                                                                                                         Actofof 2008
                                                                                                                               2008
                                                                                                   http://wcvw.govtrack.us/congress/
                                                                                                   http://www.govtrack.us/congress/
                                                                                                   bill.xpd~bi11=h110-5465
                                                                                                   bill.xpd?bill=h110-5465
                                                                                                   U.S.Department
                                                                                                   U.S. Departmentof
                                                                                                                   ofVeterans
                                                                                                                      VeteransAffairs
                                                                                                                               Affairs                 :
                                                                                                   www.va.gov




A Reporter'sGuide:
A Reporter's Guide: Covering
                   Covering   Pain
                            Pain andand
                                     Its Its Management
                                         Management                                                                                                   19
                                                                                                                                                      19
             Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 174 of 256




                                                                                     Children
                                                                                     Children &&Pain:
                                                                                                 Pain:HOT
                                                                                                       HOTTOPICS
                                                                                                          TOPICS
                                                                                                        influencing daughters'
                                                                                     • Maternal anxiety influencing daughters` experience of pain
                                                                                     • Some neonatologists still
                                                                                                            still do
                                                                                                                  do not
                                                                                                                     not treat
                                                                                                                          treat pain in pre-term low birth weight
                                                                                                                                pain in
                                                                                       babies because they "won't remember it"
                                                                                     • Investigations into "chronic daily
                                                                                                                    daily headaches"
                                                                                                                          headaches" in
                                                                                                                                      in children
                                                                                                                                         children
                                                                                     • Unraveling
                                                                                       Unraveling pediatric
                                                                                                    pediatric pain
                                                                                                              painconditions
                                                                                                                     conditionsand
                                                                                                                                andtheir
                                                                                                                                    their impact
                                                                                                                                          impact into
                                                                                                                                                  into adulthood
                                                                                                                                                       adulthood
                                                                                       (e.g., whether             Regional Pain
                                                                                              whether Complex Regional      Pain Syndrome
                                                                                                                                 Syndrome inin children
                                                                                                                                               children leads
                                                                                                                                                         leads to
                                                                                              CRPS, whether
                                                                                       adult CRPS,   whether irritable
                                                                                                               irritablebowel
                                                                                                                         bowelsyndrome
                                                                                                                               syndrome ininadolescents
                                                                                                                                             adolescents isis this
                                                                                                                                                              this the
                                                                                                                                                                   the
                                                                                       same as
                                                                                       same   asIBS
                                                                                                 IBS in adults)
                                                                                     • Complementary
                                                                                       Complementary and and alternative
                                                                                                             alternative medicine:
                                                                                                                         medicine:how
                                                                                                                                   howand
                                                                                                                                       andwhat
                                                                                                                                          what is
                                                                                                                                               is safe
                                                                                                                                                  safe to
                                                                                                                                                       to use
                                                                                       in children
                                                                                       in children with chronic pain?
                                                                                     • Factors
                                                                                       Factors leading to pain-related disability
                                                                                                                       disability in children (e.g., missing
                                                                                       school, not sleeping, avoiding physical
                                                                                                                      physical and
                                                                                                                                and social activities,
                                                                                                                                            activities, not
                                                                                                                                                        not eating)




             .,P~.       . .        .f.:: •         ,~3



        'C«,c- _',-r~:'.` :~: ' ` -                       •`.~;` ;
                                                                                     Gender &Pain:
                                                                                     Gender & Pain:HOTTOPICS
                                                                                                   HOT TOPICS
~                          ~;~~ ,.                                                   •• Prevalent
                                                                                         Prevalentpain
                                                                                                   painconditions
                                                                                                        conditionsininwomen
                                                                                                                      women(e.g.,
                                                                                                                            (e.g.,fibromyalgia,
                                                                                                                                   fibromyalgia, chronic
                                                                                                                                                 chronic pelvic
                                                                                                                                                         pelvic
                                                                                         pain)
    ~                                                                       `        •• Interface
                                                                                         Interface of
                                                                                                   of hormones
                                                                                                       hormones and
                                                                                                                and the
                                                                                                                     thepain
                                                                                                                         pain experience
                                                                                                                              experience
                                                                                ~'   •• Brain
                                                                                         Brain imaging,
                                                                                                imaging, uncovering
                                                                                                         uncovering routes of
                                                                                                                           of pain
                                                                                                                              pain transmission
                                                                                                                                   transmission and
                                                                                                                                                and tolerance
                                                                     =_°        ~    •• Differential
                                                                                         Differential effects
                                                                                                      effects of inedicines
                                                                                                                 medicines across genders
                                                                            ~°'      •• Impact
                                                                                         Impactof
                                                                                                of chronic
                                                                                                    chronic pain on
                                                                                                                  on sexuality
                                                                                                                      sexuality and self-image
        '4
                                                                     4.:'




                     q    ,'   ^, •~'_: . ~.   -~




20
20                                                                                                                                               American
                                                                                                                                                 American Pain
                                                                                                                                                          Pain Foundation
     Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 175 of 256


                                                                 SPECIAL CONSIDERATIONS:
                                                                 SPECIAL CONSIDERATIONS: PAIN
                                                                                         PAIN IN
                                                                                              IN SPECIFIC POPULATIONS               Topic
                                                                                                                                    TOplC Brief
                                                                                                                                          B'tY2f




                                                                                                               R~`1~[
                                                                                                         °       a= ~
i
'       Older Adults
        Older Adultsand
                     andEnd-of-Life
                         End-of-LifeCare
                                     Care&& Pain:
                                          Pain:   HOTTOPICS
                                                HOT   TOPICS
        •c False
            False belief
                  belief that pain is
                         that pain  is an
                                       an inevitable
                                           inevitable part of
                                                           of aging                                     i•~                                   `~~.~ ~.

;       •• Vitamin
           Vitamin deficiencies
                   deficiencies and
                                and musculoskeletal
                                    musculoskeletal pain
        • Limited
          Limitedconsumer
                   consumer awareness
                              awareness of
                                        of the
                                           the options that exist other than
                      "acutecare"
          traditional "acute care"approaches
                                   approaches(e.g.,
                                               (e.g.,doctor's
                                                      doctor'soffice
                                                               officevisits,
                                                                      visits,ER
                                                                              ER visits,
                                                                                 visits,
i
i         hospitalizations)

~.      •• Insufficient
            Insufficient numbers
                         numbers ofof adequately
                                      adequately trained
                                                      trained and
                                                               and skilled
                                                                    skilled healthcare
j           professionals to manage
                              manage the themyriad
                                             myriad issues
                                                        issues confronting
                                                                confronting patients/families
                                                                             patients/families
'                advanced medical
            with advanced    medical illness;
                                       illness; limited
                                                 limited number
                                                          number ofof providers
                                                                      providers with
            specialty in geriatrics
(       •• Variability
            Variability in
                        in delivery
                           delivery of hospice and palliative
                                                   palliative care services
                                                                   services across
                                                                            across the
                                                                                   the
                                                                                                  .~'            + •3 j   ~               Ll:, su-        "
I          country

I       •• Lack
            Lack of
                 of clinical
                    clinical research
                             research data on pain
                                              pain care among
                                                        among elders
                                                              elders




                                                                                                        . i`~ .- ~    •       »   r' ~~     :. ~     ..




;       MilitaryNeterans
        MilitaryNeterans &&Pain:
                            Pain: HOTTOPICS
                                 HOT  TOPICS
I       •• President
            PresidentBush
                      Bushrecently
                           recentlysigning
                                    signingthe
                                            theMilitary
                                                Militaryand
                                                         andVeterans
                                                            VeteransPain
                                                                     Pain Care
                                                                          Care Acts
                                                                               Acts
~           into law
!       •• Emerging
            EmergingOptions:
                    Options:Interdisciplinary
                             Interdisciplinary approaches
                                               approaches to pain care
I
~       •• Acupuncture
           Acupuncture now
                        nowbeing
                            beingincorporated
                                  incorporated into
                                                into treatment
                                                      treatment plans
                                                                 plans at
                                                                       atWalter
                                                                          Walter
            Reed Army
                 Army Medical
                      Medical Center
        • Competitive
    `• Competitive    athleticsasasa aform
                   athletics           forMof
                                            of therapy
                                                therapy
        • New Veteran
              Veteran centers open for
                                   for drop-in counseling




A Reporter's Guide: Covering
A                   Covering Pain
                             Pain and
                                  and Its
                                      Its Management                                                                                                      21
                                                                                                                                                          21
               Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 176 of 256




                                                                                                                                                                          •

 Childrenand
 Children   andPain
                  Pain                                                                               10. Aloisi
                                                                                                          Aloisi AM,
                                                                                                                  AM,Bachiocco
                                                                                                                        BachioccoV,V,Costantino
                                                                                                                                          CostantinoA,A,Stefani
                                                                                                                                                              Stefani  R,R,Ceccarelli
                                                                                                                                                                              Ceccarelli   I, et
                                                                                                                                                                                               I, al.
                                                                                                                                                                                                  et al.
 1.Goodman,
 1.  Goodman,JE,   JE, McGrath,
                        McGrath, PJ.PJ.   (1991).
                                              (1991).The The
                                                           epidemiology
                                                               epidemiology      of pain
                                                                                      of pain
                                                                                           in in          (2007) Crosssex
                                                                                                          (2007)   Crosssexhormone
                                                                                                                               hormoneadministration
                                                                                                                                            administration      changes
                                                                                                                                                                    changes pain pain
                                                                                                                                                                                    in in
     children and
     children    andadolescents:
                        adolescents:AAreview. review.Patn,
                                                      Pain, 46:247-264.
                                                              46:247-264. .                               transsexual women
                                                                                                          transsexual     womenand  andmen.men.Pain.
                                                                                                                                                 Pain. [Epub
                                                                                                                                                         [Epub aheadaheadofofprint]
                                                                                                                                                                                  print]                  ~
 2. Zeltzer
 2.  ZeltzerLK,
              LK, Schlank
                    SchlankCB. CB.(2005)
                                      (2005)Conquering
                                                 Conquering     YourYour Child's
                                                                             Child's     Chronic 11. Zubieta
                                                                                    Chronic               Zubieta JK.JK."Systems
                                                                                                                          "Systems Integration
                                                                                                                                        Integration andand Neuroimaging
                                                                                                                                                               Neuroimaging     in thein the             1
     Pain: AAPediatrician's
     Pain:     Pediatrician's   Guide
                                   Guide   forfor
                                                Reclaiming
                                                   Reclaiming   a Normal
                                                                     a Normal  Childhood.
                                                                                     Childhood.           Neurobiology of
                                                                                                          Neurobiology       ofPain"
                                                                                                                                Pain"Presented
                                                                                                                                         Presented   February
                                                                                                                                                        Februaiy   18, 18,
                                                                                                                                                                        20032003at the
                                                                                                                                                                                     at the              ~
     New Yoik,
     New   York, NY: HarperCollins.
                          HarperCollins.                                                                  American Association
                                                                                                          American     Associationfor  forthe
                                                                                                                                            theAdvancement
                                                                                                                                                  Advancement       of of
                                                                                                                                                                       Science
                                                                                                                                                                           Science  annual
                                                                                                                                                                                        arinual
                                                                                                          meeting.
                                                                                                          meeting.                                                                                       f
 3. Chronic Abdominal Pain
 3.                            Pain in in Childhood:
                                           Childhood: Diagnosis and        and
     Management. Retrieved
                        Retrieved October
                                     October12,    12,2008
                                                        2008fromfromAmerican
                                                                         American                    OlderAdults
                                                                                                     Older   AdultsandandPain
                                                                                                                           Pain
     Academy of Family
                     Family Physicians.
                               Physicians:Web     Website:
                                                         site:
                                                                                                     1. Ferrell
                                                                                                     1.   Ferrell BA.
                                                                                                                   BA. (1995).
                                                                                                                        (1995)•Pain
                                                                                                                                  Painevaluation
                                                                                                                                          evaluation   and andmanagement
                                                                                                                                                                 management      in the
                                                                                                                                                                                      in the             1
     http://wwW.aafp.org/afp/990401ap/1823.html
     http://www.aafp.org/afp/990401ap/1$23.htm1
                                                                                                          nursing home.
                                                                                                          nursing    home.Ann Intern
                                                                                                                                  Intern Med,
                                                                                                                                            Med, 123:681-687.
 4. JuvenIle
     Juvenile Arthritis.
               Arthritis. Retrieved
                             Retrieved   October
                                             October  13,13,
                                                           20082008fromfrom     American
                                                                            American                 2. Helme
                                                                                                          HelmeRD, RD, Gibson
                                                                                                                        Gibson SJ.SJ.Pain
                                                                                                                                        PainininOlder
                                                                                                                                                    Older  People.
                                                                                                                                                             People.  In:In:   Crombie
                                                                                                                                                                           Crombie       IK, IK,
                                                                                                                                                                                              ed. ed. i
     Academy of
     Academy      of Orthopaedic
                      OrthopaedicSurgeons.
                                        Surgeons.     Web
                                                        Web
                                                                                                          Epidemiology ofofPain.
                                                                                                          Epidemiology        Pain. Seattle:
                                                                                                                                      Seattle: IASP
                                                                                                                                                 IASPPress;
                                                                                                                                                          Press;1999:103-112.
                                                                                                                                                                   1999:103-112.                          ~
     site:http://cmhoinfo.aaos.org/topic.cfm?topi&A00075
     site:http://orthoinfo.aaos.org/topic.cfm?topic=A00075
                                                                                                     3. Cleeland,
                                                                                                     3.   Cleeland, CS,
                                                                                                                      CS, Gonin
                                                                                                                           GoninR,  R,Hatfield
                                                                                                                                         Hatfield,AK,
                                                                                                                                                    AK, EdmonsonJH,
                                                                                                                                                             EdmonsonjH,        et al.
                                                                                                                                                                                   et al.
                                                                                                                                                                                        (1994)
                                                                                                                                                                                             (1994) ~
 5. Nemours
 5•  Nemours Foundation.
                 Foundation. Growing
                                   GrowingPains   PainsFactFact
                                                              Sheet.
                                                                  Sheet. Retrieved
                                                                             Retrieved
                                                                                                          Pain and
                                                                                                          Pain   andIts
                                                                                                                      ItsTreatment
                                                                                                                           Treatment   in in
                                                                                                                                           Outpatients
                                                                                                                                             Outpatients    withwith
                                                                                                                                                                   Metastatic
                                                                                                                                                                        MetastaticCancer. Cancet.
                                                                                                                                                                                               N N
     October 13,
     October     13,2008
                      2008from
                             fromhttp://kidshealth.org/parent/generaV
                                     http://kidshealth.org/parent/general/
                                                                                                          EngIJ Med, 330(9):592-596.
                                                                                                          EnglJMed,                                                                                       ~
     aches/growing_pains.html.
     aches/growing_pains.html.
                                                                                                     4. Parmalee
                                                                                                          Parmalee PA,PA, Smith,
                                                                                                                           Smith. B,B,Katz
                                                                                                                                        KatzIR. IR.(1993)..Pain complaints
                                                                                                                                                   (1993)•=Pain      complaints and   and
 6. Tsao JCI,
           JCI,Lu LuQ, Q,Kim
                           KimSC,SC,Zeltzer
                                        Zeltzer    LK.
                                                 LK.      (2006).
                                                      (2006).        Relationships
                                                                Relationships             among"
                                                                                      among
                                                                                                          cognitive status
                                                                                                          cognitive   statusamong
                                                                                                                               amongelderly
                                                                                                                                         elderlyinstitution
                                                                                                                                                    institution  residents.
                                                                                                                                                                     residents.JAm Geriatr
                                                                                                                                                                               JAm      Geriatr           ~
     anxious sympto-matology,
     amtioiis   sympto-matology,anxiety    anxiety     sensitivity
                                                    sensitivity   andand     laboratory
                                                                          laboratory     painpain
                                                                                                          Soc, 41:517-22.
                                                                                                          Soc,  41:517-22.
     responsivity in
     responsivity     inchildren.
                          children.Cognitive Behaviour
                                                    Behaviour Therapy, 35:207-215.
                                                                                                          Schmucker DL.
                                                                                                     5. Schmucker       DL. (2001)
                                                                                                                              (2001)Liver
                                                                                                                                       LiverFunction
                                                                                                                                                 Function   andandPhase
                                                                                                                                                                      PhaseI Drug
                                                                                                                                                                                I Drug                     j
     Zeltzer LK,
 7. Zeltzer   LK,Anderson
                     AndersonCTM,  CTM,  Schechter
                                             Schechter   NL.NL.   (1990)
                                                              (1990)         Pediatric
                                                                         Pediatric         Pain:
                                                                                       Pain:              Metabolism ininthe
                                                                                                          Metabolism         theElderly:
                                                                                                                                 Elderly:   AA    Paradox.
                                                                                                                                               Paradox.      Drugs Aging, 18:837-851.
                                                                                                                                                             DrugsAging,                                  ~
     Current status
     Current     status and
                          andnew
                               new  directions.
                                       directions.   Current
                                                     Current Problems
                                                                Problemsin    inPediatrics,
                                                                                   Pediatrics,
     20(8):415-486.                                                                                   End-of-I.ifeand
                                                                                                      End-of-Life   andPain
                                                                                                                         Pain                                                                             ~
 8. Anand
     Arland KJS.
              KJS.(2006).
                      (2006).Fetal
                               Fetalpain.
                                        pain.Pain-Clinical
                                               Pain-ClinicalUpdates,
                                                                 Updates, 14:14.
                                                                               14:1-4.                1. Challenges
                                                                                                          Challenges in in Pain Management
                                                                                                                                 Managementatatthe      theEnd
                                                                                                                                                             EndofofLife.
                                                                                                                                                                       Life. Retrieved
                                                                                                                                                                               Retrieved
 9. Foley KM.KM.(1996)
                    (1996)Controlling
                             Controlling     thethe
                                                  pain
                                                     painofofcancer.
                                                               cancer.   Sci Am,
                                                                              Am, 275(3):                 October 13,
                                                                                                          October    13, 2008
                                                                                                                          2008from
                                                                                                                                fromAmerican
                                                                                                                                        AmericanAcademy Academy    ofofFamily
                                                                                                                                                                          Fanuly  Physicians.
                                                                                                                                                                                      Physicians. '
     164-165.                                                                                             Web site:
                                                                                                          Web    site:http://www.aafp.org/afp/20011001/1227.html
                                                                                                                       http://www.aafp.org/afp/20011001/1227.htnil
 10. The Assessment
           ASsessmentand   andManagement
                                ManagementofofAcute     AcutePainPainin  inInfants,
                                                                            Infants,                  2. Treatment of  ofPain
                                                                                                                          Painatatthe
                                                                                                                                    theEnd
                                                                                                                                         EndofofLife:
                                                                                                                                                    Life: A Position
                                                                                                                                                             Position Statement
                                                                                                                                                                          Statementfrom   from
     Children, and
     Cbildren,    andAdolescents:
                         Adolescents: A  A Position
                                             Position Statement
                                                         Statementfrom  from thethe                       the American
                                                                                                               Amerlcan Pain
                                                                                                                           PainSociety.
                                                                                                                                 Society. Retrieved
                                                                                                                                            Retrieved October
                                                                                                                                                            October12,   12,2008
                                                                                                                                                                               2008fromfrom
     American Academy of PediatricsPediatncs Committee
                                                  Committee on   on Psychosocial
                                                                       Psychosocial                       American Pain
                                                                                                          American     PainSociety:
                                                                                                                              Society.`WebWeb site:
                                                                                                                                                  site:
                                                                                                                                                     http://www.ampainsoc.org/
                                                                                                                                                         http://www.ampainsoc.org/                        ;
 • Aspects
     Aspects ofofChild
                   ChildandandFamily
                                FamilyHealthHealthand and American
                                                            Amerfcan Pain  Pain Society
                                                                                   Society                advocacy/treatment.htm
                                                                                                          advocacy/treatment.htm
     Task Force
     Task   Force onon Pain
                         Pain in
                              in Infants,
                                  Infants, Children,
                                               Children, andandAdolescents.
                                                                   Adolescents.                       3. Pain
                                                                                                          Pain Management
                                                                                                                 Managementatatthe   theEnd
                                                                                                                                          EndofofLife:
                                                                                                                                                    Life: AA Physiciaix's
                                                                                                                                                             Physician's Self-Study
                                                                                                                                                                               Self-Study                 .
     Retrieved October
     Retrieved    October12,  12,2008
                                   2008from fromAmerican
                                                    American    PainPainSociety.
                                                                            Society. WebWebsite:site:     Packet Retrieved
                                                                                                          Packet.   Retrieved October
                                                                                                                                 October12,  12,2008
                                                                                                                                                   2008fromfrom Maine
                                                                                                                                                                   Maine  Hospice
                                                                                                                                                                             Hospice   Council.
                                                                                                                                                                                           Council. .
     http://www.ampainsoc.org/advocacy/pediatric2.htm
     http://www.ampainsoc.org/advocacy/pediatric2.htm                                                     Web-Site: http://www.mainehospicecouncil.org/
                                                                                                          Web-Site:    http://www.mainehospicecouncIl.org/
                                                                                                          Pain%20Management%20web             0/020version.pdf ,,
                                                                                                          Pain%20Managemento/o20web%20version.pdf                                                         ;
 Gender'and
 Gender         Pain
          and Pain
                                                                                                     4. Leleszi
                                                                                                     4.1  Leleszi JP,
                                                                                                                    JP,Lewandowski
                                                                                                                        Lewandowski        JG.
                                                                                                                                         JG.      (2005)
                                                                                                                                              (2005)    PainPain   Management
                                                                                                                                                               Management               in End-of- I
                                                                                                                                                                                   in End-of-
 1. Paulson
     Paulson PM,
               PM, Minoshima
                       MinoshimaS,S,Morrow Morrow    TJ,TJ,
                                                          Casey
                                                              Casey KL.KL.(1998)
                                                                              (1998) Gender
                                                                                         Gender
                                                                                                          Life Care.
                                                                                                          Life Care.JAm
                                                                                                                      JAm Osteopath       Assoc, 105(3_suppl),
                                                                                                                             Osteopath Assoc,       105(3_suppl), 6S-11.6S-11.
     differences ininpain
     differences         painperception
                               perception      and
                                                 and patterns
                                                        pattems of of    cerebral
                                                                     cerebral          activation
                                                                                  activation
     during noxious
     during   noxiousheat  heatstimulation
                                 stimulation     in in
                                                     humans.
                                                        humans.  Pain, 76:2239•
                                                                 Pafn,     76:2239.                   5.  Pain
                                                                                                         Pain    Mangement•
                                                                                                               Mangement•       Q&A
                                                                                                                              QF>A     with
                                                                                                                                        with Dn
                                                                                                                                              Dr.  `Scott
                                                                                                                                                    Scott   Fishman.
                                                                                                                                                            Fishman.     Retrieved
                                                                                                                                                                         Retrieved                        ~
                                                                                                          October 12,
                                                                                                          October    12, 2008
                                                                                                                          2008from
                                                                                                                                fromDiscovery
                                                                                                                                         DiscoveryHealth.
                                                                                                                                                        Health.Web  Web site:
                                                                                                                                                                           site:                          f
 2. FIllingim
     Fillingim RB,RB,Maixner
                         Maixner W.W.     (1995)
                                      (1995)         Gender
                                                 Gender         differences
                                                            differences           in the
                                                                             in the
                                                                                                          http://health.discovery.com/centers/pain/endoflife/endoflife.html
                                                                                                          http://health.discovery.com/centers/pain/endoflife%ndoflife.html                                ~
     response to
     response    to noxious
                     noxious stimuli.
                                stimuli.PainPainForuin,4:209-21.
                                                   Forutn,4:209-21.
                                                                                                     6. Foley
                                                                                                          FoleyKM:KM. (1995)
                                                                                                                       (1995)AAreview
                                                                                                                                   reviewofofethical
                                                                                                                                                   edlicalandandlegal
                                                                                                                                                                    legalaspects
                                                                                                                                                                            aspects  ofof                 `
     Berkley KJ.
 3. Beckley    KJ.(1997)
                     (1997)SexSexdifferences
                                    differencesininpain. pain.Behav Brain  Brain Sci,
                                                                                    Sci,
                                                                                                          terminating medical,
                                                                                                          terminating     medical,care.
                                                                                                                                  care. AmerJMed,
                                                                                                                                           Amer J Med, 84:291-301..                                        j
     20:371-80.
                                                                                                     7. End-of-Life
                                                                                                     7.,  End-of-Life Care. Retrieved
                                                                                                                               Retrieved October
                                                                                                                                             October12,    12,2008
                                                                                                                                                                2008from
                                                                                                                                                                       fromNational
                                                                                                                                                                                 National                1
 4. Fishbain
     Fishbain DA,DA,Goldberg
                        GoldbergM,M,MeagherMeagher    BR,BR,et al.
                                                               et al.
                                                                    (1986)
                                                                        (1986)MaleMale andand
                                                                                                          Hospice and
                                                                                                          Hospice    and Palliative
                                                                                                                           PalliativeCare
                                                                                                                                        CareOrganization.
                                                                                                                                                Organization.     Web Website:site:                      ~
     female chronic
     female   chronic painpainpatients
                                patientscategorized
                                              categorized    bybyDSM-III
                                                                    DSM-III   psychiatric
                                                                                  psychiatric
                                                                                                          http://www.nhpco.org/i4a/pages/index.cfm?pageid=3254
                                                                                                       - http://www.nhpco.org/i4a/pages/index.cfm?pageid=3254                                             j
     diagnostic criteria.
     diagnostic    criteria:Pain,
                             Pain, 26(2):181-97.                                                                                                                                                         f
                                                                                                     8. End-of-Life
                                                                                                     8.   End-of-Life. Care
                                                                                                                         Care Eases.
                                                                                                                               EasesPain
                                                                                                                                       Pain and
                                                                                                                                             and Prepat
                                                                                                                                                     Prepareses Patient
                                                                                                                                                                  PatientforforDeath.
                                                                                                                                                                                 Death.                     f
     LeResche L.L.(1999)
 5. LeResche           (1999)Gender
                               Genderconsiderations
                                             considerations   in the
                                                                   in the
                                                                        epidemiology
                                                                             epidemiology    of of
                                                                                                          Retrieved October
                                                                                                          Retriev,ed    October12,12,2008
                                                                                                                                        2008from
                                                                                                                                               fromMedical.
                                                                                                                                                       Medical-  College
                                                                                                                                                                     College of of  Wisconsin. ~
                                                                                                                                                                                 Wisconsin.
     chronic pain.
     chronic   pain.Chapter
                        Chapterinin  I. I.  Crombie
                                         Crombie          (ed.),
                                                      (ed.),  Epidemiology of
                                                              Epidemiology          of Pain.
                                                                                        Pain.
                                                                                                          Web site:
                                                                                                          Web    site:http://healthlink.mcw.edu/article/1001710698.html
                                                                                                                       http://healthlink.mcw.edu/article/1001710698.htm1
     IASP Press,
     IASP   Press,Seattle.
                     Seattle.
 6. Green
     Green CR.
             CR."Pain,
                    "Pain,Disparities,
                             Disparities,   andand    Practice:
                                                  Practice:          Opportunities
                                                               Opportunities         to to            MilitaryNeterans
                                                                                                      MilitaryNeterans and  andPain
                                                                                                                                 Pain
     Improve Health
     Improve     HealthPolicy
     September 9,9, 2008
     September
                            Policyand
                        2008atatthe
                                     andHealthcare
                                            Healthcare
                                  theAmerican
                                        American
                                                          Quality,"
                                                     Academy
                                                             Quality,"
                                                        Academy     of of
                                                                        Pain
                                                                             Presented
                                                                       Presented
                                                                           Pain
                                                                                                      1.
                                                                                                      1. Military/Veterans
                                                                                                          Military/Veterans and Pain  Pain Fact
                                                                                                                                             Fact Sheet.
                                                                                                                                                     Sheet.Retrieved
                                                                                                                                                              RetrievedOctoberOctober    13,13,
                                                                                                          3008 from
                                                                                                                 from the
                                                                                                                        theAmerican
                                                                                                                             AinericanPain Pain Foundation.
                                                                                                                                                   Foundation.
     Management annual
     Management         annualmeeting.
                                  meeting.                                                                Web site:
                                                                                                          Web    site:www.painfoundation.com.
                                                                                                                       www.painfoundation.com           .
 7. Hoffmann
     Hoffmann DE,  DE,Tarzian
                          TarzianAJ. AJ.(2001)
                                            (2001)The The   Girl
                                                         Girl  Who Who CriedCried
                                                                                Pain: Pain:
                                                                                         A A
     Bias Against
     Bias  AgainstWomenWomenininthe   theTreatment
                                            Treatment    of of
                                                             Pain.
                                                                Pain.J Law MedEthics,
                                                                     JLawMed          Ethics,
     29:13-27.
     29:13-27:
 8. Gagliese
     Gagliese L, L,Fillingim
                     FillingimRB.RB. (2003)
                                        (2003)   Age
                                                   Age and
                                                         and sex
                                                               sex interactions
                                                                      interactions   in in
                                                                                         thethe
     experience of pain. XX    XXvs.vs.XY:
                                         XY:The International
                                                      International Journal
                                                                          Journal of  ofSex
                                                                                         Sex
     Differences in
     Differences    in the Study of  ofHealth,
                                         Healtb,Disease
                                                    Diseaseand and Aging
                                                                      Aging1,124131.
 9. Dao Tr,TT, LeResche
                LeRescheLL.(2000) (2000)GenderGender  differences
                                                         differences   in in
                                                                           pain.
                                                                              pain.JJ Orofac
                                                                                      Orofac
     Pain, 14: 169184.
     Pain,




22
22                                                                                                                                                                     American  PainFoundation
                                                                                                                                                                       American Pain  Foundation
    Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 177 of 256




        -                                                   --     - ----     ---- -     ---- --._..                                         f      J      ~



    PAIINMANAGEMENT
    PAIN MANAGEIi/IEIlIT
                       &&DISPARITIES
                          ®ISPARITIES.                                                                                                                        ;~
   The undertreatment
   The  undertreatmentofofpain paininin
                                      America
                                        America  is aisgrowing
                                                        a,growingpublic
                                                                      public
                                                                          health
                                                                               health
                                                                                   crisis,crisis,
   especially arnong underserved
   especiallyamong     underserved populations,
                                       populations,including
                                                         includingethnic
                                                                      ethnic
                                                                           minorities,
                                                                               minorities, women,
                                                                                                women,
   the elderly
~ the  elderly and
                and those
                     thosewho
                            whoarearesocioeconomically
                                       socioeconomically      disadvantaged.
                                                                disadvantaged.    Despite
                                                                                      Despitean an
   overall improvement
   overall  improvementininhealth
                                healthforfor
                                           most
                                              most
                                                 Americans,
                                                     Americans, certain
                                                                    certain
                                                                         segments
                                                                               segments     "Of all the
                                                                                       of theof the   the forms
                                                                                                           f-rms of
; population
   population continue
                continue to
                          to experience
                             experiencepoor  poorhealth
                                                     healthstatus.'
                                                             status.'
                                                                    There
                                                                        There
                                                                            is compelling` ineqzcality,
                                                                                 is compelling           injnstice in
                                                                                            inequality, injustice
? evidence
   evidence that
              that minorities
                   minorities are
                                areless
                                     lesslikely
                                           likely
                                                totohave
                                                       haveaccess
                                                             access
                                                                  to toroutine,
                                                                         routine,coordinated
                                                                                      coordinated
   inedical
   medical care
             careororhealth
                      healthinsurance
                              insurance   than
                                            thanwhites.
                                                  whites. They
                                                             They
                                                                are are
                                                                     alsoalso
                                                                           moremore      : daealth
                                                                                  likelylikely
                                                                                           to to   is the
                                                                                            health is  t1oemost
                                                                                                             mostshocking
                                                                                                                  sbocking ►
   receive inappropriate
   receive  inappropriateororinsufficient
                                 insufficientcare,
                                                care,
                                                    resulting
                                                        resulting   in poorer     health    outcomes.
                                                               in poorer   health        : and
                                                                                            and the
                                                                                    outcomes.    the Most   inhnmane.
                                                                                                     most inhumane."
   As the U.S.
          U.S.population
               populationbecomes
                            becomesincreasingly
                                       increasingly
                                                  diverse,
                                                     diverse,
                                                           there
                                                              there
                                                                 is anis urgent
                                                                         an urgent
                                                                                needneed
                                                                                     to to
} eliminate
   eliminate health
             health disparities.
                    disparities. Patients
                                  Patientshave
                                            have
                                               a right
                                                  a right
                                                       to appropriate
                                                           to appropriateassessment
                                                                              assessment
                                                                                     and and   -Martin
                                                                                               —MartinLuther
                                                                                                          Luther King,    .Ir I
                                                                                                                   King, Jr
! treatment
   treatment of
             of their
                their pain
                      painwithout
                           withoutregard
                                    regard
                                         to to
                                             race,
                                               race,
                                                   ethnicity
                                                      ethnicity
                                                             or other
                                                                 or other
                                                                      factors.
                                                                           factors.                                                                            ~
                                                                                                       •                                                       i




    Health'Jjiiparitie:s .Defined
                                                                                                           Snajpshot ofU.S.
                                                                                                           Snapshot of  U.S.Population;
                                                                                                                             Population;
    Accordingto
    According   tothe
                   theNational
                       NationalInstitutes
                                  Institutesof of
                                               Health,
                                                  Health,
                                                        health
                                                          health
                                                               disparities
                                                                    disparities
                                                                            are are                        An Older
                                                                                                           An Olderand
                                                                                                                     andMore
                                                                                                                          MoreDiverse
                                                                                                                                Diverse .
    defined as "differences
               "differencesin, in
                                thethe
                                     incidence,
                                        incidence,prevalence,
                                                    prevalence,mortality,
                                                                  mortality,
                                                                          and and                          Nation .
                                                                                                           Nation
    burden of
    burden  of diseases
               diseasesand
                         andother
                              otheradverse
                                       adverse health
                                                  health
                                                      conditions
                                                         conditionsthatthat
                                                                        existexist
    among specific
           specific population
                     populationgroups
                                   groupsininthetheUnited
                                                    UnitedStates."
                                                            States."                                       Accordingto
                                                                                                           According      to projections-by
                                                                                                                              projections-bythe   theU.S.
                                                                                                                                                        U.S.
                                                                                                           CensusBureau:
                                                                                                           Census     Bureau:
   Disparities ininhealth
   Disparities      healthcare
                           careareare
                                   complex
                                      complex
                                           andand
                                               multifaceted
                                                  multifaceted
                                                            resulting
                                                                resulting .-                                   Minorities now
                                                                                                               Minorities    nowcomprise
                                                                                                                                     compriseroughly
                                                                                                                                                 roughly
; from:
   from:                                                                                                       one-third ofof
                                                                                                               one=third"      thetheU.S.
                                                                                                                                       U.S.population.
                                                                                                                                             popiilation.
   • Patient/personal
     Patient/personal factors
                          factors(e.g.,
                                   .(e.g.,low
                                            lowsocioeconomic,
                                                  socioeconomic,status,
                                                                   status,                                 ~e By 2023,
                                                                                                                   2023, more
                                                                                                                           more thanthanhalf
                                                                                                                                          halfofofall
                                                                                                                                                    all
i    communication barriers)
     communication       barriers)                                                                             children will
                                                                                                               children   will bebe from
                                                                                                                                     frorriminority
                                                                                                                                             minority `-
  • Healthcare
     Healthcare provider
                     providerfactors
                               factors  (e.g.,
                                     (e.g.,      bias
                                              bias,; cultural
                                                     cultural insensitivity)
                                                               insensitivity)                                  groups.
                                                                                                               groups.
  •~ Systematic/health
     Systematic/healthsystem
                           systemfactors
                                    factors  (e.g.,
                                               (e.g.;health
                                                       health
                                                            insurance
                                                                insurance
                                                                        status,
                                                                            status,                          ~ Minorities
                                                                                                               1VIinorities areareexpected
                                                                                                                                     expecfed toto
                                                                                                                                                 become
                                                                                                                                                    become'
i    access
     access     to care)
            to care)                                                                                           the majority
                                                                                                                   majority in  in 2042.,
                                                                                                                                    2042. = e
                                                                                                            •®InIn2050,
                                                                                                                   2050,thethenation
                                                                                                                                 riationisisprojected
                                                                                                                                             projected   to to
                                                                                                               be 54%
                                                                                                                  540/o minority. -
                                                                                                             •mThe
                                                                                                                TheLatino
                                                                                                                      Latinopopulation,
                                                                                                                                population,  already
                                                                                                                                                already thethe
                                                                                                               nation's largest
                                                                                                               nation's   largestminority
                                                                                                                                     minority  group,
                                                                                                                                                 group,
                                                                                                               will triple
                                                                                                                    tripleininsize'between
                                                                                                                                 s'ize'between2005 2005
                                                                                                               and 2050.
                                                                                                                    2050.                                      ~
                                                                                                             • The
                                                                                                               The nation's
                                                                                                                     nation'selderly
                                                                                                                                  elderlypopulation
                                                                                                                                            population ;
                                                                                                               will more
                                                                                                                    more than'
                                                                                                                            than`double
                                                                                                                                     doubleininsize
                                                                                                                                                  size         i
                                                                                                               from 2005
                                                                                                               from          through2050
                                                                                                                      2005through         2050asasthee
                                                                                                                                                    th
                                                                                                               baby, boom generation
                                                                                                               baby           generationenters enters
                                                                                                               traditional
                                                                                                               traditional retirement
                                                                                                                             retirement    years.
                                                                                                                                              years.           ,

                                                                                                         Source:
                                                                                                         Source: U.S.
                                                                                                                   U.S.Census
                                                                                                                        CensusBureau,
                                                                                                                                Bureau,2008,
                                                                                                                                        2008,
                                                                                                         http://www.census.gov/PressRelease/www/
                                                                                                         http://wcaw.census.gov/PressRelease/www/
                                                                                                       ' r"eleases/archives/population/012496.html;
                                                                                                         r'eleases/archives/population/012496.html;
                                                                                                       ° Pew Hispanic
                                                                                                               Hispanic Center.
                                                                                                                         Center.
                                                                                                                                                                   ~
                                                                                                                                                                   i
                                                                                                                                                                   i




A Reporter's
A Reporter'sGuide:
             Guide:Covering
                    Covering  Pain
                            Pain andand  Its Management
                                     Its Management                                                                                                       23
               Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 178 of 256




  Disparities
  Disparities in  inPain
                     PainCare
                            Care                            RESEARCH
                                                            RESEARCHON
                                                                     ONDISPARITIES
                                                                        DISPARITIESININ
                                                                                      PAIN CARE
                                                                                        PAIN    HAVE
                                                                                             CARE    SHOWN:
                                                                                                  HAVE SHOWN:
                                                                     .. ............................................................................................................................................
  Pain isis widely
  Pain      widelyrecognized
                    recognizedasasanan                      •• Blacks
                                                               Blackswere
                                                                       wereless
                                                                             lesslikely than
                                                                                   likely    whites
                                                                                          than      to to
                                                                                                whites receive painpain
                                                                                                          receive      medication   and and
                                                                                                                             medication had had
                                                                                                                                            a 66%
                                                                                                                                                a 66%
  undertreated health
  undertreated      healthproblem
                            problem in the
                                        in the                         riskof
                                                               greater risk of receiving
                                                                                receivingnonopain
                                                                                              painmedication
                                                                                                  medicationat atal1.5.6•7•9
                                                                                                                  all.s,b•'.9
  general population.2
; general    population?However,
                            However,  a a
                                                            • Hispanics
                                                              Hispanicswere
                                                                        weretwice
                                                                                twiceasaslikely asasnon-Hispanic
                                                                                           likely    non-Hispanic whites to to
                                                                                                                    whites  receive no no
                                                                                                                               receive painpain
  growing body
  growing     body of
                    of research
                        researchreveals
                                  reveals
                                                              medication
                                                              medication ininthe
                                                                              theemergency
                                                                                  emergencydepartment
                                                                                                  department(55%
                                                                                                              (55% of Hispanics received
                                                                                                                      of Hispanics       no pain
                                                                                                                                    received  no pain
  even more
; even  more extensive
                extensivegaps
                            gapsininpain
                                      pain
                                                              medication vs.
                                                              medication  vs.26%
                                                                               26%ofofnon-Hispanic
                                                                                        non-Hispanicwhites).7.1°
                                                                                                        whites).'•
                                                                                                               10
  assessment and
  assessment     andtreatment
                      treatment among
                                   among
  racial and
  racial   andethnic
                ethnicpopulations,
                         populations,withwith               • Minority
                                                              Minoritypatients
                                                                           patientswere
                                                                                    wereless
                                                                                          lesslikely to to
                                                                                                likely  have  pain
                                                                                                           have     recorded
                                                                                                                 pain        relative
                                                                                                                       recorded       to whites,
                                                                                                                                 relative        which
                                                                                                                                          to whites, which
  minorities receiving
  ininorities   receivingless
                           lesscare
                                carefor
                                      for                     is critical
                                                                 criticaltotoproviding
                                                                              providingquality
                                                                                         quality patient
                                                                                                   patientcare."
                                                                                                             care."
               non-Hispanic whites
; pain than non-Hispanic              3.4'5,6,
                              whites.1as,6,                   Only25%
                                                            • Only  25%ofofpharmacies
                                                                            pharmacies in in
                                                                                           predominantly
                                                                                             predominantly nonwhite
                                                                                                               nonwhiteneighborhoods  had opioid
                                                                                                                           neighborhoods  had opioid
   Differences ininpain
   Differences            paincare
                                 careoccur
                                         occur                supplies that
                                                              supplies  thatwere
                                                                            weresufficient
                                                                                 sufficient toto
                                                                                               treat patients
                                                                                                 treat        in severe
                                                                                                       patients         pain,
                                                                                                                  in severe   as compared
                                                                                                                            pain,          with with
                                                                                                                                  as compared
   across all
   across   alltypes
                   typesofofpain
                               pain(e.g.,
                                       (e.g.,acute,
                                                 acute,       72% of
                                                              72%  of pharmacies
                                                                       pharmaciesininwhite
                                                                                      whiteneighborhoods."
                                                                                              neighborhoods.1z
   chronic, cancer-related)
   chronic,     cancer-related)       andand                      In aa study
                                                                • In     studyofofminority
                                                                                    minority outpatients
                                                                                                outpatients with recurrent
                                                                                                              with            or metastatic
                                                                                                                      recurrent                  cancer,
                                                                                                                                     or metastatic         65% did
                                                                                                                                                        cancer,   65% did
   medical settings
! medical      settings(e.g.,(e.g.,emergency
                                    emergency                     not receive
                                                                       receiveguideline-recommended
                                                                                  guideline-recommended       analgesic
                                                                                                                 analgesic  prescriptions
                                                                                                                               prescriptionscompared
                                                                                                                                                   comparedwith with
                                                                                                                                                                 50%50%
   departments and     and primary                3,4,5,6,7
                             primary care) 3,a,s,6a                  nonminority patients
                                                                  of nonminority       patients(P(P< <0.001).
                                                                                                        0.001).Hispanic
                                                                                                                 Hispanic  patients
                                                                                                                              patientsin particular
                                                                                                                                          in particularreported   less less
                                                                                                                                                             reported
   Even when
   Even    when income,
                      income,insurance
                                  insurance                       pain    reliefand
                                                                  pain relief    andhadhadless adequate
                                                                                            fess  adequate  analgesia.'
                                                                                                              analgesia.13
   status and
   status   andaccessaccesstotohealth
                                  healthcare   care areare
   accounted for,
   accounted        for,minorities
                           minoritiesare   arestill
                                                 still
   less likely
         likely than
                   thanwhites
                           whitestotoreceive
                                          receive             treatment ofofpain.
                                                              treatment          pain.MostMostchronic
                                                                                                  chronic          Organization has
                                                                                                                   Organization           hasdeclared
                                                                                                                                                declared    that
                                                                                                                                                               that
   necessary pain treatments
                          treatments.3.0    8
                                          3-'-                pain   conditionsare
                                                              pain conditions         aremore
                                                                                            moreprevalent         'pain relief
                                                                                                     prevalent'pain         reliefisisaahuman
                                                                                                                                           humanright.   right.
    - -- ._           __ _                                    among women;
                                                              among      women;however,
                                                                                      however,women'swomen's
~ Minoritiest-- e-s are
    MinoHities        are.less
                           less likely to:                 + pain                                                  Patientand
                                                                                                                   Patient       andprovider
                                                                                                                                         provider         factors
                                                                                                                                                       factors
                                                              pain complaints
                                                                     complaintstend     tendtotobebepoorly
                                                                                                        poorly
                                                                                                                   drivepain
                                                                                                                   drive      paindisparities
                                                                                                                                       disparities
   •®Have
       Haveaccess
               accesstotopain pain                            assessed and
                                                           : assessed      and undertreated.3
                                                                                  undertreated.    3
i
      management services
      management            servicesand and ..                                                                     Multiple factors
                                                                                                                   Multiple       factorscontribute
                                                                                                                                             contribute     totoracial
                                                                                                                                                                   racial
                                                              Additionally, gender
                                                              Additionally,       genderdifferences
                                                                                             differences
      treatments
      treatments                                                                                                   and
                                                                                                                   and     ethnic
                                                                                                                           ethnic    disparities
                                                                                                                                      disparities    in  pain
                                                                                                                                                        in  paincare,
                                                                                                                                                                   care,
i                                                        _.
                                                              have been identified
                                                                              identifiedininpatient
                                                                                                 patient
                                                                                                                   including
                                                                                                                   including      beliefs
                                                                                                                                    beliefs  about
                                                                                                                                               about    pain,
                                                                                                                                                          pain,
   •• Have
      Have their
              theirpain  paindocumented
                                documented        byby   • :~ responsiveness
                                                              responsiveness totoanalgesics
                                                                                         analgesicsand   and
I
                                                              pain stimuli.                                        preconceived bias
                                                                                                                   preconceived           biasandandcultural
                                                                                                                                                         cultural
      healthcare providers
~ healthcare            providers                             pain   stimuli.While
                                                                                 Whileestrogen
                                                                                           estrogen    and
                                                                                                         and
                                                                                                                   insensitivity
                                                                                                                   insensitivity and    andpoorpoorpatient-
                                                                                                                                                        patient-
                                                              progesterone play
                                                              progesterone         playa arole
                                                                                             roleinin how
                                                                                                        how
 j •®Receive
       Receivepain  painmedications
                           medications                                                                             provider communication.
                                                                                                                   provider       communication.
                                                              pain signals
                                                              pain   signalsare  arereceived
                                                                                       receivedininmen  men
~AndAndmoremore likely
                    likely to:to:                                                                                  Positive physician-patient
                                                                                                                   Positive     physician-patient
                                                              and women,
                                                              and   women, psychology
                                                                                 psychologyand     and
    • Use the emergency department
 j • Use the emergency              deparrment culture        culture may mayalsoalsoaccount
                                                                                        accountforfor              interaction and
                                                                                                          some interaction
                                                                                                       some                           andcommunication
                                                                                                                                             communication         is is
      for pain
      for  pain care,
                    care,but butless
                                  lesslikely
                                         likelytoto                    difference. For
                                                              of the difference.         Forexample,
                                                                                              example,             critical ininaccurate
                                                                                                                   critical         accuratepain   pain
      receive adequate
      receive     adequatecare   care                         children may
                                                              children      maylearn
                                                                                   learnhow howtoto                assessment.2 Some
                                                                                                                   assessment.Z          Someresearch
                                                                                                                                                   research   hashas
                                                            ~
      Experience greater
    • Experience         greaterseverity
                                    severity    ofof          respond to
                                                              respond      to pain
                                                                               painlater
                                                                                       laterininlife
                                                                                                  life             shown that  thatpatients
                                                                                                                                       patientstake  take a more
                                                                                                                                                             a more
      pain
      pain                                                    depending on
                                                              depending        onhowhowtheir
                                                                                           theirpain
                                                                                                   pain            active role
                                                                                                                   active     roleinintheir
                                                                                                                                          theirown ownpain pain
1 •
                                                              complaints
                                                              complaints      were
                                                                               were   treated
                                                                                        treated in intheir
                                                                                                       their       treatment
                                                                                                                   treatment       when
                                                                                                                                     when     their
                                                                                                                                            their      healthcare
                                                                                                                                                     healthcare
    ®Experience
       Experienceand      andreport
                                report  physical
                                           physiccal '
                                                              formative years
                                                              formative      years(e.g.,
                                                                                      (e.g.,receiving
                                                                                             receiving             providers are
                                                                                                                   providers        areofofsimilar
                                                                                                                                              similarethnicethriic
      disability
~ disability
                                                              comfort and
                                                              comfort      andvalidation
                                                                                 validationversusversus            backgrounds3'4
                                                                                                                   backgrounds         3,4
~®  • Experience
       Experiencepoorer   poorerhealth
                                    health  and and           being encouraged
                                                                      encouragedtototough     toughit itoutout
      quality of
I quality         oflife
                       liferelated
                            relatedtotopain pain              or dismiss
                                                                  dismiss the the pain)."
                                                                                   pain).'dFor For moremore
                                                              information, see
                                                              information,             theSpecial
                                                                                  seethe                            .--
   There are
   There    areclearclearvariations
                             vaiiations  in inthethe          Considerations: Pain   PainininSpecific
                                                                                                Specific              r
                                                                                                                      ~ain ainisisa acorrtplea;
                                                                                                                                       complex,subjective
                                                                                                                                                      subjective
   way pain
          pain isis assessed
                       assessedand andmanaged
                                           managed PopulationsPopulations Topic Brief.   Brief.                    response
                                                                                                                   r-espoizsewith  witl.)several
                                                                                                                                           severalquantifiable
                                                                                                                                                       qncrnti~able
   among all all minority
                    minoritypopulations.
                                  populations.
   Significant gaps
   Significant       gapsexist
                             existininthe
                                        the                   In response
                                                                  response to   to the    overwhelrrring ,features,
                                                                                    theoverwhelming                               includingi7Tter7sity,
                                                                                                                     featnres, inchiding          intensity,
                                                              discrepancies ininpain
                                                              discrepancies            paintreatment
                                                                                              treatment            time
                                                                                                                   tiflZe   course,
                                                                                                                            coll'iSe,   quality,
                                                                                                                                        qrccr.lity  impact,
                                                                                                                                                  , i)npCfct,
   provision
   provision of    of effective
                       effectivequality
                                    qualitypain  pain
                                                                         minoritygroups,
                                                              among minority           groups,the  theJoint
                                                                                                         Joint
   care due
   care    due to tothe
                      thelack
                            lackofofresearch
                                       research
                                                              Commission issued
                                                              Commission         issuedaastatement
                                                                                              statement
                                                                                                                   and     personalnaectn,tng.
                                                                                                                   and pejsonal          meaning. Tbe    The
   and medical
   and    medicaltraining
                        training  focused
                                     focused    onon          recognizing the
                                                              recognizing       therights
                                                                                     rightsofofallall              reporting
                                                                                                                   reporthrg of pain   paln isis «a social
                                                                                                                                                      social
                  disparities.mo9
          care disparities.-M-
   pain care                                                  patients to
                                                              patients     toreceive
                                                                               receiveappropriate
                                                                                          appropriate              transaction
                                                                                                                   transaction betroeen             caregiver
                                                                                                                                       betweencrtregiver
   Research also
   Research   alsoshows
                    showsgender
                           gender                          assessment and
                                                           assessment   andmanagement
                                                                           management  ofof                                             and
                                                                                                                                        artcl patient.
                                                                                                                                              pertietrt."15
                                                                                                                                                        "''
   differences ininthe
   differences      theexperience
                        experienceand
                                   and                     pain, and
                                                           pain, and the
                                                                      theWorld
                                                                          WorldHealth
                                                                                Health




24
24                                                                                                                                                                            American PainFoundation
                                                                                                                                                                              American Pain Foundation
   Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 179 of 256


                                                                                         PAIN MANAGEfilIENT&&DISPARITIES
                                                                                         PAIN MANAGEMENT                  TOPiC Brief
                                                                                                              DISPARITIES Tol)!G Bi lLf

                                                     ----..--- --- - -- -- --- ------ - ----                -- ---------------- ----_ __-_--- --------,
   Patient sources of
                   of racial
                      racial and
                             anl ethnic
                                  ethnic              Minoritieslack
                                                      Minorities  lackaccess
                                                                       accesstoto                        Americans,    including99million
                                                                                                         Americans, including         million
   disparities.3                                      effectivepain
                                                      effective paincare
                                                                     care                                children,  areliving
                                                                                                         children, are   livingwithout
                                                                                                                                 withouthealth
                                                                                                                                             health
   • Low     socioeconomic status
       Low socioeconomic         status             Limited    accesstotopain
                                                    Limited access             paincare
                                                                                      careservices
                                                                                            services     care  coverage.More
                                                                                                         care coverage.    Morethanthaneight
                                                                                                                                           eight
                                                                                                                                               outout
   •a Patients'    attitudesoror
       Patients' attitudes         beliefs
                                 beliefs            is a key contributor
                                                               contributortotopoorer   poorer    pain
                                                                                              pain       of 10 are from
                                                                                                                    from working
                                                                                                                           workingfamilies.
                                                                                                                                       families.
       regarding
       regarding painpainand
                           andpatient-level
                                  patient-level treatment         amongminorities.
                                                    treatment among            minorities.               The consequences
                                                                                                              consequencesof    ofbeing
                                                                                                                                    being
       decision    makingand
       decision making       andpreferences
                                   preferences •e Overall,                                               uninsured
                                                                                                         uninsured arearewidely
                                                                                                                           widelyrecognized
                                                                                                                                    recognized
                                                                   minoritiestend
                                                       Overall, minorities           tendtoto
                                                                                            bebe         and include:
                                                                                                              include:lack
                                                                                                                         lackofofaccess
                                                                                                                                   accesstoto
          Stoicismand
       —Stoicism      andthe
                           thebelief
                                 beliefthat
                                         that          financially      poorerthan
                                                       financially poorer          than   non-
                                                                                        non-
         pain
         pain isis an
                   an inevitable
                       inevitablepartpart ofof                                                           health  care,poor
                                                                                                         health care,   poorquality
                                                                                                                               qualitycare,
                                                                                                                                          care,  lost
                                                                                                                                              lost
                                                       Hispanic    whites.
                                                       Hispanic whites.                                  economic productivity,
                                                                                                                     productivity,asaswell wellasas
         disease
         disease
                                                     • Socioeconomic
                                                       Socioeconomic factors  factorscan can             financial  burdenson
                                                                                                         financial burdens     onindividuals
                                                                                                                                   individuals
    • Minority     patientsmore
       Minority patients       morelikely
                                      likelyto:to:
                                                       impede    accessto
                                                       impede access          tohealth
                                                                                 health                  and society overrall.
                                                                                                                      overall. As Asthetheminority
                                                                                                                                           minoriry
       —Refuse
       —  Refuserecommended
                    recommendedpain     pain           insurance
                                                       insurance and  andprimary
                                                                              primary     health
                                                                                        health           population
                                                                                                         population in inthe
                                                                                                                          theU.S.
                                                                                                                               U.S.continues
                                                                                                                                      continuestoto
         therapies
         therapies                                     care  services,and
                                                       care services,       andminorities
                                                                                   minorities    are
                                                                                               are              it becomes
                                                                                                         grow, it  becomes increasingly
                                                                                                                              increasingly
          Poorlyadhere
       —Poorly      adheretototreatment
                                 treatment             less likely
                                                            likely toto have
                                                                           haveaccess
                                                                                   accesstotopain
                                                                                               pain      important
                                                                                                         important totoaddress
                                                                                                                          address thethe  numbers
                                                                                                                                        numbers
         regimens
         regimens
                                                       treatment      servicesthan
                                                       treatment services           thanthethe           of uninsured
                                                                                                            uninsured and andunderinsured
                                                                                                                               underinsured
          Delayseeking
       —Delay      seekingmedical
                             medicalcarecare           general
                                                       general-populatiori.3•",',11.t'
                                                                 population.3.47307                      among racial
                                                                                                                  racialand
                                                                                                                          andethnic
                                                                                                                               etluucgroups.
                                                                                                                                         groups.
    •OMistrust
       Mistrust ofofphysicians
                      physiciansoror               `•• Racial   andethnic
                                                       Racial and      ethnicminorities
                                                                                  minorities  areare Barriers     alsoexist
                                                                                                      Barriers also      existininpatient
                                                                                                                                    patient     access
                                                                                                                                              access
~      previous    negativeexperiences
       previous negative       experiences             at increased
                                                          increasedrisk    riskofofhaving
                                                                                     havingtheir
                                                                                               their to pain medications.
                                                                                                                medications:Research
                                                                                                                                   Research
! with       healthcare
       with health    caresystem
                             system                    pain   complaintsignored
                                                       pain complaints          ignoredbyby           shows that     physiciansmay
                                                                                                               that physicians       maybebeless  less
; ••Limited      healthliteracy
       Limited health     literacy                     healthcare       providers,thereby
                                                       healthcare providers,            thereby       likely  to prescribe
                                                                                                      likely to  prescribepain   pain
    • Language       barriers
       Language barriers        that
                              that     hinder
                                   hinder              limiting   theiroptions
                                                       limiting their       optionsfor for            medications
                                                                                                      medications for  forminority
                                                                                                                               minority
       communication
       communication with   withproviders
                                   providers           accessing
                                                       accessing     appropriate
                                                                    appropriate          pain
                                                                                       pain            populations 6•6.7.16,18
                                                                                                       populations     7•108 and pharmacies
                                                                                                                                   pharmacies
                                                       treatment.3  .4,1•'
                                                       treatment.30.7           ,
   Pbysicfan sources of racial
   Physician                   racial and
                                      and                                                             in  neighborhoods
                                                                                                          neighborhoods          with
                                                                                                                                with  large
                                                                                                                                     large
                                                    According
                                                    According to   tothetheRobert
                                                                              RobertWood Wood         nunoritypopulations
                                                                                                      minority     populationsoften  often  dodonotnot
   etbnic
   ethnic disparities.3
            disparities.3
                                                                                                                                       3,4,12
                                                   Johnson      Foundatiori,4646million
                                                   Johnson Foundation,                   million      cany
                                                                                                      carry opioid
                                                                                                             opioidmedications
                                                                                                                      medications3,4,'z
     • Perceptions
       Perceptions of  ofrace
                          raceand andethnicity
                                        ethnicity
     • Racism
       Racism or orbias
                     bias
                                                               PERCENTAGEUNINSURED
                                                               PERCENTAGE         UNINSURED  AMONG
                                                                                                AMONGTHE
                                                                                                       THENONELDERLY
                                                                                                           NONELDERLY    POPULATION
                                                                                                                             POPULATION
     • Poor   cross cultural
       Poor cross    cultural                                                         RACEAND
                                                                                  BY RACE
                                                                                  BY        ANDETHNIC
                                                                                                  ETHNICORIGIN,,2006
                                                                                                         ORIGIN,.2006
       communication        skills/cultural
       communication skills/cultural
       insensitivity
       insensitivity
     • Underrepresentation
       Underrepresentation ofof
;      physicians    from
       physicians from
       racially/ethnically     diverse
       racially/ethnically diverse
• backgrounds/lack
       backgrounds/lack ofofcultural
                                   cultural
       sensitivity
       sensitivity



                        ~.----.:.
   Disparities&&Pain:
   Disparities   Pain:HOT
                       HOTTOPICS
                           TOPICS
   •a Aging
       Agingand
              andincreasingly
                    increasinglydiverse
                                   diverseU.S.
                                           U.S.
       population could leadlead to greater                           White
                                                                      White               Black               Hispanic
                                                                                                              Hispanic             Other
                                                                                                                                   Other

       disease
       disease burden
                burden if pain remains
                                  remains                     Sources: Employee  BenefitResearch
                                                                       Employee Benefit  ResearchInstitute
                                                                                                   Insfituteestimates from
                                                                                                               estimates   the the
                                                                                                                         from  March Current
                                                                                                                                   March Cunent
                                                              Population Survey,
                                                              Populadon   Survey,2007
                                                                                  2007Supplement.
                                                                                       Supplement.Cover
                                                                                                     Cover thethe
                                                                                                                Uninsured, www.covertheuninsured.org.
                                                                                                                   Uninsured,                       .
                                                                                                                              www.covertheuninsvred.org
       untreated
    *  Undertreatment of
    * Undertreatment          minorities in
                           of minorities
       emergency departments
                                                        "Inequities in
                                                        `7neqtcities  inaccess    can contribute
                                                                         accessccrj~.                  and exacerbate
                                                                                        contribute to aszd exacerbate          ;
    ®  Minority pain
    ® Minority   pain complaints
                        complaintsreceive
                                     receive less
                                              less
       attention than others                            existing
                                                        existirzg disparities
                                                                  disparities ininhea.l.th
                                                                                   health ccnd
                                                                                           and quality
                                                                                                rivalityof
                                                                                                         oflift,
                                                                                                            life, creating
                                                                                                                  creating      ~
   G  Impactof
    * Impact       pain on
               ofpain    on productivity
                             productivity and           barriers
                                                        bar riers to er
                                                                     a strong   and productivelife,
                                                                        strong andl)i•oductive    life."
                                                                                                      "
       quality of life          minority patients
                   life among minority
                                                                                                        Conuudnwealth Fund
                                                                                               —The Commonwealth           Fund ~
    O  Pain relief as
    ® Pain          as aa human
                          human right




A Reporter's
A Reporter'sGuide:
             Guide:Covering
                    Covering  Pain
                            Pain andand  Its Management
                                     Its Management                                                                                                       25
                                                                                                                                                          25
                 Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 180 of 256




   More extensive
   More    eactensive       research
                         research           needed Additional
                                       needed        Additionalstudies
                                                                     stndiesand   anda a                                                                 !
; to
   to close
      dose disparities
             disparities gap   gap                   comprehensive
                                                     comprehensive pain      painresearch
                                                                                     research
   While national
   While   nationalattention
                       attentionhas   has            agenda
                                                     agenda are areneeded
                                                                      neededto:    to:                                                                     j
   becomeinc.reasingly
; become    increasingly focused
                               focusedon     on .. , • Understand                                                                                        ;
                                                        Understand the   therole
                                                                              roleofof
   health disparities,                                                                              WEB RESOURCES
                                                                                                    WEB      RESOURCES                                     j
   health  disparities,less lessattention
                                   attention   hashas stereotypes
                                                        stereotypes and andbias
                                                                              biasinindoctor-
                                                                                        doctor-
                                                                                                    CDC
                                                                                                    CDCOffice
                                                                                                            OfflceofofMinority
                                                                                                                        MinorltyHealth
                                                                                                                                   Healthand Health
                                                                                                                                           and   Health I
                specifically toto
   been given specifically                              patient
                                                        patient interactions
                                                                 interactions                       Dispanhes
                                                                                                    Disparities                                            j
   inequities in
   inequities  in pain
                  paincare.19.2°
                           care:r9.10                •OImprove
                                                         Improvetraining
                                                                    training  forfor
                                                                                   healthcare
                                                                                     healthcare     http://www.cdc.gov/omhd/
                                                                                                    http://www.cdc    .
                                                                                                                      - gov/omhd/                        ~
   However, the
   However,    thegrowing
                    growinginterestinterestinin         providers
                                                        providers                                   Cover
                                                                                                    Coverthe theUninsured:
                                                                                                                  Unir,cnred- a Project  of the
                                                                                                                                 a Project  of the Roberti
                                                                                                                                                 Robert
   health disparities
   health  disparitiesiningeneral,
                              general                •® Plan
                                                         Planeducational
                                                              educationalinterventions
                                                                               interventions
                                                                                                    Wood.
                                                                                                    WoodJohnson
                                                                                                             JohnsonFoundation
                                                                                                                         Foundation
   provides pain
   provides   paintreatment
                    treatment         providers, for
                                    providers,                                                      http://covertheuninsured.org/
                                                                                                    llttp://covertheuninsured.org/
                                                        fOrpatients
                                                             patients
   researchers and
I researchers     andadvocates
                         advocates     with    an an
                                            with                                                    American
                                                                                                    AmericanPain PainSociety:
                                                                                                                         Society:Racial
                                                                                                                                  Racialand
                                                                                                                                          andEthnic
                                                                                                                                               Ethnic
                                                     •® Understand
                                                         Understandthe   thedifferences
                                                                              differences inin      Identifiers in
                                                                                                    Identifiers   inPain
                                                                                                                      PainManagement:
                                                                                                                             Managemenk   TheThe -       I
   opportunity to
- opportunity     toraise
                      raiseawareness
                               awareness                                                            In
                                                        patient behaviors
                                                        patient  behaviors thatthatmay-
                                                                                     rriay _           ►tortanCetotoResearcb,
                                                                                                    Importance         Research, Clinical   Practiee, i
                                                                                                                                  Clinical Practice,
   about disparities
   about  disparitiesininpain pain                                                                  and Public
                                                                                                    a"d   P"bL`Health
                                                                                                                   Heatch  Policy
                                                                                                                             Policy
                                                        contribute
                                                        contributeto  topain
                                                                          paincarecaredisparities
                                                                                        disparities
   management
; managementand     and   thethe
                               need need
                                       forfor .                                                     http://www.ampainsoc.org/advocacy/
                                                                                                    http://www.ampainsoc.org/advoccacy/
   additional pain
; additional   paindisparities
                       disparities      research. • Develop culturally
                                      research.                   culturally sensitive      pain ethnor•dcial.htm
                                                                                  sensitivepain     ethnoracial.htm

   Currently, the
   Currently,   thesocial
                      socialimpact
                                impact  of of   pain
                                              pain      assessment
                                                        assessment    tools
                                                                       tools                        Agency
                                                                                                    Agency    for
                                                                                                               forHealthcare
                                                                                                                   HealtheareResearch
                                                                                                                                  Research and Quality:
                                                                                                                                             and  Quality:~
                                                                                                    Addressing~g Racial
                                                                                                                  ~ andand     EthnicDisparifles
                                                                                                                            Ethnic      Disparities inin ;
       patients, their
   on patierits,  their, families
                         fainilies andand.           •• Raise
                                                        Raise consciousness
                                                               consciouslleSsabout  about           A~~s
                                                                                                    Health
                                                                                                    HealthCareCare
   communities isis.largely
   communities       largely absent absentinin          disparities
                                                        disparitiesininpain
                                                                          painmanagement
                                                                                  management http://www.ahrq.gov/research/d;sparir:htm
                                                                                                    http://www.ahrq.gov/researdi/disparit.htrn           i
   most federal
         federal research
                   researchplans plans 3'','3           and barriers
                                                             barrierstotoeffective
                                                                             effective              http://www.ahrq.gov/qual/nhdr03/
                                                                                                    http://www.ahrq.gov/quaVnhM3/              •
                                                        healthcare overall
                                                        healthcare    overall                       nhdrsumo3.htm
                                                                                                    nhdrsum03.htm                                        ~




~   REFERENCES
    REFERENCES
i   i. About Minority
    1.          Minor(tyHealth.
                             Health.Retrieved
                                       RetrievedOctober
                                                      October12,  12,2008
                                                                       2008from
                                                                              fromCDC CDC  Office
                                                                                              Office  of of
                                                                                                         Minority
                                                                                                             Minority Health.  WebWeb
                                                                                                                          Health.     site: site:  http://www.cdc.gov/omhd/AMH/AMH.htm
                                                                                                                                             http://www.cdc.gov/omhd/AMH/AMH.htm
    2. Bonham
        Bonham VL. VL.(2001).
                          (2001). Race,
                                     Race,Ethnicity,
                                              Ethnicity,   and  Pain
                                                              and  PainTreatment:
                                                                          Treatment:  Striving    to Understand
                                                                                           Striving      to Understandthe Causes
                                                                                                                             the Causes       and Solutions
                                                                                                                                    and Solutions                to the Disparities
                                                                                                                                                         to the Disparities  in Pain - in Pain
~       Treatment. Journal of
        Treatment.                 ofLaw,    Medicine&&Ethics,
                                     Law, Medicine           Ethics, 129:52.
                                                                                                                                                    •
    3. Green
        Green CR.
                CR.(2003).
                       (2003)•The  TheUnequal.
                                        UnequalBurden Burden   ofof
                                                                  Pain:
                                                                     Pain:Confronting
                                                                             Confronting  Racial    and and
                                                                                               Racial           Ethnic
                                                                                                           Ethnic         Disparities
                                                                                                                    Disparities   in Pain.in PainMedicine,
                                                                                                                                              Pain.Medicine, 4(3):277-294.
                                                                                                                                             Pain
        Green C.
    4. Green    C. (2006).
                    (2006).Disparities
                                DisparitiesininPain:
                                                   Pain:    Ethical
                                                         Ethical      Issues.
                                                                   Issues.   Pain Medicine,
                                                                                    Medicine,°7(6):530-533.
                                                                                                  •7(6):530-533.
        Todd KH,
    5. Todd    KH,Ducharme.
                      DuchamieJ,J,Choiniere
                                         Choiniere    M,M, Crandall
                                                              CrandallCS, CS,
                                                                           Fosnocht
                                                                                Fosnocht D, Homel
                                                                                               D, Homel F', eral.  (2007).
                                                                                                               P, et'al. (2007).
                                                                                                                            Pain inPain
                                                                                                                                      thein   the Emergency
                                                                                                                                            Emergency               Department:
                                                                                                                                                            Department:             Results
                                                                                                                                                                           Results of        of the Pain
                                                                                                                                                                                       the Pain
i       and Emergency
             Emergency Medicine
                              MedicineInitiative
                                            Initiative(PEMI)
                                                          (PEMI)     Multicenter
                                                                 Multicenter          Study.
                                                                                 Study.    7heJournal
                                                                                           The Journal ofofPain,Pain, 8(6):460-466.
                                                                                                                        8(0:460-466.
    6. Todd KH,KH,etetat  al.(1994)
                              (1994)The Theeffect
                                              effedofofethnicity
                                                           ethnicityononphysician
                                                                            physician   estimates
                                                                                          estimates   of pain   severity
                                                                                                          of pain    severity   in patients
                                                                                                                           in patients   withwith       isolated
                                                                                                                                                 isolated         eattrenvty
                                                                                                                                                            extremity   trauma.trauma.
                                                                                                                                                                                 JAMA, "
                                                                                                                                                                                 JAMA,
        271(12):925-28.
    7. Todd,
        Todd, Samaroo,
                Samaroo,Hoffman,
                               Hoffman,etetal.al.  (1993)
                                                      (1993) Ethnicity
                                                                Ethnicityas aasrisk  factor
                                                                                 a risk       for inadequate
                                                                                          factor     for inadequate       emergency
                                                                                                                    emergency             depaninent
                                                                                                                                  department               analgesia.
                                                                                                                                                   analgesia.  JAMA,
                                                                                                                                                               JAMA, 269(12):1537-39•
                                                                                                                                                                        269(12):1537-39.
        Paulson MR,
    8. Paulson    MR,Dekker
                          DekkerAll,  AH,Aguilar-Gaxioia
                                            Aguilar-Gaxiola     S. (2007).
                                                                    S. (2007).   Eliminating
                                                                             Eliminating           Disparities
                                                                                              Disparities           in Pain
                                                                                                              in Pain        Management.
                                                                                                                        Management.       J Am Osteopath
                                                                                                                                          JAm     Osteopath Asroc,
                                                                                                                                                               Assoc, 107(suppl_5),
                                                                                                                                                                        107(supplS), ES17-20.
                                                                                                                                                                                        ES17-20.
    9. Freeman
        Freeman HP, HP,Payne
                           PayneR.R.(2000)
                                        (2000)Racial
                                                  Racial injustices   in health
                                                             injustices   in health
                                                                                  care.   NewEnglJMed,
                                                                                       care.
                                                                                          New Engl J Med, 342(14):1045-1047.
    10. Todd KH,
               KH, Deaton
                     DeatonC,    C,D'Adamo
                                     D'AdamoAl',    AP, Goe
                                                          GoeL.L.(2000)
                                                                    (2000) Ethnicity
                                                                             Ethnicity andand      analgesic
                                                                                             analgesic                  Ann Emerg
                                                                                                                 practice.
                                                                                                             practice.        EmergMed,Med, 35(1):11-16.
        Karpman, etetal.al.(1997)
    11. Karpman,              (1997)Analgesia
                                        Analgesia    forfor
                                                          emergency
                                                             emergency   centers'  orthopaedic
                                                                            centers'    orthopaedic   patients:
                                                                                                             patients:
                                                                                                                   does does   an ethnic
                                                                                                                         an ethnic           bias exist~,
                                                                                                                                      bias exist?,     Clinical Orthopaedics
                                                                                                                                                                Orthopaedicsand   andRelated
                                                                                                                                                                                        Related
        Research,
        Research, 334:270-5.
        Morrison R,
    12. Momson      R,etetal.al.(2000)
                                 (2000)We  "We   don't
                                                   don't carry
                                                            canythat"  - Failure
                                                                    that"   - Failure     of pham
                                                                                    of pharmacies
                                                                                                -iaciesin  inpredominantly
                                                                                                              predominantly      nonwhite
                                                                                                                                   nonwhite       neighborhoods
                                                                                                                                              neighborhoods           to stock
                                                                                                                                                                   to stock     opioid
                                                                                                                                                                             opioid      analgesics.
                                                                                                                                                                                     analgesics.
        NEngIJtLIe'd,
        N  Eng1J Med, 342:1023-1026.
    13. Cleeland CS,
    13• Cleeland   CS,Gonin,
                          Gonin,R,R,Baez,Baez,L,L,Loehrer,
                                                      Loehrer, P, &
                                                                  P,Pandya,
                                                                      & Pandya,  KJ. KJ.
                                                                                      (1997).    Pain Pain
                                                                                            (1997).     and Treatment
                                                                                                               and Treatmentof PainofinPain    in Minority
                                                                                                                                         Minority      PatientsPatients   with Cancer:
                                                                                                                                                                with Cancer:              The Eastem
                                                                                                                                                                                The Eastern
        Cooperative Oncology
        Cooperative      OncologyGroup  GroupMinority
                                                  Minority   Outpatient
                                                                Outpatient  PainPain
                                                                                  Study.    Ann Intern
                                                                                        Study.      Intern Med,
                                                                                                              Med,127(9):813-816.
    14. Pain: Hope
    14.        Hopethrough
                        throughResearch.
                                    Research.   Retrieved October
                                                Retrieved      October12,  12,2008
                                                                               2008fromfromNational
                                                                                               National    Institut6. of Neurological
                                                                                                              Instifute   of Neurological       Disorders
                                                                                                                                           Disorders      and and
                                                                                                                                                              StrokeStroke  (NINDS).
                                                                                                                                                                       (HINDS).          Web site:
                                                                                                                                                                                  Web site:
        http://www.ninds.nih.gov/disorders/chronic_pain/detail_clironic_pain.htm
        http://www.ninds.nih.gov/disorders/chronic_pain/detail_chronic_pain.htm
        Dalton J.J.(1998).
    15. Dalton      (1998).AAcall  callfor
                                         forstandardizing
                                              standardizing    thethe
                                                                    clinical
                                                                        dinical   rating
                                                                              rating        of pain
                                                                                       of pain          intensity
                                                                                                  intensity    usingusing
                                                                                                                       a 0 toa 10
                                                                                                                               0 torating
                                                                                                                                     10 rating
                                                                                                                                           scale. scale.
                                                                                                                                                      CancerNursing,
                                                                                                                                                      Cancer Nursing, 21(11):46-49.
                                                                                                                                                                         21(11):46-19.
        Lebovits A.
    16. Lebovits   A.(2005)
                        (2005)The Theethical
                                        ethiccal implications
                                                    implications  of racial  disparities
                                                                      of racial  disparitiesin pain:
                                                                                                  in pain:     Are some
                                                                                                        Are some      of usofmore
                                                                                                                               us more
                                                                                                                                     equal?eqiial?
                                                                                                                                              Pain Med;Med; 6:3-4:
                                                                                                                                                             6:3-4.
    17.-Payne R,R, et
                    et al.
                        al.(2002)
                            (2002)Quality
                                      QualityofofLife LifeConcerns
                                                            ConcemsininPatients
                                                                             Patients    with
                                                                                      with       Breast
                                                                                             Breast                Cancer,
                                                                                                             Cancer.
                                                                                                       Cancer.     Cancer, 97:311-317.
        Ng, Dimsdale,
    18. Ng;  Dimsdale,Shragg,
                            Shragg,etetal.al.(1996)
                                                (1996)Ethnic
                                                          Ethnic differences
                                                                    differences in analgesic
                                                                                    in analgesic       consumption
                                                                                                  consumption             for postoperative
                                                                                                                     for postoperative      pain. pain.
                                                                                                                                                    PsycbosomaticMedicine,
                                                                                                                                                    Psychosomatic Medicine, 58:125-9.
    19.
    19. Racial and
                and Ethnic
                       EthnicIdentifiers
                                  IdentifiersininPainPainManagement:
                                                            Management.•     TheThe     Importance
                                                                                  Importance                to Research,
                                                                                                    to Research,     ClinicalClinical
                                                                                                                               Practice, Practice,
                                                                                                                                           and Public  andHealth
                                                                                                                                                             PublicPolicy-
                                                                                                                                                                     HealthA Policy:
                                                                                                                                                                               PositionA Position
;       Statement
        Statement from from thetheAmerican
                                  American Pain    Pain     Society.
                                                       Society.   Approved
                                                                  Approved by   by the
                                                                                     the APS
                                                                                          APSBoardBoardofofDirectors,
                                                                                                                Directors, October
                                                                                                                              October  22,22,   2004.
                                                                                                                                            2004.        Retrieved
                                                                                                                                                     Retrieved       October
                                                                                                                                                                 October        12, 2008
                                                                                                                                                                           12, 2008  fromfrom
;       American Pain
        Americcan     PainSociety.
                              Society. WebWeb site:
                                                 site:  http://www.ampainsoc.org/advo,ccacy/ethnoracial.htm
                                                     http://www.ampainsoc.org/advocacy/ethnoracial.htm
    20. Unequal.
    20. UnequalTreatment
                    Treatment- Confronting
                                     - Confronting       Racial
                                                      Racial   and and   Ethnic
                                                                     Ethnic        Diaparities
                                                                              Disparities            in Healthcare
                                                                                             in Healthcare        (2002). Retrieved
                                                                                                                  (2002).  RetrievedOctober
                                                                                                                                          October10,   10,2008
                                                                                                                                                            2008from
                                                                                                                                                                  fromInstitute of of
                                                                                                                                                                         Institute Medicine.
                                                                                                                                                                                      Medicine.
        Web site:
        Web   site: http://www.iom.eduPid=16740
                    http://www.iom.edu/?id=16740


                                                                                                                                                                        ..   _   . __   ..   ..   .   I




26
26                                                                                                                                                             American
                                                                                                                                                               AmericanPain
                                                                                                                                                                        PainFoundation
                                                                                                                                                                             Foundation
              Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 181 of 256


                                                                                                                                                  ,
                                                                                                            /    _   ,   T      )r
                                                                                                                                         _
                                                                                                                                      _ ~© ~ [

                                                                                                                                          ~'~'• ' ~ ;
                        - -          -   — -- - - - —      -      -      --   - - -          - -~               i~ - - s              —

                        11 .~ ~ ,~p  . y.
    CHRONIC PAIN AND
                 416 11 OPIOID      TREATMENT
   Effective
   Effectivemanagement
              managementofofchronic
                                 chronicpain  often
                                           pain     requires
                                                 often         a step-wise
                                                         requires           trial trial
                                                                    a step-wise    of different treatment
                                                                                        of different       options,
                                                                                                      treatment      a team aofteam
                                                                                                                   options,      healthcare
                                                                                                                                     of healthcare
   providers
   providersandandsocial
                    socialsupport
                           supportfrom   family
                                     fr`om      andand
                                            family    friends.  Healthcare
                                                           friends.         providers
                                                                     Healthcare         may start
                                                                                   providers    maywith  behavioral
                                                                                                     start           and non-pharmacological
                                                                                                           with behavioral    and non-pharmacological
   interventions (e.g.,
; interventions   (e.g., hot/cold
                         hot/cold therapy,
                                   therapy,physical
                                             physicaltherapy,
                                                        therapy,relaxation techniques)
                                                                   relaxation             whenwhen
                                                                                techniques)      devising  pain treatment
                                                                                                       devising             plans. plans.
                                                                                                                 pain treatment    However,  pain pain
                                                                                                                                          However,
   relievers,
   relievers,including
              includingprescription
                          prescriptionpain medicines
                                         pain  medicines(opioid  analgesics),
                                                             (opioid          are often
                                                                      analgesics),         prescribed
                                                                                     are often        to helptoalleviate
                                                                                                prescribed               pain and
                                                                                                                help alleviate     improve
                                                                                                                                pain  and improve
   function.
   function.




    o More
      More than
              than76.5
                     76.5 million
                            millionAmericans
                                    Americanssuffer with
                                               suffer     pain.'
                                                        with     The The
                                                             pain.'  consequences
                                                                          consequencesof unmanaged    chronic
                                                                                           of unmanaged       pain are
                                                                                                           chronic  paindevastating  for
                                                                                                                          are devastating    for
~     patients.
      patients.ItItisisnot
                         riotuncommon
                              uncommon forfor`patients
                                           patients withwith
                                                          intractable, debilitating
                                                               intractable,          pain—many
                                                                              debilitating         of whom
                                                                                            pain—many     of are
                                                                                                             whomoften
                                                                                                                     aremade
                                                                                                                         oftentomade
                                                                                                                                 feel that the that the
                                                                                                                                       to feel
~     pain
      pain isis "just
                "justinin
                        , their
                          theirheads"—to
                                heads" --towant
                                            warittotogive
                                                      giveupuprather than
                                                                rather     living
                                                                        than      oneone
                                                                               living  more  day day
                                                                                           more  in excruciating pain. pain.
                                                                                                      in excruciating

    • For
      Formany
          manypatients, opioids
                 patients,       areare
                           opioids   an an
                                         integral part of a of
                                             integral:part  comprehensive pain management
                                                               a comprehensive            plan 'toplan
                                                                               pain management     helptorelieve pain, restore
                                                                                                           help relieve  pain, restore
j     functioning and improve
      functioning and improvequality
                                qualityofof-life.Z'
                                           life."
~0 •Unfortunately,
     Unfortunately, patient
                    patient access
                            accessto
                                   tothese
                                      thesemedications
                                           medicationsmay
                                                       maybebe
                                                             hindered by unbalanced
                                                               hindered             statestate
                                                                         by unbalanced    policies, persisting
                                                                                               policies,       social stigma
                                                                                                          persisting  social stigma
~     surrounding  theiruse,
      surrpunding their  use,asas well
                                well asastherapeutic switching
                                       therapeutic switching    andlor
                                                             and/or stepstep therapies
                                                                         therapies     imposed
                                                                                   imposed       by insurance
                                                                                           by insurance       companies.
                                                                                                        companies.
'®•Unless
    Unlessaapatient
             patienthas
                     hasaapast
                            past or
                                 or current
                                    current personal
                                             personaloror
                                                        family history
                                                          family       of substance
                                                                  history           abuse,
                                                                           of substance    the likelihood'of
                                                                                         abuse,              addiction
                                                                                                 the likelihood'of     is low when
                                                                                                                    addiction  is low when
~   opioids
    opioidsare  taken °as
            are'taken     prescribed and
                       as prescribed  andunder
                                           underthe guidance
                                                  the guidanceof of
                                                                 a physician; however,
                                                                    a physician;       theythey
                                                                                 however,   havehave
                                                                                                  the potential for misuse,
                                                                                                       the potential        abuse'abuse' `
                                                                                                                      for misuse,
i . and diversion.
        diversion.                                                                                         :

 j~ •Rising
      Risingrates
             ratesof
                   ofprescription
                      prescription drug
                                     drugabuse
                                            abuse and
                                                    andemergency
                                                         emergency  room  admissions
                                                                       room            related
                                                                              admissions       to prescription
                                                                                            related              drug abuse,
                                                                                                     to prescription      drugas  well as.an
                                                                                                                                abuse,   as well as.an'
      increase
      increase in
                inthe
                   thetheft
                       theftand
                             andillegal
                                  illegalresale
                                           resaleofof
                                                    prescription
                                                      prescriptiondrugs, indicate
                                                                     drugs,       that drug
                                                                             indicate        diversion
                                                                                       that drug        is a growing
                                                                                                   diversion            problem
                                                                                                                is a growing      nationwide.`
                                                                                                                               problem    nationwide.`
~     The
      The main
           mainsource
                 sourceofofdrug
                            drugdiversion
                                  diversion is is
                                               unlikely thethe
                                                  unlikely   prescriber  as was
                                                                 prescriber     onceonce
                                                                             as was   assumed,   but rather
                                                                                           assumed,           from theft
                                                                                                       but rather    fromby theft by -friends
                                                                                                                              family'friends
                                                                                                                                     family, and
                                                                                                                                              and
~     workers
      workersininthe
                   thehome
                       homeororfrom
                                 fromthethesharing
                                             sharingandand
                                                         selling of medications
                                                            selling               though
                                                                     of inedications      oftenoften
                                                                                      though     with vuith
                                                                                                      good good
                                                                                                              intentions.'5
                                                                                                                     intentions.

   Diverseplayers
~®GDiverse players (e.g., lawmakers,
                          lawmakers,educators,
                                     educators,healthcare providers,,
                                                 healthcare           the pharmaceutical
                                                             providers,.the              industry,
                                                                              pharmaceutical       caregivers) must come
                                                                                               industry,'caregivers)  must come
~     together,
      together, totoaddress
                     addressthe
                             thedual
                                 dualpublic
                                      public  health
                                            health     crises,of
                                                   crises, of the the undertreatment
                                                                  undertreatment      of and
                                                                                 of pain painrising
                                                                                               and rising  prescription
                                                                                                    prescription        drug6 abuse.
                                                                                                                 drug abuse.6
    •® Alleviating
       Alleviatingpain
                    painremains
                          remains  a medical
                                a medical      imperative-one
                                            imperativc   one thatthat must
                                                                   must    be balanced
                                                                        be balanced withwith measures
                                                                                        measures      to address
                                                                                                 to address rising rising non-medical
                                                                                                                   non-medical
t      use'of
       use'of,prescription
              prescriptiondrugS
                            drugsand
                                  andtotoprotect thethe
                                           protect   public health
                                                        public     6 6
                                                               health



    Opioids 101
    Opioith 101
; Opioids
   Opioidsinclude
             include rnoiphine,  oxrycodone,
                     morphine, oxycodone,       oxymorphone,
                                              oxymorphone,     hydrocodone;
                                                             hydrocodone;     hydromorphone,
                                                                          hydromorphone,          methadone,
                                                                                           methadone,   codeinecodeine
   and fentanyl.
        fentanyl.Opioids
                   Opioidsare
                           areclassified
                                classified
                                         in in several
                                            several    ways,
                                                    ways,    most
                                                          most    commonly
                                                               commonly      based
                                                                         based     on their
                                                                               on their originorigin and duration
                                                                                               and duration of    of
i
   effects.'
   effects.'


    Common
    Common classifications
           classificationsfor
                           foropioids'''
                               opioids'-a

                                         Natural
                                         Naturalororsemisynthetic:
                                                      semisynthetic:                                Synthetic:
                                                                                                    Synthetic:Synthesized
                                                                                                               Synthesizedininthe
                                                                                                                                thelaboratory
                                                                                                                                     laboratory
                                         Contained
                                         Containedininororslightly
                                                           slightlymodified
                                                                    modified
                                         (semisynthetic)
                                         (semisynthetic)from
                                                          fromchemicals
                                                                 chemicalsfound
                                                                            found
                                         in
                                         in poppy
                                            poppy resin
                                                  resin


                                         Short-acting: Provide
                                                        Provide quick-:acting
                                                                 quick=acting                       Long-acting:
                                                                                                    Long-acting:Provide
                                                                                                                    Providelonger
                                                                                                                             longerduration
                                                                                                                                     duration
                                         pain
                                         pain relief
                                              reliefand
                                                     andare
                                                         areused
                                                             usedprimarily
                                                                   primarilyas as                   of pain
                                                                                                       pain relief
                                                                                                             reliefand
                                                                                                                    andare
                                                                                                                        aremost
                                                                                                                              mostoften
                                                                                                                                    often
                                         "rescue
                                         "rescuemedication,"as
                                                   medication,"asin in
                                                                     acute pain
                                                                       acute  pain                  used
                                                                                                    used for
                                                                                                          forstable,
                                                                                                              stable,chronic
                                                                                                                      chronicpain
                                                                                                                               pain




           A Reporter's
           A Reporter'sGuide:
                        Guide:Covering
                               CoveringPain
                                         Pain
                                            andand  Its Management
                                                Its Management                                                                                            27
                                                                                                                                                          27
             Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 182 of 256




  One of the advantages
                  advantagesofofopioidsopioids use, the clinical
                                                               clinical profile
                                                                         profileofofopioids
                                                                                      opioids nausea
                                                                                                   nausea andandvomiting,
                                                                                                                   vomiting,and  andother
                                                                                                                                       other
  is that
     that they
            theycancanbebegiven
                            givenininsoso'         has been very well  well characterized.         gastrointestinaleffects.
                                                                              characterized. gastrointestinal           effects.Tolerance
                                                                                                                                  Tolerance  to to
  many different
          differentways.
                       ways.For        example, Multiple
                                Forexample,        Multiple clinical
                                                                clinicalstudies
                                                                           studieshave
                                                                                   have            nausea
                                                                                                   nausea andand vomiting
                                                                                                                  vomitingusually
                                                                                                                                usually
  they can
         can bebe administered
                   administered      byby          shown that
                                                            that long-acting       opioids,inin develops within
                                                                    long-actingopioids,                         within the
                                                                                                                         thefirst
                                                                                                                             firstfew
                                                                                                                                    fewdays
                                                                                                                                         days
  mouth,
  mouth, rectal
             rectalsuppository,
                      suppository,                 particular,are
                                                   particular,     areeffective
                                                                        effectiveinin              or weeks of therapy,
                                                                                                   or weeks        therapy,but  butsome
                                                                                                                                     some
  intravenous
  intravenousinjection
                    injection(IV),
                                 (M,               improving:
                                                   improving:                                      patientsare
                                                                                                   patients    areintolerant
                                                                                                                   intolerant  to to
                                                                                                                                   opioids
                                                                                                                                     opioids
  subcutaneously
  subcutaneously(under  (underthe  theskin),
                                         skin),    • Daily function
                                                   *          function                             and
                                                                                                   and  experience
                                                                                                        experience     severe
                                                                                                                        severe   adverse
                                                                                                                                  adverse
  transdermally
  transdermally(in(inthe   theform
                                form  of of
                                          a a                                                           effects.'9 Other
                                                                                                   side effects     Otherside
                                                                                                                            sideeffects
                                                                                                                                   effects
  patch)
  patch) or orinto
                intoaaregion
                         regionaround
                                   around   thethe • Psychological
                                                     Psychological       health
                                                                         health                    include    drowsiness,mental
                                                                                                   include drowsiness,       mental
  spinal cord.
           cord. Patches,
                   Patches,IV  IVinjections
                                    injections *   • Overall
                                                     Overall health-related
                                                                 health-relatedquality
                                                                                    quality        cloudingand,
                                                                                            of of clouding      and,ininsome
                                                                                                                          somepeople,
                                                                                                                                  people,
  and infusions
        infiisionsare arevery
                           veryimportant
                                  important          life for
                                                          for patients
                                                                patientswithwithchronic
                                                                                  chronic          euphoria.'
                                                                                                   euphoria.'Recent
                                                                                                                 Recentresearch
                                                                                                                           research  shows
                                                                                                                                        shows
  for
  for patients
       patientswho whocannot
                          cannotswallow,
                                     swallow,        pain
                                                     pain10io                                      that
                                                                                                   that genetic
                                                                                                        geneticvariations
                                                                                                                   variationsmay  may
  or whose GI tractstiractsare
                             arenotnotworking
                                         working                                                   influence
                                                                                                   influence opioid
                                                                                                                opioid metabolism.
                                                                                                                         metabolism.
                                                   However,
                                                   However, some  some types
                                                                          typesofofpain,
                                                                                    pain,such
                                                                                            such
  normally.'
  normally.9                                                                                       Depending
                                                                                                   Depending on   on the
                                                                                                                       theamount
                                                                                                                            amounttaken,
                                                                                                                                       taken,
                                                   as pain
                                                      pain caused
                                                              causedby   bynerve
                                                                              nerve
  Opioids
  Opioids are arebelieved
                    believedtotoworkworkbyby       compression
                                                   compressionor      ordestruction,
                                                                          destruction, dodo notnot opioids
                                                                                                   opioids cancan depress
                                                                                                                   depressbreathing.
                                                                                                                             breathing.   TheThe
  binding
  binding to  to specific
                 specificproteins
                            proteins(opioid
                                         (opioid appear
                                                   appear to  to be
                                                                  be relieved
                                                                      relievedby    opioids.g risk
                                                                                 byopioids.'            of sedation
                                                                                                   risk of  sedation andand respiratory
                                                                                                                             respirratory
  receptors),
  receptors),whichwhichare arefound
                                found   inin                                                       depressionisisheightened
                                                                                                   depression        heightenedwhen  when
  specialized
  specialized pain-controlling
                  pain-controllingregions regions                                                  opioids
                                                                                                   opioids arearetaken
                                                                                                                  takenwithwithother
                                                                                                                                  other
  of the brain
           brainand andspinal
                          spinalcord.
                                   cord.    When Adverse
                                         When      AdverseEffects
                                                                Effects                            sedating
                                                                                                   sedating medications
                                                                                                               medications(e.g.,(e.g.,
  these compounds
          compoundsattach  attachtotocertain
                                         certain Side effects
                                                         effects of of opioids
                                                                       opioids result
                                                                                 result            antihistamines,
                                                                                                   antihistamines,benzodiazepines),
                                                                                                                        benzodiazepines)    ;
  opioid receptors,
           receptors, the the'electrical
                               'electrical andand primarily
                                                   primarilyfrom  fromactivation
                                                                         activationof of  opioid reinforcing
                                                                                       opioid      reinforcingthe theneed
                                                                                                                        needtotocarefully
                                                                                                                                  carefully
  chemical
  chemical signals
               signalsininthese
                            theseregions
                                      regions      receptors
                                                   receptorsoutside
                                                                  outsideand andwithin
                                                                                  withinthethe monitor
                                                                                                   monitor patients.
                                                                                                               patients.However,
                                                                                                                           However,this this
  are
  are altered,
       altered,ultimately
                   ultimatelyreducing
                                  reducing         nervous system.
                                                               system. Activation
                                                                          Activationofof           effect
                                                                                                   effect is
                                                                                                           is usually
                                                                                                              usuallyisisnot
                                                                                                                           notpresent
                                                                                                                                 presentafter
                                                                                                                                           after
  pain?
' pain.'                                           opioid receptors
                                                            receptorsininthe   thegut,
                                                                                   gut,forfor      a patient
                                                                                                     patient   has
                                                                                                                has taken
                                                                                                                     taken  opioids
                                                                                                                             opioids
  Because of theirtheirlong
                         longhistory
                                historyofof        example, may  may cause      constipation, regularly.
                                                                       cause constipation,         regularly.




  Careful
  CarefulMonitoring
            Monitoringofofandand Open
                                   Open Communication
                                          Communication   withwith
                                                               Patients
                                                                   Patients
  Patients
  Patientstaking
            takingopioids
                    opioidsmust
                              must bebe
                                      carefully selected
                                        carefully        andand
                                                   selected   monitored, and should
                                                                 monitored,           speakspeak
                                                                              and should     openly  with their
                                                                                                   openly  with their
  healthcare
  healthcareprovider
               providerabout
                          about noticeable improvements
                                  noticeable   improvementsin functioning, as well
                                                               in functioning,  as as side
                                                                                   well  aseffects and other
                                                                                            side effects and concerns
                                                                                                             other concems
  (e.g., constipation,
         constipation, fears
                        fearsofofaddiction).
                                  addiction).

                         Analgesia—
                         Analgesia — Is the   the pain
                                                   pain relief
                                                           relief clinically
                                                                   clinicallysignificant?  Is there
                                                                                significanti?        a reduction
                                                                                                Is there          in the
                                                                                                         a reduction    in pain
                                                                                                                           the pain
                         score (0-10)?
                                  (0-10)?
                         Activity levels
                                     levels — —What
                                                  Whatisisthe thepatient's
                                                                   patient°s level  ofof
                                                                                level  physical
                                                                                         physicaland  psychosocial
                                                                                                    and  psychosocial functioning?
                                                                                                                         functioning?
     The                 Has
                         Has treatment
                                u-eatnient made.
                                              made-anan improvement?
                                                           improvement:r
                         Adverse
                         Adverse effects
                                      effects — —IsIsthe
                                                       thepatient
                                                             -patient experiencing
                                                                         ekperiencing side  effects
                                                                                         side       from
                                                                                               effects    pain
                                                                                                       from     relievers?
                                                                                                             pain           If so,if so,
                                                                                                                    relievers?
     Four                are
                         are they
                              they tolerable?
                                      tolei-able?
                         Aberrant
                         Aberrantbehaviors
                                       behaviors —    —Are Arethere
                                                                 tliereany
                                                                         anybehaviors
                                                                              behaviors  of of
                                                                                            concern
                                                                                               concernsuch  as as
                                                                                                         such  early  refills
                                                                                                                  eatly       or lost
                                                                                                                         refilts   or lost
                         medication?
                         medication?Does    Doesthethepatient
                                                        patient  show
                                                                    showsigns
                                                                           signs ofofmisuse,
                                                                                      misuse,abuse
                                                                                                abuseor or
                                                                                                        addiction?   WhatWhat
                                                                                                           adcliction?      is theisplan
                                                                                                                                      the plan
                             action?
                         of action?
                         source: Passik
                         .Sozu•ce:Passik&KWeinreb.
                                            u'einreb.1998;
                                                      1998;Passik
                                                             Passil:
                                                                  &&   I'onenoy,
                                                                     Portnoy,    1998
                                                                               1998



  The American
      AmericanPainPainFoundation's Target
                        Foundation's       ChronicPain
                                   Target Chronic    Painmaterials
                                                         materialshelp
                                                                     helpfacilitate open
                                                                           facilitate     dialogue
                                                                                       open        between
                                                                                            dialogue  betweenpatients
                                                                                                                patients
  and their
      their healthcare
            healthcareteam,  and
                         team,   give
                               and    prescribers
                                   give           tools
                                        prescribers     for for
                                                     tools  selecting, monitoring
                                                                selecting,          and following
                                                                            monitoring             patients.
                                                                                          and following      To access
                                                                                                         patients. To access
  these resources,
        resources,visit
                   visitwww.painfoundation.org
                         www.painfoundation.org       click on
                                                 and click   on the
                                                                the Publications
                                                                    Publicationstab. tab.




28                                                                                                                      AmericanPain
                                                                                                                        American PainFoundation
                                                                                                                                      Foundation
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 183 of 256


                                                                                                    CHRONIC  PAINAND
                                                                                                    CHRONIC PAIN  ANDOPIOID TREATMENT Topic
                                                                                                                     OPl01DTREATMENT         Brie,
                                                                                                                                      I'opZG B;'rGJ`


     Dual Public
            PublicHealth
                     HealthCrises:
                                 Crlses:              Picture
                                                      Pictureof     ofPrescription
                                                                         PrescriptionDrug             Drug    Abuse
                                                                                                                  Abuse     in inAmerica
                                                                                                                                      America                                                                        .
 i Balancing       MedicalImperative
     Balancing Medical          Imperative    toto         ............ ..................... ...................................................:..........:............................................ ........
 C Relieve
      RelieveSuffering
               Sufferingand    andProtect
                                     Protect          ©-
                                                      ©-AnAnestimated
                                                                estimated2.2         2.2million
                                                                                            million    Americans
                                                                                                           Americans        abused
                                                                                                                                 abused   painpain medications
                                                                                                                                                         medications      for thefor first      timetime
                                                                                                                                                                                        the first         in inf
     Pablic Safety
     Public  Safety                                      2006." The
                                                         2006.tz      Therate   rateofofnew    newabuse abuseofofopioids  opioids    has liasrisen
                                                                                                                                                 risenmost most dramatically
                                                                                                                                                                     dramatically        among  among
                                                                                                                                                                                                                   5
                                                                                                                                                                                                                     ~
i                                                        teenagers.
                                                         teenagers.
     Pain affects
     Pain  affectsmore
                    moreAmericans
                            Americans      than
                                         than
     diabetes, heart
     diabetes,  heartdisease
                        diseaseand andcancer
                                          cancer      ©= Between
                                                      ©  Between1992
                                                                 1992and
                                                                      and2002,
                                                                          2002,reported abuse
                                                                                 reported     by,teenagers
                                                                                          abuse            increased
                                                                                                 by teenagers  increased by 542%." -
                                                                                                                     by 542%."
     combined, and
     combined,     andititisis-one of the
                                       the            0~ From
                                                         From 1999
                                                                1999toto2004,
                                                                         2004,unintentionapoisoning
                                                                                unintentional.poisoning deaths associated
                                                                                                           deaths          with with
                                                                                                                   associated   opioids  and and .
                                                                                                                                     opioids
     leading causes
  j leading   causes ofof disability
                           disabilityininthethe          hallucinogens rose
                                                         hallucinogens   rosebyby55%,  and
                                                                                  55°/0,   thethe„increase
                                                                                         and    increase hashas
                                                                                                             been attributable
                                                                                                                been           primarily
                                                                                                                      attributable       to to
                                                                                                                                   primarily
     United States.
; United     States. Recognition
                      Recognitionofofpain   pain         prescription pain
                                                         prescription  painrelievers."
                                                                            relievers.'" .
     as a growing
          growing public
                     publichealth
                                health.crisis
                                          crisis "
 4 has led to thetlie establishment
                      establishmentofof               ¢0,According
                                                         According to2005
                                                                     tov2005 and
                                                                              and 2006
                                                                                   2006 National
                                                                                         NationalSurveys
                                                                                                   Surveys onon
                                                                                                              Drug
                                                                                                                 DrugUseUse
                                                                                                                          andand
                                                                                                                               Health,  an annual
                                                                                                                                  Health,    an annual .
    specialized pain
    specialized    pain clinics,
                         clinics,treatment
                                    treattnent           national   averageofof6.2%
                                                          national average      6.2%ofofpersons
                                                                                         persons  aged
                                                                                                aged   1212
                                                                                                          or or older
                                                                                                             older hadhadusedused a prescription
                                                                                                                              a prescription
     guidelines
     guidelinesforforcertain
                       certaintypes
                                 typesofofpain,
                                             pain,        psychotherapeutic drug
                                                          psychotherapeutic    drugnon-medically in the
                                                                                     non-medically    in the 12 months
                                                                                                         12 months        leading
                                                                                                                      leading, up toupthe
                                                                                                                                        to survey;
                                                                                                                                           the-survey;
     as well as greater
                 greateruse  useofoftreatment
                                     treatment           an average
                                                             averag,eofof9.1%
                                                                          9.1 %of.youths
                                                                                 of.youths  aged
                                                                                         aged  1212
                                                                                                  to to 1.7-were,past
                                                                                                      1.7.were  past yearyear non-medical
                                                                                                                           non-medical        users
                                                                                                                                          users of of
    strategies to
    strategies  to effectively
                    effecfively alleviate
                                  alleviate`             any prescription
                                                       , any  prescription psychotherapeutic
                                                                             psychotherapeuticdrug."
                                                                                                 drug." _                                           a
     pain and
~ :pain    andimprove
                improvefunctioning,
                              functioning,            o~ Nearly
                                                         Nearly 600,000
                                                                  600,000 emergency
                                                                           emergencydepartment
                                                                                       departmentvisits
                                                                                                     visits-involved   non-medical
                                                                                                          involved non-medical    useuse`of°
                                                                                                                                        of'
     including prescription
     including   prescriptionpain  pain                  prescription ororover-the-counter
                                                         prescription      over-the=counter(OTC) pharmaceuticals
                                                                                              (OTC}   pharmaceuticalsor dietary
                                                                                                                          or dietary    supplements.
                                                                                                                                supplements.
     medicines.
     medicines.                                          Opiates/opioid analgesics
                                                         Opateslopioid    anaigesicsaccounted
                                                                                      accountedfor
                                                                                                 for33%
                                                                                                      33% ofof
                                                                                                             the
                                                                                                               thenon-medical
                                                                                                                    nbn-medical visits.
                                                                                                                                   visits:
                                                                                                                                        Anti-Anti-
   As the
       the therapeutic
            therapeuticuse   useofofopioids
                                      opioids            anxiety agents
                                                         anxiety   agents(sedatives
                                                                           (sedativesand
                                                                                      andhypnotics)
                                                                                           hypnotics)accounted
                                                                                                       accounted for for
                                                                                                                     34%   of the
                                                                                                                         34%      non-medical
                                                                                                                               of the   non-medical
' has increased
        increasedtotoappropriately
                          appropriately                  visits.4
                                                         visits.'
   address pain,
~ address     pain,there
                      therehas has  been
                                 been    a a
   simultaneous and
   simultaneous       anddramatic
                           dramatic   rise
                                         risein in
   non-medical use
   non-medical       useofof prescription
                             prescription           The, growing
                                                    The,  growingprevalence
                                                                      prevalenceofof                  sometimes false—picture
                                                                                                      sometimes      false—pictureofofchronic chronic
   drugs." When
   drugs."    Whenabused—that
                       abused=.that    is, is,      prescription
                                                    prescription    drug
                                                                     drug abuse
                                                                              abusenot not only
                                                                                         only         pain
                                                                                                      pain  management.'
                                                                                                             management        6 Over
                                                                                                                                 Over    time,
                                                                                                                                         time,
                                                    threatens thelives
   taken by
   taken   bysomeone
                someoneother otherthan
                                     than  thethe threatensthe        livesofofabusers;
                                                                                 abusers;             these reports
                                                                                                             reportsovershadow
                                                                                                                         overshadowuntold   untold
   patient for
   patient   forwhom
                   whomthe themedication
                                medication          concerns
                                                    concerns    about
                                                                  about misuse,
                                                                         misuse,   abuse
                                                                                     abuse and
                                                                                             and      stories
                                                                                                      stories  of
                                                                                                                of people
                                                                                                                   people    with
                                                                                                                              with   pain—those
                                                                                                                                      pain—those
   was prescribed,
         prescribed,oror.taken
                           taken inin  a a          diversion may
                                                    diversion     mayalso
                                                                       alsojeopardise
                                                                              jeopardize                       lives have
                                                                                                      whose lives      havebeenbeenshattered
                                                                                                                                       shatteredbyby
   manner or
   manner     ordosage
                   dosageother
                             otherthan
                                     than whatwhat  effective
                                                    effective   pain
                                                                 pain management
                                                                       management       by by  .      unrelenting
                                                                                                      unrelenting     pain—who
                                                                                                                       pain—who          get
                                                                                                                                       get    needed
                                                                                                                                           needed
   was prescribed—prescription
         prescribed—prescription                    impeding
                                                    iinpeding    patient
                                                                  patient   access
                                                                          access    toto opioids.
                                                                                        opioids.      pain
                                                                                                      pain  relief
                                                                                                            relief  from
                                                                                                                     from  these
                                                                                                                             these medications.
                                                                                                                                      medications.
   medications can
; medications       canproduce        serious Fear
                          produceserious            Fear ofof scrutiny
                                                              scrutinyby byregulators
                                                                               regulatorsor.or        Understanding the
                                                                                                      Understanding         tliedifference
                                                                                                                                  difference
   adverse health
   adverse    health-effects
                        effectsand
                                 andcan can         law  enforcement,
                                                         enforcement,     and
                                                                            and  specific
                                                                                  specific            between     tolerance,
                                                                                                                  tolerance,      physical
                                                                                                                                 physical
   lead to addiction,
1 lead      addiction, overdose
                           overdoseand   and        action
                                                    action  by
                                                             by  some
                                                                  some  agencies,
                                                                         agencies,   has
                                                                                       hashad
                                                                                            had  a a  dependence,       abuse    and
                                                                                                                                 ° andaddiction
                                                                                                                                          addiction
   even death.
I even    death.                                    "chilling
                                                    "chilling  effect"
                                                                 effect"on
                                                                         on the  willingness
                                                                               the willingness       is
                                                                                                     ° isalso
                                                                                                          alsocritical
                                                                                                                criticaltototelling
                                                                                                                              telling the
                                                                                                                                        thestory
                                                                                                                                             story
                                                               doctors, nurse
                                                    of some doctors,      nursepractitioners
                                                                                   practitioners (See page 31-32    31-32 fcir
                                                                                                                            for defmitions).
                                                                                                                                  defuutions).
   People who
; <People    who abuse
                    abuseopioids
                            opioidstypically
                                       typically and physician
                                                         physician assistants
                                                                       assistantstoto                 According totomedical
                                                                                                      According          inedicalexperts,
                                                                                                                                      experts,use use
   do so for the
               the euphoric
                     euphoriceffects
                                 effects(e.g.,
                                            (e.g., prescribe
                                                    prescribe opioids.''"
                                                                  opioids1,15                                 term "narcotic"
                                                                                                      of the term     "narcotic"    in in
                                                                                                                                        news
                                                                                                                                           news
   the "high");
       "high");however,
                    however,mostmost     abusers
                                     abusers                                                          reports may
                                                                                                      reports    mayfurther
                                                                                                                        further    reinforce
                                                                                                                                 reinforce    thethe
   are not patients
; are        patients whowhotake
                               takeopioids          Moreover, high
                                      opioids Moreover,            highprofile
                                                                         profilereports
                                                                                   reports of of
                                                    drug abuse,
                                                    drug.   abuse,diversion
                                                                     diversionand  and                myths
                                                                                                      myths   and
                                                                                                               and   misconceptions
                                                                                                                     misconceptions        ofofthis
                                                                                                                                                 this
   to manage
; to  manage pain.12
                  pain.12 Rather,
                          Rather,they
                                    theyare are                                                       class
                                                                                                      class of
                                                                                                             of drugs,
                                                                                                                 drugs,   given
                                                                                                                           given  the
                                                                                                                                   the  negative
                                                                                                                                          negative
   often people
   often  people within
                    withinthe thesocial
                                  social            addiction, ororofoflegal
                                                    acldiction,          legalactions
                                                                                 actionstaken
                                                                                           taken
                                                    against
                                                    against   prescribers
                                                               prescribers  have   helped
                                                                                have   helped         connotation.'6 °
                                                                                                      connotation
   network of
   network     of the
                   the patient.
                       patient.InInfact,
                                      fact, 71%71%
   of people
  ,of people abusing
                abusingprescription
                           prescription             perpetuate aanegative—and
                                               pain perpetuate        negative—and
                                            pain
   relievers received
   relievers  receivedthem
                        themfromfrom aa
   friend or family
   friend•or  faniilymember
                       member     without
                                without  a a         rc
   prescription.'5 Prescription
   prescription.   Prescription pain
                                  pain                  . .jTJhe
                                                        ... [Meqttatatde
                                                                   attitudetotva:rtl
                                                                             towardopaoids
                                                                                      opioidsF,tas
                                                                                               hasra-itgedfrorra
                                                                                                    ranged frog;cosaz~ilete
                                                                                                                      completeauoid(znce
                                                                                                                                 avoidance
   relievers are
; relievers  areusually
                   usuallystolen
                            stolenfrom
                                    from             to zrrides~~read
                                                     to  widespread therapeutic
                                                                        thercrpeuticuse
                                                                                      use with
                                                                                          ivtithminimal      caution.Tlaese
                                                                                                 minianul caution.       Thesee.xtreanes
                                                                                                                               extremes
   medicine cabinets,
   medicine   cabinets,purchased
                          purchased  oror
   shared in schools,
                                                     have been
                                                     iruve   heen driven hjl
                                                                           by insufficient
                                                                              insz~ff cientappreciation
                                                                                             appreciation of   of i-isks
                                                                                                                   risks h)?
                                                                                                                         by those
                                                                                                                             thoseat
                                                                                                                                   at one
                                                                                                                                      one
; shared      schools, or
                        orsimply
                             simplygiven
                                      given
   away.
   away.                                             endofofthe
                                                     end       thespectruzaa,
                                                                   spectrum, Ecnd
                                                                               and excessive
                                                                                     twcessiz-efear
                                                                                                 fecn•ofpunitive
                                                                                                       of1wcnitrveregulatory
                                                                                                                        aeguia-toyscrutiny
                                                                                                                                   scrutiny
                                                     or e.xagertftedPerceptions
                                                     or  exaggerated perceptionsofoftrddictive
                                                                                         addictivesisk
                                                                                                     risk%y
                                                                                                          bythose
                                                                                                                thoseiat
                                                                                                                       at the
                                                                                                                          the other.
                                                                                                                               other.
                                                     When
                                                     117ben opionis    arePresca•ibed
                                                              opioidsare   prescribedfofi~~ain
                                                                                        for paincontroL
                                                                                                   controlininacleqtidteh~
                                                                                                                 adegnatelyevaCuuted,
                                                                                                                               evaluated,
                                                     selected,and
                                                     selecteel   and~no~l.itoredpcati~ents,
                                                                      monitored patients, addiction
                                                                                              ciddictioaa isis rare."
                                                                                                               rat•e."
                                                                                                                         — Perzy
                                                                                                                         —       Fiiie, Topics
                                                                                                                           Perry Fine,             PainManagement
                                                                                                                                        TopicsininPain  Maiiagetnent




A Reporter's
A Reporter'sGuide:
             Guide:Covering
                    Covering  Pain
                            Pain andand  Its Management
                                     Its Management                                                                                                                                                           29
                                                                                                                                                                                                             29
                 Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 184 of 256




   Strategiesto
' Strategies  toAddress
                Address Twin
                        TwinPublic
                             PublicHealth
                                    HealthCrises
                                             Crises
   Systematic and
? Systematic    andtargeted
                    targetedapproaches
                              approachesareare
                                            essential to address
                                               essential          the growing
                                                          to address          prevalence
                                                                       the growing        and complexity
                                                                                    prevalence           of
                                                                                               and complexity    of
   prescription drug
; prescription   drugabuse,
                       abuse,while
                              whilesimultaneously
                                     simultaneouslyensuring  thatthat
                                                      ensuring    people  withwith
                                                                      people  legitimate medical
                                                                                   legitimate    needs needs
                                                                                              medical  receivereceive
   effective treatment.
" effective  treatment.
1                         -

j   Tbeseapproaches
    These  approacbes   cancan generally
                            generally be be plan
                                            plan (e.g.,
                                                 (e.g., treatment
                                                        treatmentagreements,
                                                                  agreements,                                                                      additionalrecommendations,
                                                                                                                                               Foradditional
                                                                                                                                               For             recommendations,                                                     ,.l~
    categorizeclas
    categorized  cts follows:
                   follows:                 urine testing
                                            urine  testingand
                                                           andmonitoring,
                                                               monitoring,                                                                             American Pain
                                                                                                                                                   the American
                                                                                                                                               see the
                                                                                                                                               see               Pain
i
} ®oLegislative
      Legislative strategies
                   strategiestotocreate
                                    create                        transition planning,
                                                                  transition   planning,collaborative
                                                                                            collaborative Foundation's
                                                                                                            Foundation`sreport      outlining a
                                                                                                                             reportoutlining            . s
      balanced and
      balanced    andconsistent
                       consistent                                 practice with
                                                                  practice  withaddiction
                                                                                   addictionmedicine        critical barriers to appropriate
                                                                                                medicine °criticahbartiers'to"appropriate                  }
!f     regulation and
       regulation  andimprove
                         improvestate-
                                     state-                       and behavioral
                                                                        behavioralhealth
                                                                                      health                opioid
                                                                                                            opioidprescribing
                                                                                                                     prescribing  forfor
                                                                                                                                       pain
                                                                                                                                          pain "
  i   based   prescription
              prescription   drug
                               drug                               specialists)
                                                                  specialists).                             management,       ProviderPrescribing
                                                                                                            management,Provider          Prescribing
 I
      monitoring programs.
  # . monitoring    programs.                                   ~ Pharmaceutical
                                                                  Pharmaceuticalindustry
                                                                                      industry              Patternsand
                                                                                                            Patterns    andPerceptions:
                                                                                                                              Perceptions:
  I ®oEclucationa_1
      Educational efforts
                      effortstoto'raise
                                 raise                            strategies totohelp
                                                                  strategies      helpprevent
                                                                                         preventmisuse,     ldentifyingSolutions
                                                                                                   misuse, ldenti6ting    SolutionstotoBuildBuild       ,a l
                                                                                                                                                           ,
  I                                                               abuse and
                                                                  abuse   and diversion
                                                                                diversionbyby               Consensusoii
                                                                                                            Consensus          OpioidUse
                                                                                                                         on Opioid      UseininPain
                                                                                                                                                Pain= ~
      awareness about,.
      awareness            prescription
                   about,prescription
}     drug abuse
      drug   abuseandanditsitsdangers'
                               dangers  ,                         developing new
                                                                  developing     new tamper      resistant~ Manageinent.
                                                                                       tamperresistant      Management This   This16-page
                                                                                                                                    16-pagereport
                                                                                                                                               report

}     among schools, families,
                         families,        a
                                                                  packaging and/or
                                                                  packaging               formulations' . calls
                                                                                and/orformulations          calls fora
                                                                                                                   for amore
                                                                                                                         morebalanced
                                                                                                                                 balanced .                 t

      healthcare providers,
  f. healthcare     providers,patients
                                   patients                              tamper-resistant bottles,
                                                                  (e.g., tamper-resistant     bottles,      perspective
                                                                                                            petspective of of the
                                                                                                                               therisks
                                                                                                                                   risksandand      ~

  i   and potential
           potentialabusers.
                       abusers.                                   electromagnetic chips
                                                                 -electcomagnetic      chipstototrack
                                                                                                 track      benefits
                                                                                                            benefits of, these medications
                                                                                                                       of.these  medicationsinin
                                                                  medication, new
                                                                  medication,     new formulations
                                                                                        formulations        practice  and policy
                                                                                                            practice:and     policyandand
      Medical strategies
      Medical   strategiestotohelphelp
                                                                  that could
                                                                  that  couldresist
                                                                                resistorordeter
                                                                                           deter            summarizes key
                                                                                                            summarizes      keychallenges
                                                                                                                                 challengesand and
  ~   identify and
      identify  andmonitor
                     monitorpatients
                                  patients
                                                                  common methods
                                                                  common     methodsofofopioid
                                                                                             opioid         actionable   solutions discussed
                                                                                                            actionablesolutions       discussed  byby: _
            require opioid
      who require     opioid
                                                                  abuse).
                                                                  abuse).                                   leading
                                                                                                            leading   pain
                                                                                                                       painexperts
                                                                                                                             experts  at a
                                                                                                                                        at a
}     management, totoinclude
      management,           includethe the
                                                                                                            roundtable
                                                                                                            roundtablemeeting
                                                                                                                           meetinghosted
                                                                                                                                      hostedby byAPE
                                                                                                                                                  APE
   j
      incorporation
      incorporation    of
                      of   risk
                          risk
 ;    management into
      management      intothe thetreatment
                                   treatment




~ 1Vlakuig
   Making the     theGrade:
                     Grade:Evaluation
                            Ev_aluation .                            State
                                                                    state ;                               2008
                                                                                                       : 2008    Grade
                                                                                                              Grade                     State;
                                                                                                                                        5tate,_                                            i 2008. ~ G
                                                                                                                                                                                                     r ade
~ ofof  State.Policies
     State.Policies                 ~                            Alabama
                                                               ! Alabama
                                                                                              -
                                                                                                          B+                             Montana
                                                                                                                                         Montana                                                 C+ .

   The Pain8z
; The'Pain      & Policy°Studies     Gr`"oup " Alaska
                  Policy`Studies Group               Alaska ._                     ----
                                                                                             C+
                                                                                           - -
                                                                                                                                   . Nebraska
                                                                                                                                          Nebraska                                               B+
                                                                                                                                                                                                             -
                                                     Arizona
                                                     Arizona                                 B+                                          Nevada
                                                                                                                                          Nevada                                                 C_
~ (PPSG) report
              report"Achieving
                      "AchievingBalance Balan,ce Arkansas                                             -
                                                                                                                                         New
                                                                                                                                          New Hampshire
                                                  _ Arkansas
                                                       ._. . _.                              B                                                        HamP shire                 ............... B
                                                                                                                                                                                             i .... .
      State Pain
P in State    PainPolicy:
                    Policy:AA-Progress
                               'Progress                alifornia
                                                     California                              B                                           New Jersey  Jersey --                                   C+
   Report" graded,
   Report"     graded   states on
                      e states      quality ofof Colorado
                               on`quality            Colorado                                B                                           New Mexico  Mexico                                  ,. B+.        . .                  ,
~ its policies affecting
                 affectingpain       treatment Connecticut
                              paintreatment          Connecticut                             B                                    . New York         York                                        c

   and centered
i and    centered on onthe thebalance
                               balance              ...Delaware
                                                     Delawre
                                                         ..... . a. . . .... ...... .... .   C+                                           NorthCarolina
                                                                                                                                         North            Carolina                           ; B
                                                     District
                                                     Districtof      of Columbia
                                                                        Columbia             C+                                    . NorthNorth...... . Dakota
                                                                                                                                                        .....Dakota
                                                                                                                                                              . .... .                           B                           ~
   between preventing
~ betweeti     preventingabuse,abuse,'               Florida
                                                     Florida                                 B
                                                                                                      -
                                                                                                                                         Ohio                                                    B
                                                                                              -          - -                         -.                         _... -                           - - --                      -._
   trafficking and
! trafficking    and diversion
                       diversionof.of            ~~ Georgia
                                                     Georgia                                 B                                           Oklahoma
                                                                                                                                         Oklahoma            __..                                C+                          -'
                                                                                                                                                                        -
   controlled substances,
1 controlled     substances;   and
                                 and '           ;Hawaii
                                                 ; _Hawa. ii                                 B
                                                                                                    - - - .
                                                                                                                                         Oregon
                                                                                                                                         Oregon                                                  A
                                                                                                                                                                                                 C..               -          ~.
   simultaneously ensuring
= simultaneously         ensuringthe the             Idaho
                                                     Idaho. ....,.... _.. ....
                                                   ~......_.                                 B_._... _ .                                 Pennsylvania
                                                                                                                                          Pennsylvania . .                                           +

   availability of
i avaIlability    ofthese     medicationsforfor Illinois
                     thesemedications                 tllinois
                                                                                      -.
                                                                                             C          _........ .                      Rhode
                                                                                                                                          Rhode Island                                           B+
                                                                                                                                                             Island _. ...... ...............................
                                                     Indiana
                                                     Indiana   _.. ... ~_~. . . . .. ..... C+                                          ,,South
                                                                                                                                         South. Carolina  Carolina                               C+
   legitimate medical
~ legitimate     medicalpurposes.
                            purposes.PPSG  PPSG lowa:                                        B                                           South
                                                                                                                                         South Dakota    Dakota.. _ _                            B                           _
   researchers evaluated
~ researchers      evaluated   whether
                                 whether          ~ Kansas
                                                     Kansas                                  A                                           Tennessee
                                                                                                                                         Tennessee                      _ .. _                   C
                                                                              ----                           ---
   state pain
l state   pain policies
                policiesand andregulations
                                 regulations `_Kentucky~
                                                     Kentucky ~                              B               __                          Texas
                                                                                                                                         Texas
                                                                                                                                                 --
                                                                                                                                                                                                 C
                                                                                                                                                                                                        - ------
   enhance or
I enhance      or impede
                   impedepain  pain                  Louisiana
                                                      Louisiana                              C _.........                                Utah
                                                                                                                                          Utah                                                   B+
                                                                                                                                _...........                       _   -_ _ ... .................. ... ................. ...
                                                     Maine
                                                     Maine                                   B+                                          Vermont
                                                                                                                                         Veont rm                              . _.. . .. _.B+
   management and
; management        andassigned
                            assignedeach each ~ ~-----                   -- -- -- --.... . _ . ....-                             - -                                                                .... -.. _...__.........._.
                                                   _ Maryland=
                                                     Mayland-..._                           .B                                           Virginia
                                                                                                                                         Virginia .......... _ .. ._._.. . . . _ ........:. ...A                              _
~ ustate
     statea agrade
              gradefrom
                     from'A'`A'toto'F.'`E'           Massachusetts
                                                     Massachusetts                           B+                          _ .       ,. . Washington
                                                                                                                                         Washington ... ..                          . .. B+                      --         -
                                                                    Michigan
                                                                    Michigan                               A                       .' . West
                                                                                                                                         WestVirginia Virginia
                                                                                                                                              .. ........                                         B
                                                                                        -
                                                                    Minnesota. _... .                       B+.. . ...
                                                                                                         _ ......        ..:.            Wisconsin
                                                                                                                                         Wisconsin
                                                                                                                                    , ...... _ .. .. _. .                                    ;..A_                _ .. . ..
                                                                _   Mississippi
                                                                          _.. ._ . _ .. .... ..... .... :. Ct
                                                                    MississipPi                                                          Wyoming
                                                                                                                                  :....'Nyoming                                     _.... i.. _C+ " .._, __..__.._._. _.. ....
                                                                    Missouri
                                                                    Missouri          C+
                                                                      _._.~........._..._....               C+
                                                                                                           ._...._....     u                                                      - -+._ _ ~3                               ~~
                                                               _                                                                                                           _-
                                                                       The Pain
                                                               Source.•The
                                                               Source:     Pain& Policy
                                                                                 Policy Studies
                                                                                        StudiesGroup,
                                                                                                Group,                                                                                                                      ~
                                                               http://www.painpolicy,wisc.edu/Achieving_Balance/PRC2008.pdf.
                                                               http://www.painpolicy.wisc.edu/Achieving_Balance/PRC2008.pdf.




30
30                                                                                                                                                                                     AmericanPain
                                                                                                                                                                                       American PainFoundation
                                                                                                                                                                                                     Foundation
        Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 185 of 256


                                                                                     CHRONIC PAIN
                                                                                     CHRQNIC PAfNAND
                                                                                                  AND OPIOID
                                                                                                      QPIOIDTREATMENT   Topic B1`"le~
                                                                                                             TI2EATMENT C0p2C Brief



           i.        ,,1~[   ~~! ~~+~~~1'"q {'PI~,~         siqr;it~ at.~x_j:~! ~ i
                                                                   '
                                                                                                 i c~il~~l .r(     a usean
                                                                                                                   I.e ~► ~ ~' A~~.i1             0
                                                                                                                                                               1~
                                                                    • •-

                                  Unfortunately,confusion
                                  Unfortunately,    confusionbetween
                                                               betwcen normal
                                                                          normal physiological
                                                                                     p(iysiolo`gical-respc,ises
                                                                                                       respo<<s~sto opioids
                                                                                                                     `to opioids
                                                                                                                               (physical
                                                                                                                               ( physical
                                                                                                                                                       " •-
                       R~        dependence and
                                 dependence      andtelerance)
                                                      tolerance)and andpathological
                                                                          pathologica(   phenomena
                                                                                             phenomena suchsuch
                                                                                                             as addiction
                                                                                                                  as.addiction
                                                                                                                             orabuse
                                                                                                                                   or abuse
                                                                                                                                         persist.
                                                                                                                                               pecsist.
                                                                                                                                                  Such Such
    _                             misunderstandings-not
                                  misunderstandings    -nof only
                                                            oniy reinforce
                                                                   reinfor~ethe
                                                                              the•st'igr"na
                                                                                    stigrna surrounding
                                                                                                surrourtding;je-gitimajemedical
                                                                                                            legitimate Medical use ofusethese of these
                                  medicines;   they also fuel fears  of addiction     and,
                                  medicines, they ~also fuel fears of addiction and, turn,   in an-turn,
                                                                                                      maymay
                                                                                                           impinge
                                                                                                                impinge
                                                                                                                      on patient
                                                                                                                           on, patien"t     to these
                                                                                                                                    accessaccess   to these
                                 medications.Although the
                                 medications.Although        the-use
                                                                 use ofofopioids
                                                                           opioids_carriessome
                                                                                 _carries some risk-riskof addiction,
                                                                                                              of addictiop,
                                                                                                                         crinical
                                                                                                                               Efinical
                                                                                                                                  studiesstudies
                                                                                                                                           have' have` - - -
                                 shoWn that the poterftial
                                 shown              potential for
                                                                foraddiction
                                                                     addictionis islowlowforfor'-the`vast
                                                                                              the'vast majority
                                                                                                          majorityof patients
                                                                                                                       of pati'ents
                                                                                                                                 usingusirag
                                                                                                                                       °plaid'sopidds
                                                                                                                                                for fior
                 .               the long-term management
                                 the=long-term                    of chronic
                                                    inanag`ement.of     chrenic
                                                                              pain."
                                                                                   pain."As Aswithwith
                                                                                                   anyany
                                                                                                        medication,
                                                                                                            medication,there~there
                                                                                                                              are risks,
                                                                                                                                     are;risks
                                                                                                                                          but
                                                                                                                                          but these
                                                                                                                                               these
                                                                                                                          °

                                  risks can
                                        carz.bebemanaged.
                                                 managed.                                                                                          •        ,.
             _         >.                  .   .. _..•     _.   .        .                   •        _     . ._   . ..
                                                                                                                     . ,.
                                                                                                                          --    -     - __, _.         _   _


                                                         Physical dependence
                                                         Plnysical    dependenceisis                     Addiction is
                                                                                                         Addiction     is aa disease
                                                                                                                             disease                     ~
                                                         characterizedby
                                                         characterized       bybiological
                                                                                biologicalchanges
                                                                                              changes characterized
                                                                                                         characterized bybypreoccupation
                                                                                                                                 preoccupation
                                                         that lead
                                                         that  leadtoxowithdrawal
                                                                         withdrawal      symptoms - with
                                                                                       symptoms          with and
                                                                                                               and compulsive
                                                                                                                     compulsiveuse     useofofa a       ;
                                                         (e.g., sweating,
                                                                sweating, rapid
                                                                              rapidheart
                                                                                      heartrate,
                                                                                              rate,      Substance,
                                                                                                         substance,despite
                                                                                                                       despitephysical
                                                                                                                                   physicaloror          '      1

                                                         nausea, diarrhea,
                                                         nausea,   diarrhea,goosebumps,
                                                                                 goosebumps,             psychological harm
                                                                                                         psychological      harmtotothe theperson
                                                                                                                                              person
                                                         anxiety) when
                                                         anxiery)   whenaamedication
                                                                                medicationisis           or others.'
                                                                                                            others 3Behaviors
                                                                                                                       Behaviorssuggestive
                                                                                                                                       suggestiveofof
                                                         discontinued, and
                                                         discontinued,       andisisnot
                                                                                     notrelated
                                                                                           related       addiction may
                                                                                                 to to addictiori     mayinclude:
                                                                                                                              include:taking
                                                                                                                                          taking
                                                         addiction. Physical
                                                         addiction.    Physicaldependence
                                                                                    dependence           multiple doses
                                                                                                         multiple   dosestogether,
                                                                                                                             together,frequent
                                                                                                                                           frequent
                                                         differs from
                                                         differs  frompsychological
                                                                          psychological                  reports ofoflost
                                                                                                         reports      lostororstolen
                                                                                                                                 stolen
                                                         dependence, or
                                                         dependence,       orthe
                                                                               thecravings
                                                                                    cravings             prescriptions, and/or
                                                                                                         prescriptions,      and/oraltering
                                                                                                                                       altering oral
                                                                                                                                                  oral
                                                         for the
                                                         for  theeuphoria
                                                                   euphoria    caused
                                                                                 caused byby '           formulations ofofopioids.
                                                                                                         formulations          opioids.
                                                         opioid abuse.
                                                                  abuse. Symptoms
                                                                            Symptomsofof                 Abuse is the intentional
                                                                                                                          intentionalself- self-
                                                         physical dependence
                                                         physical   dependencecan     canoften
                                                                                            often        administration of of
                                                                                                         administration        a medication
                                                                                                                                   a medication  for for +
                                                         be ameliorated
                                                             ameliorated by   bygradually
                                                                                  gradually              a rion-medital
                                                                                                           non-medical      purpose,
                                                                                                                               purpose,  suchsuch
                                                                                                                                                as toas to '
                                                 ~       decreasing the,     dose of
                                                                       the,dose     of ;                 obtain aahigh.'
                                                                                                         obtain      highBoth3 Both the the
                                                                                                                                         intended
                                                                                                                                              intended ?
                                                         medication during
                                                         medication      during                          patient and
                                                                                                         patient   andOthers
                                                                                                                         othershave havethethe
            "rllnaversal. agr°een2erat
            ",Universal    agreement                     discontinuation.'
                                                         discontinuatiori?                               potential totoabuse
                                                                                                         potential       abuseprescription
                                                                                                                                  prescription           ~
;=                 on   definitions of
                   0n de,~L11ZtZo72s   Of                Tolerance is
                                                         Tolerance     is aa biological_    process drugs;
                                                                             biological process          drugs;- in fact,
                                                                                                                    fact, the
                                                                                                                            the majority
                                                                                                                                 majoriryofof
                                                         in which
                                                            which aa patient
                                                                        patientrequires
                                                                                  requires               people who
                                                                                                         people    who abuse
                                                                                                                         abuseopioids
                                                                                                                                   opioidsdo   donot
                                                                                                                                                   not
~               etddZedQn,
                addiction, pIj'sZeeal
                              physical                                                                   suffer
                                                                                                         suffer from
                                                                                                                 from  chronic
                                                                                                                        chronic    pain.2
                                                                                                                                    pain.'Z              !
                                                         increasing amounts
                                                         increasing    amountsofofa a
                    dependencec>!nul
                    deperr.detzce  and                   medication totoachieve
                                                         medication          achievethethesame
                                                                                             same        Pseudo-addiction describes
                                                                                                         Pseudo-addiction          describes
~          tolerance is
           t(JrkaYLGe    1Scritical
                             CYlticClltoto               amount of
                                                         amount    of pain
                                                                       'painrelief.
                                                                               relief.Dose
                                                                                        Dose             patient behaviors
                                                                                                         patient   behaviorsthat  thatmay
                                                                                                                                        may occur
                                                                                                                                                occur ~
                                                         escalations of
                                                         escalations    ofopioid
                                                                            opioidtherapies
                                                                                     therapiesare are when-pain
                                                                                                         when pain isisundertreated.
                                                                                                                           undertreated.     Patients
                                                                                                                                                 Patients   '
               the   optimization ofQf
               the ol)t2m•Z,Z"Gdt2o12
                                                         sometimes necessary
                                                         sometunes     necessaryand   andreflect
                                                                                            reflect
                                                                                                                                                         1
                                                                                                  a a with
                                                                                                         with unrelieved
                                                                                                               unrelievedpain   painmaymaybecome
                                                                                                                                              become
;         paintreatmesit
          pain   treatmentand  andtdae
                                    the                  biological adaptation
                                                         biological   adaptationtotothe   the            focused on
                                                                                                         focused   on obtaining
                                                                                                                        obtainingmedications
                                                                                                                                       medications
                     management of
                     management                          medication. Although
                                                         medication.     Althoughthe   theexact
                                                                                            exact        and may
                                                                                                         and  mayotherwise
                                                                                                                     otherwiseseem   seem
                                                         mechanisms are
                                                         mechanisms        areunclear,
                                                                                unclear,current
                                                                                            current inappropriately
                                                                                                         inappropriately "drug "drug  seeking,"
                                                                                                                                         seeking,"
             ctddictive
             addictive dasorclers."
                           disorders."                   research indicates
                                                         research    indicatesthatthattolerance
                                                                                        tolerance to to which
                                                                                                         which maymay bebe misidentified
                                                                                                                             misidentifiedasas
           — Consensu,s
           —               documentfrom
              Consensus document    from                 opioid therapy
                                                                  therapydevelops
                                                                              developsfrom from          addiction by
                                                                                                         addiction    bythethepatient's
                                                                                                                                patient's
           the American
               Amertcwi Academy
                          AcadeniyofofPain
                                       Pain              changes in
                                                         changes    inopioid
                                                                        opioidreceptors
                                                                                  receptorsononthe the physician.
                                                                                                         physician. Pseudo-addiction
                                                                                                                       Pseudo-addiction        can
                                                                                                                                                 can
                                                                                                                                                   bebe
             Medicine, the
             Medicine,  the American
                            tkinericanPain
                                        Pain             surface of
                                                         surface   ofcells.'
                                                                      cells?Thus,
                                                                                Thus,thetheneed
                                                                                              needforfor distinguished
                                                                                                         distinguished from fromtruetrueadduction
                                                                                                                                           adduction
         Society and the American
                         Aniei-icanSociety
                                     Society             higher doses
                                                         higher   doses of of medication
                                                                              ineclicationisisnotnot in thatthatthis
                                                                                                                  thisbehavior
                                                                                                                        behaviorceases ceaseswhen
                                                                                                                                                when
                    of Addiction
                       Addiclion Medicine
                                 lyledicine              necessarily indicative
                                                         necessarily    indicativeofofaddiction.3
                                                                                         addiction 3 painpain is  effectivelytreated.3
                                                                                                               is effectively    treated. 3              ,
~




A Reporter's
A Reporter'sGuide:
             Guide: Covering
                   Covering   Pain
                            Pain andand  Its Management
                                     Its Management                                                                                                        31
                                                                                                                                                           31
                     Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 186 of 256




  MISUSE
   MISUSE VS.         VS. ABUSE?
                              ABUSE?                                                                                                                                                                                                                  ~
: ...................................................................................................................................................................................................................................................
   O   Medical Misuse:
   ~ Medical             Misuse: LegitimateLegitimate use         useof   ofaavalidvalidpersonal
                                                                                              personal        prescription
                                                                                                                 prescription         but but using usingdifferently
                                                                                                                                                                 differently  from from  provider's          instruction,
                                                                                                                                                                                                    provider's                      such as such as
                                                                                                                                                                                                                          instruction,
       taking
       taking more    morefrequently
                                  frequently         or orhigher
                                                               higher   than  thanthe the recommended
                                                                                                recommended           doses.        Use may
                                                                                                                               doses.        Use be   may   unintentional
                                                                                                                                                                be unintentional       and considered
                                                                                                                                                                                                   and considered     an educationalan educational
         issue.
    ® Medical
      Medical Abuse:
              Abuse:Valid
                     Validpersonal
                           personalprescription by using
                                     prescription        for reasons
                                                   by using          otherother
                                                              for reasons  than its
                                                                                thanintent, such as
                                                                                       its intent,   to alleviate
                                                                                                   such           emotional
                                                                                                         as to alleviate emotional
        stress,
        stress,sleep
                sleep restoration/prevention,
                       restoration/prevention,performance improvement,
                                                performance            etc. Use
                                                             improvement,   etc.may
                                                                                Use be
                                                                                    mayunintentional and considered
                                                                                         be unintentional           an
                                                                                                           and considered an
;       educational
        educationalissue.
                      issue.

    ®® Prescription
       Prescription Drug
                     DrugMisuse:
                             Misuse:Intentional
                                       Intentional use of of
                                                     use  someone
                                                             someoneelse's prescription
                                                                       else's           medication
                                                                              prescription           for the
                                                                                             medication    forpurpose of alleviating
                                                                                                               the purpose   of alleviating
       symptoms
       symptoms that may be related to a health problem. The use may be appropriate to treat the problem buttoaccess
                  that may  be  related to a  health problem.   The use may   be appropriate  to treat the  problem but  access     obtainto obtain
       this drug
            drug may
                 maybe bedifficult/untimely
                          difficultluntimely or or
                                                may  have
                                                   may     been
                                                        have     provided
                                                               been        fromfrom
                                                                    provided     a well-intentioned  familyfamily
                                                                                      a well-intentioned     member   or friend.
                                                                                                                   member    or friend.

    •® Prescription
       PrescriptionDrug
                    DrugAbuse:
                         Abuse:Intentional
                                Intentionaluseuse
                                               of of
                                                  a scheduled prescription
                                                     a scheduled           medication
                                                                 prescription         to experiment,
                                                                               medication            to get high
                                                                                            to experiment,       orhigh
                                                                                                            to get  to create
                                                                                                                         or to create
        an
        an altered
            alteredstate.
                    state.Access
                           Accesstotothe
                                       thesource
                                           sourcemaymaybebe
                                                          diversion from
                                                            diversion      family,
                                                                        from       friends
                                                                               family,     or obtained
                                                                                        friends          on theon
                                                                                                 or obtained    street. Inappropriate
                                                                                                                   the street.        or
                                                                                                                               Inappropriate or
        alteration
        alterationof
                   ofdrug
                       drugdelivery
                             deliverysystem,  used
                                        system,     in combination
                                                 used  in combinationof other  drugsdrugs
                                                                         of other     or used
                                                                                           or to
                                                                                              usedprevent  withdrawal
                                                                                                     to prevent         from other
                                                                                                                 withdrawal     from other
        substances
        substances that
                     thatare
                          arebeing
                              beingabused
                                      abused are
                                               areincluded in this
                                                    included       definition.
                                                               in this definition.

    Source: Caro]
    Sorrrce: Carol J.I. Boyd
                        Boyd PhD,
                             111iD, MSN,
                                    MSN, RN:
                                         ftn4Director:
                                              Director:Institute
                                                         lnstitutefor
                                                                    Ior Research
                                                                      Research onon NC%omen
                                                                                  Women      and Gender,
                                                                                        and Gender,       Substance
                                                                                                    Substance AbuseAbuse  Research
                                                                                                                    Research Center.Center.
   University of kllchlg2ln
~ Lniverslt)'    Michigan




    Risk factors
    Risk  factorsfor
                  foropioid
                      opioidmisuse
                             misuseinclude,
                                    include,but
                                             but  are
                                                are   not
                                                    not   limited
                                                        limited    to:z-
                                                                    3-"
                                                                to:23.19
     •®Personal
        Personalororfamily
                      family history
                           history of of prescription
                                      prescription    drug
                                                   drug     or alcohol
                                                        or alcohol     abuse
                                                                   abuse
     ®Cigarette
        Cigarettesmoking
                   smoking
      O
      mHistory
         Historyofofmotor
                     motorvehicle
                           vehicleaccidents
                                   accidents
     •o Substance
        Substanceuseusedisorder
                        disorder
     ®Major
         Majorpsychiatric disorder
                psychiatric        (e.g.,
                             disorder     bipolar
                                      (e.g.,      disorder,
                                             bipolar        major
                                                     disorder,    depression,
                                                               major  depression,
        personality disorder)
        personality  disorder)
        Poor family
      • Poor familysupport
                      support
      OHistory
      a Historyofofpreadolescent
                    preadolescent sexual
                                    sexualabuse
                                            abuse

    NOTE:  Unless aa patient
    NOTE.- Unless    patienthas
                             hasa apast
                                    pastororcurrent
                                             currenthistory of substance
                                                       history  of substance
    abuse,
    abuse, the
           the potential
                potentialfor
                           foraddiction
                               addiction is low  when
                                            is low  whenopioid  medications
                                                           opioid  medications
    are prescribed
    are prescribedby bya adoctor
                           doctorand
                                   andtaken
                                         takenas as
                                                 directed.  Those
                                                    directed.      patients
                                                               T'hose   patients
         suffer with
    who suffer  withchronic
                       chronicpain
                                painand
                                      and addictive
                                            addictivedisease  deserve
                                                        disease  deserve
                                                                      the the
    same quality
    same  qualityofofpain
                      paintreatment
                            treatment as as
                                         others,  butbut
                                             others,  maymayrequire greater
                                                                require  greater
    resources in
    resources  intheir
                  theircare.
                        care.                                                                                                                                    WEB  RESOURCES
                                                                                                                                                                 \NEB RESOURCES
                                                                                                                                                                 Opioid RXRX
                                                                                                                                                                 http://pain-topics.org/
                                                                                                                                                                 http://pain-topics.org/
                                                                                                                                                                 opioid_rx/TRiskMaiiage
                                                                                                                                                                 opioid_rx/#RiskManage
                                                                                                                                                                 TuftsHealth
                                                                                                                                                                 Tufts  HealthCare
                                                                                                                                                                               Care   Institute
                                                                                                                                                                                    Institute   Program
                                                                                                                                                                                              Program on on
                                                                                                                                                                         RiskManagement
                                                                                                                                                                 Opioid Risk  Management
                                                                                                                                                                 http://www.thci.org/opioid/
                                                                                                                                                                 http://www.thci.org/opioid/
                                                                                                                                                                         RiskManagement
                                                                                                                                                                 Opioid Risk  ManagementPainEDU
                                                                                                                                                                                            PainEDU
                                                                                                                                                                 http://www.painedu.org/soap.asp
                                                                                                                                                                 http://www.painedu.org/soap.asp
                                                                                                                                                                 EmergingSolutions
                                                                                                                                                                 Emerging   Solutions
                                                                                                                                                                 http://www.emergingsolutionsinpain.com/i
                                                                                                                                                                 http://www.emergingsolutionsinpain.com/i
                                                                                                                                                                 ndex.plip?option=com_frontpage&cItemid=l
                                                                                                                                                                 ndex.php?option=com_frontpage&Itemid=1




32
32                                                                                                                                                                                                 American PainFoundation
                                                                                                                                                                                                   American Pain Foundation
   Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 187 of 256


                                                                                                    CHRONIC PAIN
                                                                                                    CHRONIC PAIN AND OPIOID TREATMENT
                                                                                                                 AND OPIOID TREATMENT                             Topic Bt
                                                                                                                                                                  10I)1c Brief
                                                                                                                                                                           1Bf


   REFERENCES
   REFERENCES
   1. National Center
                  Center for
                           for Health
                                Health Statistics.
                                         Statistics. Health, United States,States, 2006
                                                                                    2006 With
                                                                                          With Chartbook
                                                                                                ChaRbook on   on Trends in the
                                                                                                                            the Health
                                                                                                                                 Healthof ofAinericans.
                                                                                                                                             Americans.Hyattsville,
                                                                                                                                                             Hyattsville, MD.
                                                                                                                                                                          MD.
        Available at
        Available   at http://www.cdc.govinchs/data/hus/hus06.pdf.
                       http://www.cdc.gov/nchs/data/hus/hus06.pdf.
   2. Fine, PG. Opioid TherapyTherapy asas aa Component
                                              Componentof       ofCluonic
                                                                   ChronicPain PainManagement:
                                                                                      Management: PainPain Experts
                                                                                                            Experts Weigh
                                                                                                                     Weigh InIn on Key
                                                                                                                                    Key Principles
                                                                                                                                          Principles to Optunize
                                                                                                                                                           Optimize Treatment.
        Topics in
        Topics  in Pain
                   Pain Management. May 2008;23(10):1-8.
   3. Katz NP,NP, Adams
                   Adams EF,EF,Chilcoat
                                 ChilcoatH,  H,Colucci
                                                 ColucciRD,  RD,etetal.al.Challenges
                                                                           Challengesininthethedevelopment
                                                                                                developmentof   ofprescription
                                                                                                                   prescriptionopioid
                                                                                                                                 opioid abuse-deterrent formulations.
                                                                                                                                                              formulations. ClinJ
                                                                                                                                                                             Clin J
        Pain.
        Pafn. 2007;23:648-660.
   4. Substance Abuse
                    Abuse andandMental
                                  MentalHealth
                                            HealthServices
                                                     Services Administration,
                                                                 Administration, Office of Applied Studies. Studies. Drug Abuse Waming
                                                                                                                                   Warning Network,
                                                                                                                                                Network, 2005:
                                                                                                                                                            2005: National
                                                                                                                                                                   National
                       Drug-Related Emergency
        Estimates of Drug-Related       Emergency Department
                                                       DepartmentVisits.  Visits. DAWN
                                                                                  DAWN Series D-29, DHHS Publication No. (SMA)     (SMA) 07-4256,       Rockville, MD, 2007.
                                                                                                                                            074256, Rockville,
        Available at http://dawninfo.samhsa.gov/files/DAWN-ED-2005-Web.pdf.
                       http://dawninfo.samhsa.gov/files/DAWN-ED-2005-Web.pdf.
                    Abuse and
   5. Substance Abuse        andMenral
                                  Mental Health
                                            Health Services
                                                     Services Adnunistration.
                                                                 Administration. (2008).
                                                                                       (2008). Results from
                                                                                                        fi•onzthe
                                                                                                                the2007  National Suit+cry
                                                                                                                    2007National   Survey on  onDrug
                                                                                                                                                  DrugUse
                                                                                                                                                        Useand and Health:
                                                                                                                                                                   Health: National
                                                                                                                                                                            National
        Findings (Office of of Applied
                               AppliedStudies,
                                          Studies, NSDUH
                                                     NSDUH SeriesSeries H-34,
                                                                           H-34, DHHS
                                                                                   DUES Publication
                                                                                           Publication No.
                                                                                                         No.SMA
                                                                                                             SMA 08-4343). Rockville,
                                                                                                                               Rockville, MD.
                                                                                                                                           MD. See
        http://oas.samhsa.gov/nsduh/2k7nsduh/2k7Results.pdf.
   6. American Pain Foundation. Provider Prescribing Prescribing Patterns
                                                                       Pattems and Perceptions: Identifying
                                                                                                      IdentifyingSolutions
                                                                                                                    SolutionstotoBuild
                                                                                                                                  BuildConsensus
                                                                                                                                          Consensus on  on Opioid Use in Pain
        Management-ARoundtable
        Management-A         RoundtableDiscussion.
                                            Discussion.April April2008.
                                                                   2008.Available
                                                                            Available at www.painfoundation.org.
        Schumacher MA,
   7. Schumacher       MA, Basbaum AI,   AI, Way
                                              WayWL. WL.Opioid
                                                             Opioidanalgesics
                                                                        analgesics&&antagonists.
                                                                                        antagonists.In:
                                                                                                      In:Katzung,
                                                                                                           Katzung,ed.ed.Basic
                                                                                                                          Basicand
                                                                                                                                and clinical
                                                                                                                                     clinicalpharmacology.
                                                                                                                                                pharmacology. 10thlOth ed.
                                                                                                                                                                        ed. New
        York NY: McGraw
        York,       McGraw Hill,Hill, 2007;489-502.
                                      2007;489-502.
   8.
   S. McQuay H. Opioids in pain management.management. 7he     The Zancet.
                                                                   Lancet. 1999;353:2229-2232.
   9. American Pain Foundation.
                          Foundation. Treatment
                                          Treatment Options:
                                                       Options: A    A Guide
                                                                         Guide forfor People
                                                                                      PeopleLiving
                                                                                               Living with Pain. 2007. Available
                                                                                                                          Availableat at www.painfoundation.org.
                                                                                                                                         www.painfoundation.otg.
   10. Furlan AD, Sandoval JA,   JA, Mailis-Gagnon
                                       Mailis-GagnonAM,     AM,Tunics
                                                                  TunksE.E.Opioids
                                                                                Opioidsforforchronic
                                                                                              chronicnoncancer
                                                                                                       noncancerpain:
                                                                                                                    pain:aa meta-analysis
                                                                                                                            meta-analysis ofof effectiveness
                                                                                                                                                 effectiveness and         effects.
                                                                                                                                                                 and side effects.
        CMAJ 2006;11:1589-1594.
        CMAJ.
   11. Kuehn BM. Opioid prescriptions soar: increase in legitimate       legitimate useuse as well as abuse. JAMA. 2007;297:249-250.
   12.Substance
i 12.   Substance   Abuse
                  Abuse   andand  Mental
                               Mental       Health
                                         Health      ServicesAdministration.
                                                  Services       Administration.(2007).(2007).Results
                                                                                               Results from
                                                                                                        from the
                                                                                                               the 2006
                                                                                                                   2006 National Survey
                                                                                                                                   Survey on Drug Use and      and Health:
                                                                                                                                                                    Health: National
                                                                                                                                                                            National
        Findings (Office
        Findings  (Office ofofApplied
                               AppliedStudies,
                                          Studies,NSDUH
                                                     NSDUHSeries SeriesH-32,
                                                                           H-32,DHHS
                                                                                   DHHSPublication
                                                                                           PublicationNo.
                                                                                                        No.SMA
                                                                                                             SMA 07-4293).
                                                                                                                    07-4293). Rockville, MD.
   13. Bollinger LC,
                   LC,Bush
                         Bush C,C, Califano
                                   CalifanoJA, JA,etetal.al.Under
                                                             Underthethecounter:
                                                                           counter:thethe diversion
                                                                                           diversionand
                                                                                                      and abuse
                                                                                                           abuse of controlled
                                                                                                                     controlled prescription drugs in    in the
                                                                                                                                                             the U.S.
                                                                                                                                                                 U.S. The National
                                                                                                                                                                            National
                onAddiction
        Center on   Addictionand andSubstance
                                       SubstanceAbuse
                                                    AbuseatatColumbia
                                                                  ColumbiaUniversity
                                                                                University(CASA),
                                                                                             (CASA), July
                                                                                                      July 2005.
                                                                                                            2005.
                      Disease Control.
   14. Centers for Disease      Control. Unintentional
                                           Unintentional poisoning
                                                               poisoning deaths
                                                                             deaths--United
                                                                                         UnitedStates,
                                                                                                 States,1999-2004.
                                                                                                         1999-2004. MMWR
                                                                                                                      MMWR. February
                                                                                                                               February 9,     2007;56(05):93-96.
                                                                                                                                           9, 2007;56(05):93-96.
        Lin JJ,
   15. Lin   JJ,Afandre
                AfandreD,  D, Moore
                               Moore C. C. Physician
                                           Physicianattitudes
                                                          attitudestoward
                                                                     towardopioid
                                                                                opioid prescribing
                                                                                         presciibing for
                                                                                                      for patients
                                                                                                          patientswith
                                                                                                                    withpersistent
                                                                                                                          persistent noncancer            Clin.1Pain.
                                                                                                                                     noncancer pain. CIinJPain.
        2007;23:799-803.
                   PortenoyRK:
   16. Fine PG, Portenoy       RK: Clinical
                                    Clinical Guide to OpioidOpioid Analgesia,
                                                                      Analgesia, 2nd 2nd Edition.
                                                                                          Edition. New
                                                                                                    NewYork:
                                                                                                          York: Vendome, 2007
        Sinatra R.
   17. Sinatra   R. Opioid
                    Opioid analgesics
                              analgesics inin primary
                                              primary care:care: challenges
                                                                  challenges and  and new
                                                                                       new advances in the management Of      Of noncancer
                                                                                                                                  noncancer pain. JAm J AmBoard
                                                                                                                                                              BoardFamFam Med.
                                                                                                                                                                           Med.
        2006;19:165-77.
                  Presentation at
   18. Boyd C. Presentation       at the
                                      theNIDA/AMA
                                          NIDA/AMA Joint    JointMeeting,
                                                                   Meeting,Pain,Pain,Opioids,
                                                                                       Opioids,and
                                                                                                 and Addiction:
                                                                                                      Addiction:An  AnUrgent
                                                                                                                       UrgentProblem
                                                                                                                                ProblemforforDoctors     and Patients,
                                                                                                                                                poctors and    Patients, NIH,
                                                                                                                                                                          NIH,
        Bethesda, Maryland,
        Bethesda,   Maryland, March
                                 March 5,    2007.
                                          5, 2007.




A
A Reporter's Guide:
             Guide: Covering
                    Covering Pain and Its Management
                             Pain and                                                                                                                                              33
       Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 188 of 256




                                                            • • 4,";. ,
                                                                      7t. r:3,3        E*
                                                                                  :1
                                                                                   "




                                          ,   -   •;•''''
                                     fi




     "The purpose ofli e... is to be useful, to-be




34                                                                                          American
                                                                                            American PainPain Foundation
                                                                                                          Foundation
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 189 of 256


                                                                                                                                                                               --T-------

                                                                                                                                                                                        '~C,~
                                                                                                                                                                                                                                  ~
   INTEGRATIVE
   INTEGRATIVE MEDICINE:
                MEDICINE:NON-DRUG
                          NON-DRUGTREATMENT OPTIONS
                                    TREATMENT OPTIONS
   FOR PAIN
   FOR PAIN MANAGEMENT
            MANAGEMENT
                   Pain   managementcontinues
                   Pain management           continuestoto   challenge
                                                           challenge            when the origin
                                                                                            originof  ofthe
                                                                                                         thepain
                                                                                                              painsignals
                                                                                                                      signalsfails
                                                                                                                               fails
                                                                                                                                   to to
                   healthcare    providers
                   healthcare providers          and
                                               and     places
                                                     places     added
                                                            added        strain shut
                                                                     strain           offdue
                                                                                shut off  dueto  todamage
                                                                                                    damageofofthe   thepain
                                                                                                                         pain   alarm
                                                                                                                             alarm
                   on an already
                           alreadyfragmented
                                      fragmentedhealth  health
                                                             carecare  system. system,
                                                                    system.               leavingthe
                                                                                system, leaving       theperson
                                                                                                           personwithwith   persisting -
                                                                                                                         persisting
                   The U.S.
                         U.S. health
                               healthsystem
                                        systemwas   wasbuilt
                                                         builtaround
                                                                around          pain.
                                                                                pain.
                   acute  illness;however,
                   acute illness;    however,becausebecauseofofadvances
                                                                  advances Whatever
                                                                                Whatever the thecause,
                                                                                                   cause,chronic
                                                                                                            chronic     pain
                                                                                                                     pain     transcends
                                                                                                                           transcends
                   in modern
                      modem medicine
                                medicineand     andincreased
                                                      increasedlongevity,
                                                                   longevity, the physical
                                                                                    physicalhurting.
                                                                                                hurting.Persistent
                                                                                                             Persistent   pain
                                                                                                                        pain     interferes
                                                                                                                              interferes
                   many Americans
                           Americansare    areliving
                                                 living  longer
                                                       longer  andand   with with
                                                                     with             dailylife
                                                                                with daily   lifeand
                                                                                                   andrelationships,
                                                                                                         relationships,  andand   takes
                                                                                                                               takes  a a
                   one or more
                            more chronic
                                   chronicconditions
                                                 conditions(for(for  example, tremendous
                                                                  example,      tremendous toll  tollonona aperson's
                                                                                                             person's     mind,
                                                                                                                        mind,  bodybody
                   cancer,   diabetes,heart
                   cancer, diabetes,      heartdisease
                                                   diseaseand
                                                            and    arthritis), and
                                                                arthritis),          spirit.It's
                                                                                and spirit.   It'snonosurprise
                                                                                                        surprise thatthat
                                                                                                                       painpain
                                                                                                                             andand
                   wl-iich requirecareful
                   which require      careful,     coordination
                                                coordination    of of  care
                                                                    care        associated   problems(e.g.,
                                                                                associated problems         (e.g.,medication
                                                                                                                   medication      side
                                                                                                                                side
                   and symptom
                         symptommanagement.
                                      management.                               effects, depressionand
                                                                                effects, depression      andanxiety,
                                                                                                               anxiety,limited
                                                                                                                          limited
                   While   painisisaasymptom
                   While pain           symptomofofmany   manychronic
                                                                  chronic       mobility)   arebest
                                                                                mobility) are     bestmanaged
                                                                                                         managedusing  using
                                                                                                                           a a
                   diseases   and isis expected
                   diseases and        expectedafter aftermany
                                                            manysurgical
                                                                    surgical combination
                                                                                combination ofoftreatments
                                                                                                     treatments      tailored
                                                                                                                  tailored      to each
                                                                                                                            to each
                   procedures,    persistent
                   procedures, persistent           pain
                                                 pain     should
                                                       should   notnot
                                                                     be be      patient.  Thisisisreferred
                                                                                patient. This        referred to to
                                                                                                                  asas  a"multi-modal"
                                                                                                                      a "multi-modal"
                   viewed simply
                            simply as  as aa symptom.
                                              symptom.According
                                                           Accordingtoto        or integrative
                                                                                   integrativeapproach.
                                                                                                   approach.
                   experts,   thepain
                   experts, the   painitself
                                           itselfbecomes
                                                   becomesa adisease
                                                                 disease


                                       Multi-m odal'Therapeuticg
                                       Multi-modal                         br 'Managing
                                                   Therapeutic Strategies for  Managin9 Pain
                                                                                        Pain and
                                                                                             cindRelated
                                                                                                 RelatedDisability
                                                                                                         Disah
                                                                                                             iiiiy
                                             .

                                                                   '     .           .                 .r.. .               .
                                                                                                                                                           .     .            . -       •                   .

                                                                                                    Pharmacotherapy
                                                                                                     (NSAIDs, opioids,
                                                                                                     (NSAIDs, opioids,
                                               ;•'         .         ~                              adjuvantanalgesics)
                                                                                                    adjuvant analgesics)
                                                        Interventional
                                                        Interventional                                                                        PhysicalMedicine
                                                                                                                                              Physical   Medicineand and, ,
                                                         Approaches
                                                         Approaches                                                                               Rehabilitation
                                                                                                                                                  Rehabilitation
                                                          (injections,
                                                          (injections,                                                                           (assistive devices,
                                                                                                                                                 (assistive devices,
                                                       neurostimulation)
                                                       neurostimulation)                                                                           conditioning)
                                                                                                                                                   conditioning)
                                                                                                   EFFECTIVE
                                                                                               MANAGEMENT FOR:
                                                                                                PERSISTENT'PAIN
                                                  Complementary
                                                  CompleMentary an  and                                                                           Lifestyle  Changes
                                                                                                                                                  Lifestyle Changes
                                                  Alternative Medicine
                                                  Alternative  Medicineiso                                                                       (weight loss, exercise,
                                                                                                                                                               exercise,
                                                  (massage, acupuncture)
                                                  (massage, acuhuncture)                                                                               nutrition)
                                                                                                                                                       nutrition)
                                                                                             ~ Psych'osoci~al
                                                                                               Psychosocial Support
                                                                                                              5upport
                                                                                                    (counseling,
                                                                                                    (counseling,
                                                                                                  support groups)
                                                                                                  support  groups)




                   Integrative   medicine combines
                   Integrative medicine                conventionalmedicine
                                           combines conventional      medicine withwith  complementary
                                                                                      complementary          healing
                                                                                                         healing
                   techniques,   suchasasmassage,
                   techniques, such       massage,yoga
                                                    yoga  and
                                                        and    acupuncture,
                                                             acupuncture,       to address
                                                                            to address        the specif'
                                                                                                    ic needs. Because
                                                                                         the specific          Becausean an
                   interdisciplinary   approach
                   interdisciplinary approach to to  pain
                                                  pain    management
                                                       management        is patient-centered,
                                                                     is patient-centered,          patients
                                                                                            patients         learntoliow to
                                                                                                      learn how
                   manage
                   manage andandcope
                                  copewith
                                        withpain
                                             painbybyplaying
                                                      playinganan active
                                                                active rolerole  in their
                                                                             in their      treatment
                                                                                      treatment   plan. plan.
                   ...........................................................................................................................................................................................................

                   Integrative
                   Integrativemedicine
                                medicinecombines
                                          combines    treatments from
                                                         treatments   conventional
                                                                    from             medicine
                                                                           conventional         and complementary
                                                                                           medicine  and complementary and alternative
                                                                                                                              and alternative
                   therapies
                   therapiesfor
                              forwhich
                                  whichthere
                                         thereis is
                                                  some
                                                    somehigh-quality evidence
                                                           high-quality        of safety
                                                                        evidence          and and
                                                                                   of safety  effectiveness.' BeingBeing
                                                                                                  effectiveness.'     able able
                                                                                                                           to deliver
                                                                                                                                 to deliver
                   integrated
                   integratedmedicine,
                               medicine,which
                                          whichincorporates
                                                    incorporatesproven  CAM
                                                                   proven    therapies
                                                                            CAM          into "mainstream"
                                                                                  therapies                   care, iscare,
                                                                                              into "mainstream"        increasingly
                                                                                                                            is increasingly
                   important
                   importanttotoconsumers
                                  consumers andand  healthcare providers.4
                                                      healthcare  providers.°




A Reporter's
A Reporter'sGuide:
             Guide:Covering
                    CoveringPain
                              Pain
                                 andand  Its Management
                                     Its Management                                                                                                                                                                              35
             Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 190 of 256




  Benefits of Combined Treatment
                             Treatment             Patients Seelc
                                                   Patients Seek Complementary
                                                                  Complementary
                                                                                                                               COMMON NON-DRUG
                                                                                                                                         NON-DRUG OPTIONS
  Modalities
  1Vlodalities                                     Treatments
                                                                                                                                        RELIEF
                                                                                                                               FOR PAIN RELIEF
  While medications
` Wlule   medications remain an                             quest for
                                                   In their quest for better
                                                                      better pain
                                                                             pain relief,
                                                                                   relief,                                                 ......................................................
  integral part of pain managemerit
  integral               management                             increasingly turning to
                                                   patients are increasingly                                                   O           management techniques;
                                                                                                                               + Stress management       techniques
  plans, non-drug therapies may be                 non-drug approaches to help ease                                                (e.g.,
                                                                                                                                   (e.g., meditation,
                                                                                                                                          meditation, deep
                                                                                                                                                      deep breathing
  used to supplement and enhance                   their discomfort
                                                         discomfort and
                                                                     and give them a                                               and relaxation
                                                                                                                                        relaxation exercises)
      effectiveness of current pain
  the effectiveness                                sense of empowerment and                                                    *   Massage -
                                                                                                                               4 Massage-
  medications. These strategies also                        There are
                                                   control. There  areaawide
                                                                         wide'variery-
                                                                               variety of                                      (0' Application of
                                                                                                                               ~ Application    of heat or cold,                                    °
  offer additional options, for those              non-drug therapies
                                                   non-drug   therapies avaflable
                                                                        available to                                               including heating pads or
                                                                                                                                   including
  patients at greater risk for,
  patieuts                 for, or
                                or who                        and related
                                                   treat pain and  relateddisabiliry
                                                                           disability                                              ice packs
  are intolerant of;
                 of, medication
                     medication side               including:                                                                  OAcupuncture
                                                                                                                               ®
  effects.
  effects:                                         • Psychosocial
                                                     Psycbosocial interventions
                                                                    interventions—   —                                         *   Visualization
                                                                                                                               a Usualization
   Moreover, aa growing body of
   Moreover,                                         cognitive behavioral therapy,                                             *
                                                                                                                               ® Physical
                                                                                                                                 Physicaltherapy,
                                                                                                                                           therapy,including
                                                                                                                                                    including .
   research reinforces the benefits of               stress management              I.                                           stretching or exercise
   interventions that address the                  • Rehabilitation
                                                     Rebabilitation tecbniques
                                                                       techniques—  —                                          •® Hypnotherapy
                                                                                                                                  Hypnotherapy ,
   psychosocial aspects of pairi, pain,              exercise, heat orecold
                                                     exercise,-heat   or. cold therapy,
   especiallygiven
' especially    given recent
                         recent evidence
                                 evidence                                                                                      aG Psychological
                                                                                                                                  Psychologicaland
                                                                                                                                                andspiritual
                                                                                                                                                    spiritual "
                                                     physical therapy                                                             counseling
                                                                                                                                  counseling.
   of a biological linklink between
                             between the           Om Complementary
                                                      Complementaryand    and alternative
   regions of the brain involved with                                                                                          •® Biofeedback
                                                                                                                                  Biofeedback
                                                      medicine — — meditation,
                                                                    meditation,
   depression and and pain
                        pain regulation.
                               regulation.           acupuncture, liypnotherapy,
                                                     acupuncture,    hypnotherapy,-                                            •~ Transcutaneous electrical nerve
   People with pain pain often
                           often suffer
                                  suffer from        yoga, aromatherapy, massage, '                                               stimulation, also
                                                                                                                                  stimulation, also known
                                                                                                                                                    knownas
                                                                                                                                                          asTENS
                                                                                                                                                             TENS
   depression, which can
   depression;              can affect
                                 affect a            touch therapy
   patient's thinking, concentration
        behavior, and increase pain
   and behavior,                                   Not surprisingly,
                                                        surprisingly, pain conditions
   sensitivity and severity.                           among those
                                                   are among    those most
                                                                        most likely
                                                                              likely to
                                                   prompt patients to turn to
   Effective
   Effective pain
               pain management
                      management may               complementary and  and alternative
                                                                           alternative
                   lifestyle changes that
   also require lifestyle                                     (CAM) therapies.
                                                   medicine (CAM)       therapies. These
   are supportive of   of patient
                           patient mobility
                                    mobility       practices also give patients a
        independence.' For example,
   and independence.2                              greater sense of control,
                                                                      control, so they no
      improve.daily.
   to improve    .daily functioning,
                          functionirig,            longer feel that they are solely
   specific therapies
; specific   therapies may be                      dependent on
                                                   dependent    on aa single
                                                                      single pill
                                                                              pill or
   suggested to increase muscle                    procedure.
              and flexibility,
   strength and     flexibility, enhance                                                                                                                                                                ~
          and reducefatigue,
   sleep and.reduce        fatigue, arid
                                    and assist
                                          assist
   patients in performing usual                                Diseases/Conditions fOr Which' CAM'is UsecitiAsf                                        ten
   activities and
   activities  and work-related tasks.
                                                     16.8%
  As with the management of other
  As
  chronic illnesses, patients with
  chronic pain need to play an active
                                  active
                 care and-
  role in their care  and incorporate
  non-drug options and other                                         9.5%
  lifestyle changes
  lifesryle changes (e.g., exercise,
           nutrition) over the long-
  proper nutrition)                                                      -       6.6%
                                                                                 6.6%
  term.                                                                                      4.9°1         4:9%    445%
                                                                                                                     .",,,/
                                                                                                                         °
                                                                                                                              3.7%
                                                                                                                                         3.1%a
                                                                                                                                         3.1%=         -             _
                                                                                                                                                     z.4%
                                                                                                                                                     2.4%
                                                                                                                                                                   22%
                                                                                                       :



                                                     iacki;a in II
                                                     Bilc&pafn                   Neckpain Jo
                                                                             dd Neckpain   Jo.u: p.o`Arihntis
                                                                                              apoo    `Arthritis   AtUdety/
                                                                                                                   Ankiety    .Stomach
                                                                                                                               Stomach    eaciaClie
                                                                                                                                         Heatlad`   ' flecmnng Insomnia
                                                                                                                                                ie`9ecmring      Insomnia
                                                               <                       •              -            depression upset
                                                                                                                   depression  upset'     . -       ; pain     -
                                                                     _              .
                                                   Source: NCCAM, The Uses
                                                   Source: NCCAM,     Usesof
                                                                           ofCAM
                                                                             CAMininthe
                                                                                     tbeUnited
                                                                                        UnitedStates.
                                                                                               States.




36
36                                                                                                                                                         American
                                                                                                                                                           American Pain
                                                                                                                                                                    Pain Foundation
                                                                                                                                                                         Foundation
        Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 191 of 256


                                 INTEGRATIVE  MEDICINE:NON-DRUG
                                 INTEGRATIVE MEDICINE:  NON-DRUG  TREATMENT
                                                                TREATMENT   OPTIONS
                                                                          OPTIONS   EOR
                                                                                  FOR    PAIN
                                                                                      PAIN              Topic
                                                                                                        lbp
                                                                                              MANAGEMEEVT
                                                                                           MANAGEMENT       ZG Brief
                                                                                                               Bl'1 ej


        What is CAM?
                CAM?                                                                                                                              i
   CAM
   CAMincludes
          includesa adiverse
                      diversegroup
                                groupof of
                                         healing
                                             healingsystems,  practices
                                                       systems,            and and
                                                                    practices    products   that are
                                                                                     products     thatnot
                                                                                                       arepart
                                                                                                            notofpart
                                                                                                                  conventional
                                                                                                                      of conventional,
   medicine.
   medicine. Examples
               ExamplesofofCAMCAM therapies
                                     therapies  include  acupuncture,
                                                   include   acupuncture,  massage,    meditation,
                                                                                 massage,            hypnosis,
                                                                                             meditation,         yoga and
                                                                                                           hypnosis,   yogaherbal
                                                                                                                              and herbal
   therapies.
   therapies.These
               Theseapproaches
                       approaches  areare
                                        increasingly
                                           increasingly usedused
                                                              to help     manage
                                                                     to help        pain pain
                                                                               manage    and related    issuesissues
                                                                                                and related    (e.g., depression,     "
                                                                                                                      (e.g., depression,
   anxiety, fatigue)
' anxiety,  fatigue) and
                     and enhance
                           enhancepatients'
                                      patients'quality   of of
                                                   quality  life.life.
                                                                   NCCAM,
                                                                       NCCAM,  one one
                                                                                    of 27ofinstitutes and centers
                                                                                             27 institutes          designated
                                                                                                            and centers         by
                                                                                                                          designated   by
   the National
; the  National Institutes
                 InstitutesofofHealth,
                                Health, is is
                                            thethe
                                                 lead agency
                                                   lead  agencyforfor scientific research
                                                                         scientific        on CAM
                                                                                     research         and groups
                                                                                                 on CAM            these therapies
                                                                                                            and groups    these therapies
   into four
; into  four areas.
              areas.


         EallErrO
               :AWN\I -D.,                                          •
         Mind-body medicine
         Mind-body medicine                  Uses aa variety
                                             Uses    varietyofoftechniques
                                                                 techniques designed  to to
                                                                               designed   enhance  thethe
                                                                                             enhance   mind's  ability
                                                                                                          mind's       to affect
                                                                                                                   ability       the the
                                                                                                                            to affect
                                             body's function
                                             body's  functionand
                                                               andsymptoms.
                                                                    symptoms.Examples
                                                                                  Examples include meditation,
                                                                                              include          hypnosis,
                                                                                                      meditation,          guided
                                                                                                                    hypnosis,   guided
                                             imagery, prayer,
                                             imagery,  prayer,asaswell asas
                                                                    well  artart
                                                                              or or music
                                                                                 music     therapy.
                                                                                       therapy.

         Biologically based
         Biologically  basedpractices
                             practices       Use substances
                                             Use substances found
                                                             foundininnature,
                                                                       nature,such asas
                                                                                such  herbs, special
                                                                                        herbs,       diets
                                                                                                special diets  or vitamins.
                                                                                                           or vitamins.   SomeSome
                                             examples include
                                                       includedietary
                                                               dietarysupplements
                                                                       supplementsororherbal
                                                                                        herbalproducts
                                                                                                 products   (e.g.,
                                                                                                        (e.g.,     garlic,
                                                                                                               garlic,     ginger,
                                                                                                                       ginger, KavaKava Kava).
                                                                                                                                    Kava).

~        Manipulative  and
         Manipulative and                    Based.on
                                             Based-on manipulation
                                                      ranipulation orormovement
                                                                        movementofofone
                                                                                     one~or, more
                                                                                        or more    parts
                                                                                                parts     of the
                                                                                                      of the     body.
                                                                                                             body.
         body-based practice's
         body-based  practices               Examples include
                                             Examples    includeMassage   and
                                                                  rriassage     chiropractic
                                                                              and            or osteopathic
                                                                                   chiropractic               manipulation.
                                                                                                 or osteopathic   manipulation.
    ~                                    —           .        • .           •                                     -               - -
         Energy medicine
         Energy medicine                     Involves the
                                             Involves  theuse
                                                           useof
                                                               ofenergy
                                                                   energyfields, such
                                                                           fields, suchasas
                                                                                          magnetic
                                                                                            magneticfields or or
                                                                                                       fields biofields (energy
                                                                                                                 biofields      thatthat
                                                                                                                           (energy   somesome
;                                            believe surround
                                                     surroundandandrun  through
                                                                      run through thethe
                                                                                       body). Examples
                                                                                         body).  Examplesinclude qi gong,
                                                                                                             include       ReikiReiki
                                                                                                                      qi gong,   and and
                                             therapeutic touch.
                                             therapeutic   touch.




  Many
  ManyCAM CAMpractices   areare
                 practices    gentle methods
                                 gentle        thatthat
                                         methods     tendtend
                                                          to have  fewer
                                                               to have     side side
                                                                         fewer  effects, whichwhich
                                                                                      effects,    is partisof their
                                                                                                            part ofappeal  to
                                                                                                                    their appeal to
   patients.
   patients.Patients
             Patientsalso
                       alsouse
                            usethese
                                 thesetherapies to to
                                        therapies   help alleviate
                                                      help.        the associated
                                                             alleviate,             stress,stress,
                                                                        the associated       depression    and insomnia
                                                                                                   depression             that that
                                                                                                                 and insomnia
   can accompany
; can  accompany and andworsen
                          worsenpain
                                   pain sensations.
                                          sensations.
   Some CAM
; Some    CAM practices,
                  practices,such
                             suchasasacupuncture,
                                       acupuncture,massage
                                                      massageandandchiropractic care require
                                                                       chiropractic          the practitioner
                                                                                     care require              to be to be
                                                                                                     the practitioner
   licensed. It's
~ licensed.  It'simportant
                   importantforfor
                                 patients to to
                                   patients  research andand
                                                research   find,find
                                                                 a CAM   practitioner
                                                                      a CAM           who iswho
                                                                               practitioner   certified, willingwilling
                                                                                                  is certified,  and and
   equipped to
i equipped    to coordinate
                  coordinate with
                               withother
                                      othermembers
                                            members of of
                                                       thethe
                                                            patient's  health
                                                               patient's      team,team,
                                                                           health   and has
                                                                                         andexperience    working
                                                                                               has experience       with with
                                                                                                                  working
   patients
   patientswith
             withchronic
                    chronicpain.
                             pain.


1
; -When
   tiYrhentailored
            tailoredtotothe
                         theindividual
                              individual patient,
                                           patient, non-drug
                                                     non-drugapproache,s
                                                                 approachestoto
   pain management
   pain  managementcan    canhelp:
                                help:                                                                                                      ~
' a0Allow    patients to
     Allow patients     to take
                            takeananactive
                                       activerole
                                               role inin
                                                       managing
                                                          managing  their pain,pain,
                                                                        their
a
     thereby,
     thereby, improving
                improvingpatient
                               patientsatisfaction
                                         satisfaction
   G Address
   ®  Addressthe thephysical,
                      physical,emotional
                                  emotional  andand spiritual needs
                                                       spiritual       of patients
                                                                   needs  of patients
   G Reduce
   ®  Reducepainpainandandmanage
                             manage   related
                                        relatedsymptoms
                                                   symptoms  (e.g.,  painpain
                                                                 (e.g.,   andand
     anxiety,
     anxiery,depression,
                depression,insomnia,
                                insomnia,fatigue)
                                             fatigue)
   ®
   ®Enhance
      Enhancethe  theeffectiveness
                      effectivenessand  andminimize      adverse effects
                                            minimize adverse       effectsofof
     medications
     medications
   • Reduce
     Reduce health
               healthcarecarecosts
                               costsby byreducing
                                          reducing   doctor
                                                        doctorvisits andand
                                                                 visits   reliance
                                                                              reliance
     on medications
         medications
   G Improvefunctioning
,- Improve      functioning and and the
                                     theability
                                          abilitytotoperform
                                                        perform  activities of of
                                                                     activities
;    daily
     daily living
           living
   G Enhance
   ®  Enhancewellness
                  wellnessandandquality
                                   qualityofoflife
                                                life




A Reporter'sGuide:
A Reporter's Guide:Covering
                    Covering   Pain
                            Pain andand  Its Management
                                     Its Management                                                                                              37
                                                                                                                                                 37
                Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 192 of 256




    - - --- - --- -        -     ----°
                                     - -- - --- ----- - °_-                         --        -                      -- -       -         _._.. - --- --             - - -- ---- --- ------
         ancl more
   More and   more Americans
                   Americans are
                               are turning
                                   turnuig to
                                           to CANi tohelp
                                              CAM to  helpmanage
                                                          masiageand
                                                                  andtreat
                                                                      treatvarious
                                                                            varioushealth
                                                                                   health problems,
                                                                                          probleins,
; including
   including pain
             pain and
                  and distress.

      o An
      ®   Anestimated
              estimated36%
                         36%ofofAmerican
                                 Americanadults
                                            adultsuse
                                                   use some
                                                       some form of CAM,
                                                                     CAM, andand this
                                                                                  this percentage          62% if prayer
                                                                                       percentage jumps to 62%
                    reasons and
         for health reasons  and megavitamin
                                  megavitamin therapy
                                                 therapy are
                                                         areincluded
                                                             included.'3
      0~ Americans
         Americans spend
                      spend at least $34-47
                                     $34-47 billion
                                             billion on CAM
                                                        CAM therapies,
                                                              therapies,exceeding
                                                                         exceedingoutout of        expenses for
                                                                                         of pocket expenses  for all
                                                                                                                 all U.S.
                                                                                                                     U.S.
         hospitalizations. CAM
         hospitalizations. CAMisisexpected
                                     expected to
                                              to grow by             year.33
                                                        by 15% each year.
      ®People
        People report
                report using CAM
                             CAMbecause
                                   because these
                                           tliese methods min-or
                                                          mirror their
                                                                 their personal beliefs,
                                                                                beliefs, values and philosophical
       orientations toward
       orientations  towardlife
                            life."
                                4
      •®Many
         Manypeople
               people use
                      use CAM
                           CAMtotohelp
                                   helprelieve
                                        relieveback
                                                back pain,
                                                      pain, joint
                                                             jointpain,
                                                                  pain,severe
                                                                         severeheadache
                                                                               headache and
                                                                                        and pain associated with
        migraines,
        nugraines, dental
                   dental and
                          and jaw
                              jaw pain
                                  pain and
                                       and for a variety
                                                  variety of
                                                          of other
                                                               other reasons'
                                                                     reasons'




    j Barriers
      Barriers to
                to Fully
                   Fully Integrating                                                                                                                                                                    i
     CAM
     CAM                                                                                                  MOST  COMMONA
                                                                                                          MOST COMMON        RAP
                                                                                                                      CAM THERAPIES                                                                 . .

            CAM's growing
   Despite CAM's   growing popularity,
                                popularity;                     ~        so
   thereare
i there  arebarriers
             barriers to
                       to its
                           its widespread
   use.According
! use.  AccordingtotoCAMCAM experts,                    ;                40 ,                                                                                                                   4 ;
   theseinclude:
; these  include:          ..                                                                                                                                                                   ,
   ®Limited
   ®  Limitedscientific
               scientificevidence
                          evidence about
                                   about
'        safety and effectiveness
     the safery°and   effectiveness of                                   30 ; ,               24.4
 j   certain therapies. Studies are
    underway to  to research
                    research specific
                              specific                                                               ,
    CAM practices
    CAM    practices for
                      for pain                          '                za .                 ~~                     „s        gss 7.6
~   management.
    mallagement.                                        y                                                                             ~                 7.5* ' s.,
                                                                                                                                                                           SA           3.5
  ®Lack
~ ®  Lackof
          of professional
             professional training in                 ~ ~ ~"        ~° ' ,o
    CAM and
    CAM   and integrative'
               integrative'medicine
                           medicine                                                Prayer/.
                                                                                   Pra+er/     .         Nateral , Ceep ~~   Neyer
                                                                                                                             P{ayer        Med[iegoo
                                                                                                                                           Mcdifa:ion Chirepracti: Yon
                                                                                                                                                      Chiropractic Yega   h^assage.   Ciets~~       .

        limited resources to
   and limited                                                 -~                  ~n ~ ~ ~en
                                                                                 ,self                   pa" tireat,iag g-P
                                                                                                                        group

i   coordinate services.
                services.                                                 °ao.
                                                            Sousce:Bames.
                                                            Source: Barnes P, P,
                                                                              Powell-Gnner
                                                                              Powell-Griner SE,McFann
                                                                                                McFi;nnK,K,Nahin      CDC
                                                                                                             NaltinR,R,, CDC    Advance
                                                                                                                             Advance DataData  Report -_
                                                                                                                                           Report
      ®Restricted
        Restrictedhealth
                    health insurance
                            insurance                       -343, Complemenai.3,
                                                          = 41343, Cnipiemenctrx    andAlternative
                                                                                 . and  AlternativeMedicine
                                                                                                    iYfedicine
                                                                                                             UseUse  Among
                                                                                                                 Among         AzluYts,
                                                                                                                         Adults, 'Uniteil States, '
                                                                                                                                  United States,
'                  Many CAM
       coverage. Many      CAM therapies       ~°-{         zooz.
                                                            2002. May 27,
                                                                       27, zooa.
                                                                           2004.                 '         -              -

;                yet covered
       are not yet   covered by health
;                  carriers
       insurance °carers
                       ri andand are,
                                 are,
;                  only available.
       therefore, only    available to
       patients on
       patients   on an
                      an outpatient
                         outpatientfee-for-
                                      fee-for- aLack
                                                o Lackofofeducation
                                                           education (on  (on thethe part
                                                                                       part          0 Misperceptions about      aboutCAM CAM
       service basis. Insurers
                        Insurers tend to          of consumers and  and providers)
                                                                          providers)                   therapies as "elusive,«elusive;
;      restrict reimbursement.
                reimbursement-to  to                          appropriate use of
                                                  about the appropriate                                nonsensical options."
i      "medically
       ``medically necessary"
                     necessary" therapies
                                 therapies        CAM therapies
                                                  CAM    therapiesand and howhow best to            Source: Ame
                                                                                                    Source.•       rican Pain Foundation, Pain
                                                                                                             American                          Pain
i      and without the data to back up   up       integrate them with standard                      Communfty
                                                                                                    Community News, News,   spring
                                                                                                                            Spring 2008.
                                                                                                                                   2008.
             effectiveness, these
       their effectiveness,                            treatments.'
                                                  pain treatments.'
       practices are not covered.




38
38                                                                                                                                                                    American Pain Foundation
                                                                                                                                                                               Pain Foundation
   Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 193 of 256


                                    INTEGRATIVE MEDICINE:
                                    IfVTEGRATiVE          NON-DRUG
                                                 MEBVClfVE:        TREATMENT
                                                            N0N-ORUG         OPTIONS
                                                                     TREATMENT       FORFOR
                                                                                OPT30N5  PAINPAiN MAfVAGEMENT7oj3ic
                                                                                               MANAGEMENT    Topic 13r'ief
                                                                                                                    Brie


  Payingfor
( paying foraaon-ctraag
            non-drug therapies
                        therapies                                         have
                                                                          h ave access
                                                                                 access to  to low
                                                                                                low cost,
                                                                                                      cost,at-home
                                                                                                               at-hometherapies
                                                                                                                            therapies   that.
                                                                                                                                           that.
   The majority of CAM
; The„majority.of      CAM   treatments
                                 treatments arearenotnot    currently
                                                        currently         provide
                                                                          provide   effective
                                                                                     effective    pain
                                                                                                   pain   relief.
                                                                                                            relief.These
                                                                                                                      These  maymay include
                                                                                                                                       include  heat
                                                                                                                                                  heat
   covered by
; covered    by traditional
                 traditional insurance
                                 insurance   plans,  largely
                                                plans,          duedue
                                                          largely    to toand
                                                                          and  cold
                                                                               cold   therapies,
                                                                                       therapies,    relaxation
                                                                                                         relaxation  techniques
                                                                                                                          techniques  and  and    `
   the absence
; the  absence of of scientific-evidence
                     scientific-evidence provingproving    thethe         exercise.
                                                                          exercise.
   effectiveness of
! effectiveness    of some
                      some CAMCAM therapies.
                                       therapies.When Whencoverage
                                                                coverage People living
                                                                                   `livingwith  withchronic
                                                                                                      clironicpain painare areincreasingly
                                                                                                                                increasingly
   for CAM
   for CAMisisoffered,
                  offered,ititisisgenerally
                                   generally     limited
                                              limited    to to
                                                            moremore      turning
                                                                          turningtotoCAM  CAMtotohelp helpalleviate
                                                                                                               alleviate their
                                                                                                                            theirsuffering
                                                                                                                                    suffering andand
   common therapies
; common      therapies such
                           suchasasacupuncture
                                        acupuncture     andand.           improve their
                                                                          improve     theirquality
                                                                                                quality ofof life. The
                                                                                                                life. 'Iheaddition
                                                                                                                             addition of these
                                                                                                                                          of these
   massage. Most
; massage.    Most people,
                     people, must
                                mustpay payforforCAM
                                                   CAM    services
                                                            services      therapies often
                                                                          therapies     oftenresults
                                                                                                 resultsininbetter
                                                                                                                 better pain   relief andand
                                                                                                                           pain_relief       fewerfewer
   out-of-pocket; however,
! out-of-pocket;     however,consumer
                                   consumerinterest
                                                  interest hashas         side effects.
                                                                               effects.However,
                                                                                            However,more    moreresearch
                                                                                                                     research   is needed
                                                                                                                                   is needed   to to
   prompted More
; prompted     inoreinsurance
                       insurancecompanies
                                       companies        to consider prove
                                                    to consider           prove the
                                                                                  the effectiveness
                                                                                         effectivenessofofcertain certaintherapies      and
                                                                                                                            therapies`ancl
   CAM coverage.
; CAM     coverage.                                                       increase the
                                                                          increase    thelikelihood'
                                                                                            likelihood'that   thatthey
                                                                                                                    they will
                                                                                                                            willbebecovered
                                                                                                                                       covered  byby` "
'°AA study in
            in'Washington
                 Washington     State,  where
                                   State,   where private   health
                                                      private    health a`conventional
                                                                          conventional       insurance
                                                                                               insurance    providers
                                                                                                               providers   and   offered
                                                                                                                               and   offeredas  an
                                                                                                                                                 as an
   insurers are
; insurers   are legally
                  legallyrequired
                           requiredtotocover cover    licensed
                                                   licensed       CAM
                                                                CAM       option
                                                                          option   to
                                                                                   to   all
                                                                                       all   patients
                                                                                            patients      living
                                                                                                        living      with
                                                                                                                  with      pain.
                                                                                                                         pain.
   providers, _found
! providers,     foundthat,  a significant
                         that,    a significant    number
                                               number           of people With
                                                           of people      With nearly
                                                                                 nearlyhalf  halfofofallall
                                                                                                          consumers
                                                                                                             consumers     concerned
                                                                                                                               concerned  about
                                                                                                                                              about
   were utllizing
; were   utilizing CAM
                    CAM insurance
                            insurance     benefits
                                            benefits with
                                                        withonlyonly
                                                                  a a     the safety
                                                                              saferyofoftheir theirhealth
                                                                                                     healthcare,'care,
                                                                                                                    6 the use of CAM  CAM and   and
   modesteffect
iinodest    effect on
                    on insurance
                        insurance expenditures.5
                                       expenditures 5                     other non-drug treatments
                                                                          otlier_non-drug         treatments     forfor
                                                                                                                      pain   management
                                                                                                                          pain    management    is is
:
   Given the high
; Given        high cost
                      cost and
                            andlow lowinsurance
                                          insurance       coverage
                                                      coverage     of of  expected
                                                                          expected     to
                                                                                        to grow
                                                                                            grow   as
                                                                                                    as non-drug
                                                                                                         non-drug      therapies
                                                                                                                         therapies   are  proven
                                                                                                                                        are   proven
   many CAM
          CAMtherapies,
                  therapies,it itisisimportant
                                      important   thatthat
                                                         patients,        safe and
                                                             patierits, safe   and effective
                                                                                      effectiveand  andadopted
                                                                                                            adoptedinto   intoroutine
                                                                                                                                 routine health
                                                                                                                                            health
   especially those
~ especially   thosethat
                       thatarearenonolonger
                                         longer able
                                                   ableto to
                                                           work,
                                                               work,      care.'
                                                                          care.'




                                      For a snapshot of recent research on select CAM therapies, -
                             seethe Spring 208 issue of Pain Commupity News at www.painfoundation.org.




! REFERENCES
   REFERENCES
~ 1. WbatWhatisisCAM?
                   CAMP Retrieved
                           Retrieved October
                                       Odober10,      10,2008
                                                           2008from
                                                                  fTomNational
                                                                         NationalCenter
                                                                                    Center forfor
         Complementary and
         Complementary       andAlternative
                                   AltemativeMedicineMedicine(NCCAM).
                                                                   (NCCAM).  WebWebsite:site:
         http://nccam.niligov/health/whatiscam/
         http://nccam.nih.gov/health/whatiscam/
~ 2.2.Ahrnad,
        Ahmad,M,   M,Goucke,
                       Goucke,C.R. C.R (2002) Management
                                                    Management-         strategies
                                                                     strategies for for
                                                                                     the the  treatment
                                                                                          treatment  of of
         neuropathic
ineuropathic            painin
                     pain     in the
                                  the elderly.
                                       elderly.     DrugsAgirxg,
                                                    Drugs   Aging, 19(12):929-4.
; 3.3.Bames,
         Barnes,
               P.,P.,  Powell-Griner, E.,
                   Powell-Griner,        E., McFann,
                                              MaFann,K.,K.,        Nahin,
                                                                 Nahin,  R. R.
                                                                            CDC Advance.Data Report
                                                                            CDCAdvanceDataReport
 j       #343. Complementary
         #343.  Complementaryand     andAlternative
                                           AltemativeMedicineMedicine     Use
                                                                        Use    Among
                                                                             Among        Adults:
                                                                                      Adults:      United
                                                                                               United      States,
                                                                                                       States,       .............. ........................
i        2002.
         2002. May 27, 2004.
                                                                                                                     WEB RESOURCES
                                                                                                                     WEB RESOURCES
! 4. Treatment
         Treatment     Options:AAGuide
                    Options•        GuideforPeople
                                            for People Living
                                                            Living with
                                                                     withPain.
                                                                           Pain Retrieved
                                                                                Retrieved October
                                                                                              October10,10,
i        2008 from
               from American
                       AmericanPain PainFoundation.
                                           Foundation.                                                               American
                                                                                                                     AmericanAcademy
                                                                                                                              AcademyofofPain
                                                                                                                                          PainManagement
                                                                                                                                               Management
i        Web site:
         Web   site:http://www.painfouridation.org/Publications/TreatmentOptions2006.pdf
                      http://www.painfouridation.org/Publications/freatmentoptions2006.pdf                           www.aapainmanage.org
                                                                                                                     www.aapainmanage.org
    5. Iafferty,
    5.   Lafferty,W.E.,
                   W.E., Tyree,
                           Tyree, RT.,
                                    P.T.,etetal.al.(2006)
                                                     (2006)Insurance
                                                              Insurance  Coverage
                                                                            Coverageandand     Subsequent
                                                                                           Subsequent                American
                                                                                                                     AmericanPain
                                                                                                                               PainFoundation
                                                                                                                                     FoundationTreatment
                                                                                                                                                  TreatmentOptions
                                                                                                                                                             Options
         Utilization of
         Utilization   of Complementary
                          Complementaryand       andAlternative
                                                         Altemative  Medical
                                                                       Medical(CAM)
                                                                                 (CAM)  Providers.  Am J
                                                                                            Providers.
                                                                                                   AmJ               www.painfoundation.org/Publications/
                                                                                                                     www.painfoundation.org/Publicrations/
;        Manag    Care, 12(7):397-404.
         Manag Care,                                                                                                 TreatmentOptions2006.pdf
                                                                                                                     TreatmentOptions2006.pdf
; 6.6. Henry
         HenryJ.J.Kaiser
                   Kaiser Family
                            Family Foundation
                                      Foundation(November(November    17,17,
                                                                           2004). "Five
                                                                             2004).   "Five   years
                                                                                          years afterafter
                                                                                                      TOMIOM
                                                                                                                     National
                                                                                                                     NationalCenter for
                                                                                                                               Center   Complementary
                                                                                                                                      for             andand
                                                                                                                                          Complementary            `
~        report on
         report   on"Medical
                      inedicalerrors,
                                errors,nearly
                                           nearly   halfhalf
                                                          of all consumers
                                                             of all  consumersworry   aboutabout
                                                                                   worry      the safety of of
                                                                                                    the safety
                                                                                                                     Alternative
                                                                                                                     Alternative Medicine
                                                                                                                                 Medicine(NCCAM)
                                                                                                                                          (NCCAM)
         their health
         their  healthcare"
                        care"Press
                                Pressrelease.
                                        release.  Retrieved
                                                      Retrieved October   12, 2008
                                                                    October          fromfrom
                                                                              12, 2008
         http://www.kff.org/kaiserpolls/pomr111704nr.cfm
         http://www.kff.org/kaiserpolls/pomr111704nr.cfm                                                             www.nccam.nih.gov
                                                                                                                     www.nccam.nih.gov
   7. The Pain
   7.               CommunityNews•
              Pain Community        News: Spring 2008,                 Retrieved October
                                                        2008; 8(2). Retrieved      October10,  10,2008
                                                                                                   2008from
                                                                                                         hom         The  Officeof
                                                                                                                     The Office  ofCancer Complementary
                                                                                                                                    Cattcer             and
                                                                                                                                            Complementary and
         American Pain
         American     PainFoundation.
                            Foundation.Web    Weli  site:
                                                       site:                                                         Alternative
                                                                                                                     AlternativeMedicine
                                                                                                                                 Medicine
;        http://www.painfoundation.org/Publications/PCN08spring.pdf
         http://www.painfoundation.org/Publications/PCN08spring.pdf                                                  www.cancer.gov/cam
                                                                                                                     www.cancer.gov/cam




A Reporter's
  Reporter's Guide: Covering Pain
                             Pain and Its Management
                                          Management                                                                                                            39
                                                                                                                                                                39
             Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 194 of 256




            /©~ " ~1
            Cl       AL            to L~




Hundreds of
Hundreds    ofpain
               painsyndronzes
                     syndromesorordisorder    s mak-e
                                      disorders   makeup upt.he
                                                             thespectru;'n
                                                                 spectrum of  of paiia. There are
                                                                                 pain.There     are the
                                                                                                     themost
                                                                                                          most
laenign,
 benign, fleeting sei-i.sations
                   sensations ofofpain,
                                    paiia,such
                                           suchas
                                                as aa pin prick. There
                                                                 77jereisisthe
                                                                            tlaepain
                                                                                  pain of
                                                                                        of childbirth,
                                                                                           childbirth, the
                                                                                                         the pain
                                                                                                             painofof
aa heart
   heartattack,
         attack,cind
                  andthe
                       thepain
                           painthat  sometimes
                                  that sometimes  follozvs
                                                     followsamputcttion
                                                              amputationof   ofaalinzb.
                                                                                   limb. There is also painpain
accoinpanying
 accompanying cancer
                  cancerand
                          andthethepain
                                    painthat  follozvs
                                           that follows severe
                                                         severe trauma,
                                                                 trauma, such
                                                                           such as asthat
                                                                                      thatassociated
                                                                                            associatedwith withhead
                                                                                                                head
and
 andspinal
      spinalcoscl
             cordinju.ries.A
                   injuries.Asaznpling
                               samplingofofcommon
                                              commonpaiza paintef-zns
                                                                terms and
                                                                      andsyndr•onaes
                                                                             syndromes follozvs,       listed
                                                                                            follows, listed
alphahetically.
alphabetically.


           occurssuddenly
Acute Pain occurs suddenlydue
                           duetotoillness,
                                    illness,injury
                                              injury
                                                   or or surgery.
                                                      surgery. It It                 BreakthroughPain
                                                                                     Breakthrough     Painisisintermittent
                                                                                                                intermittent    worsening
                                                                                                                              worsening       of pain
                                                                                                                                           of pain thatthat occurs
                                                                                                                                                        occurs
has
has aa short
       shortduration
             durationthat
                       that subsides
                          subsides   when
                                   when thethe injured
                                            injured      tissue
                                                    tissue      heals.
                                                            heals.                   spontaneously
                                                                                     spontaneously or orininrelation
                                                                                                             relation toto
                                                                                                                         aa  specific
                                                                                                                           specific   activity.
                                                                                                                                    activity. TheThe  pain
                                                                                                                                                   pain
                                                                                     increases  abovethe
                                                                                     increases above    thelevel
                                                                                                             levelofofpain
                                                                                                                       painbeing
                                                                                                                             beingtreated
                                                                                                                                    treated   with
                                                                                                                                           with     ongoing
                                                                                                                                                 ongoing
Arachnoiditis is
Arachnoiditis is aa condition
                    conditionininwhich
                                  which  one
                                       one of of
                                              thethe  three
                                                   three                             analgesics  (painmedications).
                                                                                     analgesics (pain  medications).
membranes     coveringthe
membranes covering       thebrain
                             brain  and
                                  and     spinal
                                       spinal     cord,
                                               cord,     called
                                                     called the the
arachnoid   membrane,becomes
arachnoid membrane,        becomesinflamed.
                                     inflamed.   A number
                                              A number        of causes,
                                                          of causes,                 Burn pain
                                                                                     Burn pain can
                                                                                               canbe
                                                                                                   beprofound
                                                                                                      profoundand
                                                                                                               and  poses
                                                                                                                  poses anan extreme
                                                                                                                           extreme    challenge
                                                                                                                                   challenge to to
including  infectionorortrauma,
including infection       trauma,  can
                                 can    result
                                      result    in inflammation
                                             in inflammation        of tlus
                                                               of this               tlhe medicalcommunity.
                                                                                     the medical   community.   First-degree
                                                                                                              First-degree       burns
                                                                                                                             burns  are are
                                                                                                                                        the the
                                                                                                                                            leastleast  severe;
                                                                                                                                                   severe;
membrane.    Arachnoiditis
membrane. Arachnoiditis       can
                            can    produce
                                produce       disabling,
                                          disabling,      progressive,
                                                      progressive,  and and          with third-degreeburns,
                                                                                     with third-degree  burns,thethe skin
                                                                                                                  skin     is lost.
                                                                                                                        is lost.    Depending
                                                                                                                                 Depending    on on
                                                                                                                                                  thethe   injury,
                                                                                                                                                       injury,
even  permanentpain.
even permanent     pain.                                                             pain  accompanyingburns
                                                                                     pain accompanying    burns cancan
                                                                                                                     bebe   excruciating,
                                                                                                                         excruciating,  andand
                                                                                                                                             even even
                                                                                                                                                    afterafter
                                                                                                                                                          the the
                                                                                     wound   has healed
                                                                                     wound has    healedpatients
                                                                                                         patients   may
                                                                                                                  may     have
                                                                                                                       have      chronic
                                                                                                                              chronic     pain
                                                                                                                                       pain     at the
                                                                                                                                            at the  burnburn
Arthritis is the
Arthritis    the most
                 most prevalent
                      prevalentcause
                                causeofof chronic
                                        chronic    disability
                                                disability     in the
                                                           in the                    site.
United  States.Millions
United States.  MillionsofofAmericans
                              Americanssuffersuffer from
                                                  from      arthritic
                                                         arthritic
conditions  such as
conditions such    as osteoarthritis,
                      osteoarthritis,    rheumatoid
                                      rheumatoid        artluitis,
                                                     arthritis,     ankylosing
                                                                ankylosing           Cancerpain
                                                                                     Cancer pain can
                                                                                                 canaccompany
                                                                                                     accompanythethe growth
                                                                                                                   growth of of a tumor,
                                                                                                                             a tumor, the the
spondylitis,  andgout.
spondylitis, and    gout.These
                          T1lesedisorders
                                  disorders  areare characterized
                                                 characterized         by joint
                                                                   by joint          treatment
                                                                                     treatment ofofcancer,
                                                                                                      cancer,oror  chronic
                                                                                                                 chronic     problems
                                                                                                                          problems      related
                                                                                                                                   related       to cancer's
                                                                                                                                            to cancer's
pain in the
pain in the extremities.
             extremities.Many
                            Manyother
                                    other   inflammatory
                                          inflammatory         diseases
                                                          diseases       affect
                                                                     affect          permanent      effectsononthe
                                                                                     permanent effects           thebody.
                                                                                                                     body.Fortunately,
                                                                                                                            Fortunately,   most
                                                                                                                                        most      cancer
                                                                                                                                              cancer  painpain
                                                                                                                                                            can can
the body's  soft tissues,
    body's soft   tissues,including
                           includingtendonitis
                                        tendonitis andand   bursitis.
                                                        bursitis.                    be treated
                                                                                         treated totohelp
                                                                                                      helpminimize
                                                                                                            mininvzediscomfort
                                                                                                                        discomfort
                                                                                                                                 andand   stress
                                                                                                                                       stress     to the
                                                                                                                                              to the      patient.
                                                                                                                                                      patient.

     pain has
Back pain has become
              becomethe
                     thehigh
                         highprice
                              price  paid
                                   paid by by
                                           ourour modem
                                               modem                                 Centralpain
                                                                                     Central painsyndrome
                                                                                                  syndrome—
                                                                                                          —see
                                                                                                            seeTraumatic
                                                                                                                Traumatic  Pain
                                                                                                                         Pain    below.
                                                                                                                              below.
lifestyle  andisisaastartlingly
lifestyle and        startlinglycommon
                                  common    cause
                                          cause  ofof disability
                                                    disability for for many
                                                                    many
Americans,    includingboth
Americans, including        bothactive
                                  active and
                                       and   inactive
                                           inactive     people.
                                                    people.      Common
                                                              Common                         Pain isis pain
                                                                                     Chronic Pain      painthat
                                                                                                            thatpersists
                                                                                                                 persistsforfor long
                                                                                                                             long    periods
                                                                                                                                  periods     of time
                                                                                                                                          of time
types
types ofof back
           backpain
                  paininclude:
                        include:                                                     (usually  >3months).
                                                                                     (usually >3   months).FailureFailure to to treat
                                                                                                                             treat    acute
                                                                                                                                   acute  pain pain  promptly
                                                                                                                                                  promptly   and and
                                                                                     appropriately
                                                                                     appropriately atatthe
                                                                                                         thetime timeof of  injury,
                                                                                                                         injury,     during
                                                                                                                                  during       initial
                                                                                                                                          initial      medical
                                                                                                                                                   medical  and and
  • Sciatica —
             — back
               back pain
                    painthat
                         thatspreads
                               spreads
                                     to to
                                        thethe
                                            legleg
                                                (see(see below)
                                                      below).                        surgical  care,and
                                                                                     surgical care,  andatatthe  thetime
                                                                                                                       timeofof  transition
                                                                                                                              transition      to community-based
                                                                                                                                          to community-based
  • Degenerative
    Degenerative or orruptured
                       ruptureddisc  disc——typetype of of  back
                                                        back      pain
                                                               pain
                                                                                     care, contributestotothe
                                                                                     care, contributes          the   development
                                                                                                                   development      of of chronic
                                                                                                                                       chronic        pain
                                                                                                                                                   pain     syndromes.
                                                                                                                                                        syndromes.
    associated  withthe
    associated with  thediscs
                          discsofofthe
                                     thespine,
                                          spine,the
                                                  the  soft,  spongy                 In chronicpain,
                                                                                     In chronic   pain,pain
                                                                                                         painsignals
                                                                                                                   signalsmaymay   remain
                                                                                                                                remain       active
                                                                                                                                         active       in the
                                                                                                                                                  in the      nervous
                                                                                                                                                          nervous
                                                     soft, spongy
                                                                                     system   forweeks,
                                                                                     system for   weeks,months
                                                                                                             monthsororeven  evenyears.
                                                                                                                                   years.   Chronic
                                                                                                                                         Chronic    painpain
                                                                                                                                                          hashas
                                                                                                                                                               no no
    padding   betweenthe
    padding between     thevertebrae
                            vertebrae      (bones)
                                        (bones)   thatthat
                                                        formform
                                                               the the  spine.
                                                                    spine.
    Discs protectthe
                   thespine
                       spinebybyabsorbing
                                   absorbing     shock,                              value  or benefit;
                                                                                     value or  benefit;it itisisa adisease
                                                                                                                     diseaseofofthe
                                                                                                                                  thenervous
                                                                                                                                      nervous      system.
                                                                                                                                                system.
    Discs protect                             shock,    butbut
                                                             theythey
                                                                   tendtend
                                                                         to to
    degenerate  overtime
    degenerate over   timeand
                            andmaymaysometimes
                                         sometimes      rupture.
                                                     rupture.                                Types of Chronic Pain:
                                                                                                              Pain:
  • Spondylolisthesis
    Spondylolisthesis — — back  conditionthat
                           back condition   that occurs
                                               occurs   when
                                                      when oneone                       • Intermittent Pain--episodic
                                                                                          Intermittent Pain   episodicand
                                                                                                                       andmay
                                                                                                                           may  occur
                                                                                                                              occur    in waves
                                                                                                                                    in waves or or
    vertebra  extendsover
    vertebra extends  overanother,
                            another, causing
                                   causing    pressure
                                           pressure    on nerves
                                                    on nerves                                patterns.
                                                                                             patterns.
    and  thereforepain.
    and therefore  pain.
                                                                                        • Persistent
                                                                                          Persistent Pain
                                                                                                     Pain -- lasts
                                                                                                              lasts12
                                                                                                                    12orormore
                                                                                                                           morehours
                                                                                                                                hours  every
                                                                                                                                     every dayday
                                                                                                                                               for for more
                                                                                                                                                    more
  • Radiculopathy
    Radiculopathy —  — damage
                        damagetotonerve
                                    nerveroots
                                           roots
                                               is aisserious
                                                      a serious                           than  threemonths.
                                                                                          than three months.
    condition  thatcan
    condition that  canbe
                        beextremely
                           extremelypainful.
                                      painful.
                                                                                             Regional Pain
                                                                                     Complex Regional PainSyndrome,
                                                                                                           Syndrome,or
                                                                                                                    orCRPS,
                                                                                                                       CRPS,is is a chronic
                                                                                                                               a chronic painpain
   Treatment
   Treatment for fora adamaged
                        damaged      disc
                                   disc     includes
                                        includes         drugs
                                                      drugs  suchsuch
                                                                   as as             condition  thattypically
                                                                                     condition that   typically  affects
                                                                                                               affects   one
                                                                                                                       one or or  more
                                                                                                                               more      limbs.
                                                                                                                                      limbs. It isIt is
   painkillers,   musclerelaxants,
   painkillers, muscle      relaxants,andand    steroids;
                                             steroids;       exercise
                                                         exercise       or rest,
                                                                    or rest,         accompanied
                                                                                     accompanied by  byburning
                                                                                                         burningpain
                                                                                                                   pain  and
                                                                                                                       and     hypersensitivity
                                                                                                                            hypersensitivity  to to
   depending
   depending on  on the
                     thepatient's
                          patient'scondition;
                                      condition;       adequate
                                                    adequate        support,
                                                                support,  suchsuch   temperature.    Oftentriggered
                                                                                     temperature. Often      triggered
                                                                                                                     by by trauma
                                                                                                                        trauma       or nerve
                                                                                                                                  or nerve      damage,
                                                                                                                                            damage,     CRPSCRPS
   as a brace
        brace ororbetter
                    bettermattress
                              mattressandand    physical
                                             physical        therapy.
                                                        therapy.        In some
                                                                   In some           causes  the skin
                                                                                     causes the   skinofofthe
                                                                                                           theaffected
                                                                                                               affectedarea
                                                                                                                         areatotobecome
                                                                                                                                  becomecharacteristically
                                                                                                                                            characteristically
   cases, surgerymay
   cases, surgery     maybeberequired
                                 required to to  remove
                                              remove     thethe   damaged
                                                              damaged                shiny.
                                                                                     shiny.
   portion  ofthe
   portion of   thedisc
                     discandandreturn
                                  returnit it
                                           to to
                                               its its previous
                                                    previous       condition,
                                                               condition,                    There are
                                                                                                   are two
                                                                                                       two types
                                                                                                           types of
                                                                                                                 ofCRPS•
                                                                                                                    CRPS•
   especially  when itit isis pressing
   especially when            pressingaanerve
                                            nerveroot.root.  Surgical
                                                          Surgical      procedures
                                                                    procedures
   include  discectomy, laminectomy,
   include discectomy,       laminectomy,ororspinal  spinalfusion.
                                                             fusion.  Minimally
                                                                    Minimally           • CRPS
                                                                                          CRPSII(formerly    knownasasReflex
                                                                                                  (formerly known        ReflexSympathetic
                                                                                                                                  Sympathetic    Dystrophy
                                                                                                                                               Dystrophy
   invasive  procedures(vertebroplasty),
   invasive procedures        (vertebroplasty),       certain
                                                   certain      complementary
                                                            complementary                 Syndrome,
                                                                                          Syndrome, ororRSDS)
                                                                                                         RSDS)is isfrequently
                                                                                                                     frequently  triggered
                                                                                                                              triggered  byby   tissue
                                                                                                                                             tissue    injury,
                                                                                                                                                    injury,
   and  alternativetherapies
   and alternative     therapies    and
                                  and     iniplantable
                                       implantable           devices
                                                        devices   maymayalsoalso          but withno
                                                                                          but with  no underlying
                                                                                                       underlyingororidentifiable
                                                                                                                        identifiable  nerve
                                                                                                                                    nerve     injury.
                                                                                                                                          injury.
   help  certainpatients.
   help certain    patients.




40
40                                                                                                                                   American
                                                                                                                                     American Pain
                                                                                                                                              PainFoundation
                                                                                                                                                   Foundation
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 195 of 256




  • CRPS 11 (formerly known
         II(formerly  known as
                             asCausalgia)
                               Causalgia) is  characterized
                                           is characterized                individual.
                                                                           individual. ItIt can
                                                                                            can result
                                                                                                 result from
                                                                                                        from diseases
                                                                                                              diseases that affect
                                                                                                                             affect nerves
                                                                                                                                    nerves (such as
            same symptoms,
     by the same  symptoms, butbut these  cases are
                                    these cases are clearly  associated
                                                     clearly associated    diabetes) or from trauma,
                                                                           diabetes)              trauma, or,
                                                                                                           or, because
                                                                                                               because chemotherapy drugs can
            specific nerve injury.
     with a specific       injury.                                         affect nerves,
                                                                           affect nerves, itit can
                                                                                               can bebe a consequence of of cancer
                                                                                                                            cancer treatment.
                                                                                                                                     treatment.
                                                                           Among the many neuropathic
                                                                           Among                  neuropathic pain
                                                                                                                pain conditions
                                                                                                                      conditions are:_
                                                                                                                                  are:_
   The cause of of CRPS
                    CRPS isis not well understood,
                              not well  understood, but experts believe
   it is due to
             to aa malfunction
                   malfunction of the autonomic
                                          autonomic nervous       system
                                                         nervous system      • Diabetic neuropathy, which results from nerve damage
   following blunt trauma
   following           trauma to an arm
                                      arm or or leg,
                                                 leg, after
                                                      after surgical
                                                            surgical            secondary to vascular problems that occur with diabetes;
   procedures or even from minor injuries injuries such
                                                     such as a sprain or     • Reflex sympathetic dystrophy syndrome
                                                                                                            syndrome (see below),
   fracture. Nerves
   fracture. Nerves begin
                        begin to misfire,
                                  misfire, repeatedly
                                            repeatedly sending pain                       follow injury;
                                                                                which can follow  injury;
   impulses to the brain. The resulting
   impulses                        resulting pain
                                                pain seems out of
   proportion to to the
                     the severity
                         severity of the
                                     the injury.
                                           injury.                           • Phantom limb and post-amputation pain, which can
                                                                                result from the surgical removal
                                                                                                         removal of a limb;
                                                                                                                      limb;
Deafferentat%on                to alteration
Deafferentation Pain: pain due to alteration or damage to the
                                                                             • Postherpetic neuralgia, which can occur after an outbreak
central nervous system
central          system (central
                          (central pain
                                   pain or
                                        or neuropathic pain) or may
                                                                                of shingles;
                                                                                   shingles; and
be alteration of nervous system within
                                   witlun larger
                                           larger nerves or nerve
              entry into
roots before entry  into central
                         central nervous
                                 nervous system.                             • Central pain
                                                                                       pain syndrome, which can result
                                                                                                                result from trauma to
                                                                                the brain or spinal cord.
Fibromyalgia is a chronic pain disorder characterized by
              musculoskeletal pain
widespread musculoskeletal       pain that has lasted for at least three   Nociceptive pain - caused by
                                                                                                     by an
                                                                                                        an injury
                                                                                                            injury that
                                                                                                                   that stimulates
                                                                                                                        stimulates pain
                        fibromyalgia report
months. People with fibromyalgia       report general
                                                general tenderness and     receptors. Pain
                                                                           receptors.  Pain receptors,
                                                                                             receptors, located
                                                                                                        located on the tips
                                                                                                                          tips of
                                                                                                                               of nerve
                                                                                                                                  nerve cells,
                                                                                                                                         cells,
                   stiffness, especially
soreness, muscle stiffness,    especially in
                                           in the
                                              the morning, as well as      recognize and
                                                                           recognize   and react to an unpleasant
                                                                                                         unpleasant stimulus
                                                                                                                     stimulus (pressure, extreme
fatigue. Stress
fatigue. Stress or
                or lack
                    lack of
                          of sleep
                             sleep can
                                   can make the symptoms of                temperatures [hot
                                                                                          [hot or cold],
                                                                                                  cold], substances
                                                                                                          substances released
                                                                                                                       released byby other cells)
                                                                                                                                           cells) and
fibromyalgia worse. An
fibromyalgia           An estimated 6 million Americans have               send pain signals through the nervous
                                                                                                             nervous system for recognition
                                                                                                                                    recognition and
fibromyalgia,
Fibromyalgia,most
                mostofof them
                          them women.
                                women.                                     response. This
                                                                           response.   This type
                                                                                            type of
                                                                                                 of pain may
                                                                                                           may be accompanied by
                                                                           inflammation. Infections,
                                                                           inflammation.   Infections,bums,
                                                                                                        bums, cuts,
                                                                                                               cuts, aa severe
                                                                                                                        severe lack
                                                                                                                                lack of
                                                                                                                                      of oxygen in
Headaches affect millions
                 millions of Americans.
                             Americans. The
                                        'I`hethree
                                              three most
                                                    most common            the blood, and stretching of or pressure within an organ, can
                              migraines, cluster
types of chronic headache are migraines, cluster headaches, and            injure tissues
                                                                           injure tissues and
                                                                                          and cause nociceptive pain.
tension headaches. Each comes with its own telltale brand of
pain.                                                                           Typesof
                                                                                Types ofNociceptive
                                                                                         Nociceptive Pairc
                                                                                                    Pain:

  • Migraines are characterized
                  characterized by
                                by throbbing
                                   throbbing pain
                                             pain and                        • Somatic Pain - caused by
                                                                                                     by injury
                                                                                                        injury to skin, muscles,
                                                                                                                        muscles, bone,
     sometimes by other symptoms,
                            symptoms, such
                                         such as nausea and
                                                          and visual
                                                              visual            joint, and
                                                                                joint, and connective tissues.
                                                                                                        tissues. Deep somatic pain is usually
                                                                                                                                          usually
     disturbances. Migraines
                    Migrainesare aremore
                                     more frequent
                                           frequent in
                                                     in women
                                                        women than              described as dull
                                                                                described      dull or aching,
                                                                                                       aching, and localized
                                                                                                                      localized in
                                                                                                                                in one area.
     men. Stress can trigger
                       trigger aa migraine
                                  migraine headache, andand migraines
                                                            migraines           Somatic pain
                                                                                Somatic   pain from
                                                                                                from injury
                                                                                                     injury to
                                                                                                             to the
                                                                                                                 the skin
                                                                                                                     skin or
                                                                                                                          or the tissues just
                                                                                                                                         just below
              put the
     can also put  the sufferer
                        sufferer at risk
                                    risk for stroke.                            it often
                                                                                   often is
                                                                                         is sharper
                                                                                            sharper and may have a buming
                                                                                                                        burning or pricking
                                                                                                                                     pricking
                                                                                quality.
  • Cluster headaches are characterized
                          characterized by
                                        by excruciating,
                                           excruciating,
     piercing pain
     piercing pain on
                   on one side of the head; they occur more                  • Visceral Pain - originates from
                                                                                                          from ongoing injury
                                                                                                                       injury to
                                                                                                                              to the intemal
                                                                                                                                     internal
     frequently in men than women.                                              organs or the tissues that support
                                                                                                             suppor[ them. When the injured
                                                                                tissue is
                                                                                tissue is a hollow structure,
                                                                                                   structure, like
                                                                                                               like the intestine or the gall
                                                                                                                                         gall
  • Tension headaches are often described
                                described as a tight band                       bladder, the pain often is
                                                                                bladder,                  is poorly
                                                                                                             poorly localized and feels like
     around the head.                                                           cramping. When
                                                                                cramping.   When the injured
                                                                                                       injured structure
                                                                                                                structure is
                                                                                                                          is not a hollow organ,
Head and facial pain can be agonizing,
                                                                                                  pressure-like, deep, and stabbing.
                                                                                the pain may be pressure-like,                stabbing.
                            agonizing, whether itit results
                                                    results from
dental problems oror from
                     from disorders
                           disorders such as cranial
                                               cranial neuralgia, in       Pain flares. Pain
                                                                                        Pain that suddenly erupts or emerges with or
which one of
           of the
              the nerves
                   nerves in
                           in the
                              the face,
                                  face, head,
                                         head, or
                                               or neck
                                                  neck isis inflamed.
                                                             inflamed.             an aggravating
                                                                           without an aggravating event
                                                                                                  event or
                                                                                                        or activity.
                                                                                                            activity.
Another condition, trigeminal
                     trigeminal neuralgia (also called tic
douloureux), affects the largest
                          largest of
                                   of the
                                      the cranial
                                          cranial nerves and is            Peripheral Neuropathi:c         to vascular
                                                                                      Neuropathic Pain due to vascular disease or injury-
                                                                                                                                   injury-
characterized by a stabbing, shooting pain.                                         vasculitis or inflammation
                                                                           such as vasculitis     inflanunation ofof blood vessels, coronary
                                                                           artery disease,
                                                                                  disease, and circulatory
                                                                                                 circulatory problems-all
                                                                                                              problems-all have
                                                                                                                             have the
                                                                                                                                  the potential to
Muscle pain
       pain can range from an aching inuscle,
                                     muscle, spasm, or
                                                    or strain,
                                                       strain,                          Vascular pain affects millions
                                                                           cause pain. Vascular                  millions of
                                                                                                                          of Americans
                                                                                                                              Americans and
                                                                                                                                          and occurs
   the severe
to the  severe spasticity
                spasticity that accompanies
                                  accompanies paralysis.
                                                paralysis. Another                communication between blood vessels and nerves is
                                                                           when communication
disabling syndrome is fibromyalgia, a disorder cliaracterized
                                                        characterized by                Ruptures, spasms, constriction,
                                                                           interrupted. Ruptures,             constriction, or
                                                                                                                             or obstruction of
fatigue, stiffness,
          stiffness, joint
                     joint tenderness,
                            tenderness,and
                                        and widespread
                                            widespread muscle pain.               vessels, as well
                                                                           blood vessels,      well as a condition called ischemia
                                                                                                                             ischemia in which
Polymyositis, dermatomyositis,
                  dermatomyositis, and inclusion
                                             inclusion body
                                                          body myositis                       organs, tissues,
                                                                           blood supply to organs,     tissues, or limbs is cut off, can also result
     painful disorders
are painful   disorders characterized
                          characterized by muscle
                                           muscle inflammation.
                                                     inflammation. They    in pain.
          caused by
may be caused      by infection
                       infection or autoimmune dysfunction
                                                   dysfunction and are
sometimes associated with connective
                                 connective tissue
                                            tissue disorders,
                                                    disorders, such as     Reflex sympathetic
                                                                                  sympathetic dystrophy
                                                                                              dystrophy syndrome — see Complex
       and rheumatoid
lupus and    rheumatoid arthritis.
                            arthritis.                                     Regional Pain Syndrome.
                                                                           Regional      Syndroine.

Myofascial pain
           pain syndromes
                syndromes affect
                          affect sensitive
                                 sensitive areas
                                           areas known
                                                 known as                  Repetitive stress
                                                                                      stress injuries are muscular conditions that result
trigger points, located within the body's
                                   body's muscles.
                                          muscles. Myofascial
                                                   Myofascial pain         from repeated
                                                                           from  repeated motions
                                                                                           motions performed
                                                                                                      performed in
                                                                                                                in the course of normal work
                 sometimes misdiagnosed
syndromes are sometimes     misdiagnosed and can bebe debilitating.
                                                      debilitating.                 daily activities.
                                                                           or other daily activities. They include:

Neuropath%c Pain —
Neuropathic Pain —isisaatype
                         typeof
                              ofpain
                                 pain that
                                       that results
                                            results from
                                                    from damage
                                                         dainage to          • writer's
                                                                               writer's cramp,
                                                                                        cramp, which affects musicians
                                                                                                             musicians and
                                                                                                                       and writers
                                                                                                                           writers and
   dysfunction of the nerves in either the peripheral or central
or dysfunction                                               central           others,
                              stimulation of
nervous system, rather than stimulation      of pain
                                                pain receptors (as is          compression or entrapment neuropathies, including
                                                                             • compression                             including carpal
    case of
the case of somatic
            somatic and visceral
                          visceral pain).
                                   pain). Neuropathic
                                            Neuropathic pain can               tunnel syndrome,
                                                                                      syndrome, caused by chronic overextension
                                                                                                                  overextension of the
              part of the body
occur in any part         body and
                                 and is
                                      is frequently
                                         frequently described as a             wrist and
                                                                               wrist
                                          devastating to the
hot, burning sensation, which can be devastating         the affected
                                                              affected
                                                                             • tendonitis    tenosynovitis, affecting
                                                                               tendonitis or tenosynovitis, affectingone
                                                                                                                      one or
                                                                                                                          or more
                                                                                                                             more tendons.



A Reporter's Guide: Covering
A                   Covering Pain
                             Pain and
                                  and Its
                                      Its Management                                                                                             41
             Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 196 of 256




                                                          sciatic
                                                      the sciatic
Sciatica is a painful condition caused by pressure on the                              pain may require regional or general
                                                                              Surgical pain                         general anesthesia during
neive,      main nerve
nerve, the main   nerve that    branches off the spinal
                           that branches            spinal cord and                          and inedications
                                                                              the procedure and   medications to
                                                                                                               tocontrol
                                                                                                                  control discomfort
                                                                                                                           discomfort following
                                                                                                                                       following
           down into
continues down     into the
                         thethighs,    legs, ankles,
                              thighs, legs,  ankles, and
                                                      andfeet.  Sciatica is
                                                          feet. Sciatica                     Control of pain associated
                                                                              the operation. Control         associated witli
                                                                                                                         with surgery includes
characterized by
characterized   by pain   in the buttocks
                    pain in       buttocks and    can be caused by a
                                              and can                         presurgical preparation
                                                                              presurgical prepamtion and
                                                                                                       and careful
                                                                                                           careful monitoring
                                                                                                                   monitoring ofof the patient
number
number ofof factors. Exertion, obesity,
            factors. Fateition,   obesity,and    poor posture can all cause
                                             and poor                         during and after
                                                                                          after the
                                                                                                the procedure.
         on the
pressure on   thesciatic
                  sciatic nerve.   Onecoinmon
                           nerve. One     commonccause
                                                     cause of
                                                           of sciatica is a
herniated disc.
          disc.
                                                                              Temporomandibnlar disorders are conditions in which the
                                                                              Temporomandibular disorders
                                                                              temporomandibular joint
                                                                              temporomandibular      joint(the
                                                                                                            (the jaw)
                                                                                                                 jaw) isis damaged
                                                                                                                           dainaged and/or
                                                                                                                                      and/or the muscles
                                                                                                                                                   muscles
Shingles and other
             other painful disorders affect
                                     affect the skin. Pain is a               used for chewing and talking become stressed, causing pain. The
common symptom of many skin disorders, disorders, even the most               condition may
                                                                              condition  may be
                                                                                              be the
                                                                                                  the result
                                                                                                       result of
                                                                                                               of a number of factors,
                                                                                                                                  factors, such as an
          rashes. One
common rashes.      One of
                         of the
                             the most
                                  most vexing   neurological disorders is
                                        vexing neurological                   injury to
                                                                              injury to the jaw or joint
                                                                                                    joint misalignment,
                                                                                                           misalignment, and and may give rise
                                                                                                                                             rise to a
            herpes zoster,
shingles or herpes    zoster, an
                               an infection
                                   infection that often causes
                                                        causes agonizing
                                                                agonizing     variety of
                                                                              variety of symptoms,
                                                                                         symptorns, most
                                                                                                       most commonly
                                                                                                              commonly pain pain in the jaw,
                                                                                                                                        jaw, face,
     resistant to treatinent.
pain resistant     treatment. Prompt
                                Prompt treatment
                                          treatment witli
                                                     with antiviral
                                                          antiviral agents    and/or  neck muscles.
                                                                              and/or neck   muscles. Pliysicians
                                                                                                       Physicians reach a diagnosis
                                                                                                                              diagnosis by listening
                                                                                                                                              listening to
                                                                    result
                              infection, which if prolonged can result
is important to arrest the infection,                                             patient's description
                                                                              the patient's description ofof the
                                                                                                              the symptoms
                                                                                                                  symptoms and          performing a
                                                                                                                               and by perfornung
      associated condition known as postherpetic
in an associated                            postherpetic neuralgia.
                                                           neuralgia.         simple examination
                                                                                      examination of of the
                                                                                                        the facial
                                                                                                             facial muscles
                                                                                                                    muscles andand the
Other painful
Odier  painful disorders
                disorders affecting
                           affecting the skin include:                                               joint.
                                                                              temporomandibular joint.

  • Vasculitis, or inflarrunation
                   inflammation ofof blood vessels;                           Traumatic pain can occur after injuries
                                                                              Traumatic pain                 injuries in
                                                                                                                       in the
                                                                                                                          the home,
                                                                                                                              hoine, at the
                                                                              workplace, during sports activities,
                                                                              workplace,                      activities, or    on the road. Any of these
                                                                                                                            or on
    Other infections, including herpes simplex;
  • Otlier
                                                                              injuries can
                                                                              injuries can result
                                                                                             result in
                                                                                                     in severe
                                                                                                         severe disability
                                                                                                                  disability and
                                                                                                                               and pain. Some patients
  • Skin tumors and cysts, and                                                      have had an injury
                                                                              who have               injury to the spinal cord experience intense  intense
Tumors associated with neurofibromatosis, a neurogenetic                      pain ranging fromfrom tingling
                                                                                                      tingling toto burning
                                                                                                                    burning and, commonly, both. Such
disorder.                                                                     patients are
                                                                              patients  are sensitive
                                                                                             sensitiveto  to hot
                                                                                                             hot and
                                                                                                                  and cold temperatures and touch. For
                                                                                     individuals, aa touch
                                                                              these individuals,        touch can
                                                                                                                can be
                                                                                                                     be perceived as intense burning,
Somatic pain—see Nociceptive Pain.                                            indicating                 signals relayed
                                                                                          abnormal signals
                                                                              indicating abnormal                 relayed to to and
                                                                                                                                and from the brain. This
                                                                              condition is called central pain   pain syndrome
                                                                                                                        syndrome or, if    if the damage is
Sports injuries are common.
                    common. Sprains,
                            Sprains, strains, bruises,                        in the thalamus (the brain's center for processing bodily
dislocations, and fractures
dislocations,       fractures are all
                                  all well-known
                                      well-known words
                                                    words in the              sensations), thalamic pain   pain syndrome. It affects affects as
                                                                                                                                              as many as
                       Pain is another. In extreme cases, sports
language of sports. Pain                                                      100,000 Americans
                                                                              100,000   Americanswith  with multiple
                                                                                                              multiple sclerosis,
                                                                                                                         sclerosis, Parkinson's
                                                                                                                                     Parkinson's disease,
injuries can
injuries  can take the form of costly and painful
                                             painful spinal
                                                     spinal cord and                       limbs, spinal
                                                                              amputated limbs,      spinal cord
                                                                                                             cord injuries,     and stroke. Their
                                                                                                                    injuries, and             Their pain is
       injuries, whicli
head injuries,   which cause
                        cause severe
                               severe suffering
                                       suffering and
                                                 and disabiliry.
                                                      disability.                     and isis extremely
                                                                              severe and        extremely difficult
                                                                                                             difficult to
                                                                                                                       to treat
                                                                                                                           treat effectively.
                                                                                                                                  effectively. A variety
Spinal stenosis refers
                refers to a narrowing of the canal surrounding                   medications, including analgesics,
                                                                              of inedications,                 analgesics, antidepressants,
           cord. The
the spinal cord. The condition
                        condition occurs
                                  occurs naturally
                                          naturally with
                                                     with aging.
                                                          aging. Spinal
                                                                  Spinal      anticonvulsants, and
                                                                              anticonvulsants,           electrical stimulation,
                                                                                                   and electrical    stimulation, areare options available
stenosis causes weakness in the the legs
                                    legs and
                                         and leg
                                              leg pain
                                                   pain usually
                                                        usually felt
                                                                 felt         to central pain patients.
           person is
while the person   is standing
                      standing up
                                up and
                                    and often
                                         often relieved
                                                relieved by
                                                         by sitting
                                                            sitting           Visceral pain —
                                                                                            —see
                                                                                              seeNociceptive
                                                                                                 Nociceptive Pain.
down.




                                                                              Sources

                                                                              American Pain
                                                                                        Pain Foundation. Treatment Options:
                                                                                                                    Options: AA Guide for People
                                                                                                                                      forPeople
                                                                              Living with
                                                                              Liotng witb Pain. Available at
                                                                                          Pafn. Available at www.painfoundation.org.
                                                                                                             www.painfoundation.org.

                                                                              "Pain: Hope Through Research,"
                                                                              "Pain:                Research," National Institutes of Neurological
                                                                              Disorders and Stroke. Publication
                                                                                                    Publication date December
                                                                                                                     December 2001.
                                                                                                                                 2001. NIH
                                                                                                                                       NIH
                                                                                              01-2406 . Last
                                                                              Publication No. 01-2406   Last updated
                                                                                                             updated July 31, 2008.
                                                                                                                              2008.




42                                                                                                                            American Pain Foundation
                                                                                                                              American Pain
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 197 of 256




                                                                        P in Reso nes

             American Pain
             American  PainFoundation
                           Foundation
,a
 ~
         •                  ofHope
                      Voiceof
             A United Voice   Hope and
                                   and Power over
                                             over Pain
                                                  Pain




American Pain Foundation
888-615-7246
888-615-7246
www.painfoundation.org

Key Publications
      Publications                                                     Special Projects/Initiatives
                                                                                Projects/Initiatives
• Pain Community
            Community News,News,APF's
                                  APF's quarterly newsletter           • APF's  grassrootsPower
                                                                         APF's grassroots    PowerOver
                                                                                                     OverPain
                                                                                                            PainAction
                                                                                                                  Action Network
                                                                                                                           Network
• Pain Monitor,
            Monitor, APF's
                       APF's monthly
                               monthly e-news
                                         e-news update
                                                  update                 (POPAN)
                                                                         (POPAN) has has 72
                                                                                         72 POPAN
                                                                                            POPAN leaders
                                                                                                     leaders in 36 states tirelessly
• Treatment        Options:A AGuide
  Treatment Options:              Guideforfor People
                                           People      Living
                                                   Living   withwitb     working to help improve
                                                                                            improve pain
                                                                                                      pain care,
                                                                                                           care, legislation
                                                                                                                  legislation
  Pain                                                                   related to pain care, healthcare access and medical
                                                                         related                                          medical
                                                                         practices.
• Pain Resource         Guide:Getting
            Resource Guide:      Gettiiagthe
                                           the Help
                                             Help  YouYou   Need
                                                         Need
                                                                                    and Veterans Pain
                                                                       • Military and               Pain Initiative
• Targeting       CbronicPain
  Targeting Chronic          PainNotebook
                                   Notebook   and companion
  provider
  provider      resources
             resources                                                 • Spotlight
                                                                         Spotlight Series
                                                                                     Series on
                                                                                             oncancer
                                                                                                cancerpain,    fibromyalgia and
                                                                                                        pain,fibromyalgia
                                                                         shingles
• APF               ProviderPrescribing
  APF Report, Provider          PrescribingPatterns
                                               Patterns   and
                                                        and
  Perceptions:Identifying
  Perceptions:       IdentifyingSolutions
                                   Solutions to to Build
                                                Build     Consensus
                                                       Consensus       • Pain
                                                                         Pain & Creativity
  on Opioid
      Opioid Use   UseininPain
                           PainManagement
                                  Management                           • Yoga
                                                                         Yoga for
                                                                                for Chronic
                                                                                     Chronic Pain
                                                                                               Pain
• Fact
  Fact sheets on cancer cancer pain,
                                pain, shingles/PHN,
                                      shingles/PHN,                      Let'sTalk
                                                                       • Let's  TalkPain
                                                                                       PainCoalition,
                                                                                            Coalition, www.letstalkpain.org,
  fibromyalgia, military/veterans
  fibromyalgia,       military/veteransand and pain,
                                                pain, among
                                                      among              launched in partnership
                                                                                       partnership with
                                                                                                    with the
                                                                                                          the American
                                                                                                              American Academy
  others                                                                 of Pain Management and the   the American    Society for
                                                                                                          American Society
• Top 10 Tips  Tips Series,
                    Series, including:                                                        Nursing
                                                                         Pain Management Ntirsing
         • Finding Quality
                       Quality Health
                                Health Information Online
        *• Exercising for Pain Relief
          ®Making
              Makingthethe Most
                           Most of Your Medical Visits
                                                     Visits
                                                                         For
                                                                         For more
                                                                              more information
                                                                                    information about APF's programs and
                                                                                                aboutAPF's            and services,
         •®Easing
              EasingPain
                      PainAround
                            Around the
                                     the Holidays
                                                                                       see the 2007 Annual Report at
                                                                                           the 2007                at
          ® Pain-free
          ®   Pain-free Tips
                         Tips for
                              for Travelers                            http://www.painfoundation.org/About/2007AnnualReport.pdf
          •a Helpful
             Helpful Hints
                       Hints on
                              on the Road to to Pain
                                                Pain Relief
                                                      Relief
• Pain CareCare Bill
                 Bill of
                       of Rights
                          Rights




                        To subscribe 'to print, or online publications, please visit www.painfoundation.org, .
                                           °or call   Register, Communications Manager,
                                                   °
                                         atr(449) 690-4707 or tregister@pairifatifidation.org




A
A Reporter's Guide: Covering
                    Covering Pain
                             Pain and
                                  and Its
                                       Its Management
                                           Management                                                                           43
            Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 198 of 256




Other Consumer
Other ConsumerPain
                Pain Associations
                   Associations                                     Other organizations
                                                                    Other organizations
American
AmericanChronic
         ChronicPain
                 PainAssociation
                      Association                                   Pain
                                                                    PainPolicy
                                                                         PolicyStudies
                                                                               Studies
800-533-3231
www.theacpa.org                                                         Pain
                                                                        Painand
                                                                             andPolicy
                                                                                 PolicyStudies
                                                                                        StudiesGroup
                                                                                                Group(PPSG)
                                                                                                       (PPSG)
National
NationalPain
         PainFoundation
              Foundation                                                608-263-7662
303-783-8899                                                            www.painpolicy.wisc.edu
www.nationalpainfoundation.org
                                                                    Pain
                                                                    PainLaw
                                                                         LawStudies
                                                                            Studies

                                                                        Pain
                                                                        Pain and
                                                                             andthe
                                                                                 theIaw
                                                                                     Law
Condition-Specific
Condition-Specific   Pain
                   Pain   Organizations
                        Organizations
                                                                        617-262-4990
                                                                        617-2624990
The American
     American Pain
                 Pain Foundation
                      Foundation keeps
                                   keeps an
                                          an updated and                www.painandtlielaw.org
                                                                        www.painandthelaw.org
searchable listing of condition-specific
                       condition-specific patient advocacy and
professional organizations at www.painfoundation.org. These
professional                                                These       The
                                                                        The Legal
                                                                            Legal Side
                                                                                  Side of
                                                                                       ofPain
                                                                                          Pain
               groups as
include such groups    asthe
                           theAmputee
                               AmputeeCoalition
                                         Coalition of
                                                   ofAmerica,
                                                      America,          865-560-1945
Arthritis Foundation,
Arthritis Foundation, the
                        the National
                            National Vulvodynia
                                     Vulvodynia Association,
                                                  Association,          www.legalsideofpain.com
          Fibromyalgia Association
National Fibromyalgia     Association and
                                      and the Ainerican
                                              American Diabetes
Association, among
Association,  among otliers.
                      others.                                           National
                                                                        NationalAssociation
                                                                                 Associationof
                                                                                             ofAttorneys
                                                                                               AttorneysGeneral
                                                                                                         General
                                                                        www.naag.org

ProfessionalPain
Professional  Pain Associations
                 Associations                                       Drug
                                                                    Drug Abuse/Addiction
                                                                         Abuse/AddictionGroups
                                                                                         Groups

Alliance
Alliance of
         ofState
            StatePain
                 PainInitiatives
                      Initiatives
                                                                        National
                                                                        NationalInstitute
                                                                                 Instituteon
                                                                                           onDrug Abuse
                                                                                              Drug Abuse
608-262-0978
                                                                        301-443-1124
                                                                        301 443-1124
E-mail: aspi@mailplus.wisc.edu
E-mail:
                                                                        www.nida.nih.gov
American
AmericanAcademy
         AcademyHospice
                 Hospiceand
                         andPalliative Medicine
                              Palliative Medicine                       Drug
                                                                        Drug Enforcement
                                                                              EnforcementAdministration
                                                                                            Administration
847-375-4712                                                            Office of Diversion
                                                                                  Diversion Control
                                                                                            Control
www.aahpm.org
                                                                        800-882-9539
                                                                        www.deadiversion.usdoj.gov
American
AmericanAcademy
         AcademyofofPain
                     PainManagement
                          Management
209-533-9744                                                            Partnership
                                                                        Partnershipfor a Drug-Free
                                                                                     for           America
                                                                                         a Drug-Free America
www.aapainmanage.org                                                    212-922-1560
                                                                        http://drugfreeamerica.com
American
AmericanAcademy
         Academyof
                 ofPain
                    PainMedicine
                         Medicine
847-375-4731                                                            Substance
                                                                        SubstanceAbuse
                                                                                   AbuseandandMental
                                                                                               MentalHealth
                                                                                                      HealthServices
                                                                                                              Services
www.painmed.org                                                         Administration
                                                                        Administration (SAMHSA)
                                                                                         (SAMHSA)
                                                                        877-726-4727
Amerlcan
AmericanPain
         PainSociety
              Society
                                                                        www.samhsa.gov
                                                                        www.samlisa.gov
847-375-4715
www.ampainsoc.org
                                                                        White
                                                                        White House
                                                                              HouseOffice
                                                                                     Officeof
                                                                                            ofNational
                                                                                              National
                                                                        Drug
                                                                        Drug Control
                                                                              ControlPolicy
                                                                                      Policy
American
AmericanSociety
         Societyof
                 ofAddiction
                   AddictionMedicine
                             Medicine
                                                                        800-666-3332
301-656-3920
                                                                        www.whitehousedrugpolicy.gov
www.asam.org
                                                                    Others
                                                                    Others
American
AmericanSociety
         Societyfor
                 forPain
                     PainManagement
                          ManagementNursing
                                      Nursing
913-895-4606                                                            Center
                                                                        Centerfor
                                                                               forPractical
                                                                                   PracticalBioethics
                                                                                             Bioethics
www.aspmn.org                                                                   3829
                                                                        800-344-3829
                                                                        800-344
                                                                        www.practicalbioethics.org
                                                                        www.practicalbioetlucs.org
National
NationalHospice
         Hospice&&Palliative
                   PalliativeCare
                              CareOrganization
                                   Organization
703-837-1500                                                            Federation
                                                                        FederationofofState
                                                                                       StateMedical
                                                                                             MedicalBoards
                                                                                                     Boards(FSMB)
                                                                                                             (FSMB)
www.nlipco.org
www.nhpco.org
                                                                        817-868-4000
                                                                        www.fsmb.org

                                                                        National
                                                                        NationalFamily
                                                                                 FamilyCaregivers
                                                                                        CaregiversAssociation
                                                                                                   Association
                                                                        301-942-6430
                                                                        www.nfcacares.org




44                                                                                                         American Pain Foundation
                                                                                                           American Pain
      Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 199 of 256




r                                                                                                                                                                                                                                                                                                                              Y
                                                                                                                 i.R
                                                                                                         3.
                                                                                             tri




                                                                                                                                       •%~fs                          r•.                          ..s"                                                                                                            ~ ~
!y s:,r,~i                      -       ~ i~~i~~,'                                      . ,H"                                                       .         .                                                                                                                                                                   .:,~..


                                                                                                                                       ~A~k




                                                                                                                                                                                                                                                  .
                                                                                                   1
                                               _                                              _., _~.                                                                                                                                                                               ~/..,                                     .
                                                                                                                                                                                                                                                                                •
                                                                                                                                                                                                                                                                                                                                  •            .
                                                          a~.-,'                         Y,        ...
                                                                                                                                                                                                                                                                    'C'.:
                                                                                                                                                                                                                                                                                                                                   ~~


                   .,                         I '                                                                                                                                                                                                     -     -               ~           .                                    •:~~
    ~'~t„ii . .f




                                         •(~
      ~        '~~'..•                                                                   .                                                                                                                                                                      -       _
                                    .



                                                                                  ~tr. ..                  :   .;              .   .           •                   ._:'     .                      . .                  .           .        ~                      i




                                                                                                                                                                          . .                                                                         ..   ti..




                                                                                                                                                    !                           ~                                                                                                                                                          +



                                                                        'J6                                                                                                                                                                                                                                                                'Yi
                                                                                                                 •~iS                                                                                                                                                                                                                  -~~

                                                                                  `                                                                                                                                .                                                                            ~Y                                         .1
                                                                                                                                                                                                          3.
                                                                                                                                                                                                                                                                ~r~ :                                ,         ,. .. a         :.              ,.
                   ..       .             y             ,~„        ~r, r !              , :_ ~ 3~f. ~~mm ,.~, ~ Vk..s .: r,~ ~S~                         r"       ~'~'~:~. F r-`€!~j r~., ro-      t,•, ~,.~,~ s       ~ ~E. x& yv rr-. ~,"~                       .  s                     .

                                                                                                                                               Ak''~'
                        .   .       .               •               ,    .         '~              x     .~ -~'~~• ~ X .       ' r.. .         4~9 ,yr". ~x                             ~p'!.                               ?   ~'       y s. _   .~'. r            6                                - .   -         ,   .        •.           ~
                                          ,                                   ,                                                                                                 'y~ .      .r           ^- i' °I$.:: r
                                                                                                                                                                                                r '~~ i~~




                   "Pain is inevitable. Suf~'ering is o~ ptional. "
                                                            Anonyn2ous
                                                                                                                           _                                                                                                            ..
                                                                                                         . .                                    .                                         ,,                                    .
                                                                                                                                                                                                                                                                                                                                  ~
      Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 200 of 256




                                                      American Pain
                                                      American Pain Foundation
                                                                    Founclation
                                                      A United
                                                        United Voice
                                                               Voice of Hope and
                                                                             and Power over
                                                                                       over Pain
                                                                                            Pain
                                         7FA
             201 N. Charles St., Suite 710 •o Baltimore,
                                              Baltimore, MD
                                                         MD 21201-4111
                                                            21201-4111 •• 1-888-615-PAIN
                                                                            1-888-615-PAIN (7246)
                                                                                           (7246)
                            info@painfoundation.org • •www.painfoundation.org
                                                          www.painfoundation.org




    American Pain
The American   Pain Foundation
                    Foundation is
                                is solely
                                   solely responsible
                                          responsible for
                                                      for the
                                                          the content
                                                               content and
                                                                       and maintains
                                                                            maintainseditorial
                                                                                      editorialcontrol
                                                                                                controlofofall
                                                                                                            allmaterials
                                                                                                                materials  and
                                                                                                                         and              weweproduce.
                                                                                                                               publications
                                                                                                                             publications      produce.
     gratefully acknowledge
 We gratefully  acknowledge those   whosupport
                             those who    supportour
                                                  ourwork.
                                                      work.This
                                                              Thispublication
                                                                   publicationwas
                                                                               wasunderwritten
                                                                                   underwrittenbybysupport
                                                                                                     supportfrom
                                                                                                               fromAlpharma
                                                                                                                     AlpharmaPharmaceuticals     LLC.
                                                                                                                                PharmaceuticalsLLC.
                                                                                                                               Publication date:October
                                                                                                                               Publication date: October 2008
                                                                                                                                                         2008
Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 201 of 256




              EXHIBIT F
                   Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 202 of 256
                                                    J~ya.

                                                           _~
                          .._`.~.,i_ : ~ _' —.                                                       ~ yf
                   ~._                              .:"~~.. _   ~~~;-~~~._~._._—             ~'~~3~_.~~.~`~~'
                   Pain
                   Pain Medicine
                        Medicine 2014;
                                  2014; 15:
                                          15: 1911-1929
                                              1911-1929
                   Wiley Perlodicals,
                         Periodicals, Inc.



                   Risk Factors for
                                for Serious Prescription
                   Opioid-Related Toxicity or Overdose among
                   Veterans Health Administration Patients




                   Barbara Zedler,
                           Zedler, MD,*
                                    MD,* Lin
                                         Lin Xie,
                                             Xie, MS,t
                                                  MS,t Li
                                                       Li Wang,
                                                          Wang, PhD,t                 Design.   Retrospective, nested,
                                                                                      Design. Retrospective,    nested, case-control,  ana-
                                                                                                                         case-control/ana-
                   Andrew Joyce, PhD,*
                                   PhD,* Catherine Vick, MS,*                         lysis
                                                                                      lysis of
                                                                                             of Veterans
                                                                                                 Veterans Health
                                                                                                            Health Administration
                                                                                                                     Administration (VHA)
                                                                                                                                      (VHA)
                   Furaha Kariburyo,
                          Kariburyo, MPH,t
                                     MPH,t Pradeep
                                             Pradeep Rajan, ScD,*                     medical, pharmacy,
                                                                                                pharmacy, and
                                                                                                           and health
                                                                                                                health care
                                                                                                                       care resource
                                                                                                                            resource utiliza-
                                                                                                                                     utiliza-
                   Onur Baser, PhD,t and Lenn Murrelle,
                                                Murrelle, PhD,
                                                          PhD, MSPH*
                                                               MSPH*                  tion administrative data.

                   'Venebio
                   *Venebio Group,
                            Group, Richmond,
                                     Richmond,Virginia;
                                               Virginia;tSTATinMED
                                                         tSTATinMED                   Subjects.   Patients dispensed
                                                                                      Subjects. Patients   dispensedanan opioid
                                                                                                                         opioid by VHA
                                                                                                                                    VHA
                   Research,
                   Research, Dallas,
                             Dallas, Texas,
                                      Texas, USA
                                             USA                                      between October 1, 2010
                                                                                      between               2010 and September
                                                                                                                     September 30,
                                                                                                                                30, 2012
                                                                                                                                    2012
                                                                                      (N = 8,987).
                   Reprint requests to: Barbara K. Zedler,
                                                   Zedler, MD,
                                                           MD, Venebio
                                                               Venebio
                   Group, LLC, 7400 Beaufont Springs Drive,                           Methods.
                                                                                      Methods. Cases
                                                                                                 Cases     (N = 817)    experienced      life-
                   Suite 300, Richmond,
                              Richmond, VA
                                         VA 23225, USA.                               threatening
                                                                                      threatening opioid-related respiratory/CNS
                                                                                                                  respiratory/CNS depres-
                   Tel:
                   Tel: 877-344-4347, ext. 507; Fax: 804-272-3497;                    sion
                                                                                      sion or
                                                                                            or overdose.
                                                                                                overdose. Ten
                                                                                                            Ten controls
                                                                                                                 controls were
                                                                                                                            were randomly
                                                                                                                                  randomly
                   E-mail: barb.zedlerQvenebio.com.
                   E-mail: barb.zedler@venebio.com.                                   assigned to each
                                                                                                   each case
                                                                                                         case (N    8,170). Logistic
                                                                                                               (N = 8,170). Logistic regres-
                                                                                      sion
                                                                                      sion was
                                                                                           was used
                                                                                                 used to
                                                                                                       to examine
                                                                                                          examine associations      with the
                                                                                                                     associations with    the
                                  This research
                   Disclosure: This     research was
                                                   was funded
                                                         funded by kal6o,
                                                                     kale°, Inc.      outcome.
                   The study was conceived, designed, executed, and
                   reported byby the
                                   the authors
                                       authors who had sole sole control
                                                                 control over
                                                                           over the   Results.
                                                                                      Results. TheThe strongest
                                                                                                       strongest associations
                                                                                                                      associations were
                                                                                                                                      were maxi-
                                                                                                                                             maxi-
                         and the
                   data and    thedecision
                                    decisionto topublish.
                                                  publish.Kaleo,
                                                            Kale°, Inc.
                                                                    Inc. reviewed
                                                                          reviewed    mum
                                                                                      mum prescribed
                                                                                              prescribed daily
                                                                                                            daily morphine
                                                                                                                    morphine equivalent
                                                                                                                                 equivalent dose
                                                                                                                                               dose
                   and commented on the methods developed by the                      (MED)
                                                                                      (MED) >_  100100
                                                                                                     mgmg    (oddsratio
                                                                                                          (odds      ratio [OR]
                                                                                                                            [OR]==4.1,
                                                                                                                                   4.1, 95%
                                                                                                                                         95% con-
                   authors and
                             and reviewed
                                   reviewed the
                                              the final
                                                   final manuscript forfor            fidence    interval [CI],
                                                                                      fidence interval      [CI], 2.6-6.5),
                                                                                                                   2.6-6.5), history
                                                                                                                               history of opioid
                                                                                                                                            opioid
                   proprietary information.
                                  information. Drs. Murrelle, Zedler, Joyce,          dependence (OR
                                                                                      dependence     (OR ==3.9,
                                                                                                              3.9,95%
                                                                                                                   95%CI,CI,2.6-5.8),
                                                                                                                              2.6-5.8), and
                                                                                                                                        and hospi-
                                                                                                                                             hospi-
                   and  Rajan are
                   and Rajan     arePrincipals
                                      PrincipalsofofVenebio
                                                     Venebio Group,
                                                               Group,LLC,LLC,         talization   during the
                                                                                      talization during    the 6 months beforebefore the
                                                                                                                                      the serious
                                                                                                                                           serious
                   which has
                   which  has research
                                research andandconsulting
                                                 consulting agreements
                                                              agreementswith with     toxicity
                                                                                      toxicity oror overdose
                                                                                                     overdose event event (OR(OR== 2.9,
                                                                                                                                   2.9, 95%
                                                                                                                                          95% CI,CI,
                   kale°,
                   kaleo, Inc. and Reckitt-Benckiser
                                       Reckitt-Benckiser Pharmaceuticals,             2.3-3.6).   Liver disease,
                                                                                      2.3-3.6). Liver   disease, extended-release
                                                                                                                     extended-release or   or long-
                   Inc. and reports
                              reports nono additional
                                           additional conflicts
                                                        conflicts of
                                                                  of interest.
                                                                      interest.       acting
                                                                                      acting opioids,
                                                                                              opioids, and
                                                                                                        and daily
                                                                                                              daily MED
                                                                                                                    MED ofof 20 mg or more were
                   The other coauthors report no conflicts of                         also significantly associated.
                   interest.
                                                                                      Conclusions.     Substantialrisk
                                                                                      Conclusions. Substantial       risk for
                                                                                                                           for serious
                                                                                                                               serious opioid-
                                                                                                                                          opioid-
                                                                                      related toxicity
                                                                                              toxicity and overdose
                                                                                                           overdose exists
                                                                                                                       exists at even relatively
                                                                                                                                        relatively
                                                                                      low maximum
                                                                                           maximum prescribed
                                                                                                       prescribed daily MED,MED, especially
                                                                                                                                   especially in
                   Abstract                                                                              vulnerable due
                                                                                      patients already vulnerable    due to
                                                                                                                          to underlying
                                                                                                                              underlying demo-
                                                                                                         comorbid conditions,
                                                                                      graphic factors, comorbid     conditions, and concomi-
                   Objective.    Prescriptionopioid
                   Objective. Prescription       opioid use
                                                         use and
                                                              and deaths
                                                                     deaths           tant
                                                                                      tant use
                                                                                            use of ofCNSCNS depressant
                                                                                                              depressant medications
                                                                                                                               medications or   or
                   related to serious toxicity,
                                       toxicity, including
                                                 including overdose,
                                                           overdose, have
                                                                       have           substances.    Screeningpatients
                                                                                      substances. Screening       patients for
                                                                                                                             for risk, providing
                   increased    dramatically in
                   increased dramatically     in the United
                                                      United States
                                                              States since
                                                                      since           education,   and coprescribing
                                                                                      education, and    coprescribing naloxone for those at
                   1999.
                   1999. However,     factors associated
                           However, factors                   with serious
                                                associated with     serious           elevated  risk may be efPective
                                                                                      elevated risk           effective atat reducing serious
                   opioid-related
                   opioid-related respiratory
                                   respiratory or
                                                or central nervous system             opioid-related respiratory/CNS depression
                                                                                                                         depression and over-
                   (CNS)   depression or overdose in medical users are
                   (CNS) depression                                                         in medical
                                                                                      dose in  medical users
                                                                                                         users of
                                                                                                               of prescription
                                                                                                                   prescription opioids.
                   not well
                        well characterized.   The objective
                              characterized. The    objective of
                                                              of this study
                   was to examine the factors associated with serious                 Key   Words.
                                                                                            Words. Prescription;            Opioid;      Toxicity;
                   toxicity
                   toxicity in
                             in medical
                                medical users of prescription opioids.                Overdose; Risk; Predictors
                                                                                      Overdose; Risk;


                                                                                                                                              1911

           from https://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
Downloaded from  https://academic.oup.com/gainmedicine/article-abstract/15/11/1911/1835923
by guest
on
on 26
   26 January
      January 2018
               2018
                     Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 203 of 256



                 Zedler et al.

                 Introduction                                                                                                  abuse,
                                                                                                                  substanceabuse,
                                                                                                              of substance               previous
                                                                                                                                    previous               mentalmental
                                                                                                                                                     overdose,
                                                                                                                                                overdose,           illness,illness,
                                                                                                                    respiratorydisease
                                                                                                              andrespiratory
                                                                                                              and                disease
                                                                                                                                       areare             moremore
                                                                                                                                                significantly
                                                                                                                                            significantly        likelylikely
                                                                                                                                                                         to dieto die
                Serioustoxicity,
                Serious    toxicity,including
                                       includingoverdose,
                                                       overdose,         related
                                                                    related           to prescription
                                                                                to prescription               of an    opioid-relatedoverdose
                                                                                                                  anopioid-related      overdose      [7,16,20,21,25,26].
                                                                                                                                                 [7,16,20,21,25,26].       Pre- Pre-
                opioidanalgesics
                opioid   analgesics    hashas    increased
                                             increased             dramatically
                                                            dramatically         in theinUnited
                                                                                             the United       scriptiondrug-related
                                                                                                              scription                 factors
                                                                                                                         drug-relatedfactors      significantly
                                                                                                                                               significantly     associated
                                                                                                                                                             associated     with with
                Statessince
                States    since1999 1999  [1,2].[1,2].    Opioids
                                                    Opioids                are central
                                                                   are central         nervous   nervous                             overdose
                                                                                                                     opioid-relatedoverdose
                                                                                                              fatal opioid-related              or or  serious
                                                                                                                                                   serious        toxicity
                                                                                                                                                            toxicity  includeinclude
                system(CNS)
                system    (CNS)depressants.
                                    depressants.          Life-threatening
                                                     Life-threatening          opioid  opioid     toxicity
                                                                                           toxicity           useof
                                                                                                              use  ofoxycodone,     methadone,
                                                                                                                       oxycodone,methadone,     and and   extended-release
                                                                                                                                                     extended-release     for- for-
                includesprofound
                includes    profoundsedation/coma
                                            sedation/coma       and and severe severe        respiratory
                                                                                   respiratory                mulations [7,12,16,18,27-29];
                                                                                                              mulations   [7,12,16,18,27-29];      maximum
                                                                                                                                                 maximum         prescribed
                                                                                                                                                            prescribed     dailydaily
                depressionthat
                depression      thatcancan     result
                                          result         in death
                                                   in death      fromfrom        respiratory
                                                                          respiratory       arrest arrest     MED exceeding
                                                                                                              MED     exceeding 50 50mg     [21,25];and
                                                                                                                                      mg[21,25];       and   concurrent
                                                                                                                                                         concurrent     use ofuse of
                         Prescriptiondrug
                [3-5]. Prescription          drug"overdose"
                                                       "overdose"     is aistype
                                                                               a type         of serious
                                                                                      of serious              other psychoactive
                                                                                                              other    psychoactiveCNS CNS     depressants
                                                                                                                                           depressants          (e.g., sedative—
                                                                                                                                                         (e.g., sedative—
                              whichthe
                toxicity in which       thedrugdrugisisusedused      in amounts
                                                                in amounts          that that
                                                                                           exceed exceed      hypnotics,anxiolytics,
                                                                                                              hypnotics,                 alcohol)[1,20,26,30].
                                                                                                                           anxiolytics,alcohol)     [1,20,26,30].
                the individual's
                the   individual'sability
                                        abilitytototolerate
                                                         tolerate  thethe       exposure,
                                                                          exposure,         result- result-
                ing ininserious
                          serious       adverse
                                   adverse              effects.
                                                 effects.      SeriousSerious          opioid-related
                                                                             opioid-related                   To    date,most
                                                                                                              To date,     mostresearch
                                                                                                                                  researchon on   predictors
                                                                                                                                              predictors          of serious
                                                                                                                                                            of serious          opioid-
                                                                                                                                                                          opioid-
                respiratory/CNSdepression
                respiratory/CNS          depression     cancan occur occur       unintentionally
                                                                         unintentionally           in in      related toxicity
                                                                                                              related    toxicityor   overdose
                                                                                                                                  oroverdose    hashas  focused
                                                                                                                                                    focused          on fatal
                                                                                                                                                               on fatal         events,
                                                                                                                                                                          events,
                patientsusing
                patients    usingthemthem  forfor    approved
                                                 approved              therapeutic
                                                                therapeutic                 indications
                                                                                   indications                illicit opioids,
                                                                                                              illicit opioids, nonmedical      users
                                                                                                                                nonmedical users    ofof   prescription
                                                                                                                                                        prescription        opioids,
                                                                                                                                                                         opioids, or or
                              users") and
                ("medical users")          andeven  even      at dosages
                                                          at dosages         in theinrecom-
                                                                                          the recom-          limited samples
                                                                                                              limited   samplesofofinedical
                                                                                                                                      medical   users
                                                                                                                                              users andand
                                                                                                                                                         usedused     relatively
                                                                                                                                                                relatively  small,small,
                mendedprescribing
                mended       prescribing        range.
                                            range.         Medical
                                                       Medical      users  users
                                                                              taking  taking
                                                                                         opioids  opioids     geographicallylimited
                                                                                                              geographically      limitedconvenience
                                                                                                                                           convenience        samples.
                                                                                                                                                          samples.    The The
                                                                                                                                                                            objec-objec-
                asprescribed
                as  prescribed   maymay     experience
                                        experience              circumstances
                                                          circumstances                    that predis-
                                                                                  that predis-                         this study
                                                                                                              tive of this  studywaswastoto  identify
                                                                                                                                          identify  thethe   factors
                                                                                                                                                         factors        independently
                                                                                                                                                                   independently
                posethem
                pose    themtoto    opioid
                                 opioid         accumulation,
                                            accumulation,                prolonged
                                                                   prolonged                duration
                                                                                     duration      of of                associated
                                                                                                              most associated       withwith    overdose
                                                                                                                                          overdose     or life or     life-threatening
                                                                                                                                                                 -th reateni   ng
                action ororenhanced
                action         enhanced     CNS, CNS, and and        consequent
                                                            consequent            respiratoryrespiratory      respiratory/CNS depression,
                                                                                                              respiratory/CNS        depression,     including
                                                                                                                                                 including          nonfatal
                                                                                                                                                               nonfatal         events,
                                                                                                                                                                           events,
                depression.Examples
                depression.       Examples          include
                                                include            certain
                                                             certain            comorbid
                                                                          comorbid         condi-condi-       amongmedical
                                                                                                              among       medicalusers
                                                                                                                                    users
                                                                                                                                        of of  prescription
                                                                                                                                            prescription         opioids
                                                                                                                                                            opioids         in a large,
                                                                                                                                                                      in a large,
                tions(e.g.,
                tions  (e.g.,impaired
                               impaired       renal,
                                           renal,       hepatic,
                                                    hepatic,            or respiratory
                                                                  or respiratory               function)
                                                                                        function)             national,administrative
                                                                                                              national,    administrativehealth
                                                                                                                                            health   care
                                                                                                                                                  care      database.
                                                                                                                                                        database.
                andconcomitant
                and   concomitant         medications
                                      medications               or substances
                                                          or substances           (e.g., (e.g.,
                                                                                           seda- seda-
                tives,alcohol).
                tives,  alcohol).Opioid
                                     Opioid      pain
                                              pain       relievers
                                                     relievers     were were     involved
                                                                            involved            in nearly
                                                                                          in nearly           Methods
                17,000deaths
                17,000    deaths  in in   2010,
                                      2010,          representing
                                                representing                 a threefold
                                                                    a threefold        increase increase
                since 1999
                since    1999and   and     three-fourths
                                      three-fourths          of allof prescription
                                                                         all prescription     drug drug       Study Design
                poisoningdeaths
                poisoning     deaths      [1,2].
                                      [1,2].    TheThe     alarming
                                                       alarming            upward
                                                                      upward              trajectory
                                                                                   trajectory      of of
                fatal unintentional
                fatal    unintentional overdosesoverdoses            parallels
                                                               parallels               increases
                                                                               increases         of     of    A nested
                                                                                                                 nestedcase-control
                                                                                                                            case-controldesign
                                                                                                                                           designwaswasusedused    to examine
                                                                                                                                                             to examine
                29-80%ininthe
                29-80%          the useuse     of prescription
                                          of prescription                opioids
                                                                   opioids              for long-term
                                                                                for long-term                           associatedwith
                                                                                                              factors associated     witha diagnosis
                                                                                                                                            a diagnosis    of serious
                                                                                                                                                       of serious       opioid-
                                                                                                                                                                  opioid-
                managementofof
                management               chronic
                                     chronic           noncancer
                                                  noncancer         painpain        (2000-2005)
                                                                             (2000-2005)          in    in    related respiratory/CNS
                                                                                                              related   respiratory/CNSdepression
                                                                                                                                           depression    or overdose
                                                                                                                                                     or overdose  amongamong
                anestimated
                an  estimated      9 million
                                9 million     USUS      adults
                                                   adults    per per
                                                                   yearyear        currently
                                                                           currently      [6-11 [6-11].
                                                                                                    J.        VeteransHealth
                                                                                                              Veterans    HealthAdministration
                                                                                                                                  Administration   (VHA)patients
                                                                                                                                                (VHA)      patients
                                                                                                                                                                  whowho
                                                                                                                                                                      werewere
                Approximately60%
                Approximately        60%ofofoverdoses
                                                   overdoses     occuroccur       in medical
                                                                            in medical        usersusers      dispensedanan
                                                                                                              dispensed       opioid
                                                                                                                             opioid byby VHA.
                                                                                                                                       VHA.     The
                                                                                                                                              The     study
                                                                                                                                                   study waswas   exempt
                                                                                                                                                              exempt from from
                   maximumprescribed
                of maximum         prescribed         daily
                                                  daily        morphine
                                                          morphine               equivalent
                                                                           equivalent         dosesdoses      Institutional Review
                                                                                                              Institutional  ReviewBoard
                                                                                                                                     Board   review.
                                                                                                                                           review.
                (MED) of
                (MED)     of 100
                              100 mgmg or  ormore'
                                                 morel  oror     those
                                                             those     whowho  misuse misuse opioid opioid
                analgesics,typically
                analgesics,      typicallyprescribed
                                               prescribed     by by      a single
                                                                   a single              physician,
                                                                                 physician,       to to
                managechronic
                manage      chronic painpain[7].[7].
                                                  The The    remaining
                                                         remaining        40%40%         of overdoses
                                                                                  of overdoses                Study Setting and Data Source
                                                                                                                                     Source
                occurininnonmedical
                occur      nonmedical         users
                                           users    who whoabuse abuse       prescription
                                                                      prescription        opioids opioids
                     recreationalpurposes,
                for recreational        purposes,     tendtend      to receive
                                                              to receive                 prescriptions
                                                                               prescriptions                  A retrospective
                                                                                                                 retrospectiveanalysis
                                                                                                                                  analysisofof   deidentified
                                                                                                                                              deidentified        national
                                                                                                                                                             national       adminis-
                                                                                                                                                                        adminis-
                from multiple
                from   multipleprescribers,
                                   prescribers,     and and     engage
                                                           engage             in diversion
                                                                       in diversion         of pre-of pre-    trative health
                                                                                                              trative healthcare
                                                                                                                              caredata
                                                                                                                                     data  was
                                                                                                                                         was     conducted
                                                                                                                                              conducted   usingusing
                                                                                                                                                                 VHAVHA      Medical
                                                                                                                                                                        Medical
                scriptionopioids
                scription    opioidstotoand   andfromfrom      others
                                                          others           [7,12,13].
                                                                     (7,12,13].                                      datasetsfrom
                                                                                                              SAS datasets      fromOctober
                                                                                                                                        October    1, 2010
                                                                                                                                                1, 2010       through
                                                                                                                                                         through         September
                                                                                                                                                                   September
                                                                                                              30, 2012.
                                                                                                              30,  2012.These
                                                                                                                           These    datasets
                                                                                                                                 datasets       contain
                                                                                                                                            contain  data data   for VHA-provided
                                                                                                                                                           for VHA-provided
                The   factorsassociated
                The factors      associated     with fatal opioid-related
                                             with             opioid-relatedoverdoseoverdose                  healthcare
                                                                                                              health  carethat
                                                                                                                            that
                                                                                                                               is is utilized
                                                                                                                                   utilized    primarily
                                                                                                                                            primarily  by by
                                                                                                                                                           USUS    military
                                                                                                                                                               military     veterans
                                                                                                                                                                         veterans
                have been
                have    beenwell well    characterized
                                     characterized           [2,7,12,14-21].
                                                      [2,7,12,14-21].         Patient-Patient-                and aasmall
                                                                                                              and      smallnumber
                                                                                                                               number      of nonveterans
                                                                                                                                        of nonveterans     (e.g.,(e.g.,  employees,
                                                                                                                                                                  employees,
                           factorsinclude
                related factors         include    certain
                                               certain          demographic
                                                         demographic          charac- charac-                 eligible family members,       research
                                                                                                                               members, research        participants)
                                                                                                                                                     participants)  and and   include
                                                                                                                                                                         include
                teristics and
                teristics   andclinical
                                   clinicalcomorbidities.
                                             comorbidities.     Men Menhave have    a higher
                                                                              a higher                        inpatient,outpatient,
                                                                                                              inpatient,  outpatient,    laboratory,
                                                                                                                                       laboratory,     radiology,
                                                                                                                                                    radiology,      pharmacy,
                                                                                                                                                                pharmacy,    vital vital
                opioid-relatedoverdose
                opioid-related      overdose     death
                                              death  raterate
                                                            [12],[12],   butpercent-
                                                                    but the    the percent-                   signs,vital
                                                                                                              signs,  vitalstatus,
                                                                                                                            status,andand   enrollment
                                                                                                                                         enrollment       information.
                                                                                                                                                      information.
                agerise
                age  riseinindeaths
                              deaths     since
                                     since  19991999   is greater
                                                  is greater          in women
                                                                in women             [15]. For
                                                                             [15]. For
                prescriptionopioids,
                prescription     opioids,overdose
                                             overdose deathdeath
                                                               ratesrates    are highest
                                                                      are highest     in     in               Study Sample
                persons
                persons agedaged    45-54
                                 45-54        years;
                                          years;      non-Hispanic
                                                 non-Hispanic        whites,whites,
                                                                               Ameri-  Ameri-
                canIndians
                can   Indiansand and   Alaskan
                                    Alaskan       Natives;
                                               Natives;   ruralrural
                                                                  and and    impoverished
                                                                       impoverished                           Study  "cases"were
                                                                                                              Study "cases"     were   defined
                                                                                                                                    defined      as patients
                                                                                                                                              as patients  who who      satisfied
                                                                                                                                                                 satisfied  the the
                areas;and
                areas;  andinin thethe
                                     WestWest
                                            andand   Southwest
                                                 Southwest      UnitedUnited
                                                                          StatesStates
                                                                                   and and                    following criteria
                                                                                                              following  criteria at any
                                                                                                                                       anytime
                                                                                                                                            timebetween
                                                                                                                                                   between      October
                                                                                                                                                             October         1, 2010
                                                                                                                                                                        1, 2010
                the Appalachian
                the  Appalachianstates   states   of Kentucky
                                              of Kentucky        and and
                                                                      WestWestVirginia Virginia               and September
                                                                                                              and  September30,    30,  2012
                                                                                                                                     2012  (the(the   "study
                                                                                                                                                 "study         period"):
                                                                                                                                                           period"):         1) were
                                                                                                                                                                       1) were
                wherethe
                where    theopioid
                               opioid    analgesic
                                      analgesic       prescribing
                                                  prescribing      ratesrates    are highest
                                                                          are highest                         dispensedatatleast
                                                                                                              dispensed        least
                                                                                                                                   oneone   opioid
                                                                                                                                        opioid       prescription
                                                                                                                                                prescription    by VHAby VHA
                                                                                                                                                                           (see (see
                [2,8,12,18,19,22,23].Geographic
                [2,8,12,18,19,22,23].         Geographic         variations
                                                           variations           in overdose
                                                                          in overdose                         Appendix   I), identified
                                                                                                              Appendix 1),   identified by
                                                                                                                                        bynational
                                                                                                                                            nationaldrugdrug  code;
                                                                                                                                                            code;  andand    2) ahad a
                                                                                                                                                                        2) had
                deathsreflect,
                deaths    reflect,inin   part,
                                      part,    variations
                                            variations        in opioid
                                                         in opioid          analgesic
                                                                       analgesic    pre- pre-                        for aaserious
                                                                                                              claim for       seriousopioid-related
                                                                                                                                        opioid-related      toxicity
                                                                                                                                                        toxicity       or overdose
                                                                                                                                                                  or overdose
                scribing   patterns,
                scribing patterns,    thethe number
                                           number       of physicians
                                                    of physicians            available,
                                                                       available,   and and                   eventbased
                                                                                                              event  based onon  International
                                                                                                                               International     Classification
                                                                                                                                              Classification        of Disease,
                                                                                                                                                               of Disease,   9th 9th
                state-regulatedpain
                state-regulated        pain   management
                                           management               policies
                                                             policies    ratherrather
                                                                                  than than                   Revision, Clinical
                                                                                                              Revision,   Clinical Modification
                                                                                                                                     Modification (ICD-9-CM)
                                                                                                                                                       (ICD-9-CM) codes  codes andand
                inherentpatient
                inherent    patientdifferences
                                       differences   [2,24].
                                                  [2,24].        Persons
                                                            Persons    with with     a history
                                                                              a history                                 ProcedureTerminology
                                                                                                              Current Procedure        Terminology(CPT)  (CPT)    codes
                                                                                                                                                              codes   (fable(Table
                                                                                                                                                                              1) 1)
                                                                                                              [7,21,31]. AA serious
                                                                                                                              seriousopioid-related
                                                                                                                                        opioid-related      toxicity
                                                                                                                                                         toxicity      or overdose
                                                                                                                                                                   or overdose
                                                                                                              event was
                                                                                                              event  wasdefined
                                                                                                                           definedasas   follows:
                                                                                                                                      follows:   1) 1)       CNSCNS
                                                                                                                                                        a listed
                                                                                                                                                    a listed              or respira-
                                                                                                                                                                    or respira-
                            prescribeddaily
                1Maximum prescribed     daily morphine
                                            morphine     equivalent
                                                      equivalent     doses
                                                                 doses                                             adverseeffect
                                                                                                              tory adverse    effectcode
                                                                                                                                      codein in addition
                                                                                                                                             addition   to ato  a listed
                                                                                                                                                             listed        poisoning
                                                                                                                                                                     poisoning
                exceeding  200mg
                exceeding 200  mgareare considered
                                     considered     'high-dose.'
                                                'high-dose.' [55] [55]                                        event or
                                                                                                              event  orexternal
                                                                                                                        externalcause
                                                                                                                                    cause   code
                                                                                                                                         code       occurring
                                                                                                                                                occurring         within
                                                                                                                                                             within       ±1 of
                                                                                                                                                                     ±1 day    day of


                1912


Downloadedfrom
Downloaded   from https://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
                 https://academic.oup.com/painmedicine/article-abstract/1   5 /11/1911/1835923
ny
by guest
on
on 26
   26 January
      January 2018
               2018
                   Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 204 of 256



                                                                                                 Risk Factors Prescription Opioid Toxicity
                                                                                                              Prescription Opioid Toxicity Overdose

                   Table 1       Diagnosticcodes
                                 Diagnostic codesforfor serious
                                                     serious    opioid-related
                                                             opioid-related     toxicity
                                                                            toxicity      including
                                                                                     including      overdose
                                                                                               overdose

                   ICD-9-CM Diagnosis
                            Diagnosis
                   Codes
                   Codes                         Description
                                                 Description

                   Poisoning
                   Poisoningcodes
                             codes
                     965.00
                     965.00                      Poisoning
                                                 Poisoningby
                                                           byopium
                                                              opium (alkaloids), unspecified
                                                                      (alkaloids), unspecified
                     965.01
                     965.01                      Poisoning
                                                 Poisoningby
                                                           byheroin
                                                              heroin
                     965.02
                     965.02                      Poisoning
                                                 Poisoningby
                                                           bymethadone
                                                              methadone
                     965.09
                     965.09                      Poisoning
                                                 Poisoningby
                                                           byother
                                                              otheropiates andand
                                                                     opiates   related narcotic
                                                                                   related  narcotic
                   Adverse
                   Adverseeffect
                            effectcodes
                                   codes
                     518.81
                     518.81                     Acute
                                                Acute respiratory
                                                       respiratoryfailure
                                                                    failure
                     518.82
                     518.82                     Other
                                                Otherpulmonary
                                                       pulmonaryinsufficiency, notnot
                                                                   insufficiency,  elsewhere classified
                                                                                      elsewhere  classified
                     780.0
                     780.0                      Alteration
                                                Alteration of
                                                           ofconsciousness
                                                              consciousness
                     786.03
                     786.03                     Apnea
                                                Apnea
                     799.0
                     799.0                      Asphyxia
                                                Asphyxia and
                                                           andhypoxemia
                                                                hypoxemia
                   CPT codes
                   CPT  codesfor
                               formechanical
                                   mechanicalventilation or critical
                                                ventilation          carecare
                                                             or critical
                     31500
                     31500                 Intubation,
                                           Intubation,endotracheal,
                                                         endotracheal,  emergency
                                                                           emergency procedure
                                                                                          procedure
                     94002
                     94002                 Ventilation
                                           Ventilation assist
                                                         assistand
                                                                 andmanagement,
                                                                       management,  initiation  of pressure,
                                                                                         initiation           or volume
                                                                                                    of pressure,             preset ventilators
                                                                                                                     or volume                  for assisted
                                                                                                                                     preset ventilators   for assisted
                                              or controlled
                                                 controlledbreathing;
                                                              breathing;  hospital inpatient/observation,
                                                                            hospital  inpatient/observation, eacheach
                                                                                                                    subsequent     day
                                                                                                                            subsequent     day
                     94660
                     94660                 CPAP
                                           CPAP ventilation;
                                                   ventilation;initiation
                                                                 initiationand
                                                                             andmanagement
                                                                                   management
                     94662
                     94662                 CNAP
                                           CNAP ventilation;
                                                    ventilation;initiation
                                                                  initiationand
                                                                             andmanagement
                                                                                   management
                     99291
                     99291                 Critical care,
                                                     care,evaluation,
                                                           evaluation,  and  management
                                                                           and management    of the
                                                                                                  ofcritically ill orillcritically
                                                                                                     the critically                injured
                                                                                                                          or critically    patient,
                                                                                                                                        injured     first 30-74
                                                                                                                                                 patient,  first 30-74
                                              minutes
                                              minutes
                   External
                   Externalcause
                            causecodes
                                   codes
                     E850.0
                     E850.0                     Accidental
                                                Accidentalpoisoning
                                                           poisoningbyby  heroin
                                                                            heroin
                     E850.1
                     E850.1                     Accidentalpoisoning
                                                Accidental poisoningbyby  methadone
                                                                            methadone
                     E850.2
                     E850.2                     Accidental
                                                Accidentalpoisoning
                                                           poisoningbyby  other opiates
                                                                            other       and and
                                                                                   opiates  related narcotics
                                                                                                 related narcotics
                     E935.0
                     E935.0                     Adverse
                                                Adverseeffects
                                                         effectsofofheroin
                                                                     heroin
                     E935.1
                     E935.1                     Adverse
                                                Adverseeffects
                                                         effectsofof
                                                                   inethadone
                                                                     methadone
                     E935.2
                     E935.2                     Adverse
                                                Adverseeffects
                                                         effectsofof
                                                                   other opioids
                                                                      other       andand
                                                                            opioids   related narcotics
                                                                                          related  narcotics

                   CNAP
                   CNAP == continuous
                            continuousnegative
                                        negativeairway  pressure;
                                                   airway         CPAPCPAP
                                                           pressure;   = continuous positive
                                                                            = continuous     airway airway
                                                                                           positive pressure; ICD-9-CM,
                                                                                                           pressure;    International
                                                                                                                     ICD-9-CM,        Classification
                                                                                                                                  International  Classification
                   of Disease,
                      Disease,9th
                               9thRevision,
                                   Revision,Clinical Modification.
                                               Clinical Modification.



                   the  adverseeffect;
                   the adverse    effect;
                                        or or  2) use
                                            2) use        of mechanical
                                                     of inechanical          ventilation
                                                                       ventilation   or or       Baseline Variables
                                                                                                          I/ariab/es
                   critical care
                   critical care in
                                  inaddition
                                      additiontoto      a listed
                                                     a listed        poisoning
                                                                poisoning    event event
                                                                                      or or
                   externalcause
                   external  cause   code
                                   code      occurring
                                         occurring    withinwithin  ±1 day
                                                                ±1 day  of theofcritical
                                                                                 the critical    Baselinedemographic
                                                                                                 Baseline   demographic     variables
                                                                                                                        variables      included
                                                                                                                                   included      age group
                                                                                                                                            age group  (18— (18-
                   respiratory support.
                   respiratory    support.The    Thefirstfirst   identified
                                                           identified          occurrence
                                                                         occurrence              34, 35-44,
                                                                                                      35-44,45-54,
                                                                                                               45-54,  55-64,
                                                                                                                    55-64,   65+65+    years),
                                                                                                                                  years),      sex, race,
                                                                                                                                          sex, race, maritalmarital
                       opioid-relatedoverdose
                   of opioid-related    overdose       or life-threatening
                                                   or life-threatening         respiratory/
                                                                          respiratory/           status,body
                                                                                                 status,  body  mass
                                                                                                              mass    index,
                                                                                                                   index,  andand   theCensus
                                                                                                                               the US   US Census
                                                                                                                                               regionregion
                                                                                                                                                      of the of the
                   CNS depression
                   CNS    depression("index
                                        ("index     event")
                                                event")        during
                                                           during   the the
                                                                        studystudy
                                                                                period period    patient'sVHA
                                                                                                 patient's  VHAtreatment
                                                                                                                 treatment   center
                                                                                                                           center     (Northeast,
                                                                                                                                  (Northeast,      North
                                                                                                                                               North       Central,
                                                                                                                                                     Central,
                   served asasthe
                   served       the  "index
                                  "index   date"date"   for cases.
                                                    for cases.          All patients
                                                                 AII patients    were were                 West,other).
                                                                                                 South, West,      other).   Baseline
                                                                                                                        Baseline         comorbidity
                                                                                                                                    comorbidity         measures
                                                                                                                                                  measures
                   requiredtotohave
                   required      havenonmissing
                                        nonmissing   age,age,
                                                           sex, sex,  andvalues
                                                                 and race   race values
                                                                                    in      in              theCharlson
                                                                                                 included the    Charlson    Comorbidity
                                                                                                                         Comorbidity        Index
                                                                                                                                         Index      score,
                                                                                                                                                score,      calcu-
                                                                                                                                                       calcu-
                   addition to
                   addition  tocontinuous
                                 continuous      medical
                                             medical     andand    pharmacy
                                                               pharmacy          benefits
                                                                           benefits  in in       lated asasthe
                                                                                                             the
                                                                                                               sumsum    of assigned
                                                                                                                    of assigned           comorbidity
                                                                                                                                    comorbidity           category
                                                                                                                                                   category
                   the66months
                   the    months   before
                                 before  thethe   index
                                              index   datedate
                                                            (the (the "baseline
                                                                 "baseline         period").
                                                                            period").            weights[32].
                                                                                                 weights   [32].
                         cases,the
                   For cases,    the   follow-up
                                    follow-up         period
                                                  period    waswas     calculated
                                                                  calculated   as theas the
                   number of
                   number    ofdays
                                 daysafter
                                        afterthetheendend
                                                        of theof event
                                                                 the event     until death,
                                                                        until death,             Other   selectedbaseline
                                                                                                 Other selected     baseline   comorbidities
                                                                                                                            comorbidities    werewere     stratified
                                                                                                                                                    stratified as as
                   disenrollment,or
                   disenrollment,    orthe
                                        theendendof of
                                                     thethe   study
                                                          study       period.
                                                                  period.                        pain-related and
                                                                                                 pain-related    andnonpain-related
                                                                                                                       nonpain-related       [33-36].
                                                                                                                                        [33-36].          Pain-related
                                                                                                                                                    Pain-related
                                                                                                 comorbid conditions
                                                                                                 comorbid     conditionsincluded
                                                                                                                           includedlow low  back
                                                                                                                                         back        disorders,
                                                                                                                                                disorders,   otherother
                   For   eachcase,
                   For each     case,    10 control
                                     10 control            patients
                                                     patients         were randomly
                                                               were randomly                     back/neckdisorders,
                                                                                                 back/neck     disorders,  neuropathic
                                                                                                                        neuropathic        disorders,
                                                                                                                                      disorders,         fibromyalgia,
                                                                                                                                                   fibromyalgia,
                              andassigned
                   selected and     assigned   fromfrom   those
                                                      those  whowho1) were1) dis-
                                                                              were dis-          headache/migraine,burns,
                                                                                                 headache/migraine,       burns,   traumatic
                                                                                                                                traumatic         injury,
                                                                                                                                             injury   and and
                                                                                                                                                           motormotor
                   pensedananopioid
                   pensed       opioidbybyVHAVHA     during
                                                  during  thethe  study
                                                              study       period;
                                                                     period;       2) did
                                                                              2) did             vehicle accidents.
                                                                                                 vehicle  accidents.Nonpain-related
                                                                                                                      Nonpain-related       comorbidities
                                                                                                                                        comorbidities         included
                                                                                                                                                         included
                        experienceserious
                   not experience      serious     opioid-related
                                               opioid-related        toxicity
                                                                toxicity        or over-
                                                                           or over-                               substance
                                                                                                 psychoactive substance      useuse     disorders
                                                                                                                                  disorders           including
                                                                                                                                               including    sub- sub-
                   doseas
                   dose   asdefined
                             definedin in
                                        thethe   study;
                                             study;  andand    3) complete
                                                          3) had  had completedata data          stanceabuse
                                                                                                 stance    abuse andand   nonopioid
                                                                                                                     nonopioid           substance
                                                                                                                                  substance             dependence,
                                                                                                                                                dependence,
                   for age,
                   for  age, sex,
                               sex,and
                                     and race.race.
                                                 TheThe case case
                                                              indexindex
                                                                      date wasdate was           tobaccouse
                                                                                                 tobacco     use   disorder,
                                                                                                                disorder,      post-traumatic
                                                                                                                           post-traumatic     stressstress    disorder,
                                                                                                                                                      disorder,
                   assigned totoeach
                   assigned       each of of
                                           thethe    10 control
                                                10 control          patients,
                                                              patients,  and theand the                    disorder,attention
                                                                                                 bipolar disorder,    attention   deficit
                                                                                                                               deficit      hyperactivity
                                                                                                                                        hyperactivity         disorder,
                                                                                                                                                          disorder,
                   follow-up period for
                   follow-up            forthese
                                              thesecontrols
                                                       controls
                                                              waswas
                                                                   the the   number
                                                                        number    of of          schizophrenia,anxiety
                                                                                                 schizophrenia,     anxiety   disorder,
                                                                                                                          disorder,        obsessive-compulsive—
                                                                                                                                     obsessive-compulsive—
                   days thereafter
                   days   thereafteruntil
                                      untildeath,
                                             death,    disenrollment,
                                                    disenrollment,       or end
                                                                     or the  the of
                                                                                  end of         disorder, cardiovascular
                                                                                                 disorder,   cardiovasculardisease,
                                                                                                                               disease,    endocarditis,
                                                                                                                                      endocarditis,           viral and
                                                                                                                                                       viral and
                   the study
                   the  studyperiod.
                               period.                                                           alcoholic hepatitis),
                                                                                                 alcoholic    hepatitis),pancreatitis,
                                                                                                                            pancreatitis,     sexually
                                                                                                                                         sexually          transmitted
                                                                                                                                                     transmitted


                                                                                                                                                                1913


Downloaded   fromhttps://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
Downloaded from   https://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
by
by guest
on
on 26
   26 January
      January 2018
               2018
                    Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 205 of 256



                Zedler et al.

                disease,  herpes simplex
                disease, herpes     simplex infection,
                                             infection, skin
                                                         skin infections/
                                                                infections/                Table 2               opioids and
                                                                                                    Prescriptionopioids
                                                                                                 2 Prescription          and morphine
                                                                                                                             morphine
                abscesses, sleep
                abscesses,  sleep apnea,
                                  apnea, and
                                          andobesity.
                                              obesity.                                     equivalent conversion
                                                                                           equivalent conversion factors
                                                                                                                 factors
                Additionalbaseline
                Additional      baseline variables
                                           variablesincluded
                                                         includedthe  the number
                                                                          number of   of
                                                                                                                                                 Morphine
                opioid    prescriptions dispensed
                opioid prescriptions         dispensed by        VHA, opioid
                                                             by VHA,     opioid used
                                                                                   used
                                                                                                                                                 Equivalent
                (categorized
                (categorized by active ingredient,
                                              ingredient, formulation [extended-
                                                                                                                                                 Conversion
                release/long-acting vs short-acting], and route
                release/long-acting                                  route [oral,
                                                                            [oral, par-
                                                                                                                                                 Factors•$
                                                                                                                                                 Factort-$ (per
                                                                                                                                                           (per
                          transdermal, other]), and
                enteral, transdermal,                 and the maximum prescribed
                                                                                           Opioid*                                               mg of Opioid)
                daily MED.
                      MED. For For each opioid
                                          opioid prescription dispensed during
                the baseline
                     baseline period,
                                 period, the
                                           the product
                                                 product of the number
                                                                    number of   of units
                                                                                   units   Short acting
                dispensed
                dispensed and             opioid strength
                               and the opioid       strength perperunit
                                                                     unit(milligrams)
                                                                          (milligrams)       Meperidine hydrochloride                            0.1
                was divided
                     divided by by the
                                   the number
                                       number of   of days
                                                       days supplied.
                                                             supplied. The
                                                                         The resulting       Codeine                                             0.15
                opioid daily
                         daily dose
                                dose dispensed
                                      dispensed (milligrams        per day) was
                                                     (milligrams per         was then        Tramadol                                            0.2
                multiplied
                multiplied by a conversion
                                    conversion factor derived
                                                            derived from published
                                                                            published        Hydrocodone                                         1.0
                sources
                sourcesto  toestimate
                             estimatethe thedaily
                                               daily dose
                                                      doseinin morphine equivalents          Morphine sulfate                                    1.0
                (MED)
                (MED) (see
                         (see Table
                                Table2) 2) [37-42].           maximum prescribed
                                            [37-42]. The maximum           prescribed        Oxycodone                                           1.5
                daily  MEDduring
                daily MED      duringthethe baseline
                                             baseline period
                                                         period was
                                                                  was calculated for for     Oxymorphone                                         3.0
                each patient
                        patient bybysumming
                                      summing the    thedaily
                                                          dailyMED
                                                                 MED forfor all
                                                                             all opioid
                                                                                  opioid     Hydromorphone                                       4.0
                prescriptions
                prescriptions dispensed
                                   dispensedto    to the
                                                       the patient
                                                            patient during     those 6
                                                                     during those            Fentanyl citrate (transmucosal)                     0.13
                                                                                                                                                 0.13§
                months.        reflects the
                months. It reflects      the maximum
                                                maximum prescribed daily   daily dose      Extended release/long-acting
                and
                and notnot necessarily
                             necessarily the   the actual
                                                      actual amount
                                                               amount consumed.
                                                                          consumed.          Morphine sulfate extended-release                   1.0
                Nonopioid    medications also dispensed by VHA which can
                Nonopioid medications                                                        Oxycodone hydrochloride                             1.5
                potentiate     opioid-associated serious
                potentiate opioid-associated             serious adverse
                                                                   adverse effects,
                                                                                effects,       controlled-release
                such asaspsychoactive
                            psychoactive drugs drugs andandnonopioid
                                                              nonopioid analgesics,
                                                                          analgesics,        Methadone                                           3.0
                were included as  as baseline
                                      baselinevariables
                                                 variables [1,28].
                                                              [1,28]. Baseline
                                                                      Baseline health        Fentanyl (transdermal)                              2.0• **
                care utilization
                care               measures included the number
                      utilization measures                       number ofof inpatient
                                                                              inpatient
                admissions and  and outpatient
                                     outpatient emergency
                                                    emergency department
                                                                   department(ED), (ED),   * Some
                                                                                              Some drug
                                                                                                     drug products
                                                                                                            products contained
                                                                                                                      contained an opioid in combination with
                office, and
                office,  and pharmacy
                              pharmacy visits
                                            visits (fable
                                                    (Table 6).                             a nonopioid
                                                                                              nonopioid (e.g., acetaminophen,
                                                                                                                  acetaminophen, aspirin)
                                                                                                                                      aspirin) (Appendix
                                                                                                                                               (Appendix II). No
                                                                                           MED was calculated
                                                                                                        calculated for
                                                                                                                    for the two controls who used sublingual
                Outcome Variable
                Outcome Uariable                                                           buprenorphine.
                                                                                           t Sources
                                                                                             Sourcesof  ofmorphine
                                                                                                           morphine equivalent
                                                                                                                      equivalent conversion
                                                                                                                                   conversion factors: Von Korff
                The occurrence of of serious
                                     serious opioid-related toxicity oror over-
                                                                          over-            [37] and Leppert and Luczak [69].
                dose as defined by listed ICD-9-CM and CPT codes was                       t For each opioid dispensed, the daily MED (mg per day) was
                                                                                           ~
                the primary
                the primary outcome
                             outcomevariable
                                       variable(Table
                                                 (Table 1).
                                                         1). AII analyses were
                                                             All analyses                  calculated
                                                                                           calculatedas    as follows
                                                                                                               follows (see
                                                                                                                         (see text):    (number of
                                                                                                                                text): (number         units dis-
                                                                                                                                                    of units   dis-
                conducted at the
                               the patient
                                    patient level.
                                             level. For patients
                                                         patients who
                                                                   who experi-
                                                                        experi-            pensed
                                                                                           pensedxxstrength
                                                                                                        strengthofof unit    [mg] xx MED
                                                                                                                       unit [mg]      MED conversion
                                                                                                                                             conversion factor)/
                                                                                                                                                           factor)/
                enced more than
                              than one
                                    one episode
                                          episode ofof serious
                                                        serious opioid-related
                                                                 opioid-related            number of days supply.
                respiratory/CNS depression or overdose during the study                    § Converting transmucosal
                                                                                           § Converting     transmucosal fentanyl         morphine equivalents
                                                                                                                             fentanyl to morphine     equivalents
                                                                                           assumes 50% bioavailability
                                                                                                             bioavailability of transmucosal fentanyl and that
                period, only the index event was evaluated.
                                                     evaluated.
                                                                                           10011g
                                                                                           100 µg of transmucosal
                                                                                                       transmucosal fentanyl
                                                                                                                        fentanyl is
                                                                                                                                  is equivalent
                                                                                                                                     equivalent to
                                                                                                                                                 to12.5-15
                                                                                                                                                   12.5-15 mg of
                                                                                           morphine.
               Statistical Analysis
               Statistical                                                                 ¶ Converting transdermal
                                                                                           ¶ Converting     transdermal fentanyl          morphine equivalents
                                                                                                                            fentanyl to morphine      equivalents
                                                                                           assumes
                                                                                           assumes thatthat each
                                                                                                             each patch
                                                                                                                   patch has
                                                                                                                           has aa conversion
                                                                                                                                   conversion factor
                                                                                                                                                factor of 2.4 and
                Baseline covariates
                Baseline   covariates and
                                      and the
                                           the outcome
                                               outcome measure were sum-                   remains
                                                                                           remains in place for 3 days. The daily MED (mg per day) was
                marized descriptively. Tests
                                        Tests for
                                               for normality
                                                   normality were
                                                              were conducted,
                                                                     conducted,            calculated as follows:
                and medians
                      medians and
                               andinterquartile
                                    interquartile ranges
                                                   ranges (IQRs)
                                                           (IQRs) were calcu-              (number of patches dispensed
                                                                                                                   dispensed xx 3 days per patch x strength of
                lated for continuous variables that were
                                                       were not
                                                             not normally
                                                                  normally dis-            patch [1.1.g/h]
                                                                                                  [µg/h] x MED conversion factor)/number of days supply.   supply.
                tributed. Frequencies
                tributed.  Frequencies and
                                         and percentages were were calculated
                                                                      calculated           ** Prescription
                                                                                               Prescription Drug
                                                                                                              Drug Monitoring
                                                                                                                    Monitoring Program
                                                                                                                                 Program Training
                                                                                                                                            Training and
                                                                                                                                                      and Techni-
                                                                                                                                                          Techni-
                for
                for categorical
                     categorical variables.  Student's t-tests
                                 variables. Student's    t-tests ororWilcoxon
                                                                       Wilcoxon            cal Assistance
                                                                                               Assistance Center
                                                                                                              Center (no
                                                                                                                      (no specific author) [41].
                Rank Sum
                Rank   Sum tests were used, as   as appropriate,
                                                     appropriate, toto examine
                                                                        examine            MED = = morphine
                                                                                                    morphine equivalent dose.
                differences
                differences in  continuous variables
                             in continuous    variables of interest
                                                             interest between
                                                                       between
                cases and
                cases   andcontrols.
                            controls. Chi-squared
                                      Chi-squared tests
                                                     testsof
                                                           ofproportion
                                                               proportion were             care resource
                                                                                                 resource utilization.      Odds ratios
                                                                                                             utilization. Odds     ratios (ORs)    and corre-
                                                                                                                                            (ORs) and    corre-
                used toto examine
                           examine bivariate
                                     bivariate associations
                                                associations forfor categorical
                                                                     categorical           sponding
                                                                                           sponding 95%        confidence intervals
                                                                                                        95% confidence       intervals (as)
                                                                                                                                        (Cls) and
                                                                                                                                                and P values
                                                                                                                                                         values
                variables.                                                                 were calculated.
                                                                                                  calculated. PP values
                                                                                                                   values less
                                                                                                                           less than
                                                                                                                                than 0.05 were considered
                                                                                           statistically  significant.One
                                                                                           statistically significant.    One full,
                                                                                                                                full, main
                                                                                                                                      main effects,
                                                                                                                                              effects, logistic
                                                                                                                                                        logistic
                Multivariableanalysis
                Multivariable     analysiswas
                                            was performed
                                                performed using
                                                              using conditional
                                                                     conditional           regression
                                                                                           regression model
                                                                                                          model was      run. Model
                                                                                                                   was run.     Model discrimination
                                                                                                                                         discrimination waswas
                logistic regression
                logistic  regression to examine factors potentially
                                                            potentially associ-            evaluated by
                                                                                           evaluated    by the c-statistic which
                                                                                                                             which reflects
                                                                                                                                     reflects the
                                                                                                                                               the area under
                ated with
                       with the
                            the index
                                index event of serious opioid-related toxicity             the receiver
                                                                                                receiver operating      characteristic curve
                                                                                                           operating characteristic        curve and
                                                                                                                                                  and ranges
                    overdose. The covariates
                or overdose.          covariates included
                                                  included in thethe regression
                                                                      regression           from 0.5 (no(no discrimination
                                                                                                           discrimination between cases and controls) controls)
                model were age, sex,
                model                 sex, race/ethnicity,
                                            race/ethnicity, marital   status, US
                                                            marital status,                to 1.0
                                                                                               1.0 (perfect
                                                                                                    (perfect discrimination)
                                                                                                                discrimination) [41].
                                                                                                                                   [41]. [43]   Only the first
                                                                                                                                          [43] Only         first
                Census region, comorbidities, prescription opioid charac-                  (index)
                                                                                           (index) event
                                                                                                    event of
                                                                                                           of serious
                                                                                                              serious opioid-related
                                                                                                                        opioid-related toxicity
                                                                                                                                         toxicity or overdose
                teristics,       maximum prescribed
                teristics, the maximum       prescribed daily
                                                          daily MED,
                                                                MED, selected
                                                                        selected           was modeled
                                                                                                 modeled for case case patients
                                                                                                                        patients whowho experienced
                                                                                                                                           experienced more
                                                                                                                                                          more
                nonopioid prescription
                nonopioid     prescription medications,
                                            medications, and
                                                           and baseline health
                                                                           health          than one episode duringduring the study period.


                1914


           from https://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
Downloaded from
Downloaded      https://academic.oup.com/painmedicine/article-abstract/15/11/ 1911/1835923
by guest
on
on 26
   26 January
      January 2018
              2018
                   Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 206 of 256



                                                                                                RiskFactors
                                                                                                Risk Factors  Prescription
                                                                                                            Prescription      Opioid
                                                                                                                         Opioid       Toxicity
                                                                                                                                Toxicity       Overdose
                                                                                                                                         Overdose

                   All analyses
                   AII analyses were
                                were conducted
                                     conducted using
                                               using SAS
                                                     SAS version
                                                         version 9.3                            asthma, pneumoconiosis,
                                                                                                asthma,                         asbestosis); depression;
                                                                                                           pneumoconiosis, asbestosis);       depression; skin
                   [44].                                                                        ulcers; hypertension;
                                                                                                ulcers;                   malignancy; opioid dependence,
                                                                                                          hypertension; malignancy;              dependence,
                                                                                                substance abuse, nonopioid substance dependence, and
                   Results
                   Results                                                                      tobacco useuse disorder;
                                                                                                               disorder; viral
                                                                                                                          viral hepatitis; mental health disor-
                                                                                                ders including anxiety,
                                                                                                                 anxiety, post
                                                                                                                           post traumatic stress,
                                                                                                                                            stress, and bipolar
                   Sixteen patients                                                             disorders; cardiovascular disease;
                                                                                                                             disease; sleep
                                                                                                                                        sleep apnea;
                                                                                                                                              apnea; back
                                                                                                                                                      back and
                   Sixteen   patients were
                                        were excluded from the analysis
                                                                     analysis due
                                                                               due to
                   missing age, sex, or race data. We identified 921 patients                   neck disorders; neuropathic disorders; and traumatic injury
                   with aa claim
                           claim of
                                  of life-threatening
                                      life-threatening opioid-related
                                                         opioid-related respiratory/            (e.g., fracture, dislocation, contusion, laceration, wound).
                                                                          respiratory/
                   CNS depression
                   CNS    depression or   or overdose
                                             overdose andand atat least
                                                                  least 6 months
                                                                           months of
                   continuous medical                                                           VHA prescription
                                                                                                VHA    prescription drug
                                                                                                                       drug dispensing
                                                                                                                               dispensing datadata during
                                                                                                                                                       during thethe
                   continuous    medical and and pharmacy
                                                   pharmacy benefits
                                                                benefits before
                                                                           before the
                   event, 817
                   event,   817 of whom
                                    whom were were also
                                                    also dispensed                              6-month baseline
                                                                                                6-month     baseline period
                                                                                                                      period indicated
                                                                                                                               indicated that, overall,
                                                                                                                                                   overall, cases
                                                                                                                                                              cases
                                                           dispensed an opioid
                                                                            opioid by
                                                                                                were prescribed
                                                                                                were   prescribed opioids
                                                                                                                     opioids significantly
                                                                                                                               significantly more
                                                                                                                                               more often
                                                                                                                                                        often than
                   VHA. Among these 817 cases, 16 experienced
                                                            experienced more than
                   one episode during
                                  during the study period. Among those who                      controls, in
                                                                                                controls,   in larger
                                                                                                               larger variety,
                                                                                                                       variety, with
                                                                                                                                 with aa higher
                                                                                                                                          higher proportion
                                                                                                                                                   proportion of
                   received an opioid prescription from VHA during the study                    extended-release or
                                                                                                extended-release      or long-acting
                                                                                                                          long-acting (ER/LA)
                                                                                                                                         (ER/LA) formulations
                                                                                                                                                      formulations
                   period, 8,170 control
                   period,            control patients
                                               patients without                                 and with aa higher
                                                                                                              higher mean
                                                                                                                     mean maximum prescribed
                                                                                                                                         prescribed daily MED
                                                           without overdose
                                                                     overdose were
                                                                                 were
                   identified who met
                                    met selection
                                           selection criteria
                                                     criteria (Figure
                                                               (Figure 1).                      (Table 5).
                                                                                                (Table   5).The
                                                                                                             Themean
                                                                                                                  meannumber
                                                                                                                         number of of opioid
                                                                                                                                      opioid prescriptions
                                                                                                                                              prescriptions dis-
                                                                                                pensed in
                                                                                                pensed    in the baseline
                                                                                                                  baseline period
                                                                                                                             period was
                                                                                                                                      was 6.8 among
                                                                                                                                                  among cases,
                                                                                                                                                             cases,
                   Descriptive Analysis                                                         compared with
                                                                                                compared      with 2.5
                                                                                                                   2.5 among
                                                                                                                         among controls
                                                                                                                                  controls (P(P << 0.0001).
                                                                                                                                                   0.0001). Pre-
                                                                                                scription opioid
                                                                                                scription   opioid active
                                                                                                                    active ingredients
                                                                                                                             ingredients varied
                                                                                                                                            varied significantly
                                                                                                                                                       significantly
                   The median age was 62 years for   for both
                                                         both cases and controls                between
                                                                                                between casescases and
                                                                                                                     and controls,
                                                                                                                            controls, with
                                                                                                                                        with more
                                                                                                                                                more hydroco-
                                                                                                                                                          hydroco-
                   (IQR, 10
                   (IQR, 10 and 16, respectively). As shown
                                                         shown in                               done, methadone,
                                                                                                done,   methadone, oxycodone,
                                                                                                                       oxycodone, and and morphine,
                                                                                                                                            morphine, but less  less
                                                                in Table 3, cases
                   were more likely
                               likely than
                                       than controls
                                            controls to be non-Hispanic
                                                            non-Hispanic white,
                                                                            white,              tramadol, dispensed
                                                                                                            dispensed to cases than controls. Both ER/LA
                   divorced, separated                                                          and short-acting
                                                                                                and   short-acting formulations
                                                                                                                     formulationsas   as well
                                                                                                                                          well asas oral
                                                                                                                                                     oral opioids
                                                                                                                                                            opioids
                   divorced,  separatedor   or widowed,
                                               widowed, andand to
                                                                to reside
                                                                    reside in the
                   western US Census region.                                                    were prescribed
                                                                                                were   prescribed toto cases
                                                                                                                        cases more
                                                                                                                                more often
                                                                                                                                       often than
                                                                                                                                              than to controls.
                                                                                                                                                          controls.
                                                                                                The mean
                                                                                                The   mean maximum
                                                                                                              maximum prescribed
                                                                                                                          prescribed MED
                                                                                                                                       MED was was 122122 mgmg per
                   Compared with
                   Compared      with controls,
                                       controls, patients
                                                  patients with serious                         day in cases
                                                                                                day      cases and
                                                                                                                 and 48 mgmg per dayday in controls,
                                                                                                                                             controls, with sig-
                                                                    serious opioid-
                                                                              opioid-
                   related toxicity
                   related  toxicity or overdose
                                        overdose were
                                                   were more likely
                                                                  likely to be diag-            nificantly more
                                                                                                nificantly  more cases
                                                                                                                   cases receiving
                                                                                                                           receiving prescriptions
                                                                                                                                       prescriptions for  for MED
                                                                                                                                                               MED
                   nosed with other
                   nosed         other diseases
                                         diseases and
                                                    and health
                                                           health conditions.                   ?_.50
                                                                                                >_50mg mgperper day
                                                                                                                 day and >_100 00 mgmg per
                                                                                                                                        per day.
                                                                                                                                              day. AIIAll selected
                                                                                                                                                           selected
                                                                    conditions. The
                                                                                 The
                   mean CCI score, which reflects general health status, was                    nonopioid drugs
                                                                                                nonopioid    drugs were
                                                                                                                    were also prescribed
                                                                                                                                  prescribed to cases
                                                                                                                                                    cases signifi-
                                                                                                                                                             signifi-
                   higher for cases
                              cases than
                                      than for
                                            for controls
                                                controls (3.9
                                                          (3.9 vs
                                                               vs 1.7,
                                                                   1.7,PP<< 0.0001),            cantly more often than
                                                                                                cantly               than totocontrols
                                                                                                                                controls(Table
                                                                                                                                         (Table 5).
                                                                                                                                                  5).
                   indicating poorer overall
                                       overall health
                                                health in the cases. As shown in
                   Table 4, cases reported particularly
                                              particularly significantly
                                                            significantly higher fre-           As shown in Table
                                                                                                             Table 6, cases had significantly greater health
                   quency during
                   quency    during the 6-month baseline
                                                     baseline period of   of chronic
                                                                              chronic           care resource utilization
                                                                                                               utilization than
                                                                                                                           than controls during the baseline
                   pulmonary disease (e.g.,
                                         (e.g., emphysema, chronic bronchitis,
                                                                          bronchitis,           period, including outpatient office and ED visits, hospital-




                                                                       patients, October
                                                                 Total patients, October 1,
                                                                                         1, 2010 to
                                                                                                 to September
                                                                                                    September 30, 2012
                                                                                     (N=10,131,467)



                                                                 Patients with
                                                                          withat
                                                                               atleast
                                                                                  least one
                                                                                        one opioid
                                                                                            opioidVHA
                                                                                                   VHA Pharmacy claim
                                                                 October 1,
                                                                 October 1, 2010 to
                                                                                  to September 30, 2012
                                                                                                    2012 (N=1,877,841)
                                                                                                         (N=1,877,841)


                             No Opioid-Related
                             No Opioid-Related   Serious
                                               Serious    Toxicity
                                                       Toxicity     or Overdose
                                                                or Overdose        (Controls)
                                                                            (Controls) I             Opioid-Related
                                                                                                     Opioid-Related   Serious
                                                                                                                    Serious     Toxicity
                                                                                                                            Toxicity      or Overdose
                                                                                                                                     or Overdose (Cases) (Cases)


                                                          •                                                                    •••
                               Patients not
                                        not diagnosed
                                            diagnosed with
                                                         with opioid-related
                                                              opioid-related serious
                                                                             serious                   Patients diagnosed
                                                                                                                diagnosed with
                                                                                                                            with opioid-related
                                                                                                                                 opioid-related serious
                                                                                                                                                serious
                                               toxicity or
                                               toxicity or overdose                                                 toxicity or
                                                                                                                    toxicity or overdose
                                    October 1, 2010 to September 30, 2012                                 October 1, 2010 to September 30, 2012
                                                  (N=1,876,765)                                                          (N=1,076)



                                                                                                                               •
                               1) Patients with
                                            with continuous medical and pharmacy                     Patients with
                                                                                                               with continuous
                                                                                                                     continuous medical
                                                                                                                                medical and
                                                                                                                                        and pharmacy
                               benefits for at least 6 months before the index date                 benefits for at least 6 months before the
                                                                                                             for at                       the index date
                                  (N=16,062) from whom 2) 10 were randomly                                                  (N=817)
                                         assigned to
                                         assigned   to each case
                                                            case (N=8170)
                                                                  (N=8170)


                                                                   Figure11 Sample selection
                                                                   Figure          selection flowchart.


                                                                                                                                                                   1915
                                                                                                                                                                   1915


Downloaded   fromhttps://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
Downloaded from   https://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
by
by guest
on
on 26
   26 January
      January 2018
               2018
                    Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 207 of 256



                Zedler et al.

                Table 3       Baselinedemographic
                              Baseline demographic  characteristics
                                                  characteristics

                                                             Cases(N
                                                             Cases (N =
                                                                      = 817)
                                                                        817)                            Controls(N
                                                                                                        Controls (N==8,170)
                                                                                                                      8,170)

                Characteristics
                Characteristics                              N                    SD, %
                                                                                  SD, %                 N                         SD, %
                                                                                                                                  SD, %                    p

                Age (years),
                Age  (years),median
                               median   (IQR)
                                      (IQR)                   62.0
                                                              62.0                10.0
                                                                                  10.0                      62.0
                                                                                                            62.0                  16.0
                                                                                                                                  16.0                     <0.001
                                                                                                                                                           <0.001
                Age group
                Age  group(years)
                             (years)
                  18-34
                  18-34                                       27
                                                              27                   3.3
                                                                                   3.3                    565
                                                                                                          565                      6.9
                                                                                                                                   6.9                     <0.001
                                                                                                                                                           <0.001
                  35-44
                  35-44                                       31
                                                              31                   3.8
                                                                                   3.8                    619
                                                                                                          619                      7.6
                                                                                                                                   7.6                     <0.001
                                                                                                                                                           <0.001
                  45-54
                  45-54                                      115
                                                             115                  14.1
                                                                                  14.1                  1,240
                                                                                                        1,240                     15.2
                                                                                                                                  15.2                      0.402
                                                                                                                                                            0.402
                  55-64
                  55-64                                      377
                                                             377                  46.1
                                                                                  46.1                  2,672
                                                                                                        2,672                     32.7
                                                                                                                                  32.7                     <0.001
                                                                                                                                                           <0.001
                  65+
                  65+                                        267
                                                             267                  32.7
                                                                                  32.7                  3,074
                                                                                                        3,074                     37.6
                                                                                                                                  37.6                      0.005
                                                                                                                                                            0.005
                Male
                Male                                         753
                                                             753                  92.2
                                                                                  92.2                  7,528
                                                                                                        7,528                     92.1
                                                                                                                                  92.1                      0.980
                                                                                                                                                            0.980
                Race/ethnicity
                Race/ethnicity
                  Non-Hispanicwhite
                  Non-Hispanic     white                     555
                                                             555                  67.9
                                                                                  67.9                  4,546
                                                                                                        4,546                     55.6
                                                                                                                                  55.6                     <0.001
                                                                                                                                                           <0.001
                  Non-Hispanicblack
                  Non-Hispanic     black                      83
                                                              83                  10.2
                                                                                  10.2                  1,300
                                                                                                        1,300                     15.9
                                                                                                                                  15.9                     <0.001
                                                                                                                                                           <0.001
                  Hispanic
                  Hispanic                                    32
                                                              32                   3.9
                                                                                   3.9                    431
                                                                                                          431                      5.3
                                                                                                                                   5.3                      0.094
                                                                                                                                                            0.094
                  Other
                  Other                                      147
                                                             147                  18.0
                                                                                  18.0                  1,893
                                                                                                        1,893                     23.2
                                                                                                                                  23.2                      0.001
                                                                                                                                                            0.001
                        status
                Marital status
                  Nevermarried
                  Never   married                            102
                                                             102                  12.5
                                                                                  12.5                  1,227
                                                                                                        1,227                     15.0
                                                                                                                                  15.0                      0.052
                                                                                                                                                            0.052
                  Married
                  Married                                    351
                                                             351                  43.0
                                                                                  43.0                  4,246
                                                                                                        4,246                     52.0
                                                                                                                                  52.0                     <0.001
                                                                                                                                                           <0.001
                  Separated
                  Separated                                   20
                                                              20                   2.5
                                                                                   2.5                     41
                                                                                                           41                      0.5
                                                                                                                                   0.5                     <0.001
                                                                                                                                                           <0.001
                  Divorced
                  Divorced                                   285
                                                             285                  34.9
                                                                                  34.9                  2,268
                                                                                                        2,268                     27.8
                                                                                                                                  27.8                     <0.001
                                                                                                                                                           <0.001
                  Widowed
                  Widowed                                     59
                                                              59                   7.2
                                                                                   7.2                    388
                                                                                                          388                      4.8
                                                                                                                                   4.8                      0.002
                                                                                                                                                            0.002
                BMI (kg/m2)
                BMI
                  Underweight(<18.5)
                  Underweight     (<18.5)                     29
                                                              29                   3.6
                                                                                   3.6                     72.0
                                                                                                           72.0                    0.9
                                                                                                                                   0.9                     <0.001
                                                                                                                                                           <0.001
                            (18.5-24.9)
                  Normal (18.5-24.9)                         193
                                                             193                  23.6
                                                                                  23.6                  1,197
                                                                                                        1,197                     14.7
                                                                                                                                  14.7                     <0.001
                                                                                                                                                           <0.001
                  Overweight (25.0-29.9)
                  Overweight    (25.0-29.9)                  224
                                                             224                  27.4
                                                                                  27.4                  2,070
                                                                                                        2,070                     25.3
                                                                                                                                  25.3                      0.193
                                                                                                                                                            0.193
                  Obese(>_30.0)
                  Obese    (?_30.0)                          306
                                                             306                  37.5
                                                                                  37.5                  2,667
                                                                                                        2,667                     32.6
                                                                                                                                  32.6                      0.005
                                                                                                                                                            0.005
                  Missing
                  Missing                                     65
                                                              65                   8.0
                                                                                   8.0                  2,164
                                                                                                        2,164                     26.5
                                                                                                                                  26.5                     <0.001
                                                                                                                                                           <0.001
                    Censusregion
                US Census     region
                  Northeast
                  Northeast                                   75
                                                              75                   9.2
                                                                                   9.2                    824
                                                                                                          824                     10.1
                                                                                                                                  10.1                      0.411
                                                                                                                                                            0.411
                  North Central
                  North   Central                            190
                                                             190                  23.3
                                                                                  23.3                  1,745
                                                                                                        1,745                     21.4
                                                                                                                                  21.4                      0.208
                                                                                                                                                            0.208
                  South
                  South                                      270
                                                             270                  33.1
                                                                                  33.1                  3,258
                                                                                                        3,258                     39.9
                                                                                                                                  39.9                     <0.001
                                                                                                                                                           <0.001
                  West
                  West                                       257
                                                             257                  31.5
                                                                                  31.5                  1,842
                                                                                                        1,842                     22.6
                                                                                                                                  22.6                     <0.001
                                                                                                                                                           <0.001
                  Other
                  Other                                       25
                                                              25                   3.1
                                                                                   3.1                    501
                                                                                                          501                      6.1
                                                                                                                                   6.1                     <0.001
                                                                                                                                                           <0.001

                BMI == body massindex;
                       body mass  index; IQR
                                       IQR   = interquartile
                                           = interquartile    range;
                                                           range; SD =SD  = standard
                                                                       standard       deviation.
                                                                                deviation.


                izations,and
                izations, andpharmacy
                               pharmacy      visits.
                                         visits. An An
                                                     EDEDvisitvisit occurred
                                                                occurred       during
                                                                          during          were combined
                                                                                          were   combinedinto  intoone
                                                                                                                     one    category.
                                                                                                                         category.      Endocarditis
                                                                                                                                    Endocarditis     was notwas not
                thebaseline
                the  baselineperiod
                              periodin in
                                       65%65%     of cases
                                              of cases      compared
                                                       compared            with
                                                                     with 21 % 21 %       includedininthe
                                                                                          included     thefinal
                                                                                                            finallogistic
                                                                                                                   logisticregression
                                                                                                                             regressionas itaswas
                                                                                                                                               it was   reported
                                                                                                                                                   reported   in in
                    controls.Nearly
                of controls.  Nearlyhalfhalfofof
                                               thethe  cases
                                                    cases werewere      hospitalized
                                                                  hospitalized                  onecase
                                                                                          only one  casepatient.
                                                                                                           patient. TheThe   final
                                                                                                                          final    model
                                                                                                                                model        yielded
                                                                                                                                       yielded         a c-statistic
                                                                                                                                                  a c-statistic
                        thebaseline
                during the   baselineperiod
                                        period    at least
                                              at least onceonce      compared
                                                              compared     with with         0.89.As
                                                                                          of 0.89. Asdisplayed
                                                                                                        displayed   in in  Figure
                                                                                                                        Figure     2, significant
                                                                                                                                2, significant       independent
                                                                                                                                                 independent
                9% ofofcontrols.
                        controls.                                                         demographicpredictors
                                                                                          demographic     predictors   of of  serious
                                                                                                                           serious     opioid
                                                                                                                                   opioid        toxicity
                                                                                                                                            toxicity       included
                                                                                                                                                      included
                                                                                          ages55-64
                                                                                          ages   55-64  years
                                                                                                      years   andand    65 and
                                                                                                                    65 and        above,
                                                                                                                             above,         non-Hispanic
                                                                                                                                     non-Hispanic      white white
                During the
                         the2-year
                               2-yearstudy
                                       study     period,
                                             period,       159/817
                                                       159/817    casecase    patients
                                                                       patients           race,never
                                                                                          race,  nevermarried,
                                                                                                        married,     widowed,
                                                                                                                 widowed,      andand  those
                                                                                                                                   those         receiving
                                                                                                                                          receiving    care incare in
                 died (19.5%)
                 died  (19.5%)compared
                                 compared   withwith
                                                   28 282/8,170      controls(3.5%).
                                                         2/8,170 controls      (3.5%).    the western
                                                                                          the  westernregion
                                                                                                         region of of
                                                                                                                    thethe   United
                                                                                                                         United      States.
                                                                                                                                  States.
                Twenty of
                Twenty   of the
                             thedeaths
                                 deathsin in
                                           thethe  case
                                                case      patients
                                                      patients       occurred
                                                               occurred  duringduring
                aa VHA-treated
                   VHA-treatedepisode
                                  episode  of of  serious
                                               serious      toxicity
                                                       toxicity      or overdose
                                                                 or overdose   for for    Concomitanthealth
                                                                                          Concomitant       healthconditions
                                                                                                                     conditions    that
                                                                                                                                that were were
                                                                                                                                            mostmost     strongly
                                                                                                                                                  strongly
                 an index
                 an  indexevent
                           eventfatality
                                  fatalityrate
                                            rateof of 2.4%
                                                   2.4%       (20/817).
                                                          (20/817).                       associatedwith
                                                                                          associated     withthe
                                                                                                               the  occurrence
                                                                                                                 occurrence         of serious
                                                                                                                               of serious        opioid-related
                                                                                                                                           opioid-related
                                                                                                   or overdose
                                                                                          toxicity or   overdosewerewere    opioid
                                                                                                                         opioid      dependence,
                                                                                                                                  dependence,         moderate
                                                                                                                                                moderate
                Multivariable Analysis
                Multivariable                                                             or severe
                                                                                          or severeliver
                                                                                                      liverdisease,
                                                                                                            disease,   skin
                                                                                                                    skin     ulcers,
                                                                                                                          ulcers,     metastatic
                                                                                                                                  metastatic  solid solid
                                                                                                                                                    tumor,tumor,
                                                                                          andpancreatitis.
                                                                                          and   pancreatitis.Other
                                                                                                                Other   comorbidities
                                                                                                                     comorbidities        significantly
                                                                                                                                      significantly       associ-
                                                                                                                                                     associ-
                       logistic regression
                The logistic       regressionmodel
                                                 model for for   the dichotomous
                                                            the dichotomous               ated with
                                                                                          ated   withthetheoutcome
                                                                                                              outcome     included
                                                                                                                      included    renalrenal  disease,
                                                                                                                                         disease,  bipolarbipolar
                outcome ofofserious  serious    opioid-related
                                          opioid-related            respiratory/CNS
                                                             respiratory/CNS              disorder,traumatic
                                                                                          disorder,  traumaticinjury
                                                                                                                  injurychronic
                                                                                                                         chronic    pulmonary
                                                                                                                                 pulmonary        disease,
                                                                                                                                              disease, war- war-
                depressionoror
                depression         overdose
                                overdose       resulted
                                           resulted     in multiple,
                                                    in multiple,       independent,
                                                                  independent,                  use,substance
                                                                                          farin use,   substance     abuse,
                                                                                                                 abuse,       and sleep
                                                                                                                         and sleep   apnea apnea
                                                                                                                                            (Figure(Figure
                                                                                                                                                     3).     3).
                statistically significant
                statistically  significantassociations.
                                             associations.To To   improve
                                                               improve       the esti-
                                                                         the esti-
                matestability,
                mate    stability,the
                                    themarital
                                         marital  status
                                               status     categories
                                                      categories         "separated"
                                                                   "separated"            Prescription opioids
                                                                                          Prescription  opioidscontaining
                                                                                                                  containinghydromorphone
                                                                                                                               hydromorphoneor or
                (N =
                (N  = 20/817     cases)
                      20/817 cases)       and
                                        and     "divorced"
                                            "divorced"   (N =(N285/817
                                                                 = 285/817cases)cases)    oxycodone andandthose
                                                                                                            those  with
                                                                                                                with    ER/LA
                                                                                                                     ER/LA      formulations
                                                                                                                             formulations werewere


                1916


Downloaded
Downloaded from https://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
                  https://academic.oup.com/painmedicine/article-abstract/15/11/1511/1835923
by
by guest
   guest
on 26
   26 January
       January2018
                2018
                         Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 208 of 256



                                                                                                       Risk Factors Prescription Opioid Toxicity Overdose

                         Table 4       Baseline  clinicalcharacteristics
                                       Baseline clinical  characteristics

                                                                                                   Cases
                                                                                                   Cases(N
                                                                                                         (N==817)
                                                                                                              817)               Controls
                                                                                                                                 Controls(N
                                                                                                                                          (N==8,170)
                                                                                                                                               8,170)

                         Comorbidities
                         Comorbidities                                                             N             SD,
                                                                                                                 SD, %
                                                                                                                     %           N                 SD,
                                                                                                                                                   SD, %
                                                                                                                                                       %            p

                         CCI score,
                              score,mean
                                       mean   (SD)
                                                (SD)                                                   3.9
                                                                                                       3.9         3.3
                                                                                                                   3.3                1.7
                                                                                                                                      1.7            2.0
                                                                                                                                                     2.0            <0.001
                                                                                                                                                                    <0.001
                         Individual
                         Individual CCI
                                     CCIcomorbidities
                                             comorbidities
                           Myocardial
                           Myocardial infarction
                                           infarction                                               28
                                                                                                    28            3.4
                                                                                                                  3.4              105
                                                                                                                                   105              1.3
                                                                                                                                                    1.3             <0.001
                                                                                                                                                                    <0.001
                           Congestive
                           Congestiveheart  heartfailure
                                                    failure                                         93
                                                                                                    93           11.4
                                                                                                                 11.4              308
                                                                                                                                   308              3.8
                                                                                                                                                    3.8             <0.001
                                                                                                                                                                    <0.001
                           Peripheral
                           Peripheralvascular
                                          vascular  disease
                                                       disease                                      71
                                                                                                    71            8.7
                                                                                                                  8.7              353
                                                                                                                                   353              4.3
                                                                                                                                                    4.3             <0.001
                                                                                                                                                                    <0.001
                           Cerebrovascular
                           Cerebrovascular      disease
                                                   disease                                          57
                                                                                                    57            7.0
                                                                                                                  7.0              343
                                                                                                                                   343              4.2
                                                                                                                                                    4.2             <0.001
                                                                                                                                                                    <0.001
                           Dementia
                           Dementia                                                                  5            0.6
                                                                                                                  0.6               32
                                                                                                                                    32              0.4
                                                                                                                                                    0.4              0.348
                                                                                                                                                                     0.348
                           Chronicpulmonary
                           Chronic    pulmonarydisease disease                                     291
                                                                                                   291           35.6
                                                                                                                 35.6            1,047
                                                                                                                                 1,047             12.8
                                                                                                                                                   12.8             <0.001
                                                                                                                                                                    <0.001
                           Rheumatologicdisease
                           Rheumatologic        disease                                              6            0.7
                                                                                                                  0.7               96
                                                                                                                                    96              1.2
                                                                                                                                                    1.2              0.257
                                                                                                                                                                     0.257
                           Peptic
                           Pepticulcer
                                    ulcerdisease
                                             disease                                                 9            1.1
                                                                                                                  1.1               63
                                                                                                                                    63              0.8
                                                                                                                                                    0.8              0.312
                                                                                                                                                                     0.312
                           Mild         disease
                           Mild liver disease                                                       43
                                                                                                    43            5.3
                                                                                                                  5.3               64
                                                                                                                                    64              0.8
                                                                                                                                                    0.8             <0.001
                                                                                                                                                                    <0.001
                           Diabetes
                           Diabetes                                                                263
                                                                                                   263           32.2
                                                                                                                 32.2            1,850
                                                                                                                                 1,850             22.6
                                                                                                                                                   22.6             <0.001
                                                                                                                                                                    <0.001
                           Hypertension
                           Hypertension                                                            495
                                                                                                   495           60.6
                                                                                                                 60.6            3,670
                                                                                                                                 3,670             44.9
                                                                                                                                                   44.9             <0.001
                                                                                                                                                                    <0.001
                           Depression
                           Depression                                                              357
                                                                                                   357           43.7
                                                                                                                 43.7            1,562
                                                                                                                                 1,562             19.1
                                                                                                                                                   19.1             <0.001
                                                                                                                                                                    <0.001
                           Use
                           Use ofofwarfarin
                                    warfarin                                                        78
                                                                                                    78            9.6
                                                                                                                  9.6              387
                                                                                                                                   387              4.7
                                                                                                                                                    4.7             <0.001
                                                                                                                                                                    <0.001
                           Hemiplegia
                           Hemiplegiaororparaplegia
                                               paraplegia                                           13
                                                                                                    13            1.6
                                                                                                                  1.6               34
                                                                                                                                    34              0.4
                                                                                                                                                    0.4             <0.001
                                                                                                                                                                    <0.001
                           Renal
                           Renaldisease
                                   disease                                                         112
                                                                                                   112           13.7
                                                                                                                 13.7              428
                                                                                                                                   428              5.2
                                                                                                                                                    5.2             <0.001
                                                                                                                                                                    <0.001
                           Any malignancy,
                                 malignancy,including
                                                   includingleukemia
                                                               leukemiaandand
                                                                            lymphoma
                                                                               lymphoma            147
                                                                                                   147           18.0
                                                                                                                 18.0              646
                                                                                                                                   646              8.0
                                                                                                                                                    8.0             <0.001
                                                                                                                                                                    <0.001
                           Diabetes
                           Diabeteswith withchronic
                                               chronic complications
                                                           complications                            92
                                                                                                    92           11.3
                                                                                                                 11.3              432
                                                                                                                                   432              5.3
                                                                                                                                                    5.3             <0.001
                                                                                                                                                                    <0.001
                           Skin
                           Skin ulcers
                                 ulcers                                                            122
                                                                                                   122           14.9
                                                                                                                 14.9              302
                                                                                                                                   302              3.7
                                                                                                                                                    3.7             <0.001
                                                                                                                                                                    <0.001
                           Moderate
                           Moderateororseveresevere liver  disease
                                                        liver disease                               28
                                                                                                    28            3.4
                                                                                                                  3.4               19
                                                                                                                                    19              0.2
                                                                                                                                                    0.2             <0.001
                                                                                                                                                                    <0.001
                           Metastaticsolid
                           Metastatic     solidtumor
                                                  tumor                                             46
                                                                                                    46            5.6
                                                                                                                  5.6               59
                                                                                                                                    59              0.7
                                                                                                                                                    0.7             <0.001
                                                                                                                                                                    <0.001
                           HIV/AIDS
                           HIV/AIDS                                                                 11
                                                                                                    11            1.4
                                                                                                                  1.4               42
                                                                                                                                    42              0.5
                                                                                                                                                    0.5              0.003
                                                                                                                                                                     0.003
                         Other
                         Otherselected
                                selected  comorbidities
                                             comorbidities
                         Nonpain
                         Nonpainrelated
                                   related
                           Substance
                           Substanceabuse abuse andandnonopioid   substance
                                                           nonopioid         dependence
                                                                      substance   dependence       215
                                                                                                   215           26.3
                                                                                                                 26.3              764
                                                                                                                                   764              9.4
                                                                                                                                                    9.4             <0.001
                                                                                                                                                                    <0.001
                           Opioid
                           Opioid dependence
                                    dependence                                                     105
                                                                                                   105           12.9
                                                                                                                 12.9               97
                                                                                                                                    97              1.2
                                                                                                                                                    1.2             <0.001
                                                                                                                                                                    <0.001
                           Endocarditis
                           Endocarditis                                                              1            0.1
                                                                                                                  0.1                9              0.1
                                                                                                                                                    0.1              0.920
                                                                                                                                                                     0.920
                           Viral hepatitis
                                 hepatitis                                                         106
                                                                                                   106           13.0
                                                                                                                 13.0              249
                                                                                                                                   249              3.0
                                                                                                                                                    3.0             <0.001
                                                                                                                                                                    <0.001
                           Alcoholic hepatitis
                                        hepatitis                                                    3            0.4
                                                                                                                  0.4                5              0.1
                                                                                                                                                    0.1              0.005
                                                                                                                                                                     0.005
                           Pancreatitis
                           Pancreatitis                                                             24
                                                                                                    24            2.9
                                                                                                                  2.9               49
                                                                                                                                    49              0.6
                                                                                                                                                    0.6             <0.001
                                                                                                                                                                    <0.001
                           Sexually
                           Sexuallytransmitted
                                       transmitted    disease
                                                         disease                                    12
                                                                                                    12            1.5
                                                                                                                  1.5               69
                                                                                                                                    69              0.8
                                                                                                                                                    0.8              0.072
                                                                                                                                                                     0.072
                           Herpes
                           Herpessimplex
                                     simplexinfection
                                                  infection                                          7            0.9
                                                                                                                  0.9               45
                                                                                                                                    45              0.6
                                                                                                                                                    0.6              0.272
                                                                                                                                                                     0.272
                           Skin infections/abscesses
                           Skin  infections/abscesses                                               85
                                                                                                    85           10.4
                                                                                                                 10.4              286
                                                                                                                                   286              3.5
                                                                                                                                                    3.5             <0.001
                                                                                                                                                                    <0.001
                           Sleepapnea
                           Sleep   apnea                                                           147
                                                                                                   147           18.0
                                                                                                                 18.0              652
                                                                                                                                   652              8.0
                                                                                                                                                    8.0             <0.001
                                                                                                                                                                    <0.001
                           Tobacco
                           Tobaccouse usedisorder
                                              disorder                                             301
                                                                                                   301           36.8
                                                                                                                 36.8            1,266
                                                                                                                                 1,266             15.5
                                                                                                                                                   15.5             <0.001
                                                                                                                                                                    <0.001
                           PTSD
                           PTSD                                                                    221
                                                                                                   221           27.1
                                                                                                                 27.1            1,119
                                                                                                                                 1,119             13.7
                                                                                                                                                   13.7             <0.001
                                                                                                                                                                    <0.001
                           Bipolar
                           Bipolar disorder
                                     disorder                                                       86
                                                                                                    86           10.5
                                                                                                                 10.5              239
                                                                                                                                   239              2.9
                                                                                                                                                    2.9             <0.001
                                                                                                                                                                    <0.001
                           ADHD                                                                      7            0.9
                                                                                                                  0.9               58
                                                                                                                                    58              0.7
                                                                                                                                                    0.7              0.637
                                                                                                                                                                     0.637
                           Schizophrenia
                           Schizophrenia                                                            36
                                                                                                    36            4.4
                                                                                                                  4.4              114
                                                                                                                                   114              1.4
                                                                                                                                                    1.4             <0.001
                                                                                                                                                                    <0.001
                           Anxiety disorder
                                     disorder                                                      180
                                                                                                   180           22.0
                                                                                                                 22.0              681
                                                                                                                                   681              8.3
                                                                                                                                                    8.3             <0.001
                                                                                                                                                                    <0.001
                           OCD
                           OCD                                                                       5            0.6
                                                                                                                  0.6               19
                                                                                                                                    19              0.2
                                                                                                                                                    0.2              0.045
                                                                                                                                                                     0.045
                           Cardiovascular
                           Cardiovasculardiseasedisease                                            172
                                                                                                   172           21.1
                                                                                                                 21.1              764
                                                                                                                                   764              9.4
                                                                                                                                                    9.4             <0.001
                                                                                                                                                                    <0.001
                           Obesity
                           Obesity                                                                 150
                                                                                                   150           18.4
                                                                                                                 18.4            1,072
                                                                                                                                 1,072             13.1
                                                                                                                                                   13.1             <0.001
                                                                                                                                                                    <0.001
                         Pain
                         Pain related
                               related
                           Low back
                                 backdisorders
                                         disorders                                                 380
                                                                                                   380           46.5
                                                                                                                 46.5            2,099
                                                                                                                                 2,099             25.7
                                                                                                                                                   25.7             <0.001
                                                                                                                                                                    <0.001
                           Other
                           Other back/neck
                                   back/neckdisorders
                                                   disorders                                       214
                                                                                                   214           26.2
                                                                                                                 26.2            1,048
                                                                                                                                 1,048             12.8
                                                                                                                                                   12.8             <0.001
                                                                                                                                                                    <0.001
                           Neuropathic
                           Neuropathicdisorders
                                             disorders                                             170
                                                                                                   170           20.8
                                                                                                                 20.8              717
                                                                                                                                   717              8.8
                                                                                                                                                    8.8             <0.001
                                                                                                                                                                    <0.001
                           Fibromyalgia
                           Fibromyalgia                                                             34
                                                                                                    34            4.2
                                                                                                                  4.2              157
                                                                                                                                   157              1.9
                                                                                                                                                    1.9             <0.001
                                                                                                                                                                    <0.001
                           Headache/migraine
                           Headache/migraine                                                        88
                                                                                                    88           10.8
                                                                                                                 10.8              427
                                                                                                                                   427              5.2
                                                                                                                                                    5.2             <0.001
                                                                                                                                                                    <0.001
                           Burns
                           Burns                                                                     4            0.5
                                                                                                                  0.5               16
                                                                                                                                    16              0.2
                                                                                                                                                    0.2              0.089
                                                                                                                                                                     0.089
                           Traumatic
                           Traumaticinjury
                                         injury                                                    212
                                                                                                   212           26.0
                                                                                                                 26.0              869
                                                                                                                                   869             10.6
                                                                                                                                                   10.6             <0.001
                                                                                                                                                                    <0.001
                           Motor vehicle
                                   vehicleaccidents
                                               accidents                                             7            0.9
                                                                                                                  0.9               14
                                                                                                                                    14              0.2
                                                                                                                                                    0.2             <0.001
                                                                                                                                                                    <0.001

                         ADHD
                         ADHD =  = attention
                                   attention deficit
                                              deficithyperactivity
                                                      hyperactivitydisorder; AIDS
                                                                     disorder;     = acquired
                                                                                AIDS          immunodeficiency
                                                                                      = acquired   immunodeficiencysyndrome;  CCI = CCI
                                                                                                                        syndrome;    Charlson Comorbidity
                                                                                                                                         = Charlson       Index, 2008
                                                                                                                                                    Comorbidity   Index, 2008
                         updated(score);
                         updated          OCD
                                   (score); OCD = obsessive-compulsive
                                                   = obsessive-compulsivedisorder; PTSD PTSD
                                                                               disorder; = post-traumatic stress disorder;
                                                                                                = post-traumatic    stress SD = standard
                                                                                                                           disorder; SD =deviation.
                                                                                                                                          standard deviation.




                                                                                                                                                                        1917


Downloaded    from
Downloaded from     https://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
                 https://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
by guest
by guest
    28 ,ianuary
nn 2F    January  2018
                2018
                    Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 209 of 256



               Zedler et al.

               Table 5 Baseline
                       Baselineprescription
                                prescriptiondrugs dispensed
                                              drugs         by VHA
                                                     dispensed  by VHA

                                                                                          Cases
                                                                                          Cases(N
                                                                                                (N==817)
                                                                                                     817)               Controls (N = 8,170)
                                                                                                                        Controls(N    8,170)

               Prescription
               PrescriptionDrug
                            DrugUse
                                 Use                                                      N              SD,
                                                                                                         SD, %
                                                                                                             %          N                  SD,
                                                                                                                                           SD, %
                                                                                                                                               %            p

               Opioid use
                       use                                                                693
                                                                                          693             84.8
                                                                                                          84.8          4,936
                                                                                                                        4,936              60.4
                                                                                                                                           60.4             <0.001
                                                                                                                                                            <0.001
               By active
                  activeingredient
                          ingredient
                 Hydrocodone
                 Hydrocodone                                                              314
                                                                                          314             38.4
                                                                                                          38.4          2,633
                                                                                                                        2,633              32.2
                                                                                                                                           32.2             <0.001
                                                                                                                                                            <0.001
                 Oxycodone
                 Oxycodone                                                                305
                                                                                          305             37.3
                                                                                                          37.3            876
                                                                                                                          876              10.7
                                                                                                                                           10.7             <0.001
                                                                                                                                                            <0.001
                 Buprenorphine
                 Buprenorphine                                                              0              0.0
                                                                                                           0.0              2               0.0
                                                                                                                                            0.0              0.655
                                                                                                                                                             0.655
                 Tramadol
                 Tramadol                                                                 114
                                                                                          114             14
                                                                                                          14            1,428
                                                                                                                        1,428              17.5
                                                                                                                                           17.5              0.011
                                                                                                                                                             0.011
                 Codeine
                 Codeine                                                                   63
                                                                                           63              7.7
                                                                                                           7.7            561
                                                                                                                          561               6.9
                                                                                                                                            6.9              0.365
                                                                                                                                                             0.365
                 Fentanyl
                 Fentanyl                                                                  49
                                                                                           49              6.0
                                                                                                           6.0             44
                                                                                                                           44               0.5
                                                                                                                                            0.5             <0.001
                                                                                                                                                            <0.001
                 Morphine
                 Morphine                                                                 251
                                                                                          251             30.7
                                                                                                          30.7            334
                                                                                                                          334               4.1
                                                                                                                                            4.1             <0.001
                                                                                                                                                            <0.001
                 Hydromorphone
                 Hydromorphone                                                             38
                                                                                           38              4.7
                                                                                                           4.7             28
                                                                                                                           28               0.3
                                                                                                                                            0.3             <0.001
                                                                                                                                                            <0.001
                 Methadone
                 Methadone                                                                107
                                                                                          107             13.1
                                                                                                          13.1            139
                                                                                                                          139               1.7
                                                                                                                                            1.7             <0.001
                                                                                                                                                            <0.001
                 Oxymorphone
                 Oxymorphone                                                                1              0.1
                                                                                                           0.1              1               0.0
                                                                                                                                            0.0              0.044
                                                                                                                                                             0.044
                 Other*
                 Other*                                                                     2              0.2
                                                                                                           0.2              4               0.1
                                                                                                                                            0.1              0.039
                                                                                                                                                             0.039
               By formulation
                  formulation
                 ER/LA$
                 ER/LM                                                                    369
                                                                                          369             45.2
                                                                                                          45.2            499
                                                                                                                          499               6.1
                                                                                                                                            6.1             <0.001
                                                                                                                                                            <0.001
                 Shortacting#
                 Short acting                                                             633
                                                                                          633             77.5
                                                                                                          77.5          4,807
                                                                                                                        4,807              58.9
                                                                                                                                           58.9             <0.001
                                                                                                                                                            <0.001
                 Proportionofofopioids
                 Proportion     opioids= =
                                         ER/LAt
                                           ER/LAI                                           0.25
                                                                                            0.25           0.3
                                                                                                           0.3             <0.1
                                                                                                                           <0.1             0.2
                                                                                                                                            0.2             <0.001
                                                                                                                                                            <0.001
               By route
                  route
                 Oral
                 Oral                                                                     692
                                                                                          692             84.7
                                                                                                          84.7          4,923
                                                                                                                        4,923              60.3
                                                                                                                                           60.3             <0.001
                                                                                                                                                            <0.001
                 Parenteral
                 Parenteral                                                                 6              0.7
                                                                                                           0.7              6               0.1
                                                                                                                                            0.1             <0.001
                                                                                                                                                            <0.001
                 Transdermal
                 Transdermal                                                               48
                                                                                           48              5.9
                                                                                                           5.9             44
                                                                                                                           44               0.5
                                                                                                                                            0.5             <0.001
                                                                                                                                                            <0.001
               Numberof
               Number  ofopioid
                          opioidprescriptions
                                 prescriptionsdispensed, mean
                                                 dispensed,   (SD) (SD)
                                                            mean                            6.8
                                                                                            6.8            5.9
                                                                                                           5.9              2.5
                                                                                                                            2.5             3.4
                                                                                                                                            3.4             <0.001
                                                                                                                                                            <0.001
               Number
               Numberofofunique
                          uniqueopioid
                                  opioidNDCs,
                                          NDCs,mean
                                                  mean(SD)
                                                         (SD)                               2.4
                                                                                            2.4            1.9
                                                                                                           1.9              0.9
                                                                                                                            0.9             1.1
                                                                                                                                            1.1             <0.001
                                                                                                                                                            <0.001
               Maximum
               Maximum prescribed
                         prescribeddaily
                                     dailyMED
                                           MED  (mg), mean
                                                  (mg),    (SD)
                                                        mean  (SD)                         98.7
                                                                                           98.7          122.1
                                                                                                         122.1             24.2
                                                                                                                           24.2            48.4
                                                                                                                                           48.4             <0.001
                                                                                                                                                            <0.001
                 1-<20
                 1-<20                                                                     35
                                                                                           35              4.3
                                                                                                           4.3          1,331
                                                                                                                        1,331              16.3
                                                                                                                                           16.3             <0.001
                                                                                                                                                            <0.001
                 20-<50
                 20-<50                                                                   227
                                                                                          227             27.8
                                                                                                          27.8          2,614
                                                                                                                        2,614              32.0
                                                                                                                                           32.0              0.014
                                                                                                                                                             0.014
                 50-<100
                 50-<100                                                                  163
                                                                                          163             20.0
                                                                                                          20.0            718
                                                                                                                          718               8.8
                                                                                                                                            8.8             <0.001
                                                                                                                                                            <0.001
                >-100
                  100                                                                     268
                                                                                          268             32.8
                                                                                                          32.8            273
                                                                                                                          273               3.3
                                                                                                                                            3.3             <0.001
                                                                                                                                                            <0.001
               Selected
               Selectednonopioid
                         nonopioiddrugs
                                    drugs                                                 747
                                                                                          747             91.4
                                                                                                          91.4          5,905
                                                                                                                        5,905              72.3
                                                                                                                                           72.3             <0.001
                                                                                                                                                            <0.001
                 Benzodiazepines
                 Benzodiazepines                                                          336
                                                                                          336             41.1
                                                                                                          41.1          1,242
                                                                                                                        1,242              15.2
                                                                                                                                           15.2             <0.001
                                                                                                                                                            <0.001
                 Antidepressants
                 Antidepressants                                                          565
                                                                                          565             69.2
                                                                                                          69.2          2,886
                                                                                                                        2,886              35.3
                                                                                                                                           35.3             <0.001
                                                                                                                                                            <0.001
                 Nonopioidanalgesics
                 Nonopioid   analgesics                                                   556
                                                                                          556             68.1
                                                                                                          68.1          4,598
                                                                                                                        4,598              56.3
                                                                                                                                           56.3             <0.001
                                                                                                                                                            <0.001
                 Muscle
                 Musclerelaxants
                          relaxants                                                       226
                                                                                          226             27.7
                                                                                                          27.7          1,288
                                                                                                                        1,288              15.8
                                                                                                                                           15.8             <0.001
                                                                                                                                                            <0.001
                 Other
                 Othersedatives
                        sedatives                                                         125
                                                                                          125             15.3
                                                                                                          15.3            609
                                                                                                                          609               7.5
                                                                                                                                            7.5             <0.001
                                                                                                                                                            <0.001
                 Antipsychotics
                 Antipsychotics                                                           239
                                                                                          239             29.3
                                                                                                          29.3            772
                                                                                                                          772               9.5
                                                                                                                                            9.5             <0.001
                                                                                                                                                            <0.001
                 Stimulants
                 Stimulants                                                                14
                                                                                           14              1.7
                                                                                                           1.7             51
                                                                                                                           51               0.6
                                                                                                                                            0.6             <0.001
                                                                                                                                                            <0.001

               ** Other
                  Otheropioids
                         opioidsinclude meperidine
                                  include           andand
                                           meperidine    pentazocine/naloxone.
                                                             pentazocine/naloxone.
               t/ Proportion
                  Proportionofofopioid
                                 opioidprescriptions dispensed
                                         prescriptions          to a to
                                                        dispensed    patient duringduring baseline
                                                                        a patient         baselinethat
                                                                                                     thatcontained
                                                                                                          containedan an
                                                                                                                      ER/LA  formulation.
                                                                                                                         ER/LA            Methadone
                                                                                                                                formulation.         is a is a
                                                                                                                                              Methadone
                long-acting
                long-actingopioid.
                             opioid.
                  Percentages
               # Percentages  exceed  100%
                                 exceed     due to
                                          100%     prescription
                                                 due            of bothofERlLA
                                                      to prescription            and short-acting
                                                                          both ER/LA              formulations
                                                                                        and short-acting   formulations in some
                                                                                                                           somepatients.
                                                                                                                                  patients.
               ER/LA = extended
                          extendedrelease/long  acting;
                                     release/long        MED
                                                    acting;   = morphine
                                                            MED             equivalent
                                                                   = morphine          dose; dose; NDC == National
                                                                                 equivalent                  National drug code;
                                                                                                                             code; SD == standard
                                                                                                                                          standarddeviation;
                                                                                                                                                    deviation;
               VHA = Veterans
                        Veterans Health
                                   HealthAdministration.
                                          Administration.

               significantly associated
               significantly  associatedwith   withincreased
                                                     increased   riskrisk
                                                                       of serious
                                                                            of serious               were1.5
                                                                                              MED were      1.5times
                                                                                                                 timesasas  likely
                                                                                                                         likely  toto
                                                                                                                                    experience
                                                                                                                                      experiencelife-threatening
                                                                                                                                                     life-threatening
               opioid-related
               opioid-relatedtoxicity
                                toxicityoror
                                           overdose.
                                             overdose.  TheThe
                                                             likelihood    of expe-
                                                                  likelihood   of expe-       opioid-related
                                                                                              opioid-related respiratory/CNS
                                                                                                                  respiratory/CNSdepression
                                                                                                                                       depression  or overdose
                                                                                                                                                        or overdose
               riencing
               riencingthe
                        theoutcome
                            outcome    was related
                                         was        monotonically
                                               related   monotonically to increas-
                                                                            to increas-       (Figure 4).
                                                                                                       4). Coprescription
                                                                                                           Coprescription    ofof
                                                                                                                                benzodiazepines,
                                                                                                                                  benzodiazepines,  antidepres-
                                                                                                                                                          antidepres-
               ing maximum
                    maximumprescribed
                                 prescribed  daily  MED
                                                daily  MED of of20 20
                                                                    mgmg or higher.
                                                                             or higher.       sants,
                                                                                              sants,and
                                                                                                      andantipsychotics
                                                                                                            antipsychotics in opioid  users
                                                                                                                               in opioid     was significantly
                                                                                                                                           users   was significantly
               Patients
               Patientsprescribed
                         prescribeda maximum
                                       a maximum  dailydaily
                                                         MED>-100
                                                             MED mg      00 during
                                                                             mg during        associated
                                                                                              associatedwithwithexperiencing
                                                                                                                   experiencing serious  toxicity
                                                                                                                                    serious        or overdose.
                                                                                                                                             toxicity    or overdose.
               the
               thebaseline
                    baselineperiod
                              periodwere
                                       weremore   thanthan
                                               more     four four
                                                              timestimes
                                                                      as likely to to
                                                                            as likely
               experienceserious
               experience    seriousopioid-related
                                         opioid-related  toxicity
                                                             toxicityor overdose
                                                                         or overdose          Patientshospitalized
                                                                                              Patients  hospitalizedforfor one
                                                                                                                         one or more  daysdays
                                                                                                                                or more     for any
                                                                                                                                                 forreason
                                                                                                                                                      any reason
               compared
               comparedwith withthose
                                  those prescribed
                                          prescribed MED  MEDof 1-<20     mg/day,
                                                                   of 1-<20    mg/day,        during
                                                                                              duringthe
                                                                                                      thebaseline
                                                                                                          baselineperiod
                                                                                                                    periodwere nearly
                                                                                                                             were     threethree
                                                                                                                                   nearly    timestimes
                                                                                                                                                    as likely
                                                                                                                                                          as likely
               whereas
               whereaspatients
                          patientsprescribed
                                    prescribed 50-<100
                                                    50-<100mg/day     MEDMED
                                                                 mg/day      were were        to experience
                                                                                                  experience,serious
                                                                                                                seriousopioid-related
                                                                                                                          opioid-relatedtoxicity compared
                                                                                                                                            toxicity   compared
               2.2
               2.2 times
                    timesasas
                            likely,
                               likely,and those
                                        and       prescribed
                                              those   prescribed 20-49   mg/day
                                                                       20-49    mg/day        with those
                                                                                                   thosewhowhowere
                                                                                                                 werenotnot
                                                                                                                          hospitalized.
                                                                                                                            hospitalized.


               1918


Downloaded from
Downloaded    from  https://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
                 https://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
by guest
by guest
on 26 January
on 26 January2018
                2018
                      Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 210 of 256



                                                                                            Risk Factors Prescription
                                                                                                         Prescription Opioid
                                                                                                                      Opioid Toxicity
                                                                                                                             Toxicity Overdose
                                                                                                                                      Overdose


                      Table 6 Baseline
                               Baselinehealth
                                        healthcare
                                               careutilization
                                                    utilization

                                                                                    Cases (N = 817)             Controls (N = 8,170)
                      All-Cause Health Care
                      Utilization                                                   N            SD, %          N                 SD, %           P

                      Days of hospitalization, mean (SD)                              9.6        22.9               1.1            8.0            <0.001
                      Patients with
                               with >-1 outpatient
                                         outpatient ED visit                        534          65.4           1,740             21.3            <0.001
                      Patients with
                               with >-1 outpatient
                                         outpatient office visit                    792          96.9           7,333             89.8            <0.001
                      Patients with
                               with >_1  inpatient hospitalization
                                    ?_1 inpatient                                   396          48.5             739              9.1            <0.001
                      Patients with
                               with >-1 prescription
                                         prescription fill                          800          97.9           7,561             92.6            <0.001
                      Outpatient ED visits per patient,
                                                 patient, mean (SD)                   2           2.6               0.4            1              <0.001
                      Outpatient office visits per patient, mean (SD)                23          18.6               9.8           11.3            <0.001
                      Inpatient hospitalizations per patient, mean (SD)               1           1.5               0.1            0.5            <0.001
                      Pharmacy visits per patient, mean (SD)                         24.6        15.0              12.9           10.4            <0.001

                      ED = emergency department; SD
                                                 SD =
                                                    = standard deviation.


                      Full
                      Full regression results, including
                           regression results,  including factors
                                                           factors that
                                                                    that were
                                                                         were not           dominantly US veterans.
                                                                                            dominantly US  veterans. Consistent
                                                                                                                     Consistent with
                                                                                                                                with published find-
                      statistically significantly
                                    significantlyrelated
                                                  related to
                                                           to the
                                                               the outcome
                                                                   outcome in the logis-    ings on prescription
                                                                                                    prescription opioid overdose
                                                                                                                        overdose deaths, we found
                      tic model are
                                are provided in
                                              in Appendix
                                                 Appendix II.                               that certain demographic   characteristics, comorbid
                                                                                                         demographic characteristics,   comorbid con-
                                                                                            ditions, and medication-related
                                                                                            ditions, and                      factors were
                                                                                                          medication-related factors  were associated
                      Discussion                                                            with non-fatal prescription
                                                                                                           prescription opioid-related serious toxicity
                                                                                            or overdose
                                                                                               overdose asas well
                                                                                                               well [16,21,45].
                                                                                                                     [16,21,45]. Demographic
                                                                                                                                  Demographic variables
                                                                                                                                                 variables
                      Our
                      Our study produced
                                 produced aarobust
                                               robustmultivariable
                                                           multivariable model
                                                                         model that         previously  identifiedas
                                                                                            previously identified   asrisk
                                                                                                                       riskfactors,
                                                                                                                            factors, and
                                                                                                                                     and confirmed
                                                                                                                                         confirmed in the
                      characterized the
                      characterized the risk
                                         riskofoflife-threatening
                                                    life-threatening opioid-related
                                                                       opioid-related       present study, included
                                                                                            present study,  included non-Hispanic
                                                                                                                        non-Hispanic white
                                                                                                                                        white race, never
                                                                                                                                                    never
                      respiratory/CNS depression or or overdose
                                                       overdose in medical users            married and
                                                                                            married and widowed
                                                                                                        widowed marital
                                                                                                                maritalstatus,
                                                                                                                        status, and
                                                                                                                                and residence in the
                      of prescription opioids.
                                      opioids. Higher
                                               Higher maximum
                                                       maximum prescribed daily             Western
                                                                                            Western United
                                                                                                      United States
                                                                                                               States [2,12,16,21,24,45,46].
                                                                                                                        [2,12,16,21,24,45,46]. These
                                                                                                                                                  These
                      MED, a history of opioid
                                         opioid dependence,
                                                dependence, and
                                                              and hospitalization
                                                                   hospitalization          factors
                                                                                            factors are
                                                                                                    are likely
                                                                                                        likely to be
                                                                                                                   be proxies
                                                                                                                       proxies for
                                                                                                                                for underlying
                                                                                                                                     underlying patient-
                                                                                                                                                patient-
                      during the 6 months
                                    months before
                                             before the
                                                     the overdose
                                                         overdose or serious tox-           related constructs, including
                                                                                            related constructs,  including genetic
                                                                                                                           genetic influences
                                                                                                                                     influences on
                                                                                                                                                on drug
                      icity event were the factors most
                                                   most strongly associated with            metabolism; the social environment,
                                                                                            metabolism;              environment, such
                                                                                                                                   such as
                                                                                                                                        as isolation; the
                      this outcome among an   an opioid-exposed   cohort of pre-
                                                  opioid-exposed cohort                     prescriber,  including opioid-prescribing
                                                                                            prescriber, including  opioid-prescribing patterns;
                                                                                                                                      patterns; and the



                                         Giotip
                                     Age Gionp
                                        18-34
                                        18-34 years
                                              years (refereuce)
                                                     (reference)              t
                                                                              i
                                        55-64 years*
                                              yeill's*                        I
                                                                              If.
                                        65+ years,
                                        6sT yeirs''                           I.
                                                                              1
                                     Rnec
                                     Ra&
                                        Non-HispanicBlaek.
                                        Noii-Hispliuc Black(refei•e.nce)
                                                            (reference) -     1
                                        Non-Hispanic White***
                                        ~Iou-Hispauic  «lute"*           -
                                        Other*
                                     :l'L•uif;il Siaihas:
                                     Madial
                                       Married
                                       IMarried (reference)                   1
                                                                              1
                                       Never 1'linrted"`
                                       Never Married*
                                                                              I
                                       Widowed," *
                                       bVidowed"'*                            1-
                                     GeobnapUicRegion
                                     Geog,inphiC  Iteb on
                                       Noithcast (rcfcrcnce)
                                       Northeast   (reference)
                                                                              I
                                           wcst`".
                                           West*"                             i                  •
                                       '4'0.01    <P< 0.05
                                             0.01SP<0.05
                                              1.001 <P<
                                        °**} 0.001  <P<0.01
                                                        0.01
                                                                              ;                         3                        3
                                                                                    Odds Ratio
                                                                                    Odds Ratio(95°10
                                                                                               (95% Coulideiice=Iiitei-val)
                                                                                                     Confidence Interval)
                                      '"''*P<n<o.0o1
                                                 0.001

                                                Figure
                                                Figure 22Logistic
                                                          Logisticregression
                                                                   regression results:
                                                                               results: significant
                                                                                        significant demographic factors.


                                                                                                                                                    1919

Downloaded from https://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
Downloaded from https://academic.oup.com/painmedicine/article-abstract/15/11/ 1911/1835923
by guest
on
on 26
   26 January
      January 2018
               2018
                      Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 211 of 256



                Zedler et
                Zedier et al.
                          al.


                                                  Comorbidities
                                Individual CCI Comocbidities                   IMMIIIIIIIII                         I                     IIII. 1.11
                                   Chronic Pulmonary Disease***
                                   Cllronic                                   — -           i —,--j
                                                                                   _4__,    I                             I
                                   Rheumatologic Disease*                                   I
                                   Use of Warfarin*                                        i                              i
                                                                                 I                  i
                                   Renal Disease***                                            --~-'— _                   ,      -            •
                                   Skin Ulcers***                              -' -- - -- i--                            -`- - ------- - -- - - --
                                   Moderate or Severe Liver Disease*
                                   Metastatic Solid Tumor**                    - ------i-                                   -- -__----- - ~ ___ _
                                Other Non-pain-related Comoibidities
                                QtherNoirpain-related      Comorbidities        ,
                                   Substance Abuse*                            _; - ----i--~- ~--                       _._~---• -•-----_~ ___
                                                                                 I         i
                                           Dependence***
                                   OpioidDependence***
                                   Opioid
                                   Pancreatitis*
                                   Skin Infections/Abscesses*                               i

                                   SleepApnea*
                                   Sleep  Apnea*                                   - --      j--~- -I
                                                                                       --• i-41—•           -- --;- -- i - - - --•-- - -- - -
                                   Bipolar disorder**                             --        ~ •--~—              j-           - -- -- - - --
                                   ADHD*
                                   ADHD*                                       - --~ i-- - -'i—_- ---- - ---- ---- ---- - -- ----- -
                                Other Pain-related
                                Ofher   Pain-ielated Comorbidities
                                                     Coniorbidities
                                                                                                      ~
                                   Traumatic Injury***                         -; ---- —i -             -------.. . -. _...-- . -- --- ---- -     ---
                                Baseline All-cause Health Care
                                                             Ca►E Utilization
                                                                  Utilization
                                   Hospitalizations >- 11 day***
                                   Hospitalizations                              1 --- ---~ --- --I-~---~---------- - - - - -
                                 * 0.01
                                      0.01:5p<0.05
                                             p < 0.05                                       r~
                                                                                0          1        2           3         4         5         6
                                 ** 0.001
                                      0.001<_p<0.01
                                               p < 0.01
                                                                                     Odds Ratio (95% Confidence Interval)
                                 ***p < 0.001
                                 ***p<0.001

                      Figure 33 Logistic
                      Figure     Logistic regression
                                           regression results:
                                                       results: significant
                                                                 significant comorbid conditions and health care
                                                                                                            careutilization
                                                                                                                 utilization factors.



                health care
                health  care system,
                             system, such
                                     such as
                                           as access toto emergency
                                                          emergency care                     populationor
                                                                                             population    or chronic
                                                                                                               chronic pain
                                                                                                                         pain patients
                                                                                                                                patients not treated
                                                                                                                                                  treated with with
                and other
                     other medical
                           medicalservices
                                   services[24,47-52].
                                            [24,47-52].                                      opioids [11,33,56].
                                                                                                      [11,33,56].We
                                                                                                                  Weobserved
                                                                                                                        observedthat that  polypharmacy
                                                                                                                                         polypharmacy          with
                                                                                                                                                            with
                                                                                             psychoactive    drugs commonly
                                                                                             psychoactive drugs       commonly prescribed
                                                                                                                                      prescribedfor  formental
                                                                                                                                                          mental
                Some
                Some ofofourourfindings
                                 findingsdiffered
                                           differedfrom
                                                     from those
                                                           thoseofofstudies
                                                                       studies ofof fatal
                                                                                  fatal      health  disorders, such
                                                                                             health disorders,   suchasasbenzodiazepines,
                                                                                                                            benzodiazepines,        antidepres-
                                                                                                                                                antidepres-
                opioid overdose.
                         overdose.In   Incontrast
                                          contrasttotothethetypical
                                                              typicaloccurrence
                                                                        occurrenceofof       sants, and
                                                                                             sants, andantipsychotics,
                                                                                                          antipsychotics, as
                                                                                                                           aswell
                                                                                                                                well asasmental
                                                                                                                                          mentalillness
                                                                                                                                                   illness itself,
                                                                                                                                                             itself,
                opioid overdose
                opioid   overdose death in middle middle ageage (peaking
                                                                  (peaking at at 45-54
                                                                                  45-54      was involved in
                                                                                             was            inapproximately
                                                                                                               approximatelyone-half
                                                                                                                                one-halfof  ofoverdose
                                                                                                                                               overdose events
                                                                                                                                                            events
                years), most
                years),   most case patients        in our
                                          patients in   our study
                                                              study were
                                                                       were aged
                                                                               aged 55       [1,13,56,57]. The
                                                                                                             Theassociation
                                                                                                                  associationbetween
                                                                                                                                   between     serious
                                                                                                                                           serious        toxicity
                                                                                                                                                     toxicity
                years oror older
                             older[8,12].
                                    [8,12].This
                                             Thisdiscrepancy
                                                   discrepancylikelylikelyreflects
                                                                           reflectsthe
                                                                                     the     events among opioid
                                                                                                              opioid users
                                                                                                                       users in
                                                                                                                              in this
                                                                                                                                  this study
                                                                                                                                        study and pharmaco-
                older VHA       population.The
                       VHA population.         Theolder
                                                    olderage
                                                           age predominance
                                                                  predominance also          therapy
                                                                                             therapy for
                                                                                                       for mental
                                                                                                           mental health
                                                                                                                   health disorders
                                                                                                                            disorders suchsuch as depression
                                                                                                                                                     depression
                affected thethepattern
                                 pattern ofofcomorbidity
                                               comorbidity in  in our
                                                                   our study
                                                                        study popula-
                                                                                popula-      and anxiety may be partially
                                                                                             and anxiety                      mediated by the substantially
                                                                                                                   partially mediated
                tion, with
                tion,         chronic diseases
                       with chronic      diseases and cancer
                                                          cancer being
                                                                     being prevalent.
                                                                             prevalent.      higher prevalence   of substance
                                                                                                     prevalence of   substanceuse  use   disorders
                                                                                                                                      disorders  [56].[56].
                Physiologically older
                Physiologically      older individuals
                                            individualshave
                                                          have age-related
                                                                  age-related impair-
                                                                                 impair-
                ment in thethe hepatic
                                 hepatic andandrenal
                                                 renal ability
                                                         ability to metabolize
                                                                      metabolize and                       certain opioid
                                                                                             We found certain        opioidcharacteristics
                                                                                                                                  characteristics to  to be highly    asso-
                                                                                                                                                             highly asso-
                excretecertain
                excrete    certain
                                drugsdrugs   and other substances
                                       and othersubstances   and have a and have a           ciated with
                                                                                                      with thethelikelihood
                                                                                                                   likelihood of     ofexperiencing
                                                                                                                                        experiencingopioid-related
                                                                                                                                                           opioid-related
                greater burden
                greater   burden of of disease
                                       disease and
                                                 andassociated
                                                       associatedpotentially
                                                                      potentially inter-
                                                                                   inter-    toxicity or overdose.
                                                                                                          overdose. Use Useofofextended-release
                                                                                                                                     extended-release        formulations
                                                                                                                                                          formulations
                acting concomitant
                        concomitant medications.
                                          medications. Such
                                                          Suchindividuals
                                                                  individuals are bio-       and long-acting        opioids was
                                                                                                  long-acting opioids             was strongly
                                                                                                                                        strongly associated
                                                                                                                                                    associated with with an
                logicallyvulnerable
                logically     vulnerabletoto opioid
                                                 opioid accumulation
                                                            accumulationand      and to      increased     likelihood of
                                                                                             increased likelihood       of overdose
                                                                                                                               overdoseevents,
                                                                                                                                             events, asas   reported
                                                                                                                                                        reported       pre-
                                                                                                                                                                    pre-
                experiencing      toxicityeven
                experiencing toxicity      evenwhen
                                                 whenusing
                                                        usingananopioid
                                                                     opioid  well
                                                                           well   within
                                                                                within       viously
                                                                                             viously [27,30,58].      Methadone,aalong-acting
                                                                                                      [27,30,58]. Methadone,                  long-actingopioid,
                                                                                                                                                              opioid,  was
                                                                                                                                                                     was
                its recommended
                    recommendeddosing   dosingrange.
                                                 range.TheThesafesafe
                                                                    useuse   of opioids
                                                                         of opioids                examined as
                                                                                             also examined        as an independent determinant determinant due to its
                long-term to manage chronic
                long-term                     chronic pain
                                                        pain inin elderly
                                                                   elderly patients is       long half-life,
                                                                                             long                variablepharmacokinetics,
                                                                                                    half-life, variable         pharmacokinetics, and     and dispropor-
                particularlychallenging
                particularly    challenging [39,53-55].
                                               [39,53-55].                                   tionate involvement
                                                                                                      involvement in    in30-40%
                                                                                                                               30-40% of  of all
                                                                                                                                              allopioid-related
                                                                                                                                                  opioid-relateddeaths
                                                                                                                                                                     deaths
                                                                                             despite accounting
                                                                                                       accounting for    for onlyonly 5-19%
                                                                                                                                        5-19% ofofUS   USopioids
                                                                                                                                                             opioidspre-
                                                                                                                                                                       pre-
                Another  reported treatment
                Another reported                          observedininour
                                    treatment challenge observed           our               scribed    [7,12,18,27,59]. In
                                                                                             scribed [7,12,18,27,59].               In contrast
                                                                                                                                         contrasttotoother other    studies
                                                                                                                                                                 studies
                study population
                       population was the strong
                                             strong association       serious
                                                     association of serious                  that focused
                                                                                                   focusedexclusively
                                                                                                                exclusivelyon      onfata/
                                                                                                                                        fataloverdose,
                                                                                                                                                overdose,     methadone
                                                                                                                                                           methadone
                respiratory/CNS   depression or
                respiratory/CNS depression     oroverdose
                                                  overdosewith
                                                            withsubstance
                                                                  substance                  alone was not
                                                                                             alone            not independently
                                                                                                                    independently associated with            with serious
                                                                                                                                                                    serious
                use disorders (dependence
                use            (dependence andand abuse)
                                                  abuse) and
                                                         and mental
                                                               mental health                 respiratory/CNS depression
                                                                                                                   depressionor       oroverdose
                                                                                                                                          overdoseevents
                                                                                                                                                       events    treated
                                                                                                                                                              treated  at at
                disorders             disorder). Abuse
                            (bipolar disorder).
                disorders (bipolar                Abuse ofof alcohol,
                                                              alcohol,illicit
                                                                         illicit             VHAfacilities,
                                                                                             VHA    facilities,falling
                                                                                                                 fallingjust
                                                                                                                          justshortshortofofthe
                                                                                                                                             thestatistical
                                                                                                                                                  statistical significance
                                                                                                                                                               significance
                opioids, and other substances is
                opioids,                          is more
                                                     more frequent
                                                           frequent among                    threshold           0.08).ItIt isis unclear
                                                                                             threshold (P = 0.08).               unclearwhether
                                                                                                                                             whetherthis      differenceis is
                                                                                                                                                        thisdifference
                medical users
                         usersofofprescription
                                   prescriptionopioids
                                                opioidsthan
                                                        thanininthe
                                                                 thegeneral
                                                                      general                due totothe
                                                                                                       thestudy
                                                                                                              studysample's
                                                                                                                      sample'srelatively
                                                                                                                                       relativelylowlowprevalence
                                                                                                                                                           prevalence  of of


                1920

Downloaded
Downloadedfrom https://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
            from   https://academic.oug.com/gainmedicine/article-abstract/15/11/1911/1835923
by
by guest
    guest
on 26
nn 26 January
       January2018
               2018
                    Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 212 of 256



                                                                                                   Risk Factors Prescription Opioid Toxicity Overdose


                                     Opioid
                                     Opluid Use
                                        By Active
                                           ActiveIngnedient
                                                  Ingredient
                                           Oxycodone"'
                                           Oxycodone'
                                           Tramadolx
                                           Tramadol*
                                           I•lydi~rnnorPhone*
                                           Hydiinncirphene*
                                        Bv
                                        By rormulafion
                                           Fo►mulation
                                           Short-acting
                                           Short        (reference)
                                                 acting (reference)                      ~      . ............        _.                 __..,_.-._
                                                                                         i.
                                          ER/1;A'°
                                          ER/LA*                                         ~~=
                                                                                         ~.         n.
                                        A-Iaximum Prescribed
                                        Maximum      Prescribed R'Iorpliine
                                                                Morphine,
                                        Eryitivalent
                                        Equivalent Daily
                                                     Daily Dose,
                                                           Dose, IMEllD
                                                                 MEDD'.                  ►
                                          IbI1;DD 1—
                                          1‘41DD   I —<20
                                                        <20mg
                                                            mg(reference)
                                                               (refeience)               i,
                                                                                         i.
                                           ivIEDD 20—<50 m,*
                                           mEpp.'20—<50
                                                                                         i.
                                           iV1EDD 50—<100
                                           NIEDD 50— <100 trig**
                                                          mg'"**
                                                                                         ~
                                           MEDD>10(l
                                           MEDD >too mg"~~
                                                     mg" *                               t.
                                                                                         1
                                     Selected Non-opiuiil Dnigs'
                                     SelecteciNon-opiniil Drugs'
                                        'Benzodiazepines**
                                        'Benzodia2epines**'
                                        Antidepressants***
                                        Antidehressants***
                                        Antipsychotics*
                                        Antipsychotics*
                                             <p<o.os
                                         0.01<P<0.05
                                     " 0.01
                                         0.001    0,01                                   1l           2          3     4         5         '6
                                      * 0. 001<P<
                                               <P<0.01
                                     ""'"P<0.001
                                                                                          Odds Ratio (95%
                                                                                                     (95% Confidence Iiiterval)
                                                                                                                     Interval)
                                     "*P<0.001

                                      Figure44Logistic
                                      Figure   Logisticregression
                                                        regression results:
                                                                    results: significant
                                                                             significant prescription
                                                                                         prescription drug-related factors.


                    methadone
                    methadonedispensed
                                   dispensedand    and fatal
                                                        fatal outcomes
                                                              outcomesor or to                   organ impairment (liver,      kidney,adrenal),
                                                                                                                      (liver, kidney,  adrenal),potential
                                                                                                                                                  potentialinterac-
                                                                                                                                                             interac-
                    other  characteristic(s) ofof the
                    other characteristic(s)            study sample
                                                   the study  sample or model
                                                                        model                    tions with concomitant
                                                                                                              concomitant nonopioid
                                                                                                                              nonopioid medications
                                                                                                                                          medications and and sub-
                    specification.                                                               stances (e.g., benzodiazepines,
                                                                                                                  benzodiazepines, alcohol),
                                                                                                                                        alcohol), the
                                                                                                                                                   the direction
                                                                                                                                                        direction of
                                                                                                 the   opioid switch,
                                                                                                 the opioid     switch, andand incomplete
                                                                                                                                  incomplete cross
                                                                                                                                                 cross tolerance
                                                                                                                                                          tolerance
                    Our study confirmed the     the known
                                                      known dose-related
                                                                dose-related toxicity
                                                                                toxicity of      between opioids,
                                                                                                            opioids, as
                                                                                                                     as well as differences in thethe likelihood
                                                                                                                                                      likelihood of
                    opioids. Importantly,
                               Importantly, maximum
                                              maximum prescribed
                                                             prescribeddaily
                                                                          daily MED
                                                                                MED of as        opioid-induced hyperalgesia
                                                                                                 opioid-induced     hyperalgesiaand   andphysical
                                                                                                                                          physicaldependence.
                                                                                                                                                     dependence.
                    littleas
                    little  as20
                               20mgmg was
                                       was associated
                                             associated with with serious fatal
                                                                            fataland
                                                                                  andnon-
                                                                                       non-      Some differences
                                                                                                         differences may
                                                                                                                       may be be due to significant
                                                                                                                                         significant genetic vari-
                    fatal
                    fatal overdose and and toxicity
                                              toxicity inin opioid
                                                             opioid consumers
                                                                     consumers overall.
                                                                                    overall.     ants in opioid
                                                                                                          opioid receptors,
                                                                                                                  receptors,metabolism,
                                                                                                                                metabolism,and
                                                                                                                                             andtransport
                                                                                                                                                   transportininthe
                                                                                                                                                                  the
                    Previous
                    Previous research identified a significant risk of overdose                  nervous system [65,66]. The current guidelines are based     based
                    death         daily MED
                    death for daily      MED of  of >_20
                                                     ?..20 or
                                                            or 50 mg         patients with
                                                                   mg in patients      with      on expert opinion     and have
                                                                                                              opinion and    have not
                                                                                                                                   not been validated for for safety
                                                                                                                                                              safety
                    chronic noncancer pain [21,25,60].
                                                   [21,25,60]. An An increasing
                                                                      increasing body of         or efficacy [55,61,64,67].
                    scientific               suggests that
                    scientific evidence suggests           that prescriber
                                                                 prescriber overreliance
                                                                              overreliance
                    on, and inadequate
                                inadequate proficiency         using, opioid
                                               proficiency using,       opioiddose
                                                                                dose con-
                                                                                       con-          note, medical use
                                                                                                 Of note,              use of tramadol
                                                                                                                               tramadolininourourstudy
                                                                                                                                                  studyappeared
                                                                                                                                                         appearedto to
                    version    factors or
                    version factors     or ratios
                                            ratios in
                                                    in published
                                                         published equianalgesic
                                                                      equianalgesicdose dose     be protective
                                                                                                     protective against serious opioid-related overdose (OR
                    tables
                    tables toto calculate
                                calculate MED
                                            MED is an important contributor in       infatal
                                                                                        fatal    0.7, 95% CI, CI, 0.5-1.0).
                                                                                                                  0.5-1.0). Tramadol,
                                                                                                                              Tramadol, a novel synthetic opioid
                    or near-fatal     opioid-related CNS/respiratory
                          near-fatal opioid-related       CNS/respiratorydepression
                                                                                depression       analgesic with monamine reuptake reuptake inhibition
                                                                                                                                             inhibition contributing
                    [27,38,61-64]. The  The numerous
                                               numerous published
                                                               published equianalgesic
                                                                            equianalgesic        to its analgesic effect,
                                                                                                                     effect, has
                                                                                                                              has low
                                                                                                                                   low mu
                                                                                                                                        mu opioid
                                                                                                                                            opioid receptor
                                                                                                                                                   receptor binding
                    tables that areare widely
                                        widely available       contain inconsistent
                                                 available contain       inconsistentand and     affinityand
                                                                                                 affinity  andisis not
                                                                                                                    not currently
                                                                                                                        currentlyregulated
                                                                                                                                     regulatedasasaacontrolled
                                                                                                                                                      controlledsub-
                                                                                                                                                                  sub-
                    variable
                    variable conversion
                                conversion ratios. To reduce the risk of uninten- uninten-       stance at at the
                                                                                                               the federal
                                                                                                                    federal level   in the
                                                                                                                             level in   the United
                                                                                                                                            United States
                                                                                                                                                     States [68-71].
                                                                                                                                                             [68-71].
                    tional serious
                             serious toxicity when rotating or switching opioids,                However, its US  US prescribing
                                                                                                                      prescribing information
                                                                                                                                     information contains
                                                                                                                                                  contains warnings
                                                                                                                                                            warnings
                    updated guidelines for   for the
                                                  the safe use of equianalgesic
                                                                     equianalgesic dosedose      similar to
                                                                                                          to all prescription
                                                                                                                 prescription opioids
                                                                                                                                opioids regarding the risk
                                                                                                                                                         risk of CNS
                    tables emphasize the need to        to consider
                                                            consider the opioid conver-          and respiratory       depression,overdose,
                                                                                                        respiratory depression,         overdose,andanddeath.
                                                                                                                                                         death. This
                                                                                                                                                                  This
                    sion ratio    or calculated
                           ratio or  calculated equianalgesic
                                                    equianalgesicdose   dose in
                                                                              in morphine
                                                                                 morphine        interesting study finding warrants further investigation.
                    equivalents as
                    equivalents     as only an an approximate
                                                    approximate starting        point. The
                                                                     starting point.    The
                    calculated MED MED must
                                          must then
                                                then be beadjusted
                                                            adjustedforforeach
                                                                           eachindividual
                                                                                 individual       Pain isis aa complex,
                                                                                                  Pain         complex, multidimensional condition with a mul-
                    patient and
                    patient      and clinical
                                        clinical scenario
                                                    scenario by    by accounting
                                                                         accounting for  for      tiplicity      interacting and
                                                                                                  tiplicity of interacting    and contributing     influences [72].
                                                                                                                                     contributing influences    [72].
                    interindividualsources
                    interindividual     sourcesof  of variation
                                                       variationthatthatcan
                                                                          can alter
                                                                               alter opioid
                                                                                      opioid      Factors involved in the likelihood
                                                                                                                               likelihood of serious opioid-related
                                                                                                                                          of serious  opioid-related
                    potency.
                    potency. Such         sources of
                                  Such sources        ofindividual
                                                           individual variation
                                                                        variation include
                                                                                    include       toxicity or overdose
                                                                                                                overdose in individuals
                                                                                                                              individuals treated       painful con-
                                                                                                                                                    for painful
                                                                                                                                           treated for
                    demographic differences
                                      differences (age,
                                                     (age, sex,
                                                             sex,race,
                                                                  race,ethnicity),
                                                                          ethnicity), major       ditions    relate to
                                                                                                  ditions relate     to the
                                                                                                                        the patient
                                                                                                                            patient and
                                                                                                                                     and their
                                                                                                                                         their social
                                                                                                                                               social environment,
                                                                                                                                                       environment,


                                                                                                                                                              1921
                                                                                                                                                              1921


7ownloaded
Downloaded from  https://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
              from   httgs://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
by
by guest
    guest
on
on 26
    26January 20182018
        January
                    Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 213 of 256



               Zedler et al.

               prescriberororother
               prescriber        other   source
                                      source       of opioids,
                                              of opioids,         health
                                                             health       care system,
                                                                     care system,                         stancesfrom
                                                                                                          stances           unreported
                                                                                                                    fromunreported         non-VHA
                                                                                                                                        non-VHA         sources,
                                                                                                                                                    sources,       particularly
                                                                                                                                                             particularly   in in
               and the
               and    thespecific
                            specific   opioid
                                    opioid  andandotherother    exposures.
                                                          exposures.           Although
                                                                        Although                          the case
                                                                                                          the  casecohort
                                                                                                                      cohort  which
                                                                                                                                 whichhadhad    a significantly
                                                                                                                                            a significantly  higherhigher
                                                                                                                                                                      preva-preva-
               pain isisthe
               pain      themost
                              most    common
                                   common         reason
                                              reason        a patient
                                                       a patient  seeksseeks
                                                                         medical medical                  lenceof
                                                                                                          lence  ofsubstance
                                                                                                                    substance    useuse   disorders.
                                                                                                                                      disorders.       In addition,
                                                                                                                                                  In addition,        the serious
                                                                                                                                                                the serious
               care,current
               care,   currentUS  US   data
                                    data  on on
                                             the the   incidence,
                                                  incidence,          prevalence,
                                                                prevalence,   and and                                            depressionand
                                                                                                          respiratory/CNS depression             and    overdose
                                                                                                                                                    overdose         rate
                                                                                                                                                                rate in thisin this
               treatmentofofpain
               treatment         painareare
                                          notnot   complete
                                               complete          or consistent,
                                                            or consistent,  partlypartly                  sampleisislikely
                                                                                                          sample       likelyan anunderestimate
                                                                                                                                    underestimate           we evaluated
                                                                                                                                                        as evaluated
                                                                                                                                                    as we               only only
               because
               because it itis is  considered
                                considered         a symptom.
                                             a symptom.       RecentRecent
                                                                       evidenceevidence                   casesthat
                                                                                                          cases  thatfulfilled       stringent
                                                                                                                        fulfilledaastringent     case
                                                                                                                                              case      definition
                                                                                                                                                    definition and and     to to
                                                                                                                                                                    camecame
               indicates that
               indicates     thatapproximately
                                    approximately80%    80%     of episodes
                                                            of episodes          of pain
                                                                           of pain                        medicalattention
                                                                                                          medical   attentionwithin
                                                                                                                                  withinVHA.
                                                                                                                                          VHA.
               treated with
               treated     withopioids
                                  opioidsareare   short
                                              short   termterm
                                                             [37].[37].   However,
                                                                    However,      an an
               estimated100-116
               estimated      100-116     million
                                       million  USUS     adults
                                                      adults       suffer
                                                              suffer      chronic
                                                                      chronic   pain pain                                  Future Research
                                                                                                          Implications for Future
               [53,72], and
               [53,72],    and3-4%3-4%of ofthetheadultadult    population
                                                         population           (9 million)
                                                                        (9 million)
                     prescribedopioids
               are prescribed         opioids
                                            eacheachyearyear     to manage
                                                           to manage     chronicchronic                   Futurestudies
                                                                                                          Future   studiesshould
                                                                                                                              should     assess
                                                                                                                                      assess        the generalizability
                                                                                                                                               the generalizability             of these
                                                                                                                                                                         of these
               noncancerpain
               noncancer      pain   [6-9,11].
                                  [6-9,11].     Thus,
                                             Thus,   the the
                                                         totaltotal  population
                                                                population   at riskat risk               findings to
                                                                                                          findings   topopulations
                                                                                                                        populationsmore   more     representative
                                                                                                                                                representative     of US ofmedical
                                                                                                                                                                            US medical
                  life-threateningopioid-related
               of life-threatening      opioid-related     respiratory/CNS
                                                       respiratory/CNS           depres-
                                                                            depres-                       usersofofprescription
                                                                                                          users       prescriptionopioids,
                                                                                                                                        opioids,     including
                                                                                                                                                 including    widerwider
                                                                                                                                                                       age age
                                                                                                                                                                            rangesranges
               sion or
               sion  oroverdose
                          overdose     is substantial.
                                    is substantial.                                                       andmore
                                                                                                          and   morewomen.
                                                                                                                        women.      With
                                                                                                                                 With       a larger
                                                                                                                                         a larger       dataset,
                                                                                                                                                    dataset,        selected
                                                                                                                                                              selected           interac-
                                                                                                                                                                          interac-
                                                                                                          tions among
                                                                                                          tions  amongrisk  riskfactors
                                                                                                                                  factors     should
                                                                                                                                           should        be evaluated,
                                                                                                                                                    be evaluated,      as wellasaswell as
                      studyconfirms
               Our study     confirmsand   and      extends
                                              extends            findings
                                                           findings    fromfrom
                                                                              priorprior                  the predictive
                                                                                                          the   predictiveutility
                                                                                                                              utility of
                                                                                                                                       ofbehavioral
                                                                                                                                            behavioraland   and    other
                                                                                                                                                               other        factors
                                                                                                                                                                        factors   not not
               researchthat
               research   thatfocused
                                focused on on
                                            fatalfatal  overdoses
                                                   overdoses           butnot
                                                                 but did    diddif-
                                                                                 not dif-                 routinely captured
                                                                                                          routinely   capturedininadministrative
                                                                                                                                       administrative       health
                                                                                                                                                         health  carecare
                                                                                                                                                                        data data
                                                                                                                                                                              (e.g., (e.g.,
               ferentiatebetween
               ferentiate  between     medical
                                    medical    andand     nonmedical
                                                     nonmedical      opioidopioid
                                                                             users users                  use of
                                                                                                          use   ofalcohol
                                                                                                                    alcoholand  and    other
                                                                                                                                   other        substances,
                                                                                                                                            substances,      otherother
                                                                                                                                                                     sourcessources
                                                                                                                                                                                of      of
               [13,16-18,21,60].
               [13,16-18,21,60].   TheThe  relatively
                                        relatively   lowlow   frequency
                                                           frequency        of fatal
                                                                        of fatal out-out-                 opioids, therapeutic
                                                                                                          opioids,    therapeuticindication,
                                                                                                                                       indication,      social
                                                                                                                                                    social       conditions,
                                                                                                                                                             conditions,           setting
                                                                                                                                                                             setting
               comesofofserious
               comes       serious   opioid-related
                                  opioid-related         events
                                                    events   in ourin VHA-treated
                                                                      our VHA-treated                         theoverdose
                                                                                                          of the   overdoseoror      serious
                                                                                                                                  serious         toxicity
                                                                                                                                             toxicity        event,
                                                                                                                                                         event,  familyfamily    history).
                                                                                                                                                                           history).
               cohort(2.4%
               cohort   (2.4%over
                                over2 years)
                                       2 years)     suggests
                                               suggests     that that  the majority
                                                                  the majority   of of                    Potentialdifferences
                                                                                                          Potential    differencesininrisk riskfactor
                                                                                                                                                 factor   profiles
                                                                                                                                                        profiles  for for  overdose
                                                                                                                                                                       overdose    or or
               suchevents
               such   eventsin in medical
                                medical      users
                                          users        is fatal.
                                                  is not  not fatal.   However,
                                                                  However,    non- non-                   life-threateningrespiratory/CNS
                                                                                                          life-threatening     respiratory/CNS          depression
                                                                                                                                                      depression    amongamongthosethose
                     eventsdodoplace
               fatal events        place   a substantial
                                       a substantial          burden
                                                         burden    on theonhealth
                                                                             the health                   treated withwith opioids
                                                                                                                             opioidsfor   foracute
                                                                                                                                                acute     vs chronic
                                                                                                                                                      vs chronic            conditions,
                                                                                                                                                                      conditions,
               caresystem
               care  systemand and   patients
                                  patients       [73,74].
                                            [73,74].                                                      chronic noncancer
                                                                                                          chronic   noncancer       pain
                                                                                                                                  pain   vsvs   chronic
                                                                                                                                             chronic        cancer
                                                                                                                                                        cancer  pain,pain,     and short
                                                                                                                                                                        and short
                                                                                                          term vs
                                                                                                          term   vslong
                                                                                                                     longterm
                                                                                                                            termshould
                                                                                                                                    should     also
                                                                                                                                            also  be be    explored.
                                                                                                                                                       explored.
               Strengths and Limitations
                                                                                                          Conclusions
                         strengthsofofthis
               Major strengths             this   study
                                              study     includeinclude the the
                                                                             large, large,    national
                                                                                       national
               patientpopulation
               patient    population  asaswellwell
                                                 as as
                                                     the the
                                                           richrich      detail
                                                                    detail   of VHAof VHA      admin-
                                                                                          admin-          The risk
                                                                                                          The   riskof oflife-threatening
                                                                                                                           life-threateningtoxicity,toxicity,including
                                                                                                                                                                  including       overdose,
                                                                                                                                                                              overdose,      in in
               istrative data.
               istrative   data.TheThe    robust
                                       robust         statistical
                                                 statistical       modelmodel        included
                                                                              included      vari- vari-   medicalusers
                                                                                                          medical     usersofofprescription
                                                                                                                                   prescription        opioids
                                                                                                                                                   opioids     is anisalarming,
                                                                                                                                                                        an alarming,   esca-esca-
               ablesthat
               ables   thatare
                             are  readily
                               readily       available
                                         available     from  from     medical
                                                                 medical      and and      pharmacy
                                                                                     pharmacy                     public health
                                                                                                          lating public      healthproblem.
                                                                                                                                       problem.         Substantial
                                                                                                                                                     Substantial      riskrisk
                                                                                                                                                                             existsexists
                                                                                                                                                                                       whenwhen
               claims data.
               claims     data.InIncontrast
                                     contrast       to most
                                                to most       previousprevious        research,
                                                                              research,      we we        evenrelatively
                                                                                                          even   relativelylow  lowdaily
                                                                                                                                      dailyMEDMEDof    ofopioids
                                                                                                                                                            opioids  is is  used
                                                                                                                                                                         used         in patients
                                                                                                                                                                                 in patients
               examinedinina acomprehensive
               examined            comprehensive       andand          systematic
                                                                systematic       fashion fashion
                                                                                            the the       who are arevulnerable
                                                                                                                         vulnerabledue    due      to sociodemographic
                                                                                                                                              to sociodemographic                 factors,factors,
               determinantsassociated
               determinants        associated    with with       nonfatal
                                                          nonfatal              as well
                                                                          as well             as fatal
                                                                                       as fatal           concomitant medical  medicaland     and      psychiatric
                                                                                                                                                  psychiatric              conditions,
                                                                                                                                                                     conditions,         and and
               serioustoxicity
               serious    toxicityand
                                    and    overdose
                                        overdose            related
                                                      related            to medical
                                                                    to the   the medical  use ofuse of    simultaneous use
                                                                                                          simultaneous          useofofotherother     medications
                                                                                                                                                 medications                or substances.
                                                                                                                                                                     or substances.
               prescriptionopioids.
               prescription     opioids.     However,
                                          However,        thethe studystudy
                                                                          samplesample       included
                                                                                       included                       guidelines recommend
                                                                                                          Expert guidelines             recommend               screening
                                                                                                                                                           screening               all patients
                                                                                                                                                                           all patients
                   opioid-exposedpatients
               all opioid-exposed         patients  andand  waswas         stratified
                                                                     stratified            by neither
                                                                                   by neither             before initiating
                                                                                                          before    initiating opioids
                                                                                                                                   opioidsfor  forpainpainmanagement
                                                                                                                                                               management             to identify
                                                                                                                                                                                to identify
               therapeuticindication
               therapeutic     indication  or or  acuity
                                               acuity    (e.g.,(e.g.,   acute
                                                                    acute          vs chronic
                                                                            vs chronic      pain pain     those atatelevated
                                                                                                                         elevated   riskrisk
                                                                                                                                           for for
                                                                                                                                                 seriousseriousadverseadverse
                                                                                                                                                                           outcomes    outcomes
               conditions;chronic
               conditions;     chronicpain pain    related
                                                related            to cancer
                                                            to cancer               vs noncancer)
                                                                            vs noncancer)                 [26,55,75].An
                                                                                                          [26,55,75].      Anextensive
                                                                                                                                 extensive      literature
                                                                                                                                             literature         review
                                                                                                                                                            review         revealed
                                                                                                                                                                      revealed      severalseveral
               nor by
               nor   bythe
                         theduration
                              duration  ofof  opioid
                                           opioid         treatment
                                                      treatment             (short
                                                                       (short    termterm      vs long
                                                                                         vs long          available instruments
                                                                                                          available     instrumentstotoscreen   screen  for for    aberrant
                                                                                                                                                              aberrant             drug-related
                                                                                                                                                                          drug-related
               term), partly
               term),    partlytotoavoid
                                     avoid     potential
                                            potential            statistical
                                                           statistical            challenges
                                                                            challenges       with with                    (abuse,addiction,
                                                                                                          behaviors (abuse,            addiction,         diversion)
                                                                                                                                                     diversion)            [55,76],
                                                                                                                                                                      [55,76],      but no but no
               the limited
               the   limited number
                                numberofof        cases
                                              cases             available.
                                                        available.        OurOur  studystudywas was       instrumentsthat
                                                                                                          instruments       thatprovide
                                                                                                                                   provide     useful,
                                                                                                                                            useful,         real-time,
                                                                                                                                                        real-time,         evidence-based
                                                                                                                                                                      evidence-based
               subjecttotomany
               subject        many  of of
                                        thethe    limitations
                                             limitations               commonly
                                                                  commonly                associated
                                                                                   associated             information to    to the
                                                                                                                                 theprescriber
                                                                                                                                       prescriber         regarding
                                                                                                                                                      regarding      thetherisk risk      of over-
                                                                                                                                                                                   of over-
               with observational
               with     observationalstudies studies   using  using       administrative
                                                                   administrative           data data     doseororserious
                                                                                                          dose        serious     respiratory/CNS
                                                                                                                               respiratory/CNS               depression
                                                                                                                                                        depression              currently
                                                                                                                                                                        currently      exist exist
               (e.g.,limited
               (e.g.,  limitedability
                                 abilitytotoinfer
                                              infercausality
                                                       causality     andand    limited
                                                                           limited         access
                                                                                        access  to to     [55]. A public
                                                                                                          [55].       public health
                                                                                                                                  healthimperative
                                                                                                                                             imperativeis is     thethe     identification
                                                                                                                                                                       identification        of of
                                regardingactual
               information regarding             actual        medication
                                                         medication                  consumption/
                                                                              consumption/                medical
                                                                                                          medical usersusersofofprescription
                                                                                                                                    prescription          opioids
                                                                                                                                                     opioids      whowho are atare    at highest
                                                                                                                                                                                   highest
               adherence,other
               adherence,       other    behavioral/social
                                    behavioral/social                   elements,
                                                                  elements,               and thera-
                                                                                  and thera-                   of life-threatening
                                                                                                          risk of  life-threateningtoxicitytoxicityfor  forwhom
                                                                                                                                                              whomadditional
                                                                                                                                                                        additional        precau-
                                                                                                                                                                                      precau-
               peutic indication,
               peutic      indication, with  with the   the          potential
                                                             potential         for for        residual
                                                                                       residual                   shouldbebe
                                                                                                          tions should              considered.
                                                                                                                                 considered.       These  These      precautions
                                                                                                                                                              precautions        include   include
               confounding). In    Inaddition,
                                        addition,while  whileVHA     VHAprovides
                                                                              provides        a large,
                                                                                          a large,        educationofofthe
                                                                                                          education           thepatient
                                                                                                                                   patient and and    caregivers,
                                                                                                                                                  caregivers,            increased
                                                                                                                                                                   increased      caution  caution
               nationalpopulation
               national    population      from
                                        from       which
                                                which            to sample,
                                                           to sample,               generalizability
                                                                             generalizability                opioid selection
                                                                                                          in opioid     selectionand  anddose dose     escalation,
                                                                                                                                                   escalation,            consultation
                                                                                                                                                                    consultation        with with
                   limited asasthethe
               is limited                population
                                     population               comprises
                                                       comprises          primarilyprimarily
                                                                                           older,older,   pain management
                                                                                                          pain  management            specialists,
                                                                                                                                   specialists,     andand closeclose    monitoring
                                                                                                                                                                   monitoring       for thefor the
               white men
               white    menwhowhoreceive
                                     receive  mostmost       of their
                                                       of their           health
                                                                      health   carecare withinwithin
                                                                                                 a   a    emergenceofofopioid-related
                                                                                                          emergence             opioid-related         toxicity
                                                                                                                                                   toxicity     or or   known
                                                                                                                                                                    known      riskrisk    factors
                                                                                                                                                                                      factors
               single, closed
               single,    closedsystem.
                                   system.                                                                for this
                                                                                                          for  this outcome
                                                                                                                        outcome[28,55,75].
                                                                                                                                        [28,55,75].          Additional
                                                                                                                                                        Additional              measures
                                                                                                                                                                          measures          to to
                                                                                                          reduceopioid-related
                                                                                                          reduce     opioid-related        morbidity
                                                                                                                                        morbidity        andand     mortality
                                                                                                                                                               mortality     maymay        include
                                                                                                                                                                                     include
               Limitations in
               Limitations  inaccuracy
                               accuracy  andand   completeness
                                              completeness          are inherent
                                                               are inherent  in    in                     enhancedtraining
                                                                                                          enhanced        trainingand and     compliance
                                                                                                                                          compliance               of health
                                                                                                                                                             of health     care care
                                                                                                                                                                                   provid- provid-
                                dataand
               administrative data      and    include
                                           include        missing
                                                     missing    data,data,
                                                                       coding coding                           withevidence-based
                                                                                                          ers with      evidence-based         bestbest      practices
                                                                                                                                                       practices              for prescribing
                                                                                                                                                                     for prescribing
               errors, misclassification,
               errors,  misclassification,and and    undiagnosed
                                                  undiagnosed           or undocu-
                                                                  or undocu-                              opioids,such
                                                                                                          opioids,    suchasas     considering
                                                                                                                                 considering           coprescribing
                                                                                                                                                   coprescribing               naloxone,
                                                                                                                                                                        naloxone,       par- par-
               mentedcomorbidities
               mented   comorbidities     such
                                       such       as substance
                                             as substance           use disorders.
                                                              use disorders.                              ticularly if delivery systems
                                                                                                                                     systems can   can  bebe    developed
                                                                                                                                                             developed     that that      are safe
                                                                                                                                                                                   are safe
                      prescriptionsdispensed
               While prescriptions   dispensed       within
                                                 within  the the
                                                             VHA  VHA    system
                                                                    system   are are                      and more
                                                                                                          and   moreuser   user    friendlyforfor
                                                                                                                                friendly               nonmedical
                                                                                                                                                  nonmedical         firstfirst     responders
                                                                                                                                                                             responders
                    documented,it itis is
               well documented,            possible
                                        possible   thatthat patients
                                                        patients  in theinstudy
                                                                           the study                      thanthe
                                                                                                          than   thecurrent
                                                                                                                       current     syringe
                                                                                                                                 syringe   or or   nasal
                                                                                                                                               nasal         atomizer-based
                                                                                                                                                         atomizer-based         systems.systems.
                     consumedopioids
               also consumed      opioids andand    other
                                                other       medications
                                                       medications    or sub-or sub-                      Naloxone isis aarescue  rescue      medication
                                                                                                                                         medication          withwithmore morethan than
                                                                                                                                                                                      three three


               1922


Downloaded
Downloadedfrom
            fromhttps://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
                 https://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
   guest
by guest
on 26 JanuarY
on 26         2018
      January 2018
                  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 214 of 256



                                                                                             RiskFactors
                                                                                             Risk Factors  Prescription
                                                                                                         Prescription      Opioid
                                                                                                                      Opioid       Toxicity
                                                                                                                             Toxicity       Overdose
                                                                                                                                      Overdose

                  decades of of proven
                                proven effectiveness
                                        effectiveness and
                                                      and safety
                                                            safety in
                                                                    in reversing
                                                                        reversing             8 Manchikanti
                                                                                                ManchikantiL,L, Fellows
                                                                                                                Fellows B,  Ailinani H,
                                                                                                                         B, Ailinani     Pampati V.
                                                                                                                                     H, Pampati
                  life-threatening opioid-related respiratory/CNS depression                    Therapeutic use,
                                                                                                Therapeutic  use, abuse,
                                                                                                                   abuse, and    nonmedical use
                                                                                                                          and nonmedical          of
                                                                                                                                             use of
                      overdose [3,7,74,77-80].
                  or overdose                                                                   opioids:    ten-year perspective.
                                                                                                opioids: A ten-year   perspective. Pain
                                                                                                                                     Pain Physician
                                                                                                                                           Physician
                                                                                                2010;13(5):401-35.
                  The results of our study indicate
                                               indicate that
                                                           that aa statistically
                                                                    statistically robust
                          based on
                  model based      on administrative
                                       administrative medical,
                                                          medical, pharmacy,
                                                                       pharmacy, and            Parsells Kelly J, Cook SF, Kaufman DW, et
                                                                                              9 Parsells                                    et al.
                                                                                                                                               al. Preva-
                  health care resource utilization data may help identify the                   lence and characteristics of opioid use in the US adult
                  demographic characteristics,
                  demographic      characteristics, comorbid
                                                        comorbid conditions,
                                                                     conditions, con-           population. Pain
                                                                                                             Pain 2008;138(3):507-13.
                                                                                                                   2008;138(3):507-13.
                                                    opioid-related factors associ-
                  comitant medications, and opioid-related
                        with increased
                  ated with    increased risk
                                            risk of
                                                  oflife-threatening
                                                      life-threatening toxicity
                                                                           toxicity and         Sullivan MD, Edlund MJ,
                                                                                             10 Sullivan             MJ, Fan
                                                                                                                         Fan MY,
                                                                                                                              MY, et
                                                                                                                                  et al.
                                                                                                                                     al. Trends
                                                                                                                                         Trends in use
                  overdose. These
                  overdose.    These factors
                                       factors help to   to identify
                                                             identify the
                                                                        the individuals
                                                                             individuals        of opioids for non-cancer pain
                                                                                                                          pain conditions
                                                                                                                               conditions 2000-2005
                                                                                                                                           2000-2005
                        likely to
                  most likely   to benefit
                                    benefit from
                                             frompreventive
                                                    preventive interventions.
                                                                   interventions. The               commercial and Medicaid
                                                                                                in commercial        Medicaid insurance
                                                                                                                               insurance plans:
                                                                                                                                           plans: The
                                                                                                                                                   The
                  development and
                  development       and widespread
                                         widespreaduse      use ofof a risk
                                                                          risk profiling
                                                                                 profiling      TROUP study.
                                                                                                TROUP    study. Pain
                                                                                                                Pain 2008;138(2):440-9.
                                                                                                                     2008;138(2):440-9.
                  questionnaire based
                  questionnaire     based on on these
                                                 these factors
                                                          factors to guide
                                                                         guide patient
                                                                                  patient
                  treatment decisions
                  treatment   decisions would       have the potential
                                           would have             potential to signifi-
                                                                                  signifi-      Sullivan MD,
                                                                                             11 Sullivan MD, Edlund MJ,
                                                                                                                      MJ, Steffick
                                                                                                                          Steffick D,
                                                                                                                                   D, Unutzer
                                                                                                                                      Unutzer J. Regular
                  cantly improve
                  cantly   improve thethe balance
                                             balance between
                                                          between the   the analgesic
                                                                               analgesic        use of prescribed
                                                                                                use      prescribed opioids:
                                                                                                                      opioids: Association
                                                                                                                                Association with   com-
                                                                                                                                              with com-
                  benefit of opioid therapy and the
                  benefit                               the risks
                                                             risks of
                                                                    of serious
                                                                       serious toxicity                psychiatric disorders.
                                                                                                mon psychiatric    disorders. Pain
                                                                                                                               Pain 2005;119(1-3):95-
                                                                                                                                      2005;119(1-3):95-
                      overdose and
                  or overdose      and other
                                         other adverse
                                                  adverse outcomes,
                                                                outcomes, including
                                                                               including        103.
                  abuse, diversion
                  abuse,    diversion for nonmedical
                                              nonmedical use,   use, and
                                                                       and iatrogenic
                                                                              iatrogenic
                  addiction.                                                                 12 Warner
                                                                                                Warner M,  Chen LH, Makuc
                                                                                                        M, Chen      Makuc DM,
                                                                                                                            DM, Anderson
                                                                                                                                  Anderson RN,RN,
                                                                                                Minino AM.
                                                                                                Minino      Drug poisoning
                                                                                                        AM. Drug poisoning deaths
                                                                                                                           deaths in   the United
                                                                                                                                   in the  United
                  Acknowledgments
                  Acknowrledgments                                                              States, 1980-2008.
                                                                                                States, 1980-2008. NCHS
                                                                                                                   NCHS Data
                                                                                                                           Data Brief
                                                                                                                                 Brief 2011;(81):
                                                                                                                                        2011;(81):
                                                                                                1-8.
                  The authors of the study would like to acknowledge Juan
                           ofSTATinMED,
                  Du, MS, of  STATinMED, Inc. for statistical
                                                    statistical programming
                                                                programming                     Paulozzi LJ,
                                                                                             13 Paulozzi LJ, Kilbourne
                                                                                                             Kilbourne EM,
                                                                                                                        EM, Shah NG, et al. A history of
                  support and
                  support and Elizabeth
                                Elizabeth Moran
                                          Moran of of STATinMED,
                                                       STATinMED, Inc.Inc. for                  being prescribed
                                                                                                being prescribed controlled
                                                                                                                   controlled substances
                                                                                                                              substances andand risk
                                                                                                                                                 risk of
                  medical writing support on this project.
                                                  project.                                           overdose death.
                                                                                                drug overdose    death. Pain
                                                                                                                        Pain Med
                                                                                                                             Med 2012;13(1):87-95.

                  References
                  References                                                                    American Academy of Pain Medicine and the Ameri-
                                                                                             14 American                                            Ameri-
                     Jones CM,
                   1 Jones   CM, Mack
                                 MackKA,KA,Paulozzi
                                            Paulozzi LJ.
                                                      LJ.Pharmaceutical
                                                          Pharmaceutical                        can Pain Society.
                                                                                                         Society. The
                                                                                                                  The use
                                                                                                                       use ofof opioids
                                                                                                                                opioids for the treatment
                     overdose deaths,
                     overdose  deaths, United
                                       United States,
                                              States, 2010. JAMA 2013;                             chronic pain.
                                                                                                of chronic pain. AA consensus
                                                                                                                     consensus statement
                                                                                                                                    statement from
                                                                                                                                                 from the
                                                                                                                                                      the
                     309(7):657-9.                                                              American Academy
                                                                                                American  Academy of of Pain
                                                                                                                         Pain Medicine
                                                                                                                               Medicine and the Ameri-
                                                                                                can Pain
                                                                                                    Pain Society.
                                                                                                         Society. Clin
                                                                                                                   Clin JJ Pain
                                                                                                                           Pain 1997;13:6-8.
                                                                                                                                 1997;13:6-8.
                   2 Centers
                     Centers for Disease
                                    Disease Control
                                              Control and
                                                        andPrevention.
                                                               Prevention.
                     Vital signs:
                     Vital signs: Overdoses
                                  Overdoses of prescription
                                                 prescription opioid
                                                              opioid pain
                                                                     pain                       Centers for Disease
                                                                                             15 Centers      Disease Control
                                                                                                                     Control and
                                                                                                                              and Prevention.
                                                                                                                                    Prevention. Vital
                                                                                                                                                Vital
                     relievers—United States,
                     relievers—United  States, 1999-2008.   MMWR Morb
                                               1999-2008. MMWR                                  Signs. Overdoses
                                                                                                Signs.   Overdoses of    prescription opioid
                                                                                                                     of prescription   opioid pain
                                                                                                                                                pain
                     Mortal Wkly Rep 2011;60(43):1487-92,
                                      2011;60(43):1487-92.                                      relievers and
                                                                                                relievers     other drugs
                                                                                                          and other drugs among
                                                                                                                           among women—United
                                                                                                                                    women—United
                                                                                                States, 1999-2010.
                                                                                                States,  1999-2010. Morb   Mortal Wkly
                                                                                                                     Morb Mortal   Wkly Rep
                                                                                                                                         Rep 2013;
                                                                                                                                               2013;
                     SAMHSA Opioid
                   3 SAMHSA   Opioid Overdose
                                      Overdose Prevention
                                                 Prevention Toolkit:
                                                            Toolkit: Infor-
                                                                      Infor-                    62(26):537-42.
                     mation for
                     mation for Prescribers.
                                 Prescribers. Rockville,
                                              Rockville, MD:
                                                         MD: Substance
                                                              Substance
                     Abuse  and Mental
                     Abuse and   Mental Health
                                         HealthServices
                                                 Services Administration,
                                                           Administration,                      Lanier WA,
                                                                                             16 Lanier WA, Johnson
                                                                                                           Johnson EM, Rolfs
                                                                                                                           Rolfs RT,
                                                                                                                                 RT, Friedrichs
                                                                                                                                      Friedrichs MD,
                                                                                                                                                 MD,
                                Publication No.
                     2013. HHS Publication  No. (SMA)
                                                (SMA) 13-4742.                                  Grey TC.
                                                                                                Grey TC. Risk
                                                                                                         Risk factors for prescription
                                                                                                                          prescription opioid-related
                                                                                                                                       opioid-related
                                                                                                death, Utah,
                                                                                                death, Utah, 2008-2009.
                                                                                                              2008-2009. Pain
                                                                                                                            Pain Med
                                                                                                                                  Med2012;13(12):
                                                                                                                                         2012;13(12):
                     Jungquist CR,
                   4 Jungquist  CR, Karan
                                     Karan S, Perlis
                                               Perlis ML. Risk
                                                          Risk factors for                      1580-9.
                     opioid-induced excessive
                     opioid-induced excessive respiratory
                                              respiratory depression. Pain
                     Manag Nurs 2011;12(3):180-7.                                            17 Madadi
                                                                                             17 Madadi P, Hildebrandt
                                                                                                             Hildebrandt D,D, Lauwers
                                                                                                                               Lauwers AE,
                                                                                                                                       AE, Koren
                                                                                                                                             Koren G.
                                                                                                                                                   G.
                                                                                                Characteristics ofof opioid-users
                                                                                                Characteristics      opioid-users whose
                                                                                                                                   whose death    was
                                                                                                                                           death was
                     Stephens E,
                   5 Stephens  E, Louden
                                  Louden M,
                                         M, VanDe
                                             VanDe Voort J, et
                                                            et al. Opioid
                                                                   Opioid                       related to
                                                                                                related   to opioid-toxicity:
                                                                                                               opioid-toxicity: aapopulation-based
                                                                                                                                     population-based
                     Toxicity: Medscape.
                     Toxicity: Medscape. 2012.    Available at:
                                            2012. Available        http://
                                                               at: http://                      study in
                                                                                                study  in Ontario,
                                                                                                           Ontario, Canada.
                                                                                                                     Canada. PLoS
                                                                                                                                PLoS One.
                                                                                                                                      One. 2013;8(4):
                                                                                                                                            2013;8(4):
                     emedicine.medscape.com/article/815784-overview                             e60600.
                     (accessed December
                     (accessed  December 2013);
                                           2013); updated   October 23,
                                                  updated October
                     2012, accessed December 8 2013.                                            Paulozzi LJ, Logan JE, Hall AJ,
                                                                                             18 Paulozzi                    AJ, et al.
                                                                                                                                   al. A
                                                                                                                                       A comparison
                                                                                                                                         comparison of
                                                                                                drug overdose deaths involving
                                                                                                                      involving methadone
                                                                                                                                methadone and other
                     Boudreau D,
                   6 Boudreau  D, Von
                                  Von Korff
                                       Korff M,
                                             M, Rutter
                                                Rutter CM,
                                                       CM, et
                                                            et al.
                                                               al. Trends
                                                                   Trends in                    opioid analgesics
                                                                                                opioid analgesics in
                                                                                                                   in West Virginia.
                                                                                                                            Virginia. Addiction 2009;
                                                                                                                                                2009;
                               opioid therapy
                     long-term opioid therapy for
                                              for chronic non-cancer pain.                      104(9):1541-8.
                     Pharmacoepidemiol Drug
                     Pharmacoepidemiol             Saf 2009;18(12):1166-
                                            Drug Saf    2009;18(12):1166-
                     75.                                                                        Wunsch MJ,
                                                                                             19 Wunsch   MJ, Nakamoto
                                                                                                             Nakamoto K, Behonick
                                                                                                                           Behonick G, G, Massello
                                                                                                                                           Massello W.
                                                                                                Opioid deaths
                                                                                                Opioid  deaths in  rural Virginia:
                                                                                                                in rural Virginia: A description
                                                                                                                                        description of
                     CDC Grand
                   7 CDC  Grand Rounds.
                                 Rounds. Prescription
                                          Prescription Drug
                                                       Drug Overdoses—
                                                             Overdoses—                             high prevalence
                                                                                                the high prevalence of accidental
                                                                                                                        accidental fatalities
                                                                                                                                    fatalities involving
                                                                                                                                                involving
                       US Epidemic.
                     A US  Epidemic. MMWR
                                      MMWR Morb Morb Mortal
                                                        Mortal Wkly
                                                               Wkly Rep
                                                                    Rep                         prescribed medications.
                                                                                                prescribed  medications.Am
                                                                                                                         Am JJ Addict 2009;18(1):5-
                                                                                                                                         2009;18(1):5-
                     2012;61(1):10-3.                                                           14.


                                                                                                                                                    1923
                                                                                                                                                    1923


Downloaded
Downloaded    from
           from     https://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
                 https://academic.oup.com/painmedicine/article-abstract/15/11/1911/1035923
by guest
by guest
cn 26
on 26 January
      January2018
                2018
                   Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 215 of 256



                Zedler et al.

                20 Hall
                   Hall AJ, Logan JE, Toblin RL,etetal.
                                      Toblin RL,     al.Patterns
                                                        Patterns of
                                                                 of abuse
                                                                    abuse           32 Charlson
                                                                                       Charlson ME,    Charlson RE,
                                                                                                  ME, Charlson   RE, Peterson
                                                                                                                      Peterson JC, et
                                                                                                                                    et al.
                                                                                                                                       al. The
                   among unintentional
                           unintentional pharmaceutical overdose
                                                          overdose fatali-
                                                                     fatali-           Charlson comorbidity
                                                                                       Charlson    comorbidityindex
                                                                                                                indexisis adapted
                                                                                                                          adapted to predict
                                                                                                                                       predict
                   ties. JAMA  2008;300(22):2613-20.
                         JAMA 2008;300(22):2613-20.                                    costs of
                                                                                              of chronic
                                                                                                  chronic disease
                                                                                                          disease in
                                                                                                                   in primary
                                                                                                                       primary care
                                                                                                                               care patients.
                                                                                                                                     patients.
                                                                                       J Clin
                                                                                       J      Epidemiol2008;61(12):1234-40.
                                                                                         Clin Epidemiol  2008;61(12):1234-40.
                21 Bohnert
                   BohnertAS,
                           AS,Valenstein
                               Valenstein M,
                                          M, Bair
                                              Bair MJ, et
                                                       et al.
                                                          al. Association
                                                              Association
                   between opioid
                   between   opioid prescribing    patterns and
                                     prescribing patterns     and opioid
                                                                   opioid           33 Baser
                                                                                       Baser O,
                                                                                              0, Xie
                                                                                                 Xie L,
                                                                                                     L, Mardekian
                                                                                                        Mardekian J, et
                                                                                                                      etal.
                                                                                                                         al. Prevalence
                                                                                                                              Prevalence of
                                                                                                                                          of
                   overdose-related deaths.
                                    deaths. JAMA
                                             JAMA 2011;305(13):1315-                   Diagnosed Opioid
                                                                                       Diagnosed  Opioid Abuse
                                                                                                         Abuse and its
                                                                                                                    its Economic
                                                                                                                        Economic Burden
                                                                                                                                     Burden
                   21.                                                                 in the
                                                                                       in the Veterans
                                                                                              Veterans Health
                                                                                                        Health Administration.   Pain Pract
                                                                                                               Administration. Pain
                                                                                       2013.
                22 Substance
                   SubstanceAbuse
                               AbuseandandMental
                                           MentalHealth
                                                  HealthServices
                                                         ServicesAdmin-
                                                                   Admin-
                   istration. Results
                   istration. Results from
                                      from the 2009
                                               2009 National
                                                      National Survey
                                                               Survey on            34 Fleming
                                                                                       Fleming MF,   Balousek SL, Klessig
                                                                                                MF, Balousek       Klessig CL, Mundt
                                                                                                                                  Mundt MP,
                                                                                                                                         MP,
                    Drug Use
                   Drug   Use and Health:
                                  Health: volume 1: summary
                                                     summary ofof national
                                                                  national             Brown DD.
                                                                                       Brown  DD.Substance
                                                                                                   Substance use disorders
                                                                                                                 disorders in
                                                                                                                           in aa primary
                                                                                                                                 primary care
                   findings. Rockville,
                              Rockville,MD:
                                        MD:Substance
                                             Substance Abuse and
                                                              and Mental
                                                                   Mental              sample receiving  dailyopioid
                                                                                               receiving daily opioidtherapy.
                                                                                                                      therapy.JJ Pain
                                                                                                                                  Pain 2007;
                   Health Services Administration,
                                    Administration, 2010.                              8(7):573-82.

                23 Coolen
                   Coolen P,P, Best
                               BestS.S.Overdose
                                        OverdoseDeaths
                                                  DeathsInvolving
                                                          Involving Pre-
                                                                    Pre-            35 Walker       Farney RJ,
                                                                                       Walker JM, Farney     RJ, Rhondeau
                                                                                                                  Rhondeau SM, SM, et
                                                                                                                                   et al.
                                                                                                                                       al. Chronic
                                                                                                                                           Chronic
                   scription
                   scription Opioids
                               Opioids Among
                                        Among Medicaid
                                                  Medicaid Enrollees—
                                                             Enrollees—                opioid use
                                                                                       opioid  use is aa risk
                                                                                                          risk factor
                                                                                                                factor for
                                                                                                                        for the
                                                                                                                             thedevelopment
                                                                                                                                 development of of
                   Washington, 2004-2007.
                   Washington,    2004-2007. Atlanta,  Ga: Centers
                                              Atlanta, Ga:  Centers for
                                                                      for                            apnea and
                                                                                       central sleep apnea   and ataxic
                                                                                                                  ataxic breathing.
                                                                                                                          breathing. JJClin
                                                                                                                                        Clin Sleep
                   Disease Control
                            Control and Prevention,
                                         Prevention, 2009 Contract No.:
                                                                    No.:               Med 2007;3(5):455-61.
                   42.
                                                                                    36 Xie
                                                                                       Xie L, Joshi
                                                                                              Joshi AV,   Schaaf D, et
                                                                                                     AV, Schaaf     et al.
                                                                                                                       al. Differences in Health-
                24 McDonald
                   McDonald DC,
                              DC, Carlson
                                  Carlson K,
                                           K, Izrael
                                               lzrael D. Geographic
                                                         Geographic varia-
                                                                    varia-             care Utilization
                                                                                       care                 and Associated
                                                                                              Utilization and    Associated Costs
                                                                                                                                Costs Between
                                                                                                                                        Between
                   tion
                   tion in
                        in opioid prescribingininthe
                           opioid prescribing      the U.S.
                                                       U.S. J Pain
                                                              Pain 2012;
                                                                    2012;              Patients Prescribed
                                                                                                Prescribed vs.
                                                                                                             vs. Nonprescribed
                                                                                                                 NonprescribedOpioids
                                                                                                                                  OpioidsDuring
                                                                                                                                           During
                   13(10):988-96.                                                      an Inpatient
                                                                                           Inpatient oror Emergency
                                                                                                          Emergency Department
                                                                                                                        Department Visit.
                                                                                                                                      Visit. Pain
                                                                                                                                             Pain
                                                                                       Pract 2013.
                25 Dunn
                   Dunn KM,
                          KM, Saunders
                               Saunders KW,
                                          KW, Rutter
                                                Rutter CM,
                                                       CM, et
                                                            etal.
                                                               al. Opioid
                                                                    Opioid
                                 for chronic
                   prescriptions for chronic pain
                                             pain and
                                                  and overdose: A
                                                                A cohort            37 Von
                                                                                       Von Korff  M, Saunders
                                                                                            Korff M,  Saunders K,    K, Ray GT,
                                                                                                                              GT, Boudreau
                                                                                                                                   Boudreau D,D,
                   study. Ann Intern Med
                                      Med 2010;152(2):85-92.                           Campbell D, Merrill
                                                                                                    Merrill J,J, et
                                                                                                                 et al.
                                                                                                                    al. Defacto long-term opioid
                                                                                                                                          opioid
                                                                                       therapy  for non-cancer
                                                                                       therapy for  non-cancer pain.  pain. Clin
                                                                                                                            Clin JJ Pain
                                                                                                                                     Pain 2008;
                                                                                                                                           2008;
                26 Joint
                   Joint Commission
                           Commission on
                                       on Accreditation
                                          Accreditation of Health
                                                             Health Care
                                                                     Care              24(6):521-7.
                   Organizations.Safe
                   Organizations.   Safeuse
                                          use of
                                               of opioids
                                                   opioids in
                                                            in hospitals:
                                                                hospitals:
                   Joint Commission
                           Commission on Accreditation
                                          Accreditation of Health
                                                             Health Care
                                                                     Care           38 Vieweg
                                                                                       Vieweg WV,    Lipps WF,
                                                                                               WV, Lipps   WF, Fernandez
                                                                                                                  Fernandez A. A. Opioids
                                                                                                                                  Opioids and
                   Organizations. 2012.
                   Organizations.    2012. Available
                                            Available at: http://www
                                                              http://www               methadone equivalents
                                                                                       methadone   equivalents for
                                                                                                               for clinicians. Prim
                                                                                                                               Prim Care
                                                                                                                                    Care Com-
                    .jointcommission.org/assets/1 /18/SEA-49-opioids
                   .jointcommission.org/assets/1/18/SEA_49_opioids                     panion J Clin Psychiatry 2005;7(3):86-8.
                                                                                                Clin Psychiatry  2005;7(3):86-8.
                   -8-2-12-final.pdf
                   _8_2_12_final.pdf (accessed
                                     (accessed December
                                                 December 2013).
                                                            2013).
                                                                                    39 Miaskowski
                                                                                       Miaskowski C,
                                                                                                   C, Bair
                                                                                                       Bair M,
                                                                                                             M, Chou
                                                                                                                ChouR, R,D'Arcy
                                                                                                                          D'Arcy Y,
                                                                                                                                 Y, Hartwick C,
                27 Webster
                   WebsterLR,LR, Cochella
                                  Cochella S,
                                           S, Dasgupta
                                              DasguptaN,N, et
                                                            etal.
                                                               al.An
                                                                  An analy-
                                                                     analy-            Huffman L,
                                                                                       Huffman   L, et
                                                                                                    et al.,
                                                                                                       al., Principles
                                                                                                            Principles of
                                                                                                                        of Analgesic
                                                                                                                           Analgesic Use
                                                                                                                                     Use in
                                                                                                                                          in the
                   sis of
                       of the
                           the root
                                rootcauses
                                     causesforforopioid-related
                                                  opioid-related overdose
                                                                  overdose             Treatment of
                                                                                       Treatment  of Acute
                                                                                                      AcutePain
                                                                                                              Pain and
                                                                                                                    and Cancer Pain. Sixth
                                                                                                                                      Sixth ed.
                   deaths
                   deaths in
                           in the
                              the United
                                  United States.
                                         States. Pain
                                                  Pain Med
                                                       Med 2011;12(suppl
                                                            2011;12(suppl              Glenview,IL:
                                                                                       Glenview,  IL:American
                                                                                                        AmericanPainPainSociety;
                                                                                                                          Society;2008.
                                                                                                                                   2008.p.p. 19-
                                                                                                                                             19-
                   2):S26-35.
                   2):526-35.                                                          38.

                28 Nuckols
                28 NuckolsTK,
                            TK, Anderson L, Popescu
                                             Popescu I,I, et
                                                          et al.
                                                             al. Opioid
                                                                 Opioid pre-        40 Fine
                                                                                       Fine PG,
                                                                                            PG, Portenoy
                                                                                                 Portenoy RK.
                                                                                                          RK. A A Clinical
                                                                                                                   Clinical Guide to to Opioid
                                                                                                                                        Opioid
                   scribing: A systematic review and
                                                 and critical
                                                     critical appraisal ofof           Analgesia. Minneapolis: McGraw Hill;    2004.
                                                                                                                         Hill; 2004.
                   guidelines  for chronic
                   guidelines for  chronic pain.
                                           pain. Ann  Intern Med
                                                 Ann Intern      Med 2013;
                                                                      2013;
                   160(1):38-47.                                                    41 Technical Assistance Guide
                                                                                       Technical Assistance   Guide No. 01-13:
                                                                                                                          01-13: Calculating
                                                                                                                                  Calculating
                                                                                       Daily Morphine
                                                                                       Daily Morphine Milligram   Equivalents: Prescription
                                                                                                        Milligram Equivalents:   Prescription
                29 Braden
                   Braden JB, Russo
                                Russo J,J,Fan
                                            FanMY,MY,etetal.
                                                           al.Emergency
                                                               Emergency               Drug Monitoring
                                                                                       Drug              Program Training
                                                                                             Monitoring Program     Training and Technical
                                                                                                                                   Technical
                   department
                   department visits
                              visits among
                                      among recipients
                                             recipients of
                                                        of chronic
                                                            chronic opioid
                                                                    opioid             Assistance Center.
                                                                                       Assistance Center. 2013.
                                                                                                            2013. Available
                                                                                                                  Available at: http://www
                                                                                                                                 http://www
                   therapy.
                   therapy. Arch
                            Arch Intern
                                     Intern Med
                                             Med2010;170(16):1425-
                                                    2010;170(16):1425-                 .pdmpassist.org/pdf/BJA-performance-measure
                                                                                       .pdmpassist.org/pdf/BJA_performance_measure
                   32.                                                                 -aid-MME-conversion.pdf     (accessed March
                                                                                       _aid_MME_conversion.pdf (accessed      March 2014).
                                                                                                                                      2014).
                                                                                       updated Feb 28 2013.
                30 Morasco
                   MorascoBJ,BJ,Duckart
                                 DuckartJP,
                                         JP,Carr
                                              CarrTP,
                                                    TP, Deyo
                                                        Deyo RA,
                                                              RA, Dobscha
                       Clinicalcharacteristics
                   SK. Clinical characteristics of
                                                ofveterans
                                                   veterans prescribed
                                                            prescribed high         42 Prescription
                                                                                       Prescription Drug
                                                                                                    Drug Monitoring
                                                                                                           Monitoring Program Training
                                                                                                                                   Training and
                   doses
                   doses of
                          of opioid
                              opioid medications
                                     medications for
                                                   for chronic
                                                       chronic non-cancer              Technical Assistance
                                                                                       Technical   Assistance Center. Technical
                                                                                                                        Technical Assistance
                                                                                                                                     Assistance
                   pain. Pain 2010;151(3):625-32.                                      Guide No. 02-13:
                                                                                       Guide       02-13:Daily
                                                                                                           Daily Morphine
                                                                                                                 MorphineMilligram
                                                                                                                             Milligram Equiva-
                                                                                                                                         Equiva-
                                                                                       lents Calculator
                                                                                             Calculator and Guide.:
                                                                                                             Guide.: Prescription
                                                                                                                     Prescription Drug
                                                                                                                                    Drug Moni-
                                                                                                                                          Moni-
                31 Centers
                   Centers for
                             for Disease
                                  Disease Control
                                           Control and
                                                    andPrevention.
                                                        Prevention. ICD-
                                                                     ICD-              toring
                                                                                       toring Program
                                                                                              Program Training
                                                                                                         Training and Technical
                                                                                                                        Technical Assistance
                                                                                                                                     Assistance
                   9-CM Official    Guidelinesfor
                          Official Guidelines  for Coding
                                                   Coding and
                                                          and Reporting:
                                                               Reporting:              Center. 2013.
                                                                                       Center.  2013. Available
                                                                                                       Available at: http://www.pdmpassist
                                                                                                                      http://www.pdmpassist
                   Centers for
                   Centers  for Disease
                                DiseaseControl
                                        Control and
                                                 andPrevention.
                                                     Prevention.Available
                                                                Available              .org/pdf/bja-performance-measure-aid-mme
                                                                                       .org/pdf/bja_performance_measure_aid_mme
                   at:        http://www.cdc.gov/nchs/data/icd9/icd9cm                 -conversion-tool.pdf      (accessed March
                                                                                       _conversion_tool.pdf (accessed         March 2014).2014).
                   -guidelines-2011.pdf
                   _guidelines_2011.pdf (accessed
                                          (accessed November
                                                     November 2013).
                                                                2013).                 updated May 1 2013.


                1924


Downloaded from
Downloaded   fromhttps://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
                  https://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
by
by guest
on
on 26
   26 January
      January 2018
               2018
                  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 216 of 256



                                                                                    RiskFactors
                                                                                    Risk Factors  Prescription
                                                                                                Prescription     Opioid
                                                                                                             Opioid       Toxicity
                                                                                                                    Toxicity       Overdose
                                                                                                                             Overdose

                     Cook NR.
                  43 Cook  NR. Use
                                Use and
                                     andmisuse
                                          misuse of
                                                  ofthe
                                                     thereceiver
                                                         receiver operating
                                                                  operating            higher rates    substance use problems than nonus-
                                                                                              rates of substance
                     characteristic curve
                     characteristic           risk prediction.
                                    curve in risk   prediction. Circulation
                                                                 Circulation                Pain Med 2007;8(8):647-56.
                                                                                       ers? Pain
                     2007;115(7):928-35.
                                                                                    57 Seal  KH, Shi
                                                                                       Seal KH,       Y, Cohen G, et al. Association of mental
                                                                                                  Shi Y,                                inental
                     SAS. 9.3.
                  44 SAS. 9.3. SAS
                               SAS Institute.
                                    Institute. Cary,
                                               Cary, NC. 2013.                         health
                                                                                       health disorders   with prescription
                                                                                               disorders with  prescription opioids
                                                                                                                             opioids and
                                                                                                                                     and high-
                                                                                                                       of Iraq
                                                                                       risk opioid use in US veterans of  Iraq and
                                                                                                                               and Afghanistan.
                     Cerda M,
                  45 Cerda  M, Ransome
                               Ransome Y,  Y, Keyes
                                              Keyes KM,
                                                     KM, et
                                                          etal.
                                                             al. Prescription
                                                                 Prescription          JAMA 2012;307(9):940-7.
                     opioid mortality trends in New York City,
                                                          City, 1990-2006:
                                                                 1990-2006:
                     Examining the
                     Examining         emergence of
                                 the emergence         an epidemic.
                                                    of an   epidemic. Drug
                                                                        Drug        58 Food
                                                                                    58 Food and and Drug Drug Administration.     FDA Blueprint
                                                                                                                 Administration. FDA   Blueprint
                     Alcohol Depend.
                     Alcohol           2013;132(1-2):53-62.
                             Depend.2013;132(1-2):53-62.                                   Prescriber Education
                                                                                       for Prescriber                     Extended-Release and
                                                                                                          Education for Extended-Release
                                                                                       Long-Acting Opioid
                                                                                       Long-Acting       Opioid Analgesics.
                                                                                                                 Analgesics. US
                                                                                                                              US Food
                                                                                                                                 Food and Drug
                     Johnson EM,
                  46 Johnson   EM, Lanier
                                    Lanier WA,
                                           WA, Merrill
                                                 Merrill RM,
                                                         RM, et
                                                              et al.
                                                                  al. Uninten-
                                                                      Uninten-         Administration.
                                                                                       Ad m i n i stration .2013.
                                                                                                             2013.
                     tional prescription
                     tional prescription opioid-related
                                          opioid-related overdose
                                                          overdose deaths:
                                                                       deaths:
                     Description ofof decedents
                     Description      decedentsby   bynext
                                                        next of
                                                             of kin       best
                                                                 kin or best           Centers for
                                                                                    59 Centers   for Disease
                                                                                                     Disease Control
                                                                                                              Control and  Prevention. Vital
                                                                                                                      and Prevention.  Vital
                     contact, Utah,
                     contact,          2008-2009. JJ Gen
                                Utah, 2008-2009.          Gen Intern
                                                                 Intern Med
                                                                          Med          Signs: Risk
                                                                                       Signs:  Risk for overdose
                                                                                                        overdose from
                                                                                                                  from methadone
                                                                                                                       methadone used
                                                                                                                                   used for
                     2013;28(4):522-9.                                                 pain relief—United
                                                                                            relief—UnitedStates,
                                                                                                           States,1999-2010.
                                                                                                                   1999-2010. MMWR Morb
                                                                                       Mortal Wkly Rep 2012;61(26):493-7.
                     Johnson JA.
                  47 Johnson   JA.Ethnic
                                   Ethnicdifferences
                                          differences in
                                                       in cardiovascular
                                                          cardiovascular drug
                     response: Potential contribution of pharmacogenetics.             Gomes T, Juurlink
                                                                                    60 Gomes      Juurlink DN,
                                                                                                           DN, Dhalla
                                                                                                                 Dhalla IA,
                                                                                                                        IA, et
                                                                                                                            et al. Trends
                                                                                                                                   Trends in
                     Circulation 2008;118(13):1383-93.
                     Circulation 2008;118(13):1383-93.                                 opioid use
                                                                                       opioid use and
                                                                                                   and dosing
                                                                                                         dosing among
                                                                                                                 amongsocio-economically
                                                                                                                         socio-economically
                                                                                       disadvantaged patients.
                                                                                       disadvantaged     patients. Open
                                                                                                                   Open MedMed 2011;5(1):
                                                                                                                                   2011;5(1):
                     Joung IM,
                  48 Joung   IM, van
                                 van dede Mheen
                                           Mheen H, H, Stronks
                                                         Stronks K,K, van
                                                                      van Poppel
                                                                          Poppel       e13-22.
                     FW, Mackenbach
                           Mackenbach JP.JP. Differences
                                              Differences in self-reported mor-
                     bidity by marital status
                                       status and
                                               and by
                                                    by living
                                                        living arrangement. Int J      Fine PG,
                                                                                    61 Fine  PG, Portenoy
                                                                                                  Portenoy RK,
                                                                                                             RK, Ad          Expert Panel
                                                                                                                   Ad Hoc Expert     Panel on
                     Epidemiol 1994;23(1):91-7.
                                1994; 23(1):91-7.                                      Evidence R,
                                                                                       Evidence      Guidelines for
                                                                                                  R, Guidelines        Opioid R.
                                                                                                                  for Opioid   R. Establishing
                                                                                                                                   Establishing
                                                                                       "best practices" for opioid rotation: Conclusions of an
                     Joung IM,
                  49 Joung  IM, van
                                van der
                                    der Meer
                                        Meer JB,
                                               JB, Mackenbach
                                                     Mackenbach JP. JP. Marital
                                                                        Marital        expert panel.
                                                                                       expert  panel. J Pain
                                                                                                           Pain Symptom       Manage 2009;
                                                                                                                  Symptom Manage         2009;
                     status and
                     status  and health
                                  health care
                                          care utilization.
                                                utilization. Int JJ Epidemiol
                                                                     Epidemiol         38(3):418-25.
                     1995;24(3):569-75.
                     1995; 24(3):569-75.
                                                                                    62 McNicol
                                                                                    62 McNicol E.E. Opioid
                                                                                                       Opioidequianalgesic
                                                                                                               equianalgesic conversions.
                                                                                                                               conversions.
                     Mor A,
                  50 Mor    A, Ulrichsen
                                Ulrichsen SP,
                                          SP, Svensson
                                               Svensson E,E, Berencsi
                                                              Berencsi K,
                                                                       K,                 Pain Palliat
                                                                                       J Pain   PalliatCare
                                                                                                         CarePharmacother
                                                                                                                Pharmacother 2009;23(4):
                                                                                                                                2009;23(4):
                     Thomsen RW. Does marriage
                     Thomsen               marriage protect against
                                                            against hospi-             459.
                     talization with pneumonia? A population-based case-
                     talization
                     control study. Clin Epidemiol
                                         Epidemiol 2013;5:397-405.
                                                   2013;5:397-405.                     ShaheenPE,
                                                                                    63 Shaheen  PE, Walsh
                                                                                                    Walsh D, Lasheen W, Davis
                                                                                                                          Davis MP,
                                                                                                                                MP, Lagman
                                                                                                                                     Lagman
                                                                                            Opioid equianalgesic
                                                                                       RL. Opioid  equianalgesic tables:
                                                                                                                 tables: Are
                                                                                                                         Are they all equally
                                                                                                                                      equally
                     Aizer AA,Chen
                  51 AizerAA,  ChenMH,MH,McCarthy
                                           McCarthyEP,
                                                     EP, et
                                                         et al.
                                                            al. Marital
                                                                Marital status          dangerous? JJ Pain
                                                                                        dangerous?    Pain Symptom
                                                                                                            Symptom Manage
                                                                                                                       Manage 2009;38(3):
                                                                                                                                 2009;38(3):
                     and survival
                     and  survival in  patients with cancer.
                                    in patients      cancer. J Clin
                                                                  Clin Oncol
                                                                        Oncol          409-17.
                     2013;31(31):3869-76.
                                                                                       Webster LR,
                                                                                    64 Webster   LR, Fine
                                                                                                      Fine PG.
                                                                                                           PG. Review
                                                                                                               Review and
                                                                                                                       and critique
                                                                                                                             critique of opioid
                     Sammon JD,
                  52 Sammon     JD, Morgan
                                     MorganM, M,Djahangirian
                                                 Djahangirian O,
                                                              0, et
                                                                 et al.
                                                                    al. Marital
                                                                        Marital        rotation practices and associated risks of toxicity. Pain
                     status: A gender-independent
                     status:     gender-independent risk
                                                       risk factor for poorer
                                                                        poorer         Med 2012;13(4):562-70.
                     survival after
                              after radical
                                    radical cystectomy. BJU
                                                        BJU Int 2012;110(9):
                     1301-9.                                                        65 Kalvass
                                                                                    65 Kalvass JC,    Olson ER,
                                                                                                 JC, Olson   ER, Cassidy
                                                                                                                   Cassidy MP,MP, Selley
                                                                                                                                     Selley DE,
                                                                                                                                             DE,
                                                                                       Pollack GM.
                                                                                       Pollack   GM. Pharmacokinetics
                                                                                                        Pharmacokinetics and  and pharmaco-
                                                                                                                                     pharmaco-
                     National Institute
                  53 National Institute on
                                        on Drug
                                           Drug Abuse.
                                                Abuse. Prescription
                                                       Prescription Drugs:
                                                                     Drugs:            dynamics of
                                                                                       dynamics         seven opioids
                                                                                                    of seven   opioids ininP-glycoprotein-
                                                                                                                                P-glycoprotein-
                     Abuse and Addiction.
                     Abuse          Addiction. Older
                                               Older Adults.
                                                      Adults. Available
                                                               Available at:
                                                                         at:           competent mice:
                                                                                       competent           Assessment of
                                                                                                     mice: Assessment          unbound brain
                                                                                                                            of unbound      brain
                     www.drugabuse.gov/publications/research-reports/                  EC50,u and correlation of in vitro, preclinical, and
                                                                                       EC50,u                                           and clini-
                     prescription-drugs/trends-in-prescription-drug                        data. JJ Pharmacol
                                                                                       cal data.     Pharmacol Exp
                                                                                                               Exp Ther
                                                                                                                      Ther 2007;323(1):346-
                                                                                                                             2007;323(1):346-
                     -abuse/older-adults (accessed October 2013).                      55.

                     AmericanGeriatrics
                  54 American  Geriatrics Society
                                          SocietyPanel
                                                  Panel on
                                                         on Pharmacological            Liang DY,
                                                                                    66 Liang DY, Liao
                                                                                                 Liao G,
                                                                                                       G, Lighthall
                                                                                                           Lighthall GK, Peltz G, Clark
                                                                                                                     GK, Peltz      Clark DJ.
                     Management of Persistent Pain in Older P. Pharma-
                     Management                                    Pharma-                     variants of the P-glycoprotein
                                                                                       Genetic variants        P-glycoprotein gene
                                                                                                                               gene Abcb1
                                                                                                                                     Abcb1bb
                     cological management
                     cological management of       persistent pain
                                                of persistent         older
                                                              pain in older                                      hyperalgesia, tolerance and
                                                                                       modulate opioid-induced hyperalgesia,
                     persons. J Am Geriatr Soc 2009;57(8):1331-46.
                     persons.                                                          dependence. Pharmacogenet Genomics 2006;16(11):
                                                                                       825-35.
                     Chou R,
                  55 Chou   R, Fanciullo
                                Fanciullo GJ,
                                          GJ, Fine
                                              Fine PG,
                                                    PG, et
                                                        et al.
                                                            al. Clinical
                                                                Clinical guide-
                                                                          guide-
                     lines for
                     lines for the use of chronic
                                           chronic opioid
                                                   opioid therapy
                                                           therapy inin chronic
                                                                         chronic    67 Pereira
                                                                                    67 PereiraJ,J, Lawlor
                                                                                                       Lawlor P,   Vigano A,
                                                                                                               P, Vigano        Dorgan M,
                                                                                                                            A, Dorgan      M,
                     noncancer pain. J Pain 2009;10(2):113-30.                         Bruera E.
                                                                                       Bruera    E. Equianalgesic
                                                                                                     Equianalgesic dose
                                                                                                                    dose ratios       opioids.
                                                                                                                         ratios for opioids.
                                                                                       a critical
                                                                                       a   critical review
                                                                                                     review and
                                                                                                             and proposals
                                                                                                                   proposals for
                                                                                                                              for long-term
                                                                                                                                    long-term
                     Edlund MJ,
                  56 Edlund MJ, Sullivan
                                Sullivan M, Steffick
                                             Steffick D,
                                                      D, Harris
                                                          Harris KM,
                                                                 KM, Wells
                                                                      Wells            dosing. J Pain
                                                                                       dosing.      Pain Symptom
                                                                                                          Symptom Manage     2001;22(2):672-
                                                                                                                    Manage 2001;22(2):672-
                     KB. Do
                     KB. Do users
                             users of
                                    ofregularly
                                       regularly prescribed
                                                  prescribed opioids
                                                              opioids have
                                                                      have             87.


                                                                                                                                            1925
                                                                                                                                            1925


Downloaded from
Downloaded    from  https://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
                 https://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
by guest
by guest
on 26 January
on 26 Sanuary2018
                2018
                   Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 217 of 256



                Zedler et al.

                68 US
                68  USVeterans'
                         Veterans'  Health
                                 Health     Affairs
                                         Affairs    Administration.
                                                 Administration.        Veterans
                                                                   Veterans                            Carolina.Pain
                                                                                                 North Carolina.
                                                                                           rural North           PainMed
                                                                                                                      Med  2011;12(suppl
                                                                                                                         2011;12(suppl     2):S77-
                                                                                                                                       2):S77-
                    Administration/Departmentofof
                    Administration/Department         Defense
                                                    Defense       Clinical
                                                              Clinical     Prac-
                                                                       Prac-               85.
                                                                                           85.
                    tice Guideline
                    tice Guidelinefor
                                    forManagement
                                        Management  of of  Opioid
                                                        Opioid      Therapy
                                                                Therapy   for for
                    Chronic Pain.
                    Chronic   Pain.2010.
                                    2010.  Available
                                         Available  at:at: http://www.va.gov/
                                                        http://www.va.gov/             75 Furlan
                                                                                       75  FurlanAD,
                                                                                                  AD,Reardon
                                                                                                      ReardonR,R, Weppler
                                                                                                                Weppler    C. Opioids
                                                                                                                        C. Opioids       for chronic
                                                                                                                                    for chronic
                    painmanagement/docs/cpg_opioidtherapy_fulltext
                    pai n management/d ocs/cpg-opioidtherapy_fu Iltext                     noncancer  pain:AAnew
                                                                                           noncancerpain:      new Canadian
                                                                                                                 Canadian      practice
                                                                                                                           practice       guideline.
                                                                                                                                    guideline.
                    .pdf  (accessed
                    .pdf (accessed   March
                                   March     2014).
                                          2014).                                                  2010;182(9):923-30.
                                                                                           CMAJ 2010;182(9):923-30.

                69 Leppert
                69  LeppertW,W,Luczak
                                Luczak   J. The
                                      J. The rolerole of tramadol
                                                  of tramadol      in cancer
                                                              in cancer                   Passik SD,
                                                                                       76 Passik    SD, Kirsh
                                                                                                           KirshKL,KL,Casper
                                                                                                                         Casper    D. Addiction-
                                                                                                                              D. Addiction-
                          treatment—Areview.
                    pain treatment—A      review.Support
                                                    Support   Care
                                                           Care      Cancer
                                                                Cancer                             assessment
                                                                                          related assessment      tools
                                                                                                               tools and and  pain management:
                                                                                                                         pain management:
                    2005;13(1):5-17.
                    2005;13(1):5-17.                                                      Instrumentsfor
                                                                                          Instruments   forScreening,
                                                                                                            Screening,   treatment
                                                                                                                      treatment     planning,
                                                                                                                                planning, and and
                                                                                          monitoring compliance.
                                                                                          monitoring   compliance. PainPainMed
                                                                                                                             Med    2008;9:S145-
                                                                                                                                2008;9:S145-
                70 Drug
                70  DrugEnforcement
                          Enforcement     Administration.
                                       Administration.    Tramadol,
                                                       Tramadol,    Drug
                                                                 Drug and and             66.
                                                                                          66.
                    ChemicalEvaluation.
                    Chemical    Evaluation.USUS Drug
                                              Drug     Enforcement
                                                    Enforcement      Adminis-
                                                                 Adminis-
                    tration, Office
                    tration, Office of
                                     ofDiversion
                                        DiversionControl.
                                                   Control.August
                                                            August2929  2013.
                                                                     2013.                Beletsky L,
                                                                                       77 Beletsky   L, Rich
                                                                                                         RichJD,
                                                                                                               JD, Walley
                                                                                                                 Walley AY.AY. Prevention
                                                                                                                            Prevention of of
                               at:hftp://www.deadiversion.usdoj.gov/drug
                    Available at:   http://www.deadiversion.usdoj.gov/drug                fatal opioid
                                                                                          fatal  opioidoverdose.
                                                                                                         overdose. JAMA
                                                                                                                 JAMA     2012;308(18):1863-
                                                                                                                       2012;308(18):1863-
                    _chem_info/tramadol.pdf
                    _chem_info/tramadol.pdf      (accessed
                                              (accessed      March
                                                         March      2014).
                                                               2014).                     4.

                71 Tramadol
                71  TramadolLabel.
                                Label. Daily
                                     Daily   Med:
                                           Med:    Current
                                                Current    Medication
                                                        Medication     Infor-
                                                                   Infor-                 Wheeler E,
                                                                                       78 Wheeler    E, Davidson
                                                                                                         DavidsonPJ, PJ,  Jones
                                                                                                                       Jones       TS, Irwin
                                                                                                                             TS, Irwin   KS. KS.
                               NationalLibrary
                    mation. National    LibraryofofMedicine.
                                                    Medicine.  Available
                                                             Available at: at:            Community-BasedOpioid
                                                                                          Community-Based      Opioid  Overdose
                                                                                                                     Overdose     Prevention
                                                                                                                              Prevention  Pro- Pro-
                    http://dailymed.nlm.nih.gov/dailymed/lookup.cfm?
                    http://dailymed.nlm.nih.gov/dailymed/lookup.cfm?                      grams Providing
                                                                                          grams    ProvidingNaloxone—United
                                                                                                              Naloxone—UnitedStates,States,
                                                                                                                                        2010.2010.
                    setid=45f59e6f-1794-40a4-8f8b-3a9415924468
                    setid=45f59e6f-1794-40a4-8f8b-3a9415924468                            Atlanta, Ga:
                                                                                          Atlanta, Ga:Centers
                                                                                                        Centers
                                                                                                              forfor Disease
                                                                                                                  Disease    Control
                                                                                                                          Control     and Preven-
                                                                                                                                  and Preven-
                    (accessed    March
                    (accessed March     2014).
                                      2014).                                                    2012.
                                                                                          tion; 2012.

                    InstituteofofMedicine.
                72 Institute       Medicine.Relieving
                                              RelievingPain
                                                         Pain  in America:
                                                            in America: A A            79 Kim
                                                                                       79 KimD,D,Irwin
                                                                                                  Irwin KS,
                                                                                                        KS,Khoshnood
                                                                                                             Khoshnood     K.K. Expanded
                                                                                                                              Expanded       access
                                                                                                                                          access to to
                    Blueprint for
                    Blueprint   forTransforming
                                    TransformingPrevention,
                                                   Prevention,  Care,
                                                             Care,     Educa-
                                                                   Educa-                 naloxone:Options
                                                                                          naloxone:  Optionsfor
                                                                                                              forcritical
                                                                                                                   critical response
                                                                                                                          response     to epidemic
                                                                                                                                   to the the epidemic
                           andResearch.
                    tion, and    Research.  Washington,
                                         Washington,   DC:DC:
                                                            The The   National
                                                                 National                     opioid overdose
                                                                                          of opioid   overdosemortality.
                                                                                                                  mortality.Am  AmJ Public
                                                                                                                                     J Public    Health
                                                                                                                                             Health
                    AcademiesPress;
                    Academies     Press; 2011.
                                       2011.                                              2009;99(3):402-7.
                                                                                          2009;99(3):402-7.

                73 Inocencio
                73  InocencioTJ,
                               TJ, Carroll
                                 Carroll   NV,
                                         NV,   Read
                                             Read  EJ,EJ, Holdford
                                                      Holdford  DA.DA.
                                                                     The The              American Medical
                                                                                       80 American     Medical Association.
                                                                                                                   Association.AMA    AMAAdopts
                                                                                                                                            Adopts
                    economicburden
                    economic    burdenofof opioid-related
                                         opioid-related    poisoning
                                                        poisoning      in the
                                                                  in the                        PoliciesatatAnnual
                                                                                          New Policies       AnnualMeeting:
                                                                                                                     Meeting:     American
                                                                                                                               American     Medical
                                                                                                                                         Medical
                    United States.
                    United States.Pain
                                    Pain
                                       MedMed  2013;14(10):1534-1547.
                                            2013;14(10):1534-1547.                        Association.2012.
                                                                                          Association.  2012.Available
                                                                                                               Availableat:at: https://www.ama
                                                                                                                            https://www.ama
                                                                                          -assn.org/ama/pub/news/news/2012-06-19-ama
                                                                                          -assn.org/ama/pub/news/news/2012-06-19-ama
                   Albert S,
                74 Albert  S,Brason
                              Brason FW,
                                    FW,   Sanford
                                        Sanford CK,CK,
                                                     et al.etProject
                                                              al. Project                 -adopts-new-policies.page (accessed
                                                                                          -adopts-new-policies.page         (accessed    December
                                                                                                                                    December
                   Lazarus: Community-based
                   Lazarus:  Community-based  overdose
                                            overdose      prevention
                                                     prevention   in in                   2013).
                                                                                          2013).

                Appendices

                Appendix
                Appendix 1
                         i


                  Prescriptionopioid
                  Prescription opioiddrug
                                      drug  products
                                          products

                       Ingredient(s)bybyGeneric
                Active Ingredient(s)     Generic  Name
                                                Name

                           hydrochloride
                Alfentanil hydrochloride
                Buprenorphine
                Buprenorphine
                Butorphanoltartrate
                Butorphanol   tartrate
                Codeine,acetaminophen
                Codeine,   acetaminophen
                Codeinebase
                Codeine   base
                Codeinephosphate
                Codeine   phosphate
                Codeinephosphate,
                Codeine   phosphate,    triprolidine,
                                    triprolidine,     pseudoephedrine
                                                   pseudoephedrine          hydrochloride
                                                                      hydrochloride
                Codeinephosphate,
                Codeine   phosphate,    chlorpheniramine
                                    chlorpheniramine          maleate
                                                         maleate
                Codeinephosphate,
                Codeine   phosphate,    guaifenesin,
                                    guaifenesin,        pseudophedrine
                                                   pseudophedrine
                Codeinephosphate,
                Codeine   phosphate,    pyrilamine
                                    pyrilamine       maleate
                                                  maleate
                Codeinephosphate,
                Codeine   phosphate,    acetaminophen,
                                    acetaminophen,          gamma-aminobutyric
                                                       gamma-aminobutyric      acid acid
                Codeinephosphate,
                Codeine   phosphate,    brompheniramine
                                    brompheniramine           maleate,
                                                          maleate,       pseudoephedrine
                                                                   pseudoephedrine           hydrochloride
                                                                                     hydrochloride
                Codeinephosphate,
                Codeine   phosphate,    brompheniramine
                                    brompheniramine           maleate,
                                                          maleate,       phenylephrine
                                                                   phenylephrine         hydrochloride
                                                                                   hydrochloride
                Codeinephosphate,
                Codeine   phosphate,    butalbital,
                                    butalbital,      acetaminophen,
                                                 acetaminophen,          caffeine
                                                                   caffeine
                Codeinephosphate,
                Codeine   phosphate,    butalbital,
                                    butalbital,      aspirin,
                                                 aspirin,     caffeine
                                                          caffeine
                Codeinephosphate,
                Codeine   phosphate,    carisoprodol,
                                    carisoprodol,        aspirin
                                                    aspirin




                1926


Downloaded from
Downloaded   from https://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
                 https://academic.oug.com/gainmedicine/article-abstract/15/11/1911/1835923
by guest
by
on 26
on 26 January
      January 2018
               2018
                    Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 218 of 256



                                                                                                     Prescription Opioid
                                                                                        Risk Factors Prescription        Toxicity Overdose
                                                                                                                  Opioid Toxicity


                   Appendix II Continued
                   Appendix    Continued

                   Active Ingredient(s) by Generic Name

                   Codeine phosphate, chlorcyclizine hydrochloride
                                         dexbrompheniramine maleate, pseudoephedrine
                   Codeine phosphate, dexbrompheniramine                pseudoephedrine hydrochloride
                   Codeine phosphate, guaifenesin, pseudoephedrine hydrochloride
                   Codeine phosphate, phenylephrine hydrochloride
                                         phenylephrine hydrochloride, diphenhydramine
                   Codeine phosphate, phenylephrine                    diphenhydramine hydrochloride
                                         phenylephrine hydrochloride, chlorcyclizine
                   Codeine phosphate, phenylephrine                    chlorcyclizine hydrochloride
                   Codeine phosphate, phenylephrine
                                         phenylephrine hydrochloride, chlorpheniramine
                                                                       chlorpheniramine maleate
                   Codeine phosphate, phenylephrine hydrochloride, pyrilamine maleate
                   Codeine phosphate, promethazine hydrochloride
                                         promethazine hydrochloride, phenylephrine
                   Codeine phosphate, promethazine                    phenylephrine hydrochloride
                                         pseudoephedrine hydrochloride, chlorcyclizine HCI
                   Codeine phosphate, pseudoephedrine
                                         pseudoephedrine hydrochloride, chlorpheniramine maleate
                   Codeine phosphate, pseudoephedrine
                                         pseudoephedrine hydrochloride
                   Codeine phosphate, pseudoephedrine
                   Codeine phosphate, pseudoephedrine
                                         pseudoephedrine hydrochloride, pyrilamine maleate
                   Codeine sulfate
                   Dihydrocodeine bitartrate, acetaminophen, caffeine
                                              brompheniramine maleate, phenylephrine hydrochloride
                   Dihydrocodeine bitartrate, brompheniramine
                                              brompheniramine maleate, pseudoephedrine hydrochloride
                   Dihydrocodeine bitartrate, brompheniramine
                   Dihydrocodeine bitartrate, guaifenesin
                   Dihydrocodeine bitartrate, phenylephrine hydrochloride, guaifenesin
                   Dihydrocodeine bitartrate, phenylephrine hydrochloride, pyrilamine maleate
                   Fentanyl
                   Fentanyl citrate, bupivacaine HCI
                   Hydrocodone bitartrate, acetaminophen
                   Hydrocodone bitartrate, homatropine methylbromide
                   Hydrocodone bitartrate, ibuprofen
                                            chlorpheniramine maleate, pseudoephedrine
                   Hydrocodone bitartrate, chlorpheniramine             pseudoephedrine hydrochloride
                   Hydrocodone bitartrate, pseudoephedrine
                                            pseudoephedrine hydrochloride
                                            chlorpheniramine polistirex
                   Hydrocodone polistirex, chlorpheniramine
                   Hydrocodone, acetaminophen, gamma-aminobutyric acid
                   Hydromorphone hydrochloride
                   Levorphanol tartrate
                   Meperidine hydrochloride
                   Methadone hydrochloride
                   Morphine
                   Nalbuphine hydrochloride
                   Naloxone, buprenorphine
                   Oxycodone, acetaminophen
                   Oxycodone, aspirin
                   Oxycodone hydrochloride
                   Oxycodone hydrochloride, ibuprofen
                   Oxymorphone hydrochloride
                                                acetaminophen
                   Pentazocine hydrochloride, acetaminophen
                   Pentazocine hydrochloride, naloxone hydrochloride
                   Pentazocine lactate
                   Propoxyphene hydrochloride
                   Propoxyphene hydrochloride, acetaminophen
                   Propoxyphene napsylate
                                              acetaminophen
                   Propoxyphene napsylate, acetaminophen
                   Sufentanil citrate
                   Tapentadol
                   Tramadol hydrochloride
                   Tramadol hydrochloride, acetaminophen
                                             gamma-aminobutyric acid
                   Tramadol hydrochloride, gamma-aminobutyric
                   Tramadol hydrochloride, acetaminophen




                                                                                                                                     1927


Downloaded from
Downloaded   from  https://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
                 httgs://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
by
by guest
on
on 26
   26 January
      January 2018
               2018
                    Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 219 of 256



                Zedler et al.

                Appendlx
                Appendix ll/

                   Logistic regression results:
                                       results: serious
                                                serious opioid-related toxicity or overdose

                Covariatet                                                         Odds Ratio         95% CI          P

                Age group (years)
                  18-34
                  18-34                                                            Reference
                  35-44                                                            0.9          0.5            1.8     0.826
                  -45-54
                  --45-54                                                          1.4          0.8            2.4     0.224
                  55-64                                                            1.9          1.1            3.3     0.014
                  65+                                                              1.8          1.1            3.2     0.028
                Male                                                               0.9          0.6            1.3     0.553
                Race
                  Non-Hispanic black                                               Reference
                  Non-Hispanic white                                               1.8          1.3            2.4    <0.001
                  Hispanic                                                         1.4          0.8            2.4     0.248
                  Other                                                            1.6          1.1            2.2     0.013
                Marital status
                 Married    (reference)
                 Married (reference)                                               Reference
                                                                                   Reference
                 Separated/divorced                                                1.1          0.9            1.4     0.404
                 Never married                                                     1.4          1.0            1.8     0.044
                 Widowed                                                           2.0          1.4            3.0    <0.001
                Geographic region
                 Northeast (reference)                                             Reference
                                                                                   Reference
                 North central                                                     1.3          0.9            1.8     0.184
                 South                                                             1.2          0.9            1.7     0.316
                 West                                                              1.8          1.3            2.5     0.001
                 Other                                                             0.7          0.4            1.2     0.154
                Comorbidity
                Individual CCI comorbidities
                  Myocardial infarction                                            0.8          0.4             1.4    0.345
                  Congestive heart failure                                         1.1          0.7             1.8    0.674
                  Peripheral vascular disease                                      1.1          0.8             1.7    0.502
                  Cerebrovascular disease                                          0.7          0.4             1.1    0.132
                  Dementia                                                         1.0          0.3             3.1    0.977
                  Chronic pulmonary disease                                        1.5          1.2             1.9   <0.001
                  Rheumatologic disease                                            0.3          0.1             0.9    0.027
                  Peptic ulcer disease                                             0.5          0.2             1.2    0.123
                  Mild liver disease                                               1.6          0.9             3.2    0.137
                  Diabetes                                                         1.1          0.9             1.4    0.418
                  Hypertension                                                     1.0          0.8             1.3    0.791
                  Depression                                                       1.2          1.0             1.5    0.105
                       of warfarin
                  Use of                                                           1.4          1.0             2.0    0.040
                                  paraplegia
                  Hemiplegia or paraplegia                                         0.9          0.4             2.3    0.867
                  Renal disease                                                    1.7          1.3             2.4    0.001
                  Any malignancy, including leukemia and lymphoma                  1.3          1.0             1.7    0.086
                                         complications
                  Diabetes with chronic complications                              1.0          0.7             1.4    0.769
                  Skin ulcers                                                      2.4          1.5             3.8   <0.001
                  Moderate or severe liver disease                                 2.7          1.1             6.7    0.036
                  Metastatic solid tumor                                           2.3          1.3             4.0    0.007
                  HIV/AIDS                                                         2.0          0.8             4.8    0.120
                Other Selected comorbidities
                Nonpain related
                  Substance abuse and nonopioid substance dependence               1.4          1.0             1.8    0.031
                  Opioid dependence                                                3.9          2.6             5.8   <0.001
                  Viral hepatitis                                                  1.4          0.9             2.0    0.098
                  Alcoholic hepatitis                                              0.7          0.1            10.9    0.823
                  Pancreatitis                                                     2.2          1.1             4.5    0.032
                  Sexually transmitted disease                                     1.4          0.6             3.1    0.458
                  Herpes simplex infection                                         0.8          0.3             2.2    0.639
                  Skin infections/abscesses                                        0.5          0.3             0.9    0.010
                  Sleep apnea                                                      1.3          1.0             1.8    0.040
                  Tobaccouse
                  Tobacco  use   disorder
                              disorder                                             1.2
                                                                                   1.2          1.0
                                                                                                1.0             1.5
                                                                                                                1.5    0.066
                                                                                                                       0.066
                  PTSD                                                             1.0          0.8             1.3    0.985
                  Bipolar disorder                                                 1.7          1.2             2.4    0.005




                1928
                1928


Downloaded
Downloadedfrom  https://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
             from   https://academic.oup.comfgainmedicine/article-abstract/15/11/1911/1835923
by guest
i~y
on 26
an  26 January
       January 2018
                 2018
                    Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 220 of 256



                                                                             ~            Risk Factors Prescription Opioid Toxicity
                                                                                                       Prescription Opioid Toxicity Overdose
                                                                                                                                    Overdose


                    Appendix
                    Appendix llII Conflnued
                                  Continued

                    Covariatet                                                          Odds Ratio                     95% CI                       P

                      ADHD                                                              0.3                     0.1                1.0               0.048
                      Schizophrenia                                                     1.6                     0.9                2.8               0.105
                      Anxiety disorder                                                  1.1                     0.9                1.5               0.384
                      OCD                                                               0.6                     0.1                2.8               0.552
                      Cardiovascular disease                                            1.3                     0.8                2.0               0.243
                      Obesity                                                           1.1                     0.8                1.4               0.498
                    Pain related
                      Low back disorders                                                1.1                     0.9                1.4               0.241
                      Other back/neck disorders                                         1.1                     0.9                1.4               0.309
                      Neuropathic disorders                                             1.0                     0.8                1.3               0.815
                      Fibromyalgia                                                      1.2                     0.7                2.0               0.574
                      Headache/migraine                                                 1.2                     0.8                1.7               0.322
                      Burns                                                             0.8                     0.2                3.8               0.758
                      Traumatic injury                                                  1.6                     1.3                2.0              <0.001
                      Motor vehicle accidents                                           2.4                     0.7                7.6               0.145
                    Prescription
                    Prescription drugdrug
                                      use use
                    Opioids
                    By active ingredient
                       Hydrocodone                                                      1.0                     0.8                1.4               0.779
                       Oxycodone                                                        1.4                     1.1                1.9               0.017
                      Tramadol                                                          0.7                     0.5                1.0               0.043
                       Codeine                                                          1.3                     0.9                1.9               0.146
                      Fentanyl                                                          0.8                     0.1                6.9               0.813
                       Morphine                                                         1.6                     1.0                2.5               0.079
                       Hydromorphone                                                    2.4                     1.2                4.7               0.012
                       Methadone                                                        1.6                     1.0                2.7               0.079
                       Oxymorphone                                                      0.3                     0.0                5.4               0.377
                       Other*
                       Other'                                                           1.7                     0.1               52.5               0.775
                    By formulation
                      Short acting                                                      Reference
                                                                                        Reference
                      ER/LA                                                             1.9                     1.1                3.2               0.018
                    By route
                      Oral                                                              Reference
                                                                                        Reference
                      Parenteral or transdermal                                         2.3                     0.3              18.7                0.433
                    Number of
                           of opioid prescriptions
                                     prescriptions dispensed, mean (SD)                 1.0                    1.0                 1.0               0.852
                    Number of unique opioid NDCs, mean (SD)                             1.0                  • 0.9                 1.1               0.488
                    Maximum prescribed daily morphine equivalent dose (MED, mg/day)
                     1-<20 (reference)
                            (reference)                                                 Reference
                     20-<50
                     20-<50                                                             1.5
                                                                                        1.5                     1.1
                                                                                                                1.1                1.9
                                                                                                                                   1.9               0.011
                                                                                                                                                     0.011
                     50-<100                                                            2.2                     1.5                3.2              <0.001
                     .100
                     >_100                                                              4.1                     2.6                6.5              <0.001
                    Nonopioid drugs of interest
                     Benzodiazepines                                                    1.4                     1.1                1.7               0.004
                     Antidepressants                                                    1.6                     1.3                2.0              <0.001
                     Nonopioid analgesics                                               0.9                     0.7                1.2               0.557
                     Muscle relaxants                                                   1.1                     0.9                1.4               0.293
                      Othersedatives
                      Other sedatives                                                   1.1
                                                                                        1.1                     0.8
                                                                                                                0.8                1.5
                                                                                                                                   1.5               0.521
                                                                                                                                                     0.521
                     Antipsychotics                                                     1.3                     1.0                1.7               0.045
                     Stimulants                                                         1.9                     0.8                4.6               0.179
                    All-cause
                    AII-cause health
                              health care utilization during the preceding 6 months
                    Days of hospitalization
                      0                                                                 Reference
                                                                                        Reference
                      .1
                      >_1                                                               2.9                     2.3                3.6              <0.001

                    * Other
                      Otheropioids
                            opioidsincluded
                                     includedmeperidine
                                               meperidine and
                                                           and pentazocine/naloxone.
                                                                pentazocine/naloxone. Methadone
                                                                                       Methadone is a long-acting opioid.
                    ADHD
                    ADHD = = attention
                             attention deficit hyperactivity
                                               hyperactivity disorder; CCI
                                                                       CCI == Charlson
                                                                              Charison Comorbidity
                                                                                       Comorbidity Index; CI
                                                                                                           CI =
                                                                                                              = confidence interval;
                                                                                                                             interval; ER/LA
                                                                                                                                        ER/LA == extended
                                                                                                                                                 extended
                    release     long acting;
                    release or long   acting;MED
                                              MED==morphine
                                                     morphine equivalent
                                                                 equivalent dose;
                                                                             dose; NDC
                                                                                   NDC == National
                                                                                          National drug
                                                                                                   drug code;
                                                                                                         code; OCD
                                                                                                                OCD = = obsessive-compulsive
                                                                                                                        obsessive-compulsive disorder;
                                                                                                                                                  disorder;
                    PTSD = post-traumatic stress disorder; SD =  = standard deviation.
                    tCovariates with frequencies less than 10 or which
                                                                   which prevented
                                                                         prevented model convergence
                                                                                           convergence were
                                                                                                        were not
                                                                                                              not included
                                                                                                                   included in the full model.




                                                                                                                                                     1929
                                                                                                                                                     1929



Downloaded
Downloadedfrom   https://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
              from   https://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
by
by guest
    guest
on
on 26
    26January 20182018
        January
Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 221 of 256




       EXHIBIT G
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 222 of 256




STATE OF TEXAS

COUNTY OF ANGELINA



                     action to approve Resolution for approval of bringing suit on behalf
                take action
 Consider and take                                                                  beLalf of
Angelina County,
           County, Texas,
                   Texas,  vs. various drug manufacturers,  developers,
                                                            developers, suppliers
                                                                         suppliers and others
of a class of pharmaceutical class of drugs
                                      drugs commonly
                                            commonly referred
                                                       referred to
                                                                to as
                                                                   as opioids
                                                                      opioids and
                                                                              and approval
                                                                                   approval of
                    Professional Services Agreement
                                          Agreement for Special Counsel.


WHEREAS, it reasonably appears
                             appears from
                                     from public
                                          public information that
                                                             that there
                                                                  there exists
                                                                         exists in Angelina County
             of opioid
an epidemic of  opioid drug
                        drug abuse
                              abuse created and/or fueled by misconduct of opioid manufacturers
                     their improper
and distributors in their   improper promotion
                                      promotion and
                                                 and over-supply
                                                     over-supply ofof those
                                                                       those drugs,
                                                                             drugs, thus
                                                                                    thus creating
                                                                                         creating a
public nuisance within
                within Angelina
                        Angelina County; and

WHEREAS, Angelina County
                      County is
                             is empowered
                                empowered by
                                          by law
                                             law to seek recompense
                                                         recompense for
                                                                    for its
                                                                        its expenditures to
combat public nuisance; and

WHEREAS, enforcement
WHEREAS,      enforcement of of the
                                 the law regarding public nuisance
                                                          nuisance requires
                                                                   requires Angelina
                                                                            Angelina County
                                                                                     County to
institute civil
institute        legal proceedings
          civil legal    proceedings requiring
                                        requiring legal  services, and
                                                   legal services,       the Angelina
                                                                   and the    Angelina County
                                                                                        County
Commissioners Court
Commissioners   Court finds
                       finds as follows:

       (1) there
           there is    substantial need for the legal services;
                 is aa substantial

                legal services
       (2) the legal   services cannot
                                cannot be
                                       be adequately
                                           adequately performed
                                                       performed by       attorneys and
                                                                   by the attorneys
       supporting personnel
       supporting  personnel ofof Angelina
                                  Angelina County
                                            County or      the attorneys
                                                    or by the  attorneys and supporting
                                                                              supporting
       personnel of
       personnel  of another
                     another governmental entity; and

                legal services
       (3) the legal   services cannot
                                cannot reasonably
                                        reasonably be obtained
                                                          obtained from
                                                                    from attorneys
                                                                          attorneys in private
       practice under aa contract
                          contract providing only for thethe payment
                                                             payment o€of hourly fees, without
               to the
       regard to  the outcome
                      outcome of the matter, because of the nature of the matter for which
            services will
       the services    will be
                            be obtained
                                obtained and
                                           and because
                                                because Angelina
                                                           Angelina County
                                                                      County does
                                                                               does not   have
                                                                                     not have
       appropriated funds
       appropriated    fu.ndsavailable
                               availabletotopay
                                             pay the   estimated amounts
                                                  the estimated   amounts required
                                                                             required under
                                                                                       under a
       contract providing
       contract  providing only for the payment of of hourly fees; and

WHEREAS, Angelina
WHEREAS,    Angelina County
                       County is
                               is empowered
                                  empowered to   employ Special
                                              to empioy   Special Counsel
                                                                   Counsel to prosecute lawful
reimbursement of monies spent by Angelina County to combat the the opioid
                                                                    opioid epidemic
                                                                           epidemic in
                                                                                    in Angelina
County and has selected the legal
County                      legal team
                                  team of Simon Greenstone
                                                  Greenstone Panatier Bartlet-t,
                                                                        Bartlett, P.C. and Paul
                                                                                           Paul
D. Henderson, P.C.
              P.C. and
                   and Dies
                       Dies & Parkhurst, L.L.P. to serve as Special Counsel.

              IT HEREBY RESOLVED that:
THEREFORE, BE IT                 that:

    TheCommissioner's
1. The  Commissioner'sCourt
                        Courtapproves
                              approvesResolution
                                      Resolutiontotobring
                                                     bringsuit
                                                           suit on
                                                                onbehalf
                                                                   behalfof
                                                                          ofA.ngelina
                                                                             Angelina County,
Texas,
Texas, versus  various drug
        versus various drug manufacturers,
                             manufacturers, developers,
                                             developers,suppliers
                                                          suppliers   andothers
                                                                    and    othersofofaa class
                                                                                        class of
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 223 of 256




pharmaceutical class
pharmaceutical class of
                     of drugs
                        drugs commonly
                               commonly referred
                                        referredto
                                                 to as opioids and approval
                                                                   approval of Professional
                                                                               Professional
Services Agreement for Special Counsel.

         Commissioners Court
2. The Commissioners      Court selects
                                 selects the
                                          the legal
                                              legal team
                                                     team of
                                                          of Simon    Greenstone Panatier
                                                             Simon Greenstone      Panatier Dartlett,
                                                                                             Bartlett,
      and Paul
P.C. and   PaulD.
                D.Henderson,
                   Henderson,P.C.
                              P.C.and
                                    andDies
                                         Dies& & Parkhurst,
                                                  Parkhurst, L.L.P.
                                                             L.L.P. to
                                                                     to serve
                                                                        serve as
                                                                              asSpecial
                                                                                 Special Counsel and
approves and
approves  and adopts the terms and conditions
                                     conditions ofof employment
                                                      employmentof ofsuch
                                                                       such counsel
                                                                            counselas
                                                                                    as set
                                                                                        set out
                                                                                            out in the
attached Professional
attached Professional Services
                      ServicesAgreement.
                               Agreement. Special Counsel will work under the oversight and
approval of the Angelina County District Attorney or her designee.

3. The Commissioners Court authorizes the Special
                                               Special Counsel
                                                       Counsel to
                                                                to file
                                                                   file such
                                                                        such claims
                                                                             claims and
                                                                                    and litigation
                                                                                         litigation as
Special Counsel deems necessary against various
                                            various drug manufactures, developers,
                                                                           developers, suppliers and
others of a class of pharmaceutical class of drugs commonly referred to as opioids

4. The Angelina
         Angelina County
                   County Judge
                             Judge or his designee
                                            designee isis authorized
                                                          authorized toto execute
                                                                          execute on behalf of Angelina
County an agreement with Special Counsel (hereinafter
                                                  (hereinafter the
                                                                the "Agreement")
                                                                    "Agreement") containing
                                                                                   containing terms
                                                                                               terms and
provisions substantially
            substantially similar
                           similar to
                                    to those contained
                                              contained inin the attached
                                                                 attached agreement
                                                                            agreement because
                                                                                       because the
                                                                                                the Court
finds that there is aa substantial
                        substantial need
                                     need for
                                           for the
                                                the legal
                                                     legal services
                                                            services of
                                                                      of Special
                                                                         Special Counsel
                                                                                  Counsel which cannot
                                                                                                   cannot
adequately be performed
adequately     performed by attorneys and supporting
                                                 supporting personnel
                                                              personnel ofof Angelina County
                                                                                      County or
                                                                                              or another
public
public agency,
        agency, nor
                 nor can thethe legal
                                 legal services
                                        services reasonably
                                                   reasonably be obtained
                                                                    obtained from attorneys
                                                                                    attorneys in private
                                                                                                  private
practice under
practice under aa contract
                   contract providing
                              providing only
                                           only for
                                                  for payment
                                                      payment of of hourly
                                                                     hourly fees
                                                                             fees without
                                                                                  without regard
                                                                                           regard toto the
outcome of the matter because of the nature of the representation.

                   paid to
5. All fees to be paid   to Special
                             Special Counsel
                                     Counsel are
                                             are contingent
                                                 contingent upon the recovery
                                                                      recovery of the penalties,
                                                                                       penalties,
attorneys' fees
attorneys' fees and costs as provided
                              provided for in the Agreement
                                                  Agreement and
                                                              and shall
                                                                  shall be paid only
                                                                                only from such
recovery and no money shall be due or paid from the
                                                  the General Fund or any
                                                                      any special
                                                                          special fund
                                                                                  fund under
                                                                                       under the
Agreement.

    All Angelina
6. All  Angelina County
                  County officials
                            officials and
                                      and employees
                                          employeesare areauthorized
                                                           authorizedtotodo
                                                                          do any
                                                                             any and
                                                                                 and all things
                                                                                         things
necessary or convenient to accomplish the purposes of this order.

     THIS RESOLUTION
     THIS    E SOLUTION WAS  VJASADOPTED
                                     ADOPTED  thisthisI J 4day
                                                           day of        Aiy (..)
                                                                             U 5rS 4—. ,2018,
                                                                                        2018, by
Commissi .. ers'
Commissi    ers' Court of Angelin   ounty, Texas.
                          AngeliiiaPounty,                                 t




Attested:-ah w ~ ' t
Attested:Aaud,                           h Qoric, 0
                                                  ct
                                    ~cat_e_
                                    aoleuzi
         Coun ' 'lerk
         Coun    'lerk
Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 224 of 256




       EXHIBIT H
 Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 225 of 256




                                     RETENTIONAGREEIVIENT
                                     RETENTION AGREEMENT .

        WHEREAS, Angelina        County has
                      Angelina County      has determined    that claims
                                               determined that    claims should
                                                                          should bebe made against Purdue
Pharma, L.P.,
Pharma,   L.P., Purdue Pharma,
                        Pharma, Inc., TheThe Purdue    Frederick Company,
                                              Purdue Frederick     Company, Inc., Teva       Pharmaceutical
                                                                                      Teva Pharmaceutical
Industries USA,
Industries USA,   Ltd., Cephalon,   Inc., Johnson
                                          Johnson   &  Johnson,
                                                      Johnson,    Janssen
                                                                  Janssen   Pharmaceuticals,
                                                                           Pharmaceuticals,     Inc., Janssen
                                                       Inc., Ortho-McNeil-Janssen Pharmaceuticals, Inc.
                                    Pharmaceuticals, Inc.,
Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals,           Ortho-McNeil-Janssen     Pharmaceuticals,
n/k/a
n/k/a Janssen
      Janssen Pharmaceuticals,      Inc., Endo
                Pharmaceuticals, Inc.,     Endo Health     Solutions Inc.,
                                                 Health Solutions     Inc., Endo
                                                                              Endo Pharmaceuticals,      Inc.,
                                                                                     Pharmaceuticals, Inc.,
Allergen,  PLC f/k/a Actavis,
Allergen, PLC           Actavis, PLC,
                                  PLC, Actavis,     Inc. f/k/a
                                          Actavis, Inc.   f/k/a Watson     Pharmaceuticals, Inc.,
                                                                 Watson Pharmaceuticals,              Watson
                                                                                               Inc., Watson
Laboratories,    Inc., Actavis,
Laboratories, Inc.,    Actavis, LLC,
                                  LLC, andand Actavis      Pharma, Inc.
                                                Actavis Pharma,       Inc. f/k/a   Watson Pharma,
                                                                            f/k/a Watson      Pharma, Inc.,
                                                                                                         Inc.,
McKesson Corporation, AmerisourceBergen Corporation, and any other entities which have engaged
                     Texas Controlled Substances
in violations of the Texas                Substances Act    and other violations
                                                      Act and                      of law in the fraudulent
                                                                       violations of
marketing   and sales
marketing and     sales of
                         ofcertain    highlyaddictive,
                             certainhighly                   opiate-derived painkillers
                                               addictive,opiate-derived                     forpurposes
                                                                               painkillers for   purposes for
                                                                                                           for
which they are neither safe nor effective; and




      WHEREAS,        AngelinaCounty
      WHEREAS, Angelina                  hasfurther
                                 Countyhas    furtherdetermined   thatititisisin
                                                      determinedthat           in the
                                                                                   the best
                                                                                       best interests
                                                                                            interests of the
County and its citizens that the County retain attorneys with significant litigation experience; and

        WHEREAS,
        WHEREAS, Simon Simon Greenstone
                               Greenstone Panatier,
                                             Panatier, P.C.    PaulD.
                                                         P.C. Paul  D.Henderson,
                                                                       Henderson, P.C. and Dies &
Parkhurst,  L.L.P. are
Parkhurst, L.L.P.  are experienced  at such litigation
                       experienced at                                     represent Angelina
                                             litigation and consented to represent           County
                                                                                    Angelina County
respecting the claims and pursuant to the terms and conditions hereof.
         IT IS, ACCORDINGLY, AGREED as follows:




                                                                                                   'Page
                                                                                                 1IPage
                                                                                                 1
Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 226 of 256




                                                                2IPage
                                                                21Page
Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 227 of 256




                                                                3IPage
                                                                3 1Page
Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 228 of 256




   DATED this the
   DATEDthistlie       1.411~
                       /      'dayofl
                               day of V.'~~la;    -07Z.2018.
                                                         2018.

                                                          A1`            NA WITF1,
                                                                            COUNTY
                                                                                 7
                                                                                 11-61



                                                 BY:
                                                                Suitor, Angelina Cotirdcr Judge

                                                          IKON REENSTONE
                                                         PANAMA ;P.C.
                                                                 P.C.


                                                 BY:
                                                         Jeffrey S'              &elder


                                                         PA          i      NDERSON; P.C.
                                                                                     P.C.


                                                 BY:
                                                 BY::
                                                                          soil, Shareholder



                                                         DIES
                                                         DIES & PARKHURST,L.L.P.
                                                              & PARKHURST, L.L.P.


                                                 BY:
                                                 BY.
                                                                   Shareholder
                                                         JJ, ieq; Shareholder


 APPROVED
 APPROVED BY:
          BY;
 OFFICE OF
 OFFICE     TBE TIBXAS
        OF THE  TEXAS COMPTROLLER
                       COMPTROLLEROF
                                   OFPUBLIC,ACCO'UNTS:
                                     PUBLIC ACCOUNTS:


                                                        Date:        ° 1 (,'1
 By,
 By: Deputy  Comptrollerororhis/her
     Deputy Comptroller      his/her ifesignee
                                     designee




                                                                 a


                                                                                         411-11;1
                                                                                         Wage     p, v
                                                                       Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 229 of 256




                                                                                                                                                                                                         a                                        0 F-3 0 ~'.'
                                                                                                                                                                                                                                             i ~C41~~+..J..
                                                                                                                                                                                     ~~~~.
                                                                                                                        ~~
                                                                                                               G~- .'.~~ S '1'iA.A.AAr
                                                                                                                         STATE   r
                                                                                                                                                              ~f' "''                                        ..5-c1~a1;_~''J~i`;=:S':           1/29/2018
                                                       '                     gr,r77,7*P.:7@
                                                                             ~~c    -. • ~      .~.'-. .                      3
                                                                                                                                                                               _•
                                                                                                                                                                  -k.~l_ -- •-i_..                                       BUS .
                                                                                                                                                                                                                              ~. r2~
                                                                                                                                                                                                                                                ~~
                                                                                                                                                                                                                                                 , S ~~1~
                                                                                                                                                                                                                                               .,r:.,
                                                                                                                                                                                                                                                            }~~
                                                                                                                                                                                                                                                      5.~~. h,mi•.'--~~15. 19~~ ✓j
                                                                                                                                                                                                                                                                          ~r /
                                                                                                                                                                                                                                                            W .'t• 5 ~~ ~,yi+j l..° ~...,~,v
                                                                             Service             of Procegs
                                                                                          ~.~~:: ,n r•p
                                                                                                                                                                                                                    :fE or
                                                                                                                                                                                                               .ST,2,
                                                                                                                                                                                                               =_l...i.l
                                                                                                                                                                                                                    Cri:,
                                                                                                                                                                                                                            TEXAS
                                                                                                                                                                                                                         i~ E•c
                                                                                                                                                                                                                                  L•:i'.
                                                                                                                  <
                                                                             yP.O.
                                                                               ^
                                                                              ,1.`~~. w_.BOX      ~ha, VI12079
                                                                                                         0. r ~~t ~..                                                                                                                         i•
                                                                                                                                                                                                                                                      ,; _- :s.,.,: , i'
                                                                                                                                                                                                                                                                     ,r              rl0
                                                                                                                                                                                                                                                                                     ZIP 78
                                                                                                                                                                                                                                                                                         78
                                                                              ,~.~~~ ~-, ~• ~". ,, i.r' ia+7 ';3711-2079 ( 1?~'~
                                                                                                                               ~i~.                                                                  ~                                     CM
                                                                                                                                                                                                                                           .o.,:<- -~}__.....;y~
                                                                                                                                                                                                                                                              `-`~~:~
                                                                                                                                                                                                                                                                  ~.- } -
                                          r                                             , ~ •ia.`v~ 1~.....                                                                                                  Y
                                                                                                                                                                                                                                  c                                             041M11,
                                                                                                                                                                                                                                                                                Q ; ; iVl ~ 'I ~C
                                                                                                                                                                                                                                                                       •+~-.+

                                                                                                                                                             - ---~~---- -                                                                              _        —--

          --           .                                                                                                                                                                     .                                                 . . . .. .                           r~~ `,•, ,~'f'~! ~
~
F`3L ~ 1•.`~       .        ~,
                                                                                                                            CERTIFIED MAIL,.
                                                                                                                                   R    ILM       IMA
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                          y




e1i4~+.


                                                       Secretary
                                                       Secretary ofof State
                                                                      State—                                                                                            ---- '—\\

Y
 ~'
               "
                           Fi                          Service
                                                       Service of
                                                       P.O.
                                                       P.O. Box
                                                               of Process
                                                                   Process
                                                            Box 12079
                                                                  12079
                                                       Austin, Texas
                                                               Texas78711-2079
                                                                        79711-2079
                                                                                                                    111111111111111111111111111
                                                                                                                        10464701
                                                                                                                   71901046
                                                                                                                   7190      4701  0098
                                                                                                                                 0098   2870
                                                                                                                                      2870

                                                       Return Receipt (Electronic)
                                                       Return Receipt (Electronic)                                                                                                                                                                                              Mira,
                                                                                                                                                                           ~
                                                                                                                                                                        T:

~~, ~                            -            r•               . _.. _ _._ ..__. .   - ,       -   .:~_ . _                        - . ---- , ------r----_.__ -          ----------

                                                                                                                               '   .                                                             .
~
► Y. , .                                           .                          ./                          '
                                     ~S
          -                                                                                        .          .




                                                                                                                                                              6.•
                                                                                                                                                              M~ ti




                                                       2019298982-1
                                                       2019298982-1
               ~~.;.        ;,                             .             •                                                               ~,.

                                                        Purdue    Pharma
                                                        Purdue Pharma      L.P.
                                                                         L.P.
                                                        The Prentice-Ha11:Corporation
                                                        The Prentice-Hall                  Systern,
                                                                           .Corporation System, Inc. Inc.
               .n:                                     .251  LittleFalls
                                                        251 Little FallsDrive
                                                                          Drive
                                                        Wilmington,
                                                        Wilmington, DEDE19808
                                                                           19808
        Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 230 of 256

 SCOTT
 DOUGLASS
 McCONNICO


                                               November 28, 2018


     Jeffrey B. Simon
     jsimon@sgpblaw.com
     Amy Carter
     acarter@sgpblaw.com
     SIMON GREENSTONE PANATIER
     BARTLETT P.C.
     3232 McKinney Avenue, Suite 610
     Dallas, TX 75204


              Re:     Cause No. CV08563; County of  of Blanco v. Purdue Pharma L.P., et al.;
                                                                                        al,- in
                      the 424th Judicial District Court of Blanco County, Texas

                      Cause No. 37653; County of   of Jasper v. Purdue Pharma L.P., et al.;
                                                                                       al; in the
                      Judicial District Court of Jasper County, Texas

                      Cause No. CV  00785 18 11; County of
                                 CV-00785-18-11;            of Angelina v. Purdue Pharma
                                                                                  Pharma L.P., et al;
                                                                                                  al.; in
                      the 159th Judicial District Court of Angelina County, Texas


     Dear Counsel:


              This letter memorializes your agreement with all defense counsel listed below, pursuant
     to Rule 11 of the Texas Rules of Civil Procedure, to extend to January 10, 2019, the date by
     which the below      listed Defendants must answer, plead, or otherwise move in response to each
                 below-listed
     of the Plaintiff's
             Plaintiff’s Petitions in the three cases listed in the above subject line of this letter. Each
     Plaintiff agrees that by entering into this agreement, Defendants are not waiving, as to any of
     these cases, any rights or defenses, including, but not limited to, any rights to assert a special
     appearance or otherwise contest jurisdiction or venue. In addition, this agreement does not
     seek nor serve to extend any deadlines associated with removing any of these cases to federal
     court.

            Defense counsel have signed below to acknowledge their agreement. Please sign in the
     space provided below to acknowledge your agreement and return a copy to my attention.




     4850-3616-6529
     4850-3616-6529


                                Scott Douglass & McConnico LLP    |I Attorneys at Law

303 Colorado Street, Suite 2400, Austin, TX 78701 I|   p : 512.495.6300   |I f : 512.495.6399   |I www.scottdoug.com
   Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 231 of 256



Counsel
November 28, 2018
Page 2

                                                    Sincerely,
                                                    S'ncer y,


                                                    Asher B. Griffin
                                                    Attorney for Defendants Johnson &&
                                                    Johnson; Janssen Pharmaceuticals, Inc.;
                                                    Ortho  McNeil Janssen Pharmaceuticals, Inc.
                                                    Ortho-McNeil-Janssen
                                                    n/k/a Janssen Pharmaceuticals, Inc.;
                                                    Janssen Pharmaceutica, Inc. n/k/a Janssen
                                                    Pharmaceuticals, Inc.

AGREED TO AND APPROVED:


/s/ Jeffrey Simon
Jeffrey Simon
Amy Carter
Attorneys for Plaintiffs County of
                                of Jasper, County of
                                                  of Blanco,
and County ofof Angelina


/s/ Noelle M Reed
             Reed
Noelle M. Reed
Attorney for Defendants Purdue Pharma L.P.; Purdue Pharma Inc.;
The Purdue Frederick Company Inc.


/s/ Hannah Sibiski
Hannah Sibiski
Attorney for Defendants Endo Health Solutions Inc.;
Endo Pharmaceuticals Inc.




4850-3616-6529
4850-3616-6529
                                                                     of 12/11/2018
                                                                  Filed
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 232    256        1:36 PM
                                                                               Reba Squyres, District Clerk
                                                                                  Angelina County, Texas
                                                                                       By: Alicia Murphy,
                                                                                             Deputy Clerk
                            TRIAL CAUSE NO. CV-00785-18-11

COUNTY OF ANGELINA                             §        IN THE DISTRICT COURT
                                               §
       Plaintiff,                              §
                                               §
vs.                                            §        159TH JUDICIAL DISTRICT
                                               §
PURDUE PHARMA, L.P., et al.                    §
                                               §
       Defendants.                             §        ANGELINA COUNTY, TEXAS


          *************************************************************
          *************************************************************



                        MDL PRETRIAL CAUSE NO. ___________
                        (MDL MASTER CAUSE NO. 2018-63587)

                                               §        IN THE DISTRICT COURT
                                               §
                                               §
                                               §
IN RE TEXAS OPIOID LITIGATION                  §        152ND JUDICIAL DISTRICT
                                               §
                                               §
                                               §
                                               §        HARRIS COUNTY, TEXAS


          *************************************************************
          *************************************************************



                     NOTICE OF TRANSFER OF TAG-ALONG CASE

       To the Honorable Court:

       As required by Rule 13.5(e) and Rule 13.5(a), Rules of Judicial Administration, this

notice is to inform the Court that this case is transferred as a tag-along action to the 152nd

District Court of Harris County, Texas before Judge Schaffer.
     Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 233 of 256



                                         Defendants1 filed
         On April 20, 2018, Manufacturer Defendants)  filed a Motion to Transfer six opioid-

related Texas cases and all future related Texas cases to a pretrial court under Rule 13 of the

                                                                    Defendants2 joined
Texas Rules of Judicial Administration. On May 1, 2018, Distributor Defendants2  joined the

Rule 13 Motion with respect to these cases and identified two additional, related Texas cases for

transfer. On May 10, 2018, Manufacturer Defendants and Distributor Defendants filed a joint

supplement to the Motion to Transfer, identifying ten additional, related cases for transfer.

         On June 13, 2018, the Texas MDL Panel granted the Motions to Transfer in Docket No.

18-0358, styled In re Texas Opioid Litigation. (Order Granting Motions to Transfer, attached at

Appendix C.) On June 18, 2018, the Texas MDL Panel appointed the Honorable David Peeples,

senior judge of the 224th District Court of Bexar County, as the pretrial judge for the Texas

Opioid Litigation MDL and transferred "all
                                      “all pending cases, together with any tagalong cases, to

him."
him.” (Appointment of Pretrial Judge, attached at Appendix D.)

         On August 25, 2018, Judge Peeples recused himself. (Order of Voluntary Recusal,

attached at Appendix E.)          On September 5, 2018, the MDL Panel reassigned the MDL

proceeding to Judge Schaffer, ordering that "the cases listed in the Appendices of the Motions

for Transfer and all tag-along cases are transferred to Judge Robert Schaffer of the 152nd District

Court of Harris County." (Order Appointing Pretrial Court, attached at Appendix F.) This case is

a tag-along action within the meaning of the Texas Rule of Judicial Administration 13.2(g).


11   The Manufacturer Defendants that filed the April 20 motion were Purdue Pharma L.P.; Purdue Pharma Inc.;
     The Purdue Frederick Company Inc.; Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a Watson Pharmaceuticals,
     Inc.; Johnson & Johnson; Janssen Pharmaceuticals, Inc.; Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a
     Janssen Pharmaceuticals, Inc.; Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Endo Health
     Solutions Inc.; Endo Pharmaceuticals Inc.; Knoll Pharmaceutical Company, a wholly-owned subsidiary of
     AbbVie Inc.; AbbVie Inc.; Watson Laboratories, Inc.; Actavis LLC; and Actavis Pharma, Inc. f/k/a Watson
     Pharma, Inc.
2
     The Distributor Defendants that filed the May 1 motion were AmerisourceBergen Drug Corporation, McKesson
     Corporation, and Cardinal Health, Inc.




                                                       2
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 234 of 256



       Upon filing this notice of transfer with the Transfer Order, this case is deemed transferred

from the trial court to the MDL Pretrial Court pursuant to Rule of Judicial Administration

13.5(e). The effect on a trial court of filing this Notice of Transfer is further discussed in Rule

13.5(b).

       As required by Rule 13.5(a), attached at Appendix A to this notice is a list of all parties

who have appeared and remain in the case, and the names, addresses, phone numbers, and bar

numbers of their attorneys.

       Attached at Appendix B to this notice is a list of all parties who have not yet appeared in

the case.




                                                3
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 235 of 256



Dated: December 11, 2018              Respectfully submitted,
                                      /s/ Hannah Sibiski
                                      /s/
                                      Hannah Sibiski
                                      State Bar No. 24041373
                                      Hannah.
                                      Hannah.Sibiski@arnoldporter.com
                                              Sibiski@amoldporter.com
                                      ARNOLD & PORTER
                                      ARNOLD     PORTER KAYE
                                                         KAYE S   CHOLER LLP
                                                                SCHOLER
                                      700 Louisiana Street, Suite 4000
                                      Houston, Texas 77002
                                      Tel: 713-576-2400
                                      Fax: 713-576-2499

                                      Counsel for Defendants Endo Health Solutions
                                      Inc. and Endo Pharmaceuticals Inc.




                                     4
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 236 of 256



                                CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing instrument was served via email on
the following counsel on December 11, 2018:

       County of Bee:
             jsimon@sgpblaw.com; acarter@sgpblaw.com; hdavis@sgpblaw.com;
             rick@doddfirm.com

       County of Bexar:
             mphipps@phippsandersondeacon.com; bdeacon@phippsandersondeacon.com;
             spurnell@phippsandersondeacon.com; mtalafuse@phippsandersondeacon.com;
             bfisher@phippsandersondeacon.com; kim@kellsto.com;
             mcwatts@wattsguerra.com; fguerra@wattsguerra.com;
             ssanford@wattsguerra.com; wjefferson@adjtlaw.com; rekery@adjtlaw.com;
             nbacarisse@adjtlaw.com; nlahood@bexar.org

       County of Burleson:
             mike@gld-law.com; mcwatts@wattsguerra.com; ssanford@wattsguerra.com;
             aoneill@aoneilllaw.com; tfibich@fibichlaw.com; jhenderson@fibichlaw.com;
             Pamm@gld-law.com

       County of Burnet:
             bca@burnetcountytexas.org; rick@doddfirm.com; jsimon@sgpblaw.com;
             acarter@sgpblaw.com; hdavis@sgpblaw.com

       County of Cameron:
             mike@gld-law.com; mcwatts@wattsguerra.com; ssanford@wattsguerra.com;
             aoneill@aoneilllaw.com; tfibich@fibichlaw.com; jhenderson@fibichlaw.com;
             Pamm@gld-law.com

       County of Cass:
             rlee.da@casscountytx.org; jsimon@sgpblaw.com; acarter@sgpblaw.com;
             hdavis@sgpblaw.com; walker@martinwalkerlaw.com;
             rmartin@martinwalkerlaw.com

       County of Cooke:
             Ed.zielinski@co.cooke.tx.us; jsimon@sgpblaw.com; acarter@sgpblaw.com;
             hdavis@sgpblaw.com; walker@martinwalkerlaw.com;
             rmartin@martinwalkerlaw.com

       County of Coryell:
             county_attorney@coryellcounty.org ; rick@doddfirm.com;
             jsimon@sgpblaw.com; acarter@sgpblaw.com; hdavis@sgpblaw.com




                                                5
Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 237 of 256



   County of Dallas:
         jjsimon@sgpblaw.com;
           simon@soblaw.com; acarter@sgpblaw.com; wml@lanierlawfirm.com;
          reagan.bradford@lanierlawfirm.com; ltaylor@thecochranfirmdallas.com;
          Russell.roden@dallascounty.org

   County of Delta:
         countyattorney@deltacountytx.com; jsimon@sgpblaw.com;
         acarter@sgpblaw.com; jwalker@martinwalkerlaw.com;
         rmartin@martinwalkerlaw.com

   County of Dimmit:
         jsimon@sgpblaw.com; acarter@sgpblaw.com; hdavis@sgpblaw.com;
         rick@doddfirm.com; rwaii@armstrong-firm.com

   County of Ector:
         dusty.gallivan@ectorcounty.gov; jsimon@sgpblaw.com; acarter@sgpblaw.com;
         hdavis@sgpblaw.com; bobwhitetx@mac.com

   County of El Paso:
         joanne.bernal@epcounty.com; mike@gld-law.com; mcwatts@wattsguerra.com;
         ssanford@wattsguerra.com; Pamm@gld-law.com; tfibich@fibichlaw.com;
         jhenderson@fibichlaw.com

   County of Falls:
         jsimon@sgpblaw.com; acarter@sgpblaw.com; rick@doddfirm.com;
         dajodygilliam@gmail.com

   County of Fannin:
         jsimon@sgpblaw.com; acarter@sgpblaw.com; hdavis@sgpblaw.com;
         walker@martinwalkerlaw.com; rmartin@martinwalkerlaw.com

   County of Freestone:
         jsimon@sgpblaw.com; acarter@sgpblaw.com; hdavis@sgpblaw.com;
         blake@beckham-group.com; Patrick@beckham-group.com

   County of Grayson
         jsimon@sgpblaw.com; acarter@sgpblaw.com; hdavis@sgpblaw.com;
         walker@martinwalkerlaw.com; rmartin@martinwalkerlaw.com;
         rsanders@somlaw.net; myoung@somlaw.net

   County of Harrison:
         cokesolomon@co.harrison.tx.us; kurt@truelovelawfirm.com; mike@gld-
         law.com; mcwatts@wattsguerra.com; ssanford@wattsguerra.com;
         tfibich@fibichlaw.com; jhenderson@fibichlaw.com; Pamm@gld-law.com




                                        6
Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 238 of 256



   County of Hidalgo:
         mike@gld-law.com; mcwatts@wattsguerra.com; ssanford@wattsguerra.com;
         tfibich@fibichlaw.com; jhenderson@fibichlaw.com; jjhinojosa@bizgv.rr.com;
         Pamm@gld-law.com

   County of Hopkins:
         jsimon@sgpblaw.com; acarter@sgpblaw.com; jwalker@martinwalkerlaw.com;
         rmartin@martinwalkerlaw.com

   County of Houston:
         daphne.session@co.houston.tx.us; jsimon@sgpblaw.com; acarter@spgblaw.com;
         hdavis@sgpblaw.com; jwalker@martinwalkerlaw.com;
         rmartin@martinwalkerlaw.com; jodyg@griffithandgriffithpc.com

   County of Johnson
         mccarley@fnlawfirm.com; fears@fnlawfirm.com; mn@fnlawfirm.com;
         smaclean@macleanfirm.com; mdaniel@lawyerworks.com

   County of Kendall:
         nicole.bishop@co.kendall.tx.us; jsimon@sgpblaw.com; acarter@sgpblaw.com;
         hdavis@sgpblaw.com; jwalker@martinwalkerlaw.com;
         rmartin@martinwalkerlaw.com; rwaii@armstrong-firm.com

   County of Kerr:
         mike@gld-law.com; mcwatts@wattsguerra.com; ssanford@wattsguerra.com;
         tfibich@fibichlaw.com; jhenderson@fibichlaw.com; Pamm@gld-law.com

   County of Liberty:
         nhusain@hlalawfirm.com; mcwatts@wattsguerra.com;
         ssanford@wattsguerra.com; mike@gld-law.com; randy@gunterlaw.com;
         tfibich@fibichlaw.com; jhenderson@fibichlaw.com;
         maziz@abrahamwatkins.com

   County of Limestone:
         rdefriend@co.limestone.tx.us; jsimon@sgpblaw.com; acarter@sgpblaw.com;
         hdavis@sgpblaw.com; blake@beckham-group.com; Patrick@beckham-
         group.com
         group.corn

   County of Marion:
         angela.smoak@co.marion.tx.us; jsimon@sgpblaw.com; acarter@spgblaw.com;
         hdavis@sgpblaw.com; jwalker@martinwalkerlaw.com;
         rmartin@martinwalkerlaw.com




                                       7
Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 239 of 256



   County of McMullen:
         Kimberly.Dusek@mcmullencounty.org; jsimon@sgpblaw.com;
         acarter@sgpblaw.com; hdavis@sgpblaw.com; jwalker@martinwalkerlaw.com;
         rmartin@martinwalkerlaw.com; rwaii@armstrong-firm.com

   County of Milam:
         daoffice@milamcounty.net; wfisher@fisherboyd.com;
         bjohnson@fisherboyd.com; jsimon@sgpblaw.com; acarter@sgpblaw.com;
         rick@doddfirm.com

   County of Nacogdoches:
         jfleming@co.nacogdoches.tx.us; jsimon@sgpblaw.com; acarter@sgpblaw.com;
         hdavis@sgpblaw.com; jwalker@martinwalkerlaw.com;
         rmartin@martinwalkerlaw.com; wml@lanierlawfirm.com;
         reagan.bradford@lanierlawfinn.com
         reagan.bradford@lanierlawfirm.com

   County of Nueces and Nueces County Hospital District
         laura.jimemez@nuecesco.com; richard@rs-law.com; wml@lanierlawfirm.com;
         reagan.bradford@lanierlawfirm.com; jimragan13@gmail.com;
         mphipps@phippsandersondeacon.com; bdeacon@phippsandersondeacon.com;
         mtalafuse@phippsandersondeacon.com; bfisher@phippsandersondeacon.com;
         kim@kellsto.com; dreich@reichandbinstock.com;
         bbinstock@reichandbinstock.com; purnell.simon@gmail.com

   County of Orange:
         jkimbrough@co.orange.tx.us; jsimon@sgpblaw.com; acarter@sgpblaw.com;
         hdavis@sgpblaw.com; pdhendersonlaw@aol.com; ddies@dieslaw.com;
         sparkhurst@dieslaw.com

   County of Panola:
         Danny.davidson@co.panola.tx.us; jsimon@sgpblaw.com; acarter@sgpblaw.com;
         Darmy.davidson@co.panola.tx.us;
         hdavis@sgpblaw.com; jwalker@martinwalkerlaw.com;
         rmartin@martinwalkerlaw.com; greg@lovetrialfirm.com;
         ron@adkisonlawfinn.com
         ron@adkisonlawfirm.com

   County of Parker:
         john.forrest@parkercountytx.com; rick@doddfirm.com; jsimon@sgpblaw.com;
         acarter@sgpblaw.com

   County of Potter:
         tadfowler@co.potter.tx.us; jsimon@sgpblaw.com; hdavis@sgpblaw.com;
         acarter@spgblaw.com; wml@lanierlawfirm.com;
         reagan.bradford@lanierlawfirm.com; jwalker@martinwalkerlaw.com;
         rmartin@martinwalkerlaw.com; brian@tshhr.com; mlogsdon@mhba.com




                                      8
Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 240 of 256



   County of Robertson:
         cotysiegert@robertsoncounty.org; jsimon@sgpblaw.com; hdavis@sgpblaw.com;
         acarter@spgblaw.com; blake@beckham-group.com; Patrick@beckham-
                     rick@doddfirm.com
         group.com; rick@doddfinn.com

   County of San Patricio
         tamara@co.san-patricio.tx.us;
         tamara@co.  san-patricio.tx.us; jjhtlawl@sbcglobal.net; wjefferson@adjtlaw.com;
                                           htlawl@sbcglobal.net; wj efferson@adjtlaw.com;
         rekery@adjtlaw.com; nbacarisse@adjtlaw.com;
         mphipps@phippsandersondeacon.com;
         bdeacon@phippsandersondeacon.com;
         bdeacon@phippsandersondeacon.             mtalafuse@phippsandersondeacon.com;
                                              com; mtalafuse @phippsandersondeacon.com;
         bfisher@phippsandersondeacon.com; kim@kellsto.com

   County of Shelby:
         rholesgary@yahoo.com; jsimon@sgpblaw.com; hdavis@sgpblaw.com;
         acarter@spgblaw.com; jwalker@martinwalkerlaw.com;
         rmartin@martinwalkerlaw.com; ron@adkisonlawfirm.com

   County of Travis:
         wml@lanierlawfinn.com;
         wml@lanierlawfirm.com; reagan.bradford@lanierlawfinn.com;
                                  reagan.bradford@lanierlawfirm.com;
         shendler@hendlerlaw.com; lulu@prismnet.com; rwebber@hendlerlaw.com;
         Richard@rs-law.com; dreich@reichandbinstock.com;
         david.escamilla@traviscountytx.gov; sherine.thomas@traviscountytx.gov;
         sharon.talley@traviscountytx.gov; ryan.fite@traviscountytx.gov

   County of Trinity:
         tcj@co.trinity.tx.us; jsimon@soblaw.com;
                               jsimon@sgpblaw.com; hdavis@sgpblaw.com;
         acarter@spgblaw.com; jwalker@martinwalkerlaw.com;
         rmartin@martinwalkerlaw.com

   County of Van Zandt:
         jsimon@sgpblaw.com; acarter@sgpblaw.com; jwalker@martinwalkerlaw.com;
         rmartin@martinwalkerlaw.com; chrismartin@vanzandtcounty.org

   County of Waller:
                                  mcwatts@wattsguerra.com; ssanford@wattsguerra.com;
         aoneill@aoneilllaw.com; mcwatts@wattsguena.com;
         tfibich@fibichlaw.com; jhenderson@fibichlaw.com; mike@gld-law.com;
         Pamm@gld-law.com

   County of Wood:
         jwheeler@co.wood.tx.us; jsimon@sgpblaw.com; acarter@spgblaw.com;
         hdavis@sgpblaw.com; jwalker@martinwalkerlaw.com;
         rmartin@martinwalkerlaw.com




                                          9
Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 241 of 256



   State of Texas:
           patrick.sweeten@oag.texas.gov; paul.singer@oag.texas.gov;
           nanette.dinunzio@oag.texas.gov; stephanie.eberhardt@oag.texas.gov;
           valeria.sartorio@oag.texas.gov; daniel.zwart@oag.texas.gov

   Abbott Laboratories
          JKO'Connor@Venable.com; JAMcCauley@Venable.com;
          ATErtas@Venable.com
   AbbVie Inc. and Knoll Pharmaceutical Company, a wholly-owned subsidiary of AbbVie
   Inc.
          jlwilkes@jonesday.com; separker@jonesday.com; dbalden@jonesday.com

   Advanced Pharma, Inc. d/b/a Avella of Houston
         zfoley@thompsoncoe.com; creed@thompsoncoe.com

   Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a Watson Pharmaceuticals, Inc.; Allergan
   Sales, LLC; and Allergan USA Inc.
           wh@wsfirm.com; jennifer.levy@kirkland.com; donna.welch@kirkland.com;
           rothm@kirkland.com; tknapp@kirkland.com; zac.ciullo@kirkland.com;
           andrea@wsfirm.com
           andrea@wsfinn.com

   AmerisourceBergen Corporation and AmerisourceBergen Drug Corporation
         SMcClure@ReedSmith.com; SPerry@ReedSmith.com;
         MBernick@ReedSmith.com; RBuchhorn@reedsmith.com;
         ARollins@ReedSmith.com; SRocchino@reedsmith.com;
         NHlawatsch@reedsmith.com; LSchack@ReedSmith.com;
         melissa@gillamsmithlaw.com; james@litzlerlaw.com;
         AEMCH@jacksonkelly.com

   Cardinal Health, Inc.; Cardinal Health 105, Inc.; Cardinal Health 108, LLC; Cardinal
   Health 110, LLC; Cardinal Health 112, LLC; Cardinal Health 200, LLC; and Cardinal
   Health 414, LLC
          mmengis@bakerlaw.com; mraley@bakerlaw.com; emainigi@wc.com;
          lheard@wc.com; spyser@wc.com; ahardin@wc.com; EPistilli@wc.com;

   Depomed, Inc.
        kevin.sadler@bakerbotts.com; david.arlington@bakerbotts.com;
        scott.powers@bakerbotts.com

   Endo Health Solutions Inc. and Endo Pharmaceuticals Inc.
         John.Lombardo@arnoldporter.com;
         John.Lombardo@amoldporter.com; Sean.Morris@arnoldporter.com;
         hannah.sibiski@arnoldporter.com; Andrew.Bergman@amoldporter.com
         hannah.sibiski@amoldporter.com;   Andrew.Bergman@arnoldporter.com

   Insys Therapeutics, Inc. and Insys Manufacturing, LLC
          Joe.Franco@hklaw.com; Nicholas.Sarokhanian@hklaw.com;
          Matt.Donohue@hklaw.com; Gillian.Phillips@hklaw.com



                                          10
Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 242 of 256



   Johnson & Johnson; Janssen Pharmaceuticals, Inc.; Ortho-McNeil-Janssen
   Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.; and Janssen Pharmaceutica,
   Inc. n/k/a Janssen Pharmaceuticals, Inc.
           smcconnico@scottdoug.com; agriffin@scottdoug.com; jcardelus@omm.com;
           kklorfein@omm.com; jzarrow@omm.com; clifland@omm.com;
           sbrody@omm.com; acollins@scottdoug.com; agoldberg@scottdoug.com;
           jellis@scottdoug.com

   Mallinckrodt plc and Mallinckrodt LLC
          Andrew.O'Connor@ropesgray.com; Brien.O'Connor@ropesgray.com;
          Rocky.Tsai@ropesgray.com; jparsons@pmmclaw.com;
          Leon.Kotlyar@ropesgray.com; Erin.Macgowan@ropesgray.com

   McKesson Corporation; McKesson Medical-Surgical Inc.; and Walsh Distribution, LLC
         csmyser@skv.com; disaak@skv.com; razvan@skv.com; kadler@skv.com;
         tydoyle@skv.com; tmatthies@skv.com; swinner@cov.com; mrodgers@cov.com;
         russell.jessee@steptoe-johnson.com; crobles@skv.com

   Mission Pharmacal Company
          jbockus@dykema.com; rsullivan@dykema.com; bjohnson@johnsontrent.com

   Mylan Bertek Pharmaceuticals Inc.; Mylan Inc.; Mylan Institutional Inc.; Mylan
   Pharmaceuticals Inc.; and Mylan Specialty L.P.
         maria.boyce@hoganlovells.com; adam.levin@hoganlovells.com;
         rebecca.mandel@hoganlovells.com; cynthia.grimes@clarkhillstrasburger.com

   Noramco, Inc.
         jenny.mendelsohn@alston.com; Matt.durfee@alston.com;
         Cari.Dawson@alston.com; Patrick.Hill@alston.com

   Purdue Pharma L.P.; Purdue Pharma Inc.; The Purdue Frederick Company Inc. d/b/a
   The Purdue Frederick Company; Purdue Pharmaceuticals L.P.; Purdue Pharma
   Manufacturing L.P;, and Purdue Transdermal Technologies L.P.
         noelle.reed@skadden.com; Alston.l.walker@skadden.com;
         Sara.Roitman@dechert.com; Mark.Cheffo@dechert.com;
         Hayden.Coleman@dechert.com; Daniel.mayerfeld@skadden.com;
         Lindsey.Cohan@dechert.co,; whitney.wester@skadden.com;
         chris.halbohn@skadden.com

   Watson Laboratories, Inc.; Actavis LLC; Actavis Pharma, Inc. f/k/a Watson Pharma,
   Inc.; Teva Pharmaceuticals USA, Inc.; Cephalon, Inc. and Actavis Laboratories UT, Inc.
           christina.vitale@morganlewis.com; stacey.mahoney@morganlewis.com;
           brian.ercole@morganlewis.com; steven.reed@morganlewis.com;
           pamela.holly@morganlewis.com; melissa.coates@morganlewis.com;
           evan.jacobs@morganlewis.com




                                         11
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 243 of 256



       A true and correct copy was mailed to the following pro se parties in one or more of the
Texas Opioid Litigation MDL cases on December 11, 2018 via certified mail:

              Richard Andrews
              Inmate #53451-177
              FCI-Camp
              P.O. Box 9000
              Seagoville, Texas 75159

              Theodore Okechuku, M.D.
              Reg. No. 59813-060
              FCI Texarkana Federal Correctional Institution
              4001 Leopard Drive
              Texarkana, Texas 75505

              Dr. Nicolas Padron
              Reg. No. 44575-177
              FPC Camp Unit GB
              P.O. Box 26010
              Beaumont, Texas 77720

                                                    /s/
                                                    /s/   Hannah Sibiski
                                                    Hannah Sibiski




                                               12
Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 244 of 256




                              APPENDIX A

   LIST OF PARTIES WHO HAVE APPEARED AND REMAIN IN THE CASE
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 245 of 256



                   Parties Who Have Appeared and Remain in the Case

County of Angelina:

 Counsel:

    Jeffrey B. Simon                               David Dies
    State Bar No. 00788420                         State Bar No. 05850800
    jsimon@sgpblaw.com                             ddies@dieslaw.com
    Amy M. Carter                                  Steven L. Parkhurst
    State Bar No. 24004580                         State Bar No. 00797206
    acarter@sgpblaw.com                            sparkhurst@dieslaw.com
                                                   sparkhurst@dieslaw. COM
    Heather V. Davis                               DIES
                                                   DIES & PARKHUSRT,
                                                           PARKHUSRT, L.L.P.
    State Bar No. 24092324                         121 North Spring Avenue
    hdavis@sgpblaw.com                             Tyler, Texas 75702
    S
    SIMON  GREENSTONE PANATIER
      IMON GREENSTONE   PANATIER                   Tel: (903) 526-1600
      BARTLETT,
      BARTLETT, P.C.                               Fax: (903) 595-0796
    3232 McKinney Avenue, Suite 610
    Dallas, Texas 75204
    Tel: (214) 276-7680
    Fax: (214) 276-7699

    Paul D. Henderson
    State Bar No. 09426300
    pdhendersonlaw@aol.com
    PAUL D. HENDERSON,
    PAUL     HENDERSON, P.C.
    712 West Division Avenue
    Orange, Texas 77630
    Tel: (409) 883-9355
    Fax: (409) 883-8377


Endo Health Solutions Inc. and Endo Pharmaceuticals Inc.

 Counsel:

    Hannah Sibiski
    State Bar No. 24041373
    Hannah.Sibiski@arnoldporter.com
    Hannah.Sibiski@amoldporter.com
    ARNOLD & PORTER
    ARNOLD     PORTER KAYE
                       KAYE S SCHOLER
                                CHOLER LLP
    700 Louisiana Street, Suite 4000
    Houston, Texas 77002
    Tel: 713-576-2400
    Fax: 713-576-2499
Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 246 of 256




                              APPENDIX B

  LIST OF ALL PARTIES WHO HAVE NOT YET APPEARED IN THE CASE
Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 247 of 256



                        Parties Who Have Not Yet Appeared

Janssen Pharmaceutica Inc. n/k/a
                           n/lea Janssen Pharmaceuticals, Inc.
Janssen Pharmaceuticals, Inc.
Johnson & Johnson
Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.
Purdue Pharma L.P.
Purdue Pharma Inc.
The Purdue Frederick Company, Inc.
Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 248 of 256




                               APPENDIX C

                ORDER GRANTING MOTIONS TO TRANSFER
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 249 of 256



                ORDER OF MULITDISTRICT LITIGATION PANEL

                                   Order Issued June 18, 2018


       APPOINTMENT OF PRETRIAL JUDGE IN THE FOLLOWING MULTIDISTRICT
                            LITIGATION CASE:


18-0358        IN RE TEXAS OPIOID LITIGATION


                                                                      224th District Court of
   The panel hereby appoints Judge David Peeples, senior judge of the 224th

Bexar County, previously approved by the Chief Justice pursuant to Administrative Rule 13.6, as

pretrial judge in the captioned proceeding and transfers all pending cases, together with any

                   him.
tagalong cases, to him
Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 250 of 256




                               APPENDIX D

                   ORDER APPOINTING JUDGE PEEPLES
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 251 of 256



                ORDER OF MULITDISTRICT LITIGATION PANEL

                                   Order Issued June 18, 2018


       APPOINTMENT OF PRETRIAL JUDGE IN THE FOLLOWING MULTIDISTRICT
                            LITIGATION CASE:


18-0358        IN RE TEXAS OPIOID LITIGATION


                                                                      224th District Court of
   The panel hereby appoints Judge David Peeples, senior judge of the 224th

Bexar County, previously approved by the Chief Justice pursuant to Administrative Rule 13.6, as

pretrial judge in the captioned proceeding and transfers all pending cases, together with any

                   him.
tagalong cases, to him
Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 252 of 256




                               APPENDIX E

                     ORDER OF VOLUNTARY RECUSAL
 Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 253 of 256



                                    No. 2018-CI-12812
                                             *              IN THE DISTRICT COURT
                                             *
                                             *
 IN RE TEXAS OPIOID                          *              225TH JUDICIAL DISTRICT
      LITIGATION                             *
                                             *
                                             *                BEXAR COUNTY, TEXAS



                          ORDER OF VOUNTARY RECUSAL



       On August 3, while reading and preparing for the initial hearing in the captioned

litigation, the court noticed that one of the opioid drugs at issue had been used by the

court's wife in 2016. The court confirmed this recollection by discussing it with his wife

and by locating the bottle of remaining pills that were prescribed for her in May 2016.

       On the following day the court notified liaison counsel of this discovery and

summarized for them the circumstances of his wife's use of the opioid pills. The court

expressed concern that he was an eye witness to events involving the prescribing and use

of an opioid similar to some of the contested issues in the captioned litigation. The court

further stated that recusal might be required by Rule 18b (b), which says: "A judge must

recuse in any proceeding in which: . . . (3) the judge has personal knowledge of disputed

evidentiary facts concerning the proceeding."

      The court and liaison counsel agreed that the parties should be given the oppor-

tunity to waive this possible ground for recusal pursuant to Rule 18b (e) ("parties to a
 Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 254 of 256



proceeding may waive any ground for recusal after it is fully disclosed
                                                              disclosed on the record"),

but not all parties have agreed to waive the issue.

       The court has concluded that the prudent course of action is to recuse voluntarily.

The court therefore issues this order of voluntary recusal from the captioned litigation

and from MDL Cause No. 18-0358, In Re Texas Opioid Litigation. The
                                                               The MDL Panel Chair

has been notified of this recusal, and another judge will be assigned.

SIGNED: August 25, 2018



                                                       JUDGE DAVID PEEPLES




                                            2
Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 255 of 256




                               APPENDIX F

                  ORDER APPOINTING JUDGE SCHAFFER
  Case 4:18-cv-04707 Document 1-3 Filed on 12/13/18 in TXSD Page 256 of 256



                ORDER OF MULITDISTRICT LITIGATION PANEL

                                   Order Issued September 5, 2018


       APPOINTMENT OF PRETRIAL JUDGE IN THE FOLLOWING MULTIDISTRICT
                            LITIGATION CASE:


18-0358        IN RE TEXAS OPIOID LITIGATION


   The Manufacturer Defendants Purdue Pharma L.P., et al. and the Distributor Defendants

McKesson Corporation, et al.'s
                         al.’s Motions to Transfer were granted on June 13, 2018. Pursuant to

Rule 13 of the Texas Rules of Judicial Administration, the cases listed in the Appendices of the

Motions for Transfer and all tag-along cases are transferred to Judge Robert Schaffer of the 152nd
                                                                                                nd



District Court of Harris County.
